

Title 34
USCTitle
34
Online@117-49
no
OLRC
2021-07-27T11:51:46
USCConverter 1.7.2

Title 34—CRIME CONTROL AND LAW ENFORCEMENT
Current through 117-49




Subtitle I—Comprehensive Acts


Chap.

Sec.

101.Justice System Improvement10101

111.Juvenile Justice and Delinquency Prevention11101

121.Violent Crime Control and Law Enforcement12101


Subtitle II—Protection of Children and Other Persons


201.Victim Rights, Compensation, and Assistance20101

203.Victims of Child Abuse20301

205.AMBER Alert20501

207.Combating Domestic Trafficking in Persons20701

209.Child Protection and Safety20901

211.Combating Child Exploitation21101

213.Rape Survivor Child Custody21301

215.Advanced Notification of Traveling Sex Offenders21501

217.Elder Abuse Prevention and Prosecution21701

219.Ashanti Alert Communications Network21901


Subtitle III—Prevention of Particular Crimes


301.Computer Crimes and Intellectual Property Crimes30101

303.Prison Rape Elimination30301

305.Hate Crimes30501


Subtitle IV—Criminal Records and Information


401.Child Abuse Crime Information and Background Checks40101

403.Criminal Justice Identification, Information, and Communication40301

405.Reporting of Unidentified and Missing Persons40501

407.DNA Identification40701

409.National Instant Criminal Background Check System40901

411.Access to Criminal History and Identification Records41101

413.Crime Reports and Statistics41301

415.Resource Centers, Task Forces, Databases, and Programs41501


Subtitle V—Law Enforcement and Criminal Justice Personnel


501.Emergency Federal Law Enforcement Assistance50101

503.Law Enforcement Congressional Badge of Bravery50301

505.National Blue Alert50501

507.Law Enforcement Suicide Data Collection50701


Subtitle VI—Other Crime Control and Law Enforcement Matters


601.Prisons60101

603.Improving the Quality of Representation in State Capital Cases60301

605.Recidivism Prevention60501

607.Project Safe Neighborhoods Block Grant Program60701



Editorial Notes
Prior ProvisionsA prior Title 34, Navy, was repealed generally by act Aug. 10, 1956, ch. 1041, 70A Stat. 1, which revised and codified the statutory provisions that related to the Army, Navy, Air Force, and Marine Corps, and enacted those provisions into law as Title 10, Armed Forces. For distribution of provisions of former Title 34 in Title 10, see Table II, set out preceding the text of Title 10.








Disposition Table



(Showing disposition of provisions classified to the Code)


Former ClassificationNew Classification or Disposition


18:1 note prec (Ex. Ord. No. 11396, Feb. 7, 1968, 33 F.R. 2689)34:10101 note prec
18:1 note (Pub. L. 111–84, div. E, § 4701, Oct. 28, 2009, 123 Stat. 2835)34:10101 note
18:249 note (Pub. L. 111–84, div. E, § 4702, Oct. 28, 2009, 123 Stat. 2835)34:30501
18:249 note (Pub. L. 111–84, div. E, § 4709, Oct. 28, 2009, 123 Stat. 2841)34:30505
18:249 note (Pub. L. 111–84, div. E, § 4710, Oct. 28, 2009, 123 Stat. 2841)34:30506
18:921 note prec (Memorandum of President of the United States, Jan. 16, 2013, 78 F.R. 4301)34:40901 note
18:921 note prec (Memorandum of President of the United States, Jan. 4, 2016, 81 F.R. 719)34:40901 note
18:922 note (Pub. L. 103–159, title I, § 106(b), Nov. 30, 1993, 107 Stat. 1544)34:40302
18:922 note (Pub. L. 104–294, title VI, § 603(i)(2), Oct. 11, 1996, 110 Stat. 3504)34:40302 note
18:922 note (Pub. L. 103–159, title I, § 103, Nov. 30, 1993, 107 Stat. 1541)34:40901
18:922 note (Pub. L. 100–690, title VI, § 6213, Nov. 18, 1988, 102 Stat. 4360)34:40901 note
18:922 note (Pub. L. 110–180, § 1, Jan. 8, 2008, 121 Stat. 2559)34:10101 note
18:922 note (Pub. L. 105–277, div. A, § 101(h) [title VI, § 655], Oct. 21, 1998, 112 Stat. 2681–480, 2681–530)34:40901 note
18:922 note (Pub. L. 106–58, title VI, § 634, Sept. 29, 1999, 113 Stat. 473)34:40901 note
18:922 note (Pub. L. 112–55, div. B, title V, § 511, Nov. 18, 2011, 125 Stat. 632)34:40901 note
18:922 note (Pub. L. 110–180, § 2, Jan. 8, 2008, 121 Stat. 2559)34:40902
18:922 note (Pub. L. 110–180, § 3, Jan. 8, 2008, 121 Stat. 2560)34:40903
18:922 note (Pub. L. 110–180, title I, § 101, Jan. 8, 2008, 121 Stat. 2561)34:40911
18:922 note (Memorandum of President of the United States, Jan. 16, 2013, 78 F.R. 4297)34:40911 note
18:922 note (Pub. L. 110–180, title I, § 102, Jan. 8, 2008, 121 Stat. 2564)34:40912
18:922 note (Pub. L. 110–180, title I, § 103, Jan. 8, 2008, 121 Stat. 2567)34:40913
18:922 note (Pub. L. 110–180, title I, § 104, Jan. 8, 2008, 121 Stat. 2568)34:40914
18:922 note (Pub. L. 110–180, title I, § 105, Jan. 8, 2008, 121 Stat. 2569)34:40915
18:922 note (Pub. L. 110–180, title I, § 106, Jan. 8, 2008, 121 Stat. 2570)34:40916
18:922 note (Pub. L. 110–180, title I, § 201, Jan. 8, 2008, 121 Stat. 2570)34:40931
18:922 note (Pub. L. 110–180, title I, § 301, Jan. 8, 2008, 121 Stat. 2571)34:40941
18:922 note (Pub. L. 110–180, title IV, § 401, Jan. 8, 2008, 121 Stat. 2571)omitted
18:1832 note (Pub. L. 114–153, § 4, May 11, 2016, 130 Stat. 382)34:41310
18:3001 note prec (Pub. L. 89–197, §§ 1–11, Sept. 22, 1965, 79 Stat. 828)34:10101 note prec
18:4042 note (Pub. L. 105–370, § 2(c), Nov. 12, 1998, 112 Stat. 3375)34:60101 note
18:4352 note (Pub. L. 100–690, title VI, § 6292, Nov. 18, 1988, 102 Stat. 4369)34:10426
28:509 note (Pub. L. 107–56, title VIII, § 816, Oct. 26, 2001, 115 Stat. 385)34:30102
28:509 note (Pub. L. 101–162, title II, Nov. 21, 1989, 103 Stat. 995)34:41103
28:509 note (Pub. L. 101–647, title XXV, § 2539, Nov. 29, 1990, 104 Stat. 4884)34:41501
28:509 note (Pub. L. 107–273, div. A, title I, § 104, Nov. 2, 2002, 116 Stat. 1766)34:41504
28:509 note (Pub. L. 109–162, title XI, § 1105, Jan. 5, 2006, 119 Stat. 3092)34:41505
28:509 note (Pub. L. 109–162, title XI, § 1106, Jan. 5, 2006, 119 Stat. 3093)34:41506
28:509 note (Ex. Ord. No. 13774, Feb. 9, 2017, 82 F.R. 10695)34:50101 note prec
28:509 note (Ex. Ord. No. 13776, Feb. 9, 2017, 82 F.R. 10699)34:60101 note prec
28:522 note (Pub. L. 98–292, § 9, May 21, 1984, 98 Stat. 206)34:41301
28:522 note (Pub. L. 101–647, title XXV, § 2546, Nov. 29, 1990, 104 Stat. 4885)34:41306
28:531 note (Pub. L. 108–405, title II, § 203(f), Oct. 30, 2004, 118 Stat. 2271)34:40721
28:531 note (Pub. L. 105–314, title VII, § 703(a)–(f), Oct. 30, 1998, 112 Stat. 2987–2989)34:41502
28:534 note (Pub. L. 100–413, § 1, Aug. 22, 1988, 102 Stat. 1101)34:10101 note
28:534 note (Pub. L. 109–162, title IX, § 905(b), Jan. 5, 2006, 119 Stat. 3080)34:20903
28:534 note (Pub. L. 92–544, title II, Oct. 25, 1972, 86 Stat. 1115)34:41101
28:534 note (Pub. L. 100–413, § 2, Aug. 22, 1988, 102 Stat. 1101)34:41102
28:534 note (Pub. L. 100–413, § 3, Aug. 22, 1988, 102 Stat. 1101)34:41102 note
28:534 note (Pub. L. 101–515, title II, Nov. 5, 1990, 104 Stat. 2112)34:41104
28:534 note (Pub. L. 105–277, div. A, § 101(b) [title I, § 124], Oct. 21, 1998, 112 Stat. 2681–50, 2681–73)34:41105
28:534 note (Pub. L. 108–458, title VI, § 6402, Dec. 17, 2004, 118 Stat. 3755)34:41106
28:534 note (Pub. L. 111–211, title II, § 233(b), July 29, 2010, 124 Stat. 2279)34:41107
28:534 note (Pub. L. 100–690, title VII, § 7332, Nov. 18, 1988, 102 Stat. 4468)34:41303
28:534 note (Pub. L. 100–690, title VII, § 7609, Nov. 18, 1988, 102 Stat. 4517)34:41304
28:534 note (Pub. L. 101–275, § 1, Apr. 23, 1990, 104 Stat. 140)34:41305
28:534 note (Pub. L. 101–275, § 2, Apr. 23, 1990, 104 Stat. 140)34:41305 note
28:534 note (Pub. L. 110–457, title II, § 237(a), (b), Dec. 23, 2008, 122 Stat. 5083)34:41309
28:534 note (Pub. L. 114–255, div. B, title XIV, § 14015, Dec. 13, 2016, 130 Stat. 1306)34:41311
28:534 note (Pub. L. 109–162, title XI, § 1107, Jan. 5, 2006, 119 Stat. 3093)34:41507
28:566 note (Pub. L. 106–544, § 6, Dec. 19, 2000, 114 Stat. 2718)34:41503
42:370234:10262
42:371134:10101
42:3711 note (Pub. L. 90–351, § 1, June 19, 1968, 82 Stat. 197)34:10101 note
42:3711 note (Pub. L. 90–351, title XI, § 1601, June 19, 1968, 82 Stat. 239)34:10101 note
42:3711 note (Pub. L. 91–644, § 1, Jan. 2, 1971, 84 Stat. 1880)34:10101 note
42:3711 note (Pub. L. 93–83, § 1, Aug. 6, 1973, 87 Stat. 197)34:10101 note
42:3711 note (Pub. L. 94–430, § 1, Sept. 29, 1976, 90 Stat. 1346)34:10101 note
42:3711 note (Pub. L. 94–503, § 1, Oct. 15, 1976, 90 Stat. 2407)34:10101 note
42:3711 note (Pub. L. 96–157, § 1, Dec. 27, 1979, 93 Stat. 1167)34:10101 note
42:3711 note (Pub. L. 98–473, title II, § 601, Oct. 12, 1984, 98 Stat. 2077)34:10101 note
42:3711 note (Pub. L. 98–473, title II, § 609I, Oct. 12, 1984, 98 Stat. 2102)34:10101 note
42:3711 note (Pub. L. 98–473, title II, § 609AA, Oct. 12, 1984, 98 Stat. 2107)34:10101 note
42:3711 note (Pub. L. 99–570, title I, § 1551, Oct. 27, 1986, 100 Stat. 3207–41)34:10101 note
42:3711 note (Pub. L. 103–322, title I, § 10001, Sept. 13, 1994, 108 Stat. 1807)34:10101 note
42:3711 note (Pub. L. 104–238, § 1, Oct. 3, 1996, 110 Stat. 3114)34:10101 note
42:3711 note (Pub. L. 105–180, § 1, June 16, 1998, 112 Stat. 511)34:10101 note
42:3711 note (Pub. L. 105–181, § 1, June 16, 1998, 112 Stat. 512)34:10101 note
42:3711 note (Pub. L. 105–390, § 1, Nov. 13, 1998, 112 Stat. 3495)34:10101 note
42:3711 note (Pub. L. 106–177, title I, § 101, Mar. 10, 2000, 114 Stat. 35)34:10101 note
42:3711 note (Pub. L. 106–515, § 1, Nov. 13, 2000, 114 Stat. 2399)34:10101 note
42:3711 note (Pub. L. 106–517, § 1, Nov. 13, 2000, 114 Stat. 2407)34:10101 note
42:3711 note (Pub. L. 106–561, § 1, Dec. 21, 2000, 114 Stat. 2787)34:10101 note
42:3711 note (Pub. L. 106–572, § 1, Dec. 28, 2000, 114 Stat. 3058)34:10101 note
42:3711 note (Pub. L. 107–196, § 1, June 24, 2002, 116 Stat. 719)34:10101 note
42:3711 note (Pub. L. 107–273, div. A, title IV, § 401, Nov. 2, 2002, 116 Stat. 1789)34:10101 note
42:3711 note (Pub. L. 107–273, div. B, title II, § 2001, Nov. 2, 2002, 116 Stat. 1792)34:10101 note
42:3711 note (Pub. L. 107–273, div. C, title I, § 11027(a), Nov. 2, 2002, 116 Stat. 1834)34:10101 note
42:3711 note (Pub. L. 107–273, div. C, title II, § 12101, Nov. 2, 2002, 116 Stat. 1859)34:10101 note
42:3711 note (Pub. L. 108–182, § 1, Dec. 15, 2003, 117 Stat. 2649)34:10101 note
42:3711 note (Pub. L. 108–414, § 1, Oct. 30, 2004, 118 Stat. 2327)34:10101 note
42:3711 note (Pub. L. 110–315, title IX, § 951, Aug. 14, 2008, 122 Stat. 3470)34:10101 note
42:3711 note (Pub. L. 110–345, § 1, Oct. 7, 2008, 122 Stat. 3938)34:10101 note
42:3711 note (Pub. L. 110–416, § 1(a), Oct. 14, 2008, 122 Stat. 4352)34:10101 note
42:3711 note (Pub. L. 110–421, § 1, Oct. 15, 2008, 122 Stat. 4778)34:10101 note
42:3711 note (Pub. L. 112–189, § 1, Oct. 5, 2012, 126 Stat. 1435)34:10101 note
42:3711 note (Pub. L. 112–239, div. A, title X, § 1086(a), Jan. 2, 2013, 126 Stat. 1964)34:10101 note
42:3711 note (Pub. L. 114–22, title X, § 1001, May 29, 2015, 129 Stat. 266)34:10101 note
42:3711 note (Pub. L. 114–155, § 1, May 16, 2016, 130 Stat. 389)34:10101 note
42:3711 note (Pub. L. 114–199, § 1, July 22, 2016, 130 Stat. 780)34:10101 note
42:3711 note (Pub. L. 114–324, § 14(a), Dec. 16, 2016, 130 Stat. 1958)34:10101 note
42:3711 note (Pub. L. 115–36, § 1, June 2, 2017, 131 Stat. 849)34:10101 note
42:3711 note (Pub. L. 115–37, § 1, June 2, 2017, 131 Stat. 854)34:10101 note
42:3711 note (Pub. L. 103–322, title XXXII, § 320701, Sept. 13, 1994, 108 Stat. 2121)omitted
42:371234:10102
42:3712a34:10103
42:3712a note (Pub. L. 109–162, title XI, § 1121(b), Jan. 5, 2006, 119 Stat. 3107)34:10103 note
42:3712a note (Pub. L. 109–162, title XI, § 1121(c), Jan. 5, 2006, 119 Stat. 3107)34:10103 note
42:3712b34:10104
42:3712c34:10105
42:3712e34:10106
42:3712e note (Pub. L. 109–162, title XI, § 1159(b), Jan. 5, 2006, 119 Stat. 3117)34:10106 note
42:3712f34:10107
42:3712f note (Pub. L. 109–162, title XI, § 1160(b), Jan. 5, 2006, 119 Stat. 3117)34:10107 note
42:3712g34:10108
42:3712g note (Pub. L. 109–162, title XI, § 1161(b), Jan. 5, 2006, 119 Stat. 3118)34:10108 note
42:3712h34:10109
42:3712h note (Pub. L. 109–162, title XI, § 1158(b), Jan. 5, 2006, 119 Stat. 3116)34:10109 note
42:371334:30101
42:3713a34:30103
42:3713b34:30104
42:3713c34:30105
42:3713d34:30106
42:37146:603 note
42:3714a34:41508
42:371534:10110
42:3715 note (Pub. L. 106–113, div. B, § 1000(a)(1) [title I, § 108(a)], Nov. 29, 1999, 113 Stat. 1535, 1501A–20)34:10110 note
42:3715 note (Pub. L. 106–553, § 1(a)(2) [title I, § 108], Dec. 21, 2000, 114 Stat. 2762, 2762A–67)34:10110 note
42:3715a34:10111
42:371634:30503
42:3716 note (Pub. L. 111–84, div. E, § 4703(b), Oct. 28, 2009, 123 Stat. 2836)34:30502
42:3716a34:30504
42:372134:10121
42:3721 note (Pub. L. 110–424, Oct. 15, 2008, 122 Stat. 4819)34:10121 note
42:3721 note (Pub. L. 101–515, title II, § 211(B), Nov. 5, 1990, 104 Stat. 2122)omitted
42:3721 note (Pub. L. 101–647, title XXXIV, Nov. 29, 1990, 104 Stat. 4918)omitted
42:3721 note (Pub. L. 104–132, title VIII, § 809, Apr. 24, 1996, 110 Stat. 1311)omitted
42:372234:10122
42:3722 note (Pub. L. 107–273, div. B, title II, § 2201, Nov. 2, 2002, 116 Stat. 1793)omitted
42:372334:10123
42:373134:10131
42:373234:10132
42:3732 note (Pub. L. 105–301, Oct. 27, 1998, 112 Stat. 2838)34:10132 note
42:3732 note (Pub. L. 106–534, § 5, Nov. 22, 2000, 114 Stat. 2557)34:10132 note
42:3732 note (Pub. L. 106–534, § 6, Nov. 22, 2000, 114 Stat. 2557)34:10132 note
42:3732 note (Pub. L. 111–211, title II, § 251(c), July 29, 2010, 124 Stat. 2298)34:10132 note
42:3732 note (Pub. L. 113–235, div. B, title II, Dec. 16, 2014, 128 Stat. 2191)34:10132 note
42:373334:10133
42:373534:10134
42:374134:10141
42:3741 note (Pub. L. 106–113, div. B, § 1000(a)(1) [title I, § 108(b)], Nov. 29, 1999, 113 Stat. 1535 , 1501A–20)34:10141 note
42:374234:10142
42:374334:20143
42:375034:10151
42:3750 note (Pub. L. 109–162, title XI, § 1111(d), Jan. 5, 2006, 119 Stat. 3102)34:10151 note
42:375134:10152
42:375234:10153
42:3752 note (Pub. L. 114–255, div. B, title XIV, § 14011, Dec. 13, 2016, 130 Stat. 1297)34:10153 note
42:3752 note (Pub. L. 114–324, § 14(c), Dec. 16, 2016, 130 Stat. 1959)34:10153 note
42:375334:10154
42:375434:10155
42:375534:10156
42:375634:10157
42:375734:10158
42:3758omitted
42:3762a34:10171
42:3762b34:10172
42:376334:10181
42:376434:10182
42:376534:10191
42:376634:10201
42:3766a34:10202
42:3766b34:10203
42:377134:10211
42:3771 note (Pub. L. 99–500, § 101(b) [title II], Oct. 18, 1986, 100 Stat. 1783–39 , 1783–48, and Pub. L. 99–591, § 101(b) [title II], Oct. 30, 1986, 100 Stat. 3341–39, 3341–48)34:10211 note
42:3771 note (Pub. L. 99–500, § 101(b) [title II, § 210], Oct. 18, 1986, 100 Stat. 1783–39 , 1783–56, and Pub. L. 99–591, § 101(b) [title II, § 210], Oct. 30, 1986, 100 Stat. 3341–39, 3341–56)34:10211 note
42:3771 note (Pub. L. 107–206, title I, § 1202, Aug. 2, 2002, 116 Stat. 887)34:10211 note
42:378234:10221
42:378334:10222
42:378434:10223
42:378634:10224
42:378734:10225
42:378834:10226
42:378934:10227
42:3789d34:10228
42:3789e34:10229
42:3789f34:10230
42:3789g34:10231
42:3789i34:10232
42:3789j34:10233
42:3789k34:10234
42:3789l34:10235
42:3789m34:10236
42:3789n34:10237
42:3789p34:10238
42:379134:10251
42:3791 note (Pub. L. 112–239, div. A, title X, § 1086(d), Jan. 2, 2013, 126 Stat. 1969)34:10251 note
42:3791 note (Pub. L. 113–66, div. A, title X, § 1091(b), Dec. 26, 2013, 127 Stat. 876)34:10251 note
42:3791 note (Pub. L. 114–326, § 2(c), Dec. 16, 2016, 130 Stat. 1973)34:10251 note
42:379334:10261
42:3793 note (Pub. L. 96–132, § 20(a), Nov. 30, 1979, 93 Stat. 1049)34:10261 note
42:3793 note (Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(b)(1)(B)(ii)], Apr. 26, 1996, 110 Stat. 1321, 1321–21)34:10261 note
42:3793 note (Pub. L. 109–162, § 4, as added by Pub. L. 109–271, § 1(b), Aug. 12, 2006, 120 Stat. 750)34:10261 note
42:3793 note (Pub. L. 106–386, div. B, title III, § 1302(d), Oct. 28, 2000, 114 Stat. 1511)34:20324 note
42:3793c34:10263
42:379534:10271
42:3795a34:10272
42:3795b34:10273
42:379634:10281
42:3796 note (Pub. L. 100–690, title VI, § 6105(e), Nov. 18, 1988, 102 Stat. 4341)34:10281 note
42:3796 note (Pub. L. 101–647, title XIII, § 1303, Nov. 29, 1990, 104 Stat. 4835)34:10281 note
42:3796 note (Pub. L. 102–520, § 2, Oct. 25, 1992, 106 Stat. 3402)34:10281 note
42:3796 note (Pub. L. 107–56, title VI, § 613(b), Oct. 26, 2001, 115 Stat. 370)34:10281 note
42:3796 note (Pub. L. 107–196, § 2(c), June 24, 2002, 116 Stat. 720)34:10281 note
42:3796a34:10282
42:3796a–134:10283
42:3796b34:10284
42:3796b note (Pub. L. 106–390, title III, § 305(b), Oct. 30, 2000, 114 Stat. 1574)34:10284 note
42:3796c34:10285
42:3796c–134:10286
42:3796c–234:10287
42:3796c–334:10288
42:3796d34:10301
42:3796d–134:10302
42:3796d–234:10303
42:3796d–334:10304
42:3796d–434:10305
42:3796d–534:10306
42:3796d–5 note (Pub. L. 106–276, § 1(b), Oct. 2, 2000, 114 Stat. 812)34:10306 note
42:3796d–634:10307
42:3796d–734:10308
42:3796h34:10321
42:3796h note (Pub. L. 111–211, title II, § 252(b), July 29, 2010, 124 Stat. 2299)34:10321 note
42:3796aa34:10331
42:3796aa–134:10332
42:3796aa–234:10333
42:3796aa–334:10334
42:3796aa–534:10335
42:3796aa–634:10336
42:3796aa–834:10337
42:3796bb34:10351
42:3796bb–134:10352
42:3796cc34:10361
42:3796cc–134:10362
42:3796cc–234:10363
42:3796cc–334:10364
42:3796cc–434:10365
42:3796cc–534:10366
42:3796cc–634:10367
42:3796dd34:10381
42:3796dd note (Pub. L. 103–322, title I, § 10002, Sept. 13, 1994, 108 Stat. 1807)34:10381 note
42:3796dd note (Pub. L. 111–211, title II, § 247(a)–(d), July 29, 2010, 124 Stat. 2296 , 2297)34:10381 note
42:3796dd–134:10382
42:3796dd–234:10383
42:3796dd–334:10384
42:3796dd–434:10385
42:3796dd–534:10386
42:3796dd–634:10387
42:3796dd–734:10388
42:3796dd–834:10389
42:3796ee34:10401
42:3796ee note (Pub. L. 107–273, div. C, title II, § 12102(b), Nov. 2, 2002, 116 Stat. 1869)34:10401 note
42:3796ee–134:10402
42:3796ee–234:10403
42:3796ee–2 note (Pub. L. 109–162, title XI, § 1168(b), as added by Pub. L. 109–271, § 8(n)(5)(B), Aug. 12, 2006, 120 Stat. 768)34:10403 note
42:3796ee–334:10404
42:3796ee–434:10405
42:3796ee–534:10406
42:3796ee–634:10407
42:3796ee–734:10408
42:3796ee–834:10409
42:3796ee–934:10410
42:3796ee–10omitted
42:3796ff34:10421
42:3796ff–134:10422
42:3796ff–1 note (Pub. L. 109–162, title XI, § 1147, as added by Pub. L. 109–271, § 8(n)(2)(A), Aug. 12, 2006, 120 Stat. 767)34:10422 note
42:3796ff–234:10423
42:3796ff–334:10424
42:3796ff–434:10425
42:3796gg34:10441
42:3796gg note (Pub. L. 106–386, div. B, title IV, § 1405, Oct. 28, 2000, 114 Stat. 1515)34:10441 note
42:3796gg–034:10442
42:3796gg–0 note (Pub. L. 107–273, div. A, title IV, § 403, Nov. 2, 2002, 116 Stat. 1791)34:10442 note
42:3796gg–0a34:10443
42:3796gg–0b34:10444
42:3796gg–0c34:10445
42:3796gg–0domitted
42:3796gg–134:10446
42:3796gg–1 note (Pub. L. 108–405, title III, § 310(b), Oct. 30, 2004, 118 Stat. 2276)34:10446 note
42:3796gg–234:10447
42:3796gg–2 note (Pub. L. 106–386, div. B, § 1002, Oct. 28, 2000, 114 Stat. 1491)34:10447 note
42:3796gg–334:10448
42:3796gg–434:10449
42:3796gg–534:10450
42:3796gg–634:20121
42:3796gg–734:20122
42:3796gg–834:10451
42:3796gg–1034:10452
42:3796gg–10 note (Pub. L. 109–162, title IX, §§ 901, 902, Jan. 5, 2006, 119 Stat. 3077 , 3078)34:10452 note
42:3796gg–10 note (Pub. L. 109–162, title IX, § 904(a), Jan. 5, 2006, 119 Stat. 3078)34:10452 note
42:3796gg–1134:10453
42:3796hh34:10461
42:3796hh–134:10462
42:3796hh–234:10463
42:3796hh–334:10464
42:3796hh–434:10465
42:3796ii34:10471
42:3796ii note (Pub. L. 106–515, § 2, Nov. 13, 2000, 114 Stat. 2399)34:10471 note
42:3796ii note (Pub. L. 114–255, div. B, title XIV, § 14003, Dec. 13, 2016, 130 Stat. 1289)34:10471 note
42:3796ii note (Pub. L. 107–273, div. C, title I, § 11011, Nov. 2, 2002, 116 Stat. 1823)omitted
42:3796ii–134:10472
42:3796ii–234:10473
42:3796ii–334:10474
42:3796ii–434:10475
42:3796ii–534:10476
42:3796ii–634:10477
42:3796ii–734:10478
42:3796ii–834:10479
42:3796jj34:10491
42:3796jj–134:10492
42:3796jj–234:10493
42:3796jj–334:10494
42:3796jj–434:10495
42:3796jj–534:10496
42:3796jj–634:10497
42:3796jj–734:10498
42:3796kk34:10511
42:3796kk note (Pub. L. 103–322, title XXI, § 210302(c)(4), Sept. 13, 1994, 108 Stat. 2068)34:10511 note
42:3796kk–134:10512
42:3796kk–234:10513
42:3796kk–334:10514
42:3796kk–434:10515
42:3796kk–534:10516
42:3796kk–634:10517
42:3796ll34:10531
42:3796ll note (Pub. L. 105–181, § 2, June 16, 1998, 112 Stat. 512)34:10531 note
42:3796ll note (Pub. L. 106–517, § 2, Nov. 13, 2000, 114 Stat. 2407)34:10531 note
42:3796ll–134:10532
42:3796ll–234:10533
42:3796ll–2 note (Pub. L. 106–517, § 3(e), Nov. 13, 2000, 114 Stat. 2408)34:10533 note
42:3796ll–334:10534
42:379734:10541
42:3797a34:10551
42:3797b34:10552
42:3797c34:10553
42:3797d34:10554
42:3797eomitted
42:3797j34:10561
42:3797k34:10562
42:3797l34:10563
42:3797m34:10564
42:3797n34:10565
42:3797o34:10566
42:3797q34:10581
42:3797s34:10591
42:3797s–134:10592
42:3797s–234:10593
42:3797s–334:10594
42:3797s–434:10595
42:3797s–5omitted
42:3797s–634:10596
42:3797u34:10611
42:3797u note (Pub. L. 107–273, div. B, title II, § 2303, Nov. 2, 2002, 116 Stat. 1799)omitted
42:3797u–134:10612
42:3797u–1 note (Pub. L. 110–199, title I, § 103(c), Apr. 9, 2008, 122 Stat. 668)34:10612 note
42:3797u–234:10613
42:3797u–2 note (Pub. L. 110–199, title I, § 103(b), Apr. 9, 2008, 122 Stat. 668)34:10613 note
42:3797u–334:10614
42:3797u–434:10615
42:3797u–534:10616
42:3797u–634:10617
42:3797u–734:10618
42:3797u–834:10619
42:3797w34:10631
42:3797w–134:10632
42:3797w–234:10633
42:3797y34:10641
42:3797y–134:10642
42:3797y–234:10643
42:3797y–334:10644
42:3797y–4omitted
42:3797aa34:10651
42:3797aa note (Pub. L. 108–414, § 2, Oct. 30, 2004, 118 Stat. 2327)34:10651 note
42:3797aa note (Pub. L. 108–414, § 3, Oct. 30, 2004, 118 Stat. 2328)34:10651 note
42:3797aa note (Pub. L. 110–416, § 2, Oct. 14, 2008, 122 Stat. 4352)34:10651 note
42:3797aa–134:10652
42:3797aa–1 note (Pub. L. 114–255, div. B, title XIV, § 14008, Dec. 13, 2016, 130 Stat. 1296)34:10652 note
42:3797aa–1 note (Pub. L. 114–255, div. B, title XIV, § 14025, Dec. 13, 2016, 130 Stat. 1310)34:10652 note
42:3797cc34:10661
42:3797cc–134:10662
42:3797cc–234:10663
42:3797cc–334:10664
42:3797cc–2134:10671
42:3797dd34:10681
42:3797dd–1omitted
42:3797ee34:10691
42:3797ee–134:16902
42:3797ff34:10701
42:3797ff–134:10702
42:3797ff–234:10703
42:3797ff–334:10704
42:3797ff–434:10705
42:3797ff–534:10706
42:3797ff–634:10707
42:5101 note (Pub. L. 103–209, § 1, Dec. 20, 1993, 107 Stat. 2490)34:10101 note
42:5101 note (Pub. L. 105–251, title II, § 221, Oct. 9, 1998, 112 Stat. 1885)34:10101 note
42:5101 note (Pub. L. 110–296, § 1, July 30, 2008, 122 Stat. 2974, and Pub. L. 110–408, § 1, Oct. 13, 2008, 122 Stat. 4301)34:10101 note
42:5101 note (Pub. L. 111–143, § 1, Mar. 1, 2010, 124 Stat. 41)34:10101 note
42:5101 note (Pub. L. 111–341, § 1, Dec. 22, 2010, 124 Stat. 3606)34:10101 note
42:5101 note (Pub. L. 99–401, title I, § 105, Aug. 27, 1986, 100 Stat. 906)34:41302
42:511934:40101
42:5119 note (Pub. L. 103–322, title XXXII, § 320928(g), Sept. 13, 1994, 108 Stat. 2132)34:40101 note
42:5119a34:40102
42:5119a note (Pub. L. 108–21, title I, § 108, Apr. 30, 2003, 117 Stat. 655)34:40102 note
42:5119b34:40103
42:5119c34:40104
42:560134:11101
42:5601 note (Pub. L. 93–415, § 1, Sept. 7, 1974, 88 Stat. 1109)34:10101 note
42:5601 note (Pub. L. 93–415, title III, § 301, Sept. 7, 1974, 88 Stat. 1129)34:10101 note
42:5601 note (Pub. L. 93–415, title IV, § 401, as added by Pub. L. 98–473, title II, § 660, Oct. 12, 1984, 98 Stat. 2125)34:10101 note
42:5601 note (Pub. L. 93–415, title V, § 501, as added by Pub. L. 107–273, div. C, title II, § 12222(a), Nov. 2, 2002, 116 Stat. 1894)34:10101 note
42:5601 note (Pub. L. 95–115, § 1, Oct. 3, 1977, 91 Stat. 1048)34:10101 note
42:5601 note (Pub. L. 96–509, § 1, Dec. 8, 1980, 94 Stat. 2750)34:10101 note
42:5601 note (Pub. L. 98–473, title II, § 610, Oct. 12, 1984, 98 Stat. 2107)34:10101 note
42:5601 note (Pub. L. 100–690, title VII, § 7250(a), Nov. 18, 1988, 102 Stat. 4434)34:10101 note
42:5601 note (Pub. L. 106–71, § 1, Oct. 12, 1999, 113 Stat. 1032)34:10101 note
42:5601 note (Pub. L. 107–273, div. C, title II, § 12201, Nov. 2, 2002, 116 Stat. 1869)34:10101 note
42:5601 note (Pub. L. 108–96, § 1, Oct. 10, 2003, 117 Stat. 1167)34:10101 note
42:5601 note (Pub. L. 110–240, § 1, June 3, 2008, 122 Stat. 1560)34:10101 note
42:5601 note (Pub. L. 110–378, § 1, Oct. 8, 2008, 122 Stat. 4068)34:10101 note
42:5601 note (Pub. L. 113–38, § 1, Sept. 30, 2013, 127 Stat. 527)34:10101 note
42:5601 note (Pub. L. 114–22, title I, § 116(a), May 29, 2015, 129 Stat. 244)34:10101 note
42:5601 note (Pub. L. 98–473, title II, § 670, Oct. 12, 1984, 98 Stat. 2129)34:11101 note
42:5601 note (Pub. L. 100–690, title VII, § 7296, Nov. 18, 1988, 102 Stat. 4463)34:11101 note
42:5601 note (Pub. L. 107–273, div. C, title II, § 12223, Nov. 2, 2002, 116 Stat. 1896)34:11101 note
42:5601 note (Pub. L. 108–21, title III, § 361, Apr. 30, 2003, 117 Stat. 665)40:3101 note
42:560234:11102
42:560334:11103
42:561134:11111
42:5611 note (Pub. L. 109–248, title VI, subtitle A, July 27, 2006, 120 Stat. 631 , 632)34:11111 note
42:5611 note (Pub. L. 114–22, title I, § 119, May 29, 2015, 129 Stat. 247)34:20710
42:561234:11112
42:561334:11113
42:561434:11114
42:561534:11115
42:561634:11116
42:561734:11117
42:563134:11131
42:563234:11132
42:5632 note (Pub. L. 95–115, § 4(b)(2)(D), Oct. 3, 1977, 91 Stat. 1051)34:11132 note
42:5632 note (Pub. L. 95–115, § 4(b)(4)(B), Oct. 3, 1977, 91 Stat. 1051)34:11132 note
42:563334:11133
42:5633 note (Pub. L. 95–115, § 4(c)(3)(B), Oct. 3, 1977, 91 Stat. 1052)34:11133 note
42:5633 note (Pub. L. 95–115, § 4(c)(6)(B), Oct. 3, 1977, 91 Stat. 1053)34:11133 note
42:5633 note (Pub. L. 102–586, § 2(f)(3)(B), Nov. 4, 1992, 106 Stat. 4994)34:11133 note
42:565134:11141
42:565234:11142
42:565334:11143
42:565434:11144
42:565534:11145
42:565634:11146
42:566134:11161
42:566234:11162
42:566534:11171
42:566634:11172
42:566734:11173
42:566834:11174
42:567134:11181
42:567234:11182
42:567334:11183
42:567434:11184
42:567534:11185
42:567634:11186
42:567734:11187
42:567834:11188
42:567934:11189
42:568034:11190
42:568134:11191
42:570134:11201
42:5701 note (Pub. L. 108–96, title I, § 118, Oct. 10, 2003, 117 Stat. 1170)omitted
42:570234:11202
42:571134:11211
42:571234:11212
42:571334:11213
42:571434:11214
42:5714–134:11221
42:5714–1 note (Pub. L. 108–96, title I, § 119, Oct. 10, 2003, 117 Stat. 1170)omitted
42:5714–234:11222
42:5714–1134:11231
42:5714–2134:11241
42:5714–2234:11242
42:5714–2334:11243
42:5714–2434:11244
42:5714–2534:11245
42:5714–4134:11261
42:5714a34:11271
42:5714b34:11272
42:571534:11273
42:571634:11274
42:573134:11275
42:5731a34:11276
42:573234:11277
42:5732–134:11278
42:5732a34:11279
42:575134:11280
42:575234:11281
42:577134:11291
42:577234:11292
42:577334:11293
42:577534:11294
42:577634:11295
42:5776a34:11296
42:577734:11297
42:577934:41307
42:578034:41308
42:5780a34:11298
42:578134:11311
42:5781 note (Pub. L. 102–586, § 5(b), Nov. 4, 1992, 106 Stat. 5029)34:11311 note
42:5781 note (Pub. L. 107–273, div. C, title II, § 12222(b), Nov. 2, 2002, 116 Stat. 1896)34:11311 note
42:578234:11312
42:578334:11313
42:5784omitted
42:579134:20501
42:5791a34:20502
42:5791b34:20503
42:5791c34:20504
42:5791d34:20505
42:579240:3101 note
42:5792a40:3101 note
42:1042034:12464
42:1050134:50101
42:1050234:50102
42:1050334:50103
42:1050434:50104
42:1050534:50105
42:1050634:50106
42:1050734:50107
42:1050834:50108
42:1051034:50109
42:1051134:50110
42:1051234:50111
42:1051334:50112
42:1060134:20101
42:10601 note (Pub. L. 98–473, title II, § 1401, Oct. 12, 1984, 98 Stat. 2170)34:10101 note
42:10601 note (Pub. L. 101–647, title V, § 501, Nov. 29, 1990, 104 Stat. 4820)34:10101 note
42:10601 note (Pub. L. 104–132, title II, § 231, Apr. 24, 1996, 110 Stat. 1243)34:10101 note
42:10601 note (Pub. L. 98–473, title II, § 1409, Oct. 12, 1984, 98 Stat. 2178)34:20101 note
42:10601 note (Pub. L. 100–690, title VII, § 7129, Nov. 18, 1988, 102 Stat. 4423)34:20101 note
42:10601 note (Pub. L. 100–690, title VII, § 7130, Nov. 18, 1988, 102 Stat. 4423)34:20101 note
42:10601 note (Pub. L. 105–119, title I, § 109(b), Nov. 26, 1997, 111 Stat. 2457)34:20101 note
42:10601 note (Pub. L. 106–113, div. B, § 1000(a)(1) [title VI, § 620], Nov. 29, 1999, 113 Stat. 1535, 1501A–55)34:20101 note
42:10601 note (Pub. L. 106–177, title I, § 104(b), Mar. 10, 2000, 114 Stat. 36)34:20101 note
42:10601 note (Pub. L. 106–553, § 1(a)(2) [title VI, § 619], Dec. 21, 2000, 114 Stat. 2762, 2762A–107)34:20101 note
42:10601 note (Pub. L. 107–56, title VI, § 621(e), Oct. 26, 2001, 115 Stat. 371)34:20101 note
42:10601 note (Pub. L. 107–77, title VI, § 619, Nov. 28, 2001, 115 Stat. 802)34:20101 note
42:10601 note (Pub. L. 108–7, div. B, title VI, § 617, Feb. 20, 2003, 117 Stat. 102)34:20101 note
42:10601 note (Pub. L. 108–199, div. B, title VI, § 618, Jan. 23, 2004, 118 Stat. 95)34:20101 note
42:10601 note (Pub. L. 108–447, div. B, title VI, § 616, Dec. 8, 2004, 118 Stat. 2915)34:20101 note
42:10601 note (Pub. L. 109–108, title VI, § 612, Nov. 22, 2005, 119 Stat. 2336)34:20101 note
42:10601 note (Pub. L. 110–161, div. B, title V, § 513, Dec. 26, 2007, 121 Stat. 1926)34:20101 note
42:10601 note (Pub. L. 111–8, div. B, title V, § 512, Mar. 11, 2009, 123 Stat. 596)34:20101 note
42:10601 note (Pub. L. 111–117, div. B, title V, § 512, Dec. 16, 2009, 123 Stat. 3151)34:20101 note
42:10601 note (Pub. L. 112–55, div. B, title V, § 512, Nov. 18, 2011, 125 Stat. 632)34:20101 note
42:10601 note (Pub. L. 113–6, div. B, title V, § 510, Mar. 26, 2013, 127 Stat. 271)34:20101 note
42:10601 note (Pub. L. 113–76, div. B, title V, § 510, Jan. 17, 2014, 128 Stat. 79)34:20101 note
42:10601 note (Pub. L. 113–235, div. B, title V, § 510, Dec. 16, 2014, 128 Stat. 2210)34:20101 note
42:10601 note (Pub. L. 114–113, div. B, title V, § 510, Dec. 18, 2015, 129 Stat. 2324)34:20101 note
42:10601 note (Pub. L. 115–31, div. B, title III, § 510, May 5, 2017, 131 Stat. 221)34:20101 note
42:1060234:20102
42:10602 note (Pub. L. 104–132, title II, § 233(d), Apr. 24, 1996, 110 Stat. 1245)34:20102 note
42:10602 note (Pub. L. 104–132, title II, § 234(a)(2), Apr. 24, 1996, 110 Stat. 1245)34:20102 note
42:1060334:20103
42:10603a34:20104
42:10603b34:20105
42:10603b note (Pub. L. 106–386, div. C, § 2003(a)(2), Oct. 28, 2000, 114 Stat. 1544)34:20105 note
42:10603b note (Pub. L. 106–386, div. C, § 2003(a)(3), Oct. 28, 2000, 114 Stat. 1544)34:20105 note
42:10603c34:20106
42:10603d34:20107
42:10603e34:20108
42:10603f34:20109
42:1060434:20110
42:10604 note (Pub. L. 104–294, title I, § 101(c), Oct. 11, 1996, 110 Stat. 3491)omitted
42:1060534:20111
42:1060734:20141
42:1060834:20142
42:1060934:20144
42:1300134:20301
42:13001 note (Pub. L. 101–647, title II, § 201, Nov. 29, 1990, 104 Stat. 4792)34:10101 note
42:13001 note (Pub. L. 113–163, § 1, Aug. 8, 2014, 128 Stat. 1864)34:10101 note
42:13001a34:20302
42:13001b34:20303
42:1300234:20304
42:1300334:20305
42:1300434:20306
42:1300534:20307
42:1301134:20321
42:1301234:20322
42:1301334:20323
42:13013aomitted
42:1301434:20324
42:1302134:20331
42:1302234:20332
42:1302334:20333
42:1302434:20334
42:1303134:20341
42:1304134:20351
42:1370134:12101
42:13701 note (Pub. L. 103–322, § 1, Sept. 13, 1994, 108 Stat. 1796)34:10101 note
42:13701 note (Pub. L. 103–322, title III, § 31101, Sept. 13, 1994, 108 Stat. 1882)34:10101 note
42:13701 note (Pub. L. 103–322, title III, § 31901, Sept. 13, 1994, 108 Stat. 1892)34:10101 note
42:13701 note (Pub. L. 103–322, title IV, § 40001, Sept. 13, 1994, 108 Stat. 1902)34:10101 note
42:13701 note (Pub. L. 103–322, title IV, § 40101, Sept. 13, 1994, 108 Stat. 1903)34:10101 note
42:13701 note (Pub. L. 103–322, title IV, § 40201, Sept. 13, 1994, 108 Stat. 1925)34:10101 note
42:13701 note (Pub. L. 103–322, title IV, § 40301, Sept. 13, 1994, 108 Stat. 1941)34:10101 note
42:13701 note (Pub. L. 103–322, title IV, § 40401, Sept. 13, 1994, 108 Stat. 1942)34:10101 note
42:13701 note (Pub. L. 103–322, title XX, § 200101, Sept. 13, 1994, 108 Stat. 2049)34:10101 note
42:13701 note (Pub. L. 103–322, title XX, § 200201, Sept. 13, 1994, 108 Stat. 2057)34:10101 note
42:13701 note (Pub. L. 103–322, title XXI, § 210301, Sept. 13, 1994, 108 Stat. 2065)34:10101 note
42:13701 note (Pub. L. 103–322, title XXII, § 220001, Sept. 13, 1994, 108 Stat. 2074)34:10101 note
42:13701 note (Pub. L. 106–297, § 1, Oct. 13, 2000, 114 Stat. 1045)34:10101 note
42:13701 note (Pub. L. 106–386, div. B, § 1001, Oct. 28, 2000, 114 Stat. 1491)34:10101 note
42:13701 note (Pub. L. 106–546, § 1, Dec. 19, 2000, 114 Stat. 2726)34:10101 note
42:13701 note (Pub. L. 106–560, § 1, Dec. 21, 2000, 114 Stat. 2784)34:10101 note
42:13701 note (Pub. L. 108–405, § 1(a), Oct. 30, 2004, 118 Stat. 2260)34:10101 note
42:13701 note (Pub. L. 108–405, title II, § 201, Oct. 30, 2004, 118 Stat. 2266)34:10101 note
42:13701 note (Pub. L. 108–405, title III, § 301, Oct. 30, 2004, 118 Stat. 2272)34:10101 note
42:13701 note (Pub. L. 109–162, § 1, Jan. 5, 2006, 119 Stat. 2960)34:10101 note
42:13701 note (Pub. L. 109–162, title X, § 1001, Jan. 5, 2006, 119 Stat. 3084)34:10101 note
42:13701 note (Pub. L. 109–248, title VI, § 611, July 27, 2006, 120 Stat. 632)34:10101 note
42:13701 note (Pub. L. 110–360, § 1, Oct. 8, 2008, 122 Stat. 4008)34:10101 note
42:13701 note (Pub. L. 112–253, § 1, Jan. 10, 2013, 126 Stat. 2407)34:10101 note
42:13701 note (Pub. L. 113–4, § 1, Mar. 7, 2013, 127 Stat. 54)34:10101 note
42:13701 note (Pub. L. 113–4, title X, § 1001, Mar. 7, 2013, 127 Stat. 127)34:10101 note
42:13701 note (Pub. L. 113–182, § 1, Sept. 29, 2014, 128 Stat. 1918)34:10101 note
42:13701 note (Pub. L. 113–242, § 1, Dec. 18, 2014, 128 Stat. 2860)34:10101 note
42:13701 note (Pub. L. 114–12, § 1, May 19, 2015, 129 Stat. 192)34:10101 note
42:13701 note (Pub. L. 114–22, title IV, § 401, May 29, 2015, 129 Stat. 256)34:10101 note
42:13701 note (Pub. L. 114–324, § 1, Dec. 16, 2016, 130 Stat. 1948)34:10101 note
42:1370234:12102
42:1370334:12103
42:13703 note (Pub. L. 104–208, div. A, title I, § 101(a) [title I], Sept. 30, 1996, 110 Stat. 3009, 3009–14)34:12103 note
42:1370434:12104
42:1370534:12105
42:1370634:12106
42:1370734:12107
42:1370834:12108
42:1370934:12109
42:1371034:12110
42:1371134:12111
42:1371234:12112
42:1371334:12113
42:1372134:12121
42:1372234:12122
42:13723omitted
42:1372434:12123
42:1372534:12124
42:1372634:60101
42:13726a34:60102
42:13726b34:60103
42:13726c34:60104
42:1372734:60105
42:13727a18:4001 note
42:1374134:12131
42:1374234:12132
42:1374334:12133
42:13744omitted
42:13751 note (Pub. L. 104–294, title IV, § 401, Oct. 11, 1996, 110 Stat. 3496)omitted
42:13751 note (Pub. L. 106–313, title I, § 112, Oct. 17, 2000, 114 Stat. 1260)34:11313 note
42:13751 note (Pub. L. 106–367, Oct. 27, 2000, 114 Stat. 1412)34:11313 note
42:13751 note (Pub. L. 109–162, title XI, § 1199, Jan. 5, 2006, 119 Stat. 3132)34:11313 note
42:1377134:12141
42:1377234:12142
42:1377334:12143
42:1377434:12144
42:1377534:12145
42:1377634:12146
42:13777omitted
42:1379134:12161
42:13793omitted
42:1381134:12171
42:13812omitted
42:1382134:12181
42:1382234:12182
42:1382334:12183
42:1382434:12184
42:1382534:12185
42:1382634:12186
42:1384134:12201
42:1384234:12202
42:1385134:12211
42:13852omitted
42:1385334:12212
42:1386134:12221
42:1386234:12222
42:1386334:12223
42:1386434:12224
42:1386534:12225
42:1386634:12226
42:13867omitted
42:1386834:12227
42:1388134:12241
42:1388234:12242
42:13883omitted
42:1389134:12251
42:1389234:12252
42:1389334:12253
42:1390134:12261
42:1390234:12262
42:1391134:12271
42:1392134:12281
42:1392534:12291
42:13925 note (Pub. L. 109–162, title II, § 201, Jan. 5, 2006, 119 Stat. 2993)34:12291 note
42:13925 note (Pub. L. 109–162, title III, § 301, Jan. 5, 2006, 119 Stat. 3003)34:12291 note
42:1393134:12301
42:1394134:12311
42:1394234:12312
42:1394334:12313
42:1395134:12321
42:1396134:12331
42:13961 note (Pub. L. 106–386, div. B, title IV, § 1404, Oct. 28, 2000, 114 Stat. 1514)omitted
42:1396234:12332
42:1396334:12333
42:1397134:12341
42:1397534:12351
42:1398134:12361
42:1399134:12371
42:1399234:12372
42:1399334:12373
42:13994omitted
42:1400134:12381
42:14002omitted
42:1401134:12391
42:14012omitted
42:14013omitted
42:14014omitted
42:14015omitted
42:1401634:12392
42:1403134:12401
42:1403234:12402
42:1403334:12403
42:1403434:12404
42:1403534:12405
42:1403634:12406
42:1403734:12407
42:1403834:12408
42:1403934:12409
42:14039 note (Pub. L. 105–119, title I, § 115(b)(2), Nov. 26, 1997, 111 Stat. 2467)34:12409 note
42:1404034:12410
42:1404134:12421
42:1404234:12431
42:14043b34:12441
42:14043b–134:12442
42:14043b–234:12443
42:14043b–334:12444
42:14043b–4omitted
42:14043c34:12451
42:14043d34:12461
42:14043d–134:12462
42:14043d–234:12463
42:14043e34:12471
42:14043e–134:12472
42:14043e–234:12473
42:14043e–334:12474
42:14043e–434:12475
42:14043e–1134:12491
42:14043f34:12501
42:14043g34:12511
42:14043g–134:12512
42:14043h34:21301
42:14043h–134:21302
42:14043h–234:21303
42:14043h–334:21304
42:14043h–434:21305
42:14043h–534:21306
42:14043h–634:21307
42:14043h–734:21308
42:1404434:20701
42:14044 note (Pub. L. 111–211, title II, § 264, July 29, 2010, 124 Stat. 2300)34:20701 note
42:14044a34:20702
42:14044a note (Pub. L. 113–4, title XII, § 1241(b), Mar. 7, 2013, 127 Stat. 153)34:20702 note
42:14044b34:20703
42:14044b–134:20704
42:14044c34:20705
42:14044d34:20706
42:14044e34:20707
42:14044f34:20708
42:14044g34:20709
42:14044g note (Pub. L. 114–22, title I, § 110, May 29, 2015, 129 Stat. 239)34:20709 note
42:14044h34:20711
42:1404534:20123
42:14045a34:20124
42:14045b34:20125
42:14045d34:20126
42:1405134:12521
42:1405234:12522
42:1405334:12523
42:1406134:12531
42:1406234:12532
42:1408134:12541
42:1408234:12542
42:14083omitted
42:1409134:12551
42:1409234:12552
42:1409334:12553
42:1409434:12554
42:1409534:12555
42:1409634:12556
42:1409734:12557
42:1409834:12558
42:1409934:12559
42:14101omitted
42:1411134:12571
42:1411234:12572
42:1411334:12573
42:1411434:12574
42:1411534:12575
42:1411634:12576
42:1411734:12577
42:1411834:12578
42:14119omitted
42:14131 note prec (Ex. Ord. No. 13684, Dec. 18, 2014, 79 F.R. 76865)34:12591 note prec
42:1413134:12591
42:1413234:12592
42:1413334:12593
42:14134omitted
42:1413534:40701
42:14135 note (Pub. L. 106–546, § 11, Dec. 19, 2000, 114 Stat. 2735)34:40701 note
42:14135 note (Pub. L. 106–561, § 4, Dec. 21, 2000, 114 Stat. 2791)34:40701 note
42:14135 note (Pub. L. 113–4, title X, § 1003, Mar. 7, 2013, 127 Stat. 131)34:40701 note
42:14135 note (Pub. L. 113–4, title X, § 1005, Mar. 7, 2013, 127 Stat. 132)34:40701 note
42:14135 note (Pub. L. 113–4, title X, § 1006, Mar. 7, 2013, 127 Stat. 134)34:40701 note
42:14135a34:40702
42:14135b34:40703
42:14135c34:40704
42:14135d34:40705
42:14135e34:40706
42:1413634:40722
42:14136 note (Pub. L. 108–405, title IV, § 413, Oct. 30, 2004, 118 Stat. 2285)34:40722 note
42:14136a34:40723
42:14136b34:40724
42:14136c34:40725
42:14136d34:40726
42:14136e34:40727
42:13136f34:40728
42:1413734:40741
42:14137a34:40742
42:14137b34:40743
42:14137c34:40744
42:1414134:12601
42:1414234:12602
42:1416334:60301
42:14163a34:60302
42:14163b34:60303
42:14163c34:60304
42:14163d34:60305
42:14163e34:60306
42:1416534:50501
42:14165a34:50502
42:14165b34:50503
42:1417134:12611
42:1418134:12621
42:14191omitted
42:14192omitted
42:14193omitted
42:14194omitted
42:14195omitted
42:14196omitted
42:14197omitted
42:14198omitted
42:14199omitted
42:1421134:12631
42:1421334:12632
42:1421434:12633
42:1422134:12641
42:1422234:12642
42:1422334:12643
42:1460134:40301
42:14601 note (Pub. L. 105–251, title I, § 101, Oct. 9, 1998, 112 Stat. 1871)34:10101 note
42:14601 note (Pub. L. 105–251, title II, § 201, Oct. 9, 1998, 112 Stat. 1874)34:10101 note
42:14601 note (Pub. L. 105–251, title II, § 211, Oct. 9, 1998, 112 Stat. 1874)34:10101 note
42:1461134:40311
42:1461234:40312
42:1461334:40313
42:1461434:40314
42:1461534:40315
42:1461634:40316
42:1466134:40501
42:14661 note (Pub. L. 106–177, title II, § 201, Mar. 10, 2000, 114 Stat. 36)34:10101 note
42:14661 note (Pub. L. 106–468, § 1, Nov. 9, 2000, 114 Stat. 2027)34:10101 note
42:1466234:40502
42:1466334:40503
42:14664omitted
42:1466534:40504
42:14665 note (Pub. L. 106–468, § 3, Nov. 9, 2000, 114 Stat. 2028)34:40504 note
42:1523134:50301
42:15231 note (Pub. L. 110–298, § 1, July 31, 2008, 122 Stat. 2985)34:10101 note
42:1524134:50311
42:1524234:50312
42:1524334:50313
42:1524434:50314
42:1525134:50321
42:1525234:50322
42:1525334:50323
42:1525434:50324
42:1526134:50331
42:1560134:30301
42:15601 note (Pub. L. 108–79, § 1(a), Sept. 4, 2003, 117 Stat. 972)34:10101 note
42:15601 note (Memorandum of President of the United States, May 17, 2012, 77 F.R. 30873)34:30301 note
42:1560234:30302
42:1560334:30303
42:1560434:30304
42:1560534:30305
42:1560634:30306
42:1560734:30307
42:1560834:30308
42:1560934:30309
42:1690134:20901
42:16901 note (Pub. L. 109–248, § 1(a), July 27, 2006, 120 Stat. 587)34:10101 note
42:16901 note (Pub. L. 109–248, title I, § 101, July 27, 2006, 120 Stat. 590)34:10101 note
42:16901 note (Pub. L. 110–400, § 1, Oct. 13, 2008, 122 Stat. 4224)34:10101 note
42:16901 note (Pub. L. 114–22, title V, § 501, May 29, 2015, 129 Stat. 258)34:10101 note
42:16901 note (Pub. L. 114–119, § 1(a), Feb. 8, 2016, 130 Stat. 15)34:10101 note
42:1690234:20902
42:1691134:20911
42:1691234:20912
42:1691334:20913
42:1691434:20914
42:1691534:20915
42:16915a34:20916
42:16915b34:20917
42:1691634:20918
42:1691734:20919
42:1691834:20920
42:1691934:20921
42:1692034:20922
42:1692134:20923
42:1692234:20924
42:1692334:20925
42:1692434:20926
42:1692534:20927
42:1692634:20928
42:1692734:20929
42:1692834:20930
42:16928a34:20931
42:1692934:20932
42:1693534:21501
42:16935a34:21502
42:16935b34:21503
42:16935c34:21504
42:16935d34:21505
42:16935e34:21506
42:16935f34:21507
42:16935g34:21508
42:16935h34:21509
42:16935i34:21510
42:1694134:20941
42:1694234:20942
42:1694334:20943
42:1694434:20944
42:1694534:20945
42:1696134:20961
42:1696234:20962
42:1697134:20971
42:1698134:20981
42:16981 note (Pub. L. 110–400, § 4(b), Oct. 13, 2008, 122 Stat. 4228)34:20981 note
42:1698234:20982
42:1698334:20983
42:1698434:20984
42:1698534:20985
42:1698634:20986
42:1698734:20987
42:1698834:20988
42:1698934:20989
42:1699034:20990
42:1699134:20991
42:1750134:60501
42:17501 note (Pub. L. 110–199, § 1, Apr. 9, 2008, 122 Stat. 657)34:10101 note
42:17501 note (Memorandum of President of the United States, Apr. 29, 2016, 81 F.R. 26993)34:60501 note
42:1750234:60502
42:1750334:60503
42:1750434:60504
42:1751134:60511
42:1752134:60521
42:1753134:60531
42:1753234:60532
42:1753334:60533
42:1753434:60534
42:1754134:60541
42:1755134:60551
42:1755234:60552
42:1755334:60553
42:1755434:60554
42:17555omitted
42:1760134:21101
42:17601 note (Pub. L. 110–401, § 1(a), Oct. 13, 2008, 122 Stat. 4229)34:10101 note
42:1761134:21111
42:1761234:21112
42:1761334:21113
42:1761434:21114
42:1761534:21115
42:1761634:21116
42:1761734:21117
42:1763134:21131




Subtitle I—Comprehensive Acts
CHAPTER 101—JUSTICE SYSTEM IMPROVEMENT




SUBCHAPTER I—OFFICE OF JUSTICE PROGRAMS


Sec.


10101.Establishment of Office of Justice Programs.


10102.Duties and functions of Assistant Attorney General.


10103.Office of Weed and Seed Strategies.


10104.Weed and Seed strategies.


10105.Inclusion of Indian tribes.


10106.Community Capacity Development Office.


10107.Division of Applied Law Enforcement Technology.


10108.Availability of funds.


10109.Office of Audit, Assessment, and Management.


10110.Office of Justice Programs grants, cooperative agreements, and contracts.


10111.Consolidation of financial management systems of Office of Justice Programs.



SUBCHAPTER II—NATIONAL INSTITUTE OF JUSTICE


10121.Statement of purpose.


10122.National Institute of Justice.


10123.Authority for 100 per centum grants.



SUBCHAPTER III—BUREAU OF JUSTICE STATISTICS


10131.Statement of purpose.


10132.Bureau of Justice Statistics.


10133.Authority for 100 per centum grants.


10134.Use of data.



SUBCHAPTER IV—ESTABLISHMENT OF BUREAU OF JUSTICE ASSISTANCE


10141.Establishment of Bureau of Justice Assistance.


10142.Duties and functions of Director.



SUBCHAPTER V—BUREAU OF JUSTICE ASSISTANCE GRANT PROGRAMS



Part A—Edward Byrne Memorial Justice Assistance Grant Program


10151.Name of program.


10152.Description.


10153.Applications.


10154.Review of applications.


10155.Rules.


10156.Formula.


10157.Reserved funds.


10158.Interest-bearing trust funds.



Part B—Discretionary Grants



subpart 1—grants to public agencies


10171.Correctional options grants.


10172.Allocation of funds; administrative provisions.



subpart 2—general requirements


10181.Application requirements.


10182.Period of award.



subpart 3—grants to private entities


10191.Crime prevention campaign grant.



Part C—Administrative Provisions


10201.Evaluation.


10202.General provisions.


10203.Reports.



SUBCHAPTER VI—FBI TRAINING OF STATE AND LOCAL CRIMINAL JUSTICE PERSONNEL


10211.Training and manpower development.



SUBCHAPTER VII—ADMINISTRATIVE PROVISIONS


10221.Rules, regulations, and procedures; consultations and establishment.


10222.Notice and hearing on denial or termination of grant.


10223.Finality of determinations.


10224.Delegation of functions.


10225.Subpoena power; employment of hearing officers; authority to hold hearings.


10226.Personnel and administrative authority.


10227.Title to personal property.


10228.Prohibition of Federal control over State and local criminal justice agencies; prohibition of discrimination.


10229.Report to President and Congress.


10230.Other administrative provisions.


10231.Confidentiality of information.


10232.Administration of juvenile delinquency programs.


10233.Prohibition on land acquisition.


10234.Prohibition on use of Central Intelligence Agency services.


10235.Indian liability waiver.


10236.District of Columbia matching fund source.


10237.Limitation on civil justice matters.


10238.Accountability and oversight.



SUBCHAPTER VIII—DEFINITIONS


10251.General provisions.



SUBCHAPTER IX—FUNDING


10261.Authorization of appropriations.


10262.State and local governments to consider courts.


10263.Oversight and accountability.



SUBCHAPTER X—CRIMINAL PENALTIES


10271.Misuse of Federal assistance.


10272.Falsification or concealment of facts.


10273.Conspiracy to commit offense against United States.



SUBCHAPTER XI—PUBLIC SAFETY OFFICERS’ DEATH BENEFITS



Part A—Death Benefits


10281.Payment of death benefits.


10282.Limitations on benefits.


10283.National programs for families of public safety officers who have sustained fatal or catastrophic injury in the line of duty.


10284.Definitions.


10285.Administrative provisions.


10286.Expedited payment for public safety officers involved in the prevention, investigation, rescue, or recovery efforts related to a terrorist attack.


10287.Funds available for appeals and expenses of representation of hearing examiners.


10288.Due diligence in paying benefit claims.



Part B—Educational Assistance to Dependents of Civilian Federal Law Enforcement Officers Killed or Disabled in Line of Duty


10301.Purposes.


10302.Basic eligibility.


10303.Applications; approval.


10304.Regulations.


10305.Discontinuation for unsatisfactory conduct or progress.


10306.Special rule.


10307.Definitions.


10308.Authorization of appropriations.



SUBCHAPTER XII—REGIONAL INFORMATION SHARING SYSTEMS


10321.Regional information sharing systems grants.



SUBCHAPTER XIII—GRANTS FOR CLOSED-CIRCUIT TELEVISING OF TESTIMONY OF CHILDREN WHO ARE VICTIMS OF ABUSE


10331.Function of Director.


10332.Description of grant program.


10333.Applications to receive grants.


10334.Review of applications.


10335.Reports.


10336.Expenditure of grants; records.


10337.Definitions.



SUBCHAPTER XIV—RURAL DRUG ENFORCEMENT


10351.Rural drug enforcement assistance.


10352.Other requirements.



SUBCHAPTER XV—CRIMINAL CHILD SUPPORT ENFORCEMENT


10361.Grant authorization.


10362.State applications.


10363.Review of State applications.


10364.Local applications.


10365.Distribution of funds.


10366.Evaluation.


10367.“Local entity” defined.



SUBCHAPTER XVI—PUBLIC SAFETY AND COMMUNITY POLICING; “COPS ON THE BEAT”


10381.Authority to make public safety and community policing grants.


10382.Applications.


10383.Renewal of grants.


10384.Limitation on use of funds.


10385.Performance evaluation.


10386.Revocation or suspension of funding.


10387.Access to documents.


10388.General regulatory authority.


10389.Definitions.



SUBCHAPTER XVII—JUVENILE ACCOUNTABILITY BLOCK GRANTS


10401.Program authorized.


10402.Tribal grant program authorized.


10403.Grant eligibility.


10404.Allocation and distribution of funds.


10405.Guidelines.


10406.Payment requirements.


10407.Utilization of private sector.


10408.Administrative provisions.


10409.Assessment reports.


10410.Definitions.



SUBCHAPTER XVIII—RESIDENTIAL SUBSTANCE ABUSE TREATMENT FOR STATE PRISONERS


10421.Grant authorization.


10422.State applications.


10423.Review of State applications.


10424.Allocation and distribution of funds.


10425.Evaluation.


10426.National training center for prison drug rehabilitation program personnel.



SUBCHAPTER XIX—GRANTS TO COMBAT VIOLENT CRIMES AGAINST WOMEN


10441.Purpose of program and grants.


10442.Establishment of Violence Against Women Office.


10443.Director of Violence Against Women Office.


10444.Duties and functions of Director of Violence Against Women Office.


10445.Staff of Violence Against Women Office.


10446.State grants.


10447.Definitions and grant conditions.


10448.General terms and conditions.


10449.Rape exam payments.


10450.Costs for criminal charges and protection orders.


10451.Polygraph testing prohibition.


10452.Grants to Indian tribal governments.


10453.Tribal Deputy.



SUBCHAPTER XX—GRANTS TO ENCOURAGE ARREST POLICIES AND ENFORCEMENT OF PROTECTION ORDERS


10461.Grants.


10462.Applications.


10463.Reports.


10464.Regulations or guidelines.


10465.Definitions and grant conditions.



SUBCHAPTER XXI—MENTAL HEALTH COURTS


10471.Grant authority.


10472.Definitions.


10473.Administration.


10474.Applications.


10475.Federal share.


10476.Geographic distribution.


10477.Report.


10478.Technical assistance, training, and evaluation.


10479.Mental health responses in the judicial system.



SUBCHAPTER XXII—FAMILY SUPPORT


10491.Duties.


10492.General authorization.


10493.Uses of funds.


10494.Applications.


10495.Award of grants; limitation.


10496.Discretionary research grants.


10497.Reports.


10498.Definitions.



SUBCHAPTER XXIII—DNA IDENTIFICATION GRANTS


10511.Grant authorization.


10512.Applications.


10513.Application requirements.


10514.Administrative provisions.


10515.Restrictions on use of funds.


10516.Reports.


10517.Expenditure records.



SUBCHAPTER XXIV—MATCHING GRANT PROGRAM FOR LAW ENFORCEMENT ARMOR VESTS


10530.Patrick Leahy Bulletproof Vest Partnership Grant Program.


10531.Program authorized.


10532.Applications.


10533.Definitions.


10534.James Guelff and Chris McCurley Body Armor Act of 2002.



SUBCHAPTER XXV—TRANSITION; EFFECTIVE DATE; REPEALER


10541.Continuation of rules, authorities, and proceedings.



SUBCHAPTER XXVI—MATCHING GRANT PROGRAM FOR SCHOOL SECURITY


10551.Program authorized.


10552.Applications.


10553.Annual report to Congress; grant accountability.


10554.Definitions.


10555.Authorization of appropriations.


10556.Rules of construction.



SUBCHAPTER XXVII—PAUL COVERDELL FORENSIC SCIENCES IMPROVEMENT GRANTS


10561.Grant authorization.


10562.Applications.


10563.Allocation.


10564.Use of grants.


10565.Administrative provisions.


10566.Reports.



SUBCHAPTER XXVIII—MENTAL HEALTH AND DRUG TREATMENT ALTERNATIVES TO INCARCERATION PROGRAMS


10581.Repealed.



SUBCHAPTER XXIX—GRANTS FOR FAMILY-BASED SUBSTANCE ABUSE TREATMENT


10591.Grants authorized.


10592.Use of grant funds.


10593.Program requirements.


10594.Applications.


10595.Reports.


10595a.Authorization of appropriations.


10596.Definitions.



SUBCHAPTER XXX—DRUG COURTS


10611.Grant authority.


10612.Prohibition of participation by violent offenders.


10613.Definition.


10614.Administration.


10615.Applications.


10616.Federal share.


10617.Distribution and allocation.


10618.Report.


10619.Technical assistance, training, and evaluation.



SUBCHAPTER XXXI—OFFENDER REENTRY AND COMMUNITY SAFETY


10631.Adult and juvenile offender State and local reentry demonstration projects.


10632.State reentry project evaluation.


10633.Repealed.



SUBCHAPTER XXXII—CRIME FREE RURAL STATE GRANTS


10641.Grant authority.


10642.Use of funds.


10643.Statewide strategic prevention plan.


10644.Requirements.



SUBCHAPTER XXXIII—ADULT AND JUVENILE COLLABORATION PROGRAM GRANTS


10651.Adult and juvenile collaboration programs.


10651a.Veteran Treatment Court Program.


10652.National criminal justice and mental health training and technical assistance.



SUBCHAPTER XXXIV—CONFRONTING USE OF METHAMPHETAMINE


10661.Authority to make grants to address public safety and methamphetamine manufacturing, sale, and use in hot spots.


10662.Funding.


10663.Grants for programs for drug-endangered children.


10664.Authority to award competitive grants to address methamphetamine use by pregnant and parenting women offenders.



SUBCHAPTER XXXV—LOAN REPAYMENT FOR PROSECUTORS AND PUBLIC DEFENDERS


10671.Grant authorization.



SUBCHAPTER XXXVI—GRANT PROGRAM TO EVALUATE AND IMPROVE EDUCATIONAL METHODS AT PRISONS, JAILS, AND JUVENILE FACILITIES


10681.Repealed.



SUBCHAPTER XXXVII—SEX OFFENDER APPREHENSION GRANTS; JUVENILE SEX OFFENDER TREATMENT GRANTS


10691.Sex offender apprehension grants.


10692.Juvenile sex offender treatment grants.



SUBCHAPTER XXXVIII—COMPREHENSIVE OPIOID ABUSE GRANT PROGRAM


10701.Description.


10702.Applications.


10703.Review of applications.


10704.Equitable distribution of funds.


10705.Definitions.


10706.Grant accountability.


10707.Evaluation of performance of Department of Justice programs.



SUBCHAPTER XXXIX—PREVENTION, INVESTIGATION, AND PROSECUTION OF WHITE COLLAR CRIME


10721.Establishment of grant program.


10722.Purposes.


10723.Authorized programs.


10724.Application.


10725.Eligibility.


10726.Rules and regulations.



SUBCHAPTER XL—GRANT PROGRAM TO EVALUATE AND IMPROVE EDUCATIONAL METHODS AT PRISONS, JAILS, AND JUVENILE FACILITIES


10741.Grant program to evaluate and improve educational methods at prisons, jails, and juvenile facilities.



SUBCHAPTER XLI—CRISIS STABILIZATION AND COMMUNITY REENTRY PROGRAM


10751.Grant authorization.


10752.Applications.


10753.Review of applications.


10754.Evaluation.


10755.Authorization of funding.




Editorial Notes
Codification
Title I of the Omnibus Crime Control and Safe Streets Act of 1968, comprising this chapter, was originally enacted by Pub. L. 90–351, June 19, 1968, 82 Stat. 197, and amended by Pub. L. 91–644, Jan. 2, 1971, 84 Stat. 1880; Pub. L. 93–83, Aug. 6, 1973, 87 Stat. 197; Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109; Pub. L. 94–237, Mar. 19, 1976, 90 Stat. 241; Pub. L. 94–273, Apr. 21, 1976, 90 Stat. 375; Pub. L. 94–430, Sept. 29, 1976, 90 Stat. 1346; Pub. L. 94–503, Oct. 15, 1976, 90 Stat. 2407; Pub. L. 95–115, Oct. 3, 1977, 91 Stat. 1048. Such title is shown herein, however, as having been added by Pub. L. 96–157, Dec. 27, 1979, 93 Stat. 1167, without reference to such intervening amendments because of the extensive revision of the title’s provisions by Pub. L. 96–157.
Title I of the Omnibus Crime Control and Safe Streets Act of 1968 was formerly classified to chapter 46 (§ 3701 et seq.) of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this chapter.

Statutory Notes and Related Subsidiaries
Law Enforcement Assistance Act of 1965Pub. L. 89–197, §§ 1–11, Sept. 22, 1965, 79 Stat. 828, as amended by Pub. L. 89–798, Nov. 8, 1966, 80 Stat. 1506, was repealed by Pub. L. 90–351, title I, § 405, June 19, 1968, 82 Stat. 204, subject to the provisions of former section 3745 of Title 42, The Public Health and Welfare. See section 10101 et seq. (chapter 101) of this title. Such Act had provided for grants and contracts for improvement of quality of state and local personnel through professional training; grants and contracts to improve state and local law enforcement techniques; delegation and redelegation of powers; contributions to program by recipients, rules and regulations, necessary stipends, and allowances; studies by Attorney General and technical assistance to states; prohibition against control over local agencies; advisory committees, compensation, and expenses; term of program; appropriations; and reports to President and Congress.

Executive Documents

Ex. Ord. No. 11396. Coordination By Attorney General of Federal Law Enforcement and Crime Prevention Programs
Ex. Ord. No. 11396, Feb. 7, 1968, 33 F.R. 2689, provided:
WHEREAS the problem of crime in America today presents the Nation with a major challenge calling for maximum law enforcement efforts at every level of Government;
WHEREAS coordination of all Federal Criminal law enforcement activities and crime prevention programs is desirable in order to achieve more effective results;
WHEREAS the Federal Government has acknowledged the need to provide assistance to State and local law enforcement agencies in the development and administration of programs directed to the prevention and control of crime:
WHEREAS to provide such assistance the Congress has authorized various departments and agencies of the Federal Government to develop programs which may benefit State and local efforts directed at the prevention and control of crime, and the coordination of such programs is desirable to develop and administer them most effectively; and
WHEREAS the Attorney General, as the chief law officer of the Federal Government, is charged with the responsibility for all prosecutions for violations of the Federal criminal statutes and is authorized under the Law Enforcement Assistance Act of 1965 (79 Stat. 828) [Pub. L. 89–197; see note above] to cooperate with and assist State, local, or other public or private agencies in matters relating to law enforcement organization, techniques and practices, and the prevention and control of crime.
NOW, THEREFORE, by virtue of the authority vested in the President by the Constitution and laws of the United States, it is ordered as follows:
Section 1. The Attorney General is hereby designated to facilitate and coordinate (1) the criminal law enforcement activities and crime prevention programs of all Federal departments and agencies, and (2) the activities of such departments, and agencies relating to the development and implementation of Federal programs which are designed, in whole or in substantial part, to assist State and local law enforcement agencies and crime prevention activities. The Attorney General may promulgate such rules and regulations and take such actions as he shall deem necessary or appropriate to carry out his functions under this Order.
Sec. 2. Each Federal department and agency is directed to cooperate with the Attorney General in the performance of his functions under this Order and shall, to the extent permitted by law and within the limits of available funds, furnish him such reports, information, and assistance as he may request.

Lyndon B. Johnson.



SUBCHAPTER I—OFFICE OF JUSTICE PROGRAMS
§ 10101. Establishment of Office of Justice Programs
There is hereby established an Office of Justice Programs within the Department of Justice under the general authority of the Attorney General. The Office of Justice Programs (hereinafter referred to in this chapter as the “Office”) shall be headed by an Assistant Attorney General (hereinafter in this chapter referred to as the “Assistant Attorney General”) appointed by the President, by and with the advice and consent of the Senate.
(Pub. L. 90–351, title I, § 101, as added Pub. L. 98–473, title II, § 603(a), Oct. 12, 1984, 98 Stat. 2077.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title I of Pub. L. 90–351, as added by Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1167, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.

Codification
Section was formerly classified to section 3711 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 101 of Pub. L. 90–351, title I, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1170, established Law Enforcement Assistance Administration, prior to the general amendment of part A of title I of Pub. L. 90–351 by Pub. L. 98–473.
Another prior section 101 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 198; Pub. L. 91–644, title I, § 2, Jan. 2, 1971, 84 Stat. 1881; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 197; Pub. L. 94–503, title I, §§ 102, 103, Oct. 15, 1976, 90 Stat. 2407, established Law Enforcement Assistance Administration and Office of Community Anti-Crime Programs, prior to the general amendment of this chapter by Pub. L. 96–157.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 98–473, title II, § 609AA, Oct. 12, 1984, 98 Stat. 2107, provided that:
“(a) Except as provided in subsection (b), this division and the amendments made by this title [probably means division, see Short Title of 1984 Act note below] shall take effect on the date of the enactment of this joint resolution [Oct. 12, 1984] or October 1, 1984, whichever is later.

“(b)(1) The amendment made by section 609F [amending sections 10281, 10282, 10284, and 10285 of this title] shall take effect on October 1, 1984, and shall not apply with respect to injuries sustained before October 1, 1984.

“(2) Section 609Z [repealing section 204 of Pub. L. 98–411, which had amended sections 10281, 10282, and 10284 of this title and enacted provisions set out as a note under section 10281 of this title] shall take effect on October 1, 1984.”





Short Title of 2021 AmendmentPub. L. 117–27, § 1, July 22, 2021, 135 Stat. 301, provided that: “This Act [amending sections 20101 to 20103 of this title] may be cited as the ‘VOCA Fix to Sustain the Crime Victims Fund Act of 2021’.”

Pub. L. 117–13, § 1, May 20, 2021, 135 Stat. 265, provided that: “This Act [enacting section 30507 of this title, amending section 249 of Title 18, Crimes and Criminal Procedure, and enacting provisions set out as notes under section 30501 of this title] may be cited as the ‘COVID–19 Hate Crimes Act’.”


Short Title of 2020 AmendmentPub. L. 116–281, § 1, Dec. 31, 2020, 134 Stat. 3381, provided that: “This Act [enacting subchapter XLI of this chapter] may be cited as the ‘Crisis Stabilization and Community Reentry Act of 2020’.”

Pub. L. 116–277, § 1, Dec. 31, 2020, 134 Stat. 3368, provided that: “This Act [enacting sections 40501, 40503, and 40505 of this title and section 224 of Title 6, Domestic Security, amending section 40502 of this title and section 211 of Title 6, repealing sections 40501 and 40503 of this title, and amending provisions set out as a note under section 40504 of this title] may be cited as the ‘Missing Persons and Unidentified Remains Act of 2019’.”

Pub. L. 116–252, § 1, Dec. 22, 2020, 134 Stat. 1133, provided that: “This Act [amending section 21711 of this title and enacting provisions set out as notes under section 21711 of this title] may be cited as the ‘Promoting Alzheimer’s Awareness to Prevent Elder Abuse Act’.”

Pub. L. 116–153, § 1, Aug. 8, 2020, 134 Stat. 688, provided that: “This Act [enacting section 10651a of this title] may be cited as the ‘Veteran Treatment Court Coordination Act of 2019’.”

Pub. L. 116–143, § 1, June 16, 2020, 134 Stat. 644, provided that: “This Act [enacting chapter 507 of this title] may be cited as the ‘Law Enforcement Suicide Data Collection Act’.”


Short Title of 2019 AmendmentPub. L. 116–104, § 1, Dec. 30, 2019, 133 Stat. 3272, provided that: “This Act [amending sections 40701, 40722, and 40723 of this title] may be cited as the ‘Debbie Smith Reauthorization Act of 2019’.”

Pub. L. 116–69, div. B, title VII, § 1701(a), Nov. 21, 2019, 133 Stat. 1140, provided that: “This section [amending section 20144 of this title and enacting provisions set out as notes under section 20144 of this title] may be cited as the ‘United States Victims of State Sponsored Terrorism Fund Clarification Act’.”

Pub. L. 116–32, § 1, July 25, 2019, 133 Stat. 1036, provided that: “This Act [amending sections 10261 and 10491 to 10493 of this title] may be cited as the ‘Supporting and Treating Officers In Crisis Act of 2019’.”

Pub. L. 115–424, § 1, Jan. 7, 2019, 132 Stat. 5465, provided that: “This Act [enacting section 20342 of this title and amending sections 20301 to 20307, 20323, and 20333 of this title and section 5106a of Title 42, The Public Health and Welfare] may be cited as the ‘Victims of Child Abuse Act Reauthorization Act of 2018’.”


Short Title of 2018 AmendmentPub. L. 115–401, § 1, Dec. 31, 2018, 132 Stat. 5336, provided that: “This Act [enacting chapter 219 of this title, amending sections 40504 and 50112 of this title, and amending provisions set out as a note under section 40504 of this title] may be cited as the ‘Ashanti Alert Act of 2018’.”

Pub. L. 115–393, § 1(a), Dec. 21, 2018, 132 Stat. 5265, provided that: “This Act [enacting sections 11295a, 20709b, and 20709c of this title, section 645a of Title 6, Domestic Security, section 1595A of Title 18, Crimes and Criminal Procedure, and section 7105b of Title 22, Foreign Relations and Intercourse, amending sections 10381, 11291 to 11294, 11296, 11297, 12451, 20333, 20701, 20702, 20705, 20709, and 41303 of this title, section 1232 of Title 8, Aliens and Nationality, sections 1593A and 3056 of Title 18, and sections 7105, 7109a, 7110, and 7113 of Title 22, enacting provisions set out as a note under section 20702 of this title, and repealing provisions set out as a note under section 20702 of this title] may be cited as the ‘Trafficking Victims Protection Act of 2017’.”

Pub. L. 115–391, title V, § 501, Dec. 21, 2018, 132 Stat. 5222, provided that: “This title [enacting sections 10741, 60505, and 60506 of this title, amending sections 10261, 10591, 10593, 10631, 60502, 60504, 60511, 60521, 60531, and 60541 of this title, section 3624 of Title 18, Crimes and Criminal Procedure, and sections 3797s—5 and 17555 of Title 42, The Public Health and Welfare, repealing sections 10581, 10633, 10681, 60532, and 60544 of this title, and enacting provisions set out as notes under section 60501 of this title and section 3621 of Title 18] may be cited as the ‘Second Chance Reauthorization Act of 2018’.”

Pub. L. 115–385, § 1, Dec. 21, 2018, 132 Stat. 5123, provided that: “This Act [enacting sections 11314, 11321, and 11322 of this title, amending sections 11102, 11103, 11114, 11116, 11117, 11131 to 11133, 11161, 11162, 11182, 11280, and 11311 to 11313 of this title and section 5784 of Title 42, The Public Health and Welfare, repealing sections 11141 to 11146 and 11181 of this title and section 5784 of Title 42, enacting provisions set out as notes under this section and section 11102 of this title, and amending provisions set out as a note under this section] may be cited as the ‘Juvenile Justice Reform Act of 2018’.”

Pub. L. 115–274, § 1, Oct. 31, 2018, 132 Stat. 4160, provided that: “This Act [amending section 30307 of this title and enacting provisions set out as a note under section 3551 of Title 18, Crimes and Criminal Procedure] may be cited as the ‘United States Parole Commission Extension Act of 2018’.”

Pub. L. 115–271, title VIII, § 8091, Oct. 24, 2018, 132 Stat. 4103, provided that: “This subtitle [subtitle H (§§ 8091, 8092) of title VIII of Pub. L. 115–271, amending section 10261 of this title] may be cited as the ‘Reauthorizing and Extending Grants for Recovery from Opioid Use Programs Act of 2018’ or the ‘REGROUP Act of 2018’.”

Pub. L. 115–267, § 1, Oct. 11, 2018, 132 Stat. 3756, provided that: “This Act [enacting section 11295a of this title, amending sections 11291 to 11294, 11296, and 11297 of this title, and enacting provisions set out as a note under section 11291 of this title] may be cited as the ‘Missing Children’s Assistance Act of 2018’.”

Pub. L. 115–257, § 1, Oct. 9, 2018, 132 Stat. 3660, provided that: “This Act [amending section 40701 of this title] may be cited as the ‘Justice Served Act of 2018’.”

Pub. L. 115–185, § 1, June 18, 2018, 132 Stat. 1485, provided that: “This Act [enacting chapter 607 of this title] may be cited as the ‘Project Safe Neighborhoods Grant Program Authorization Act of 2018’.”

Pub. L. 115–166, § 1, Apr. 13, 2018, 132 Stat. 1274, provided that: “This Act [amending section 20504 of this title] may be cited as the ‘Ashlynne Mike AMBER Alert in Indian Country Act’.”

Pub. L. 115–141, div. Q, § 1, Mar. 23, 2018, 132 Stat. 1115, provided that: “This division [enacting sections 12622 and 12623 of this title, amending sections 11293 and 12621 of this title, and enacting provisions set out as notes under this section and section 12623 of this title] may be cited as the ‘Kevin and Avonte’s Law of 2018’.”

Pub. L. 115–141, div. Q, title I, § 101, Mar. 23, 2018, 132 Stat. 1116, provided that: “This title [enacting section 12622 of this title and amending section 12621 of this title] may be cited as the ‘Missing Americans Alert Program Act of 2018’.”

Pub. L. 115–141, div. S, title V, § 501, Mar. 23, 2018, 132 Stat. 1128, provided that: “This title [enacting sections 10555 and 10556 of this title, amending sections 10551 to 10554 of this title, and repealing section 3797e of Title 42, The Public Health and Welfare] may be cited as the ‘Student, Teachers, and Officers Preventing School Violence Act of 2018’ or the ‘STOP School Violence Act of 2018’.”

Pub. L. 115–141, div. S, title VI, § 601, Mar. 23, 2018, 132 Stat. 1132, provided that: “This title [enacting section 40917 of this title and amending sections 40301, 40302, 40901, 40912, and 40913 of this title] may be cited as the ‘Fix NICS Act of 2018’.”

Pub. L. 115–113, § 1, Jan. 10, 2018, 131 Stat. 2276, provided that: “This Act [amending section 10381 of this title and enacting provisions set out as notes preceding section 50101 of this title] may be cited as the ‘Law Enforcement Mental Health and Wellness Act of 2017’.”

Pub. L. 115–107, § 1, Jan. 8, 2018, 131 Stat. 2266, provided that: “This Act [amending sections 40701 and 40723 of this title and provisions set out as a note under section 40701 of this title] may be cited as the ‘Sexual Assault Forensic Evidence Reporting Act of 2017’ or the ‘SAFER Act of 2017’.”


Short Title of 2017 AmendmentPub. L. 115–82, § 1, Nov. 2, 2017, 131 Stat. 1266, provided that: “This Act [amending section 21117 of this title] may be cited as the ‘Providing Resources, Officers, and Technology To Eradicate Cyber Threats to Our Children Act of 2017’ or the ‘PROTECT Our Children Act of 2017’.”

Pub. L. 115–76, § 1, Nov. 2, 2017, 131 Stat. 1246, provided that: “This Act [enacting subchapter XXXIX of chapter 101 of this title, section 383 of Title 6, Domestic Security, and provisions set out as a note under this section] may be cited as the ‘Strengthening State and Local Cyber Crime Fighting Act of 2017’.”

Pub. L. 115–70, § 1(a), Oct. 18, 2017, 131 Stat. 1208, provided that: “This Act [enacting chapter 217 of this title and sections 2325 and 2328 of Title 18, Crimes and Criminal Procedure, amending section 2326 of Title 18 and section 1397m–1 of Title 42, The Public Health and Welfare, repealing section 2325 of Title 18, and enacting provisions set out as a note under this section] may be cited as the ‘Elder Abuse Prevention and Prosecution Act’.”

Pub. L. 115–70, title IV, § 401, Oct. 18, 2017, 131 Stat. 1213, provided that: “This title [enacting sections 2325 and 2328 of Title 18, Crimes and Criminal Procedure, amending section 2326 of Title 18, and repealing section 2325 of Title 18] may be cited as the ‘Robert Matava Elder Abuse Prosecution Act of 2017’.”

Pub. L. 115–50, § 1, Aug. 18, 2017, 131 Stat. 1001, provided that: “This Act [amending sections 12591, 12592, 40702, and 40703 of this title] may be cited as the ‘Rapid DNA Act of 2017’.”

Pub. L. 115–37, § 1, June 2, 2017, 131 Stat. 854, provided that: “This Act [amending section 10381 of this title] may be cited as the ‘American Law Enforcement Heroes Act of 2017’.”

Pub. L. 115–36, § 1, June 2, 2017, 131 Stat. 849, provided that: “This Act [enacting section 10288 of this title, amending sections 10282, 10285, and 10302 of this title, and enacting provisions set out as a note under section 10282 of this title] may be cited as the ‘Public Safety Officers’ Benefits Improvement Act of 2017’.”


Short Title of 2016 ActPub. L. 114–324, § 1, Dec. 16, 2016, 130 Stat. 1948, provided that: “This Act [see Tables for classification] may be cited as the ‘Justice for All Reauthorization Act of 2016’.”

Pub. L. 114–324, § 14(a), Dec. 16, 2016, 130 Stat. 1958, provided that: “This section [amending section 10153 of this title and enacting provisions set out as a note under section 10153 of this title] may be cited as the ‘Effective Administration of Criminal Justice Act of 2016’.”

Pub. L. 114–199, § 1, July 22, 2016, 130 Stat. 780, provided that: “This Act [amending section 10381 of this title] may be cited as the ‘Protecting Our Lives by Initiating COPS Expansion Act of 2016’ or the ‘POLICE Act of 2016’.”

Pub. L. 114–155, § 1, May 16, 2016, 130 Stat. 389, provided that: “This Act [amending sections 10202, 10261, and 10531 of this title] may be cited as the ‘Bulletproof Vest Partnership Grant Program Reauthorization Act of 2015’.”

Pub. L. 114–119, § 1(a), Feb. 8, 2016, 130 Stat. 15, provided that: “This Act [enacting chapter 215 of this title and section 212b of Title 22, Foreign Relations and Intercourse, and amending section 20914 of this title and section 2250 of Title 18, Crimes and Criminal Procedure] may be cited as the ‘International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders’.”


Short Title of 2015 ActPub. L. 114–22, title I, § 116(a), May 29, 2015, 129 Stat. 244, provided that: “This section [amending section 41308 of this title] may be cited as the ‘Bringing Missing Children Home Act’.”

Pub. L. 114–22, title IV, § 401, May 29, 2015, 129 Stat. 256, provided that: “This title [enacting chapter 213 of this title] may be cited as the ‘Rape Survivor Child Custody Act’.”

Pub. L. 114–22, title V, § 501, May 29, 2015, 129 Stat. 258, provided that: “This title [enacting section 20931 of this title] may be cited as the ‘Military Sex Offender Reporting Act of 2015’.”

Pub. L. 114–22, title X, § 1001, May 29, 2015, 129 Stat. 266, provided that: “This title [amending section 10381 of this title] may be cited as the ‘Human Trafficking Survivors Relief and Empowerment Act of 2015’.”

Pub. L. 114–12, § 1, May 19, 2015, 129 Stat. 192, provided that: “This Act [enacting chapter 505 of this title] may be cited as the ‘Rafael Ramos and Wenjian Liu National Blue Alert Act of 2015’.”


Short Title of 2014 ActPub. L. 113–242, § 1, Dec. 18, 2014, 128 Stat. 2860, provided that: “This Act [enacting section 60105 of this title and provisions set out as a note under section 4001 of Title 18, Crimes and Criminal Procedure] may be cited as the ‘Death in Custody Reporting Act of 2013’.”

Pub. L. 113–182, § 1, Sept. 29, 2014, 128 Stat. 1918, provided that: “This Act [amending sections 40701, 40722, and 40723 of this title] may be cited as the ‘Debbie Smith Reauthorization Act of 2014’.”

Pub. L. 113–163, § 1, Aug. 8, 2014, 128 Stat. 1864, provided that: “This Act [enacting section 20307 of this title and amending sections 20101 and 20306 of this title] may be cited as the ‘Victims of Child Abuse Act Reauthorization Act of 2013’.”


Short Title of 2013 ActPub. L. 113–38, § 1, Sept. 30, 2013, 127 Stat. 527, provided that: “This Act [enacting section 11296 of this title and amending sections 11291, 11293, 11294, and 11297 of this title] may be cited as the ‘E. Clay Shaw, Jr. Missing Children’s Assistance Reauthorization Act of 2013’.”

Pub. L. 113–4, § 1, Mar. 7, 2013, 127 Stat. 54, provided that: “This Act [see Tables for classification] may be cited as the ‘Violence Against Women Reauthorization Act of 2013’.”

Pub. L. 113–4, title X, § 1001, Mar. 7, 2013, 127 Stat. 127, provided that: “This title [amending section 40701 of this title and enacting provisions set out as notes under section 40701 of this title] may be cited as the ‘Sexual Assault Forensic Evidence Reporting Act of 2013’ or the ‘SAFER Act of 2013’.”

Pub. L. 112–253, § 1, Jan. 10, 2013, 126 Stat. 2407, provided that: “This Act [enacting sections 40741 to 40744 of this title and amending section 40701 of this title] may be cited as the ‘Katie Sepich Enhanced DNA Collection Act of 2012’.”

Pub. L. 112–239, div. A, title X, § 1086(a), Jan. 2, 2013, 126 Stat. 1964, provided that: “This section [see Tables for classification] may be cited as the ‘Dale Long Public Safety Officers’ Benefits Improvements Act of 2012’.”


Short Title of 2012 ActPub. L. 112–189, § 1, Oct. 5, 2012, 126 Stat. 1435, provided that: “This Act [amending section 10516 of this title and repealing section 14102 of Title 42, The Public Health and Welfare] may be cited as the ‘Reporting Efficiency Improvement Act’.”


Short Title of 2010 ActPub. L. 111–341, § 1, Dec. 22, 2010, 124 Stat. 3606, provided that: “This Act [amending provisions set out as a note under section 40102 of this title] may be cited as the ‘Criminal History Background Checks Pilot Extension Act of 2010’.”

Pub. L. 111–143, § 1, Mar. 1, 2010, 124 Stat. 41, provided that: “This Act [amending provisions set out as a note under section 40102 of this title] may be cited as the ‘Criminal History Background Checks Pilot Extension Act of 2009’.”


Short Title of 2009 ActPub. L. 111–84, div. E, § 4701, Oct. 28, 2009, 123 Stat. 2835, provided that: “This division [see Tables for classification] may be cited as the ‘Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act’.”


Short Title of 2008 ActPub. L. 110–421, § 1, Oct. 15, 2008, 122 Stat. 4778, provided that: “This Act [amending section 10261 of this title] may be cited as the ‘Bulletproof Vest Partnership Grant Act of 2008’.”

Pub. L. 110–416, § 1(a), Oct. 14, 2008, 122 Stat. 4352, provided that: “This Act [amending section 10651 of this title and enacting provisions set out as a note under section 10651 of this title] may be cited as the ‘Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008’.”

Pub. L. 110–401, § 1(a), Oct. 13, 2008, 122 Stat. 4229, provided that: “This Act [enacting chapter 211 of this title and sections 2258A to 2258E of Title 18, Crimes and Criminal Procedure, amending sections 2251, 2252A, 2256, 2260, and 2702 of Title 18, repealing section 13032 of Title 42, The Public Health and Welfare, and enacting provisions set out as a note under section 2251 of Title 18] may be cited as the ‘Providing Resources, Officers, and Technology To Eradicate Cyber Threats to Our Children Act of 2008’ or the ‘PROTECT Our Children Act of 2008’.”

Pub. L. 110–400, § 1, Oct. 13, 2008, 122 Stat. 4224, provided that: “This Act [enacting sections 20916 and 20917 of this title, amending section 20981 of this title, and enacting provisions set out as a note under section 20981 of this title] may be cited as the ‘Keeping the Internet Devoid of Sexual Predators Act of 2008’ or the ‘KIDS Act of 2008’.”

Pub. L. 110–378, § 1, Oct. 8, 2008, 122 Stat. 4068, provided that: “This Act [enacting sections 11245 and 11278 of this title and amending sections 11201, 11211, 11212, 11222, 11243, 11261, 11279, and 11280 of this title] may be cited as the ‘Reconnecting Homeless Youth Act of 2008’.”

Pub. L. 110–360, § 1, Oct. 8, 2008, 122 Stat. 4008, provided that: “This Act [amending sections 40701, 40722, and 40723 of this title] may be cited as the ‘Debbie Smith Reauthorization Act of 2008’.”

Pub. L. 110–345, § 1, Oct. 7, 2008, 122 Stat. 3938, provided that: “This Act [amending section 10663 of this title] may be cited as the ‘Drug Endangered Children Act of 2007’.”

Pub. L. 110–315, title IX, § 951, Aug. 14, 2008, 122 Stat. 3470, provided that: “This part [part E (§§ 951, 952) of title IX of Pub. L. 110–315, enacting subchapter XXXV of this chapter] may be cited as the ‘John R. Justice Prosecutors and Defenders Incentive Act of 2008’.”

Pub. L. 110–298, § 1, July 31, 2008, 122 Stat. 2985, provided that: “This Act [enacting chapter 503 of this title] may be cited as the ‘Law Enforcement Congressional Badge of Bravery Act of 2008’.”

Pub. L. 110–296, § 1, July 30, 2008, 122 Stat. 2974, and Pub. L. 110–408, § 1, Oct. 13, 2008, 122 Stat. 4301, provided that: “This Act [amending provisions set out as a note under section 40102 of this title] may be cited as the ‘Criminal History Background Checks Pilot Extension Act of 2008’.”

Pub. L. 110–240, § 1, June 3, 2008, 122 Stat. 1560, provided that: “This Act [amending sections 11291, 11293, and 11297 of this title and repealing section 5776a of Title 42, The Public Health and Welfare] may be cited as the ‘Protecting Our Children Comes First Act of 2007’.”

Pub. L. 110–199, § 1, Apr. 9, 2008, 122 Stat. 657, provided that: “This Act [see Tables for classification] may be cited as the ‘Second Chance Act of 2007: Community Safety Through Recidivism Prevention’ or the ‘Second Chance Act of 2007’.”

Pub. L. 110–180, § 1(a), Jan. 8, 2008, 121 Stat. 2559, provided that: “This Act [enacting chapter 409 of this title] may be cited as the ‘NICS Improvement Amendments Act of 2007’.”


Short Title of 2006 ActPub. L. 109–248, § 1(a), July 27, 2006, 120 Stat. 587, provided that: “This Act [see Tables for classification] may be cited as the ‘Adam Walsh Child Protection and Safety Act of 2006’.”

Pub. L. 109–248, title I, § 101, July 27, 2006, 120 Stat. 590, provided that: “This title [see Tables for classification] may be cited as the ‘Sex Offender Registration and Notification Act’.”

Pub. L. 109–248, title VI, § 611, July 27, 2006, 120 Stat. 632, provided that: “This subtitle [subtitle B (§§ 611–617) of title VI of Pub. L. 109–248, amending provisions set out as a note under section 11313 of this title] may be cited as the ‘National Police Athletic League Youth Enrichment Reauthorization Act of 2006’.”

Pub. L. 109–162, § 1, Jan. 5, 2006, 119 Stat. 2960, as amended by Pub. L. 109–271, § 1(a), Aug. 12, 2006, 120 Stat. 750, provided that:
“(a) In General.—This Act [see Tables for classification] may be cited as the ‘Violence Against Women and Department of Justice Reauthorization Act of 2005’.

“(b) Separate Short Titles.—Section 3 and titles I through IX of this Act [see Tables for classification] may be cited as the ‘Violence Against Women Reauthorization Act of 2005’. Title XI of this Act [see Tables for classification] may be cited as the ‘Department of Justice Appropriations Authorization Act of 2005’.”



Pub. L. 109–162, title X, § 1001, Jan. 5, 2006, 119 Stat. 3084, provided that: “This title [amending sections 12592, 40701, and 40702 of this title and sections 3142 and 3297 of Title 18, Crimes and Criminal Procedure] may be cited as the ‘DNA Fingerprint Act of 2005’.”


Short Title of 2004 ActPub. L. 108–414, § 1, Oct. 30, 2004, 118 Stat. 2327, provided that: “This Act [enacting subchapter XXXIII of this chapter and provisions set out as notes under section 10651 of this title] may be cited as the ‘Mentally Ill Offender Treatment and Crime Reduction Act of 2004’.”

Pub. L. 108–405, § 1(a), Oct. 30, 2004, 118 Stat. 2260, provided that: “This Act [see Tables for classification] may be cited as the ‘Justice for All Act of 2004’.”

Pub. L. 108–405, title II, § 201, Oct. 30, 2004, 118 Stat. 2266, provided that: “This title [see Tables for classification] may be cited as the ‘Debbie Smith Act of 2004’.”

Pub. L. 108–405, title III, § 301, Oct. 30, 2004, 118 Stat. 2272, provided that: “This title [enacting sections 40722 to 40726 of this title, amending sections 10261, 10441 to 10450, 10562, 10564, 12592, and 40706 of this title, and enacting provisions set out as a note under section 10446 of this title] may be cited as the ‘DNA Sexual Assault Justice Act of 2004’.”


Short Title of 2003 ActPub. L. 108–182, § 1, Dec. 15, 2003, 117 Stat. 2649, provided that: “This Act [amending section 10281 of this title] may be cited as the ‘Hometown Heroes Survivors Benefits Act of 2003’.”

Pub. L. 108–96, § 1, Oct. 10, 2003, 117 Stat. 1167, provided that: “This Act [enacting section 11281 of this title, amending sections 11201, 11211, 11212, 11222, 11241, 11243, 11244, 11279, 11280, 11291, 11293, and 11297 of this title, repealing section 5714–25 of Title 42, The Public Health and Welfare, and enacting provisions set out as a note under section 11201 of this title and provisions formerly set out as a note under section 5714–1 of Title 42] may be cited as the ‘Runaway, Homeless, and Missing Children Protection Act’.”

Pub. L. 108–79, § 1(a), Sept. 4, 2003, 117 Stat. 972, provided that: “This Act [enacting chapter 303 of this title] may be cited as the ‘Prison Rape Elimination Act of 2003’.”


Short Title of 2002 ActPub. L. 107–273, div. A, title IV, § 401, Nov. 2, 2002, 116 Stat. 1789, provided that: “This title [see Tables for classification] may be cited as the ‘Violence Against Women Office Act’.”

Pub. L. 107–273, div. B, title II, § 2001, Nov. 2, 2002, 116 Stat. 1792, provided that: “This title [see Tables for classification] may be cited as the ‘Drug Abuse Education, Prevention, and Treatment Act of 2002’.”

Pub. L. 107–273, div. C, title I, § 11027(a), Nov. 2, 2002, 116 Stat. 1834, provided that: “This section [enacting subchapter XXXII of this chapter] may be cited as the ‘Crime-Free Rural States Act of 2002’.”

Pub. L. 107–273, div. C, title II, § 12101, Nov. 2, 2002, 116 Stat. 1859, provided that: “This subtitle [subtitle A (§§ 12101, 12102) of title II of div. C of Pub. L. 107–273, enacting subchapter XVII of this chapter and provisions set out as a note under section 10401 of this title] may be cited as the ‘Consequences for Juvenile Offenders Act of 2002’.”

Pub. L. 107–273, div. C, title II, § 12201, Nov. 2, 2002, 116 Stat. 1869, provided that: “This subtitle [see Tables for classification] may be cited as the ‘Juvenile Justice and Delinquency Prevention Act of 2002’.”

Pub. L. 107–196, § 1, June 24, 2002, 116 Stat. 719, provided that: “This Act [amending sections 10281 and 10284 of this title and enacting provisions set out as a note under section 10281 of this title] may be cited as the ‘Mychal Judge Police and Fire Chaplains Public Safety Officers’ Benefit Act of 2002’.”


Short Title of 2000 ActPub. L. 106–572, § 1, Dec. 28, 2000, 114 Stat. 3058, provided that: “This Act [enacting section 30101 of this title] may be cited as the ‘Computer Crime Enforcement Act’.”

Pub. L. 106–561, § 1, Dec. 21, 2000, 114 Stat. 2787, provided that: “This Act [enacting subchapter XXVII of this chapter, amending sections 10152, 10154, 10261, and 40301 of this title and section 983 of Title 18, Crimes and Criminal Procedure, and enacting provisions set out as notes under section 40701 of this title and section 983 of Title 18] may be cited as the ‘Paul Coverdell National Forensic Sciences Improvement Act of 2000’.”

Pub. L. 106–560, § 1, Dec. 21, 2000, 114 Stat. 2784, provided that: “This Act [enacting sections 60101 to 60104 of this title] may be cited as the ‘Interstate Transportation of Dangerous Criminals Act of 2000’ or ‘Jeanna’s Act’.”

Pub. L. 106–546, § 1, Dec. 19, 2000, 114 Stat. 2726, provided that: “This Act [see Tables for classification] may be cited as the ‘DNA Analysis Backlog Elimination Act of 2000’.”

Pub. L. 106–517, § 1, Nov. 13, 2000, 114 Stat. 2407, provided that: “This Act [amending sections 10261 and 10531 to 10533 of this title and enacting provisions set out as notes under sections 10531 and 10533 of this title] may be cited as the ‘Bulletproof Vest Partnership Grant Act of 2000’.”

Pub. L. 106–515, § 1, Nov. 13, 2000, 114 Stat. 2399, provided that: “This Act [enacting subchapter XXI of this chapter, amending section 10261 of this title, and enacting provisions set out as a note under section 10471 of this title] may be cited as the ‘America’s Law Enforcement and Mental Health Project’.”

Pub. L. 106–468, § 1, Nov. 9, 2000, 114 Stat. 2027, provided that: “This Act [enacting section 40504 of this title and provisions set out as a note under section 40504 of this title] may be cited as ‘Kristen’s Act’.”

Pub. L. 106–386, div. B, § 1001, Oct. 28, 2000, 114 Stat. 1491, provided that: “This division [see Tables for classification] may be cited as the ‘Violence Against Women Act of 2000’.”

Pub. L. 106–297, § 1, Oct. 13, 2000, 114 Stat. 1045, provided that: “This Act [amending section 12104 of this title] may be cited as the ‘Death in Custody Reporting Act of 2000’.”

Pub. L. 106–177, title I, § 101, Mar. 10, 2000, 114 Stat. 35, provided that: “This title [amending sections 10152, 20101, and 40301 of this title and enacting provisions set out as a note under section 20101 of this title] may be cited as the ‘Child Abuse Prevention and Enforcement Act’.”

Pub. L. 106–177, title II, § 201, Mar. 10, 2000, 114 Stat. 36, provided that: “This title [enacting chapter 405 of this title] may be cited as ‘Jennifer’s Law’.”


Short Title of 1999 ActPub. L. 106–71, § 1, Oct. 12, 1999, 113 Stat. 1032, provided that: “This Act [enacting sections 11245, 11261, 11276, and 11279 of this title, amending sections 11201, 11211, 11212, 11213, 11221 to 11241, 11243, 11244, 11271 to 11275, 11277, 11280 to 11293, 11294, and 11297 of this title, and enacting provisions set out as a note under section 7101 of Title 20, Education] may be cited as the ‘Missing, Exploited, and Runaway Children Protection Act’.”


Short Title of 1998 ActPub. L. 105–390, § 1, Nov. 13, 1998, 112 Stat. 3495, provided that: “This Act [amending sections 10301, 10302, 10304, 10306, and 10307 of this title] may be cited as the ‘Police, Fire, and Emergency Officers Educational Assistance Act of 1998’.”

Pub. L. 105–251, title I, § 101, Oct. 9, 1998, 112 Stat. 1871, provided that: “This title [enacting section 40301 of this title] may be cited as the ‘Crime Identification Technology Act of 1998’.”

Pub. L. 105–251, title II, § 201, Oct. 9, 1998, 112 Stat. 1874, provided that: “This title [enacting subchapter II of chapter 403 of this title, amending sections 40102 and 40103 of this title, and enacting provisions set out as a note under this section] may be cited as the ‘National Criminal History Access and Child Protection Act’.”

Pub. L. 105–251, title II, § 211, Oct. 9, 1998, 112 Stat. 1874, provided that: “This subtitle [subtitle A (§§ 211–217) of title II of Pub. L. 105–251, enacting subchapter II of chapter 403 of this title] may be cited as the ‘National Crime Prevention and Privacy Compact Act of 1998’.”

Pub. L. 105–251, title II, § 221, Oct. 9, 1998, 112 Stat. 1885, provided that: “This subtitle [subtitle B (§§ 221, 222) of title II of Pub. L. 105–251, amending sections 40102 and 40103 of this title] may be cited as the ‘Volunteers for Children Act’.”

Pub. L. 105–181, § 1, June 16, 1998, 112 Stat. 512, provided that: “This Act [enacting subchapter XXIV of this chapter, amending sections 10261 and 10541 of this title, and enacting provisions set out as a note under section 10531 of this title] may be cited as the ‘Bulletproof Vest Partnership Grant Act of 1998’.”

Pub. L. 105–180, § 1, June 16, 1998, 112 Stat. 511, provided that: “This Act [amending sections 10283 and 10285 of this title] may be cited as the ‘Care for Police Survivors Act of 1998’.”


Short Title of 1996 ActPub. L. 104–238, § 1, Oct. 3, 1996, 110 Stat. 3114, provided that: “This Act [enacting part B of subchapter XI of this chapter] may be cited as the ‘Federal Law Enforcement Dependents Assistance Act of 1996’.”

Pub. L. 104–132, title II, § 231, Apr. 24, 1996, 110 Stat. 1243, provided that: “This subtitle [subtitle C (§§ 231–236) of title II of Pub. L. 104–132, enacting sections 20105 and 20142 of this title, amending this section and sections 20102 and 20103 of this title, and enacting provisions set out as notes under section 20102 of this title] may be cited as the ‘Justice for Victims of Terrorism Act of 1996’.”


Short Title of 1994 ActPub. L. 103–322, § 1, Sept. 13, 1994, 108 Stat. 1796, provided that: “This Act [see Tables for classification] may be cited as the ‘Violent Crime Control and Law Enforcement Act of 1994’.”

Pub. L. 103–322, title I, § 10001, Sept. 13, 1994, 108 Stat. 1807, provided that: “This title [enacting subchapter XVI of this chapter, amending sections 10261 and 10541 of this title, and enacting provisions set out as a note under section 10381 of this title] may be cited as the ‘Public Safety Partnership and Community Policing Act of 1994’.”

Pub. L. 103–322, title III, § 31101, Sept. 13, 1994, 108 Stat. 1882, provided that: “This subtitle [subtitle K (§§ 31101–31133) of title III of Pub. L. 103–322, enacting part E (§ 12181 et seq.) of subchapter II of chapter 121 of this title] may be cited as the ‘National Community Economic Partnership Act of 1994’.”

Pub. L. 103–322, title III, § 31901, Sept. 13, 1994, 108 Stat. 1892, provided that: “This subtitle [subtitle S (§§ 31901–31922) of title III of Pub. L. 103–322, enacting part G (§ 12241 et seq.) of subchapter II of chapter 121 of this title] may be cited as the ‘Family Unity Demonstration Project Act’.”

Pub. L. 103–322, title IV, § 40001, Sept. 13, 1994, 108 Stat. 1902, provided that: “This title [see Tables for classification] may be cited as the ‘Violence Against Women Act of 1994’.”

Pub. L. 103–322, title IV, § 40101, Sept. 13, 1994, 108 Stat. 1903, provided that: “This subtitle [subtitle A (§§ 40101–40156) of title IV of Pub. L. 103–322, see Tables for classification] may be cited as the ‘Safe Streets for Women Act of 1994’.”

Pub. L. 103–322, title IV, § 40201, Sept. 13, 1994, 108 Stat. 1925, provided that: “This title [probably should be “subtitle”, meaning subtitle B (§§ 40201–40295) of title IV of Pub. L. 103–322, see Tables for classification] may be cited as the ‘Safe Homes for Women Act of 1994’.”

Pub. L. 103–322, title IV, § 40301, Sept. 13, 1994, 108 Stat. 1941, provided that: “This subtitle [subtitle C (§§ 40301–40304) of title IV of Pub. L. 103–322, enacting part C (§ 12361) of subchapter III of chapter 121 of this title and amending section 1988 of Title 42, The Public Health and Welfare, and section 1445 of Title 28, Judiciary and Judicial Procedure] may be cited as the ‘Civil Rights Remedies for Gender-Motivated Violence Act’.”

Pub. L. 103–322, title IV, § 40401, Sept. 13, 1994, 108 Stat. 1942, provided that: “This subtitle [subtitle D (§§ 40401–40422) of title IV of Pub. L. 103–322, enacting part D (§ 12371 et seq.) of subchapter III of chapter 121 of this title] may be cited as the ‘Equal Justice for Women in the Courts Act of 1994’.”

Pub. L. 103–322, title XX, § 200101, Sept. 13, 1994, 108 Stat. 2049, provided that: “This subtitle [subtitle A (§§ 200101–200113) of title XX of Pub. L. 103–322, enacting part A (§ 12551 et seq.) of subchapter VII of chapter 121 of this title] may be cited as the ‘Police Corps Act’.”

Pub. L. 103–322, title XX, § 200201, Sept. 13, 1994, 108 Stat. 2057, provided that: “This subtitle [subtitle B (§§ 200201–200210) of title XX of Pub. L. 103–322, enacting part B (§ 12571 et seq.) of subchapter VII of chapter 121 of this title] may be cited as the ‘Law Enforcement Scholarships and Recruitment Act’.”

Pub. L. 103–322, title XXI, § 210301, Sept. 13, 1994, 108 Stat. 2065, provided that: “This subtitle [subtitle C (§§ 210301–210306) of title XXI of Pub. L. 103–322, enacting part A (§ 12591 et seq.) of subchapter VIII of chapter 121 of this title and sections 10511 to 10517 of this title, amending sections 10152, 10154, 10261, and 10541 of this title, and enacting provisions set out as a note under section 10152 of this title] may be cited as the ‘DNA Identification Act of 1994’.”

Pub. L. 103–322, title XXII, § 220001, Sept. 13, 1994, 108 Stat. 2074, provided that: “This title [enacting subchapter IX (§ 12611) of chapter 121 of this title and section 511A of Title 18, Crimes and Criminal Procedure, and amending section 511 of Title 18] may be cited as the ‘Motor Vehicle Theft Prevention Act’.”


Short Title of 1993 ActPub. L. 103–209, § 1, Dec. 20, 1993, 107 Stat. 2490, provided that: “This Act [enacting chapter 401 of this title and amending section 3759 of Title 42, The Public Health and Welfare] may be cited as the ‘National Child Protection Act of 1993’.”


Short Title of 1990 ActPub. L. 101–647, title II, § 201, Nov. 29, 1990, 104 Stat. 4792, provided that: “This title [see Tables for classification] may be cited as the ‘Victims of Child Abuse Act of 1990’.”

Pub. L. 101–647, title V, § 501, Nov. 29, 1990, 104 Stat. 4820, provided that: “This title [see Tables for classification] may be cited as the ‘Victims’ Rights and Restitution Act of 1990’.”


Short Title of 1988 ActPub. L. 100–690, title VII, § 7250(a), Nov. 18, 1988, 102 Stat. 4434, provided that: “This subtitle [subtitle F (§§ 7250–7296) of title VII of Pub. L. 100–690, see Tables for classification] may be cited as the ‘Juvenile Justice and Delinquency Prevention Amendments of 1988’.”

Pub. L. 100–413, § 1, Aug. 22, 1988, 102 Stat. 1101, provided that “This Act [enacting section 41102 of this title and provisions set out as a note under section 41102 of this title] may be cited as the ‘Parimutuel Licensing Simplification Act of 1988’.”

Short Title of 1986 ActPub. L. 99–570, title I, § 1551, Oct. 27, 1986, 100 Stat. 3207–41, provided that: “This subtitle [subtitle K (§§ 1551, 1552) of title I of Pub. L. 99–570, enacting subchapter XII of this chapter and amending sections 10141, 10221, 10222, 10227, 10261, and 10541 of this title] may be cited as the ‘State and Local Law Enforcement Assistance Act of 1986’.”


Short Title of 1984 ActPub. L. 98–473, title II, § 601, Oct. 12, 1984, 98 Stat. 2077, provided that: “This division [division I (§§ 601–609AA) of chapter VI of title II of Pub. L. 98–473, see Tables for classification] may be cited as the ‘Justice Assistance Act of 1984’.”

Pub. L. 98–473, title II, § 610, Oct. 12, 1984, 98 Stat. 2107, provided that: “This Division [division II (§§ 610–670) of chapter VI of title II of Pub. L. 98–473, see Tables for classification] may be cited as the ‘Juvenile Justice, Runaway Youth, and Missing Children’s Act Amendments of 1984’.”

Pub. L. 98–473, title II, § 1401, Oct. 12, 1984, 98 Stat. 2170, provided that: “This chapter [chapter XIV (§§ 1401–1411) of title II of Pub. L. 98–473, see Tables for classification] may be cited as the ‘Victims of Crime Act of 1984’.”


Short Title of 1980 ActPub. L. 96–509, § 1, Dec. 8, 1980, 94 Stat. 2750, provided that: “This Act [see Tables for classification] may be cited as the ‘Juvenile Justice Amendments of 1980’.”


Short Title of 1979 ActPub. L. 96–157, § 1, Dec. 27, 1979, 93 Stat. 1167, provided: “That this Act [see Tables for classification] may be cited as the ‘Justice System Improvement Act of 1979’.”


Short Title of 1977 ActPub. L. 95–115, § 1, Oct. 3, 1977, 91 Stat. 1048, provided that: “This Act [see Tables for classification] may be cited as the ‘Juvenile Justice Amendments of 1977’.”


Short Title of 1976 ActPub. L. 94–503, § 1, Oct. 15, 1976, 90 Stat. 2407, provided: “That this Act [see Tables for classification] may be cited as the ‘Crime Control Act of 1976’.”

Pub. L. 94–430, § 1, Sept. 29, 1976, 90 Stat. 1346, provided: “That this Act [see Tables for classification] may be cited as the ‘Public Safety Officers’ Benefits Act of 1976’.”


Short Title of 1974 ActPub. L. 93–415, § 1, Sept. 7, 1974, 88 Stat. 1109, provided: “That this Act [see Tables for classification] may be cited as the ‘Juvenile Justice and Delinquency Prevention Act of 1974’.”

Pub. L. 93–415, title II, § 220, as added by Pub. L. 115–385, title II, § 204(c)(2), Dec. 21, 2018, 132 Stat. 5131, provided that: “This part [part B (§§ 220–223) of title II of Pub. L. 93–415, enacting part B of subchapter II of chapter 111 of this title] may be cited as the ‘Charles Grassley Juvenile Justice and Delinquency Prevention Program’.”

Pub. L. 93–415, title III, § 301, Sept. 7, 1974, 88 Stat. 1129, as amended by Pub. L. 96–509, § 18(b), Dec. 8, 1980, 94 Stat. 2762, provided that: “This title [enacting subchapter III of chapter 111 of this title] may be cited as the ‘Runaway and Homeless Youth Act’.”

Pub. L. 93–415, title IV, § 401, as added by Pub. L. 98–473, title II, § 660, Oct. 12, 1984, 98 Stat. 2125, as amended by Pub. L. 101–204, title X, § 1004(1), Dec. 7, 1990, 103 Stat. 1828, provided that: “This title [enacting subchapter IV of chapter 111 of this title] may be cited as the ‘Missing Children’s Assistance Act’.”

Pub. L. 93–415, title V, § 501, as added by Pub. L. 107–273, div. C, title II, § 12222(a), Nov. 2, 2002, 116 Stat. 1894; amended by Pub. L. 115–385, title III, § 301, Dec. 21, 2018, 132 Stat. 5145, provided that: “This title [enacting subchapter V of chapter 111 of this title] may be cited as the ‘Incentive Youth Promise Grants for Local Delinquency Prevention Programs Act of 2018’.”

A prior section 501 of title V of Pub. L. 93–415, as added by Pub. L. 102–586, § 5(a), Nov. 4, 1992, 106 Stat. 5027, provided that title V (enacting subchapter V of chapter 72 of Title 42, The Public Health and Welfare) could be cited as the “Incentive Grants for Local Delinquency Prevention Programs Act”, prior to the general amendment of title V of Pub. L. 93–415 by Pub. L. 107–273, § 12222(a).
Another section 501 of Pub. L. 93–415, title V, Sept. 7, 1974, 88 Stat. 1133, amended section 5031 of Title 18, Crimes and Criminal Procedure.

Short Title of 1973 ActPub. L. 93–83, § 1, Aug. 6, 1973, 87 Stat. 197, provided: “That this Act [see Tables for classification] may be cited as the ‘Crime Control Act of 1973’.”


Short Title of 1970 ActPub. L. 91–644, § 1, Jan. 2, 1971, 84 Stat. 1880, provided: “That this Act [see Tables for classification] may be cited as the ‘Omnibus Crime Control Act of 1970’.”


Short Title of 1968 ActPub. L. 90–351, § 1, June 19, 1968, 82 Stat. 197, provided: “That this Act [see Tables for classification] may be cited as the ‘Omnibus Crime Control and Safe Streets Act of 1968’.”

Pub. L. 90–351, title I, § 3030, as added by Pub. L. 115–76, § 3(a), Nov. 2, 2017, 131 Stat. 1247, provided that: “This part [part MM (§§ 3030–3036) of title I of Pub. L. 90–351, enacting subchapter XXXIX of chapter 101 of this title] may be cited as the ‘National White Collar Crime Control Act of 2017’.”


SeparabilityPub. L. 90–351, title XI, § 1601, June 19, 1968, 82 Stat. 239, provided that: “If the provisions of any part of this Act [see Short Title of 1968 Act note above] or any amendments made thereby or the application thereof to any person or circumstances be held invalid, the provisions of the other parts and their application to other persons or circumstances shall not be affected thereby.”
 [Another section 1601 of Pub. L. 90–351 is classified to section 10361 of this title.]

References in Other LawsPub. L. 98–473, title II, § 609I, Oct. 12, 1984, 98 Stat. 2102, provided that:
“(a) Any reference to the Law Enforcement Assistance Administration, or to the Administrator of the Law Enforcement Assistance Administration, in any law other than this Act [see Short Title of 1984 Act note set out above] and the Omnibus Crime Control and Safe Streets Act of 1968 [see Short Title of 1968 Act note set out above], applicable to activities, functions, powers, and duties that after the date of the enactment of this Act [Oct. 12, 1984] are carried out by the Bureau of Justice Assistance shall be deemed to be a reference to the Bureau of Justice Assistance, or to the Director of the Bureau of Justice Assistance, as the case may be.

“(b) Any reference to the Office of Justice Assistance, Research, and Statistics, or to the Director of the Office of Justice Assistance, Research, and Statistics, in any law other than this Act and the Omnibus Crime Control and Safe Streets Act of 1968, applicable to activities, functions, powers, and duties that after the date of the enactment of this Act are carried out by the Office of Justice Programs, the Bureau of Justice Assistance, the Bureau of Justice Statistics, the National Institute of Justice, or the Office of Juvenile Justice [and] Delinquency Prevention shall be deemed to be a reference to the Office of Justice Programs, the Bureau of Justice Assistance, the Bureau of Justice Statistics, National Institute of Justice, or Office of Juvenile Justice [and] Delinquency Prevention, or to the Director of the Office of Justice Programs, the Director of the Bureau of Justice Assistance, the Director of the Bureau of Justice Statistics, the Director of the National Institute of Justice, or the Administrator of the Office of Juvenile Justice and Delinquency Prevention, as the case may be.”






§ 10102. Duties and functions of Assistant Attorney General(a) Specific, general and delegated powersThe Assistant Attorney General shall—(1) publish and disseminate information on the conditions and progress of the criminal justice systems;

(2) maintain liaison with the executive and judicial branches of the Federal and State governments in matters relating to criminal justice;

(3) provide information to the President, the Congress, the judiciary, State and local governments, and the general public relating to criminal justice;

(4) maintain liaison with public and private educational and research institutions, State and local governments, and governments of other nations relating to criminal justice;

(5) coordinate and provide staff support to coordinate the activities of the Office and the Bureau of Justice Assistance, the National Institute of Justice, the Bureau of Justice Statistics, the Office for Victims of Crime, and the Office of Juvenile Justice and Delinquency Prevention; and

(6) exercise such other powers and functions as may be vested in the Assistant Attorney General pursuant to this chapter or by delegation of the Attorney General, including placing special conditions on all grants, and determining priority purposes for formula grants.


(b) Annual report to President and CongressThe Assistant Attorney General shall submit an annual report to the President and to the Congress not later than March 31 of each year.


(Pub. L. 90–351, title I, § 102, as added Pub. L. 98–473, title II, § 603(a), Oct. 12, 1984, 98 Stat. 2078; amended Pub. L. 107–296, title II, § 236, Nov. 25, 2002, 116 Stat. 2162; Pub. L. 109–162, title XI, § 1152, Jan. 5, 2006, 119 Stat. 3113.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a)(6), was in the original “this title”, meaning title I of Pub. L. 90–351, as added by Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1167, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.

Codification
Section was formerly classified to section 3712 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 102 of Pub. L. 90–351, title I, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1170, described duties and functions of Administrator of Law Enforcement Assistance Administration, prior to the general amendment of part A of title I of Pub. L. 90–351 by Pub. L. 98–473.

Amendments2006—Subsec. (a)(5). Pub. L. 109–162, § 1152(a), inserted “the Office for Victims of Crime,” after “the Bureau of Justice Statistics,”.
Subsec. (a)(6). Pub. L. 109–162, § 1152(b), inserted “, including placing special conditions on all grants, and determining priority purposes for formula grants” before period at end.
2002—Subsec. (a)(5). Pub. L. 107–296 inserted “coordinate and” before “provide”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.

Effective DateSection effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as a note under section 10101 of this title.



§ 10103. Office of Weed and Seed Strategies(a) EstablishmentThere is established within the Office an Office of Weed and Seed Strategies, headed by a Director appointed by the Attorney General.


(b) AssistanceThe Director may assist States, units of local government, and neighborhood and community-based organizations in developing Weed and Seed strategies, as provided in section 10104 of this title.


(c) Authorization of appropriationsThere is authorized to be appropriated to carry out this section $60,000,000 for fiscal year 2006, and such sums as may be necessary for each of fiscal years 2007, 2008, and 2009, to remain available until expended.


(Pub. L. 90–351, title I, § 103, as added Pub. L. 109–162, title XI, § 1121(a), Jan. 5, 2006, 119 Stat. 3104.)

Editorial Notes
Codification
Section was formerly classified to section 3712a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 109–162, title XI, § 1121(c), Jan. 5, 2006, 119 Stat. 3107, as amended by Pub. L. 109–271, § 8(n)(1), Aug. 12, 2006, 120 Stat. 767, provided that: “This section [enacting this section and sections 10104 and 10105 of this title and provisions set out as a note below] and the amendments made by this section take effect with respect to appropriations for fiscal year 2007 and for each fiscal year thereafter.”


Abolishment of Executive Office of Weed and Seed; Transfers of FunctionsPub. L. 109–162, title XI, § 1121(b), Jan. 5, 2006, 119 Stat. 3107, provided that:
“(1) Abolishment.—The Executive Office of Weed and Seed is abolished.

“(2) Transfer.—There are hereby transferred to the Office of Weed and Seed Strategies all functions and activities performed immediately before the date of the enactment of this Act [Jan. 5, 2006] by the Executive Office of Weed and Seed Strategies.”






§ 10104. Weed and Seed strategies(a) In generalFrom amounts made available under section 10103(c) of this title, the Director of the Office of Weed and Seed Strategies may implement strategies, to be known as Weed and Seed strategies, to prevent, control, and reduce violent crime, criminal drug-related activity, and gang activity in designated Weed-and-Seed communities. Each such strategy shall involve both of the following activities:(1) WeedingActivities, to be known as Weeding activities, which shall include promoting and coordinating a broad spectrum of community efforts (especially those of law enforcement agencies and prosecutors) to arrest, and to sanction or incarcerate, persons in that community who participate or engage in violent crime, criminal drug-related activity, and other crimes that threaten the quality of life in that community.


(2) SeedingActivities, to be known as Seeding activities, which shall include promoting and coordinating a broad spectrum of community efforts (such as drug abuse education, mentoring, and employment counseling) to provide—(A) human services, relating to prevention, intervention, or treatment, for at-risk individuals and families; and

(B) community revitalization efforts, including enforcement of building codes and development of the economy.



(b) GuidelinesThe Director shall issue guidelines for the development and implementation of Weed and Seed strategies under this section. The guidelines shall ensure that the Weed and Seed strategy for a community referred to in subsection (a) shall—(1) be planned and implemented through and under the auspices of a steering committee, properly established in the community, comprised of—(A) in a voting capacity, representatives of—(i) appropriate law enforcement agencies; and

(ii) other public and private agencies, and neighborhood and community-based organizations, interested in criminal justice and community-based development and revitalization in the community; and


(B) in a voting capacity, both—(i) the Drug Enforcement Administration’s special agent in charge for the jurisdiction encompassing the community; and

(ii) the United States Attorney for the District encompassing the community;



(2) describe how law enforcement agencies, other public and private agencies, neighborhood and community-based organizations, and interested citizens are to cooperate in implementing the strategy; and

(3) incorporate a community-policing component that shall serve as a bridge between the Weeding activities under subsection (a)(1) and the Seeding activities under subsection (a)(2).


(c) DesignationFor a community to be designated as a Weed-and-Seed community for purposes of subsection (a)—(1) the United States Attorney for the District encompassing the community must certify to the Director that—(A) the community suffers from consistently high levels of crime or otherwise is appropriate for such designation;

(B) the Weed and Seed strategy proposed, adopted, or implemented by the steering committee has a high probability of improving the criminal justice system within the community and contains all the elements required by the Director; and

(C) the steering committee is capable of implementing the strategy appropriately; and


(2) the community must agree to formulate a timely and effective plan to independently sustain the strategy (or, at a minimum, a majority of the best practices of the strategy) when assistance under this section is no longer available.


(d) ApplicationAn application for designation as a Weed-and-Seed community for purposes of subsection (a) shall be submitted to the Director by the steering committee of the community in such form, and containing such information and assurances, as the Director may require. The application shall propose—(1) a sustainable Weed and Seed strategy that includes—(A) the active involvement of the United States Attorney for the District encompassing the community, the Drug Enforcement Administration’s special agent in charge for the jurisdiction encompassing the community, and other Federal law enforcement agencies operating in the vicinity;

(B) a significant community-oriented policing component; and

(C) demonstrated coordination with complementary neighborhood and community-based programs and initiatives; and


(2) a methodology with outcome measures and specific objective indicia of performance to be used to evaluate the effectiveness of the strategy.


(e) Grants(1) In generalIn implementing a strategy for a community under subsection (a), the Director may make grants to that community.


(2) UsesFor each grant under this subsection, the community receiving that grant may not use any of the grant amounts for construction, except that the Assistant Attorney General may authorize use of grant amounts for incidental or minor construction, renovation, or remodeling.


(3) LimitationsA community may not receive grants under this subsection (or fall within such a community)—(A) for a period of more than 10 fiscal years;

(B) for more than 5 separate fiscal years, except that the Assistant Attorney General may, in single increments and only upon a showing of extraordinary circumstances, authorize grants for not more than 3 additional separate fiscal years; or

(C) in an aggregate amount of more than $1,000,000, except that the Assistant Attorney General may, upon a showing of extraordinary circumstances, authorize grants for not more than an additional $500,000.


(4) DistributionIn making grants under this subsection, the Director shall ensure that—(A) to the extent practicable, the distribution of such grants is geographically equitable and includes both urban and rural areas of varying population and area; and

(B) priority is given to communities that clearly and effectively coordinate crime prevention programs with other Federal programs in a manner that addresses the overall needs of such communities.


(5) Federal share(A) Subject to subparagraph (B), the Federal share of a grant under this subsection may not exceed 75 percent of the total costs of the projects described in the application for which the grant was made.

(B) The requirement of subparagraph (A)—(i) may be satisfied in cash or in kind; and

(ii) may be waived by the Assistant Attorney General upon a determination that the financial circumstances affecting the applicant warrant a finding that such a waiver is equitable.



(6) Supplement, not supplantTo receive a grant under this subsection, the applicant must provide assurances that the amounts received under the grant shall be used to supplement, not supplant, non-Federal funds that would otherwise be available for programs or services provided in the community.



(Pub. L. 90–351, title I, § 104, as added Pub. L. 109–162, title XI, § 1121(a), Jan. 5, 2006, 119 Stat. 3104.)

Editorial Notes
Codification
Section was formerly classified to section 3712b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective with respect to appropriations for fiscal year 2007 and for each fiscal year thereafter, see section 1121(c) of Pub. L. 109–162, set out as a note under section 10103 of this title.



§ 10105. Inclusion of Indian tribes
For purposes of sections 10103 and 10104 of this title, the term “State” includes an Indian tribal government.
(Pub. L. 90–351, title I, § 105, as added Pub. L. 109–162, title XI, § 1121(a), Jan. 5, 2006, 119 Stat. 3107.)

Editorial Notes
Codification
Section was formerly classified to section 3712c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Another section 105 of Pub. L. 90–351 was renumbered section 109 and is classified to section 10109 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective with respect to appropriations for fiscal year 2007 and for each fiscal year thereafter, see section 1121(c) of Pub. L. 109–162, set out as a note under section 10103 of this title.



§ 10106. Community Capacity Development Office(a) Establishment(1) In generalThere is established within the Office a Community Capacity Development Office, headed by a Director appointed by the Attorney General. In carrying out the functions of the Office, the Director shall be subject to the authority, direction, and control of the Attorney General. Such authority, direction, and control may be delegated only to the Assistant Attorney General, without redelegation.


(2) PurposeThe purpose of the Office shall be to provide training to actual and prospective participants under programs covered by section 10103(b) 11 See References in Text Note below. of this title to assist such participants in understanding the substantive and procedural requirements for participating in such programs.


(3) ExclusivityThe Office shall be the exclusive element of the Department of Justice performing functions and activities for the purpose specified in paragraph (2). There are hereby transferred to the Office all functions and activities for such purpose performed immediately before January 5, 2006, by any other element of the Department. This does not preclude a grant-making office from providing specialized training and technical assistance in its area of expertise.



(b) MeansThe Director shall, in coordination with the heads of the other elements of the Department, carry out the purpose of the Office through the following means:(1) Promoting coordination of public and private efforts and resources within or available to States, units of local government, and neighborhood and community-based organizations.

(2) Providing information, training, and technical assistance.

(3) Providing support for inter- and intra-agency task forces and other agreements and for assessment of the effectiveness of programs, projects, approaches, or practices.

(4) Providing in the assessment of the effectiveness of neighborhood and community-based law enforcement and crime prevention strategies and techniques, in coordination with the National Institute of Justice.

(5) Any other similar means.


(c) LocationsTraining referred to in subsection (a) shall be provided on a regional basis to groups of such participants. In a case in which remedial training is appropriate, as recommended by the Director or the head of any element of the Department, such training may be provided on a local basis to a single such participant.


(d) Best practicesThe Director shall—(1) identify grants under which clearly beneficial outcomes were obtained, and the characteristics of those grants that were responsible for obtaining those outcomes; and

(2) incorporate those characteristics into the training provided under this section.


(e) Availability of fundsnot 22 So in original. Probably should be capitalized. to exceed 3 percent of all funding made available for a fiscal year for the programs covered by section 10103(b) 1 of this title shall be reserved for the Community Capacity Development Office for the activities authorized by this section.


(Pub. L. 90–351, title I, § 106, as added Pub. L. 109–162, title XI, § 1159(a), Jan. 5, 2006, 119 Stat. 3116; amended Pub. L. 109–271, § 8(f), Aug. 12, 2006, 120 Stat. 766.)

Editorial Notes

References in TextSection 10103(b) of this title, referred to in subsecs. (a)(2) and (e), probably should be a reference to section 10109(b) of this title because section 10103(b) relates to Director assistance and section 10109(b) specifically sets out covered programs.
January 5, 2006, referred to in subsec. (a)(3), was in the original “the date of the enactment of this Act” and was translated as meaning the date of enactment of Pub. L. 109–162, which enacted this section, to reflect the probable intent of Congress.

Codification
Section was formerly classified to section 3712e of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2006—Subsecs. (a)(2), (e). Pub. L. 109–217 substituted “section 3712a(b)” for “section 3712d(b)”.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 109–162, title XI, § 1159(b), Jan. 5, 2006, 119 Stat. 3117, provided that: “This section [enacting this section] and the amendment made by this section take effect 90 days after the date of the enactment of this Act [Jan. 5, 2006].”




§ 10107. Division of Applied Law Enforcement Technology(a) EstablishmentThere is established within the Office of Science and Technology, the Division of Applied Law Enforcement Technology, headed by an individual appointed by the Attorney General. The purpose of the Division shall be to provide leadership and focus to those grants of the Department of Justice that are made for the purpose of using or improving law enforcement computer systems.


(b) DutiesIn carrying out the purpose of the Division, the head of the Division shall—(1) establish clear minimum standards for computer systems that can be purchased using amounts awarded under such grants; and

(2) ensure that recipients of such grants use such systems to participate in crime reporting programs administered by the Department, such as Uniform Crime Reports or the National Incident-Based Reporting System.


(Pub. L. 90–351, title I, § 107, as added Pub. L. 109–162, title XI, § 1160(a), Jan. 5, 2006, 119 Stat. 3117.)

Editorial Notes
Codification
Section was formerly classified to section 3712f of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 109–162, title XI, § 1160(b), Jan. 5, 2006, 119 Stat. 3117, as amended by Pub. L. 109–271, § 8(n)(4)(A), Aug. 12, 2006, 120 Stat. 768, provided that: “This section [enacting this section] and the amendment made by this section take effect on October 1, 2006.”




§ 10108. Availability of funds(a) Period for awarding grant funds(1) In generalUnless otherwise specifically provided in an authorization, DOJ grant funds for a fiscal year shall remain available to be awarded and distributed to a grantee only in that fiscal year and the three succeeding fiscal years, subject to paragraphs (2) and (3). DOJ grant funds not so awarded and distributed shall revert to the Treasury.


(2) Treatment of reprogrammed fundsDOJ grant funds for a fiscal year that are reprogrammed in a later fiscal year shall be treated for purposes of paragraph (1) as DOJ grant funds for such later fiscal year.


(3) Treatment of deobligated fundsIf DOJ grant funds were obligated and then deobligated, the period of availability that applies to those grant funds under paragraph (1) shall be extended by a number of days equal to the number of days from the date on which those grant funds were obligated to the date on which those grant funds were deobligated.



(b) Period for expending grant fundsDOJ grant funds for a fiscal year that have been awarded and distributed to a grantee may be expended by that grantee only in the period permitted under the terms of the grant. DOJ grant funds not so expended shall be deobligated.


(c) DefinitionIn this section, the term “DOJ grant funds” means, for a fiscal year, amounts appropriated for activities of the Department of Justice in carrying out grant programs for that fiscal year.


(d) ApplicabilityThis section applies to DOJ grant funds for fiscal years beginning with fiscal year 2006.


(Pub. L. 90–351, title I, § 108, as added Pub. L. 109–162, title XI, § 1161(a), Jan. 5, 2006, 119 Stat. 3118; amended Pub. L. 109–271, § 8(g), Aug. 12, 2006, 120 Stat. 767.)

Editorial Notes
Codification
Section was formerly classified to section 3712g of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2006—Subsec. (b). Pub. L. 109–271 substituted “be deobligated” for “revert to the Treasury”.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 109–162, title XI, § 1161(b), Jan. 5, 2006, 119 Stat. 3118, as amended by Pub. L. 109–271, § 8(n)(4)(B), Aug. 12, 2006, 120 Stat. 768, provided that: “This section [enacting this section] and the amendment made by this section take effect on October 1, 2006.”




§ 10109. Office of Audit, Assessment, and Management(a) Establishment(1) In generalThere is established within the Office an Office of Audit, Assessment, and Management, headed by a Director appointed by the Attorney General. In carrying out the functions of the Office, the Director shall be subject to the authority, direction, and control of the Attorney General. Such authority, direction, and control may be delegated only to the Assistant Attorney General, without redelegation.


(2) PurposeThe purpose of the Office shall be to carry out and coordinate program assessments of, take actions to ensure compliance with the terms of, and manage information with respect to, grants under programs covered by subsection (b). The Director shall take special conditions of the grant into account and consult with the office that issued those conditions to ensure appropriate compliance.


(3) ExclusivityThe Office shall be the exclusive element of the Department of Justice, other than the Inspector General, performing functions and activities for the purpose specified in paragraph (2). There are hereby transferred to the Office all functions and activities, other than functions and activities of the Inspector General, for such purpose performed immediately before January 5, 2006, by any other element of the Department.



(b) Covered programsThe programs referred to in subsection (a) are the following:(1) The program under subchapter XVI of this chapter.

(2) Any grant program carried out by the Office of Justice Programs.

(3) Any other grant program carried out by the Department of Justice that the Attorney General considers appropriate.


(c) Program assessments required(1) In generalThe Director shall select grants awarded under the programs covered by subsection (b) and carry out program assessments on such grants. In selecting such grants, the Director shall ensure that the aggregate amount awarded under the grants so selected represent not less than 10 percent of the aggregate amount of money awarded under all such grant programs.


(2) Relationship to NIJ evaluationsThis subsection does not affect the authority or duty of the Director of the National Institute of Justice to carry out overall evaluations of programs covered by subsection (b), except that such Director shall consult with the Director of the Office in carrying out such evaluations.


(3) Timing of program assessmentsThe program assessment required by paragraph (1) of a grant selected under paragraph (1) shall be carried out—(A) not later than the end of the grant period, if the grant period is not more than 1 year; and

(B) at the end of each year of the grant period, if the grant period is more than 1 year.



(d) Compliance actions requiredThe Director shall take such actions to ensure compliance with the terms of a grant as the Director considers appropriate with respect to each grant that the Director determines (in consultation with the head of the element of the Department of Justice concerned), through a program assessment under subsection (a) or other means, is not in compliance with such terms. In the case of a misuse of more than 1 percent of the grant amount concerned, the Director shall, in addition to any other action to ensure compliance that the Director considers appropriate, ensure that the entity responsible for such misuse ceases to receive any funds under any program covered by subsection (b) until such entity repays to the Attorney General an amount equal to the amounts misused. The Director may, in unusual circumstances, grant relief from this requirement to ensure that an innocent party is not punished.


(e) Grant management systemThe Director shall establish and maintain, in consultation with the chief information officer of the Office, a modern, automated system for managing all information relating to the grants made under the programs covered by subsection (b).


(f) Availability of fundsNot to exceed 3 percent of all funding made available for a fiscal year for the programs covered by subsection (b) shall be reserved for the Office of Audit, Assessment and Management for the activities authorized by this section.


(Pub. L. 90–351, title I, § 109, formerly § 105, as added Pub. L. 109–162, title XI, § 1158(a), Jan. 5, 2006, 119 Stat. 3114; renumbered § 109, Pub. L. 109–271, § 8(e), Aug. 12, 2006, 120 Stat. 766.)

Editorial Notes

References in TextJanuary 5, 2006, referred to in subsec. (a)(3), was in the original “the date of the enactment of this Act” and was translated as meaning the date of enactment of Pub. L. 109–162, which enacted this section, to reflect the probable intent of Congress.

Codification
Section was formerly classified to section 3712h of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Section was also formerly classified to section 3712d of Title 42 prior to renumbering by Pub. L. 109–271 and transfer to section 3712h of Title 42.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 109–162, title XI, § 1158(b), Jan. 5, 2006, 119 Stat. 3116, as amended by Pub. L. 109–271, § 8(n)(3), Aug. 12, 2006, 120 Stat. 768, provided that:
“(1) In general.—Except as provided in paragraph (2), section 109 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3712d [3712h]) [now 34 U.S.C. 10109] shall take effect on April 5, 2006.

“(2) Certain provisions.—Subsections (c), (d), and (e) of section 109 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3712d [3712h]) [now 34 U.S.C. 10109] shall take effect on October 1, 2006.”






§ 10110. Office of Justice Programs grants, cooperative agreements, and contracts
Notwithstanding any other provision of law, during any fiscal year the Attorney General—(1) may make grants, or enter into cooperative agreements and contracts, for the Office of Justice Programs and the component organizations of that Office (including, notwithstanding any contrary provision of law (unless the same should expressly refer to this section), any organization that administers any program established in title 1 of Public Law 90–351); 11 See References in Text note below. and

(2) shall have final authority over all functions, including any grants, cooperative agreements, and contracts made, or entered into, for the Office of Justice Programs and the component organizations of that Office (including, notwithstanding any contrary provision of law (unless the same should expressly refer to this section), any organization that administers any program established in title 1 of Public Law 90–351).1

(Pub. L. 105–277, div. A, § 101(b) [title I, § 112], Oct. 21, 1998, 112 Stat. 2681–50, 2681–67; Pub. L. 107–56, title VI, § 614, Oct. 26, 2001, 115 Stat. 370; Pub. L. 107–273, div. A, title II, § 205(d), Nov. 2, 2002, 116 Stat. 1778.)

Editorial Notes

References in TextPublic Law 90–351, referred to in pars. (1) and (2), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197, known as the Omnibus Crime Control and Safe Streets Act of 1968. Title 1 of Public Law 90–351 probably means title I of the Act which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.

Codification
Section was enacted as part of the Department of Justice Appropriations Act, 1999, and also as part of the Omnibus Consolidated and Emergency Supplemental Appropriations Act, 1999, and not as part of title I of the Omnibus Crime Control and Safe Streets Act of 1968 which comprises this chapter.
Section was formerly classified to section 3715 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Section was also formerly classified as a note under section 3712 of Title 42 prior to transfer to section 3715 of Title 42.

Amendments2002—Pub. L. 107–273 substituted “any fiscal year the Attorney General—” for “fiscal year 1999, the Assistant Attorney General for the Office of Justice Programs of the Department of Justice—” in introductory provisions.
2001—Par. (1). Pub. L. 107–56, § 614(1), inserted “(including, notwithstanding any contrary provision of law (unless the same should expressly refer to this section), any organization that administers any program established in title 1 of Public Law 90–351)” after “that Office”.
Par. (2). Pub. L. 107–56, § 614, inserted “functions, including any” after “all” and “(including, notwithstanding any contrary provision of law (unless the same should expressly refer to this section), any organization that administers any program established in title 1 of Public Law 90–351)” after “that Office”.

Statutory Notes and Related Subsidiaries
Office of Justice Programs Grants, Cooperative Agreements, and ContractsPub. L. 106–113, div. B, § 1000(a)(1) [title I, § 108(a)], Nov. 29, 1999, 113 Stat. 1535, 1501A–20, as amended by Pub. L. 107–56, title VI, § 614, Oct. 26, 2001, 115 Stat. 370, provided that: 
“Notwithstanding any other provision of law, for fiscal year 2000, the Assistant Attorney General for the Office of Justice Programs of the Department of Justice—
“(1) may make grants, or enter into cooperative agreements and contracts, for the Office of Justice Programs and the component organizations of that Office (including, notwithstanding any contrary provision of law (unless the same should expressly refer to this section), any organization that administers any program established in title 1 of Public Law 90–351 [see References in Text note above]); and

“(2) shall have final authority over all functions, including any grants, cooperative agreements and contracts made, or entered into, for the Office of Justice Programs and the component organizations of that Office (including, notwithstanding any contrary provision of law (unless the same should expressly refer to this section), any organization that administers any program established in title 1 of Public Law 90–351 [see References in Text note above]), except for grants made under the provisions of sections 201, 202, 301, and 302 of the Omnibus Crime Control and Safe Streets Act of 1968 [34 U.S.C. 10121, 10122, 10131, 10132], as amended; and sections 204(b)(3), 241(e)(1), 243(a)(1), 243(a)(14) and 287A(3) of the Juvenile Justice and Delinquency Prevention Act of 1974 [34 U.S.C. 11114(b)(3) and former 42 U.S.C. 5651(e)(1), 5653(a)(1), (14), 5667d–1(3)], as amended.”



[Pub. L. 106–553, § 1(a)(2) [title I, § 108], Dec. 21, 2000, 114 Stat. 2762, 2762A–67, provided that: “Section 108(a) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2000 (as enacted into law by section 1000(a)(1) of Public Law 106–113) [set out above] shall apply for fiscal year 2001 and thereafter.”
]



§ 10111. Consolidation of financial management systems of Office of Justice Programs(a) Consolidation of accounting activities and procurement activitiesThe Assistant Attorney General of the Office of Justice Programs, in coordination with the Chief Information Officer and Chief Financial Officer of the Department of Justice, shall ensure that—(1) all accounting activities for all elements of the Office of Justice Programs are carried out under the direct management of the Office of the Comptroller; and

(2) all procurement activities for all elements of the Office are carried out under the direct management of the Office of Administration.


(b) Further consolidation of procurement activitiesThe Assistant Attorney General, in coordination with the Chief Information Officer and Chief Financial Officer of the Department of Justice, shall ensure that, on and after September 30, 2008—(1) all procurement activities for all elements of the Office are carried out through a single management office; and

(2) all contracts and purchase orders used in carrying out those activities are processed through a single procurement system.


(c) Consolidation of financial management systemsThe Assistant Attorney General, in coordination with the Chief Information Officer and Chief Financial Officer of the Department of Justice, shall ensure that, on and after September 30, 2010, all financial management activities (including human resources, payroll, and accounting activities, as well as procurement activities) of all elements of the Office are carried out through a single financial management system.


(d) Achieving compliance(1) ScheduleThe Assistant Attorney General shall undertake a scheduled consolidation of operations to achieve compliance with the requirements of this section.


(2) Specific requirementsWith respect to achieving compliance with the requirements of—(A) subsection (a), the consolidation of operations shall be initiated not later than 90 days after January 5, 2006; and

(B) subsections (b) and (c), the consolidation of operations shall be initiated not later than September 30, 2006, and shall be carried out by the Office of Administration, in consultation with the Chief Information Officer and the Office of Audit, Assessment, and Management.



(Pub. L. 109–162, title XI, § 1162, Jan. 5, 2006, 119 Stat. 3118.)

Editorial Notes
Codification
Section was enacted as part of the Violence Against Women and Department of Justice Reauthorization Act of 2005, and not as part of title I of the Omnibus Crime Control and Safe Streets Act of 1968 which comprises this chapter.
Section was formerly classified to section 3715a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER II—NATIONAL INSTITUTE OF JUSTICE
§ 10121. Statement of purpose
It is the purpose of this subchapter to establish a National Institute of Justice, which shall provide for and encourage research and demonstration efforts for the purpose of—(1) improving Federal, State, and local criminal justice systems and related aspects of the civil justice system;

(2) preventing and reducing crimes;

(3) insuring citizen access to appropriate dispute-resolution forums; and

(4) identifying programs of proven effectiveness, programs having a record of proven success, or programs which offer a high probability of improving the functioning of the criminal justice system.

The Institute shall have authority to engage in and encourage research and development to improve and strengthen the criminal justice system and related aspects of the civil justice system and to disseminate the results of such efforts to Federal, State, and local governments, to evaluate the effectiveness of programs funded under this chapter, to develop and demonstrate new or improved approaches and techniques, to improve and strengthen the administration of justice, and to identify programs or projects carried out under this chapter which have demonstrated success in improving the quality of justice systems and which offer the likelihood of success if continued or repeated. In carrying out the provisions of this subchapter, the Institute shall give primary emphasis to the problems of State and local justice systems and shall insure that there is a balance between basic and applied research.
(Pub. L. 90–351, title I, § 201, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1172; amended Pub. L. 98–473, title II, § 604(a), Oct. 12, 1984, 98 Stat. 2078.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title I of Pub. L. 90–351, as added by Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1167, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.

Codification
Section was formerly classified to section 3721 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 201 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 198; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 197; Pub. L. 94–503, title I, § 104, Oct. 15, 1976, 90 Stat. 2408, set out Congressional statement of purpose in providing for a program of planning grants, prior to the general amendment of this chapter by Pub. L. 96–157.

Amendments1984—Pub. L. 98–473 redesignated par. (5) as (4), struck out former par. (4) relating to improvement of efforts to detect, investigate, prosecute, and otherwise combat and prevent white-collar crime and public corruption, and in closing provisions struck out “to develop alternatives to judicial resolution of disputes,” after “local governments,”, and inserted “and demonstrate” after “to develop”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.

National Training Program for State and Local ProsecutorsPub. L. 110–424, Oct. 15, 2008, 122 Stat. 4819, provided that:
“SECTION 1. TRAINING FOR STATE AND LOCAL PROSECUTORS.“The Attorney General is authorized to award a grant to a national nonprofit organization (such as the National District Attorneys Association) to conduct a national training program for State and local prosecutors for the purpose of improving the professional skills of State and local prosecutors and enhancing the ability of Federal, State, and local prosecutors to work together.


“SEC. 2. COMPREHENSIVE CONTINUING LEGAL EDUCATION.“The Attorney General may provide assistance to the grantee under section 1 to carry out the training program described in such section, including comprehensive continuing legal education in the areas of trial practice, substantive legal updates, support staff training, and any other assistance the Attorney General determines to be appropriate.


“SEC. 3. AUTHORIZATION OF APPROPRIATIONS.“There are authorized to be appropriated to the Attorney General to carry out this Act $4,750,000 for each of the fiscal years 2009 through 2012, to remain available until expended.”







§ 10122. National Institute of Justice(a) Establishment; general authority of Attorney General over InstituteThere is established within the Department of Justice, under the general authority of the Attorney General, a National Institute of Justice (hereinafter referred to in this subchapter as the “Institute”).


(b) Director of Institute; appointment by President; authority; restrictionsThe Institute shall be headed by a Director appointed by the President. The Director shall have had experience in justice research. The Director shall report to the Attorney General through the Assistant Attorney General. The Director shall have final authority over all grants, cooperative agreements, and contracts awarded by the Institute. The Director shall not engage in any other employment than that of serving as Director; nor shall the Director hold any office in, or act in any capacity for, any organization, agency, or institution with which the Institute makes any contract or other arrangement under this chapter.


(c) Duties and functionsThe Institute is authorized to—(1) make grants to, or enter into cooperative agreements or contracts with, public agencies, institutions of higher education, private organizations, or individuals to conduct research, demonstrations, or special projects pertaining to the purposes described in this subchapter, and provide technical assistance and training in support of tests, demonstrations, and special projects;

(2) conduct or authorize multiyear and short-term research and development concerning the criminal and civil justice systems in an effort—(A) to identify alternative programs for achieving system goals;

(B) to provide more accurate information on the causes and correlates of crime;

(C) to analyze the correlates of crime and juvenile delinquency and provide more accurate information on the causes and correlates of crime and juvenile delinquency;

(D) to improve the functioning of the criminal justice system;

(E) to develop new methods for the prevention and reduction of crime, including the development of programs to facilitate cooperation among the States and units of local government, the detection and apprehension of criminals, the expeditious, efficient, and fair disposition of criminal and juvenile delinquency cases, the improvement of police and minority relations, the conduct of research into the problems of victims and witnesses of crime, the feasibility and consequences of allowing victims to participate in criminal justice decisionmaking, the feasibility and desirability of adopting procedures and programs which increase the victim’s participation in the criminal justice process, the reduction in the need to seek court resolution of civil disputes, and the development of adequate corrections facilities and effective programs of correction; and

(F) to develop programs and projects to improve and expand the capacity of States and units of local government and combinations of such units, to detect, investigate, prosecute, and otherwise combat and prevent white-collar crime and public corruption, to improve and expand cooperation among the Federal Government, States, and units of local government in order to enhance the overall criminal justice system response to white-collar crime and public corruption, and to foster the creation and implementation of a comprehensive national strategy to prevent and combat white-collar crime and public corruption.

In carrying out the provisions of this subsection, the Institute may request the assistance of both public and private research agencies;

(3) evaluate the effectiveness, including cost effectiveness where practical, of projects or programs carried out under this chapter;

(4) make recommendations for action which can be taken by Federal, State, and local governments and by private persons and organizations to improve and strengthen criminal and civil justice systems;

(5) provide research fellowships and clinical internships and carry out programs of training and special workshops for the presentation and dissemination of information resulting from research, demonstrations, and special projects including those authorized by this subchapter;

(6) collect and disseminate information obtained by the Institute or other Federal agencies, public agencies, institutions of higher education, and private organizations relating to the purposes of this subchapter;

(7) serve as a national and international clearinghouse for the exchange of information with respect to the purposes of this subchapter;

(8) after consultation with appropriate agencies and officials of States and units of local government, make recommendations for the designation of programs or projects which will be effective in improving the functioning of the criminal justice system, for funding as discretionary grants under subchapter V;

(9) encourage, assist, and serve in a consulting capacity to Federal, State, and local justice system agencies in the development, maintenance, and coordination of criminal and civil justice programs and services; and

(10) research and development of tools and technologies relating to prevention, detection, investigation, and prosecution of crime; and

(11) support research, development, testing, training, and evaluation of tools and technology for Federal, State, and local law enforcement agencies.


(d) Criminal and civil justice researchTo insure that all criminal and civil justice research is carried out in a coordinated manner, the Director is authorized to—(1) utilize, with their consent, the services, equipment, personnel, information, and facilities of other Federal, State, local, and private agencies and instrumentalities with or without reimbursement therefor;

(2) confer with and avail itself of the cooperation, services, records, and facilities of State or of municipal or other local agencies;

(3) request such information, data, and reports from any Federal agency as may be required to carry out the purposes of this section, and the agencies shall provide such information to the Institute as required to carry out the purposes of this subchapter;

(4) seek the cooperation of the judicial branches of Federal and State Government in coordinating civil and criminal justice research and development; and

(5) exercise the powers and functions set out in subchapter VII.


(Pub. L. 90–351, title I, § 202, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1172; amended Pub. L. 98–473, title II, § 604(b), Oct. 12, 1984, 98 Stat. 2078; Pub. L. 103–322, title XXXIII, § 330001(h)(1), Sept. 13, 1994, 108 Stat. 2139; Pub. L. 107–296, title II, § 237, Nov. 25, 2002, 116 Stat. 2162; Pub. L. 112–166, § 2(h)(3), Aug. 10, 2012, 126 Stat. 1285.)

Editorial Notes
Codification
Section was formerly classified to section 3722 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 202 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 198; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 198, provided for making of grants to State planning agencies, prior to the general amendment of this chapter by Pub. L. 96–157.

Amendments2012—Subsec. (b). Pub. L. 112–166 struck out “, by and with the advice and consent of the Senate” before period at end of first sentence.
2002—Subsec. (c)(3). Pub. L. 107–296, § 237(1), inserted “, including cost effectiveness where practical,” after “evaluate the effectiveness”.
Subsec. (c)(10), (11). Pub. L. 107–296, § 237(2), added pars. (10) and (11).
1994—Subsec. (c)(2)(E). Pub. L. 103–322 substituted “crime,” for “crime,,”.
1984—Subsec. (b). Pub. L. 98–473, § 604(b)(1), required Director to report to Attorney General through Assistant Attorney General.
Subsec. (c)(2)(A). Pub. L. 98–473, § 604(b)(2)(A)(i), struck out “, including programs authorized by section 3713 of this title” after “system goals”.
Subsec. (c)(2)(E). Pub. L. 98–473, § 604(b)(2)(A)(ii), struck out “the prevention and reduction of parental kidnaping” after “reduction of crime,”.
Subsec. (c)(3). Pub. L. 98–473, § 604(b)(2)(B), substituted “chapter” for “subchapter”.
Subsec. (c)(4) to (7). Pub. L. 98–473, § 604(b)(2)(C), (F), redesignated pars. (5) to (8) as (4) to (7), respectively, and struck out former par. (4) relating to evaluation of programs and projects under other subchapters of this chapter to determine their impact upon criminal and civil justice systems and achievement of purposes and policies of this chapter and for dissemination of information.
Subsec. (c)(8). Pub. L. 98–473, § 604(b)(2)(D)(i), (ii), (F), redesignated par. (10) as (8) and, in par. (8) as so designated, struck out “nationality priority grants under subchapter V of this chapter and” after “for funding as” and substituted “subchapter V” for “subchapter VI”. Former par. (8) redesignated (7).
Subsec. (c)(9). Pub. L. 98–473, § 604(b)(2)(E), (F), redesignated par. (11) as (9), and struck out former par. (9) relating to a biennial report to President and Congress on state of justice research.
Subsec. (c)(10), (11). Pub. L. 98–473, § 604(b)(2)(F), redesignated pars. (10) and (11) as (8) and (9), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 2012 AmendmentAmendment by Pub. L. 112–166 effective 60 days after Aug. 10, 2012, and applicable to appointments made on and after that effective date, including any nomination pending in the Senate on that date, see section 6(a) of Pub. L. 112–166, set out as a note under section 113 of Title 6, Domestic Security.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.



§ 10123. Authority for 100 per centum grants
A grant authorized under this subchapter may be up to 100 per centum of the total cost of each project for which such grant is made. The Institute shall require, whenever feasible, as a condition of approval of a grant under this subchapter, that the recipient contribute money, facilities, or services to carry out the purposes for which the grant is sought.
(Pub. L. 90–351, title I, § 203, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1174.)

Editorial Notes
Codification
Section was formerly classified to section 3723 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 203 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 199; Pub. L. 91–644, title I, § 3(a)–(c), Jan. 2, 1971, 84 Stat. 1881; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 198; Pub. L. 93–415, title V, § 542, Sept. 7, 1974, 88 Stat. 1142; Pub. L. 94–503, title I, § 105, Oct. 15, 1976, 90 Stat. 2408; Pub. L. 95–115, § 9(b), Oct. 3, 1977, 91 Stat. 1061, provided for establishment of State planning agencies, prior to the general amendment of this chapter by Pub. L. 96–157.




SUBCHAPTER III—BUREAU OF JUSTICE STATISTICS
§ 10131. Statement of purpose
It is the purpose of this subchapter to provide for and encourage the collection and analysis of statistical information concerning crime, juvenile delinquency, and the operation of the criminal justice system and related aspects of the civil justice system and to support the development of information and statistical systems at the Federal, State, and local levels to improve the efforts of these levels of government to measure and understand the levels of crime, juvenile delinquency, and the operation of the criminal justice system and related aspects of the civil justice system. The Bureau shall utilize to the maximum extent feasible State governmental organizations and facilities responsible for the collection and analysis of criminal justice data and statistics. In carrying out the provisions of this subchapter, the Bureau shall give primary emphasis to the problems of State and local justice systems.
(Pub. L. 90–351, title I, § 301, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1176; amended Pub. L. 98–473, title II, § 605(a), Oct. 12, 1984, 98 Stat. 2079.)

Editorial Notes
Codification
Section was formerly classified to section 3731 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 301 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 199; Pub. L. 91–644, title I, § 4(1)–(4), Jan. 2, 1971, 84 Stat. 1882; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 199; Pub. L. 94–503, title I, §§ 109, 128(b), Oct. 15, 1976, 90 Stat. 2411, 2424, related to purposes and categories of grants for law enforcement and criminal justice purposes, prior to the general amendment of this chapter by Pub. L. 96–157.

Amendments1984—Pub. L. 98–473 struck out “(including white-collar crime and public corruption)” after “information concerning crime” and “(including crimes against the elderly, white-collar crime, and public corruption)” after “levels of crime”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.



§ 10132. Bureau of Justice Statistics(a) EstablishmentThere is established within the Department of Justice, under the general authority of the Attorney General, a Bureau of Justice Statistics (hereinafter referred to in this subchapter as “Bureau”).


(b) Appointment of Director; experience; authority; restrictionsThe Bureau shall be headed by a Director appointed by the President. The Director shall have had experience in statistical programs. The Director shall have final authority for all grants, cooperative agreements, and contracts awarded by the Bureau. The Director shall be responsible for the integrity of data and statistics and shall protect against improper or illegal use or disclosure. The Director shall report to the Attorney General through the Assistant Attorney General. The Director shall not engage in any other employment than that of serving as Director; nor shall the Director hold any office in, or act in any capacity for, any organization, agency, or institution with which the Bureau makes any contract or other arrangement under this Act.


(c) Duties and functions of BureauThe Bureau is authorized to—(1) make grants to, or enter into cooperative agreements or contracts with public agencies, institutions of higher education, private organizations, or private individuals for purposes related to this subchapter; grants shall be made subject to continuing compliance with standards for gathering justice statistics set forth in rules and regulations promulgated by the Director;

(2) collect and analyze information concerning criminal victimization, including crimes against the elderly, and civil disputes;

(3) collect and analyze data that will serve as a continuous and comparable national social indication of the prevalence, incidence, rates, extent, distribution, and attributes of crime, juvenile delinquency, civil disputes, and other statistical factors related to crime, civil disputes, and juvenile delinquency, in support of national, State, tribal, and local justice policy and decisionmaking;

(4) collect and analyze statistical information, concerning the operations of the criminal justice system at the Federal, State, tribal, and local levels;

(5) collect and analyze statistical information concerning the prevalence, incidence, rates, extent, distribution, and attributes of crime, and juvenile delinquency, at the Federal, State, tribal, and local levels;

(6) analyze the correlates of crime, civil disputes and juvenile delinquency, by the use of statistical information, about criminal and civil justice systems at the Federal, State, tribal, and local levels, and about the extent, distribution and attributes of crime, and juvenile delinquency, in the Nation and at the Federal, State, tribal, and local levels;

(7) compile, collate, analyze, publish, and disseminate uniform national statistics concerning all aspects of criminal justice and related aspects of civil justice, crime, including crimes against the elderly, juvenile delinquency, criminal offenders, juvenile delinquents, and civil disputes in the various States and in Indian country;

(8) recommend national standards for justice statistics and for insuring the reliability and validity of justice statistics supplied pursuant to this chapter;

(9) maintain liaison with the judicial branches of the Federal Government and State and tribal governments in matters relating to justice statistics, and cooperate with the judicial branch in assuring as much uniformity as feasible in statistical systems of the executive and judicial branches;

(10) provide information to the President, the Congress, the judiciary, State, tribal, and local governments, and the general public on justice statistics;

(11) establish or assist in the establishment of a system to provide State, tribal, and local governments with access to Federal informational resources useful in the planning, implementation, and evaluation of programs under this Act;

(12) conduct or support research relating to methods of gathering or analyzing justice statistics;

(13) provide for the development of justice information systems programs and assistance to the States, Indian tribes, and units of local government relating to collection, analysis, or dissemination of justice statistics;

(14) develop and maintain a data processing capability to support the collection, aggregation, analysis and dissemination of information on the incidence of crime and the operation of the criminal justice system;

(15) collect, analyze and disseminate comprehensive Federal justice transaction statistics (including statistics on issues of Federal justice interest such as public fraud and high technology crime) and to provide technical assistance to and work jointly with other Federal agencies to improve the availability and quality of Federal justice data;

(16) provide for the collection, compilation, analysis, publication and dissemination of information and statistics about the prevalence, incidence, rates, extent, distribution and attributes of drug offenses, drug related offenses and drug dependent offenders and further provide for the establishment of a national clearinghouse to maintain and update a comprehensive and timely data base on all criminal justice aspects of the drug crisis and to disseminate such information;

(17) provide for the collection, analysis, dissemination and publication of statistics on the condition and progress of drug control activities at the Federal, State, tribal, and local levels with particular attention to programs and intervention efforts demonstrated to be of value in the overall national anti-drug strategy and to provide for the establishment of a national clearinghouse for the gathering of data generated by Federal, State, tribal, and local criminal justice agencies on their drug enforcement activities;

(18) provide for the development and enhancement of State, tribal, and local criminal justice information systems, and the standardization of data reporting relating to the collection, analysis or dissemination of data and statistics about drug offenses, drug related offenses, or drug dependent offenders;

(19) provide for improvements in the accuracy, quality, timeliness, immediate accessibility, and integration of State and tribal criminal history and related records, support the development and enhancement of national systems of criminal history and related records including the National Instant Criminal Background Check System, the National Incident-Based Reporting System, and the records of the National Crime Information Center, facilitate State and tribal participation in national records and information systems, and support statistical research for critical analysis of the improvement and utilization of criminal history records;

(20) maintain liaison with State, tribal, and local governments and governments of other nations concerning justice statistics;

(21) cooperate in and participate with national and international organizations in the development of uniform justice statistics;

(22) ensure conformance with security and privacy requirement of section 10231 of this title and identify, analyze, and participate in the development and implementation of privacy, security and information policies which impact on Federal, tribal, and State criminal justice operations and related statistical activities; and

(23) exercise the powers and functions set out in subchapter VII.


(d) Justice statistical collection, analysis, and dissemination(1) In generalTo ensure that all justice statistical collection, analysis, and dissemination is carried out in a coordinated manner, the Director is authorized to—(A) utilize, with their consent, the services, equipment, records, personnel, information, and facilities of other Federal, State, local, and private agencies and instrumentalities with or without reimbursement therefor, and to enter into agreements with such agencies and instrumentalities for purposes of data collection and analysis;

(B) confer and cooperate with State, municipal, and other local agencies;

(C) request such information, data, and reports from any Federal agency as may be required to carry out the purposes of this chapter;

(D) seek the cooperation of the judicial branch of the Federal Government in gathering data from criminal justice records;

(E) encourage replication, coordination and sharing among justice agencies regarding information systems, information policy, and data; and

(F) confer and cooperate with Federal statistical agencies as needed to carry out the purposes of this subchapter, including by entering into cooperative data sharing agreements in conformity with all laws and regulations applicable to the disclosure and use of data.


(2) Consultation with Indian tribesThe Director, acting jointly with the Assistant Secretary for Indian Affairs (acting through the Office of Justice Services) and the Director of the Federal Bureau of Investigation, shall work with Indian tribes and tribal law enforcement agencies to establish and implement such tribal data collection systems as the Director determines to be necessary to achieve the purposes of this section.



(e) Furnishing of information, data, or reports by Federal agenciesFederal agencies requested to furnish information, data, or reports pursuant to subsection (d)(1)(C) shall provide such information to the Bureau as is required to carry out the purposes of this section.


(f) Consultation with representatives of State, tribal, and local government and judiciaryIn recommending standards for gathering justice statistics under this section, the Director shall consult with representatives of State, tribal, and local government, including, where appropriate, representatives of the judiciary.


(g) ReportsNot later than 1 year after July 29, 2010, and annually thereafter, the Director shall submit to Congress a report describing the data collected and analyzed under this section relating to crimes in Indian country.


(Pub. L. 90–351, title I, § 302, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1176; amended Pub. L. 98–473, title II, § 605(b), Oct. 12, 1984, 98 Stat. 2079; Pub. L. 100–690, title VI, § 6092(a), Nov. 18, 1988, 102 Stat. 4339; Pub. L. 103–322, title XXXIII, § 330001(h)(2), Sept. 13, 1994, 108 Stat. 2139; Pub. L. 109–162, title XI, § 1115(a), Jan. 5, 2006, 119 Stat. 3103; Pub. L. 111–211, title II, § 251(b), July 29, 2010, 124 Stat. 2297; Pub. L. 112–166, § 2(h)(1), Aug. 10, 2012, 126 Stat. 1285.)

Editorial Notes

References in TextThis Act, referred to in subsecs. (b) and (c)(11), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197, known as the Omnibus Crime Control and Safe Streets Act of 1968. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 3732 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 302 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 200; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 201; Pub. L. 94–503, title I, § 110, Oct. 15, 1976, 90 Stat. 2412, related to establishment of State planning agencies to develop comprehensive State plans for grants for law enforcement and criminal justice purposes, prior to the general amendment of this chapter by Pub. L. 96–157.

Amendments2012—Subsec. (b). Pub. L. 112–166 struck out “, by and with the advice and consent of the Senate” before period at end of first sentence.
2010—Subsec. (c)(3) to (6). Pub. L. 111–211, § 251(b)(1)(A), inserted “tribal,” after “State,” wherever appearing.
Subsec. (c)(7). Pub. L. 111–211, § 251(b)(1)(B), inserted “and in Indian country” after “States”.
Subsec. (c)(9). Pub. L. 111–211, § 251(b)(1)(C), substituted “Federal Government and State and tribal governments” for “Federal and State Governments”.
Subsec. (c)(10), (11). Pub. L. 111–211, § 251(b)(1)(D), inserted “, tribal,” after “State”.
Subsec. (c)(13). Pub. L. 111–211, § 251(b)(1)(E), inserted “, Indian tribes,” after “States”.
Subsec. (c)(17). Pub. L. 111–211, § 251(b)(1)(F), substituted “activities at the Federal, State, tribal, and local” for “activities at the Federal, State and local” and “generated by Federal, State, tribal, and local” for “generated by Federal, State, and local”.
Subsec. (c)(18). Pub. L. 111–211, § 251(b)(1)(G), substituted “State, tribal, and local” for “State and local”.
Subsec. (c)(19). Pub. L. 111–211, § 251(b)(1)(H), inserted “and tribal” after “State” in two places.
Subsec. (c)(20). Pub. L. 111–211, § 251(b)(1)(I), inserted “, tribal,” after “State”.
Subsec. (c)(22). Pub. L. 111–211, § 251(b)(1)(J), inserted “, tribal,” after “Federal”.
Subsec. (d). Pub. L. 111–211, § 251(b)(2), designated existing provisions as par. (1), inserted par. (1) heading, substituted “To ensure” for “To insure”, redesignated former pars. (1) to (6) as subpars. (A) to (F), respectively, of par. (1), realigned margins, and added par. (2).
Subsec. (e). Pub. L. 111–211, § 251(b)(3), substituted “subsection (d)(1)(C)” for “subsection (d)(3)”.
Subsec. (f). Pub. L. 111–211, § 251(b)(4)(B), inserted “, tribal,” after “State”.
Pub. L. 111–211, § 251(b)(4)(A), which directed insertion of “, tribal,” after “State” in heading, was executed editorially but could not be executed in original because heading had been editorially supplied.
Subsec. (g). Pub. L. 111–211, § 251(b)(5), added subsec. (g).
2006—Subsec. (b). Pub. L. 109–162, § 1115(a)(1), inserted after third sentence “The Director shall be responsible for the integrity of data and statistics and shall protect against improper or illegal use or disclosure.”
Subsec. (c)(19). Pub. L. 109–162, § 1115(a)(2), amended par. (19) generally. Prior to amendment, par. (19) read as follows: “provide for research and improvements in the accuracy, completeness, and inclusiveness of criminal history record information, information systems, arrest warrant, and stolen vehicle record information and information systems and support research concerning the accuracy, completeness, and inclusiveness of other criminal justice record information;”.
Subsec. (d)(6). Pub. L. 109–162, § 1115(a)(3), added par. (6).
1994—Subsec. (c)(19). Pub. L. 103–322 substituted a semicolon for period at end.
1988—Subsec. (c)(16) to (23). Pub. L. 100–690 added pars. (16) to (19) and redesignated former pars. (16) to (19) as (20) to (23), respectively.
1984—Subsec. (b). Pub. L. 98–473, § 605(b)(1), inserted provision requiring Director to report to Attorney General through Assistant Attorney General.
Subsec. (c)(13). Pub. L. 98–473, § 605(b)(2)(A), (C), added par. (13) and struck out former par. (13) relating to provision of financial and technical assistance to States and units of local government relating to collection, analysis, or dissemination of justice statistics.
Subsec. (c)(14), (15). Pub. L. 98–473, § 605(b)(2)(C), added pars. (14) and (15). Former pars. (14) and (15) redesignated (16) and (17), respectively.
Subsec. (c)(16). Pub. L. 98–473, § 605(b)(2)(A), (B), redesignated par. (14) as (16) and struck out former par. (16) relating to insuring conformance with security and privacy regulations issued under section 10231 of this title.
Subsec. (c)(17). Pub. L. 98–473, § 605(b)(2)(B), redesignated par. (15) as (17). Former par. (17) redesignated (19).
Subsec. (c)(18). Pub. L. 98–473, § 605(b)(2)(D), added par. (18).
Subsec. (c)(19). Pub. L. 98–473, § 605(b)(2)(B), redesignated former par. (17) as (19).
Subsec. (d)(1). Pub. L. 98–473, § 605(b)(3)(A), inserted “, and to enter into agreements with such agencies and instrumentalities for purposes of data collection and analysis”.
Subsec. (d)(5). Pub. L. 98–473, § 605(b)(3)(B)–(D), added par. (5).

Statutory Notes and Related Subsidiaries
Effective Date of 2012 AmendmentAmendment by Pub. L. 112–166 effective 60 days after Aug. 10, 2012, and applicable to appointments made on and after that effective date, including any nomination pending in the Senate on that date, see section 6(a) of Pub. L. 112–166, set out as a note under section 113 of Title 6, Domestic Security.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.

Construction of 2010 AmendmentPub. L. 111–211, title II, § 251(c), July 29, 2010, 124 Stat. 2298, provided that: 
“Nothing in this section [amending this section and section 41507 of this title] or any amendment made by this section—
“(1) allows the grant to be made to, or used by, an entity for law enforcement activities that the entity lacks jurisdiction to perform; or

“(2) has any effect other than to authorize, award, or deny a grant of funds to a federally recognized Indian tribe for the purposes described in the relevant grant program.”



[For definition of “Indian tribe” as used in section 251(c) of Pub. L. 111–211, set out above, see section 203(a) of Pub. L. 111–211, set out as a note under section 2801 of Title 25, Indians.]

Report on Employment of Individuals Formerly Incarcerated in Federal PrisonsPub. L. 116–92, div. A, title XI, § 1124, Dec. 20, 2019, 133 Stat. 1614, provided that:
“(a) Definition.—In this section, the term ‘covered individual’—“(1) means an individual who has completed a term of imprisonment in a Federal prison for a Federal criminal offense; and

“(2) does not include an alien who is or will be removed from the United States for a violation of the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)).


“(b) Study and Report Required.—The Director of the Bureau of Justice Statistics, in coordination with the Director of the Bureau of the Census, shall—“(1) not later than 180 days after the date of enactment of this subtitle [subtitle B of title XI of div. A of Pub. L. 116–92, approved Dec. 20, 2019], design and initiate a study on the employment of covered individuals after their release from Federal prison, including by collecting—“(A) demographic data on covered individuals, including race, age, and sex; and

“(B) data on employment and earnings of covered individuals who are denied employment, including the reasons for the denials; and


“(2) not later than 2 years after the date of enactment of this subtitle, and every 5 years thereafter, submit a report that does not include any personally identifiable information on the study conducted under paragraph (1) to—“(A) the Committee on Homeland Security and Governmental Affairs of the Senate;

“(B) the Committee on Health, Education, Labor, and Pensions of the Senate;

“(C) the Committee on Oversight and Reform of the House of Representatives; and

“(D) the Committee on Education and Labor of the House of Representatives.”






Data CollectionPub. L. 115–391, title VI, § 610, Dec. 21, 2018, 132 Stat. 5245, provided that:
“(a) National Prisoner Statistics Program.—Beginning not later than 1 year after the date of enactment of this Act [Dec. 21, 2018], and annually thereafter, pursuant to the authority under section 302 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3732) [now 34 U.S.C. 10132], the Director of the Bureau of Justice Statistics, with information that shall be provided by the Director of the Bureau of Prisons, shall include in the National Prisoner Statistics Program the following:“(1) The number of prisoners (as such term is defined in section 3635 of title 18, United States Code, as added by section 101(a) of this Act) who are veterans of the Armed Forces of the United States.

“(2) The number of prisoners who have been placed in solitary confinement at any time during the previous year.

“(3) The number of female prisoners known by the Bureau of Prisons to be pregnant, as well as the outcomes of such pregnancies, including information on pregnancies that result in live birth, stillbirth, miscarriage, abortion, ectopic pregnancy, maternal death, neonatal death, and preterm birth.

“(4) The number of prisoners who volunteered to participate in a substance abuse treatment program, and the number of prisoners who have participated in such a program.

“(5) The number of prisoners provided medication-assisted treatment with medication approved by the Food and Drug Administration while in custody in order to treat substance use disorder.

“(6) The number of prisoners who were receiving medication-assisted treatment with medication approved by the Food and Drug Administration prior to the commencement of their term of imprisonment.

“(7) The number of prisoners who are the parent or guardian of a minor child.

“(8) The number of prisoners who are single, married, or otherwise in a committed relationship.

“(9) The number of prisoners who have not achieved a GED, high school diploma, or equivalent prior to entering prison.

“(10) The number of prisoners who, during the previous year, received their GED or other equivalent certificate while incarcerated.

“(11) The numbers of prisoners for whom English is a second language.

“(12) The number of incidents, during the previous year, in which restraints were used on a female prisoner during pregnancy, labor, or postpartum recovery, as well as information relating to the type of restraints used, and the circumstances under which each incident occurred.

“(13) The vacancy rate for medical and healthcare staff positions, and average length of such a vacancy.

“(14) The number of facilities that operated, at any time during the previous year, without at least 1 clinical nurse, certified paramedic, or licensed physician on site.

“(15) The number of facilities that during the previous year were accredited by the American Correctional Association.

“(16) The number and type of recidivism reduction partnerships described in section 3621(h)(5) of title 18, United States Code, as added by section 102(a) of this Act, entered into by each facility.

“(17) The number of facilities with remote learning capabilities.

“(18) The number of facilities that offer prisoners video conferencing.

“(19) Any changes in costs related to legal phone calls and visits following implementation of section 3632(d)(1) of title 18, United States Code, as added by section 101(a) of this Act.

“(20) The number of aliens in prison during the previous year.

“(21) For each Bureau of Prisons facility, the total number of violations that resulted in reductions in rewards, incentives, or time credits, the number of such violations for each category of violation, and the demographic breakdown of the prisoners who have received such reductions.

“(22) The number of assaults on Bureau of Prisons staff by prisoners and the number of criminal prosecutions of prisoners for assaulting Bureau of Prisons staff.

“(23) The capacity of each recidivism reduction program and productive activity to accommodate eligible inmates at each Bureau of Prisons facility.

“(24) The number of volunteers who were certified to volunteer in a Bureau of Prisons facility, broken down by level (level I and level II), and by each Bureau of Prisons facility.

“(25) The number of prisoners enrolled in recidivism reduction programs and productive activities at each Bureau of Prisons facility, broken down by risk level and by program, and the number of those enrolled prisoners who successfully completed each program.

“(26) The breakdown of prisoners classified at each risk level by demographic characteristics, including age, sex, race, and the length of the sentence imposed.


“(b) Report to Judiciary Committees.—Beginning not later than 1 year after the date of enactment of this Act [Dec. 21, 2018], and annually thereafter for a period of 7 years, the Director of the Bureau of Justice Statistics shall submit a report containing the information described in paragraphs (1) through (26) of subsection (a) to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives.”




Inclusion of Honor Violence in National Crime Victimization SurveyPub. L. 113–235, div. B, title II, Dec. 16, 2014, 128 Stat. 2191, provided in part: “That beginning not later than 2 years after the date of enactment of this Act [div. B of Pub. L. 113–235, Dec. 16, 2014], as part of each National Crime Victimization Survey, the Attorney General shall include statistics relating to honor violence”.


Study of Crimes Against SeniorsPub. L. 106–534, § 5, Nov. 22, 2000, 114 Stat. 2557, provided that:
“(a) In General.—The Attorney General shall conduct a study relating to crimes against seniors, in order to assist in developing new strategies to prevent and otherwise reduce the incidence of those crimes.

“(b) Issues Addressed.—The study conducted under this section shall include an analysis of—“(1) the nature and type of crimes perpetrated against seniors, with special focus on—“(A) the most common types of crimes that affect seniors;

“(B) the nature and extent of telemarketing, sweepstakes, and repair fraud against seniors; and

“(C) the nature and extent of financial and material fraud targeted at seniors;


“(2) the risk factors associated with seniors who have been victimized;

“(3) the manner in which the Federal and State criminal justice systems respond to crimes against seniors;

“(4) the feasibility of States establishing and maintaining a centralized computer database on the incidence of crimes against seniors that will promote the uniform identification and reporting of such crimes;

“(5) the effectiveness of damage awards in court actions and other means by which seniors receive reimbursement and other damages after fraud has been established; and

“(6) other effective ways to prevent or reduce the occurrence of crimes against seniors.”





Inclusion of Seniors in National Crime Victimization SurveyPub. L. 106–534, § 6, Nov. 22, 2000, 114 Stat. 2557, provided that: 
“Beginning not later than 2 years after the date of enactment of this Act [Nov. 22, 2000], as part of each National Crime Victimization Survey, the Attorney General shall include statistics relating to—
“(1) crimes targeting or disproportionately affecting seniors;

“(2) crime risk factors for seniors, including the times and locations at which crimes victimizing seniors are most likely to occur; and

“(3) specific characteristics of the victims of crimes who are seniors, including age, gender, race or ethnicity, and socioeconomic status.”




Crime Victims With Disabilities AwarenessPub. L. 105–301, Oct. 27, 1998, 112 Stat. 2838, as amended by Pub. L. 106–402, title IV, § 401(b)(10), Oct. 30, 2000, 114 Stat. 1739, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Crime Victims With Disabilities Awareness Act’.


“SEC. 2. FINDINGS; PURPOSES.“(a) Findings.—Congress finds that—“(1) although research conducted abroad demonstrates that individuals with developmental disabilities are at a 4 to 10 times higher risk of becoming crime victims than those without disabilities, there have been no significant studies on this subject conducted in the United States;

“(2) in fact, the National Crime Victim’s Survey, conducted annually by the Bureau of Justice Statistics of the Department of Justice, does not specifically collect data relating to crimes against individuals with developmental disabilities;

“(3) studies in Canada, Australia, and Great Britain consistently show that victims with developmental disabilities suffer repeated victimization because so few of the crimes against them are reported, and even when they are, there is sometimes a reluctance by police, prosecutors, and judges to rely on the testimony of a disabled individual, making individuals with developmental disabilities a target for criminal predators;

“(4) research in the United States needs to be done to—“(A) understand the nature and extent of crimes against individuals with developmental disabilities;

“(B) describe the manner in which the justice system responds to crimes against individuals with developmental disabilities; and

“(C) identify programs, policies, or laws that hold promises for making the justice system more responsive to crimes against individuals with developmental disabilities; and


“(5) the National Academy of Science Committee on Law and Justice of the National Research Council is a premier research institution with unique experience in developing seminal, multidisciplinary studies to establish a strong research base from which to make public policy.


“(b) Purposes.—The purposes of this Act are—“(1) to increase public awareness of the plight of victims of crime who are individuals with developmental disabilities;

“(2) to collect data to measure the extent of the problem of crimes against individuals with developmental disabilities; and

“(3) to develop a basis to find new strategies to address the safety and justice needs of victims of crime who are individuals with developmental disabilities.



“SEC. 3. DEFINITION OF DEVELOPMENTAL DISABILITY.“In this Act, the term ‘developmental disability’ has the meaning given the term in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 [42 U.S.C. 15002].


“SEC. 4. STUDY.“(a) In General.—The Attorney General shall conduct a study to increase knowledge and information about crimes against individuals with developmental disabilities that will be useful in developing new strategies to reduce the incidence of crimes against those individuals.

“(b) Issues Addressed.—The study conducted under this section shall address such issues as—“(1) the nature and extent of crimes against individuals with developmental disabilities;

“(2) the risk factors associated with victimization of individuals with developmental disabilities;

“(3) the manner in which the justice system responds to crimes against individuals with developmental disabilities; and

“(4) the means by which States may establish and maintain a centralized computer database on the incidence of crimes against individuals with disabilities within a State.


“(c) National Academy of Sciences.—In carrying out this section, the Attorney General shall consider contracting with the Committee on Law and Justice of the National Research Council of the National Academy of Sciences to provide research for the study conducted under this section.

“(d) Report.—Not later than 18 months after the date of enactment of this Act [Oct. 27, 1998], the Attorney General shall submit to the Committees on the Judiciary of the Senate and the House of Representatives a report describing the results of the study conducted under this section.


“SEC. 5. NATIONAL CRIME VICTIM’S SURVEY.“Not later than 2 years after the date of enactment of this Act, as part of each National Crime Victim’s Survey, the Attorney General shall include statistics relating to—“(1) the nature of crimes against individuals with developmental disabilities; and

“(2) the specific characteristics of the victims of those crimes.”







§ 10133. Authority for 100 per centum grants
A grant authorized under this subchapter may be up to 100 per centum of the total cost of each project for which such grant is made. The Bureau shall require, whenever feasible as a condition of approval of a grant under this subchapter, that the recipient contribute money, facilities, or services to carry out the purposes for which the grant is sought.
(Pub. L. 90–351, title I, § 303, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1178.)

Editorial Notes
Codification
Section was formerly classified to section 3733 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 303 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 201; Pub. L. 91–644, title I, § 4(5), (6), Jan. 2, 1971, 84 Stat. 1883; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 201; Pub. L. 93–415, title V, § 543, Sept. 7, 1974, 88 Stat. 1142; Pub. L. 94–503, title I, § 111, Oct. 15, 1976, 90 Stat. 2413; Pub. L. 96–181, § 15(b), Jan. 2, 1980, 93 Stat. 1316, set out requirements of State plans in order to qualify for grants for law enforcement and criminal justice purposes, prior to the general amendment of this chapter by Pub. L. 96–157.



§ 10134. Use of data
Data collected by the Bureau shall be used only for statistical or research purposes, and shall be gathered in a manner that precludes their use for law enforcement or any purpose relating to a private person or public agency other than statistical or research purposes.
(Pub. L. 90–351, title I, § 304, formerly § 305, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1179; renumbered § 304, Pub. L. 98–473, title II, § 605(d), Oct. 12, 1984, 98 Stat. 2080; amended Pub. L. 109–162, title XI, § 1115(b), Jan. 5, 2006, 119 Stat. 3104.)

Editorial Notes
Codification
Section was formerly classified to section 3735 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 304 of Pub. L. 90–351, as added by Pub. L. 96–157, was classified to section 3734 of Title 42, The Public Health and Welfare, prior to repeal by Pub. L. 98–473, title II, § 605(c), Oct. 12, 1984, 98 Stat. 2080.

Amendments2006—Pub. L. 109–162 substituted “private person or public agency” for “particular individual”.




SUBCHAPTER IV—ESTABLISHMENT OF BUREAU OF JUSTICE ASSISTANCE

Editorial Notes
Prior ProvisionsThis subchapter is comprised of part D (§ 401 et seq.) of title I of Pub. L. 90–351. A prior part D related to block grants by Bureau of Justice Assistance, prior to repeal by Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4328. For similar provisions, see part A (§ 10151 et seq.) of subchapter V of this chapter.


§ 10141. Establishment of Bureau of Justice Assistance(a) There is established within the Department of Justice, under the general authority of the Attorney General, a Bureau of Justice Assistance (hereafter in this subchapter referred to as the “Bureau”).

(b) The Bureau shall be headed by a Director (hereafter in this subchapter referred to as the “Director”) who shall be appointed by the President. The Director shall report to the Attorney General through the Assistant Attorney General. The Director shall have final authority for all grants, cooperative agreements, and contracts awarded by the Bureau. The Director shall not engage in any employment other than that of serving as the Director, nor shall the Director hold any office in, or act in any capacity for, any organization, agency, or institution with which the Bureau makes any contract or other arrangement under this chapter.

(Pub. L. 90–351, title I, § 401, as added Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4328; amended Pub. L. 112–166, § 2(h)(2), Aug. 10, 2012, 126 Stat. 1285.)

Editorial Notes
Codification
Section was formerly classified to section 3741 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 401 of Pub. L. 90–351, title I, as added Pub. L. 98–473, title II, § 606, Oct. 12, 1984, 98 Stat. 2080; amended Pub. L. 99–570, title I, § 1552(b)(1), Oct. 27, 1986, 100 Stat. 3207–46, related to establishment of Bureau of Justice Assistance, appointment of Director, and authority and restrictions with regard to Director, prior to repeal by Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4328.
Another prior section 401 of Pub. L. 90–351, title I, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1179, described formula grant program, prior to the general amendment of part D of title I of Pub. L. 90–351 by Pub. L. 98–473.
Another prior section 401 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 203; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 205, set out the Congressional statement of purposes in making provision for training, education, research, demonstration, and special grants, prior to the general amendment of title I of Pub. L. 90–351 by Pub. L. 96–157.

Amendments2012—Subsec. (b). Pub. L. 112–166 struck out “, by and with the advice and consent of the Senate” before period at end of first sentence.

Statutory Notes and Related Subsidiaries
Effective Date of 2012 AmendmentAmendment by Pub. L. 112–166 effective 60 days after Aug. 10, 2012, and applicable to appointments made on and after that effective date, including any nomination pending in the Senate on that date, see section 6(a) of Pub. L. 112–166, set out as a note under section 113 of Title 6, Domestic Security.


Transfer of Functions
Pub. L. 106–113, div. B, § 1000(a)(1) [title I, § 108(b)], Nov. 29, 1999, 113 Stat. 1535, 1501A–20, provided that: “Notwithstanding any other provision of law, effective August 1, 2000, all functions of the Director of the Bureau of Justice Assistance, other than those enumerated in the Omnibus Crime Control and Safe Streets Act, as amended, 42 U.S.C. 3742(3) through (6) [now 34 U.S.C. 10142(3)–(6)], are transferred to the Assistant Attorney General for the Office of Justice Programs.”




§ 10142. Duties and functions of Director
The Director shall have the following duties:(1) Providing funds to eligible States, units of local government, and nonprofit organizations pursuant to subchapters V and XIII.

(2) Establishing programs in accordance with part B of subchapter V and, following public announcement of such programs, awarding and allocating funds and technical assistance in accordance with the criteria of part B of subchapter V, and on terms and conditions determined by the Director to be consistent with part B of subchapter V.

(3) Cooperating with and providing technical assistance to States, units of local government, and other public and private organizations or international agencies involved in criminal justice activities.

(4) Providing for the development of technical assistance and training programs for State and local criminal justice agencies and fostering local participation in such activities.

(5) Encouraging the targeting of State and local resources on efforts to reduce the incidence of drug abuse and crime and on programs relating to the apprehension and prosecution of drug offenders.

(6) Establishing and carrying on a specific and continuing program of cooperation with the States and units of local government designed to encourage and promote consultation and coordination concerning decisions made by the Bureau affecting State and local drug control and criminal justice priorities.

(7) Preparing recommendations on the State and local drug enforcement component of the National Drug Control Strategy which shall be submitted to the Associate Director of the Office on National Drug Control Policy. In making such recommendations, the Director shall review the statewide strategies submitted by such States under subchapter V, and shall obtain input from State and local drug enforcement officials. The recommendations made under this paragraph shall be provided at such time and in such form as the Director of National Drug Control Policy shall require.

(8) Exercising such other powers and functions as may be vested in the Director pursuant to this chapter or by delegation of the Attorney General or Assistant Attorney General.

(Pub. L. 90–351, title I, § 402, as added Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4328; amended Pub. L. 101–647, title II, § 241(b)(1), Nov. 29, 1990, 104 Stat. 4813.)

Editorial Notes
Codification
Section was formerly classified to section 3742 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 402 of Pub. L. 90–351, title I, as added Pub. L. 98–473, title II, § 606, Oct. 12, 1984, 98 Stat. 2080, related to duties and functions of Director, prior to repeal by Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4328.
Another prior section 402 of Pub. L. 90–351, title I, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1181, related to eligibility provisions for formula grants, prior to the general amendment of part D of title I of Pub. L. 90–351 by Pub. L. 98–473.
Another prior section 402 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 203; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 205; Pub. L. 94–503, title I, § 117, Oct. 15, 1976, 90 Stat. 2416, provided for creation of a National Institute of Law Enforcement and Criminal Justice, prior to the general amendment of title I of Pub. L. 90–351 by Pub. L. 96–157.

Amendments1990—Par. (1). Pub. L. 101–647 substituted “subchapters V and XII–B” for “subchapter V”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in pars. (3) to (6) of this section, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.




SUBCHAPTER V—BUREAU OF JUSTICE ASSISTANCE GRANT PROGRAMS

Editorial Notes
Prior ProvisionsThis subchapter is comprised of part E (§ 500 et seq.) of title I of Pub. L. 90–351. A prior part E (formerly part F) related to discretionary grants, prior to repeal by Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4328.
Another prior part E (§ 501 et seq.) of title I of Pub. L. 90–351 related to national priority grants, prior to repeal by Pub. L. 98–473, title II, § 607, Oct. 12, 1984, 98 Stat. 2086.


Part A—Edward Byrne Memorial Justice Assistance Grant Program

Editorial Notes
Prior ProvisionsThis part is comprised of subpart 1 (§ 501 et seq.) of part E of title I of Pub. L. 90–351. A prior subpart 1 (§ 501 et seq.) related to the drug control and system improvement grant program, prior to repeal by Pub. L. 109–162, title XI, § 1111(a)(1), (d), Jan. 5, 2006, 119 Stat. 3094, 3102, applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter.


§ 10151. Name of program(a) In generalThe grant program established under this part shall be known as the “Edward Byrne Memorial Justice Assistance Grant Program”.


(b) References to former programs(1) Any reference in a law, regulation, document, paper, or other record of the United States to the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, or to the Local Government Law Enforcement Block Grants program, shall be deemed to be a reference to the grant program referred to in subsection (a).

(2) Any reference in a law, regulation, document, paper, or other record of the United States to section 506 of this Act as such section was in effect on the date of the enactment of the Department of Justice Appropriations Authorization Act, Fiscal Years 2006 through 2009,11 See References in Text note below. shall be deemed to be a reference to section 505(a) of this Act as amended by the Department of Justice Appropriations Authorization Act, Fiscal Years 2006 through 2009.1


(Pub. L. 90–351, title I, § 500, as added Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4329; amended Pub. L. 109–162, title XI, § 1111(a)(2)(B), Jan. 5, 2006, 119 Stat. 3094.)

Editorial Notes

References in TextThis Act, referred to in subsec. (b)(2), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197, known as the Omnibus Crime Control and Safe Streets Act of 1968. Former section 506 of the Act was classified to section 3756 of Title 42, The Public Health and Welfare, prior to repeal by Pub. L. 109–162, title XI, § 1111(a)(1), Jan. 5, 2006, 119 Stat. 3094. Section 505(a) of the Act is classified to section 10156(a) of this title. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.
The Department of Justice Appropriations Authorization Act, Fiscal Years 2006 through 2009, referred to in subsec. (b)(2), probably means the Violence Against Women and Department of Justice Reauthorization Act of 2005, Pub. L. 109–162, Jan. 5, 2006, 119 Stat. 2960, which repealed former section 3756 of this title and enacted section 10156 of this title. See note above.

Codification
Section was formerly classified to section 3750 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2006—Pub. L. 109–162 substituted “Name of program” for “Name of programs” in section catchline and amended text generally. Prior to amendment, text read as follows: “The grant programs established under this subchapter shall be known as the ‘Edward Byrne Memorial State and Local Law Enforcement Assistance Programs’.”

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentPub. L. 109–162, title XI, § 1111(d), Jan. 5, 2006, 119 Stat. 3102, provided that: “The amendments made by this section [see Tables for classification] shall apply with respect to the first fiscal year beginning after the date of the enactment of this Act [Jan. 5, 2006] and each fiscal year thereafter.”




§ 10152. Description(a) Grants authorized(1) In generalFrom amounts made available to carry out this part, the Attorney General may, in accordance with the formula established under section 10156 of this title, make grants to States and units of local government, for use by the State or unit of local government to provide additional personnel, equipment, supplies, contractual support, training, technical assistance, and information systems for criminal justice, including for any one or more of the following programs:(A) Law enforcement programs.

(B) Prosecution and court programs.

(C) Prevention and education programs.

(D) Corrections and community corrections programs.

(E) Drug treatment and enforcement programs.

(F) Planning, evaluation, and technology improvement programs.

(G) Crime victim and witness programs (other than compensation).

(H) Mental health programs and related law enforcement and corrections programs, including behavioral programs and crisis intervention teams.


(2) Rule of constructionParagraph (1) shall be construed to ensure that a grant under that paragraph may be used for any purpose for which a grant was authorized to be used under either or both of the programs specified in section 10151(b) of this title, as those programs were in effect immediately before January 5, 2006.



(b) Contracts and subawardsA State or unit of local government may, in using a grant under this part for purposes authorized by subsection (a), use all or a portion of that grant to contract with or make one or more subawards to one or more—(1) neighborhood or community-based organizations that are private and nonprofit; or

(2) units of local government.


(c) Program assessment component; waiver(1) Each program funded under this part shall contain a program assessment component, developed pursuant to guidelines established by the Attorney General, in coordination with the National Institute of Justice.

(2) The Attorney General may waive the requirement of paragraph (1) with respect to a program if, in the opinion of the Attorney General, the program is not of sufficient size to justify a full program assessment.


(d) Prohibited usesNotwithstanding any other provision of this Act, no funds provided under this part may be used, directly or indirectly, to provide any of the following matters:(1) Any security enhancements or any equipment to any nongovernmental entity that is not engaged in criminal justice or public safety.

(2) Unless the Attorney General certifies that extraordinary and exigent circumstances exist that make the use of such funds to provide such matters essential to the maintenance of public safety and good order—(A) vehicles (excluding police cruisers), vessels (excluding police boats), or aircraft (excluding police helicopters);

(B) luxury items;

(C) real estate;

(D) construction projects (other than penal or correctional institutions); or

(E) any similar matters.



(e) Administrative costsNot more than 10 percent of a grant made under this part may be used for costs incurred to administer such grant.


(f) PeriodThe period of a grant made under this part shall be four years, except that renewals and extensions beyond that period may be granted at the discretion of the Attorney General.


(g) Rule of constructionSubparagraph (d)(1) shall not be construed to prohibit the use, directly or indirectly, of funds provided under this part to provide security at a public event, such as a political convention or major sports event, so long as such security is provided under applicable laws and procedures.


(Pub. L. 90–351, title I, § 501, as added Pub. L. 109–162, title XI, § 1111(a)(2)(C), Jan. 5, 2006, 119 Stat. 3095; amended Pub. L. 109–271, § 8(h), Aug. 12, 2006, 120 Stat. 767; Pub. L. 114–255, div. B, title XIV, § 14001(a), Dec. 13, 2016, 130 Stat. 1287.)

Editorial Notes

References in TextThis Act, referred to in subsec. (d), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197, known as the Omnibus Crime Control and Safe Streets Act of 1968. For complete classification of this Act to the Code, see Short Title note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 3751 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 501 of title I of Pub. L. 90–351, as added and amended Pub. L. 100–690, title V, § 5104, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4301, 4329; Pub. L. 101–647, title VI, § 601(b), Nov. 29, 1990, 104 Stat. 4823; Pub. L. 103–322, title X, § 100003, title XIV, § 140004, title XV, § 150003, title XXI, § 210302(a), Sept. 13, 1994, 108 Stat. 1996, 2032, 2035, 2065; Pub. L. 104–132, title VIII, § 822(a), Apr. 24, 1996, 110 Stat. 1317; Pub. L. 106–177, title I, § 103, Mar. 10, 2000, 114 Stat. 35; Pub. L. 106–310, div. B, title XXXVI, § 3621(b), Oct. 17, 2000, 114 Stat. 1231; Pub. L. 106–561, § 2(a), Dec. 21, 2000, 114 Stat. 2787, related to description of drug control and system improvement grant program, prior to repeal by Pub. L. 109–162, title XI, § 1111(a)(1), (d), Jan. 5, 2006, 119 Stat. 3094, 3102, applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter.
Another prior section 501 of title I of Pub. L. 90–351, formerly § 601, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1195; renumbered § 501 and amended Pub. L. 98–473, title II, § 608(a), Oct. 12, 1984, 98 Stat. 2086, related to Congressional statement of purpose regarding discretionary grants, prior to repeal by Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4328.
Another prior section 501 of title I of Pub. L. 90–351, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1192, set out Congressional statement of purpose of national priority grants, prior to repeal by Pub. L. 98–473, title II, § 607, Oct. 12, 1984, 98 Stat. 2086.
Another prior section 501 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 205; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 211; Pub. L. 94–503, title I, § 120, Oct. 15, 1976, 90 Stat. 2418, related to administrative rules, regulations, and procedures, prior to the general amendment of title I of Pub. L. 90–351 by Pub. L. 96–157.

Amendments2016—Subsec. (a)(1)(H). Pub. L. 114–255 added subpar. (H).
2006—Subsec. (b)(3). Pub. L. 109–271 struck out par. (3) which read as follows: “tribal governments.”

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as an Effective Date of 2006 Amendment note under section 10151 of this title.



§ 10153. Applications(a) 11 So in original. Probably should be “(a)”. In generalTo request a grant under this part, the chief executive officer of a State or unit of local government shall submit an application to the Attorney General within 120 days after the date on which funds to carry out this part are appropriated for a fiscal year, in such form as the Attorney General may require. Such application shall include the following:(1) A certification that Federal funds made available under this part will not be used to supplant State or local funds, but will be used to increase the amounts of such funds that would, in the absence of Federal funds, be made available for law enforcement activities.

(2) An assurance that, not fewer than 30 days before the application (or any amendment to the application) was submitted to the Attorney General, the application (or amendment) was submitted for review to the governing body of the State or unit of local government (or to an organization designated by that governing body).

(3) An assurance that, before the application (or any amendment to the application) was submitted to the Attorney General—(A) the application (or amendment) was made public; and

(B) an opportunity to comment on the application (or amendment) was provided to citizens and to neighborhood or community-based organizations, to the extent applicable law or established procedure makes such an opportunity available.


(4) An assurance that, for each fiscal year covered by an application, the applicant shall maintain and report such data, records, and information (programmatic and financial) as the Attorney General may reasonably require.

(5) A certification, made in a form acceptable to the Attorney General and executed by the chief executive officer of the applicant (or by another officer of the applicant, if qualified under regulations promulgated by the Attorney General), that—(A) the programs to be funded by the grant meet all the requirements of this part;

(B) all the information contained in the application is correct;

(C) there has been appropriate coordination with affected agencies; and

(D) the applicant will comply with all provisions of this part and all other applicable Federal laws.


(6) A comprehensive Statewide plan detailing how grants received under this section will be used to improve the administration of the criminal justice system, which shall—(A) be designed in consultation with local governments, and representatives of all segments of the criminal justice system, including judges, prosecutors, law enforcement personnel, corrections personnel, and providers of indigent defense services, victim services, juvenile justice delinquency prevention programs, community corrections, and reentry services;

(B) include a description of how the State will allocate funding within and among each of the uses described in subparagraphs (A) through (G) of section 10152(a)(1) of this title;

(C) describe the process used by the State for gathering evidence-based data and developing and using evidence-based and evidence-gathering approaches in support of funding decisions;

(D) describe the barriers at the State and local level for accessing data and implementing evidence-based approaches to preventing and reducing crime and recidivism; and

(E) be updated every 5 years, with annual progress reports that—(i) address changing circumstances in the State, if any;

(ii) describe how the State plans to adjust funding within and among each of the uses described in subparagraphs (A) through (G) of section 10152(a)(1) of this title;

(iii) provide an ongoing assessment of need;

(iv) discuss the accomplishment of goals identified in any plan previously prepared under this paragraph; and

(v) reflect how the plan influenced funding decisions in the previous year.




(b) Technical assistance(1) Strategic planningNot later than 90 days after December 16, 2016, the Attorney General shall begin to provide technical assistance to States and local governments requesting support to develop and implement the strategic plan required under subsection (a)(6). The Attorney General may enter into agreements with 1 or more non-governmental organizations to provide technical assistance and training under this paragraph.


(2) Protection of constitutional rightsNot later than 90 days after December 16, 2016, the Attorney General shall begin to provide technical assistance to States and local governments, including any agent thereof with responsibility for administration of justice, requesting support to meet the obligations established by the Sixth Amendment to the Constitution of the United States, which shall include—(A) public dissemination of practices, structures, or models for the administration of justice consistent with the requirements of the Sixth Amendment; and

(B) assistance with adopting and implementing a system for the administration of justice consistent with the requirements of the Sixth Amendment.


(3) Authorization of appropriationsFor each of fiscal years 2017 through 2021, of the amounts appropriated to carry out this subpart, not less than $5,000,000 and not more than $10,000,000 shall be used to carry out this subsection.



(Pub. L. 90–351, title I, § 502, as added Pub. L. 109–162, title XI, § 1111(a)(2)(C), Jan. 5, 2006, 119 Stat. 3096; amended Pub. L. 109–271, § 8(i), Aug. 12, 2006, 120 Stat. 767; Pub. L. 114–324, § 14(b), Dec. 16, 2016, 130 Stat. 1958.)

Editorial Notes
Codification
Section was formerly classified to section 3752 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 502 of title I of Pub. L. 90–351, as added Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4331, related to eligibility of a State for financial assistance, prior to repeal by Pub. L. 109–162, title XI, § 1111(a)(1), (d), Jan. 5, 2006, 119 Stat. 3094, 3102, applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter.
Another prior section 502 of title I of Pub. L. 90–351, formerly § 602, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1195; renumbered § 502 and amended Pub. L. 98–473, title II, § 608(a), Oct. 12, 1984, 98 Stat. 2086, related to percentage of appropriation for discretionary grant program, prior to repeal by Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4328.
Another prior section 502 of title I of Pub. L. 90–351, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1192, prescribed percentage of appropriation for national priority grant program, prior to repeal by Pub. L. 98–473, title II, § 607, Oct. 12, 1984, 98 Stat. 2086.
Another prior section 502 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 205; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 211, made provision for delegation of functions of Law Enforcement Assistance Administration to other officers of Department of Justice, prior to the general amendment of title I of Pub. L. 90–351 by Pub. L. 96–157.

Amendments2016—Pub. L. 114–324 designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).
Subsec. (a)(6). Pub. L. 114–324, § 14(b)(2), added par. (6).
2006—Pub. L. 109–271 substituted “120 days” for “90 days” in introductory provisions.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as an Effective Date of 2006 Amendment note under section 10151 of this title.

Applicability of 2016 AmendmentPub. L. 114–324, § 14(c), Dec. 16, 2016, 130 Stat. 1959, provided that: “The requirement to submit a strategic plan under section 501(a)(6) [probably should be “502(a)(6)”] of title I of the Omnibus Crime Control and Safe Streets Act of 1968 [34 U.S.C. 10153(a)(6)], as added by subsection (b), shall apply to any application submitted under such section 501 [502] for a grant for any fiscal year beginning after the date that is 1 year after the date of enactment of this Act [Dec. 16, 2016].”


Active-Shooter Training for Law EnforcementPub. L. 114–255, div. B, title XIV, § 14011, Dec. 13, 2016, 130 Stat. 1297, provided that: “The Attorney General, as part of the Preventing Violence Against Law Enforcement and Ensuring Officer Resilience and Survivability Initiative (VALOR) of the Department of Justice, may provide safety training and technical assistance to local law enforcement agencies, including active-shooter response training.”




§ 10154. Review of applications
The Attorney General shall not finally disapprove any application (or any amendment to that application) submitted under this part without first affording the applicant reasonable notice of any deficiencies in the application and opportunity for correction and reconsideration.
(Pub. L. 90–351, title I, § 503, as added Pub. L. 109–162, title XI, § 1111(a)(2)(C), Jan. 5, 2006, 119 Stat. 3097.)

Editorial Notes
Codification
Section was formerly classified to section 3753 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 503 of title I of Pub. L. 90–351, as added Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4331; amended Pub. L. 101–649, title V, § 507(a), Nov. 29, 1990, 104 Stat. 5050; Pub. L. 102–232, title III, § 306(a)(6), Dec. 12, 1991, 105 Stat. 1751; Pub. L. 103–322, title XXI, § 210302(b), Sept. 13, 1994, 108 Stat. 2065; Pub. L. 106–546, § 8(a), Dec. 19, 2000, 114 Stat. 2734; Pub. L. 106–561, § 2(b), Dec. 21, 2000, 114 Stat. 2787; Pub. L. 107–273, div. B, title V, § 5001(a), Nov. 2, 2002, 116 Stat. 1813, related to State applications, prior to repeal by Pub. L. 109–162, title XI, § 1111(a)(1), (d), Jan. 5, 2006, 119 Stat. 3094, 3102, applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter. See section 10153 of this title.
Another prior section 503 of title I of Pub. L. 90–351, formerly § 603, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1196; renumbered § 503 and amended Pub. L. 98–473, title II, § 608(a), Oct. 12, 1984, 98 Stat. 2086, related to procedure for establishing discretionary programs, prior to repeal by Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4328.
Another prior section 503 of title I of Pub. L. 90–351, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1192, prescribed procedure for designating national priority programs, including periodic and joint designations by Director of Office of Justice Assistance, Research, and Statistics and Administrator of Law Enforcement Assistance Administration and requests to outside agencies for suggestions, prior to repeal by Pub. L. 98–473, title II, § 607, Oct. 12, 1984, 98 Stat. 2086.
Another prior section 503 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 205; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 211, required specific Congressional authorization to transfer functions, powers, and duties of Law Enforcement Assistance Administration within the Department of Justice, prior to the general amendment of title I of Pub. L. 90–351 by Pub. L. 96–157.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as an Effective Date of 2006 Amendment note under section 10151 of this title.



§ 10155. Rules
The Attorney General shall issue rules to carry out this part. The first such rules shall be issued not later than one year after the date on which amounts are first made available to carry out this part.
(Pub. L. 90–351, title I, § 504, as added Pub. L. 109–162, title XI, § 1111(a)(2)(C), Jan. 5, 2006, 119 Stat. 3097.)

Editorial Notes
Codification
Section was formerly classified to section 3754 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 504 of title I of Pub. L. 90–351, as added Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4333; amended Pub. L. 101–162, title II, § 211, Nov. 21, 1989, 103 Stat. 1006; Pub. L. 101–515, title II, § 207, Nov. 5, 1990, 104 Stat. 2119; Pub. L. 101–647, title VI, § 601(a), Nov. 29, 1990, 104 Stat. 4823; Pub. L. 102–140, title I, §§ 108, 109, Oct. 28, 1991, 105 Stat. 794; Pub. L. 103–322, title XV, § 150009, Sept. 13, 1994, 108 Stat. 2036; Pub. L. 107–273, div. A, title II, § 203(a)(1), Nov. 2, 2002, 116 Stat. 1775, related to grant limitations, prior to repeal by Pub. L. 109–162, title XI, § 1111(a)(1), (d), Jan. 5, 2006, 119 Stat. 3094, 3102, applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter.
Another prior section 504 of title I of Pub. L. 90–351, formerly § 604, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1197; renumbered § 504 and amended Pub. L. 98–473, title II, § 608(b), (f), Oct. 12, 1984, 98 Stat. 2087, related to application requirements for discretionary grants, prior to repeal by Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4328.
Another prior section 504 of title I of Pub. L. 90–351, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1193, prescribed application requirements, including contents of applications, certifications, review by State criminal justice councils, and private nonprofit organizations, prior to repeal by Pub. L. 98–473, title II, § 607, Oct. 12, 1984, 98 Stat. 2086.
Another prior section 504 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 205; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 211, provided for place for holding of hearings, signing and issuance of subpenas, administering of oaths, the examination of witnesses, and reception of evidence by Administration personnel, prior to the general amendment of title I of Pub. L. 90–351 by Pub. L. 96–157.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as an Effective Date of 2006 Amendment note under section 10151 of this title.



§ 10156. Formula(a) Allocation among States(1) In generalOf the total amount appropriated for this part, the Attorney General shall, except as provided in paragraph (2), allocate—(A) 50 percent of such remaining amount to each State in amounts that bear the same ratio of—(i) the total population of a State to—

(ii) the total population of the United States; and


(B) 50 percent of such remaining amount to each State in amounts that bear the same ratio of—(i) the average annual number of part 1 violent crimes of the Uniform Crime Reports of the Federal Bureau of Investigation reported by such State for the three most recent years reported by such State to—

(ii) the average annual number of such crimes reported by all States for such years.



(2) Minimum allocationIf carrying out paragraph (1) would result in any State receiving an allocation less than 0.25 percent of the total amount (in this paragraph referred to as a “minimum allocation State”), then paragraph (1), as so carried out, shall not apply, and the Attorney General shall instead—(A) allocate 0.25 percent of the total amount to each State; and

(B) using the amount remaining after carrying out subparagraph (A), carry out paragraph (1) in a manner that excludes each minimum allocation State, including the population of and the crimes reported by such State.



(b) Allocation between States and units of local governmentOf the amounts allocated under subsection (a)—(1) 60 percent shall be for direct grants to States, to be allocated under subsection (c); and

(2) 40 percent shall be for grants to be allocated under subsection (d).


(c) Allocation for State governments(1) In generalOf the amounts allocated under subsection (b)(1), each State may retain for the purposes described in section 10152 of this title an amount that bears the same ratio of—(A) total expenditures on criminal justice by the State government in the most recently completed fiscal year to—

(B) the total expenditure on criminal justice by the State government and units of local government within the State in such year.


(2) Remaining amountsExcept as provided in subsection (e)(1), any amounts remaining after the allocation required by paragraph (1) shall be made available to units of local government by the State for the purposes described in section 10152 of this title.



(d) Allocations to local governments(1) In generalOf the amounts allocated under subsection (b)(2), grants for the purposes described in section 10152 of this title shall be made directly to units of local government within each State in accordance with this subsection, subject to subsection (e).


(2) Allocation(A) In generalFrom the amounts referred to in paragraph (1) with respect to a State (in this subsection referred to as the “local amount”), the Attorney General shall allocate to each unit of local government an amount which bears the same ratio to such share as the average annual number of part 1 violent crimes reported by such unit to the Federal Bureau of Investigation for the 3 most recent calendar years for which such data is available bears to the number of part 1 violent crimes reported by all units of local government in the State in which the unit is located to the Federal Bureau of Investigation for such years.


(B) Transitional ruleNotwithstanding subparagraph (A), for fiscal years 2006, 2007, and 2008, the Attorney General shall allocate the local amount to units of local government in the same manner that, under the Local Government Law Enforcement Block Grants program in effect immediately before January 5, 2006, the reserved amount was allocated among reporting and nonreporting units of local government.



(3) Annexed unitsIf a unit of local government in the State has been annexed since the date of the collection of the data used by the Attorney General in making allocations pursuant to this section, the Attorney General shall pay the amount that would have been allocated to such unit of local government to the unit of local government that annexed it.


(4) Resolution of disparate allocations(A) Notwithstanding any other provision of this part, if—(i) the Attorney General certifies that a unit of local government bears more than 50 percent of the costs of prosecution or incarceration that arise with respect to part 1 violent crimes reported by a specified geographically constituent unit of local government; and

(ii) but for this paragraph, the amount of funds allocated under this section to—(I) any one such specified geographically constituent unit of local government exceeds 150 percent of the amount allocated to the unit of local government certified pursuant to clause (i); or

(II) more than one such specified geographically constituent unit of local government exceeds 400 percent of the amount allocated to the unit of local government certified pursuant to clause (i),


then in order to qualify for payment under this subsection, the unit of local government certified pursuant to clause (i), together with any such specified geographically constituent units of local government described in clause (ii), shall submit to the Attorney General a joint application for the aggregate of funds allocated to such units of local government. Such application shall specify the amount of such funds that are to be distributed to each of the units of local government and the purposes for which such funds are to be used. The units of local government involved may establish a joint local advisory board for the purposes of carrying out this paragraph.

(B) In this paragraph, the term “geographically constituent unit of local government” means a unit of local government that has jurisdiction over areas located within the boundaries of an area over which a unit of local government certified pursuant to clause (i) has jurisdiction.



(e) Limitation on allocations to units of local government(1) Maximum allocationNo unit of local government shall receive a total allocation under this section that exceeds such unit’s total expenditures on criminal justice services for the most recently completed fiscal year for which data are available. Any amount in excess of such total expenditures shall be allocated proportionally among units of local government whose allocations under this section do not exceed their total expenditures on such services.


(2) Allocations under $10,000If the allocation under this section to a unit of local government is less than $10,000 for any fiscal year, the direct grant to the State under subsection (c) shall be increased by the amount of such allocation, to be distributed (for the purposes described in section 10152 of this title) among State police departments that provide criminal justice services to units of local government and units of local government whose allocation under this section is less than $10,000.


(3) Non-reporting unitsNo allocation under this section shall be made to a unit of local government that has not reported at least three years of data on part 1 violent crimes of the Uniform Crime Reports to the Federal Bureau of Investigation within the immediately preceding 10 years.



(f) Funds not used by the StateIf the Attorney General determines, on the basis of information available during any grant period, that any allocation (or portion thereof) under this section to a State for such grant period will not be required, or that a State will be unable to qualify or receive funds under this part, or that a State chooses not to participate in the program established under this part, then such State’s allocation (or portion thereof) shall be awarded by the Attorney General to units of local government, or combinations thereof, within such State, giving priority to those jurisdictions with the highest annual number of part 1 violent crimes of the Uniform Crime Reports reported by the unit of local government to the Federal Bureau of Investigation for the three most recent calendar years for which such data are available.


(g) Special rules for Puerto Rico(1) All funds set aside for Commonwealth governmentNotwithstanding any other provision of this part, the amounts allocated under subsection (a) to Puerto Rico, 100 percent shall be for direct grants to the Commonwealth government of Puerto Rico.


(2) No local allocationsSubsections (c) and (d) shall not apply to Puerto Rico.



(h) Units of local government in LouisianaIn carrying out this section with respect to the State of Louisiana, the term “unit of local government” means a district attorney or a parish sheriff.


(i) Part 1 violent crimes to include human traffickingFor purposes of this section, the term “part 1 violent crimes” shall include severe forms of trafficking in persons (as defined in section 7102 of title 22).


(Pub. L. 90–351, title I, § 505, as added Pub. L. 109–162, title XI, § 1111(a)(2)(C), Jan. 5, 2006, 119 Stat. 3097; amended Pub. L. 114–22, title I, § 107, May 29, 2015, 129 Stat. 238.)

Editorial Notes
Codification
Section was formerly classified to section 3755 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 505 of title I of Pub. L. 90–351, as added Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4333, related to review of State applications, prior to repeal by Pub. L. 109–162, title XI, § 1111(a)(1), (d), Jan. 5, 2006, 119 Stat. 3094, 3102, applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter.
Another prior section 505 of title I of Pub. L. 90–351, formerly § 605, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1197; renumbered § 505 and amended Pub. L. 98–473, title II, § 608(c), Oct. 12, 1984, 98 Stat. 2087, related to criteria for award, prior to repeal by Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4328.
Another prior section 505 of title I of Pub. L. 90–351, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1194, set out criteria for award of national priority grants, including establishment of reasonable requirements, maximum per centum of grant funds, funds reserved or set aside but not used in the fiscal year, and three-year period for financial aid and assistance and extension or renewal of period, prior to repeal by Pub. L. 98–473, title II, § 607, Oct. 12, 1984, 98 Stat. 2086.
Another prior section 505 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 205, amended section 5315 of Title 5, Government Organization and Employees.

Amendments2015—Subsec. (i). Pub. L. 114–22 added subsec. (i).

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as an Effective Date of 2006 Amendment note under section 10151 of this title.



§ 10157. Reserved funds(a) Of the total amount made available to carry out this part for a fiscal year, the Attorney General shall reserve not more than—(1) $20,000,000, for use by the National Institute of Justice in assisting units of local government to identify, select, develop, modernize, and purchase new technologies for use by law enforcement, of which $1,000,000 shall be for use by the Bureau of Justice Statistics to collect data necessary for carrying out this part; and

(2) $20,000,000, to be granted by the Attorney General to States and units of local government to develop and implement antiterrorism training programs.


(b) Of the total amount made available to carry out this part for a fiscal year, the Attorney General may reserve not more than 5 percent, to be granted to 1 or more States or units of local government, for 1 or more of the purposes specified in section 10152 of this title, pursuant to his determination that the same is necessary—(1) to combat, address, or otherwise respond to precipitous or extraordinary increases in crime, or in a type or types of crime; or

(2) to prevent, compensate for, or mitigate significant programmatic harm resulting from operation of the formula established under section 10156 of this title.


(Pub. L. 90–351, title I, § 506, as added Pub. L. 109–162, title XI, § 1111(a)(2)(C), Jan. 5, 2006, 119 Stat. 3100.)

Editorial Notes
Codification
Section was formerly classified to section 3756 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 506 of title I of Pub. L. 90–351, as added Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4334; amended Pub. L. 101–162, title II, § 212, Nov. 21, 1989, 103 Stat. 998, 1006; Pub. L. 101–302, title III, § 320(c)(1), May 25, 1990, 104 Stat. 248; Pub. L. 101–647, title XVIII, § 1804, Nov. 29, 1990, 104 Stat. 4851; Pub. L. 103–322, title XXXIII, § 330001(a), Sept. 13, 1994, 108 Stat. 2138; Pub. L. 107–273, div. A, title II, § 203(a)(2), Nov. 2, 2002, 116 Stat. 1775, related to allocation and distribution of funds under formula grants, prior to repeal by Pub. L. 109–162, title XI, § 1111(a)(1), (d), Jan. 5, 2006, 119 Stat. 3094, 3102, applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter. See section 10156(a) of this title.
Another prior section 506 of title I of Pub. L. 90–351, formerly § 606, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1197; renumbered § 506 and amended Pub. L. 98–473, title II, § 608(d), Oct. 12, 1984, 98 Stat. 2087, related to period for award of discretionary grants, prior to repeal by Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4328.
Another prior section 506 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 205, amended section 5316 of Title 5, Government Organization and Employees.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as an Effective Date of 2006 Amendment note under section 10151 of this title.



§ 10158. Interest-bearing trust funds(a) Trust fund requiredA State or unit of local government shall establish a trust fund in which to deposit amounts received under this part.


(b) Expenditures(1) In generalEach amount received under this part (including interest on such amount) shall be expended before the date on which the grant period expires.


(2) RepaymentA State or unit of local government that fails to expend an entire amount (including interest on such amount) as required by paragraph (1) shall repay the unexpended portion to the Attorney General not later than 3 months after the date on which the grant period expires.


(3) Reduction of future amountsIf a State or unit of local government fails to comply with paragraphs (1) and (2), the Attorney General shall reduce amounts to be provided to that State or unit of local government accordingly.



(c) Repaid amountsAmounts received as repayments under this section shall be subject to section 10108 of this title as if such amounts had not been granted and repaid. Such amounts shall be deposited in the Treasury in a dedicated fund for use by the Attorney General to carry out this part. Such funds are hereby made available to carry out this part.


(Pub. L. 90–351, title I, § 507, as added Pub. L. 109–162, title XI, § 1111(a)(2)(C), Jan. 5, 2006, 119 Stat. 3100.)

Editorial Notes
Codification
Section was formerly classified to section 3757 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 507 of title I of Pub. L. 90–351, as added Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4335, related to designation and purposes of a State office, prior to repeal by Pub. L. 109–162, title XI, § 1111(a)(1), (d), Jan. 5, 2006, 119 Stat. 3094, 3102, applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter.
Another prior section 507 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 205; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 211; Pub. L. 94–503, title I, §§ 119(b), 121, Oct. 15, 1976, 90 Stat. 2417, 2418, related to officers, employees, and hearing examiners, prior to the general amendment of title I of Pub. L. 90–351 by Pub. L. 96–157.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as an Effective Date of 2006 Amendment note under section 10151 of this title.




Part B—Discretionary Grants
subpart 1—grants to public agencies
§ 10171. Correctional options grants(a) Authority to make grantsThe Director, in consultation with the Director of the National Institute of Corrections, may make—(1) 4 grants in each fiscal year, in various geographical areas throughout the United States, to public agencies for correctional options (including the cost of construction) that provide alternatives to traditional modes of incarceration and offender release programs—(A) to provide more appropriate intervention for youthful offenders who are not career criminals, but who, without such intervention, are likely to become career criminals or more serious offenders;

(B) to provide a degree of security and discipline appropriate for the offender involved;

(C) to provide diagnosis, and treatment and services (including counseling, substance abuse treatment, education, job training and placement assistance while under correctional supervision, and linkage to similar outside services), to increase the success rate of offenders who decide to pursue a course of lawful and productive conduct after release from legal restraint;

(D) to reduce criminal recidivism by offenders who receive punishment through such alternatives;

(E) to reduce the cost of correctional services and facilities by reducing criminal recidivism; and

(F) to provide work that promotes development of industrial and service skills in connection with a correctional option;


(2) grants to private nonprofit organizations—(A) for any of the purposes specified in subparagraphs (A) through (F) of paragraph (1);

(B) to undertake educational and training programs for criminal justice personnel;

(C) to provide technical assistance to States and local units of government; and

(D) to carry out demonstration projects which, in view of previous research or experience, are likely to be a success in more than one jurisdiction;

in connection with a correctional option (excluding the cost of construction);

(3) grants to public agencies to establish, operate, and support boot camp prisons; and

(4) grants to State courts to improve security for State and local court systems.


(b) Selection of granteesThe selection of applicants to receive grants under paragraphs (1) and (2) of subsection (a) shall be based on their potential for developing or testing various innovative alternatives to traditional modes of incarceration and offender release programs. In selecting the applicants to receive grants under subsection (a)(3), the Director shall—(1) consider the overall quality of an applicant’s shock incarceration program, including the existence of substance abuse treatment, drug testing, counseling literacy education, vocational education, and job training programs during incarceration or after release; and

(2) give priority to public agencies that clearly demonstrate that the capacity of their correctional facilities is inadequate to accommodate the number of individuals who are convicted of offenses punishable by a term of imprisonment exceeding 1 year.

Priority shall be given to State court applicants under subsection (a)(4) that have the greatest demonstrated need to provide security in order to administer justice.

(c) ConsultationsThe Director shall consult with the Commission on Alternative Utilization of Military Facilities created by Public Law 100–456 in order to identify military facilities that may be used as sites for correctional programs receiving assistance under this subpart.


(Pub. L. 90–351, title I, § 515, as added Pub. L. 101–647, title XVIII, § 1801(a)(7), Nov. 29, 1990, 104 Stat. 4847; amended Pub. L. 103–322, title XXXIII, § 330001(b)(1), Sept. 13, 1994, 108 Stat. 2138; Pub. L. 110–177, title III, § 302(a), Jan. 7, 2008, 121 Stat. 2539.)

Editorial Notes

References in TextThe Commission on Alternative Utilization of Military Facilities, referred to in subsec. (c), was created by section 2819 of Pub. L. 100–456, which was set out as a note under section 2391 of Title 10, Armed Forces, prior to repeal by Pub. L. 105–261, div. A, title X, § 1031(b), Oct. 17, 1998, 112 Stat. 2123.

Codification
Section was formerly classified to section 3762a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 515 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 207; Pub. L. 91–644, title I, § 7(4), Jan. 2, 1971, 84 Stat. 1887; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 213; Pub. L. 94–503, title I, § 124, Oct. 15, 1976, 90 Stat. 2421, provided for functions, powers, and duties of Law Enforcement Assistance Administration, prior to the general amendment of title I of Pub. L. 90–351 by Pub. L. 96–157.

Amendments2008—Subsec. (a)(4). Pub. L. 110–177, § 302(a)(1), added par. (4).
Subsec. (b). Pub. L. 110–177, § 302(a)(2), inserted concluding provisions.
1994—Subsec. (b). Pub. L. 103–322, in introductory provisions substituted “paragraphs (1) and (2) of subsection (a)” for “subsection (a)(1) and (2)”, and in par. (2) substituted “public agencies” for “States”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.



§ 10172. Allocation of funds; administrative provisions(a) Allocation of fundsOf the total amount appropriated for this subpart in any fiscal year, 70 percent shall be used to make grants under section 10171(a)(1) of this title, 10 percent shall be used to make grants under section 10171(a)(2) of this title, 10 percent shall be used to make grants under section 10171(a)(3) of this title, and 10 percent for section 10171(a)(4) of this title.


(b) Limit on grant share of costA grant made under paragraph (1) or (3) of section 10171(a) of this title may be made for an amount up to 75 percent of the cost of the correctional option contained in the approved application.


(c) Rules; report; request for applicationsThe Director shall—(1) not later than 90 days after funds are first appropriated to carry out this subpart, issue rules to carry out this subpart; and

(2) not later than 180 days after funds are first appropriated to carry out this subpart—(A) submit to the Speaker of the House of Representatives and the President pro tempore of the Senate, a report describing such rules; and

(B) request applications for grants under this subpart.



(Pub. L. 90–351, title I, § 516, as added Pub. L. 101–647, title XVIII, § 1801(a)(7), Nov. 29, 1990, 104 Stat. 4848; amended Pub. L. 103–322, title XXXIII, § 330001(b)(2), Sept. 13, 1994, 108 Stat. 2138; Pub. L. 110–177, title III, § 302(b), Jan. 7, 2008, 121 Stat. 2539.)

Editorial Notes
Codification
Section was formerly classified to section 3762b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 516 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 207; Pub. L. 91–644, title I, § 7(5), Jan. 2, 1971, 84 Stat. 1887; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 213, provided for making of payments under title I of Pub. L. 90–351, prior to the general amendment of title I of Pub. L. 90–351 by Pub. L. 96–157.

Amendments2008—Subsec. (a). Pub. L. 110–177 substituted “70” for “80” and “3762a(a)(2) of this title, 10” for “3762a(a)(2) of this title, and 10” and inserted “, and 10 percent for section 3762a(a)(4) of this title” before period at end.
1994—Subsec. (a). Pub. L. 103–322, § 330001(b)(2)(A), substituted “10 percent shall be used to make grants under section” for “10 percent for section” in two places.
Subsec. (b). Pub. L. 103–322, § 330001(b)(2)(B), substituted “paragraph (1) or (3) of section 3762a(a)” for “section 3762a(a)(1) or (a)(3)”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.




subpart 2—general requirements
§ 10181. Application requirements(a) No grant may be made under this part unless an application has been submitted to the Director in which the applicant—(1) sets forth a program or project which is eligible for funding pursuant to section 10171 of this title;

(2) describes the services to be provided, performance goals, and the manner in which the program is to be carried out;

(3) describes the method to be used to evaluate the program or project in order to determine its impact and effectiveness in achieving the stated goals; and

(4) agrees to conduct such evaluation according to the procedures and terms established by the Bureau.


(b) Each applicant for funds under this part shall certify that its program or project meets all the applicable requirements of this section, that all the applicable information contained in the application is correct, and that the applicant will comply with all the applicable provisions of this part and all other applicable Federal laws. Such certification shall be made in a form acceptable to the Director.

(Pub. L. 90–351, title I, § 517, formerly § 513, as added Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4336; renumbered § 517 and amended Pub. L. 101–647, title XVIII, § 1801(a)(4), (6), Nov. 29, 1990, 104 Stat. 4847; Pub. L. 109–162, title XI, § 1111(c)(2)(A), Jan. 5, 2006, 119 Stat. 3101.)

Editorial Notes
Codification
Section was formerly classified to section 3763 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 517 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 207; Pub. L. 91–644, title I, § 7(6), Jan. 2, 1971, 84 Stat. 1887; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 213, provided for personnel of Administration, prior to the general amendment of title I of Pub. L. 90–351 by Pub. L. 96–157.

Amendments2006—Subsec. (a)(1). Pub. L. 109–162 substituted “pursuant to section 3762a” for “pursuant to section 3761 or 3762a”.
1990—Subsec. (a)(1). Pub. L. 101–647, § 1801(a)(4)(A), inserted “or 3762a” after “3761”.
Subsec. (b). Pub. L. 101–647, § 1801(a)(4)(B), inserted “applicable” after “all the” in three places.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–162 applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as a note under section 10151 of this title.


Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.



§ 10182. Period of award
The Bureau may provide financial aid and assistance to programs or projects under this part for a period of not to exceed 4 years. Grants made pursuant to this part may be extended or renewed by the Bureau for an additional period of up to 2 years if—(1) an evaluation of the program or project indicates that it has been effective in achieving the stated goals or offers the potential for improving the functioning of the criminal justice system; and

(2) the applicant that conducts such program or project agrees to provide at least one-half of the total cost of such program or project from any source of funds, including Federal grants, available to the eligible jurisdiction.

(Pub. L. 90–351, title I, § 518, formerly § 514, as added Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4336; renumbered § 518 and amended Pub. L. 101–647, title XVIII, § 1801(a)(5), (6), Nov. 29, 1990, 104 Stat. 4847.)

Editorial Notes
Codification
Section was formerly classified to section 3764 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 518 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 208; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 214; Pub. L. 94–503, title I, § 122(b), Oct. 15, 1976, 90 Stat. 2418, prohibited certain constructions of provisions of title I of Pub. L. 90–351, prior to the general amendment of title I of Pub. L. 90–351 by Pub. L. 96–157.

Amendments1990—Par. (2). Pub. L. 101–647, § 1801(a)(5), substituted “applicant that conducts such program or project” for “public agency or private nonprofit organization within which the program or project has been conducted”.




subpart 3—grants to private entities

Editorial Notes
Codification
Pub. L. 109–248, title VI, § 626, July 27, 2006, 120 Stat. 636, which directed amendment of “subpart 2 of part E of title I of the Omnibus Crime Control and Safe Street Act of 1968” by adding chapter 4 at end, was treated as meaning chapter D, which was changed to subpart 4 for purposes of codification, to reflect the probable intent of Congress. Subpart 4 was subsequently editorially reclassified as subpart 3 of part B of subchapter V of this chapter.


§ 10191. Crime prevention campaign grant(a) Grant authorizationThe Attorney General may provide a grant to a national private, nonprofit organization that has expertise in promoting crime prevention through public outreach and media campaigns in coordination with law enforcement agencies and other local government officials, and representatives of community public interest organizations, including schools and youth-serving organizations, faith-based, and victims’ organizations and employers.


(b) ApplicationTo request a grant under this section, an organization described in subsection (a) shall submit an application to the Attorney General in such form and containing such information as the Attorney General may require.


(c) Use of fundsAn organization that receives a grant under this section shall—(1) create and promote national public communications campaigns;

(2) develop and distribute publications and other educational materials that promote crime prevention;

(3) design and maintain web sites and related web-based materials and tools;

(4) design and deliver training for law enforcement personnel, community leaders, and other partners in public safety and hometown security initiatives;

(5) design and deliver technical assistance to States, local jurisdictions, and crime prevention practitioners and associations;

(6) coordinate a coalition of Federal, national, and statewide organizations and communities supporting crime prevention;

(7) design, deliver, and assess demonstration programs;

(8) operate McGruff-related programs, including McGruff Club;

(9) operate the Teens, Crime, and Community Program; and

(10) evaluate crime prevention programs and trends.


(d) Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1) for fiscal year 2007, $7,000,000;

(2) for fiscal year 2008, $8,000,000;

(3) for fiscal year 2009, $9,000,000; and

(4) for fiscal year 2010, $10,000,000.


(Pub. L. 90–351, title I, § 519, as added Pub. L. 109–248, title VI, § 626, July 27, 2006, 120 Stat. 636.)

Editorial Notes
Codification
Section was formerly classified to section 3765 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 519 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 208; Pub. L. 91–644, title I, § 7(7), Jan. 2, 1971, 84 Stat. 1888; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 214; Pub. L. 94–273, § 5(5), Apr. 21, 1976, 90 Stat. 377; Pub. L. 94–503, title I, § 125, Oct. 15, 1976, 90 Stat. 2422; Pub. L. 95–115, § 9(a), Oct. 3, 1977, 91 Stat. 1060, related to annual reports to President and Congress, prior to the general amendment of title I of Pub. L. 90–351 by Pub. L. 96–157.





Part C—Administrative Provisions
§ 10201. Evaluation(a) Guidelines and comprehensive evaluationsTo increase the efficiency and effectiveness of programs funded under this subchapter, the National Institute of Justice shall—(1) develop guidelines, in cooperation with the Bureau of Justice Assistance, to assist State and local units of government to conduct program evaluations; and

(2) conduct a reasonable number of comprehensive evaluations of programs funded under section 10156 (formula grants) and section 10171 (discretionary grants) of this title.


(b) Criteria for selecting programs for reviewIn selecting programs for review, the Director of the National Institute of Justice should consider—(1) whether the program establishes or demonstrates a new and innovative approach to drug or crime control;

(2) the cost of the program to be evaluated and the number of similar programs funded under section 10156 (formula grants) of this title;

(3) whether the program has a high potential to be replicated in other jurisdictions; and

(4) whether there is substantial public awareness and community involvement in the program. Routine auditing, monitoring, and internal assessment of a State and local drug control program’s progress shall be the sole responsibility of the Bureau of Justice Assistance.


(c) Annual reportThe Director of the National Institute of Justice shall annually report to the President, the Attorney General, and the Congress on the nature and findings of the evaluation and research and development activities funded under this section.


(Pub. L. 90–351, title I, § 520, as added Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4337; amended Pub. L. 101–647, title XVIII, § 1801(b), Nov. 29, 1990, 104 Stat. 4848; Pub. L. 109–162, title XI, § 1111(c)(2)(B), Jan. 5, 2006, 119 Stat. 3101.)

Editorial Notes
Codification
Section was formerly classified to section 3766 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 520 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 208; Pub. L. 90–462, § 1, Aug. 8, 1968, 82 Stat. 638; Pub. L. 91–644, title I, § 7(8), Jan. 2, 1971, 84 Stat. 1888; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 214; Pub. L. 93–415, title V, § 544, Sept. 7, 1974, 88 Stat. 1142; Pub. L. 94–430, § 3, Sept. 29, 1976, 90 Stat. 1348; Pub. L. 94–503, title I, § 126, Oct. 15, 1976, 90 Stat. 2423, related to authorization of appropriations, prior to the general amendment of title I of Pub. L. 90–351 by Pub. L. 96–157.

Amendments2006—Subsec. (a)(1). Pub. L. 109–162, § 1111(c)(2)(B)(i), substituted “program evaluations” for “the program evaluations as required by section 3751(c) of this title”.
Subsec. (a)(2). Pub. L. 109–162, § 1111(c)(2)(B)(ii), substituted “evaluations of programs funded under section 3755 (formula grants) and section 3762a (discretionary grants) of this title” for “evaluations of programs funded under section 3756 (formula grants) and sections 3761 and 3762a (discretionary grants) of this title”.
Subsec. (b)(2). Pub. L. 109–162, § 1111(c)(2)(B)(iii), substituted “programs funded under section 3755 (formula grants)” for “programs funded under section 3756 (formula grants) and section 3761 (discretionary grants)”.
1990—Subsec. (a)(2). Pub. L. 101–647 substituted “sections 3761 and 3762a” for “section 3761”.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–162 applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as a note under section 10151 of this title.



§ 10202. General provisions(a) The Bureau shall prepare both a “Program Brief” and “Implementation Guide” document for proven programs and projects to be funded under this subchapter.

(b) The functions, powers, and duties specified in this subchapter to be carried out by the Bureau shall not be transferred elsewhere in the Department of Justice unless specifically hereafter authorized by the Congress by law.

(c)(1) Notwithstanding any other provision of law, a grantee that uses funds made available under this subchapter to purchase an armor vest or body armor shall—(A) comply with any requirements established for the use of grants made under subchapter XXIV;

(B) have a written policy requiring uniformed patrol officers to wear an armor vest or body armor; and

(C) use the funds to purchase armor vests or body armor that meet any performance standards established by the Director of the Bureau of Justice Assistance.


(2) In this subsection, the terms “armor vest”and “body armor” have the meanings given such terms in section 10533 of this title.


(Pub. L. 90–351, title I, § 521, as added Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4337; amended Pub. L. 114–155, § 6, May 16, 2016, 130 Stat. 390.)

Editorial Notes
Codification
Section was formerly classified to section 3766a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 521 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 208; Pub. L. 91–644, title I, § 7(9), Jan. 2, 1971, 84 Stat. 1888; Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 215; Pub. L. 94–503, title I, §§ 127, 128(a), Oct. 15, 1976, 90 Stat. 2424, related to recordkeeping requirements, prior to the general amendment of title I of Pub. L. 90–351 by Pub. L. 96–157.

Amendments2016—Subsec. (c). Pub. L. 114–155 added subsec. (c).



§ 10203. Reports(a) Each State which receives a grant under section 10156 of this title shall submit to the Director, for each year in which any part of such grant is expended by a State or unit of local government, a report which contains—(1) a summary of the activities carried out with such grant and an assessment of the impact of such activities on meeting the purposes of part A;

(2) a summary of the activities carried out in such year with any grant received under part B by such State;

(3) the evaluation result of programs and projects;

(4) an explanation of how the Federal funds provided under this subchapter were coordinated with State agencies receiving Federal funds for drug abuse education, prevention, treatment, and research activities; and

(5) such other information as the Director may require by rule.

Such report shall be submitted in such form and by such time as the Director may require by rule.

(b) Not later than 180 days after the end of each fiscal year for which grants are made under this subchapter, the Director shall submit to the Speaker of the House of Representatives and the President pro tempore of the Senate a report that includes with respect to each State—(1) the aggregate amount of grants made under part A and part B to such State for such fiscal year;

(2) the amount of such grants awarded for each of the purposes specified in part A;

(3) a summary of the information provided in compliance with paragraphs (1) and (2) of subsection (a);

(4) an explanation of how Federal funds provided under this subchapter have been coordinated with Federal funds provided to States for drug abuse education, prevention, treatment, and research activities; and

(5) evaluation results of programs and projects and State strategy implementation.


(Pub. L. 90–351, title I, § 522, as added Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4337; amended Pub. L. 109–162, title XI, § 1111(c)(2)(C), Jan. 5, 2006, 119 Stat. 3101.)

Editorial Notes
Codification
Section was formerly classified to section 3766b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 522 of Pub. L. 90–351, title I, June 19, 1968, 82 Stat. 208, amended section 3334 of Title 42, The Public Health and Welfare.

Amendments2006—Subsec. (a). Pub. L. 109–162 substituted “section 3755” for “section 3756” in introductory provisions and “an assessment of the impact of such activities on meeting the purposes of part A” for “an assessment of the impact of such activities on meeting the needs identified in the State strategy submitted under section 3753 of this title” in par. (1).

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–162 applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as a note under section 10151 of this title.


Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.





SUBCHAPTER VI—FBI TRAINING OF STATE AND LOCAL CRIMINAL JUSTICE PERSONNEL
§ 10211. Training and manpower development(a) Functions, powers, and duties of Director of Federal Bureau of InvestigationThe Director of the Federal Bureau of Investigation is authorized to—(1) establish and conduct training programs at the Federal Bureau of Investigation National Academy at Quantico, Virginia, to provide, at the request of a State, unit of local government, or rail carrier, training for State and local criminal justice personnel, including railroad police officers;

(2) develop new or improved approaches, techniques, systems, equipment, and devices to improve and strengthen criminal justice; and

(3) assist in conducting, at the request of a State, unit of local government, or rail carrier, local and regional training programs for the training of State and local criminal justice personnel engaged in the investigation of crime and the apprehension of criminals. Training for rural criminal justice personnel shall include, when appropriate, effective use of regional resources and methods to improve coordination among criminal justice personnel in different areas and in different levels of government. Such training shall be provided only for persons actually employed as State police or highway patrol, police of a unit of local government, sheriffs, and their deputies, railroad police officer,11 So in original. Probably should be “officers,”. and other persons as the State, unit of local government, or rail carrier may nominate for police training while such persons are actually employed as officers of such State, unit of local government, or rail carrier.


(b) General authority of Attorney General over DirectorIn the exercise of the functions, powers, and duties established under this section the Director of the Federal Bureau of Investigation shall be under the general authority of the Attorney General.


(c) Training programs for State and local personnel at Federal Training CenterNotwithstanding the provisions of subsection (a), the Secretary of the Treasury is authorized to establish, develop, and conduct training programs at the Federal Law Enforcement Training Center at Glynco, Georgia, to provide, at the request of a State or unit of local government, training for State and local criminal justice personnel provided that such training does not interfere with the Center’s mission to train Federal law enforcement personnel.


(d) Rail carrier costsNo Federal funds may be used for any travel, transportation, or subsistence expenses incurred in connection with the participation of a railroad police officer in a training program conducted under subsection (a).


(e) DefinitionsIn this section—(1) the terms “rail carrier” and “railroad” have the meanings given such terms in section 20102 of title 49; and

(2) the term “railroad police officer” means a peace officer who is commissioned in his or her State of legal residence or State of primary employment and employed by a rail carrier to enforce State laws for the protection of railroad property, personnel, passengers, or cargo.


(Pub. L. 90–351, title I, § 701, as added Pub. L. 98–473, title II, § 609A(a), Oct. 12, 1984, 98 Stat. 2090; amended Pub. L. 106–110, § 1, Nov. 24, 1999, 113 Stat. 1497.)

Editorial Notes
Codification
Section was formerly classified to section 3771 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Another section 701 of Pub. L. 90–351, title II, June 19, 1968, 82 Stat. 210, enacted sections 3501 and 3502 of Title 18, Crimes and Criminal Procedure.

Prior ProvisionsA prior section 701 of title I of Pub. L. 90–351, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1198, contained Congressional statement of purpose for training and manpower development, prior to the general amendment of part G of title I of Pub. L. 90–351 by Pub. L. 98–473.
Another prior section 701 of Pub. L. 90–351, title I, as added Pub. L. 94–430, § 2, Sept. 29, 1976, 90 Stat. 1346, provided for payments of Public safety officers’ death benefits and was classified to former section 3796 of Title 42, The Public Health and Welfare, prior to the general amendment of title I of Pub. L. 90–351 by Pub. L. 96–157.

Amendments1999—Subsec. (a)(1). Pub. L. 106–110, § 1(a)(1), substituted “State, unit of local government, or rail carrier” for “State or unit of local government” and inserted “, including railroad police officers” before semicolon at end.
Subsec. (a)(3). Pub. L. 106–110, § 1(a)(2), substituted “State, unit of local government, or rail carrier” for “State or unit of local government”, “State or such unit”, and “State or unit” and inserted “railroad police officer,” after “deputies,”.
Subsecs. (d), (e). Pub. L. 106–110, § 1(b), (c), added subsecs. (d) and (e).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as a note under section 10101 of this title.


Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the Federal Law Enforcement Training Center of the Department of the Treasury to the Secretary of Homeland Security, and for treatment of related references, see sections 203(4), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.

Employment of Annuitants by Federal Law Enforcement Training CenterPub. L. 107–206, title I, § 1202, Aug. 2, 2002, 116 Stat. 887, as amended by Pub. L. 109–295, title IV, Oct. 4, 2006, 120 Stat. 1374; Pub. L. 110–161, div. E, title IV, Dec. 26, 2007, 121 Stat. 2068; Pub. L. 110–329, div. D, title IV, Sept. 30, 2008, 122 Stat. 3677; Pub. L. 111–83, title IV, Oct. 28, 2009, 123 Stat. 2166; Pub. L. 112–74, div. D, title IV, Dec. 23, 2011, 125 Stat. 966; Pub. L. 113–6, div. D, title IV, Mar. 26, 2013, 127 Stat. 364; Pub. L. 113–76, div. F, title IV, Jan. 17, 2014, 128 Stat. 266; Pub. L. 114–4, title IV, Mar. 4, 2015, 129 Stat. 59; Pub. L. 114–113, div. F, title IV, Dec. 18, 2015, 129 Stat. 2509, provided that:
“(a) The Federal Law Enforcement Training Center may, for a period ending not later than December 31, 2018, appoint and maintain a cadre of up to 350 Federal annuitants: (1) without regard to any provision of title 5, United States Code, which might otherwise require the application of competitive hiring procedures; and (2) who shall not be subject to any reduction in pay (for annuity allocable to the period of actual employment) under the provisions of section 8344 or 8468 of such title 5 or similar provision of any other retirement system for employees. A reemployed Federal annuitant as to whom a waiver of reduction under paragraph (2) applies shall not, for any period during which such waiver is in effect, be considered an employee for purposes of subchapter III of chapter 83 or chapter 84 of title 5, United States Code, or such other retirement system (referred to in paragraph (2)) as may apply.

“(b) No appointment under this section may be made which would result in the displacement of any employee.

“(c) For purposes of this section—“(1) the term ‘Federal annuitant’ means an employee who has retired under the Civil Service Retirement System, the Federal Employees’ Retirement System, or any other retirement system for employees;

“(2) the term ‘employee’ has the meaning given such term by section 2105 of such title 5; and

“(3) the counting of Federal annuitants shall be done on a full time equivalent basis.”





Annual Outstanding Student AwardPub. L. 107–67, title I, Nov. 12, 2001, 115 Stat. 516, and similar provisions authorizing the Federal Law Enforcement Training Center to use gifts of property for authorized purposes, including funding of an annual gift to the outstanding student who graduated from a basic training program at the Center during the previous fiscal year, were transferred to a note set out under section 464 of Title 6, Domestic Security.

Travel and Subsistence Expenses of State and Local Law Enforcement Officers Attending Meetings, Courses, Etc., at FBI National AcademyPub. L. 99–500, § 101(b) [title II], Oct. 18, 1986, 100 Stat. 1783–39, 1783–48, and Pub. L. 99–591, § 101(b) [title II], Oct. 30, 1986, 100 Stat. 3341–39, 3341–48, provided that: “Notwithstanding section 1345 of title 31, United States Code, funds made available to the Drug Enforcement Administration in any fiscal year may be used for travel, transportation, and subsistence expenses of State, county, and local law enforcement officers attending conferences, meetings, and training courses at the FBI Academy, Quantico, Virginia.”


Fees To Provide Training for State and Local Law Enforcement Officers at FBI National Academy; Prohibition; ReimbursementPub. L. 99–500, § 101(b) [title II, § 210], Oct. 18, 1986, 100 Stat. 1783–39, 1783–56, and Pub. L. 99–591, § 101(b) [title II, § 210], Oct. 30, 1986, 100 Stat. 3341–39, 3341–56, provided that: “The Director of the Federal Bureau of Investigation and the Administrator of the Drug Enforcement Administration shall not establish and collect fees to provide training to State and local law enforcement officers at the FBI National Academy. Any fees collected for training of State and local law enforcement officers, which occurred at the National Academy on or after October 1, 1986, shall be reimbursed to the appropriate official or agency. In addition, the Director of the National Institute of Corrections shall not establish and collect fees to provide training to State and local officers which was not provided on a reimbursable basis prior to October 1, 1986.”





SUBCHAPTER VII—ADMINISTRATIVE PROVISIONS
§ 10221. Rules, regulations, and procedures; consultations and establishment(a) General authorization of certain Federal agenciesThe Office of Justice Programs, the Bureau of Justice Assistance, the Office of Juvenile Justice and Delinquency Prevention, the Bureau of Justice Statistics, and the National Institute of Justice are authorized, after appropriate consultation with representatives of States and units of local government, to establish such rules, regulations, and procedures as are necessary to the exercise of their functions, and as are consistent with the stated purposes of this chapter.


(b) Continuing evaluation of selected programs or projects; cost, effectiveness, impact value, and comparative considerations; annual performance report; assessment of activity effectiveness; suspension of funds for nonsubmission of reportThe Bureau of Justice Assistance shall, after consultation with the National Institute of Justice, the Bureau of Justice Statistics, the Office of Juvenile Justice and Delinquency Prevention, State and local governments, and the appropriate public and private agencies, establish such rules and regulations as are necessary to assure the continuing evaluation of selected programs or projects conducted pursuant to subchapters V, XII, XIII, XIV, and XX, in order to determine—(1) whether such programs or projects have achieved the performance goals stated in the original application, are of proven effectiveness, have a record of proven success, or offer a high probability of improving the criminal justice system;

(2) whether such programs or projects have contributed or are likely to contribute to the improvement of the criminal justice system and the reduction and prevention of crime;

(3) their cost in relation to their effectiveness in achieving stated goals;

(4) their impact on communities and participants; and

(5) their implication for related programs.

In conducting evaluations described in this subsection, the Bureau of Justice Assistance shall, when practical, compare the effectiveness of programs conducted by similar applicants and different applicants. The Bureau of Justice Assistance shall also require applicants under part A of subchapter V to submit an annual performance report concerning activities carried out pursuant to part A of subchapter V together with an assessment by the applicant of the effectiveness of those activities in achieving the purposes of such part A and the relationships of those activities to the needs and objectives specified by the applicant in the application submitted pursuant to section 10153 of this title. Such report shall include details identifying each applicant that used any funds to purchase any cruiser, boat, or helicopter and, with respect to such applicant, specifying both the amount of funds used by such applicant for each purchase of any cruiser, boat, or helicopter and a justification of each such purchase (and the Bureau of Justice Assistance shall submit to the Committee of the Judiciary of the House of Representatives and the Committee of the Judiciary of the Senate, promptly after preparation of such report a written copy of the portion of such report containing the information required by this sentence). The Bureau shall suspend funding for an approved application under part A of subchapter V if an applicant fails to submit such an annual performance report.

(c) Procedures for paperwork minimization and prevention of duplication and delays in award and expenditure of fundsThe procedures established to implement the provisions of this chapter shall minimize paperwork and prevent needless duplication and unnecessary delays in award and expenditure of funds at all levels of government.


(Pub. L. 90–351, title I, § 801, formerly § 802, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1201; renumbered § 801 and amended Pub. L. 98–473, title II, § 609B(b), Oct. 12, 1984, 98 Stat. 2091; Pub. L. 99–570, title I, § 1552(b)(2), Oct. 27, 1986, 100 Stat. 3207–46; Pub. L. 101–647, title II, § 241(b)(2), title VIII, § 801(c)(1), Nov. 29, 1990, 104 Stat. 4813, 4826; Pub. L. 103–322, title IV, § 40231(d)(1), title XXXIII, § 330001(h)(7), Sept. 13, 1994, 108 Stat. 1934, 2139; Pub. L. 109–162, title XI, § 1111(c)(2)(D), Jan. 5, 2006, 119 Stat. 3102.)

Editorial Notes
Codification
Section was formerly classified to section 3782 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.
Another section 801 of Pub. L. 90–351, title III, June 19, 1968, 82 Stat. 211, is set out as a note under section 2510 of Title 18, Crimes and Criminal Procedure.

Prior ProvisionsA prior section 801 of Pub. L. 90–351 was classified to section 3781 of Title 42, The Public Health and Welfare, prior to repeal by section 609B(a) of Pub. L. 98–473.

Amendments2006—Subsec. (b). Pub. L. 109–162 substituted “the purposes of such part A” for “the purposes of section 3751 of this title” and “the application submitted pursuant to section 3752 of this title. Such report shall include details identifying each applicant that used any funds to purchase any cruiser, boat, or helicopter and, with respect to such applicant, specifying both the amount of funds used by such applicant for each purchase of any cruiser, boat, or helicopter and a justification of each such purchase (and the Bureau of Justice Assistance shall submit to the Committee of the Judiciary of the House of Representatives and the Committee of the Judiciary of the Senate, promptly after preparation of such report a written copy of the portion of such report containing the information required by this sentence)” for “the application submitted pursuant to section 3753 of this title” in concluding provisions.
1994—Subsec. (b). Pub. L. 103–322, in introductory provisions substituted “subchapters” for “subchapters IV,” and “XII–C, and XII–I” for “and XII–C”, and in concluding provisions substituted “part A of subchapter V” for “subchapter IV” wherever appearing, “3751” for “3743(a)”, and “3753” for “3743”.
1990—Subsec. (b). Pub. L. 101–647, § 801(c)(1), substituted “XII–B, and XII–C” for “and XII–B”.
Pub. L. 101–647, § 241(b)(2), substituted “XII–A, and XII–B” for “and XII–A”.
1986—Subsec. (b). Pub. L. 99–570 inserted reference to subchapter XII–A of this chapter in introductory provisions.
1984—Subsec. (a). Pub. L. 98–473 in amending subsec. (a) generally, substituted “Office of Justice Programs” for “Office of Justice Assistance, Research, and Statistics” and “Bureau of Justice Assistance” for “Law Enforcement Assistance Administration” and also included authority for the Office of Juvenile Justice and Delinquency Prevention to establish rules, regulations, and procedures for exercise of its functions.
Subsec. (b). Pub. L. 98–473 in amending subsec. (b) generally, substituted “Bureau of Justice Assistance” for “Law Enforcement Assistance Administration” wherever appearing; provided for consultations with the Office of Juvenile Justice and Delinquency Prevention; and struck out provisions respecting: rules, regulations, and procedures affecting national priority grant programs or projects; evaluations in addition to the requirements of former sections 3743 and 3744 of this title; and requirement for comparison of effectiveness of formula grant programs or projects of States or local units of government with similar national priority and discretionary grant programs or projects.
Subsec. (c). Pub. L. 98–473 in amending section generally, reenacted subsec. (c) without change.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–162 applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as a note under section 10151 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.



§ 10222. Notice and hearing on denial or termination of grant
Whenever, after reasonable notice and opportunity for a hearing on the record in accordance with section 554 of title 5, the Bureau of Justice Assistance, the National Institute of Justice, and the Bureau of Justice Statistics finds that a recipient of assistance under this chapter has failed to comply substantially with—(1) any provisions of this chapter;

(2) any regulations or guidelines promulgated under this chapter; or

(3) any application submitted in accordance with the provisions of this chapter, or the provisions of any other applicable Federal Act;

the Director involved shall, until satisfied that there is no longer any such failure to comply, terminate payments to the recipient under this chapter, reduce payments to the recipient under this chapter by an amount equal to the amount of such payments which were not expended in accordance with this chapter, or limit the availability of payments under this chapter to programs, projects, or activities not affected by such failure to comply.
(Pub. L. 90–351, title I, § 802, formerly § 803, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1202; renumbered § 802 and amended Pub. L. 98–473, title II, § 609B(b), Oct. 12, 1984, 98 Stat. 2092; Pub. L. 99–570, title I, § 1552(b)(3), Oct. 27, 1986, 100 Stat. 3207–46; Pub. L. 101–647, title II, § 241(b)(3), title VIII, § 801(c)(2), Nov. 29, 1990, 104 Stat. 4813, 4826; Pub. L. 103–322, title IV, § 40231(d)(2), title XXXIII, § 330001(c), (h)(8), Sept. 13, 1994, 108 Stat. 1934, 2138, 2139; Pub. L. 107–273, div. C, title I, § 11012, Nov. 2, 2002, 116 Stat. 1823; Pub. L. 109–162, title XI, § 1155(1), Jan. 5, 2006, 119 Stat. 3113.)

Editorial Notes
Codification
Section was formerly classified to section 3783 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.
Another section 802 of Pub. L. 90–351, title III, June 19, 1968, 82 Stat. 212–223, enacted sections 2510 to 2520 of Title 18, Crimes and Criminal Procedure.

Prior ProvisionsA prior section 802 of Pub. L. 90–351 was renumbered section 801 and is classified to section 10221 of this title.

Amendments2006—Pub. L. 109–162 struck out subsec. (a) designation before “Whenever, after reasonable notice”, struck out subsec. (b) which related to notice of and reasons for action, hearing or investigation, and finality of findings and determinations, and struck out subsec. (c) which related to rehearing, regulations and procedures, and presentation of additional information.
2002—Subsec. (b). Pub. L. 107–273, which directed amendment of subsec. (b) by substituting “T,” for “U,” in the original, was executed by substituting “XII–H” for “XII–I” in text to reflect the probable intent of Congress, notwithstanding that “U” was not followed by a comma in the original.
1994—Subsec. (b). Pub. L. 103–322 substituted “part A of subchapter V of this chapter or under subchapter XII–A, XII–B, XII–C, or XII–I” for “subchapter IV, XII–A,, XII–B, or XII–C”.
1990—Subsec. (b). Pub. L. 101–647, § 801(c)(2), substituted “, XII–B, or XII–C” for “or XII–B”.
Pub. L. 101–647, § 241(b)(3), substituted “, XII–A, or XII–B” for “or XII–A”.
1986—Subsec. (b). Pub. L. 99–570 inserted reference to subchapter XII–A of this chapter.
1984—Subsec. (a). Pub. L. 98–473 in amending subsec. (a) generally, included provision for finding of noncompliance by the Bureau of Justice Assistance and excluded similar provision for Law Enforcement Assistance Administration, substituted “the Director involved shall, until satisfied that there is no longer any such failure to comply,” for “they, until satisfied that there is no longer any such failure to comply, shall—”, and struck out designations “(A)” before “terminate payment”, “(B)” before “reduce payments”, and “(C)” before “limit the availability of payments”.
Subsec. (b). Pub. L. 98–473 in amending subsec. (b) generally, substituted “If any grant application submitted under subchapter IV of this chapter has been denied, or any grant under this chapter has been terminated” for “If a State grant application filed under subchapter IV of this chapter or any grant application filed under any other subchapter of this chapter has been rejected or a State applicant under subchapter IV of this chapter or applicant under any other subchapter of this chapter has been denied a grant or has had a grant, or any portion of a grant, discontinued, terminated or has been given a grant in a lesser amount that such applicant believes appropriate under the provisions of this chapter” struck out “or grantee” after “notify the applicant” and before “requests a hearing”; substituted requirement for notice by the Bureau of Justice Assistance rather than the Law Enforcement Assistance Administration; and inserted provisions for taking final action without hearing but requiring a more detailed statement of reasons for agency action to be made available to the applicant.
Subsec. (c). Pub. L. 98–473 in amending subsec. (c) generally, substituted provisions for findings and rehearings by the Bureau of Justice Assistance for similar provisions for Law Enforcement Assistance Administration; and substituted description of the party as “applicant” for prior designation as “recipient”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.


Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.



§ 10223. Finality of determinations
In carrying out the functions vested by this chapter in the Bureau of Justice Assistance, the Bureau of Justice Statistics, or the National Institute of Justice, their determinations, findings, and conclusions shall be final and conclusive upon all applications.
(Pub. L. 90–351, title I, § 803, formerly § 804, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1203; renumbered § 803 and amended Pub. L. 98–473, title II, § 609B(c), (f), Oct. 12, 1984, 98 Stat. 2093; Pub. L. 109–162, title XI, § 1155(2), Jan. 5, 2006, 119 Stat. 3113.)

Editorial Notes
Codification
Section was formerly classified to section 3784 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Another section 803 of Pub. L. 90–351, title III, June 19, 1968, 82 Stat. 223, amended section 605 of Title 47, Telecommunications.

Prior ProvisionsA prior section 803 of Pub. L. 90–351 was renumbered section 802 and is classified to section 10222 of this title.

Amendments2006—Pub. L. 109–162 struck out “, after reasonable notice and opportunity for a hearing,” after “conclusions shall” and “, except as otherwise provided herein” before period at end.
1984—Pub. L. 98–473, § 609B(c), substituted “Bureau of Justice Assistance” for “Law Enforcement Assistance Administration”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by section 609B(c) of Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.



§ 10224. Delegation of functions
The Attorney General, the Assistant Attorney General, the Director of the National Institute of Justice, the Director of the Bureau of Justice Statistics, the Administrator of the Office of Juvenile Justice and Delinquency Prevention, and the Director of the Bureau of Justice Assistance may delegate to any of their respective officers or employees such functions under this chapter as they deem appropriate.
(Pub. L. 90–351, title I, § 805, as added Pub. L. 98–473, title II, § 609B(g), Oct. 12, 1984, 98 Stat. 2093.)

Editorial Notes
Codification
Section was formerly classified to section 3786 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 805 of Pub. L. 90–351 was renumbered section 804 and was classified to section 3785 of Title 42, The Public Health and Welfare, prior to repeal by Pub. L. 109–162.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as a note under section 10101 of this title.


Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.



§ 10225. Subpoena power; employment of hearing officers; authority to hold hearings
The Bureau of Justice Assistance, the National Institute of Justice, and the Bureau of Justice Statistics may appoint such hearing examiners or administrative law judges or request the use of such administrative law judges selected by the Office of Personnel Management pursuant to section 3344 of title 5, as shall be necessary to carry out their respective powers and duties under this chapter. The Bureau of Justice Assistance, the National Institute of Justice, and the Bureau of Justice Statistics or upon authorization, any member thereof or any hearing examiner or administrative law judge assigned to or employed thereby shall have the power to hold hearings and issue subpoenas, administer oaths, examine witnesses, and receive evidence at any place in the United States they respectively may designate.
(Pub. L. 90–351, title I, § 806, as added Pub. L. 98–473, title II, § 609B(g), Oct. 12, 1984, 98 Stat. 2094.)

Editorial Notes
Codification
Section was formerly classified to section 3787 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 806 of Pub. L. 90–351 was classified to section 3786 of Title 42, The Public Health and Welfare, prior to repeal by section 609B(e) of Pub. L. 98–473.
Provisions similar to this section were contained in part in section 3788 of Title 42, The Public Health and Welfare, prior to repeal of such section by section 609B(e) of Pub. L. 98–473.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as a note under section 10101 of this title.



§ 10226. Personnel and administrative authority(a) Officers and employees of certain Federal agencies; employment; compensationThe Assistant Attorney General, the Director of the Bureau of Justice Assistance, the Director of the Institute, and the Director of the Bureau of Justice Statistics are authorized to select, appoint, employ, and fix compensation of such officers and employees as shall be necessary to carry out the powers and duties of the Office, the Bureau of Justice Assistance, the National Institute of Justice, and the Bureau of Justice Statistics, respectively, under this chapter.


(b) Use of available services; reimbursementThe Office, the Bureau of Justice Assistance, the National Institute of Justice, and the Bureau of Justice Statistics are authorized, on a reimbursable basis when appropriate, to use the available services, equipment, personnel, and facilities of Federal, State, and local agencies to the extent deemed appropriate after giving due consideration to the effectiveness of such existing services, equipment, personnel, and facilities.


(c) Other Federal agency performance of functions under this chapter; reimbursementThe Office, the Bureau of Justice Assistance, the National Institute of Justice, and the Bureau of Justice Statistics may arrange with and reimburse the heads of other Federal departments and agencies for the performance of any of the functions under this chapter.


(d) Experts and consultants; compensationThe Office, the Bureau of Justice Assistance, the National Institute of Justice, and the Bureau of Justice Statistics may procure the services of experts and consultants in accordance with section 3109 of title 5, relating to appointments in the Federal service, at rates of compensation for individuals not to exceed the daily equivalent of the rate of pay payable from time to time for GS–18 of the General Schedule under section 5332 of title 5.


(e) Advisory committees; compensation and travel expenses of committee membersThe Office, the Bureau of Justice Assistance, the National Institute of Justice, and the Bureau of Justice Statistics are authorized to appoint, without regard to the provisions of title 5, advisory committees to advise them with respect to the administration of this chapter as they deem necessary. Such committees shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.). Members of such committees not otherwise in the employ of the United States, while engaged in advising or attending meetings of such committees, shall be compensated at rates to be fixed by the Office but not to exceed the daily equivalent of the rate of pay payable from time to time for GS–18 of the General Schedule under section 5332 of title 5, and while away from home or regular place of business they may be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as authorized by section 5703 of such title 5 for persons in the Government service employed intermittently.


(f) Payments; installments; advances or reimbursement; transportation and subsistence expenses for attendance at conferences or other assemblagesPayments under this chapter may be made in installments, and in advance or by way of reimbursement, as may be determined by the Office, the Bureau of Justice Assistance, the National Institute of Justice, or the Bureau of Justice Statistics, and may be used to pay the transportation and subsistence expenses of persons attending conferences or other assemblages notwithstanding section 1345 of title 31.


(g) Voluntary services; status as Federal employees; exceptionsThe Office, the Bureau of Justice Assistance, the National Institute of Justice, and the Bureau of Justice Statistics are authorized to accept and employ, in carrying out the provisions of this chapter, voluntary and uncompensated services notwithstanding section 1342 of title 31. Such individuals shall not be considered Federal employees except for purposes of chapter 81 of title 5 with respect to job-incurred disability and title 28 with respect to tort claims.


(Pub. L. 90–351, title I, § 807, as added Pub. L. 98–473, title II, § 609B(g), Oct. 12, 1984, 98 Stat. 2094.)

Editorial Notes

References in TextThe Federal Advisory Committee Act, referred to in subsec. (e), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5.

Codification
Section was formerly classified to section 3788 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 807 of Pub. L. 90–351 was classified to section 3787 of Title 42, The Public Health and Welfare, prior to repeal by section 609B(e) of Pub. L. 98–473.
Provisions similar to subsecs. (b), (c), (d) to (f), and (g) of this section were contained in sections 3789, 3789b(a), 3789c(a) to (c), and 3789h of Title 42, The Public Health and Welfare, respectively, prior to repeal by section 609B(e) of Pub. L. 98–473.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as a note under section 10101 of this title.


Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.

References in Other Laws to GS–16, 17, or 18 Pay RatesReferences in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.



§ 10227. Title to personal property
Notwithstanding any other provision of law, title to all expendable and nonexpendable personal property purchased with funds made available under this chapter, including such property purchased with funds made available under this chapter as in effect before October 12, 1984, shall vest in the criminal justice agency or nonprofit organization that purchased the property if it certifies to the State office responsible for the trust fund required by section 10158 of this title, or the State office described in section 1408 11 See References in Text note below.,,22 So in original. as the case may be, that it will use the property for criminal justice purposes. If such certification is not made, title to the property shall vest in the State office, which shall seek to have the property used for criminal justice purposes elsewhere in the State prior to using it or disposing of it in any other manner.
(Pub. L. 90–351, title I, § 808, as added Pub. L. 98–473, title II, § 609B(g), Oct. 12, 1984, 98 Stat. 2095; amended Pub. L. 99–570, title I, § 1552(b)(4), Oct. 27, 1986, 100 Stat. 3207–46; Pub. L. 101–647, title II, § 241(b)(4), Nov. 29, 1990, 104 Stat. 4813; Pub. L. 103–322, title XXXIII, § 330001(h)(10), Sept. 13, 1994, 108 Stat. 2139; Pub. L. 109–162, title XI, § 1111(c)(2)(E), Jan. 5, 2006, 119 Stat. 3102.)

Editorial Notes

References in TextSection 1408, referred to in text, is section 1408 of Pub. L. 90–351, which was classified to section 3796aa–7 of Title 42, The Public Health and Welfare, prior to repeal by Pub. L. 103–322, title IV, § 40156(c)(8), Sept. 13, 1994, 108 Stat. 1924.

Codification
Section was formerly classified to section 3789 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 808 of Pub. L. 90–351, title I, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1204, amended section 5314 of Title 5, Government Organization and Employees, prior to repeal by section 609B(e) of Pub. L. 98–473.

Amendments2006—Pub. L. 109–162 substituted “the State office responsible for the trust fund required by section 3757 of this title, or the State office described in section 3796aa–7 of this title,” for “the State office described in section 3757 or 3796aa–7 of this title”.
1994—Pub. L. 103–322 substituted “3757” for “3748, 3796o,”.
1990—Pub. L. 101–647 substituted “, 3796o, or 3796aa–7 of this title” for “or 3796o of this title”.
1986—Pub. L. 99–570 inserted reference to section 3796o of this title and “, as the case may be,”.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–162 applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as a note under section 10151 of this title.

Effective DateSection effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as a note under section 10101 of this title.



§ 10228. Prohibition of Federal control over State and local criminal justice agencies; prohibition of discrimination(a) General ruleNothing in this chapter or any other Act shall be construed to authorize any department, agency, officer, or employee of the United States to exercise any direction, supervision, or control over any police force or any other criminal justice agency of any State or any political subdivision thereof.


(b) Racial imbalance requirement restrictionNotwithstanding any other provision of law, nothing contained in this chapter shall be construed to authorize the National Institute of Justice, the Bureau of Justice Statistics, or the Law Enforcement Assistance Administration—(1) to require, or condition the availability or amount of a grant upon the adoption by an applicant or grantee under this chapter of a percentage ratio, quota system, or other program to achieve racial balance in any criminal justice agency; or

(2) to deny or discontinue a grant because of the refusal of an applicant or grantee under this chapter to adopt such a ratio, system, or other program.


(c) Discrimination prohibited; notice of non-compliance; suspension and restoration of payments; hearing; civil action by Attorney General; private action, attorney fees, intervention by Attorney General(1) No person in any State shall on the ground of race, color, religion, national origin, or sex be excluded from participation in, be denied the benefits of, or be subjected to discrimination under or denied employment in connection with any programs or activity funded in whole or in part with funds made available under this chapter.

(2)(A) Whenever there has been—(i) receipt of notice of a finding, after notice and opportunity for a hearing, by a Federal court (other than in an action brought by the Attorney General) or State court, or by a Federal or State administrative agency, to the effect that there has been a pattern or practice of discrimination in violation of paragraph (1); or

(ii) a determination after an investigation by the Office of Justice Programs (prior to a hearing under subparagraph (F) but including an opportunity for the State government or unit of local government to make a documentary submission regarding the allegation of discrimination with respect to such program or activity, with funds made available under this chapter) that a State government or unit of local government is not in compliance with paragraph (1);

the Office of Justice Programs shall, within ten days after such occurrence, notify the chief executive of the affected State, or the State in which the affected unit of local government is located, and the chief executive of such unit of local government, that such program or activity has been so found or determined not to be in compliance with paragraph (1), and shall request each chief executive, notified under this subparagraph with respect to such violation, to secure compliance. For purposes of clause (i) a finding by a Federal or State administrative agency shall be deemed rendered after notice and opportunity for a hearing if it is rendered pursuant to procedures consistent with the provisions of subchapter II of chapter 5 of title 5.

(B) In the event the chief executive secures compliance after notice pursuant to subparagraph (A), the terms and conditions with which the affected State government or unit of local government agrees to comply shall be set forth in writing and signed by the chief executive of the State, by the chief executive of such unit (in the event of a violation by a unit of local government), and by the Office of Justice Programs. On or prior to the effective date of the agreement, the Office of Justice Programs shall send a copy of the agreement to each complainant, if any, with respect to such violation. The chief executive of the State, or the chief executive of the unit (in the event of a violation by a unit of local government) shall file semiannual reports with the Office of Justice Programs detailing the steps taken to comply with the agreement. These reports shall cease to be filed upon the determination of the Office of Justice Programs that compliance has been secured, or upon the determination by a Federal or State court that such State government or local governmental unit is in compliance with this section. Within fifteen days of receipt of such reports, the Office of Justice Programs shall send a copy thereof to each such complainant.

(C) If, at the conclusion of ninety days after notification under subparagraph (A)—(i) compliance has not been secured by the chief executive of that State or the chief executive of that unit of local government; and

(ii) an administrative law judge has not made a determination under subparagraph (F) that it is likely the State government or unit of local government will prevail on the merits; the Office of Justice Programs shall notify the Attorney General that compliance has not been secured and caused to have suspended further payment of any funds under this chapter to that program or activity. Such suspension shall be limited to the specific program or activity cited by the Office of Justice Programs in the notice under subparagraph (A). Such suspension shall be effective for a period of not more than one hundred and twenty days, or, if there is a hearing under subparagraph (G), not more than thirty days after the conclusion of such hearing, unless there has been an express finding by the Office of Justice Programs, after notice and opportunity for such a hearing, that the recipient is not in compliance with paragraph (1).


(D) Payment of the suspended funds shall resume only if—(i) such State government or unit of local government enters into a compliance agreement approved by the Office of Justice Programs and the Attorney General in accordance with subparagraph (B);

(ii) such State government or unit of local government complies fully with the final order or judgment of a Federal or State court, or by a Federal or State administrative agency if that order or judgment covers all the matters raised by the Office of Justice Programs in the notice pursuant to subparagraph (A), or is found to be in compliance with paragraph (1) by such court; or

(iii) after a hearing the Office of Justice Programs pursuant to subparagraph (F) finds that noncompliance has not been demonstrated.


(E) Whenever the Attorney General files a civil action alleging a pattern or practice of discriminatory conduct on the basis of race, color, religion, national origin, or sex in any program or activity of a State government or unit of local government which State government or unit of local government receives funds made available under this chapter, and the conduct allegedly violates the provisions of this section and neither party within forty-five days after such filing has been granted such preliminary relief with regard to the suspension or payment of funds as may be otherwise available by law, the Office of Justice Programs shall cause to have suspended further payment of any funds under this chapter to that specific program or activity alleged by the Attorney General to be in violation of the provisions of this subsection until such time as the court orders resumption of payment.

(F) Prior to the suspension of funds under subparagraph (C), but within the ninety-day period after notification under subparagraph (C), the State government or unit of local government may request an expedited preliminary hearing on the record in accordance with section 554 of title 5, in order to determine whether it is likely that the State government or unit of local government would, at a full hearing under subparagraph (G), prevail on the merits on the issue of the alleged noncompliance. A finding under this subparagraph by the administrative law judge in favor of the State government or unit of local government shall defer the suspension of funds under subparagraph (C) pending a finding of noncompliance at the conclusion of the hearing on the merits under subparagraph (G).

(G)(i) At any time after notification under subparagraph (A), but before the conclusion of the one-hundred-and-twenty-day period referred to in subparagraph (C), a State government or unit of local government may request a hearing on the record in accordance with section 554 of title 5, which the Office of Justice Programs shall initiate within sixty days of such request.

(ii) Within thirty days after the conclusion of the hearing, or, in the absence of a hearing, at the conclusion of the one-hundred-and-twenty-day period referred to in subparagraph (C), the Office of Justice Programs shall make a finding of compliance or noncompliance. If the Office of Justice Programs makes a finding of noncompliance, the Office of Justice Programs shall notify the Attorney General in order that the Attorney General may institute a civil action under paragraph (3), cause to have terminated the payment of funds under this chapter, and, if appropriate, seek repayment of such funds.

(iii) If the Office of Justice Programs makes a finding of compliance, payment of the suspended funds shall resume as provided in subparagraph (D).


(H) Any State government or unit of local government aggrieved by a final determination of the Office of Justice Programs under subparagraph (G) may appeal such determination as provided in section 804 11 See References in Text note below..


(3) Whenever the Attorney General has reason to believe that a State government or unit of local government has engaged in or is engaging in a pattern or practice in violation of the provisions of this section, the Attorney General may bring a civil action in an appropriate United States district court. Such court may grant as relief any temporary restraining order, preliminary or permanent injunction, or other order, as necessary or appropriate to insure the full enjoyment of the rights described in this section, including the suspension, termination, or repayment of such funds made available under this chapter as the court may deem appropriate, or placing any further such funds in escrow pending the outcome of the litigation.

(4)(A) Whenever a State government or unit of local government, or any officer or employee thereof acting in an official capacity, has engaged or is engaging in any act or practice prohibited by this subsection, a civil action may be instituted after exhaustion of administrative remedies by the person aggrieved in an appropriate United States district court or in a State court of general jurisdiction. Administrative remedies shall be deemed to be exhausted upon the expiration of sixty days after the date the administrative complaint was filed with the Office of Justice Programs or any other administrative enforcement agency, unless within such period there has been a determination by the Office of Justice Programs or the agency on the merits of the complaint, in which case such remedies shall be deemed exhausted at the time the determination becomes final.

(B) In any civil action brought by a private person to enforce compliance with any provision of this subsection, the court may grant to a prevailing plaintiff reasonable attorney fees, unless the court determines that the lawsuit is frivolous, vexatious, brought for harassment purposes, or brought principally for the purpose of gaining attorney fees.

(C) In any action instituted under this section to enforce compliance with paragraph (1), the Attorney General, or a specially designated assistant for or in the name of the United States, may intervene upon timely application if he certifies that the action is of general public importance. In such action the United States shall be entitled to the same relief as if it had instituted the action.



(Pub. L. 90–351, title I, § 809, formerly § 815, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1206; renumbered § 809 and amended Pub. L. 98–473, title II, § 609B(f), (h)), Oct. 12, 1984, 98 Stat. 2093, 2095; Pub. L. 103–322, title XXXIII, § 330001(h)(11), Sept. 13, 1994, 108 Stat. 2139.)

Editorial Notes

References in TextSection 804, referred to in subsec. (c)(2)(H), is section 804 of title I of Pub. L. 90–351, which was classified to section 3785 of Title 42, The Public Health and Welfare, prior to repeal by Pub. L. 109–162, title XI, § 1155(3), Jan. 5, 2006, 119 Stat. 3114.

Codification
Section was formerly classified to section 3789d of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsProvisions similar to this section were contained in former section 3766 of Title 42, The Public Health and Welfare, prior to the general amendment of this chapter by Pub. L. 96–157.
A prior section 809 of Pub. L. 90–351, title I, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1204, amended section 5315 of Title 5, Government Organization and Employees, prior to repeal by section 609B(e) of Pub. L. 98–473.

Amendments1994—Subsec. (c)(2)(H). Pub. L. 103–322 substituted “804” for “805”.
1984—Subsec. (a). Pub. L. 98–473, § 609B(h)(2), struck out “contained” after “Nothing”.
Subsec. (c). Pub. L. 98–473, § 609B(h)(3), substituted “Office of Justice Programs” for “Office of Justice Assistance, Research, and Statistics” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by section 609B(h) of Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.



§ 10229. Report to President and Congress
Not later than April 1 of each year, the Assistant Attorney General, the Director of the Bureau of Justice Assistance, the Director of the Bureau of Justice Statistics, and the Director of the National Institute of Justice shall each submit a report to the President and to the Speaker of the House of Representatives and the President of the Senate, on their activities under this chapter during the fiscal year next preceding such date.
(Pub. L. 90–351, title I, § 810, formerly § 816, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1209; renumbered § 810 and amended Pub. L. 98–473, title II, § 609B(f), (i), Oct. 12, 1984, 98 Stat. 2093, 2095.)

Editorial Notes
Codification
Section was formerly classified to section 3789e of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 810 of Pub. L. 90–351 was classified to section 3788 of Title 42, The Public Health and Welfare, prior to repeal by section 609B(e) of Pub. L. 98–473.

Amendments1984—Pub. L. 98–473, § 609B(i), substituted requirement of individual reports by certain officials of listed agencies to the President and the Speaker of the House and President of the Senate for former subsec. (a) through (e) provisions which included requirement of an annual report on or before March 31 of each year to the President and Committees on the Judiciary of the Senate and the House, including description of scope of coverage; report covering receipt and compilation of evaluations, statistics, and performance reports, comprehensive statistics, analyses, and findings respecting attainment of described objectives; plan for collection, analysis, and evaluation of data for measurement of progress in prescribed and additional areas, definition of “comprehensive statistics” and “reasonably expected contribution”; attainment of reasonably expected contribution in prescribed and added areas; and data collection, including minimum duplication.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by section 609B(i) of Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.


Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.



§ 10230. Other administrative provisions(a) Recordkeeping requirement; scope of disclosure; other sources of fundsEach recipient of funds under this chapter shall keep such records as the Office of Justice Programs shall prescribe, including records which fully disclose the amount and disposition by such recipient of the funds, the total cost of the project or undertaking for which such funds are used, and the amount of that portion of the cost of the project or undertaking supplied by other sources, and such other records as will facilitate an effective audit.


(b) Access to records for audit and examinationThe Office of Justice Programs or any of its duly authorized representatives, shall have access for purpose of audit and examination of any books, documents, papers, and records of the recipients of funds under this chapter which in the opinion of the Office of Justice Programs may be related or pertinent to the grants, contracts, subcontracts, subgrants, or other arrangements referred to under this chapter.


(c) Audit and examination period after completion of program or projectThe Comptroller General of the United States or any of his duly authorized representatives, shall, until the expiration of three years after the completion of the program or project with which the assistance is used, have access for the purpose of audit and examination to any books, documents, papers, and records of recipients of Federal funds under this chapter which in the opinion of the Comptroller General may be related or pertinent to the grants, contracts, subcontracts, subgrants, or other arrangements referred to under this chapter.


(d) Recipients of assistance subject to provisions of sectionThe provisions of this section shall apply to all recipients of assistance under this chapter, whether by direct grant, cooperative agreement, or contract under this chapter or by subgrant or subcontract from primary grantees or contractors under this chapter.


(e) Revolving fund for acquisition of stolen goods and property within Bureau of Justice AssistanceThere is hereby established within the Bureau of Justice Assistance a revolving fund for the purpose of supporting projects that will acquire stolen goods and property in an effort to disrupt illicit commerce in such goods and property. Notwithstanding any other provision of law, any income or royalties generated from such projects together with income generated from any sale or use of such goods or property, where such goods or property are not claimed by their lawful owner, shall be paid into the revolving fund. Where a party establishes a legal right to such goods or property, the Administrator of the fund may in his discretion assert a claim against the property or goods in the amount of Federal funds used to purchase such goods or property. Proceeds from such claims shall be paid into the revolving fund. The Administrator is authorized to make disbursements by appropriate means, including grants, from the fund for the purpose of this section.


(Pub. L. 90–351, title I, § 811, formerly § 817, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1212; renumbered § 811 and amended Pub. L. 98–473, title II, § 609B(f), (j), Oct. 12, 1984, 98 Stat. 2093, 2096; Pub. L. 103–322, title XXXIII, § 330001(h)(12), Sept. 13, 1994, 108 Stat. 2139.)

Editorial Notes
Codification
Section was formerly classified to section 3789f of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 811 of Pub. L. 90–351 was classified to section 3789 of Title 42, The Public Health and Welfare, prior to repeal by section 609B(e) of Pub. L. 98–473.

Amendments1994—Subsec. (e). Pub. L. 103–322 substituted “Bureau of Justice Assistance” for “Law Enforcement Assistance Administration”.
1984—Subsecs. (a), (b). Pub. L. 98–473, § 609B(j)(1), substituted “Office of Justice Programs” for “Office of Justice Assistance, Research, and Statistics” wherever appearing.
Subsecs. (d) to (f). Pub. L. 98–473, § 609B(j)(2), (3), redesignated subsecs. (e) and (f) as (d) and (e), respectively, and struck out former subsec. (d) relating to civil rights regulations and conforming changes of the regulations.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by section 609B(j) of Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.



§ 10231. Confidentiality of information(a) Research or statistical information; immunity from process; prohibition against admission as evidence or use in any proceedingsNo officer or employee of the Federal Government, and no recipient of assistance under the provisions of this chapter shall use or reveal any research or statistical information furnished under this chapter by any person and identifiable to any specific private person for any purpose other than the purpose for which it was obtained in accordance with this chapter. Such information and copies thereof shall be immune from legal process, and shall not, without the consent of the person furnishing such information, be admitted as evidence or used for any purpose in any action, suit, or other judicial, legislative, or administrative proceedings.


(b) Criminal history information; disposition and arrest data; procedures for collection, storage, dissemination, and current status; security and privacy; availability for law enforcement, criminal justice, and other lawful purposes; automated systems: review, challenge, and correction of informationAll criminal history information collected, stored, or disseminated through support under this chapter shall contain, to the maximum extent feasible, disposition as well as arrest data where arrest data is included therein. The collection, storage, and dissemination of such information shall take place under procedures reasonably designed to insure that all such information is kept current therein; the Office of Justice Programs shall assure that the security and privacy of all information is adequately provided for and that information shall only be used for law enforcement and criminal justice and other lawful purposes. In addition, an individual who believes that criminal history information concerning him contained in an automated system is inaccurate, incomplete, or maintained in violation of this chapter, shall, upon satisfactory verification of his identity, be entitled to review such information and to obtain a copy of it for the purpose of challenge or correction.


(c) Criminal intelligence systems and information; prohibition against violation of privacy and constitutional rights of individualsAll criminal intelligence systems operating through support under this chapter shall collect, maintain, and disseminate criminal intelligence information in conformance with policy standards which are prescribed by the Office of Justice Programs and which are written to assure that the funding and operation of these systems furthers the purpose of this chapter and to assure that such systems are not utilized in violation of the privacy and constitutional rights of individuals.


(d) Violations; fine as additional penaltyAny person violating the provisions of this section, or of any rule, regulation, or order issued thereunder, shall be fined not to exceed $10,000, in addition to any other penalty imposed by law.


(Pub. L. 90–351, title I, § 812, formerly § 818, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1213; renumbered § 812 and amended Pub. L. 98–473, title II, § 609B(f), (k), Oct. 12, 1984, 98 Stat. 2093, 2096; Pub. L. 109–162, title XI, § 1115(c), Jan. 5, 2006, 119 Stat. 3104.)

Editorial Notes
Codification
Section was formerly classified to section 3789g of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 812 of Pub. L. 90–351 was classified to section 3789a of Title 42, The Public Health and Welfare, prior to repeal by section 609B(e) of Pub. L. 98–473.

Amendments2006—Subsec. (a). Pub. L. 109–162 substituted “No” for “Except as provided by Federal law other than this chapter, no”.
1984—Subsecs. (b), (c). Pub. L. 98–473, 609B(k), substituted “Office of Justice Programs” for “Office of Justice Assistance, Research, and Statistics”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by section 609B(k) of Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.

ConstructionTerms “this chapter” and “this section”, as such terms appear in this section, deemed to be references to chapter 501 and section 50105 of this title, respectively, and reference to the Office of Justice Programs in this section deemed to be a reference to the Attorney General, see section 50105 of this title.



§ 10232. Administration of juvenile delinquency programs
The Director of the National Institute of Justice and the Director of the Bureau of Justice Statistics shall work closely with the Administrator of the Office of Juvenile Justice and Delinquency Prevention in developing and implementing programs in the juvenile justice and delinquency prevention field.
(Pub. L. 90–351, title I, § 813, formerly § 820, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1214; renumbered § 813 and amended Pub. L. 98–473, title II, § 609B(f), (m), Oct. 12, 1984, 98 Stat. 2093, 2096.)

Editorial Notes
Codification
Section was formerly classified to section 3789i of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 813 of Pub. L. 90–351 was classified to section 3789b of Title 42, The Public Health and Welfare, prior to repeal by section 609B(e) of Pub. L. 98–473.

Amendments1984—Pub. L. 98–473, § 609B(m), struck out subsec. (a) relating to programs concerned with juvenile delinquency and administered by the Law Enforcement Assistance Administration and struck out subsec. (b) designation.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by section 609B(m) of Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.



§ 10233. Prohibition on land acquisition
No funds under this chapter shall be used for land acquisition.
(Pub. L. 90–351, title I, § 814, formerly § 821, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1214; renumbered § 814, Pub. L. 98–473, title II, § 609B(f), Oct. 12, 1984, 98 Stat. 2093.)

Editorial Notes
Codification
Section was formerly classified to section 3789j of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 814 of Pub. L. 90–351 was classified to section 3789c of Title 42, The Public Health and Welfare, prior to repeal by section 609B(e) of Pub. L. 98–473.



§ 10234. Prohibition on use of Central Intelligence Agency services
Notwithstanding any other provision of this chapter, no use will be made of services, facilities, or personnel of the Central Intelligence Agency.
(Pub. L. 90–351, title I, § 815, formerly § 822, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1214; renumbered § 815, Pub. L. 98–473, title II, § 609B(f), Oct. 12, 1984, 98 Stat. 2093.)

Editorial Notes
Codification
Section was formerly classified to section 3789k of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 815 of Pub. L. 90–351 was renumbered section 809 and is classified to section 10228 of this title.



§ 10235. Indian liability waiver
Where a State does not have an adequate forum to enforce grant provisions imposing liability on Indian tribes, the Assistant Attorney General is authorized to waive State liability and may pursue such legal remedies as are necessary.
(Pub. L. 90–351, title I, § 816, formerly § 823, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1214; renumbered § 816 and amended Pub. L. 98–473, title II, § 609B(f), (n), Oct. 12, 1984, 98 Stat. 2093, 2096.)

Editorial Notes
Codification
Section was formerly classified to section 3789l of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 816 of Pub. L. 90–351 was renumbered section 810 and is classified to section 10229 of this title.

Amendments1984—Pub. L. 98–473, § 609B(n), substituted “Assistant Attorney General” for “Administration”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by section 609B(n) of Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.



§ 10236. District of Columbia matching fund source
Funds appropriated by the Congress for the activities of any agency of the District of Columbia government or the United States Government performing law enforcement functions in and for the District of Columbia may be used to provide the non-Federal share of the cost of programs or projects funded under this chapter.
(Pub. L. 90–351, title I, § 817, formerly § 824, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1214; renumbered § 817, Pub. L. 98–473, title II, § 609B(f), Oct. 12, 1984, 98 Stat. 2093.)

Editorial Notes
Codification
Section was formerly classified to section 3789m of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 817 of Pub. L. 90–351 was renumbered section 811 and is classified to section 10230 of this title.



§ 10237. Limitation on civil justice matters
Authority of any entity established under this chapter shall extend to civil justice matters only to the extent that such civil justice matters bear directly and substantially upon criminal justice matters or are inextricably intertwined with criminal justice matters.
(Pub. L. 90–351, title I, § 818, formerly § 825, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1214; renumbered § 818, Pub. L. 98–473, title II, § 609B(f), Oct. 12, 1984, 98 Stat. 2093.)

Editorial Notes
Codification
Section was formerly classified to section 3789n of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 818 of Pub. L. 90–351 was renumbered section 812 and is classified to section 10231 of this title.



§ 10238. Accountability and oversight(a) Report by grant recipientsThe Attorney General or Secretary of Health and Human Services, as applicable, shall require grantees under any program authorized or reauthorized by this division or an amendment made by this division to report on the effectiveness of the activities carried out with amounts made available to carry out that program, including number of persons served, if applicable, numbers of persons seeking services who could not be served and such other information as the Attorney General or Secretary may prescribe.


(b) Report to CongressThe Attorney General or Secretary of Health and Human Services, as applicable, shall report biennially to the Committees on the Judiciary of the House of Representatives and the Senate on the grant programs described in subsection (a), including the information contained in any report under that subsection.


(Pub. L. 106–386, div. B, § 1003, Oct. 28, 2000, 114 Stat. 1491.)

Editorial Notes

References in TextThis division, referred to in subsec. (a), is division B of Pub. L. 106–386, Oct. 28, 2000, 114 Stat. 1491, known as the Violence Against Women Act of 2000. For complete classification of division B to the Code, see Short Title of 2000 Act note set out under section 10101 of this title and Tables.

Codification
Section was enacted as part of the Violence Against Women Act of 2000, and also as part of the Victims of Trafficking and Violence Protection Act of 2000, and not as part of title I of the Omnibus Crime Control and Safe Streets Act of 1968 which comprises this chapter.
Section was formerly classified to section 3789p of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER VIII—DEFINITIONS
§ 10251. General provisions(a) DefinitionsAs used in this chapter—(1) “criminal justice” means activities pertaining to crime prevention, control, or reduction, or the enforcement of the criminal law, including, but not limited to, police efforts to prevent, control, or reduce crime or to apprehend criminals, including juveniles, activities of courts having criminal jurisdiction, and related agencies (including but not limited to prosecutorial and defender services, juvenile delinquency agencies and pretrial service or release agencies), activities of corrections, probation, or parole authorities and related agencies assisting in the rehabilitation, supervision, and care of criminal offenders, and programs relating to the prevention, control, or reduction of narcotic addiction and juvenile delinquency;

(2) “State” means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands: Provided, That for the purposes of section 10156(a) of this title, American Samoa and the Commonwealth of the Northern Mariana Islands shall be considered as one state 11 So in original. Probably should be capitalized. and that for these purposes 67 per centum of the amounts allocated shall be allocated to American Samoa, and 33 per centum to the Commonwealth of the Northern Mariana Islands.22 So in original. The period probably should be a semicolon.

(3) “unit of local government” means—(A) any city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State;

(B) any law enforcement district or judicial enforcement district that—(i) is established under applicable State law; and

(ii) has the authority to, in a manner independent of other State entities, establish a budget and impose taxes;


(C) an Indian Tribe that performs law enforcement functions, as determined by the Secretary of the Interior; or

(D) for the purposes of assistance eligibility, any agency of the government of the District of Columbia or the Federal Government that performs law enforcement functions in and for—(i) the District of Columbia; or

(ii) any Trust Territory of the United States;



(4) “construction” means the erection, acquisition, renovation, repairs, remodeling, or expansion of new or existing buildings or other physical facilities, and the acquisition or installation of initial equipment therefor;

(5) “combination” as applied to States or units of local government means any grouping or joining together of such States or units for the purpose of preparing, developing, or implementing a criminal justice program, plan, or project;

(6) “public agency” means any State, unit of local government, combination of such States or units, or any department, agency, or instrumentality of any of the foregoing;

(7) “correctional facility” means any place for the confinement or rehabilitation of offenders or individuals charged with or convicted of criminal offenses;

(8) “correctional facility project” means a project for the construction, replacement, alteration or expansion of a prison or jail for the purpose of relieving overcrowding or substandard conditions;

(9) “criminal history information” includes records and related data, contained in an automated or manual criminal justice informational system, compiled by law enforcement agencies for the purpose of identifying criminal offenders and alleged offenders and maintaining as to such persons records of arrests, the nature and disposition of criminal charges, sentencing, confinement, rehabilitation, and release;

(10) “evaluation” means the administration and conduct of studies and analyses to determine the impact and value of a project or program in accomplishing the statutory objectives of this chapter;

(11) “neighborhood or community-based organizations” means organizations, including faith-based, that are representative of communities or significant segments of communities;

(12) “chief executive” means the highest official of a State or local jurisdiction;

(13) “cost of construction” means all expenses found by the Director to be necessary for the construction of the project, including architect and engineering fees, but excluding land acquisition costs;

(14) “population” means total resident population based on data compiled by the United States Bureau of the Census and referable to the same point or period in time;

(15) “Attorney General” means the Attorney General of the United States or his designee;

(16) “court of last resort” means that State court having the highest and final appellate authority of the State. In States having two or more such courts, court of last resort shall mean that State court, if any, having highest and final appellate authority, as well as both administrative responsibility for the State’s judicial system and the institutions of the State judicial branch and rulemaking authority. In other States having two or more courts with highest and final appellate authority, court of last resort shall mean the highest appellate court which also has either rulemaking authority or administrative responsibility for the State’s judicial system and the institutions of the State judicial branch. Except as used in the definition of the term “court of last resort” the term “court” means a tribunal recognized as a part of the judicial branch of a State or of its local government units;

(17) “institution of higher education” means any such institution as defined by section 1001 of title 20, subject, however, to such modifications and extensions as the Office may determine to be appropriate;

(18) “white-collar crime” means an illegal act or series of illegal acts committed by nonphysical means and by concealment or guile, to obtain money or property, to avoid the payment or loss of money or property, or to obtain business or personal advantage;

(19) “proven effectiveness” means that a program, project, approach, or practice has been shown by analysis of performance and results to make a significant contribution to the accomplishment of the objectives for which it was undertaken or to have a significant effect in improving the condition or problem it was undertaken to address;

(20) “record of proven success” means that a program, project, approach, or practice has been demonstrated by evaluation or by analysis of performance data and information to be successful in a number of jurisdictions or over a period of time in contributing to the accomplishment of objectives or to improving conditions identified with the problem, to which it is addressed;

(21) “high probability of improving the criminal justice system” means that a prudent assessment of the concepts and implementation plans included in a proposed program, project, approach, or practice, together with an assessment of the problem to which it is addressed and of data and information bearing on the problem, concept, and implementation plan, provides strong evidence that the proposed activities would result in identifiable improvements in the criminal justice system if implemented as proposed;

(22) “correctional option” includes community-based incarceration, weekend incarceration, boot camp prison, electronic monitoring of offenders, intensive probation, and any other innovative punishment designed to have the greatest impact on offenders who can be punished more effectively in an environment other than a traditional correctional facility;

(23) “boot camp prison” includes a correctional facility in which inmates are required to participate in a highly regimented program that provides strict discipline, physical training, and hard labor, together with extensive rehabilitative activities and with educational, job training, and drug treatment support;

(24) the term “young offender” means a non-violent first-time offender or a non-violent offender with a minor criminal record who is 22 years of age or younger (including juveniles);

(25) the term “residential substance abuse treatment program” means a course of individual and group activities, lasting between 6 and 12 months, in residential treatment facilities set apart from the general prison population—(A) directed at the substance abuse problems of the prisoner; and

(B) intended to develop the prisoner’s cognitive, behavioral, social, vocational, and other skills so as to solve the prisoner’s substance abuse and related problems;


(26) the term “Indian Tribe” has the meaning given the term “Indian tribe” in section 5304(e) of title 25;

(27) the term “private person” means any individual (including an individual acting in his official capacity) and any private partnership, corporation, association, organization, or entity (or any combination thereof); and

(28) the term “hearing examiner” includes any medical or claims examiner.


(b) Data basis for definitions; reflection of technical changes or modificationsWhere appropriate, the definitions in subsection (a) shall be based, with respect to any fiscal year, on the most recent data compiled by the United States Bureau of the Census and the latest published reports of the Office of Management and Budget available ninety days prior to the beginning of such fiscal year. The Office may by regulation change or otherwise modify the meaning of the terms defined in subsection (a) in order to reflect any technical change or modification thereof made subsequent to such date by the United States Bureau of the Census or the Office of Management and Budget.


(c) Designation of public agencies for undertaking a program or projectOne or more public agencies, including existing local public agencies, may be designated by the chief executive officer of a State or a unit of local government to undertake a program or project in whole or in part.


(Pub. L. 90–351, title I, § 901, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1216; amended Pub. L. 98–473, title II, § 609C, Oct. 12, 1984, 98 Stat. 2096; Pub. L. 99–396, § 7, Aug. 27, 1986, 100 Stat. 839; Pub. L. 100–690, title VI, § 6092(b), Nov. 18, 1988, 102 Stat. 4339; Pub. L. 101–219, title II, § 206, Dec. 12, 1989, 103 Stat. 1874; Pub. L. 101–647, title XVIII, § 1801(c), Nov. 29, 1990, 104 Stat. 4849; Pub. L. 103–322, title II, § 20201(c), title III, § 32101(c), title XXXIII, § 330001(d), (h)(13), Sept. 13, 1994, 108 Stat. 1822, 1900, 2138, 2140; Pub. L. 105–244, title I, § 102(a)(13)(D), Oct. 7, 1998, 112 Stat. 1620; Pub. L. 105–277, div. A, § 101(b) [title I, § 129(b)], Oct. 21, 1998, 112 Stat. 2681–50, 2681–76; Pub. L. 109–162, title XI, §§ 1111(c)(2)(F), 1156, Jan. 5, 2006, 119 Stat. 3102, 3114; Pub. L. 112–239, div. A, title X, § 1086(b)(1)(A), Jan. 2, 2013, 126 Stat. 1964.)

Editorial Notes
Codification
Section was formerly classified to section 3791 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.
Another section 901 of Pub. L. 90–351, title IV, June 19, 1968, 82 Stat. 225, is classified as a note under section 921 of Title 18, Crimes and Criminal Procedure.

Amendments2013—Subsec. (a)(28). Pub. L. 112–239 added par. (28).
2006—Subsec. (a)(2). Pub. L. 109–162, § 1111(c)(2)(F), which directed the substitution of “for the purposes of section 3755(a) of this title” for “for the purposes of section 3756(a) of this title”, was executed by making the substitution for “for the purpose of section 3756(a) of this title”, to reflect the probable intent of Congress.
Subsec. (a)(3)(C). Pub. L. 109–162, § 1156(1), struck out “(as that term is defined in section 5603 of this title)” after “an Indian Tribe”.
Subsec. (a)(5). Pub. L. 109–162, § 1156(2), substituted “program, plan, or project” for “program or project”.
Subsec. (a)(11). Pub. L. 109–162, § 1156(3), substituted “, including faith-based, that” for “which”.
Subsec. (a)(26), (27). Pub. L. 109–162, § 1156(4), added pars. (26) and (27).
1998—Subsec. (a)(3). Pub. L. 105–277, which directed the general amendment of par. (3) of this section, was executed to subsec. (a)(3) of this section, to reflect the probable intent of Congress. Prior to amendment, subsec. (a)(3) read as follows: “ ‘unit of local government’ means any city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State, an Indian tribe which performs law enforcement functions as determined by the Secretary of the Interior, or, for the purpose of assistance eligibility, any agency of the District of Columbia government or the United States Government performing law enforcement functions in and for the District of Columbia, and the Trust Territory of the Pacific Islands;”.
Subsec. (a)(17). Pub. L. 105–244, which directed amendment of par. (17) of this section by substituting “1001” for “1141(a)”, was executed to subsec. (a)(17) of this section, to reflect the probable intent of Congress.
1994—Subsec. (a)(3). Pub. L. 103–322, § 330001(h)(13), substituted “Columbia, and” for “Columbia and,”.
Subsec. (a)(21). Pub. L. 103–322, §§ 20201(c)(1), 330001(d), amended par. (21) identically, inserting a semicolon at end.
Subsec. (a)(22). Pub. L. 103–322, § 20201(c)(2), struck out “and” at end.
Subsec. (a)(23). Pub. L. 103–322, § 32101(c)(1), which directed the striking out of “and” at end of par. (23), could not be executed because the word “and” did not appear at end of par. (23).
Pub. L. 103–322, § 20201(c)(3), substituted a semicolon for period at end.
Subsec. (a)(24). Pub. L. 103–322, § 32101(c)(2), substituted “; and” for period at end.
Pub. L. 103–322, § 20201(c)(4), added par. (24).
Subsec. (a)(25). Pub. L. 103–322, § 32101(c)(3), added par. (25).
1990—Subsec. (a)(22), (23). Pub. L. 101–647 added pars. (22) and (23).
1989—Subsec. (a)(2). Pub. L. 101–219 substituted “Provided, That for the purpose of section 3756(a) of this title, American Samoa and the Commonwealth of the Northern Mariana Islands shall be considered as one state and that for these purposes 67 per centum of the amounts allocated shall be allocated to American Samoa, and 33 per centum to the Commonwealth of the Northern Mariana Islands.” for “Provided, That for the purposes of section 3756(a) of this title American Samoa, Guam, and the Northern Mariana Islands shall be considered as one State and that, for these purposes, 33 per centum of the amounts allocated shall be allocated to American Samoa, 50 per centum to Guam, and 17 per centum to the Northern Mariana Islands;”.
1988—Subsec. (a)(2). Pub. L. 100–690 substituted “section 3756(a)” for “section 3747(a)”.
1986—Subsec. (a)(2). Pub. L. 99–396, § 7(1), included American Samoa, Guam, and the Northern Mariana Islands in definition of “State” and inserted proviso directing that for purposes of section 3747(a) of this title American Samoa, Guam, and the Northern Mariana Islands shall be considered as one State.
Subsec. (a)(3). Pub. L. 99–396, § 7(2), substituted “and” for “, Guam, American Samoa” after “in and for the District of Columbia” and struck out “, or the Commonwealth of the Northern Mariana Islands” after “Trust Territory of the Pacific Islands”.
1984—Subsec. (a)(2). Pub. L. 98–473, § 609C(b)(1), struck out references to Guam, American Samoa, the Trust Territory of the Pacific Islands, and the Commonwealth of the Northern Mariana Islands.
Subsec. (a)(3). Pub. L. 98–473, § 609C(b)(2), inserted references to Guam, American Samoa, the Trust Territory of the Pacific Islands, and the Commonwealth of the Northern Mariana Islands.
Subsec. (a)(4). Pub. L. 98–473, § 609C(b)(3), extended definition of “construction” to include renovation, repairs, and remodeling and struck out previous exclusion of such items from definition.
Subsec. (a)(7). Pub. L. 98–473, § 609C(b)(4), substituted “correctional facility” for “correctional institution or facility”.
Subsec. (a)(8). Pub. L. 98–473, § 609C(b)(5), substituted definition of “correctional facility project” for “comprehensive”.
Subsec. (a)(13). Pub. L. 98–473, § 609C(b)(6), substituted definition of “cost of construction” for “municipality”.
Subsecs. (a)(17), (b). Pub. L. 98–473, § 609C(a), substituted “Office” for “Administration”.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentPub. L. 112–239, div. A, title X, § 1086(d), Jan. 2, 2013, 126 Stat. 1969, as amended by Pub. L. 113–66, div. A, title X, § 1091(b)(7), Dec. 26, 2013, 127 Stat. 876; Pub. L. 114–326, § 2(c), Dec. 16, 2016, 130 Stat. 1973, provided that:
“(1) In general.—Except as provided in paragraph (2), the amendments made by this section [see Tables for classification] shall—“(A) take effect on the date of enactment of this Act [Jan. 2, 2013]; and

“(B) apply to any matter pending, before the Bureau of Justice Assistance or otherwise, on the date of enactment of this Act, or filed (consistent with pre-existing effective dates) or accruing after that date.


“(2) Exceptions.—“(A) Rescue squads and ambulance crews.—For a member of a rescue squad or ambulance crew (as defined in section 1204(7) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 [34 U.S.C. 10284(7)], as amended by this section), the amendments made to section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b) [now 34 U.S.C. 10284] by this Act shall apply to injuries sustained on or after June 1, 2009.

“(B) Heart attacks, strokes, and vascular ruptures.—Section 1201(k) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 [34 U.S.C. 10281(k)], as amended by this section, shall apply to heart attacks, strokes, and vascular ruptures sustained on or after December 15, 2003.”




[Pub. L. 114–326, § 2(c)(1)(A), and Pub. L. 113–66, § 1091(b)(7), made identical amendments to section 1086(d) of Pub. L. 112–239 by substituting “paragraph (2)” for “paragraph (1)” in par. (1), effective on the same date. See below.]
[Pub. L. 114–326, § 2(c), Dec. 16, 2016, 130 Stat. 1973, provided in part that the amendment made by section 2(c) is effective as if enacted on Jan. 2, 2013.]
[Pub. L. 113–66, div. A, title X, § 1091(b), Dec. 26, 2013, 127 Stat. 876, provided in part that the amendment made by section 1091(b)(7) is effective as of Jan. 2, 2013, and as if included in Pub. L. 112–239 as enacted.]

Effective Date of 2006 AmendmentAmendment by section 1111(c)(2)(F) of Pub. L. 109–162 applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as a note under section 10151 of this title.

Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.




SUBCHAPTER IX—FUNDING
§ 10261. Authorization of appropriations(a)(1) There is authorized to be appropriated $30,000,000 for fiscal year 1992 and $33,000,000 for each of the fiscal years 1994 and 1995 to carry out the functions of the Bureau of Justice Statistics.

(2) There is authorized to be appropriated $30,000,000 for fiscal year 1992 and $33,000,000 for each of the fiscal years 1994 and 1995 to carry out the functions of the National Institute of Justice.

(3) There are authorized to be appropriated such sums as may be necessary for fiscal year 1992 and $28,000,000 for each of the fiscal years 1994 and 1995 to carry out the remaining functions of the Office of Justice Programs and the Bureau of Justice Assistance other than functions under subchapters IV, V, part F,11 See References in Text note below. subchapters VI, XI, XII, XIII, XIV, XV, XVI, XVII, XVIII, XIX, XX, part V,1 subchapters XXII, and XXIII or 22 So in original. XXX.

(4) There are authorized to be appropriated for each fiscal year such sums as may be necessary to carry out subchapter XI of this chapter.

(5) There are authorized to be appropriated such sums as may be necessary for fiscal year 1992 and $1,000,000,000 for each of the fiscal years 1994 and 1995 to carry out the programs under subchapters IV and V (other than subpart 2 of part B) 33 So in original. Phrase “(other than subpart 2 of part B)” probably should not appear. (other than subpart 1 of part B of subchapter V) of this chapter.

(6) There are authorized to be appropriated such sums as may be necessary for fiscal year 1992, $245,000,000 for fiscal year 1993, and such sums as may be necessary for fiscal year 44 So in original. Probably should be “years”. 1994 and 1995 to carry out subpart 1 of part B of subchapter V of this chapter.

(7) There is authorized to be appropriated to carry out subchapter XIII $1,000,000 for each of fiscal years 2001 through 2005.

(8) There are authorized to be appropriated such sums as may be necessary for fiscal year 1992, $16,500,000 for fiscal year 1993, and such sums as may be necessary for fiscal year 4 1994 and 1995.

(9) There are authorized to be appropriated to carry out subchapter XIV—(A) $24,000,000 for fiscal year 1996;

(B) $40,000,000 for fiscal year 1997;

(C) $50,000,000 for fiscal year 1998;

(D) $60,000,000 for fiscal year 1999; and

(E) $66,000,000 for fiscal year 2000.


(10) There are 55 So in original. Probably should be “is”. authorized to be appropriated $10,000,000 for each of the fiscal years 1994, 1995, and 1996 to carry out projects under subchapter XV.

(11)(A) There are authorized to be appropriated to carry out subchapter XVI, to remain available until expended $1,047,119,000 for each of fiscal years 2006 through 2009.

(B) Of funds available under subchapter XVI in any fiscal year, up to 3 percent may be used for technical assistance under section 10381(d) of this title or for evaluations or studies carried out or commissioned by the Attorney General in furtherance of the purposes of subchapter XVI. Of the remaining funds, 50 percent shall be allocated for grants pursuant to applications submitted by units of local government or law enforcement agencies having jurisdiction over areas with populations exceeding 150,000 or by public and private entities that serve areas with populations exceeding 150,000, and 50 percent shall be allocated for grants pursuant to applications submitted by units of local government or law enforcement agencies having jurisdiction over areas with populations 150,000 or less or by public and private entities that serve areas with populations 150,000 or less. In view of the extraordinary need for law enforcement assistance in Indian country, an appropriate amount of funds available under subchapter XVI shall be made available for grants to Indian tribal governments or tribal law enforcement agencies.


(16) 66 So in original. No pars. (12) to (15) have been enacted. There are authorized to be appropriated to carry out projects under subchapter XVII—(A) $20,000,000 for fiscal year 1996;

(B) $25,000,000 for fiscal year 1997;

(C) $30,000,000 for fiscal year 1998;

(D) $35,000,000 for fiscal year 1999; and

(E) $40,000,000 for fiscal year 2000.


(17) There are authorized to be appropriated to carry out the projects under subchapter XVIII—(A) $27,000,000 for fiscal year 1996;

(B) $36,000,000 for fiscal year 1997;

(C) $63,000,000 for fiscal year 1998;

(D) $72,000,000 for fiscal year 1999; and

(E) $72,000,000 for fiscal year 2000.


(18) There is authorized to be appropriated to carry out subchapter XIX $222,000,000 for each of fiscal years 2014 through 2018.

(19) There is authorized to be appropriated to carry out subchapter XX $73,000,000 for each of fiscal years 2014 through 2018. Funds appropriated under this paragraph shall remain available until expended.

(20) There are authorized to be appropriated to carry out part V,1 $10,000,000 for each of fiscal years 2001 through 2004.

(21) There are authorized to be appropriated to carry out subchapter XXII, $7,500,000 for each of fiscal years 2020 through 2024.

(22) There are authorized to be appropriated to carry out subchapter XXIII—(1) 77 Numbering so in original. $1,000,000 for fiscal year 1996;

(2) 7 $3,000,000 for fiscal year 1997;

(3) 7 $5,000,000 for fiscal year 1998;

(4) 7 $13,500,000 for fiscal year 1999; and

(5) 7 $17,500,000 for fiscal year 2000.


(23) There is authorized to be appropriated to carry out subchapter XXIV, $30,000,000 for fiscal year 2020, and each fiscal year thereafter.

(24) There are authorized to be appropriated to carry out subchapter XXVII, to remain available until expended—(A) $35,000,000 for fiscal year 2001;

(B) $85,400,000 for fiscal year 2002;

(C) $134,733,000 for fiscal year 2003;

(D) $128,067,000 for fiscal year 2004;

(E) $56,733,000 for fiscal year 2005;

(F) $42,067,000 for fiscal year 2006;

(G) $20,000,000 for fiscal year 2007;

(H) $20,000,000 for fiscal year 2008;

(I) $20,000,000 for fiscal year 2009; and

(J) $13,500,000 for fiscal year 2017;

(K) $18,500,000 for fiscal year 2018;

(L) $19,000,000 for fiscal year 2019;

(M) $21,000,000 for fiscal year 2020; and

(N) $23,000,000 for fiscal year 2021.


(25)(A) Except as provided in subparagraph (C), there is authorized to be appropriated to carry out subchapter XXX $75,000,000 for each of fiscal years 2018 through 2023.

(B) The Attorney General shall reserve not less than 1 percent and not more than 4.5 percent of the sums appropriated for this program in each fiscal year for research and evaluation of this program.

(C) No funds made available to carry out subchapter XXX shall be expended if the Attorney General fails to submit the report required to be submitted under section 2401(c) of title II of Division B of the 21st Century Department of Justice Appropriations Authorization Act.1


(26) There are authorized to be appropriated to carry out subchapter XXVIII $10,000,000 for each of fiscal years 2009 and 2010.

(27) There are authorized to be appropriated to carry out subchapter XXXVIII $103,000,000 for each of fiscal years 2017 and 2018, and $330,000,000 for each of fiscal years 2019 through 2023.

(28) There are authorized to be appropriated to carry out section 10741(a)(4) 1 of subchapter XL $5,000,000 for each of fiscal years 2019, 2020, 2021, 2022, and 2023.


(b) Funds appropriated for any fiscal year may remain available for obligation until expended.

(c) Notwithstanding any other provision of law, no funds appropriated under this section for subchapter V of this chapter may be transferred or reprogrammed for carrying out any activity which is not authorized under such subchapter.

(Pub. L. 90–351, title I, § 1001, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1218; amended Pub. L. 98–473, title II, § 609D(a), Oct. 12, 1984, 98 Stat. 2097; Pub. L. 99–570, title I, § 1552(c), Oct. 27, 1986, 100 Stat. 3207–46; Pub. L. 100–690, title VI, § 6093, Nov. 18, 1988, 102 Stat. 4339; Pub. L. 101–647, title II, § 241(c), title VIII, § 801(b), title XVIII, § 1801(e), title XXVIII, § 2801, Nov. 29, 1990, 104 Stat. 4814, 4826, 4849, 4912; Pub. L. 102–521, § 4(c), Oct. 25, 1992, 106 Stat. 3406; Pub. L. 102–534, § 1, Oct. 27, 1992, 106 Stat. 3524; Pub. L. 103–322, title I, § 10003(c), title II, § 20201(d), title III, § 32101(d), title IV, §§ 40121(c), 40156(c)(1), 40231(c), title V, § 50001(c), title XVIII, § 180101(a), title XXI, §§ 210201(c), 210302(c)(3), 210601, title XXXIII, § 330001(b)(3), (h)(14), Sept. 13, 1994, 108 Stat. 1814, 1823, 1901, 1916, 1923, 1934, 1958, 2045, 2064, 2068, 2073, 2138, 2140; Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(b)(1)(B)(i)], Apr. 26, 1996, 110 Stat. 1321, 1321–21; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327; Pub. L. 105–181, § 3(b), June 16, 1998, 112 Stat. 515; Pub. L. 106–386, div. B, title I, §§ 1103(a), 1104, title III, § 1302(c), Oct. 28, 2000, 114 Stat. 1495, 1497, 1511; Pub. L. 106–515, § 3(c), Nov. 13, 2000, 114 Stat. 2403; Pub. L. 106–517, § 3(f), Nov. 13, 2000, 114 Stat. 2409; Pub. L. 106–561, § 2(c)(2)(A), Dec. 21, 2000, 114 Stat. 2791; Pub. L. 107–273, div. B, title II, § 2302, Nov. 2, 2002, 116 Stat. 1798; Pub. L. 108–372, § 4, Oct. 25, 2004, 118 Stat. 1755; Pub. L. 108–405, title III, § 311(c), (d), Oct. 30, 2004, 118 Stat. 2277; Pub. L. 109–162, title I, §§ 101(a), 102(a), title XI, §§ 1116, 1142(b), 1163(c), Jan. 5, 2006, 119 Stat. 2972, 2975, 3104, 3110, 3120; Pub. L. 109–177, title VII, § 752, Mar. 9, 2006, 120 Stat. 273; Pub. L. 110–199, title I, § 112(b), Apr. 9, 2008, 122 Stat. 674; Pub. L. 110–421, § 2, Oct. 15, 2008, 122 Stat. 4778; Pub. L. 113–4, title I, §§ 101(1), 102(b), Mar. 7, 2013, 127 Stat. 64, 73; Pub. L. 114–155, § 2, May 16, 2016, 130 Stat. 389; Pub. L. 114–198, title II, § 201(a)(2), July 22, 2016, 130 Stat. 714; Pub. L. 114–324, § 9(b), Dec. 16, 2016, 130 Stat. 1955; Pub. L. 115–271, title VIII, §§ 8092, 8206, Oct. 24, 2018, 132 Stat. 4103, 4113; Pub. L. 115–391, title V, § 502(c)(3), Dec. 21, 2018, 132 Stat. 5229; Pub. L. 116–18, § 1(a), May 23, 2019, 133 Stat. 869; Pub. L. 116–32, § 3, July 25, 2019, 133 Stat. 1037.)

Editorial Notes

References in TextPart F, referred to in subsec. (a)(3), is part F of title I of Pub. L. 90–351, which was classified to subchapter VI (§§ 3769 to 3769d) of chapter 46 of Title 42, The Public Health and Welfare, prior to repeal by Pub. L. 109–162, title XI, § 1154(a), Jan. 5, 2006, 119 Stat. 3113.
Part V, referred to in subsec. (a)(3), (20), is former part V of title I of Pub. L. 90–351, which was classified to former subchapter XII–J (§§ 3796ii to 3796ii–8) of chapter 46 of Title 42, The Public Health and Welfare, prior to repeal by Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(b)(1)(A)], Apr. 26, 1996, 110 Stat. 1321, 1321–21; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327. Subsequently, a new Part V was enacted by Pub. L. 106–515, § 3(a), Nov. 13, 2000, 114 Stat. 2399, and is classified to subchapter XXI of this chapter.
Section 2401(c) of title II of Division B of the 21st Century Department of Justice Appropriations Authorization Act, referred to in subsec. (a)(25)(C), probably means section 2301(c) of title II of div. B of Pub. L. 107–273, Nov. 2, 2002, 116 Stat. 1798, which is not classified to the Code. Pub. L. 107–273 does not contain a section 2401.
Section 10741(a)(4) of subchapter XL, referred to in subsec. (a)(28), was in the original “section 3031(a)(4) of part NN”, and was translated as meaning section 3041(a)(4) of part NN of title I of Pub. L. 90–351, to reflect the probable intent of Congress. Part NN only comprises section 3041.

Codification
Section was formerly classified to section 3793 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.
Another section 1001 of Pub. L. 90–351 enacted section 7313 of Title 5, Government Organization and Employees.

Amendments2019—Subsec. (a)(21). Pub. L. 116–32 amended par. (21) generally. Prior to amendment, par. (21) authorized appropriations for fiscal years 1996 to 2000 to carry out subchapter XXII.
Subsec. (a)(23). Pub. L. 116–18 substituted “subchapter XXIV, $30,000,000 for fiscal year 2020, and each fiscal year thereafter.” for “subchapter XXIV, $25,000,000 for each of fiscal years 2016 through 2020.”
2018—Subsec. (a)(25)(A). Pub. L. 115–271, § 8206, substituted “Except as provided in subparagraph (C), there is authorized to be appropriated to carry out subchapter XXX $75,000,000 for each of fiscal years 2018 through 2023.” for “Except as provided in subparagraph (C), there are authorized to be appropriated to carry out subchapter XXX—
“(i) $50,000,000 for fiscal year 2002;
“(ii) $54,000,000 for fiscal year 2003;
“(iii) $58,000,000 for fiscal year 2004; and
“(iv) $60,000,000 for fiscal year 2005.
“(v) $70,000,000 for each of fiscal years 2007 and 2008.
“(v) $70,000,000 for fiscal year 2006.”
Subsec. (a)(27). Pub. L. 115–271, § 8092, substituted “and 2018, and $330,000,000 for each of fiscal years 2019 through 2023” for “through 2021”.
Subsec. (a)(28). Pub. L. 115–391, § 502(c)(3), added par. (28).
2016—Subsec. (a)(23). Pub. L. 114–155 amended par. (23) generally. Prior to amendment, par. (23) read as follows: “There are authorized to be appropriated to carry out subchapter XII–M of this chapter, $25,000,000 for each of fiscal years 1999 through 2001, and $50,000,000 for each of fiscal years 2002 through 2012.”
Subsec. (a)(24)(J) to (N). Pub. L. 114–324 added subpars. (J) to (N).
Subsec. (a)(27). Pub. L. 114–198 added par. (27).
2013—Subsec. (a)(18). Pub. L. 113–4, § 101(1), substituted “$222,000,000 for each of fiscal years 2014 through 2018” for “$225,000,000 for each of fiscal years 2007 through 2011”.
Subsec. (a)(19). Pub. L. 113–4, § 102(b), substituted “$73,000,000 for each of fiscal years 2014 through 2018.” for “$75,000,000 for each of fiscal years 2007 through 2011.” and struck out second period at end.
2008—Subsec. (a)(23). Pub. L. 110–421 substituted “2012” for “2009”.
Subsec. (a)(26). Pub. L. 110–199 added par. (26).
2006—Subsec. (a)(11)(A). Pub. L. 109–162, § 1163(c)(1), substituted provisions authorizing appropriations for fiscal years 2006 through 2009 for provisions authorizing appropriations for fiscal years 1995 through 2000.
Subsec. (a)(11)(B). Pub. L. 109–162, § 1163(c)(2), substituted “section 3796dd(d) of this title” for “section 3796dd(f) of this title” and struck out “Of the funds available in relation to grants under subchapter XII–E of this chapter, at least 85 percent shall be applied to grants for the purposes specified in section 3796dd(b) of this title, and no more than 15 percent may be applied to other grants in furtherance of the purposes of subchapter XII–E of this chapter.” after second sentence.
Subsec. (a)(18). Pub. L. 109–162, § 101(a), substituted “$225,000,000 for each of fiscal years 2007 through 2011” for “$185,000,000 for each of fiscal years 2001 through 2005”.
Subsec. (a)(19). Pub. L. 109–162, § 102(a), substituted “$75,000,000 for each of fiscal years 2007 through 2011. Funds appropriated under this paragraph shall remain available until expended.” for “$65,000,000 for each of fiscal years 2001 through 2005”.
Subsec. (a)(23). Pub. L. 109–162, § 1116, substituted “2009” for “2007”.
Subsec. (a)(25)(A)(v). Pub. L. 109–177, which directed amendment of par. (25)(A) of this section by adding cl. (v), relating to fiscal year 2006, at end, was executed by adding that cl. (v) at end of subsec. (a)(25)(A) of this section, to reflect the probable intent of Congress.
Pub. L. 109–162, § 1142(b), which directed amendment of par. (25)(A) of this section by adding cl. (v), relating to fiscal years 2007 and 2008, at end, was executed by adding cl. (v) at end of subsec. (a)(25)(A) of this section, to reflect the probable intent of Congress.
2004—Subsec. (a)(23). Pub. L. 108–372 substituted “2007” for “2004”.
Subsec. (a)(24). Pub. L. 108–405, § 311(d), realigned margins.
Subsec. (a)(24)(G) to (I). Pub. L. 108–405, § 311(c), added subpars. (G) to (I).
Subsec. (a)(25). Pub. L. 108–405, § 311(d), realigned margins.
2002—Subsec. (a)(3). Pub. L. 107–273, § 2302(1), inserted “or XVI” after “and XII–L”.
Subsec. (a)(25). Pub. L. 107–273, § 2302(2), added par. (25).
2000—Subsec. (a)(7). Pub. L. 106–386, § 1302(c), added par. (7) and struck out former par. (7) which read as follows: “There are authorized to be appropriated to carry out subchapter XII–B of this chapter—
“(A) $250,000 for fiscal year 1996;
“(B) $1,000,000 for fiscal year 1997;
“(C) $1,000,000 for fiscal year 1998;
“(D) $1,000,000 for fiscal year 1999; and
“(E) $1,000,000 for fiscal year 2000.”
Subsec. (a)(18). Pub. L. 106–386, § 1103(a), added par. (18) and struck out former par. (18) which read as follows: “There are authorized to be appropriated to carry out subchapter XII–H of this chapter—
“(A) $26,000,000 for fiscal year 1995;
“(B) $130,000,000 for fiscal year 1996;
“(C) $145,000,000 for fiscal year 1997;
“(D) $160,000,000 for fiscal year 1998;
“(E) $165,000,000 for fiscal year 1999; and
“(F) $174,000,000 for fiscal year 2000.”
Subsec. (a)(19). Pub. L. 106–386, § 1104, added par. (19) and struck out former par. (19) which read as follows: “There are authorized to be appropriated to carry out subchapter XII–I of this chapter—
“(A) $28,000,000 for fiscal year 1996;
“(B) $33,000,000 for fiscal year 1997; and
“(C) $59,000,000 for fiscal year 1998.”
Subsec. (a)(20). Pub. L. 106–515 added par. (20).
Subsec. (a)(23). Pub. L. 106–517 inserted “, and $50,000,000 for each of fiscal years 2002 through 2004” before period at end.
Subsec. (a)(24). Pub. L. 106–561 added par. (24).
1998—Subsec. (a)(23). Pub. L. 105–181 added par. (23).
1996—Subsec. (a)(20). Pub. L. 104–134 struck out par. (20) which read as follows: “There are authorized to be appropriated to carry out subchapter XII–J of this chapter—
“(A) $100,000,000 for fiscal year 1995;
“(B) $150,000,000 for fiscal year 1996;
“(C) $150,000,000 for fiscal year 1997;
“(D) $200,000,000 for fiscal year 1998;
“(E) $200,000,000 for fiscal year 1999; and
“(F) $200,000,000 for fiscal year 2000.”
1994—Subsec. (a)(1), (2). Pub. L. 103–322, § 210601(1), (2), substituted “1994 and 1995” for “1993 and 1994”.
Subsec. (a)(3). Pub. L. 103–322, § 210601(3), substituted “1994 and 1995” for “1993 and 1994”.
Pub. L. 103–322, § 210302(c)(3)(A), which directed the substitution of “XII–K, and XII–L” for “and XII–K” in par. (3) of this section, was executed by making the substitution in par. (3) of subsec. (a) to reflect the probable intent of Congress.
Pub. L. 103–322, § 210201(c)(1), substituted “XII–J, and XII–K” for “and XII–J”.
Pub. L. 103–322, § 50001(c)(1), substituted “XII–I, and XII–J” for “and XII–I”.
Pub. L. 103–322, § 40231(c)(1), substituted “XII–H, and XII–I” for “and XII–H”.
Pub. L. 103–322, § 40121(c)(1), which directed the substitution of “XII–G, and XII–H” for “and XII–G”, was executed by making the substitution for “or XII–G”, to reflect the probable intent of Congress. See below.
Pub. L. 103–322, § 32101(d)(1), which directed the substitution of “XII–F, or XII–G” for “and XII–F”, was executed by making the substitution for “or XII–F” to reflect the probable intent of Congress. See below.
Pub. L. 103–322, § 20201(d)(1), substituted “XII–E, or XII–F” for “and XII–E”.
Pub. L. 103–322, § 10003(c)(1), substituted “XII–C, XII–D, and XII–E” for “and XII–C”.
Subsec. (a)(5). Pub. L. 103–322, § 330001(b)(3), inserted “(other than subpart 2 of part B)” after “and V”.
Pub. L. 103–322, § 210601(4), substituted “1994 and 1995” for “1993 and 1994”.
Subsec. (a)(6). Pub. L. 103–322, § 210601(5), inserted “and 1995” after “1994”.
Subsec. (a)(7). Pub. L. 103–322, § 210601(6), which directed the substitution of “1994 and 1995” for “1991, 1992, 1993, and 1994,”, could not be executed because “1991, 1992, 1993, and 1994,” did not appear in text of par. (7). See below.
Pub. L. 103–322, § 40156(c)(1), amended par. (7) generally. Prior to amendment, par. (7) read as follows: “There is authorized to be appropriated $25,000,000 for each of the fiscal years 1992, 1993, and 1994 to carry out the programs under subchapter XII–B of this chapter.”
Subsec. (a)(8). Pub. L. 103–322, § 210601(7), inserted “and 1995” after “1994”.
Subsec. (a)(9). Pub. L. 103–322, § 210601(8), which directed the insertion of “and 1995” after “1994”, could not be executed because “1994” did not appear in text subsequent to amendment by Pub. L. 103–322, § 180101(a). See below.
Pub. L. 103–322, § 180101(a), amended par. (9) generally. Prior to amendment, par. (9) read as follows: “There are authorized to be appropriated such sums as may be necessary for fiscal year 1992, $22,000,000 for fiscal year 1993, and such sums as may be necessary for fiscal year 1994 to carry out subchapter XII–C of this chapter.”
Subsec. (a)(11). Pub. L. 103–322, § 10003(c)(2), added par. (11).
Subsec. (a)(16). Pub. L. 103–322, § 20201(d)(2), added par. (16).
Subsec. (a)(17). Pub. L. 103–322, § 32101(d)(2), added par. (17).
Subsec. (a)(18). Pub. L. 103–322, § 40121(c)(2), added par. (18).
Subsec. (a)(19). Pub. L. 103–322, § 40231(c)(2), added par. (19).
Subsec. (a)(20). Pub. L. 103–322, § 50001(c)(2), added par. (20).
Subsec. (a)(21). Pub. L. 103–322, § 210201(c)(2), added par. (21).
Subsec. (a)(22). Pub. L. 103–322, § 210302(c)(3)(B), which directed amendment of this section by adding at the end a new par. (22), was executed by adding par. (22) at the end of subsec. (a) to reflect the probable intent of Congress.
Subsec. (c). Pub. L. 103–322, § 330001(h)(14), substituted “such subchapter” for “such subchapters”.
1992—Subsec. (a)(1). Pub. L. 102–534, § 1(2), substituted “fiscal year 1992 and $33,000,000 for each of the fiscal years 1993 and 1994” for “each of the fiscal years 1989, 1990, 1991, and 1992”.
Subsec. (a)(2). Pub. L. 102–534, § 1(3), substituted “fiscal year 1992 and $33,000,000 for each of the fiscal years 1993 and 1994” for “each of the fiscal years 1989, 1990, 1991, and 1992”.
Subsec. (a)(3). Pub. L. 102–534, § 1(4), substituted “such sums as may be necessary for fiscal year 1992 and $28,000,000 for each of the fiscal years 1993 and 1994 to carry out the remaining functions of the Office of Justice Programs and the Bureau of Justice Assistance other than functions under subchapters IV, V, VI, VII, XII, XII–A, XII–B, and XII–C” for “$25,500,000 for fiscal year 1989 and such sums as may be necessary for each of the fiscal years 1990, 1991, and 1992 to carry out the remaining functions of the Office of Justice Programs and the Bureau of Justice Assistance, other than functions under subchapters IV, V, VI, VII, XII, XII–A, and XII–B”.
Subsec. (a)(5). Pub. L. 102–534, § 1(5), substituted “such sums as may be necessary for fiscal year 1992 and $1,000,000,000 for each of the fiscal years 1993 and 1994 to carry out the programs under subchapters IV and V (other than subpart 2 of part B of subchapter V)” for “$900,000,000 for fiscal year 1991 and such sums as may be necessary for fiscal year 1992 to carry out the programs under subchapters IV and V”.
Subsec. (a)(6). Pub. L. 102–534, § 1(6), substituted “such sums as may be necessary for fiscal year 1992, $245,000,000 for fiscal year 1993, and such sums as may be necessary for fiscal year 1994” for “$220,000,000 for fiscal year 1991 and such sums as may be necessary for fiscal year 1992”.
Subsec. (a)(7). Pub. L. 102–534, § 1(7), substituted “1992, 1993, and 1994” for “1991, 1992, and 1993”.
Pub. L. 102–521, § 4(c)(1), and Pub. L. 102–534, § 1(1), amended subsec. (a) identically, redesignating par. (6), relating to authorization of appropriations for subchapter XII–B of this chapter, as (7). Former pars. (7) redesignated (8) and (9).
Subsec. (a)(8). Pub. L. 102–534, § 1(8), substituted “such sums as may be necessary for fiscal year 1992, $16,500,000 for fiscal year 1993, and such sums as may be necessary for fiscal year 1994” for “$15,000,000 for fiscal year 1989 and such sums as may be necessary for each of the fiscal years 1990, 1991, and 1992 to carry out the programs under subchapter XII–A of this chapter”.
Pub. L. 102–521, § 4(c)(1), and Pub. L. 102–534, § 1(1), amended subsec. (a) identically, redesignating par. (7), relating to authorization of appropriations for subchapter XII–A of this chapter, as (8).
Subsec. (a)(9). Pub. L. 102–534, § 1(9)(C), which directed the amendment of subsec. (a)(9) by substituting “such subchapter” for “such subchapters” in “subsection (c)”, could not be executed because “such subchapters” did not appear in text of subsec. (a)(9).
Pub. L. 102–534, § 1(9)(A), (B), substituted “such sums as may be necessary for fiscal year 1992, $22,000,000 for fiscal year 1993, and such sums as may be necessary for fiscal year 1994” for “$20,000,000 for fiscal year 1991, and such sums as may be necessary for fiscal years 1992 and 1993,”.
Pub. L. 102–521, § 4(c)(1), and Pub. L. 102–534, § 1(1), amended subsec. (a) identically, redesignating par. (7), relating to authorization of appropriations for subchapter XII–C of this chapter, as (9).
Subsec. (a)(10). Pub. L. 102–521, § 4(c)(2), added par. (10).
1990—Subsec. (a)(3). Pub. L. 101–647, § 241(c)(1)(A), substituted “XII–A, and XII–B” for “and XII–A”.
Subsec. (a)(5). Pub. L. 101–647, § 2801, amended par. (5) generally. Prior to amendment, par. (5) read as follows: “There are authorized to be appropriated $275,000,000 for fiscal year 1989; $350,000,000 for fiscal year 1990; $400,000,000 for fiscal year 1991; and such sums as may be necessary for fiscal year 1992 to carry out the programs under subchapters IV and V of this chapter.”
Subsec. (a)(6). Pub. L. 101–647, § 1801(e), added par. (6) relating to authorization of appropriations for subpart 2 of part B of subchapter V of this chapter.
Pub. L. 101–647, § 241(c)(1)(C), added par. (6) relating to authorization of appropriations for subchapter XII–B of this chapter. Former par. (6) redesignated (7).
Subsec. (a)(7). Pub. L. 101–647, § 801(b), added par. (7) relating to authorization of appropriations for subchapter XII–C of this chapter.
Pub. L. 101–647, § 241(c)(1)(B), redesignated par. (6), relating to authorization of appropriations for subchapter XII–A of this chapter, as (7).
Subsec. (b). Pub. L. 101–647, § 241(c)(2), which directed substitution of “XII–A, and XII–B” for “and XII–A”, could not be executed because the words “and XII–A” did not appear.
1988—Pub. L. 100–690 amended section generally, substituting provisions authorizing appropriations for fiscal years 1989 through 1992 for provisions authorizing appropriations for fiscal years 1984 through 1988.
1986—Subsec. (a)(3). Pub. L. 99–570, § 1552(c)(1)(A), inserted reference to subchapter XII–A of this chapter.
Subsec. (a)(6), (7). Pub. L. 99–570, § 1552(c)(1)(B), (C), added par. (6) and redesignated former par. (6) as (7).
Subsec. (b). Pub. L. 99–570, § 1552(c)(2), inserted reference to subchapter XII–A of this chapter.
1984—Pub. L. 98–473, in amending section generally, designated existing provisions as subsec. (a), substituted appropriations authorization of necessary sums for fiscal years 1984 through 1988 for authorizations for fiscal years ending Sept. 30, 1980, through 1983, struck out provisions authorizing appropriations for subchapter VIII and for carrying out remaining functions of the Law Enforcement Assistance Administration, and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.

Effective Date of 2006 AmendmentPub. L. 109–162, § 4, as added by Pub. L. 109–271, § 1(b), Aug. 12, 2006, 120 Stat. 750, provided that: “Notwithstanding any other provision of this Act or any other law, sections 101, 102 (except the amendment to section 2101(d) of the Omnibus Crime Control and Safe Streets Act of 1968 [34 U.S.C. 10461(d)] included in that section), 103, 121, 203, 204, 205, 304, 306, 602, 906, and 907 of this Act [see Tables for classification] shall not take effect until the beginning of fiscal year 2007.”


Effective Date of 1994 AmendmentAmendment by section 210302(c)(3) of Pub. L. 103–322 effective 60 days after Sept. 13, 1994, see section 210302(c)(4) of Pub. L. 103–322, set out as an Effective Date note under section 10511 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.

Construction of 2008 AmendmentFor construction of amendments by Pub. L. 110–199 and requirements for grants made under such amendments, see section 60504 of this title.

Use of Funds Available Under Former Subsection (a)(20)Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(b)(1)(B)(ii)], Apr. 26, 1996, 110 Stat. 1321, 1321–21, provided that: “Notwithstanding the provisions of subparagraph (A) [repealing sections 3796ii to 3796ii–8 of Title 42, The Public Health and Welfare], any funds that remain available to an applicant under paragraph (20) of [section 1001(a) of] title I of the Omnibus Crime Control and Safe Streets Act of 1968 [former 42 U.S.C. 3793(a)(20)] shall be used in accordance with part V of [title I of] such Act [former 42 U.S.C. 3796ii to 3796ii–8] as if [sic] such Act [part] was in effect on the day preceding the date of enactment of this Act [Apr. 26, 1996].”


Financial Support for Programs, etc., Devoted to International Aspects of Crime Prevention and Criminal JusticePub. L. 96–132, § 20(a), Nov. 30, 1979, 93 Stat. 1049, provided that: “The National Institute of Justice, the Bureau of Justice Statistics, and the Law Enforcement Assistance Administration are authorized to use funds, and to authorize States to use funds, for programs, projects or events devoted to the international aspects of crime prevention and criminal justice.”




§ 10262. State and local governments to consider courts
The Attorney General may require, as appropriate, that whenever a State or unit of local government or Indian tribe applies for a grant from the Department of Justice, the State, unit, or tribe demonstrate that, in developing the application and distributing funds, the State, unit, or tribe—(1) considered the needs of the judicial branch of the State, unit, or tribe, as the case may be;

(2) consulted with the chief judicial officer of the highest court of the State, unit, or tribe, as the case may be; and

(3) consulted with the chief law enforcement officer of the law enforcement agency responsible for the security needs of the judicial branch of the State, unit, or tribe, as the case may be.

(Pub. L. 110–177, title III, § 302(c), Jan. 7, 2008, 121 Stat. 2539.)

Editorial Notes
Codification
Section was enacted as part of the Court Security Improvement Act of 2007, and not as part of title I of the Omnibus Crime Control and Safe Streets Act of 1968 which comprises this chapter.
Section was formerly classified to section 3702 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10263. Oversight and accountability
All grants awarded by the Department of Justice that are authorized under this Act shall be subject to the following:(1) Audit requirementBeginning in fiscal year 2016, and each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants under this Act to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.


(2) Mandatory exclusionA recipient of grant funds under this Act that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this Act during the 2 fiscal years beginning after the 12-month period described in paragraph (5).


(3) PriorityIn awarding grants under this Act, the Attorney General shall give priority to eligible entities that, during the 3 fiscal years before submitting an application for a grant under this Act, did not have an unresolved audit finding showing a violation in the terms or conditions of a Department of Justice grant program.


(4) ReimbursementIf an entity is awarded grant funds under this Act during the 2-fiscal-year period in which the entity is barred from receiving grants under paragraph (2), the Attorney General shall—(A) deposit an amount equal to the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and

(B) seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.


(5) Defined termIn this section, the term “unresolved audit finding” means an audit report finding in the final audit report of the Inspector General of the Department of Justice that the grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within a 12-month period beginning on the date when the final audit report is issued.


(6) Nonprofit organization requirements(A) DefinitionFor purposes of this section and the grant programs described in this Act, the term “nonprofit organization” means an organization that is described in section 501(c)(3) of title 26 and is exempt from taxation under section 501(a) of such title.


(B) ProhibitionThe Attorney General shall not award a grant under any grant program described in this Act to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of title 26.


(C) DisclosureEach nonprofit organization that is awarded a grant under a grant program described in this Act and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subsection available for public inspection.



(7) Administrative expensesUnless otherwise explicitly provided in authorizing legislation, not more than 7.5 percent of the amounts authorized to be appropriated under this Act may be used by the Attorney General for salaries and administrative expenses of the Department of Justice.


(8) Conference expenditures(A) LimitationNo amounts authorized to be appropriated to the Department of Justice under this Act may be used by the Attorney General or by any individual or organization awarded discretionary funds through a cooperative agreement under this Act, to host or support any expenditure for conferences that uses more than $20,000 in Department funds, unless the Deputy Attorney General or the appropriate Assistant Attorney General, Director, or principal deputy as the Deputy Attorney General may designate, provides prior written authorization that the funds may be expended to host a conference.


(B) Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audio/visual equipment, honoraria for speakers, and any entertainment.


(C) ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved by operation of this paragraph.



(9) Prohibition on lobbying activity(A) In generalAmounts authorized to be appropriated under this Act may not be utilized by any grant recipient to—(i) lobby any representative of the Department of Justice regarding the award of grant funding; or

(ii) lobby any representative of a Federal, State, local, or tribal government regarding the award of grant funding.


(B) PenaltyIf the Attorney General determines that any recipient of a grant under this Act has violated subparagraph (A), the Attorney General shall—(i) require the grant recipient to repay the grant in full; and

(ii) prohibit the grant recipient from receiving another grant under this Act for not less than 5 years.



(10) Preventing duplicative grants(A) In generalBefore the Attorney General awards a grant to an applicant under this Act, the Attorney General shall compare potential grant awards with other grants awarded under this Act to determine whether duplicate grants are awarded for the same purpose.


(B) ReportIf the Attorney General awards duplicate grants to the same applicant for the same purpose, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes—(i) a list of all duplicate grants awarded, including the total dollar amount of any duplicate grants awarded; and

(ii) the reason the Attorney General awarded the duplicate grants.



(Pub. L. 114–324, § 15, Dec. 16, 2016, 130 Stat. 1959.)

Editorial Notes

References in TextThis Act, referred to in text, is Pub. L. 114–324, Dec. 16, 2016, 130 Stat. 1948, known as the Justice for All Reauthorization Act of 2016. For complete classification of this Act to the Code, see Short Title of 2016 Act note set out under section 10101 of this title and Tables.

Codification
This section was enacted as part of the Justice for All Reauthorization Act of 2016, and not as part of title I of the Omnibus Crime Control and Safe Streets Act of 1968 which comprises this chapter.
Section was formerly classified to section 3793c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER X—CRIMINAL PENALTIES
§ 10271. Misuse of Federal assistance
Whoever embezzles, willfully misapplies, steals, or obtains by fraud or endeavors to embezzle, willfully misapply, steal, or obtain by fraud any funds, assets, or property which are the subject of a grant or contract or other form of assistance pursuant to this chapter, whether received directly or indirectly from the Office of Justice Programs, Bureau of Justice Assistance, the National Institute of Justice, the Bureau of Justice Statistics, or whoever receives, conceals, or retains such funds, assets or property with intent to convert such funds, assets or property to his use or gain, knowing such funds, assets, or property has been embezzled, willfully misapplied, stolen or obtained by fraud, shall be fined not more than $10,000 or imprisoned for not more than five years, or both.
(Pub. L. 90–351, title I, § 1101, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1219; amended Pub. L. 98–473, title II, § 609E(a), Oct. 12, 1984, 98 Stat. 2097.)

Editorial Notes
Codification
Section was formerly classified to section 3795 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Another section 1101 of Pub. L. 90–351, title VI, June 19, 1968, 82 Stat. 236, is classified as a note under section 532 of Title 28, Judiciary and Judicial Procedure.

Amendments1984—Pub. L. 98–473 substituted “Office of Justice Programs, Bureau of Justice Assistance” for “Law Enforcement Assistance Administration”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.



§ 10272. Falsification or concealment of facts
Whoever knowingly and willfully falsifies, conceals, or covers up by trick, scheme, or device, any material fact in any application for assistance submitted pursuant to this chapter or in any records required to be maintained pursuant to this chapter shall be subject to prosecution under the provisions of section 1001 of title 18.
(Pub. L. 90–351, title I, § 1102, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1219.)

Editorial Notes
Codification
Section was formerly classified to section 3795a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsProvisions similar to this section were contained in former section 3792 of Title 42, The Public Health and Welfare, prior to the general amendment of this chapter by Pub. L. 96–157.



§ 10273. Conspiracy to commit offense against United States
Any law enforcement or criminal justice program or project underwritten, in whole or in part, by any grant, or contract or other form of assistance pursuant to this chapter, whether received directly or indirectly from the Office of Justice Programs, Bureau of Justice Assistance, the National Institute of Justice, or the Bureau of Justice Statistics shall be subject to the provisions of section 371 of title 18.
(Pub. L. 90–351, title I, § 1103, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1219; amended Pub. L. 98–473, title II, § 609E(b), Oct. 12, 1984, 98 Stat. 2098.)

Editorial Notes
Codification
Section was formerly classified to section 3795b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsProvisions similar to this section were contained in former section 3793 of Title 42, The Public Health and Welfare, prior to the general amendment of this chapter by Pub. L. 96–157.

Amendments1984—Pub. L. 98–473 substituted “Office of Justice Programs, Bureau of Justice Assistance” for “Law Enforcement Assistance Administration”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.




SUBCHAPTER XI—PUBLIC SAFETY OFFICERS’ DEATH BENEFITS
Part A—Death Benefits
§ 10281. Payment of death benefits(a) Amount; recipientsIn any case in which the Bureau of Justice Assistance (hereinafter in this subchapter referred to as the “Bureau”) determines, under regulations issued pursuant to this subchapter, that a public safety officer has died as the direct and proximate result of a personal injury sustained in the line of duty, the Bureau shall pay a benefit of $250,000, adjusted in accordance with subsection (h), as follows (if the payee indicated is living on the date on which the determination is made)—(1) if there is no child who survived the public safety officer, to the surviving spouse of the public safety officer;

(2) if there is at least 1 child who survived the public safety officer and a surviving spouse of the public safety officer, 50 percent to the surviving child (or children, in equal shares) and 50 percent to the surviving spouse;

(3) if there is no surviving spouse of the public safety officer, to the surviving child (or children, in equal shares);

(4) if there is no surviving spouse of the public safety officer and no surviving child—(A) to the surviving individual (or individuals, in shares per the designation, or, otherwise, in equal shares) designated by the public safety officer to receive benefits under this subsection in the most recently executed designation of beneficiary of the public safety officer on file at the time of death with the public safety agency, organization, or unit; or

(B) if there is no individual qualifying under subparagraph (A), to the surviving individual (or individuals, in equal shares) designated by the public safety officer to receive benefits under the most recently executed life insurance policy of the public safety officer on file at the time of death with the public safety agency, organization, or unit;


(5) if there is no individual qualifying under paragraph (1), (2), (3), or (4), to the surviving parent (or parents, in equal shares) of the public safety officer; or

(6) if there is no individual qualifying under paragraph (1), (2), (3), (4), or (5), to the surviving individual (or individuals, in equal shares) who would qualify under the definition of the term “child” under section 10284 of this title but for age.


(b) Benefits for permanent and total disabilityIn accordance with regulations issued pursuant to this subchapter, in any case in which the Bureau determines that a public safety officer has become permanently and totally disabled as the direct and proximate result of a personal injury sustained in the line of duty, the Bureau shall pay the same benefit to the public safety officer (if living on the date on which the determination is made) that is payable under subsection (a) with respect to the date on which the catastrophic injury occurred, as adjusted in accordance with subsection (h): Provided, That for the purposes of making these benefit payments, there are authorized to be appropriated for each fiscal year such sums as may be necessary: Provided further, That the amount payable under this subsection shall be the amount payable as of the date of catastrophic injury of such public safety officer.


(c) Interim benefit paymentWhenever the Bureau determines upon showing of need and prior to final action that the death of a public safety officer is one with respect to which a benefit will probably be paid, the Bureau may make an interim benefit payment not exceeding $3,000 to the individual entitled to receive a benefit under subsection (a) of this section.


(d) Deduction of interim paymentThe amount of an interim payment under subsection (c) shall be deducted from the amount of any final benefit paid to such individual.


(e) Repayment of interim payment; waiverWhere there is no final benefit paid, the recipient of any interim payment under subsection (c) shall be liable for repayment of such amount. The Bureau may waive all or part of such repayment, considering for this purpose the hardship which would result from such repayment.


(f) Reductions from final benefit paymentThe benefit payable under this subchapter shall be in addition to any other benefit that may be due from any other source, except—(1) payments authorized by section 12(k) of the Act of September 1, 1916;

(2) benefits authorized by section 8191 of title 5, such that beneficiaries shall receive only such benefits under such section 8191 as are in excess of the benefits received under this subchapter; or

(3) payments under the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101 note; Public Law 107–42).


(g) Execution or attachment prohibitedNo benefit paid under this subchapter shall be subject to execution or attachment.


(h) Consumer Price Index adjustmentOn October 1 of each fiscal year beginning after June 1, 1988, the Bureau shall adjust the level of the benefit payable immediately before such October 1 under subsection (a), to reflect the annual percentage change in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics, occurring in the 1-year period ending on June 1 immediately preceding such October 1.


(i) Amount payable determined as of date of deathThe amount payable under subsection (a) with respect to the death of a public safety officer shall be the amount payable under subsection (a) as of the date of death of such officer.


(j) Limitations on benefits(1) No benefit is payable under this subchapter with respect to the death of a public safety officer if a benefit is paid under this subchapter with respect to the disability of such officer.

(2) No benefit is payable under this subchapter with respect to the disability of a public safety officer if a benefit is payable under this subchapter with respect to the death of such public safety officer.


(k) Death by heart attack, stroke, or vascular rupture; presumptionAs determined by the Bureau, a heart attack, stroke, or vascular rupture suffered by a public safety officer shall be presumed to constitute a personal injury within the meaning of subsection (a), sustained in the line of duty by the officer and directly and proximately resulting in death, if—(1) the public safety officer, while on duty—(A) engages in a situation involving nonroutine stressful or strenuous physical law enforcement, fire suppression, rescue, hazardous material response, emergency medical services, prison security, disaster relief, or other emergency response activity; or

(B) participates in a training exercise involving nonroutine stressful or strenuous physical activity;


(2) the heart attack, stroke, or vascular rupture commences—(A) while the officer is engaged or participating as described in paragraph (1);

(B) while the officer remains on that duty after being engaged or participating as described in paragraph (1); or

(C) not later than 24 hours after the officer is engaged or participating as described in paragraph (1); and


(3) the heart attack, stroke, or vascular rupture directly and proximately results in the death of the public safety officer,

unless competent medical evidence establishes that the heart attack, stroke, or vascular rupture was unrelated to the engagement or participation or was directly and proximately caused by something other than the mere presence of cardiovascular-disease risk factors.

(l) DefinitionFor purposes of subsection (k), “nonroutine stressful or strenuous physical” excludes actions of a clerical, administrative, or nonmanual nature.


(m) Suspension or end of collection actionThe Bureau may suspend or end collection action on an amount disbursed pursuant to a statute enacted retroactively or otherwise disbursed in error under subsection (a) or (c), where such collection would be impractical, or would cause undue hardship to a debtor who acted in good faith.


(n) ConfidentialityThe public safety agency, organization, or unit responsible for maintaining on file an executed designation of beneficiary or executed life insurance policy for purposes of subsection (a)(4) shall maintain the confidentiality of the designation or policy in the same manner as the agency, organization, or unit maintains personnel or other similar records of the public safety officer.


(Pub. L. 90–351, title I, § 1201, as added Pub. L. 98–473, title II, § 609F, Oct. 12, 1984, 98 Stat. 2098; amended Pub. L. 100–690, title VI, § 6105(a)–(c), Nov. 18, 1988, 102 Stat. 4341; Pub. L. 101–647, title XIII, § 1301(a), Nov. 29, 1990, 104 Stat. 4834; Pub. L. 102–520, § 1, Oct. 25, 1992, 106 Stat. 3402; Pub. L. 103–322, title XXXIII, § 330001(e)(1), Sept. 13, 1994, 108 Stat. 2138; Pub. L. 107–56, title VI, § 613(a), Oct. 26, 2001, 115 Stat. 369; Pub. L. 107–196, § 2(b), June 24, 2002, 116 Stat. 719; Pub. L. 108–182, § 2, Dec. 15, 2003, 117 Stat. 2649; Pub. L. 109–162, title XI, § 1164(c)–(e), Jan. 5, 2006, 119 Stat. 3120, 3121; Pub. L. 112–239, div. A, title X, § 1086(b)(1)(B), Jan. 2, 2013, 126 Stat. 1964.)

Editorial Notes

References in TextSection 12 of the Act of September 1, 1916, referred to in subsec. (f)(1), is section 12 of act Sept. 1, 1916, ch. 433, 39 Stat. 718, which is not classified to the Code.
The September 11th Victim Compensation Fund of 2001, referred to in subsec. (f)(3), is title IV of Pub. L. 107–42, Sept. 22, 2001, 115 Stat. 237, which is set out in a note under section 40101 of Title 49, Transportation.

Codification
Section was formerly classified to section 3796 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 1201 of title I of Pub. L. 90–351, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1219; amended Pub. L. 98–411, title II, § 204(a)(1), Aug. 30, 1984, 98 Stat. 1561; Pub. L. 98–473, title II, § 609Z, Oct. 12, 1984, 98 Stat. 2107, contained provisions similar to this section, prior to the general amendment of part L of title I of Pub. L. 90–351 by section 609F of Pub. L. 98–473.
Another prior section 1201 of Pub. L. 90–351, title VII, June 19, 1968, 82 Stat. 236, was set out in the Appendix to Title 18, Crimes and Criminal Procedure, prior to repeal by Pub. L. 99–308, § 104(b), May 19, 1986, 100 Stat. 459.

Amendments2013—Subsec. (a). Pub. L. 112–239, § 1086(b)(1)(B)(i), substituted “follows (if the payee indicated is living on the date on which the determination is made)—” for “follows:” in introductory provisions, added pars. (1) to (6), and struck out former pars. (1) to (6) which listed a succession of beneficiaries.
Subsec. (b). Pub. L. 112–239, § 1086(b)(1)(B)(ii), substituted “direct and proximate result of a personal injury sustained in the line of duty, the Bureau shall pay the same benefit to the public safety officer (if living on the date on which the determination is made) that is payable under subsection (a) of this section with respect to the date on which the catastrophic injury occurred, as adjusted in accordance with subsection (h) of this section:” for “direct result of a catastrophic injury sustained in the line of duty, the Bureau shall pay, to the extent that appropriations are provided, the same benefit in any year that is payable under subsection (a) of this section in such year, adjusted in accordance with subsection (h) of this section, to such officer:”, “That for the purposes” for “That the total annual benefits paid under this subsection may not exceed $5,000,000. For the purposes”, and “That the amount payable under this subsection shall be the amount payable as of the date of catastrophic injury of such public safety officer.” for “That these benefit payments are subject to the availability of appropriations and that each beneficiary’s payment shall be reduced by a proportionate share to the extent that sufficient funds are not appropriated.”
Subsec. (f)(1). Pub. L. 112–239, § 1086(b)(1)(B)(iii)(I), substituted semicolon at end for “, as amended (D.C. Code, sec. 4–622); or”.
Subsec. (f)(2). Pub. L. 112–239, § 1086(b)(1)(B)(iii)(II), substituted “, such that beneficiaries shall receive only such benefits under such section 8191 as are in excess of the benefits received under this subchapter; or” for “. Such beneficiaries shall only receive benefits under such section 8191 that are in excess of the benefits received under this subchapter.”
Subsec. (f)(3). Pub. L. 112–239, § 1086(b)(1)(B)(iii)(III), added par. (3).
Subsec. (k). Pub. L. 112–239, § 1086(b)(1)(B)(iv), amended subsec. (k) generally. Prior to amendment, subsec. (k) related to presumption with respect to death by heart attack or stroke.
Subsec. (n). Pub. L. 112–239, § 1086(b)(1)(B)(v), added subsec. (n).
2006—Subsec. (a)(4). Pub. L. 109–162, § 1164(d), amended par. (4) generally. Prior to amendment, par. (4) read as follows: “if there is no surviving spouse or surviving child, to the individual designated by such officer as beneficiary under such officer’s most recently executed life insurance policy, provided that such individual survived such officer; or”.
Subsec. (a)(6). Pub. L. 109–162, § 1164(e), which directed amendment of section 1201(1)(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796(a)) by adding par. (6) at end, was executed by adding par. (6) at end of subsec. (a) of this section to reflect the probable intent of Congress.
Subsec. (m). Pub. L. 109–162, § 1164(c), added subsec. (m).
2003—Subsecs. (k), (l). Pub. L. 108–182 added subsecs. (k) and (l).
2002—Subsec. (a)(4), (5). Pub. L. 107–196 added par. (4) and redesignated former par. (4) as (5).
2001—Subsec. (a). Pub. L. 107–56 substituted “$250,000” for “$100,000” in introductory provisions.
1994—Subsec. (a). Pub. L. 103–322, § 330001(e)(1)(A), substituted “subsection (h) of this section,” for “subsection (g) of this section” in introductory provisions.
Subsec. (b). Pub. L. 103–322, § 330001(e)(1)(B), substituted “catastrophic injury” for “catastrophic personal injury”, “subsection (h)” for “subsection (g)”, and “benefits paid under this subsection” for “benefits paid under this section”.
1992—Subsec. (b). Pub. L. 102–520 substituted “the same benefit in any year that is payable under subsection (a) of this section in such year,” for “a benefit of up to $100,000,”.
1990—Subsec. (b). Pub. L. 101–647, § 1301(a)(3), added subsec. (b). Former subsec. (b) redesignated (c).
Subsec. (c). Pub. L. 101–647, § 1301(a)(2), redesignated subsec. (b) as (c). Former subsec. (c) redesignated (d).
Subsecs. (d), (e). Pub. L. 101–647, § 1301(a)(1), (2), redesignated subsecs. (c) and (d) as (d) and (e), respectively, and substituted “(c)” for “(b)”. Former subsec. (e) redesignated (f).
Subsecs. (f) to (i). Pub. L. 101–647, § 1301(a)(2), redesignated former subsecs. (e) to (h) as (f) to (i), respectively.
Subsec. (j). Pub. L. 101–647, § 1301(a)(4), added subsec. (j).
1988—Subsec. (a). Pub. L. 100–690, § 6105(a), substituted “$100,000, adjusted in accordance with subsection (g) of this section” for “$50,000”.
Subsec. (a)(4). Pub. L. 100–690, § 6105(c), struck out “dependent” before “parent”.
Subsecs. (g), (h). Pub. L. 100–690, § 6105(b), added subsecs. (g) and (h).

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 112–239 effective Jan. 2, 2013, and applicable to matters pending on Jan. 2, 2013, or filed or accruing after that date, with certain exceptions, see section 1086(d) of Pub. L. 112–239, set out as a note under section 10251 of this title.

Effective Date of 2002 AmendmentPub. L. 107–196, § 2(c), June 24, 2002, 116 Stat. 720, provided that: “The amendments made by this section [amending this section and section 10284 of this title] shall take effect on September 11, 2001, and shall apply to injuries or deaths that occur in the line of duty on or after such date.”


Effective Date of 2001 AmendmentPub. L. 107–56, title VI, § 613(b), Oct. 26, 2001, 115 Stat. 370, provided that: “The amendment made by subsection (a) [amending this section] shall apply to any death or disability occurring on or after January 1, 2001.”


Effective Date of 1992 AmendmentPub. L. 102–520, § 2, Oct. 25, 1992, 106 Stat. 3402, provided that: “The amendments made by section 1 of this Act [amending this section] shall apply with respect to injuries occurring on or after November 29, 1990, using the calculation method used to determine benefits under section 1201(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 [34 U.S.C. 10281(a)].”


Effective Date of 1990 AmendmentPub. L. 101–647, title XIII, § 1303, Nov. 29, 1990, 104 Stat. 4835, provided that: “The amendments made by this title [amending this section and sections 10282 and 10284 of this title] shall take effect upon enactment [Nov. 29, 1990] and shall not apply with respect to injuries occurring before the effective date of such amendments.”


Effective Date of 1988 AmendmentPub. L. 100–690, title VI, § 6105(e), Nov. 18, 1988, 102 Stat. 4341, provided that: “The amendments made by this section [amending this section and section 10284 of this title] shall take effect on June 1, 1988.”


Effective DateSubchapter effective Oct. 1, 1984, and inapplicable with respect to injuries sustained before Oct. 1, 1984, see section 609AA(b)(1) of Pub. L. 98–473, set out as a note under section 10101 of this title.

Safeguarding America’s First RespondersPub. L. 116–157, Aug. 14, 2020, 134 Stat. 704, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Safeguarding America’s First Responders Act of 2020’.


“SEC. 2. SENSE OF CONGRESS; PURPOSE.“(a) Sense of Congress.—It is the sense of Congress that—“(1) an infectious disease pandemic known as COVID–19 exists;

“(2) to date, there is much still unknown about COVID–19, but it is known that COVID–19 and related complications may be fatal;

“(3) services provided by public safety officers are nonetheless essential during this pandemic;

“(4) due to the COVID–19 pandemic and what is currently known about how the disease is spread, public safety officers are uncharacteristically at risk of contracting the disease; and

“(5) although the Public Safety Officers’ Benefits program currently covers deaths and permanent and total disabilities resulting from infectious disease sustained by public safety officers in carrying out their duties, the determination of claims involving personal injuries believed to have resulted from COVID–19 or its complications may be uniquely challenging or delayed given the lack of—“(A) definitive testing and medical records at this time; and

“(B) a definitive uniform body of medical information about how the disease is spread or its effects.



“(b) Purpose.—The purpose of this Act is to establish a carefully drawn framework wherein claims under the Public Safety Officers’ Benefits program, arising under the unique circumstances described in subsection (a), can be processed expeditiously and under fair and clear standards.


“SEC. 3. PUBLIC SAFETY OFFICER BENEFITS.“(a) Death Benefits.—As determined by the Bureau of Justice Assistance, unless competent medical evidence establishes that the death of a public safety officer (as defined in section 1204 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284)) was directly and proximately caused by something other than COVID–19, COVID–19 (or complications therefrom) suffered by the public safety officer shall be presumed to constitute a personal injury within the meaning of section 1201(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281(a)), sustained in the line of duty by the officer and directly and proximately resulting in death, if—“(1) the officer engaged in a line of duty action or activity between January 1, 2020, and December 31, 2021;

“(2) the officer was diagnosed with COVID–19 (or evidence indicates that the officer had COVID–19) during the 45-day period beginning on the last day of duty of the officer; and

“(3) evidence indicates that the officer had COVID–19 (or complications therefrom) at the time of the officer’s death.


“(b) Disability Benefits.—As determined by the Bureau of Justice Assistance, COVID–19 (or complications therefrom) suffered by a public safety officer shall be presumed to constitute a personal injury within the meaning of section 1201(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281(b)), sustained in the line of duty by the officer, if—“(1) the officer engaged in a line of duty action or activity between January 1, 2020, and December 31, 2021; and

“(2) the officer was diagnosed with COVID–19 (or evidence indicates that the officer had COVID–19) during the 45-day period beginning on the last day of duty of the officer.”








§ 10282. Limitations on benefits(a) In generalNo benefit shall be paid under this subchapter—(1) if the fatal or catastrophic injury was caused by the intentional misconduct of the public safety officer or by such officer’s intention to bring about his death, disability, or injury;

(2) if the public safety officer was voluntarily intoxicated at the time of his fatal or catastrophic injury;

(3) if the public safety officer was performing his duties in a grossly negligent manner at the time of his fatal or catastrophic injury;

(4) to any individual who would otherwise be entitled to a benefit under this subchapter if such individual’s actions were a substantial contributing factor to the fatal or catastrophic injury of the public safety officer; or

(5) with respect to any individual employed in a capacity other than a civilian capacity.


(b) PresumptionIn determining whether a benefit is payable under this subchapter, the Bureau—(1) shall presume that none of the limitations described in subsection (a) apply; and

(2) shall not determine that a limitation described in subsection (a) applies, absent clear and convincing evidence.


(Pub. L. 90–351, title I, § 1202, as added Pub. L. 98–473, title II, § 609F, Oct. 12, 1984, 98 Stat. 2099; amended Pub. L. 101–647, title XIII, § 1301(b), Nov. 29, 1990, 104 Stat. 4834; Pub. L. 109–162, title XI, § 1164(b), Jan. 5, 2006, 119 Stat. 3120; Pub. L. 112–239, div. A, title X, § 1086(b)(1)(C), Jan. 2, 2013, 126 Stat. 1966; Pub. L. 115–36, § 5, June 2, 2017, 131 Stat. 852.)

Editorial Notes
Codification
Section was formerly classified to section 3796a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 1202 of title I of Pub. L. 90–351, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1220; amended Pub. L. 98–411, title II, § 204(a)(2), Aug. 30, 1984, 98 Stat. 1561; Pub. L. 98–473, title II, § 609Z, Oct. 12, 1984, 98 Stat. 2107, contained provisions similar to this section, prior to the general amendment of part L of title I of Pub. L. 90–351 by section 609F of Pub. L. 98–473.
Another prior section 1202 of Pub. L. 90–351, title VII, June 19, 1968, 82 Stat. 236, was set out in the Appendix to Title 18, Crimes and Criminal Procedure, prior to repeal by Pub. L. 99–308, § 104(b), May 19, 1986, 100 Stat. 459.

Amendments2017—Pub. L. 115–36 designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).
2013—Pub. L. 112–239, § 1086(b)(1)(C)(i), substituted “fatal” for “death” wherever appearing except in par. (1) following “bring about his”.
Par. (1). Pub. L. 112–239, § 1086(b)(1)(C)(ii), substituted “bring about his death, disability, or injury” for “bring about his death or catastrophic injury”.
2006—Par. (5). Pub. L. 109–162 inserted “with respect” before “to any individual”.
1990—Pars. (1) to (4). Pub. L. 101–647 inserted “or catastrophic injury” after “death” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 2017 AmendmentPub. L. 115–36, § 6, June 2, 2017, 131 Stat. 852, provided that: 
“The amendments made by this Act [enacting section 10288 of this title and amending this section and sections 10285 and 10302 of this title] shall—
“(1) take effect on the date of enactment of this Act [June 2, 2017]; and

“(2) apply to any benefit claim or application under part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796 et seq.) [now 34 U.S.C. 10281 et seq.] that is—“(A) pending before the Bureau of Justice Assistance on the date of enactment; or

“(B) received by the Bureau on or after the date of enactment of this Act.”





Effective Date of 2013 AmendmentAmendment by Pub. L. 112–239 effective Jan. 2, 2013, and applicable to matters pending on Jan. 2, 2013, or filed or accruing after that date, with certain exceptions, see section 1086(d) of Pub. L. 112–239, set out as a note under section 10251 of this title.

Effective Date of 1990 AmendmentAmendment by Pub. L. 101–647 effective Nov. 29, 1990, and not applicable with respect to injuries occurring before Nov. 29, 1990, see section 1303 of Pub. L. 101–647, set out as a note under section 10281 of this title.



§ 10283. National programs for families of public safety officers who have sustained fatal or catastrophic injury in the line of duty
The Director is authorized to use no less than $150,000 of the funds appropriated for this subchapter to maintain and enhance national peer support and counseling programs to assist families of public safety officers who have sustained fatal or catastrophic injury in the line of duty.
(Pub. L. 90–351, title I, § 1203, as added Pub. L. 100–690, title VI, § 6106(a)(2), Nov. 18, 1988, 102 Stat. 4341; amended Pub. L. 105–180, § 2(a), June 16, 1998, 112 Stat. 511; Pub. L. 112–239, div. A, title X, § 1086(b)(1)(D), Jan. 2, 2013, 126 Stat. 1966.)

Editorial Notes
Codification
Section was formerly classified to section 3796a–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 1203 of Pub. L. 90–351 was renumbered section 1204 and is classified to section 10284 of this title.
Another prior section 1203 of Pub. L. 90–351, title VII, June 19, 1968, 82 Stat. 237, was set out in the Appendix to Title 18, Crimes and Criminal Procedure, prior to repeal by Pub. L. 99–308, § 104(b), May 19, 1986, 100 Stat. 459.

Amendments2013—Pub. L. 112–239 substituted “who have sustained fatal or catastrophic injury in the line of duty” for “who have died in the line of duty” in section catchline and text.
1998—Pub. L. 105–180 amended text generally. Prior to amendment, text read as follows: “The Director is authorized and directed to use up to $150,000 of the funds appropriated for this subchapter to establish national programs to assist the families of public safety officers who have died in the line of duty.”

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 112–239 effective Jan. 2, 2013, and applicable to matters pending on Jan. 2, 2013, or filed or accruing after that date, with certain exceptions, see section 1086(d) of Pub. L. 112–239, set out as a note under section 10251 of this title.


Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.



§ 10284. Definitions
As used in this subchapter—(1) “catastrophic injury” means an injury, the direct and proximate consequences of which permanently prevent an individual from performing any gainful work;

(2) “chaplain” includes any individual serving as an officially recognized or designated member of a legally organized volunteer fire department or legally organized police department, or an officially recognized or designated public employee of a legally organized fire or police department who was responding to a fire, rescue, or police emergency;

(3) “child” means any natural, illegitimate, adopted, or posthumous child or stepchild of a deceased or permanently and totally disabled public safety officer who, at the time of the public safety officer’s fatal or catastrophic injury, is—(A) 18 years of age or under;

(B) over 18 years of age and a student as defined in section 8101 of title 5; or

(C) over 18 years of age and incapable of self-support because of physical or mental disability;


(4) “firefighter” includes an individual serving as an officially recognized or designated member of a legally organized volunteer fire department;

(5) “intoxication” means a disturbance of mental or physical faculties resulting from the introduction of alcohol into the body as evidenced by—(A) a post-injury blood alcohol level of .20 per centum or greater; or

(B) a post-injury blood alcohol level of at least .10 per centum but less than .20 per centum unless the Bureau receives convincing evidence that the public safety officer was not acting in an intoxicated manner immediately prior to his fatal or catastrophic injury;

or resulting from drugs or other substances in the body;

(6) “law enforcement officer” means an individual involved in crime and juvenile delinquency control or reduction, or enforcement of the criminal laws (including juvenile delinquency).,11 So in original. The period probably should not appear. including, but not limited to, police, corrections, probation, parole, and judicial officers;

(7) “member of a rescue squad or ambulance crew” means an officially recognized or designated employee or volunteer member of a rescue squad or ambulance crew (including a ground or air ambulance service) that—(A) is a public agency; or

(B) is (or is a part of) a nonprofit entity serving the public that—(i) is officially authorized or licensed to engage in rescue activity or to provide emergency medical services; and

(ii) engages in rescue activities or provides emergency medical services as part of an official emergency response system;



(8) “public agency” means the United States, any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Commonwealth of the Northern Mariana Islands, and any territory or possession of the United States, or any unit of local government, department, agency, or instrumentality of any of the foregoing; and

(9) “public safety officer” means—(A) an individual serving a public agency in an official capacity, with or without compensation, as a law enforcement officer, as a firefighter, or as a chaplain;

(B) an employee of the Federal Emergency Management Agency who is performing official duties of the Agency in an area, if those official duties—(i) are related to a major disaster or emergency that has been, or is later, declared to exist with respect to the area under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); and

(ii) are determined by the Administrator of the Federal Emergency Management Agency to be hazardous duties;


(C) an employee of a State, local, or tribal emergency management or civil defense agency who is performing official duties in cooperation with the Federal Emergency Management Agency in an area, if those official duties—(i) are related to a major disaster or emergency that has been, or is later, declared to exist with respect to the area under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); and

(ii) are determined by the head of the agency to be hazardous duties;


(D) a member of a rescue squad or ambulance crew who, as authorized or licensed by law and by the applicable agency or entity, is engaging in rescue activity or in the provision of emergency medical services;

(E) an individual appointed to the National Disaster Medical System under section 300hh–11 of title 42 who is performing official duties of the Department of Health and Human Services, if those official duties are—(i) related to responding to a public health emergency or potential public health emergency, or other activities for which the Secretary of Health and Human Services has activated such National Disaster Medical System; and

(ii) determined by the Secretary of Health and Human Services to be hazardous; or


(F) an employee or contractor of the Department of Energy who—(i) is—(I) a nuclear materials courier (as defined in section 8331(27) of title 5); or

(II) designated by the Secretary of Energy as a member of an emergency response team; and


(ii) is performing official duties of the Department, pursuant to a deployment order issued by the Secretary, to protect the public, property, or the interests of the United States by—(I) assessing, locating, identifying, securing, rendering safe, or disposing of weapons of mass destruction (as defined in section 2302 of title 50); or

(II) managing the immediate consequences of a radiological release or exposure.




(Pub. L. 90–351, title I, § 1204, formerly § 1203, as added Pub. L. 98–473, title II, § 609F, Oct. 12, 1984, 98 Stat. 2099; amended Pub. L. 99–500, § 101(b) [title II, § 207], Oct. 18, 1986, 100 Stat. 1783–39, 1783–56, and Pub. L. 99–591, § 101(b) [title II, § 207], Oct. 30, 1986, 100 Stat. 3341–39, 3341–56; renumbered § 1204 and amended Pub. L. 100–690, title VI, §§ 6105(d), 6106(a)(1), Nov. 18, 1988, 102 Stat. 4341; Pub. L. 101–647, title XIII, §§ 1301(c), 1302, Nov. 29, 1990, 104 Stat. 4834; Pub. L. 103–322, title XXXIII, § 330001(e)(2), Sept. 13, 1994, 108 Stat. 2139; Pub. L. 106–390, title III, § 305(a), Oct. 30, 2000, 114 Stat. 1573; Pub. L. 107–196, § 2(a), June 24, 2002, 116 Stat. 719; Pub. L. 109–162, title XI, § 1164(a), Jan. 5, 2006, 119 Stat. 3120; Pub. L. 109–295, title VI, § 612(c), Oct. 4, 2006, 120 Stat. 1410; Pub. L. 112–239, div. A, title X, § 1086(b)(1)(E), Jan. 2, 2013, 126 Stat. 1967; Pub. L. 116–22, title III, § 301(d)(2), June 24, 2019, 133 Stat. 933; Pub. L. 116–283, div. C, title XXXI, § 3142, Jan. 1, 2021, 134 Stat. 4386.)

Amendment of SectionFor termination of amendment by section 301(d)(3) of Pub. L. 116–22, see Termination Date of 2019 Amendment note below.

Editorial Notes

References in TextThe Robert T. Stafford Disaster Relief and Emergency Assistance Act, referred to in par. (9), is Pub. L. 93–288, May 22, 1974, 88 Stat. 143, which is classified principally to chapter 68 (§ 5121 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 5121 of Title 42 and Tables.

Codification
Section was formerly classified to section 3796b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Pub. L. 99–591 is a corrected version of Pub. L. 99–500.

Prior ProvisionsA prior section 1204 of Pub. L. 90–351 was renumbered section 1205 and is classified to section 10285 of this title.

Amendments2021—Par. (9)(F). Pub. L. 116–283 added subpar. (F).
2019—Par. (9)(E). Pub. L. 116–22, § 301(d)(2), (3), temporarily added subpar. (E). See Termination Date of 2019 Amendment note below.
2013—Par. (1). Pub. L. 112–239, § 1086(b)(1)(E)(i), substituted “an injury, the direct and proximate consequences of which” for “consequences of an injury that”.
Par. (3). Pub. L. 112–239, § 1086(b)(1)(E)(ii), inserted “or permanently and totally disabled” after “deceased” and substituted “fatal or catastrophic injury” for “death” in introductory provisions and redesignated cls. (i) to (iii) as subpars. (A) to (C), respectively.
Par. (5). Pub. L. 112–239, § 1086(b)(1)(E)(iii)(II), (III), redesignated cls. (i) and (ii) as subpars. (A) and (B), respectively, and, in subpar. (B), substituted “fatal or catastrophic injury” for “death”.
Pub. L. 112–239, § 1086(b)(1)(E)(iii)(I), substituted “post-injury” for “post-mortem” in cls. (i) and (ii).
Par. (7). Pub. L. 112–239, § 1086(b)(1)(E)(iv), substituted “employee or volunteer member of a rescue squad or ambulance crew (including a ground or air ambulance service) that—” for “public employee member of a rescue squad or ambulance crew;” and added subpars. (A) and (B).
Par. (9)(A). Pub. L. 112–239, § 1086(b)(1)(E)(v)(I), substituted “or as a chaplain;” for “as a chaplain, or as a member of a rescue squad or ambulance crew;”.
Par. (9)(D). Pub. L. 112–239, § 1086(b)(1)(E)(v)(II)–(IV), added subpar. (D).
2006—Par. (4). Pub. L. 109–162, § 1164(a)(3), struck out “and an officially recognized or designated public employee member of a rescue squad or ambulance crew” before semicolon at end.
Par. (6). Pub. L. 109–162, § 1164(a)(4), substituted “enforcement of the criminal laws (including juvenile delinquency).” for “enforcement of the laws”.
Pars. (7) to (9). Pub. L. 109–162, § 1164(a)(1), (2), added par. (7) and redesignated former pars. (7) and (8) as (8) and (9), respectively.
2002—Pars. (2) to (7). Pub. L. 107–196, § 2(a)(1), (2), added par. (2) and redesignated former pars. (2) to (6) as (3) to (7), respectively. Former par. (7) redesignated (8).
Par. (8). Pub. L. 107–196, § 2(a)(1), (3), redesignated par. (7) as (8) and inserted “as a chaplain,” after “firefighter,” in subpar. (A).
2000—Par. (7). Pub. L. 106–390 added par. (7) and struck out former par. (7) which read as follows: “ ‘public safety officer’ means an individual serving a public agency in an official capacity, with or without compensation, as a law enforcement officer, a firefighter, or rescue squad or ambulance crew”.
1994—Par. (3). Pub. L. 103–322 struck out before semicolon at end “who was responding to a fire, rescue or police emergency”.
1990—Par. (1). Pub. L. 101–647, § 1301(c), added par. (1). Former par. (1) redesignated (2).
Par. (2). Pub. L. 101–647, § 1302, which directed amendment of par. (2) by inserting a period after “ambulance crew” and striking out “who was responding to a fire, rescue or police emergency.”, could not be executed because the phrases “ambulance crew” and “who was responding to a fire, rescue or police emergency.” did not appear in text of par. (2).
Pub. L. 101–647, § 1301(c)(1), redesignated par. (1) as (2). Former par. (2) redesignated (3).
Pars. (3) to (7). Pub. L. 101–647, § 1301(c)(1), redesignated pars. (2) to (6) as (3) to (7), respectively.
1988—Pars. (2) to (7). Pub. L. 100–690, § 6105(d), redesignated pars. (3) to (7) as (2) to (6), respectively, and struck out former par. (2) defining a “dependent” as any individual substantially reliant for support upon income of deceased public safety officer.
1986—Pub. L. 99–500 and Pub. L. 99–591 inserted “and an officially recognized or designated public employee member of a rescue squad or ambulance crew who was responding to a fire, rescue or police emergency” in par. (3), and substituted “, a firefighter, or rescue squad or ambulance crew” for “or a firefighter.” in par. (7).

Statutory Notes and Related Subsidiaries

Change of Name
“Administrator of the Federal Emergency Management Agency” substituted for “Director of the Federal Emergency Management Agency” in par. (9)(B)(ii) on authority of section 612(c) of Pub. L. 109–295, set out as a note under section 313 of Title 6, Domestic Security. Any reference to the Administrator of the Federal Emergency Management Agency in title VI of Pub. L. 109–295 or an amendment by title VI to be considered to refer and apply to the Director of the Federal Emergency Management Agency until Mar. 31, 2007, see section 612(f)(2) of Pub. L. 109–295, set out as a note under section 313 of Title 6.

Termination Date of 2019 AmendmentPub. L. 116–22, title III, § 301(d)(3), June 24, 2019, 133 Stat. 933, provided that: “The amendments made by paragraphs (1) and (2) [amending this section and section 300hh–11 of Title 42, The Public Health and Welfare] shall cease to have force or effect on October 1, 2021.”


Effective Date of 2013 AmendmentAmendment by Pub. L. 112–239 effective Jan. 2, 2013, and applicable to matters pending on Jan. 2, 2013, or filed or accruing after that date, with certain exceptions, see section 1086(d) of Pub. L. 112–239, set out as a note under section 10251 of this title.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–196 effective Sept. 11, 2001, and applicable to injuries or deaths that occur in the line of duty on or after such date, see section 2(c) of Pub. L. 107–196, set out as a note under section 10281 of this title.

Effective Date of 2000 AmendmentPub. L. 106–390, title III, § 305(b), Oct. 30, 2000, 114 Stat. 1574, provided that: “The amendment made by subsection (a) [amending this section] applies only to employees described in subparagraphs (B) and (C) of section 1204(7) of the Omnibus Crime Control and Safe Streets Act of 1968 [34 U.S.C. 10284(7)(B), (C)] (as amended by subsection (a)) who are injured or who die in the line of duty on or after the date of the enactment of this Act [Oct. 30, 2000].”


Effective Date of 1990 AmendmentAmendment by Pub. L. 101–647 effective Nov. 29, 1990, and not applicable with respect to injuries occurring before Nov. 29, 1990, see section 1303 of Pub. L. 101–647, set out as a note under section 10281 of this title.

Effective Date of 1988 AmendmentAmendment by section 6105(d) of Pub. L. 100–690 effective June 1, 1988, see section 6105(e) of Pub. L. 100–690, set out as a note under section 10281 of this title.


Transfer of Functions
For transfer of all functions, personnel, assets, components, authorities, grant programs, and liabilities of the Federal Emergency Management Agency, including the functions of the Under Secretary for Federal Emergency Management relating thereto, to the Federal Emergency Management Agency, see section 315(a)(1) of Title 6, Domestic Security.
For transfer of functions, personnel, assets, and liabilities of the Federal Emergency Management Agency, including the functions of the Director of the Federal Emergency Management Agency relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see former section 313(1) and sections 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of Title 48, Territories and Insular Possessions.



§ 10285. Administrative provisions(a) Rules, regulations, and proceduresThe Bureau is authorized to establish such rules, regulations, and procedures as may be necessary to carry out the purposes of this subchapter. Such rules, regulations, and procedures will be determinative of conflict of laws issues arising under this subchapter. Rules, regulations, and procedures issued under this subchapter may include regulations governing the recognition of agents or other persons representing claimants under this subchapter before the Bureau. Rules, regulations, and procedures issued under this subchapter may include regulations based on standards developed by another Federal agency for programs related to public safety officer death or disability claims. The Bureau may prescribe the maximum fees which may be charged for services performed in connection with any claim under this subchapter before the Bureau, and any agreement in violation of such rules and regulations shall be void.


(b) Use of State and local administrative and investigative assistance(1) In making determinations under section 10281 of this title, the Bureau may utilize such administrative and investigative assistance as may be available from State and local agencies. Responsibility for making final determinations shall rest with the Bureau.

(2) In making a determination under section 10281 of this title, the Bureau shall give substantial weight to the evidence and all findings of fact presented by a State, local, or Federal administrative or investigative agency regarding eligibility for death or disability benefits.

(3) If the head of a State, local, or Federal administrative or investigative agency, in consultation with the principal legal officer of the agency, provides a certification of facts regarding eligibility for death or disability benefits, the Bureau shall adopt the factual findings, if the factual findings are supported by substantial evidence.


(c) Use of appropriated funds to conduct appealsNotwithstanding any other provision of law, the Bureau is authorized to use appropriated funds to conduct appeals of public safety officers’ death and disability claims.


(d) References to provisions outside this subchapterUnless expressly provided otherwise, any reference in this subchapter to any provision of law not in this subchapter shall be understood to constitute a general reference under the doctrine of incorporation by reference, and thus to include any subsequent amendments to the provision.


(e) Reports on claims under this subchapter(1)(A) Not later than 30 days after June 2, 2017, the Bureau shall make available on the public website of the Bureau information on all death, disability, and educational assistance claims submitted under this subchapter that are pending as of the date on which the information is made available.

(B) Not less frequently than once per week, the Bureau shall make available on the public website of the Bureau updated information with respect to all death, disability, and educational assistance claims submitted under this subchapter that are pending as of the date on which the information is made available.

(C) The information made available under this paragraph shall include—(i) for each pending claim—(I) the date on which the claim was submitted to the Bureau;

(II) the State of residence of the claimant;

(III) an anonymized, identifying claim number; and

(IV) the nature of the claim; and


(ii) the total number of pending claims that were submitted to the Bureau more than 1 year before the date on which the information is made available.



(2) Not later than 180 days after June 2, 2017, the Bureau shall publish on the public website of the Bureau a report, and shall update such report on such website not less than once every 180 days thereafter, containing—(A) the total number of claims for which a final determination has been made during the 180-day period preceding the report;

(B) the amount of time required to process each claim for which a final determination has been made during the 180-day period preceding the report;

(C) as of the last day of the 180-day period preceding the report, the total number of claims submitted to the Bureau on or before that date for which a final determination has not been made;

(D) as of the last day of the 180-day period preceding the report, the total number of claims submitted to the Bureau on or before the date that is 1 year before that date for which a final determination has not been made;

(E) for each claim described in subparagraph (D), a detailed description of the basis for delay;

(F) as of the last day of the 180-day period preceding the report, the total number of claims submitted to the Bureau on or before that date relating to exposure due to the September 11th, 2001, terrorism attacks for which a final determination has not been made;

(G) as of the last day of the 180-day period preceding the report, the total number of claims submitted to the Bureau on or before the date that is 1 year before that date relating to exposure due to the September 11th, 2001, terrorism attacks for which a final determination has not been made;

(H) for each claim described in subparagraph (G), a detailed description of the basis for delay;

(I) the total number of claims submitted to the Bureau relating to exposure due to the September 11th, 2001, terrorism attacks for which a final determination was made during the 180-day period preceding the report, and the average award amount for any such claims that were approved;

(J) the result of each claim for which a final determination was made during the 180-day period preceding the report, including the number of claims rejected and the basis for any denial of benefits;

(K) the number of final determinations which were appealed during the 180-day period preceding the report, regardless of when the final determination was first made;

(L) the average number of claims processed per reviewer of the Bureau during the 180-day period preceding the report;

(M) for any claim submitted to the Bureau that required the submission of additional information from a public agency, and for which the public agency completed providing all of the required information during the 180-day period preceding the report, the average length of the period beginning on the date the public agency was contacted by the Bureau and ending on the date on which the public agency submitted all required information to the Bureau;

(N) for any claim submitted to the Bureau for which the Bureau issued a subpoena to a public agency during the 180-day period preceding the report in order to obtain information or documentation necessary to determine the claim, the name of the public agency, the date on which the subpoena was issued, and the dates on which the public agency was contacted by the Bureau before the issuance of the subpoena; and

(O) information on the compliance of the Bureau with the obligation to offset award amounts under section 10281(f)(3) of this title, including—(i) the number of claims that are eligible for compensation under both this subchapter and the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101 note; Public Law 107–42) (commonly referred to as the “VCF”);

(ii) for each claim described in clause (i) for which compensation has been paid under the VCF, the amount of compensation paid under the VCF;

(iii) the number of claims described in clause (i) for which the Bureau has made a final determination; and

(iv) the number of claims described in clause (i) for which the Bureau has not made a final determination.



(3) Not later than 2 years after June 2, 2017, and 2 years thereafter, the Comptroller General of the United States shall—(A) conduct a study on the compliance of the Bureau with the obligation to offset award amounts under section 10281(f)(3) of this title; and

(B) submit to Congress a report on the study conducted under subparagraph (A) that includes an assessment of whether the Bureau has provided the information required under subparagraph (B)(ix) 11 So in original. Probably means subpar. (I) of par. (2). of paragraph (2) of this subsection in each report required under that paragraph.


(4) In this subsection, the term “nature of the claim” means whether the claim is a claim for—(A) benefits under this part with respect to the death of a public safety officer;

(B) benefits under this part with respect to the disability of a public safety officer; or

(C) education assistance under part B.



(Pub. L. 90–351, title I, § 1205, formerly § 1204, as added Pub. L. 98–473, title II, § 609F, Oct. 12, 1984, 98 Stat. 2100; renumbered § 1205, Pub. L. 100–690, title VI, § 6106(a)(1), Nov. 18, 1988, 102 Stat. 4341; amended Pub. L. 105–180, § 2(b), June 16, 1998, 112 Stat. 511; Pub. L. 112–239, div. A, title X, § 1086(b)(1)(F), Jan. 2, 2013, 126 Stat. 1967; Pub. L. 115–36, § 2, June 2, 2017, 131 Stat. 849.)

Editorial Notes

References in TextThe September 11th Victim Compensation Fund of 2001, referred to in subsec. (e)(2)(O)(i), is title IV of Pub. L. 107–42, Sept. 22, 2001, 115 Stat. 237, which is set out in a note under section 40101 of Title 49, Transportation.

Codification
Section was formerly classified to section 3796c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2017—Subsec. (a). Pub. L. 115–36, § 2(1), inserted “Rules, regulations, and procedures issued under this subchapter may include regulations based on standards developed by another Federal agency for programs related to public safety officer death or disability claims.” before “The Bureau may prescribe”.
Subsec. (b). Pub. L. 115–36, § 2(2), designated existing provisions as par. (1) and added pars. (2) and (3).
Subsec. (e). Pub. L. 115–36, § 2(3), added subsec. (e).
2013—Subsec. (d). Pub. L. 112–239 added subsec. (d).
1998—Subsec. (c). Pub. L. 105–180 added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2017 AmendmentAmendment by Pub. L. 115–36 effective June 2, 2017, and applicable to any benefit claim or application under this subchapter pending before the Bureau of Justice Assistance on such date or received by the Bureau on or after such date, see section 6 of Pub. L. 115–36, set out as a note under section 10282 of this title.

Effective Date of 2013 AmendmentAmendment by Pub. L. 112–239 effective Jan. 2, 2013, and applicable to matters pending on Jan. 2, 2013, or filed or accruing after that date, with certain exceptions, see section 1086(d) of Pub. L. 112–239, set out as a note under section 10251 of this title.



§ 10286. Expedited payment for public safety officers involved in the prevention, investigation, rescue, or recovery efforts related to a terrorist attack(a) In generalNotwithstanding the limitations of subsection (b) of section 1201 or the provisions of subsections (c), (d), and (e) of such section or section 1202 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796, 3796a),11 See References in Text note below. upon certification (containing identification of all eligible payees of benefits pursuant to section 1201 of such Act) by a public agency that a public safety officer employed by such agency or an entity described in section 1204(7)(B) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b(7)(B)) 1 was killed or suffered a catastrophic injury producing permanent and total disability as a direct and proximate result of a personal injury sustained in the line of duty as described in section 1201 of such Act in connection with prevention, investigation, rescue, or recovery efforts related to a terrorist attack, the Director of the Bureau of Justice Assistance shall authorize payment to qualified beneficiaries, said payment to be made not later than 30 days after receipt of such certification, benefits described under subpart 1 of part L of such Act (42 U.S.C. 3796 et seq.).1


(b) DefinitionsFor purposes of this section, the terms “catastrophic injury”, “public agency”, and “public safety officer” have the same meanings given such terms in section 1204 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b).1


(Pub. L. 107–56, title VI, § 611, Oct. 26, 2001, 115 Stat. 369; Pub. L. 112–239, div. A, title X, § 1086(b)(2), Jan. 2, 2013, 126 Stat. 1968.)

Editorial Notes

References in TextThe Omnibus Crime Control and Safe Streets Act of 1968, referred to in subsec. (a), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197. The reference to subpart 1 of part L of the Act probably means subpart 1 of part L of title I of the Act, which was classified to part A (§ 3796 et seq.) of subchapter XII of chapter 46 of Title 42, The Public Health and Welfare, prior to editorial reclassification as this part. Sections 1201, 1202, and 1204 of the Act were classified to sections 3796, 3796a, and 3796b, respectively, of Title 42 prior to editorial reclassification as sections 10281, 10282, and 10284, respectively, of this title. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.

Codification
Section was enacted as part of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 or USA PATRIOT Act, and not as part of title I of the Omnibus Crime Control and Safe Streets Act of 1968 which comprises this chapter.
Section was formerly classified to section 3796c–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2013—Subsec. (a). Pub. L. 112–239 inserted “or an entity described in section 1204(7)(B) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b(7)(B))” after “employed by such agency”.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 112–239 effective Jan. 2, 2013, and applicable to matters pending on Jan. 2, 2013, or filed or accruing after that date, with certain exceptions, see section 1086(d) of Pub. L. 112–239, set out as a note under section 10251 of this title.



§ 10287. Funds available for appeals and expenses of representation of hearing examiners
On and after December 26, 2007, funds available to conduct appeals under section 1205(c) of the 1968 Act [34 U.S.C. 10285(c)], which includes all claims processing, shall be available also for the same under subpart 2 of such part L [34 U.S.C. 10301 et seq.] and under any statute authorizing payment of benefits described under subpart 1 [34 U.S.C. 10281 et seq.] thereof, and for appeals from final determinations of the Bureau (under such part or any such statute) to the Court of Appeals for the Federal Circuit, which shall have exclusive jurisdiction thereof, and for expenses of representation of hearing examiners (who shall be presumed irrebuttably to enjoy quasi-judicial immunity in the discharge of their duties under such part or any such statute) in connection with litigation against them arising from such discharge: Provided further, That, on and after January 2, 2013, as to each such statute—(1) the provisions of section 1001(a)(4) of such title I (42 U.S.C. 3793(a)(4)) 11 See References in Text note below. shall apply;

(2) payment (consistent with section 10286 of this title) shall be made only upon a determination by the Bureau that the facts legally warrant the payment; and

(3) any reference to section 1202 of such title I [34 U.S.C. 10282] shall be deemed to be a reference to paragraphs (2) and (3) of such section 1202:

Provided further, That, on and after January 2, 2013, no appeal shall bring any final determination of the Bureau before any court for review unless notice of appeal is filed (within the time specified herein and in the manner prescribed for appeal to United States courts of appeals from United States district courts) not later than 90 days after the date on which the Bureau serves notice of the final determination: Provided further, That any regulations promulgated by the Bureau under such part (or any such statute) before, on, or after January 2, 2013, shall apply to any matter pending on, or filed or accruing after, the effective date specified in the regulations.
(Pub. L. 110–161, div. B, title II, Dec. 26, 2007, 121 Stat. 1912; Pub. L. 112–239, div. A, title X, § 1086(c), Jan. 2, 2013, 126 Stat. 1968.)

Editorial Notes

References in TextThe 1968 Act, referred to in text, is the Omnibus Crime Control and Safe Streets Act of 1968, Pub. L. 90–351, June 19, 1968, 82 Stat. 197. Section 1205(c) of the Act is classified to section 10285(c) of this title. Subparts 1 and 2 of such part L means subparts 1 and 2 of part L of title I of the Act which are classified generally to this part and part B (§ 10301 et seq.) of this subchapter. Sections 1001(a)(4) and 1202 of such title I mean sections 1001(a)(4) and 1202 of title I of the Act, which are classified to sections 10261(a)(4) and 10282, respectively, of this title. Paragraphs (2) and (3) of such section 1202 mean pars. (2) and (3) of section 10282 of this title, which were redesignated subsec. (a)(2) and (3), respectively, of that section by Pub. L. 115–36, § 5(1), June 2, 2017, 131 Stat. 852. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.

Codification
Section was enacted as part of the Department of Justice Appropriations Act, 2008, and also as part of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2008, and the Consolidated Appropriations Act, 2008, and not as part of title I of the Omnibus Crime Control and Safe Streets Act of 1968 which comprises this chapter.
Section was formerly classified to section 3796c–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Pub. L. 112–239 substituted “final determinations” for “final decisions”, struck out “(including those, and any related matters, pending)” after “exclusive jurisdiction thereof”, and inserted three provisos at end.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 112–239 effective Jan. 2, 2013, and applicable to matters pending on Jan. 2, 2013, or filed or accruing after that date, with certain exceptions, see section 1086(d) of Pub. L. 112–239, set out as a note under section 10251 of this title.



§ 10288. Due diligence in paying benefit claims(a) In generalThe Bureau, with all due diligence, shall expeditiously attempt to obtain the information and documentation necessary to adjudicate a benefit claim filed under this subchapter, including a claim for financial assistance under part B.


(b) Sufficient information unavailableIf a benefit claim filed under this subchapter, including a claim for financial assistance under part B, is unable to be adjudicated by the Bureau because of a lack of information or documentation from a third party, such as a public agency, and such information is not readily available to the claimant, the Bureau may not abandon the benefit claim unless the Bureau has utilized the investigative tools available to the Bureau to obtain the necessary information or documentation, including subpoenas.


(Pub. L. 90–351, title I, § 1206, as added Pub. L. 115–36, § 4, June 2, 2017, 131 Stat. 852.)

Editorial Notes
Codification
Section was formerly classified to section 3796c–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective June 2, 2017, and applicable to any benefit claim or application under this subchapter pending before the Bureau of Justice Assistance on such date or received by the Bureau on or after such date, see section 6 of Pub. L. 115–36, set out as an Effective Date of 2017 Amendment note under section 10282 of this title.




Part B—Educational Assistance to Dependents of Civilian Federal Law Enforcement Officers Killed or Disabled in Line of Duty
§ 10301. Purposes
The purposes of this part are—(1) to enhance the appeal of service in public safety agencies;

(2) to extend the benefits of higher education to qualified and deserving persons who, by virtue of the death of or total disability of an eligible officer, may not be able to afford it otherwise; and

(3) to allow the family members of eligible officers to attain the vocational and educational status which they would have attained had a parent or spouse not been killed or disabled in the line of duty.

(Pub. L. 90–351, title I, § 1211, as added Pub. L. 104–238, § 2(2), Oct. 3, 1996, 110 Stat. 3114; amended Pub. L. 105–390, § 2(2), Nov. 13, 1998, 112 Stat. 3495.)

Editorial Notes
Codification
Section was formerly classified to section 3796d of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1998—Par. (1). Pub. L. 105–390 substituted “public safety” for “civilian Federal law enforcement”.



§ 10302. Basic eligibility(a) Benefits(1) The Attorney General shall provide financial assistance to a person who attends a program of education and is—(A) the child of any eligible public safety officer under part A; or

(B) the spouse of an officer described in subparagraph (A) at the time of the officer’s death or on the date of a totally and permanently disabling injury.


(2) Except as provided in paragraph (3), financial assistance under this part shall consist of direct payments to an eligible person and shall be computed on the basis set forth in section 3532 of title 38.

(3) The financial assistance referred to in paragraph (2) shall be reduced by the amount, if any, determined under section 10304(b) of this title.


(b) Duration of benefitsNo person shall receive assistance under this part for a period in excess of forty-five months of full-time education or training or a proportional period of time for a part-time program.


(c) Age limitation for children(1) In generalSubject to paragraph (2), no child shall be eligible for assistance under this part after the child’s 27th birthday absent a finding by the Attorney General of extraordinary circumstances precluding the child from pursuing a program of education.


(2) Delayed approvals(A) Educational assistance applicationIf a claim for assistance under this part is approved more than 1 year after the date on which the application for such assistance is filed with the Attorney General, the age limitation under this subsection shall be extended by the length of the period—(i) beginning on the day after the date that is 1 year after the date on which the application is filed; and

(ii) ending on the date on which the application is approved.


(B) Claim for benefits for death or permanent and total disabilityIn addition to an extension under subparagraph (A), if any, for an application for assistance under this part that relates to a claim for benefits under part A that was approved more than 1 year after the date on which the claim was filed with the Attorney General, the age limitation under this subsection shall be extended by the length of the period—(i) beginning on the day after the date that is 1 year after the date on which the claim for benefits is submitted; and

(ii) ending on the date on which the claim for benefits is approved.




(Pub. L. 90–351, title I, § 1212, as added Pub. L. 104–238, § 2(2), Oct. 3, 1996, 110 Stat. 3114; amended Pub. L. 105–390, § 2(3), Nov. 13, 1998, 112 Stat. 3495; Pub. L. 112–239, div. A, title X, § 1086(b)(1)(G), (H), Jan. 2, 2013, 126 Stat. 1968; Pub. L. 115–36, § 3, June 2, 2017, 131 Stat. 851.)

Editorial Notes
Codification
Section was formerly classified to section 3796d–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2017—Subsec. (c). Pub. L. 115–36 designated existing provisions as par. (1) and inserted heading, substituted “Subject to paragraph (2), no child” for “No child”, and added par. (2).
2013—Subsec. (a). Pub. L. 112–239, § 1086(b)(1)(G), substituted “person” for “dependent” wherever appearing.
Subsec. (a)(1). Pub. L. 112–239, § 1086(b)(1)(H)(i)(I), substituted “The” for “Subject to the availability of appropriations, the” in introductory provisions.
Subsec. (a)(3). Pub. L. 112–239, § 1086(b)(1)(H)(i)(II), substituted “reduced by the amount” for “reduced by the sum of—
“(A) the amount of educational assistance benefits from other Federal, State, or local governmental sources to which the eligible dependent would otherwise be entitled to receive; and
“(B) the amount”.
Subsec. (b). Pub. L. 112–239, § 1086(b)(1)(G), substituted “person” for “dependent”.
Subsec. (c). Pub. L. 112–239, § 1086(b)(1)(H)(ii), struck out “dependent” before “children” in heading and before “child shall” in text.
1998—Subsec. (a)(1)(A). Pub. L. 105–390, § 2(3)(A), substituted “public safety” for “Federal law enforcement”.
Subsec. (a)(2). Pub. L. 105–390, § 2(3)(B), substituted “Except as provided in paragraph (3), financial” for “Financial”.
Subsec. (a)(3). Pub. L. 105–390, § 2(3)(C), added par. (3).

Statutory Notes and Related Subsidiaries
Effective Date of 2017 AmendmentAmendment by Pub. L. 115–36 effective June 2, 2017, and applicable to any benefit claim or application under this subchapter pending before the Bureau of Justice Assistance on such date or received by the Bureau on or after such date, see section 6 of Pub. L. 115–36, set out as a note under section 10282 of this title.

Effective Date of 2013 AmendmentAmendment by Pub. L. 112–239 effective Jan. 2, 2013, and applicable to matters pending on Jan. 2, 2013, or filed or accruing after that date, with certain exceptions, see section 1086(d) of Pub. L. 112–239, set out as a note under section 10251 of this title.



§ 10303. Applications; approval(a) ApplicationA person seeking assistance under this part shall submit an application to the Attorney General in such form and containing such information as the Attorney General reasonably may require.


(b) ApprovalThe Attorney General shall approve an application for assistance under this part unless the Attorney General finds that—(1) the person is not eligible for, is no longer eligible for, or is not entitled to the assistance for which application is made;

(2) the person’s selected educational institution fails to meet a requirement under this part for eligibility;

(3) the person’s enrollment in or pursuit of the educational program selected would fail to meet the criteria established in this part for programs; or

(4) the person already is qualified by previous education or training for the educational, professional, or vocational objective for which the educational program is offered.


(c) NotificationThe Attorney General shall notify a person applying for assistance under this part of approval or disapproval of the application in writing.


(Pub. L. 90–351, title I, § 1213, as added Pub. L. 104–238, § 2(2), Oct. 3, 1996, 110 Stat. 3115; amended Pub. L. 112–239, div. A, title X, § 1086(b)(1)(G), (I), Jan. 2, 2013, 126 Stat. 1968.)

Editorial Notes
Codification
Section was formerly classified to section 3796d–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Subsec. (b). Pub. L. 112–239 substituted “person” for “dependent” in pars. (1) and (4) and “person’s” for “dependent’s” in pars. (2) and (3).
Subsec. (c). Pub. L. 112–239, § 1086(b)(1)(G), substituted “person” for “dependent”.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 112–239 effective Jan. 2, 2013, and applicable to matters pending on Jan. 2, 2013, or filed or accruing after that date, with certain exceptions, see section 1086(d) of Pub. L. 112–239, set out as a note under section 10251 of this title.



§ 10304. Regulations(a) In generalThe Attorney General may promulgate reasonable and necessary regulations to implement this part.


(b) Sliding scaleNotwithstanding section 10303(b) of this title, the Attorney General shall issue regulations regarding the use of a sliding scale based on financial need to ensure that an eligible person who is in financial need receives priority in receiving funds under this part.


(Pub. L. 90–351, title I, § 1214, as added Pub. L. 104–238, § 2(2), Oct. 3, 1996, 110 Stat. 3115; amended Pub. L. 105–390, § 2(4), Nov. 13, 1998, 112 Stat. 3495; Pub. L. 112–239, div. A, title X, § 1086(b)(1)(G), Jan. 2, 2013, 126 Stat. 1968.)

Editorial Notes
Codification
Section was formerly classified to section 3796d–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Subsec. (b). Pub. L. 112–239 substituted “person” for “dependent”.
1998—Pub. L. 105–390 designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 112–239 effective Jan. 2, 2013, and applicable to matters pending on Jan. 2, 2013, or filed or accruing after that date, with certain exceptions, see section 1086(d) of Pub. L. 112–239, set out as a note under section 10251 of this title.



§ 10305. Discontinuation for unsatisfactory conduct or progress
The Attorney General may discontinue assistance under this part when the Attorney General finds that, according to the regularly prescribed standards and practices of the educational institution, the recipient fails to maintain satisfactory progress as described in section 1091(c) of title 20.
(Pub. L. 90–351, title I, § 1215, as added Pub. L. 104–238, § 2(2), Oct. 3, 1996, 110 Stat. 3115.)

Editorial Notes
Codification
Section was formerly classified to section 3796d–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10306. Special rule(a) Retroactive eligibilityNotwithstanding any other provision of law, a spouse or child of a Federal law enforcement officer killed in the line of duty on or after January 1, 1978,,11 So in original. and a spouse or child of a public safety officer killed in the line of duty on or after January 1, 1978, shall be eligible for assistance under this part, subject to the other limitations of this part.


(b) Retroactive assistanceThe Attorney General may provide retroactive assistance to a person eligible under this section for each month in which the person pursued a program of education at an eligible educational institution. The Attorney General shall apply the limitations contained in this part to retroactive assistance.


(c) Prospective assistanceThe Attorney General may provide prospective assistance to a person eligible under this section on the same basis as assistance to a person otherwise eligible. In applying the limitations on assistance under this part, the Attorney General shall include assistance provided retroactively. A person eligible under this section may waive retroactive assistance and apply only for prospective assistance on the same basis as a person otherwise eligible.


(Pub. L. 90–351, title I, § 1216, as added Pub. L. 104–238, § 2(2), Oct. 3, 1996, 110 Stat. 3115; amended Pub. L. 105–390, § 2(5), Nov. 13, 1998, 112 Stat. 3496; Pub. L. 106–276, § 1(a), Oct. 2, 2000, 114 Stat. 812; Pub. L. 112–239, div. A, title X, § 1086(b)(1)(G), (J), Jan. 2, 2013, 126 Stat. 1968.)

Editorial Notes
Codification
Section was formerly classified to section 3796d–5 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Subsec. (a). Pub. L. 112–239, § 1086(b)(1)(J)(i), substituted “a spouse or child” for “each dependent” in two places.
Subsec. (b). Pub. L. 112–239, § 1086(b)(1)(G), (J)(ii), substituted “to a person” for “to dependents” and “the person” for “the dependent”.
Subsec. (c). Pub. L. 112–239, § 1086(b)(1)(G), (J)(ii), substituted “A person” for “A dependent” and substituted “a person” for “dependents” wherever appearing.
2000—Subsec. (a). Pub. L. 106–276 substituted “January 1, 1978,” for “May 1, 1992” and “January 1, 1978, shall” for “October 1, 1997, shall”.
1998—Subsec. (a). Pub. L. 105–390 inserted “and each dependent of a public safety officer killed in the line of duty on or after October 1, 1997,” after “1992,”.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 112–239 effective Jan. 2, 2013, and applicable to matters pending on Jan. 2, 2013, or filed or accruing after that date, with certain exceptions, see section 1086(d) of Pub. L. 112–239, set out as a note under section 10251 of this title.

Effective Date of 2000 AmendmentPub. L. 106–276, § 1(b), Oct. 2, 2000, 114 Stat. 812, provided that: “The amendments made by subsection (a) [amending this section] shall take effect October 1, 1999.”




§ 10307. Definitions
For purposes of this part:(1) The term “Attorney General” means the Attorney General of the United States.

(2) The term “program of education” means any curriculum or any combination of unit courses or subjects pursued at an eligible educational institution, which generally is accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective. It includes course work for the attainment of more than one objective if in addition to the previous requirements, all the objectives generally are recognized as reasonably related to a single career field.

(3) The term “eligible educational institution” means an institution which—(A) is an institution of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002); and

(B) is eligible to participate in programs under title IV of such Act [20 U.S.C. 1070 et seq.].


(Pub. L. 90–351, title I, § 1217, as added Pub. L. 104–238, § 2(2), Oct. 3, 1996, 110 Stat. 3116; amended Pub. L. 105–390, § 2(6), Nov. 13, 1998, 112 Stat. 3496; Pub. L. 112–239, div. A, title X, § 1086(b)(1)(K), Jan. 2, 2013, 126 Stat. 1968.)

Editorial Notes

References in TextThe Higher Education Act of 1965, referred to in par. (3)(B), is Pub. L. 89–329, Nov. 8, 1965, 79 Stat. 1219. Title IV of the Act is classified generally to subchapter IV (§ 1070 et seq.) of chapter 28 of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 1001 of Title 20 and Tables.

Codification
Section was formerly classified to section 3796d–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Par. (3)(A). Pub. L. 112–239 substituted “an institution of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002); and” for “described in section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088), as in effect on October 3, 1996; and”.
1998—Pars. (2) to (4). Pub. L. 105–390 redesignated pars. (3) and (4) as (2) and (3), respectively, and struck out former par. (2) which read as follows: “The term ‘Federal law enforcement officer’ has the same meaning as under part A of this subchapter.”

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 112–239 effective Jan. 2, 2013, and applicable to matters pending on Jan. 2, 2013, or filed or accruing after that date, with certain exceptions, see section 1086(d) of Pub. L. 112–239, set out as a note under section 10251 of this title.



§ 10308. Authorization of appropriations
There are authorized to be appropriated to carry out this part such sums as may be necessary.
(Pub. L. 90–351, title I, § 1218, as added Pub. L. 104–238, § 2(2), Oct. 3, 1996, 110 Stat. 3117.)

Editorial Notes
Codification
Section was formerly classified to section 3796d–7 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.





SUBCHAPTER XII—REGIONAL INFORMATION SHARING SYSTEMS
§ 10321. Regional information sharing systems grants(a) Authority of DirectorThe Director of the Bureau of Justice Assistance is authorized to make grants and enter into contracts with State, tribal, and local criminal justice agencies and nonprofit organizations for the purposes of identifying, targeting, and removing criminal conspiracies and activities and terrorist conspiracies and activities spanning jurisdictional boundaries.


(b) PurposesGrants and contracts awarded under this subchapter shall be made for—(1) maintaining and operating regional information sharing systems that are responsive to the needs of participating enforcement agencies in addressing multijurisdictional offenses and conspiracies, and that are capable of providing controlling input, dissemination, rapid retrieval, and systematized updating of information to authorized agencies;

(2) establishing and operating an analytical component to assist participating agencies and projects in the compilation, interpretation, and presentation of information provided to a project;

(3) establishing and maintaining a secure telecommunications system for regional information sharing between Federal, State, tribal, and local law enforcement agencies;

(4) establishing and operating secure information sharing systems to enhance the investigation and prosecution abilities of participating enforcement agencies in addressing multi-jurisdictional terrorist conspiracies and activities; and

(5) other programs designated by the Director that are designed to further the purposes of this subchapter.


(c) Rules and regulationsThe Director is authorized to promulgate such rules and regulations as are necessary to carry out the purposes of this section, including rules and regulations for submitting and reviewing applications.


(d) Authorization of appropriation to the Bureau of Justice AssistanceThere are authorized to be appropriated to the Bureau of Justice Assistance to carry out this section $50,000,000 for fiscal year 2002 and $100,000,000 for fiscal year 2003.


(Pub. L. 90–351, title I, § 1301, as added Pub. L. 100–690, title VI, § 6101(a), Nov. 18, 1988, 102 Stat. 4340; amended Pub. L. 107–56, title VII, § 701, Oct. 26, 2001, 115 Stat. 374; Pub. L. 109–162, title XI, § 1114, Jan. 5, 2006, 119 Stat. 3103; Pub. L. 111–211, title II, § 252(a), July 29, 2010, 124 Stat. 2299.)

Editorial Notes
Codification
Section was formerly classified to section 3796h of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Another section 1301 of Pub. L. 90–351, title VIII, June 19, 1968, 82 Stat. 237, amended section 3731 of Title 18, Crimes and Criminal Procedure.

Prior ProvisionsA prior section 1301 of title I of Pub. L. 90–351, as added Pub. L. 99–570, title I, § 1552(a)(3), Oct. 27, 1986, 100 Stat. 3207–41, authorized Director to provide grants for drug law enforcement programs to eligible States and units of local government, prior to repeal by Pub. L. 100–690, title VI, § 6101(a), Nov. 18, 1988, 102 Stat. 4340.
Another prior section 1301 of Pub. L. 90–351 was renumbered section 2601 and is classified to section 10541 of this title.

Amendments2010—Subsec. (a). Pub. L. 111–211 inserted “, tribal,” after “State”.
2006—Subsec. (b)(1). Pub. L. 109–162, § 1114(1), inserted “regional” before “information sharing systems”.
Subsec. (b)(3). Pub. L. 109–162, § 1114(2), amended par. (3) generally. Prior to amendment, par. (3) read as follows: “establishing and maintaining a telecommunication of the information sharing and analytical programs in clauses (1) and (2);”.
Subsec. (b)(4). Pub. L. 109–162, § 1114(3), struck out “(5)” at end.
2001—Subsec. (a). Pub. L. 107–56, § 701(1), inserted “and terrorist conspiracies and activities” after “criminal conspiracies and activities”.
Subsec. (b)(4), (5). Pub. L. 107–56, § 701(2), added par. (4) and redesignated former par. (4) as (5).
Subsec. (d). Pub. L. 107–56, § 701(3), added subsec. (d).

Statutory Notes and Related Subsidiaries
Construction of 2010 AmendmentPub. L. 111–211, title II, § 252(b), July 29, 2010, 124 Stat. 2299, provided that: 
“Nothing in this section [amending this section] or any amendment made by this section—
“(1) allows the grant to be made to, or used by, an entity for law enforcement activities that the entity lacks jurisdiction to perform; or

“(2) has any effect other than to authorize, award, or deny a grant of funds to a federally recognized Indian tribe for the purposes described in the relevant grant program.”



[For definition of “Indian tribe” as used in section 252(b) of Pub. L. 111–211, set out above, see section 203(a) of Pub. L. 111–211, set out as a note under section 2801 of Title 25, Indians.]


Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.




SUBCHAPTER XIII—GRANTS FOR CLOSED-CIRCUIT TELEVISING OF TESTIMONY OF CHILDREN WHO ARE VICTIMS OF ABUSE
§ 10331. Function of Director
The Director shall provide funds to eligible States and units of local government pursuant to this subchapter.
(Pub. L. 90–351, title I, § 1401, as added Pub. L. 101–647, title II, § 241(a)(2), Nov. 29, 1990, 104 Stat. 4810.)

Editorial Notes
Codification
Section was formerly classified to section 3796aa of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Another section 1401 of Pub. L. 90–351, title IX, June 19, 1968, 82 Stat. 238, enacted section 3103a of Title 18, Crimes and Criminal Procedure.

Prior ProvisionsA prior section 1401 of Pub. L. 90–351 was renumbered section 2601 and is classified to section 10541 of this title.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.



§ 10332. Description of grant program
The Director is authorized to make grants to provide equipment and personnel training for the closed-circuit televising and video taping of the testimony of children in criminal proceedings for the violation of laws relating to the abuse of children.
(Pub. L. 90–351, title I, § 1402, as added Pub. L. 101–647, title II, § 241(a)(2), Nov. 29, 1990, 104 Stat. 4810; amended Pub. L. 103–322, title IV, § 40156(c)(2), Sept. 13, 1994, 108 Stat. 1923.)

Editorial Notes
Codification
Section was formerly classified to section 3796aa–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1994—Pub. L. 103–322 struck out “to States, for the use of States and units of local government in the States” after “make grants”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.



§ 10333. Applications to receive grants
To request a grant under section 10332 of this title, the chief executive officer of a State or unit of local government shall submit to the Director an application at such time and in such form as the Director may require. Such application shall include—(1) a certification that Federal funds made available under section 10332 of this title will not be used to supplant State or local funds, but will be used to increase the amounts of such funds that would, in the absence of such funds, be made available for criminal proceedings for the violation of laws relating to the abuse of children; and

(2) a certification that funds required to pay the non-Federal portion of the cost of equipment and personnel training for which such grant is made shall be in addition to funds that would otherwise be made available by the recipients of grant funds for criminal proceedings for the violation of laws relating to the abuse of children.

(Pub. L. 90–351, title I, § 1403, as added Pub. L. 101–647, title II, § 241(a)(2), Nov. 29, 1990, 104 Stat. 4810; amended Pub. L. 103–322, title IV, § 40156(c)(3), Sept. 13, 1994, 108 Stat. 1923.)

Editorial Notes
Codification
Section was formerly classified to section 3796aa–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1994—Pub. L. 103–322, in introductory provisions inserted “or unit of local government” after “of a State”, in par. (1) inserted “and” at end, in par. (2) substituted a period for the semicolon at end, and struck out pars. (3) and (4) which read as follows:
“(3) an assurance that the State application described in this section, and any amendment to such application, has been submitted for review to the State legislature or its designated body (for purposes of this section, such application or amendment shall be deemed to be reviewed if the State legislature or such body does not review such application or amendment within the 60-day period beginning on the date such application or amendment is so submitted); and
“(4) an assurance that the State application and any amendment thereto was made public before submission to the Bureau and, to the extent provided under State law or established procedure, an opportunity to comment thereon was provided to citizens and to neighborhood and community groups.”

Statutory Notes and Related Subsidiaries

Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.



§ 10334. Review of applications(a) Eligibility for grantsAn applicant is eligible to receive a grant under this subchapter if—(1) the applicant certifies and the Director determines that there is in effect in the State a law that permits the closed-circuit televising and video taping of testimony of children in criminal proceedings for the violation of laws relating to the abuse of children;

(2) the applicant certifies and the Director determines that State law meets the following criteria:(A) the judges determination that a child witness will be traumatized by the presence of the defendant must be made on a case-by-case basis;

(B) the trauma suffered must be more than de minimis;

(C) the child witness must give his/her statements under oath;

(D) the child witness must submit to cross-examination; and

(E) the finder of fact must be permitted to observe the demeanor of the child witness in making his or her statement and the defendant must be able to contemporaneously communicate with his defense attorney; and


(3) the Director determines that the application submitted under section 10332 of this title or amendment to such application is consistent with the requirements of this chapter.


(b) Applications deemed approvedEach application or amendment made and submitted for approval to the Director pursuant to section 10333 of this title shall be deemed approved, in whole or in part, by the Director not later than 60 days after first received unless the Director informs the applicant of specific reasons for disapproval.


(c) Reconsideration of applicationsThe Director shall not finally disapprove any application, or any amendment thereto, submitted to the Director under this section without first affording the applicant reasonable notice and opportunity for reconsideration.


(Pub. L. 90–351, title I, § 1404, as added Pub. L. 101–647, title II, § 241(a)(2), Nov. 29, 1990, 104 Stat. 4811; amended Pub. L. 103–322, title IV, § 40156(c)(4), Sept. 13, 1994, 108 Stat. 1923.)

Editorial Notes
Codification
Section was formerly classified to section 3796aa–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments1994—Subsec. (a). Pub. L. 103–322, § 40156(c)(4)(A)(i), (vii), substituted “An applicant is eligible to receive a grant under this subchapter if—” for “The Bureau shall provide financial assistance to each State applicant under section 3796aa–1 of this title to provide equipment and personnel training for the closed-circuit televising and video taping of the testimony of children in criminal proceedings for the violation of laws relating to the abuse of children, upon determining that” in introductory provisions and designated concluding provisions as subsec. (b). See below.
Subsec. (a)(1). Pub. L. 103–322, § 40156(c)(4)(A)(ii), substituted “the applicant certifies and the Director determines that there is in effect in the State” for “there is in effect in such State”.
Subsec. (a)(2). Pub. L. 103–322, § 40156(c)(4)(A)(iii), in introductory provisions substituted “the applicant certifies and the Director determines that State law meets” for “such State law shall meet”.
Subsec. (a)(2)(E). Pub. L. 103–322, § 40156(c)(4)(A)(iv), which directed the insertion of “and” at the end of “subparagraph (E)”, without indicating which paragraph of subsec. (a) was to be amended, was executed by making the insertion at end of par. (2)(E) to reflect the probable intent of Congress.
Subsec. (a)(3). Pub. L. 103–322, § 40156(c)(4)(A)(v), inserted “the Director determines that” before “the application” and substituted a period for “; and” at end.
Subsec. (a)(4). Pub. L. 103–322, § 40156(c)(4)(A)(vi), struck out par. (4) which read as follows: “before the approval of such application and any amendment thereto the Bureau has made an affirmative finding in writing that such equipment and personnel training has been reviewed in accordance with section 3796aa–2 of this title.”
Subsec. (b). Pub. L. 103–322, § 40156(c)(4)(A)(vii), (viii), designated concluding provisions of subsec. (a) as subsec. (b) and substituted “the Director” for “the Bureau” wherever appearing. Former subsec. (b) redesignated (c).
Subsec. (c). Pub. L. 103–322, § 40156(c)(4)(B), redesignated subsec. (b), relating to reconsideration of applications, as (c) and substituted “The Director” for “The Bureau”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.



§ 10335. Reports(a) Each State or unit of local government that receives a grant under this subchapter shall submit to the Director, for each year in which any part of such grant is expended by a State or unit of local government, a report which contains—(1) a summary of the activities carried out with such grant and an assessment of the impact of such activities on meeting the needs identified in the application submitted under section 10333 of this title; and

(2) such other information as the Director may require by rule.

Such report shall be submitted in such form and by such time as the Director may require by rule.

(b) Not later than 90 days after the end of each fiscal year for which grants are made under this subchapter, the Director shall submit to the Speaker of the House of Representatives and the President pro tempore of the Senate a report that includes with respect to each State—(1) the aggregate amount of grants made under this chapter to the State and units of local government in the State for such fiscal year; and

(2) a summary of the information provided in compliance with subsection (a)(1) of this section.


(Pub. L. 90–351, title I, § 1406, as added Pub. L. 101–647, title II, § 241(a)(2), Nov. 29, 1990, 104 Stat. 4812; amended Pub. L. 103–322, title IV, § 40156(c)(6), Sept. 13, 1994, 108 Stat. 1924.)

Editorial Notes
Codification
Section was formerly classified to section 3796aa–5 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1994—Subsec. (a). Pub. L. 103–322, § 40156(c)(6)(A)(i), (ii), substituted “State or unit of local government that” for “State which” and “subchapter” for “chapter” in introductory provisions.
Subsec. (a)(1). Pub. L. 103–322, § 40156(c)(6)(A)(iii), struck out “State” before “application submitted”.
Subsec. (b)(1). Pub. L. 103–322, § 40156(c)(6)(B), substituted “the State and units of local government in the State” for “such State”.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which item 13 on page 121 identifies a reporting provision which, as subsequently amended, is contained in subsec. (b) of this section), see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance.


Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.



§ 10336. Expenditure of grants; records(a) Identified usesA grant made under this subchapter may not be expended for more than 75 percent of the cost of the identified uses, in the aggregate, for which such grant is received to carry out section 10332 of this title, except that in the case of funds distributed to an Indian tribe which performs law enforcement functions (as determined by the Secretary of the Interior) for any such program or project, the amount of such grant shall be equal to 100 percent of such cost. The non-Federal portion of the expenditures for such uses shall be paid in cash.


(b) AdministrationNot more than 10 percent of a grant made under this subchapter may be used for costs incurred to administer such grant.


(c) Records(1) Grant recipients (or private organizations with which grant recipients have contracted to provide equipment or training using grant funds) shall keep such records as the Director may require by rule to facilitate such an audit..11 So in original.

(2) The Director and the Comptroller General of the United States shall have access, for the purpose of audit and examination, to any books, documents, and records of grant recipients (or private organizations with which grant recipients have contracted to provide equipment or training using grant funds) if, in the opinion of the Director or the Comptroller General, such books, documents, and records are related to the receipt or use of any such grant.


(d) Utilization of private sectorNothing in this subchapter shall prohibit the utilization of any grant funds to contract with a private organization to provide equipment or training for the televising of testimony as contemplated by the application submitted by an applicant.


(Pub. L. 90–351, title I, § 1407, as added Pub. L. 101–647, title II, § 241(a)(2), Nov. 29, 1990, 104 Stat. 4813; amended Pub. L. 103–322, title IV, § 40156(c)(7), Sept. 13, 1994, 108 Stat. 1924.)

Editorial Notes
Codification
Section was formerly classified to section 3796aa–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1994—Subsec. (c)(1). Pub. L. 103–322, § 40156(c)(7)(A)(i), substituted “Grant recipients (or private organizations with which grant recipients have contracted to provide equipment or training using grant funds) shall keep such records as the Director may require by rule to facilitate such an audit.” for “Each State which receives a grant under this chapter shall keep, and shall require units of local government which receive any part of such grant to keep, such records as the Director may require by rule to facilitate an effective audit”.
Subsec. (c)(2). Pub. L. 103–322, § 40156(c)(7)(A)(ii), substituted “grant recipients (or private organizations with which grant recipients have contracted to provide equipment or training using grant funds)” for “States which receive grants, and of units of local government which receive any part of a grant made under this subchapter”.
Subsec. (d). Pub. L. 103–322, § 40156(c)(7)(B), added subsec. (d).

Statutory Notes and Related Subsidiaries

Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.



§ 10337. Definitions
For purposes of this subchapter—(1) the term “child” means an individual under the age of 18 years; and

(2) the term “abuse” means physical or mental injury, sexual abuse or exploitation, or negligent treatment of a child.

(Pub. L. 90–351, title I, § 1409, as added Pub. L. 101–647, title II, § 241(a)(2), Nov. 29, 1990, 104 Stat. 4813.)

Editorial Notes
Codification
Section was formerly classified to section 3796aa–8 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER XIV—RURAL DRUG ENFORCEMENT
§ 10351. Rural drug enforcement assistance(a) Of the total amount appropriated for this section in any fiscal year:(1) 50 percent shall be allocated to and shared equally among rural States as described in subsection (b); and

(2) 50 percent shall be allocated to the remaining States for use in nonmetropolitan areas within those States, as follows:(A) $250,000 to each nonrural State; and

(B) of the total funds remaining after the allocation in subparagraph (A), there shall be allocated to each State an amount which bears the same ratio to the amount of remaining funds described as the population of such State bears to the population of all States.



(b) For the purpose of this section, the term “rural State” means a State that has a population density of fifty-two or fewer persons per square mile or a State in which the largest county has fewer than one hundred and fifty thousand people, based on the decennial census of 1990 through fiscal year 1997.

(Pub. L. 90–351, title I, § 1501, as added Pub. L. 101–647, title VIII, § 801(a)(3), Nov. 29, 1990, 104 Stat. 4825; amended Pub. L. 103–322, title XVIII, § 180101(b), (c), Sept. 13, 1994, 108 Stat. 2045.)

Editorial Notes
Codification
Section was formerly classified to section 3796bb of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 1501 of Pub. L. 90–351 was renumbered section 2601 and is classified to section 10541 of this title.
Another prior section 1501 of Pub. L. 90–351, title X, June 19, 1968, 82 Stat. 238, was not classified to the Code.

Amendments1994—Subsec. (a)(2)(A). Pub. L. 103–322, § 180101(b), substituted “$250,000” for “$100,000”.
Subsec. (b). Pub. L. 103–322, § 180101(c), inserted before period at end “, based on the decennial census of 1990 through fiscal year 1997”.



§ 10352. Other requirements
Parts A and C of subchapter V of this chapter shall apply with respect to funds appropriated to carry out this subchapter, in the same manner as such parts apply to funds appropriated to carry out subchapter V, except that—(1) section 10156(a) of this title shall not apply with respect to this subchapter; and

(2) in addition to satisfying the requirements of section 10153 of this title, each application for a grant under this subchapter shall include in its application a statement specifying how such grant will be coordinated with a grant received under section 10156 of this title for the same fiscal year.

(Pub. L. 90–351, title I, § 1502, as added Pub. L. 101–647, title VIII, § 801(a)(3), Nov. 29, 1990, 104 Stat. 4825; amended Pub. L. 109–162, title XI, § 1111(c)(2)(G), Jan. 5, 2006, 119 Stat. 3102.)

Editorial Notes
Codification
Section was formerly classified to section 3796bb–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.
Another section 1502 of Pub. L. 90–351, title X, June 19, 1968, 82 Stat. 238, is not classified to the Code.

Amendments2006—Par. (1). Pub. L. 109–162, § 1111(c)(2)(G)(i), substituted “section 3755(a)” for “section 3756(a)”.
Par. (2). Pub. L. 109–162, § 1111(c)(2)(G)(ii), substituted “section 3752” for “section 3753(a)” and “section 3755” for “section 3756”.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–162 applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as a note under section 10151 of this title.




SUBCHAPTER XV—CRIMINAL CHILD SUPPORT ENFORCEMENT
§ 10361. Grant authorization(a) In generalThe Director of the Bureau of Justice Assistance may make grants under this subchapter to States, for the use by States, and local entities in the States to develop, implement, and enforce criminal interstate child support legislation and coordinate criminal interstate child support enforcement efforts.


(b) Uses of fundsFunds distributed under this subchapter shall be used to—(1) develop a comprehensive assessment of existing criminal interstate child support enforcement efforts, including the identification of gaps in, and barriers to, the enforcement of such efforts;

(2) plan and implement comprehensive long-range strategies for criminal interstate child support enforcement;

(3) reach an agreement within the State regarding the priorities of such State in the enforcement of criminal interstate child support legislation;

(4) develop a plan to implement such priorities; and

(5) coordinate criminal interstate child support enforcement efforts.


(Pub. L. 90–351, title I, § 1601, as added Pub. L. 102–521, § 4(a)(3), Oct. 25, 1992, 106 Stat. 3404.)

Editorial Notes
Codification
Section was formerly classified to section 3796cc of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Another section 1601 of Pub. L. 90–351, title XI, June 19, 1968, 82 Stat. 239, is set out as a note under section 10101 of this title.

Prior ProvisionsA prior section 1601 of Pub. L. 90–351 was renumbered section 2601 and is classified to section 10541 of this title.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.



§ 10362. State applications(a) In general(1) To request a grant under this subchapter, the chief executive of a State shall submit an application to the Director in such form and containing such information as the Director may reasonably require.

(2) An application under paragraph (1) shall include assurances that Federal funds received under this subchapter shall be used to supplement, not supplant, non-Federal funds that would otherwise be available for activities funded under this subchapter.


(b) State officeThe office responsible for the trust fund required by section 10158 of this title—(1) shall prepare the application required under this section; and

(2) shall administer grant funds received under this subchapter, including, review of spending, processing, progress, financial reporting, technical assistance, grant adjustments, accounting, auditing, and fund disbursement.


(Pub. L. 90–351, title I, § 1602, as added Pub. L. 102–521, § 4(a)(3), Oct. 25, 1992, 106 Stat. 3404; amended Pub. L. 109–162, title XI, § 1111(c)(2)(H), Jan. 5, 2006, 119 Stat. 3102.)

Editorial Notes
Codification
Section was formerly classified to section 3796cc–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2006—Subsec. (b). Pub. L. 109–162 substituted “The office responsible for the trust fund required by section 3757 of this title” for “The office designated under section 3757 of this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–162 applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as a note under section 10151 of this title.


Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.



§ 10363. Review of State applications(a) In generalThe Bureau shall make a grant under section 10361(a) of this title to carry out the projects described in the application submitted by an applicant under section 10362 of this title upon determining that—(1) the application is consistent with the requirements of this subchapter; and

(2) before the approval of the application, the Bureau has made an affirmative finding in writing that the proposed project has been reviewed in accordance with this subchapter.


(b) ApprovalEach application submitted under section 10362 of this title shall be considered approved, in whole or in part, by the Bureau not later than 45 days after first received unless the Bureau informs the applicant of specific reasons for disapproval.


(c) Disapproval notice and reconsiderationThe Bureau shall not disapprove any application without first affording the applicant reasonable notice and an opportunity for reconsideration.


(Pub. L. 90–351, title I, § 1603, as added Pub. L. 102–521, § 4(a)(3), Oct. 25, 1992, 106 Stat. 3405.)

Editorial Notes
Codification
Section was formerly classified to section 3796cc–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10364. Local applications(a) In general(1) To request funds under this subchapter from a State, the chief executive of a local entity shall submit an application to the office designated under section 10362(b) of this title.

(2) An application under paragraph (1) shall be considered approved, in whole or in part, by the State not later than 45 days after such application is first received unless the State informs the applicant in writing of specific reasons for disapproval.

(3) The State shall not disapprove any application submitted to the State without first affording the applicant reasonable notice and an opportunity for reconsideration.

(4) If an application under paragraph (1) is approved, the local entity is eligible to receive funds under this subchapter.


(b) Distribution to local entitiesA State that receives funds under section 10361 of this title in a fiscal year shall make such funds available to a local entity with an approved application within 45 days after the Bureau has approved the application submitted by the State and has made funds available to the State. The Director may waive the 45-day requirement in this section upon a finding that the State is unable to satisfy the requirement of the preceding sentence under State statutes.


(Pub. L. 90–351, title I, § 1604, as added Pub. L. 102–521, § 4(a)(3), Oct. 25, 1992, 106 Stat. 3405.)

Editorial Notes
Codification
Section was formerly classified to section 3796cc–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10365. Distribution of funds
The Federal share of a grant made under this subchapter may not exceed 75 percent of the total costs of the project described in the application submitted under section 10362(a) of this title for the fiscal year for which the project receives assistance under this subchapter.
(Pub. L. 90–351, title I, § 1605, as added Pub. L. 102–521, § 4(a)(3), Oct. 25, 1992, 106 Stat. 3405.)

Editorial Notes
Codification
Section was formerly classified to section 3796cc–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10366. Evaluation(a) In general(1) Each State and local entity that receives a grant under this subchapter shall submit to the Director an evaluation not later than March 1 of each year in accordance with guidelines issued by the Director and in consultation with the Director of the National Institute of Justice.

(2) The Director may waive the requirement specified in subsection (a) if the Director determines that such evaluation is not warranted in the case of the State or local entity involved.


(b) DistributionThe Director shall make available to the public on a timely basis evaluations received under subsection (a).


(c) Administrative costsA State or local entity may use not more than 5 percent of the funds it receives under this subchapter to develop an evaluation program under this section.


(Pub. L. 90–351, title I, § 1606, as added Pub. L. 102–521, § 4(a)(3), Oct. 25, 1992, 106 Stat. 3405.)

Editorial Notes
Codification
Section was formerly classified to section 3796cc–5 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.



§ 10367. “Local entity” defined
For purposes of this subchapter, the term “local entity” means a child support enforcement agency, law enforcement agency, prosecuting attorney, or unit of local government.
(Pub. L. 90–351, title I, § 1607, as added Pub. L. 102–521, § 4(a)(3), Oct. 25, 1992, 106 Stat. 3406.)

Editorial Notes
Codification
Section was formerly classified to section 3796cc–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER XVI—PUBLIC SAFETY AND COMMUNITY POLICING; “COPS ON THE BEAT”
§ 10381. Authority to make public safety and community policing grants(a) Grant authorizationThe Attorney General shall carry out a single grant program under which the Attorney General makes grants to States, units of local government, Indian tribal governments, other public and private entities, and multi-jurisdictional or regional consortia for the purposes described in subsection (b).


(b) Uses of grant amountsThe purposes for which grants made under subsection (a) may be made are—(1) to rehire law enforcement officers who have been laid off as a result of State, tribal, or local budget reductions for deployment in community-oriented policing;

(2) to hire and train new, additional career law enforcement officers for deployment in community-oriented policing across the Nation, including by prioritizing the hiring and training of veterans (as defined in section 101 of title 38);

(3) to procure equipment, technology, or support systems, or pay overtime, to increase the number of officers deployed in community-oriented policing;

(4) to award grants to pay for offices hired to perform intelligence, anti-terror, or homeland security duties;

(5) to increase the number of law enforcement officers involved in activities that are focused on interaction with members of the community on proactive crime control and prevention by redeploying officers to such activities;

(6) to provide specialized training to law enforcement officers to enhance their conflict resolution, mediation, problem solving, service, and other skills needed to work in partnership with members of the community;

(7) to increase police participation in multidisciplinary early intervention teams;

(8) to develop new technologies, including interoperable communications technologies, modernized criminal record technology, and forensic technology, to assist State, tribal, and local law enforcement agencies in reorienting the emphasis of their activities from reacting to crime to preventing crime and to train law enforcement officers to use such technologies;

(9) to develop and implement innovative programs to permit members of the community to assist State, tribal, and local law enforcement agencies in the prevention of crime in the community, such as a citizens’ police academy, including programs designed to increase the level of access to the criminal justice system enjoyed by victims, witnesses, and ordinary citizens by establishing decentralized satellite offices (including video facilities) of principal criminal courts buildings;

(10) to establish innovative programs to reduce, and keep to a minimum, the amount of time that law enforcement officers must be away from the community while awaiting court appearances;

(11) to establish and implement innovative programs to increase and enhance proactive crime control and prevention programs involving law enforcement officers and young persons in the community;

(12) to establish school-based partnerships between local law enforcement agencies and local school systems by using school resource officers who operate in and around elementary and secondary schools to combat school-related crime and disorder problems, gangs, and drug activities, including the training of school resource officers in the prevention of human trafficking offenses;

(13) to develop and establish new administrative and managerial systems to facilitate the adoption of community-oriented policing as an organization-wide philosophy;

(14) to assist a State or Indian tribe in enforcing a law throughout the State or tribal community that requires that a convicted sex offender register his or her address with a State, tribal, or local law enforcement agency and be subject to criminal prosecution for failure to comply;

(15) to establish, implement, and coordinate crime prevention and control programs (involving law enforcement officers working with community members) with other Federal programs that serve the community and community members to better address the comprehensive needs of the community and its members;

(16) to support the purchase by a law enforcement agency of no more than 1 service weapon per officer, upon hiring for deployment in community-oriented policing or, if necessary, upon existing officers’ initial redeployment to community-oriented policing;

(17) to participate in nationally recognized active shooter training programs that offer scenario-based, integrated response courses designed to counter active shooter threats or acts of terrorism against individuals or facilities;

(18) to provide specialized training to law enforcement officers to—(A) recognize individuals who have a mental illness; and

(B) properly interact with individuals who have a mental illness, including strategies for verbal de-escalation of crises;


(19) to establish collaborative programs that enhance the ability of law enforcement agencies to address the mental health, behavioral, and substance abuse problems of individuals encountered by law enforcement officers in the line of duty;

(20) to provide specialized training to corrections officers to recognize individuals who have a mental illness;

(21) to enhance the ability of corrections officers to address the mental health of individuals under the care and custody of jails and prisons, including specialized training and strategies for verbal de-escalation of crises;

(22) to permit tribal governments receiving direct law enforcement services from the Bureau of Indian Affairs to access the program under this section for use in accordance with paragraphs (1) through (21); and

(23) to establish peer mentoring mental health and wellness pilot programs within State, tribal, and local law enforcement agencies.


(c) Preferential consideration of applications for certain grantsIn awarding grants under this subchapter, the Attorney General may give preferential consideration, where feasible, to an application—(1) for hiring and rehiring additional career law enforcement officers that involves a non-Federal contribution exceeding the 25 percent minimum under subsection (g);

(2) from an applicant in a State that has in effect a law that—(A) treats a minor who has engaged in, or has attempted to engage in, a commercial sex act as a victim of a severe form of trafficking in persons;

(B) discourages or prohibits the charging or prosecution of an individual described in subparagraph (A) for a prostitution or sex trafficking offense, based on the conduct described in subparagraph (A); and

(C) encourages the diversion of an individual described in subparagraph (A) to appropriate service providers, including child welfare services, victim treatment programs, child advocacy centers, rape crisis centers, or other social services; or


(3) from an applicant in a State that has in effect a law—(A) that—(i) provides a process by which an individual who is a human trafficking survivor can move to vacate any arrest or conviction records for a non-violent offense committed as a direct result of human trafficking, including prostitution or lewdness;

(ii) establishes a rebuttable presumption that any arrest or conviction of an individual for an offense associated with human trafficking is a result of being trafficked, if the individual—(I) is a person granted nonimmigrant status pursuant to section 1101(a)(15)(T)(i) of title 8;

(II) is the subject of a certification by the Secretary of Health and Human Services under section 7105(b)(1)(E) of title 22; or

(III) has other similar documentation of trafficking, which has been issued by a Federal, State, or local agency; and


(iii) protects the identity of individuals who are human trafficking survivors in public and court records; and


(B) that does not require an individual who is a human trafficking survivor to provide official documentation as described in subclause (I), (II), or (III) of subparagraph (A)(ii) in order to receive protection under the law.



(d) Technical assistance(1) In generalThe Attorney General may provide technical assistance to States, units of local government, Indian tribal governments, and to other public and private entities, in furtherance of the purposes of the Public Safety Partnership and Community Policing Act of 1994.


(2) ModelThe technical assistance provided by the Attorney General may include the development of a flexible model that will define for State and local governments, and other public and private entities, definitions and strategies associated with community or problem-oriented policing and methodologies for its implementation.


(3) Training centers and facilitiesThe technical assistance provided by the Attorney General may include the establishment and operation of training centers or facilities, either directly or by contracting or cooperative arrangements. The functions of the centers or facilities established under this paragraph may include instruction and seminars for police executives, managers, trainers, supervisors, and such others as the Attorney General considers to be appropriate concerning community or problem-oriented policing and improvements in police-community interaction and cooperation that further the purposes of the Public Safety Partnership and Community Policing Act of 1994.



(e) Utilization of componentsThe Attorney General may utilize any component or components of the Department of Justice in carrying out this subchapter.


(f) Minimum amountUnless all applications submitted by any State and grantee within the State pursuant to subsection (a) have been funded, each qualifying State, together with grantees within the State, shall receive in each fiscal year pursuant to subsection (a) not less than 0.5 percent of the total amount appropriated in the fiscal year for grants pursuant to that subsection. In this subsection, “qualifying State” means any State which has submitted an application for a grant, or in which an eligible entity has submitted an application for a grant, which meets the requirements prescribed by the Attorney General and the conditions set out in this subchapter.


(g) Matching fundsThe portion of the costs of a program, project, or activity provided by a grant under subsection (a) may not exceed 75 percent, unless the Attorney General waives, wholly or in part, the requirement under this subsection of a non-Federal contribution to the costs of a program, project, or activity. In relation to a grant for a period exceeding 1 year for hiring or rehiring career law enforcement officers, the Federal share shall decrease from year to year for up to 5 years, looking toward the continuation of the increased hiring level using State or local sources of funding following the conclusion of Federal support, as provided in an approved plan pursuant to section 10382(c)(8) of this title.


(h) Allocation of fundsThe funds available under this subchapter shall be allocated as provided in section 10261(a)(11)(B) of this title.


(i) Termination of grants for hiring officersExcept as provided in subsection (j), the authority under subsection (a) of this section to make grants for the hiring and rehiring of additional career law enforcement officers shall lapse at the conclusion of 6 years from September 13, 1994. Prior to the expiration of this grant authority, the Attorney General shall submit a report to Congress concerning the experience with and effects of such grants. The report may include any recommendations the Attorney General may have for amendments to this subchapter and related provisions of law in light of the termination of the authority to make grants for the hiring and rehiring of additional career law enforcement officers.


(j) Grants to Indian Tribes(1) In generalNotwithstanding subsection (i) and section 10383 of this title, and in acknowledgment of the Federal nexus and distinct Federal responsibility to address and prevent crime in Indian country, the Attorney General shall provide grants under this section to Indian tribal governments, for fiscal year 2011 and any fiscal year thereafter, for such period as the Attorney General determines to be appropriate to assist the Indian tribal governments in carrying out the purposes described in subsection (b).


(2) Priority of fundingIn providing grants to Indian tribal governments under this subsection, the Attorney General shall take into consideration reservation crime rates and tribal law enforcement staffing needs of each Indian tribal government.


(3) Federal shareBecause of the Federal nature and responsibility for providing public safety on Indian land, the Federal share of the cost of any activity carried out using a grant under this subsection—(A) shall be 100 percent; and

(B) may be used to cover indirect costs.


(4) Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $40,000,000 for each of fiscal years 2011 through 2015.



(k) COPS anti-meth programThe Attorney General shall use amounts otherwise appropriated to carry out this section for a fiscal year (beginning with fiscal year 2019) to make competitive grants, in amounts of not less than $1,000,000 for such fiscal year, to State law enforcement agencies with high seizures of precursor chemicals, finished methamphetamine, laboratories, and laboratory dump seizures for the purpose of locating or investigating illicit activities, such as precursor diversion, laboratories, or methamphetamine traffickers.


(l) COPS anti-heroin task force programThe Attorney General shall use amounts otherwise appropriated to carry out this section, or other amounts as appropriated, for a fiscal year (beginning with fiscal year 2019) to make competitive grants to State law enforcement agencies in States with high per capita rates of primary treatment admissions, for the purpose of locating or investigating illicit activities, through Statewide collaboration, relating to the distribution of heroin, fentanyl, or carfentanil or relating to the unlawful distribution of prescription opioids.


(m) ReportNot later than 180 days after July 29, 2010, the Attorney General shall submit to Congress a report describing the extent and effectiveness of the Community Oriented Policing (COPS) initiative as applied in Indian country, including particular references to—(1) the problem of intermittent funding;

(2) the integration of COPS personnel with existing law enforcement authorities; and

(3) an explanation of how the practice of community policing and the broken windows theory can most effectively be applied in remote tribal locations.


(Pub. L. 90–351, title I, § 1701, as added Pub. L. 103–322, title I, § 10003(a)(3), Sept. 13, 1994, 108 Stat. 1808; amended Pub. L. 105–119, title I, § 119, Nov. 26, 1997, 111 Stat. 2468; Pub. L. 105–302, § 1(1), Oct. 27, 1998, 112 Stat. 2841; Pub. L. 108–21, title III, § 341, Apr. 30, 2003, 117 Stat. 665; Pub. L. 109–162, title XI, § 1163(a), Jan. 5, 2006, 119 Stat. 3119; Pub. L. 111–211, title II, § 243, July 29, 2010, 124 Stat. 2292; Pub. L. 114–22, title VI, § 601(1), title X, § 1002, May 29, 2015, 129 Stat. 258, 266; Pub. L. 114–199, § 2, July 22, 2016, 130 Stat. 780; Pub. L. 114–255, div. B, title XIV, § 14001(b), Dec. 13, 2016, 130 Stat. 1288; Pub. L. 115–37, § 2, June 2, 2017, 131 Stat. 854; Pub. L. 115–113, § 2(c), Jan. 10, 2018, 131 Stat. 2276; Pub. L. 115–271, title VIII, §§ 8210, 8211, Oct. 24, 2018, 132 Stat. 4114; Pub. L. 115–393, title I, § 101, Dec. 21, 2018, 132 Stat. 5266.)

Editorial Notes

References in TextThe Public Safety Partnership and Community Policing Act of 1994, referred to in subsec. (d)(1), (3), is title I of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1807, which is classified principally to this subchapter. For complete classification of this Act to the Code, see Short Title of 1994 Amendment note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 3796dd of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 1701 of Pub. L. 90–351 was renumbered section 2601 and is classified to section 10541 of this title.

Amendments2018—Subsec. (b)(12). Pub. L. 115–393 inserted before semicolon at end “, including the training of school resource officers in the prevention of human trafficking offenses”.
Subsec. (b)(23). Pub. L. 115–113 added par. (23).
Subsec. (k). Pub. L. 115–271, § 8210, added subsec. (k). Former subsec. (k) redesignated (l), then (m).
Subsec. (l). Pub. L. 115–271, § 8211, added subsec. (l).
Subsec. (m). Pub. L. 115–271 redesignated subsec. (k) as (l), then (m).
2017—Subsec. (b)(2). Pub. L. 115–37 inserted “, including by prioritizing the hiring and training of veterans (as defined in section 101 of title 38)” after “Nation”.
2016—Subsec. (b)(17). Pub. L. 114–199, § 2(1), (3), added par. (17). Former par. (17) redesignated (18).
Subsec. (b)(18). Pub. L. 114–255, § 14001(b)(1), (3), added par. (18). Former par. (18) redesignated (22).
Pub. L. 114–199, § 2(2), (4), redesignated par. (17) as (18) and substituted “through (17)” for “through (16)”.
Subsec. (b)(19) to (21). Pub. L. 114–255, § 14001(b)(3), added pars. (19) to (21).
Subsec. (b)(22). Pub. L. 114–255, § 14001(b)(2), (4), redesignated par. (18) as (22) and substituted “through (21)” for “through (17)”.
2015—Subsec. (c). Pub. L. 114–22, § 601(1), substituted “where feasible, to an application—” for “where feasible, to applications for hiring and rehiring additional career law enforcement officers that involve a non-Federal contribution exceeding the 25 percent minimum under subsection (g) of this section.” and added pars. (1) and (2).
Subsec. (c)(3). Pub. L. 114–22, § 1002, added par. (3).
2010—Subsec. (b). Pub. L. 111–211, § 243(1)(A), inserted “to” after each par. designation.
Subsec. (b)(1). Pub. L. 111–211, § 243(1)(B), substituted “State, tribal, or” for “State and”.
Subsec. (b)(5) to (8). Pub. L. 111–211, § 243(1)(G), redesignated pars. (6) to (9) as (5) to (8), respectively.
Subsec. (b)(9), (10). Pub. L. 111–211, § 243(1)(G), redesignated pars. (10) and (11) as (9) and (10), respectively. Former par. (9) redesignated (8).
Pub. L. 111–211, § 243(1)(C), inserted “, tribal,” after “State”.
Subsec. (b)(11) to (14). Pub. L. 111–211, § 243(1)(G), redesignated pars. (12) to (15) as (11) to (14), respectively. Former par. (11) redesignated (10).
Subsec. (b)(15). Pub. L. 111–211, § 243(1)(G), redesignated par. (16) as (15). Former par. (15) redesignated (14).
Pub. L. 111–211, § 243(1)(D), substituted “a State or Indian tribe in” for “a State in”, “the State or tribal community that” for “the State which”, and “a State, tribal, or local” for “a State or local”.
Subsec. (b)(16), (17). Pub. L. 111–211, § 243(1)(E)–(H), added par. (17) and redesignated former par. (17) as (16). Former par. (16) redesignated (15).
Subsec. (i). Pub. L. 111–211, § 243(2), substituted “Except as provided in subsection (j), the authority” for “The authority”.
Subsecs. (j), (k). Pub. L. 111–211, § 243(3), added subsecs. (j) and (k).
2006—Subsec. (a). Pub. L. 109–162, § 1163(a)(1), reenacted subsec. heading without change and amended text generally. Prior to amendment, text read as follows: “The Attorney General may make grants to States, units of local government, Indian tribal governments, other public and private entities, and multi-jurisdictional or regional consortia thereof to increase police presence, to expand and improve cooperative efforts between law enforcement agencies and members of the community to address crime and disorder problems, and otherwise to enhance public safety.”
Subsec. (b). Pub. L. 109–162, § 1163(a)(3)(A), substituted “Uses of grant amounts” for “Additional grant projects” in subsec. heading and “The purposes for which grants made under subsection (a) of this section may be made are—” for “Grants made under subsection (a) of this section may include programs, projects, and other activities to—” in introductory provisions.
Pub. L. 109–162, § 1163(a)(2), (3), redesignated subsec. (d) as (b) and struck out former subsec. (b) which related to rehiring, hiring, and initial redeployment grant projects.
Subsec. (b)(1) to (4). Pub. L. 109–162, § 1163(a)(3)(C), added pars. (1) to (4). Former pars. (1) to (4) redesignated (6) to (9), respectively.
Subsec. (b)(5). Pub. L. 109–162, § 1163(a)(3)(B), redesignated par. (5) as (10).
Subsec. (b)(6) to (8). Pub. L. 109–162, § 1163(a)(3)(B), redesignated pars. (1) to (3) as (6) to (8), respectively. Former pars. (6) to (8) redesignated (11) to (13), respectively.
Subsec. (b)(9). Pub. L. 109–162, § 1163(a)(3)(B), (D), redesignated par. (4) as (9) and amended it generally. Prior to amendment, par. (9) read as follows: “develop new technologies to assist State and local law enforcement agencies in reorienting the emphasis of their activities from reacting to crime to preventing crime;”. Former par. (9) redesignated (14).
Subsec. (b)(10) to (17). Pub. L. 109–162, § 1163(a)(3)(B), redesignated pars. (5) to (12) as (10) to (17), respectively.
Subsec. (c). Pub. L. 109–162, § 1163(a)(2), (4), (5), redesignated subsec. (e) as (c), substituted “subsection (g) of this section” for “subsection (i) of this section”, and struck out former subsec. (c) which related to use of grants for troops-to-cops programs.
Subsecs. (d) to (k). Pub. L. 109–162, § 1163(a)(4), redesignated subsecs. (f) to (k) as (d) to (i), respectively. Former subsecs. (d) and (e) redesignated (b) and (c), respectively.
2003—Subsec. (d)(10) to (12). Pub. L. 108–21 added par. (10) and redesignated former pars. (10) and (11) as (11) and (12), respectively.
1998—Subsec. (d)(8) to (11). Pub. L. 105–302 added par. (8) and redesignated former pars. (8) to (10) as (9) to (11), respectively.
1997—Subsec. (b)(2)(A). Pub. L. 105–119 amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “may not exceed—
“(i) 20 percent of the funds available for grants pursuant to this subsection in fiscal year 1995;
“(ii) 20 percent of the funds available for grants pursuant to this subsection in fiscal year 1996; or
“(iii) 10 percent of the funds available for grants pursuant to this subsection in fiscal years 1997, 1998, 1999, and 2000; and”.

Statutory Notes and Related Subsidiaries
Purposes of 1994 AmendmentsPub. L. 103–322, title I, § 10002, Sept. 13, 1994, 108 Stat. 1807, provided that: 
“The purposes of this title [see Short Title of 1994 Act note set out under section 10101 of this title] are to—“(1) substantially increase the number of law enforcement officers interacting directly with members of the community (‘cops on the beat’);

“(2) provide additional and more effective training to law enforcement officers to enhance their problem solving, service, and other skills needed in interacting with members of the community;

“(3) encourage the development and implementation of innovative programs to permit members of the community to assist State, Indian tribal government, and local law enforcement agencies in the prevention of crime in the community; and

“(4) encourage the development of new technologies to assist State, Indian tribal government, and local law enforcement agencies in reorienting the emphasis of their activities from reacting to crime to preventing crime,

by establishing a program of grants and assistance in furtherance of these objectives, including the authorization for a period of 6 years of grants for the hiring and rehiring of additional career law enforcement officers.”




Improving Public Safety Presence in Rural AlaskaPub. L. 111–211, title II, § 247(a)–(d), July 29, 2010, 124 Stat. 2296, 2297, provided that:
“(a) Definitions.—In this section:“(1) State.—“(A) In general.—The term ‘State’ means the State of Alaska.

“(B) Inclusion.—The term ‘State’ includes any political subdivision of the State of Alaska.


“(2) Village public safety officer.—The term ‘village public safety officer’ means an individual employed as a village public safety officer under the program established by the State pursuant to Alaska Statute 18.65.670.

“(3) Tribal organization.—The term ‘tribal organization’ has the meaning given that term in section 4 of the Indian Self-Determination and Educational [Education] Assistance Act (25 U.S.C. 450b(l)) [now 25 U.S.C. 5304(l)].


“(b) COPS Grants.—The State and any Indian tribe or tribal organization in the State that employs a village public safety officer shall be eligible to apply for a grant under section 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) [now 34 U.S.C. 10381] (provided that only an Indian tribe or tribal organization may receive a grant under the tribal resources grant program under subsection (j) of that section) on an equal basis with other eligible applicants for funding under that section.

“(c) Staffing for Adequate Fire and Emergency Response Grants.—The State and any Indian tribe or tribal organization in the State that employs a village public safety officer shall be eligible to apply for a grant under the Staffing for Adequate Fire and Emergency Response program under section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a) on an equal basis with other eligible applicants for funding under that program.

“(d) Training for Village Public Safety Officers and Tribal Law Enforcement Positions Funded Under COPS Program.—“(1) In general.—Any village public safety officer or tribal law enforcement officer in the State shall be eligible to participate in any training program offered at the Indian Police Academy of the Federal Law Enforcement Training Center.

“(2) Funding.—Funding received pursuant to grants approved under section 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) [now 34 U.S.C. 10381] may be used for training of officers at programs described in paragraph (1) or at a police academy in the State certified by the Alaska Police Standards Council.”




[For definition of “Indian tribe” as used in section 247(a)–(d) of Pub. L. 111–211, set out above, see section 203(a) of Pub. L. 111–211, set out as a note under section 2801 of Title 25, Indians.]



§ 10382. Applications(a) In generalNo grant may be made under this subchapter unless an application has been submitted to, and approved by, the Attorney General.


(b) ApplicationAn application for a grant under this subchapter shall be submitted in such form, and contain such information, as the Attorney General may prescribe by regulation or guidelines.


(c) ContentsIn accordance with the regulations or guidelines established by the Attorney General, each application for a grant under this subchapter shall—(1) include a long-term strategy and detailed implementation plan that reflects consultation with community groups and appropriate private and public agencies;

(2) demonstrate a specific public safety need;

(3) explain the applicant’s inability to address the need without Federal assistance;

(4) identify related governmental and community initiatives which complement or will be coordinated with the proposal;

(5) certify that there has been appropriate coordination with all affected agencies;

(6) outline the initial and ongoing level of community support for implementing the proposal including financial and in-kind contributions or other tangible commitments;

(7) specify plans for obtaining necessary support and continuing the proposed program, project, or activity following the conclusion of Federal support;

(8) if the application is for a grant for hiring or rehiring additional career law enforcement officers, specify plans for the assumption by the applicant of a progressively larger share of the cost in the course of time, looking toward the continuation of the increased hiring level using State or local sources of funding following the conclusion of Federal support;

(9) assess the impact, if any, of the increase in police resources on other components of the criminal justice system;

(10) explain how the grant will be utilized to reorient the affected law enforcement agency’s mission toward community-oriented policing or enhance its involvement in or commitment to community-oriented policing; and

(11) provide assurances that the applicant will, to the extent practicable, seek, recruit, and hire members of racial and ethnic minority groups and women in order to increase their ranks within the sworn positions in the law enforcement agency.


(d) Special provisions(1) Small jurisdictionsNotwithstanding any other provision of this subchapter, in relation to applications under this subchapter of units of local government or law enforcement agencies having jurisdiction over areas with populations of less than 50,000, the Attorney General may waive 1 or more of the requirements of subsection (c) and may otherwise make special provisions to facilitate the expedited submission, processing, and approval of such applications.


(2) Small grant amountNotwithstanding any other provision of this subchapter, in relation to applications under section 10381(b) of this title for grants of less than $1,000,000, the Attorney General may waive 1 or more of the requirements of subsection (c) and may otherwise make special provisions to facilitate the expedited submission, processing, and approval of such applications.



(Pub. L. 90–351, title I, § 1702, as added Pub. L. 103–322, title I, § 10003(a)(3), Sept. 13, 1994, 108 Stat. 1811; amended Pub. L. 109–162, title XI, §§ 1111(c)(2)(I), 1163(b), Jan. 5, 2006, 119 Stat. 3102, 3120.)

Editorial Notes
Codification
Section was formerly classified to section 3796dd–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2006—Subsec. (c)(1). Pub. L. 109–162, § 1111(c)(2)(I), struck out “and reflects consideration of the statewide strategy under section 3753(a)(1) of this title” before semicolon at end.
Subsec. (d)(2). Pub. L. 109–162, § 1163(b), substituted “section 3796dd(b)” for “section 3796dd(d)”.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by section 1111(c)(2)(I) of Pub. L. 109–162 applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as a note under section 10151 of this title.



§ 10383. Renewal of grants(a) In generalExcept for grants made for hiring or rehiring additional career law enforcement officers, a grant under this subchapter may be renewed for up to 2 additional years after the first fiscal year during which a recipient receives its initial grant, if the Attorney General determines that the funds made available to the recipient were used in a manner required under an approved application and if the recipient can demonstrate significant progress in achieving the objectives of the initial application.


(b) Grants for hiringGrants made for hiring or rehiring additional career law enforcement officers may be renewed for up to 5 years, subject to the requirements of subsection (a), but notwithstanding the limitation in that subsection concerning the number of years for which grants may be renewed.


(c) Multiyear grantsA grant for a period exceeding 1 year may be renewed as provided in this section, except that the total duration of such a grant including any renewals may not exceed 3 years, or 5 years if it is a grant made for hiring or rehiring additional career law enforcement officers.


(Pub. L. 90–351, title I, § 1703, as added Pub. L. 103–322, title I, § 10003(a)(3), Sept. 13, 1994, 108 Stat. 1812.)

Editorial Notes
Codification
Section was formerly classified to section 3796dd–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10384. Limitation on use of funds(a) Nonsupplanting requirementFunds made available under this subchapter to States or units of local government shall not be used to supplant State or local funds, or, in the case of Indian tribal governments, funds supplied by the Bureau of Indian Affairs, but shall be used to increase the amount of funds that would, in the absence of Federal funds received under this subchapter, be made available from State or local sources, or in the case of Indian tribal governments, from funds supplied by the Bureau of Indian Affairs.


(b) Non-Federal costs(1) In generalStates and units of local government may use assets received through the Assets Forfeiture equitable sharing program to provide the non-Federal share of the cost of programs, projects, and activities funded under this subchapter.


(2) Indian tribal governmentsFunds appropriated by the Congress for the activities of any agency of an Indian tribal government or the Bureau of Indian Affairs performing law enforcement functions on any Indian lands may be used to provide the non-Federal share of the cost of programs or projects funded under this subchapter.



(c) Hiring costsFunding provided under this subchapter for hiring or rehiring a career law enforcement officer may not exceed $75,000, unless the Attorney General grants a waiver from this limitation.


(Pub. L. 90–351, title I, § 1704, as added Pub. L. 103–322, title I, § 10003(a)(3), Sept. 13, 1994, 108 Stat. 1812.)

Editorial Notes
Codification
Section was formerly classified to section 3796dd–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10385. Performance evaluation(a) Monitoring componentsEach program, project, or activity funded under this subchapter shall contain a monitoring component, developed pursuant to guidelines established by the Attorney General. The monitoring required by this subsection shall include systematic identification and collection of data about activities, accomplishments, and programs throughout the life of the program, project, or activity and presentation of such data in a usable form.


(b) Evaluation componentsSelected grant recipients shall be evaluated on the local level or as part of a national evaluation, pursuant to guidelines established by the Attorney General. Such evaluations may include assessments of individual program implementations. In selected jurisdictions that are able to support outcome evaluations, the effectiveness of funded programs, projects, and activities may be required. Outcome measures may include crime and victimization indicators, quality of life measures, community perceptions, and police perceptions of their own work.


(c) Periodic review and reportsThe Attorney General may require a grant recipient to submit to the Attorney General the results of the monitoring and evaluations required under subsections (a) and (b) and such other data and information as the Attorney General deems reasonably necessary.


(Pub. L. 90–351, title I, § 1705, as added Pub. L. 103–322, title I, § 10003(a)(3), Sept. 13, 1994, 108 Stat. 1813.)

Editorial Notes
Codification
Section was formerly classified to section 3796dd–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10386. Revocation or suspension of funding
If the Attorney General determines, as a result of the reviews required by section 10385 of this title, or otherwise, that a grant recipient under this subchapter is not in substantial compliance with the terms and requirements of an approved grant application submitted under section 10382 of this title, the Attorney General may revoke or suspend funding of that grant, in whole or in part.
(Pub. L. 90–351, title I, § 1706, as added Pub. L. 103–322, title I, § 10003(a)(3), Sept. 13, 1994, 108 Stat. 1813.)

Editorial Notes
Codification
Section was formerly classified to section 3796dd–5 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10387. Access to documents(a) By Attorney GeneralThe Attorney General shall have access for the purpose of audit and examination to any pertinent books, documents, papers, or records of a grant recipient under this subchapter and to the pertinent books, documents, papers, or records of State and local governments, persons, businesses, and other entities that are involved in programs, projects, or activities for which assistance is provided under this subchapter.


(b) By Comptroller GeneralSubsection (a) shall apply with respect to audits and examinations conducted by the Comptroller General of the United States or by an authorized representative of the Comptroller General.


(Pub. L. 90–351, title I, § 1707, as added Pub. L. 103–322, title I, § 10003(a)(3), Sept. 13, 1994, 108 Stat. 1813.)

Editorial Notes
Codification
Section was formerly classified to section 3796dd–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10388. General regulatory authority
The Attorney General may promulgate regulations and guidelines to carry out this subchapter.
(Pub. L. 90–351, title I, § 1708, as added Pub. L. 103–322, title I, § 10003(a)(3), Sept. 13, 1994, 108 Stat. 1813.)

Editorial Notes
Codification
Section was formerly classified to section 3796dd–7 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10389. Definitions
In this subchapter—(1) “career law enforcement officer” means a person hired on a permanent basis who is authorized by law or by a State or local public agency to engage in or supervise the prevention, detection, or investigation of violations of criminal laws.

(2) “citizens’ police academy” means a program by local law enforcement agencies or private nonprofit organizations in which citizens, especially those who participate in neighborhood watch programs, are trained in ways of facilitating communication between the community and local law enforcement in the prevention of crime.

(3) “Indian tribe” means a tribe, band, pueblo, nation, or other organized group or community of Indians, including an Alaska Native village (as defined in or established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.

(4) “school resource officer” means a career law enforcement officer, with sworn authority, deployed in community-oriented policing, and assigned by the employing police department or agency to work in collaboration with schools and community-based organizations—(A) to address crime and disorder problems, gangs, and drug activities affecting or occurring in or around an elementary or secondary school;

(B) to develop or expand crime prevention efforts for students;

(C) to educate likely school-age victims in crime prevention and safety;

(D) to develop or expand community justice initiatives for students;

(E) to train students in conflict resolution, restorative justice, and crime awareness;

(F) to assist in the identification of physical changes in the environment that may reduce crime in or around the school; and

(G) to assist in developing school policy that addresses crime and to recommend procedural changes.


(5) “commercial sex act” has the meaning given the term in section 7102 of title 22.

(6) “minor” means an individual who has not attained the age of 18 years.

(7) “severe form of trafficking in persons” has the meaning given the term in section 7102 of title 22.

(Pub. L. 90–351, title I, § 1709, as added Pub. L. 103–322, title I, § 10003(a)(3), Sept. 13, 1994, 108 Stat. 1813; amended Pub. L. 105–302, § 1(2), Oct. 27, 1998, 112 Stat. 2841; Pub. L. 114–22, title VI, § 601(2), May 29, 2015, 129 Stat. 259.)

Editorial Notes

References in TextThe Alaska Native Claims Settlement Act, referred to in par. (3), is Pub. L. 92–203, § 2, Dec. 18, 1971, 85 Stat. 688, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.

Codification
Section was formerly classified to section 3796dd–8 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2015—Pub. L. 114–22 added pars. (5) to (7).
1998—Pub. L. 105–302 designated first three undesignated paragraphs as pars. (1) to (3), respectively, and added par. (4).




SUBCHAPTER XVII—JUVENILE ACCOUNTABILITY BLOCK GRANTS

Editorial Notes
Codification
Part R of title I of the Omnibus Crime Control and Safe Streets Act of 1968, comprising this subchapter, was originally added to Pub. L. 90–351, title I, by Pub. L. 103–322, title II, § 20201(a)(3), Sept. 13, 1994, 108 Stat. 1819, and amended by Pub. L. 105–277, Oct. 21, 1998, 112 Stat. 2681. Part R is shown herein, however, as having been added by Pub. L. 107–273, div. C, title II, § 12102(a), Nov. 2, 2002, 116 Stat. 1859, without reference to those intervening amendments because of the extensive revision of Part R by Pub. L. 107–273.


§ 10401. Program authorized(a) In generalThe Attorney General is authorized to provide grants to States, for use by States and units of local government, and in certain cases directly to specially qualified units.


(b) Authorized activitiesAmounts paid to a State or a unit of local government under this subchapter shall be used by the State or unit of local government for the purpose of strengthening the juvenile justice system, which includes—(1) developing, implementing, and administering graduated sanctions for juvenile offenders;

(2) building, expanding, renovating, or operating temporary or permanent juvenile correction, detention, or community corrections facilities;

(3) hiring juvenile court judges, probation officers, and court-appointed defenders and special advocates, and funding pretrial services (including mental health screening and assessment) for juvenile offenders, to promote the effective and expeditious administration of the juvenile justice system;

(4) hiring additional prosecutors, so that more cases involving violent juvenile offenders can be prosecuted and case backlogs reduced;

(5) providing funding to enable prosecutors to address drug, gang, and youth violence problems more effectively and for technology, equipment, and training to assist prosecutors in identifying and expediting the prosecution of violent juvenile offenders;

(6) establishing and maintaining training programs for law enforcement and other court personnel with respect to preventing and controlling juvenile crime;

(7) establishing juvenile gun courts for the prosecution and adjudication of juvenile firearms offenders;

(8) establishing drug court programs for juvenile offenders that provide continuing judicial supervision over juvenile offenders with substance abuse problems and the integrated administration of other sanctions and services for such offenders;

(9) establishing and maintaining a system of juvenile records designed to promote public safety;

(10) establishing and maintaining interagency information-sharing programs that enable the juvenile and criminal justice systems, schools, and social services agencies to make more informed decisions regarding the early identification, control, supervision, and treatment of juveniles who repeatedly commit serious delinquent or criminal acts;

(11) establishing and maintaining accountability-based programs designed to reduce recidivism among juveniles who are referred by law enforcement personnel or agencies;

(12) establishing and maintaining programs to conduct risk and need assessments of juvenile offenders that facilitate the effective early intervention and the provision of comprehensive services, including mental health screening and treatment and substance abuse testing and treatment to such offenders;

(13) establishing and maintaining accountability-based programs that are designed to enhance school safety, which programs may include research-based bullying, cyberbullying, and gang prevention programs;

(14) establishing and maintaining restorative justice programs;

(15) establishing and maintaining programs to enable juvenile courts and juvenile probation officers to be more effective and efficient in holding juvenile offenders accountable and reducing recidivism;

(16) hiring detention and corrections personnel, and establishing and maintaining training programs for such personnel to improve facility practices and programming; or

(17) establishing, improving, and coordinating pre-release and post-release systems and programs to facilitate the successful reentry of juvenile offenders from State or local custody in the community.


(c) DefinitionIn this section the term “restorative justice program” means a program that emphasizes the moral accountability of an offender toward the victim and the affected community and may include community reparations boards, restitution (in the form of monetary payment or service to the victim or, where no victim can be identified, service to the affected community), and mediation between victim and offender.


(Pub. L. 90–351, title I, § 1801, as added Pub. L. 107–273, div. C, title II, § 12102(a), Nov. 2, 2002, 116 Stat. 1859; amended Pub. L. 109–162, title XI, §§ 1165, 1186, Jan. 5, 2006, 119 Stat. 3121, 3127.)

Editorial Notes
Codification
Section was formerly classified to section 3796ee of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 1801 of title I of Pub. L. 90–351, as added Pub. L. 103–322, title II, § 20201(a)(3), Sept. 13, 1994, 108 Stat. 1819; amended Pub. L. 105–277, div. A, § 101(f) [title VIII, § 405(d)(34), (f)(26)], Oct. 21, 1998, 112 Stat. 2681–337, 2681–426, 2681–433, authorized grants for the purpose of developing alternative methods of punishment for young offenders, prior to the general amendment of part R of title I of Pub. L. 90–351 by Pub. L. 107–273.
Another prior section 1801 of Pub. L. 90–351 was renumbered section 2601 and is classified to section 10541 of this title.

Amendments2006—Subsec. (b)(13). Pub. L. 109–162, § 1186, amended par. (13) generally. Prior to amendment, par. (13) read as follows: “establishing and maintaining accountability-based programs that are designed to enhance school safety;”.
Subsec. (b)(17). Pub. L. 109–162, § 1165, added par. (17).

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 107–273, div. C, title II, § 12102(b), Nov. 2, 2002, 116 Stat. 1869, provided that: “The amendments made by subsection (a) [enacting this subchapter] shall take effect on the first day of the first fiscal year that begins after the date of enactment of this Act [Nov. 2, 2002].”




§ 10402. Tribal grant program authorized(a) In generalFrom the amount reserved under section 1810(b),11 See References in Text note below. the Attorney General shall make grants to Indian tribes for programs to strengthen tribal juvenile justice systems and to hold tribal youth accountable.


(b) EligibilityIndian tribes, as defined by section 5130 of title 25, or a consortia of such tribes, shall submit to the Attorney General an application in such form and containing such information as the Attorney General may require. Only tribes that carry out tribal juvenile justice functions shall be eligible to receive a grant under this section.


(c) AwardsThe Attorney General shall award grants under this section on a competitive basis.


(d) GuidelinesThe Attorney General shall issue guidelines establishing application, use, and award criteria and processes consistent with the purposes and requirements of this Act.


(Pub. L. 90–351, title I, § 1801A, as added Pub. L. 107–273, div. C, title II, § 12102(a), Nov. 2, 2002, 116 Stat. 1861.)

Editorial Notes

References in TextSection 1810(b), referred to in subsec. (a), is section 1810(b) of title I of Pub. L. 90–351, as added by Pub. L. 107–273, div. C, title II, § 12102(a), Nov. 2, 2002, 116 Stat. 1868, which was classified to section 3796ee–10 of Title 42, The Public Health and Welfare, and was omitted from the Code as obsolete.
This Act, referred to in subsec. (d), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197, known as the Omnibus Crime Control and Safe Streets Act of 1968. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 3796ee–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10403. Grant eligibility(a) State eligibilityTo be eligible to receive a grant under this subchapter, a State shall submit to the Attorney General an application at such time, in such form, and containing such assurances and information as the Attorney General may require by guidelines, including—(1) information about—(A) the activities proposed to be carried out with such grant; and

(B) the criteria by which the State proposes to assess the effectiveness of such activities on achieving the purposes of this subchapter, including the extent to which evidence-based approaches are utilized; and


(2) assurances that the State and any unit of local government to which the State provides funding under section 10404(b) of this title, has in effect (or shall have in effect, not later than 1 year after the date that the State submits such application) laws, or has implemented (or shall implement, not later than 1 year after the date that the State submits such application) policies and programs, that provide for a system of graduated sanctions described in subsection (d).


(b) Local eligibility(1) Subgrant eligibilityTo be eligible to receive a subgrant, a unit of local government, other than a specially qualified unit, shall provide to the State—(A) information about—(i) the activities proposed to be carried out with such subgrant; and

(ii) the criteria by which the unit proposes to assess the effectiveness of such activities on achieving the purposes of this subchapter, including the extent to which evidence-based approaches are utilized; and


(B) such assurances as the State shall require, that, to the maximum extent applicable, the unit of local government has in effect (or shall have in effect, not later than 1 year after the date that the unit submits such application) laws, or has implemented (or shall implement, not later than 1 year after the date that the unit submits such application) policies and programs, that provide for a system of graduated sanctions described in subsection (d).


(2) Special ruleThe requirements of paragraph (1) shall apply to a specially qualified unit that receives funds from the Attorney General under section 10404(e) of this title, except that information that is otherwise required to be submitted to the State shall be submitted to the Attorney General.



(c) Role of courtsIn the development of the grant application, the States and units of local governments shall take into consideration the needs of the judicial branch in strengthening the juvenile justice system and specifically seek the advice of the chief of the highest court of the State and where appropriate, the chief judge of the local court, with respect to the application.


(d) Graduated sanctionsA system of graduated sanctions, which may be discretionary as provided in subsection (e), shall ensure, at a minimum, that—(1) sanctions are imposed on a juvenile offender for each delinquent offense;

(2) sanctions escalate in intensity with each subsequent, more serious delinquent offense;

(3) there is sufficient flexibility to allow for individualized sanctions and services suited to the individual juvenile offender; and

(4) appropriate consideration is given to public safety and victims of crime.


(e) Discretionary use of sanctions(1) Voluntary participationA State or unit of local government may be eligible to receive a grant under this subchapter if—(A) its system of graduated sanctions is discretionary; and

(B) it demonstrates that it has promoted the use of a system of graduated sanctions by taking steps to encourage implementation of such a system by juvenile courts.


(2) Reporting requirement if graduated sanctions not used(A) Juvenile courtsA State or unit of local government in which the imposition of graduated sanctions is discretionary shall require each juvenile court within its jurisdiction—(i) which has not implemented a system of graduated sanctions, to submit an annual report that explains why such court did not implement graduated sanctions; and

(ii) which has implemented a system of graduated sanctions but has not imposed graduated sanctions in all cases, to submit an annual report that explains why such court did not impose graduated sanctions in all cases.


(B) Units of local governmentEach unit of local government, other than a specially qualified unit, that has 1 or more juvenile courts that use a discretionary system of graduated sanctions shall collect the information reported under subparagraph (A) for submission to the State each year.


(C) StatesEach State and specially qualified unit that has 1 or more juvenile courts that use a discretionary system of graduated sanctions shall collect the information reported under subparagraph (A) for submission to the Attorney General each year. A State shall also collect and submit to the Attorney General the information collected under subparagraph (B).




(f) DefinitionsIn this section:(1) DiscretionaryThe term “discretionary” means that a system of graduated sanctions is not required to be imposed by each and every juvenile court in a State or unit of local government.


(2) SanctionsThe term “sanctions” means tangible, proportional consequences that hold the juvenile offender accountable for the offense committed. A sanction may include counseling, restitution, community service, a fine, supervised probation, or confinement.



(Pub. L. 90–351, title I, § 1802, as added Pub. L. 107–273, div. C, title II, § 12102(a), Nov. 2, 2002, 116 Stat. 1861; amended Pub. L. 109–162, title XI, § 1168(a), formerly § 1168, Jan. 5, 2006, 119 Stat. 3122, renumbered § 1168(a), Pub. L. 109–271, § 8(n)(5)(A), Aug. 12, 2006, 120 Stat. 768.)

Editorial Notes
Codification
Section was formerly classified to section 3796ee–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 1802 of title I of Pub. L. 90–351, as added Pub. L. 103–322, title II, § 20201(a)(3), Sept. 13, 1994, 108 Stat. 1820, and classified to former section 3796ee–1 of Title 42, The Public Health and Welfare, related to State applications for grants, prior to the general amendment of part R of title I of Pub. L. 90–351 by Pub. L. 107–273.

Amendments2006—Subsecs. (a)(1)(B), (b)(1)(A)(ii). Pub. L. 109–162, § 1168(a), formerly § 1168, as renumbered by Pub. L. 109–271, inserted “, including the extent to which evidence-based approaches are utilized” after “subchapter”.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentPub. L. 109–162, title XI, § 1168(b), as added by Pub. L. 109–271, § 8(n)(5)(B), Aug. 12, 2006, 120 Stat. 768, provided that: “The amendments made by this section [amending this section] shall take effect on October 1, 2006.”




§ 10404. Allocation and distribution of funds(a) State allocation(1) In generalIn accordance with regulations promulgated pursuant to this subchapter and except as provided in paragraph (3), the Attorney General shall allocate—(A) 0.50 percent for each State; and

(B) of the total funds remaining after the allocation under subparagraph (A), to each State, an amount which bears the same ratio to the amount of remaining funds described in this subparagraph as the population of people under the age of 18 living in such State for the most recent calendar year in which such data is available bears to the population of people under the age of 18 of all the States for such fiscal year.


(2) ProhibitionNo funds allocated to a State under this subsection or received by a State for distribution under subsection (b) may be distributed by the Attorney General or by the State involved for any program other than a program contained in an approved application.



(b) Local distribution(1) In generalExcept as provided in paragraph (2), each State which receives funds under subsection (a)(1) in a fiscal year shall distribute among units of local government, for the purposes specified in section 10401 of this title, not less than 75 percent of such amounts received.


(2) WaiverIf a State submits to the Attorney General an application for waiver that demonstrates and certifies to the Attorney General that—(A) the State’s juvenile justice expenditures in the fiscal year preceding the date in which an application is submitted under this subchapter (the “State percentage”) is more than 25 percent of the aggregate amount of juvenile justice expenditures by the State and its eligible units of local government; and

(B) the State has consulted with as many units of local government in such State, or organizations representing such units, as practicable regarding the State’s calculation of expenditures under subparagraph (A), the State’s application for waiver under this paragraph, and the State’s proposed uses of funds.


(3) AllocationIn making the distribution under paragraph (1), the State shall allocate to such units of local government an amount which bears the same ratio to the aggregate amount of such funds as—(A) the sum of—(i) the product of—(I) three-quarters; multiplied by

(II) the average juvenile justice expenditure for such unit of local government for the 3 most recent calendar years for which such data is available; plus


(ii) the product of—(I) one-quarter; multiplied by

(II) the average annual number of part 1 violent crimes in such unit of local government for the 3 most recent calendar years for which such data is available, bears to—



(B) the sum of the products determined under subparagraph (A) for all such units of local government in the State.


(4) ExpendituresThe allocation any unit of local government shall receive under paragraph (3) for a payment period shall not exceed 100 percent of juvenile justice expenditures of the unit for such payment period.


(5) ReallocationThe amount of any unit of local government’s allocation that is not available to such unit by operation of paragraph (4) shall be available to other units of local government that are not affected by such operation in accordance with this subsection.



(c) Unavailability of data for units of local governmentIf the State has reason to believe that the reported rate of part 1 violent crimes or juvenile justice expenditures for a unit of local government is insufficient or inaccurate, the State shall—(1) investigate the methodology used by the unit to determine the accuracy of the submitted data; and

(2) if necessary, use the best available comparable data regarding the number of violent crimes or juvenile justice expenditures for the relevant years for the unit of local government.


(d) Local government with allocations less than $10,000If under this section a unit of local government is allocated less than $10,000 for a payment period, the amount allotted shall be expended by the State on services to units of local government whose allotment is less than such amount in a manner consistent with this subchapter.


(e) Direct grants to specially qualified units(1) In generalIf a State does not qualify or apply for funds reserved for allocation under subsection (a) by the application deadline established by the Attorney General, the Attorney General shall reserve not more than 75 percent of the allocation that the State would have received under subsection (a) for such fiscal year to provide grants to specially qualified units which meet the requirements for funding under section 10403 of this title.


(2) Award basisIn addition to the qualification requirements for direct grants for specially qualified units the Attorney General may use the average amount allocated by the States to units of local government as a basis for awarding grants under this section.



(Pub. L. 90–351, title I, § 1803, as added Pub. L. 107–273, div. C, title II, § 12102(a), Nov. 2, 2002, 116 Stat. 1863.)

Editorial Notes
Codification
Section was formerly classified to section 3796ee–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 1803 of title I of Pub. L. 90–351, as added Pub. L. 103–322, title II, § 20201(a)(3), Sept. 13, 1994, 108 Stat. 1820, and classified to former section 3796ee–2 of Title 42, The Public Health and Welfare, related to review of State applications, prior to the general amendment of part R of title I of Pub. L. 90–351 by Pub. L. 107–273.



§ 10405. Guidelines(a) In generalThe Attorney General shall issue guidelines establishing procedures under which a State or specifically 11 So in original. Probably should be “specially”. qualified unit of local government that receives funds under section 10404 of this title is required to provide notice to the Attorney General regarding the proposed use of funds made available under this subchapter.


(b) Advisory board(1) In generalThe guidelines referred to in subsection (a) shall include a requirement that such eligible State or unit of local government establish and convene an advisory board to recommend a coordinated enforcement plan for the use of such funds.


(2) MembershipThe board shall include representation from, if appropriate—(A) the State or local police department;

(B) the local sheriff’s department;

(C) the State or local prosecutor’s office;

(D) the State or local juvenile court;

(E) the State or local probation office;

(F) the State or local educational agency;

(G) a State or local social service agency;

(H) a nonprofit, nongovernmental victim advocacy organization; and

(I) a nonprofit, religious, or community group.



(Pub. L. 90–351, title I, § 1804, as added Pub. L. 107–273, div. C, title II, § 12102(a), Nov. 2, 2002, 116 Stat. 1865.)

Editorial Notes
Codification
Section was formerly classified to section 3796ee–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 1804 of title I of Pub. L. 90–351, as added Pub. L. 103–322, title II, § 20201(a)(3), Sept. 13, 1994, 108 Stat. 1820, and classified to former section 3796ee–3 of Title 42, The Public Health and Welfare, related to applications by local governments, prior to the general amendment of part R of title I of Pub. L. 90–351 by Pub. L. 107–273.



§ 10406. Payment requirements(a) Timing of paymentsThe Attorney General shall pay to each State or specifically 11 So in original. Probably should be “specially”. qualified unit of local government that receives funds under section 10404 of this title that has submitted an application under this subchapter the amount awarded to such State or unit of local government not later than the later of—(1) the date that is 180 days after the date that the amount is available; or

(2) the first day of the payment period if the State has provided the Attorney General with the assurances required by subsection (c).


(b) Repayment of unexpended amounts(1) Repayment requiredFrom amounts awarded under this subchapter, a State or specially qualified unit shall repay to the Attorney General, before the expiration of the 36-month period beginning on the date of the award, any amount that is not expended by such State or unit.


(2) ExtensionThe Attorney General may adopt policies and procedures providing for a one-time extension, by not more than 12 months, of the period referred to in paragraph (1).


(3) Penalty for failure to repayIf the amount required to be repaid is not repaid, the Attorney General shall reduce payment in future payment periods accordingly.


(4) Deposit of amounts repaidAmounts received by the Attorney General as repayments under this subsection shall be deposited in a designated fund for future payments to States and specially qualified units.



(c) Administrative costsA State or unit of local government that receives funds under this subchapter may use not more than 5 percent of such funds to pay for administrative costs.


(d) Nonsupplanting requirementFunds made available under this subchapter to States and units of local government shall not be used to supplant State or local funds as the case may be, but shall be used to increase the amount of funds that would, in the absence of funds made available under this subchapter, be made available from State or local sources, as the case may be.


(e) Matching funds(1) In generalThe Federal share of a grant received under this subchapter may not exceed 90 percent of the total program costs.


(2) Construction of facilitiesNotwithstanding paragraph (1), with respect to the cost of constructing juvenile detention or correctional facilities, the Federal share of a grant received under this subchapter may not exceed 50 percent of approved cost.



(Pub. L. 90–351, title I, § 1805, as added Pub. L. 107–273, div. C, title II, § 12102(a), Nov. 2, 2002, 116 Stat. 1865.)

Editorial Notes
Codification
Section was formerly classified to section 3796ee–5 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 1805 of title I of Pub. L. 90–351, as added Pub. L. 103–322, title II, § 20201(a)(3), Sept. 13, 1994, 108 Stat. 1821, and classified to former section 3796ee–4 of Title 42, The Public Health and Welfare, related to allocation and distribution of funds, prior to the general amendment of part R of title I of Pub. L. 90–351 by Pub. L. 107–273.



§ 10407. Utilization of private sector
Funds or a portion of funds allocated under this subchapter may be used by a State or unit of local government that receives a grant under this subchapter to contract with private, nonprofit entities, or community-based organizations to carry out the purposes specified under section 10401(b) of this title.
(Pub. L. 90–351, title I, § 1806, as added Pub. L. 107–273, div. C, title II, § 12102(a), Nov. 2, 2002, 116 Stat. 1866.)

Editorial Notes
Codification
Section was formerly classified to section 3796ee–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 1806 of title I of Pub. L. 90–351, as added Pub. L. 103–322, title II, § 20201(a)(3), Sept. 13, 1994, 108 Stat. 1822, and classified to former section 3796ee–5 of Title 42, The Public Health and Welfare, required each State and unit of local government to submit an annual evaluation of programs, prior to the general amendment of part R of title I of Pub. L. 90–351 by Pub. L. 107–273.



§ 10408. Administrative provisions(a) In generalA State or specially qualified unit that receives funds under this subchapter shall—(1) establish a trust fund in which the government will deposit all payments received under this subchapter;

(2) use amounts in the trust fund (including interest) during the period specified in section 10406(b)(1) of this title and any extension of that period under section 10406(b)(2) of this title;

(3) designate an official of the State or specially qualified unit to submit reports as the Attorney General reasonably requires, in addition to the annual reports required under this subchapter; and

(4) spend the funds only for the purpose of strengthening the juvenile justice system.


(b) Chapter provisionsExcept as otherwise provided, the administrative provisions of subchapter VII shall apply to this subchapter and for purposes of this section any reference in such provisions to this chapter shall be deemed to include a reference to this subchapter.


(Pub. L. 90–351, title I, § 1807, as added Pub. L. 107–273, div. C, title II, § 12102(a), Nov. 2, 2002, 116 Stat. 1866.)

Editorial Notes
Codification
Section was formerly classified to section 3796ee–7 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10409. Assessment reports(a) Reports to Attorney General(1) In generalExcept as provided in paragraph (4), for each fiscal year for which a grant or subgrant is awarded under this subchapter, each State or specially qualified unit of local government that receives such a grant shall submit to the Attorney General a grant report, and each unit of local government that receives such a subgrant shall submit to the State a subgrant report, at such time and in such manner as the Attorney General may reasonably require.


(2) Grant reportEach grant report required by paragraph (1) shall include—(A) a summary of the activities carried out with such grant;

(B) if such activities included any subgrant, a summary of the activities carried out with each such subgrant; and

(C) an assessment of the effectiveness of such activities on achieving the purposes of this subchapter.


(3) Subgrant reportEach subgrant report required by paragraph (1) shall include—(A) a summary of the activities carried out with such subgrant; and

(B) an assessment of the effectiveness of such activities on achieving the purposes of this subchapter.


(4) WaiversThe Attorney General may waive the requirement of an assessment in paragraph (2)(C) for a State or specially qualified unit of local government, or in paragraph (3)(B) for a unit of local government, if the Attorney General determines that—(A) the nature of the activities are such that assessing their effectiveness would not be practical or insightful;

(B) the amount of the grant or subgrant is such that carrying out the assessment would not be an effective use of those amounts; or

(C) the resources available to the State or unit are such that carrying out the assessment would pose a financial hardship on the State or unit.



(b) Reports to CongressNot later than 120 days after the last day of each fiscal year for which 1 or more grants are awarded under this subchapter, the Attorney General shall submit to Congress a report, which shall include—(1) a summary of the information provided under subsection (a);

(2) an assessment by the Attorney General of the grant program carried out under this subchapter; and

(3) such other information as the Attorney General considers appropriate.


(Pub. L. 90–351, title I, § 1808, as added Pub. L. 107–273, div. C, title II, § 12102(a), Nov. 2, 2002, 116 Stat. 1867.)

Editorial Notes
Codification
Section was formerly classified to section 3796ee–8 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10410. Definitions
In this subchapter:(1) Unit of local governmentThe term “unit of local government” means—(A) a county, township, city, or political subdivision of a county, township, or city, that is a unit of local government as determined by the Secretary of Commerce for general statistical purposes;

(B) any law enforcement district or judicial enforcement district that—(i) is established under applicable State law; and

(ii) has the authority, in a manner independent of other State entities, to establish a budget and raise revenues; and


(C) the District of Columbia and the recognized governing body of an Indian tribe or Alaskan Native village that carries out substantial governmental duties and powers.


(2) Specially qualified unitThe term “specially qualified unit” means a unit of local government which may receive funds under this subchapter only in accordance with section 10404(e) of this title.


(3) StateThe term “State” means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands, except that—(A) the Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands (the “partial States”) shall collectively be considered as 1 State; and

(B) for purposes of section 10404(a) of this title, the amount allocated to a partial State shall bear the same proportion to the amount collectively allocated to the partial States as the population of the partial State bears to the collective population of the partial States.


(4) JuvenileThe term “juvenile” means an individual who is 17 years of age or younger.


(5) Juvenile justice expendituresThe term “juvenile justice expenditures” means expenditures in connection with the juvenile justice system, including expenditures in connection with such system to carry out—(A) activities specified in section 10401(b) of this title; and

(B) other activities associated with prosecutorial and judicial services and corrections as reported to the Bureau of the Census for the fiscal year preceding the fiscal year for which a determination is made under this subchapter.


(6) Part 1 violent crimesThe term “part 1 violent crimes” means murder and nonnegligent manslaughter, forcible rape, robbery, and aggravated assault as reported to the Federal Bureau of Investigation for purposes of the Uniform Crime Reports.


(Pub. L. 90–351, title I, § 1809, as added Pub. L. 107–273, div. C, title II, § 12102(a), Nov. 2, 2002, 116 Stat. 1867.)

Editorial Notes
Codification
Section was formerly classified to section 3796ee–9 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER XVIII—RESIDENTIAL SUBSTANCE ABUSE TREATMENT FOR STATE PRISONERS
§ 10421. Grant authorization(a) In generalThe Attorney General may make grants under this subchapter to States, for use by States and units of local government for the purpose of—(1) developing and implementing residential substance abuse treatment programs within State correctional facilities, as well as within local correctional and detention facilities in which inmates are incarcerated for a period of time sufficient to permit substance abuse treatment;

(2) encouraging the establishment and maintenance of drug-free prisons and jails; and

(3) developing and implementing specialized residential substance abuse treatment programs that identify and provide appropriate treatment to inmates with co-occurring mental health and substance abuse disorders or challenges.


(b) ConsultationThe Attorney General shall consult with the Secretary of Health and Human Services to ensure that projects of substance abuse treatment and related services for State prisoners incorporate applicable components of existing comprehensive approaches including relapse prevention and aftercare services.


(c) Additional use of fundsStates that demonstrate that they have existing in-prison drug treatment programs that are in compliance with Federal requirements may use funds awarded under this subchapter for treatment and sanctions both during incarceration and after release.


(Pub. L. 90–351, title I, § 1901, as added Pub. L. 103–322, title III, § 32101(a)(3), Sept. 13, 1994, 108 Stat. 1898; amended Pub. L. 107–273, div. B, title II, §§ 2101, 2102(1), Nov. 2, 2002, 116 Stat. 1792; Pub. L. 114–255, div. B, title XIV, § 14012, Dec. 13, 2016, 130 Stat. 1297.)

Editorial Notes
Codification
Section was formerly classified to section 3796ff of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 1901 of Pub. L. 90–351 was renumbered section 2601 and is classified to section 10541 of this title.

Amendments2016—Subsec. (a)(3). Pub. L. 114–255 added par. (3).
2002—Subsec. (a). Pub. L. 107–273, § 2102(1), substituted “purpose of—” for “purpose of”, inserted par. (1) designation before “developing”, and added par. (2).
Subsec. (c). Pub. L. 107–273, § 2101, added subsec. (c).



§ 10422. State applications(a) In general(1) To request a grant under this subchapter the chief executive of a State shall submit an application to the Attorney General in such form and containing such information as the Attorney General may reasonably require.

(2) Such application shall include assurances that Federal funds received under this subchapter shall be used to supplement, not supplant, non-Federal funds that would otherwise be available for activities funded under this subchapter.

(3) Such application shall coordinate the design and implementation of treatment programs between State correctional representatives and the State Alcohol 11 So in original. Probably should not be capitalized. and Drug 1 Abuse 1 agency (and, if appropriate, between representatives of local correctional agencies and representatives of either the State alcohol and drug abuse agency or any appropriate local alcohol and drug abuse agency).


(b) Substance abuse testing requirementTo be eligible to receive funds under this subchapter, a State must agree to implement or continue to require urinalysis or other proven reliable forms of testing, including both periodic and random testing—(1) of an individual before the individual enters a residential substance abuse treatment program and during the period in which the individual participates in the treatment program; and

(2) of an individual released from a residential substance abuse treatment program if the individual remains in the custody of the State.


(c) Requirement for aftercare component(1) To be eligible for funding under this subchapter, a State shall ensure that individuals who participate in the substance abuse treatment program established or implemented with assistance provided under this subchapter will be provided with aftercare services, which may include case management services and a full continuum of support services that ensure providers furnishing services under that program are approved by the appropriate State or local agency, and licensed, if necessary, to provide medical treatment or other health services.

(2) State aftercare services must involve the coordination of the correctional facility treatment program with other human service and rehabilitation programs, such as educational and job training programs, parole supervision programs, half-way house programs, and participation in self-help and peer group programs, that may aid in the rehabilitation of individuals in the substance abuse treatment program.

(3) To qualify as an aftercare program, the head of the substance abuse treatment program, in conjunction with State and local authorities and organizations involved in substance abuse treatment, shall assist in placement of substance abuse treatment program participants with appropriate community substance abuse treatment facilities when such individuals leave the correctional facility at the end of a sentence or on parole.

(4) After care 22 So in original. Probably should be “Aftercare”. services required by this subsection shall be funded through funds provided for this subchapter.


(d) Coordination of Federal assistanceEach application submitted for a grant under this section shall include a description of how the funds made available under this section will be coordinated with Federal assistance for substance abuse treatment and aftercare services currently provided by the Department of Health and Human Services’ Substance Abuse and Mental Health Services Administration.


(e) State officeThe office responsible for the trust fund required by section 10158 of this title—(1) shall prepare the application as required under this section; and

(2) shall administer grant funds received under this subchapter, including review of spending, processing, progress, financial reporting, technical assistance, grant adjustments, accounting, auditing, and fund disbursement.


(f) Use of grant amounts for nonresidential aftercare servicesA State may use amounts received under this subchapter to provide nonresidential substance abuse treatment aftercare services for inmates or former inmates that meet the requirements of subsection (c), if the chief executive officer of the State certifies to the Attorney General that the State is providing, and will continue to provide, an adequate level of residential treatment services.


(Pub. L. 90–351, title I, § 1902, as added Pub. L. 103–322, title III, § 32101(a)(3), Sept. 13, 1994, 108 Stat. 1898; amended Pub. L. 107–273, div. B, title II, § 2102(2), Nov. 2, 2002, 116 Stat. 1792; Pub. L. 109–162, title XI, §§ 1111(c)(2)(J), 1145(a), (b), Jan. 5, 2006, 119 Stat. 3102, 3111; Pub. L. 110–199, title I, § 102(a), Apr. 9, 2008, 122 Stat. 668.)

Editorial Notes
Codification
Section was formerly classified to section 3796ff–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2008—Subsec. (c). Pub. L. 110–199 substituted “Requirement for aftercare component” for “Aftercare services requirement” in heading and amended par. (1) generally. Prior to amendment, par. (1) read as follows: “To be eligible for funding under this subchapter, a State shall ensure that individuals who participate in the substance abuse treatment program established or implemented with assistance provided under this subchapter will be provided with after care services.”
2006—Subsec. (b). Pub. L. 109–162, § 1145(a), reenacted subsec. heading without change and amended text generally. Prior to amendment, text read as follows: “To be eligible to receive funds under this subchapter, a State must agree to implement or continue to require urinalysis or other proven reliable forms of testing of individuals in correctional residential substance abuse treatment programs. Such testing shall include individuals released from residential substance abuse treatment programs who remain in the custody of the State.”
Subsec. (c). Pub. L. 109–162, § 1145(b)(1), substituted “Aftercare services requirement” for “Eligibility for preference with after care component” in subsec. heading.
Subsec. (c)(1). Pub. L. 109–162, § 1145(b)(2), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “To be eligible for a preference under this subchapter, a State must ensure that individuals who participate in the substance abuse treatment program established or implemented with assistance provided under this subchapter will be provided with aftercare services.”
Subsec. (c)(4). Pub. L. 109–162, § 1145(b)(3), added par. (4).
Subsec. (e). Pub. L. 109–162, § 1111(c)(2)(J), substituted “The office responsible for the trust fund required by section 3757 of this title” for “The Office designated under section 3757 of this title” in introductory provisions.
2002—Subsec. (f). Pub. L. 107–273 added subsec. (f).

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by section 1111(c)(2)(J) of Pub. L. 109–162 applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as a note under section 10151 of this title.
Pub. L. 109–162, title XI, § 1147, as added by Pub. L. 109–271, § 8(n)(2)(A), Aug. 12, 2006, 120 Stat. 767, provided that: “The amendments made by sections 1144 and 1145 [amending this section and sections 10423 and 10424 of this title] shall take effect on October 1, 2006.”


Construction of 2008 AmendmentFor construction of amendments by Pub. L. 110–199 and requirements for grants made under such amendments, see section 60504 of this title.



§ 10423. Review of State applications(a) In generalThe Attorney General shall make a grant under section 10421 of this title to carry out the projects described in the application submitted under section 10422 of this title upon determining that—(1) the application is consistent with the requirements of this subchapter; and

(2) before the approval of the application the Attorney General has made an affirmative finding in writing that the proposed project has been reviewed in accordance with this subchapter.


(b) ApprovalEach application submitted under section 10422 of this title shall be considered approved, in whole or in part, by the Attorney General not later than 90 days after first received unless the Attorney General informs the applicant of specific reasons for disapproval.


(c) RestrictionGrant funds received under this subchapter shall not be used for land acquisition or construction projects.


(d) Disapproval notice and reconsiderationThe Attorney General shall not disapprove any application without first affording the applicant reasonable notice and an opportunity for reconsideration.


(e) Priority for partnerships with community-based drug treatment programsIn considering an application submitted by a State under section 10422 of this title, the Attorney General shall give priority to an application that involves a partnership between the State and a community-based drug treatment program within the State.


(Pub. L. 90–351, title I, § 1903, as added Pub. L. 103–322, title III, § 32101(a)(3), Sept. 13, 1994, 108 Stat. 1899; amended Pub. L. 109–162, title XI, § 1145(c), Jan. 5, 2006, 119 Stat. 3112.)

Editorial Notes
Codification
Section was formerly classified to section 3796ff–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2006—Subsec. (e). Pub. L. 109–162 added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–162 effective Oct. 1, 2006, see section 1147 of Pub. L. 109–162, set out as a note under section 10422 of this title.



§ 10424. Allocation and distribution of funds(a) AllocationOf the total amount appropriated under this subchapter in any fiscal year—(1) 0.4 percent shall be allocated to each of the participating States; and

(2) of the total funds remaining after the allocation under paragraph (1), there shall be allocated to each of the participating States an amount which bears the same ratio to the amount of remaining funds described in this paragraph as the State prison population of such State bears to the total prison population of all the participating States.


(b) Federal shareThe Federal share of a grant made under this subchapter may not exceed 75 percent of the total costs of the projects described in the application submitted under section 10422 of this title for the fiscal year for which the projects receive assistance under this subchapter.


(c) Local allocationAt least 10 percent of the total amount made available to a State under subsection (a) for any fiscal year shall be used by the State to make grants to local correctional and detention facilities in the State (provided such facilities exist therein), for the purpose of assisting jail-based substance abuse treatment programs that are effective and science-based established by those local correctional facilities.


(d) Residential substance abuse treatment program definedIn this subchapter, the term “residential substance abuse treatment program” means a course of comprehensive individual and group substance abuse treatment services, lasting a period of at least 6 months, in residential treatment facilities set apart from the general population of a prison or jail (which may include the use of pharmacological treatment, where appropriate, that may extend beyond such period).


(Pub. L. 90–351, title I, § 1904, as added Pub. L. 103–322, title III, § 32101(a)(3), Sept. 13, 1994, 108 Stat. 1900; amended Pub. L. 107–273, div. B, title II, § 2102(3), Nov. 2, 2002, 116 Stat. 1792; Pub. L. 109–162, title XI, § 1144, Jan. 5, 2006, 119 Stat. 3111; Pub. L. 110–199, title I, § 102(b), Apr. 9, 2008, 122 Stat. 668.)

Editorial Notes
Codification
Section was formerly classified to section 3796ff–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2008—Subsec. (d). Pub. L. 110–199 amended subsec. (d) generally. Prior to amendment, subsec. (d) defined “residential substance abuse treatment program”.
2006—Subsec. (d). Pub. L. 109–162 added subsec. (d).
2002—Subsec. (c). Pub. L. 107–273 added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–162 effective Oct. 1, 2006, see section 1147 of Pub. L. 109–162, set out as a note under section 10422 of this title.

Construction of 2008 AmendmentFor construction of amendments by Pub. L. 110–199 and requirements for grants made under such amendments, see section 60504 of this title.



§ 10425. Evaluation
Each State that receives a grant under this subchapter shall submit to the Attorney General an evaluation not later than March 1 of each year in such form and containing such information as the Attorney General may reasonably require.
(Pub. L. 90–351, title I, § 1905, as added Pub. L. 103–322, title III, § 32101(a)(3), Sept. 13, 1994, 108 Stat. 1900.)

Editorial Notes
Codification
Section was formerly classified to section 3796ff–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10426. National training center for prison drug rehabilitation program personnel(a) In generalThe Director of the National Institute of Corrections, in consultation with persons with expertise in the field of community-based drug rehabilitation, shall establish and operate, at any suitable location, a national training center (hereinafter in this section referred to as the “center”) for training Federal, State, and local prison or jail officials to conduct drug rehabilitation programs for criminals convicted of drug-related crimes and for drug-dependent criminals. Programs conducted at the center shall include training for correctional officers, administrative staff, and correctional mental health professionals (including subcontracting agency personnel).


(b) Design and construction of facilitiesThe Director of the National Institute of Corrections shall design and construct facilities for the center.


(c) Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated with respect to the National Institute of Corrections, there are authorized to be appropriated to the Director of the National Institute of Corrections—(1) for establishment and operation of the center, for curriculum development for the center, and for salaries and expenses of personnel at the center, not more than $4,000,000 for each of fiscal years 1989, 1990, and 1991; and

(2) for design and construction of facilities for the center, not more than $10,000,000 for fiscal years 1989, 1990, and 1991.


(Pub. L. 100–690, title VI, § 6292, Nov. 18, 1988, 102 Stat. 4369.)

Editorial Notes
Codification
Section was formerly classified as a note under section 4352 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification as this section.




SUBCHAPTER XIX—GRANTS TO COMBAT VIOLENT CRIMES AGAINST WOMEN
§ 10441. Purpose of program and grants(a) General program purposeThe purpose of this subchapter is to assist States, State and local courts (including juvenile courts), Indian tribal governments, tribal courts, and units of local government to develop and strengthen effective law enforcement and prosecution strategies to combat violent crimes against women, and to develop and strengthen victim services in cases involving violent crimes against women.


(b) Purposes for which grants may be usedGrants under this subchapter shall provide personnel, training, technical assistance, data collection and other resources for the more widespread apprehension, prosecution, and adjudication of persons committing violent crimes against women, for the protection and safety of victims, and specifically, for the purposes of—(1) training law enforcement officers, judges, other court personnel, and prosecutors to more effectively identify and respond to violent crimes against women, including the crimes of domestic violence, dating violence, sexual assault, and stalking, including the appropriate use of nonimmigrant status under subparagraphs (T) and (U) of section 1101(a)(15) of title 8;

(2) developing, training, or expanding units of law enforcement officers, judges, other court personnel, and prosecutors specifically targeting violent crimes against women, including the crimes of domestic violence, dating violence, sexual assault, and stalking;

(3) developing and implementing more effective police, court, and prosecution policies, protocols, orders, and services specifically devoted to preventing, identifying, and responding to violent crimes against women, including the crimes of domestic violence, dating violence, sexual assault, and stalking, as well as the appropriate treatment of victims;

(4) developing, installing, or expanding data collection and communication systems, including computerized systems, linking police, prosecutors, and courts or for the purpose of identifying, classifying, and tracking arrests, protection orders, violations of protection orders, prosecutions, and convictions for violent crimes against women, including the crimes of domestic violence, dating violence, sexual assault, and stalking;

(5) developing, enlarging, or strengthening victim services and legal assistance programs, including sexual assault, domestic violence, dating violence, and stalking programs, developing or improving delivery of victim services to underserved populations, providing specialized domestic violence court advocates in courts where a significant number of protection orders are granted, and increasing reporting and reducing attrition rates for cases involving violent crimes against women, including crimes of domestic violence, dating violence, sexual assault, and stalking;

(6) developing, enlarging, or strengthening programs addressing the needs and circumstances of Indian tribes in dealing with violent crimes against women, including the crimes of domestic violence, dating violence, sexual assault, and stalking;

(7) supporting formal and informal statewide, multidisciplinary efforts, to the extent not supported by State funds, to coordinate the response of State law enforcement agencies, prosecutors, courts, victim services agencies, and other State agencies and departments, to violent crimes against women, including the crimes of sexual assault, domestic violence, dating violence, and stalking;

(8) training of sexual assault forensic medical personnel examiners in the collection and preservation of evidence, analysis, prevention, and providing expert testimony and treatment of trauma related to sexual assault;

(9) developing, enlarging, or strengthening programs to assist law enforcement, prosecutors, courts, and others to address the needs and circumstances of older and disabled women who are victims of domestic violence, dating violence, sexual assault, or stalking, including recognizing, investigating, and prosecuting instances of such violence or assault and targeting outreach and support, counseling, and other victim services to such older and disabled individuals;

(10) providing assistance to victims of domestic violence and sexual assault in immigration matters;

(11) maintaining core victim services and criminal justice initiatives, while supporting complementary new initiatives and emergency services for victims and their families;

(12) supporting the placement of special victim assistants (to be known as “Jessica Gonzales Victim Assistants”) in local law enforcement agencies to serve as liaisons between victims of domestic violence, dating violence, sexual assault, and stalking and personnel in local law enforcement agencies in order to improve the enforcement of protection orders. Jessica Gonzales Victim Assistants shall have expertise in domestic violence, dating violence, sexual assault, or stalking and may undertake the following activities—(A) developing, in collaboration with prosecutors, courts, and victim service providers, standardized response policies for local law enforcement agencies, including the use of evidence-based indicators to assess the risk of domestic and dating violence homicide and prioritize dangerous or potentially lethal cases;

(B) notifying persons seeking enforcement of protection orders as to what responses will be provided by the relevant law enforcement agency;

(C) referring persons seeking enforcement of protection orders to supplementary services (such as emergency shelter programs, hotlines, or legal assistance services); and

(D) taking other appropriate action to assist or secure the safety of the person seeking enforcement of a protection order;


(13) providing funding to law enforcement agencies, victim services providers, and State, tribal, territorial, and local governments (which funding stream shall be known as the Crystal Judson Domestic Violence Protocol Program) to promote—(A) the development and implementation of training for local victim domestic violence service providers, and to fund victim services personnel, to be known as “Crystal Judson Victim Advocates,” to provide supportive services and advocacy for victims of domestic violence committed by law enforcement personnel;

(B) the implementation of protocols within law enforcement agencies to ensure consistent and effective responses to the commission of domestic violence by personnel within such agencies (such as the model policy promulgated by the International Association of Chiefs of Police (“Domestic Violence by Police Officers: A Policy of the IACP, Police Response to Violence Against Women Project” July 2003));

(C) the development of such protocols in collaboration with State, tribal, territorial and local victim service providers and domestic violence coalitions.

Any law enforcement, State, tribal, territorial, or local government agency receiving funding under the Crystal Judson Domestic Violence Protocol Program under paragraph (13) shall on an annual basis, receive additional training on the topic of incidents of domestic violence committed by law enforcement personnel from domestic violence and sexual assault nonprofit organizations and, after a period of 2 years, provide a report of the adopted protocol to the Department of Justice, including a summary of progress in implementing such protocol;

(14) developing and promoting State, local, or tribal legislation and policies that enhance best practices for responding to domestic violence, dating violence, sexual assault, and stalking;

(15) developing, implementing, or enhancing Sexual Assault Response Teams, or other similar coordinated community responses to sexual assault;

(16) developing and strengthening policies, protocols, best practices, and training for law enforcement agencies and prosecutors relating to the investigation and prosecution of sexual assault cases and the appropriate treatment of victims;

(17) developing, enlarging, or strengthening programs addressing sexual assault against men, women, and youth in correctional and detention settings;

(18) identifying and conducting inventories of backlogs of sexual assault evidence collection kits and developing protocols and policies for responding to and addressing such backlogs, including protocols and policies for notifying and involving victims;

(19) developing, enlarging, or strengthening programs and projects to provide services and responses targeting male and female victims of domestic violence, dating violence, sexual assault, or stalking, whose ability to access traditional services and responses is affected by their sexual orientation or gender identity, as defined in section 249(c) of title 18; and

(20) developing, enhancing, or strengthening prevention and educational programming to address domestic violence, dating violence, sexual assault, or stalking, with not more than 5 percent of the amount allocated to a State to be used for this purpose.


(c) State coalition grants(1) PurposeThe Attorney General shall award grants to each State domestic violence coalition and sexual assault coalition for the purposes of coordinating State victim services activities, and collaborating and coordinating with Federal, State, and local entities engaged in violence against women activities.


(2) Grants to State coalitionsThe Attorney General shall award grants to—(A) each State domestic violence coalition, as determined by the Secretary of Health and Human Services under section 10411 of title 42; and

(B) each State sexual assault coalition, as determined by the Center for Injury Prevention and Control of the Centers for Disease Control and Prevention under the Public Health Service Act (42 U.S.C. 280b et seq.).


(3) Eligibility for other grantsReceipt of an award under this subsection by each State domestic violence and sexual assault coalition shall not preclude the coalition from receiving additional grants under this part to carry out the purposes described in subsection (b).



(d) Tribal coalition grants(1) PurposeThe Attorney General shall award a grant to tribal coalitions for purposes of—(A) increasing awareness of domestic violence and sexual assault against Indian women;

(B) enhancing the response to violence against Indian women at the Federal, State, and tribal levels;

(C) identifying and providing technical assistance to coalition membership and tribal communities to enhance access to essential services to Indian women victimized by domestic and sexual violence, including sex trafficking; and

(D) assisting Indian tribes in developing and promoting State, local, and tribal legislation and policies that enhance best practices for responding to violent crimes against Indian women, including the crimes of domestic violence, dating violence, sexual assault, sex trafficking, and stalking.


(2) GrantsThe Attorney General shall award grants on an annual basis under paragraph (1) to—(A) each tribal coalition that—(i) meets the criteria of a tribal coalition under section 12291(a) of this title;

(ii) is recognized by the Office on Violence Against Women; and

(iii) provides services to Indian tribes; and


(B) organizations that propose to incorporate and operate a tribal coalition in areas where Indian tribes are located but no tribal coalition exists.


(3) Use of amountsFor each of fiscal years 2014 through 2018, of the amounts appropriated to carry out this subsection—(A) not more than 10 percent shall be made available to organizations described in paragraph (2)(B), provided that 1 or more organizations determined by the Attorney General to be qualified apply;

(B) not less than 90 percent shall be made available to tribal coalitions described in paragraph (2)(A), which amounts shall be distributed equally among each eligible tribal coalition for the applicable fiscal year.


(4) Eligibility for other grantsReceipt of an award under this subsection by a tribal coalition shall not preclude the tribal coalition from receiving additional grants under this chapter to carry out the purposes described in paragraph (1).


(5) Multiple purpose applicationsNothing in this subsection prohibits any tribal coalition or organization described in paragraph (2) from applying for funding to address sexual assault or domestic violence needs in the same application.



(Pub. L. 90–351, title I, § 2001, as added Pub. L. 103–322, title IV, § 40121(a)(3), Sept. 13, 1994, 108 Stat. 1910; amended Pub. L. 106–386, div. B, title I, §§ 1102(a)(1), 1103(b)(1), 1109(b), title II, § 1209(c), title V, § 1512(a), Oct. 28, 2000, 114 Stat. 1494, 1495, 1503, 1509, 1533; Pub. L. 108–405, title III, § 310(a), Oct. 30, 2004, 118 Stat. 2276; Pub. L. 109–162, title I, § 101(b), Jan. 5, 2006, 119 Stat. 2972; Pub. L. 111–320, title II, § 202(c), Dec. 20, 2010, 124 Stat. 3509; Pub. L. 113–4, title I, § 101(2), title IX, § 902, Mar. 7, 2013, 127 Stat. 65, 119.)

Editorial Notes

References in TextThe Public Health Service Act, referred to in subsec. (c)(2)(B), is act July 1, 1944, ch. 373, 58 Stat. 682, which is classified generally to chapter 6A (§ 201 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 201 of Title 42 and Tables.
This chapter, referred to in subsec. (d)(4), was in the original “this title”, meaning title I of Pub. L. 90–351, as added by Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1167, which is classified principally to this chapter. For complete classification of title I to the Code, see Tables.

Codification
Section was formerly classified to section 3796gg of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 2001 of Pub. L. 90–351 was renumbered section 2601 and is classified to section 10541 of this title.

Amendments2013—Subsec. (b). Pub. L. 113–4, § 101(2)(A), substituted “resources” for “equipment” and inserted “for the protection and safety of victims,” after “women,” in introductory provisions.
Subsec. (b)(1). Pub. L. 113–4, § 101(2)(B), substituted “domestic violence, dating violence, sexual assault, and stalking, including the appropriate use of nonimmigrant status under subparagraphs (T) and (U) of section 1101(a)(15) of title 8” for “sexual assault, domestic violence, and dating violence”.
Subsec. (b)(2). Pub. L. 113–4, § 101(2)(C), substituted “domestic violence, dating violence, sexual assault, and stalking” for “sexual assault and domestic violence”.
Subsec. (b)(3). Pub. L. 113–4, § 101(2)(D), substituted “domestic violence, dating violence, sexual assault, and stalking, as well as the appropriate treatment of victims” for “sexual assault and domestic violence”.
Subsec. (b)(4). Pub. L. 113–4, § 101(2)(E), inserted “, classifying,” after “identifying” and substituted “domestic violence, dating violence, sexual assault, and stalking” for “sexual assault and domestic violence”.
Subsec. (b)(5). Pub. L. 113–4, § 101(2)(F)(iii), substituted “domestic violence, dating violence, sexual assault, and stalking” for “sexual assault and domestic violence”.
Pub. L. 113–4, § 101(2)(F)(ii), which directed substitution of “domestic violence, dating violence, and stalking” for “domestic violence and dating violence”, was executed by making the substitution for “domestic violence, and dating violence” to reflect the probable intent of Congress.
Pub. L. 113–4, § 101(2)(F)(i), which directed insertion of “and legal assistance” after “victim services”, was executed by making the insertion after “victim services” the first time appearing to reflect the probable intent of Congress.
Subsec. (b)(6). Pub. L. 113–4, § 101(2)(H), substituted “domestic violence, dating violence, sexual assault, and stalking” for “sexual assault and domestic violence”.
Pub. L. 113–4, § 101(2)(G), redesignated par. (7) as (6) and struck out former par. (6) which read as follows: “developing, enlarging, or strengthening programs addressing stalking;”.
Subsec. (b)(7). Pub. L. 113–4, § 101(2)(I), substituted “dating violence, and stalking” for “and dating violence”.
Pub. L. 113–4, § 101(2)(G), redesignated par. (8) as (7). Former par. (7) redesignated (6).
Subsec. (b)(8). Pub. L. 113–4, § 101(2)(G), redesignated par. (9) as (8). Former par. (8) redesignated (7).
Subsec. (b)(9). Pub. L. 113–4, § 101(2)(J), substituted “domestic violence, dating violence, sexual assault, or stalking” for “domestic violence or sexual assault”.
Pub. L. 113–4, § 101(2)(G), redesignated par. (10) as (9). Former par. (9) redesignated (8).
Subsec. (b)(10), (11). Pub. L. 113–4, § 101(2)(G), redesignated pars. (11) and (12) as (10) and (11), respectively. Former par. (10) redesignated (9).
Subsec. (b)(12). Pub. L. 113–4, § 101(2)(G), redesignated par. (13) as (12). Former par. (12) redesignated (11).
Subsec. (b)(12)(A). Pub. L. 113–4, § 101(2)(K)(i), substituted “the use of evidence-based indicators to assess the risk of domestic and dating violence homicide and prioritize dangerous or potentially lethal cases” for “triage protocols to ensure that dangerous or potentially lethal cases are identified and prioritized”.
Subsec. (b)(12)(D). Pub. L. 113–4, § 101(2)(K)(ii), struck out “and” after semicolon.
Subsec. (b)(13). Pub. L. 113–4, § 101(2)(L), in introductory provisions, substituted “providing” for “to provide”, struck out “nonprofit nongovernmental” before “victim services”, and struck out comma after “local governments”, and in concluding provisions, substituted “paragraph (13)” for “paragraph (14)” and substituted semicolon for period at end.
Pub. L. 113–4, § 101(2)(G), redesignated par. (14) as (13). Former par. (13) redesignated (12).
Subsec. (b)(14). Pub. L. 113–4, § 101(2)(M), added par. (14). Former par. (14) redesignated (13).
Subsec. (b)(15) to (20). Pub. L. 113–4, § 101(2)(M), added pars. (15) to (20).
Subsec. (d). Pub. L. 113–4, § 902, added subsec. (d) and struck out former subsec. (d) which related to tribal coalition grants.
2010—Subsec. (c)(2)(A). Pub. L. 111–320 substituted “under section 10411 of this title” for “through the Family Violence Prevention and Services Act (42 U.S.C. 10410 et seq.)”.
2006—Subsec. (b). Pub. L. 109–162 added pars. (12) to (14).
2004—Subsec. (d). Pub. L. 108–405 added subsec. (d).
2000—Subsec. (a). Pub. L. 106–386, § 1102(a)(1)(A), substituted “State and local courts (including juvenile courts), Indian tribal governments, tribal courts,” for “Indian tribal governments,”.
Subsec. (b)(1). Pub. L. 106–386, §§ 1102(a)(1)(B)(i), 1109(b)(1), inserted “, judges, other court personnel,” after “law enforcement officers” and substituted “sexual assault, domestic violence, and dating violence” for “sexual assault and domestic violence”.
Subsec. (b)(2). Pub. L. 106–386, § 1102(a)(1)(B)(ii), inserted “, judges, other court personnel,” after “law enforcement officers”.
Subsec. (b)(3). Pub. L. 106–386, § 1102(a)(1)(B)(iii), inserted “, court,” after “police”.
Subsec. (b)(5). Pub. L. 106–386, §§ 1103(b)(1)(A)(i), 1109(b)(2), substituted “including sexual assault, domestic violence, and dating violence” for “including sexual assault and domestic violence” and “underserved populations” for “racial, cultural, ethnic, and language minorities”.
Subsec. (b)(8), (9). Pub. L. 106–386, § 1103(b)(1)(A)(ii)–(iv), added pars. (8) and (9).
Subsec. (b)(10). Pub. L. 106–386, § 1209(c), added par. (10).
Subsec. (b)(11). Pub. L. 106–386, § 1512(a), added par. (11).
Subsec. (c). Pub. L. 106–386, § 1103(b)(1)(B), added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.

Effective Date of 2006 AmendmentAmendment by Pub. L. 109–162 not effective until the beginning of fiscal year 2007, see section 4 of Pub. L. 109–162, set out as a note under section 10261 of this title.

Standards, Practice, and Training for Sexual Assault Forensic ExaminationsPub. L. 106–386, div. B, title IV, § 1405, Oct. 28, 2000, 114 Stat. 1515, provided that:
“(a) In General.—The Attorney General shall—“(1) evaluate existing standards of training and practice for licensed health care professionals performing sexual assault forensic examinations and develop a national recommended standard for training;

“(2) recommend sexual assault forensic examination training for all health care students to improve the recognition of injuries suggestive of rape and sexual assault and baseline knowledge of appropriate referrals in victim treatment and evidence collection; and

“(3) review existing national, State, tribal, and local protocols on sexual assault forensic examinations, and based on this review, develop a recommended national protocol and establish a mechanism for its nationwide dissemination.


“(b) Consultation.—The Attorney General shall consult with national, State, tribal, and local experts in the area of rape and sexual assault, including rape crisis centers, State and tribal sexual assault and domestic violence coalitions and programs, and programs for criminal justice, forensic nursing, forensic science, emergency room medicine, law, social services, and sex crimes in underserved communities (as defined in [former] section 2003(7) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 ([former] 42 U.S.C. 3796gg–2(7)), as amended by this division).

“(c) Report.—The Attorney General shall ensure that not later than 1 year after the date of the enactment of this Act [Oct. 28, 2000], a report of the actions taken pursuant to subsection (a) is submitted to Congress.

“(d) Authorization of Appropriations.—There is authorized to be appropriated to carry out this section $200,000 for fiscal year 2001.”



[For definitions of terms used in section 1405 of Pub. L. 106–386, set out above, see section 1002 of Pub. L. 106–386, set out as a note under section 10447 of this title.]



§ 10442. Establishment of Violence Against Women Office(a) In generalThere is hereby established within the Department of Justice, under the general authority of the Attorney General, a Violence Against Women Office (in this subchapter referred to as the “Office”).


(b) Separate officeThe Office shall be a separate and distinct office within the Department of Justice, headed by a Director, who shall report to the Attorney General and serve as Counsel to the Attorney General on the subject of violence against women, and who shall have final authority over all grants, cooperative agreements, and contracts awarded by the Office.


(c) JurisdictionUnder the general authority of the Attorney General, the Office—(1) shall have sole jurisdiction over all duties and functions described in section 10444 of this title; and

(2) shall be solely responsible for coordination with other departments, agencies, or offices of all activities authorized or undertaken under the Violence Against Women Act of 1994 (title VI of Public 103–322) 11 So in original. Probably should be “(title IV of Public Law 103–322)”. and the Violence Against Women Act of 2000 (Division B of Public Law 106–386).


(Pub. L. 90–351, title I, § 2002, as added Pub. L. 107–273, div. A, title IV, § 402(3), Nov. 2, 2002, 116 Stat. 1789.)

Editorial Notes

References in TextThe Violence Against Women Act of 1994, referred to in subsec. (c)(2), is title IV of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1902. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.
The Violence Against Women Act of 2000, referred to in subsec. (c)(2), is div. B of Pub. L. 106–386, Oct. 28, 2000, 114 Stat. 1491. For complete classification of this Act to the Code, see Short Title of 2000 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 3796gg–0 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 2002 of Pub. L. 90–351 was renumbered section 2007 and is classified to section 10446 of this title.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 107–273, div. A, title IV, § 403, Nov. 2, 2002, 116 Stat. 1791, provided that: “This title [enacting this section and sections 10443 to 10445 of this title and former section 3796gg–0d of Title 42, The Public Health and Welfare, amending sections 10446 to 10450 of this title, and enacting provisions set out as a note under section 10101 of this title] shall take effect 90 days after this bill becomes law [Nov. 2, 2002].”




§ 10443. Director of Violence Against Women Office(a) AppointmentThe President, by and with the advice and consent of the Senate, shall appoint a Director for the Violence Against Women Office (in this subchapter 11 See References in Text note below. referred to as the “Director”) to be responsible, under the general authority of the Attorney General, for the administration, coordination, and implementation of the programs and activities of the Office.


(b) Other employmentThe Director shall not—(1) engage in any employment other than that of serving as Director; or

(2) hold any office in, or act in any capacity for, any organization, agency, or institution with which the Office makes any contract or other agreement under the Violence Against Women Act of 1994 (title IV of Public Law 103–322) or the Violence Against Women Act of 2000 (division B of Public Law 106–386).


(c) VacancyIn the case of a vacancy, the President may designate an officer or employee who shall act as Director during the vacancy.


(d) CompensationThe Director shall be compensated at a rate of pay not to exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5.


(Pub. L. 90–351, title I, § 2003, as added Pub. L. 107–273, div. A, title IV, § 402(3), Nov. 2, 2002, 116 Stat. 1789.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (a), was in the original “this title”, and was translated as reading “this part”, meaning part T of title I of Pub. L. 90–351, to reflect the probable intent of Congress.
The Violence Against Women Act of 1994, referred to in subsec. (b)(2), is title IV of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1902. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.
The Violence Against Women Act of 2000, referred to in (b)(2), is div. B of Pub. L. 106–386, Oct. 28, 2000, 114 Stat. 1491. For complete classification of this Act to the Code, see Short Title of 2000 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 3796gg–0a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 2003 of Pub. L. 90–351 was renumbered section 2008 and is classified to section 10447 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 90 days after Nov. 2, 2002, see section 403 of Pub. L. 107–273, set out as a note under section 10442 of this title.



§ 10444. Duties and functions of Director of Violence Against Women Office
The Director shall have the following duties:(1) Maintaining liaison with the judicial branches of the Federal and State Governments on matters relating to violence against women.

(2) Providing information to the President, the Congress, the judiciary, State, local, and tribal governments, and the general public on matters relating to violence against women.

(3) Serving, at the request of the Attorney General, as the representative of the Department of Justice on domestic task forces, committees, or commissions addressing policy or issues relating to violence against women.

(4) Serving, at the request of the President, acting through the Attorney General, as the representative of the United States Government on human rights and economic justice matters related to violence against women in international fora, including, but not limited to, the United Nations.

(5) Carrying out the functions of the Department of Justice under the Violence Against Women Act of 1994 (title IV of Public Law 103–322) and the Violence Against Women Act of 2000 (division B of Public Law 106–386), including with respect to those functions—(A) the development of policy, protocols, and guidelines;

(B) the development and management of grant programs and other programs, and the provision of technical assistance under such programs; and

(C) the award and termination of grants, cooperative agreements, and contracts.


(6) Providing technical assistance, coordination, and support to—(A) other components of the Department of Justice, in efforts to develop policy and to enforce Federal laws relating to violence against women, including the litigation of civil and criminal actions relating to enforcing such laws;

(B) other Federal, State, local, and tribal agencies, in efforts to develop policy, provide technical assistance, and improve coordination among agencies carrying out efforts to eliminate violence against women, including Indian or indigenous women; and

(C) grantees, in efforts to combat violence against women and to provide support and assistance to victims of such violence.


(7) Exercising such other powers and functions as may be vested in the Director pursuant to this subchapter or by delegation of the Attorney General.

(8) Establishing such rules, regulations, guidelines, and procedures as are necessary to carry out any function of the Office.

(Pub. L. 90–351, title I, § 2004, as added Pub. L. 107–273, div. A, title IV, § 402(3), Nov. 2, 2002, 116 Stat. 1790.)

Editorial Notes

References in TextThe Violence Against Women Act of 1994, referred to in par. (5), is title IV of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1902. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.
The Violence Against Women Act of 2000, referred to in par. (5), is div. B of Pub. L. 106–386, Oct. 28, 2000, 114 Stat. 1491. For complete classification of this Act to the Code, see Short Title of 2000 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 3796gg–0b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 2004 of Pub. L. 90–351 was renumbered section 2009 and is classified to section 10448 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 90 days after Nov. 2, 2002, see section 403 of Pub. L. 107–273, set out as a note under section 10442 of this title.



§ 10445. Staff of Violence Against Women Office
The Attorney General shall ensure that the Director has adequate staff to support the Director in carrying out the Director’s responsibilities under this subchapter.
(Pub. L. 90–351, title I, § 2005, as added Pub. L. 107–273, div. A, title IV, § 402(3), Nov. 2, 2002, 116 Stat. 1791.)

Editorial Notes
Codification
Section was formerly classified to section 3796gg–0c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 2005 of Pub. L. 90–351 was renumbered section 2010 and is classified to section 10449 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 90 days after Nov. 2, 2002, see section 403 of Pub. L. 107–273, set out as a note under section 10442 of this title.



§ 10446. State grants(a) General grantsThe Attorney General may make grants to States, for use by States, State and local courts (including juvenile courts), units of local government, victim service providers, and Indian tribal governments for the purposes described in section 10441(b) of this title.


(b) AmountsOf the amounts appropriated for the purposes of this subchapter—(1) 10 percent shall be available for grants under the program authorized by section 10452 of this title, which shall not otherwise be subject to the requirements of this subchapter (other than section 10447 of this title);

(2) 2.5 percent shall be available for grants for State domestic violence coalitions under section 10441(c) of this title, with the coalition for each State, the coalition for the District of Columbia, the coalition for the Commonwealth of Puerto Rico, the coalition for Guam, the coalition for American Samoa, the coalition for the United States Virgin Islands, and the coalition for the Commonwealth of the Northern Mariana Islands.,11 So in original. each receiving an amount equal to 1⁄56 of the total amount made available under this paragraph for each fiscal year;

(3) 2.5 percent shall be available for grants for State sexual assault coalitions under section 10441(c) of this title, with the coalition for each State, the coalition for the District of Columbia, the coalition for the Commonwealth of Puerto Rico, coalitions for Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each receiving an amount equal to 1⁄56 of the total amount made available under this paragraph for each fiscal year;

(4) 1⁄56 shall be available for grants under section 10441(d) of this title;

(5) $600,000 shall be available for grants to applicants in each State; and

(6) the remaining funds shall be available for grants to applicants in each State in an amount that bears the same ratio to the amount of remaining funds as the population of the State bears to the population of all of the States that results from a distribution among the States on the basis of each State’s population in relation to the population of all States.


(c) QualificationUpon satisfying the terms of subsection (d), any State shall be qualified for funds provided under this subchapter upon certification that—(1) the funds shall be used for any of the purposes described in section 10441(b) of this title;

(2) grantees and subgrantees shall develop a plan for implementation and shall consult and coordinate with—(A) the State sexual assault coalition;

(B) the State domestic violence coalition;

(C) the law enforcement entities within the State;

(D) prosecution offices;

(E) State and local courts;

(F) Tribal governments in those States with State or federally recognized Indian tribes;

(G) representatives from underserved populations, including culturally specific populations;

(H) victim service providers;

(I) population specific organizations; and

(J) other entities that the State or the Attorney General identifies as needed for the planning process;


(3) grantees shall coordinate the State implementation plan described in paragraph (2) with the State plans described in section 10407 of title 42 and the programs described in section 20103 of this title and section 280b–1b of title 42.22 So in original. The period should probably be a semicolon.

(4) 33 So in original. There are two pars. designated “(4)”. of the amount granted—(A) not less than 25 percent shall be allocated for law enforcement;

(B) not less than 25 percent shall be allocated for prosecutors;

(C) not less than 30 percent shall be allocated for victims services of which at least 10 percent shall be distributed to culturally specific community-based organizations; and

(D) not less than 5 percent shall be allocated to State and local courts (including juvenile courts); and 44 So in original. The word “and” probably should not appear.


(4) 3 any Federal funds received under this subchapter shall be used to supplement, not supplant, non-Federal funds that would otherwise be available for activities funded under this subchapter.2, 55 See References in Text note below.

(5) not later than 2 years after the date of enactment of this Act,5 and every year thereafter, not less than 20 percent of the total amount granted to a State under this subchapter 5 shall be allocated for programs or projects in 2 or more allocations listed in paragraph (4) that meaningfully address sexual assault, including stranger rape, acquaintance rape, alcohol or drug-facilitated rape, and rape within the context of an intimate partner relationship.


(d) Application requirementsAn application for a grant under this section shall include—(1) the certifications of qualification required under subsection (c);

(2) proof of compliance with the requirements for the payment of forensic medical exams and judicial notification, described in section 10449 of this title;

(3) proof of compliance with the requirements for paying fees and costs relating to domestic violence and protection order cases, described in section 10450 of this title;

(4) proof of compliance with the requirements prohibiting polygraph examinations of victims of sexual assault, described in section 10451 of this title;

(5) an implementation plan required under subsection (i); and

(6) any other documentation that the Attorney General may require.


(e) Disbursement(1) In generalNot later than 60 days after the receipt of an application under this subchapter, the Attorney General shall—(A) disburse the appropriate sums provided for under this subchapter; or

(B) inform the applicant why the application does not conform to the terms of section 10181 5 of this title or to the requirements of this section.


(2) RegulationsIn disbursing monies under this subchapter, the Attorney General shall issue regulations to ensure that States will—(A) give priority to areas of varying geographic size with the greatest showing of need based on the availability of existing domestic violence, dating violence, sexual assault, and stalking programs in the population and geographic area to be served in relation to the availability of such programs in other such populations and geographic areas;

(B) determine the amount of subgrants based on the population and geographic area to be served;

(C) equitably distribute monies on a geographic basis including nonurban and rural areas of various geographic sizes; and

(D) recognize and meaningfully respond to the needs of underserved populations and ensure that monies set aside to fund culturally specific services and activities for underserved populations are distributed equitably among those populations.


(3) ConditionsIn disbursing grants under this subchapter, the Attorney General may impose reasonable conditions on grant awards to ensure that the States meet statutory, regulatory, and other program requirements.



(f) Federal shareThe Federal share of a grant made under this subchapter 5 may not exceed 75 percent of the total costs of the projects described in the application submitted, except that, for purposes of this subsection, the costs of the projects for victim services or tribes for which there is an exemption under section 12291(b)(1) of this title shall not count toward the total costs of the projects.


(g) Indian tribesFunds appropriated by the Congress for the activities of any agency of an Indian tribal government or of the Bureau of Indian Affairs performing law enforcement functions on any Indian lands may be used to provide the non-Federal share of the cost of programs or projects funded under this subchapter.


(h) Grantee reporting(1) In generalUpon completion of the grant period under this subchapter, a State or Indian tribal grantee shall file a performance report with the Attorney General explaining the activities carried out, which report shall include an assessment of the effectiveness of those activities in achieving the purposes of this subchapter.


(2) Certification by grantee and subgranteesA section of the performance report shall be completed by each grantee and subgrantee that performed the direct services contemplated in the application, certifying performance of direct services under the grant.


(3) Suspension of fundingThe Attorney General shall suspend funding for an approved application if—(A) an applicant fails to submit an annual performance report;

(B) funds are expended for purposes other than those described in this subchapter; or

(C) a report under paragraph (1) or accompanying assessments demonstrate to the Attorney General that the program is ineffective or financially unsound.



(i) Implementation plansA State applying for a grant under this subchapter shall—(1) develop an implementation plan in consultation with the entities listed in subsection (c)(2), that identifies how the State will use the funds awarded under this subchapter, including how the State will meet the requirements of subsection (c)(5); and

(2) submit to the Attorney General—(A) the implementation plan developed under paragraph (1);

(B) documentation from each member of the planning committee as to their participation in the planning process;

(C) documentation from the prosecution, law enforcement, court, and victim services programs to be assisted, describing—(i) the need for the grant funds;

(ii) the intended use of the grant funds;

(iii) the expected result of the grant funds; and

(iv) the demographic characteristics of the populations to be served, including age, disability, race, ethnicity, and language background;


(D) a description of how the State will ensure that any subgrantees will consult with victim service providers during the course of developing their grant applications in order to ensure that the proposed activities are designed to promote the safety, confidentiality, and economic independence of victims;

(E) demographic data on the distribution of underserved populations within the State and a description of how the State will meet the needs of underserved populations, including the minimum allocation for population specific services required under subsection (c)(4)(C);

(F) a description of how the State plans to meet the regulations issued pursuant to subsection (e)(2);

(G) goals and objectives for reducing domestic violence-related homicides within the State; and

(H) any other information requested by the Attorney General.



(j) Reallocation of fundsA State may use any returned or remaining funds for any authorized purpose under this subchapter if—(1) funds from a subgrant awarded under this subchapter are returned to the State; or

(2) the State does not receive sufficient eligible applications to award the full funding within the allocations in subsection (c)(4) 66 So in original. Probably should be followed by a period.


(Pub. L. 90–351, title I, § 2007, formerly § 2002, as added Pub. L. 103–322, title IV, § 40121(a)(3), Sept. 13, 1994, 108 Stat. 1911; amended Pub. L. 106–386, div. B, title I, §§ 1102(a)(2), 1103(b)(2), Oct. 28, 2000, 114 Stat. 1494, 1496; renumbered § 2007 and amended Pub. L. 107–273, div. A, title IV, § 402(1), (2), Nov. 2, 2002, 116 Stat. 1789; Pub. L. 108–405, title III, § 310(b), (c), Oct. 30, 2004, 118 Stat. 2276; Pub. L. 109–162, title I, § 101(c)–(e), title IX, § 906(b), title XI, § 1134(a), Jan. 5, 2006, 119 Stat. 2973, 2974, 3081, 3108; Pub. L. 109–271, §§ 2(d), (f)(1), (g), (l), 7(a)(2), 8(b), Aug. 12, 2006, 120 Stat. 752, 754, 763, 766; Pub. L. 113–4, title I, § 101(3), Mar. 7, 2013, 127 Stat. 66.)

Editorial Notes

References in TextThis subchapter, referred to in the second subsec. (c)(4), the second place it appears, and in subsec. (f), was in the original “this subtitle”, and was translated as reading “this part”, meaning part T of title I of Pub. L. 90–351, to reflect the probable intent of Congress. Title I of Pub. L. 90–351 does not contain subtitles.
The date of enactment of this Act, referred to in subsec. (c)(5), probably means the date of enactment of Pub. L. 113–4, which added subsec. (c)(5) and which was approved Mar. 7, 2013.
This subchapter, referred to in subsec. (c)(5), was in the original “this subchapter”, and was translated as reading “this part”, meaning part T of title I of Pub. L. 90–351, to reflect the probable intent of Congress.
Section 10181 of this title, referred to in subsecs. (d) and (e)(1)(B), was in the original “section 513”, and was translated as reading “section 517”, meaning section 517 of title I of Pub. L. 90–351, to reflect the probable intent of Congress. Pub. L. 90–351 does not contain a section 513, but section 10181 of this title was section 513 of Pub. L. 90–351 prior to renumbering as section 517 by Pub. L. 101–647, title XVIII, § 1801(a)(6), Nov. 29, 1990, 104 Stat. 4847.

Codification
Section was formerly classified to section 3796gg–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.
Another section 2007 of Pub. L. 90–351 was renumbered section 2015 and is classified to section 10452 of this title.

Amendments2013—Subsec. (a). Pub. L. 113–4, § 101(3)(A), which directed substitution of “victim service providers” for “nonprofit nongovernmental victim service programs”, was executed by making the substitution for “nonprofit nongovernmental victim services programs” to reflect the probable intent of Congress.
Subsec. (b)(6). Pub. L. 113–4, § 101(3)(B), struck out “(not including populations of Indian tribes)” before period at end.
Subsec. (c)(2). Pub. L. 113–4, § 101(3)(C)(i), added par. (2) and struck out former par. (2) which read as follows: “grantees and subgrantees shall develop a plan for implementation and shall consult and coordinate with nonprofit, nongovernmental victim services programs, including sexual assault and domestic violence victim services programs and describe how the State will address the needs of underserved populations;”.
Subsec. (c)(3), (4). Pub. L. 113–4, § 101(3)(C)(ii), (iii), added par. (3) and redesignated former par. (3), relating to State allocation of funds granted, as (4).
Subsec. (c)(4)(A). Pub. L. 113–4, § 101(3)(C)(iv)(I), struck out “and not less than 25 percent shall be allocated for prosecutors” before semicolon at end.
Subsec. (c)(4)(B), (C). Pub. L. 113–4, § 101(3)(C)(iv)(II), (III), added subpar. (B) and redesignated former subpar. (B) as (C). Former subpar. (C) redesignated (D).
Subsec. (c)(4)(D). Pub. L. 113–4, § 101(3)(C)(iv)(IV), substituted “to” for “for”.
Pub. L. 113–4, § 101(3)(C)(iv)(II), redesignated subpar. (C) as (D).
Subsec. (c)(5). Pub. L. 113–4, § 101(3)(C)(v), added par. (5).
Subsec. (d). Pub. L. 113–4, § 101(3)(D), added subsec. (d) and struck out former subsec. (d) which related to application requirements.
Subsec. (e)(2)(A). Pub. L. 113–4, § 101(3)(E)(i)(I), substituted “domestic violence, dating violence, sexual assault, and stalking” for “domestic violence and sexual assault”.
Subsec. (e)(2)(D). Pub. L. 113–4, § 101(3)(E)(i)(II), struck out “linguistically and” before “culturally”.
Subsec. (e)(3). Pub. L. 113–4, § 101(3)(E)(ii), added par. (3).
Subsec. (f). Pub. L. 113–4, § 101(3)(F), substituted “, except that, for purposes of this subsection, the costs of the projects for victim services or tribes for which there is an exemption under section 13925(b)(1) of this title shall not count toward the total costs of the projects.” for period at end.
Subsecs. (i), (j). Pub. L. 113–4, § 101(3)(G), added subsecs. (i) and (j).
2006—Subsec. (b)(1). Pub. L. 109–271, § 7(a)(2), added par. (1) and struck out former par. (1) which read as follows: “Ten percent shall be available for grants under the program authorized in section 3796gg–10 of this title. The requirements of this subchapter shall not apply to funds allocated for such program.”
Pub. L. 109–162, § 906(b), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “10 percent shall be available for grants to Indian tribal governments;”.
Pub. L. 109–162, § 101(d)(1)(A), substituted “10 percent” for “5 percent”.
Subsec. (b)(2). Pub. L. 109–271, § 2(g), which directed the substitution of “the coalition for Guam, the coalition for American Samoa, the coalition for the United States Virgin Islands, and the coalition for the Commonwealth of the Northern Mariana Islands.” for “and the coalitions for combined Territories of the United States”, was executed by making the substitution for “and the coalition for the combined Territories of the United States”, to reflect the probable intent of Congress.
Pub. L. 109–162, § 101(d)(1)(B), substituted “1⁄56” for “1⁄54”.
Subsec. (b)(3). Pub. L. 109–162, § 101(d)(1)(C), substituted “coalitions for Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each receiving an amount equal to 1⁄56” for “and the coalition for the combined Territories of the United States, each receiving an amount equal to 1⁄54”.
Subsec. (b)(4). Pub. L. 109–162, § 101(d)(1)(D), substituted “1⁄56” for “1⁄54”.
Subsec. (c)(2). Pub. L. 109–162, § 101(c)(1), inserted “and describe how the State will address the needs of underserved populations” before semicolon at end.
Subsec. (c)(3)(A). Pub. L. 109–271, § 2(l), amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “not less than 25 percent shall be allocated to police and not less than 25 percent shall be allocated to prosecutors;”.
Pub. L. 109–162, § 1134(a)(1), which directed substitution of “law enforcement” for “police”, was repealed by Pub. L. 109–271, §§ 2(d) and 8(b).
Subsec. (c)(3)(B). Pub. L. 109–271, § 2(l), amended subpar. (B) generally. Prior to amendment, subpar. (B) read as follows: “not less than 30 percent shall be allocated to victim services, of which at least 10 percent shall be distributed to culturally specific community-based organization; and”.
Pub. L. 109–162, § 101(d)(2), inserted “, of which at least 10 percent shall be distributed to culturally specific community-based organization” after “victim services”.
Subsec. (d). Pub. L. 109–162, § 1134(a)(2), which directed insertion of “submitted by a State” after “each application” in second sentence and substitution of “In addition, each application submitted by a State or tribal government” for “An application” in third sentence, was repealed by Pub. L. 109–271, §§ 2(d) and 8(b).
Subsec. (d)(4). Pub. L. 109–162, § 101(d)(3), added par. (4).
Subsec. (e)(2)(D). Pub. L. 109–162, § 101(c)(2), added subpar. (D) and struck out former subpar. (D) which read as follows: “recognize and address the needs of underserved populations.”
Subsec. (i). Pub. L. 109–271, § 2(f)(1), struck out subsec. (i) which related to training, technical assistance, and data collection.
Pub. L. 109–162, § 101(e), added subsec. (i).
2004—Pub. L. 108–405, § 310(b), made technical amendment to directory language of Pub. L. 107–273, § 402(2), which renumbered this section as section 2007 of Pub. L. 90–351.
Subsec. (b)(4). Pub. L. 108–405, § 310(c), amended par. (4) generally. Prior to amendment, par. (4) read as follows: “1⁄54 shall be available for the development and operation of nonprofit tribal domestic violence and sexual assault coalitions in Indian country;”.
2002—Subsec. (d)(2). Pub. L. 107–273, § 402(1)(A), made technical amendment to reference in original act which appears in text as reference to section 10449 of this title.
Subsec. (d)(3). Pub. L. 107–273, § 402(1)(B), made technical amendment to reference in original act which appears in text as reference to section 10450 of this title.
2000—Subsec. (a). Pub. L. 106–386, § 1102(a)(2)(A), inserted “State and local courts (including juvenile courts),” after “for use by States,”.
Subsec. (b)(1). Pub. L. 106–386, § 1103(b)(2)(B), substituted “5 percent” for “4 percent”.
Subsec. (b)(2) to (4). Pub. L. 106–386, § 1103(b)(2)(D), added pars. (2) to (4). Former pars. (2) and (3) redesignated (5) and (6), respectively.
Subsec. (b)(5). Pub. L. 106–386, § 1103(b)(2)(A), (C), redesignated par. (2) as (5) and substituted “$600,000” for “$500,000”.
Subsec. (b)(6). Pub. L. 106–386, § 1103(b)(2)(A), redesignated par. (3) as (6).
Subsec. (c)(3). Pub. L. 106–386, § 1102(a)(2)(B), added par. (3) and struck out former par. (3) which read as follows: “at least 25 percent of the amount granted shall be allocated, without duplication, to each of the following 3 areas: prosecution, law enforcement, and victim services; and”.
Subsec. (d)(1). Pub. L. 106–386, § 1102(a)(2)(C), inserted “court,” after “law enforcement,” in introductory provisions.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.

Effective Date of 2006 AmendmentAmendment by sections 101(c)–(e) and 906(b) of Pub. L. 109–162 not effective until the beginning of fiscal year 2007, see section 4 of Pub. L. 109–162, set out as a note under section 10261 of this title.

Effective Date of 2004 AmendmentPub. L. 108–405, title III, § 310(b), Oct. 30, 2004, 118 Stat. 2276, provided that amendment by section 310(b) (amending this section and sections 10447 to 10450 of this title) is effective as of Nov. 2, 2002, and as if included in Pub. L. 107–273, as enacted.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective 90 days after Nov. 2, 2002, see section 403 of Pub. L. 107–273, set out as an Effective Date note under section 10442 of this title.



§ 10447. Definitions and grant conditions
In this subchapter the definitions and grant conditions in section 12291 of this title shall apply.
(Pub. L. 90–351, title I, § 2008, as added Pub. L. 109–162, § 3(c)(1), Jan. 5, 2006, 119 Stat. 2971.)

Editorial Notes
Codification
Section was formerly classified to section 3796gg–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Another section 2008 of Pub. L. 90–351 was renumbered section 2016 and is classified to section 10453 of this title.

Prior ProvisionsA prior section 2008 of title I of Pub. L. 90–351, formerly § 2003, as added Pub. L. 103–322, title IV, § 40121(a)(3), Sept. 13, 1994, 108 Stat. 1913; amended Pub. L. 106–386, div. B, title I, §§ 1103(b)(3), 1109(a)(1), Oct. 28, 2000, 114 Stat. 1496, 1502; renumbered § 2008, Pub. L. 107–273, div. A, title IV, § 402(2), Nov. 2, 2002, 116 Stat. 1789; Pub. L. 108–405, title III, § 310(b), Oct. 30, 2004, 118 Stat. 2276, related to definitions of terms in part T of title I of Pub. L. 90–351, prior to repeal by Pub. L. 109–162, § 3(c)(1), Jan. 5, 2006, 119 Stat. 2971.

Statutory Notes and Related Subsidiaries
Definitions and Grant Conditions Applicable to Division B of Pub. L. 106–386Pub. L. 106–386, div. B, § 1002, Oct. 28, 2000, 114 Stat. 1491, as amended by Pub. L. 109–162, § 3(d), Jan. 5, 2006, 119 Stat. 2972, provided that: “In this division [see section 1001 of Pub. L. 106–386, set out as a Short Title of 2000 Act note under section 10101 of this title] the definitions and grant conditions in section 40002 of the Violence Against Women Act of 1994 [34 U.S.C. 12291] shall apply.”




§ 10448. General terms and conditions(a) Nonmonetary assistanceIn addition to the assistance provided under this subchapter, the Attorney General may request any Federal agency to use its authorities and the resources granted to it under Federal law (including personnel, equipment, supplies, facilities, and managerial, technical, and advisory services) in support of State, tribal, and local assistance efforts.


(b) ReportingNot later than 1 month after the end of each even-numbered fiscal year, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report that includes, for each State and for each grantee Indian tribe—(1) the number of grants made and funds distributed under this subchapter;

(2) a summary of the purposes for which those grants were provided and an evaluation of their progress;

(3) a statistical summary of persons served, detailing the nature of victimization, and providing data on age, sex, relationship of victim to offender, geographic distribution, race, ethnicity, language, and disability, and the membership of persons served in any underserved population; and

(4) an evaluation of the effectiveness of programs funded under this subchapter.


(c) Regulations or guidelinesNot later than 120 days after September 13, 1994, the Attorney General shall publish proposed regulations or guidelines implementing this subchapter. Not later than 180 days after September 13, 1994, the Attorney General shall publish final regulations or guidelines implementing this subchapter.


(Pub. L. 90–351, title I, § 2009, formerly § 2004, as added Pub. L. 103–322, title IV, § 40121(a)(3), Sept. 13, 1994, 108 Stat. 1914; amended Pub. L. 106–386, div. B, title I, § 1103(b)(4), Oct. 28, 2000, 114 Stat. 1497; renumbered § 2009, Pub. L. 107–273, div. A, title IV, § 402(2), Nov. 2, 2002, 116 Stat. 1789; Pub. L. 108–405, title III, § 310(b), Oct. 30, 2004, 118 Stat. 2276; Pub. L. 109–162, § 3(b)(3), title XI, §§ 1134(b), 1135(c), Jan. 5, 2006, 119 Stat. 2971, 3108, 3109; Pub. L. 109–271, §§ 2(d), 8(b), Aug. 12, 2006, 120 Stat. 752, 766.)

Editorial Notes
Codification
Section was formerly classified to section 3796gg–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2006—Subsec. (b). Pub. L. 109–162, §§ 1134(b) and 1135(c), which directed an amendment substantially identical to that made by Pub. L. 109–162, § 3(b)(3), were repealed by Pub. L. 109–271, §§ 2(d) and 8(b).
Pub. L. 109–162, § 3(b)(3), substituted “Not later than 1 month after the end of each even-numbered fiscal year, the Attorney General shall submit” for “Not later than 180 days after the end of each fiscal year for which grants are made under this subchapter, the Attorney General shall submit” in introductory provisions.
2000—Subsec. (b)(3). Pub. L. 106–386 inserted “, and the membership of persons served in any underserved population” before the semicolon.



§ 10449. Rape exam payments(a) Restriction of funds(1) In generalA State, Indian tribal government, or unit of local government shall not be entitled to funds under this subchapter 11 So in original. See References in Text note below. unless the State, Indian tribal government, unit of local government, or another governmental entity—(A) incurs the full out-of-pocket cost of forensic medical exams described in subsection (b) for victims of sexual assault; and

(B) coordinates with health care providers in the region to notify victims of sexual assault of the availability of rape exams at no cost to the victims.


(2) RedistributionFunds withheld from a State or unit of local government under paragraph (1) shall be distributed to other States or units of local government pro rata. Funds withheld from an Indian tribal government under paragraph (1) shall be distributed to other Indian tribal governments pro rata.



(b) Medical costsA State, Indian tribal government, or unit of local government shall be deemed to incur the full out-of-pocket cost of forensic medical exams for victims of sexual assault if any government entity—(1) provides such exams to victims free of charge to the victim; or

(2) arranges for victims to obtain such exams free of charge to the victims.


(c) Use of fundsA State or Indian tribal government may use Federal grant funds under this subchapter to pay for forensic medical exams performed by trained examiners for victims of sexual assault, except that such funds may not be used to pay for forensic medical exams by any State, Indian tribal government, or territorial government that requires victims of sexual assault to seek reimbursement for such exams from their insurance carriers.


(d) Noncooperation(1) In generalTo be in compliance with this section, a State, Indian tribal government, or unit of local government shall comply with subsection (b) without regard to whether the victim participates in the criminal justice system or cooperates with law enforcement.


(2) Compliance periodStates, territories, and Indian tribal governments shall have 3 years from the date of enactment of this Act 1 to come into compliance with this section.



(e) Judicial notification(1) In generalA State or unit of local government shall not be entitled to funds under this subchapter unless the State or unit of local government—(A) certifies that its judicial administrative policies and practices include notification to domestic violence offenders of the requirements delineated in section 922(g)(8) and (g)(9) of title 18 and any applicable related Federal, State, or local laws; or

(B) gives the Attorney General assurances that its judicial administrative policies and practices will be in compliance with the requirements of subparagraph (A) within the later of—(i) the period ending on the date on which the next session of the State legislature ends; or

(ii) 2 years.



(2) RedistributionFunds withheld from a State or unit of local government under subsection (a) shall be distributed to other States and units of local government, pro rata.



(Pub. L. 90–351, title I, § 2010, formerly § 2005, as added Pub. L. 103–322, title IV, § 40121(a)(3), Sept. 13, 1994, 108 Stat. 1914; renumbered § 2010, Pub. L. 107–273, div. A, title IV, § 402(2), Nov. 2, 2002, 116 Stat. 1789; amended Pub. L. 108–405, title III, § 310(b), Oct. 30, 2004, 118 Stat. 2276; Pub. L. 109–162, title I, § 101(f), Jan. 5, 2006, 119 Stat. 2974; Pub. L. 109–271, § 2(j), Aug. 12, 2006, 120 Stat. 753; Pub. L. 113–4, title I, § 101(4), Mar. 7, 2013, 127 Stat. 69.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (a)(1), was in the original “this subchapter”, and was translated as reading “this part”, meaning part T of title I of Pub. L. 90–351, to reflect the probable intent of Congress.
The date of enactment of this Act, referred to in subsec. (d)(2), probably means the date of enactment of Pub. L. 113–4, which was approved Mar. 7, 2013.

Codification
Section was formerly classified to section 3796gg–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Subsec. (a)(1). Pub. L. 113–4, § 101(4)(A), added par. (1) and struck out former par. (1). Prior to amendment, text read as follows: “A State, Indian tribal government, or unit of local government, shall not be entitled to funds under this subchapter unless the State, Indian tribal government, unit of local government, or another governmental entity incurs the full out-of-pocket cost of forensic medical exams described in subsection (b) of this section for victims of sexual assault.”
Subsec. (b). Pub. L. 113–4, § 101(4)(B), inserted “or” after the semicolon in par. (1), substituted a period for “; or” in par. (2), and struck out par. (3) which related to reimbursement of victims for the cost of exams under certain conditions.
Subsec. (d). Pub. L. 113–4, § 101(4)(C), amended subsec. (d) generally. Prior to amendment, subsec. (d) related to a rule of construction and a compliance period.
2006—Subsec. (c). Pub. L. 109–162 added subsec. (c).
Subsec. (d). Pub. L. 109–271 designated existing provisions as par. (1), inserted par. heading, struck out “Nothing” before “in this section”, and added par. (2).
Pub. L. 109–162 added subsec. (d).
Subsec. (e). Pub. L. 109–162 added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.

Effective Date of 2006 AmendmentAmendment by Pub. L. 109–162 not effective until the beginning of fiscal year 2007, see section 4 of Pub. L. 109–162, set out as a note under section 10261 of this title.



§ 10450. Costs for criminal charges and protection orders(a) In generalA State, Indian tribal government, or unit of local government, shall not be entitled to funds under this subchapter unless the State, Indian tribal government, or unit of local government—(1) certifies that its laws, policies, and practices do not require, in connection with the prosecution of any misdemeanor or felony domestic violence, dating violence, sexual assault, or stalking offense, or in connection with the filing, issuance, registration, modification, enforcement, dismissal, withdrawal or service of a protection order, or a petition for a protection order, to protect a victim of domestic violence, dating violence, sexual assault, or stalking, that the victim bear the costs associated with the filing of criminal charges against the offender, or the costs associated with the filing, issuance, registration, modification, enforcement, dismissal, withdrawal or service of a warrant, protection order, petition for a protection order, or witness subpoena, whether issued inside or outside the State, tribal, or local jurisdiction; or

(2) gives the Attorney General assurances that its laws, policies and practices will be in compliance with the requirements of paragraph (1) within the later of—(A) the period ending on the date on which the next session of the State legislature ends; or

(B) 2 years after October 28, 2000.



(b) RedistributionFunds withheld from a State, unit of local government, or Indian tribal government under subsection (a) shall be distributed to other States, units of local government, and Indian tribal government, respectively, pro rata.


(c) DefinitionIn this section, the term “protection order” has the meaning given the term in section 2266 of title 18.


(Pub. L. 90–351, title I, § 2011, formerly § 2006, as added Pub. L. 103–322, title IV, § 40121(a)(3), Sept. 13, 1994, 108 Stat. 1915; amended Pub. L. 106–386, div. B, title I, § 1101(b)(1), Oct. 28, 2000, 114 Stat. 1492; renumbered § 2011, Pub. L. 107–273, div. A, title IV, § 402(2), Nov. 2, 2002, 116 Stat. 1789; Pub. L. 108–405, title III, § 310(b), Oct. 30, 2004, 118 Stat. 2276; Pub. L. 113–4, title I, § 101(5), Mar. 7, 2013, 127 Stat. 69.)

Editorial Notes
Codification
Section was formerly classified to section 3796gg–5 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Subsec. (a)(1). Pub. L. 113–4 inserted “modification, enforcement, dismissal, withdrawal” after “registration,” in two places and “, dating violence, sexual assault, or stalking” after “felony domestic violence” and substituted “victim of domestic violence, dating violence, sexual assault, or stalking” for “victim of domestic violence, stalking, or sexual assault”.
2000—Pub. L. 106–386, § 1101(b)(1)(A), in section catchline, substituted “Costs” for “Filing costs” and inserted “and protection orders” after “charges”.
Subsec. (a)(1). Pub. L. 106–386, § 1101(b)(1)(B)(i), added par. (1) and struck out former par. (1) which read as follows: “certifies that its laws, policies, and practices do not require, in connection with the prosecution of any misdemeanor or felony domestic violence offense, that the abused bear the costs associated with the filing of criminal charges against the domestic violence offender, or the costs associated with the issuance or service of a warrant, protection order, or witness subpoena; or”.
Subsec. (a)(2)(B). Pub. L. 106–386, § 1101(b)(1)(B)(ii), substituted “2 years after October 28, 2000” for “2 years”.
Subsec. (c). Pub. L. 106–386, § 1101(b)(1)(C), added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.



§ 10451. Polygraph testing prohibition(a) In generalIn order to be eligible for grants under this subchapter, a State, Indian tribal government, territorial government, or unit of local government shall certify that, not later than 3 years after January 5, 2006, their laws, policies, or practices will ensure that no law enforcement officer, prosecuting officer or other government official shall ask or require an adult, youth, or child victim of an alleged sex offense as defined under Federal, tribal, State, territorial, or local law to submit to a polygraph examination or other truth telling device as a condition for proceeding with the investigation of such an offense.


(b) ProsecutionThe refusal of a victim to submit to an examination described in subsection (a) shall not prevent the investigation, charging, or prosecution of the offense.


(Pub. L. 90–351, title I, § 2013, as added Pub. L. 109–162, title I, § 101(g), Jan. 5, 2006, 119 Stat. 2975.)

Editorial Notes
Codification
Section was formerly classified to section 3796gg–8 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection not effective until the beginning of fiscal year 2007, see section 4 of Pub. L. 109–162, set out as an Effective Date of 2006 Amendment note under section 10261 of this title.



§ 10452. Grants to Indian tribal governments(a) GrantsThe Attorney General may make grants to Indian tribal governments or authorized designees of Indian tribal governments to—(1) develop and enhance effective governmental strategies to curtail violent crimes against and increase the safety of Indian women consistent with tribal law and custom;

(2) increase tribal capacity to respond to domestic violence, dating violence, sexual assault, sex trafficking, and stalking crimes against Indian women;

(3) strengthen tribal justice interventions including tribal law enforcement, prosecution, courts, probation,11 So in original. Probably should be followed by “and”. correctional facilities;

(4) enhance services to Indian women victimized by domestic violence, dating violence, sexual assault, sex trafficking, and stalking;

(5) work in cooperation with the community to develop education and prevention strategies directed toward issues of domestic violence, dating violence, sexual assault, sex trafficking, and stalking;

(6) provide programs for supervised visitation and safe visitation exchange of children in situations involving domestic violence, sexual assault, or stalking committed by one parent against the other with appropriate security measures, policies, and procedures to protect the safety of victims and their children;

(7) provide transitional housing for victims of domestic violence, dating violence, sexual assault, sex trafficking, or stalking, including rental or utilities payments assistance and assistance with related expenses such as security deposits and other costs incidental to relocation to transitional housing, and support services to enable a victim of domestic violence, dating violence, sexual assault, sex trafficking, or stalking to locate and secure permanent housing and integrate into a community;

(8) provide legal assistance necessary to provide effective aid to victims of domestic violence, dating violence, stalking, sex trafficking, or sexual assault who are seeking relief in legal matters arising as a consequence of that abuse or violence, at minimal or no cost to the victims;

(9) provide services to address the needs of youth who are victims of domestic violence, dating violence, sexual assault, sex trafficking, or stalking and the needs of youth and children exposed to domestic violence, dating violence, sexual assault, or stalking, including support for the nonabusing parent or the caretaker of the youth or child;

(10) develop and promote legislation and policies that enhance best practices for responding to violent crimes against Indian women, including the crimes of domestic violence, dating violence, sexual assault, sex trafficking, and stalking;

(11) develop, strengthen, and implement policies, protocols, and training for law enforcement regarding cases of missing or murdered Indians, as described in section 5704 of title 25; and

(12) compile and annually report data to the Attorney General related to missing or murdered Indians, as described in section 5705 of title 25.


(b) CollaborationAll applicants under this section shall demonstrate their proposal was developed in consultation with a nonprofit, nongovernmental Indian victim services program, including sexual assault and domestic violence victim services providers in the tribal or local community, or a nonprofit tribal domestic violence and sexual assault coalition to the extent that they exist. In the absence of such a demonstration, the applicant may meet the requirement of this subsection through consultation with women in the community to be served.


(Pub. L. 90–351, title I, § 2015, formerly § 2007, as added Pub. L. 109–162, title IX, § 906(a), Jan. 5, 2006, 119 Stat. 3080; renumbered § 2015 and amended Pub. L. 109–271, § 7(a)(1)(A), (C), (3), Aug. 12, 2006, 120 Stat. 763; Pub. L. 113–4, title IX, § 901, Mar. 7, 2013, 127 Stat. 118; Pub. L. 116–165, § 7(b), Oct. 10, 2020, 134 Stat. 765.)

Editorial Notes
Codification
Section was formerly classified to section 3796gg–10 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2020—Subsec. (a)(11), (12). Pub. L. 116–165, which directed addition of pars. (11) and (12) to this section, was executed by making the addition to subsec. (a) of this section to reflect the probable intent of Congress.
2013—Subsec. (a)(2). Pub. L. 113–4, § 901(1), inserted “sex trafficking,” after “sexual assault,”.
Subsec. (a)(4). Pub. L. 113–4, § 901(2), inserted “sex trafficking,” after “sexual assault,”.
Subsec. (a)(5). Pub. L. 113–4, § 901(3), substituted “sexual assault, sex trafficking, and stalking;” for “and stalking programs and to address the needs of children exposed to domestic violence;”.
Subsec. (a)(7). Pub. L. 113–4, § 901(4)(A), inserted “sex trafficking,” after “sexual assault,” in two places.
Subsec. (a)(8). Pub. L. 113–4, § 901(5)(A), inserted “sex trafficking,” after “stalking,”.
Subsec. (a)(9), (10). Pub. L. 113–4, § 901(4)(B), (5)(B), (6), added pars. (9) and (10).
2006—Subsec. (a). Pub. L. 109–271, § 7(a)(3)(A), substituted “or authorized designees of Indian tribal governments” for “and tribal organizations” in introductory provisions and added par. (8).
Subsec. (c). Pub. L. 109–271, § 7(a)(3)(B), struck out subsec. (c). Prior to amendment, text read as follows: “The Federal share of a grant made under this section may not exceed 90 percent of the total costs of the project described in the application submitted, except that the Attorney General may grant a waiver of this match requirement on the basis of demonstrated financial hardship. Funds appropriated for the activities of any agency of an Indian tribal government or of the Bureau of Indian Affairs performing law enforcement functions on any Indian lands may be used to provide the non-Federal share of the cost of programs or projects funded under this section.”

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.

Effective DateSection not effective until the beginning of fiscal year 2007, see section 4 of Pub. L. 109–162, set out as an Effective Date of 2006 Amendment note under section 10261 of this title.

Findings and PurposesPub. L. 109–162, title IX, §§ 901, 902, Jan. 5, 2006, 119 Stat. 3077, 3078, provided that:
“SEC. 901. FINDINGS.“Congress finds that—“(1) 1 out of every 3 Indian (including Alaska Native) women are raped in their lifetimes;

“(2) Indian women experience 7 sexual assaults per 1,000, compared with 4 per 1,000 among Black Americans, 3 per 1,000 among Caucasians, 2 per 1,000 among Hispanic women, and 1 per 1,000 among Asian women;

“(3) Indian women experience the violent crime of battering at a rate of 23.2 per 1,000, compared with 8 per 1,000 among Caucasian women;

“(4) during the period 1979 through 1992, homicide was the third leading cause of death of Indian females aged 15 to 34, and 75 percent were killed by family members or acquaintances;

“(5) Indian tribes require additional criminal justice and victim services resources to respond to violent assaults against women; and

“(6) the unique legal relationship of the United States to Indian tribes creates a Federal trust responsibility to assist tribal governments in safeguarding the lives of Indian women.


“SEC. 902. PURPOSES.“The purposes of this title [see Tables for classification] are—“(1) to decrease the incidence of violent crimes against Indian women;

“(2) to strengthen the capacity of Indian tribes to exercise their sovereign authority to respond to violent crimes committed against Indian women; and

“(3) to ensure that perpetrators of violent crimes committed against Indian women are held accountable for their criminal behavior.”





National Baseline Study on Violence Against Indian WomenPub. L. 109–162, title IX, § 904(a), Jan. 5, 2006, 119 Stat. 3078, as amended by Pub. L. 113–4, title IX, § 907(a), Mar. 7, 2013, 127 Stat. 125, provided that:
“(1) In general.—Not later than 2 years after the date of enactment of the Violence Against Women Reauthorization Act of 2013 [Mar. 7, 2013], the National Institute of Justice, in consultation with the Office on Violence Against Women, shall conduct a national baseline study to examine violence against Indian women in Indian country and in Native villages (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)).

“(2) Scope.—“(A) In general.—The study shall examine violence committed against Indian women, including—“(i) domestic violence;

“(ii) dating violence;

“(iii) sexual assault;

“(iv) stalking;

“(v) murder; and

“(vi) sex trafficking.


“(B) Evaluation.—The study shall evaluate the effectiveness of Federal, State, tribal, and local responses to the violations described in subparagraph (A) committed against Indian women.

“(C) Recommendations.—The study shall propose recommendations to improve the effectiveness of Federal, State, tribal, and local responses to the violation described in subparagraph (A) committed against Indian women.


“(3) Task force.—“(A) In general.—The Attorney General, acting through the Director of the Office on Violence Against Women, shall establish a task force to assist in the development and implementation of the study under paragraph (1) and guide implementation of the recommendation in paragraph (2)(C).

“(B) Members.—The Director shall appoint to the task force representatives from—“(i) national tribal domestic violence and sexual assault nonprofit organizations;

“(ii) tribal governments; and

“(iii) the national tribal organizations.



“(4) Report.—Not later than 2 years after the date of enactment of the Violence Against Women Reauthorization Act of 2013 [Mar. 7, 2013], the Attorney General shall submit to the Committee on Indian Affairs of the Senate, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report that describes the study.

“(5) Authorization of appropriations.—There is authorized to be appropriated to carry out this subsection $1,000,000 for each of fiscal years 2014 and 2015, to remain available until expended.”






§ 10453. Tribal Deputy(a) EstablishmentThere is established in the Office on Violence Against Women a Deputy Director for Tribal Affairs.


(b) Duties(1) 11 So in original. No par. (2) has been enacted. In generalThe Deputy Director shall under the guidance and authority of the Director of the Office on Violence Against Women—(A) oversee and manage the administration of grants to and contracts with Indian tribes, tribal courts, tribal organizations, or tribal nonprofit organizations;

(B) ensure that, if a grant under this Act or a contract pursuant to such a grant is made to an organization to perform services that benefit more than 1 Indian tribe, the approval of each Indian tribe to be benefitted shall be a prerequisite to the making of the grant or letting of the contract;

(C) coordinate development of Federal policy, protocols, and guidelines on matters relating to violence against Indian women;

(D) advise the Director of the Office on Violence Against Women concerning policies, legislation, implementation of laws, and other issues relating to violence against Indian women;

(E) represent the Office on Violence Against Women in the annual consultations under section 20126 22 See References in Text note below. of this title;

(F) provide technical assistance, coordination, and support to other offices and bureaus in the Department of Justice to develop policy and to enforce Federal laws relating to violence against Indian women, including through litigation of civil and criminal actions relating to those laws;

(G) maintain a liaison with the judicial branches of Federal, State, and tribal governments on matters relating to violence against Indian women;

(H) support enforcement of tribal protection orders and implementation of full faith and credit educational projects and comity agreements between Indian tribes and States; and

(I) ensure that adequate tribal technical assistance that is developed and provided by entities having expertise in tribal law, customary practices, and Federal Indian law is made available to Indian tribes, tribal courts, tribal organizations, and tribal nonprofit organizations for all programs relating to violence against Indian women.



(c) Authority(1) In generalThe Deputy Director shall ensure that a portion of the tribal set-aside funds from any grant awarded under this Act, the Violence Against Women Act of 1994 (title IV of Public Law 103–322; 108 Stat. 1902), or the Violence Against Women Act of 2000 (division B of Public Law 106–386; 114 Stat. 1491) is used to enhance the capacity of Indian tribes to address the safety of Indian women.


(2) AccountabilityThe Deputy Director shall ensure that some portion of the tribal set-aside funds from any grant made under this subchapter is used to hold offenders accountable through—(A) enhancement of the response of Indian tribes to crimes of domestic violence, dating violence, sexual assault, and stalking against Indian women, including legal services for victims and Indian-specific offender programs;

(B) development and maintenance of tribal domestic violence shelters or programs for battered Indian women, including sexual assault services, that are based upon the unique circumstances of the Indian women to be served;

(C) development of tribal educational awareness programs and materials;

(D) support for customary tribal activities to strengthen the intolerance of an Indian tribe to violence against Indian women; and

(E) development, implementation, and maintenance of tribal electronic databases for tribal protection order registries.



(Pub. L. 90–351, title I, § 2016, formerly § 2008, as added Pub. L. 109–162, title IX, § 907, Jan. 5, 2006, 119 Stat. 3082; renumbered § 2016 and amended Pub. L. 109–271, § 7(a)(1)(B), (C), (4), Aug. 12, 2006, 120 Stat. 763, 764.)

Editorial Notes

References in TextThis Act, referred to in subsecs. (b)(1)(B) and (c)(1), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197, known as the Omnibus Crime Control and Safe Streets Act of 1968. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.
Section 20126 of this title, referred to in subsec. (b)(1)(E), was in the original “section 903” and was translated as meaning section 903 of Pub. L. 109–162, to reflect the probable intent of Congress, because there is no section 903 of Pub. L. 90–351.
The Violence Against Women Act of 1994, referred to in subsec. (c)(1), is title IV of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1902. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.
The Violence Against Women Act of 2000, referred to in subsec. (c)(1), is div. B of Pub. L. 106–386, Oct. 28, 2000, 114 Stat. 1491. For complete classification of this Act to the Code, see Short Title of 2000 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 3796gg–11 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2006—Subsec. (b)(1)(I). Pub. L. 109–271, § 7(a)(4), inserted “that is developed and provided by entities having expertise in tribal law, customary practices, and Federal Indian law” after “technical assistance”.

Statutory Notes and Related Subsidiaries
Effective DateSection not effective until the beginning of fiscal year 2007, see section 4 of Pub. L. 109–162, set out as an Effective Date of 2006 Amendment note under section 10261 of this title.




SUBCHAPTER XX—GRANTS TO ENCOURAGE ARREST POLICIES AND ENFORCEMENT OF PROTECTION ORDERS
§ 10461. Grants(a) PurposeThe purpose of this subchapter is to encourage States, Indian tribal governments, State and local courts (including juvenile courts), tribal courts, and units of local government to treat domestic violence, dating violence, sexual assault, and stalking as serious violations of criminal law.


(b) Grant authorityThe Attorney General may make grants to eligible grantees for the following purposes:(1) To implement proarrest programs and policies in police departments, including policies for protection order violations and enforcement of protection orders across State and tribal lines.

(2) To develop policies, educational programs, protection order registries, data collection systems, and training in police departments to improve tracking of cases and classification of complaints involving domestic violence, dating violence, sexual assault, and stalking. Policies, educational programs, protection order registries, and training described in this paragraph shall incorporate confidentiality, and privacy protections for victims of domestic violence, dating violence, sexual assault, and stalking.

(3) To centralize and coordinate police enforcement, prosecution, or judicial responsibility for domestic violence, dating violence, sexual assault, and stalking cases in teams or units of police officers, prosecutors, parole and probation officers, or judges.

(4) To coordinate computer tracking systems and provide the appropriate training and education about domestic violence, dating violence, sexual assault, and stalking to ensure communication between police, prosecutors, parole and probation officers, and both criminal and family courts.

(5) To strengthen legal advocacy service programs and other victim services for victims of domestic violence, dating violence, sexual assault, and stalking, including strengthening assistance to such victims in immigration matters.

(6) To educate Federal, State, tribal, territorial, and local judges, courts, and court-based and court-related personnel in criminal and civil courts (including juvenile courts) about domestic violence, dating violence, sexual assault, and stalking and to improve judicial handling of such cases.

(7) To provide technical assistance and computer and other equipment to police departments, prosecutors, courts, and tribal jurisdictions to facilitate the widespread enforcement of protection orders, including interstate enforcement, enforcement between States and tribal jurisdictions, and enforcement between tribal jurisdictions.

(8) To develop or strengthen policies and training for police, prosecutors, and the judiciary in recognizing, investigating, and prosecuting instances of domestic violence 11 So in original. Probably should be followed by a comma. dating violence, sexual assault, and stalking against older individuals (as defined in section 3002 of title 42) and individuals with disabilities (as defined in section 12102(2) of title 42).

(9) To develop State, tribal, territorial, or local policies, procedures, and protocols for preventing dual arrests and prosecutions in cases of domestic violence, dating violence, sexual assault, and stalking, and to develop effective methods for identifying the pattern and history of abuse that indicates which party is the actual perpetrator of abuse.

(10) To plan, develop and establish comprehensive victim service and support centers, such as family justice centers, designed to bring together victim advocates from victim service providers, staff from population specific organizations, law enforcement officers, prosecutors, probation officers, governmental victim assistants, forensic medical professionals, civil legal attorneys, chaplains, legal advocates, representatives from community-based organizations and other relevant public or private agencies or organizations into one centralized location, in order to improve safety, access to services, and confidentiality for victims and families. Although funds may be used to support the colocation of project partners under this paragraph, funds may not support construction or major renovation expenses or activities that fall outside of the scope of the other statutory purpose areas.

(11) To develop and implement policies and training for police, prosecutors, probation and parole officers, and the judiciary in recognizing, investigating, and prosecuting instances of sexual assault, with an emphasis on recognizing the threat to the community for repeat crime perpetration by such individuals.

(12) To develop, enhance, and maintain protection order registries.

(13) To develop human immunodeficiency virus (HIV) testing programs for sexual assault perpetrators and notification and counseling protocols.

(14) To develop and implement training programs for prosecutors and other prosecution-related personnel regarding best practices to ensure offender accountability, victim safety, and victim consultation in cases involving domestic violence, dating violence, sexual assault, and stalking.

(15) To develop or strengthen policies, protocols, and training for law enforcement, prosecutors, and the judiciary in recognizing, investigating, and prosecuting instances of domestic violence, dating violence, sexual assault, and stalking against immigrant victims, including the appropriate use of applications for nonimmigrant status under subparagraphs (T) and (U) of section 1101(a)(15) of title 8.

(16) To develop and promote State, local, or tribal legislation and policies that enhance best practices for responding to the crimes of domestic violence, dating violence, sexual assault, and stalking, including the appropriate treatment of victims.

(17) To develop, implement, or enhance sexual assault nurse examiner programs or sexual assault forensic examiner programs, including the hiring and training of such examiners.

(18) To develop, implement, or enhance Sexual Assault Response Teams or similar coordinated community responses to sexual assault.

(19) To develop and strengthen policies, protocols, and training for law enforcement officers and prosecutors regarding the investigation and prosecution of sexual assault cases and the appropriate treatment of victims.

(20) To provide human immunodeficiency virus testing programs, counseling, and prophylaxis for victims of sexual assault.

(21) To identify and inventory backlogs of sexual assault evidence collection kits and to develop protocols for responding to and addressing such backlogs, including policies and protocols for notifying and involving victims.

(22) To develop multidisciplinary high-risk teams focusing on reducing domestic violence and dating violence homicides by—(A) using evidence-based indicators to assess the risk of homicide and link high-risk victims to immediate crisis intervention services;

(B) identifying and managing high-risk offenders; and

(C) providing ongoing victim advocacy and referrals to comprehensive services including legal, housing, health care, and economic assistance.


(23) To develop, strengthen, and implement policies, protocols, and training for law enforcement regarding cases of missing or murdered Indians, as described in section 5704 of title 25.

(24) To compile and annually report data to the Attorney General related to missing or murdered Indians, as described in section 5705 of title 25.


(c) EligibilityEligible grantees are—(1) States, Indian tribal governments 1 State and local courts (including juvenile courts), or units of local government that—(A) except for a court, certify that their laws or official policies—(i) encourage or mandate arrests of domestic violence offenders based on probable cause that an offense has been committed; and

(ii) encourage or mandate arrest of domestic violence offenders who violate the terms of a valid and outstanding protection order;


(B) except for a court, demonstrate that their laws, policies, or practices and their training programs discourage dual arrests of offender and victim;

(C) certify that their laws, policies, or practices prohibit issuance of mutual restraining orders of protection except in cases where both parties file a claim and the court makes detailed findings of fact indicating that both parties acted primarily as aggressors and that neither party acted primarily in self-defense;

(D) certify that their laws, policies, and practices do not require, in connection with the prosecution of any misdemeanor or felony domestic violence, dating violence, sexual assault, or stalking offense, or in connection with the filing, issuance, registration, modification, enforcement, dismissal, or service of a protection order, or a petition for a protection order, to protect a victim of domestic violence, dating violence, stalking, or sexual assault, that the victim bear the costs associated with the filing of criminal charges against the offender, or the costs associated with the filing, issuance, registration, modification, enforcement, dismissal, or service of a warrant, protection order, petition for a protection order, or witness subpoena, whether issued inside or outside the State, tribal, or local jurisdiction;

(E) certify that,22 So in original. The comma probably should not appear. their laws, policies, or practices will ensure that—(i) no law enforcement officer, prosecuting officer or other government official shall ask or require an adult, youth, or child victim of a sex offense as defined under Federal, tribal, State, territorial, or local law to submit to a polygraph examination or other truth telling device as a condition for proceeding with the investigation of, trial of, or sentencing for such an offense; and

(ii) the refusal of a victim to submit to an examination described in clause (i) shall not prevent the investigation of, trial of, or sentencing for the offense; and



(2) a State, tribal, or territorial domestic violence or sexual assault coalition or a victim service provider that partners with a State, Indian tribal government, or unit of local government that certifies that the State, Indian tribal government, or unit of local government meets the requirements under paragraph (1).


(d) Speedy notice to victimsA State or unit of local government shall not be entitled to 5 percent of the funds allocated under this subchapter unless the State or unit of local government—(1) certifies that it has a law, policy, or regulation that requires—(A) the State or unit of local government at the request of a victim to administer to a defendant, against whom an information or indictment is presented for a crime in which by force or threat of force the perpetrator compels the victim to engage in sexual activity, testing for the immunodeficiency virus (HIV) not later than 48 hours after the date on which the information or indictment is presented and the defendant is in custody or has been served with the information or indictment;

(B) as soon as practicable notification to the victim, or parent and guardian of the victim, and defendant of the testing results; and

(C) follow-up tests for HIV as may be medically appropriate, and that as soon as practicable after each such test the results be made available in accordance with subparagraph (B); or


(2) gives the Attorney General assurances that its laws and regulations will be in compliance with requirements of paragraph (1) within the later of—(A) the period ending on the date on which the next session of the State legislature ends; or

(B) 2 years.



(e) Allotment for Indian tribes(1) In generalNot less than 10 percent of the total amount available under this section for each fiscal year shall be available for grants under the program authorized by section 10452 of this title.


(2) Applicability of subchapterThe requirements of this subchapter shall not apply to funds allocated for the program described in paragraph (1).



(f) Allocation for tribal coalitionsOf the amounts appropriated for purposes of this subchapter for each fiscal year, not less than 5 percent shall be available for grants under section 10441 of this title.


(g) Allocation for sexual assaultOf the amounts appropriated for purposes of this subchapter for each fiscal year, not less than 25 percent shall be available for projects that address sexual assault, including stranger rape, acquaintance rape, alcohol or drug-facilitated rape, and rape within the context of an intimate partner relationship.


(Pub. L. 90–351, title I, § 2101, as added Pub. L. 103–322, title IV, § 40231(a)(3), Sept. 13, 1994, 108 Stat. 1932; amended Pub. L. 106–386, div. B, title I, §§ 1101(a)(2), (b)(2), 1102(b), 1109(c), title II, § 1209(b), title V, § 1512(b), Oct. 28, 2000, 114 Stat. 1492, 1493, 1495, 1503, 1509, 1533; Pub. L. 109–162, title I, § 102(b), title IX, § 906(c), Jan. 5, 2006, 119 Stat. 2975, 3081; Pub. L. 109–271, § 7(a)(5), Aug. 12, 2006, 120 Stat. 764; Pub. L. 113–4, title I, § 102(a)(1), Mar. 7, 2013, 127 Stat. 70; Pub. L. 116–165, § 7(a), Oct. 10, 2020, 134 Stat. 764.)

Editorial Notes

References in TextJanuary 5, 2006, referred to in subsec. (c)(5), was in the original “the date of enactment of this section”, which was translated as meaning the date of enactment of Pub. L. 109–162, which enacted par. (5) of subsec. (c), to reflect the probable intent of Congress.

Codification
Section was formerly classified to section 3796hh of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 2101 of Pub. L. 90–351 was renumbered section 2601 and is classified to section 10541 of this title.

Amendments2020—Subsec. (b)(23), (24). Pub. L. 116–165 added pars. (23) and (24).
2013—Subsec. (b). Pub. L. 113–4, § 102(a)(1)(A)(i), in introductory provisions, substituted “grantees” for “States, Indian tribal governments State, tribal, territorial, and local courts (including juvenile courts),, or units of local government”.
Subsec. (b)(1). Pub. L. 113–4, § 102(a)(1)(A)(ii), inserted “and enforcement of protection orders across State and tribal lines” before period at end.
Subsec. (b)(2). Pub. L. 113–4, § 102(a)(1)(A)(iii), substituted “data collection systems, and training in police departments to improve tracking of cases and classification of complaints” for “and training in police departments to improve tracking of cases”.
Subsec. (b)(4). Pub. L. 113–4, § 102(a)(1)(A)(iv), inserted “and provide the appropriate training and education about domestic violence, dating violence, sexual assault, and stalking” after “computer tracking systems”.
Subsec. (b)(5). Pub. L. 113–4, § 102(a)(1)(A)(v), inserted “and other victim services” after “legal advocacy service programs”.
Subsec. (b)(6). Pub. L. 113–4, § 102(a)(1)(A)(vi), substituted “Federal, State, tribal, territorial, and local judges, courts, and court-based and court-related personnel” for “judges”.
Subsec. (b)(8). Pub. L. 113–4, § 102(a)(1)(A)(vii), substituted “dating violence, sexual assault, and stalking” for “and sexual assault”.
Subsec. (b)(10). Pub. L. 113–4, § 102(a)(1)(A)(viii), substituted “victim service providers, staff from population specific organizations,” for “non-profit, non-governmental victim services organizations,”.
Subsec. (b)(14) to (22). Pub. L. 113–4, § 102(a)(1)(A)(ix), added pars. (14) to (22).
Subsec. (c). Pub. L. 113–4, § 102(a)(1)(B)(vi), (vii), substituted “grantees are—” for “grantees are”, inserted par. (1) designation before “States”, struck out second comma after “(including juvenile courts)”, and redesignated former pars. (1) to (5) as subpars. (A) to (E), respectively, of par. (1).
Subsec. (c)(1). Pub. L. 113–4, § 102(a)(1)(B)(i), inserted “except for a court,” before “certify” in introductory provisions and redesignated subpars. (A) and (B) as cls. (i) and (ii), respectively.
Subsec. (c)(2). Pub. L. 113–4, § 102(a)(1)(B)(viii), added par. (2). Former par. (2) redesignated subpar. (B) of par. (1).
Pub. L. 113–4, § 102(a)(1)(B)(ii), inserted “except for a court,” before “demonstrate”.
Subsec. (c)(3). Pub. L. 113–4, § 102(a)(1)(B)(iii), substituted “parties” for “spouses” in two places and substituted “party” for “spouse”.
Subsec. (c)(4). Pub. L. 113–4, § 102(a)(1)(B)(iv), inserted “, dating violence, sexual assault, or stalking” after “felony domestic violence”, “modification, enforcement, dismissal,” after “registration,” in two places, and “dating violence,” after “victim of domestic violence,” and struck out “and” at end.
Subsec. (c)(5). Pub. L. 113–4, § 102(a)(1)(B)(v), struck out “, not later than 3 years after January 5, 2006” after “certify that” in introductory provisions, inserted “, trial of, or sentencing for” after “investigation of” in two places, redesignated subpars. (A) and (B) as cls. (i) and (ii), respectively, substituted “clause (i)” for “subparagraph (A)” in cl. (ii) as redesignated, and substituted “; and” for period at end.
Subsec. (d)(1). Pub. L. 113–4, § 102(a)(1)(C)(i)(I), inserted “, policy,” after “law” in introductory provisions.
Subsec. (d)(1)(A). Pub. L. 113–4, § 102(a)(1)(C)(i)(II), inserted “and the defendant is in custody or has been served with the information or indictment” before semicolon at end.
Subsec. (d)(2). Pub. L. 113–4, § 102(a)(1)(C)(ii), substituted “its” for “it” in introductory provisions.
Subsecs. (f), (g). Pub. L. 113–4, § 102(a)(1)(D), added subsecs. (f) and (g).
2006—Subsec. (a). Pub. L. 109–162, § 102(b)(1), substituted “to treat domestic violence, dating violence, sexual assault, and stalking as serious violations” for “to treat domestic violence as a serious violation”.
Subsec. (b). Pub. L. 109–162, § 102(b)(2)(A), inserted “, tribal, territorial,” after “State” in introductory provisions.
Subsec. (b)(1). Pub. L. 109–162, § 102(b)(2)(B), struck out “mandatory arrest or” after “implement” and “mandatory arrest programs and” after “including”.
Subsec. (b)(2). Pub. L. 109–162, § 102(b)(2)(C), inserted “protection order registries,” after “educational programs,” and substituted “domestic violence, dating violence, sexual assault, and stalking. Policies, educational programs, protection order registries, and training described in this paragraph shall incorporate confidentiality, and privacy protections for victims of domestic violence, dating violence, sexual assault, and stalking” for “domestic violence and dating violence”.
Subsec. (b)(3). Pub. L. 109–162, § 102(b)(2)(D), substituted “domestic violence, dating violence, sexual assault, and stalking cases” for “domestic violence cases” and “teams” for “groups”.
Subsec. (b)(5). Pub. L. 109–162, § 102(b)(2)(E), substituted “domestic violence, dating violence, sexual assault, and stalking” for “domestic violence and dating violence”.
Subsec. (b)(6). Pub. L. 109–162, § 102(b)(2)(F), substituted “civil” for “other” and inserted “, dating violence, sexual assault, and stalking” after “domestic violence”.
Subsec. (b)(9) to (13). Pub. L. 109–162, § 102(b)(2)(G), added pars. (9) to (13).
Subsec. (c)(5). Pub. L. 109–162, § 102(b)(3), added par. (5).
Subsec. (d). Pub. L. 109–162, § 102(b)(4), added subsec. (d) and struck out heading and text of former subsec. (d). Text read as follows: “In this section, the term ‘protection order’ has the meaning given the term in section 2266 of title 18.”
Subsec. (e). Pub. L. 109–271 added subsec. (e) and struck out former subsec. (e) which read as follows: “Not less than 10 percent of the total amount available under this section for each fiscal year shall be available for grants under the program authorized in section 3796gg–10 of this title. The requirements of this subchapter shall not apply to funds allocated for such program.”
Pub. L. 109–162, § 906(c), added subsec. (e) and struck out former subsec. (e). Prior to amendment, text read as follows: “Not less than 10 percent of the total amount made available for grants under this section for each fiscal year shall be available for grants to Indian tribal governments.”
Pub. L. 109–162, § 102(b)(4), added subsec. (e) and struck out heading and text of former subsec. (e). Text read as follows: “Not less than 5 percent of the total amount made available for grants under this section for each fiscal year shall be available for grants to Indian tribal governments.”
2000—Subsec. (a). Pub. L. 106–386, § 1102(b)(1), inserted “State and local courts (including juvenile courts), tribal courts,” after “Indian tribal governments,”.
Subsec. (b). Pub. L. 106–386, § 1102(b)(2)(A), inserted “State and local courts (including juvenile courts),” after “Indian tribal governments” in introductory provisions.
Subsec. (b)(2). Pub. L. 106–386, §§ 1102(b)(2)(B), 1109(c)(1), substituted “policies, educational programs, and” for “policies and” and inserted “and dating violence” before period at end.
Subsec. (b)(3), (4). Pub. L. 106–386, § 1102(b)(2)(C), (D), inserted “parole and probation officers,” after “prosecutors,”.
Subsec. (b)(5). Pub. L. 106–386, §§ 1109(c)(2), 1512(b), inserted “and dating violence, including strengthening assistance to such victims in immigration matters” before period at end.
Subsec. (b)(6). Pub. L. 106–386, § 1101(a)(2)(A), inserted “(including juvenile courts)” after “courts”.
Subsec. (b)(7). Pub. L. 106–386, § 1101(a)(2)(B), added par. (7).
Subsec. (b)(8). Pub. L. 106–386, § 1209(b), added par. (8).
Subsec. (c). Pub. L. 106–386, § 1102(b)(3), inserted “State and local courts (including juvenile courts),” after “Indian tribal governments” in introductory provisions.
Subsec. (c)(4). Pub. L. 106–386, § 1101(b)(2)(A), added par. (4) and struck out former par. (4) which read as follows: “certify that their laws, policies, or practices do not require, in connection with the prosecution of any misdemeanor or felony domestic violence offense, that the abused bear the costs associated with the filing of criminal charges or the service of such charges on an abuser, or that the abused bear the costs associated with the issuance or service of a warrant, protection order, or witness subpoena.”
Subsec. (d). Pub. L. 106–386, § 1101(b)(2)(B), added subsec. (d).
Subsec. (e). Pub. L. 106–386, § 1102(b)(4), added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.

Effective Date of 2006 AmendmentAmendment by sections 102(b) (except the amendment to subsec. (d) of this section included in that section) and 906(c) of Pub. L. 109–162 not effective until the beginning of fiscal year 2007, see section 4 of Pub. L. 109–162, set out as a note under section 10261 of this title.



§ 10462. Applications(a) ApplicationAn eligible grantee shall submit an application to the Attorney General that—(1) contains a certification by the chief executive officer of the State, Indian tribal government, court, or local government entity that the conditions of section 10461(c) of this title are met or will be met within the later of—(A) the period ending on the date on which the next session of the State or Indian tribal legislature ends; or

(B) 2 years of September 13, 1994 or, in the case of the condition set forth in subsection 11 So in original. Probably should be “section”. 10461(c)(4) 22 See References in Text note below. of this title, the expiration of the 2-year period beginning on October 28, 2000;


(2) describes plans to further the purposes stated in section 10461(a) of this title;

(3) identifies the agency or office or groups of agencies or offices responsible for carrying out the program; and

(4) includes documentation from victim service providers and, as appropriate, population specific organizations demonstrating their participation in developing the application, and identifying such programs in which such groups will be consulted for development and implementation.


(b) PriorityIn awarding grants under this subchapter, the Attorney General shall give priority to applicants that—(1) do not currently provide for centralized handling of cases involving domestic violence, dating violence, sexual assault, or stalking by police, prosecutors, and courts;

(2) demonstrate a commitment to strong enforcement of laws, and prosecution of cases, involving domestic violence, dating violence, sexual assault, or stalking, including the enforcement of protection orders from other States and jurisdictions (including tribal jurisdictions);

(3) have established cooperative agreements or can demonstrate effective ongoing collaborative arrangements with neighboring jurisdictions to facilitate the enforcement of protection orders from other States and jurisdictions (including tribal jurisdictions); and

(4) in applications describing plans to further the purposes stated in paragraph (4) or (7) of section 10461(b) of this title, will give priority to using the grant to develop and install data collection and communication systems, including computerized systems, and training on how to use these systems effectively to link police, prosecutors, courts, and tribal jurisdictions for the purpose of identifying and tracking protection orders and violations of protection orders, in those jurisdictions where such systems do not exist or are not fully effective.


(c) Dissemination of informationThe Attorney General shall annually compile and broadly disseminate (including through electronic publication) information about successful data collection and communication systems that meet the purposes described in this section. Such dissemination shall target States, State and local courts, Indian tribal governments, and units of local government.


(Pub. L. 90–351, title I, § 2102, as added Pub. L. 103–322, title IV, § 40231(a)(3), Sept. 13, 1994, 108 Stat. 1933; amended Pub. L. 106–386, div. B, title I, § 1101(a)(3), (b)(3), Oct. 28, 2000, 114 Stat. 1492, 1493; Pub. L. 109–162, title I, § 102(c), Jan. 5, 2006, 119 Stat. 2977; Pub. L. 113–4, title I, § 102(a)(2), Mar. 7, 2013, 127 Stat. 72.)

Editorial Notes

References in TextSubsection 10461(c)(4) of this title, referred to in subsec. (a)(1)(B), which probably should be a reference to “section 10461(c)(4) of this title”, was redesignated section 10461(c)(1)(D) of this title by Pub. L. 113–4, title I, § 102(a)(1)(B)(vi), Mar. 7, 2013, 127 Stat. 72.

Codification
Section was formerly classified to section 3796hh–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2013—Subsec. (a)(1). Pub. L. 113–4, § 102(a)(2)(A), inserted “court,” after “tribal government,” in introductory provisions.
Subsec. (a)(4). Pub. L. 113–4, § 102(a)(2)(B), substituted “victim service providers and, as appropriate, population specific organizations” for “nonprofit, private sexual assault and domestic violence programs”.
2006—Subsec. (b)(1), (2). Pub. L. 109–162 inserted “, dating violence, sexual assault, or stalking” after “involving domestic violence”.
2000—Subsec. (a)(1)(B). Pub. L. 106–386, § 1101(b)(3), inserted before semicolon “or, in the case of the condition set forth in subsection 3796hh(c)(4) of this title, the expiration of the 2-year period beginning on October 28, 2000”.
Subsec. (b)(1). Pub. L. 106–386, § 1101(a)(3)(A)(i), struck out “and” at the end.
Subsec. (b)(2). Pub. L. 106–386, § 1101(a)(3)(A)(ii), substituted “, including the enforcement of protection orders from other States and jurisdictions (including tribal jurisdictions);” for period at end.
Subsec. (b)(3), (4). Pub. L. 106–386, § 1101(a)(3)(A)(iii), added pars. (3) and (4).
Subsec. (c). Pub. L. 106–386, § 1101(a)(3)(B), added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.

Effective Date of 2006 AmendmentAmendment by Pub. L. 109–162 not effective until the beginning of fiscal year 2007, see section 4 of Pub. L. 109–162, set out as a note under section 10261 of this title.



§ 10463. Reports
Each grantee receiving funds under this subchapter shall submit a report to the Attorney General evaluating the effectiveness of projects developed with funds provided under this subchapter and containing such additional information as the Attorney General may prescribe.
(Pub. L. 90–351, title I, § 2103, as added Pub. L. 103–322, title IV, § 40231(a)(3), Sept. 13, 1994, 108 Stat. 1933.)

Editorial Notes
Codification
Section was formerly classified to section 3796hh–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10464. Regulations or guidelines
Not later than 120 days after September 13, 1994, the Attorney General shall publish proposed regulations or guidelines implementing this subchapter. Not later than 180 days after September 13, 1994, the Attorney General shall publish final regulations or guidelines implementing this subchapter.
(Pub. L. 90–351, title I, § 2104, as added Pub. L. 103–322, title IV, § 40231(a)(3), Sept. 13, 1994, 108 Stat. 1933.)

Editorial Notes
Codification
Section was formerly classified to section 3796hh–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10465. Definitions and grant conditions
In this subchapter the definitions and grant conditions in section 12291 of this title shall apply.
(Pub. L. 90–351, title I, § 2105, as added Pub. L. 103–322, title IV, § 40231(a)(3), Sept. 13, 1994, 108 Stat. 1933; amended Pub. L. 106–386, div. B, title I, § 1109(a)(2), Oct. 28, 2000, 114 Stat. 1503; Pub. L. 109–162, § 3(c)(2), Jan. 5, 2006, 119 Stat. 2972.)

Editorial Notes
Codification
Section was formerly classified to section 3796hh–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2006—Pub. L. 109–162 amended section generally. Prior to amendment, section consisted of pars. (1) to (3) defining for purposes of this subchapter “domestic violence”, “protection order”, and “dating violence”.
2000—Par. (3). Pub. L. 106–386 added par. (3).




SUBCHAPTER XXI—MENTAL HEALTH COURTS
§ 10471. Grant authority
The Attorney General shall make grants to States, State courts, local courts, units of local government, and Indian tribal governments, acting directly or through agreements with other public or nonprofit entities, for not more than 100 programs that involve—(1) continuing judicial supervision, including periodic review, over preliminarily qualified offenders with mental illness, mental retardation, or co-occurring mental illness and substance abuse disorders, who are charged with misdemeanors or nonviolent offenses; and

(2) the coordinated delivery of services, which includes—(A) specialized training of law enforcement and judicial personnel to identify and address the unique needs of a mentally ill or mentally retarded offender;

(B) voluntary outpatient or inpatient mental health treatment, in the least restrictive manner appropriate, as determined by the court, that carries with it the possibility of dismissal of charges or reduced sentencing upon successful completion of treatment, or court-ordered assisted outpatient treatment when the court has determined such treatment to be necessary;

(C) centralized case management involving the consolidation of all of a mentally ill or mentally retarded defendant’s cases, including violations of probation, and the coordination of all mental health treatment plans and social services, including life skills training, such as housing placement, vocational training, education, job placement, health care, and relapse prevention for each participant who requires such services; and

(D) continuing supervision of treatment plan compliance for a term not to exceed the maximum allowable sentence or probation for the charged or relevant offense and, to the extent practicable, continuity of psychiatric care at the end of the supervised period.


(Pub. L. 90–351, title I, § 2201, as added Pub. L. 106–515, § 3(a), Nov. 13, 2000, 114 Stat. 2399; amended Pub. L. 114–255, div. B, title XIV, § 14002(a), Dec. 13, 2016, 130 Stat. 1288.)

Editorial Notes
Codification
Section was formerly classified to section 3796ii of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 2201 of title I of Pub. L. 90–351, as added Pub. L. 103–322, title V, § 50001(a)(3), Sept. 13, 1994, 108 Stat. 1956, related to grant authority, prior to repeal by Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(b)(1)(A)], Apr. 26, 1996, 110 Stat. 1321, 1321–21; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.
Another prior section 2201 of Pub. L. 90–351 was renumbered section 2601 and is classified to section 10541 of this title.

Amendments2016—Par. (2)(B). Pub. L. 114–255 inserted before period at end “, or court-ordered assisted outpatient treatment when the court has determined such treatment to be necessary”.

Statutory Notes and Related Subsidiaries
Federal Drug and Mental Health CourtsPub. L. 114–255, div. B, title XIV, § 14003, Dec. 13, 2016, 130 Stat. 1289, provided that:
“(a) Definitions.—In this section—“(1) the term ‘eligible offender’ means a person who—“(A)(i) previously or currently has been diagnosed by a qualified mental health professional as having a mental illness, mental retardation, or co-occurring mental illness and substance abuse disorders; or

“(ii) manifests obvious signs of mental illness, mental retardation, or co-occurring mental illness and substance abuse disorders during arrest or confinement or before any court;


“(B) comes into contact with the criminal justice system or is arrested or charged with an offense that is not—“(i) a crime of violence, as defined under applicable State law or in section 3156 of title 18, United States Code; or

“(ii) a serious drug offense, as defined in section 924(e)(2)(A) of title 18, United States Code; and


“(C) is determined by a judge to be eligible; and


“(2) the term ‘mental illness’ means a diagnosable mental, behavioral, or emotional disorder—“(A) of sufficient duration to meet diagnostic criteria within the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association; and

“(B) that has resulted in functional impairment that substantially interferes with or limits 1 or more major life activities.



“(b) Establishment of Program.—Not later than 1 year after the date of enactment of this Act [Dec. 13, 2016], the Attorney General shall establish a pilot program to determine the effectiveness of diverting eligible offenders from Federal prosecution, Federal probation, or a Bureau of Prisons facility, and placing such eligible offenders in drug or mental health courts.

“(c) Program Specifications.—The pilot program established under subsection (b) shall involve—“(1) continuing judicial supervision, including periodic review, of program participants who have a substance abuse problem or mental illness; and

“(2) the integrated administration of services and sanctions, which shall include—“(A) mandatory periodic testing, as appropriate, for the use of controlled substances or other addictive substances during any period of supervised release or probation for each program participant;

“(B) substance abuse treatment for each program participant who requires such services;

“(C) diversion, probation, or other supervised release with the possibility of prosecution, confinement, or incarceration based on noncompliance with program requirements or failure to show satisfactory progress toward completing program requirements;

“(D) programmatic offender management, including case management, and aftercare services, such as relapse prevention, health care, education, vocational training, job placement, housing placement, and child care or other family support services for each program participant who requires such services;

“(E) outpatient or inpatient mental health treatment, as ordered by the court, that carries with it the possibility of dismissal of charges or reduced sentencing upon successful completion of such treatment;

“(F) centralized case management, including—“(i) the consolidation of all cases, including violations of probations, of the program participant; and

“(ii) coordination of all mental health treatment plans and social services, including life skills and vocational training, housing and job placement, education, health care, and relapse prevention for each program participant who requires such services; and


“(G) continuing supervision of treatment plan compliance by the program participant for a term not to exceed the maximum allowable sentence or probation period for the charged or relevant offense and, to the extent practicable, continuity of psychiatric care at the end of the supervised period.



“(d) Implementation; Duration.—The pilot program established under subsection (b) shall be conducted—“(1) in not less than 1 United States judicial district, designated by the Attorney General in consultation with the Director of the Administrative Office of the United States Courts, as appropriate for the pilot program; and

“(2) during fiscal year 2017 through fiscal year 2021.


“(e) Criteria for Designation.—Before making a designation under subsection (d)(1), the Attorney General shall—“(1) obtain the approval, in writing, of the United States Attorney for the United States judicial district being designated;

“(2) obtain the approval, in writing, of the chief judge for the United States judicial district being designated; and

“(3) determine that the United States judicial district being designated has adequate behavioral health systems for treatment, including substance abuse and mental health treatment.


“(f) Assistance From Other Federal Entities.—The Administrative Office of the United States Courts and the United States Probation Offices shall provide such assistance and carry out such functions as the Attorney General may request in monitoring, supervising, providing services to, and evaluating eligible offenders placed in a drug or mental health court under this section.

“(g) Reports.—The Attorney General, in consultation with the Director of the Administrative Office of the United States Courts, shall monitor the drug and mental health courts under this section, and shall submit a report to Congress on the outcomes of the program at the end of the period described in subsection (d)(2).”




FindingsPub. L. 106–515, § 2, Nov. 13, 2000, 114 Stat. 2399, provided that: 
“Congress finds that—
“(1) fully 16 percent of all inmates in State prisons and local jails suffer from mental illness, according to a July, 1999 report, conducted by the Bureau of Justice Statistics;

“(2) between 600,000 and 700,000 mentally ill persons are annually booked in jail alone, according to the American Jail Association;

“(3) estimates say 25 to 40 percent of America’s mentally ill will come into contact with the criminal justice system, according to National Alliance for the Mentally Ill;

“(4) 75 percent of mentally ill inmates have been sentenced to time in prison or jail or probation at least once prior to their current sentence, according to the Bureau of Justice Statistics in July, 1999; and

“(5) Broward County, Florida and King County, Washington, have created separate Mental Health Courts to place nonviolent mentally ill offenders into judicially monitored inpatient and outpatient mental health treatment programs, where appropriate, with positive results.”






§ 10472. Definitions
In this subchapter—(1) the term “mental illness” means a diagnosable mental, behavioral, or emotional disorder—(A) of sufficient duration to meet diagnostic criteria within the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association; and

(B) that has resulted in functional impairment that substantially interferes with or limits 1 or more major life activities;


(2) the term “preliminarily qualified offender with mental illness, mental retardation, or co-occurring mental and substance abuse disorders” means a person who—(A)(i) previously or currently has been diagnosed by a qualified mental health professional as having a mental illness, mental retardation, or co-occurring mental illness and substance abuse disorders; or

(ii) manifests obvious signs of mental illness, mental retardation, or co-occurring mental illness and substance abuse disorders during arrest or confinement or before any court; and


(B) is deemed eligible by designated judges;


(3) the term “court-ordered assisted outpatient treatment” means a program through which a court may order a treatment plan for an eligible patient that—(A) requires such patient to obtain outpatient mental health treatment while the patient is not currently residing in a correctional facility or inpatient treatment facility; and

(B) is designed to improve access and adherence by such patient to intensive behavioral health services in order to—(i) avert relapse, repeated hospitalizations, arrest, incarceration, suicide, property destruction, and violent behavior; and

(ii) provide such patient with the opportunity to live in a less restrictive alternative to incarceration or involuntary hospitalization; and



(4) the term “eligible patient” means an adult, mentally ill person who, as determined by a court—(A) has a history of violence, incarceration, or medically unnecessary hospitalizations;

(B) without supervision and treatment, may be a danger to self or others in the community;

(C) is substantially unlikely to voluntarily participate in treatment;

(D) may be unable, for reasons other than indigence, to provide for any of his or her basic needs, such as food, clothing, shelter, health, or safety;

(E) has a history of mental illness or a condition that is likely to substantially deteriorate if the person is not provided with timely treatment; or

(F) due to mental illness, lacks capacity to fully understand or lacks judgment to make informed decisions regarding his or her need for treatment, care, or supervision.


(Pub. L. 90–351, title I, § 2202, as added Pub. L. 106–515, § 3(a), Nov. 13, 2000, 114 Stat. 2400; amended Pub. L. 114–255, div. B, title XIV, § 14002(b), Dec. 13, 2016, 130 Stat. 1288.)

Editorial Notes
Codification
Section was formerly classified to section 3796ii–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 2202 of title I of Pub. L. 90–351, as added Pub. L. 103–322, title V, § 50001(a)(3), Sept. 13, 1994, 108 Stat. 1956, related to prohibition of participation by violent offenders, prior to repeal by Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(b)(1)(A)], Apr. 26, 1996, 110 Stat. 1321, 1321–21; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.

Amendments2016—Pars. (3), (4). Pub. L. 114–255 added pars. (3) and (4).



§ 10473. Administration(a) ConsultationThe Attorney General shall consult with the Secretary of Health and Human Services and any other appropriate officials in carrying out this subchapter.


(b) Use of componentsThe Attorney General may utilize any component or components of the Department of Justice in carrying out this subchapter.


(c) Regulatory authorityThe Attorney General shall issue regulations and guidelines necessary to carry out this subchapter which include, but are not limited to, the methodologies and outcome measures proposed for evaluating each applicant program.


(d) ApplicationsIn addition to any other requirements that may be specified by the Attorney General, an application for a grant under this subchapter shall—(1) include a long-term strategy and detailed implementation plan;

(2) explain the applicant’s inability to fund the program adequately without Federal assistance;

(3) certify that the Federal support provided will be used to supplement, and not supplant, State, Indian tribal, and local sources of funding that would otherwise be available;

(4) identify related governmental or community initiatives which complement or will be coordinated with the proposal;

(5) certify that there has been appropriate consultation with all affected agencies and that there will be appropriate coordination with all affected agencies in the implementation of the program, including the State mental health authority;

(6) certify that participating offenders will be supervised by one or more designated judges with responsibility for the mental health court program;

(7) specify plans for obtaining necessary support and continuing the proposed program following the conclusion of Federal support;

(8) describe the methodology and outcome measures that will be used in evaluating the program; and

(9) certify that participating first time offenders without a history of a mental illness will receive a mental health evaluation.


(Pub. L. 90–351, title I, § 2203, as added Pub. L. 106–515, § 3(a), Nov. 13, 2000, 114 Stat. 2400.)

Editorial Notes
Codification
Section was formerly classified to section 3796ii–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 2203 of title I of Pub. L. 90–351, as added Pub. L. 103–322, title V, § 50001(a)(3), Sept. 13, 1994, 108 Stat. 1956, defined “violent offender”, prior to repeal by Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(b)(1)(A)], Apr. 26, 1996, 110 Stat. 1321, 1321–21; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.



§ 10474. Applications
To request funds under this subchapter, the chief executive or the chief justice of a State or the chief executive or chief judge of a unit of local government or Indian tribal government shall submit to the Attorney General an application in such form and containing such information as the Attorney General may reasonably require.
(Pub. L. 90–351, title I, § 2204, as added Pub. L. 106–515, § 3(a), Nov. 13, 2000, 114 Stat. 2401.)

Editorial Notes
Codification
Section was formerly classified to section 3796ii–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 2204 of title I of Pub. L. 90–351, as added Pub. L. 103–322, title V, § 50001(a)(3), Sept. 13, 1994, 108 Stat. 1956, related to administration, prior to repeal by Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(b)(1)(A)], Apr. 26, 1996, 110 Stat. 1321, 1321–21; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.



§ 10475. Federal share
The Federal share of a grant made under this subchapter may not exceed 75 percent of the total costs of the program described in the application submitted under section 10474 of this title for the fiscal year for which the program receives assistance under this subchapter, unless the Attorney General waives, wholly or in part, the requirement of a matching contribution under this section. The use of the Federal share of a grant made under this subchapter shall be limited to new expenses necessitated by the proposed program, including the development of treatment services and the hiring and training of personnel. In-kind contributions may constitute a portion of the non-Federal share of a grant.
(Pub. L. 90–351, title I, § 2205, as added Pub. L. 106–515, § 3(a), Nov. 13, 2000, 114 Stat. 2401.)

Editorial Notes
Codification
Section was formerly classified to section 3796ii–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 2205 of title I of Pub. L. 90–351, as added Pub. L. 103–322, title V, § 50001(a)(3), Sept. 13, 1994, 108 Stat. 1957, related to applications to request funds, prior to repeal by Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(b)(1)(A)], Apr. 26, 1996, 110 Stat. 1321, 1321–21; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.



§ 10476. Geographic distribution
The Attorney General shall ensure that, to the extent practicable, an equitable geographic distribution of grant awards is made that considers the special needs of rural communities, Indian tribes, and Alaska Natives.
(Pub. L. 90–351, title I, § 2206, as added Pub. L. 106–515, § 3(a), Nov. 13, 2000, 114 Stat. 2401.)

Editorial Notes
Codification
Section was formerly classified to section 3796ii–5 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 2206 of title I of Pub. L. 90–351, as added Pub. L. 103–322, title V, § 50001(a)(3), Sept. 13, 1994, 108 Stat. 1957, related to Federal share of grants, prior to repeal by Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(b)(1)(A)], Apr. 26, 1996, 110 Stat. 1321, 1321–21; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.



§ 10477. Report
A State, Indian tribal government, or unit of local government that receives funds under this subchapter during a fiscal year shall submit to the Attorney General a report in March of the following year regarding the effectiveness of this subchapter.
(Pub. L. 90–351, title I, § 2207, as added Pub. L. 106–515, § 3(a), Nov. 13, 2000, 114 Stat. 2402.)

Editorial Notes
Codification
Section was formerly classified to section 3796ii–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 2207 of title I of Pub. L. 90–351, as added Pub. L. 103–322, title V, § 50001(a)(3), Sept. 13, 1994, 108 Stat. 1957, related to geographic distribution of grant awards, prior to repeal by Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(b)(1)(A)], Apr. 26, 1996, 110 Stat. 1321, 1321–21; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.



§ 10478. Technical assistance, training, and evaluation(a) Technical assistance and trainingThe Attorney General may provide technical assistance and training in furtherance of the purposes of this subchapter.


(b) EvaluationsIn addition to any evaluation requirements that may be prescribed for grantees, the Attorney General may carry out or make arrangements for evaluations of programs that receive support under this subchapter.


(c) AdministrationThe technical assistance, training, and evaluations authorized by this section may be carried out directly by the Attorney General, in collaboration with the Secretary of Health and Human Services, or through grants, contracts, or other cooperative arrangements with other entities.


(Pub. L. 90–351, title I, § 2208, as added Pub. L. 106–515, § 3(a), Nov. 13, 2000, 114 Stat. 2402.)

Editorial Notes
Codification
Section was formerly classified to section 3796ii–7 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 2208 of title I of Pub. L. 90–351, as added Pub. L. 103–322, title V, § 50001(a)(3), Sept. 13, 1994, 108 Stat. 1957, required reports by entities receiving funds, prior to repeal by Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(b)(1)(A)], Apr. 26, 1996, 110 Stat. 1321, 1321–21; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.



§ 10479. Mental health responses in the judicial system(a) Pretrial screening and supervision(1) In generalThe Attorney General may award grants to States, units of local government, territories, Indian Tribes, nonprofit agencies, or any combination thereof, to develop, implement, or expand pretrial services programs to improve the identification and outcomes of individuals with mental illness.


(2) Allowable usesGrants awarded under this subsection may be may be used for—(A) behavioral health needs and risk screening of defendants, including verification of interview information, mental health evaluation, and criminal history screening;

(B) assessment of risk of pretrial misconduct through objective, statistically validated means, and presentation to the court of recommendations based on such assessment, including services that will reduce the risk of pre-trial misconduct;

(C) followup review of defendants unable to meet the conditions of pretrial release;

(D) evaluation of process and results of pre-trial service programs;

(E) supervision of defendants who are on pretrial release, including reminders to defendants of scheduled court dates;

(F) reporting on process and results of pretrial services programs to relevant public and private mental health stakeholders; and

(G) data collection and analysis necessary to make available information required for assessment of risk.



(b) Behavioral health assessments and intervention(1) In generalThe Attorney General may award grants to States, units of local government, territories, Indian Tribes, nonprofit agencies, or any combination thereof, to develop, implement, or expand a behavioral health screening and assessment program framework for State or local criminal justice systems.


(2) Allowable usesGrants awarded under this subsection may be used for—(A) promotion of the use of validated assessment tools to gauge the criminogenic risk, substance abuse needs, and mental health needs of individuals;

(B) initiatives to match the risk factors and needs of individuals to programs and practices associated with research-based, positive outcomes;

(C) implementing methods for identifying and treating individuals who are most likely to benefit from coordinated supervision and treatment strategies, and identifying individuals who can do well with fewer interventions; and

(D) collaborative decision-making among the heads of criminal justice agencies, mental health systems, judicial systems, substance abuse systems, and other relevant systems or agencies for determining how treatment and intensive supervision services should be allocated in order to maximize benefits, and developing and utilizing capacity accordingly.



(c) Use of grant fundsA State, unit of local government, territory, Indian Tribe, or nonprofit agency that receives a grant under this section shall, in accordance with subsection (b)(2), use grant funds for the expenses of a treatment program, including—(1) salaries, personnel costs, equipment costs, and other costs directly related to the operation of the program, including costs relating to enforcement;

(2) payments for treatment providers that are approved by the State or Indian Tribe and licensed, if necessary, to provide needed treatment to program participants, including aftercare supervision, vocational training, education, and job placement; and

(3) payments to public and nonprofit private entities that are approved by the State or Indian Tribe and licensed, if necessary, to provide alcohol and drug addiction treatment to offenders participating in the program.


(d) Supplement of non-Federal funds(1) In generalGrants awarded under this section shall be used to supplement, and not supplant, non-Federal funds that would otherwise be available for programs described in this section.


(2) Federal shareThe Federal share of a grant made under this section may not exceed 50 percent of the total costs of the program described in an application under subsection (e).



(e) ApplicationsTo request a grant under this section, a State, unit of local government, territory, Indian Tribe, or nonprofit agency shall submit an application to the Attorney General in such form and containing such information as the Attorney General may reasonably require.


(f) Geographic distributionThe Attorney General shall ensure that, to the extent practicable, the distribution of grants under this section is equitable and includes—(1) each State; and

(2) a unit of local government, territory, Indian Tribe, or nonprofit agency—(A) in each State; and

(B) in rural, suburban, Tribal, and urban jurisdictions.



(g) Reports and evaluationsFor each fiscal year, each grantee under this section during that fiscal year shall submit to the Attorney General a report on the effectiveness of activities carried out using such grant. Each report shall include an evaluation in such form and containing such information as the Attorney General may reasonably require. The Attorney General shall specify the dates on which such reports shall be submitted.


(h) AccountabilityGrants awarded under this section shall be subject to the following accountability provisions:(1) Audit requirement(A) DefinitionIn this paragraph, the term “unresolved audit finding” means a finding in the final audit report of the Inspector General of the Department of Justice under subparagraph (C) that the audited grantee has used grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 1 year after the date on which 11 So in original. The word “the” probably should appear. final audit report is issued.


(B) AuditsBeginning in the first fiscal year beginning after December 13, 2016, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of grantees under this section to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.


(C) Final audit reportThe Inspector General of the Department of Justice shall submit to the Attorney General a final report on each audit conducted under subparagraph (B).


(D) Mandatory exclusionGrantees under this section about which there is an unresolved audit finding shall not be eligible to receive a grant under this section during the 2 fiscal years beginning after the end of the 1-year period described in subparagraph (A).


(E) PriorityIn making grants under this section, the Attorney General shall give priority to applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this section.


(F) ReimbursementIf an entity receives a grant under this section during the 2-fiscal-year period during which the entity is prohibited from receiving grants under subparagraph (D), the Attorney General shall—(i) deposit an amount equal to the amount of the grant that was improperly awarded to the grantee into the General Fund of the Treasury; and

(ii) seek to recoup the costs of the repayment under clause (i) from the grantee that was erroneously awarded grant funds.



(2) Nonprofit agency requirements(A) DefinitionFor purposes of this paragraph and the grant program under this section, the term “nonprofit agency” means an organization that is described in section 501(c)(3) of title 26 and is exempt from taxation under section 501(a) of title 26.


(B) ProhibitionThe Attorney General may not award a grant under this section to a nonprofit agency that holds money in an offshore account for the purpose of avoiding paying the tax described in section 511(a) of title 26.


(C) DisclosureEach nonprofit agency that is awarded a grant under this section and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subparagraph available for public inspection.



(3) Conference expenditures(A) LimitationNot more than $20,000 of the amounts made available to the Department of Justice to carry out this section may be used by the Attorney General, or by any individual or entity awarded a grant under this section to host, or make any expenditures relating to, a conference unless the Deputy Attorney General provides prior written authorization that the funds may be expended to host the conference or make such expenditure.


(B) Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.


(C) ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this paragraph.



(4) Annual certificationBeginning in the first fiscal year beginning after December 13, 2016, the Attorney General shall submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives an annual certification—(A) indicating whether—(i) all final audit reports issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;

(ii) all mandatory exclusions required under paragraph (1)(D) have been issued; and

(iii) any reimbursements required under paragraph (1)(F) have been made; and


(B) that includes a list of any grantees excluded under paragraph (1)(D) from the previous year.



(i) Preventing duplicative grants(1) In generalBefore the Attorney General awards a grant to an applicant under this section, the Attorney General shall compare the possible grant with any other grants awarded to the applicant under this Act to determine whether the grants are for the same purpose.


(2) ReportIf the Attorney General awards multiple grants to the same applicant for the same purpose, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes—(A) a list of all duplicate grants awarded, including the total dollar amount of any such grants awarded; and

(B) the reason the Attorney General awarded the duplicate grants.



(Pub. L. 90–351, title I, § 2209, as added Pub. L. 114–255, div. B, title XIV, § 14004, Dec. 13, 2016, 130 Stat. 1291.)

Editorial Notes

References in TextThis Act, referred to in subsec. (i)(1), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197, known as the Omnibus Crime Control and Safe Streets Act of 1968. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 3796ii–8 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 2209 of title I of Pub. L. 90–351, as added Pub. L. 103–322, title V, § 50001(a)(3), Sept. 13, 1994, 108 Stat. 1958, related to technical assistance, training, and evaluation, prior to repeal by Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(b)(1)(A)], Apr. 26, 1996, 110 Stat. 1321, 1321–21; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.




SUBCHAPTER XXII—SUPPORT FOR LAW ENFORCEMENT OFFICERS AND FAMILIES

Editorial Notes
Codification
Pub. L. 116–32, § 2(1), July 25, 2019, 133 Stat. 1036, substituted “SUPPORT FOR LAW ENFORCEMENT OFFICERS AND FAMILIES” for “FAMILY SUPPORT” in subchapter heading.


§ 10491. Duties
The Attorney General shall—(1) establish guidelines and oversee the implementation of family-friendly policies within law enforcement-related offices and divisions in the Department of Justice;

(2) study the effects of stress on law enforcement personnel and family well-being and disseminate the findings of such studies to Federal, State, and local law enforcement agencies, related organizations, and other interested parties, including any research and reports developed under the Law Enforcement Mental Health and Wellness Act of 2017 (Public Law 115–113; 131 Stat. 2276);

(3) identify and evaluate model programs that provide support services to law enforcement personnel and families;

(4) provide technical assistance and training programs to develop stress reduction, psychological services, suicide prevention, and family support to State and local law enforcement agencies;

(5) collect and disseminate information regarding family support, stress reduction, and psychological services to Federal, State, and local law enforcement agencies, law enforcement-related organizations, and other interested entities; and

(6) determine issues to be researched by the Department of Justice and by grant recipients.

(Pub. L. 90–351, title I, § 2301, as added Pub. L. 103–322, title XXI, § 210201(a)(3), Sept. 13, 1994, 108 Stat. 2062; amended Pub. L. 116–32, § 2(2), July 25, 2019, 133 Stat. 1036.)

Editorial Notes

References in TextThe Law Enforcement Mental Health and Wellness Act of 2017, referred to in par. (2), is Pub. L. 115–113, Jan. 10, 2018, 131 Stat. 2276, which amended section 10381 of this title and enacted provisions set out as notes preceding section 50101 of this title. For complete classification of this Act to the Code, see section 1 of Pub. L. 115–113, set out as a Short Title of 2018 Amendment note under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 3796jj of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 2301 of Pub. L. 90–351 was renumbered section 2601 and is classified to section 10541 of this title.

Amendments2019—Par. (2). Pub. L. 116–32, § 2(2)(A), inserted “, including any research and reports developed under the Law Enforcement Mental Health and Wellness Act of 2017 (Public Law 115–113; 131 Stat. 2276)” after “interested parties”.
Par. (4). Pub. L. 116–32, § 2(2)(B), inserted “, psychological services, suicide prevention,” after “stress reduction”.



§ 10492. General authorization
The Attorney General may make grants to States and local law enforcement agencies and to organizations representing State or local law enforcement personnel to provide family support services and mental health services to law enforcement personnel.
(Pub. L. 90–351, title I, § 2302, as added Pub. L. 103–322, title XXI, § 210201(a)(3), Sept. 13, 1994, 108 Stat. 2062; amended Pub. L. 116–32, § 2(3), July 25, 2019, 133 Stat. 1036.)

Editorial Notes
Codification
Section was formerly classified to section 3796jj–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2019—Pub. L. 116–32 inserted “and mental health services” after “family support services”.



§ 10493. Uses of funds(a) In generalA State or local law enforcement agency or organization that receives a grant under this subchapter 11 See References in Text note below. shall use amounts provided under the grant to establish or improve training and support programs for law enforcement personnel.


(b) Required activitiesA law enforcement agency or organization that receives funds under this subchapter shall provide at least one of the following services:(1) Counseling for law enforcement officers and family members.

(2) Child care on a 24-hour basis.

(3) Marital and adolescent support groups.

(4) Evidence-based programs to reduce stress, prevent suicide, and promote mental health.

(5) Stress education for law enforcement recruits and families.

(6) Technical assistance and training programs to support any or all of the services described in paragraphs (1), (2), (3), (4), and (5).


(c) Optional activitiesA law enforcement agency or organization that receives funds under this subchapter may provide the following services:(1) Post-shooting debriefing for officers and their spouses.

(2) Group therapy.

(3) Hypertension clinics.

(4) Critical incident response on a 24-hour basis.

(5) Law enforcement family crisis, mental health crisis, and suicide prevention telephone services on a 24-hour basis.

(6) Counseling for law enforcement personnel exposed to infectious disease.

(7) Counseling for peers.

(8) Counseling for families of personnel killed, injured, or permanently disabled in the line of duty.

(9) Seminars regarding alcohol, drug use, gambling, and overeating.

(10) Specialized training for identifying, reporting, and responding to officer mental health crises and suicide.

(11) Technical assistance and training to support any or all of the services described in paragraphs (1) through (10).


(Pub. L. 90–351, title I, § 2303, as added Pub. L. 103–322, title XXI, § 210201(a)(3), Sept. 13, 1994, 108 Stat. 2062; amended Pub. L. 116–32, § 2(4), July 25, 2019, 133 Stat. 1036.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (a), was in the original “this Act”, and was translated as reading “this part”, meaning part W of title I of Pub. L. 90–351, to reflect the probable intent of Congress.

Codification
Section was formerly classified to section 3796jj–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2019—Subsec. (b)(1). Pub. L. 116–32, § 2(4)(A)(i), inserted “officers and” after “law enforcement”.
Subsec. (b)(4). Pub. L. 116–32, § 2(4)(A)(ii), amended par. (4) generally. Prior to amendment, par. (4) read as follows: “Stress reduction programs.”
Subsec. (c)(5). Pub. L. 116–32, § 2(4)(B)(i), inserted “, mental health crisis, and suicide prevention” after “family crisis”.
Subsec. (c)(6). Pub. L. 116–32, § 2(4)(B)(ii), substituted “infectious disease” for “the human immunodeficiency virus”.
Subsec. (c)(8). Pub. L. 116–32, § 2(4)(B)(iii), inserted “, injured, or permanently disabled” after “killed”.
Subsec. (c)(10), (11). Pub. L. 116–32, § 2(4)(B)(iv), added pars. (10) and (11) and struck out former par. (10) which read as follows: “Technical assistance and training to support any or all of the services described in paragraphs (1), (2), (3), (4), (5), (6), (7), (8), and (9).”



§ 10494. Applications
A law enforcement agency or organization desiring to receive a grant under this subchapter shall submit to the Attorney General an application at such time, in such manner, and containing or accompanied by such information as the Attorney General may reasonably require. Such application shall—(1) certify that the law enforcement agency shall match all Federal funds with an equal amount of cash or in-kind goods or services from other non-Federal sources;

(2) include a statement from the highest ranking law enforcement official from the State or locality or from the highest ranking official from the organization applying for the grant that attests to the need and intended use of services to be provided with grant funds; and

(3) assure that the Attorney General or the Comptroller General of the United States shall have access to all records related to the receipt and use of grant funds received under this subchapter.

(Pub. L. 90–351, title I, § 2304, as added Pub. L. 103–322, title XXI, § 210201(a)(3), Sept. 13, 1994, 108 Stat. 2063.)

Editorial Notes
Codification
Section was formerly classified to section 3796jj–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10495. Award of grants; limitation(a) Grant distributionIn approving grants under this subchapter, the Attorney General shall assure an equitable distribution of assistance among the States, among urban and rural areas of the United States, and among urban and rural areas of a State.


(b) DurationThe Attorney General may award a grant each fiscal year, not to exceed $100,000 to a State or local law enforcement agency or $250,000 to a law enforcement organization for a period not to exceed 5 years. In any application from a State or local law enforcement agency or organization for a grant to continue a program for the second, third, fourth, or fifth fiscal year following the first fiscal year in which a grant was awarded to such agency, the Attorney General shall review the progress made toward meeting the objectives of the program. The Attorney General may refuse to award a grant if the Attorney General finds sufficient progress has not been made toward meeting such objectives, but only after affording the applicant notice and an opportunity for reconsideration.


(c) LimitationNot more than 5 percent of grant funds received by a State or a local law enforcement agency or organization may be used for administrative purposes.


(Pub. L. 90–351, title I, § 2305, as added Pub. L. 103–322, title XXI, § 210201(a)(3), Sept. 13, 1994, 108 Stat. 2063.)

Editorial Notes
Codification
Section was formerly classified to section 3796jj–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10496. Discretionary research grants
The Attorney General may reserve 10 percent of funds to award research grants to a State or local law enforcement agency or organization to study issues of importance in the law enforcement field as determined by the Attorney General.
(Pub. L. 90–351, title I, § 2306, as added Pub. L. 103–322, title XXI, § 210201(a)(3), Sept. 13, 1994, 108 Stat. 2064.)

Editorial Notes
Codification
Section was formerly classified to section 3796jj–5 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10497. Reports
A State or local law enforcement agency or organization that receives a grant under this subchapter shall submit to the Attorney General an annual report that includes—(1) program descriptions;

(2) the number of staff employed to administer programs;

(3) the number of individuals who participated in programs; and

(4) an evaluation of the effectiveness of grant programs.

(Pub. L. 90–351, title I, § 2307, as added Pub. L. 103–322, title XXI, § 210201(a)(3), Sept. 13, 1994, 108 Stat. 2064.)

Editorial Notes
Codification
Section was formerly classified to section 3796jj–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10498. Definitions
For purposes of this subchapter—(1) the term “family-friendly policy” means a policy to promote or improve the morale and well being of law enforcement personnel and their families; and

(2) the term “law enforcement personnel” means individuals employed by Federal, State, and local law enforcement agencies.

(Pub. L. 90–351, title I, § 2308, as added Pub. L. 103–322, title XXI, § 210201(a)(3), Sept. 13, 1994, 108 Stat. 2064.)

Editorial Notes
Codification
Section was formerly classified to section 3796jj–7 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER XXIII—DNA IDENTIFICATION GRANTS
§ 10511. Grant authorization
The Attorney General may make funds available under this subchapter to States and units of local government, or combinations thereof, to carry out all or a substantial part of a program or project intended to develop or improve the capability to analyze deoxyribonucleic acid (referred to in this subchapter as “DNA”) in a forensic laboratory.
(Pub. L. 90–351, title I, § 2401, as added Pub. L. 103–322, title XXI, § 210302(c)(1)(C), Sept. 13, 1994, 108 Stat. 2066.)

Editorial Notes
Codification
Section was formerly classified to section 3796kk of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 2401 of Pub. L. 90–351 was renumbered section 2601 and is classified to section 10541 of this title.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 103–322, title XXI, § 210302(c)(4), Sept. 13, 1994, 108 Stat. 2068, provided that: “The amendments made by this section [enacting this subchapter and amending sections 10152, 10154, 10261, and 10541 of this title] shall take effect on the date that is 60 days after the date of enactment of this Act [Sept. 13, 1994].”




§ 10512. Applications
To request a grant under this subchapter, the chief executive officer of a State or unit of local government shall submit an application in such form as the Attorney General may require.
(Pub. L. 90–351, title I, § 2402, as added Pub. L. 103–322, title XXI, § 210302(c)(1)(C), Sept. 13, 1994, 108 Stat. 2066.)

Editorial Notes
Codification
Section was formerly classified to section 3796kk–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10513. Application requirements
No grant may be made under this subchapter unless an application has been submitted to the Attorney General in which the applicant certifies that—(1) DNA analyses performed at the laboratory will satisfy or exceed then current standards for a quality assurance program for DNA analysis issued by the Director of the Federal Bureau of Investigation under section 12591 of this title.11 So in original. The period probably should be a semicolon.

(2) DNA samples obtained by and DNA analyses performed at the laboratory shall be made available only—(A) to criminal justice agencies for law enforcement identification purposes;

(B) in judicial proceedings, if otherwise admissible pursuant to applicable statutes or rules;

(C) for criminal defense purposes, to a defendant, who shall have access to samples and analyses performed in connection with the case in which the defendant is charged; or

(D) if personally identifiable information is removed, for a population statistics database, for identification research and protocol development purposes, or for quality control purposes; and


(3) the laboratory and each analyst performing DNA analyses at the laboratory shall undergo semiannual external proficiency testing by a DNA proficiency testing program that meets the standards issued under section 12591 of this title.

(Pub. L. 90–351, title I, § 2403, as added Pub. L. 103–322, title XXI, § 210302(c)(1)(C), Sept. 13, 1994, 108 Stat. 2066; amended Pub. L. 106–546, § 8(b), Dec. 19, 2000, 114 Stat. 2735.)

Editorial Notes
Codification
Section was formerly classified to section 3796kk–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2000—Par. (3). Pub. L. 106–546 substituted “semiannual” for “, at regular intervals not exceeding 180 days,”.



§ 10514. Administrative provisions(a) Regulation authorityThe Attorney General may promulgate guidelines, regulations, and procedures, as necessary to carry out the purposes of this subchapter, including limitations on the number of awards made during each fiscal year, the submission and review of applications, selection criteria, and the extension or continuation of awards.


(b) Award authorityThe Attorney General shall have final authority over all funds awarded under this subchapter.


(c) Technical assistanceTo assist and measure the effectiveness and performance of programs and activities funded under this subchapter, the Attorney General may provide technical assistance as required.


(Pub. L. 90–351, title I, § 2404, as added Pub. L. 103–322, title XXI, § 210302(c)(1)(C), Sept. 13, 1994, 108 Stat. 2066.)

Editorial Notes
Codification
Section was formerly classified to section 3796kk–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10515. Restrictions on use of funds(a) Federal shareThe Federal share of a grant, contract, or cooperative agreement made under this subchapter may not exceed 75 percent of the total costs of the project described in the application submitted for the fiscal year for which the project receives assistance.


(b) Administrative costsA State or unit of local government may not use more than 10 percent of the funds it receives from 11 So in original. Probably should be “under”. this subchapter for administrative expenses.


(Pub. L. 90–351, title I, § 2405, as added Pub. L. 103–322, title XXI, § 210302(c)(1)(C), Sept. 13, 1994, 108 Stat. 2067.)

Editorial Notes
Codification
Section was formerly classified to section 3796kk–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10516. Reports
Each State or unit of local government which receives a grant under this subchapter shall submit to the Attorney General, for each year in which funds from a grant received under this subchapter is expended, a report at such time and in such manner as the Attorney General may reasonably require which contains—(1) a summary of the activities carried out under the grant and an assessment of whether such activities are meeting the needs identified in the application submitted under section 10512 of this title; and

(2) such other information as the Attorney General may require.

(Pub. L. 90–351, title I, § 2406, as added Pub. L. 103–322, title XXI, § 210302(c)(1)(C), Sept. 13, 1994, 108 Stat. 2067; amended Pub. L. 112–189, § 2(a), Oct. 5, 2012, 126 Stat. 1435.)

Editorial Notes
Codification
Section was formerly classified to section 3796kk–5 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2012—Pub. L. 112–189 struck out subsec. (a) designation and heading “Reports to Attorney General” before “Each State” and struck out subsec. (b) which required the Attorney General to submit reports to Congress on grant amounts and activities.



§ 10517. Expenditure records(a) RecordsEach State or unit of local government which receives a grant under this subchapter shall keep records as the Attorney General may require to facilitate an effective audit.


(b) AccessThe Attorney General, the Comptroller General, or their designated agents shall have access, for the purpose of audit and examination, to any books, documents, and records of States and units of local government which receive grants made under this subchapter if, in the opinion of the Attorney General, the Comptroller General, or their designated agents, such books, documents, and records are related to the receipt or use of any such grant.


(Pub. L. 90–351, title I, § 2407, as added Pub. L. 103–322, title XXI, § 210302(c)(1)(C), Sept. 13, 1994, 108 Stat. 2067.)

Editorial Notes
Codification
Section was formerly classified to section 3796kk–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER XXIV—MATCHING GRANT PROGRAM FOR LAW ENFORCEMENT ARMOR VESTS
§ 10530. Patrick Leahy Bulletproof Vest Partnership Grant Program
The program under this subchapter shall be known as the “Patrick Leahy Bulletproof Vest Partnership Grant Program”.
(Pub. L. 90–351, title I, § 2500, as added Pub. L. 116–18, § 1(b), May 23, 2019, 133 Stat. 869.)

§ 10531. Program authorized(a) In generalThe Director of the Bureau of Justice Assistance is authorized to make grants to States, units of local government, and Indian tribes to purchase armor vests for use by State, local, and tribal law enforcement officers and State and local court officers.


(b) Uses of fundsGrants awarded under this section shall be—(1) distributed directly to the State, unit of local government, State or local court, or Indian tribe; and

(2) used for the purchase of armor vests for law enforcement officers in the jurisdiction of the grantee.


(c) Preferential considerationIn awarding grants under this subchapter, the Director of the Bureau of Justice Assistance may give preferential consideration, if feasible, to an application from a jurisdiction that—(1) has the greatest need for armor vests based on the percentage of law enforcement officers in the department who do not have access to a vest;

(2) has, or will institute, a mandatory wear policy that requires on-duty law enforcement officers to wear armor vests whenever feasible;

(3) has a violent crime rate at or above the national average as determined by the Federal Bureau of Investigation; and

(4) provides armor vests to law enforcement officers that are uniquely fitted for such officers, including vests uniquely fitted to individual female law enforcement officers; or

(5) has not received a block grant under the Local Law Enforcement Block Grant program described under the heading “Violent Crime Reduction Programs, State and Local Law Enforcement Assistance” of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998 (Public Law 105–119).


(d) Minimum amountUnless all eligible applications submitted by any State or unit of local government within such State for a grant under this section have been funded, such State, together with grantees within the State (other than Indian tribes), shall be allocated in each fiscal year under this section not less than 0.50 percent of the total amount appropriated in the fiscal year for grants pursuant to this section, except that the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands shall each be allocated .25 percent.


(e) Maximum amountA qualifying State, unit of local government, or Indian tribe may not receive more than 5 percent of the total amount appropriated in each fiscal year for grants under this section, except that a State, together with the grantees within the State may not receive more than 20 percent of the total amount appropriated in each fiscal year for grants under this section.


(f) Matching funds(1) In generalThe portion of the costs of a program provided by a grant under subsection (a)—(A) may not exceed 50 percent; and

(B) shall equal 50 percent, if—(i) such grant is to a unit of local government with fewer than 100,000 residents;

(ii) the Director of the Bureau of Justice Assistance determines that the quantity of vests to be purchased with such grant is reasonable; and

(iii) such portion does not cause such grant to violate the requirements of subsection (e).



(2) Indian assistanceAny funds appropriated by Congress for the activities of any agency of an Indian tribal government or the Bureau of Indian Affairs performing law enforcement functions on any Indian lands may be used to provide the non-Federal share of a matching requirement funded under this subsection.


(3) Limitation on matching fundsA State, unit of local government, or Indian tribe may not use funding received under any other Federal grant program to pay or defer the cost, in whole or in part, of the matching requirement under paragraph (1).


(4) WaiverThe Director may waive in whole or in part, the match requirement of paragraph (1) in the case of fiscal hardship, as determined by the Director.



(g) Allocation of fundsFunds available under this subchapter shall be awarded, without regard to subsection (c), to each qualifying unit of local government with fewer than 100,000 residents. Any remaining funds available under this subchapter shall be awarded to other qualifying applicants.


(h) Expiration of appropriated funds(1) DefinitionIn this subsection, the term “appropriated funds” means any amounts that are appropriated for any of fiscal years 2016 through 2020 to carry out this subchapter.


(2) ExpirationAll appropriated funds that are not obligated on or before December 31, 2022 shall be transferred to the General Fund of the Treasury not later than January 31, 2023.



(Pub. L. 90–351, title I, § 2501, as added Pub. L. 105–181, § 3(a)(3), June 16, 1998, 112 Stat. 513; amended Pub. L. 106–517, § 3(a), (b), Nov. 13, 2000, 114 Stat. 2407, 2408; Pub. L. 110–177, title III, § 302(d), Jan. 7, 2008, 121 Stat. 2539; Pub. L. 111–8, div. B, title II, Mar. 11, 2009, 123 Stat. 583; Pub. L. 114–155, §§ 3, 5, 7, May 16, 2016, 130 Stat. 389, 390.)

Editorial Notes

References in TextThe Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998, referred to in subsec. (c)(5), is Pub. L. 105–119, Nov. 26, 1997, 111 Stat. 2440. Provisions under the heading “Violent Crime Reduction Programs, State and Local Law Enforcement Assistance”, 111 Stat. 2452, are not classified to the Code.

Codification
Section was formerly classified to section 3796ll of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 2501 of Pub. L. 90–351 was renumbered section 2601 and is classified to section 10541 of this title.

Amendments2016—Subsec. (c)(2) to (5). Pub. L. 114–155, § 7, substituted “; and” for “; or” at end of par. (3), added par. (4), and redesignated former par. (4) as (5).
Subsec. (f)(3), (4). Pub. L. 114–155, § 5, added par. (3) and redesignated former par. (3) as (4).
Subsec. (h). Pub. L. 114–155, § 3, added subsec. (h).
2009—Subsec. (f)(3). Pub. L. 111–8 added par. (3).
2008—Subsec. (a). Pub. L. 110–177, § 302(d)(1), inserted “and State and local court officers” after “tribal law enforcement officers”.
Subsec. (b)(1). Pub. L. 110–177, § 302(d)(2), inserted “State or local court,” after “government,”.
2000—Subsec. (f). Pub. L. 106–517, § 3(a), designated first sentence as par. (1), inserted par. heading, substituted “subsection (a)—” and subpars. (A) and (B) for “subsection (a) may not exceed 50 percent.”, and designated second sentence as par. (2) and inserted par. heading.
Subsec. (g). Pub. L. 106–517, § 3(b), amended heading and text of subsec. (g) generally. Prior to amendment, text read as follows: “At least half of the funds available under this subchapter shall be awarded to units of local government with fewer than 100,000 residents.”

Statutory Notes and Related Subsidiaries

Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) through (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.

Findings of 2000 AmendmentsPub. L. 106–517, § 2, Nov. 13, 2000, 114 Stat. 2407, provided that: 
“Congress finds that—
“(1) the number of law enforcement officers who are killed in the line of duty would significantly decrease if every law enforcement officer in the United States had the protection of an armor vest;

“(2) according to studies, between 1985 and 1994, 709 law enforcement officers in the United States were killed in the line of duty;

“(3) the Federal Bureau of Investigation estimates that the risk of fatality to law enforcement officers while not wearing an armor vest is 14 times higher than for officers wearing an armor vest;

“(4) according to studies, between 1985 and 1994, bullet-resistant materials helped save the lives of more than 2,000 law enforcement officers in the United States; and

“(5) the Executive Committee for Indian Country Law Enforcement Improvements reports that violent crime in Indian country has risen sharply, despite a decrease in the national crime rate, and has concluded that there is a ‘public safety crisis in Indian country’.”




Findings and Purpose of 1998 AmendmentsPub. L. 105–181, § 2, June 16, 1998, 112 Stat. 512, provided that:
“(a) Findings.—Congress finds that—“(1) the number of law enforcement officers who are killed in the line of duty would significantly decrease if every law enforcement officer in the United States had the protection of an armor vest;

“(2) according to studies, between 1985 and 1994, 709 law enforcement officers in the United States were feloniously killed in the line of duty;

“(3) the Federal Bureau of Investigation estimates that the risk of fatality to law enforcement officers while not wearing an armor vest is 14 times higher than for officers wearing an armor vest;

“(4) the Department of Justice estimates that approximately 150,000 State, local, and tribal law enforcement officers, nearly 25 percent, are not issued body armor;

“(5) according to studies, between 1985 and 1994, bullet-resistant materials helped save the lives of more than 2,000 law enforcement officers in the United States; and

“(6) the Executive Committee for Indian Country Law Enforcement Improvements reports that violent crime in Indian country has risen sharply, despite a decrease in the national crime rate, and has concluded that there is a ‘public safety crisis in Indian country’.


“(b) Purpose.—The purpose of this Act [see Short Title of 1998 Act note set out under section 10101 of this title] is to save lives of law enforcement officers by helping State, local, and tribal law enforcement agencies provide officers with armor vests.”






§ 10532. Applications(a) In generalTo request a grant under this subchapter, the chief executive of a State, unit of local government, or Indian tribe shall submit an application to the Director of the Bureau of Justice Assistance in such form and containing such information as the Director may reasonably require.


(b) RegulationsNot later than 90 days after June 16, 1998, the Director of the Bureau of Justice Assistance shall promulgate regulations to implement this section (including the information that must be included and the requirements that the States, units of local government, and Indian tribes must meet) in submitting the applications required under this section.


(c) EligibilityA unit of local government that receives funding under the Local Law Enforcement Block Grant program (described under the heading “Violent Crime Reduction Programs, State and Local Law Enforcement Assistance” of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998 (Public Law 105–119)) during a fiscal year in which it submits an application under this subchapter shall not be eligible for a grant under this subchapter unless the chief executive officer of such unit of local government certifies and provides an explanation to the Director that the unit of local government considered or will consider using funding received under the block grant program for any or all of the costs relating to the purchase of armor vests, but did not, or does not expect to use such funds for such purpose.


(d) Applications in conjunction with purchasesIf an application under this section is submitted in conjunction with a transaction for the purchase of armor vests, grant amounts under this section may not be used to fund any portion of that purchase unless, before the application is submitted, the applicant—(1) receives clear and conspicuous notice that receipt of the grant amounts requested in the application is uncertain; and

(2) expressly assumes the obligation to carry out the transaction, regardless of whether such amounts are received.


(Pub. L. 90–351, title I, § 2502, as added Pub. L. 105–181, § 3(a)(3), June 16, 1998, 112 Stat. 514; amended Pub. L. 106–517, § 3(c), Nov. 13, 2000, 114 Stat. 2408.)


References in TextThe Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998, referred to in subsec. (c), is Pub. L. 105–119, Nov. 26, 1997, 111 Stat. 2440. Provisions under the heading “Violent Crime Reduction Programs, State and Local Law Enforcement Assistance”, 111 Stat. 2452, are not classified to the Code.

Codification
Section was formerly classified to section 3796ll–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2000—Subsec. (d). Pub. L. 106–517 added subsec. (d).


Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) through (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.



§ 10533. Definitions
For purposes of this subchapter—(1) the term “armor vest” means—(A) body armor, no less than Type I, which has been tested through the voluntary compliance testing program operated by the National Law Enforcement and Corrections Technology Center of the National Institute of Justice (NIJ), and found to meet or exceed the requirements of NIJ Standard 0101.03, or any subsequent revision of such standard; or

(B) body armor that has been tested through the voluntary compliance testing program, and found to meet or exceed the requirements of NIJ Standard 0115.00, or any revision of such standard;


(2) the term “body armor” means any product sold or offered for sale as personal protective body covering intended to protect against gunfire, stabbing, or other physical harm;

(3) the term “State” means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands;

(4) the term “unit of local government” means a county, municipality, town, township, village, parish, borough, or other unit of general government below the State level;

(5) the term “Indian tribe” has the same meaning as in section 5304(e) of title 25; and

(6) the term “law enforcement officer” means any officer, agent, or employee of a State, unit of local government, or Indian tribe authorized by law or by a government agency to engage in or supervise the prevention, detection, or investigation of any violation of criminal law, or authorized by law to supervise sentenced criminal offenders.

(Pub. L. 90–351, title I, § 2503, as added Pub. L. 105–181, § 3(a)(3), June 16, 1998, 112 Stat. 514; amended Pub. L. 106–517, § 3(d), Nov. 13, 2000, 114 Stat. 2408.)

Editorial Notes
Codification
Section was formerly classified to section 3796ll–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2000—Par. (1). Pub. L. 106–517 designated provisions after “ ‘armor vest’ means” as subpar. (A) and added subpar. (B).

Statutory Notes and Related Subsidiaries
Interim Definition of Armor VestPub. L. 106–517, § 3(e), Nov. 13, 2000, 114 Stat. 2408, provided that: “For purposes of part Y of title I of the Omnibus Crime Control and Safe Streets Act of 1968 [34 U.S.C. 10531 et seq.], as amended by this Act, the meaning of the term ‘armor vest’ (as defined in section 2503 of such Act (42 U.S.C. 3796ll–2) [now 34 U.S.C. 10533]) shall, until the date on which a final NIJ Standard 0115.00 is first fully approved and implemented, also include body armor which has been found to meet or exceed the requirements for protection against stabbing established by the State in which the grantee is located.”




§ 10534. James Guelff and Chris McCurley Body Armor Act of 2002(a) Short titleThis section may be cited as the “James Guelff and Chris McCurley Body Armor Act of 2002”.


(b) FindingsCongress finds that—(1) nationally, police officers and ordinary citizens are facing increased danger as criminals use more deadly weaponry, body armor, and other sophisticated assault gear;

(2) crime at the local level is exacerbated by the interstate movement of body armor and other assault gear;

(3) there is a traffic in body armor moving in or otherwise affecting interstate commerce, and existing Federal controls over such traffic do not adequately enable the States to control this traffic within their own borders through the exercise of their police power;

(4) recent incidents, such as the murder of San Francisco Police Officer James Guelff by an assailant wearing 2 layers of body armor, a 1997 bank shoot out in north Hollywood, California, between police and 2 heavily armed suspects outfitted in body armor, and the 1997 murder of Captain Chris McCurley of the Etowah County, Alabama Drug Task Force by a drug dealer shielded by protective body armor, demonstrate the serious threat to community safety posed by criminals who wear body armor during the commission of a violent crime;

(5) of the approximately 1,500 officers killed in the line of duty since 1980, more than 30 percent could have been saved by body armor, and the risk of dying from gunfire is 14 times higher for an officer without a bulletproof vest;

(6) the Department of Justice has estimated that 25 percent of State and local police are not issued body armor;

(7) the Federal Government is well-equipped to grant local police departments access to body armor that is no longer needed by Federal agencies; and

(8) Congress has the power, under the interstate commerce clause and other provisions of the Constitution of the United States, to enact legislation to regulate interstate commerce that affects the integrity and safety of our communities.


(c) DefinitionsIn this section:(1) Body armorThe term “body armor” means any product sold or offered for sale, in interstate or foreign commerce, as personal protective body covering intended to protect against gunfire, regardless of whether the product is to be worn alone or is sold as a complement to another product or garment.


(2) Law enforcement agencyThe term “law enforcement agency” means an agency of the United States, a State, or a political subdivision of a State, authorized by law or by a government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law.


(3) Law enforcement officerThe term “law enforcement officer” means any officer, agent, or employee of the United States, a State, or a political subdivision of a State, authorized by law or by a government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law.



(d) Amendment of sentencing guidelines with respect to body armor(1) In generalPursuant to its authority under section 994(p) of title 28, the United States Sentencing Commission shall review and amend the Federal sentencing guidelines and the policy statements of the Commission, as appropriate, to provide an appropriate sentencing enhancement for any crime of violence (as defined in section 16 of title 18) or drug trafficking crime (as defined in section 924(c) of title 18) (including a crime of violence or drug trafficking crime that provides for an enhanced punishment if committed by the use of a deadly or dangerous weapon or device) in which the defendant used body armor.


(2) Sense of CongressIt is the sense of Congress that any sentencing enhancement under this subsection should be at least 2 levels.



(e) Omitted

(f) Donation of Federal surplus body armor(1) DefinitionsIn this subsection, the terms “Federal agency” and “surplus property” have the meanings given such terms under section 102 of title 40.


(2) Donation of body armorNotwithstanding sections 541–555 of title 40, the head of a Federal agency may donate body armor directly to any State or local law enforcement agency, if such body armor—(A) is in serviceable condition;

(B) is surplus property; and

(C) meets or exceeds the requirements of National Institute of Justice Standard 0101.03 (as in effect on November 2, 2002).


(3) Notice to AdministratorThe head of a Federal agency who donates body armor under this subsection shall submit to the Administrator of General Services a written notice identifying the amount of body armor donated and each State or local law enforcement agency that received the body armor.


(4) Donation by certain officers(A) Department of JusticeIn the administration of this subsection with respect to the Department of Justice, in addition to any other officer of the Department of Justice designated by the Attorney General, the following officers may act as the head of a Federal agency:(i) The Administrator of the Drug Enforcement Administration.

(ii) The Director of the Federal Bureau of Investigation.

(iii) The Commissioner of the Immigration and Naturalization Service.

(iv) The Director of the United States Marshals Service.


(B) Department of the TreasuryIn the administration of this subsection with respect to the Department of the Treasury, in addition to any other officer of the Department of the Treasury designated by the Secretary of the Treasury, the following officers may act as the head of a Federal agency:(i) The Director of the Bureau of Alcohol, Tobacco, and Firearms.

(ii) The Commissioner of U.S. Customs and Border Protection.

(iii) The Director of the United States Secret Service.



(5) No liabilityNotwithstanding any other provision of law, the United States shall not be liable for any harm occurring in connection with the use or misuse of any body armor donated under this subsection.



(Pub. L. 107–273, div. C, title I, § 11009, Nov. 2, 2002, 116 Stat. 1819; Pub. L. 114–125, title VIII, § 802(d)(2), Feb. 24, 2016, 130 Stat. 210.)

Editorial Notes
Codification
Section is comprised of section 11009 of Pub. L. 107–273. Subsec. (e) of section 11009 of Pub. L. 107–273 enacted section 931 of Title 18, Crimes and Criminal Procedure, and amended sections 921 and 924 of Title 18.
Section was enacted as part of the 21st Century Department of Justice Appropriations Authorization Act, and not as part of title I of the Omnibus Crime Control and Safe Streets Act of 1968 which comprises this chapter.
In subsec. (f), “section 102 of title 40” substituted for “section 3 of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 472)” in par. (1), and “sections 541–555 of title 40” substituted for “section 203 of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 484)” in par. (2), on authority of Pub. L. 107–217, § 5(c), Aug. 21, 2002, 116 Stat. 1303, the first section of which enacted Title 40, Public Buildings, Property, and Works.
Section was formerly classified to section 3796ll–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Change of Name
“Commissioner of U.S. Customs and Border Protection” substituted for “Commissioner of Customs” in subsec. (f)(4)(B)(ii) on authority of section 802(d)(2) of Pub. L. 114–125, set out as a note under section 211 of Title 6, Domestic Security.


Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Bureau of Alcohol, Tobacco and Firearms, including the related functions of the Secretary of the Treasury, to the Department of Justice, see section 531(c) of Title 6, Domestic Security, and section 599A(c)(1) of Title 28, Judiciary and Judicial Procedure.
For transfer of functions, personnel, assets, and liabilities of the United States Customs Service of the Department of the Treasury, including functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 203(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6. For establishment of U.S. Customs and Border Protection in the Department of Homeland Security, treated as if included in Pub. L. 107–296 as of Nov. 25, 2002, see section 211 of Title 6, as amended generally by Pub. L. 114–125, and section 802(b) of Pub. L. 114–125, set out as a note under section 211 of Title 6.
For transfer of the functions, personnel, assets, and obligations of the United States Secret Service, including the functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 381, 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.


Abolition of Immigration and Naturalization Service and Transfer of Functions
For abolition of Immigration and Naturalization Service, transfer of functions, and treatment of related references, see note set out under section 1551 of Title 8, Aliens and Nationality.




SUBCHAPTER XXV—TRANSITION; EFFECTIVE DATE; REPEALER

Editorial Notes
Codification
This subchapter is comprised of part Z, formerly part M, of title I of Pub. L. 90–351, as added by Pub. L. 96–157, § 2, and redesignated by Pub. L. 99–570, § 1552(a)(1), Pub. L. 101–647, §§ 241(a)(1)(A), 801(a)(1), Pub. L. 102–521, § 4(a)(1), Pub. L. 103–322, §§ 10003(a)(1), 20201(a)(1), 32101(a)(1), 40121(a)(1), 40231(a)(1), 50001(a)(1), 210201(a)(1), 210302(c)(1)(A), and Pub. L. 105–181, § 3(a)(1).


§ 10541. Continuation of rules, authorities, and proceedings(a) Continuing status until otherwise affected(1) All orders, determinations, rules, regulations, and instructions of the Law Enforcement Assistance Administration which are in effect on December 27, 1979, shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked by the President or the Attorney General, the Office of Justice Assistance, Research, and Statistics or the Director of the Bureau of Justice Statistics, the National Institute of Justice, or the Administrator of the Law Enforcement Assistance Administration with respect to their functions under this chapter or by operation of law.

(2) All orders, determinations, rules, regulations, and instructions issued under this chapter which are in effect on October 12, 1984, shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked by the President, the Attorney General, the Assistant Attorney General, the Director of the Bureau of Justice Statistics, the Director of the National Institute of Justice, the Administrator of the Office of Juvenile Justice and Delinquency Prevention, or the Director of the Bureau of Justice Assistance with respect to their functions under this chapter or by operation of law.


(b) Obligation by Director of National Institute of Justice of previously appropriated unused or reversionary funds for continuation of research and development projects or purposes of this chapterThe Director of the National Institute of Justice may award new grants, enter into new contracts or cooperative agreements, or otherwise obligate previously appropriated unused or reversionary funds for the continuation of research and development projects in accordance with the provisions of this chapter as in effect on the day before December 27, 1979, based upon applications received under this chapter before December 27, 1979, or for purposes consistent with provisions of this chapter.


(c) Obligation by Director of Bureau of Justice Statistics of pre-fiscal year 1980 appropriated funds for statistical projects or purposes of this chapterThe Director of the Bureau of Justice Statistics may award new grants, enter into new contracts or cooperative agreements or otherwise obligate funds appropriated for fiscal years before 1980 for statistical projects to be expended in accordance with the provisions of this chapter, as in effect on the day before December 27, 1979, based upon applications received under this chapter before December 27, 1979, or for purposes consistent with provisions of this chapter.


(d) Obligation by Administrator of Law Enforcement Assistance Administration of previously appropriated unused or reversionary funds or presently appropriated funds for continuation of projects or purposes of this chapterThe Administrator of the Law Enforcement Assistance Administration may award new grants, enter into new contracts or cooperative agreements, approve comprehensive plans for the fiscal year beginning October 1, 1979, and otherwise obligate previously appropriated unused or reversionary funds or funds appropriated for the fiscal year beginning October 1, 1979, for the continuation of projects in accordance with the provisions of this chapter, as in effect on the day before December 27, 1979, or for purposes consistent with provisions of this chapter.


(e) Pending suits, actions, or other proceedings unaffectedThe amendments made to this chapter by the Justice System Improvement Act of 1979 shall not affect any suit, action, or other proceeding commenced by or against the Government before December 27, 1979.


(f) Appropriated funds available for audit matters and continuing programs and projectsNothing in this chapter prevents the utilization of funds appropriated for purposes of this chapter for all activities necessary or appropriate for the review, audit, investigation, and judicial or administrative resolution of audit matters for those grants or contracts that were awarded under this chapter. The final disposition and dissemination of program and project accomplishments with respect to programs and projects approved in accordance with this chapter, as in effect before December 27, 1979, which continue in operation beyond December 27, 1979, may be carried out with funds appropriated for purposes of this chapter.


(g) Transfer of personnel pursuant to performance-of-functions standard; determination of interim positions for Administrator and Deputy Administrators by Attorney GeneralExcept as otherwise provided in this chapter, the personnel employed on December 27, 1979, by the Law Enforcement Assistance Administration are transferred as appropriate to the Office of Justice Assistance, Research, and Statistics, the National Institute of Justice or the Bureau of Justice Statistics, considering the function to be performed by these organizational units and the functions previously performed by the employee. Determinations as to specific positions to be filled in an acting capacity for a period of not more than ninety days by the Administrator and Deputy Administrators employed on December 27, 1979, may be made by the Attorney General notwithstanding any other provision of law.


(h) Unobligated funds of a State or unit of local government available for cost of any program or projectAny funds made available under subchapters II, III, and V 11 See References in Text note below. of this chapter, as in effect before December 27, 1979, which are not obligated by a State or unit of local government, may be used to provide up to 100 per centum of the cost of any program or project.


(i) State criminal justice council as the State planning agency for carrying out predecessor provisionsNotwithstanding any other provision of this chapter, all provisions of this chapter, as in effect on the day before December 27, 1979, which are necessary to carry out the provisions of the Juvenile Justice and Delinquency Prevention Act of 1974 [34 U.S.C. 11101 et seq.], remain in effect for the sole purpose of carrying out the Juvenile Justice and Delinquency Prevention Act of 1974, and the State criminal justice council established under this chapter shall serve as the State planning agency for the purposes of the Juvenile Justice and Delinquency Prevention Act of 1974.


(j) Construction project funding for additional two yearsNotwithstanding the provisions of section 404(c)(3),1 any construction projects which were funded under this chapter, as in effect before December 27, 1979, and which were budgeted in anticipation of receiving additional Federal funding for such construction may continue for two years to be funded under this chapter.


(Pub. L. 90–351, title I, § 2601, formerly § 1301, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1221; amended Pub. L. 98–473, title II, § 609G, Oct. 12, 1984, 98 Stat. 2100; renumbered § 1401, Pub. L. 99–570, title I, § 1552(a)(2), Oct. 27, 1986, 100 Stat. 3207–41; renumbered § 1501, renumbered § 1601, Pub. L. 101–647, title II, § 241(a)(1)(B), title VIII, § 801(a)(2), Nov. 29, 1990, 104 Stat. 4810, 4825; renumbered § 1701, Pub. L. 102–521, § 4(a)(2), Oct. 25, 1992, 106 Stat. 3404; renumbered § 1801, renumbered § 1901, renumbered § 2001, renumbered § 2101, renumbered § 2201, renumbered § 2301, renumbered § 2401, renumbered § 2501, Pub. L. 103–322, title I, § 10003(a)(2), title II, § 20201(a)(2), title III, § 32101(a)(2), title IV, §§ 40121(a)(2), 40231(a)(2), title V, § 50001(a)(2), title XXI, §§ 210201(a)(2), 210302(c)(1)(B), Sept. 13, 1994, 108 Stat. 1808, 1819, 1898, 1910, 1932, 1955, 2062, 2066, renumbered § 2601, Pub. L. 105–181, § 3(a)(2), June 16, 1998, 112 Stat. 512.)

Editorial Notes

References in TextThe Justice System Improvement Act of 1979, referred to in subsec. (e), is Pub. L. 96–157, Dec. 27, 1979, 93 Stat. 1167, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 1979 Act note under section 10101 of this title and Tables.
Subchapter V of this chapter, referred to in subsec. (h), was repealed and former subchapter VI was redesignated as V by Pub. L. 98–473, title II, §§ 607, 608(e), Oct. 12, 1984, 98 Stat. 2086, 2087, which was also repealed and a new subchapter V enacted by Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4328.
The Juvenile Justice and Delinquency Prevention Act of 1974, referred to in subsec. (i), is Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109, which is classified principally to chapter 111 (§ 11101 et seq.) of this title. For complete classification of this Act to the Code, see Short Title of 1974 Act note under section 10101 of this title and Tables.
Section 404(c)(3), referred to in subsec. (j), is a reference to section 404(c)(3) of title I of Pub. L. 90–351, as added Pub. L. 96–157, § 2, Dec. 27, 1979, 93 Stat. 1188, as in effect prior to the general amendment of section 404 by Pub. L. 98–473, and subsequent repeal by Pub. L. 100–690, title VI, § 6091(a), Nov. 18, 1988, 102 Stat. 4328.

Codification
Section was formerly classified to section 3797 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1984—Subsec. (a). Pub. L. 98–473, § 609G(1), designated existing provisions as par. (1) and added par. (2).
Subsecs. (j), (k). Pub. L. 98–473, § 609G(2), (3), redesignated subsec. (k) as (j) and struck out former subsec. (j) relating to State planning agency meeting representation requirement as competent to carry out functions, powers, and duties of State criminal justice council.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as an Effective Date note under section 10101 of this title.


Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) through (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.

Executive Documents

Law Enforcement Assistance Administration; Close­out of Operations and Transfer of Remaining Functions
The operations of the Law Enforcement Assistance Administration were closed out by the Justice Department due to lack of appropriations, and the remaining programs and staff transferred to the Office of Justice Assistance, Research, and Statistics, effective Apr. 15, 1982, see Notice of Department of Justice, Office of Justice Assistance, Research, and Statistics, Apr. 19, 1982, 47 F.R. 16694.




SUBCHAPTER XXVI—MATCHING GRANT PROGRAM FOR SCHOOL SECURITY
§ 10551. Program authorized(a) In general(1) COPS grantsThe Director of the Office of Community Oriented Policing Services (referred to in this subchapter as the “COPS Director”) is authorized to make grants to States, units of local government, and Indian tribes for the purposes described in paragraphs (5) through (9) of subsection (b).


(2) BJA grantsThe Director of the Bureau of Justice Assistance (referred to in this subchapter as the “BJA Director”) is authorized to make grants to States, units of local government, and Indian tribes for the purposes described in paragraphs (1) through (4) of subsection (b).



(b) Uses of fundsGrants awarded under this section shall be distributed directly to the State, unit of local government, or Indian tribe, and shall be used to improve security at schools and on school grounds in the jurisdiction of the grantee through evidence-based school safety programs that may include one or more of the following:(1) Training school personnel and students to prevent student violence against others and self.

(2) The development and operation of anonymous reporting systems for threats of school violence, including mobile telephone applications, hotlines, and Internet websites.

(3) The development and operation of—(A) school threat assessment and intervention teams that may include coordination with law enforcement agencies and school personnel; and

(B) specialized training for school officials in responding to mental health crises.


(4) Any other measure that, in the determination of the BJA Director, may provide a significant improvement in training, threat assessments and reporting, and violence prevention.

(5) Coordination with local law enforcement.

(6) Training for local law enforcement officers to prevent student violence against others and self.

(7) Placement and use of metal detectors, locks, lighting, and other deterrent measures.

(8) Acquisition and installation of technology for expedited notification of local law enforcement during an emergency.

(9) Any other measure that, in the determination of the COPS Director, may provide a significant improvement in security.


(c) Contracts and subawardsA State, unit of local government, or Indian tribe may, in using a grant under this subchapter for purposes authorized under subsection (b), use the grant to contract with or make 1 or more subawards to 1 or more—(1) local educational agencies;

(2) nonprofit organizations, excluding schools; or

(3) units of local government or tribal organizations.


(d) Services and benefits for schoolsAn entity that receives a subaward or contract under subsection (c) may use such funds to provide services or benefits described under subsection (b) to 1 or more schools.


(e) Preferential considerationIn awarding grants under this subchapter, the COPS Director and the BJA Director shall give preferential consideration, if feasible, to an application from a jurisdiction that has a demonstrated need for improved security, has a demonstrated need for financial assistance, has evidenced the ability to make the improvements for which the grant amounts are sought, and will use evidence-based strategies and programs, such as those identified by the Comprehensive School Safety Initiative of the Department of Justice.


(f) Matching funds(1) The portion of the costs of a program provided by a grant under subsection (a) may not exceed 75 percent.

(2) Any funds appropriated by Congress for the activities of any agency of an Indian tribal government or the Bureau of Indian Affairs performing law enforcement functions on any Indian lands may be used to provide the non-Federal share of a matching requirement funded under this subsection.

(3) The COPS Director and the BJA Director may each provide, in the guidelines implementing this section, for the requirement of paragraph (1) to be waived or altered in the case of a recipient with a financial need for such a waiver or alteration.


(g) Equitable distributionIn awarding grants under this subchapter, the COPS Director and the BJA shall each ensure, to the extent practicable, an equitable geographic distribution among the regions of the United States and among urban, suburban, and rural areas.


(h) Administrative costsThe COPS Director and the BJA Director may each reserve not more than 2 percent from amounts appropriated to carry out this subchapter for administrative costs.


(Pub. L. 90–351, title I, § 2701, as added Pub. L. 106–386, div. B, title I, § 1108(b), Oct. 28, 2000, 114 Stat. 1501; amended Pub. L. 109–162, title XI, § 1169(b), Jan. 5, 2006, 119 Stat. 3122; Pub. L. 109–271, § 8(j), Aug. 12, 2006, 120 Stat. 767; Pub. L. 114–255, div. B, title XIV, § 14010, Dec. 13, 2016, 130 Stat. 1297; Pub. L. 115–141, div. S, title V, § 502(1), Mar. 23, 2018, 132 Stat. 1128.)

Editorial Notes
Codification
Section was formerly classified to section 3797a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (a). Pub. L. 115–141, § 502(1)(A), added subsec. (a) and struck out former subsec. (a). Prior to amendment, text read as follows: “The Director of the Office of Community Oriented Policing Services (in this section referred to as the ‘Director’) is authorized to make grants to States, units of local government, and Indian tribes to provide improved security, including the placement and use of metal detectors and other deterrent measures, at schools and on school grounds.”
Subsec. (b). Pub. L. 115–141, § 502(1)(B), inserted “evidence-based school safety programs that may include” after “through” in introductory provisions, added pars. (1) to (9), and struck out former pars. (1) to (6) which read as follows:
“(1) Placement and use of metal detectors, locks, lighting, and other deterrent measures.
“(2) Security assessments.
“(3) Security training of personnel and students.
“(4) The development and operation of crisis intervention teams that may include coordination with law enforcement agencies and specialized training for school officials in responding to mental health crises.
“(5) Coordination with local law enforcement.
“(6) Any other measure that, in the determination of the Director, may provide a significant improvement in security.”
Subsecs. (c), (d). Pub. L. 115–141, § 502(1)(D), added subsecs. (c) and (d). Former subsecs. (c) and (d) redesignated (e) and (f), respectively.
Subsec. (e). Pub. L. 115–141, § 502(1)(C), (E), redesignated subsec. (c) as (e), substituted “COPS Director and the BJA Director” for “Director” and “has evidenced” for “and has evidenced”, and inserted before period at end “, and will use evidence-based strategies and programs, such as those identified by the Comprehensive School Safety Initiative of the Department of Justice”. Former subsec. (e) redesignated (g).
Subsec. (f). Pub. L. 115–141, § 502(1)(C), redesignated subsec. (d) as (f). Former subsec. (f) redesignated (h).
Subsec. (f)(1). Pub. L. 115–141, § 502(1)(F)(i), substituted “75 percent” for “50 percent”.
Subsec. (f)(3). Pub. L. 115–141, § 502(1)(F)(ii), substituted “COPS Director and the BJA Director may each” for “Director may”.
Subsec. (g). Pub. L. 115–141, § 502(1)(C), (G), redesignated subsec. (e) as (g) and substituted “COPS Director and the BJA shall each” for “Director shall”.
Subsec. (h). Pub. L. 115–141, § 502(1)(C), (H), redesignated subsec. (f) as (h) and substituted “COPS Director and the BJA Director may each” for “Director may”.
2016—Subsec. (b)(4) to (6). Pub. L. 114–255 added par. (4) and redesignated former pars. (4) and (5) as (5) and (6), respectively.
2006—Subsec. (a). Pub. L. 109–271, § 8(j)(1), substituted “The Director of the Office of Community Oriented Policing Services (in this section referred to as the ‘Director’)” for “The Attorney General, acting through the Office of Community Oriented Policing Services,”.
Pub. L. 109–162 inserted “, acting through the Office of Community Oriented Policing Services,” after “The Attorney General”.
Subsecs. (b) to (f). Pub. L. 109–271, § 8(j)(2), substituted “Director” for “Attorney General” wherever appearing.



§ 10552. Applications(a) In generalTo request a grant under this subchapter, the chief executive of a State, unit of local government, or Indian tribe shall submit an application to the COPS Director or the BJA Director, as the case may be, at such time, in such manner, and accompanied by such information as the COPS Director or the BJA Director may require. Each application shall—(1) include a detailed explanation of—(A) the intended uses of funds provided under the grant; and

(B) how the activities funded under the grant will meet the purpose of this subchapter;


(2) be accompanied by an assurance that the application was prepared after consultation with individuals not limited to law enforcement officers (such as school violence researchers, licensed mental health professionals, social workers, teachers, principals, and other school personnel) to ensure that the improvements to be funded under the grant are—(A) consistent with a comprehensive approach to preventing school violence; and

(B) individualized to the needs of each school at which those improvements are to be made;


(3) include an assurance that the applicant shall maintain and report such data, records, and information (programmatic and financial) as the COPS Director or the BJA Director may reasonably require;

(4) include a certification, made in a form acceptable to the COPS Director or the BJA Director, as the case may be, that—(A) the programs to be funded by the grant meet all the requirements of this subchapter;

(B) all the information contained in the application is correct; and

(C) the applicant will comply with all provisions of this subchapter and all other applicable Federal laws.



(b) GuidelinesNot later than 90 days after March 23, 2018, the COPS Director and the BJA Director shall each promulgate guidelines to implement this section (including the information that must be included and the requirements that the States, units of local government, and Indian tribes must meet) in submitting the applications required under this section.


(Pub. L. 90–351, title I, § 2702, as added Pub. L. 106–386, div. B, title I, § 1108(b), Oct. 28, 2000, 114 Stat. 1502; amended Pub. L. 109–271, § 8(j)(2), Aug. 12, 2006, 120 Stat. 767; Pub. L. 115–141, div. S, title V, § 502(2), Mar. 23, 2018, 132 Stat. 1130.)

Editorial Notes
Codification
Section was formerly classified to section 3797b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (a). Pub. L. 115–141, § 502(2)(A)(i), in introductory provisions, substituted “the COPS Director or the BJA Director, as the case may be,” for “the Director” after “application to” and “the COPS Director or the BJA Director may” for “the Director may”.
Subsec. (a)(2). Pub. L. 115–141, § 502(2)(A)(iii)(I), substituted “licensed mental health professionals” for “child psychologists” in introductory provisions.
Subsec. (a)(3), (4). Pub. L. 115–141, § 502(2)(A)(ii), (iii)(II), (iv), added pars. (3) and (4).
Subsec. (b). Pub. L. 115–141, § 502(2)(B), substituted “March 23, 2018” for “October 28, 2000” and “COPS Director and the BJA Director shall each” for “Director shall”.
2006—Pub. L. 109–271 substituted “Director” for “Attorney General” wherever appearing.



§ 10553. Annual report to Congress; grant accountability(a) Annual reportNot later than November 30th of each year, the COPS Director and the BJA Director shall each submit a report to the Congress regarding the activities carried out under this subchapter. Each such report shall include, for the preceding fiscal year, the number of grants funded under this subchapter, the amount of funds provided under those grants, and the activities for which those funds were used.


(b) Grant accountabilitySection 10706 of this title (relating to grant accountability) shall apply to grants awarded by the COPS Director and the BJA Director under this subchapter. For purposes of the preceding sentence, any references in section 10706 of this title to the Attorney General shall be considered references to the COPS Director or the BJA Director, as appropriate, and any references in that section to subchapter XXXVIII shall be considered references to this subchapter.


(Pub. L. 90–351, title I, § 2703, as added Pub. L. 106–386, div. B, title I, § 1108(b), Oct. 28, 2000, 114 Stat. 1502; amended Pub. L. 109–271, § 8(j)(2), Aug. 12, 2006, 120 Stat. 767; Pub. L. 115–141, div. S, title V, § 502(3), Mar. 23, 2018, 132 Stat. 1130.)

Editorial Notes
Codification
Section was formerly classified to section 3797c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Pub. L. 115–141, § 502(3)(A), inserted “; grant accountability” after “Congress” in section catchline.
Pub. L. 115–141, § 502(3)(B)–(D), designated existing provisions as subsec. (a), inserted heading, substituted “COPS Director and the BJA Director shall each” for “Director shall”, and added subsec. (b).
2006—Pub. L. 109–271 substituted “Director” for “Attorney General”.



§ 10554. Definitions
For purposes of this subchapter—(1) the term “school” means an elementary or secondary school, including a Bureau-funded school (as defined in section 2021 of title 25);

(2) the term “unit of local government” means a county, municipality, town, township, village, parish, borough, or other unit of general government below the State level;

(3) the term “Indian tribe” has the same meaning as in section 5304(e) of title 25;

(4) the term “evidence-based” means a program, practice, technology, or equipment that—(A) demonstrates a statistically significant effect on relevant outcomes based on—(i) strong evidence from not less than 1 well-designed and well-implemented experimental study;

(ii) moderate evidence from not less than 1 well-designed and well-implemented quasi-experimental study; or

(iii) promising evidence from not less than 1 well-designed and well-implemented correlational study with statistical controls for selection bias;


(B) demonstrates a rationale based on high-quality research findings or positive evaluation that such program, practice, technology, or equipment is likely to improve relevant outcomes, and includes ongoing efforts to examine the effects of the program, practice, technology, or equipment; or

(C) in the case of technology or equipment, demonstrates that use of the technology or equipment is—(i) consistent with best practices for school security, including—(I) applicable standards for school security established by a Federal or State government agency; and

(II) findings and recommendations of public commissions and task forces established to make recommendations or set standards for school security; and


(ii) compliant with all applicable codes, including building and life safety codes; and



(5) the term “tribal organization” has the same meaning given the term in section 5304(l) of title 25.

(Pub. L. 90–351, title I, § 2704, as added Pub. L. 106–386, div. B, title I, § 1108(b), Oct. 28, 2000, 114 Stat. 1502; amended Pub. L. 115–141, div. S, title V, § 502(4), Mar. 23, 2018, 132 Stat. 1131.)

Editorial Notes
Codification
Section was formerly classified to section 3797d of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Par. (1). Pub. L. 115–141, § 502(4)(A), substituted “an” for “a public” and inserted “, including a Bureau-funded school (as defined in section 2021 of title 25)” after “secondary school”.
Pars. (4), (5). Pub. L. 115–141, § 502(4)(B)–(D), added pars. (4) and (5).



§ 10555. Authorization of appropriations(a) In generalThere are authorized to be appropriated—(1) $75,000,000 for fiscal year 2018, of which—(A) $50,000,000 shall be made available to the BJA Director to carry out this subchapter; and

(B) $25,000,000 shall be made available to the COPS Director to carry out this subchapter; and


(2) $100,000,000 for each of fiscal years 2019 through 2028, of which, for each fiscal year—(A) $67,000,000 shall be made available to the BJA Director to carry out this subchapter; and

(B) $33,000,000 shall be made available to the COPS Director to carry out this subchapter.



(b) OffsetAny funds appropriated for the Comprehensive School Safety Initiative of the National Institute of Justice in fiscal year 2018 shall instead be used for the purposes in subsection (a).


(Pub. L. 90–351, title I, § 2705, as added Pub. L. 115–141, div. S, title V, § 502(5), Mar. 23, 2018, 132 Stat. 1131.)

Editorial Notes
Prior ProvisionsA prior section 2705 of title I of Pub. L. 90–351, as added Pub. L. 106–386, div. B, title I, § 1108(b), Oct. 28, 2000, 114 Stat. 1502; amended Pub. L. 109–162, title XI, § 1169(a), Jan. 5, 2006, 119 Stat. 3122, was classified to section 3797e of Title 42, The Public Health and Welfare, prior to repeal by section 502(5) of title V of div. S of Pub. L. 115–141.



§ 10556. Rules of construction(a) No funds to provide firearms or trainingNo amounts provided as a grant under this subchapter may be used for the provision to any person of a firearm or training in the use of a firearm.


(b) No effect on other lawsNothing in this subchapter may be construed to preclude or contradict any other provision of law authorizing the provision of firearms or training in the use of firearms.


(Pub. L. 90–351, title I, § 2706, as added Pub. L. 115–141, div. S, title V, § 502(6), Mar. 23, 2018, 132 Stat. 1132.)


SUBCHAPTER XXVII—PAUL COVERDELL FORENSIC SCIENCES IMPROVEMENT GRANTS
§ 10561. Grant authorization
The Attorney General shall award grants to States and units of local government in accordance with this subchapter.
(Pub. L. 90–351, title I, § 2801, as added Pub. L. 106–561, § 2(c)(1), Dec. 21, 2000, 114 Stat. 2788; amended Pub. L. 107–273, div. B, title V, § 5001(b)(1), Nov. 2, 2002, 116 Stat. 1813.)

Editorial Notes
Codification
Section was formerly classified to section 3797j of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2002—Pub. L. 107–273 inserted “and units of local government” after “States”.



§ 10562. Applications
To request a grant under this subchapter, a State or unit of local government shall submit to the Attorney General—(1) a certification that the State or unit of local government has developed a plan for forensic science laboratories under a program described in section 10564(a) of this title, and a specific description of the manner in which the grant will be used to carry out that plan;

(2) a certification that any forensic science laboratory system, medical examiner’s office, or coroner’s office in the State, including any laboratory operated by a unit of local government within the State, that will receive any portion of the grant amount uses generally accepted laboratory practices and procedures, established by accrediting organizations or appropriate certifying bodies and, except with regard to any medical examiner’s office, or coroner’s office in the State, is accredited by an accrediting body that is a signatory to an internationally recognized arrangement and that offers accreditation to forensic science conformity assessment bodies using an accreditation standard that is recognized by that internationally recognized arrangement, or attests, in a manner that is legally binding and enforceable, to use a portion of the grant amount to prepare and apply for such accreditation not more than 2 years after the date on which a grant is awarded under section 10561 of this title;

(3) a specific description of any new facility to be constructed as part of the program for a State or local plan described in paragraph (1), and the estimated costs of that facility, and a certification that the amount of the grant used for the costs of the facility will not exceed the limitations set forth in section 10564(c) of this title; and

(4) a certification that a government entity exists and an appropriate process is in place to conduct independent external investigations into allegations of serious negligence or misconduct substantially affecting the integrity of the forensic results committed by employees or contractors of any forensic laboratory system, medical examiner’s office, coroner’s office, law enforcement storage facility, or medical facility in the State that will receive a portion of the grant amount.

(Pub. L. 90–351, title I, § 2802, as added Pub. L. 106–561, § 2(c)(1), Dec. 21, 2000, 114 Stat. 2788; amended Pub. L. 107–273, div. B, title V, § 5001(b)(2), Nov. 2, 2002, 116 Stat. 1813; Pub. L. 108–405, title III, § 311(b), Oct. 30, 2004, 118 Stat. 2277; Pub. L. 114–324, § 9(a)(1), Dec. 16, 2016, 130 Stat. 1954.)

Editorial Notes
Codification
Section was formerly classified to section 3797k of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2016—Par. (2). Pub. L. 114–324 inserted “and, except with regard to any medical examiner’s office, or coroner’s office in the State, is accredited by an accrediting body that is a signatory to an internationally recognized arrangement and that offers accreditation to forensic science conformity assessment bodies using an accreditation standard that is recognized by that internationally recognized arrangement, or attests, in a manner that is legally binding and enforceable, to use a portion of the grant amount to prepare and apply for such accreditation not more than 2 years after the date on which a grant is awarded under section 3797j of this title” after “bodies”.
2004—Par. (4). Pub. L. 108–405 added par. (4).
2002—Pub. L. 107–273, § 5001(b)(2)(A), inserted “or unit of local government” after “State” in introductory provisions.
Par. (1). Pub. L. 107–273, § 5001(b)(2)(B), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “a certification that the State has developed a consolidated State plan for forensic science laboratories operated by the State or by other units of local government within the State under a program described in section 3797m(a) of this title, and a specific description of the manner in which the grant will be used to carry out that plan;”.
Par. (2). Pub. L. 107–273, § 5001(b)(2)(C), inserted “or appropriate certifying bodies” after “accrediting organizations”.
Par. (3). Pub. L. 107–273, § 5001(b)(2)(D), inserted “for a State or local plan” after “program”.



§ 10563. Allocation(a) In general(1) Population allocationEighty-five percent of the amount made available to carry out this subchapter in each fiscal year shall be allocated to each State that meets the requirements of section 10562 of this title so that each State shall receive an amount that bears the same ratio to the 85 percent of the total amount made available to carry out this subchapter for that fiscal year as the population of the State bears to the population of all States.


(2) Discretionary allocationFifteen percent of the amount made available to carry out this subchapter in each fiscal year shall be allocated pursuant to the Attorney General’s discretion for competitive awards to States and units of local government. In making awards under this subchapter, the Attorney General shall consider the average annual number of part 1 violent crimes reported by each State to the Federal Bureau of Investigation for the 3 most recent calendar years for which data is available and consider the existing resources and current needs of the potential grant recipient.


(3) Minimum requirementEach State shall receive not less than 1 percent of the amount made available to carry out this subchapter in each fiscal year.


(4) Proportional reductionIf the amounts available to carry out this subchapter in each fiscal year are insufficient to pay in full the total payment that any State is otherwise eligible to receive under paragraph (3), then the Attorney General shall reduce payments under paragraph (1) for such payment period to the extent of such insufficiency. Reductions under the preceding sentence shall be allocated among the States (other than States whose payment is determined under paragraph (3)) in the same proportions as amounts would be allocated under paragraph (1) without regard to paragraph (3).



(b) State definedIn this section, the term “State” means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands, except that—(1) for purposes of the allocation under this section, American Samoa and the Commonwealth of the Northern Mariana Islands shall be considered as 1 State; and

(2) for purposes of paragraph (1), 67 percent of the amount allocated shall be allocated to American Samoa, and 33 percent shall be allocated to the Commonwealth of the Northern Mariana Islands.


(Pub. L. 90–351, title I, § 2803, as added Pub. L. 106–561, § 2(c)(1), Dec. 21, 2000, 114 Stat. 2788; amended Pub. L. 107–273, div. B, title V, § 5001(b)(3), Nov. 2, 2002, 116 Stat. 1814; Pub. L. 114–324, § 9(a)(2), Dec. 16, 2016, 130 Stat. 1955.)

Editorial Notes
Codification
Section was formerly classified to section 3797l of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2016—Subsec. (a)(1). Pub. L. 114–324, § 9(a)(2)(A), substituted “Eighty-five percent” for “Seventy-five percent” and “85 percent” for “75 percent”.
Subsec. (a)(2). Pub. L. 114–324, § 9(a)(2)(B), substituted “Fifteen percent” for “Twenty-five percent”.
Subsec. (a)(3). Pub. L. 114–324, § 9(a)(2)(C), substituted “1 percent” for “0.6 percent”.
2002—Subsec. (a)(2). Pub. L. 107–273 substituted “for competitive awards to States and units of local government. In making awards under this subchapter, the Attorney General shall consider the average annual number of part 1 violent crimes reported by each State to the Federal Bureau of Investigation for the 3 most recent calendar years for which data is available and consider the existing resources and current needs of the potential grant recipient” for “to States with above average rates of part 1 violent crimes based on the average annual number of part 1 violent crimes reported by such State to the Federal Bureau of Investigation for the 3 most recent calendar years for which such data is available”.



§ 10564. Use of grants(a) In generalA State or unit of local government that receives a grant under this subchapter shall use the grant to do any one or more of the following:(1) To carry out all or a substantial part of a program intended to improve the quality and timeliness of forensic science or medical examiner services in the State, including such services provided by the laboratories operated by the State and those operated by units of local government within the State.

(2) To eliminate a backlog in the analysis of forensic science evidence, including firearms examination, latent prints, impression evidence, toxicology, digital evidence, fire evidence, controlled substances, forensic pathology, questionable documents, and trace evidence.

(3) To train, assist, and employ forensic laboratory personnel and medicolegal death investigators, as needed, to eliminate such a backlog.

(4) To address emerging forensic science issues (such as statistics, contextual bias, and uncertainty of measurement) and emerging forensic science technology (such as high throughput automation, statistical software, and new types of instrumentation).

(5) To educate and train forensic pathologists.

(6) To fund medicolegal death investigation systems to facilitate accreditation of medical examiner and coroner offices and certification of medicolegal death investigators.


(b) Permitted categories of fundingSubject to subsections (c) and (d), a grant awarded for the purpose set forth in subsection (a)(1)—(1) may only be used for program expenses relating to facilities, personnel, computerization, equipment, supplies, accreditation and certification, education, and training; and

(2) may not be used for any general law enforcement or nonforensic investigatory function.


(c) Facilities costs(1) States receiving minimum grant amountWith respect to a State that receives a grant under this subchapter (including grants received by units of local government within a State) in an amount that does not exceed 0.6 percent of the total amount made available to carry out this subchapter for a fiscal year, not more than 80 percent of the total amount of the grant may be used for the costs of any new facility constructed as part of a program described in subsection (a).


(2) Other StatesWith respect to a State that receives a grant under this subchapter in an amount that exceeds 0.6 percent of the total amount made available to carry out this subchapter for a fiscal year—(A) not more than 80 percent of the amount of the grant up to that 0.6 percent may be used for the costs of any new facility constructed as part of a program described in subsection (a); and

(B) not more than 40 percent of the amount of the grant in excess of that 0.6 percent may be used for the costs of any new facility constructed as part of a program described in subsection (a).



(d) Administrative costsNot more than 10 percent of the total amount of a grant awarded under this subchapter may be used for administrative expenses.


(e) Backlog definedFor purposes of this section, a backlog in the analysis of forensic science evidence exists if such evidence—(1) has been stored in a laboratory, medical examiner’s office, coroner’s office, law enforcement storage facility, or medical facility; and

(2) has not been subjected to all appropriate forensic testing because of a lack of resources or personnel.


(Pub. L. 90–351, title I, § 2804, as added Pub. L. 106–561, § 2(c)(1), Dec. 21, 2000, 114 Stat. 2789; amended Pub. L. 107–273, div. B, title V, § 5001(b)(4), Nov. 2, 2002, 116 Stat. 1814; Pub. L. 108–405, title III, § 311(a), Oct. 30, 2004, 118 Stat. 2276; Pub. L. 114–324, § 9(a)(3), Dec. 16, 2016, 130 Stat. 1955.)

Editorial Notes
Codification
Section was formerly classified to section 3797m of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2016—Subsec. (a)(2). Pub. L. 114–324, § 9(a)(3)(A), inserted “impression evidence,” after “latent prints,” and “digital evidence, fire evidence,” after “toxicology,”.
Subsec. (a)(3). Pub. L. 114–324, § 9(a)(3)(B), inserted “and medicolegal death investigators” after “laboratory personnel”.
Subsec. (a)(4) to (6). Pub. L. 114–324, § 9(a)(3)(C), added pars. (4) to (6).
2004—Subsec. (a). Pub. L. 108–405, § 311(a)(1), substituted “shall use the grant to do any one or more of the following:
“(1) To carry out”
for “shall use the grant to carry out” and added pars. (2) and (3).
Subsec. (b). Pub. L. 108–405, § 311(a)(2), substituted “for the purpose set forth in subsection (a)(1)” for “under this subchapter” in introductory provisions.
Subsec. (e). Pub. L. 108–405, § 311(a)(3), added subsec. (e).
2002—Subsec. (a). Pub. L. 107–273, § 5001(b)(4)(A), inserted “or unit of local government” after “A State”.
Subsec. (c)(1). Pub. L. 107–273, § 5001(b)(4)(B), inserted “(including grants received by units of local government within a State)” after “under this subchapter”.



§ 10565. Administrative provisions(a) RegulationsThe Attorney General may promulgate such guidelines, regulations, and procedures as may be necessary to carry out this subchapter, including guidelines, regulations, and procedures relating to the submission and review of applications for grants under section 10562 of this title.


(b) Expenditure records(1) RecordsEach State, or unit of local government within the State, that receives a grant under this subchapter shall maintain such records as the Attorney General may require to facilitate an effective audit relating to the receipt of the grant, or the use of the grant amount.


(2) AccessThe Attorney General and the Comptroller General of the United States, or a designee thereof, shall have access, for the purpose of audit and examination, to any book, document, or record of a State, or unit of local government within the State, that receives a grant under this subchapter, if, in the determination of the Attorney General, Comptroller General, or designee thereof, the book, document, or record is related to the receipt of the grant, or the use of the grant amount.



(Pub. L. 90–351, title I, § 2805, as added Pub. L. 106–561, § 2(c)(1), Dec. 21, 2000, 114 Stat. 2790.)

Editorial Notes
Codification
Section was formerly classified to section 3797n of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10566. Reports(a) Reports to Attorney GeneralFor each fiscal year for which a grant is awarded under this subchapter, each State or unit of local government that receives such a grant shall submit to the Attorney General a report, at such time and in such manner as the Attorney General may reasonably require, which report shall include—(1) a summary and assessment of the program carried out with the grant, which shall include a comparison of pre-grant and post-grant forensic science capabilities;

(2) the average number of days between submission of a sample to a forensic science laboratory or forensic science laboratory system in that State operated by the State or by a unit of local government and the delivery of test results to the requesting office or agency;

(3) an identification of the number and type of cases currently accepted by the laboratory;

(4) the progress of any unaccredited forensic science service provider receiving grant funds toward obtaining accreditation; and

(5) such other information as the Attorney General may require.


(b) Reports to CongressNot later than 90 days after the last day of each fiscal year for which 1 or more grants are awarded under this subchapter, the Attorney General shall submit to the Speaker of the House of Representatives and the President pro tempore of the Senate, a report, which shall include—(1) the aggregate amount of grants awarded under this subchapter for that fiscal year; and

(2) a summary of the information provided under subsection (a).


(Pub. L. 90–351, title I, § 2806, as added Pub. L. 106–561, § 2(c)(1), Dec. 21, 2000, 114 Stat. 2790; amended Pub. L. 107–273, div. B, title V, § 5001(b)(5), Nov. 2, 2002, 116 Stat. 1814; Pub. L. 114–324, § 9(a)(4), Dec. 16, 2016, 130 Stat. 1955.)

Editorial Notes
Codification
Section was formerly classified to section 3797o of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2016—Subsec. (a)(4), (5). Pub. L. 114–324 added par. (4) and redesignated former par. (4) as (5).
2002—Subsec. (a). Pub. L. 107–273, § 5001(b)(5)(A), inserted “or unit of local government” after “each State” in introductory provisions.
Subsec. (a)(1). Pub. L. 107–273, § 5001(b)(5)(B), inserted “, which shall include a comparison of pre-grant and post-grant forensic science capabilities” before semicolon at end.
Subsec. (a)(3), (4). Pub. L. 107–273, § 5001(b)(5)(C)–(E), added par. (3) and redesignated former par. (3) as (4).




SUBCHAPTER XXVIII—MENTAL HEALTH AND DRUG TREATMENT ALTERNATIVES TO INCARCERATION PROGRAMS

Editorial Notes
Codification
Pub. L. 114–255, div. B, title XIV, § 14013, Dec. 13, 2016, 130 Stat. 1298, substituted “MENTAL HEALTH AND DRUG TREATMENT ALTERNATIVES TO INCARCERATION PROGRAMS” for “PROSECUTION DRUG TREATMENT ALTERNATIVE TO PRISON PROGRAM” in subchapter heading.


§ 10581. Repealed. Pub. L. 115–391, title V, § 504(g)(2), Dec. 21, 2018, 132 Stat. 5234

Section, Pub. L. 90–351, title I, § 2901, as added Pub. L. 114–255, div. B, title XIV, § 14013, Dec. 13, 2016, 130 Stat. 1298, related to mental health and drug treatment alternatives to incarceration programs.


Section was formerly classified to section 3797q of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.


A prior section 2901 of title I of Pub. L. 90–351, as added Pub. L. 110–199, title I, § 112(a), Apr. 9, 2008, 122 Stat. 672, authorized the Attorney General to make grants for qualified drug treatment programs as alternatives to imprisonment, prior to repeal by Pub. L. 114–255, div. B, title XIV, § 14013, Dec. 13, 2016, 130 Stat. 1298.




SUBCHAPTER XXIX—GRANTS FOR FAMILY-BASED SUBSTANCE ABUSE TREATMENT
§ 10591. Grants authorized
The Attorney General may make grants to States, units of local government, territories, nonprofit organizations, and Indian Tribes to—(1) develop, implement, and expand comprehensive and clinically-appropriate family-based substance abuse treatment programs as alternatives to incarceration for nonviolent parent drug offenders; and

(2) to 11 So in original. The word “to” probably should not appear. provide prison-based family treatment programs for incarcerated parents of minor children or pregnant women.

(Pub. L. 90–351, title I, § 2921, as added Pub. L. 110–199, title I, § 113, Apr. 9, 2008, 122 Stat. 674; amended Pub. L. 114–198, title II, § 201(c)(1), July 22, 2016, 130 Stat. 714; Pub. L. 115–391, title V, § 502(b)(1), Dec. 21, 2018, 132 Stat. 5228.)

Editorial Notes
Codification
Section was formerly classified to section 3797s of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Par. (1). Pub. L. 115–391 inserted “nonprofit organizations,” before “and Indian” in introductory provisions.
2016—Par. (2). Pub. L. 114–198 inserted before period at end “or pregnant women”.

Statutory Notes and Related Subsidiaries
Construction of 2008 AmendmentFor construction of amendments by Pub. L. 110–199 and requirements for grants made under such amendments, see section 60504 of this title.



§ 10592. Use of grant funds
Grants made to an entity under section 10591 of this title for a program described in such section may be used for—(1) the development, implementation, and expansion of prison-based family treatment programs in correctional facilities for incarcerated parents with minor children (except for any such parent who there is reasonable evidence to believe engaged in domestic violence or child abuse);

(2) the development, implementation, and expansion of residential substance abuse treatment;

(3) coordination between appropriate correctional facility representatives and the appropriate governmental agencies;

(4) payments to public and nonprofit private entities to provide substance abuse treatment to nonviolent parent drug offenders participating in that program; and

(5) salaries, personnel costs, facility costs, and other costs directly related to the operation of that program.

(Pub. L. 90–351, title I, § 2922, as added Pub. L. 110–199, title I, § 113, Apr. 9, 2008, 122 Stat. 675.)

Editorial Notes
Codification
Section was formerly classified to section 3797s–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Construction of 2008 AmendmentFor construction of amendments by Pub. L. 110–199 and requirements for grants made under such amendments, see section 60504 of this title.



§ 10593. Program requirements(a) In generalA program for which a grant is made under section 10591(1) of this title shall comply with the following requirements:(1) The program shall ensure that all providers of substance abuse treatment are approved by the State or Indian Tribe and are licensed, if necessary, to provide medical and other health services.

(2) The program shall ensure appropriate coordination and consultation with the Single State Authority for Substance Abuse of the State (as that term is defined in section 60521(e) of this title).

(3) The program shall consist of clinically-appropriate, comprehensive, and long-term family treatment, including the treatment of the nonviolent parent drug offender, the child of such offender, and any other appropriate member of the family of the offender.

(4) The program shall be provided in a residential setting that is not a hospital setting or an intensive outpatient setting.

(5) The program shall provide that if a nonviolent parent drug offender who participates in that program does not successfully complete the program the offender shall serve an appropriate sentence of imprisonment with respect to the underlying crime involved.

(6) The program shall ensure that a determination is made as to whether a nonviolent drug offender has completed the substance abuse treatment program.

(7) The program shall include the implementation of a system of graduated sanctions (including incentives) that are applied based on the accountability of the nonviolent parent drug offender involved throughout the course of that program to encourage compliance with that program.

(8) The program shall develop and implement a reentry plan for each participant.


(b) Prison-based programsA program for which a grant is made under section 10591(2) of this title shall comply with the following requirements:(1) The program shall integrate techniques to assess the strengths and needs of immediate and extended family of the incarcerated parent to support a treatment plan of the incarcerated parent.

(2) The program shall ensure that each participant in that program has access to consistent and uninterrupted care if transferred to a different correctional facility within the State or other relevant entity.

(3) The program shall be located in an area separate from the general population of the prison.


(c) Priority considerationsThe Attorney General shall give priority consideration to grant applications for grants under section 10591 of this title that are submitted by a nonprofit organization that demonstrates a relationship with State and local criminal justice agencies, including—(1) within the judiciary and prosecutorial agencies; or

(2) with the local corrections agencies, which shall be documented by a written agreement that details the terms of access to facilities and participants and provides information on the history of the organization of working with correctional populations.


(Pub. L. 90–351, title I, § 2923, as added Pub. L. 110–199, title I, § 113, Apr. 9, 2008, 122 Stat. 675; amended Pub. L. 115–391, title V, § 502(b)(2), Dec. 21, 2018, 132 Stat. 5228.)

Editorial Notes
Codification
Section was formerly classified to section 3797s–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (c). Pub. L. 115–391 added subsec. (c).

Statutory Notes and Related Subsidiaries
Construction of 2008 AmendmentFor construction of amendments by Pub. L. 110–199 and requirements for grants made under such amendments, see section 60504 of this title.



§ 10594. Applications(a) In generalAn entity described in section 10591 of this title desiring a grant under this subchapter shall submit to the Attorney General an application in such form and manner and at such time as the Attorney General requires.


(b) ContentsAn application under subsection (a) shall include a description of the methods and measurements the applicant will use for purposes of evaluating the program involved.


(Pub. L. 90–351, title I, § 2924, as added Pub. L. 110–199, title I, § 113, Apr. 9, 2008, 122 Stat. 676.)

Editorial Notes
Codification
Section was formerly classified to section 3797s–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Construction of 2008 AmendmentFor construction of amendments by Pub. L. 110–199 and requirements for grants made under such amendments, see section 60504 of this title.



§ 10595. Reports
An entity that receives a grant under this subchapter during a fiscal year shall submit to the Attorney General, not later than a date specified by the Attorney General, a report that describes and evaluates the effectiveness of that program during such fiscal year that—(1) is based on evidence-based data; and

(2) uses the methods and measurements described in the application of that entity for purposes of evaluating that program.

(Pub. L. 90–351, title I, § 2925, as added Pub. L. 110–199, title I, § 113, Apr. 9, 2008, 122 Stat. 676.)

Editorial Notes
Codification
Section was formerly classified to section 3797s–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Construction of 2008 AmendmentFor construction of amendments by Pub. L. 110–199 and requirements for grants made under such amendments, see section 60504 of this title.



§ 10595a. Authorization of appropriations(a) In generalThere are authorized to be appropriated to carry out this subchapter $10,000,000 for each of fiscal years 2019 through 2023.


(b) Use of amountsOf the amount made available to carry out this subchapter in any fiscal year, not less than 5 percent shall be used for grants to Indian Tribes.


(Pub. L. 90–351, title I, § 2926, as added Pub. L. 110–199, title I, § 113, Apr. 9, 2008, 122 Stat. 676; amended Pub. L. 115–391, title V, § 502(b)(3), Dec. 21, 2018, 132 Stat. 5228.)

Editorial Notes
Codification
Section was formerly classified to section 3797s–5 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (a). Pub. L. 115–391 added subsec. (a) and struck out former subsec. (a). Prior to amendment, text read as follows: “There are authorized to be appropriated to carry out this subchapter $10,000,000 for each of fiscal years 2009 and 2010.”

Statutory Notes and Related Subsidiaries
Construction of 2008 AmendmentFor construction of amendments by Pub. L. 110–199 and requirements for grants made under such amendments, see section 60504 of this title.



§ 10596. Definitions
In this subchapter:(1) Nonviolent parent drug offenderThe term “nonviolent parent drug offender” means an offender who is—(A) pregnant or a parent of an individual under 18 years of age; and

(B) convicted of a drug (or drug-related) felony that is a nonviolent offense.


(2) Nonviolent offenseThe term “nonviolent offense” means an offense that—(A) does not have as an element the use, attempted use, or threatened use of physical force against the person or property of another; or

(B) is not a felony that by its nature involves a substantial risk that physical force against the person or property of another may be used in the course of committing the offense.


(3) Prison-based family treatment programThe term “prison-based family treatment program” means a program for incarcerated parents or pregnant women in a correctional facility that provides a comprehensive response to offender needs, including substance abuse treatment, child early intervention services, family counseling, legal services, medical care, mental health services, nursery and preschool, parenting skills training, pediatric care, physical therapy, prenatal care, sexual abuse therapy, relapse prevention, transportation, and vocational or GED training.


(Pub. L. 90–351, title I, § 2927, as added Pub. L. 110–199, title I, § 113, Apr. 9, 2008, 122 Stat. 676; amended Pub. L. 114–198, title II, § 201(c)(2), July 22, 2016, 130 Stat. 714; Pub. L. 114–255, div. B, title XIV, § 14028(b), Dec. 13, 2016, 130 Stat. 1312.)

Editorial Notes
Codification
Section was formerly classified to section 3797s–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2016—Par. (1)(A). Pub. L. 114–198, § 201(c)(2)(A), inserted “pregnant or” before “a parent”.
Par. (2). Pub. L. 114–255 substituted “means an offense that—” and subpars. (A) and (B) for “has the meaning given that term in section 3797aa(a) of this title.”
Par. (3). Pub. L. 114–198, § 201(c)(2)(B), inserted “or pregnant women” after “incarcerated parents”.

Statutory Notes and Related Subsidiaries
Construction of 2008 AmendmentFor construction of amendments by Pub. L. 110–199 and requirements for grants made under such amendments, see section 60504 of this title.




SUBCHAPTER XXX—DRUG COURTS

Editorial Notes
Codification
Pub. L. 107–273, div. B, title II, § 2301(a), Nov. 2, 2002, 116 Stat. 1794, which directed that part EE (this subchapter) be inserted after part DD of title I of Pub. L. 90–351, was executed by adding part EE to title I of Pub. L. 90–351 to reflect the probable intent of Congress, notwithstanding that title I of Pub. L. 90–351 did not contain a part DD.


§ 10611. Grant authority(a) In generalThe Attorney General may make grants to States, State courts, local courts, units of local government, and Indian tribal governments, acting directly or through agreements with other public or private entities, for adult drug courts, juvenile drug courts, family drug courts, and tribal drug courts that involve—(1) continuing judicial supervision over offenders, and other individuals under the jurisdiction of the court, with substance abuse problems, including co-occurring substance abuse and mental health problems, who are not violent offenders;

(2) coordination with the appropriate State or local prosecutor; and

(3) the integrated administration of other sanctions and services, which shall include—(A) mandatory periodic testing for the use of controlled substances or other addictive substances during any period of supervised release or probation for each participant;

(B) substance abuse treatment for each participant;

(C) diversion, probation, or other supervised release involving the possibility of prosecution, confinement, or incarceration based on noncompliance with program requirements or failure to show satisfactory progress;

(D) offender management, and aftercare services such as relapse prevention, health care, education, vocational training, job placement, housing placement, and child care or other family support services for each participant who requires such services;

(E) payment, in whole or part, by the offender of treatment costs, to the extent practicable, such as costs for urinalysis or counseling; and

(F) payment, in whole or part, by the offender of restitution, to the extent practicable, to either a victim of the offender’s offense or to a restitution or similar victim support fund.



(b) LimitationEconomic sanctions imposed on an offender pursuant to this section shall not be at a level that would interfere with the offender’s rehabilitation.


(c) Mandatory drug testing and mandatory sanctions(1) Mandatory testingGrant amounts under this subchapter may be used for a drug court only if the drug court has mandatory periodic testing as described in subsection (a)(3)(A). The Attorney General shall, by prescribing guidelines or regulations, specify standards for the timing and manner of complying with such requirements. The standards—(A) shall ensure that—(i) each participant is tested for every controlled substance that the participant has been known to abuse, and for any other controlled substance the Attorney General or the court may require; and

(ii) the testing is accurate and practicable; and


(B) may require approval of the drug testing regime to ensure that adequate testing occurs.


(2) Mandatory sanctionsThe Attorney General shall, by prescribing guidelines or regulations, specify that grant amounts under this subchapter may be used for a drug court only if the drug court imposes graduated sanctions that increase punitive measures, therapeutic measures, or both whenever a participant fails a drug test. Such sanctions and measures may include, but are not limited to, one or more of the following:(A) Incarceration.

(B) Detoxification treatment.

(C) Residential treatment.

(D) Increased time in program.

(E) Termination from the program.

(F) Increased drug screening requirements.

(G) Increased court appearances.

(H) Increased counseling.

(I) Increased supervision.

(J) Electronic monitoring.

(K) In-home restriction.

(L) Community service.

(M) Family counseling.

(N) Anger management classes.



(Pub. L. 90–351, title I, § 2951, as added Pub. L. 107–273, div. B, title II, § 2301(a), Nov. 2, 2002, 116 Stat. 1794; amended Pub. L. 109–162, title XI, § 1143, Jan. 5, 2006, 119 Stat. 3111; Pub. L. 109–177, title VII, § 751, Mar. 9, 2006, 120 Stat. 273; Pub. L. 114–255, div. B, title XIV, § 14007(1), Dec. 13, 2016, 130 Stat. 1296.)

Editorial Notes
Codification
Section was formerly classified to section 3797u of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2016—Subsec. (a)(1). Pub. L. 114–255 inserted “, including co-occurring substance abuse and mental health problems,” after “abuse problems”.
2006—Subsec. (a)(1). Pub. L. 109–162 substituted “offenders, and other individuals under the jurisdiction of the court, with substance abuse problems” for “offenders with substance abuse problems”.
Subsec. (c). Pub. L. 109–177 added subsec. (c).



§ 10612. Prohibition of participation by violent offenders
The Attorney General shall—(1) issue regulations or guidelines to ensure that the programs authorized in this subchapter do not permit participation by violent offenders; and

(2) immediately suspend funding for any grant under this subchapter, pending compliance, if the Attorney General finds that violent offenders are participating in any program funded under this subchapter.

(Pub. L. 90–351, title I, § 2952, as added Pub. L. 107–273, div. B, title II, § 2301(a), Nov. 2, 2002, 116 Stat. 1795.)

Editorial Notes
Codification
Section was formerly classified to section 3797u–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
RegulationsPub. L. 110–199, title I, § 103(c), Apr. 9, 2008, 122 Stat. 668, provided that: “Not later than 90 days after the date of the enactment of this Act [Apr. 9, 2008], the Secretary [probably should be “the Attorney General”] shall revise any regulations or guidelines described in section 2952 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797u–1) [now 34 U.S.C. 10612] in accordance with the amendments made by subsection (a) [amending section 10613 of this title]. Such regulations shall specify that grant amounts under part EE of such Act [34 U.S.C. 10611 et seq.] shall be reduced for any drug court that does not adopt the definition of ‘violent offender’ under such part, as amended by subsection (a) of this section, within 3 years after such date of enactment.”




§ 10613. Definition(a) In generalExcept as provided in subsection (b), in this subchapter, the term “violent offender” means a person who—(1) is charged with or convicted of an offense that is punishable by a term of imprisonment exceeding one year, during the course of which offense or conduct—(A) the person carried, possessed, or used a firearm or dangerous weapon;

(B) there occurred the death of or serious bodily injury to any person; or

(C) there occurred the use of force against the person of another, without regard to whether any of the circumstances described in subparagraph (A) or (B) is an element of the offense or conduct of which or for which the person is charged or convicted; or


(2) has 1 or more prior convictions for a felony crime of violence involving the use or attempted use of force against a person with the intent to cause death or serious bodily harm.


(b) Definition for purposes of juvenile drug courtsFor purposes of juvenile drug courts, the term “violent offender” means a juvenile who has been convicted of, or adjudicated delinquent for, a felony-level offense that—(1) has as an element, the use, attempted use, or threatened use of physical force against the person or property of another, or the possession or use of a firearm; or

(2) by its nature, involves a substantial risk that physical force against the person or property of another may be used in the course of committing the offense.


(Pub. L. 90–351, title I, § 2953, as added Pub. L. 107–273, div. B, title II, § 2301(a), Nov. 2, 2002, 116 Stat. 1795; amended Pub. L. 109–162, title XI, § 1141, Jan. 5, 2006, 119 Stat. 3110; Pub. L. 110–199, title I, § 103(a), Apr. 9, 2008, 122 Stat. 668.)

Editorial Notes
Codification
Section was formerly classified to section 3797u–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2008—Subsec. (a)(1). Pub. L. 110–199 inserted “that is punishable by a term of imprisonment exceeding one year” after “convicted of an offense” in introductory provisions.
2006—Subsec. (b). Pub. L. 109–162 substituted “a felony-level offense that” for “an offense that” in introductory provisions.

Statutory Notes and Related Subsidiaries
Construction of 2008 AmendmentFor construction of amendments and provisions set out as a note below by Pub. L. 110–199 and requirements for grants made under such amendments and note, see section 60504 of this title.

Period for CompliancePub. L. 110–199, title I, § 103(b), Apr. 9, 2008, 122 Stat. 668, provided that: “Notwithstanding section 2952(2) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797u–1(2)) [now 34 U.S.C. 10612(2)], each grantee under part EE of such Act [34 U.S.C. 10611 et seq.] shall have not more than 3 years from the date of the enactment of this Act [Apr. 9, 2008] to adopt the definition of ‘violent offender’ under such part, as amended by subsection (a) of this section [amending this section].”




§ 10614. Administration(a) ConsultationThe Attorney General shall consult with the Secretary of Health and Human Services and any other appropriate officials in carrying out this subchapter.


(b) Use of componentsThe Attorney General may utilize any component or components of the Department of Justice in carrying out this subchapter.


(c) Regulatory authorityThe Attorney General may issue regulations and guidelines necessary to carry out this subchapter.


(d) ApplicationsIn addition to any other requirements that may be specified by the Attorney General, an application for a grant under this subchapter shall—(1) include a long-term strategy and detailed implementation plan that shall provide for the consultation and coordination with appropriate State and local prosecutors, particularly when program participants fail to comply with program requirements;

(2) explain the applicant’s inability to fund the program adequately without Federal assistance;

(3) certify that the Federal support provided will be used to supplement, and not supplant, State, Indian tribal, and local sources of funding that would otherwise be available;

(4) identify related governmental or community initiatives which complement or will be coordinated with the proposal;

(5) certify that there has been appropriate consultation with all affected agencies and that there will be appropriate coordination with all affected agencies in the implementation of the program;

(6) certify that participating offenders will be supervised by 1 or more designated judges with responsibility for the drug court program;

(7) specify plans for obtaining necessary support and continuing the proposed program following the conclusion of Federal support; and

(8) describe the methodology that will be used in evaluating the program.


(Pub. L. 90–351, title I, § 2954, as added Pub. L. 107–273, div. B, title II, § 2301(a), Nov. 2, 2002, 116 Stat. 1796.)

Editorial Notes
Codification
Section was formerly classified to section 3797u–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10615. Applications
To request funds under this subchapter, the chief executive or the chief justice of a State or the chief executive or judge of a unit of local government or Indian tribal government, or the chief judge of a State court or the judge of a local court or Indian tribal court shall submit an application to the Attorney General in such form and containing such information as the Attorney General may reasonably require.
(Pub. L. 90–351, title I, § 2955, as added Pub. L. 107–273, div. B, title II, § 2301(a), Nov. 2, 2002, 116 Stat. 1797.)

Editorial Notes
Codification
Section was formerly classified to section 3797u–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10616. Federal share(a) In generalThe Federal share of a grant made under this subchapter may not exceed 75 percent of the total costs of the program described in the application submitted under section 10615 of this title for the fiscal year for which the program receives assistance under this subchapter, unless the Attorney General waives, wholly or in part, the requirement of a matching contribution under this section.


(b) In-kind contributionsIn-kind contributions may constitute a portion of the non-Federal share of a grant.


(Pub. L. 90–351, title I, § 2956, as added Pub. L. 107–273, div. B, title II, § 2301(a), Nov. 2, 2002, 116 Stat. 1797.)

Editorial Notes
Codification
Section was formerly classified to section 3797u–5 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10617. Distribution and allocation(a) Geographic distributionThe Attorney General shall ensure that, to the extent practicable, an equitable geographic distribution of grant awards is made.


(b) Technical assistance and trainingUnless one or more applications submitted by any State or unit of local government within such State (other than an Indian tribe) for a grant under this subchapter has been funded in any fiscal year, such State, together with eligible applicants within such State, shall be provided targeted technical assistance and training by the Bureau of Justice Assistance to assist such State and such eligible applicants to successfully compete for future funding under this subchapter, and to strengthen existing State drug court systems. In providing such technical assistance and training, the Bureau of Justice Assistance shall consider and respond to the unique needs of rural States, rural areas and rural communities.


(Pub. L. 90–351, title I, § 2957, as added Pub. L. 107–273, div. B, title II, § 2301(a), Nov. 2, 2002, 116 Stat. 1797; amended Pub. L. 109–162, title XI, § 1142(a), Jan. 5, 2006, 119 Stat. 3110; Pub. L. 109–271, § 8(l), Aug. 12, 2006, 120 Stat. 767.)

Editorial Notes
Codification
Section was formerly classified to section 3797u–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2006—Subsec. (b). Pub. L. 109–271 substituted “Bureau of Justice Assistance” for “Community Capacity Development Office” in two places.
Pub. L. 109–162 added subsec. (b) and struck out heading and text of former subsec. (b). Text read as follows: “Unless all eligible applications submitted by any State or unit of local government within such State for a grant under this subchapter have been funded, such State, together with grantees within the State (other than Indian tribes), shall be allocated in each fiscal year under this subchapter not less than 0.50 percent of the total amount appropriated in the fiscal year for grants pursuant to this subchapter.”



§ 10618. Report
A State, Indian tribal government, or unit of local government that receives funds under this subchapter during a fiscal year shall submit to the Attorney General a description and an evaluation report on a date specified by the Attorney General regarding the effectiveness of this subchapter.
(Pub. L. 90–351, title I, § 2958, as added Pub. L. 107–273, div. B, title II, § 2301(a), Nov. 2, 2002, 116 Stat. 1797.)

Editorial Notes
Codification
Section was formerly classified to section 3797u–7 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10619. Technical assistance, training, and evaluation(a) Technical assistance and trainingThe Attorney General may provide technical assistance and training in furtherance of the purposes of this subchapter, including training for drug court personnel and officials on identifying and addressing co-occurring substance abuse and mental health problems.


(b) EvaluationsIn addition to any evaluation requirements that may be prescribed for grantees (including uniform data collection standards and reporting requirements), the Attorney General shall carry out or make arrangements for evaluations of programs that receive support under this subchapter.


(c) AdministrationThe technical assistance, training, and evaluations authorized by this section may be carried out directly by the Attorney General, in collaboration with the Secretary of Health and Human Services, or through grants, contracts, or other cooperative arrangements with other entities.


(Pub. L. 90–351, title I, § 2959, as added Pub. L. 107–273, div. B, title II, § 2301(a), Nov. 2, 2002, 116 Stat. 1797; amended Pub. L. 114–255, div. B, title XIV, § 14007(2), Dec. 13, 2016, 130 Stat. 1296.)

Editorial Notes
Codification
Section was formerly classified to section 3797u–8 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2016—Subsec. (a). Pub. L. 114–255 inserted before period at end “, including training for drug court personnel and officials on identifying and addressing co-occurring substance abuse and mental health problems”.




SUBCHAPTER XXXI—OFFENDER REENTRY AND COMMUNITY SAFETY
§ 10631. Adult and juvenile offender State and local reentry demonstration projects(a) Grant authorizationThe Attorney General shall make grants to States, local governments, territories, or Indian tribes, or any combination thereof (in this section referred to as an “eligible entity”), in partnership with interested persons (including Federal corrections and supervision agencies), service providers, and nonprofit organizations for the purpose of strategic planning and implementation of adult and juvenile offender reentry projects.


(b) Adult offender reentry demonstration projectsFunds for adult offender demonstration projects may be expended for—(1) providing offenders in prisons, jails, or juvenile facilities with educational, literacy, vocational, and job placement services to facilitate re-entry into the community;

(2) providing substance abuse treatment and services (including providing a full continuum of substance abuse treatment services that encompasses outpatient and comprehensive residential services and recovery);

(3) providing coordinated supervision and comprehensive services for offenders upon release from prison, jail, or a juvenile facility, including housing and mental and physical health care to facilitate re-entry into the community, or reentry courts, and which, to the extent applicable, are provided by community-based entities (including coordinated reentry veteran-specific services for eligible veterans);

(4) providing programs that—(A) encourage offenders to develop safe, healthy, and responsible family relationships and parent-child relationships; and

(B) involve the entire family unit in comprehensive reentry services (as appropriate to the safety, security, and well-being of the family and child);


(5) encouraging the involvement of prison, jail, or juvenile facility mentors in the reentry process and enabling those mentors to remain in contact with offenders while in custody and after reentry into the community;

(6) providing victim-appropriate services, encouraging the timely and complete payment of restitution and fines by offenders to victims, and providing services such as security and counseling to victims upon release of offenders;

(7) protecting communities against dangerous offenders by using validated assessment tools to assess the risk factors of returning inmates and developing or adopting procedures to ensure that dangerous felons are not released from prison prematurely; and

(8) promoting employment opportunities consistent with the Transitional Jobs strategy (as defined in section 60502 of this title).


(c) Juvenile offender reentry demonstration projectsFunds for the juvenile offender reentry demonstration projects may be expended for any activity described in subsection (b).


(d) Combined grant application; priority consideration(1) In generalThe Attorney General shall develop a procedure to allow applicants to submit a single application for a planning grant under subsection (e) and an implementation grant under subsection (f).


(2) Priority considerationThe Attorney General shall give priority consideration to grant applications under subsections (e) and (f) that include a commitment by the applicant to partner with a local evaluator to identify and analyze data that will—(A) enable the grantee to target the intended offender population; and

(B) serve as a baseline for purposes of the evaluation.



(e) Planning grants(1) In generalExcept as provided in paragraph (3), the Attorney General may make a grant to an eligible entity of not more than $75,000 to develop a strategic, collaborative plan for an adult or juvenile offender reentry demonstration project as described in subsection (h) that includes—(A) a budget and a budget justification;

(B) a description of the outcome measures that will be used to measure the effectiveness of the program in promoting public safety and public health;

(C) the activities proposed;

(D) a schedule for completion of the activities described in subparagraph (C); and

(E) a description of the personnel necessary to complete the activities described in subparagraph (C).


(2) Maximum total grants and geographic diversity(A) Maximum amountThe Attorney General may not make initial planning grants and implementation grants to 1 eligible entity in a total amount that is more than a $1,000,000.


(B) Geographic diversityThe Attorney General shall make every effort to ensure equitable geographic distribution of grants under this section and take into consideration the needs of underserved populations, including rural and tribal communities.



(3) Period of grantA planning grant made under this subsection shall be for a period of not longer than 1 year, beginning on the first day of the month in which the planning grant is made.



(f) Implementation grants(1) ApplicationsAn eligible entity desiring an implementation grant under this subsection shall submit to the Attorney General an application that—(A) contains a reentry strategic plan as described in subsection (h), which describes the long-term strategy and incorporates a detailed implementation schedule, including the plans of the applicant to fund the program after Federal funding is discontinued;

(B) identifies the local government role and the role of governmental agencies and nonprofit organizations that will be coordinated by, and that will collaborate on, the offender reentry strategy of the applicant, and certifies the involvement of such agencies and organizations;

(C) describes the evidence-based methodology and outcome measures that will be used to evaluate the program funded with a grant under this subsection, and specifically explains how such measurements will provide valid measures of the impact of that program; and

(D) describes how the project could be broadly replicated if demonstrated to be effective.


(2) RequirementsThe Attorney General may make a grant to an applicant under this subsection only if the application—(A) reflects explicit support of the chief executive officer, or their designee, of the State, unit of local government, territory, or Indian tribe applying for a grant under this subsection;

(B) provides discussion of the role of Federal corrections, State corrections departments, community corrections agencies, juvenile justice systems, and tribal or local jail systems in ensuring successful reentry of offenders into their communities;

(C) provides evidence of collaboration with State, local, or tribal government agencies overseeing health, housing, child welfare, education, substance abuse, victims services, and employment services, and with local law enforcement agencies;

(D) provides a plan for analysis of the statutory, regulatory, rules-based, and practice-based hurdles to reintegration of offenders into the community;

(E) includes the use of a State, local, territorial, or tribal task force, described in subsection (i), to carry out the activities funded under the grant;

(F) provides a plan for continued collaboration with a local evaluator as necessary to meeting the requirements under subsection (h); and

(G) demonstrates that the applicant participated in the planning grant process or engaged in comparable planning for the reentry project.


(3) Priority considerationsThe Attorney General shall give priority to grant applications under this subsection that best—(A) focus initiative on geographic areas with a disproportionate population of offenders released from prisons, jails, and juvenile facilities;

(B) include—(i) input from nonprofit organizations, in any case where relevant input is available and appropriate to the grant application;

(ii) consultation with crime victims and offenders who are released from prisons, jails, and juvenile facilities;

(iii) coordination with families of offenders;

(iv) input, where appropriate, from the juvenile justice coordinating council of the region;

(v) input, where appropriate, from the reentry coordinating council of the region; or

(vi) input, where appropriate, from other interested persons;


(C) demonstrate effective case assessment and management abilities in order to provide comprehensive and continuous reentry, including—(i) planning for prerelease transitional housing and community release that begins upon admission for juveniles and jail inmates, and, as appropriate, for prison inmates, depending on the length of the sentence;

(ii) establishing prerelease planning procedures to ensure that the eligibility of an offender for Federal, tribal, or State benefits upon release is established prior to release, subject to any limitations in law, and to ensure that offenders obtain all necessary referrals for reentry services, including assistance identifying and securing suitable housing; or

(iii) delivery of continuous and appropriate mental health services, drug treatment, medical care, job training and placement, educational services, vocational services, and any other service or support needed for reentry;


(D) review the process by which the applicant adjudicates violations of parole, probation, or supervision following release from prison, jail, or a juvenile facility, taking into account public safety and the use of graduated, community-based sanctions for minor and technical violations of parole, probation, or supervision (specifically those violations that are not otherwise, and independently, a violation of law);

(E) provide for an independent evaluation of reentry programs that include, to the maximum extent possible, random assignment and controlled studies to determine the effectiveness of such programs;

(F) target moderate and high-risk offenders for reentry programs through validated assessment tools; or

(G) target offenders with histories of homelessness, substance abuse, or mental illness, including a prerelease assessment of the housing status of the offender and behavioral health needs of the offender with clear coordination with mental health, substance abuse, and homelessness services systems to achieve stable and permanent housing outcomes with appropriate support service.


(4) Period of grantA grant made under this subsection shall be effective for a 2-year period—(A) beginning on the date on which the planning grant awarded under subsection (e) concludes; or

(B) in the case of an implementation grant awarded to an eligible entity that did not receive a planning grant, beginning on the date on which the implementation grant is awarded.



(g) Uses of grant funds(1) Federal share(A) In generalThe Federal share of a grant received under this section may not exceed 50 percent of the project funded under such grant.


(B) In-kind contributions(i) In generalSubject to clause (ii), the recipient of a grant under this section may meet the matching requirement under subparagraph (A) by making in-kind contributions of goods or services that are directly related to the purpose for which such grant was awarded.


(ii) Maximum percentageNot more than 50 percent of the amount provided by a recipient of a grant under this section to meet the matching requirement under subparagraph (A) may be provided through in-kind contributions under clause (i).




(2) Supplement not supplantFederal funds received under this section shall be used to supplement, not supplant, non-Federal funds that would otherwise be available for the activities funded under this section.



(h) Reentry strategic plan(1) In generalAs a condition of receiving financial assistance under subsection (f), each application shall develop a comprehensive reentry strategic plan that—(A) contains a plan to assess inmate reentry needs and measurable annual and 3-year performance outcomes;

(B) uses, to the maximum extent possible, randomly assigned and controlled studies, or rigorous quasi-experimental studies with matched comparison groups, to determine the effectiveness of the program funded with a grant under subsection (f); and

(C) includes as a goal of the plan to reduce the rate of recidivism for offenders released from prison, jail or a juvenile facility with funds made available under subsection (f).


(2) Local evaluatorA partnership with a local evaluator described in subsection (d)(2) shall require the local evaluator to use the baseline data and target population characteristics developed under a subsection (e) planning grant to derive a target goal for recidivism reduction during the 3-year period beginning on the date of implementation of the program.


(3) CoordinationIn developing a reentry plan under this subsection, an applicant shall coordinate with communities and stakeholders, including persons in the fields of public safety, juvenile and adult corrections, housing, health, education, substance abuse, children and families, victims services, employment, and business and members of nonprofit organizations that can provide reentry services.


(4) Measurements of progressEach reentry plan developed under this subsection shall measure the progress of the applicant toward increasing public safety by reducing rates of recidivism and enabling released offenders to transition successfully back into their communities.



(i) Reentry Task Force(1) In generalAs a condition of receiving financial assistance under subsection (f), each applicant shall establish or empower a Reentry Task Force, or other relevant convening authority, to—(A) examine ways to pool resources and funding streams to promote lower recidivism rates for returning offenders and minimize the harmful effects of offenders’ time in prison, jail, or a juvenile facility on families and communities of offenders by collecting data and best practices in offender reentry from demonstration grantees and other agencies and organizations; and

(B) provide the analysis described in subsection (f)(2)(D).


(2) MembershipThe task force or other authority under this subsection shall be comprised of—(A) relevant State, Tribal, territorial, or local leaders; and

(B) representatives of relevant—(i) agencies;

(ii) service providers;

(iii) nonprofit organizations; and

(iv) stakeholders.




(j) Strategic performance outcomes(1) In generalEach applicant for an implementation grant under subsection (f) shall identify in the reentry strategic plan developed under subsection (h), specific performance outcomes relating to the long-term goals of increasing public safety and reducing recidivism.


(2) Performance outcomesThe performance outcomes identified under paragraph (1) shall include, with respect to offenders released back into the community—(A) reduction in recidivism rates, which shall be reported in accordance with the measure selected by the Director of the Bureau of Justice Statistics under section 60541(d)(3)(B) 11 See References in Text note below. of this title;

(B) reduction in crime;

(C) increased employment and education opportunities;

(D) reduction in violations of conditions of supervised release;

(E) increased payment of child support, where appropriate;

(F) increased number of staff trained to administer reentry services;

(G) increased proportion of individuals served by the program among those eligible to receive services;

(H) increased number of individuals receiving risk screening needs assessment, and case planning services;

(I) increased enrollment in, and completion of treatment services, including substance abuse and mental health services among those assessed as needing such services;

(J) increased enrollment in and degrees earned from educational programs, including high school, GED, vocational training, and college education;

(K) increased number of individuals obtaining and retaining employment;

(L) increased number of individuals obtaining and maintaining housing;

(M) increased self-reports of successful community living, including stability of living situation and positive family relationships;

(N) reduction in drug and alcohol use; and

(O) reduction in recidivism rates for individuals receiving reentry services after release, as compared to either baseline recidivism rates in the jurisdiction of the grantee or recidivism rates of the control or comparison group.


(3) Other outcomesA grantee under this section may include in the reentry strategic plan developed under subsection (h) other performance outcomes that increase the success rates of offenders who transition from prison, jails, or juvenile facilities, including a cost-benefit analysis to determine the cost effectiveness of the reentry program.


(4) CoordinationA grantee under subsection (f) shall coordinate with communities and stakeholders about the selection of performance outcomes identified by the applicant, and shall consult with the Attorney General for assistance with data collection and measurement activities as provided for in the grant application materials.


(5) ReportEach grantee under subsection (f) shall submit to the Attorney General an annual report that—(A) identifies the progress of the grantee toward achieving its strategic performance outcomes; and

(B) describes other activities conducted by the grantee to increase the success rates of the reentry population, such as programs that foster effective risk management and treatment programming, offender accountability, and community and victim participation.



(k) Performance measurement(1) In generalThe Attorney General, in consultation with grantees under subsection (f), shall—(A) identify primary and secondary sources of information to support the measurement of the performance indicators identified under subsection (f);

(B) identify sources and methods of data collection in support of performance measurement required under subsection (f);

(C) provide to all grantees technical assistance and training on performance measures and data collection for purposes of subsection (f); and

(D) consult with the Substance Abuse and Mental Health Services Administration and the National Institute on Drug Abuse on strategic performance outcome measures and data collection for purposes of subsection (f) relating to substance abuse and mental health.


(2) CoordinationThe Attorney General shall coordinate with other Federal agencies to identify national and other sources of information to support performance measurement of grantees.


(3) Standards for analysisAny statistical analysis of population data conducted pursuant to this section shall be conducted in accordance with the Federal Register Notice dated October 30, 1997, relating to classification standards.



(l) Future eligibilityTo be eligible to receive a grant under this section in any fiscal year after the fiscal year in which a grantee receives a grant under this section, a grantee shall submit to the Attorney General such information as is necessary to demonstrate that—(1) the grantee has adopted a reentry plan that reflects input from nonprofit organizations, in any case where relevant input is available and appropriate to the grant application;

(2) the reentry plan of the grantee includes performance measures to assess progress of the grantee toward a 10 percent reduction in the rate of recidivism over a 2-year period beginning on the date on which the most recent implementation grant is made to the grantee under subsection (f);

(3) the grantee will coordinate with the Attorney General, nonprofit organizations (if relevant input from nonprofit organizations is available and appropriate), and other experts regarding the selection and implementation of the performance measures described in subsection (k); and

(4) the grantee has made adequate progress, as determined by the Attorney General, toward reducing the rate of recidivism by 10 percent during the 2-year period described in paragraph (2).


(m) National Adult and Juvenile Offender Reentry Resource Center(1) AuthorityThe Attorney General may, using amounts made available to carry out this subsection, make a grant to an eligible organization to provide for the establishment of a National Adult and Juvenile Offender Reentry Resource Center.


(2) Eligible organizationAn organization eligible for the grant under paragraph (1) is any national nonprofit organization approved by the Interagency Task Force on Federal Programs and Activities Relating to the Reentry of Offenders Into the Community, that provides technical assistance and training to, and has special expertise and broad, national-level experience in, offender reentry programs, training, and research.


(3) Use of fundsThe organization receiving a grant under paragraph (1) shall establish a National Adult and Juvenile Offender Reentry Resource Center to—(A) provide education, training, and technical assistance for States, tribes, territories, local governments, service providers, nonprofit organizations, and corrections institutions;

(B) collect data and best practices in offender reentry from demonstration grantees and others agencies and organizations;

(C) develop and disseminate evaluation tools, mechanisms, and measures to better assess and document coalition performance measures and outcomes;

(D) disseminate information to States and other relevant entities about best practices, policy standards, and research findings;

(E) develop and implement procedures to assist relevant authorities in determining when release is appropriate and in the use of data to inform the release decision;

(F) develop and implement procedures to identify efficiently and effectively those violators of probation, parole, or supervision following release from prison, jail, or a juvenile facility who should be returned to prisons, jails, or juvenile facilities and those who should receive other penalties based on defined, graduated sanctions;

(G) collaborate with the Interagency Task Force on Federal Programs and Activities Relating to the Reentry of Offenders Into the Community, and the Federal Resource Center for Children of Prisoners;

(H) develop a national reentry research agenda; and

(I) establish a database to enhance the availability of information that will assist offenders in areas including housing, employment, counseling, mentoring, medical and mental health services, substance abuse treatment, transportation, and daily living skills.


(4) LimitOf amounts made available to carry out this section, not more than 4 percent of the authorized level shall be available to carry out this subsection.



(n) AdministrationOf amounts made available to carry out this section—(1) not more than 2 percent of the authorized level shall be available for administrative expenses in carrying out this section; and

(2) not more than 2 percent of the authorized level shall be made available to the National Institute of Justice to evaluate the effectiveness of the demonstration projects funded under this section, using a methodology that—(A) includes, to the maximum extent feasible, random assignment of offenders (or entities working with such persons) to program delivery and control groups; and

(B) generates evidence on which reentry approaches and strategies are most effective.



(o) Authorization of appropriations(1) In generalTo carry out this section, there are authorized to be appropriated $35,000,000 for each of fiscal years 2019 through 2023.


(2) Limitation; equitable distribution(A) LimitationOf the amount made available to carry out this section for any fiscal year, not more than 3 percent or less than 2 percent may be used for technical assistance and training.


(B) Equitable distributionThe Attorney General shall ensure that grants awarded under this section are equitably distributed among the geographical regions and between urban and rural populations, including Indian Tribes, consistent with the objective of reducing recidivism among criminal offenders.




(p) DefinitionIn this section, the term “reentry court” means a program that—(1) monitors juvenile and adult eligible offenders reentering the community;

(2) provides continual judicial supervision;

(3) provides juvenile and adult eligible offenders reentering the community with coordinated and comprehensive reentry services and programs, such as—(A) drug and alcohol testing and assessment for treatment;

(B) assessment for substance abuse from a substance abuse professional who is approved by the State or Indian tribe and licensed by the appropriate entity to provide alcohol and drug addiction treatment, as appropriate;

(C) substance abuse treatment, including medication-assisted treatment, from a provider that is approved by the State or Indian tribe, and licensed, if necessary, to provide medical and other health services;

(D) health (including mental health) services and assessment;

(E) aftercare and case management services that—(i) facilitate access to clinical care and related health services; and

(ii) coordinate with such clinical care and related health services; and


(F) any other services needed for reentry;


(4) convenes community impact panels, victim impact panels, or victim impact educational classes;

(5) provides and coordinates the delivery of community services to juvenile and adult eligible offenders, including—(A) housing assistance;

(B) education;

(C) job training;

(D) conflict resolution skills training;

(E) batterer intervention programs; and

(F) other appropriate social services; and


(6) establishes and implements graduated sanctions and incentives.


(Pub. L. 90–351, title I, § 2976, as added Pub. L. 107–273, div. B, title II, § 2421(a), Nov. 2, 2002, 116 Stat. 1801; amended Pub. L. 110–199, title I, § 101, Apr. 9, 2008, 122 Stat. 661; Pub. L. 114–255, div. B, title XIV, §§ 14006, 14009(a), Dec. 13, 2016, 130 Stat. 1296, 1297; Pub. L. 115–391, title V, § 502(a), Dec. 21, 2018, 132 Stat. 5222.)

Editorial Notes

References in TextSection 60541(d)(3)(B) of this title, referred to in subsec. (j)(2)(A), was in the original “section 234(c)(2) of the Second Chance Act of 2007”, and was translated as reading “section 231(d)(3)(B) of the Second Chance Act of 2007”, meaning section 231(d)(3)(B) of Pub. L. 110–199, to reflect the probable intent of Congress, because Pub. L. 110–199 does not contain a section 234(c)(2), and section 231(d)(3)(B) of Pub. L. 110–199 relates to the selection of a measure for recidivism to be used by the Director of the Bureau of Justice Statistics.

Codification
Section was formerly classified to section 3797w of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (a). Pub. L. 115–391, § 502(a)(1), added subsec. (a) and struck out former subsec. (a). Prior to amendment, text read as follows: “The Attorney General shall make grants of up to $1,000,000 to States, local governments, territories, or Indian Tribes, or any combination thereof, in partnership with stakeholders, service providers, and nonprofit organizations.”
Subsec. (b)(3). Pub. L. 115–391, § 502(a)(2)(A), inserted “or reentry courts,” after “community,”.
Subsec. (b)(8). Pub. L. 115–391, § 502(a)(2)(B)–(D), added par. (8).
Subsecs. (d) to (f). Pub. L. 115–391, § 502(a)(3), added subsecs. (d) to (f) and struck out former subsecs. (d) to (f) which related to applications, requirements, and priority considerations for grants, respectively.
Subsec. (h)(1), (2). Pub. L. 115–391, § 502(a)(4)(B), added pars. (1) and (2) and struck out former par. (1). Prior to amendment, text of former par. (1) read as follows: “As a condition of receiving financial assistance under this section, each applicant shall develop a comprehensive strategic reentry plan that contains measurable annual and 5-year performance outcomes, and that uses, to the maximum extent possible, random assigned and controlled studies to determine the effectiveness of the program funded with a grant under this section. One goal of that plan shall be to reduce the rate of recidivism (as defined by the Attorney General, consistent with the research on offender reentry undertaken by the Bureau of Justice Statistics) by 50 percent over a 5-year period for offenders released from prison, jail, or a juvenile facility who are served with funds made available under this section.” Former par. (2) redesignated (3).
Subsec. (h)(3), (4). Pub. L. 115–391, § 502(a)(4)(A), redesignated pars. (2) and (3) as (3) and (4), respectively.
Subsec. (i)(1). Pub. L. 115–391, § 502(a)(5)(A), substituted “under subsection (f)” for “under this section” in introductory provisions.
Subsec. (i)(1)(B). Pub. L. 115–391, § 502(a)(5)(B), substituted “subsection (f)(2)(D)” for “subsection (e)(4)”.
Subsec. (j)(1). Pub. L. 115–391, § 502(a)(6)(A), inserted “for an implementation grant under subsection (f)” after “applicant”.
Subsec. (j)(2)(E). Pub. L. 115–391, § 502(a)(6)(B)(i), inserted “, where appropriate” after “support”.
Subsec. (j)(2)(F) to (O). Pub. L. 115–391, § 502(a)(6)(B)(ii), added subpars. (F) to (O) and struck out former subpars. (F) to (H) which read as follows:
“(F) increased housing opportunities;
“(G) reduction in drug and alcohol abuse; and
“(H) increased participation in substance abuse and mental health services.”
Subsec. (j)(3). Pub. L. 115–391, § 502(a)(6)(C), substituted “facilities, including a cost-benefit analysis to determine the cost effectiveness of the reentry program.” for “facilities.”
Subsec. (j)(4). Pub. L. 115–391, § 502(a)(6)(D), substituted “subsection (f)” for “this section”.
Subsec. (j)(5). Pub. L. 115–391, § 502(a)(6)(E), substituted “subsection (f)” for “this section” in introductory provisions.
Subsec. (k)(1). Pub. L. 115–391, § 502(a)(7), substituted “subsection (f)” for “this section” wherever appearing.
Subsec. (l)(2). Pub. L. 115–391, § 502(a)(8)(A), inserted “beginning on the date on which the most recent implementation grant is made to the grantee under subsection (f)” after “2-year period”.
Subsec. (l)(4). Pub. L. 115–391, § 502(a)(8)(B), substituted “during the 2-year period described in paragraph (2)” for “over a 2-year period”.
Subsec. (o)(1). Pub. L. 115–391, § 502(a)(9), substituted “appropriated $35,000,000 for each of fiscal years 2019 through 2023.” for “appropriated $55,000,000 for each of fiscal years 2009 and 2010.”
Subsec. (p). Pub. L. 115–391, § 502(a)(10), added subsec. (p).
2016—Subsec. (f)(3)(C). Pub. L. 114–255, § 14009(a)(1), inserted “mental health services,” before “drug treatment”.
Subsec. (f)(7). Pub. L. 114–255, § 14006, added par. (7).
Subsec. (f)(8). Pub. L. 114–255, § 14009(a)(2), added par. (8).
2008—Subsec. (a). Pub. L. 110–199, § 101(d), substituted “States, local governments, territories, or Indian Tribes, or any combination thereof, in partnership with stakeholders, service providers, and nonprofit organizations.” for “States, Territories, and Indian tribes, in partnership with units of local government and nonprofit organizations, for the purpose of establishing adult and juvenile offender reentry demonstration projects.”
Subsec. (b)(1) to (7). Pub. L. 110–199, § 101(a), added pars. (1) to (7) and struck out former pars. (1) to (4) which read as follows:
“(1) oversight/monitoring of released offenders;
“(2) substance abuse treatment and aftercare, mental and medical health treatment and aftercare, vocational and basic educational training, and other programming to promote effective reintegration into the community as needed;
“(3) convening community impact panels, victim impact panels or victim impact educational classes; and
“(4) establishing and implementing graduated sanctions and incentives.”
Subsec. (c). Pub. L. 110–199, § 101(b), substituted “may be expended for any activity described in subsection (b).” for “may be expended for—
“(1) providing returning juvenile offenders with drug and alcohol testing and treatment and mental and medical health assessment and services;
“(2) convening victim impact panels, restorative justice panels, or victim impact educational classes for juvenile offenders;
“(3) oversight/monitoring of released juvenile offenders; and
“(4) providing for the planning of reentry services when the youth is initially incarcerated and coordinating the delivery of community-based services, such as education, family involvement and support, and other services as needed.”
Subsecs. (d) to (o). Pub. L. 110–199, § 101(c), added subsecs. (d) to (n), redesignated former subsec. (h) as (o), and struck out former subsecs. (d) to (g) which related to submission of application, applicant requirements, matching funds, and reports, respectively.
Subsec. (o)(1). Pub. L. 110–199, § 101(e)(1), substituted “$55,000,000 for each of fiscal years 2009 and 2010” for “$15,000,000 for fiscal year 2003, $15,500,000 for fiscal year 2004, and $16,000,000 for fiscal year 2005”.
Subsec. (o)(2). Pub. L. 110–199, § 101(e)(2), amended par. (2) generally. Prior to amendment, text read as follows: “Of the amount made available to carry out this section in any fiscal year—
“(A) not more than 2 percent or less than 1 percent may be used by the Attorney General for salaries and administrative expenses; and
“(B) not more than 3 percent or less than 2 percent may be used for technical assistance and training.”

Statutory Notes and Related Subsidiaries
Construction of 2008 AmendmentFor construction of amendments by Pub. L. 110–199 and requirements for grants made under such amendments, see section 60504 of this title.



§ 10632. State reentry project evaluation(a) EvaluationThe Attorney General shall evaluate the demonstration projects authorized by section 10631 of this title to determine their effectiveness.


(b) ReportNot later than April 30, 2005, the Attorney General shall submit a report to the Committees on the Judiciary of the House of Representatives and the Senate containing—(1) the findings of the evaluation required by subsection (a); and

(2) any recommendations the Attorney General has with regard to expanding, changing, or eliminating the demonstration projects.


(Pub. L. 90–351, title I, § 2977, as added Pub. L. 107–273, div. B, title II, § 2421(a), Nov. 2, 2002, 116 Stat. 1802.)

Editorial Notes
Codification
Section was formerly classified to section 3797w–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10633. Repealed. Pub. L. 115–391, title V, § 504(g)(1), Dec. 21, 2018, 132 Stat. 5234

Section, Pub. L. 90–351, title I, § 2978, as added Pub. L. 110–199, title I, § 111, Apr. 9, 2008, 122 Stat. 669, related to State, Tribal, and local reentry courts.


Section was formerly classified to section 3797w–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER XXXII—CRIME FREE RURAL STATE GRANTS
§ 10641. Grant authority
The Attorney General shall award grants to rural State criminal justice agencies, Byrne agencies, or other agencies as designated by the Governor of that State and approved by the Attorney General, to develop rural States’ capacity to assist local communities in the prevention and reduction of crime, violence, and substance abuse.
(Pub. L. 90–351, title I, § 2985, as added Pub. L. 107–273, div. C, title I, § 11027(b), Nov. 2, 2002, 116 Stat. 1834.)

Editorial Notes
Codification
Section was formerly classified to section 3797y of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10642. Use of funds(a) In generalA capacity building grant shall be used to develop a statewide strategic plan as described in section 10643 of this title to prevent and reduce crime, violence, and substance abuse.


(b) Permissive useA rural State may also use its grant to provide training and technical assistance to communities and promote innovation in the development of policies, technologies, and programs to prevent and reduce crime.


(c) Data collectionA rural State may use up to 5 percent of the grant to assist grant recipients in collecting statewide data related to the costs of crime, violence, and substance abuse for purposes of supporting the statewide strategic plan.


(Pub. L. 90–351, title I, § 2986, as added Pub. L. 107–273, div. C, title I, § 11027(b), Nov. 2, 2002, 116 Stat. 1834.)

Editorial Notes
Codification
Section was formerly classified to section 3797y–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10643. Statewide strategic prevention plan(a) In generalA statewide strategic prevention plan shall be used by the rural State to assist local communities, both directly and through existing State programs and services, in building comprehensive, strategic, and innovative approaches to reducing crime, violence, and substance abuse based on local conditions and needs.


(b) GoalsThe plan must contain statewide long-term goals and measurable annual objectives for reducing crime, violence, and substance abuse.


(c) AccountabilityThe rural State shall be required to develop and report in its plan relevant performance targets and measures for the goals and objectives to track changes in crime, violence, and substance abuse.


(d) ConsultationThe rural State shall form a State crime free communities commission that includes representatives of State and local government, and community leaders who will provide advice and recommendations on relevant community goals and objectives, and performance targets and measures.


(Pub. L. 90–351, title I, § 2987, as added Pub. L. 107–273, div. C, title I, § 11027(b), Nov. 2, 2002, 116 Stat. 1834.)

Editorial Notes
Codification
Section was formerly classified to section 3797y–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10644. Requirements(a) Training and technical assistanceThe rural State shall provide training and technical assistance, including through such groups as the National Crime Prevention Council, to assist local communities in developing Crime Prevention Plans that reflect statewide strategic goals and objectives, and performance targets and measures.


(b) ReportsThe rural State shall provide a report on its statewide strategic plan to the Attorney General, including information about—(1) involvement of relevant State-level agencies to assist communities in the development and implementation of their Crime Prevention Plans;

(2) support for local applications for Community Grants; and

(3) community progress toward reducing crime, violence, and substance abuse.


(c) CertificationBeginning in the third year of the program, States must certify that the local grantee’s project funded under the community grant is generally consistent with statewide strategic goals and objectives, and performance targets and measures.


(Pub. L. 90–351, title I, § 2988, as added Pub. L. 107–273, div. C, title I, § 11027(b), Nov. 2, 2002, 116 Stat. 1835.)

Editorial Notes
Codification
Section was formerly classified to section 3797y–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER XXXIII—ADULT AND JUVENILE COLLABORATION PROGRAM GRANTS
§ 10651. Adult and juvenile collaboration programs(a) DefinitionsIn this section, the following definitions shall apply:(1) ApplicantThe term “applicant” means States, units of local government, Indian tribes, and tribal organizations that apply for a grant under this section.


(2) Collaboration programThe term “collaboration program” means a program to promote public safety by ensuring access to adequate mental health and other treatment services for mentally ill adults or juveniles that is overseen cooperatively by—(A) a criminal or juvenile justice agency or a mental health court; and

(B) a mental health agency.


(3) Criminal or juvenile justice agencyThe term “criminal or juvenile justice agency” means an agency of a State or local government or its contracted agency that is responsible for detection, arrest, enforcement, prosecution, defense, adjudication, incarceration, probation, or parole relating to the violation of the criminal laws of that State or local government.


(4) Diversion and alternative prosecution and sentencing(A) In generalThe terms “diversion” and “alternative prosecution and sentencing” mean the appropriate use of effective mental health treatment alternatives to juvenile justice or criminal justice system institutional placements for preliminarily qualified offenders.


(B) Appropriate useIn this paragraph, the term “appropriate use” includes the discretion of the judge or supervising authority, the leveraging of graduated sanctions to encourage compliance with treatment, and law enforcement diversion, including crisis intervention teams.


(C) Graduated sanctionsIn this paragraph, the term “graduated sanctions” means an accountability-based graduated series of sanctions (including incentives, treatments, and services) applicable to mentally ill offenders within both the juvenile and adult justice system to hold individuals accountable for their actions and to protect communities by providing appropriate sanctions for inducing law-abiding behavior and preventing subsequent involvement in the criminal justice system.



(5) Mental health agencyThe term “mental health agency” means an agency of a State or local government or its contracted agency that is responsible for mental health services or co-occurring mental health and substance abuse services.


(6) Mental health courtThe term “mental health court” means a judicial program that meets the requirements of subchapter XXI of this chapter.


(7) Mental illness; mental health disorderThe terms “mental illness” and “mental health disorder” mean a diagnosable mental, behavioral, or emotional disorder—(A) of sufficient duration to meet diagnostic criteria within the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association; and

(B)(i) that, in the case of an adult, has resulted in functional impairment that substantially interferes with or limits 1 or more major life activities; or

(ii) that, in the case of a juvenile, has resulted in functional impairment that substantially interferes with or limits the juvenile’s role or functioning in family, school, or community activities.



(8) Nonviolent offenseThe term “nonviolent offense” means an offense that does not have as an element the use, attempted use, or threatened use of physical force against the person or property of another or is not a felony that by its nature involves a substantial risk that physical force against the person or property of another may be used in the course of committing the offense.


(9) Preliminarily qualified offender(A) In generalThe term “preliminarily qualified offender” means an adult or juvenile accused of an offense who—(i)(I) previously or currently has been diagnosed by a qualified mental health professional as having a mental illness or co-occurring mental illness and substance abuse disorders;

(II) manifests obvious signs of mental illness or co-occurring mental illness and substance abuse disorders during arrest or confinement or before any court; or

(III) in the case of a veterans treatment court provided under subsection (i), has been diagnosed with, or manifests obvious signs of, mental illness or a substance abuse disorder or co-occurring mental illness and substance abuse disorder;


(ii) has been unanimously approved for participation in a program funded under this section by, when appropriate—(I) the relevant—(aa) prosecuting attorney;

(bb) defense attorney;

(cc) probation or corrections official; and

(dd) judge; and


(II) a representative from the relevant mental health agency described in subsection (b)(5)(B)(i);


(iii) has been determined, by each person described in clause (ii) who is involved in approving the adult or juvenile for participation in a program funded under this section, to not pose a risk of violence to any person in the program, or the public, if selected to participate in the program; and

(iv) has not been charged with or convicted of—(I) any sex offense (as defined in section 20911 of this title) or any offense relating to the sexual exploitation of children; or

(II) murder or assault with intent to commit murder.



(B) DeterminationIn determining whether to designate a defendant as a preliminarily qualified offender, the relevant prosecuting attorney, defense attorney, probation or corrections official, judge, and mental health or substance abuse agency representative shall take into account—(i) whether the participation of the defendant in the program would pose a substantial risk of violence to the community;

(ii) the criminal history of the defendant and the nature and severity of the offense for which the defendant is charged;

(iii) the views of any relevant victims to the offense;

(iv) the extent to which the defendant would benefit from participation in the program;

(v) the extent to which the community would realize cost savings because of the defendant’s participation in the program; and

(vi) whether the defendant satisfies the eligibility criteria for program participation unanimously established by the relevant prosecuting attorney, defense attorney, probation or corrections official, judge and mental health or substance abuse agency representative.



(10) SecretaryThe term “Secretary” means the Secretary of Health and Human Services.


(11) Unit of local governmentThe term “unit of local government” means any city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State, including a State court, local court, or a governmental agency located within a city, county, township, town, borough, parish, or village.



(b) Planning and implementation grants(1) In generalThe Attorney General, in consultation with the Secretary, may award nonrenewable grants to eligible applicants to prepare a comprehensive plan for and implement an adult or juvenile collaboration program, which targets preliminarily qualified offenders in order to promote public safety and public health.


(2) PurposesGrants awarded under this section shall be used to create or expand—(A) mental health courts or other court-based programs for preliminarily qualified offenders;

(B) programs that offer specialized training to the officers and employees of a criminal or juvenile justice agency and mental health personnel serving those with co-occurring mental illness and substance abuse problems in procedures for identifying the symptoms of preliminarily qualified offenders in order to respond appropriately to individuals with such illnesses;

(C) programs that support cooperative efforts by criminal and juvenile justice agencies and mental health agencies to promote public safety by offering mental health treatment services and, where appropriate, substance abuse treatment services for—(i) preliminarily qualified offenders with mental illness or co-occurring mental illness and substance abuse disorders; or

(ii) adult offenders with mental illness during periods of incarceration, while under the supervision of a criminal justice agency, or following release from correctional facilities; and


(D) programs that support intergovernmental cooperation between State and local governments with respect to the mentally ill offender.


(3) Applications(A) In generalTo receive a planning grant or an implementation grant, the joint applicants shall prepare and submit a single application to the Attorney General at such time, in such manner, and containing such information as the Attorney General and the Secretary shall reasonably require. An application under subchapter XXI of this chapter may be made in conjunction with an application under this section.


(B) Combined planning and implementation grant applicationThe Attorney General and the Secretary shall develop a procedure under which applicants may apply at the same time and in a single application for a planning grant and an implementation grant, with receipt of the implementation grant conditioned on successful completion of the activities funded by the planning grant.



(4) Planning grants(A) ApplicationThe joint applicants may apply to the Attorney General for a nonrenewable planning grant to develop a collaboration program.


(B) ContentsThe Attorney General and the Secretary may not approve a planning grant unless the application for the grant includes or provides, at a minimum, for a budget and a budget justification, a description of the outcome measures that will be used to measure the effectiveness of the program in promoting public safety and public health, the activities proposed (including the provision of substance abuse treatment services, where appropriate) and a schedule for completion of such activities, and the personnel necessary to complete such activities.


(C) Period of grantA planning grant shall be effective for a period of 1 year, beginning on the first day of the month in which the planning grant is made. Applicants may not receive more than 1 such planning grant.


(D) Collaboration set asideUp to 5 percent of all planning funds shall be used to foster collaboration between State and local governments in furtherance of the purposes set forth in the Mentally Ill Offender Treatment and Crime Reduction Act of 2004.



(5) Implementation grants(A) ApplicationJoint applicants that have prepared a planning grant application may apply to the Attorney General for approval of a nonrenewable implementation grant to develop a collaboration program.


(B) CollaborationTo receive an implementation grant, the joint applicants shall—(i) document that at least 1 criminal or juvenile justice agency (which can include a mental health court) and 1 mental health agency will participate in the administration of the collaboration program;

(ii) describe the responsibilities of each participating agency, including how each agency will use grant resources to provide supervision of offenders and jointly ensure that the provision of mental health treatment services and substance abuse services for individuals with co-occurring mental health and substance abuse disorders are coordinated, which may range from consultation or collaboration to integration in a single setting or treatment model;

(iii) in the case of an application from a unit of local government, document that a State mental health authority has provided comment and review; and

(iv) involve, to the extent practicable, in developing the grant application—(I) preliminarily qualified offenders;

(II) the families and advocates of such individuals under subclause (I); and

(III) advocates for victims of crime.



(C) ContentTo be eligible for an implementation grant, joint applicants shall comply with the following:(i) Definition of target populationApplicants for an implementation grant shall—(I) describe the population with mental illness or co-occurring mental illness and substance abuse disorders that is targeted for the collaboration program; and

(II) develop guidelines that can be used by personnel of an adult or juvenile justice agency to identify preliminarily qualified offenders.


(ii) ServicesApplicants for an implementation grant shall—(I) ensure that preliminarily qualified offenders who are to receive treatment services under the collaboration program will first receive individualized, validated, needs-based assessments to determine, plan, and coordinate the most appropriate services for such individuals;

(II) specify plans for making mental health, or mental health and substance abuse, treatment services available and accessible to preliminarily qualified offenders at the time of their release from the criminal justice system, including outside of normal business hours;

(III) ensure that there are substance abuse personnel available to respond appropriately to the treatment needs of preliminarily qualified offenders;

(IV) determine eligibility for Federal benefits;

(V) ensure that preliminarily qualified offenders served by the collaboration program will have adequate supervision and access to effective and appropriate community-based mental health services, including, in the case of individuals with co-occurring mental health and substance abuse disorders, coordinated services, which may range from consultation or collaboration to integration in a single setting treatment model;

(VI) make available, to the extent practicable, other support services that will ensure the preliminarily qualified offender’s successful reintegration into the community (such as housing, education, job placement, mentoring, and health care and benefits, as well as the services of faith-based and community organizations for mentally ill individuals served by the collaboration program); and

(VII) include strategies, to the extent practicable, to address developmental and learning disabilities and problems arising from a documented history of physical or sexual abuse.



(D) Housing and job placementRecipients of an implementation grant may use grant funds to assist mentally ill offenders compliant with the program in seeking housing or employment assistance.


(E) Policies and proceduresApplicants for an implementation grant shall strive to ensure prompt access to defense counsel by criminal defendants with mental illness who are facing charges that would trigger a constitutional right to counsel.


(F) FinancialApplicants for an implementation grant shall—(i) explain the applicant’s inability to fund the collaboration program adequately without Federal assistance;

(ii) specify how the Federal support provided will be used to supplement, and not supplant, State, local, Indian tribe, or tribal organization sources of funding that would otherwise be available, including billing third-party resources for services already covered under programs (such as Medicaid, Medicare, and the State Children’s Insurance Program); and

(iii) outline plans for obtaining necessary support and continuing the proposed collaboration program following the conclusion of Federal support.


(G) OutcomesApplicants for an implementation grant shall—(i) identify methodology and outcome measures, as required by the Attorney General and the Secretary, to be used in evaluating the effectiveness of the collaboration program;

(ii) ensure mechanisms are in place to capture data, consistent with the methodology and outcome measures under clause (i); and

(iii) submit specific agreements from affected agencies to provide the data needed by the Attorney General and the Secretary to accomplish the evaluation under clause (i).


(H) State plansApplicants for an implementation grant shall describe how the adult or juvenile collaboration program relates to existing State criminal or juvenile justice and mental health plans and programs.


(I) Use of fundsApplicants that receive an implementation grant may use funds for 1 or more of the following purposes:(i) Mental health courts and diversion/alternative prosecution and sentencing programsFunds may be used to create or expand existing mental health courts that meet program requirements established by the Attorney General under subchapter XXI of this chapter, other court-based programs, or diversion and alternative prosecution and sentencing programs (including crisis intervention teams and treatment accountability services for communities) that meet requirements established by the Attorney General and the Secretary.


(ii) TrainingFunds may be used to create or expand programs, such as crisis intervention training, which offer specialized training to—(I) criminal justice system personnel to identify and respond appropriately to the unique needs of preliminarily qualified offenders; or

(II) mental health system personnel to respond appropriately to the treatment needs of preliminarily qualified offenders.


(iii) Service deliveryFunds may be used to create or expand programs that promote public safety by providing the services described in subparagraph (C)(ii) to preliminarily qualified offenders.


(iv) In-jail and transitional servicesFunds may be used to promote and provide mental health treatment and transitional services for those incarcerated or for transitional re-entry programs for those released from any penal or correctional institution.


(v) Teams addressing frequent users of crisis servicesMultidisciplinary teams that—(I) coordinate, implement, and administer community-based crisis responses and long-term plans for frequent users of crisis services;

(II) provide training on how to respond appropriately to the unique issues involving frequent users of crisis services for public service personnel, including criminal justice, mental health, substance abuse, emergency room, healthcare, law enforcement, corrections, and housing personnel;

(III) develop or support alternatives to hospital and jail admissions for frequent users of crisis services that provide treatment, stabilization, and other appropriate supports in the least restrictive, yet appropriate, environment; and

(IV) develop protocols and systems among law enforcement, mental health, substance abuse, housing, corrections, and emergency medical service operations to provide coordinated assistance to frequent users of crisis services.



(J) Geographic distribution of grantsThe Attorney General, in consultation with the Secretary, shall ensure that planning and implementation grants are equitably distributed among the geographical regions of the United States and between urban and rural populations.




(c) PriorityThe Attorney General, in awarding funds under this section, shall give priority to applications that—(1) promote effective strategies by law enforcement to identify and to reduce risk of harm to mentally ill offenders and public safety;

(2) promote effective strategies for identification and treatment of female mentally ill offenders;

(3) promote effective strategies to expand the use of mental health courts, including the use of pretrial services and related treatment programs for offenders;

(4) propose interventions that have been shown by empirical evidence to reduce recidivism;

(5) when appropriate, use validated assessment tools to target preliminarily qualified offenders with a moderate or high risk of recidivism and a need for treatment and services; or

(6)(A) demonstrate the strongest commitment to ensuring that such funds are used to promote both public health and public safety;

(B) demonstrate the active participation of each co-applicant in the administration of the collaboration program;

(C) document, in the case of an application for a grant to be used in whole or in part to fund treatment services for adults or juveniles during periods of incarceration or detention, that treatment programs will be available to provide transition and reentry services for such individuals; and

(D) have the support of both the Attorney General and the Secretary.



(d) Matching requirements(1) Federal shareThe Federal share of the cost of a collaboration program carried out by a State, unit of local government, Indian tribe, or tribal organization under this section shall not exceed—(A) 80 percent of the total cost of the program during the first 2 years of the grant;

(B) 60 percent of the total cost of the program in year 3; and

(C) 25 percent of the total cost of the program in years 4 and 5.


(2) Non-Federal shareThe non-Federal share of payments made under this section may be made in cash or in-kind fairly evaluated, including planned equipment or services.



(e) Federal use of fundsThe Attorney General, in consultation with the Secretary, in administering grants under this section, shall use not less than 6 percent of funds appropriated to—(1) research the use of alternatives to prosecution through pretrial diversion in appropriate cases involving individuals with mental illness;

(2) offer specialized training to personnel of criminal and juvenile justice agencies in appropriate diversion techniques;

(3) provide technical assistance to local governments, mental health courts, and diversion programs, including technical assistance relating to program evaluation;

(4) help localities build public understanding and support for community reintegration of individuals with mental illness;

(5) develop a uniform program evaluation process; and

(6) conduct a national evaluation of the collaboration program that will include an assessment of its cost-effectiveness.


(f) Interagency task force(1) In generalThe Attorney General and the Secretary shall establish an interagency task force with the Secretaries of Housing and Urban Development, Labor, Education, and Veterans Affairs and the Commissioner of Social Security, or their designees.


(2) ResponsibilitiesThe task force established under paragraph (1) shall—(A) identify policies within their departments that hinder or facilitate local collaborative initiatives for preliminarily qualified offenders; and

(B) submit, not later than 2 years after October 30, 2004, a report to Congress containing recommendations for improved interdepartmental collaboration regarding the provision of services to preliminarily qualified offenders.



(g) Collaboration set-asideThe Attorney General shall use not less than 8 percent of funds appropriated to provide technical assistance to State and local governments receiving grants under this subchapter to foster collaboration between such governments in furtherance of the purposes set forth in section 3 of the Mentally Ill Offender Treatment and Crime Reduction Act of 2004 (34 U.S.C. 10651 note).


(h) Law enforcement response to mentally ill offenders improvement grants(1) AuthorizationThe Attorney General is authorized to make grants under this section to States, units of local government, Indian tribes, and tribal organizations for the following purposes:(A) Training programsTo provide for programs that offer law enforcement personnel specialized and comprehensive training in procedures to identify and respond appropriately to incidents in which the unique needs of individuals with mental illnesses are involved.


(B) Receiving centersTo provide for the development of specialized receiving centers to assess individuals in the custody of law enforcement personnel for suicide risk and mental health and substance abuse treatment needs.


(C) Improved technologyTo provide for computerized information systems (or to improve existing systems) to provide timely information to law enforcement personnel and criminal justice system personnel to improve the response of such respective personnel to mentally ill offenders.


(D) Cooperative programsTo provide for the establishment and expansion of cooperative efforts by criminal and juvenile justice agencies and mental health agencies to promote public safety through the use of effective intervention with respect to mentally ill offenders.


(E) Campus security personnel trainingTo provide for programs that offer campus security personnel training in procedures to identify and respond appropriately to incidents in which the unique needs of individuals with mental illnesses are involved.


(F) Academy trainingTo provide support for academy curricula, law enforcement officer orientation programs, continuing education training, and other programs that teach law enforcement personnel how to identify and respond to incidents involving persons with mental health disorders or co-occurring mental health and substance abuse disorders.



(2) BJA training modelsFor purposes of paragraph (1)(A), the Director of the Bureau of Justice Assistance shall develop training models for training law enforcement personnel in procedures to identify and respond appropriately to incidents in which the unique needs of individuals with mental illnesses are involved, including suicide prevention.


(3) Matching fundsThe Federal share of funds for a program funded by a grant received under this subsection may not exceed 50 percent of the costs of the program. The non-Federal share of payments made for such a program may be made in cash or in-kind fairly evaluated, including planned equipment or services.


(4) Priority considerationThe Attorney General, in awarding grants under this subsection, shall give priority to programs that law enforcement personnel and members of the mental health and substance abuse professions develop and administer cooperatively.



(i) Assisting veterans(1) DefinitionsIn this subsection:(A) Peer-to-peer services or programsThe term “peer-to-peer services or programs” means services or programs that connect qualified veterans with other veterans for the purpose of providing support and mentorship to assist qualified veterans in obtaining treatment, recovery, stabilization, or rehabilitation.


(B) Qualified veteranThe term “qualified veteran” means a preliminarily qualified offender who—(i) served on active duty in any branch of the Armed Forces, including the National Guard or Reserves; and

(ii) was discharged or released from such service under conditions other than dishonorable, unless the reason for the dishonorable discharge was attributable to a substance abuse disorder.


(C) Veterans treatment court programThe term “veterans treatment court program” means a court program involving collaboration among criminal justice, veterans, and mental health and substance abuse agencies that provides qualified veterans with—(i) intensive judicial supervision and case management, which may include random and frequent drug testing where appropriate;

(ii) a full continuum of treatment services, including mental health services, substance abuse services, medical services, and services to address trauma;

(iii) alternatives to incarceration; or

(iv) other appropriate services, including housing, transportation, mentoring, employment, job training, education, or assistance in applying for and obtaining available benefits.



(2) Veterans assistance program(A) In generalThe Attorney General, in consultation with the Secretary of Veterans Affairs, may award grants under this subsection to applicants to establish or expand—(i) veterans treatment court programs;

(ii) peer-to-peer services or programs for qualified veterans;

(iii) practices that identify and provide treatment, rehabilitation, legal, transitional, and other appropriate services to qualified veterans who have been incarcerated; or

(iv) training programs to teach criminal justice, law enforcement, corrections, mental health, and substance abuse personnel how to identify and appropriately respond to incidents involving qualified veterans.


(B) PriorityIn awarding grants under this subsection, the Attorney General shall give priority to applications that—(i) demonstrate collaboration between and joint investments by criminal justice, mental health, substance abuse, and veterans service agencies;

(ii) promote effective strategies to identify and reduce the risk of harm to qualified veterans and public safety; and

(iii) propose interventions with empirical support to improve outcomes for qualified veterans.




(j) Forensic assertive community treatment (FACT) initiative program(1) In generalThe Attorney General may make grants to States, units of local government, territories, Indian Tribes, nonprofit agencies, or any combination thereof, to develop, implement, or expand Assertive Community Treatment initiatives to develop forensic assertive community treatment (referred to in this subsection as “FACT”) programs that provide high intensity services in the community for individuals with mental illness with involvement in the criminal justice system to prevent future incarcerations.


(2) Allowable usesGrant funds awarded under this subsection may be used for—(A) multidisciplinary team initiatives for individuals with mental illnesses with criminal justice involvement that address criminal justice involvement as part of treatment protocols;

(B) FACT programs that involve mental health professionals, criminal justice agencies, chemical dependency specialists, nurses, psychiatrists, vocational specialists, forensic peer specialists, forensic specialists, and dedicated administrative support staff who work together to provide recovery oriented, 24/7 wraparound services;

(C) services such as integrated evidence-based practices for the treatment of co-occurring mental health and substance-related disorders, assertive outreach and engagement, community-based service provision at participants’ residence or in the community, psychiatric rehabilitation, recovery oriented services, services to address criminogenic risk factors, and community tenure;

(D) payments for treatment providers that are approved by the State or Indian Tribe and licensed, if necessary, to provide needed treatment to eligible offenders participating in the program, including behavioral health services and aftercare supervision; and

(E) training for all FACT teams to promote high-fidelity practice principles and technical assistance to support effective and continuing integration with criminal justice agency partners.


(3) Supplement and not supplantGrants made under this subsection shall be used to supplement, and not supplant, non-Federal funds that would otherwise be available for programs described in this subsection.


(4) ApplicationsTo request a grant under this subsection, a State, unit of local government, territory, Indian Tribe, or nonprofit agency shall submit an application to the Attorney General in such form and containing such information as the Attorney General may reasonably require.



(k) Sequential intercept grants(1) DefinitionIn this subsection, the term “eligible entity” means a State, unit of local government, Indian tribe, or tribal organization.


(2) AuthorizationThe Attorney General may make grants under this subsection to an eligible entity for sequential intercept mapping and implementation in accordance with paragraph (3).


(3) Sequential intercept mapping; implementationAn eligible entity that receives a grant under this subsection may use funds for—(A) sequential intercept mapping, which—(i) shall consist of—(I) convening mental health and criminal justice stakeholders to—(aa) develop a shared understanding of the flow of justice-involved individuals with mental illnesses through the criminal justice system; and

(bb) identify opportunities for improved collaborative responses to the risks and needs of individuals described in item (aa); and


(II) developing strategies to address gaps in services and bring innovative and effective programs to scale along multiple intercepts, including—(aa) emergency and crisis services;

(bb) specialized police-based responses;

(cc) court hearings and disposition alternatives;

(dd) reentry from jails and prisons; and

(ee) community supervision, treatment and support services; and



(ii) may serve as a starting point for the development of strategic plans to achieve positive public health and safety outcomes; and


(B) implementation, which shall—(i) be derived from the strategic plans described in subparagraph (A)(ii); and

(ii) consist of—(I) hiring and training personnel;

(II) identifying the eligible entity’s target population;

(III) providing services and supports to reduce unnecessary penetration into the criminal justice system;

(IV) reducing recidivism;

(V) evaluating the impact of the eligible entity’s approach; and

(VI) planning for the sustainability of effective interventions.





(l) Correctional facilities(1) Definitions(A) Correctional facilityThe term “correctional facility” means a jail, prison, or other detention facility used to house people who have been arrested, detained, held, or convicted by a criminal justice agency or a court.


(B) Eligible inmateThe term “eligible inmate” means an individual who—(i) is being held, detained, or incarcerated in a correctional facility; and

(ii) manifests obvious signs of a mental illness or has been diagnosed by a qualified mental health professional as having a mental illness.



(2) Correctional facility grantsThe Attorney General may award grants to applicants to enhance the capabilities of a correctional facility—(A) to identify and screen for eligible inmates;

(B) to plan and provide—(i) initial and periodic assessments of the clinical, medical, and social needs of inmates; and

(ii) appropriate treatment and services that address the mental health and substance abuse needs of inmates;


(C) to develop, implement, and enhance—(i) post-release transition plans for eligible inmates that, in a comprehensive manner, coordinate health, housing, medical, employment, and other appropriate services and public benefits;

(ii) the availability of mental health care services and substance abuse treatment services; and

(iii) alternatives to solitary confinement and segregated housing and mental health screening and treatment for inmates placed in solitary confinement or segregated housing; and


(D) to train each employee of the correctional facility to identify and appropriately respond to incidents involving inmates with mental health or co-occurring mental health and substance abuse disorders.



(m) AccountabilityAll grants awarded by the Attorney General under this section shall be subject to the following accountability provisions:(1) Audit requirement(A) DefinitionIn this paragraph, the term “unresolved audit finding” means a finding in the final audit report of the Inspector General of the Department of Justice that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued.


(B) AuditsBeginning in the first fiscal year beginning after December 13, 2016, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants under this section to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.


(C) Mandatory exclusionA recipient of grant funds under this section that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this section during the first 2 fiscal years beginning after the end of the 12-month period described in subparagraph (A).


(D) PriorityIn awarding grants under this section, the Attorney General shall give priority to eligible applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this section.


(E) ReimbursementIf an entity is awarded grant funds under this section during the 2-fiscal-year period during which the entity is barred from receiving grants under subparagraph (C), the Attorney General shall—(i) deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and

(ii) seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.



(2) Nonprofit organization requirements(A) DefinitionFor purposes of this paragraph and the grant programs under this subchapter, the term “nonprofit organization” means an organization that is described in section 501(c)(3) of title 26 and is exempt from taxation under section 501(a) of such title.


(B) ProhibitionThe Attorney General may not award a grant under this subchapter to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of title 26.


(C) DisclosureEach nonprofit organization that is awarded a grant under this section and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subparagraph available for public inspection.



(3) Conference expenditures(A) LimitationNo amounts made available to the Department of Justice under this section may be used by the Attorney General, or by any individual or entity awarded discretionary funds through a cooperative agreement under this section, to host or support any expenditure for conferences that uses more than $20,000 in funds made available by the Department of Justice, unless the head of the relevant agency or department, provides prior written authorization that the funds may be expended to host the conference.


(B) Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.


(C) ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this paragraph.



(4) Annual certificationBeginning in the first fiscal year beginning after December 13, 2016, the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification—(A) indicating whether—(i) all audits issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;

(ii) all mandatory exclusions required under paragraph (1)(C) have been issued; and

(iii) all reimbursements required under paragraph (1)(E) have been made; and


(B) that includes a list of any grant recipients excluded under paragraph (1) from the previous year.



(n) Preventing duplicative grants(1) In generalBefore the Attorney General awards a grant to an applicant under this section, the Attorney General shall compare potential grant awards with other grants awarded under this Act to determine if duplicate grant awards are awarded for the same purpose.


(2) ReportIf the Attorney General awards duplicate grants to the same applicant for the same purpose the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes—(A) a list of all duplicate grants awarded, including the total dollar amount of any duplicate grants awarded; and

(B) the reason the Attorney General awarded the duplicate grants.



(o) Authorization of appropriations(1) In generalThere are authorized to be appropriated to the Department of Justice to carry out this section—(A) $50,000,000 for fiscal year 2005;

(B) such sums as may be necessary for each of the fiscal years 2006 and 2007; and

(C) $50,000,000 for each of the fiscal years 2017 through 2021.


(2) Allocation of funding for administrative purposesFor fiscal year 2009 and each subsequent fiscal year, of the amounts authorized under paragraph (1) for such fiscal year, the Attorney General may obligate not more than 3 percent for the administrative expenses of the Attorney General in carrying out this section for such fiscal year.


(3) LimitationNot more than 20 percent of the funds authorized to be appropriated under this section may be used for purposes described in subsection (i) (relating to veterans).



(Pub. L. 90–351, title I, § 2991, as added Pub. L. 108–414, § 4(a), Oct. 30, 2004, 118 Stat. 2328; amended Pub. L. 110–416, §§ 3, 4, Oct. 14, 2008, 122 Stat. 4352, 4353; Pub. L. 114–198, title V, § 502, July 22, 2016, 130 Stat. 728; Pub. L. 114–255, div. B, title XIV, §§ 14005, 14018, 14021–14024, 14027, 14028(a), 14029, Dec. 13, 2016, 130 Stat. 1295, 1307–1311, 1313; Pub. L. 115–391, title VI, § 612, Dec. 21, 2018, 132 Stat. 5247.)

Editorial Notes

References in TextThe Mentally Ill Offender Treatment and Crime Reduction Act of 2004, referred to in subsec. (b)(4)(D), is Pub. L. 108–414, Oct. 30, 2004, 118 Stat. 2327, which enacted this subchapter and provisions set out as notes below. For complete classification of this Act to the Code, see Short Title of 2004 Act note set out under section 10101 of this title and Tables.
This Act, referred to in subsec. (n)(1), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197, known as the Omnibus Crime Control and Safe Streets Act of 1968. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 3797aa of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (b)(4)(D), (E). Pub. L. 115–391, § 612(1)(A), (B), redesignated subpar. (E) as (D) and struck out former subpar. (D). Prior to amendment, text of subpar. (D) read as follows: “The amount of a planning grant may not exceed $75,000, except that the Attorney General may, for good cause, approve a grant in a higher amount.”
Subsec. (e). Pub. L. 115–391, § 612(2), substituted “shall use not less than 6 percent” for “may use up to 3 percent” in introductory provisions.
Subsec. (g). Pub. L. 115–391, § 612(3), amended subsec. (g) generally. Prior to amendment, text read as follows: “Unless all eligible applications submitted by any State or unit of local government within such State for a planning or implementation grant under this section have been funded, such State, together with grantees within the State (other than Indian tribes), shall be allocated in each fiscal year under this section not less than 0.75 percent of the total amount appropriated in the fiscal year for planning or implementation grants pursuant to this section.”
2016—Subsec. (a)(7). Pub. L. 114–255, § 14028(a)(1), substituted “Mental illness; mental health disorder” for “Mental illness” in heading and “terms ‘mental illness’ and ‘mental health disorder’ mean” for “term ‘mental illness’ means” in introductory provisions.
Subsec. (a)(9). Pub. L. 114–255, § 14028(a)(2), added par. (9) and struck out former par. (9) which defined the term “preliminarily qualified offender”.
Subsec. (b)(5)(I)(v). Pub. L. 114–255, § 14023, added cl. (v).
Subsec. (c)(4) to (6). Pub. L. 114–255, § 14027, added pars. (4) and (5) and redesignated former par. (4) as (6).
Subsec. (h)(1)(F). Pub. L. 114–255, § 14024(1), added subpar. (F).
Subsec. (h)(4). Pub. L. 114–255, § 14024(2), added par. (4).
Subsec. (i). Pub. L. 114–198, § 502(2), added subsec. (i). Former subsec. (i) redesignated (j).
Subsec. (j). Pub. L. 114–255, § 14005(2), added subsec. (j). Former subsec. (j) redesignated (o).
Pub. L. 114–198, § 502(1), redesignated subsec. (i) as (j).
Subsec. (k). Pub. L. 114–255, § 14021, added subsec. (k).
Subsec. (l). Pub. L. 114–255, § 14022, added subsec. (l).
Subsecs. (m), (n). Pub. L. 114–255, § 14029, added subsecs. (m) and (n).
Subsec. (o). Pub. L. 114–255, § 14005(1), redesignated subsec. (j) as (o).
Subsec. (o)(1)(C). Pub. L. 114–255, § 14018(1), substituted “2017 through 2021” for “2009 through 2014”.
Subsec. (o)(3). Pub. L. 114–255, § 14018(2), added par. (3).
2008—Subsec. (c). Pub. L. 110–416, § 3(c), amended subsec. (c) generally. Prior to amendment, text read as follows:
“The Attorney General, in awarding funds under this section, shall give priority to applications that—
“(1) demonstrate the strongest commitment to ensuring that such funds are used to promote both public health and public safety;
“(2) demonstrate the active participation of each co-applicant in the administration of the collaboration program;
“(3) document, in the case of an application for a grant to be used in whole or in part to fund treatment services for adults or juveniles during periods of incarceration or detention, that treatment programs will be available to provide transition and re-entry services for such individuals; and
“(4) have the support of both the Attorney General and the Secretary.”
Subsec. (h). Pub. L. 110–416, § 4(2), added subsec. (h). Former subsec. (h) redesignated (i).
Pub. L. 110–416, § 3(b), designated existing provisions as par. (1), inserted heading, redesignated former pars. (1) to (3) as subpars. (A) to (C), respectively, realigned margins, and added par. (2).
Pub. L. 110–416, § 3(a), substituted “for each of the fiscal years 2006 and 2007; and” for “for fiscal years 2006 through 2009.” in par. (2) and added par. (3).
Subsec. (i). Pub. L. 110–416, § 4(1), redesignated subsec. (h) as (i).

Statutory Notes and Related Subsidiaries
FindingsPub. L. 110–416, § 2, Oct. 14, 2008, 122 Stat. 4352, provided that: 
“Congress finds the following:
“(1) Communities nationwide are struggling to respond to the high numbers of people with mental illnesses involved at all points in the criminal justice system.

“(2) A 1999 study by the Department of Justice estimated that 16 percent of people incarcerated in prisons and jails in the United States, which is more than 300,000 people, suffer from mental illnesses.

“(3) Los Angeles County Jail and New York’s Rikers Island jail complex hold more people with mental illnesses than the largest psychiatric inpatient facilities in the United States.

“(4) State prisoners with a mental health problem are twice as likely as those without a mental health problem to have been homeless in the year before their arrest.”



Pub. L. 108–414, § 2, Oct. 30, 2004, 118 Stat. 2327, provided that: 
“Congress finds the following:
“(1) According to the Bureau of Justice Statistics, over 16 percent of adults incarcerated in United States jails and prisons have a mental illness.

“(2) According to the Office of Juvenile Justice and Delinquency Prevention, approximately 20 percent of youth in the juvenile justice system have serious mental health problems, and a significant number have co-occurring mental health and substance abuse disorders.

“(3) According to the National Alliance for the Mentally Ill, up to 40 percent of adults who suffer from a serious mental illness will come into contact with the American criminal justice system at some point in their lives.

“(4) According to the Office of Juvenile Justice and Delinquency Prevention, over 150,000 juveniles who come into contact with the juvenile justice system each year meet the diagnostic criteria for at least 1 mental or emotional disorder.

“(5) A significant proportion of adults with a serious mental illness who are involved with the criminal justice system are homeless or at imminent risk of homelessness, and many of these individuals are arrested and jailed for minor, nonviolent offenses.

“(6) The majority of individuals with a mental illness or emotional disorder who are involved in the criminal or juvenile justice systems are responsive to medical and psychological interventions that integrate treatment, rehabilitation, and support services.

“(7) Collaborative programs between mental health, substance abuse, and criminal or juvenile justice systems that ensure the provision of services for those with mental illness or co-occurring mental illness and substance abuse disorders can reduce the number of such individuals in adult and juvenile corrections facilities, while providing improved public safety.”




PurposePub. L. 108–414, § 3, Oct. 30, 2004, 118 Stat. 2328, provided that: 
“The purpose of this Act [see Short Title of 2004 Act note set out under section 10101 of this title] is to increase public safety by facilitating collaboration among the criminal justice, juvenile justice, mental health treatment, and substance abuse systems. Such collaboration is needed to—
“(1) protect public safety by intervening with adult and juvenile offenders with mental illness or co-occurring mental illness and substance abuse disorders;

“(2) provide courts, including existing and new mental health courts, with appropriate mental health and substance abuse treatment options;

“(3) maximize the use of alternatives to prosecution through graduated sanctions in appropriate cases involving nonviolent offenders with mental illness;

“(4) promote adequate training for criminal justice system personnel about mental illness and substance abuse disorders and the appropriate responses to people with such illnesses;

“(5) promote adequate training for mental health and substance abuse treatment personnel about criminal offenders with mental illness or co-occurring substance abuse disorders and the appropriate response to such offenders in the criminal justice system;

“(6) promote communication among adult or juvenile justice personnel, mental health and co-occurring mental illness and substance abuse disorders treatment personnel, nonviolent offenders with mental illness or co-occurring mental illness and substance abuse disorders, and support services such as housing, job placement, community, faith-based, and crime victims organizations; and

“(7) promote communication, collaboration, and intergovernmental partnerships among municipal, county, and State elected officials with respect to mentally ill offenders.”






§ 10651a. Veteran Treatment Court Program(a) EstablishmentSubject to the availability of appropriations, in coordination with the Secretary of Veterans Affairs, the Attorney General shall establish and carry out a Veteran Treatment Court Program to provide grants and technical assistance to court systems that—(1) have adopted a Veterans Treatment Court Program; or

(2) have filed a notice of intent to establish a Veterans Treatment Court Program with the Secretary.


(b) PurposeThe purpose of the Veterans Treatment Court Program established under subsection (a) is to ensure the Department of Justice has a single office to coordinate the provision of grants, training, and technical assistance to help State, local, and Tribal governments to develop and maintain veteran treatment courts.


(c) Programs includedThe Veterans Treatment Court Program established under subsection (a) shall include the grant programs relating to veterans treatment courts carried out by the Attorney General pursuant to sections 10651 and 10701 of this title or any other provision of law.


(d) RegulationsThe Attorney General shall promulgate regulations to carry out this section.


(Pub. L. 116–153, § 3, Aug. 8, 2020, 134 Stat. 688.)

Editorial Notes
Codification
Section was enacted as part of the Veteran Treatment Court Coordination Act of 2019, and not as part of the Omnibus Crime Control and Safe Streets Act of 1968 which comprises this chapter.



§ 10652. National criminal justice and mental health training and technical assistance(a) AuthorityThe Attorney General may make grants to eligible organizations to provide for the establishment of a National Criminal Justice and Mental Health Training and Technical Assistance Center.


(b) Eligible organizationFor purposes of subsection (a), the term “eligible organization” means a national nonprofit organization that provides technical assistance and training to, and has special expertise and broad, national-level experience in, mental health, crisis intervention, criminal justice systems, law enforcement, translating evidence into practice, training, and research, and education and support of people with mental illness and the families of such individuals.


(c) Use of fundsAny organization that receives a grant under subsection (a) shall collaborate with other grant recipients to establish and operate a National Criminal Justice and Mental Health Training and Technical Assistance Center to—(1) provide law enforcement officer training regarding mental health and working with individuals with mental illnesses, with an emphasis on de-escalation of encounters between law enforcement officers and those with mental disorders or in crisis, which shall include support the development of in-person and technical information exchanges between systems and the individuals working in those systems in support of the concepts identified in the training;

(2) provide education, training, and technical assistance for States, Indian tribes, territories, units of local government, service providers, nonprofit organizations, probation or parole officers, prosecutors, defense attorneys, emergency response providers, and corrections institutions to advance practice and knowledge relating to mental health crisis and approaches to mental health and criminal justice across systems;

(3) provide training and best practices to mental health providers and criminal justice agencies relating to diversion initiatives, jail and prison strategies, reentry of individuals with mental illnesses into the community, and dispatch protocols and triage capabilities, including the establishment of learning sites;

(4) develop suicide prevention and crisis intervention training and technical assistance for criminal justice agencies;

(5) develop a receiving center system and pilot strategy that provides, for a jurisdiction, a single point of entry into the mental health and substance abuse system for assessments and appropriate placement of individuals experiencing a crisis;

(6) collect data and best practices in mental health and criminal health and criminal justice initiatives and policies from grantees under this subchapter, other recipients of grants under this section, Federal, State, and local agencies involved in the provision of mental health services, and nongovernmental organizations involved in the provision of mental health services;

(7) develop and disseminate to mental health providers and criminal justice agencies evaluation tools, mechanisms, and measures to better assess and document performance measures and outcomes relating to the provision of mental health services;

(8) disseminate information to States, units of local government, criminal justice agencies, law enforcement agencies, and other relevant entities about best practices, policy standards, and research findings relating to the provision of mental health services; and

(9) provide education and support to individuals with mental illness involved with, or at risk of involvement with, the criminal justice system, including the families of such individuals.


(d) AccountabilityGrants awarded under this section shall be subject to the following accountability provisions:(1) Audit requirement(A) DefinitionIn this paragraph, the term “unresolved audit finding” means a finding in the final audit report of the Inspector General of the Department of Justice under subparagraph (C) that the audited grantee has used grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 1 year after the date on which the final audit report is issued.


(B) AuditsBeginning in the first fiscal year beginning after December 13, 2016, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of grantees under this section to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.


(C) Final audit reportThe Inspector General of the Department of Justice shall submit to the Attorney General a final report on each audit conducted under subparagraph (B).


(D) Mandatory exclusionGrantees under this section about which there is an unresolved audit finding shall not be eligible to receive a grant under this section during the 2 fiscal years beginning after the end of the 1-year period described in subparagraph (A).


(E) PriorityIn making grants under this section, the Attorney General shall give priority to applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this section.


(F) ReimbursementIf an entity receives a grant under this section during the 2-fiscal-year period during which the entity is prohibited from receiving grants under subparagraph (D), the Attorney General shall—(i) deposit an amount equal to the amount of the grant that was improperly awarded to the grantee into the General Fund of the Treasury; and

(ii) seek to recoup the costs of the repayment under clause (i) from the grantee that was erroneously awarded grant funds.



(2) Nonprofit agency requirements(A) DefinitionFor purposes of this paragraph and the grant program under this section, the term “nonprofit agency” means an organization that is described in section 501(c)(3) of title 26 and is exempt from taxation under section 501(a) of title 26.


(B) ProhibitionThe Attorney General may not award a grant under this section to a nonprofit agency that holds money in an offshore account for the purpose of avoiding paying the tax described in section 511(a) of title 26.


(C) DisclosureEach nonprofit agency that is awarded a grant under this section and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subparagraph available for public inspection.



(3) Conference expenditures(A) LimitationNo amounts made available to the Department of Justice under this section may be used by the Attorney General, or by any individual or entity awarded discretionary funds through a cooperative agreement under this section, to host or support any expenditure for conferences that uses more than $20,000 in funds made available by the Department of Justice, unless the head of the relevant agency or department, provides prior written authorization that the funds may be expended to host the conference.


(B) Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.


(C) ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this paragraph.



(4) Annual certificationBeginning in the first fiscal year beginning after December 13, 2016, the Attorney General shall submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives an annual certification—(A) indicating whether—(i) all final audit reports issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;

(ii) all mandatory exclusions required under paragraph (1)(D) have been issued; and

(iii) any reimbursements required under paragraph (1)(F) have been made; and


(B) that includes a list of any grantees excluded under paragraph (1)(D) from the previous year.


(5) Preventing duplicative grants(A) In generalBefore the Attorney General awards a grant to an applicant under this section, the Attorney General shall compare potential grant awards with other grants awarded under this Act to determine if duplicate grant awards are awarded for the same purpose.


(B) ReportIf the Attorney General awards duplicate grants to the same applicant for the same purpose the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes—(i) a list of all duplicate grants awarded, including the total dollar amount of any duplicate grants awarded; and

(ii) the reason the Attorney General awarded the duplicate grants.




(Pub. L. 90–351, title I, § 2992, as added Pub. L. 114–255, div. B, title XIV, § 14014, Dec. 13, 2016, 130 Stat. 1303.)

Editorial Notes

References in TextThis Act, referred to in subsec. (d)(5)(A), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197, known as the Omnibus Crime Control and Safe Streets Act of 1968. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 3797aa–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Mental Health Training for Federal Uniformed ServicesPub. L. 114–255, div. B, title XIV, § 14008, Dec. 13, 2016, 130 Stat. 1296, provided that:
“(a) In General.—Not later than 180 days after the date of enactment of this Act [Dec. 13, 2016], the Secretary of Defense, the Secretary of Homeland Security, the Secretary of Health and Human Services, and the Secretary of Commerce shall provide the following to each of the uniformed services (as that term is defined in section 101 of title 10, United States Code) under their direction:“(1) Training programs.—Programs that offer specialized and comprehensive training in procedures to identify and respond appropriately to incidents in which the unique needs of individuals with mental illnesses are involved.

“(2) Improved technology.—Computerized information systems or technological improvements to provide timely information to Federal law enforcement personnel, other branches of the uniformed services, and criminal justice system personnel to improve the Federal response to mentally ill individuals.

“(3) Cooperative programs.—The establishment and expansion of cooperative efforts to promote public safety through the use of effective intervention with respect to mentally ill individuals encountered by members of the uniformed services.”





Federal Law Enforcement TrainingPub. L. 114–255, div. B, title XIV, § 14025, Dec. 13, 2016, 130 Stat. 1310, provided that: 
“Not later than 1 year after the date of enactment of this Act [Dec. 13, 2016], the Attorney General shall provide direction and guidance for the following:
“(1) Training programs.—Programs that offer specialized and comprehensive training, in procedures to identify and appropriately respond to incidents in which the unique needs of individuals who have a mental illness are involved, to first responders and tactical units of—“(A) Federal law enforcement agencies; and

“(B) other Federal criminal justice agencies such as the Bureau of Prisons, the Administrative Office of the United States Courts, and other agencies that the Attorney General determines appropriate.


“(2) Improved technology.—The establishment of, or improvement of existing, computerized information systems to provide timely information to employees of Federal law enforcement agencies, and Federal criminal justice agencies to improve the response of such employees to situations involving individuals who have a mental illness.”







SUBCHAPTER XXXIV—CONFRONTING USE OF METHAMPHETAMINE
§ 10661. Authority to make grants to address public safety and methamphetamine manufacturing, sale, and use in hot spots(a) 11 So in original. No subsec. (b) has been enacted. Purpose and program authority(1) PurposeIt is the purpose of this subchapter to assist States, territories, and Indian tribes (as defined in section 10554 of this title)—(A) to carry out programs to address the manufacture, sale, and use of methamphetamine drugs; and

(B) to improve the ability of State, territorial, Tribal, and local government institutions of 22 So in original. The word “of” probably should not appear. to carry out such programs.


(2) Grant authorizationThe Attorney General, through the Bureau of Justice Assistance in the Office of Justice Programs may make grants to States, territories, and Indian tribes to address the manufacture, sale, and use of methamphetamine to enhance public safety.


(3) Grant projects to address methamphetamine manufacture sale and useGrants made under subsection (a) may be used for programs, projects, and other activities to—(A) investigate, arrest and prosecute individuals violating laws related to the use, manufacture, or sale of methamphetamine;

(B) reimburse the Drug Enforcement Administration for expenses related to the clean up of methamphetamine clandestine labs;

(C) support State, Tribal, and local health department and environmental agency services deployed to address methamphetamine; and

(D) procure equipment, technology, or support systems, or pay for resources, if the applicant for such a grant demonstrates to the satisfaction of the Attorney General that expenditures for such purposes would result in the reduction in the use, sale, and manufacture of methamphetamine.



(Pub. L. 90–351, title I, § 2996, as added Pub. L. 109–177, title VII, § 754, Mar. 9, 2006, 120 Stat. 274; amended Pub. L. 110–161, div. B, title II, § 220(a), Dec. 26, 2007, 121 Stat. 1916.)

Editorial Notes
Codification
Section was formerly classified to section 3797cc of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2007—Subsec. (a)(1). Pub. L. 110–161, § 220(a)(1)(A), inserted “, territories, and Indian tribes (as defined in section 3797d of this title)” after “to assist States” in introductory provisions.
Subsec. (a)(1)(B). Pub. L. 110–161, § 220(a)(1)(B), substituted “, territorial, Tribal, and local” for “and local”.
Subsec. (a)(2). Pub. L. 110–161, § 220(a)(2), inserted “, territories, and Indian tribes” after “make grants to States”.
Subsec. (a)(3)(C). Pub. L. 110–161, § 220(a)(3), inserted “, Tribal,” after “support State”.



§ 10662. Funding
There are authorized to be appropriated to carry out this subchapter $99,000,000 for each fiscal year 2006, 2007, 2008, 2009, and 2010.
(Pub. L. 90–351, title I, § 2997, as added Pub. L. 109–177, title VII, § 754, Mar. 9, 2006, 120 Stat. 274.)

Editorial Notes
Codification
Section was formerly classified to section 3797cc–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10663. Grants for programs for drug-endangered children(a) In generalThe Attorney General shall make grants to States, territories, and Indian tribes (as defined in section 10554 of this title) for the purpose of carrying out programs to provide comprehensive services to aid children who are living in a home in which methamphetamine or other controlled substances are unlawfully manufactured, distributed, dispensed, or used.


(b) Certain requirementsThe Attorney General shall ensure that the services carried out with grants under subsection (a) include the following:(1) Coordination among law enforcement agencies, prosecutors, child protective services, social services, health care services, and any other services determined to be appropriate by the Attorney General to provide assistance regarding the problems of children described in subsection (a).

(2) Transition of children from toxic or drug-endangering environments to appropriate residential environments.


(c) Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $20,000,000 for each of the fiscal years 2008 and 2009. Amounts appropriated under the preceding sentence shall remain available until expended.


(Pub. L. 109–177, title VII, § 755, Mar. 9, 2006, 120 Stat. 275; Pub. L. 110–161, div. B, title II, § 220(b), Dec. 26, 2007, 121 Stat. 1916; Pub. L. 110–345, § 2, Oct. 7, 2008, 122 Stat. 3938.)

Editorial Notes
Codification
Section was enacted as part of the Combat Methamphetamine Epidemic Act of 2005, and also as part of the USA PATRIOT Improvement and Reauthorization Act of 2005, and not as part of title I of the Omnibus Crime Control and Safe Streets Act of 1968 which comprises this chapter.
Section was formerly classified to section 3797cc–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2008—Subsec. (c). Pub. L. 110–345 substituted “fiscal years 2008 and 2009” for “fiscal years 2006 and 2007”.
2007—Subsec. (a). Pub. L. 110–161 inserted “, territories, and Indian tribes (as defined in section 3797d of this title)” after “make grants to States”.



§ 10664. Authority to award competitive grants to address methamphetamine use by pregnant and parenting women offenders(a) Purpose and program authority(1) Grant authorizationThe Attorney General may award competitive grants to address the use of methamphetamine among pregnant and parenting women offenders to promote public safety, public health, family permanence and well being.


(2) Purposes and program authorityGrants awarded under this section shall be used to facilitate or enhance and 11 So in original. The word “and” probably should not appear. collaboration between the criminal justice, child welfare, and State, territorial, or Tribal substance abuse systems in order to carry out programs to address the use of methamphetamine drugs by pregnant and parenting women offenders.



(b) DefinitionsIn this section, the following definitions shall apply:(1) Child welfare agencyThe term “child welfare agency” means the State, territorial, or Tribal agency responsible for child or family services and welfare.


(2) Criminal justice agencyThe term “criminal justice agency” means an agency of the State, territory, Indian tribe, or local government or its contracted agency that is responsible for detection, arrest, enforcement, prosecution, defense, adjudication, incarceration, probation, or parole relating to the violation of the criminal laws of that State, territory, Indian tribe, or local government.


(C) 22 So in original. Probably should be par. “(3)”. Indian tribeThe term “Indian tribe” has the meaning given the term in section 10554 of this title.



(c) Applications(1) In generalNo grant may be awarded under this section unless an application has been submitted to, and approved by, the Attorney General.


(2) ApplicationAn application for a grant under this section shall be submitted in such form, and contain such information, as the Attorney General,33 So in original. The comma probably should not appear. may prescribe by regulation or guidelines.


(3) Eligible entitiesThe Attorney General shall make grants to States, territories, and Indian tribes. Applicants must demonstrate extensive collaboration with the State criminal justice agency and child welfare agency in the planning and implementation of the program.


(4) ContentsIn accordance with the regulations or guidelines established by the Attorney General in consultation with the Secretary of Health and Human Services, each application for a grant under this section shall contain a plan to expand the services for pregnant and parenting women offenders who are pregnant women or women with dependent children for the use of methamphetamine or methamphetamine and other drugs and include the following in the plan:(A) A description of how the applicant will work jointly with the criminal justice and child welfare agencies needs 44 So in original. The word “needs” probably should not appear. associated with the use of methamphetamine or methamphetamine and other drugs by pregnant and parenting women offenders to promote family stability and permanence.

(B) A description of the nature and the extent of the problem of methamphetamine use by pregnant and parenting women offenders.

(C) A certification that the State has involved counties, Indian tribes, and other units of local government, when appropriate, in the development, expansion, modification, operation or improvement of proposed programs to address the use, manufacture, or sale of methamphetamine.

(D) A certification that funds received under this section will be used to supplement, not supplant, other Federal, State, Tribal, and local funds.

(E) A description of clinically appropriate practices and procedures to—(i) screen and assess pregnant and parenting women offenders for addiction to methamphetamine and other drugs;

(ii) when clinically appropriate for both the women and children, provide family treatment for pregnant and parenting women offenders, with clinically appropriate services in the same location to promote family permanence and self sufficiency; and

(iii) provide for a process to enhance or ensure the abilities of the child welfare agency, criminal justice agency and State substance agency to work together to re-unite families when appropriate in the case where family treatment is not provided.




(d) Period of grantThe grant shall be a three-year grant. Successful applicants may reapply for only one additional three-year funding cycle and the Attorney General may approve such applications.


(e) Performance accountability; reports and evaluations(1) ReportsSuccessful applicants shall submit to the Attorney General a report on the activities carried out under the grant at the end of each fiscal year.


(2) EvaluationsNot later than 12 months at 55 So in original. Probably should be “after”. the end of the 3 year funding cycle under this section, the Attorney General shall submit a report to the appropriate committees of jurisdiction that summarizes the results of the evaluations conducted by recipients and recommendations for further legislative action.



(f) Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary.


(Pub. L. 109–177, title VII, § 756, Mar. 9, 2006, 120 Stat. 275; Pub. L. 110–161, div. B, title II, § 220(c), Dec. 26, 2007, 121 Stat. 1916.)

Editorial Notes
Codification
Section was enacted as part of the Combat Methamphetamine Epidemic Act of 2005, and also as part of the USA PATRIOT Improvement and Reauthorization Act of 2005, and not as part of title I of the Omnibus Crime Control and Safe Streets Act of 1968 which comprises this chapter.
Section was formerly classified to section 3797cc–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2007—Subsec. (a)(2). Pub. L. 110–161, § 220(c)(1), inserted “, territorial, or Tribal” after “State”.
Subsec. (b)(1). Pub. L. 110–161, § 220(c)(2)(A), inserted “, territorial, or Tribal” after “State” and substituted “or” for “and/or”.
Subsec. (b)(2). Pub. L. 110–161, § 220(c)(2)(B), inserted “, territory, Indian tribe,” after “agency of the State” and after “criminal laws of that State”.
Subsec. (b)(C). Pub. L. 110–161, § 220(c)(2)(C), added par. (C).
Subsec. (c)(3). Pub. L. 110–161, § 220(c)(3)(A), substituted “Indian tribes” for “Indian Tribes”.
Subsec. (c)(4). Pub. L. 110–161, § 220(c)(3)(B)(i), struck out “State’s” after “expand the” and substituted “women or” for “women and/or” in introductory provisions.
Subsec. (c)(4)(A). Pub. L. 110–161, § 220(c)(3)(B)(ii), struck out “State” after “with the”.
Subsec. (c)(4)(C). Pub. L. 110–161, § 220(c)(3)(B)(iii), inserted “, Indian tribes,” after “involved counties”.
Subsec. (c)(4)(D). Pub. L. 110–161, § 220(c)(3)(B)(iv), inserted “, Tribal” after “Federal, State”.




SUBCHAPTER XXXV—LOAN REPAYMENT FOR PROSECUTORS AND PUBLIC DEFENDERS

Editorial Notes
Codification
This subchapter is comprised of part JJ of title I of the Omnibus Crime Control and Safe Streets Act of 1968, Pub. L. 90–351. Another part JJ of title I of Pub. L. 90–351 was classified to subchapter XXXVI (§ 10681) of this chapter, prior to repeal by Pub. L. 115–391, title V, § 502(c)(1), Dec. 21, 2018, 132 Stat. 5228.


§ 10671. Grant authorization(a) PurposeThe purpose of this section is to encourage qualified individuals to enter and continue employment as prosecutors and public defenders.


(b) DefinitionsIn this section:(1) ProsecutorThe term “prosecutor” means a full-time employee of a State or unit of local government who—(A) is continually licensed to practice law; and

(B) prosecutes criminal or juvenile delinquency cases at the State or unit of local government level (including supervision, education, or training of other persons prosecuting such cases).


(2) Public defenderThe term “public defender” means an attorney who—(A) is continually licensed to practice law; and

(B) is—(i) a full-time employee of a State or unit of local government who provides legal representation to indigent persons in criminal or juvenile delinquency cases (including supervision, education, or training of other persons providing such representation);

(ii) a full-time employee of a nonprofit organization operating under a contract with a State or unit of local government, who devotes substantially all of the employee’s full-time employment to providing legal representation to indigent persons in criminal or juvenile delinquency cases (including supervision, education, or training of other persons providing such representation); or

(iii) employed as a full-time Federal defender attorney in a defender organization established pursuant to subsection (g) of section 3006A of title 18 that provides legal representation to indigent persons in criminal or juvenile delinquency cases.



(3) Student loan(A) In generalExcept as provided in subparagraph (B), the term “student loan” means—(i) a loan made, insured, or guaranteed under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.);

(ii) a loan made under part D or E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq. and 1087aa et seq.); and

(iii) a loan made under section 428C or 455(g) of the Higher Education Act of 1965 (20 U.S.C. 1078–3 and 1087e(g)).


(B) Exclusion of parent PLUS loansThe term “student loan” does not include any of the following loans:(i) A loan made to the parents of a dependent student under section 428B of the Higher Education Act of 1965 (20 U.S.C. 1078–2).

(ii) A Federal Direct PLUS Loan made to the parents of a dependent student.

(iii) A loan made under section 428C or 455(g) of the Higher Education Act of 1965 (20 U.S.C. 1078–3 and 1087e(g)) to the extent that such loan was used to repay a loan described in clause (i) or (ii).




(c) Program authorizedThe Attorney General shall establish a program by which the Department of Justice shall assume the obligation to repay a student loan, by direct payments on behalf of a borrower to the holder of such loan, in accordance with subsection (d), for any borrower who—(1) is employed as a prosecutor or public defender; and

(2) is not in default on a loan for which the borrower seeks forgiveness.


(d) Terms of agreement(1) In generalTo be eligible to receive repayment benefits under subsection (c), a borrower shall enter into a written agreement that specifies that—(A) the borrower will remain employed as a prosecutor or public defender for a required period of service of not less than three years, unless involuntarily separated from that employment;

(B) if the borrower is involuntarily separated from employment on account of misconduct, or voluntarily separates from employment, before the end of the period specified in the agreement, the borrower will repay the Attorney General the amount of any benefits received by such employee under this section;

(C) if the borrower is required to repay an amount to the Attorney General under subparagraph (B) and fails to repay such amount, a sum equal to that amount shall be recoverable by the Federal Government from the employee (or such employee’s estate, if applicable) by such methods as are provided by law for the recovery of amounts owed to the Federal Government;

(D) the Attorney General may waive, in whole or in part, a right of recovery under this subsection if it is shown that recovery would be against equity and good conscience or against the public interest; and

(E) the Attorney General shall make student loan payments under this section for the period of the agreement, subject to the availability of appropriations.


(2) Repayments(A) In generalAny amount repaid by, or recovered from, an individual or the estate of an individual under this subsection shall be credited to the appropriation account from which the amount involved was originally paid.


(B) MergerAny amount credited under subparagraph (A) shall be merged with other sums in such account and shall be available for the same purposes and period, and subject to the same limitations, if any, as the sums with which the amount was merged.



(3) Limitations(A) Student loan payment amountStudent loan repayments made by the Attorney General under this section shall be made subject to such terms, limitations, or conditions as may be mutually agreed upon by the borrower and the Attorney General in an agreement under paragraph (1), except that the amount paid by the Attorney General under this section shall not exceed—(i) $10,000 for any borrower in any calendar year; or

(ii) an aggregate total of $60,000 in the case of any borrower.


(B) Beginning of paymentsNothing in this section shall authorize the Attorney General to pay any amount to reimburse a borrower for any repayments made by such borrower prior to the date on which the Attorney General entered into an agreement with the borrower under this subsection.




(e) Additional agreements(1) In generalOn completion of the required period of service under an agreement under subsection (d), the borrower and the Attorney General may, subject to paragraph (2), enter into an additional agreement in accordance with subsection (d).


(2) TermAn agreement entered into under paragraph (1) may require the borrower to remain employed as a prosecutor or public defender for less than three years.



(f) Award basis; priority(1) Award basisSubject to paragraph (2), the Attorney General shall provide repayment benefits under this section—(A) giving priority to borrowers who have the least ability to repay their loans, except that the Attorney General shall determine a fair allocation of repayment benefits among prosecutors and public defenders, and among employing entities nationwide; and

(B) subject to the availability of appropriations.


(2) PriorityThe Attorney General shall give priority in providing repayment benefits under this section in any fiscal year to a borrower who—(A) received repayment benefits under this section during the preceding fiscal year; and

(B) has completed less than three years of the first required period of service specified for the borrower in an agreement entered into under subsection (d).



(g) RegulationsThe Attorney General is authorized to issue such regulations as may be necessary to carry out the provisions of this section.


(h) Report by Inspector GeneralNot later than three years after August 14, 2008, the Inspector General of the Department of Justice shall submit to Congress a report on—(1) the cost of the program authorized under this section; and

(2) the impact of such program on the hiring and retention of prosecutors and public defenders.


(i) GAO studyNot later than one year after August 14, 2008, the Comptroller General shall conduct a study of, and report to Congress on, the impact that law school accreditation requirements and other factors have on the costs of law school and student access to law school, including the impact of such requirements on racial and ethnic minorities.


(j) Authorization of appropriationsThere are authorized to be appropriated to carry out this section $25,000,000 for fiscal year 2009 and such sums as may be necessary for each of the five succeeding fiscal years.


(Pub. L. 90–351, title I, § 3001, as added Pub. L. 110–315, title IX, § 952, Aug. 14, 2008, 122 Stat. 3470.)

Editorial Notes

References in TextThe Higher Education Act of 1965, referred to in subsec. (b)(3)(A)(i), (ii), is Pub. L. 89–329, Nov. 8, 1965, 79 Stat. 1219. Parts B, D, and E of title IV of the Act are classified to parts B (§ 1071 et seq.), D (§ 1087a et seq.), and E (§ 1087aa et seq.), respectively, of subchapter IV of chapter 28 of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 1001 of Title 20 and Tables.

Codification
Section was formerly classified to section 3797cc–21 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Another section 3001 of Pub. L. 90–351 was classified to section 10681 of this title, prior to repeal by Pub. L. 115–391.




SUBCHAPTER XXXVI—GRANT PROGRAM TO EVALUATE AND IMPROVE EDUCATIONAL METHODS AT PRISONS, JAILS, AND JUVENILE FACILITIES

Editorial Notes
Codification
This subchapter was comprised of part JJ of title I of the Omnibus Crime Control and Safe Streets Act of 1968, Pub. L. 90–351, as added by Pub. L. 110–199, title I, § 114(2), Apr. 9, 2008, 122 Stat. 677, prior to repeal by Pub. L. 115–391, title V, § 502(c)(1), Dec. 21, 2018, 132 Stat. 5228. Another part JJ of title I of Pub. L. 90–351 is classified to subchapter XXXV (§ 10671) of this chapter.


§ 10681. Repealed. Pub. L. 115–391, title V, § 502(c)(1), Dec. 21, 2018, 132 Stat. 5228

Section, Pub. L. 90–351, title I, § 3001, as added Pub. L. 110–199, title I, § 114(2), Apr. 9, 2008, 122 Stat. 677, related to grant program to evaluate and improve educational methods at prisons, jails, and juvenile facilities. See section 10741 of this title.


Section was formerly classified to section 3797dd of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.


Another section 3001 of Pub. L. 90–351 is classified to section 10671 of this title.




SUBCHAPTER XXXVII—SEX OFFENDER APPREHENSION GRANTS; JUVENILE SEX OFFENDER TREATMENT GRANTS

Editorial Notes
Codification
This subchapter is comprised of part KK, formerly part X, of title I of the Omnibus Crime Control and Safe Streets Act of 1968, Pub. L. 90–351, as added by Pub. L. 109–248, title VI, § 623, July 27, 2006, 120 Stat. 635, and redesignated part KK by Pub. L. 110–199, title I, § 114(1), Apr. 9, 2008, 122 Stat. 677. Another part X of title I of Pub. L. 90–351, as added by Pub. L. 103–322, title XXI, § 210302(c)(1)(C), Sept. 13, 1994, 108 Stat. 2066, is classified to subchapter XXIII (§ 10511 et seq.) of this chapter.
Pub. L. 110–199, title I, § 114(1), Apr. 9, 2008, 122 Stat. 677, which directed amendment of title I of the Omnibus Crime Control and Safe Streets Act of 1968 by redesignating part X as part KK, was executed by redesignating part X of title I of Pub. L. 90–351, as added by Pub. L. 109–248, as part KK to reflect the probable intent of Congress.


§ 10691. Sex offender apprehension grants(a) Authority to make sex offender apprehension grants(1) In generalFrom amounts made available to carry out this subchapter, the Attorney General may make grants to States, units of local government, Indian tribal governments, other public and private entities, and multi-jurisdictional or regional consortia thereof for activities specified in paragraph (2).


(2) Covered activitiesAn activity referred to in paragraph (1) is any program, project, or other activity to assist a State in enforcing sex offender registration requirements.



(b) Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for fiscal years 2007 through 2009 to carry out this subchapter.


(Pub. L. 90–351, title I, § 3011, as added Pub. L. 109–248, title VI, § 623, July 27, 2006, 120 Stat. 635.)

Editorial Notes
Codification
Section was formerly classified to section 3797ee of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10692. Juvenile sex offender treatment grants(a) Authority to make juvenile sex offender treatment grants(1) In generalFrom amounts made available to carry out this subchapter, the Attorney General may make grants to units of local government, Indian tribal governments, correctional facilities, other public and private entities, and multijurisdictional or regional consortia thereof for activities specified in paragraph (2).


(2) Covered activitiesAn activity referred to in paragraph (1) is any program, project, or other activity to assist in the treatment of juvenile sex offenders.



(b) Juvenile sex offender definedFor purposes of this section, the term “juvenile sex offender” is a sex offender who had not attained the age of 18 years at the time of his or her offense.


(c) Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of fiscal years 2007 through 2009 to carry out this subchapter.


(Pub. L. 90–351, title I, § 3012, as added Pub. L. 109–248, title VI, § 623, July 27, 2006, 120 Stat. 635.)

Editorial Notes
Codification
Section was formerly classified to section 3797ee–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER XXXVIII—COMPREHENSIVE OPIOID ABUSE GRANT PROGRAM
§ 10701. Description(a) Grants authorizedFrom amounts made available to carry out this subchapter, the Attorney General may make grants to States, units of local government, and Indian tribes, for use by the State, unit of local government, or Indian tribe to provide services primarily relating to opioid abuse, including for any one or more of the following:(1) Developing, implementing, or expanding a treatment alternative to incarceration program, which may include—(A) prebooking or postbooking components, which may include the activities described in subchapter XXIX or XXXIII of this chapter;

(B) training for criminal justice agency personnel on substance use disorders and co-occurring mental illness and substance use disorders;

(C) a mental health court, including the activities described in subchapter XXI of this chapter;

(D) a drug court, including the activities described in subchapter XXX of this chapter;

(E) a veterans treatment court program, including the activities described in subsection (i) of section 10651 of this title;

(F) a focus on parents whose incarceration could result in their children entering the child welfare system; and

(G) a community-based substance use diversion program sponsored by a law enforcement agency.


(2) In the case of a State, facilitating or enhancing planning and collaboration between State criminal justice agencies and State substance abuse agencies in order to more efficiently and effectively carry out activities or services described in any paragraph of this subsection that address problems related to opioid abuse.

(3) Providing training and resources for first responders on carrying and administering an opioid overdose reversal drug or device approved or cleared by the Food and Drug Administration, and purchasing such a drug or device for first responders who have received such training to so carry and administer.

(4) Locating or investigating illicit activities related to the unlawful distribution of opioids.

(5) Developing, implementing, or expanding a medication-assisted treatment program used or operated by a criminal justice agency, which may include training criminal justice agency personnel on medication-assisted treatment, and carrying out the activities described in subchapter XVIII of this chapter.

(6) In the case of a State, developing, implementing, or expanding a prescription drug monitoring program to collect and analyze data related to the prescribing of schedules II, III, and IV controlled substances through a centralized database administered by an authorized State agency, which includes tracking the dispensation of such substances, and providing for interoperability and data sharing with each other such program in each other State, and with any interstate entity that shares information between such programs.

(7) Developing, implementing, or expanding a program to prevent and address opioid abuse by juveniles.

(8) Developing, implementing, or expanding a program (which may include demonstration projects) to utilize technology that provides a secure container for prescription drugs that would prevent or deter individuals, particularly adolescents, from gaining access to opioid medications that are lawfully prescribed for other individuals.

(9) Developing, implementing, or expanding a prescription drug take-back program.

(10) Developing, implementing, or expanding an integrated and comprehensive opioid abuse response program.


(b) Contracts and subawardsA State, unit of local government, or Indian tribe may, in using a grant under this subchapter for purposes authorized by subsection (a), use all or a portion of that grant to contract with, or make one or more subawards to, one or more—(1) local or regional organizations that are private and nonprofit, including faith-based organizations;

(2) units of local government; or

(3) tribal organizations.


(c) Program assessment component; waiver(1) Program assessment componentEach program funded under this subchapter shall contain a program assessment component, developed pursuant to guidelines established by the Attorney General, in coordination with the National Institute of Justice.


(2) WaiverThe Attorney General may waive the requirement of paragraph (1) with respect to a program if, in the opinion of the Attorney General, the program is not of sufficient size to justify a full program assessment.



(d) Administrative costsNot more than 10 percent of a grant made under this subchapter may be used for costs incurred to administer such grant.


(e) PeriodThe period of a grant made under this subchapter may not be longer than 4 years, except that renewals and extensions beyond that period may be granted at the discretion of the Attorney General.


(Pub. L. 90–351, title I, § 3021, as added Pub. L. 114–198, title II, § 201(a)(1), July 22, 2016, 130 Stat. 711.)

Editorial Notes
Codification
Section was formerly classified to section 3797ff of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10702. Applications
To request a grant under this subchapter, the chief executive officer of a State, unit of local government, or Indian tribe shall submit an application to the Attorney General at such time and in such form as the Attorney General may require. Such application shall include the following:(1) A certification that Federal funds made available under this subchapter will not be used to supplant State, local, or tribal funds, but will be used to increase the amounts of such funds that would, in the absence of Federal funds, be made available for the activities described in section 10701(a) of this title.

(2) An assurance that, for each fiscal year covered by an application, the applicant shall maintain and report such data, records, and information (programmatic and financial) as the Attorney General may reasonably require.

(3) A certification, made in a form acceptable to the Attorney General and executed by the chief executive officer of the applicant (or by another officer of the applicant, if qualified under regulations promulgated by the Attorney General), that—(A) the activities or services to be funded by the grant meet all the requirements of this subchapter;

(B) all the information contained in the application is correct;

(C) there has been appropriate coordination with affected agencies; and

(D) the applicant will comply with all provisions of this subchapter and all other applicable Federal laws.


(4) An assurance that the applicant will work with the Drug Enforcement Administration to develop an integrated and comprehensive strategy to address opioid abuse.

(Pub. L. 90–351, title I, § 3022, as added Pub. L. 114–198, title II, § 201(a)(1), July 22, 2016, 130 Stat. 712.)

Editorial Notes
Codification
Section was formerly classified to section 3797ff–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10703. Review of applications
The Attorney General shall not finally disapprove any application (or any amendment to that application) submitted under this subchapter without first affording the applicant reasonable notice of any deficiencies in the application and an opportunity for correction of any such deficiencies and reconsideration.
(Pub. L. 90–351, title I, § 3023, as added Pub. L. 114–198, title II, § 201(a)(1), July 22, 2016, 130 Stat. 713.)

Editorial Notes
Codification
Section was formerly classified to section 3797ff–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10704. Equitable distribution of funds
In awarding grants under this subchapter, the Attorney General shall distribute funds in a manner that—(1) equitably addresses the needs of underserved populations, including rural and tribal communities; and

(2) focuses on communities that have been disproportionately impacted by opioid abuse as evidenced in part by—(A) high rates of primary treatment admissions for heroin and other opioids;

(B) high rates of drug poisoning deaths from heroin and other opioids; and

(C) a lack of accessibility to treatment providers and facilities and to emergency medical services.


(Pub. L. 90–351, title I, § 3024, as added Pub. L. 114–198, title II, § 201(a)(1), July 22, 2016, 130 Stat. 713.)

Editorial Notes
Codification
Section was formerly classified to section 3797ff–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10705. Definitions
In this subchapter:(1) The term “first responder” includes a firefighter, law enforcement officer, paramedic, emergency medical technician, or other individual (including an employee of a legally organized and recognized volunteer organization, whether compensated or not), who, in the course of his or her professional duties, responds to fire, medical, hazardous material, or other similar emergencies.

(2) The term “medication-assisted treatment” means the use of medications approved by the Food and Drug Administration for the treatment of opioid abuse.

(3) The term “opioid” means any drug, including heroin, having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having such addiction-forming or addiction-sustaining liability.

(4) The term “schedule II, III, or IV controlled substance” means a controlled substance that is listed on schedule II, schedule III, or schedule IV of section 812(c) of title 21.

(5) The terms “drug” and “device” have the meanings given those terms in section 321 of title 21.

(6) The term “criminal justice agency” means a State, local, or tribal—(A) court;

(B) prison;

(C) jail;

(D) law enforcement agency; or

(E) other agency that performs the administration of criminal justice, including prosecution, pretrial services, and community supervision.


(7) The term “tribal organization” has the meaning given that term in section 5304 of title 25.

(8) The term “State substance abuse agency” has the meaning given that term in section 290bb–1(r)(6) of title 42.

(Pub. L. 90–351, title I, § 3025, as added Pub. L. 114–198, title II, § 201(a)(1), July 22, 2016, 130 Stat. 713.)

Editorial Notes
Codification
Section was formerly classified to section 3797ff–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10706. Grant accountability(a) Definition of applicable committeesIn this section, the term “applicable committees” means—(1) the Committee on the Judiciary of the Senate; and

(2) the Committee on the Judiciary of the House of Representatives.


(b) AccountabilityAll grants awarded by the Attorney General under this subchapter shall be subject to the following accountability provisions:(1) Audit requirement(A) DefinitionIn this paragraph, the term “unresolved audit finding” means a finding in the final audit report of the Inspector General of the Department of Justice that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months after the date on which the final audit report is issued.


(B) AuditBeginning in the first fiscal year beginning after July 22, 2016, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants awarded by the Attorney General under this subchapter to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.


(C) Mandatory exclusionA recipient of grant funds under this subchapter that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this subchapter during the first 2 fiscal years beginning after the end of the 12-month period described in subparagraph (A).


(D) PriorityIn awarding grants under this subchapter, the Attorney General shall give priority to eligible applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this subchapter.


(E) ReimbursementIf an entity is awarded grant funds under this subchapter during the 2-fiscal-year period during which the entity is barred from receiving grants under subparagraph (C), the Attorney General shall—(i) deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and

(ii) seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.



(2) Nonprofit organization requirements(A) DefinitionFor purposes of this paragraph and the grant programs under this subchapter, the term “nonprofit organization” means an organization that is described in section 501(c)(3) of title 26 and is exempt from taxation under section 501(a) of such title.


(B) ProhibitionA nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of title 26 may not—(i) be party to a contract entered into under section 10701(b) of this title; or

(ii) receive a subaward under section 10701(b) of this title.


(C) DisclosureEach nonprofit organization that receives a subaward or is party to a contract entered into under section 10701(b) of this title and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose, in the application for such contract or subaward, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subparagraph available for public inspection.



(3) Conference expenditures(A) LimitationNo amounts made available to the Attorney General under this subchapter may be used by the Attorney General, or by any State, unit of local government, or entity awarded a grant, subaward, or contract under this subchapter, to host or support any expenditure for conferences that uses more than $20,000 in funds made available by the Attorney General, unless the head of the relevant agency, bureau, or program office provides prior written authorization that the funds may be expended to host or support the conference.


(B) Written authorizationWritten authorization under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.


(C) ReportThe Deputy Attorney General shall submit to the applicable committees an annual report on all conference expenditures approved by the Attorney General under this paragraph.



(4) Annual certificationBeginning in the first fiscal year beginning after July 22, 2016, the Attorney General shall submit to the applicable committees an annual certification—(A) indicating whether—(i) all audits issued by the Inspector General of the Department of Justice under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;

(ii) all mandatory exclusions required under paragraph (1)(C) have been issued; and

(iii) all reimbursements required under paragraph (1)(E) have been made; and


(B) that includes a list of any grant recipients excluded under paragraph (1) from the previous year.



(c) Preventing duplicative grants(1) In generalBefore the Attorney General awards a grant to an applicant under this subchapter, the Attorney General shall compare potential grant awards with other grants awarded under this subchapter by the Attorney General to determine if duplicate grant awards are awarded for the same purpose.


(2) ReportIf the Attorney General awards duplicate grants under this subchapter to the same applicant for the same purpose, the Attorney General shall submit to the applicable committees a report that includes—(A) a list of all duplicate grants awarded under this subchapter, including the total dollar amount of any duplicate grants awarded; and

(B) the reason the Attorney General awarded the duplicate grants.



(Pub. L. 90–351, title I, § 3026, as added Pub. L. 114–198, title VII, § 701(a), July 22, 2016, 130 Stat. 735.)

Editorial Notes
Codification
Section was formerly classified to section 3797ff–5 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10707. Evaluation of performance of Department of Justice programs(1) Evaluation of Justice Department Comprehensive Opioid Abuse Grant ProgramNot later than 5 years after July 22, 2016, the Attorney General shall complete an evaluation of the effectiveness of the Comprehensive Opioid Abuse Grant Program under part LL of title I of the Omnibus Crime Control and Safe Streets Act of 1968 [34 U.S.C. 10701 et seq.] administered by the Department of Justice based upon the information reported under paragraph (4).


(2) Interim evaluationNot later than 3 years after July 22, 2016, the Attorney General shall complete an interim evaluation assessing the nature and extent of the incidence of opioid abuse and illegal opioid distribution in the United States.


(3) Metrics and outcomes for evaluationNot later than 180 days after July 22, 2016, the Attorney General shall identify outcomes that are to be achieved by activities funded by the Comprehensive Opioid Abuse Grant Program and the metrics by which the achievement of such outcomes shall be determined.


(4) Metrics data collectionThe Attorney General shall require grantees under the Comprehensive Opioid Abuse Grant Program (and those receiving subawards under section 3021(b) of part LL of title I of the Omnibus Crime Control and Safe Streets Act of 1968 [34 U.S.C. 10701(b)]) to collect and annually report to the Department of Justice data based upon the metrics identified under paragraph (3).


(5) Publication of data and findings(A) Publication of outcomes and metricsThe Attorney General shall, not later than 30 days after completion of the requirement under paragraph (3), publish the outcomes and metrics identified under that paragraph.


(B) Publication of evaluationIn the case of the interim evaluation under paragraph (2), and the final evaluation under paragraph (1), the entity conducting the evaluation shall, not later than 90 days after such an evaluation is completed, publish the results of such evaluation and issue a report on such evaluation to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate. Such report shall also be published along with the data used to make such evaluation.



(6) Independent evaluationFor purposes of paragraphs (1), (2), and (3), the Attorney General shall—(A) enter into an arrangement with the National Academy of Sciences; or

(B) enter into a contract or cooperative agreement with an entity that is not an agency of the Federal Government, and is qualified to conduct and evaluate research pertaining to opioid use and abuse, and draw conclusions about overall opioid use and abuse on the basis of that research.


(Pub. L. 114–198, title VII, § 701(b), July 22, 2016, 130 Stat. 737.)

Editorial Notes

References in TextThe Omnibus Crime Control and Safe Streets Act of 1968, referred to in par. (1), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197. Part LL of title I of the Act is classified generally to this subchapter. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.

Codification
Section was enacted as part of the Comprehensive Addiction and Recovery Act of 2016, and not as part of title I of the Omnibus Crime Control and Safe Streets Act of 1968 which comprises this chapter.
Section was formerly classified to section 3797ff–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER XXXIX—PREVENTION, INVESTIGATION, AND PROSECUTION OF WHITE COLLAR CRIME
§ 10721. Establishment of grant program(a) AuthorizationThe Director of the Bureau of Justice Assistance is authorized to enter into a cooperative agreement with or make a grant to an eligible entity for the purpose of improving the identification, investigation, and prosecution of white collar crime (including each category of such crimes set forth in paragraphs (1) through (3) of subsection (b)) by providing comprehensive, direct, and practical training and technical assistance to law enforcement officers, investigators, auditors and prosecutors in States and units of local government.


(b) White collar crime definedFor purposes of this subchapter, the term “white collar crime” includes—(1) high-tech crime, including cyber and electronic crime and related threats;

(2) economic crime, including financial fraud and mortgage fraud; and

(3) Internet-based crime against children and child pornography.


(Pub. L. 90–351, title I, § 3031, as added Pub. L. 115–76, § 3(a), Nov. 2, 2017, 131 Stat. 1247.)

§ 10722. Purposes
The purposes of this subchapter include the following:(1) To ensure that training is available for State, local, tribal and territorial law enforcement agencies and officers nationwide to support local efforts to identify, prevent, investigate, and prosecute cyber and financial crimes, including those crimes facilitated via computer networks and other electronic means, and crimes involving financial and economic impacts such as intellectual property crimes.

(2) To deliver training to State, local, tribal, and territorial law enforcement officers, and other criminal justice professionals concerning the use of proven methodologies to prevent, detect, and respond to such crimes, recognize emerging issues, manage electronic and financial crime evidence and to improve local criminal justice agency responses to such threats.

(3) To provide operational and technical assistance and training concerning tools, products, resources, guidelines, and procedures to aid and enhance criminal intelligence analysis, conduct cyber crime and financial crime investigations, and related justice information sharing at the local and State levels.

(4) To provide appropriate training on protections for privacy, civil rights, and civil liberties in the conduct of criminal intelligence analysis and cyber and electronic crime and financial crime investigations, including in the development of policies, guidelines, and procedures by State, local, tribal, and territorial law enforcement agencies to protect and enhance privacy, civil rights, and civil liberties protections and identify weaknesses and gaps in the protection of privacy, civil rights, and civil liberties.

(Pub. L. 90–351, title I, § 3032, as added Pub. L. 115–76, § 3(a), Nov. 2, 2017, 131 Stat. 1248.)

§ 10723. Authorized programs
A grant or cooperative agreement awarded under this subchapter may be made only for the following programs, with respect to the prevention, investigation, and prosecution of certain criminal activities:(1) Programs to provide a nationwide support system for State and local criminal justice agencies.

(2) Programs to assist State and local criminal justice agencies to develop, establish, and maintain intelligence-focused policing strategies and related information sharing.

(3) Programs to provide training and investigative support services to State and local criminal justice agencies to provide such agencies with skills and resources needed to investigate and prosecute such criminal activities and related criminal activities.

(4) Programs to provide research support, to establish partnerships, and to provide other resources to aid State and local criminal justice agencies to prevent, investigate, and prosecute such criminal activities and related problems.

(5) Programs to provide information and research to the general public to facilitate the prevention of such criminal activities.

(6) Programs to establish or support national training and research centers regionally to provide training and research services for State and local criminal justice agencies.

(7) Programs to provide training and oversight to State and local criminal justice agencies to develop and comply with applicable privacy, civil rights, and civil liberties related policies, procedures, rules, laws, and guidelines.

(8) Any other programs specified by the Attorney General as furthering the purposes of this subchapter.

(Pub. L. 90–351, title I, § 3033, as added Pub. L. 115–76, § 3(a), Nov. 2, 2017, 131 Stat. 1248.)

§ 10724. Application
To be eligible for an award of a grant or cooperative agreement under this subchapter, an entity shall submit to the Director of the Bureau of Justice Assistance an application in such form and manner, and containing such information, as required by the Director of the Bureau of Justice Assistance.
(Pub. L. 90–351, title I, § 3034, as added Pub. L. 115–76, § 3(a), Nov. 2, 2017, 131 Stat. 1249.)

§ 10725. Eligibility
States, units of local government, not-for-profit entities, and institutions of higher-education with demonstrated capacity and experience in delivering training, technical assistance and other resources including direct, practical laboratory training to law enforcement officers, investigators, auditors and prosecutors in States and units of local government and over the Internet shall be eligible to receive an award under this subchapter.
(Pub. L. 90–351, title I, § 3035, as added Pub. L. 115–76, § 3(a), Nov. 2, 2017, 131 Stat. 1249.)

§ 10726. Rules and regulations
The Director of the Bureau of Justice Assistance shall promulgate such rules and regulations as are necessary to carry out this subchapter, including rules and regulations for submitting and reviewing applications under section 10725 of this title.
(Pub. L. 90–351, title I, § 3036, as added Pub. L. 115–76, § 3(a), Nov. 2, 2017, 131 Stat. 1249.)


SUBCHAPTER XL—GRANT PROGRAM TO EVALUATE AND IMPROVE EDUCATIONAL METHODS AT PRISONS, JAILS, AND JUVENILE FACILITIES
§ 10741. Grant program to evaluate and improve educational methods at prisons, jails, and juvenile facilities(a) Grant program authorizedThe Attorney General may carry out a grant program under which the Attorney General may make grants to States, units of local government, territories, Indian Tribes, and other public and private entities to—(1) evaluate methods to improve academic and vocational education for offenders in prisons, jails, and juvenile facilities;

(2) identify, and make recommendations to the Attorney General regarding, best practices relating to academic and vocational education for offenders in prisons, jails, and juvenile facilities, based on the evaluation under paragraph (1);

(3) improve the academic and vocational education programs (including technology career training) available to offenders in prisons, jails, and juvenile facilities; and

(4) implement methods to improve academic and vocational education for offenders in prisons, jails, and juvenile facilities consistent with the best practices identified in subsection (c).


(b) ApplicationTo be eligible for a grant under this subchapter, a State or other entity described in subsection (a) shall submit to the Attorney General an application in such form and manner, at such time, and accompanied by such information as the Attorney General specifies.


(c) Best practicesNot later than 180 days after December 21, 2018, the Attorney General shall identify and publish best practices relating to academic and vocational education for offenders in prisons, jails, and juvenile facilities. The best practices shall consider the evaluations performed and recommendations made under grants made under subsection (a) before December 21, 2018.


(d) ReportNot later than 90 days after the last day of the final fiscal year of a grant under this subchapter, each entity described in subsection (a) receiving such a grant shall submit to the Attorney General a detailed report of the progress made by the entity using such grant, to permit the Attorney General to evaluate and improve academic and vocational education methods carried out with grants under this subchapter.


(Pub. L. 90–351, title I, § 3041, as added Pub. L. 115–391, title V, § 502(c)(2), Dec. 21, 2018, 132 Stat. 5228.)


SUBCHAPTER XLI—CRISIS STABILIZATION AND COMMUNITY REENTRY PROGRAM
§ 10751. Grant authorization(a) In generalThe Attorney General may make grants under this subchapter to States, Indian Tribes, units of local government, and community-based nonprofit organizations for the purpose of providing clinical services for people with serious mental illness and substance use disorders that establish treatment, suicide prevention, and continuity of recovery in the community upon release from the correctional facility.


(b) Use of fundsA grant awarded under this subchapter shall be used to support—(1) programs involving criminal and juvenile justice agencies, mental health agencies, community-based organizations that focus on reentry, and community-based behavioral health providers that improve clinical stabilization during pre-trial detention and incarceration and continuity of care leading to recovery in the community by providing services and supports that may include peer support services, enrollment in healthcare, and introduction to long-acting injectable medications or, as clinically indicated, other medications, by—(A) providing training and education for criminal and juvenile justice agencies, mental health agencies, and community-based behavioral health providers on interventions that support—(i) engagement in recovery supports and services;

(ii) access to medication while in an incarcerated setting; and

(iii) continuity of care during reentry into the community;


(B) ensuring that individuals with serious mental illness are provided appropriate access to evidence-based recovery supports that may include peer support services, medication (including long-acting injectable medications where clinically appropriate), and psycho-social therapies;

(C) offering technical assistance to criminal justice agencies on how to modify their administrative and clinical processes to accommodate evidence-based interventions, such as long-acting injectable medications and other recovery supports; and

(D) participating in data collection activities specified by the Attorney General, in consultation with the Secretary of Health and Human Services;


(2) programs that support cooperative efforts between criminal and juvenile justice agencies, mental health agencies, and community-based behavioral health providers to establish or enhance serious mental illness recovery support by—(A) strengthening or establishing crisis response services delivered by hotlines, mobile crisis teams, crisis stabilization and triage centers, peer support specialists, public safety officers, community-based behavioral health providers, and other stakeholders, including by providing technical support for interventions that promote long-term recovery;

(B) engaging criminal and juvenile justice agencies, mental health agencies and community-based behavioral health providers, preliminary qualified offenders, and family and community members in program design, program implementation, and training on crisis response services, including connection to recovery services and supports;

(C) examining health care reimbursement issues that may pose a barrier to ensuring the long-term financial sustainability of crisis response services and interventions that promote long-term engagement with recovery services and supports; and

(D) participating in data collection activities specified by the Attorney General, in consultation with the Secretary of Health and Human Services; and


(3) programs that provide training and additional resources to criminal and juvenile justice agencies, mental health agencies, and community-based behavioral health providers on serious mental illness, suicide prevention strategies, recovery engagement strategies, and the special health and social needs of justice-involved individuals who are living with serious mental illness.


(c) ConsultationThe Attorney General shall consult with the Secretary of Health and Human Services to ensure that serious mental illness treatment and recovery support services provided under this grant program incorporate evidence-based approaches that facilitate long-term engagement in recovery services and supports.


(d) Behavioral health provider definedIn this section, the term “behavioral health provider” means—(1) a community mental health center that meets the criteria under section 300x–2(c) of this title; or

(2) a certified community behavioral health clinic described in section 223(d) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note).


(Pub. L. 90–351, title I, § 3051, as added Pub. L. 116–281, § 2(a), Dec. 31, 2020, 134 Stat. 3381.)

Editorial Notes

References in TextSection 223(d) of the Protecting Access to Medicare Act of 2014, referred to in subsec. (d)(2), is section 223(d) of Pub. L. 113–93, which is set out as a note under section 1396a of Title 42, The Public Health and Welfare.



§ 10752. Applications(a) In generalTo request a grant under this subchapter, the chief executive of a State, Indian Tribe, unit of local government, or community-based non-profit organization shall submit an application to the Attorney General—(1) in such form and containing such information as the Attorney General may reasonably require;

(2) that includes assurances that Federal funds received under this subchapter shall be used to supplement, not supplant, non-Federal funds that would otherwise be available for activities funded under this subchapter; and

(3) that describes the coordination between State, Tribal, or local criminal and juvenile justice agencies, mental health agencies and community-based behavioral health providers, preliminary qualified offenders, and family and community members in—(A) program design;

(B) program implementation; and

(C) training on crisis response, medication adherence, and continuity of recovery in the community.



(b) Eligibility for preference with community care component(1) In generalIn awarding grants under this subchapter, the Attorney General shall give preference to a State, Indian Tribe, unit of local government, or community-based nonprofit organization that ensures that individuals who participate in a program, funded by a grant under this subchapter will be provided with continuity of care, in accordance with paragraph (2), in a community care provider program upon release from a correctional facility and adopt policies that focus on programming, strategies, and educational components for reducing recidivism and probation violations.


(2) RequirementsFor purposes of paragraph (1), the continuity of care shall involve the coordination of the correctional facility treatment program with qualified community behavioral health providers and other recovery supports, pre-trial release programs, parole supervision programs, half-way house programs, and participation in peer recovery group programs, which may aid in ongoing recovery after the individual is released from the correctional facility.


(3) Community care provider program definedFor purposes of this subsection, the term “community care provider program” means a community mental health center or certified community behavioral health clinic that directly provides to an individual, or assists in connecting an individual to the provision of, appropriate community-based treatment, medication management, and other recovery supports, when the individual leaves a correctional facility at the end of a sentence or on parole.



(c) Coordination of Federal assistanceEach application submitted for a grant under this subchapter shall include a description of how the funds made available under this subchapter will be coordinated with Federal assistance for behavioral health services currently provided by the Department of Health and Human Services’ Substance Abuse and Mental Health Services Administration.


(Pub. L. 90–351, title I, § 3052, as added Pub. L. 116–281, § 2(a), Dec. 31, 2020, 134 Stat. 3383.)

§ 10753. Review of applications(a) In generalThe Attorney General shall make a grant under section 10751 of this title to carry out the projects described in the application submitted under section 10752 of this title upon determining that—(1) the application is consistent with the requirements of this subchapter; and

(2) before the approval of the application, the Attorney General has made an affirmative finding in writing that the proposed project has been reviewed in accordance with this subchapter.


(b) ApprovalEach application submitted under section 10752 of this title shall be considered approved, in whole or in part, by the Attorney General not later than 90 days after first received, unless the Attorney General informs the applicant of specific reasons for disapproval.


(c) RestrictionGrant funds received under this subchapter shall not be used for land acquisition or construction projects.


(d) Disapproval notice and reconsiderationThe Attorney General may not disapprove any application without first affording the applicant reasonable notice and an opportunity for reconsideration.


(Pub. L. 90–351, title I, § 3053, as added Pub. L. 116–281, § 2(a), Dec. 31, 2020, 134 Stat. 3384.)

§ 10754. Evaluation
Each State, Indian Tribe, unit of local government, or community-based nonprofit organization that receives a grant under this subchapter shall submit to the Attorney General an evaluation not later than 1 year after receipt of the grant in such form and containing such information as the Attorney General, in consultation with the Secretary of Health and Human Services, may reasonably require.
(Pub. L. 90–351, title I, § 3054, as added Pub. L. 116–281, § 2(a), Dec. 31, 2020, 134 Stat. 3384.)

§ 10755. Authorization of funding
Subject to the availability of appropriations, for purposes of carrying out this subchapter, the Attorney General is authorized to award not more than $10,000,000 of funds appropriated to the Department of Justice for these purposes for each of fiscal years 2021 through 2025.
(Pub. L. 90–351, title I, § 3055, as added Pub. L. 116–281, § 2(a), Dec. 31, 2020, 134 Stat. 3385.)



CHAPTER 111—JUVENILE JUSTICE AND DELINQUENCY PREVENTION




SUBCHAPTER I—GENERALLY


Sec.


11101.Findings.


11102.Purposes.


11103.Definitions.



SUBCHAPTER II—PROGRAMS AND OFFICES



Part A—Juvenile Justice and Delinquency Prevention Office


11111.Establishment.


11112.Personnel.


11113.Voluntary and uncompensated services.


11114.Concentration of Federal efforts.


11115.Joint funding; non-Federal share requirements.


11116.Coordinating Council on Juvenile Justice and Delinquency Prevention.


11117.Annual report.



Part B—Charles Grassley Juvenile Justice and Delinquency Prevention Program


11131.Authority to make grants and contracts.


11132.Allocation of funds.


11133.State plans.



Part C—Juvenile Delinquency Prevention Block Grant Program


11141 to 11146.Repealed.



Part D—Research; Evaluation; Technical Assistance; Training


11161.Research and evaluation; statistical analyses; information dissemination.


11162.Training and technical assistance.



Part E—Developing, Testing, and Demonstrating Promising New Initiatives and Programs


11171.Grants and projects.


11172.Grants for technical assistance.


11173.Eligibility.


11174.Reports.



Part F—General and Administrative Provisions


11181.Repealed.


11182.Administrative authority.


11183.Withholding.


11184.Use of funds.


11185.Payments.


11186.Confidentiality of program records.


11187.Limitations on use of funds.


11188.Rules of construction.


11189.Leasing surplus Federal property.


11190.Issuance of rules.


11191.Content of materials.



SUBCHAPTER III—RUNAWAY AND HOMELESS YOUTH


11201.Findings.


11202.Promulgation of rules.



Part A—Basic Center Grant Program


11211.Authority to make grants.


11212.Eligibility; plan requirements.


11213.Approval of applications.


11214.Grants to private entities; staffing.



Part B—Transitional Living Grant Program


11221.Authority for program.


11222.Eligibility.



Part C—National Communications System


11231.Authority to make grants.



Part D—Coordinating, Training, Research, and Other Activities


11241.Coordination.


11242.Grants for technical assistance and training.


11243.Authority to make grants for research, evaluation, demonstration, and service projects.


11244.Demonstration projects to provide services to youth in rural areas.


11245.Periodic estimate of incidence and prevalence of youth homelessness.



Part E—Sexual Abuse Prevention Program


11261.Authority to make grants.



Part F—General Provisions


11271.Assistance to potential grantees.


11272.Lease of surplus Federal facilities for use as runaway and homeless youth centers or as transitional living youth shelter facilities.


11273.Reports.


11274.Federal and non-Federal share; methods of payment.


11275.Restrictions on disclosure and transfer.


11276.Consolidated review of applications.


11277.Evaluation and information.


11278.Performance standards.


11279.Definitions.


11280.Authorization of appropriations.


11281.Restriction on use of funds.



SUBCHAPTER IV—MISSING CHILDREN


11291.Findings.


11292.Definitions.


11293.Duties and functions of the Administrator.


11294.Grants.


11295.Criteria for grants.


11295a.Reporting.


11296.Oversight and accountability.


11297.Authorization of appropriations.


11298.Authority of Inspectors General.



SUBCHAPTER V—INCENTIVE GRANTS FOR LOCAL DELINQUENCY PREVENTION PROGRAMS


11311.Definitions.


11312.Duties and functions of the Administrator.


11313.Grants for local delinquency prevention programs.


11314.Grants for tribal delinquency prevention and response programs.



SUBCHAPTER VI—AUTHORIZATION OF APPROPRIATIONS; ACCOUNTABILITY AND OVERSIGHT


11321.Authorization of appropriations.


11322.Accountability and oversight.



SUBCHAPTER I—GENERALLY
§ 11101. Findings(a) The Congress finds the following:(1) Although the juvenile violent crime arrest rate in 1999 was the lowest in the decade, there remains a consensus that the number of crimes and the rate of offending by juveniles nationwide is still too high.

(2) According to the Office of Juvenile Justice and Delinquency Prevention, allowing 1 youth to leave school for a life of crime and of drug abuse costs society $1,700,000 to $2,300,000 annually.

(3) One in every 6 individuals (16.2 percent) arrested for committing violent crime in 1999 was less than 18 years of age. In 1999, juveniles accounted for 9 percent of murder arrests, 17 percent of forcible rape arrests, 25 percent of robbery arrest, 14 percent of aggravated assault arrests, and 24 percent of weapons arrests.

(4) More than ½ of juvenile murder victims are killed with firearms. Of the nearly 1,800 murder victims less than 18 years of age, 17 percent of the victims less than 13 years of age were murdered with a firearm, and 81 percent of the victims 13 years of age or older were killed with a firearm.

(5) Juveniles accounted for 13 percent of all drug abuse violation arrests in 1999. Between 1990 and 1999, juvenile arrests for drug abuse violations rose 132 percent.

(6) Over the last 3 decades, youth gang problems have increased nationwide. In the 1970’s, 19 States reported youth gang problems. By the late 1990’s, all 50 States and the District of Columbia reported gang problems. For the same period, the number of cities reporting youth gang problems grew 843 percent, and the number of counties reporting gang problems increased more than 1,000 percent.

(7) According to a national crime survey of individuals 12 years of age or older during 1999, those 12 to 19 years old are victims of violent crime at higher rates than individuals in all other age groups. Only 30.8 percent of these violent victimizations were reported by youth to police in 1999.

(8) One-fifth of juveniles 16 years of age who had been arrested were first arrested before attaining 12 years of age. Juveniles who are known to the juvenile justice system before attaining 13 years of age are responsible for a disproportionate share of serious crimes and violence.

(9) The increase in the arrest rates for girls and young juvenile offenders has changed the composition of violent offenders entering the juvenile justice system.

(10) These problems should be addressed through a 2-track common sense approach that addresses the needs of individual juveniles and society at large by promoting—(A) quality prevention programs that—(i) work with juveniles, their families, local public agencies, and community-based organizations, and take into consideration such factors as whether or not juveniles have been the victims of family violence (including child abuse and neglect); and

(ii) are designed to reduce risks and develop competencies in at-risk juveniles that will prevent, and reduce the rate of, violent delinquent behavior; and


(B) programs that assist in holding juveniles accountable for their actions and in developing the competencies necessary to become responsible and productive members of their communities, including a system of graduated sanctions to respond to each delinquent act, requiring juveniles to make restitution, or perform community service, for the damage caused by their delinquent acts, and methods for increasing victim satisfaction with respect to the penalties imposed on juveniles for their acts.


(11) Coordinated juvenile justice and delinquency prevention projects that meet the needs of juveniles through the collaboration of the many local service systems juveniles encounter can help prevent juveniles from becoming delinquent and help delinquent youth return to a productive life.


(b) Congress must act now to reform this program by focusing on juvenile delinquency prevention programs, as well as programs that hold juveniles accountable for their acts and which provide opportunities for competency development. Without true reform, the juvenile justice system will not be able to overcome the challenges it will face in the coming years when the number of juveniles is expected to increase by 18 percent between 2000 and 2030.

(Pub. L. 93–415, title I, § 101, Sept. 7, 1974, 88 Stat. 1109; Pub. L. 96–509, § 3, Dec. 8, 1980, 94 Stat. 2750; Pub. L. 98–473, title II, § 611, Oct. 12, 1984, 98 Stat. 2107; Pub. L. 102–586, § 1(a), Nov. 4, 1992, 106 Stat. 4982; Pub. L. 107–273, div. C, title II, § 12202, Nov. 2, 2002, 116 Stat. 1869.)

Editorial Notes
Codification
Section was formerly classified to section 5601 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2002—Pub. L. 107–273 amended heading and text generally. Prior to amendment, text read as follows:
“(a) The Congress hereby finds that—
“(1) juveniles accounted for almost half the arrests for serious crimes in the United States in 1974 and for less than one-third of such arrests in 1983;
“(2) recent trends show an upsurge in arrests of adolescents for murder, assault, and weapon use;
“(3) the small number of youth who commit the most serious and violent offenses are becoming more violent;
“(4) understaffed, overcrowded juvenile courts, prosecutorial and public defender offices, probation services, and correctional facilities and inadequately trained staff in such courts, services, and facilities are not able to provide individualized justice or effective help;
“(5) present juvenile courts, foster and protective care programs, and shelter facilities are inadequate to meet the needs of children, who, because of this failure to provide effective services, may become delinquents;
“(6) existing programs have not adequately responded to the particular problems of the increasing numbers of young people who are addicted to or who abuse alcohol and other drugs, particularly nonopiate or polydrug abusers;
“(7) juvenile delinquency can be reduced through programs designed to keep students in elementary and secondary schools through the prevention of unwarranted and arbitrary suspensions and expulsions;
“(8) States and local communities which experience directly the devastating failures of the juvenile justice system do not presently have sufficient technical expertise or adequate resources to deal comprehensively with the problems of juvenile delinquency;
“(9) existing Federal programs have not provided the direction, coordination, resources, and leadership required to meet the crisis of delinquency;
“(10) the juvenile justice system should give additional attention to the problem of juveniles who commit serious crimes, with particular attention given to the areas of sentencing, providing resources necessary for informed dispositions, and rehabilitation;
“(11) emphasis should be placed on preventing youth from entering the juvenile justice system to begin with; and
“(12) the incidence of juvenile delinquency can be reduced through public recreation programs and activities designed to provide youth with social skills, enhance self esteem, and encourage the constructive use of discretionary time.
“(b) Congress finds further that the high incidence of delinquency in the United States today results in enormous annual cost and immeasurable loss of human life, personal security, and wasted human resources and that juvenile delinquency constitutes a growing threat to the national welfare requiring immediate and comprehensive action by the Federal Government to reduce and prevent delinquency.”
1992—Subsec. (a)(2), (3). Pub. L. 102–586, § 1(a)(2), added pars. (2) and (3). Former pars. (2) and (3) redesignated (4) and (5), respectively.
Subsec. (a)(4). Pub. L. 102–586, § 1(a)(1), (3), redesignated par. (2) as (4) and inserted “prosecutorial and public defender offices,”. Former par. (4) redesignated (6).
Subsec. (a)(5) to (10). Pub. L. 102–586, § 1(a)(1), redesignated pars. (3) to (8) as (5) to (10), respectively.
Subsec. (a)(11), (12). Pub. L. 102–586, § 1(a)(4)–(6), added pars. (11) and (12).
1984—Subsec. (a)(1). Pub. L. 98–473, § 611(1), substituted “accounted” for “account” and “in 1974 and for less than one-third of such arrests in 1983” for “today”.
Subsec. (a)(2). Pub. L. 98–473, § 611(2), inserted “and inadequately trained staff in such courts, services, and facilities”.
Subsec. (a)(3). Pub. L. 98–473, § 611(3), struck out “the countless, abandoned, and dependent” before “children, who”.
Subsec. (a)(5). Pub. L. 98–473, § 611(4), substituted “reduced” for “prevented”.
1980—Subsec. (a)(4). Pub. L. 96–509, § 3(1), inserted reference to alcohol abuse.
Subsec. (a)(8). Pub. L. 96–509, § 3(2)–(4), added par. (8).

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentPub. L. 107–273, div. C, title II, § 12223, Nov. 2, 2002, 116 Stat. 1896, as amended by Pub. L. 108–7, div. B, title I, § 110(2), (3), Feb. 20, 2003, 117 Stat. 67, provided that:
“(a) Effective Date.—Except as provided in subsection (b), this subtitle [subtitle B (§§ 12201–12223) of title II of div. C of Pub. L. 107–273, see Tables for classification] and the amendments made by this subtitle shall take effect on the effective date provided in section 12102(b) [set out as a note under section 10401 of this title].

“(b) Application of Amendments.—The amendments made by this subtitle shall apply only with respect to fiscal years beginning on or after the effective date provided in subsection (a).”




Effective Date of 1988 AmendmentPub. L. 100–690, title VII, § 7296, Nov. 18, 1988, 102 Stat. 4463, as amended by Pub. L. 101–204, title X, § 1001(d), Dec. 7, 1989, 103 Stat. 1827, provided that:
“(a) Effective Date.—Except as provided in subsection (b), this subtitle [subtitle F (§§ 7250–7296) of title VII of Pub. L. 100–690, see Tables for classification] and the amendments made by this Act [probably should be subtitle] shall take effect on October 1, 1988.

“(b) Application of Amendments.—(1) The amendments made by section 7258(a) [amending section 11133 of this title] shall not apply to a State with respect to a fiscal year beginning before the date of the enactment of this Act [Nov. 18, 1988] if the State plan is approved before such date by the Administrator for such fiscal year.

“(2) The amendments made by section 7253(b)(1) [amending section 11114 of this title] and section 7278 [enacting section 11277 of this title] shall not apply with respect to fiscal year 1989.

“(3) Notwithstanding the 180-day period provided in—“(A) section 207 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) [now 34 U.S.C. 11117], as added by section 7255;

“(B) section 361 of the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.) [now 34 U.S.C. 11273], as redesignated by section 7273(e)(2) and amended by section 7274; and

“(C) section 404(a)(5) [now 404(a)(6)] of the Missing Children’s Assistance Act (42 U.S.C. 5773(a)(5) [now 34 U.S.C. 11293(a)(6)]), as amended by section 7285(a)(3);

the reports required by such sections to be submitted with respect to fiscal year 1988 shall be submitted not later than August 1, 1989.”





Effective Date of 1984 AmendmentPub. L. 98–473, title II, § 670, Oct. 12, 1984, 98 Stat. 2129, provided that:
“(a) Except as provided in subsection (b), this division [division II (§§ 610–670) of chapter VI of title II of Pub. L. 98–473, see Tables for classification] and the amendments made by this division shall take effect on the date of the enactment of this joint resolution [Oct. 12, 1984] or October 1, 1984, whichever occurs later.

“(b) Paragraph (2) of section 331(c) of the Runaway and Homeless Youth Act [34 U.S.C. 11280], as added by section 657(d) of this division, shall not apply with respect to any grant or payment made before the effective date of this joint resolution [Oct. 12, 1984].”




Effective Date of 1977 AmendmentPub. L. 93–415, title II, § 263(c), as added by Pub. L. 95–115, § 6(d)(2), Oct. 3, 1977, 91 Stat. 1058, which provided that except as otherwise provided by the Juvenile Justice Amendments of 1977 (see Short Title of 1977 Act note set out under section 10101 of this title and Tables), the amendments made by the Juvenile Justice Amendments of 1977 were to take effect on Oct. 1, 1977, was repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449.

Effective DatePub. L. 93–415, title II, § 263(a), (b), Sept. 7, 1974, 88 Stat. 1129, as amended by Pub. L. 94–273, § 32(a), Apr. 21, 1976, 90 Stat. 380; Pub. L. 95–115, § 6(d)(1), Oct. 3, 1977, 91 Stat. 1058, which provided that (a) except as provided by subsections (b) and (c) (formerly set out as an Effective Date of 1977 Amendment note above), the foregoing provisions of such Act (enacting subchapters I and II of this chapter and amending section 5108 of Title 5, Government Organization and Employees) were to take effect on Sept. 7, 1974, and that (b) section 5614(b)(5) and 5614(b)(6) of this title was to become effective at the close of the thirty-first day of the twelfth calendar month of 1974 and section 5614(l) of this title was to become effective at the close of the thirtieth day of the eleventh month of 1976, was repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449.



§ 11102. Purposes
The purposes of this subchapter and subchapter II are—(1) to support State, tribal, and local programs that prevent juvenile involvement in delinquent behavior;

(2) to assist State, tribal, and local governments in promoting public safety by encouraging accountability for acts of juvenile delinquency;

(3) to assist State, tribal, and local governments in addressing juvenile crime through the provision of technical assistance, research, training, evaluation, and the dissemination of current and relevant information on effective and evidence-based programs and practices for combating juvenile delinquency; and

(4) to support a continuum of evidence-based or promising programs (including delinquency prevention, intervention, mental health, behavioral health and substance abuse treatment, family services, and services for children exposed to violence) that are trauma informed, reflect the science of adolescent development, and are designed to meet the needs of at-risk youth and youth who come into contact with the justice system.

(Pub. L. 93–415, title I, § 102, Sept. 7, 1974, 88 Stat. 1110; Pub. L. 96–509, § 4, Dec. 8, 1980, 94 Stat. 2750; Pub. L. 98–473, title II, § 612, Oct. 12, 1984, 98 Stat. 2108; Pub. L. 102–586, § 1(b), Nov. 4, 1992, 106 Stat. 4982; Pub. L. 107–273, div. C, title II, § 12203, Nov. 2, 2002, 116 Stat. 1871; Pub. L. 115–385, title I, § 101, Dec. 21, 2018, 132 Stat. 5124.)

Editorial Notes
Codification
Section was formerly classified to section 5602 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2018—Par. (1). Pub. L. 115–385, § 101(1), inserted “, tribal,” after “State”.
Par. (2). Pub. L. 115–385, § 101(2), inserted “, tribal,” after “State” and struck out “and” at end.
Par. (3). Pub. L. 115–385, § 101(3), amended par. (3) generally. Prior to amendment, par. (3) read as follows: “to assist State and local governments in addressing juvenile crime through the provision of technical assistance, research, training, evaluation, and the dissemination of information on effective programs for combating juvenile delinquency.”
Par. (4). Pub. L. 115–385, § 101(4), added par. (4).
2002—Pub. L. 107–273 amended heading and text generally. Prior to text, section read as follows:
“(a) It is the purpose of this chapter—
“(1) to provide for the thorough and ongoing evaluation of all federally assisted juvenile justice and delinquency prevention programs;
“(2) to provide technical assistance to public and private nonprofit juvenile justice and delinquency prevention programs;
“(3) to establish training programs for persons, including professionals, paraprofessionals, and volunteers, who work with delinquents or potential delinquents or whose work or activities relate to juvenile delinquency programs;
“(4) to establish a centralized research effort on the problems of juvenile delinquency, including the dissemination of the findings of such research and all data related to juvenile delinquency;
“(5) to develop and encourage the implementation of national standards for the administration of juvenile justice, including recommendations for administrative, budgetary, and legislative action at the Federal, State, and local level to facilitate the adoption of such standards;
“(6) to assist States and local communities with resources to develop and implement programs to keep students in elementary and secondary schools and to prevent unwarranted and arbitrary suspensions and expulsions;
“(7) to establish a Federal assistance program to deal with the problems of runaway and homeless youth;
“(8) to strengthen families in which juvenile delinquency has been a problem;
“(9) to assist State and local governments in removing juveniles from jails and lockups for adults;
“(10) to assist State and local governments in improving the administration of justice and services for juveniles who enter the system; and
“(11) to assist States and local communities to prevent youth from entering the justice system to begin with.
“(b) It is therefore the further declared policy of Congress to provide the necessary resources, leadership, and coordination (1) to develop and implement effective methods of preventing and reducing juvenile delinquency, including methods with a special focus on preserving and strengthening families so that juveniles may be retained in their homes; (2) to develop and conduct effective programs to prevent delinquency, to divert juveniles from the traditional juvenile justice system and to provide critically needed alternatives to institutionalization; (3) to improve the quality of juvenile justice in the United States; (4) to increase the capacity of State and local governments and public and private agencies to conduct effective juvenile justice and delinquency prevention and rehabilitation programs and to provide research, evaluation, and training services in the field of juvenile delinquency prevention; (5) to encourage parental involvement in treatment and alternative disposition programs; and (6) to provide for coordination of services between State, local, and community-based agencies and to promote interagency cooperation in providing such services.”
1992—Subsec. (a)(1). Pub. L. 102–586, § 1(b)(1)(A), substituted “justice and delinquency prevention” for “delinquency”.
Subsec. (a)(2). Pub. L. 102–586, § 1(b)(1)(B), substituted “nonprofit juvenile justice and delinquency prevention programs” for “agencies, institutions, and individuals in developing and implementing juvenile delinquency programs”.
Subsec. (a)(8), (9). Pub. L. 102–586, § 1(b)(1)(C)–(E), added par. (8) and redesignated former par. (8) as (9).
Subsec. (a)(10), (11). Pub. L. 102–586, § 1(b)(1)(F), (G), added pars. (10) and (11).
Subsec. (b)(1). Pub. L. 102–586, § 1(b)(2)(A), substituted “preserving and strengthening families” for “maintaining and strengthening the family unit”.
Subsec. (b)(5), (6). Pub. L. 102–586, § 1(b)(2)(B), (C), added cls. (5) and (6).
1984—Subsec. (a)(1). Pub. L. 98–473, § 612(1), substituted “ongoing” for “prompt”.
Subsec. (a)(4). Pub. L. 98–473, § 612(2), substituted “the dissemination of” for “an information clearinghouse to disseminate”.
Subsec. (a)(7). Pub. L. 98–473, § 612(3), inserted “and homeless”.
1980—Subsec. (a)(8). Pub. L. 96–509, § 4(a), added par. (8).
Subsec. (b)(1). Pub. L. 96–509, § 4(b), inserted reference to methods with a special focus on maintaining and strengthening the family unit so that juveniles may be retained in their homes.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–385, § 3, Dec. 21, 2018, 132 Stat. 5123, provided that: “The amendments made by this Act [see Short Title of 2018 Amendment note set out under section 10101 of this title] shall not apply with respect to funds appropriated for any fiscal year that begins before the date of the enactment of this Act [Dec. 21, 2018].”


Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as a note under section 11101 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 670(a) of Pub. L. 98–473, set out as a note under section 11101 of this title.



§ 11103. Definitions
For purposes of this chapter—(1) the term “community based” facility, program, or service means a small, open group home or other suitable place located near the juvenile’s home or family and programs of community supervision and service which maintain community and consumer participation in the planning operation, and evaluation of their programs which may include, but are not limited to, medical, educational, vocational, social, and psychological guidance, training, special education, counseling, alcoholism treatment, drug treatment, and other rehabilitative services;

(2) the term “Federal juvenile delinquency program” means any juvenile delinquency program which is conducted, directly, or indirectly, or is assisted by any Federal department or agency, including any program funded under this chapter;

(3) the term “juvenile delinquency program” means any program or activity related to juvenile delinquency prevention, control, diversion, treatment, rehabilitation, planning, education, training, and research, including drug and alcohol abuse programs; the improvement of the juvenile justice system; and any program or activity designed to reduce known risk factors for juvenile delinquent behavior, provides 11 So in original. Probably should be “provide”. activities that build on protective factors for, and develop competencies in, juveniles to prevent, and reduce the rate of, delinquent juvenile behavior;

(4)(A) the term “Bureau of Justice Assistance” means the bureau established by section 10141 of this title;

(B) the term “Office of Justice Programs” means the office established by section 10101 of this title;

(C) the term “National Institute of Justice” means the institute established by section 10122(a) of this title; and

(D) the term “Bureau of Justice Statistics” means the bureau established by section 10132(a) of this title;


(5) the term “Administrator” means the agency head designated by section 11111(b) of this title;

(6) the term “law enforcement and criminal justice” means any activity pertaining to crime prevention, control, or reduction or the enforcement of the criminal law, including, but not limited to police efforts to prevent, control, or reduce crime or to apprehend criminals, activities of courts having criminal jurisdiction and related agencies (including prosecutorial and defender services), activities of corrections, probation, or parole authorities, and programs relating to the prevention, control, or reduction of juvenile delinquency or narcotic addiction;

(7) the term “State” means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands;

(8) the term “unit of local government” means—(A) any city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State;

(B) any law enforcement district or judicial enforcement district that—(i) is established under applicable State law; and

(ii) has the authority to, in a manner independent of other State entities, establish a budget and raise revenues; or


(C) for the purposes of assistance eligibility, any agency of the government of the District of Columbia or the Federal Government that performs law enforcement functions in and for—(i) the District of Columbia; or

(ii) any Trust Territory of the United States;



(9) the term “combination” as applied to States or units of local government means any grouping or joining together of such States or units for the purpose of preparing, developing, or implementing a juvenile justice and delinquency prevention plan;

(10) the term “construction” means acquisition, expansion, remodeling, and alteration of existing buildings, and initial equipment of any such buildings, or any combination of such activities (including architects’ fees but not the cost of acquisition of land for buildings);

(11) the term “public agency” means any State, unit of local government, combination of such States or units, or any department, agency, or instrumentality of any of the foregoing;

(12) the term “secure detention facility” means any public or private residential facility which—(A) includes construction fixtures designed to physically restrict the movements and activities of juveniles or other individuals held in lawful custody in such facility; and

(B) is used for the temporary placement of any juvenile who is accused of having committed an offense or of any other individual accused of having committed a criminal offense;


(13) the term “secure correctional facility” means any public or private residential facility which—(A) includes construction fixtures designed to physically restrict the movements and activities of juveniles or other individuals held in lawful custody in such facility; and

(B) is used for the placement, after adjudication and disposition, of any juvenile who has been adjudicated as having committed an offense or any other individual convicted of a criminal offense;


(14) the term “serious crime” means criminal homicide, forcible rape or other sex offenses punishable as a felony, mayhem, kidnapping, aggravated assault, drug trafficking, robbery, larceny or theft punishable as a felony, motor vehicle theft, burglary or breaking and entering, extortion accompanied by threats of violence, and arson punishable as a felony;

(15) the term “treatment” includes but is not limited to medical, educational, special education, social, psychological, and vocational services, corrective and preventive guidance and training, and other rehabilitative services designed to protect the public, including services designed to benefit addicts and other users by eliminating their dependence on alcohol or other addictive or nonaddictive drugs or by controlling their dependence and susceptibility to addiction or use;

(16) the term “valid court order” means a court order given by a juvenile court judge to a juvenile—(A) who was brought before the court and made subject to such order; and

(B) who received, before the issuance of such order, the full due process rights guaranteed to such juvenile by the Constitution of the United States;


(17) the term “Council” means the Coordinating Council on Juvenile Justice and Delinquency Prevention established in section 11116(a)(1) of this title;

(18) for purposes of subchapter II, the term “Indian tribe” means—(A) a federally recognized Indian tribe; or

(B) an Alaskan Native organization;

that has a law enforcement function, as determined by the Secretary of the Interior in consultation with the Attorney General;

(19) the term “comprehensive and coordinated system of services” means a system that—(A) ensures that services and funding for the prevention and treatment of juvenile delinquency are consistent with policy goals of preserving families and providing appropriate services in the least restrictive environment so as to simultaneously protect juveniles and maintain public safety;

(B) identifies, and intervenes early for the benefit of, young children who are at risk of developing emotional or behavioral problems because of physical or mental stress or abuse, and for the benefit of their families;

(C) increases interagency collaboration and family involvement in the prevention and treatment of juvenile delinquency; and

(D) encourages private and public partnerships in the delivery of services for the prevention and treatment of juvenile delinquency;


(20) the term “gender-specific services” means services designed to address needs unique to the gender of the individual to whom such services are provided;

(21) the term “home-based alternative services” means services provided to a juvenile in the home of the juvenile as an alternative to incarcerating the juvenile, and includes home detention;

(22) the term “jail or lockup for adults” means a secure facility that is used by a State, unit of local government, or law enforcement authority to detain or confine adult inmates;

(23) the term “nonprofit organization” means an organization described in section 501(c)(3) of title 26 that is exempt from taxation under section 501(a) of title 26;

(24) the term “graduated sanctions” means an accountability-based, graduated series of sanctions (including incentives, treatment, and services) applicable to juveniles within the juvenile justice system to hold such juveniles accountable for their actions and to protect communities from the effects of juvenile delinquency by providing appropriate sanctions for every act for which a juvenile is adjudicated delinquent, by inducing their law-abiding behavior, and by preventing their subsequent involvement with the juvenile justice system;

(25) the term “sight or sound contact” means any physical, clear visual, or verbal contact that is not brief and inadvertent;

(26) the term “adult inmate”—(A) means an individual who—(i) has reached the age of full criminal responsibility under applicable State law; and

(ii) has been arrested and is in custody for or awaiting trial on a criminal charge, or is convicted of a criminal offense; and


(B) does not include an individual who—(i) at the time of the offense, was younger than the maximum age at which a youth can be held in a juvenile facility under applicable State law; and

(ii) was committed to the care and custody or supervision, including post-placement or parole supervision, of a juvenile correctional agency by a court of competent jurisdiction or by operation of applicable State law;



(27) the term “violent crime” means—(A) murder or nonnegligent manslaughter, forcible rape, or robbery, or

(B) aggravated assault committed with the use of a firearm;


(28) the term “collocated facilities” means facilities that are located in the same building, or are part of a related complex of buildings located on the same grounds;

(29) the term “related complex of buildings” means 2 or more buildings that share—(A) physical features, such as walls and fences, or services beyond mechanical services (heating, air conditioning, water and sewer); or

(B) the specialized services that are allowable under section 31.303(e)(3)(i)(C)(3) of title 28 of the Code of Federal Regulations, as in effect on December 10, 1996;


(30) the term “core requirements”—(A) means the requirements described in paragraphs (11), (12), (13), and (15) of section 11133(a) of this title; and

(B) does not include the data collection requirements described in subparagraphs (A) through (K) of section 11117(1) of this title;


(31) the term “chemical agent” means a spray or injection used to temporarily incapacitate a person, including oleoresin capsicum spray, tear gas, and 2-chlorobenzalmalononitrile gas;

(32) the term “isolation”—(A) means any instance in which a youth is confined alone for more than 15 minutes in a room or cell; and

(B) does not include—(i) confinement during regularly scheduled sleeping hours;

(ii) separation based on a treatment program approved by a licensed medical or mental health professional;

(iii) confinement or separation that is requested by the youth; or

(iv) the separation of the youth from a group in a nonlocked setting for the limited purpose of calming;



(33) the term “restraints” has the meaning given that term in section 290ii of title 42;

(34) the term “evidence-based” means a program or practice that—(A) is demonstrated to be effective when implemented with fidelity;

(B) is based on a clearly articulated and empirically supported theory;

(C) has measurable outcomes relevant to juvenile justice, including a detailed description of the outcomes produced in a particular population, whether urban or rural; and

(D) has been scientifically tested and proven effective through randomized control studies or comparison group studies and with the ability to replicate and scale;


(35) the term “promising” means a program or practice that—(A) is demonstrated to be effective based on positive outcomes relevant to juvenile justice from one or more objective, independent, and scientifically valid evaluations, as documented in writing to the Administrator; and

(B) will be evaluated through a well-designed and rigorous study, as described in paragraph (34)(D);


(36) the term “dangerous practice” means an act, procedure, or program that creates an unreasonable risk of physical injury, pain, or psychological harm to a juvenile subjected to the act, procedure, or program;

(37) the term “screening” means a brief process—(A) designed to identify youth who may have mental health, behavioral health, substance abuse, or other needs requiring immediate attention, intervention, and further evaluation; and

(B) the purpose of which is to quickly identify a youth with possible mental health, behavioral health, substance abuse, or other needs in need of further assessment;


(38) the term “assessment” includes, at a minimum, an interview and review of available records and other pertinent information—(A) by an appropriately trained professional who is licensed or certified by the applicable State in the mental health, behavioral health, or substance abuse fields; and

(B) which is designed to identify significant mental health, behavioral health, or substance abuse treatment needs to be addressed during a youth’s confinement;


(39) for purposes of section 11133(a)(15) of this title, the term “contact” means the points at which a youth and the juvenile justice system or criminal justice system officially intersect, including interactions with a juvenile justice, juvenile court, or law enforcement official;

(40) the term “trauma-informed” means—(A) understanding the impact that exposure to violence and trauma have on a youth’s physical, psychological, and psychosocial development;

(B) recognizing when a youth has been exposed to violence and trauma and is in need of help to recover from the adverse impacts of trauma; and

(C) responding in ways that resist retraumatization;


(41) the term “racial and ethnic disparity” means minority youth populations are involved at a decision point in the juvenile justice system at disproportionately higher rates than non-minority youth at that decision point;

(42) the term “status offender” means a juvenile who is charged with or who has committed an offense that would not be criminal if committed by an adult;

(43) the term “rural” means an area that is not located in a metropolitan statistical area, as defined by the Office of Management and Budget;

(44) the term “internal controls” means a process implemented to provide reasonable assurance regarding the achievement of objectives in—(A) effectiveness and efficiency of operations, such as grant management practices;

(B) reliability of reporting for internal and external use; and

(C) compliance with applicable laws and regulations, as well as recommendations of the Office of Inspector General and the Government Accountability Office; and


(45) the term “tribal government” means the governing body of an Indian Tribe.

(Pub. L. 93–415, title I, § 103, Sept. 7, 1974, 88 Stat. 1111; Pub. L. 95–115, § 2, Oct. 3, 1977, 91 Stat. 1048; Pub. L. 96–509, §§ 5, 19(a), Dec. 8, 1980, 94 Stat. 2751, 2762; Pub. L. 98–473, title II, § 613, Oct. 12, 1984, 98 Stat. 2108; Pub. L. 100–690, title VII, §§ 7251(a), 7252(b)(1), Nov. 18, 1988, 102 Stat. 4435, 4436; Pub. L. 102–586, § 1(c), Nov. 4, 1992, 106 Stat. 4983; Pub. L. 105–277, div. A, § 101(b) [title I, § 129(a)(1)], Oct. 21, 1998, 112 Stat. 2681–50, 2681–75; Pub. L. 107–273, div. C, title II, § 12204, Nov. 2, 2002, 116 Stat. 1871; Pub. L. 115–385, title I, § 102, Dec. 21, 2018, 132 Stat. 5124.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109, known as the Juvenile Justice and Delinquency Prevention Act of 1974, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 1974 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 5603 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2018—Par. (8)(C), (D). Pub. L. 115–385, § 102(1), redesignated subpar. (D) as (C) and struck out former subpar. (C) which read as follows: “an Indian Tribe that performs law enforcement functions, as determined by the Secretary of the Interior; or”.
Par. (18). Pub. L. 115–385, § 102(2), inserted “for purposes of subchapter II,” before “the term” in introductory provisions and inserted concluding provisions.
Par. (22). Pub. L. 115–385, § 102(3), amended par. (22) generally. Prior to amendment, par. (22) read as follows: “the term ‘jail or lockup for adults’ means a locked facility that is used by a State, unit of local government, or any law enforcement authority to detain or confine adults—
“(A) pending the filing of a charge of violating a criminal law;
“(B) awaiting trial on a criminal charge; or
“(C) convicted of violating a criminal law;”.
Par. (25). Pub. L. 115–385, § 102(4), amended par. (25) generally. Prior to amendment, par. (25) read as follows: “the term ‘contact’ means the degree of interaction allowed between juvenile offenders in a secure custody status and incarcerated adults under section 31.303(d)(1)(i) of title 28, Code of Federal Regulations, as in effect on December 10, 1996;”.
Par. (26). Pub. L. 115–385, § 102(5), amended par. (26) generally. Prior to amendment, par. (26) read as follows: “the term ‘adult inmate’ means an individual who—
“(A) has reached the age of full criminal responsibility under applicable State law; and
“(B) has been arrested and is in custody for or awaiting trial on a criminal charge, or is convicted of a criminal offense;”.
Pars. (30) to (45). Pub. L. 115–385, § 102(6)–(8), added pars. (30) to (45).
2002—Par. (3). Pub. L. 107–273, § 12204(1), substituted “designed to reduce known risk factors for juvenile delinquent behavior, provides activities that build on protective factors for, and develop competencies in, juveniles to prevent, and reduce the rate of, delinquent juvenile behavior” for “to help prevent juvenile delinquency”.
Par. (4). Pub. L. 107–273, § 12204(2), made technical amendment to references in original act which appear in text as references to sections 3741, 3711, 3722 and 3732 of this title.
Par. (7). Pub. L. 107–273, § 12204(3), struck out “the Trust Territory of the Pacific Islands,” after “Puerto Rico,”.
Par. (12)(B). Pub. L. 107–273, § 12204(4), struck out “, of any nonoffender,” after “committed an offense”.
Par. (13)(B). Pub. L. 107–273, § 12204(5), struck out “, any nonoffender,” after “committed an offense”.
Par. (14). Pub. L. 107–273, § 12204(6), inserted “drug trafficking,” after “aggravated assault,”.
Par. (16)(C). Pub. L. 107–273, § 12204(7), struck out subpar. (C) which read as follows: “with respect to whom an appropriate public agency (other than a court or law enforcement agency), before the issuance of such order—
“(i) reviewed the behavior of such juvenile and the circumstances under which such juvenile was brought before the court and made subject to such order;
“(ii) determined the reasons for the behavior that caused such juvenile to be brought before the court and made subject to such order;
“(iii) determined that all dispositions (including treatment), other than placement in a secure detention facility or a secure correctional facility, have been exhausted or are clearly inappropriate; and
“(iv) submitted to the court a written report stating the results of the review conducted under clause (i) and the determinations made under clauses (ii) and (iii);”.
Par. (22). Pub. L. 107–273, § 12204(8)(A), redesignated cls. (i) to (iii) as subpars. (A) to (C), respectively.
Pars. (24) to (29). Pub. L. 107–273, § 12204(8)(B)–(10), added pars. (24) to (29).
1998—Par. (8). Pub. L. 105–277, § 101(b) [title I, § 129(a)(1)(A)], added par. (8) and struck out former par. (8) which read as follows: “the term ‘unit of general local government’ means any city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State, an Indian tribe which performs law enforcement functions as determined by the Secretary of the Interior, or, for the purpose of assistance eligibility, any agency of the District of Columbia government performing law enforcement functions in and for the District of Columbia and funds appropriated by the Congress for the activities of such agency may be used to provide the non-Federal share of the cost of programs or projects funded under this subchapter;”.
Par. (9). Pub. L. 105–277, § 101(b) [title I, § 129(a)(1)(B)], substituted “units of local government” for “units of general local government”.
1992—Par. (16). Pub. L. 102–586, § 1(c)(1), amended par. (16) generally. Prior to amendment, par. (16) read as follows: “the term ‘valid court order’ means a court order given by a juvenile court judge to a juvenile who has been brought before the court and made subject to a court order. The use of the word ‘valid’ permits the incarceration of juveniles for violation of a valid court order only if they received their full due process rights as guaranteed by the Constitution of the United States;”.
Pars. (19) to (23). Pub. L. 102–586, § 1(c)(2)–(4), added pars. (19) to (23).
1988—Par. (5). Pub. L. 100–690, § 7252(b)(1), substituted “section 5611(b)” for “section 5611(c)”.
Pars. (17), (18). Pub. L. 100–690, § 7251(a), added pars. (17) and (18).
1984—Par. (3). Pub. L. 98–473, § 613(1), struck out “for neglected, abandoned, or dependent youth and other youth” before “to help” and inserted “juvenile” after “prevent”.
Par. (4)(A). Pub. L. 98–473, § 613(2), substituted “ ‘Bureau of Justice Assistance’ means the bureau established by section 3741 of this title” for “ ‘Office of Justice Assistance, Research, and Statistics’ means the office established by section 3781(a) of this title”.
Par. (4)(B). Pub. L. 98–473, § 613(2), substituted “ ‘Office of Justice Programs’ means the office established by section 3711 of this title” for “ ‘Law Enforcement Assistance Administration’ means the administration established by section 3711 of this title”.
Par. (6). Pub. L. 98–473, § 613(3), substituted “services),” for “services,” before “activities of”.
Par. (14). Pub. L. 98–473, § 613(4)(A), inserted “or other sex offenses punishable as a felony”.
Par. (16). Pub. L. 98–473, § 613(4)(B)–(6), added par. (16).
1980—Par. (1). Pub. L. 96–509, § 5(a), inserted reference to special education.
Par. (4). Pub. L. 96–509, § 5(b), designated existing provisions as subpar. (B) and added subpars. (A), (C), and (D).
Par. (5). Pub. L. 96–509, § 19(a), substituted “section 5611(c) of this title” for “section 3711(c) of this title”.
Par. (7). Pub. L. 96–509, § 5(c), substituted “the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands” for “and any territory or possession of the United States”.
Par. (9). Pub. L. 96–509, § 5(d), substituted “juvenile justice and delinquency prevention” for “law enforcement”.
Par. (12). Pub. L. 96–509, § 5(e), substituted definition of “secure detention facility” for definition of “correctional institution or facility”.
Pars. (13), (14). Pub. L. 96–509, § 5(f), added pars. (13) and (14). Former par. (13) redesignated (15).
Par. (15). Pub. L. 96–509, § 5(f), (g), redesignated former par. (13) as (15), inserted reference to special education, and substituted “protect the public, including services designed to benefit addicts and other users by eliminating their dependence on alcohol or other addictive or nonaddictive drugs or by controlling their dependence and susceptibility to addiction or use” for “protect the public and benefit the addict or other user by eliminating his dependence on addicting or other drugs or by controlling his dependence, and his susceptibility to addiction or use”.
1977—Par. (3). Pub. L. 95–115 substituted “to help prevent delinquency” for “who are in danger of becoming delinquent”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–385 not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as a note under section 11102 of this title.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as a note under section 11101 of this title.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as a note under section 11101 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 670(a) of Pub. L. 98–473, set out as a note under section 11101 of this title.

Effective Date of 1977 AmendmentAmendment by Pub. L. 95–115 effective Oct. 1, 1977, see section 263(c) of Pub. L. 93–415, as added by Pub. L. 95–115 and repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449, formerly set out as a note under section 11101 of this title.


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of Title 48, Territories and Insular Possessions.




SUBCHAPTER II—PROGRAMS AND OFFICES
Part A—Juvenile Justice and Delinquency Prevention Office
§ 11111. Establishment(a) Placement within Department of Justice under general authority of Attorney GeneralThere is hereby established an Office of Juvenile Justice and Delinquency Prevention (hereinafter in this division 11 See References in Text note below. referred to as the “Office”) within the Department of Justice under the general authority of the Attorney General.


(b) Administrator; head, appointment, authorities, etc.The Office shall be headed by an Administrator (hereinafter in this subchapter referred to as the “Administrator”) appointed by the President from among individuals who have had experience in juvenile justice programs. The Administrator is authorized to prescribe regulations consistent with this chapter to award, administer, modify, extend, terminate, monitor, evaluate, reject, or deny all grants and contracts from, and applications for, funds made available under this subchapter. The Administrator shall have the same reporting relationship with the Attorney General as the directors of other offices and bureaus within the Office of Justice Programs have.


(c) Deputy Administrator; appointment, functions, etc.There shall be in the Office a Deputy Administrator who shall be appointed by the Attorney General. The Deputy Administrator shall perform such functions as the Administrator may from time to time assign or delegate and shall act as the Administrator during the absence or disability of the Administrator.


(Pub. L. 93–415, title II, § 201(a)–(f), Sept. 7, 1974, 88 Stat. 1112, 1113; Pub. L. 95–115, § 3(a)(1)–(3)(A), (4), (5), Oct. 3, 1977, 91 Stat. 1048, 1049; Pub. L. 96–509, §§ 6, 19(b), Dec. 8, 1980, 94 Stat. 2752, 2762; Pub. L. 98–473, title II, § 620, Oct. 12, 1984, 98 Stat. 2108; Pub. L. 100–690, title VII, § 7252(a), Nov. 18, 1988, 102 Stat. 4436; Pub. L. 102–586, § 2(a), Nov. 4, 1992, 106 Stat. 4984; Pub. L. 112–166, § 2(h)(4), Aug. 10, 2012, 126 Stat. 1285.)

Editorial Notes

References in TextThis division, referred to in subsec. (a), probably means division II (§§ 610–670) of chapter VI of title II of Pub. L. 98–473, Oct. 12, 1984, 98 Stat. 2107, which made numerous amendments to this chapter. For complete classification of this division to the Code, see Short Title of 1984 Act note set out under section 10101 of this title and Tables.
This chapter, referred to in subsec. (b), was in the original “this Act”, meaning Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109, known as the Juvenile Justice and Delinquency Prevention Act of 1974, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 1974 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 5611 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2012—Subsec. (b). Pub. L. 112–166 struck out “, by and with the advice and consent of the Senate,” after “President”.
1992—Subsec. (b). Pub. L. 102–586 amended third sentence generally, substituting “The Administrator shall have the same reporting relationship with the Attorney General as the directors of other offices and bureaus within the Office of Justice Programs have” for “The Administrator shall report to the Attorney General through the Assistant Attorney General who heads the Office of Justice Programs under part A of title I of the Omnibus Crime Control and Safe Streets Act of 1968”.
1988—Subsec. (c). Pub. L. 100–690 struck out “and whose function shall be to supervise and direct the National Institute for Juvenile Justice and Delinquency Prevention established by section 5651 of this title” after “Attorney General” in first sentence and “also” after “The Deputy Administrator shall” in second sentence.
1984—Subsec. (a). Pub. L. 98–473, in amending subsec. (a) generally, substituted provisions relating to establishment of the Office of Juvenile Justice and Delinquency Prevention for former provisions which also provided for the establishment of the Office and its administration by an Administrator.
Subsec. (b). Pub. L. 98–473, in amending subsec. (b) generally, substituted provisions relating to functions and duties of the Administrator for former provisions which related to administration of the program.
Subsec. (c). Pub. L. 98–473, in amending subsec. (c) generally, substituted provisions relating to Deputy Administrator for former provisions which related to nomination of the Administrator by the President.
Subsec. (d). Pub. L. 98–473, in amending section generally, struck out subsec. (d) which related to powers of the Administrator. See subsec. (b) of this section.
Subsec. (e). Pub. L. 98–473, in amending section generally, struck out subsec. (e) which related to Deputy Administrator. See subsec. (c) of this section.
Subsec. (f). Pub. L. 98–473, in amending section generally, struck out subsec. (f) which related to supervision of the National Institute for Juvenile Justice and Delinquency Prevention.
1980—Subsec. (a). Pub. L. 96–509, § 6(a), substituted “under the general authority of the Attorney General” for “Law Enforcement Assistance Administration”.
Subsec. (c). Pub. L. 96–509, § 19(b)(1), substituted “Administrator” for “Associate Administrator” as the name of the official heading the Office of Juvenile Justice and Delinquency Prevention and struck out provisions that had governed the meaning to be placed upon the use of the title “Associate Administrator”.
Subsec. (d). Pub. L. 96–509, §§ 6(b), 19(b)(2), substituted “Administrator” for “Associate Administrator” wherever appearing, struck out provisions that had required the former Associate Administrator to report directly to the Administrator, and provided that the Administrator exercise all necessary powers under the general authority of the Attorney General rather than the Administrator of the Law Enforcement Assistance Administration, clarified that the Administrator of the Office of Juvenile Justice and Delinquency Prevention is authorized to prescribe regulations for all grants and contracts available under part B and part C of this subchapter, and provided that the Administrator of the Law Enforcement Assistance Administration and the Director of the National Institute of Justice may delegate authority to the Administrator for all juvenile justice and delinquency prevention grants and contracts for funds made available under the Omnibus Crime Control and Safe Streets Act of 1968.
Subsec. (e). Pub. L. 96–509, §§ 6(c), 19(b)(3), substituted “Deputy Administrator” for “Deputy Associate Administrator”, “Administrator” for “Associate Administrator”, “Attorney General” for “Administrator of the Law Enforcement Assistance Administration”, and “office” for “Office”.
Subsec. (f). Pub. L. 96–509, §§ 6(d), 19(b)(4), substituted “Deputy Administrator” for “Deputy Associate Administrator” and “Attorney General” for “Administrator”.
1977—Subsec. (a). Pub. L. 95–115, § 3(a)(1), inserted provisions relating to administration of provisions of this chapter.
Subsec. (c). Pub. L. 95–115, § 3(a)(2), (3)(A), inserted provisions relating to statutory references to the Associate Administrator and substituted “an Associate” for “an Assistant”.
Subsec. (d). Pub. L. 95–115, § 3(a)(3)(A), (4), inserted provisions relating to powers of the Associate Administrator over grants and contracts and provisions relating to reporting requirement and substituted “The Associate Administrator shall exercise” for “The Assistant Administrator shall exercise”.
Subsec. (e). Pub. L. 95–115, § 3(a)(3)(A), (5), substituted references to Deputy Associate Administrator and Associate Administrator for references to Deputy Assistant Administrator and Assistant Administrator, respectively, wherever appearing.
Subsec. (f). Pub. L. 95–115, § 3(a)(5), substituted “Associate” for “Assistant”.

Statutory Notes and Related Subsidiaries
Effective Date of 2012 AmendmentAmendment by Pub. L. 112–166 effective 60 days after Aug. 10, 2012, and applicable to appointments made on and after that effective date, including any nomination pending in the Senate on that date, see section 6(a) of Pub. L. 112–166, set out as a note under section 113 of Title 6, Domestic Security.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as a note under section 11101 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 670(a) of Pub. L. 98–473, set out as a note under section 11101 of this title.

Effective Date of 1977 AmendmentAmendment by Pub. L. 95–115 effective Oct. 1, 1977, see section 263(c) of Pub. L. 93–415, as added by Pub. L. 95–115 and repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449, formerly set out as a note under section 11101 of this title.

Mentoring Matches for YouthPub. L. 109–248, title VI, subtitle A, July 27, 2006, 120 Stat. 631, 632, provided that:
“SEC. 601. SHORT TITLE.“This subtitle may be cited as the ‘Mentoring Matches for Youth Act of 2006’.


“SEC. 602. FINDINGS.“Congress finds the following:“(1) Big Brothers Big Sisters of America, which was founded in 1904 and chartered by Congress in 1958, is the oldest and largest mentoring organization in the United States.

“(2) There are over 450 Big Brothers Big Sisters of America local agencies providing mentoring programs for at-risk children in over 5,000 communities throughout every State, Guam, and Puerto Rico.

“(3) Over the last decade, Big Brothers Big Sisters of America has raised a minimum of 75 percent of its annual operating budget from private sources and is continually working to grow private sources of funding to maintain this ratio of private to Federal funds.

“(4) In 2005, Big Brothers Big Sisters of America provided mentors for over 235,000 children.

“(5) Big Brothers Big Sisters of America has a goal to provide mentors for 1,000,000 children per year.


“SEC. 603. GRANT PROGRAM FOR EXPANDING BIG BROTHERS BIG SISTERS MENTORING PROGRAM.“In each of fiscal years 2007 through 2012, the Administrator of the Office of Juvenile Justice and Delinquency Prevention (hereafter in this Act referred to as the ‘Administrator’) may make grants to Big Brothers Big Sisters of America to use for expanding the capacity of and carrying out the Big Brothers Big Sisters mentoring programs for at-risk youth.


“SEC. 604. BIANNUAL REPORT.“(a) In General.—Big Brothers Big Sisters of America shall submit 2 reports to the Administrator in each of fiscal years 2007 through 2013. Big Brothers Big Sisters of America shall submit the first report in a fiscal year not later than April 1 of that fiscal year and the second report in a fiscal year not later than September 30 of that fiscal year.

“(b) Required Content.—Each such report shall include the following:“(1) A detailed statement of the progress made by Big Brothers Big Sisters of America in expanding the capacity of and carrying out mentoring programs for at-risk youth.

“(2) A detailed statement of how the amounts received under this Act have been used.

“(3) A detailed assessment of the effectiveness of the mentoring programs.

“(4) Recommendations for continued grants and the appropriate amounts for such grants.



“SEC. 605. AUTHORIZATION OF APPROPRIATIONS.“There are authorized to be appropriated to carry out this Act—“(1) $9,000,000 for fiscal year 2007;

“(2) $10,000,000 for fiscal year 2008;

“(3) $11,500,000 for fiscal year 2009;

“(4) $13,000,000 for fiscal year 2010; and

“(5) $15,000,000 for fiscal year 2011.”







§ 11112. Personnel(a) Selection; employment; compensationThe Administrator is authorized to select, employ, and fix the compensation of such officers and employees, including attorneys, as are necessary to perform the functions vested in the Administrator and to prescribe their functions.


(b) Special personnelThe Administrator is authorized to select, appoint, and employ not to exceed three officers and to fix their compensation at rates not to exceed the rate now or hereafter payable under section 5376 of title 5.


(c) Personnel from other agenciesUpon the request of the Administrator, the head of any Federal agency is authorized to detail, on a reimbursable basis, any of its personnel to the Administrator to assist the Administrator in carrying out the functions of the Administrator under this subchapter.


(d) Experts and consultantsThe Administrator may obtain services as authorized by section 3109 of title 5, at rates not to exceed the rate now or hereafter payable under section 5376 of title 5.


(Pub. L. 93–415, title II, § 202, Sept. 7, 1974, 88 Stat. 1113; Pub. L. 95–115, § 3(a)(3)(A), Oct. 3, 1977, 91 Stat. 1048; Pub. L. 96–509, § 19(c), Dec. 8, 1980, 94 Stat. 2763; Pub. L. 98–473, title II, § 621, Oct. 12, 1984, 98 Stat. 2109; Pub. L. 102–586, § 2(b), Nov. 4, 1992, 106 Stat. 4984; Pub. L. 107–273, div. C, title II, § 12221(a)(1), Nov. 2, 2002, 116 Stat. 1894.)

Editorial Notes
Codification
Section was formerly classified to section 5612 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2002—Subsec. (b). Pub. L. 107–273 substituted “payable under section 5376” for “prescribed for GS–18 of the General Schedule by section 5332”.
1992—Subsec. (b). Pub. L. 102–586, § 2(b)(1), which directed the substitution of “payable under section 5376” for “prescribes for GS–18 of the General Schedule by section 5332”, could not be executed because the phrase “prescribes for GS–18 of the General Schedule by section 5332” did not appear in text.
Subsec. (c). Pub. L. 102–586, § 2(b)(2), substituted “subchapter” for “chapter”.
Subsec. (d). Pub. L. 102–586, § 2(b)(3), substituted “payable under section 5376” for “prescribed for GS–18 of the General Schedule by section 5332”.
1984—Subsec. (a). Pub. L. 98–473, § 621(a), substituted “the Administrator” for “him” before “and to prescribe”.
Subsec. (c). Pub. L. 98–473, § 621(b), substituted “the Administrator” for “him” before “in carrying out” and “the functions of the Administrator” for “his functions”.
1980—Subsec. (c). Pub. L. 96–509, § 19(c)(1), substituted “Administrator” for “Associate Administrator”.
Subsec. (d). Pub. L. 96–509, § 19(c)(2), substituted “title 5” for “title I” after “section 5332 of”.
1977—Subsec. (c). Pub. L. 95–115 substituted “Associate” for “Assistant”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as a note under section 11101 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 670(a) of Pub. L. 98–473, set out as a note under section 11101 of this title.

Effective Date of 1977 AmendmentAmendment by Pub. L. 95–115 effective Oct. 1, 1977, see section 263(c) of Pub. L. 93–415, as added by Pub. L. 95–115 and repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449, formerly set out as a note under section 11101 of this title.



§ 11113. Voluntary and uncompensated services
The Administrator is authorized to accept and employ, in carrying out the provisions of this chapter, voluntary and uncompensated services notwithstanding the provisions of section 1342 of title 31.
(Pub. L. 93–415, title II, § 203, Sept. 7, 1974, 88 Stat. 1113.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109, known as the Juvenile Justice and Delinquency Prevention Act of 1974, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 1974 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 5613 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
“Section 1342 of title 31” substituted in text for “section 3679(b) of the Revised Statutes (31 U.S.C. 665(b))” on authority of Pub. L. 97–258, § 4(b), Sept. 13, 1982, 96 Stat. 1067, the first section of which enacted Title 31, Money and Finance.



§ 11114. Concentration of Federal efforts(a) Implementation of policy by Administrator; consultation with Council and Advisory Committee(1) The Administrator shall develop objectives, priorities, and a long-term plan to improve the juvenile justice system in the United States, taking into account scientific knowledge regarding adolescent development and behavior and regarding the effects of delinquency prevention programs and juvenile justice interventions on adolescents, and shall implement overall policy and a strategy to carry out such plan, for all Federal juvenile delinquency programs and activities relating to prevention, diversion, training, treatment, rehabilitation, evaluation, and research. In carrying out the functions of the Administrator, the Administrator shall consult with the Council.

(2)(A) The plan described in paragraph (1) shall—(i) contain specific goals and criteria for making grants and contracts, for conducting research, and for carrying out other activities under this subchapter; and

(ii) provide for coordinating the administration programs and activities under this subchapter with the administration of all other Federal juvenile delinquency programs and activities, including proposals for joint funding to be coordinated by the Administrator.


(B) The Administrator shall review the plan described in paragraph (1) annually, revise the plan as the Administrator considers appropriate, and publish the plan in the Federal Register during the 30-day period ending on October 1 of each year.



(b) Duties of AdministratorIn carrying out the purposes of this chapter, the Administrator shall—(1) advise the President through the Attorney General as to all matters relating to federally assisted juvenile delinquency programs and Federal policies regarding juvenile delinquency;

(2) assist operating agencies which have direct responsibilities for the prevention and treatment of juvenile delinquency in the development and promulgation of regulations, guidelines, requirements, criteria, standards, procedures, and budget requests in accordance with the policies, priorities, and objectives the Administrator establishes;

(3) conduct and support evaluations and studies of the performance and results achieved by Federal juvenile delinquency programs and activities;

(4) implement Federal juvenile delinquency programs and activities among Federal departments and agencies and between Federal juvenile delinquency programs and activities and other Federal programs and activities which the Administrator determines may have an important bearing on the success of the entire Federal juvenile delinquency effort;

(5) not later than 1 year after December 21, 2018, in consultation with Indian Tribes, develop a policy for the Office of Juvenile Justice and Delinquency Prevention to collaborate with representatives of Indian Tribes with a criminal justice function on the implementation of the provisions of this chapter relating to Indian Tribes;

(6)(A) develop for each fiscal year, and publish annually in the Federal Register for public comment, a proposed comprehensive plan describing the particular activities which the Administrator intends to carry out under parts D and E in such fiscal year, specifying in detail those activities designed to satisfy the requirements of parts D and E; and

(B) taking into consideration comments received during the 45-day period beginning on the date the proposed plan is published, develop and publish a final plan, before December 31 of such fiscal year, describing the particular activities which the Administrator intends to carry out under parts D and E in such fiscal year, specifying in detail those activities designed to satisfy the requirements of parts D and E; and


(7) provide for the auditing of systems required under section 11133(a)(14) of this title for monitoring compliance.


(c) Information, reports, studies, and surveys from other agenciesThe Administrator may require, through appropriate authority, Federal departments and agencies engaged in any activity involving any Federal juvenile delinquency program to provide the Administrator with such information as may be appropriate to prevent the duplication of efforts, and to coordinate activities, related to the prevention of juvenile delinquency.


(d) Delegation of functionsThe Administrator shall have the sole authority to delegate any of the functions of the Administrator under this chapter.


(e) Utilization of services and facilities of other agencies; reimbursementThe Administrator is authorized to utilize the services and facilities of any agency of the Federal Government and of any other public agency or institution in accordance with appropriate agreements, and to pay for such services either in advance or by way of reimbursement as may be agreed upon.


(f) Coordination of functions of Administrator and Secretary of Health and Human ServicesAll functions of the Administrator under this subchapter shall be coordinated as appropriate with the functions of the Secretary of Health and Human Services under subchapter III of this chapter.


(Pub. L. 93–415, title II, § 204, Sept. 7, 1974, 88 Stat. 1113; Pub. L. 94–273, §§ 8(3), 12(3), Apr. 21, 1976, 90 Stat. 378; Pub. L. 95–115, § 3(a)(3)(A), (b), Oct. 3, 1977, 91 Stat. 1048, 1049; Pub. L. 96–509, §§ 7, 19(d), Dec. 8, 1980, 94 Stat. 2752, 2763; Pub. L. 98–473, title II, § 622, Oct. 12, 1984, 98 Stat. 2109; Pub. L. 100–690, title VII, § 7253, Nov. 18, 1988, 102 Stat. 4436; Pub. L. 102–586, § 2(c), Nov. 4, 1992, 106 Stat. 4984; Pub. L. 107–273, div. C, title II, § 12205, Nov. 2, 2002, 116 Stat. 1872; Pub. L. 115–385, title II, § 201, Dec. 21, 2018, 132 Stat. 5127.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (b), (d), and (f), was in the original “this Act”, meaning Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109, known as the Juvenile Justice and Delinquency Prevention Act of 1974, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 1974 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 5614 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2018—Subsec. (a)(1). Pub. L. 115–385, § 201(1)(A), substituted “a long-term plan to improve the juvenile justice system in the United States, taking into account scientific knowledge regarding adolescent development and behavior and regarding the effects of delinquency prevention programs and juvenile justice interventions on adolescents, and shall implement” for “a long-term plan, and implement” and “and research” for “research, and improvement of the juvenile justice system in the United States”.
Subsec. (a)(2)(B). Pub. L. 115–385, § 201(1)(B), substituted “Federal Register during the 30-day period ending on October 1 of each year.” for “Federal Register—
“(i) not later than 240 days after November 4, 1992, in the case of the initial plan required by paragraph (1); and
“(ii) except as provided in clause (i), in the 30-day period ending on October 1 of each year.”
Subsec. (b)(5). Pub. L. 115–385, § 201(2)(C), added par. (5). Former par. (5) redesignated (6).
Subsec. (b)(6). Pub. L. 115–385, § 201(2)(B), (D), redesignated par. (5) as (6) and inserted “and” at end. Former par. (6) redesignated (7).
Subsec. (b)(7). Pub. L. 115–385, § 201(2)(A), (B), (E), redesignated par. (6) as (7), substituted “auditing of systems required under section 11133(a)(14) of this title for monitoring compliance.” for “auditing of monitoring systems required under section 11133(a)(15) of this title to review the adequacy of such systems; and”, and struck out former par. (7) which read as follows: “not later than 1 year after November 2, 2002, issue model standards for providing mental health care to incarcerated juveniles.”
2002—Subsec. (b)(3). Pub. L. 107–273, § 12205(1)(A), struck out “and of the prospective performance and results that might be achieved by alternative programs and activities supplementary to or in lieu of those currently being administered” before semicolon at end.
Subsec. (b)(5). Pub. L. 107–273, § 12205(1)(B), substituted “parts D and E” for “parts C and D” wherever appearing.
Subsec. (b)(7). Pub. L. 107–273, § 12205(1)(C), amended par. (7) generally. Prior to amendment, par. (7) read as follows: “not later than 1 year after November 4, 1992, issue model standards for providing health care to incarcerated juveniles.”
Subsec. (c). Pub. L. 107–273, § 12205(2), substituted “as may be appropriate to prevent the duplication of efforts, and to coordinate activities, related to the prevention of juvenile delinquency” for “and reports, and to conduct such studies and surveys, as the Administrator may deem to be necessary to carry out the purposes of this part”.
Subsec. (d). Pub. L. 107–273, § 12205(3), amended subsec. (d) generally. Prior to amendment, subsec. (d) read as follows: “The Administrator may delegate any of the functions of the Administrator under this subchapter, to any officer or employee of the Office.”
Subsecs. (f), (h). Pub. L. 107–273, § 12205(5), redesignated subsec. (h) as (f).
Subsec. (i). Pub. L. 107–273, § 12205(4), struck out subsec. (i) which read as follows:
“(1) The Administrator shall require through appropriate authority each Federal agency which administers a Federal juvenile delinquency program to submit annually to the Council a juvenile delinquency development statement. Such statement shall be in addition to any information, report, study, or survey which the Administrator may require under subsection (c) of this section.
“(2) Each juvenile delinquency development statement submitted to the Administrator under paragraph (1) shall contain such information, data, and analyses as the Administrator may require. Such analyses shall include an analysis of the extent to which the juvenile delinquency program of the Federal agency submitting such development statement conforms with and furthers Federal juvenile delinquency prevention and treatment goals and policies.
“(3) The Administrator shall review and comment upon each juvenile delinquency development statement transmitted to the Administrator under paragraph (1). Such development statement, together with the comments of the Administrator, shall be included by the Federal agency involved in every recommendation or request made by such agency for Federal legislation which significantly affects juvenile delinquency prevention and treatment.”
1992—Subsec. (a). Pub. L. 102–586, § 2(c)(1), designated existing provisions as par. (1), substituted “develop objectives, priorities, and a long-term plan, and implement overall policy and a strategy to carry out such plan,” for “implement overall policy and develop objectives and priorities”, and added par. (2).
Subsec. (b)(7). Pub. L. 102–586, § 2(c)(2), (3), added par. (7).
Subsec. (f). Pub. L. 102–586, § 2(c)(4), struck out subsec. (f) which read as follows: “The Administrator is authorized to transfer funds appropriated under this section to any agency of the Federal Government to develop or demonstrate new methods in juvenile delinquency prevention and rehabilitation and to supplement existing delinquency prevention and rehabilitation programs which the Administrator finds to be exceptionally effective or for which the Administrator finds there exists exceptional need.”
Subsec. (g). Pub. L. 102–586, § 2(c)(4), struck out subsec. (g) which read as follows: “The Administrator is authorized to make grants to, or enter into contracts with, any public or private agency, organization, institution, or individual to carry out the purposes of this subchapter.”
1988—Subsec. (a). Pub. L. 100–690, § 7253(a), struck out “and the National Advisory Committee for Juvenile Justice and Delinquency Prevention” before period at end.
Subsec. (b)(5). Pub. L. 100–690, § 7253(b)(1), amended par. (5) generally. Prior to amendment, par. (5) read as follows: “develop annually with the assistance of the Advisory Committee and the Coordinating Council and submit to the President and the Congress, after the first year following October 3, 1977, prior to December 31, an analysis and evaluation of Federal juvenile delinquency programs conducted and assisted by Federal departments and agencies, the expenditures made, the results achieved, the plans developed, and problems in the operations and coordination of such programs and a brief but precise comprehensive plan for Federal juvenile delinquency programs, with particular emphasis on the prevention of juvenile delinquency and the development of programs and services which will encourage increased diversion of juveniles from the traditional juvenile justice system, which analysis and evaluation shall include recommendations for modifications in organization, management, personnel, standards, budget requests, and implementation plans necessary to increase the effectiveness of these programs;”.
Subsec. (b)(6), (7). Pub. L. 100–690, § 7253(b)(2), (3), redesignated par. (7) as (6) and struck out former par. (6) which read as follows: “provide technical assistance and training assistance to Federal, State, and local governments, courts, public and private agencies, institutions, and individuals, in the planning, establishment, funding, operation, or evaluation of juvenile delinquency programs; and”.
Subsec. (c). Pub. L. 100–690, § 7253(c)(1), (3), redesignated subsec. (f) as (c) and struck out former subsec. (c) which read as follows: “The President shall, no later than ninety days after receiving each annual report under subsection (b)(5) of this section, submit a report to the Congress and to the Council containing a detailed statement of any action taken or anticipated with respect to recommendations made by each annual report.”
Subsec. (d). Pub. L. 100–690, § 7253(c)(1), (3), redesignated subsec. (g) as (d) and struck out former subsec. (d) which read as follows:
“(1) The first annual report submitted to the President and the Congress by the Administrator under subsection (b)(5) of this section shall contain, in addition to information required by subsection (b)(5) of this section, a detailed statement of criteria developed by the Administrator for identifying the characteristics of juvenile delinquency, juvenile delinquency prevention, diversion of youths from the juvenile justice system, and the training, treatment, and rehabilitation of juvenile delinquents.
“(2) The second such annual report shall contain, in addition to information required by subsection (b)(5) of this section, an identification of Federal programs which are related to juvenile delinquency prevention or treatment, together with a statement of the moneys expended for each such program during the most recent complete fiscal year. Such identification shall be made by the Administrator through the use of criteria developed under paragraph (1).”
Subsec. (e). Pub. L. 100–690, § 7253(c)(1), (3), redesignated subsec. (h) as (e) and struck out former subsec. (e) which read as follows: “The third such annual report submitted to the President and the Congress by the Administrator under subsection (b)(5) of this section shall contain, in addition to the comprehensive plan required by subsection (b)(5) of this section, a detailed statement of procedures to be used with respect to the submission of juvenile delinquency development statements to the Administrator by Federal agencies under subsection (l) of this section. Such statement submitted by the Administrator shall include a description of information, data, and analyses which shall be contained in each such development statement.”
Subsecs. (f) to (h). Pub. L. 100–690, § 7253(c)(3), redesignated subsecs. (i) to (k) as (f) to (h), respectively. Former subsecs. (f) to (h) redesignated (c) to (e), respectively.
Subsec. (i). Pub. L. 100–690, § 7253(c)(2), (3), redesignated subsec. (l) as (i), struck out “which meets any criterion developed by the Administrator under subsection (d)(1) of this section” after “juvenile delinquency program” and substituted “subsection (c)” for “subsection (f)” in par. (1), and struck out “shall be submitted in accordance with procedure established by the Administrator under subsection (e) of this section and” after “under paragraph (1)” and “under subsection (e) of this section” after “Administrator may require” in par. (2). Former subsec. (i) redesignated (f).
Subsecs. (j) to (l). Pub. L. 100–690, § 7253(c)(3), redesignated subsecs. (j) to (l) as (g) to (i), respectively.
Subsec. (m). Pub. L. 100–690, § 7253(c)(4), struck out subsec. (m) which read as follows: “To carry out the purposes of this section, there is authorized to be appropriated for each fiscal year an amount which does not exceed 7.5 percent of the total amount appropriated to carry out this subchapter.”
1984—Subsec. (a). Pub. L. 98–473, § 622(a), substituted “the functions of the Administrator” for “his functions”.
Subsec. (b)(2), (4). Pub. L. 98–473, § 622(b)(1), (2), substituted “the Administrator” for “he”.
Subsec. (b)(7). Pub. L. 98–473, § 622(b)(3)–(5), added par. (7).
Subsec. (e). Pub. L. 98–473, § 622(c), substituted “subsection (l)” for “subsection (‘l’)”.
Subsec. (f). Pub. L. 98–473, § 622(d), substituted “the Administrator” for “him” before “with such information” and for “he” before “may deem to be”.
Subsec. (g). Pub. L. 98–473, § 622(e), substituted “the functions of the Administrator” for “his functions”.
Subsec. (i). Pub. L. 98–473, § 622(f), substituted “section” for “subchapter” and “the Administrator” for “he” before “finds there exists”.
Subsec. (l)(1). Pub. L. 98–473, § 622(g)(1), substituted “subsection (d)(1) of this section” for “section 5614(d)(1) of this title” and “subsection (f) of this section” for “section 5614(f) of this title”.
Subsec. (l)(2). Pub. L. 98–473, § 622(g)(2), substituted “paragraph (1)” for “subsection (‘l’)” and “subsection (e) of this section” for “section 5614(e) of this title” in two places.
Subsec. (l)(3). Pub. L. 98–473, § 622(g)(3), substituted “the Administrator” for “him” after “transmitted to” and “paragraph (1)” for “subsection (‘l’)”.
1980—Subsec. (b). Pub. L. 96–509, § 7(a), struck out reference to the Associate Administrator in provisions preceding par. (1) and in par. (6) inserted reference to training assistance.
Subsec. (d)(1). Pub. L. 96–509, § 19(d)(1), substituted “Administrator for identifying” for “Associate Administrator for identifying”.
Subsec. (g). Pub. L. 96–509, § 19(d)(2), substituted “Office” for “Administration”.
Subsec. (i). Pub. L. 96–509, § 19(d)(3), substituted “Administrator finds” for “Associate Administrator finds”.
Subsec. (k). Pub. L. 96–509, § 19(d)(4), substituted “Health and Human Services” for “the Department of Health, Education, and Welfare”.
Subsec. (l)(1). Pub. L. 96–509, § 19(d)(5), substituted “developed by the Administrator” for “developed by the Associate Administrator”.
Subsec. (m). Pub. L. 96–509, § 7(b), added subsec. (m).
1977—Subsec. (b). Pub. L. 95–115, § 3(b)(1), in introductory text inserted requirement for assistance of the Associate Administrator, added par. (5), and redesignated par. (7) as (6). Former par. (5), relating to an analysis and evaluation of Federal juvenile delinquency programs, and former par. (6), relating to a comprehensive plan for Federal juvenile delinquency programs, were struck out.
Subsec. (d)(1). Pub. L. 95–115, § 3(b)(2), inserted “Associate” before “Administrator for”.
Subsec. (e). Pub. L. 95–115, § 3(b)(3), substituted “(5)” for “(6)” in two places.
Subsec. (f). Pub. L. 95–115, § 3(b)(4), inserted “Federal” after “appropriate authority,”.
Subsec. (g). Pub. L. 95–115, § 3(b)(5), substituted “subchapter” for “part, except the making of regulations”.
Subsec. (i). Pub. L. 95–115, § 3(a)(3)(A), substituted “Associate” for “Assistant”.
Subsec. (j). Pub. L. 95–115, § 3(b)(6), inserted “organization,” after “agency,” and substituted “subchapter” for “part”.
Subsec. (k). Pub. L. 95–115, § 3(b)(7), substituted “subchapter” for “part” and “subchapter III of this chapter” for “the Juvenile Delinquency Prevention Act”.
Subsec. (l)(1). Pub. L. 95–115, § 3(b)(8), inserted “Associate” before “Administrator under”.
1976—Subsec. (b)(5). Pub. L. 94–273, § 8(3), substituted “December 31” for “September 30”.
Subsec. (b)(6). Pub. L. 94–273, § 12(3), substituted “June” for “March”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–385 not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as a note under section 11102 of this title.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as a note under section 11101 of this title.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, but amendment by section 7253(b)(1) of Pub. L. 100–690 not applicable with respect to fiscal year 1989, see section 7296(a), (b)(2) of Pub. L. 100–690, set out as a note under section 11101 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 670(a) of Pub. L. 98–473, set out as a note under section 11101 of this title.

Effective Date of 1977 AmendmentAmendment by Pub. L. 95–115 effective Oct. 1, 1977, see section 263(c) of Pub. L. 93–415, as added by Pub. L. 95–115 and repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449, formerly set out as a note under section 11101 of this title.

Effective DateSection effective Sept. 7, 1974, except that subsec. (b)(5), (6) effective at close of thirty-first day of twelfth calendar month of 1974, and subsec. (l) effective at close of thirtieth day of eleventh calendar month of 1976, see section 263(a), (b) of Pub. L. 93–415, repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449, formerly set out as a note under section 11101 of this title.

Termination of Advisory CommitteesAdvisory committees established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment unless in the case of a committee established by the President or an officer of the Federal Government, such committee is renewed by appropriate action prior to the end of such 2-year period, or in the case of a committee established by the Congress, its duration is otherwise provided by law. See section 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 776, set out in the Appendix to Title 5, Government Organization and Employees.



§ 11115. Joint funding; non-Federal share requirements
Notwithstanding any other provision of law, where funds are made available by more than one Federal agency to be used by any agency, organization, institution, or individual to carry out a Federal juvenile delinquency program or activity, any one of the Federal agencies providing funds may be requested by the Administrator to act for all in administering the funds advanced whenever the Administrator finds the program or activity to be exceptionally effective or for which the Administrator finds exceptional need. In such cases, a single non-Federal share requirement may be established according to the proportion of funds advanced by each Federal agency, and the Administrator may order any such agency to waive any technical grant or contract requirement (as defined in such regulations) which is inconsistent with the similar requirement of the administering agency or which the administering agency does not impose.
(Pub. L. 93–415, title II, § 205, Sept. 7, 1974, 88 Stat. 1116; Pub. L. 95–115, § 3(c), Oct. 3, 1977, 91 Stat. 1049; Pub. L. 96–509, § 19(e), Dec. 8, 1980, 94 Stat. 2763.)

Editorial Notes
Codification
Section was formerly classified to section 5615 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1980—Pub. L. 96–509 struck out “Associate” before “Administrator finds” in two places.
1977—Pub. L. 95–115 inserted provisions relating to functions of the Associate Administrator with respect to joint funding.

Statutory Notes and Related Subsidiaries
Effective Date of 1977 AmendmentAmendment by Pub. L. 95–115 effective Oct. 1, 1977, see section 263(c) of Pub. L. 93–415, as added by Pub. L. 95–115 and repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449, formerly set out as a note under section 11101 of this title.



§ 11116. Coordinating Council on Juvenile Justice and Delinquency Prevention(a) Establishment; membership(1) There is hereby established, as an independent organization in the executive branch of the Federal Government a Coordinating Council on Juvenile Justice and Delinquency Prevention composed of the Attorney General, the Secretary of Health and Human Services, the Assistant Secretary for Mental Health and Substance Use, the Secretary of the Interior, the Secretary of Labor, the Secretary of Education, the Secretary of Housing and Urban Development, the Administrator of the Office of Juvenile Justice and Delinquency Prevention, the Director of the Office of National Drug Control Policy, the Chief Executive Officer of the Corporation for National and Community Service, the Assistant Secretary for Immigration and Customs Enforcement, such other officers of Federal agencies who hold significant decisionmaking authority as the President may designate, and individuals appointed under paragraph (2).

(2)(A) Ten members shall be appointed, without regard to political affiliation, to the Council in accordance with this paragraph from among individuals who are practitioners in the field of juvenile justice and who are not officers or employees of the Federal Government.

(B)(i) Three members shall be appointed by the Speaker of the House of Representatives, after consultation with the minority leader of the House of Representatives.

(ii) Three members shall be appointed by the majority leader of the Senate, after consultation with the minority leader of the Senate.

(iii) Three members shall be appointed by the President.

(iv) One member shall be appointed by the Chairman of the Committee on Indian Affairs of the Senate, in consultation with the Vice Chairman of that Committee and the Chairman and Ranking Member of the Committee on Natural Resources of the House of Representatives.


(C)(i) Of the members appointed under each of clauses (i), (ii), and (iii)—(I) 1 shall be appointed for a term of 1 year;

(II) 1 shall be appointed for a term of 2 years; and

(III) 1 shall be appointed for a term of 3 years;

as designated at the time of appointment.

(ii) Except as provided in clause (iii), a vacancy arising during the term for which an appointment is made may be filled only for the remainder of such term.

(iii) After the expiration of the term for which a member is appointed, such member may continue to serve until a successor is appointed.




(b) Chairman and Vice ChairmanThe Attorney General shall serve as Chairman of the Council. The Administrator of the Office of Juvenile Justice and Delinquency Prevention shall serve as Vice Chairman of the Council. The Vice Chairman shall act as Chairman in the absence of the Chairman.


(c) Functions(1) The function of the Council shall be to coordinate all Federal juvenile delinquency programs (in cooperation with State and local juvenile justice programs) all Federal programs and activities that detain or care for unaccompanied juveniles, and all Federal programs relating to missing and exploited children. The Council shall examine how the separate programs can be coordinated among Federal, State, and local governments to better serve at-risk children and juveniles and shall make recommendations to the President, and to the Congress, at least annually with respect to the coordination of overall policy and development of objectives and priorities for all Federal juvenile delinquency programs and activities and all Federal programs and activities that detain or care for unaccompanied juveniles. The Council shall review the programs and practices of Federal agencies and report on the degree to which Federal agency funds are used for purposes which are consistent or inconsistent with the mandates of the core requirements. The Council shall review, and make recommendations with respect to, any joint funding proposal undertaken by the Office of Juvenile Justice and Delinquency Prevention and any agency represented on the Council. The Council shall review the reasons why Federal agencies take juveniles into custody and shall make recommendations regarding how to improve Federal practices and facilities for holding juveniles in custody.

(2) In addition to performing their functions as members of the Council, the members appointed under subsection (a)(2) shall collectively, on an annual basis—(A) make recommendations regarding the development of the objectives, priorities, and the long-term plan, and the implementation of overall policy and the strategy to carry out such plan, referred to in section 11114(a)(1) of this title; and

(B) not later than 120 days after the completion of the last meeting of the Council during any fiscal year, submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on the Judiciary of the Senate a report that—(i) contains the recommendations described in subparagraph (A);

(ii) includes a detailed account of the activities conducted by the Council during the fiscal year, including a complete detailed accounting of expenses incurred by the Council to conduct operations in accordance with this section;

(iii) is published on the websites of the Office of Juvenile Justice and Delinquency Prevention, the Council, and the Department of Justice; and

(iv) is in addition to the annual report required under section 11117 of this title.




(d) MeetingsThe Council shall meet at least quarterly.


(e) Appointment of personnel or staff support by AdministratorThe Administrator shall, with the approval of the Council, appoint such personnel or staff support as the Administrator considers necessary to carry out the purposes of this subchapter.


(f) Expenses of Council members; reimbursementMembers appointed under subsection (a)(2) shall serve without compensation. Members of the Council shall be reimbursed for travel, subsistence, and other necessary expenses incurred by them in carrying out the duties of the Council.


(g) Authorization of appropriationsOf sums available to carry out this part, not more than $200,000 shall be available to carry out this section.


(Pub. L. 93–415, title II, § 206, Sept. 7, 1974, 88 Stat. 1116; Pub. L. 94–237, § 4(c)(5)(D), Mar. 19, 1976, 90 Stat. 244; Pub. L. 95–115, § 3(a)(3)(A), (5), (d), Oct. 3, 1977, 91 Stat. 1048–1050; Pub. L. 96–509, §§ 8, 19(f), Dec. 8, 1980, 94 Stat. 2753, 2763; Pub. L. 98–473, title II, § 623, Oct. 12, 1984, 98 Stat. 2110; Pub. L. 100–690, title VII, §§ 7251(b), 7252(b)(2), 7254, Nov. 18, 1988, 102 Stat. 4435–4437; Pub. L. 102–586, § 2(d), Nov. 4, 1992, 106 Stat. 4985; Pub. L. 103–82, title IV, § 405(k), Sept. 21, 1993, 107 Stat. 922; Pub. L. 107–273, div. C, title II, § 12206, Nov. 2, 2002, 116 Stat. 1872; Pub. L. 111–211, title II, § 246(b), July 29, 2010, 124 Stat. 2296; Pub. L. 115–385, title II, § 202, Dec. 21, 2018, 132 Stat. 5128.)

Editorial Notes
Codification
Section was formerly classified to section 5616 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2018—Subsec. (a)(1). Pub. L. 115–385, § 202(1)(A), inserted “the Assistant Secretary for Mental Health and Substance Use, the Secretary of the Interior,” after “the Secretary of Health and Human Services,” and substituted “Assistant Secretary for Immigration and Customs Enforcement” for “Commissioner of Immigration and Naturalization”.
Subsec. (a)(2)(A). Pub. L. 115–385, § 202(1)(B), substituted “Federal Government” for “United States”.
Subsec. (c)(1). Pub. L. 115–385, § 202(2)(A), substituted “the core requirements” for “paragraphs (12)(A), (13), and (14) of section 11133(a) of this title”.
Subsec. (c)(2). Pub. L. 115–385, § 202(2)(B)(i), inserted “, on an annual basis” after “collectively” in introductory provisions.
Subsec. (c)(2)(B). Pub. L. 115–385, § 202(2)(B)(ii), added subpar. (B) and struck out former subpar. (B) which read as follows: “not later than 180 days after November 4, 1992, submit such recommendations to the Administrator, the Chairman of the Committee on Education and the Workforce of the House of Representatives, and the Chairman of the Committee on the Judiciary of the Senate.”
2010—Subsec. (a)(2)(A). Pub. L. 111–211, § 246(b)(1), substituted “Ten” for “Nine”.
Subsec. (a)(2)(B)(iv). Pub. L. 111–211, § 246(b)(2), added cl. (iv).
2002—Subsec. (c)(2)(B). Pub. L. 107–273 substituted “Education and the Workforce” for “Education and Labor”.
1993—Subsec. (a)(1). Pub. L. 103–82 substituted “the Chief Executive Officer of the Corporation for National and Community Service” for “the Director of the ACTION Agency”.
1992—Subsec. (a)(1). Pub. L. 102–586, § 2(d)(1)(A), substituted “the Administrator of the Office of Juvenile Justice and Delinquency Prevention, the Director of the Office of National Drug Control Policy, the Director of the ACTION Agency, the Commissioner of Immigration and Naturalization, such other officers of Federal agencies who hold significant decisionmaking authority as the President may designate, and individuals appointed under paragraph (2)” for “the Director of the Office of Community Services, the Director of the Office of Drug Abuse Policy, the Director of the ACTION Agency, the Director of the Bureau of Prisons, the Commissioner of the Bureau of Indian Affairs, the Director for the Office of Special Education and Rehabilitation Services, the Commissioner for the Administration for Children, Youth, and Families, and the Director of the Youth Development Bureau, or their respective designees, the Assistant Attorney General who heads the Office of Justice Programs, the Director of the Bureau of Justice Assistance, the Administrator of the Office of Juvenile Justice and Delinquency Prevention, the Director of the National Institute of Justice, and representatives of such other agencies as the President shall designate”.
Subsec. (a)(2). Pub. L. 102–586, § 2(d)(1)(B), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “Any individual designated under this section shall be selected from individuals who exercise significant decisionmaking authority in the Federal agency involved.”
Subsec. (c). Pub. L. 102–586, § 2(d)(2), designated existing provisions as par. (1), inserted “(in cooperation with State and local juvenile justice programs) all Federal programs and activities that detain or care for unaccompanied juveniles,”, “shall examine how the separate programs can be coordinated among Federal, State, and local governments to better serve at-risk children and juveniles and” and “and all Federal programs and activities that detain or care for unaccompanied juveniles”, and added par. (2).
Subsec. (f). Pub. L. 102–586, § 2(d)(3), inserted “Members appointed under subsection (a)(2) shall serve without compensation.” before “Members of the Council” and struck out “who are employed by the Federal Government full time” before “shall be”.
1988—Subsec. (a)(1). Pub. L. 100–690, §§ 7251(b), 7252(b)(2), struck out “(hereinafter referred to as the ‘Council’)” after “Coordinating Council on Juvenile Justice and Delinquency Prevention” and “the Deputy Administrator of the Institute for Juvenile Justice and Delinquency Prevention,” after “Administrator of the Office of Juvenile Justice and Delinquency Prevention,”.
Subsec. (c). Pub. L. 100–690, § 7254(a)(1)–(3), struck out “, in consultation with the Advisory Board on Missing Children,” after “programs and” in first sentence, substituted “shall” for “is authorized to” and “paragraphs (12)(A), (13), and (14) of section 5633(a) of this title” for “section 5633(a)(12)(A) and (13) of this title” in third sentence, and inserted at end “The Council shall review the reasons why Federal agencies take juveniles into custody and shall make recommendations regarding how to improve Federal practices and facilities for holding juveniles in custody.”
Subsec. (d). Pub. L. 100–690, § 7254(b), struck out provision that annual report required by section 5614(b)(5) of this title include a description of the activities of the Council.
Subsec. (g). Pub. L. 100–690, § 7254(c), amended subsec. (g) generally. Prior to amendment, subsec. (g) read as follows: “To carry out the purposes of this section there is authorized to be appropriated such sums as may be necessary, not to exceed $200,000 for each fiscal year.”
1984—Subsec. (a)(1). Pub. L. 98–473, § 623(a), substituted “Office of Community Services” for “Community Services Administration”, “Assistant Attorney General who heads the Office of Justice Programs” for “Director of the Office of Justice Assistance, Research, and Statistics”, and “Director of the Bureau of Justice Assistance” for “Administrator of the Law Enforcement Assistance Administration”.
Subsec. (c). Pub. L. 98–473, § 623(b), substituted “delinquency programs and, in consultation with the Advisory Board on Missing Children, all Federal programs relating to missing and exploited children” for “delinquency programs”.
Subsec. (e). Pub. L. 98–473, § 623(c), substituted “the Administrator” for “he” before “considers necessary”.
Subsec. (g). Pub. L. 98–473, § 623(d), substituted “$200,000” for “$500,000”.
1980—Subsec. (a)(1). Pub. L. 96–509, §§ 8(a), 19(f)(1), substituted “the Secretary of Health and Human Services, the Secretary of Labor, the Secretary of Education, the Secretary of Housing and Urban Development, the Director of the Community Services Administration, the Director of the Office of Drug Abuse Policy, the Director of the ACTION Agency, the Director of the Bureau of Prisons, the Commissioner of the Bureau of Indian Affairs, the Director of the Office of Special Education and Rehabilitation Services, the Commissioner for the Administration for Children, Youth, and Families, and the Director of the Youth Development Bureau, or their respective designees, the Director of the Office of Justice Assistance, Research and Statistics, the Administrator of the Law Enforcement Assistance Administration, the Administrator of the Office of Juvenile Justice and Delinquency Prevention, the Deputy Administrator of the Institute for Juvenile Justice and Delinquency Prevention, the Director of the National Institute of Justice, and representatives” for “the Secretary of Health, Education, and Welfare, the Secretary of Labor, the Director of the Office of Drug Abuse Policy, the Commissioner of the Office of Education, the Director of the ACTION Agency, the Secretary of Housing and Urban Development, or their respective designees, the Associate Administrator of the Office of Juvenile Justice and Delinquency Prevention, the Deputy Associate Administrator of the Institute for Juvenile Justice and Delinquency Prevention, and representatives”.
Subsec. (b). Pub. L. 96–509, § 19(f)(2), struck out “Associate” before “Administrator”.
Subsec. (c). Pub. L. 96–509, § 8(b), provided that the Coordinating Council make its annual recommendations to the Congress as well as the President and that the Coordinating Council review and make recommendations with respect to any joint funding proposal undertaken by the Office of Juvenile Justice and Delinquency Prevention and any agency represented on the Council and struck out “the Attorney General and”.
Subsec. (d). Pub. L. 96–509, § 8(c), substituted “at least quarterly” for “a minimum of four times per year”.
Subsec. (e). Pub. L. 96–509, §§ 8(d), 19(f)(3), substituted “The Administrator shall” for “The Associate Administrator may”.
Subsec. (g). Pub. L. 96–509, § 8(e), placed a limit of $500,000 for each fiscal year on the amount authorized to be appropriated to carry out the purposes of this section.
1977—Subsec. (a)(1). Pub. L. 95–115, § 3(a)(3)(A), (5), (d)(1), inserted references to the Commissioner of the Office of Education and the Director of the ACTION Agency, and substituted “Associate” for “Assistant” wherever appearing.
Subsec. (b). Pub. L. 95–115, § 3(a)(3)(A), substituted “Associate” for “Assistant”.
Subsec. (c). Pub. L. 95–115, § 3(d)(2), inserted provisions relating to review functions of the Council.
Subsec. (d). Pub. L. 95–115, § 3(d)(3), substituted “four” for “six”.
Subsec. (e). Pub. L. 95–115, § 3(d)(4), redesignated former par. (3) as entire subsec. (e) and, as so redesignated, inserted “or staff support” after “personnel” and substituted “Associate Administrator” for “Executive Secretary”. Former pars. (1) and (2), which related to appointment and responsibilities of the Executive Secretary, respectively, were struck out.
1976—Subsec. (a)(1). Pub. L. 94–237 substituted “Office of Drug Abuse Policy” for “Special Action Office for Drug Abuse Prevention”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Education and the Workforce of House of Representatives changed to Committee on Education and Labor of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 2018 AmendmentAmendment by Pub. L. 115–385 not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as a note under section 11102 of this title.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as a note under section 11101 of this title.

Effective Date of 1993 AmendmentAmendment by Pub. L. 103–82 effective Apr. 4, 1994, see section 406(b) of Pub. L. 103–82, set out as a note under section 8332 of Title 5, Government Organization and Employees.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as a note under section 11101 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 670(a) of Pub. L. 98–473, set out as a note under section 11101 of this title.

Effective Date of 1977 AmendmentAmendment by Pub. L. 95–115 effective Oct. 1, 1977, see section 263(c) of Pub. L. 93–415, as added by Pub. L. 95–115 and repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449, formerly set out as a note under section 11101 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in subsec. (c)(1) of this section relating to the Council making recommendations to Congress at least annually, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and item 1 on page 159 of House Document No. 103–7.


Abolition of Immigration and Naturalization Service and Transfer of Functions
For abolition of Immigration and Naturalization Service, transfer of functions, and treatment of related references, see note set out under section 1551 of Title 8, Aliens and Nationality.



§ 11117. Annual report
Not later than 180 days after the end of each fiscal year, the Administrator shall submit to the President, the Speaker of the House of Representatives, and the President pro tempore of the Senate a report that contains the following with respect to such fiscal year:(1) A detailed summary and analysis of the most recent data available regarding the number of juveniles taken into custody, the rate at which juveniles are taken into custody, and the trends demonstrated by the data required by subparagraphs (A), (B), and (C). Such summary and analysis shall set out the information required by subparagraphs (A), (B), (C), and (D) separately for juvenile nonoffenders, juvenile status offenders, and other juvenile offenders. Such summary and analysis shall separately address with respect to each category of juveniles specified in the preceding sentence—(A) the types of offenses with which the juveniles are charged;

(B) the race, gender, and ethnicity, as such term is defined by the Bureau of the Census, of the juveniles;

(C) the ages of the juveniles;

(D) the types of facilities used to hold the juveniles (including juveniles treated as adults for purposes of prosecution) in custody, including secure detention facilities, secure correctional facilities, jails, and lockups;

(E) the number of juveniles who died while in custody and the circumstances under which they died;

(F) the educational status of juveniles, including information relating to learning and other disabilities, failing performance, grade retention, and dropping out of school;

(G) a summary of data from 1 month of the applicable fiscal year of the use of restraints and isolation upon juveniles held in the custody of secure detention and correctional facilities operated by a State or unit of local government;

(H) the number of status offense cases petitioned to court, number of status offenders held in secure detention, the findings used to justify the use of secure detention, and the average period of time a status offender was held in secure detention;

(I) the number of juveniles released from custody and the type of living arrangement to which they are released;

(J) the number of juveniles whose offense originated on school grounds, during school-sponsored off-campus activities, or due to a referral by a school official, as collected and reported by the Department of Education or similar State educational agency; and

(K) the number of juveniles in the custody of secure detention and correctional facilities operated by a State or unit of local or tribal government who report being pregnant.


(2) A description of the activities for which funds are expended under this part, including the objectives, priorities, accomplishments, and recommendations of the Council.

(3) A description, based on the most recent data available, of the extent to which each State complies with section 11133 of this title and with the plan submitted under such section by the State for such fiscal year.

(4) An evaluation of the programs funded under this subchapter and their effectiveness in reducing the incidence of juvenile delinquency, particularly violent crime, committed by juveniles.

(5) A description of the criteria used to determine what programs qualify as evidence-based and promising programs under this subchapter and subchapter V and a comprehensive list of those programs the Administrator has determined meet such criteria in both rural and urban areas.

(6) A description of funding provided to Indian Tribes under this chapter or for a juvenile delinquency or prevention program under the Tribal Law and Order Act of 2010 (Public Law 111–211; 124 Stat. 2261), including direct Federal grants and funding provided to Indian Tribes through a State or unit of local government.

(7) An analysis and evaluation of the internal controls at the Office of Juvenile Justice and Delinquency Prevention to determine if grantees are following the requirements of the Office of Juvenile Justice and Delinquency Prevention grant programs and what remedial action the Office of Juvenile Justice and Delinquency Prevention has taken to recover any grant funds that are expended in violation of the grant programs, including instances—(A) in which supporting documentation was not provided for cost reports;

(B) where unauthorized expenditures occurred; or

(C) where subrecipients of grant funds were not compliant with program requirements.


(8) An analysis and evaluation of the total amount of payments made to grantees that the Office of Juvenile Justice and Delinquency Prevention recouped from grantees that were found to be in violation of policies and procedures of the Office of Juvenile Justice and Delinquency Prevention grant programs, including—(A) the full name and location of the grantee;

(B) the violation of the program found;

(C) the amount of funds sought to be recouped by the Office of Juvenile Justice and Delinquency Prevention; and

(D) the actual amount recouped by the Office of Juvenile Justice and Delinquency Prevention.


(Pub. L. 93–415, title II, § 207, as added Pub. L. 100–690, title VII, § 7255, Nov. 18, 1988, 102 Stat. 4437; amended Pub. L. 102–586, § 2(e), Nov. 4, 1992, 106 Stat. 4986; Pub. L. 107–273, div. C, title II, § 12207, Nov. 2, 2002, 116 Stat. 1872; Pub. L. 115–385, title II, § 203, Dec. 21, 2018, 132 Stat. 5128.)

Editorial Notes

References in TextThis chapter, referred to in par. (6), was in the original “this Act”, meaning Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109, known as the Juvenile Justice and Delinquency Prevention Act of 1974, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 1974 Act note set out under section 10101 of this title and Tables.
The Tribal Law and Order Act of 2010, referred to in par. (6), is title II of Pub. L. 111–211, July 29, 2010, 124 Stat. 2261. For complete classification of this Act to the Code, see Short Title of 2010 Amendment note set out under section 2801 of Title 25, Indians, and Tables.

Codification
Section was formerly classified to section 5617 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 207 of title II of Pub. L. 93–415, as added Pub. L. 96–509, § 9, Dec. 8, 1980, 94 Stat. 2753, related to establishment and functions of National Advisory Committee for Juvenile Justice and Delinquency Prevention, prior to repeal eff. Oct. 12, 1984, by Pub. L. 98–473, title II, § 624, Oct. 12, 1984, 98 Stat. 2111.
Another prior section 207 of title II of Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1117; Pub. L. 95–115, § 3(e), Oct. 3, 1977, 91 Stat. 1050, related to National Advisory Committee for Juvenile Justice and Delinquency Prevention, its membership, terms of office, etc., prior to repeal by Pub. L. 96–509, § 9, Dec. 8, 1980, 94 Stat. 2753.

Amendments2018—Pub. L. 115–385, § 203(1), substituted “each fiscal year” for “a fiscal year” in introductory provisions.
Par. (1)(B). Pub. L. 115–385, § 203(2)(A), substituted “, gender, and ethnicity, as such term is defined by the Bureau of the Census,” for “and gender”.
Par. (1)(F). Pub. L. 115–385, § 203(2)(C), inserted “and other” before “disabilities,” and substituted semicolon for period at end.
Par. (1)(G) to (K). Pub. L. 115–385, § 203(2)(B), (D), added subpars. (G) to (K).
Pars. (5) to (8). Pub. L. 115–385, § 203(3), added pars. (5) to (8).
2002—Pars. (4), (5). Pub. L. 107–273 added par. (4) and struck out former pars. (4) and (5) which read as follows:
“(4) A summary of each program or activity for which assistance is provided under part C or D of this subchapter, an evaluation of the results of such program or activity, and a determination of the feasibility and advisability of replicating such program or activity in other locations.
“(5) A description of selected exemplary delinquency prevention programs for which assistance is provided under this subchapter, with particular attention to community-based juvenile delinquency prevention programs that involve and assist families of juveniles.”
1992—Par. (1)(D). Pub. L. 102–586, § 2(e)(1)(A), inserted “(including juveniles treated as adults for purposes of prosecution)”.
Par. (1)(F). Pub. L. 102–586, § 2(e)(1)(B), (2), (3), added subpar. (F).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–385 not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as a note under section 11102 of this title.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as a note under section 11101 of this title.

Effective DateSection effective Oct. 1, 1988, with the report required by this section with respect to fiscal year 1988 to be submitted not later than Aug. 1, 1989, notwithstanding the 180-day period provided in this section, see section 7296(a), (b)(3) of Pub. L. 100–690, as amended, set out as an Effective Date of 1988 Amendment note under section 11101 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in this section relating to submittal to the Speaker of the House of Representatives and the President pro tempore of the Senate of an annual report, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and item 10 on page 177 of House Document No. 103–7.




Part B—Charles Grassley Juvenile Justice and Delinquency Prevention Program

Editorial Notes
Codification
Pub. L. 115–385, title II, § 204(c)(1), Dec. 21, 2018, 132 Stat. 5130, substituted “Charles Grassley Juvenile Justice and Delinquency Prevention Program” for “Federal Assistance for State and Local Programs” in part heading.
Pub. L. 100–690, title VII, § 7263(a)(1)(A), Nov. 18, 1988, 102 Stat. 4443, struck out subpart I heading “Formula Grants” in part B.


§ 11131. Authority to make grants and contracts(a) The Administrator is authorized to make grants to States and units of local government or combinations thereof to assist them in planning, establishing, operating, coordinating, and evaluating projects directly or through grants and contracts with public and private agencies for the development of more effective education, training, research, prevention, diversion, treatment, and rehabilitation programs in the area of juvenile delinquency and programs to improve the juvenile justice system.

(b)(1) With not to exceed 5 percent of the funds available in a fiscal year to carry out this part, the Administrator shall make grants to and enter into contracts with public and private agencies, organizations, and individuals to provide technical assistance to States, units of general local governments 11 So in original. Probably should be “units of local governments”. (and combinations thereof), and local private agencies to facilitate compliance with section 11133 of this title and implementation of the State plan approved under section 11133(c) of this title.

(2) Grants and contracts may be made under paragraph (1) only to public and private agencies, organizations, and individuals that have experience in providing such technical assistance.


(Pub. L. 93–415, title II, § 221, Sept. 7, 1974, 88 Stat. 1118; Pub. L. 95–115, § 4(a), Oct. 3, 1977, 91 Stat. 1050; Pub. L. 98–473, title II, § 625(a), Oct. 12, 1984, 98 Stat. 2111; Pub. L. 100–690, title VII, § 7256, Nov. 18, 1988, 102 Stat. 4438; Pub. L. 102–586, § 2(f)(1), Nov. 4, 1992, 106 Stat. 4987; Pub. L. 105–277, div. A, § 101(b) [title I, § 129(a)(2)(A)], Oct. 21, 1998, 112 Stat. 2681–50, 2681–75; Pub. L. 107–273, div. C, title II, § 12221(a)(2), Nov. 2, 2002, 116 Stat. 1894; Pub. L. 115–385, title II, § 204(a), Dec. 21, 2018, 132 Stat. 5130.)

Editorial Notes
Codification
Section was formerly classified to section 5631 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2018—Subsec. (b)(1). Pub. L. 115–385 substituted “5 percent” for “2 percent”.
2002—Subsec. (b)(2). Pub. L. 107–273 struck out at end “In providing such technical assistance, the recipient of a grant or contract under this subsection shall coordinate its activities with the State agency described in section 5671(c)(1) of this title.”
1998—Subsec. (a). Pub. L. 105–277 substituted “units of local government” for “units of general local government”.
1992—Subsec. (b)(2). Pub. L. 102–586, § 2(f)(1)(A), which directed the substitution of “experience” for “existence”, could not be executed because “existence” did not appear in text.
Pub. L. 102–586, § 2(f)(1)(B), made technical amendment to reference to section 5671 of this title to reflect renumbering of corresponding section of original act.
1988—Pub. L. 100–690 inserted “and contracts” after “grants” in section catchline, designated existing provisions as subsec. (a), and added subsec. (b).
1984—Pub. L. 98–473 amended section catchline.
1977—Pub. L. 95–115 inserted “grants and” before “contracts” and substituted “units of general local government or combinations thereof” for “local governments”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–385 not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as a note under section 11102 of this title.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as a note under section 11101 of this title.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as a note under section 11101 of this title.

Effective Date of 1977 AmendmentAmendment by Pub. L. 95–115 effective Oct. 1, 1977, see section 263(c) of Pub. L. 93–415, as added by Pub. L. 95–115 and repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449, formerly set out as a note under section 11101 of this title.



§ 11132. Allocation of funds(a) Time; basis; amounts(1) Subject to paragraph (2) and in accordance with regulations promulgated under this part, funds shall be allocated annually among the States on the basis of relative population of people under 18 years of age, based on the most recent data available from the Bureau of the Census.

(2)(A) If the aggregate amount appropriated for a fiscal year to carry out this subchapter is less than $75,000,000, then—(i) the amount allocated to each State other than a State described in clause (ii) for that fiscal year shall be not less than $400,000; and

(ii) the amount allocated to the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands for that fiscal year shall be not less than $75,000.


(B) If the aggregate amount appropriated for a fiscal year to carry out this subchapter is not less than $75,000,000, then—(i) the amount allocated to each State other than a State described in clause (ii) for that fiscal year shall be not less than $600,000; and

(ii) the amount allocated to the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands for that fiscal year shall be not less than $100,000.




(b) Reallocation of unobligated fundsIf any amount so allocated remains unobligated at the end of the fiscal year, such funds shall be reallocated in a manner equitable and consistent with the purpose of this part. Any amount so reallocated shall be in addition to the amounts already allocated and available to the State, the Virgin Islands, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands for the same period.


(c) Use of allocated funds for development, etc., of State plans; limitations; matching requirementsIn accordance with regulations promulgated under this part, a portion of any allocation to any State under this part shall be available to develop a State plan or for other pre-award activities associated with such State plan, and to pay that portion of the expenditures which are necessary for effective and efficient administration of funds, including the designation of not less than one individual who shall coordinate efforts to achieve and sustain compliance with the core requirements and certify whether the State is in compliance with such requirements. Not more than 10 percent of the total annual allocation of such State shall be available for such purposes except that any amount expended or obligated by such State, or by units of local government or any combination thereof, from amounts made available under this subsection shall be matched (in an amount equal to any such amount so expended or obligated) by such State, or by such units or combinations, from State or local funds, as the case may be. The State shall make available needed funds for planning and administration to units of local government or combinations thereof within the State on an equitable basis.


(d) Minimum annual allocation for assistance of advisory groupIn accordance with regulations promulgated under this part, not more than 5 percent of the annual allocation to any State under this part shall be available to assist the advisory group established under section 11133(a)(3) of this title.


(Pub. L. 93–415, title II, § 222, Sept. 7, 1974, 88 Stat. 1118; Pub. L. 95–115, § 4(b)(1), (2)(A)–(C), (3), (4), Oct. 3, 1977, 91 Stat. 1051; Pub. L. 96–509, § 10, Dec. 8, 1980, 94 Stat. 2755; Pub. L. 98–473, title II, § 625(b), Oct. 12, 1984, 98 Stat. 2111; Pub. L. 100–690, title VII, § 7257, Nov. 18, 1988, 102 Stat. 4438; Pub. L. 102–586, § 2(f)(2), Nov. 4, 1992, 106 Stat. 4987; Pub. L. 105–277, div. A, § 101(b) [title I, § 129(a)(2)(B)], Oct. 21, 1998, 112 Stat. 2681–50, 2681–75; Pub. L. 107–273, div. C, title II, § 12208, Nov. 2, 2002, 116 Stat. 1873; Pub. L. 115–385, title II, § 204(b), Dec. 21, 2018, 132 Stat. 5130.)

Editorial Notes
Codification
Section was formerly classified to section 5632 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2018—Subsec. (a)(1). Pub. L. 115–385, § 204(b)(1)(A), substituted “18 years of age, based on the most recent data available from the Bureau of the Census” for “age eighteen”.
Subsec. (a)(2), (3). Pub. L. 115–385, § 204(b)(1)(B), added par. (2) and struck out former pars. (2) and (3) which set out allocated amounts to States depending on whether aggregate appropriations were less than, equal to, or more than $75,000,000 and stipulated a condition if the amount allocated would be less than the amount allocated to the State for fiscal year 2000.
Subsec. (c). Pub. L. 115–385, § 204(b)(2), substituted “effective and efficient administration of funds, including the designation of not less than one individual who shall coordinate efforts to achieve and sustain compliance with the core requirements and certify whether the State is in compliance with such requirements” for “efficient administration, including monitoring, evaluation, and one full-time staff position”.
Subsec. (d). Pub. L. 115–385, § 204(b)(3), substituted “not more than 5 percent of the” for “5 per centum of the minimum”.
2002—Subsec. (a)(2)(A). Pub. L. 107–273, § 12208(1)(A)(i), struck out “(other than parts D and E)” after “carry out this subchapter”, substituted “amount up to $400,000” for “amount, up to $400,000,”, “fiscal year 2000, except” for “fiscal year 1992 except”, “amount up to $100,000” for “amount, up to $100,000,”, and “fiscal year 2000, each” for “fiscal year 1992, each”, and struck out “the Trust Territory of the Pacific Islands,” after “American Samoa,”.
Subsec. (a)(2)(B). Pub. L. 107–273, § 12208(1)(A)(ii), struck out “(other than part D)” after “carry out this subchapter”, substituted “less than $600,000” for “less than $400,000”, “amount up to $100,000” for “amount, up to $100,000,”, and “fiscal year 2000,” for “fiscal year 1992”, and struck out “or such greater amount, up to $600,000, as is available to be allocated if appropriations have been enacted and made available to carry out parts D and E of this subchapter in the full amounts authorized by section 5671(a)(1) and (3) of this title” before “except that” and “the Trust Territory of the Pacific Islands,” after “American Samoa,”.
Subsec. (a)(3). Pub. L. 107–273, § 12208(1)(B), substituted “fiscal year 2000” for “fiscal year 1992” in two places and “allocate” for “allot”.
Subsec. (b). Pub. L. 107–273, § 12208(2), struck out “the Trust Territory of the Pacific Islands,” after “Guam,”.
1998—Subsec. (c). Pub. L. 105–277 substituted “units of local government” for “units of general local government” in two places.
1992—Subsec. (a)(2)(A). Pub. L. 102–586, § 2(f)(2)(A), (B)(i), substituted “parts D and E” for “part D”, substituted “allocated” for “allotted” in two places, and inserted “or such greater amount, up to $400,000, as is available to be allocated without reducing the amount of any State or territory’s allocation below the amount allocated for fiscal year 1992” and “, or such greater amount, up to $100,000, as is available to be allocated without reducing the amount of any State or territory’s allocation below the amount allocated for fiscal year 1992,”.
Subsec. (a)(2)(B). Pub. L. 102–586, § 2(f)(2)(A), (B)(ii), substituted “allocated” for “allotted” in two places and inserted “or such greater amount, up to $600,000, as is available to be allocated if appropriations have been enacted and made available to carry out parts D and E of this subchapter in the full amounts authorized by section 5671(a)(1) and (3) of this title” and “, or such greater amount, up to $100,000, as is available to be allocated without reducing the amount of any State or territory’s allocation below the amount allocated for fiscal year 1992”.
Subsec. (a)(3). Pub. L. 102–586, § 2(f)(2)(A), (B)(iii), substituted “allocated” for “allotted” wherever appearing and “1992” for “1988” in two places.
Subsec. (b). Pub. L. 102–586, § 2(f)(2)(A), substituted “allocated” for “allotted” in two places.
Subsec. (c). Pub. L. 102–586, § 2(f)(2)(A), (C), substituted “allocation” for “allotment” in two places, “, evaluation, and one full-time staff position” for “and evaluation”, and “10 percent” for “7½ per centum”.
Subsec. (d). Pub. L. 102–586, § 2(f)(2)(A), substituted “allocation” for “allotment”.
1988—Subsec. (a)(1). Pub. L. 100–690, § 7257(a)(1), (2), designated existing provisions as par. (1), substituted “Subject to paragraph (2) and in” for “In”, and struck out at end “No such allotment to any State shall be less than $225,000, except that for the Virgin Islands, Guam, American Samoa, the Trust Territory of the Pacific Islands, and the Commonwealth of the Northern Mariana Islands no allotment shall be less than $56,250.”
Subsec. (a)(2), (3). Pub. L. 100–690, § 7257(a)(3), added pars. (2) and (3).
Subsec. (b). Pub. L. 100–690, § 7257(b), substituted “If” for “Except for funds appropriated for fiscal year 1975, if” and struck out after first sentence “Funds appropriated for fiscal year 1975 may be obligated in accordance with subsection (a) until June 30, 1976, after which time they may be reallocated.”
1984—Subsec. (b). Pub. L. 98–473 substituted “the Trust Territory” for “and the Trust Territory” and inserted “, and the Commonwealth of the Northern Mariana Islands” after “Pacific Islands”.
1980—Subsec. (a). Pub. L. 96–509 inserted reference to the Commonwealth of the Northern Mariana Islands.
1977—Subsec. (a). Pub. L. 95–115, § 4(b)(1), substituted “$225,000” for “$200,000” and “$56,250” for “$50,000”.
Subsec. (c). Pub. L. 95–115, § 4(b)(2)(A), (B), (3), inserted provisions relating to pre-award activities, monitoring and evaluation payments, and matching requirements for expended or obligated amounts, and substituted “7½” for “15” and “units of general local government or combinations thereof” for “local governments”.
Subsec. (d). Pub. L. 95–115, § 4(b)(2)(C), (4)(B), redesignated subsec. (e) as (d). Former subsec. (d), relating to limitations on financial assistance under this section, was struck out.
Subsec. (e). Pub. L. 95–115, § 4(b)(4)(A), (B), added subsec. (e) and redesignated former subsec. (e) as (d).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–385 not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as a note under section 11102 of this title.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as a note under section 11101 of this title.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as a note under section 11101 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 670(a) of Pub. L. 98–473, set out as a note under section 11101 of this title.

Effective Date of 1977 AmendmentAmendment by section 4(b)(1), (3) of Pub. L. 95–115 effective Oct. 1, 1977, see section 263(c) of Pub. L. 93–415, as added by Pub. L. 95–115 and repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449, formerly set out as a note under section 11101 of this title.
Pub. L. 95–115, § 4(b)(2)(D), Oct. 3, 1977, 91 Stat. 1051, provided that: “The amendments made by this paragraph [amending this section] shall take effect on October 1, 1978.”

Pub. L. 95–115, § 4(b)(4)(B), Oct. 3, 1977, 91 Stat. 1051, provided that the amendment made by such section 4(b)(4)(B) is effective Oct. 1, 1978.



§ 11133. State plans(a) RequirementsIn order to receive formula grants under this part, a State shall submit a plan for carrying out its purposes applicable to a 3-year period. Such plan shall be amended annually to include new programs, projects, and activities. The State shall submit annual performance reports to the Administrator which shall describe progress in implementing programs contained in the original plan, and shall describe how the State plan is supported by or takes account of scientific knowledge regarding adolescent development and behavior and regarding the effects of delinquency prevention programs and juvenile justice interventions on adolescents. Not later than 60 days after the date on which a plan or amended plan submitted under this subsection is finalized, a State shall make the plan or amended plan publicly available by posting the plan or amended plan on the State’s publicly available website. In accordance with regulations which the Administrator shall prescribe, such plan shall—(1) designate the State agency as designated by the chief executive officer of the State as the sole agency for supervising the preparation and administration of the plan;

(2) contain satisfactory evidence that the State agency designated in accordance with paragraph (1) has or will have authority, by legislation if necessary, to implement such plan in conformity with this part;

(3) provide for an advisory group that—(A) shall consist of not less than 15 and not more than 33 members appointed by the chief executive officer of the State—(i) which members have training, experience, or special knowledge concerning adolescent development, the prevention and treatment of juvenile delinquency, the administration of juvenile justice, or the reduction of juvenile delinquency;

(ii) which members include—(I) at least 1 locally elected official representing general purpose local government;

(II) representatives of law enforcement and juvenile justice agencies, including juvenile and family court judges, prosecutors, counsel for children and youth, and probation workers;

(III) representatives of public agencies concerned with delinquency prevention or treatment, such as welfare, social services, child and adolescent mental health, education, child and adolescent substance abuse, special education, services for youth with disabilities, recreation, and youth services;

(IV) representatives of private nonprofit organizations, including persons with a special focus on preserving and strengthening families, parent groups and parent self-help groups, youth development, delinquency prevention and treatment, neglected or dependent children, the quality of juvenile justice, education, and social services for children;

(V) volunteers who work with delinquent youth or youth at risk of delinquency;

(VI) representatives of programs that are alternatives to incarceration, including programs providing organized recreation activities;

(VII) persons with special experience and competence in addressing problems related to school violence and vandalism and alternatives to suspension and expulsion;

(VIII) persons, licensed or certified by the applicable State, with expertise and competence in preventing and addressing mental health and substance abuse needs in delinquent youth and youth at risk of delinquency;

(IX) representatives of victim or witness advocacy groups, including at least one individual with expertise in addressing the challenges of sexual abuse and exploitation and trauma, particularly the needs of youth who experience disproportionate levels of sexual abuse, exploitation, and trauma before entering the juvenile justice system; and

(X) for a State in which one or more Indian Tribes are located, an Indian tribal representative (if such representative is available) or other individual with significant expertise in tribal law enforcement and juvenile justice in Indian tribal communities;


(iii) a majority of which members (including the chairperson) shall not be full-time employees of the Federal, State, or local government;

(iv) at least one-fifth of which members shall be under the age of 28 at the time of initial appointment; and

(v) at least 3 members who have been or are currently under the jurisdiction of the juvenile justice system or, if not feasible and in appropriate circumstances, who is the parent or guardian of someone who has been or is currently under the jurisdiction of the juvenile justice system;


(B) shall participate in the development and review of the State’s juvenile justice plan prior to submission to the supervisory board for final action;

(C) shall be afforded the opportunity to review and comment, not later than 45 days after their submission to the advisory group, on all juvenile justice and delinquency prevention grant applications submitted to the State agency designated under paragraph (1);

(D) shall, consistent with this subchapter—(i) advise the State agency designated under paragraph (1) and its supervisory board;

(ii) submit to the chief executive officer and the legislature of the State at least every 2 years a report and necessary recommendations regarding State compliance with the core requirements; and

(iii) contact and seek regular input from juveniles currently under the jurisdiction of the juvenile justice system; and


(E) may, consistent with this subchapter—(i) advise on State supervisory board and local criminal justice advisory board composition; and

(ii) review progress and accomplishments of projects funded under the State plan;



(4) provide for the active consultation with and participation of units of local government or combinations thereof in the development of a State plan which adequately takes into account the needs and requests of units of local government, except that nothing in the plan requirements, or any regulations promulgated to carry out such requirements, shall be construed to prohibit or impede the State from making grants to, or entering into contracts with, local private agencies or the advisory group;

(5) unless the provisions of this paragraph are waived at the discretion of the Administrator for any State in which the services for delinquent or other youth are organized primarily on a statewide basis, provide that at least 66⅔ per centum of funds received by the State under section 11132 of this title reduced by the percentage (if any) specified by the State under the authority of paragraph (25) and excluding funds made available to the State advisory group under section 11132(d) of this title, shall be expended—(A) through programs of units of local government or combinations thereof, to the extent such programs are consistent with the State plan;

(B) through programs of local private agencies, to the extent such programs are consistent with the State plan, except that direct funding of any local private agency by a State shall be permitted only if such agency requests such funding after it has applied for and been denied funding by any unit of local government or combination thereof; and

(C) to provide funds for programs of Indian Tribes that agree to attempt to comply with the core requirements applicable to the detention and confinement of juveniles, an amount that bears the same ratio to the aggregate amount to be expended through programs referred to in subparagraphs (A) and (B) as the population under 18 years of age in the geographical areas in which such tribes perform such functions bears to the State population under 18 years of age,11 So in original. The comma probably should be a semicolon.


(6) provide for an equitable distribution of the assistance received under section 11132 of this title within the State, including in rural areas;

(7)(A) provide for an analysis of juvenile delinquency problems in, and the juvenile delinquency control and delinquency prevention needs (including educational needs) of, the State (including any geographical area in which an Indian tribe has jurisdiction), a description of the services to be provided, and a description of performance goals and priorities, including a specific statement of the manner in which programs are expected to meet the identified juvenile crime problems (including the joining of gangs that commit crimes) and juvenile justice and delinquency prevention needs (including educational needs) of the State; and

(B) contain—(i) an analysis of gender-specific services for the prevention and treatment of juvenile delinquency, including the types of such services available and the need for such services;

(ii) a plan for providing needed gender-specific services for the prevention and treatment of juvenile delinquency;

(iii) a plan for providing needed services for the prevention and treatment of juvenile delinquency in rural areas;

(iv) a plan to provide alternatives to detention for status offenders, survivors of commercial sexual exploitation, and others, where appropriate, such as specialized or problem-solving courts or diversion to home-based or community-based services or treatment for those youth in need of mental health, substance abuse, or co-occurring disorder services at the time such juveniles first come into contact with the juvenile justice system;

(v) a plan to reduce the number of children housed in secure detention and corrections facilities who are awaiting placement in residential treatment programs;

(vi) a plan to engage family members, where appropriate, in the design and delivery of juvenile delinquency prevention and treatment services, particularly post-placement;

(vii) a plan to use community-based services to respond to the needs of at-risk youth or youth who have come into contact with the juvenile justice system;

(viii) a plan to promote evidence-based and trauma-informed programs and practices; and

(ix) not later than 1 year after December 21, 2018, a plan which shall be implemented not later than 2 years after December 21, 2018, to—(I) eliminate the use of restraints of known pregnant juveniles housed in secure juvenile detention and correction facilities, during labor, delivery, and post-partum recovery, unless credible, reasonable grounds exist to believe the detainee presents an immediate and serious threat of hurting herself, staff, or others; and

(II) eliminate the use of abdominal restraints, leg and ankle restraints, wrist restraints behind the back, and four-point restraints on known pregnant juveniles, unless—(aa) credible, reasonable grounds exist to believe the detainee presents an immediate and serious threat of hurting herself, staff, or others; or

(bb) reasonable grounds exist to believe the detainee presents an immediate and credible risk of escape that cannot be reasonably minimized through any other method;





(8) provide for the coordination and maximum utilization of evidence-based and promising juvenile delinquency programs, programs operated by public and private agencies and organizations, and other related programs (such as education, special education, recreation, health, and welfare programs) in the State;

(9) provide that not less than 75 percent of the funds available to the State under section 11132 of this title, other than funds made available to the State advisory group under section 11132(d) of this title, whether expended directly by the State, by the unit of local government, or by a combination thereof, or through grants and contracts with public or private nonprofit agencies, shall be used for, with priority in funding given to entities meeting the criteria for evidence-based or promising programs—(A) community-based alternatives (including home-based alternatives) to incarceration and institutionalization including—(i) for status offenders and other youth who need temporary placement: crisis intervention, shelter, and after-care;

(ii) for youth who need residential placement: a continuum of foster care or group home alternatives that provide access to a comprehensive array of services; and

(iii) for youth who need specialized intensive and comprehensive services that address the unique issues encountered by youth when they become involved with gangs;


(B) community-based programs and services to work with—(i) status offenders, other youth, and the parents and other family members of such offenders and youth to strengthen families, including parent self-help groups, so that juveniles may remain in their homes;

(ii) juveniles during their incarceration, and with their families, to ensure the safe return of such juveniles to their homes and to strengthen the families; and

(iii) parents with limited English-speaking ability, particularly in areas where there is a large population of families with limited-English speaking ability;


(C) comprehensive juvenile justice and delinquency prevention programs that meet the needs of youth through the collaboration of the many local systems before which a youth may appear, including schools, courts, law enforcement agencies, child protection agencies, mental health agencies, welfare services, health care agencies, and private nonprofit agencies offering youth services;

(D) programs that provide treatment to juvenile offenders who are victims of child abuse or neglect, and to their families, in order to reduce the likelihood that such juvenile offenders will commit subsequent violations of law;

(E) educational programs or supportive services for at-risk or delinquent youth or other juveniles—(i) to encourage juveniles to remain in elementary and secondary schools or in alternative learning situations, including for truancy prevention and reduction;

(ii) to provide services to assist juveniles in making the transition to the world of work and self-sufficiency; and

(iii) enhance 22 So in original. Probably should be “to enhance”. coordination with the local schools that such juveniles would otherwise attend, to ensure that—(I) the instruction that juveniles receive outside school is closely aligned with the instruction provided in school; and

(II) information regarding any learning problems identified in such alternative learning situations are communicated to the schools;



(F) programs to expand the use of probation officers—(i) particularly for the purpose of permitting nonviolent juvenile offenders (including status offenders) to remain at home with their families as an alternative to incarceration or institutionalization; and

(ii) to ensure that juveniles follow the terms of their probation;


(G) programs—(i) to ensure youth have access to appropriate legal representation; and

(ii) to expand access to publicly supported, court-appointed legal counsel who are trained to represent juveniles in adjudication proceedings,

except that the State may not use more than 2 percent of the funds received under section 11132 of this title for these purposes;

(H) counseling, training, and mentoring programs, which may be in support of academic tutoring, vocational and technical training, and drug and violence prevention counseling, that are designed to link at-risk juveniles, juvenile offenders, or juveniles who have a parent or legal guardian who is or was incarcerated in a Federal, State, tribal, or local correctional facility or who is otherwise under the jurisdiction of a Federal, State, tribal, or local criminal justice system, particularly juveniles residing in low-income and high-crime areas and juveniles experiencing educational failure, with responsible individuals (such as law enforcement officials, Department of Defense personnel, individuals working with local businesses, and individuals working with community-based and faith-based organizations and agencies) who are properly screened and trained;

(I) programs designed to develop and implement projects relating to juvenile delinquency and learning disabilities, including on-the-job training programs to assist community services, law enforcement, and juvenile justice personnel to more effectively recognize and provide for learning disabled and other juveniles with disabilities;

(J) projects designed both to deter involvement in illegal activities and to promote involvement in lawful activities on the part of gangs whose membership is substantially composed of youth;

(K) programs and projects designed to provide for the treatment of youths’ dependence on or abuse of alcohol or other addictive or nonaddictive drugs;

(L) programs for positive youth development that assist delinquent and other at-risk youth in obtaining—(i) a sense of safety and structure;

(ii) a sense of belonging and membership;

(iii) a sense of self-worth and social contribution;

(iv) a sense of independence and control over one’s life; and

(v) a sense of closeness in interpersonal relationships;


(M) programs that, in recognition of varying degrees of the seriousness of delinquent behavior and the corresponding gradations in the responses of the juvenile justice system in response to that behavior, are designed to—(i) encourage courts to develop and implement a continuum of pre-adjudication and post-adjudication alternatives that bridge the gap between traditional probation and confinement in a correctional setting (including specialized or problem-solving courts, expanded use of probation, mediation, restitution, community service, treatment, home detention, intensive supervision, electronic monitoring, and similar programs, and secure community-based treatment facilities linked to other support services such as health, mental health, education (remedial and special), job training, and recreation); and

(ii) assist in the provision of information and technical assistance, including technology transfer, in the design and utilization of risk assessment mechanisms to aid juvenile justice personnel in determining appropriate sanctions for delinquent behavior;


(N) community-based programs and services to work with juveniles, their parents, and other family members during and after incarceration in order to strengthen families and reduce the risk of recidivism;

(O) programs (including referral to literacy programs and social service programs) to assist families with limited English-speaking ability that include delinquent juveniles to overcome language and other barriers that may prevent the complete treatment of such juveniles and the preservation of their families;

(P) programs designed to prevent and to reduce hate crimes committed by juveniles;

(Q) after-school programs that provide at-risk juveniles and juveniles in the juvenile justice system with a range of age-appropriate activities, including tutoring, mentoring, and other educational and enrichment activities;

(R) community-based programs that provide follow-up post-placement services to adjudicated juveniles, to promote successful reintegration into the community;

(S) projects designed to develop and implement programs to protect the rights of juveniles affected by the juvenile justice system;

(T) programs designed to provide mental health or co-occurring disorder services for court-involved or incarcerated juveniles in need of such services, including assessment, development of individualized treatment plans, provision of treatment, and development of discharge plans;

(U) programs and projects designed—(i) to inform juveniles of the opportunity and process for sealing and expunging juvenile records; and

(ii) to assist juveniles in pursuing juvenile record sealing and expungements for both adjudications and arrests not followed by adjudications;

except that the State may not use more than 2 percent of the funds received under section 11132 of this title for these purposes;

(V) programs that address the needs of girls in or at risk of entering the juvenile justice system, including pregnant girls, young mothers, survivors of commercial sexual exploitation or domestic child sex trafficking, girls with disabilities, and girls of color, including girls who are members of an Indian Tribe; and

(W) monitoring for compliance with the core requirements and providing training and technical assistance on the core requirements to secure facilities;


(10) provide for the development of an adequate research, training, and evaluation capacity within the State;

(11)(A) in accordance with rules issued by the Administrator, provide that a juvenile shall not be placed in a secure detention facility or a secure correctional facility, if—(i) the juvenile is charged with or has committed an offense that would not be criminal if committed by an adult, excluding—(I) a juvenile who is charged with or has committed a violation of section 922(x)(2) of title 18 or of a similar State law;

(II) a juvenile who is charged with or has committed a violation of a valid court order issued and reviewed in accordance with paragraph (23); and

(III) a juvenile who is held in accordance with the Interstate Compact on Juveniles as enacted by the State; or


(ii) the juvenile—(I) is not charged with any offense; and

(II)(aa) is an alien; or

(bb) is alleged to be dependent, neglected, or abused; and




(B) require that—(i) not later than 3 years after December 21, 2018, unless a court finds, after a hearing and in writing, that it is in the interest of justice, juveniles awaiting trial or other legal process who are treated as adults for purposes of prosecution in criminal court and housed in a secure facility—(I) shall not have sight or sound contact with adult inmates; and

(II) except as provided in paragraph (13), may not be held in any jail or lockup for adults;


(ii) in determining under clause (i) whether it is in the interest of justice to permit a juvenile to be held in any jail or lockup for adults, or have sight or sound contact with adult inmates, a court shall consider—(I) the age of the juvenile;

(II) the physical and mental maturity of the juvenile;

(III) the present mental state of the juvenile, including whether the juvenile presents an imminent risk of harm to the juvenile;

(IV) the nature and circumstances of the alleged offense;

(V) the juvenile’s history of prior delinquent acts;

(VI) the relative ability of the available adult and juvenile detention facilities to not only meet the specific needs of the juvenile but also to protect the safety of the public as well as other detained youth; and

(VII) any other relevant factor; and


(iii) if a court determines under clause (i) that it is in the interest of justice to permit a juvenile to be held in any jail or lockup for adults—(I) the court shall hold a hearing not less frequently than once every 30 days, or in the case of a rural jurisdiction, not less frequently than once every 45 days, to review whether it is still in the interest of justice to permit the juvenile to be so held or have such sight or sound contact; and

(II) the juvenile shall not be held in any jail or lockup for adults, or permitted to have sight or sound contact with adult inmates, for more than 180 days, unless the court, in writing, determines there is good cause for an extension or the juvenile expressly waives this limitation;




(12) provide that—(A) juveniles alleged to be or found to be delinquent or juveniles within the purview of paragraph (11) will not be detained or confined in any institution in which they have sight or sound contact with adult inmates; and

(B) there is in effect in the State a policy that requires individuals who work with both such juveniles and such adult inmates, including in collocated facilities, have been trained and certified to work with juveniles;


(13) provide that no juvenile will be detained or confined in any jail or lockup for adults except—(A) juveniles who are accused of nonstatus offenses and who are detained in such jail or lockup for a period not to exceed 6 hours—(i) for processing or release;

(ii) while awaiting transfer to a juvenile facility; or

(iii) in which period such juveniles make a court appearance;

and only if such juveniles do not have sight or sound contact with adult inmates and only if there is in effect in the State a policy that requires individuals who work with both such juveniles and adult inmates in collocated facilities have been trained and certified to work with juveniles;

(B) juveniles who are accused of nonstatus offenses, who are awaiting an initial court appearance that will occur within 48 hours after being taken into custody (excluding Saturdays, Sundays, and legal holidays), and who are detained in a jail or lockup—(i) in which—(I) such juveniles do not have sight or sound contact with adult inmates; and

(II) there is in effect in the State a policy that requires individuals who work with both such juveniles and adults inmates in collocated facilities have been trained and certified to work with juveniles; and


(ii) that—(I) is located outside a metropolitan statistical area (as defined by the Office of Management and Budget) and has no existing acceptable alternative placement available;

(II) is located where conditions of distance to be traveled or the lack of highway, road, or transportation do not allow for court appearances within 48 hours (excluding Saturdays, Sundays, and legal holidays) so that a brief (not to exceed an additional 48 hours) delay is excusable; or

(III) is located where conditions of safety exist (such as severe adverse, life-threatening weather conditions that do not allow for reasonably safe travel), in which case the time for an appearance may be delayed until 24 hours after the time that such conditions allow for reasonable safe travel;




(14) provide for an effective system of monitoring jails, lock-ups, detention facilities, and correctional facilities to ensure that the core requirements are met, and for annual reporting of the results of such monitoring to the Administrator, except that such reporting requirements shall not apply in the case of a State which is in compliance with the other requirements of this paragraph, which is in compliance with the requirements in paragraphs (11) and (12), and which has enacted legislation which conforms to such requirements and which contains sufficient enforcement mechanisms to ensure that such legislation will be administered effectively;

(15) implement policy, practice, and system improvement strategies at the State, territorial, local, and tribal levels, as applicable, to identify and reduce racial and ethnic disparities among youth who come into contact with the juvenile justice system, without establishing or requiring numerical standards or quotas, by—(A) establishing or designating existing coordinating bodies, composed of juvenile justice stakeholders, (including representatives of the educational system) at the State, local, or tribal levels, to advise efforts by States, units of local government, and Indian Tribes to reduce racial and ethnic disparities;

(B) identifying and analyzing data on race and ethnicity at decision points in State, local, or tribal juvenile justice systems to determine which such points create racial and ethnic disparities among youth who come into contact with the juvenile justice system; and

(C) developing and implementing a work plan that includes measurable objectives for policy, practice, or other system changes, based on the needs identified in the data collection and analysis under subparagraph (B);


(16) provide assurance that youth in the juvenile justice system are treated equitably on the basis of gender, race, ethnicity, family income, and disability;

(17) provide assurance that consideration will be given to and that assistance will be available for approaches designed to strengthen the families of delinquent and other youth to prevent juvenile delinquency (which approaches should include the involvement of grandparents or other extended family members when possible and appropriate and the provision of family counseling during the incarceration of juvenile family members and coordination of family services when appropriate and feasible);

(18) provide for procedures to be established for protecting the rights of recipients of services and for assuring appropriate privacy with regard to records relating to such services provided to any individual under the State plan;

(19) provide assurances that—(A) any assistance provided under this chapter will not cause the displacement (including a partial displacement, such as a reduction in the hours of nonovertime work, wages, or employment benefits) of any currently employed employee;

(B) activities assisted under this chapter will not impair an existing collective bargaining relationship, contract for services, or collective bargaining agreement; and

(C) no such activity that would be inconsistent with the terms of a collective bargaining agreement shall be undertaken without the written concurrence of the labor organization involved;


(20) provide for such fiscal control and fund accounting procedures necessary to assure prudent use, proper disbursement, and accurate accounting of funds received under this subchapter;

(21) provide reasonable assurance that Federal funds made available under this part for any period will be so used as to supplement and increase (but not supplant) the level of the State, local, tribal, and other non-Federal funds that would in the absence of such Federal funds be made available for the programs described in this part, and will in no event replace such State, local, tribal, and other non-Federal funds;

(22) provide that the State agency designated under paragraph (1) will—(A) to the extent practicable give priority in funding to programs and activities that are based on rigorous, systematic, and objective research that is scientifically based;

(B) from time to time, but not less than annually, review its plan and submit to the Administrator an analysis and evaluation of the effectiveness of the programs and activities carried out under the plan, and any modifications in the plan, including the survey of State and local needs, that it considers necessary; and

(C) not expend funds to carry out a program if the recipient of funds who carried out such program during the preceding 2-year period fails to demonstrate, before the expiration of such 2-year period, that such program achieved substantial success in achieving the goals specified in the application submitted by such recipient to the State agency;


(23) provide that if a juvenile is taken into custody for violating a valid court order issued for committing a status offense—(A) an appropriate public agency shall be promptly notified that such status offender is held in custody for violating such order;

(B) not later than 24 hours during which such status offender is so held, an authorized representative of such agency shall interview, in person, such status offender;

(C) not later than 48 hours during which such status offender is so held—(i) such representative shall submit an assessment to the court that issued such order, regarding the immediate needs of such status offender;

(ii) such court shall conduct a hearing to determine—(I) whether there is reasonable cause to believe that such status offender violated such order; and

(II) the appropriate placement of such status offender pending disposition of the violation alleged; and


(iii) if such court determines the status offender should be placed in a secure detention facility or correctional facility for violating such order—(I) the court shall issue a written order that—(aa) identifies the valid court order that has been violated;

(bb) specifies the factual basis for determining that there is reasonable cause to believe that the status offender has violated such order;

(cc) includes findings of fact to support a determination that there is no appropriate less restrictive alternative available to placing the status offender in such a facility, with due consideration to the best interest of the juvenile;

(dd) specifies the length of time, not to exceed 7 days, that the status offender may remain in a secure detention facility or correctional facility, and includes a plan for the status offender’s release from such facility; and

(ee) may not be renewed or extended; and


(II) the court may not issue a second or subsequent order described in subclause (I) relating to a status offender unless the status offender violates a valid court order after the date on which the court issues an order described in subclause (I); and



(D) there are procedures in place to ensure that any status offender held in a secure detention facility or correctional facility pursuant to a court order described in this paragraph does not remain in custody longer than 7 days or the length of time authorized by the court, whichever is shorter;


(24) provide an assurance that if the State receives under section 11132 of this title for any fiscal year an amount that exceeds 105 percent of the amount the State received under such section for fiscal year 2000, all of such excess shall be expended through or for programs that are part of a comprehensive and coordinated community system of services;

(25) specify a percentage (if any), not to exceed 5 percent, of funds received by the State under section 11132 of this title (other than funds made available to the State advisory group under section 11132(d) of this title) that the State will reserve for expenditure by the State to provide incentive grants to units of general local government that reduce the caseload of probation officers within such units;

(26) provide that the State, to the maximum extent practicable, and in accordance with confidentiality concerns, will implement a system to ensure that if a juvenile is before a court in the juvenile justice system, public child welfare records (including child protective services records) relating to such juvenile that are on file in the geographical area under the jurisdiction of such court will be made known to such court, so as to provide for—(A) data in child abuse or neglect reports relating to juveniles entering the juvenile justice system with a prior reported history of arrest, court intake, probation and parole, juvenile detention, and corrections; and

(B) a plan to use the data described in subparagraph (A) to provide necessary services for the treatment of such victims of child abuse or neglect;


(27) provide assurances that juvenile offenders whose placement is funded through section 672 of title 42 receive the protections specified in section 671 of title 42, including a case plan and case plan review as defined in section 675 of title 42;

(28) provide for the coordinated use of funds provided under this subchapter with other Federal and State funds directed at juvenile delinquency prevention and intervention programs;

(29) describe the policies, procedures, and training in effect for the staff of juvenile State correctional facilities to eliminate the use of dangerous practices, unreasonable restraints, and unreasonable isolation, including by developing effective behavior management techniques;

(30) describe—(A) the evidence-based methods that will be used to conduct mental health and substance abuse screening, assessment, referral, and treatment for juveniles who—(i) request a screening;

(ii) show signs of needing a screening; or

(iii) are held for a period of more than 24 hours in a secure facility that provides for an initial screening; and


(B) how the State will seek, to the extent practicable, to provide or arrange for mental health and substance abuse disorder treatment for juveniles determined to be in need of such treatment;


(31) describe how reentry planning by the State for juveniles will include—(A) a written case plan based on an assessment of needs that includes—(i) the pre-release and post-release plans for the juveniles;

(ii) the living arrangement to which the juveniles are to be discharged; and

(iii) any other plans developed for the juveniles based on an individualized assessment; and


(B) review processes;


(32) provide an assurance that the agency of the State receiving funds under this subchapter collaborates with the State educational agency receiving assistance under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) to develop and implement a plan to ensure that, in order to support educational progress—(A) the student records of adjudicated juveniles, including electronic records if available, are transferred in a timely manner from the educational program in the juvenile detention or secure treatment facility to the educational or training program into which the juveniles will enroll;

(B) the credits of adjudicated juveniles are transferred; and

(C) adjudicated juveniles receive full or partial credit toward high school graduation for secondary school coursework satisfactorily completed before and during the period of time during which the juveniles are held in custody, regardless of the local educational agency or entity from which the credits were earned; and


(33) describe policies and procedures to—(A) screen for, identify, and document in records of the State the identification of victims of domestic human trafficking, or those at risk of such trafficking, upon intake; and

(B) divert youth described in subparagraph (A) to appropriate programs or services, to the extent practicable.



(b) Approval by State agencyThe State agency designated under subsection (a)(1), after receiving and considering the advice and recommendations of the advisory group referred to in subsection (a), shall approve the State plan and any modification thereof prior to submission to the Administrator.


(c) Compliance with statutory requirements(1) If a State fails to comply with any of the core requirements in any fiscal year, then—(A) subject to subparagraph (B), the amount allocated to such State under section 11132 of this title for the subsequent fiscal year shall be reduced by not less than 20 percent for each core requirement with respect to which the failure occurs; and

(B) the State shall be ineligible to receive any allocation under such section for such fiscal year unless—(i) the State agrees to expend 50 percent of the amount allocated to the State for such fiscal year to achieve compliance with any such core requirement with respect to which the State is in noncompliance; or

(ii) the Administrator determines that the State—(I) has achieved substantial compliance with such applicable requirements with respect to which the State was not in compliance; and

(II) has made, through appropriate executive or legislative action, an unequivocal commitment to achieving full compliance with such applicable requirements within a reasonable time.




(2) Of the total amount of funds not allocated for a fiscal year under paragraph (1)—(A) 50 percent of the unallocated funds shall be reallocated under section 11132 of this title to States that have not failed to comply with the core requirements; and

(B) 50 percent of the unallocated funds shall be used by the Administrator to provide additional training and technical assistance to States for the purpose of promoting compliance with the core requirements.



(d) Nonsubmission or nonqualification of plan; expenditure of allotted funds; availability of reallocated fundsIn the event that any State chooses not to submit a plan, fails to submit a plan, or submits a plan or any modification thereof, which the Administrator, after reasonable notice and opportunity for hearing, in accordance with sections 10222 and 10223 of this title and 3785 of title 42 33 See References in Text note below., determines does not meet the requirements of this section, the Administrator shall endeavor to make that State’s allocation under the provisions of section 11132(a) of this title, excluding funds the Administrator shall make available to satisfy the requirement specified in section 11132(d) of this title, available to local public and private nonprofit agencies within such State for use in carrying out activities of the kinds described in the core requirements. The Administrator shall make funds which remain available after disbursements are made by the Administrator under the preceding sentence, and any other unobligated funds, available on an equitable basis and to those States that have achieved full compliance with the core requirements.


(e) Administrative and supervisory board membership requirementsNotwithstanding any other provision of law, the Administrator shall establish appropriate administrative and supervisory board membership requirements for a State agency designated under subsection (a)(1) and permit the State advisory group appointed under subsection (a)(3) to operate as the supervisory board for such agency, at the discretion of the chief executive officer of the State.


(f) Technical assistance(1) In generalThe Administrator shall provide technical and financial assistance to an eligible organization composed of member representatives of the State advisory groups appointed under subsection (a)(3) to assist such organization to carry out the functions specified in paragraph (2).


(2) AssistanceTo be eligible to receive such assistance, such organization shall agree to carry out activities that include—(A) disseminating information, data, standards, advanced techniques, and program models;

(B) reviewing Federal policies regarding juvenile justice and delinquency prevention;

(C) advising the Administrator with respect to particular functions or aspects of the work of the Office; and

(D) advising the President and Congress with regard to State perspectives on the operation of the Office and Federal legislation pertaining to juvenile justice and delinquency prevention.



(g) Compliance determination(1) In generalFor each fiscal year, the Administrator shall make a determination regarding whether each State receiving a grant under this subchapter is in compliance or out of compliance with respect to each of the core requirements.


(2) ReportingThe Administrator shall—(A) issue an annual public report—(i) describing any determination described in paragraph (1) made during the previous year, including a summary of the information on which the determination is based and the actions to be taken by the Administrator (including a description of any reduction imposed under subsection (c)); and

(ii) for any such determination that a State is out of compliance with any of the core requirements, describing the basis for the determination; and


(B) make the report described in subparagraph (A) available on a publicly available website.


(3) Determinations requiredThe Administrator may not—(A) determine that a State is “not out of compliance”, or issue any other determination not described in paragraph (1), with respect to any core requirement; or

(B) otherwise fail to make the compliance determinations required under paragraph (1).



(Pub. L. 93–415, title II, § 223, Sept. 7, 1974, 88 Stat. 1119; Pub. L. 94–503, title I, § 130(b), Oct. 15, 1976, 90 Stat. 2425; Pub. L. 95–115, §§ 3(a)(3)(B), 4(c), Oct. 3, 1977, 91 Stat. 1048, 1051; Pub. L. 96–509, §§ 11, 19(g), Dec. 8, 1980, 94 Stat. 2755, 2764; Pub. L. 98–473, title II, § 626, Oct. 12, 1984, 98 Stat. 2111; Pub. L. 100–690, title VII, §§ 7258, 7263(b)(1), Nov. 18, 1988, 102 Stat. 4439, 4447; Pub. L. 102–586, § 2(f)(3)(A), Nov. 4, 1992, 106 Stat. 4987; Pub. L. 103–322, title XI, § 110201(d), Sept. 13, 1994, 108 Stat. 2012; Pub. L. 104–294, title VI, § 604(b)(28), Oct. 11, 1996, 110 Stat. 3508; Pub. L. 105–277, div. A, § 101(b) [title I, § 129(a)(2)(C)], Oct. 21, 1998, 112 Stat. 2681–50, 2681–76; Pub. L. 106–554, § 1(a)(4) [div. B, title I, § 142], Dec. 21, 2000, 114 Stat. 2763, 2763A–235; Pub. L. 107–273, div. C, title II, § 12209, Nov. 2, 2002, 116 Stat. 1873; Pub. L. 109–162, title III, § 305, Jan. 5, 2006, 119 Stat. 3016; Pub. L. 115–385, title II, § 205, Dec. 21, 2018, 132 Stat. 5131.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (a)(18), was in the original “this Act”, meaning Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109, known as the Juvenile Justice and Delinquency Prevention Act of 1974, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 1974 Act note set out under section 10101 of this title and Tables.
The Elementary and Secondary Education Act of 1965, referred to in subsec. (a)(32), is Pub. L. 89–10, Apr. 11, 1965, 79 Stat. 27. Part A of title I of the Act is classified generally to part A (§ 6311 et seq.) of subchapter I of chapter 70 of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 6301 of Title 20 and Tables.
Section 3785 of title 42, referred to in subsec. (d), was repealed by Pub. L. 109–162, title XI, § 1155(3), Jan. 5, 2006, 119 Stat. 3114.

Codification
Section was formerly classified to section 5633 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2018—Subsec. (a). Pub. L. 115–385, § 205(1)(A), in introductory provisions, substituted “and shall describe how the State plan is supported by or takes account of scientific knowledge regarding adolescent development and behavior and regarding the effects of delinquency prevention programs and juvenile justice interventions on adolescents. Not later than 60 days after the date on which a plan or amended plan submitted under this subsection is finalized, a State shall make the plan or amended plan publicly available by posting the plan or amended plan on the State’s publicly available website.” for “and shall describe the status of compliance with State plan requirements.”
Subsec. (a)(1). Pub. L. 115–385, § 205(1)(B), substituted “as designated by the chief executive officer of the State” for “described in section 11181(c)(1) of this title”.
Subsec. (a)(3)(A)(i). Pub. L. 115–385, § 205(1)(C)(i)(I), inserted “adolescent development,” after “concerning”.
Subsec. (a)(3)(A)(ii)(III). Pub. L. 115–385, § 205(1)(C)(i)(II)(aa), substituted “child and adolescent mental health, education, child and adolescent substance abuse, special education, services for youth with disabilities” for “mental health, education, special education”.
Subsec. (a)(3)(A)(ii)(V). Pub. L. 115–385, § 205(1)(C)(i)(II)(bb), substituted “delinquent youth or youth at risk of delinquency” for “delinquents or potential delinquents”.
Subsec. (a)(3)(A)(ii)(VI). Pub. L. 115–385, § 205(1)(C)(i)(II)(cc), substituted “representatives of” for “youth workers involved with”.
Subsec. (a)(3)(A)(ii)(VIII) to (X). Pub. L. 115–385, § 205(1)(C)(i)(II)(dd), (ee), added subcls. (VIII) to (X) and struck out former subcl. (VIII) which read as follows: “persons with special experience and competence in addressing problems related to learning disabilities, emotional difficulties, child abuse and neglect, and youth violence;”.
Subsec. (a)(3)(A)(iv). Pub. L. 115–385, § 205(1)(C)(i)(III), substituted “28 at the time of initial appointment” for “24 at the time of appointment”.
Subsec. (a)(3)(A)(v). Pub. L. 115–385, § 205(1)(C)(i)(IV), inserted “or, if not feasible and in appropriate circumstances, who is the parent or guardian of someone who has been or is currently under the jurisdiction of the juvenile justice system” after “juvenile justice system”.
Subsec. (a)(3)(C). Pub. L. 115–385, § 205(1)(C)(ii), substituted “45 days” for “30 days”.
Subsec. (a)(3)(D)(i). Pub. L. 115–385, § 205(1)(C)(iii)(I), struck out “and” at end.
Subsec. (a)(3)(D)(ii). Pub. L. 115–385, § 205(1)(C)(iii)(II), substituted “at least every 2 years a report and necessary recommendations regarding State compliance with the core requirements” for “at least annually recommendations regarding State compliance with the requirements of paragraphs (11), (12), and (13)”.
Subsec. (a)(3)(E)(i). Pub. L. 115–385, § 205(1)(C)(iv)(I), inserted “and” at end.
Subsec. (a)(3)(E)(ii). Pub. L. 115–385, § 205(1)(C)(iv)(II), substituted semicolon for period at end.
Subsec. (a)(5)(C). Pub. L. 115–385, § 205(1)(D), substituted “Indian Tribes that agree to attempt to comply with the core requirements applicable to the detention and confinement of juveniles” for “Indian tribes that perform law enforcement functions (as determined by the Secretary of the Interior) and that agree to attempt to comply with the requirements specified in paragraphs (11), (12), and (13), applicable to the detention and confinement of juveniles”.
Subsec. (a)(7)(A). Pub. L. 115–385, § 205(1)(E)(i), substituted “has jurisdiction” for “performs law enforcement functions”.
Subsec. (a)(7)(B)(iv) to (ix). Pub. L. 115–385, § 205(1)(E)(ii), added cls. (iv) to (ix) and struck out former cl. (iv) which read as follows: “a plan for providing needed mental health services to juveniles in the juvenile justice system, including information on how such plan is being implemented and how such services will be targeted to those juveniles in such system who are in greatest need of such services;”.
Subsec. (a)(8). Pub. L. 115–385, § 205(1)(F), substituted “evidence-based and promising” for “existing”.
Subsec. (a)(9). Pub. L. 115–385, § 205(1)(G)(i), inserted “, with priority in funding given to entities meeting the criteria for evidence-based or promising programs” after “used for” in introductory provisions.
Subsec. (a)(9)(A)(i). Pub. L. 115–385, § 205(1)(G)(ii)(I)(aa), inserted “status offenders and other” before “youth who need”.
Subsec. (a)(9)(A)(iii). Pub. L. 115–385, § 205(1)(G)(ii)(I)(bb)–(III), added cl. (iii).
Subsec. (a)(9)(B)(i). Pub. L. 115–385, § 205(1)(G)(iii), substituted “status offenders, other youth, and the parents and other family members of such offenders and youth” for “parents and other family members” and “remain” for “be retained”.
Subsec. (a)(9)(E). Pub. L. 115–385, § 205(1)(G)(iv)(I), substituted “at-risk or delinquent youth” for “delinquent” in introductory provisions.
Subsec. (a)(9)(E)(i). Pub. L. 115–385, § 205(1)(G)(iv)(II), inserted “, including for truancy prevention and reduction” before semicolon at end.
Subsec. (a)(9)(F). Pub. L. 115–385, § 205(1)(G)(v), substituted “programs to expand” for “expanding” in introductory provisions.
Subsec. (a)(9)(G). Pub. L. 115–385, § 205(1)(G)(vii), added subpar. (G). Former subpar. (G) redesignated (H).
Subsec. (a)(9)(H). Pub. L. 115–385, § 205(1)(G)(vi), (viii), redesignated subpar. (G) as (H) and substituted “State, tribal,” for “State,” in two places. Former subpar. (H) redesignated (I).
Subsec. (a)(9)(I) to (L). Pub. L. 115–385, § 205(1)(G)(vi), redesignated subpars. (H) to (K) as (I) to (L), respectively. Former subpar. (L) redesignated (M).
Subsec. (a)(9)(M). Pub. L. 115–385, § 205(1)(G)(vi), redesignated subpar. (L) as (M). Former subpar. (M) redesignated (N).
Subsec. (a)(9)(M)(i). Pub. L. 115–385, § 205(1)(G)(ix)(I), substituted “continuum of pre-adjudication and post-adjudication alternatives” for “continuum of post-adjudication restraints” and inserted “specialized or problem-solving courts,” after “(including”.
Subsec. (a)(9)(M)(ii). Pub. L. 115–385, § 205(1)(G)(ix)(II), struck out “by the provision by the Administrator” before “of information” and “to States” before “in the design”.
Subsec. (a)(9)(N). Pub. L. 115–385, § 205(1)(G)(vi), (x), redesignated subpar. (M) as (N), inserted “and reduce the risk of recidivism” after “families”, and struck out “so that such juveniles may be retained in their homes” before semicolon at end. Former subpar. (N) redesignated (O).
Subsec. (a)(9)(O) to (R). Pub. L. 115–385, § 205(1)(G)(vi), redesignated subpars. (N) to (Q) as (O) to (R), respectively. Former subpar. (R) redesignated (S).
Subsec. (a)(9)(S). Pub. L. 115–385, § 205(1)(G)(vi), (xi), redesignated subpar. (R) as (S) and struck out “and” at end. Former subpar. (S) redesignated (T).
Subsec. (a)(9)(T). Pub. L. 115–385, § 205(1)(G)(vi), (xii), redesignated subpar. (S) as (T) and substituted “mental health or co-occurring disorder services for court-involved or incarcerated juveniles in need of such services, including assessment, development of individualized treatment plans, provision of treatment, and development of discharge plans;” for “mental health services for incarcerated juveniles suspected to be in need of such services, including assessment, development of individualized treatment plans, and discharge plans.”
Subsec. (a)(9)(U) to (W). Pub. L. 115–385, § 205(1)(G)(xiii), added subpars. (U) to (W).
Subsec. (a)(11). Pub. L. 115–385, § 205(1)(H), added par. (11) and struck out former par. (11) which prohibited placement of juveniles in secure detention facilities or secure correctional facilities under certain circumstances.
Subsec. (a)(12)(A). Pub. L. 115–385, § 205(1)(I), substituted “sight or sound contact” for “contact”.
Subsec. (a)(13). Pub. L. 115–385, § 205(1)(J), substituted “sight or sound contact” for “contact” in concluding provisions of subpar. (A) and in subpar. (B)(i)(I).
Subsec. (a)(14). Pub. L. 115–385, § 205(1)(K), substituted “an effective system of monitoring jails, lock-ups, detention facilities, and correctional facilities to ensure that the core requirements are met” for “an adequate system of monitoring jails, detention facilities, correctional facilities, and non-secure facilities to insure that the requirements of paragraphs (11), (12), and (13) are met” and struck out “, in the opinion of the Administrator,” before “sufficient enforcement mechanisms”.
Subsec. (a)(15). Pub. L. 115–385, § 205(1)(O), added par. (15). Former par. (15) redesignated (16).
Subsec. (a)(16). Pub. L. 115–385, § 205(1)(N), (P), redesignated par. (15) as (16) and inserted “ethnicity,” after “race,”. Former par. (16) redesignated (17).
Subsec. (a)(17) to (20). Pub. L. 115–385, § 205(1)(N), redesignated pars. (16) to (19) as (17) to (20), respectively. Former par. (20) redesignated (21).
Subsec. (a)(21). Pub. L. 115–385, § 205(1)(N), (Q), redesignated par. (20) as (21) and substituted “local, tribal,” for “local,” in two places. Former par. (21) redesignated (22).
Subsec. (a)(22). Pub. L. 115–385, § 205(1)(L), (N), redesignated par. (21) as (22) and struck out former par. (22) which read as follows: “address juvenile delinquency prevention efforts and system improvement efforts designed to reduce, without establishing or requiring numerical standards or quotas, the disproportionate number of juvenile members of minority groups, who come into contact with the juvenile justice system;”.
Subsec. (a)(23). Pub. L. 115–385, § 205(1)(R)(i), substituted “such status offender” for “such juvenile” wherever appearing in subpars. (A) to (C).
Subsec. (a)(23)(C)(iii). Pub. L. 115–385, § 205(1)(R)(iii), added cl. (iii).
Subsec. (a)(23)(D). Pub. L. 115–385, § 205(1)(R)(ii), (iv), added subpar. (D).
Subsec. (a)(26). Pub. L. 115–385, § 205(1)(S), inserted “and in accordance with confidentiality concerns,” after “maximum extent practicable,” and substituted “known to such court, so as to provide for—” and subpars. (A) and (B) for “known to such court;”.
Subsec. (a)(27). Pub. L. 115–385, § 205(1)(L), (M), redesignated par. (28) as (27) and struck out former par. (27) which read as follows: “establish policies and systems to incorporate relevant child protective services records into juvenile justice records for purposes of establishing and implementing treatment plans for juvenile offenders; and”.
Subsec. (a)(28) to (33). Pub. L. 115–385, § 205(1)(T), (U), added pars. (28) to (33). Former par. (28) redesignated (27).
Subsec. (c). Pub. L. 115–385, § 205(2), amended subsec. (c) generally. Prior to amendment, subsec. (c) set out consequences for States that failed to comply with certain statutory requirements in subsec. (a) of this section in any fiscal year beginning after Sept. 30, 2001.
Subsec. (d). Pub. L. 115–385, § 205(3), substituted “described in the core requirements” for “described in paragraphs (11), (12), (13), and (22) of subsection (a)” and “the core requirements” for “the requirements under paragraphs (11), (12), (13), and (22) of subsection (a)”.
Subsec. (f)(2). Pub. L. 115–385, § 205(4), redesignated subpars. (B) to (E) as (A) to (D), respectively, and struck out former subpar. (A) which read as follows: “conducting an annual conference of such member representatives for purposes relating to the activities of such State advisory groups;”.
Subsec. (g). Pub. L. 115–385, § 205(5), added subsec. (g).
2006—Subsec. (a)(7)(B)(i) to (iv). Pub. L. 109–162 added cl. (i) and redesignated former cls. (i) to (iii) as (ii) to (iv), respectively.
2002—Subsec. (a). Pub. L. 107–273, § 12209(1)(A), substituted “, projects, and activities” for “and challenge activities subsequent to State participation in part E of this subchapter” in second sentence of introductory provisions.
Subsec. (a)(3). Pub. L. 107–273, § 12209(1)(B)(i), substituted “that—” for “, which—” in introductory provisions.
Subsec. (a)(3)(A)(i). Pub. L. 107–273, § 12209(1)(B)(ii), substituted “, the administration of juvenile justice, or the reduction of juvenile delinquency” for “or the administration of juvenile justice”.
Subsec. (a)(3)(D)(i). Pub. L. 107–273, § 12209(1)(B)(iii)(I), inserted “and” at end.
Subsec. (a)(3)(D)(ii). Pub. L. 107–273, § 12209(1)(B)(iii)(II), substituted “paragraphs (11), (12), and (13)” for “paragraphs (12), (13), and (14) and with progress relating to challenge activities carried out pursuant to part E of this subchapter”.
Subsec. (a)(5). Pub. L. 107–273, § 12209(1)(C)(i), substituted “reduced by the percentage (if any) specified by the State under the authority of paragraph (25) and excluding” for “, other than” in introductory provisions.
Subsec. (a)(5)(C). Pub. L. 107–273, § 12209(1)(C)(ii), substituted “paragraphs (11), (12), and (13)” for “paragraphs (12)(A), (13), and (14)”.
Subsec. (a)(6). Pub. L. 107–273, § 12209(1)(D), (S), redesignated par. (7) as (6) and struck out former par. (6) which read as follows: “provide that the chief executive officer of the unit of local government shall assign responsibility for the preparation and administration of the local government’s part of a State plan, or for the supervision of the preparation and administration of the local government’s part of the State plan, to that agency within the local government’s structure or to a regional planning agency (hereinafter in this part referred to as the ‘local agency’) which can most effectively carry out the purposes of this part and shall provide for supervision of the programs funded under this part by that local agency;”.
Subsec. (a)(7). Pub. L. 107–273, § 12209(1)(S), redesignated par. (8) as (7). Former par. (7) redesignated (6).
Pub. L. 107–273, § 12209(1)(E), inserted “, including in rural areas” before semicolon at end.
Subsec. (a)(8). Pub. L. 107–273, § 12209(1)(S), redesignated par. (9) as (8). Former par. (8) redesignated (7).
Subsec. (a)(8)(A). Pub. L. 107–273, § 12209(1)(F)(i), substituted “for an analysis of juvenile delinquency problems in, and the juvenile delinquency control and delinquency prevention needs (including educational needs) of, the State” for “for (i) an analysis of juvenile crime problems (including the joining of gangs that commit crimes) and juvenile justice and delinquency prevention needs (including educational needs) within the relevant jurisdiction” and “of the State; and” for “of the jurisdiction; (ii) an indication of the manner in which the programs relate to other similar State or local programs which are intended to address the same or similar problems; and (iii) a plan for the concentration of State efforts which shall coordinate all State juvenile delinquency programs with respect to overall policy and development of objectives and priorities for all State juvenile delinquency programs and activities, including provision for regular meetings of State officials with responsibility in the area of juvenile justice and delinquency prevention;”.
Subsec. (a)(8)(B). Pub. L. 107–273, § 12209(1)(F)(ii), amended subpar. (B) generally. Prior to amendment, subpar. (B) read as follows: “contain—
“(i) an analysis of gender-specific services for the prevention and treatment of juvenile delinquency, including the types of such services available and the need for such services for females; and
“(ii) a plan for providing needed gender-specific services for the prevention and treatment of juvenile delinquency;”.
Subsec. (a)(8)(C), (D). Pub. L. 107–273, § 12209(1)(F)(iii), struck out subpars. (C) and (D) which read as follows:
“(C) contain—
“(i) an analysis of services for the prevention and treatment of juvenile delinquency in rural areas, including the need for such services, the types of such services available in rural areas, and geographically unique barriers to providing such services; and
“(ii) a plan for providing needed services for the prevention and treatment of juvenile delinquency in rural areas; and
“(D) contain—
“(i) an analysis of mental health services available to juveniles in the juvenile justice system (including an assessment of the appropriateness of the particular placements of juveniles in order to receive such services) and of barriers to access to such services; and
“(ii) a plan for providing needed mental health services to juveniles in the juvenile justice system;”.
Subsec. (a)(9). Pub. L. 107–273, § 12209(1)(S), redesignated par. (10) as (9). Former par. (9) redesignated (8).
Pub. L. 107–273, § 12209(1)(G), amended par. (9) generally. Prior to amendment, par. (9) read as follows: “provide for the active consultation with and participation of private agencies in the development and execution of the State plan; and provide for coordination and maximum utilization of existing juvenile delinquency programs and other related programs, such as education, special education, recreation, health, and welfare within the State;”.
Subsec. (a)(10). Pub. L. 107–273, § 12209(1)(S), redesignated par. (11) as (10). Former par. (10) redesignated (9).
Subsec. (a)(10)(A). Pub. L. 107–273, § 12209(1)(H)(i), substituted “including” for “, specifically” in introductory provisions, redesignated cls. (ii) and (iii) as (i) and (ii), respectively, and struck out former cl. (i) which read as follows: “for youth who can remain at home with assistance: home probation and programs providing professional supervised group activities or individualized mentoring relationships with adults that involve the family and provide counseling and other supportive services;”.
Subsec. (a)(10)(D). Pub. L. 107–273, § 12209(1)(H)(ii), amended subpar. (D) generally. Prior to amendment, subpar. (D) read as follows: “projects designed to develop and implement programs stressing advocacy activities aimed at improving services for and protecting the rights of youth affected by the juvenile justice system;”.
Subsec. (a)(10)(E). Pub. L. 107–273, § 12209(1)(H)(iii), substituted “juveniles—” for “juveniles, provided equitably regardless of sex, race, or family income, designed to—” in introductory provisions, added cls. (i) and (ii), redesignated former cl. (ii) as (iii), and struck out former cl. (i) which read as follows: “encourage juveniles to remain in elementary and secondary schools or in alternative learning situations, including—
“(I) education in settings that promote experiential, individualized learning and exploration of academic and career options;
“(II) assistance in making the transition to the world of work and self-sufficiency;
“(III) alternatives to suspension and expulsion; and
“(IV) programs to counsel delinquent juveniles and other juveniles regarding the opportunities that education provides; and”.
Subsec. (a)(10)(F). Pub. L. 107–273, § 12209(1)(H)(iv), amended subpar. (F) generally. Prior to amendment, subpar. (F) read as follows: “expanded use of home probation and recruitment and training of home probation officers, other professional and paraprofessional personnel, and volunteers to work effectively to allow youth to remain at home with their families as an alternative to incarceration or institutionalization;”.
Subsec. (a)(10)(G). Pub. L. 107–273, § 12209(1)(H)(v), amended subpar. (G) generally. Prior to amendment, subpar. (G) read as follows: “youth-initiated outreach programs designed to assist youth (including youth with limited proficiency in English) who otherwise would not be reached by traditional youth assistance programs;”.
Subsec. (a)(10)(H). Pub. L. 107–273, § 12209(1)(H)(vii), substituted “juveniles with disabilities” for “handicapped youth”.
Subsec. (a)(10)(K). Pub. L. 107–273, § 12209(1)(H)(viii), (xiii), redesignated subpar. (L) as (K) and struck out former subpar. (K) which read as follows: “law-related education programs (and projects) for delinquent and at-risk youth designed to prevent juvenile delinquency;”.
Subsec. (a)(10)(L). Pub. L. 107–273, § 12209(1)(H)(xiii), redesignated subpar. (M) as (L). Former subpar. (L) redesignated (K).
Subsec. (a)(10)(L)(vi). Pub. L. 107–273, § 12209(1)(H)(ix), struck out cl. (vi) which read as follows: “a sense of competence and mastery including health and physical competence, personal and social competence, cognitive and creative competence, vocational competence, and citizenship competence, including ethics and participation;”.
Subsec. (a)(10)(M). Pub. L. 107–273, § 12209(1)(H)(xiii), redesignated subpar. (N) as (M). Former subpar. (M) redesignated (L).
Subsec. (a)(10)(M)(i). Pub. L. 107–273, § 12209(1)(H)(x), struck out “boot camps” after “electronic monitoring,”.
Subsec. (a)(10)(N). Pub. L. 107–273, § 12209(1)(H)(xiii), redesignated subpar. (O) as (N). Former subpar. (N) redesignated (M).
Pub. L. 107–273, § 12209(1)(H)(xi), amended subpar. (N) generally. Prior to amendment, subpar. (N) read as follows: “programs designed to prevent and reduce hate crimes committed by juveniles, including educational programs and sentencing programs designed specifically for juveniles who commit hate crimes and that provide alternatives to incarceration; and”.
Subsec. (a)(10)(O). Pub. L. 107–273, § 12209(1)(H)(xiv), added subpar. (O). Former subpar. (O) redesignated (N).
Pub. L. 107–273, § 12209(1)(H)(xii), substituted “other barriers” for “cultural barriers” and semicolon for period at end.
Subsec. (a)(10)(P) to (S). Pub. L. 107–273, § 12209(1)(H)(xiv), added subpars. (P) to (S).
Subsec. (a)(11). Pub. L. 107–273, § 12209(1)(S), redesignated par. (12) as (11). Former par. (11) redesignated (10).
Subsec. (a)(12). Pub. L. 107–273, § 12209(1)(S), redesignated par. (13) as (12). Former par. (12) redesignated (11).
Pub. L. 107–273, § 12209(1)(I), amended par. (12) generally. Prior to amendment, par. (12) read as follows:
“(A) provide within three years after submission of the initial plan that juveniles who are charged with or who have committed offenses that would not be criminal if committed by an adult or offenses (other than an offense that constitutes a violation of a valid court order or a violation of section 922(x) of title 18 or a similar State law), or alien juveniles in custody, or such nonoffenders as dependent or neglected children, shall not be placed in secure detention facilities or secure correctional facilities; and
“(B) provide that the State shall submit annual reports to the Administrator containing a review of the progress made by the State to achieve the deinstitutionalization of juveniles described in subparagraph (A) and a review of the progress made by the State to provide that such juveniles, if placed in facilities, are placed in facilities which (i) are the least restrictive alternatives appropriate to the needs of the child and the community; (ii) are in reasonable proximity to the family and the home communities of such juveniles; and (iii) provide the services described in section 5603(1) of this title;”.
Subsec. (a)(13). Pub. L. 107–273, § 12209(1)(S), redesignated par. (14) as (13). Former par. (13) redesignated (12).
Pub. L. 107–273, § 12209(1)(J), amended par. (13) generally. Prior to amendment, par. (13) read as follows: “provide that juveniles alleged to be or found to be delinquent and youths within the purview of paragraph (12) shall not be detained or confined in any institution in which they have contact with adult persons incarcerated because they have been convicted of a crime or are awaiting trial on criminal charges or with the part-time or full-time security staff (including management) or direct-care staff of a jail or lockup for adults;”.
Subsec. (a)(14). Pub. L. 107–273, § 12209(1)(S), redesignated par. (15) as (14). Former par. (14) redesignated (13).
Pub. L. 107–273, § 12209(1)(K), amended par. (14) generally. Prior to amendment, par. (14) read as follows: “provide that no juvenile shall be detained or confined in any jail or lockup for adults, except that the Administrator shall, through 1997, promulgate regulations which make exceptions with regard to the detention of juveniles accused of nonstatus offenses who are awaiting an initial court appearance pursuant to an enforceable State law requiring such appearances within twenty-four hours (except in the case of Alaska where such time limit may be forty-eight hours in fiscal years 2000 through 2002) after being taken into custody (excluding weekends and holidays) provided that such exceptions are limited to areas that are in compliance with paragraph (13) and—
“(A)(i) are outside a Standard Metropolitan Statistical Area; and
“(ii) have no existing acceptable alternative placement available;
“(B) are located where conditions of distance to be traveled or the lack of highway, road, or other ground transportation do not allow for court appearances within 24 hours, so that a brief (not to exceed 48 hours) delay is excusable; or
“(C) are located where conditions of safety exist (such as severely adverse, life-threatening weather conditions that do not allow for reasonably safe travel), in which case the time for an appearance may be delayed until 24 hours after the time that such conditions allow for reasonably safe travel;”.
Subsec. (a)(15). Pub. L. 107–273, § 12209(1)(S), redesignated par. (16) as (15). Former par. (15) redesignated (14).
Pub. L. 107–273, § 12209(1)(L), substituted “paragraphs (11), (12), and (13)” for “paragraph (12)(A), paragraph (13), and paragraph (14)” and “paragraphs (11) and (12)” for “paragraph (12)(A) and paragraph (13)”.
Subsec. (a)(16). Pub. L. 107–273, § 12209(1)(S), redesignated par. (17) as (16). Former par. (16) redesignated (15).
Pub. L. 107–273, § 12209(1)(M), substituted “disability” for “mentally, emotionally, or physically handicapping conditions”.
Subsec. (a)(17), (18). Pub. L. 107–273, § 12209(1)(S), redesignated pars. (18) and (19) as (17) and (18), respectively. Former par. (17) redesignated (16).
Subsec. (a)(19). Pub. L. 107–273, § 12209(1)(S), redesignated par. (20) as (19). Former par. (19) redesignated (18).
Pub. L. 107–273, § 12209(1)(N), amended par. (19) generally. Prior to amendment, par. (19) read as follows: “provide that fair and equitable arrangements shall be made to protect the interests of employees affected by assistance under this chapter and shall provide for the terms and conditions of such protective arrangements established pursuant to this section, and such protective arrangements shall, to the maximum extent feasible, include, without being limited to, such provisions as may be necessary for—
“(A) the preservation of rights, privileges, and benefits (including continuation of pension rights and benefits) under existing collective-bargaining agreements or otherwise;
“(B) the continuation of collective-bargaining rights;
“(C) the protection of individual employees against a worsening of their positions with respect to their employment;
“(D) assurances of employment to employees of any State or political subdivision thereof who will be affected by any program funded in whole or in part under provisions of this chapter; and
“(E) training or retraining programs;”.
Subsec. (a)(20), (21). Pub. L. 107–273, § 12209(1)(S), redesignated pars. (21) and (22) as (20) and (21), respectively. Former par. (20) redesignated (19).
Subsec. (a)(22). Pub. L. 107–273, § 12209(1)(S), redesignated par. (23) as (22). Former par. (22) redesignated (21).
Pub. L. 107–273, § 12209(1)(O), amended par. (22) generally. Prior to amendment, par. (22) read as follows: “provide that the State agency designated under paragraph (1) will from time to time, but not less often than annually, review its plan and submit to the Administrator an analysis and evaluation of the effectiveness of the programs and activities carried out under the plan, and any modifications in the plan, including the survey of State and local needs, which it considers necessary;”.
Subsec. (a)(23). Pub. L. 107–273, § 12209(1)(S), redesignated par. (24) as (23). Former par. (23) redesignated (22).
Pub. L. 107–273, § 12209(1)(P), amended par. (23) generally. Prior to amendment, par. (23) read as follows: “address efforts to reduce the proportion of juveniles detained or confined in secure detention facilities, secure correctional facilities, jails, and lockups who are members of minority groups if such proportion exceeds the proportion such groups represent in the general population;”.
Subsec. (a)(24). Pub. L. 107–273, § 12209(1)(S), redesignated par. (25) as (24). Former par. (24) redesignated (23).
Pub. L. 107–273, § 12209(1)(Q), amended par. (24) generally. Prior to amendment, par. (24) read as follows: “contain such other terms and conditions as the Administrator may reasonably prescribe to assure the effectiveness of the programs assisted under this subchapter; and”.
Subsec. (a)(25). Pub. L. 107–273, § 12209(1)(T), added par. (25).
Pub. L. 107–273, § 12209(1)(S), redesignated par. (25) as (24).
Pub. L. 107–273, § 12209(1)(R), substituted “fiscal year 2000” for “fiscal year 1992” and a semicolon for period at end.
Subsec. (a)(26) to (28). Pub. L. 107–273, § 12209(1)(T), added pars. (26) to (28).
Subsec. (c). Pub. L. 107–273, § 12209(2), amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows:
“(1) Subject to paragraph (2), the Administrator shall approve any State plan and any modification thereof that meets the requirements of this section.
“(2) Failure to achieve compliance with the subsection (a)(12)(A) requirement within the 3-year time limitation shall terminate any State’s eligibility for funding under this part for a fiscal year beginning before January 1, 1993, unless the Administrator determines that the State is in substantial compliance with the requirement, through achievement of deinstitutionalization of not less than 75 percent of such juveniles or through removal of 100 percent of such juveniles from secure correctional facilities, and has made, through appropriate executive or legislative action, an unequivocal commitment to achieving full compliance within a reasonable time not exceeding 2 additional years.
“(3) If a State fails to comply with the requirements of subsection (a), (12)(A), (13), (14), or (23) of this section in any fiscal year beginning after January 1, 1993—
“(A) subject to subparagraph (B), the amount allotted under section 5632 of this title to the State for that fiscal year shall be reduced by 25 percent for each such paragraph with respect to which noncompliance occurs; and
“(B) the State shall be ineligible to receive any allotment under that section for such fiscal year unless—
“(i) the State agrees to expend all the remaining funds the State receives under this part (excluding funds required to be expended to comply with section 5632(c) and (d) of this title and with subsection (a)(5)(C) of this section) for that fiscal year only to achieve compliance with any such paragraph with respect to which the State is in noncompliance; or
“(ii) the Administrator determines, in the discretion of the Administrator, that the State—
“(I) has achieved substantial compliance with each such paragraph with respect to which the State was not in compliance; and
“(II) has made, through appropriate executive or legislative action, an unequivocal commitment to achieving full compliance within a reasonable time.”
Subsec. (d). Pub. L. 107–273, § 12209(3), substituted “allocation” for “allotment” and substituted “paragraphs (11), (12), (13), and (22) of subsection (a)” for “subsection (a)(12)(A), (13), (14) and (23)” in two places.
Subsecs. (e), (f). Pub. L. 107–273, § 12209(4), added subsecs. (e) and (f).
2000—Subsec. (a)(14). Pub. L. 106–554 inserted “(except in the case of Alaska where such time limit may be forty-eight hours in fiscal years 2000 through 2002)” after “twenty-four hours” in introductory provisions.
1998—Subsec. (a)(4). Pub. L. 105–277, § 101(b) [title I, § 129(a)(2)(C)(i)], substituted “units of local government” for “units of general local government” after “participation of” and “units of local government” for “local governments” after “requests of”.
Subsec. (a)(5). Pub. L. 105–277, § 101(b) [title I, § 129(a)(2)(C)(ii)], substituted “units of local government” for “units of general local government” in subpar. (A) and “unit of local government” for “unit of general local government” in subpar. (B).
Subsec. (a)(6). Pub. L. 105–277, § 101(b) [title I, § 129(a)(2)(C)(iii)], substituted “unit of local government” for “unit of general local government”.
Subsec. (a)(10). Pub. L. 105–277, § 101(b) [title I, § 129(a)(2)(C)(iv)], substituted “unit of local government” for “unit of general local government” in introductory provisions.
1996—Subsec. (a)(12)(A). Pub. L. 104–294 substituted “similar State law)” for “similar State law).”
1994—Subsec. (a)(12)(A). Pub. L. 103–322 substituted “(other than an offense that constitutes a violation of a valid court order or a violation of section 922(x) of title 18 or a similar State law).” for “which do not constitute violations of valid court orders”.
1992—Subsec. (a). Pub. L. 102–586, § 2(f)(3)(A)(i)(I), substituted “programs and challenge activities subsequent to State participation in part E of this subchapter. The State” for “programs, and the State” in introductory provisions.
Subsec. (a)(1). Pub. L. 102–586, § 2(f)(3)(A)(i)(II), made technical amendment to reference to section 5671 of this title to reflect renumbering of corresponding section of original act.
Subsec. (a)(3). Pub. L. 102–586, § 2(f)(3)(A)(i)(III), amended par. (3) generally, revising and restating as subpars. (A) to (E) provisions formerly appearing in text containing unindented subpars. (A) to (F).
Subsec. (a)(8). Pub. L. 102–586, § 2(f)(3)(A)(i)(IV), designated existing provisions as subpar. (A), redesignated former cls. (A) to (C) as (i) to (iii), respectively, inserted “(including educational needs)” after “delinquency prevention needs” in two places in cl. (i), and added subpars. (B) to (D).
Subsec. (a)(9). Pub. L. 102–586, § 2(f)(3)(A)(i)(V), inserted “recreation,” after “special education,”.
Subsec. (a)(10). Pub. L. 102–586, § 2(f)(3)(A)(i)(VI), amended par. (10) generally, revising and restating as introductory provisions and subpars. (A) to (O) provisions of former introductory provisions and subpars. (A) to (L).
Subsec. (a)(12)(A). Pub. L. 102–586, § 2(f)(3)(A)(i)(VII), inserted “or alien juveniles in custody,” after “court orders,”.
Subsec. (a)(13). Pub. L. 102–586, § 2(f)(3)(A)(i)(VIII), struck out “regular” before “contact with” and inserted “or with the part-time or full-time security staff (including management) or direct-care staff of a jail or lockup for adults”.
Subsec. (a)(14). Pub. L. 102–586, § 2(f)(3)(A)(i)(IX)(bb), (cc), in introductory provisions substituted “1997” for “1993” and “areas that are in compliance with paragraph (13) and” for “areas which”, added subpars. (A) to (C), and struck out former subpars. (A) to (C) which read as follows:
“(A) are outside a Standard Metropolitan Statistical Area,
“(B) have no existing acceptable alternative placement available, and
“(C) are in compliance with the provisions of paragraph (13);”.
Pub. L. 102–586, § 2(f)(3)(A)(i)(IX)(aa), which directed the amendment of par. (14) by striking out “; beginning after the five-year period following December 8, 1980,” was executed by striking out “, beginning after the five-year period following December 8, 1980,” after “provide that” to reflect the probable intent of Congress.
Subsec. (a)(16). Pub. L. 102–586, § 2(f)(3)(A)(i)(X), amended par. (16) generally. Prior to amendment, par. (16) read as follows: “provide assurance that assistance will be available on an equitable basis to deal with disadvantaged youth including, but not limited to, females, minority youth, and mentally retarded and emotionally or physically handicapped youth;”.
Subsec. (a)(17). Pub. L. 102–586, § 2(f)(3)(A)(i)(XI), substituted “the families” for “and maintain the family units” and “delinquency (which” for “delinquency. Such” and inserted before semicolon “and the provision of family counseling during the incarceration of juvenile family members and coordination of family services when appropriate and feasible)”.
Subsec. (a)(25). Pub. L. 102–586, § 2(f)(3)(A)(i)(XII)–(XIV), added par. (25).
Subsec. (c). Pub. L. 102–586, § 2(f)(3)(A)(ii), amended subsec. (c) generally, revising and restating as pars. (1) to (3) provisions of former pars. (1) to (4).
Subsec. (d). Pub. L. 102–586, § 2(f)(3)(A)(iii), inserted “, excluding funds the Administrator shall make available to satisfy the requirement specified in section 5632(d) of this title,” and substituted “activities of the kinds described in subsection (a)(12)(A), (13), (14) and (23)” for “the purposes of subsection (a)(12)(A), subsection (a)(13), or subsection (a)(14)” and “subsection (a)(12)(A), (13), (14) and (23)” for “subsection (a)(12)(A) and subsection (a)(13)”.
1988—Subsec. (a)(1). Pub. L. 100–690, § 7263(b)(1), made technical amendment to reference to section 5671 of this title to reflect renumbering of corresponding section of original act.
Subsec. (a)(5). Pub. L. 100–690, § 7258(a)(1), substituted in introductory provisions “shall be expended” for “shall be expended through”, in subpar. (A) substituted “through programs” for “programs” and struck out “and” at end, in subpar. (B) substituted “through programs” for “programs” and inserted “and” after semicolon, and added subpar. (C).
Subsec. (a)(8)(A). Pub. L. 100–690, § 7258(a)(2), substituted “relevant jurisdiction (including any geographical area in which an Indian tribe performs law enforcement functions)” for “relevant jurisdiction” and “juvenile crime problems (including the joining of gangs that commit crimes)” for “juvenile crime problems” in two places.
Subsec. (a)(14). Pub. L. 100–690, § 7258(b), substituted “1993” for “1989”, substituted a semicolon for the period at end of subpar. (iii), and redesignated subpars. (i) to (iii) as subpars. (A) to (C), respectively.
Subsec. (a)(23), (24). Pub. L. 100–690, § 7258(c), added par. (23) and redesignated former par. (23) as (24).
Subsec. (c)(1). Pub. L. 100–690, § 7258(d)(1)–(3), designated existing provisions as par. (1), substituted “part” for “subpart”, and struck out last sentence which read as follows: “Failure to achieve compliance with the requirements of subsection (a)(14) of this section, within the 5-year time limitation shall terminate any State’s eligibility for funding under this subpart, unless the Administrator determines that (1) the State is in substantial compliance with such requirements through the achievement of not less than 75 percent removal of juveniles from jails and lockups for adults; and (2) the State has made, through appropriate executive or legislative action, an unequivocal commitment to achieving full compliance within a reasonable time, not to exceed 3 additional years.”
Subsec. (c)(2) to (4). Pub. L. 100–690, § 7258(d)(4), added pars. (2) to (4).
1984—Subsec. (a). Pub. L. 98–473, § 626(a)(9), (10), struck out provision after numbered paragraphs which read as follows: “such plan may at the discretion of the Associate Administrator be incorporated into the plan specified in section 3743 of this title. Such plan shall be modified by the State, as soon as practicable after December 8, 1980, in order to comply with the requirements of paragraph (14).”
Subsec. (a)(1). Pub. L. 98–473, § 626(a)(1), substituted “agency described in section 5671(c)(1) of this title” for “criminal justice council established by the State under section 3742(b)(1) of this title”.
Subsec. (a)(2). Pub. L. 98–473, § 626(a)(2), struck out “(hereafter referred to in this part as the ‘State criminal justice council’)” before “has or will have authority”.
Subsec. (a)(3)(C). Pub. L. 98–473, § 626(a)(3)(A), in amending subpar. (C) generally, designated provisions following “representatives of private organizations” as cl. (i) and inserted “, including those with a special focus on maintaining and strengthening the family unit”, designated provisions following “which utilize” as cl. (ii) and inserted “representatives of organizations which”, added cl. (iii), designated provisions following “business groups” as cl. (iv), designated the remainder of subpar. (C) as cl. (v) and substituted “family, school violence and vandalism, and learning disabilities,” for “school violence and vandalism and the problem of learning disabilities; and organizations which represent employees affected by this chapter,”.
Subsec. (a)(3)(F). Pub. L. 98–473, § 626(a)(3)(B)(i), substituted “agency designated under paragraph (1)” for “criminal justice council” in three places.
Subsec. (a)(3)(F)(ii). Pub. L. 98–473, § 626(a)(3)(B)(ii), substituted “paragraphs (12), (13), and (14)” for “paragraph (12)(A) and paragraph (13)”.
Subsec. (a)(3)(F)(iv). Pub. L. 98–473, § 626(a)(3)(B)(iii), substituted “paragraphs (12), (13), and (14)” for “paragraph (12)(A) and paragraph (13)” and struck out “in advising on the State’s maintenance of effort under section 3793a of this title,” before “and in review”.
Subsec. (a)(9). Pub. L. 98–473, § 626(a)(4), inserted “special education,”.
Subsec. (a)(10). Pub. L. 98–473, § 626(a)(5)(A), in provisions preceding subpar. (A), substituted “programs for juveniles, including those processed in the criminal justice system,” for “programs for juveniles” and “provide for effective rehabilitation, and facilitate the coordination of services between the juvenile justice and criminal justice systems” for “and provide for effective rehabilitation”.
Subsec. (a)(10)(E). Pub. L. 98–473, § 626(a)(5)(B), inserted “, including programs to counsel delinquent youth and other youth regarding the opportunities which education provides”.
Subsec. (a)(10)(F). Pub. L. 98–473, § 626(a)(5)(C), inserted “and their families”.
Subsec. (a)(10)(H)(iii). Pub. L. 98–473, § 626(a)(5)(D)(i), substituted “National Advisory Committee for Juvenile Justice and Delinquency Prevention made before October 12, 1984, standards for the improvement of juvenile justice within the State;” for “Advisory Committee, standards for the improvement of juvenile justice within the State; or”.
Subsec. (a)(10)(H)(v). Pub. L. 98–473, § 626(a)(5)(D)(ii), (iii), added cl. (v).
Subsec. (a)(10)(I). Pub. L. 98–473, § 626(a)(5)(E), struck out “and” at end.
Subsec. (a)(10)(J). Pub. L. 98–473, § 626(a)(5)(F), struck out “juvenile gangs and their members” and inserted “gangs whose membership is substantially composed of juveniles”.
Subsec. (a)(10)(K), (L). Pub. L. 98–473, § 626(a)(5)(G), added subpars. (K) and (L).
Subsec. (a)(14). Pub. L. 98–473, § 626(a)(6), in amending par. (14) generally, inserted “, through 1989,” after “shall” and substituted provisions relating to exceptions for former provisions which related to the special needs of areas characterized by low population density with respect to the detention of juveniles and exceptions for temporary detention in adult facilities of juveniles accused of serious crimes against persons.
Subsec. (a)(17), (18). Pub. L. 98–473, § 626(a)(11), (12), added par. (17) and redesignated former par. (17) as (18). Former par. (18) redesignated (19).
Subsec. (a)(19). Pub. L. 98–473, § 626(a)(11), redesignated par. (18) as (19). Former par. (19) redesignated (20).
Pub. L. 98–473, § 626(a)(7), in provisions preceding (A), substituted “shall be” for “are” after “arrangements” and substituted “chapter and shall provide for the terms and conditions of such protective arrangements established pursuant to this section, and such” for “chapter. Such”, inserted “and” at end of subpar. (D), substituted a semicolon for the period at end of subpar. (E), and struck out last sentence, which read as follows: “The State plan shall provide for the terms and conditions of the protection arrangements established pursuant to this section;”.
Subsec. (a)(20), (21). Pub. L. 98–473, § 626(a)(11), redesignated pars. (19) and (20) as (20) and (21), respectively. Former par. (21) redesignated (22).
Subsec. (a)(22). Pub. L. 98–473, § 626(a)(11), redesignated par. (21) as (22). Former par. (22) redesignated (23).
Pub. L. 98–473, § 626(a)(8), substituted “agency designated under paragraph (1)” for “criminal justice council”.
Subsec. (a)(23). Pub. L. 98–473, § 626(a)(11), redesignated par. (22) as (23).
Subsec. (b). Pub. L. 98–473, § 626(b), substituted “agency designated under subsection (a)(1)” for “criminal justice council designated pursuant to section 5633(a) of this title” and “subsection (a)” for “section 5633(a) of this title”.
Subsec. (c). Pub. L. 98–473, § 626(c), substituted “3” for “2” before “additional years”.
Subsec. (d). Pub. L. 98–473, § 626(d), made a conforming amendment to the reference to sections 3783, 3784, and 3785 of this title to reflect the renumbering of the corresponding sections of the original act.
1980—Subsec. (a). Pub. L. 96–509, § 11(a)(1), in provisions preceding par. (1), provided for 3-year, rather than annual, plans and annually submitted performance reports which describe the progress in implementing programs contained in the original plan and the status of compliance with State plan requirements.
Pub. L. 96–509, §§ 11(a)(15)(B), 19(g)(11), in provisions following par. (22), substituted reference to section 3743 of this title for reference to section 3733(a) of this title and inserted provision that plans be modified by States as soon as possible after Dec. 8, 1980, in order to comply with the requirements of par. (14).
Subsec. (a)(1). Pub. L. 96–509, § 19(g)(1), substituted “State criminal justice council established by the State under section 3742(b)(1) of this title” for “State planning agency established by the State under section 3723 of this title”.
Subsec. (a)(2). Pub. L. 96–509, § 19(g)(2), substituted “criminal justice council” for “planning agency”.
Subsec. (a)(3)(A). Pub. L. 96–509, §§ 11(a)(2), 19(g)(3), provided that State advisory groups shall consist of between 15 and 33 members rather than between 21 and 33 members and substituted “juvenile delinquency” for “a juvenile delinquency”.
Subsec. (a)(3)(B). Pub. L. 96–509, § 11(a)(3), provided that locally elected officials be included on State advisory groups and made clear that special education departments be included along with other public agencies for representation on State advisory groups.
Subsec. (a)(3)(E). Pub. L. 96–509, § 11(a)(4), provided that one-fifth of the members of State advisory groups be under 24 years of age at the time of their appointment, rather than one-third under 26 years of age.
Subsec. (a)(3)(F). Pub. L. 96–509, §§ 11(a)(5), (6), 19(g)(4), substituted in cl. (i) “criminal justice council” for “planning agency”, in cl. (ii) provision that the State advisory groups submit recommendations to the Governor and the legislature at least annually regarding matters related to its functions for provision that the State advisory groups advise the Governor and the legislature on matters related to its functions as requested, in cl. (iii) “criminal justice council” for “planning agency other than those subject to review by the State’s judicial planning committee established pursuant to section 3723(c) of this title”, in cl. (iv) “criminal justice council and local criminal justice advisory” for “planning agency and regional planning unit supervisory” and “section 3793a of this title” for “sections 3768(b) and 5671(b) of this title”, and added cl. (v).
Subsec. (a)(8). Pub. L. 96–509, § 11(a)(7), provided that State juvenile justice plan requirements conform to State criminal justice application requirements and required a State concentration of effort to coordinate State juvenile delinquency programs and policy.
Subsec. (a)(10). Pub. L. 96–509, § 11(a)(8)(A)–(C), in provisions preceding subpar. (A), clarified that the advanced techniques described in this paragraph are to be used to provide community-based alternatives to “secure” juvenile detention and correctional facilities and that advanced techniques can be used for the purpose of providing programs for juveniles who have committed serious crimes, particularly programs designed to improve sentencing procedures, provide resources necessary for informed dispositions, and provide for effective rehabilitation.
Subsec. (a)(10)(A). Pub. L. 96–509, § 11(a)(9), inserted provisions for inclusion of education and special education programs among community-based programs and services.
Subsec. (a)(10)(E). Pub. L. 96–509, § 11(a)(10), clarified that educational programs included as advanced techniques should be designed to encourage delinquent and other youth to remain in school.
Subsec. (a)(10)(H). Pub. L. 96–509, § 11(a)(11), provided that statewide programs through the use of subsidies or other financial incentives to units of local government be designed to (1) remove juveniles from jails and lock-ups for adults, (2) replicate juvenile programs designed as exemplary by the National Institute of Justice, (3) establish and adopt standards for the improvement of juvenile justice within the State, or, (4) increase the use of nonsecure, community-based facilities and discourage the use of secure incarceration and detention.
Subsec. (a)(10)(I). Pub. L. 96–509, § 11(a)(12), revised subpar. (I) to provide that advanced technique programs designed to develop and implement projects relating to juvenile delinquency and learning disabilities include on-the-job training programs to assist law enforcement and juvenile justice personnel to more effectively recognize and provide for learning disabled and other handicapped juveniles.
Subsec. (a)(10)(J). Pub. L. 96–509, § 11(a)(8)(D), added subpar. (J).
Subsec. (a)(11). Pub. L. 96–509, § 19(g)(5), substituted “provide” for “provides”.
Subsec. (a)(12)(A). Pub. L. 96–509, § 11(a)(13), clarified that juveniles who are charged with or who have committed offenses that would not be criminal if committed by an adult shall not be placed in secure detention facilities or secure correctional facilities rather than simply, as formerly, juvenile detention or correctional facilities.
Subsec. (a)(12)(B). Pub. L. 96–509, § 19(g)(6), substituted “Administrator” for “Associate Administrator”.
Subsec. (a)(14). Pub. L. 96–509, § 11(a)(15)(A), added par. (14). Former par. (14) redesignated (15).
Subsec. (a)(15). Pub. L. 96–509, §§ 11(a)(14), (15)(A), 19(g)(7), redesignated former par. (14) as (15) and in par. (15) as so redesignated, provided that the annual reporting requirements of the results of the monitoring required by this section can be waived for States which have complied with the requirements of par. (12)(A), par. (13), and par. (14), and which have enacted legislation, conforming to those requirements, which contains, in the opinion of the Administrator, sufficient enforcement mechanisms to ensure that such legislation will be administered effectively and substituted “to the Administrator” for “to the Associate Administrator”. Former par. (15) redesignated (16).
Subsec. (a)(16), (17). Pub. L. 96–509, § 11(a)(15)(A), redesignated former pars. (15) and (16) as (16) and (17), respectively. Former par. (17) redesignated (18).
Subsec. (a)(18). Pub. L. 96–509, §§ 11(a)(15)(A), 19(g)(8), redesignated former par. (17) as (18) and, in subpar. (A) of par. (18) as so redesignated, substituted “preservation of rights” for “preservation or rights”. Former par. (18) redesignated (19).
Subsec. (a)(19), (20). Pub. L. 96–509, § 11(a)(15)(A), redesignated former pars. (18) and (19) as (19) and (20), respectively.
Subsec. (a)(21). Pub. L. 96–509, §§ 11(a)(15)(A), 19(g)(9), redesignated former par. (20) as (21) and substituted “State criminal justice council will from time to time, but not less often than annually, review its plan and submit to the Administrator” for “State planning agency will from time to time, but not less often than annually, review its plan and submit to the Associate Administrator”. Former par. (21) redesignated (22).
Subsec. (a)(22). Pub. L. 96–509, §§ 11(a)(15)(A), 19(g)(10), redesignated former par. (21) as (22) and substituted “Administrator” for “Associate Administrator”.
Subsec. (b). Pub. L. 96–509, § 19(g)(12), substituted “criminal justice council” for “planning agency”.
Subsec. (c). Pub. L. 96–509, § 11(b), made conforming amendment, redefined “substantial compliance” with regard to subsection (a)(12)(A) of this section to include either 75 percent deinstitutionalization of juveniles who are charged with or who have committed offenses that would not be criminal if committed by an adult, or such nonoffenders as dependent or neglected children or the removal of 100 percent of such juveniles from secure correctional facilities, and inserted provision at end defining substantial compliance with regard to subsec. (a)(14) of this section.
Subsec. (d). Pub. L. 96–509, §§ 11(c), 19(g)(13), substituted reference to sections 3783, 3784, and 3785 of this title for reference to sections 3757, 3758, and 3759 of this title and provided that redistributed allotments be used for the purposes of subsections (a)(12)(A), (a)(13) or (a)(14) of this section, and further provided that the Administrator shall make such reallocated funds available on an equitable basis to States that have achieved full compliance with the requirements under subsecs. (a)(12)(A) and (a)(13) of this section.
1977—Subsec. (a)(3). Pub. L. 95–115, § 4(c)(1), in introductory text substituted provisions relating to functions under subpar. (F) and participation in the development and review of the plan, for provisions relating to advisement of the State planning agency and its supervisory board, in subpar. (C) inserted provision relating to representatives from business groups and businesses, and in subpar. (E) inserted requirement for at least three of the members to be or have been under the jurisdiction of the juvenile justice system, and added subpar. (F).
Subsec. (a)(4). Pub. L. 95–115. § 4(c)(2), inserted provisions relating to grants or contracts with local private agencies or the advisory group, and substituted “units of general local government or combinations thereof in” for “local governments in”.
Subsec. (a)(5). Pub. L. 95–115, § 4(c)(3), substituted provisions relating to requirements respecting expenditure of funds through programs of units of general local government or combinations thereof and programs of local private agencies, for provisions relating to requirements respecting expenditure of funds through programs of local government.
Subsec. (a)(6). Pub. L. 95–115, § 4(c)(4), inserted provision relating to regional planning agency and “unit of general” before “local government”.
Subsec. (a)(8). Pub. L. 95–115, § 4(c)(5), inserted provisions relating to programs and projects developed under the study.
Subsec. (a)(10). Pub. L. 95–115, § 4(c)(6)(A)(i), (B), inserted provisions relating to availability of funds to the State advisory group and provisions expanding authorized use of funds to include encouragement of diversity of alternatives within the juvenile justice system and adoption of juvenile justice standards, and substituted reference to unit of general local government or combination of such unit with the State, for reference to local government.
Subsec. (a)(10)(A). Pub. L. 95–115, § 4(c)(6)(A)(ii), inserted “twenty-four hour intake screening, volunteer and crisis home programs, day treatment, and home probation,” after “health services,”.
Subsec. (a)(10)(C). Pub. L. 95–115, § 4(c)(6)(A)(iii), substituted “other youth to help prevent delinquency” for “youth in danger of becoming delinquent”.
Subsec. (a)(10)(D). Pub. L. 95–115, § 4(c)(6)(A)(iv), substituted provisions relating to programs stressing advocacy activities, for provisions relating to programs of drug and alcohol abuse education and prevention and programs for treatment and rehabilitation of drug addicted youth and drug dependent youth as defined in section 201(q) of this title.
Subsec. (a)(10)(G). Pub. L. 95–115, § 4(c)(6)(A)(v), inserted “traditional youth” after “reached by”.
Subsec. (a)(10)(H). Pub. L. 95–115, § 4(c)(6)(A)(vi), substituted “are” for “that may include but are not limited to programs”.
Subsec. (a)(10)(I). Pub. L. 95–115, § 4(c)(6)(A)(vii), added subpar. (I).
Subsec. (a)(12). Pub. L. 95–115, § 4(c)(7), redesignated existing provisions as subpar. (A), substituted provisions relating to detention requirements respecting programs within three years after submission of the initial plan, for provisions relating to detention requirements respecting programs within two years after submission of the plan, and added subpar. (B).
Subsec. (a)(13). Pub. L. 95–115, § 4(c)(8), inserted “and youths within the purview of paragraph (12)” after “delinquent”.
Subsec. (a)(14). Pub. L. 95–115, §§ 3(a)(3)(B), 4(c)(9), inserted “(A)” after “(12)” and “Associate” before “Administrator” and substituted “facilities, correctional facilities, and non-secure facilities” for “facilities, and correctional facilities”.
Subsec. (a)(15). Pub. L. 95–115, § 4(c)(10), struck out “all” before “disadvantaged”.
Subsec. (a)(19). Pub. L. 95–115, § 4(c)(11), struck out “, to the extent feasible and practical” before “the level”.
Subsec. (a)(20), (21). Pub. L. 95–115, § 3(a)(3)(B), inserted “Associate” before “Administrator” wherever appearing.
Subsec. (b). Pub. L. 95–115, § 4(c)(12), substituted provisions relating to advice and recommendations for provisions relating to consultations.
Subsec. (c). Pub. L. 95–115, § 4(c)(13), inserted provisions relating to failure to achieve compliance with the requirements of subsec. (a)(12)(A) within the three-year time limitation.
Subsec. (d). Pub. L. 95–115, § 4(c)(14), inserted provision relating to the State choosing not to submit a plan and provision relating to reallocation of funds by the Administrator.
Subsec. (e). Pub. L. 95–115, § 4(c)(15), struck out subsec. (e) which related to reallotment of funds in a State where the State plan fails to meet the requirements of this section as a result of oversight or neglect.
1976—Subsec. (a). Pub. L. 94–503 substituted “(15), and (17)” for “and (15)” in provisions preceding par. (1).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–385 not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as a note under section 11102 of this title.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as a note under section 11101 of this title.

Effective Date of 1996 AmendmentAmendment by Pub. L. 104–294 effective Sept. 13, 1994, see section 604(d) of Pub. L. 104–294, set out as a note under section 13 of Title 18, Crimes and Criminal Procedure.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, but amendment by section 7258(a) of Pub. L. 100–690 not applicable to a State with respect to a fiscal year beginning before Nov. 18, 1988, if the State plan is approved before such date by the Administrator for such fiscal year, see section 7296(a), (b)(1) of Pub. L. 100–690, set out as a note under section 11101 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 670(a) of Pub. L. 98–473, set out as a note under section 11101 of this title.

Effective Date of 1977 AmendmentAmendment by Pub. L. 95–115 effective Oct. 1, 1977, see section 263(c) of Pub. L. 93–415, as added by Pub. L. 95–115 and repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449, formerly set out as a note under section 11101 of this title.
Pub. L. 95–115, § 4(c)(3)(B), Oct. 3, 1977, 91 Stat. 1052, provided in part that the amendment of subsec. (a)(5) of this section by section 4(c)(3)(B) of Pub. L. 95–115 is effective Oct. 1, 1978.
Pub. L. 95–115, § 4(c)(6)(B), Oct. 3, 1977, 91 Stat. 1053, provided in part that the amendment of subsec. (a)(10) of this section by section 4(c)(6)(B) of Pub. L. 95–115 is effective Oct. 1, 1978.

Savings ProvisionPub. L. 102–586, § 2(f)(3)(B), Nov. 4, 1992, 106 Stat. 4994, provided that: “Notwithstanding the amendment made by subparagraph (A)(ii) [amending this section], section 223(c)(3) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(c)(3)) [now 34 U.S.C. 11133(c)(3)], as in effect on the day prior to the date of enactment of this Act [Nov. 4, 1992], shall remain in effect to the extent that it provides the Administrator authority to grant a waiver with respect to a fiscal year prior to a fiscal year beginning before January 1, 1993.”


Termination of Advisory CommitteesAdvisory committees established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a committee established by the President or an officer of the Federal Government, such committee is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a committee established by the Congress, its duration is otherwise provided for by law. See section 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 776, set out in the Appendix to Title 5, Government Organization and Employees.




Part C—Juvenile Delinquency Prevention Block Grant Program

Editorial Notes
Prior ProvisionsA prior part C of title II of Pub. L. 93–415 related to national programs, prior to repeal by Pub. L. 107–273, div. C, title II, § 12210(1), Nov. 2, 2002, 116 Stat. 1880.


§§ 11141 to 11146. Repealed. Pub. L. 115–385, title II, § 206, Dec. 21, 2018, 132 Stat. 5140

Section 11141, Pub. L. 93–415, title II, § 241, as added Pub. L. 107–273, div. C, title II, § 12210(4), Nov. 2, 2002, 116 Stat. 1880, related to authority to make grants. Section was formerly classified to section 5651 of Title 42, The Public Health and Welfare.


A prior section 241 of Pub. L. 93–415, title II, Sept. 7, 1974, 88 Stat. 1125; Pub. L. 95–115, §§ 3(a)(3)(A), (5), 5(a), (f), Oct. 3, 1977, 91 Stat. 1048, 1049, 1056, 1057; Pub. L. 96–509, § 19(j), Dec. 8, 1980, 94 Stat. 2765; Pub. L. 98–473, title II, § 631, Oct. 12, 1984, 98 Stat. 2118; Pub. L. 100–690, title VII, § 7259, Nov. 18, 1988, 102 Stat. 4441; Pub. L. 102–586, § 2(g)(1), Nov. 4, 1992, 106 Stat. 4994, related to the National Institute for Juvenile Justice and Delinquency Prevention, prior to repeal by Pub. L. 107–273, div. C, title II, § 12210(1), Nov. 2, 2002, 116 Stat. 1880.


Section 11142, Pub. L. 93–415, title II, § 242, as added Pub. L. 107–273, div. C, title II, § 12210(4), Nov. 2, 2002, 116 Stat. 1884, related to allocation of funds. Section was formerly classified to section 5652 of Title 42, The Public Health and Welfare.


A prior section 242 of Pub. L. 93–415, title II, Sept. 7, 1974, 88 Stat. 1126; Pub. L. 100–690, title VII, § 7260, Nov. 18, 1988, 102 Stat. 4441; Pub. L. 102–586, § 2(g)(2), Nov. 4, 1992, 106 Stat. 4995, related to the information function of the Institute, prior to repeal by Pub. L. 107–273, div. C, title II, § 12210(1), Nov. 2, 2002, 116 Stat. 1880.


Section 11143, Pub. L. 93–415, title II, § 243, as added Pub. L. 107–273, div. C, title II, § 12210(4), Nov. 2, 2002, 116 Stat. 1884, related to eligibility of States for grants. Section was formerly classified to section 5653 of Title 42, The Public Health and Welfare.


A prior section 243 of Pub. L. 93–415, title II, Sept. 7, 1974, 88 Stat. 1126; Pub. L. 95–115, §§ 3(a)(3)(B), 5(b), Oct. 3, 1977, 91 Stat. 1048, 1057; Pub. L. 98–473, title II, § 632, Oct. 12, 1984, 98 Stat. 2118; Pub. L. 100–690, title VII, § 7261, Nov. 18, 1988, 102 Stat. 4442; Pub. L. 102–586, § 2(g)(3), Nov. 4, 1992, 106 Stat. 4995, related to research, demonstration, and evaluation, prior to repeal by Pub. L. 107–273, div. C, title II, § 12210(1), Nov. 2, 2002, 116 Stat. 1880.


Section 11144, Pub. L. 93–415, title II, § 244, as added Pub. L. 107–273, div. C, title II, § 12210(4), Nov. 2, 2002, 116 Stat. 1885, related to grants given by States for local projects. Section was formerly classified to section 5654 of Title 42, The Public Health and Welfare.


A prior section 244 of Pub. L. 93–415, title II, Sept. 7, 1974, 88 Stat. 1127; Pub. L. 95–115, § 5(f), Oct. 3, 1977, 91 Stat. 1057; Pub. L. 96–509, § 19(k), Dec. 8, 1980, 94 Stat. 2765; Pub. L. 98–473, title II, § 633, Oct. 12, 1984, 98 Stat. 2119; Pub. L. 100–690, title VII, § 7262, Nov. 18, 1988, 102 Stat. 4442; Pub. L. 102–586, § 2(g)(3), Nov. 4, 1992, 106 Stat. 4996; Pub. L. 105–277, div. A, § 101(b) [title I, § 129(a)(2)(D)], Oct. 21, 1998, 112 Stat. 2681–50, 2681–76, related to technical assistance and training functions, prior to repeal by Pub. L. 107–273, div. C, title II, § 12210(1), Nov. 2, 2002, 116 Stat. 1880.


Section 11145, Pub. L. 93–415, title II, § 245, as added Pub. L. 107–273, div. C, title II, § 12210(4), Nov. 2, 2002, 116 Stat. 1885, related to eligibility of entities. Section was formerly classified to section 5655 of Title 42, The Public Health and Welfare.


A prior section 245 of Pub. L. 93–415, title II, Sept. 7, 1974, 88 Stat. 1127; Pub. L. 95–115, § 5(c), Oct. 3, 1977, 91 Stat. 1057; Pub. L. 96–509, § 19(l), Dec. 8, 1980, 94 Stat. 2765, provided for the functions of the Advisory Committee, prior to repeal by Pub. L. 98–473, title II, §§ 634, 670(a), Oct. 12, 1984, 98 Stat. 2119, 2129, effective Oct. 12, 1984.


Another prior section 245 of Pub. L. 93–415 was classified to section 5659 of Title 42, The Public Health and Welfare, prior to repeal by Pub. L. 107–273.


Another prior section 245 of Pub. L. 93–415 was classified to section 5656 of Title 42, The Public Health and Welfare, prior to repeal by Pub. L. 100–690.


Section, 11146, Pub. L. 93–415, title II, § 246, as added Pub. L. 107–273, div. C, title II, § 12210(4), Nov. 2, 2002, 116 Stat. 1886, related to grants to Indian tribes. Section was formerly classified to section 5656 of Title 42, The Public Health and Welfare.


A prior section 246 of Pub. L. 93–415, title II, formerly § 250, Sept. 7, 1974, 88 Stat. 1128; renumbered § 249 and amended Pub. L. 95–115, §§ 3(a)(3)(B), 5(e)(1), (2)(A), Oct. 3, 1977, 91 Stat. 1048, 1057; Pub. L. 96–509, § 19(o), Dec. 8, 1980, 94 Stat. 2765; renumbered § 248 Pub. L. 98–473, title II, § 638, Oct. 12, 1984, 98 Stat. 2120; renumbered § 246 and amended Pub. L. 100–690, title VII, § 7263(a)(2)(E), (b)(2), Nov. 18, 1988, 102 Stat. 4443, 4447; Pub. L. 102–586, § 2(g)(5), Nov. 4, 1992, 106 Stat. 4996, related to the curriculum for training program, prior to repeal by Pub. L. 107–273, div. C, title II, § 12210(1), Nov. 2, 2002, 116 Stat. 1880.


Another prior section 246 of Pub. L. 93–415, title II, formerly § 247, Sept. 7, 1974, 88 Stat. 1127; Pub. L. 95–115, § 5(d), Oct. 3, 1977, 91 Stat. 1057; renumbered § 246 and amended Pub. L. 98–473, title II, § 636, Oct. 12, 1984, 98 Stat. 2120, set forth additional functions of the Institute for Juvenile Justice and Delinquency Prevention, prior to repeal by Pub. L. 100–690, title VII, §§ 7263(a)(2)(C), 7296(a), Nov. 18, 1988, 102 Stat. 4443, 4463, effective Oct. 1, 1988.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as a note under section 11102 of this title.




Part D—Research; Evaluation; Technical Assistance; Training

Editorial Notes
Prior ProvisionsA prior part D of title II of Pub. L. 93–415 related to gang-free schools and communities and gang intervention, prior to repeal by Pub. L. 107–273, div. C, title II, § 12210(1), Nov. 2, 2002, 116 Stat. 1880.


§ 11161. Research and evaluation; statistical analyses; information dissemination(a) Research and evaluation(1) The Administrator shall—(A) annually publish a plan to identify the purposes and goals of all agreements carried out with funds provided under this subsection; and

(B) conduct research or evaluation in juvenile justice matters, for the purpose of providing research and evaluation relating to—(i) the prevention, reduction, and control of juvenile delinquency and serious crime committed by juveniles;

(ii) the link between juvenile delinquency and the incarceration of members of the families of juveniles;

(iii) successful efforts to prevent status offenders and first-time minor offenders from subsequent involvement with the juvenile justice and criminal justice systems;

(iv) successful efforts to prevent recidivism;

(v) the juvenile justice system;

(vi) juvenile violence;

(vii) the prevalence and duration of behavioral health needs (including mental health, substance abuse, and co-occurring disorders) among juveniles pre-placement and post-placement in the juvenile justice system, including an examination of the effects of secure detention in a correctional facility;

(viii) reducing the proportion of juveniles detained or confined in secure detention facilities, secure correctional facilities, jails, and lockups who are members of minority groups;

(ix) training efforts and reforms that have produced reductions in or elimination of the use of dangerous practices;

(x) methods to improve the recruitment, selection, training, and retention of professional personnel who are focused on the prevention, identification, and treatment of delinquency;

(xi) methods to improve the identification and response to victims of domestic child sex trafficking within the juvenile justice system;

(xii) identifying positive outcome measures, such as attainment of employment and educational degrees, that States and units of local government should use to evaluate the success of programs aimed at reducing recidivism of youth who have come in contact with the juvenile justice system or criminal justice system;

(xiii) evaluating the impact and outcomes of the prosecution and sentencing of juveniles as adults;

(xiv) successful and cost-effective efforts by States and units of local government to reduce recidivism through policies that provide for consideration of appropriate alternative sanctions to incarceration of youth facing nonviolent charges, while ensuring that public safety is preserved;

(xvi) 11 So in original. There is no cl. (xv). evaluating services, treatment, and aftercare placement of juveniles who were under the care of the State child protection system before their placement in the juvenile justice system;

(xvii) determining—(I) the frequency, seriousness, and incidence of drug use by youth in schools and communities in the States using, if appropriate, data submitted by the States pursuant to this subparagraph and subsection (b); and

(II) the frequency, degree of harm, and morbidity of violent incidents, particularly firearm-related injuries and fatalities, by youth in schools and communities in the States, including information with respect to—(aa) the relationship between victims and perpetrators;

(bb) demographic characteristics of victims and perpetrators; and

(cc) the type of weapons used in incidents, as classified in the Uniform Crime Reports of the Federal Bureau of Investigation; and



(xviii) other purposes consistent with the purposes of this subchapter and subchapter I.



(2) The Administrator shall ensure that an equitable amount of funds available to carry out paragraph (1)(B) is used for research and evaluation relating to the prevention of juvenile delinquency.

(3) Nothing in this subsection shall be construed to permit the development of a national database of personally identifiable information on individuals involved in studies, or in data-collection efforts, carried out under paragraph (1)(B)(x).

(4) Not later than 1 year after December 21, 2018, the Administrator shall conduct a study with respect to juveniles who, prior to placement in the juvenile justice system, were under the care or custody of the State child welfare system, and to juveniles who are unable to return to their family after completing their disposition in the juvenile justice system and who remain wards of the State in accordance with applicable confidentiality requirements. Such study shall include—(A) the number of juveniles in each category;

(B) the extent to which State juvenile justice systems and child welfare systems are coordinating services and treatment for such juveniles;

(C) the Federal and local sources of funds used for placements and post-placement services;

(D) barriers faced by State 22 So in original. Probably should be “States”. and Indian Tribes in providing services to these juveniles;

(E) the types of post-placement services used;

(F) the frequency of case plans and case plan reviews;

(G) the extent to which case plans identify and address permanency and placement barriers and treatment plans;

(H) a description of the best practices in discharge planning; and

(I) an assessment of living arrangements for juveniles who, upon release from confinement in a State correctional facility, cannot return to the residence they occupied prior to such confinement.



(b) Statistical analysesThe Administrator shall—(1) plan and identify the purposes and goals of all agreements carried out with funds provided under this subsection; and

(2) undertake statistical work in juvenile justice matters, for the purpose of providing for the collection, analysis, and dissemination of statistical data and information relating to juvenile delinquency and serious crimes committed by juveniles, to the juvenile justice system, to juvenile violence, and to other purposes consistent with the purposes of this subchapter and subchapter I.


(c) Grant authority and competitive selection processThe Administrator may make grants and enter into contracts with public or private agencies, organizations, or individuals and shall use a competitive process, established by rule by the Administrator, to carry out subsections (a) and (b).


(d) Implementation of agreementsA Federal agency that makes an agreement under subsections (a)(1)(B) and (b)(2) with the Administrator may carry out such agreement directly or by making grants to or contracts with public and private agencies, institutions, and organizations.


(e) Information disseminationThe Administrator may—(1) review reports and data relating to the juvenile justice system in the United States and in foreign nations (as appropriate), collect data and information from studies and research into all aspects of juvenile delinquency (including the causes, prevention, and treatment of juvenile delinquency) and serious crimes committed by juveniles;

(2) establish and operate, directly or by contract, a clearinghouse and information center for the preparation, publication, and dissemination of information relating to juvenile delinquency, including State and local prevention and treatment programs, plans, resources, and training and technical assistance programs; and

(3) make grants and contracts with public and private agencies, institutions, and organizations, for the purpose of disseminating information to representatives and personnel of public and private agencies, including practitioners in juvenile justice, law enforcement, the courts, corrections, schools, and related services, in the establishment, implementation, and operation of projects and activities for which financial assistance is provided under this subchapter.


(f) National recidivism measureThe Administrator, in accordance with applicable confidentiality requirements and in consultation with experts in the field of juvenile justice research, recidivism, and data collection, shall—(1) establish a uniform method of data collection and technology that States may use to evaluate data on juvenile recidivism on an annual basis;

(2) establish a common national juvenile recidivism measurement system; and

(3) make cumulative juvenile recidivism data that is collected from States available to the public.


(Pub. L. 93–415, title II, § 251, as added Pub. L. 107–273, div. C, title II, § 12211, Nov. 2, 2002, 116 Stat. 1888; amended Pub. L. 115–385, title II, § 207, Dec. 21, 2018, 132 Stat. 5140.)

Editorial Notes
Codification
Section was formerly classified to section 5661 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (a)(1). Pub. L. 115–385, § 207(1)(A)(i), substituted “shall” for “may” in introductory provisions.
Subsec. (a)(1)(A). Pub. L. 115–385, § 207(1)(A)(ii), substituted “annually publish a plan to identify” for “plan and identify”.
Subsec. (a)(1)(B)(iii). Pub. L. 115–385, § 207(1)(A)(iii)(I), added cl. (iii) and struck out former cl. (iii) which read as follows: “successful efforts to prevent first-time minor offenders from committing subsequent involvement in serious crime;”.
Subsec. (a)(1)(B)(vii). Pub. L. 115–385, § 207(1)(A)(iii)(II), added cl. (vii) and struck out former cl. (vii) which read as follows: “appropriate mental health services for juveniles and youth at risk of participating in delinquent activities;”.
Subsec. (a)(1)(B)(ix) to (xviii). Pub. L. 115–385, § 207(1)(A)(iii)(III), (IV), added cls. (ix) to (xiv) and redesignated former cls. (ix) to (xi) as (xvi) to (xviii), respectively.
Subsec. (a)(4). Pub. L. 115–385, § 207(1)(B)(i), in introductory provisions, substituted “December 21, 2018” for “November 2, 2002” and inserted “in accordance with applicable confidentiality requirements” after “wards of the State”.
Subsec. (a)(4)(D). Pub. L. 115–385, § 207(1)(B)(ii), inserted “and Indian Tribes” after “State”.
Subsec. (a)(4)(H), (I). Pub. L. 115–385, § 207(1)(B)(iii)–(v), added subpars. (H) and (I).
Subsec. (b). Pub. L. 115–385, § 207(2), substituted “shall” for “may” in introductory provisions.
Subsec. (f). Pub. L. 115–385, § 207(3), added subsec. (f).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–385 not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as a note under section 11102 of this title.

Effective DatePart effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as an Effective Date of 2002 Amendment note under section 11101 of this title.



§ 11162. Training and technical assistance(a) TrainingThe Administrator—(1) shall develop and carry out projects for the purpose of training representatives and personnel of public and private agencies, including practitioners in juvenile justice, law enforcement, courts (including model juvenile and family courts), corrections, schools, and related services, to carry out the purposes specified in section 11102 of this title;

(2) may make grants to and contracts with public and private agencies, institutions, and organizations for the purpose of training representatives and personnel of public and private agencies, including practitioners in juvenile justice, law enforcement, courts (including model juvenile and family courts), corrections, schools, and related services, to carry out the purposes specified in section 11102 of this title; and

(3) shall provide periodic training for States regarding implementation of the core requirements, current protocols and best practices for achieving and monitoring compliance, and information sharing regarding relevant Office resources on evidence-based and promising programs or practices that promote the purposes of this chapter.


(b) Technical assistanceThe Administrator—(1) shall develop and implement projects for the purpose of providing technical assistance to representatives and personnel of public and private agencies and organizations, including practitioners in juvenile justice, law enforcement, courts (including model juvenile and family courts), corrections, schools, and related services, in the establishment, implementation, and operation of programs, projects, and activities for which financial assistance is provided under this subchapter, including compliance with the core requirements;

(2) may make grants to and contracts with public and private agencies, institutions, and organizations, for the purpose of providing technical assistance to representatives and personnel of public and private agencies, including practitioners in juvenile justice, law enforcement, courts (including model juvenile and family courts), corrections, schools, and related services, in the establishment, implementation, and operation of programs, projects, and activities for which financial assistance is provided under this subchapter;

(3) shall provide technical assistance to States and units of local government on achieving compliance with the amendments to the core requirements and State Plans made by the Juvenile Justice Reform Act of 2018, including training and technical assistance and, when appropriate, pilot or demonstration projects intended to develop and replicate best practices for achieving sight and sound separation in facilities or portions of facilities that are open and available to the general public and that may or may not contain a jail or a lock-up; and

(4) shall provide technical assistance to States in support of efforts to establish partnerships between a State and a university, institution of higher education, or research center designed to improve the recruitment, selection, training, and retention of professional personnel in the fields of medicine, law enforcement, the judiciary, juvenile justice, social work and child protection, education, and other relevant fields who are engaged in, or intend to work in, the field of prevention, identification, and treatment of delinquency.


(c) Training and technical assistance to mental health professionals and law enforcement personnelThe Administrator shall provide training and technical assistance to mental health professionals and law enforcement personnel (including public defenders, prosecutors, police officers, probation officers, judges, parole officials, and correctional officers) to address or to promote the development, testing, or demonstration of promising or innovative models (including model juvenile and family courts), programs, or delivery systems that address the needs of status offenders and juveniles who are alleged or adjudicated delinquent and who, as a result of such status, are placed in secure detention or confinement or in nonsecure residential placements.


(d) Best practices regarding legal representation of childrenIn consultation with experts in the field of juvenile defense, the Administrator shall—(1) share best practices that may include sharing standards of practice developed by recognized entities in the profession, for attorneys representing children; and

(2) provide a State, if it so requests, technical assistance to implement any of the best practices shared under paragraph (1).


(e) Best practices for status offendersBased on the available research and State practices, the Administrator shall—(1) disseminate best practices for the treatment of status offenders with a focus on reduced recidivism, improved long-term outcomes, and limited usage of valid court orders to place status offenders in secure detention; and

(2) provide a State, on request, technical assistance to implement any of the best practices shared under paragraph (1).


(f) Training and technical assistance for local and State juvenile detention and corrections personnelThe Administrator shall coordinate training and technical assistance programs with juvenile detention and corrections personnel of States and units of local government—(1) to promote methods for improving conditions of juvenile confinement, including methods that are designed to minimize the use of dangerous practices, unreasonable restraints, and isolation and methods responsive to cultural differences; and

(2) to encourage alternative behavior management techniques based on positive youth development approaches that may include methods responsive to cultural differences.


(g) Training and technical assistance to support mental health or substance abuse treatment including home-based or community-based careThe Administrator shall provide training and technical assistance, in conjunction with the appropriate public agencies, to individuals involved in making decisions regarding the disposition and management of cases for youth who enter the juvenile justice system about the appropriate services and placement for youth with mental health or substance abuse needs, including—(1) juvenile justice intake personnel;

(2) probation officers;

(3) juvenile court judges and court services personnel;

(4) prosecutors and court-appointed counsel; and

(5) family members of juveniles and family advocates.


(h) Training and technical assistance to support juvenile court judges and personnelThe Attorney General, acting through the Office of Juvenile Justice and Delinquency Prevention and the Office of Justice Programs in consultation with entities in the profession, shall provide directly, or through grants or contracts, training and technical assistance to enhance the capacity of State and local courts, judges, and related judicial personnel to—(1) improve the lives of children currently involved in or at risk of being involved in the juvenile court system; and

(2) carry out the requirements of this chapter.


(i) Free and reduced price school lunches for incarcerated juvenilesThe Attorney General, in consultation with the Secretary of Agriculture, shall provide guidance to States relating to existing options for school food authorities in the States to apply for reimbursement for free or reduced price lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) for juveniles who are incarcerated and would, if not incarcerated, be eligible for free or reduced price lunches under that Act.


(Pub. L. 93–415, title II, § 252, as added Pub. L. 107–273, div. C, title II, § 12211, Nov. 2, 2002, 116 Stat. 1890; amended Pub. L. 115–385, title II, § 208, Dec. 21, 2018, 132 Stat. 5142.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(3) and (h)(2), was in the original “this Act”, meaning Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109, known as the Juvenile Justice and Delinquency Prevention Act of 1974, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 1974 Act note set out under section 10101 of this title and Tables.
The Juvenile Justice Reform Act of 2018, referred to in subsec. (b)(3), is Pub. L. 115–385, Dec. 21, 2018, 132 Stat. 5123. For complete classification of this Act to the Code, see Short Title of 2018 Amendment note set out under section 10101 of this title and Tables.
The Richard B. Russell National School Lunch Act, referred to in subsec. (i), is act June 4, 1946, ch. 281, 60 Stat. 230, which is classified generally to chapter 13 (§ 1751 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1751 of Title 42 and Tables.

Codification
Section was formerly classified to section 5662 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (a). Pub. L. 115–385, § 208(1)(A), struck out “may” after “Administrator” in introductory provisions.
Subsec. (a)(1). Pub. L. 115–385, § 208(1)(B), inserted “shall” before “develop and carry out projects” and struck out “and” at end.
Subsec. (a)(2). Pub. L. 115–385, § 208(1)(C), inserted “may” before “make grants to and contracts with” and substituted “; and” for period at end.
Subsec. (a)(3). Pub. L. 115–385, § 208(1)(D), added par. (3).
Subsec. (b). Pub. L. 115–385, § 208(2)(A), struck out “may” after “Administrator” in introductory provisions.
Subsec. (b)(1). Pub. L. 115–385, § 208(2)(B), inserted “shall” before “develop and implement projects” and “, including compliance with the core requirements” after “this subchapter” and struck out “and” at end.
Subsec. (b)(2). Pub. L. 115–385, § 208(2)(C), inserted “may” before “make grants to and contracts with” and substituted semicolon for period at end.
Subsec. (b)(3), (4). Pub. L. 115–385, § 208(2)(D), added pars. (3) and (4).
Subsec. (c). Pub. L. 115–385, § 208(3), inserted “prosecutors,” after “public defenders,” and “status offenders and” after “needs of”.
Subsecs. (d) to (i). Pub. L. 115–385, § 208(4), added subsecs. (d) to (i).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–385 not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as a note under section 11102 of this title.




Part E—Developing, Testing, and Demonstrating Promising New Initiatives and Programs

Editorial Notes
Prior ProvisionsA prior part E of title II of Pub. L. 93–415 related to State challenge activities, prior to repeal by Pub. L. 107–273, div. C, title II, § 12210(1), Nov. 2, 2002, 116 Stat. 1880.


§ 11171. Grants and projects(a) Authority to make grantsThe Administrator may make grants to and contracts with States, units of general local government, Indian tribal governments, public and private agencies, organizations, and individuals, or combinations thereof, to carry out projects for the development, testing, and demonstration of promising initiatives and programs for the prevention, control, or reduction of juvenile delinquency. The Administrator shall ensure that, to the extent reasonable and practicable, such grants are made to achieve an equitable geographical distribution of such projects throughout the United States.


(b) Use of grantsA grant made under subsection (a) may be used to pay all or part of the cost of the project for which such grant is made.


(Pub. L. 93–415, title II, § 261, as added Pub. L. 107–273, div. C, title II, § 12212, Nov. 2, 2002, 116 Stat. 1891.)

Editorial Notes
Codification
Section was formerly classified to section 5665 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 261 of title II of Pub. L. 93–415, as added Pub. L. 100–690, title VII, § 7263(a)(2)(F), Nov. 18, 1988, 102 Stat. 4443; amended Pub. L. 102–586, § 2(g)(7), Nov. 4, 1992, 106 Stat. 5000, related to authority to make grants and contracts, prior to repeal by Pub. L. 107–273, div. C, title II, § 12210(1), Nov. 2, 2002, 116 Stat. 1880.
Another prior section 261 of Pub. L. 93–415 was renumbered section 299 and was classified to section 11181 of this title, prior to repeal by Pub. L. 115–385, title IV, § 402(c)(1), Dec. 21, 2018, 132 Stat. 5160.

Statutory Notes and Related Subsidiaries
Effective DatePart effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as an Effective Date of 2002 Amendment note under section 11101 of this title.



§ 11172. Grants for technical assistance
The Administrator may make grants to and contracts with public and private agencies, organizations, and individuals to provide technical assistance to States, units of general local government, Indian tribal governments, local private entities or agencies, or any combination thereof, to carry out the projects for which grants are made under section 11171 of this title.
(Pub. L. 93–415, title II, § 262, as added Pub. L. 107–273, div. C, title II, § 12212, Nov. 2, 2002, 116 Stat. 1891.)

Editorial Notes
Codification
Section was formerly classified to section 5666 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 262 of Pub. L. 93–415 was classified to section 5665a of Title 42, The Public Health and Welfare, prior to repeal by Pub. L. 107–273.
Another prior section 262 of Pub. L. 93–415 was renumbered section 299A and is classified to section 11182 of this title.



§ 11173. Eligibility
To be eligible to receive a grant made under this part, a public or private agency, Indian tribal government, organization, institution, individual, or combination thereof shall submit an application to the Administrator at such time, in such form, and containing such information as the Administrator may reasonably require by rule.
(Pub. L. 93–415, title II, § 263, as added Pub. L. 107–273, div. C, title II, § 12212, Nov. 2, 2002, 116 Stat. 1891.)

Editorial Notes
Codification
Section was formerly classified to section 5667 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 263 of Pub. L. 93–415 was set out as notes under section 5601 of Title 42, The Public Health and Welfare, prior to repeal and editorial reclassification of section 5601 of Title 42 as section 11101 of this title. See Effective Date of 1977 Amendment note and Effective Date note under section 11101 of this title.



§ 11174. Reports
Recipients of grants made under this part shall submit to the Administrator such reports as may be reasonably requested by the Administrator to describe progress achieved in carrying out the projects for which such grants are made.
(Pub. L. 93–415, title II, § 264, as added Pub. L. 107–273, div. C, title II, § 12212, Nov. 2, 2002, 116 Stat. 1891.)

Editorial Notes
Codification
Section was formerly classified to section 5668 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




Part F—General and Administrative Provisions

Editorial Notes
Codification
Part F of title II of Pub. L. 93–415, classified to this part, was formerly part I of title II of Pub. L. 93–415, prior to redesignation as part F by Pub. L. 107–273, div. C, title II, § 12210(3), Nov. 2, 2002, 116 Stat. 1880.
Pub. L. 102–586, § 2(i)(1)(A), Nov. 4, 1992, 106 Stat. 5006, redesignated part E of title II of Pub. L. 93–415 as I.
Pub. L. 100–690, title VII, § 7266(1), Nov. 18, 1988, 102 Stat. 4449, redesignated part D of title II of Pub. L. 93–415 as E and substituted “General and Administrative Provisions” for “Administrative Provisions”.

Prior ProvisionsA prior part F of title II of Pub. L. 93–415 related to treatment for juvenile offenders who are victims of child abuse or neglect, prior to repeal by Pub. L. 107–273, div. C, title II, § 12210(1), Nov. 2, 2002, 116 Stat. 1880.


§ 11181. Repealed. Pub. L. 115–385, title IV, § 402(c)(1), Dec. 21, 2018, 132 Stat. 5160

Section, Pub. L. 93–415, title II, § 299, formerly § 261, Sept. 7, 1974, 88 Stat. 1129; Pub. L. 94–273, § 32(b), Apr. 21, 1976, 90 Stat. 380; Pub. L. 94–503, title I, § 130(a), Oct. 15, 1976, 90 Stat. 2425; Pub. L. 95–115, § 6(b), Oct. 3, 1977, 91 Stat. 1058; Pub. L. 96–509, §§ 2(a), 15, Dec. 8, 1980, 94 Stat. 2750, 2760; Pub. L. 98–473, title II, § 640, Oct. 12, 1984, 98 Stat. 2121; renumbered § 291 and amended Pub. L. 100–690, title VII, §§ 7265, 7266(3), Nov. 18, 1988, 102 Stat. 4448, 4449; Pub. L. 101–204, title X, §§ 1001(e)(1), 1002, Dec. 7, 1989, 103 Stat. 1827; renumbered § 299 and amended Pub. L. 102–586, § 2(i)(1)(B), (j), Nov. 4, 1992, 106 Stat. 5006, 5016; Pub. L. 107–273, div. C, title II, § 12213, Nov. 2, 2002, 116 Stat. 1891, authorized appropriations for this subchapter for fiscal years 2003 to 2007.


Section was formerly classified to section 5671 of Title 42, The Public Health and Welfare.



§ 11182. Administrative authority(a) Authority of AdministratorThe Office shall be administered by the Administrator under the general authority of the Attorney General.


(b) Certain crime control provisions applicableSections 10228(c), 10230(a), 10230(b), 10230(c), 10231(a), 10231(b), and 10231(d) of this title, shall apply with respect to the administration of and compliance with this chapter, except that for purposes of this chapter—(1) any reference to the Office of Justice Programs in such sections shall be deemed to be a reference to the Assistant Attorney General who heads the Office of Justice Programs; and

(2) the term “this chapter” as it appears in such sections shall be deemed to be a reference to this chapter.


(c) Certain other crime control provisions applicableSections 10221(a), 10221(c), and 10225 of this title shall apply with respect to the administration of and compliance with this chapter, except that for purposes of this chapter—(1) any reference to the Attorney General, the Assistant Attorney General who heads the Office of Justice Programs, the Director of the National Institute of Justice, the Director of the Bureau of Justice Statistics, or the Director of the Bureau of Justice Assistance shall be deemed to be a reference to the Administrator;

(2) any reference to the Office of Justice Programs, the Bureau of Justice Assistance, the National Institute of Justice, or the Bureau of Justice Statistics shall be deemed to be a reference to the Office of Juvenile Justice and Delinquency Prevention; and

(3) the term “this chapter” as it appears in such sections shall be deemed to be a reference to this chapter.


(d) Rules, regulations, and procedures(1) The Administrator is authorized to establish such rules, regulations, guidance, and procedures as are necessary for the exercise of the functions of the Office and only to the extent necessary to ensure that there is compliance with the specific requirements of this subchapter or to respond to requests for clarification and guidance relating to such compliance. In developing guidance and procedures, the Administrator shall consult with representatives of States and units of local government, including those individuals responsible for administration of this chapter and compliance with the core requirements.

(2) The Administrator shall ensure that—(A) reporting, compliance reporting, State plan requirements, and other similar documentation as may be required from States is requested in a manner that respects confidentiality, encourages efficiency and reduces the duplication of reporting efforts; and

(B) States meeting all the core requirements are encouraged to experiment with offering innovative, data-driven programs designed to further improve the juvenile justice system.



(e) Presumption of State complianceIf a State requires by law compliance with the core requirements, then for the period such law is in effect in such State such State shall be rebuttably presumed to satisfy such requirements.


(Pub. L. 93–415, title II, § 299A, formerly § 262, Sept. 7, 1974, 88 Stat. 1129; Pub. L. 95–115, § 6(c), Oct. 3, 1977, 91 Stat. 1058; Pub. L. 96–509, § 16, Dec. 8, 1980, 94 Stat. 2761; Pub. L. 98–473, title II, § 641, Oct. 12, 1984, 98 Stat. 2122; renumbered § 292, Pub. L. 100–690, title VII, § 7266(3), Nov. 18, 1988, 102 Stat. 4449; renumbered § 299A, Pub. L. 102–586, § 2(i)(1)(B), Nov. 4, 1992, 106 Stat. 5006; Pub. L. 107–273, div. C, title II, § 12214, Nov. 2, 2002, 116 Stat. 1892; Pub. L. 115–385, title II, § 209, Dec. 21, 2018, 132 Stat. 5144.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (b), (c), and (d)(1), was in the original “this Act”, meaning Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109, known as the Juvenile Justice and Delinquency Prevention Act of 1974, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 1974 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 5672 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (d). Pub. L. 115–385, § 209(1), designated existing provisions as par. (1), struck out “, after appropriate consultation with representatives of States and units of local government,” after “Administrator is authorized”, inserted “guidance,” after “regulations,” and “In developing guidance and procedures, the Administrator shall consult with representatives of States and units of local government, including those individuals responsible for administration of this chapter and compliance with the core requirements.” at end, and added par. (2).
Subsec. (e). Pub. L. 115–385, § 209(2), substituted “core requirements” for “requirements described in paragraphs (11), (12), and (13) of section 11133(a) of this title”.
2002—Subsec. (d). Pub. L. 107–273, § 12214(1), substituted “only to the extent necessary to ensure that there is compliance with the specific requirements of this subchapter or to respond to requests for clarification and guidance relating to such compliance” for “as are consistent with the purpose of this chapter”.
Subsec. (e). Pub. L. 107–273, § 12214(2), added subsec. (e).
1984—Subsec. (a). Pub. L. 98–473, in amending subsec. (a) generally, substituted provisions setting forth the administrative authority of the Office for former provisions which incorporated other administrative provisions into this chapter as well as construing certain references as authorizing the Administrator of the Office of Juvenile Justice and Delinquency Prevention to perform the same actions as other officials.
Subsec. (b). Pub. L. 98–473, in amending subsec. (b) generally, substituted provisions relating to the applicability of other provisions to this chapter as well as defining certain references therein for former provisions which directed the Office of Justice Assistance, Research and Statistics to provide staff support and coordinate the activities of the Office of Juvenile Justice and Delinquency Prevention.
Subsecs. (c), (d). Pub. L. 98–473, in amending section generally, added subsecs. (c) and (d).
1980—Pub. L. 96–509 brought relevant applicable administrative provisions of the Omnibus Crime Control and Safe Streets Act of 1968 into conformance subsequent to the Justice System Improvement Amendments of 1979 and provided that the Office of Justice Assistance, Research, and Statistics provide staff support to, and coordinate the activities of the Office in the same manner as it does for the Law Enforcement Assistance Administration, National Institute of Justice, and Bureau of Justice Statistics pursuant to former section 3781(b) of title 42.
1977—Pub. L. 95–115 substituted provisions setting forth applicability of specified statutory requirements, for provisions setting forth prohibitions against discrimination and required terms in grants, contracts, and agreements and enforcement procedures thereof.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–385 not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as a note under section 11102 of this title.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as a note under section 11101 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 670(a) of Pub. L. 98–473, set out as a note under section 11101 of this title.

Effective Date of 1977 AmendmentAmendment by Pub. L. 95–115 effective Oct. 1, 1977, see section 263(c) of Pub. L. 93–415, as added by section 6(d)(2) of Pub. L. 95–115 and repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449, formerly set out as a note under section 11101 of this title.



§ 11183. Withholding
Whenever the Administrator, after giving reasonable notice and opportunity for hearing to a recipient of financial assistance under this subchapter, finds that—(1) the program or activity for which the grant or contract involved was made has been so changed that it no longer complies with this subchapter; or

(2) in the operation of such program or activity there is failure to comply substantially with any provision of this subchapter;

the Administrator shall initiate such proceedings as are appropriate.
(Pub. L. 93–415, title II, § 299B, formerly § 293, as added Pub. L. 100–690, title VII, § 7266(4), Nov. 18, 1988, 102 Stat. 4449; renumbered § 299B, Pub. L. 102–586, § 2(i)(1)(B), Nov. 4, 1992, 106 Stat. 5006.)

Editorial Notes
Codification
Section was formerly classified to section 5673 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as an Effective Date of 1988 Amendment note under section 11101 of this title.



§ 11184. Use of funds(a) In generalFunds paid pursuant to this subchapter to any public or private agency, organization, or institution, or to any individual (either directly or through a State planning agency) may be used for—(1) planning, developing, or operating the program designed to carry out this subchapter; and

(2) not more than 50 per centum of the cost of the construction of any innovative community-based facility for fewer than 20 persons which, in the judgment of the Administrator, is necessary to carry out this subchapter.


(b) Prohibition against use of funds in constructionExcept as provided in subsection (a), no funds paid to any public or private agency, or institution or to any individual under this subchapter (either directly or through a State agency or local agency) may be used for construction.


(c) Funds paid to residential programsNo funds may be paid under this subchapter to a residential program (excluding a program in a private residence) unless—(1) there is in effect in the State in which such placement or care is provided, a requirement that the provider of such placement or such care may be licensed only after satisfying, at a minimum, explicit standards of discipline that prohibit neglect, and physical and mental abuse, as defined by State law;

(2) such provider is licensed as described in paragraph (1) by the State in which such placement or care is provided; and

(3) in a case involving a provider located in a State that is different from the State where the order for placement originates, the chief administrative officer of the public agency or the officer of the court placing the juvenile certifies that such provider—(A) satisfies the originating State’s explicit licensing standards of discipline that prohibit neglect, physical and mental abuse, and standards for education and health care as defined by that State’s law; and

(B) otherwise complies with the Interstate Compact on the Placement of Children as entered into by such other State.



(Pub. L. 93–415, title II, § 299C, formerly § 294, as added Pub. L. 100–690, title VII, § 7266(4), Nov. 18, 1988, 102 Stat. 4449; renumbered § 299C, Pub. L. 102–586, § 2(i)(1)(B), Nov. 4, 1992, 106 Stat. 5006; Pub. L. 107–273, div. C, title II, § 12215, Nov. 2, 2002, 116 Stat. 1892.)

Editorial Notes
Codification
Section was formerly classified to section 5674 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2002—Subsec. (c). Pub. L. 107–273 amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows:
“(1) Funds paid pursuant to section 5633(a)(10)(D) of this title and section 5665(a)(3) of this title to any public or private agency, organization, or institution or to any individual shall not be used to pay for any personal service, advertisement, telegram, telephone communication, letter, printed or written matter, or other device intended or designed to influence a Member of Congress or any other Federal, State, or local elected official to favor or oppose any Acts, bills, resolutions, or similar legislation, or any referendum, initiative, constitutional amendment, or any similar procedure of the Congress, any State legislature, any local council, or any similar governing body, except that this paragraph shall not preclude such funds from being used in connection with communications to Federal, State, or local elected officials, upon the request of such officials through proper official channels, pertaining to authorization, appropriation, or oversight measures directly affecting the operation of the program involved.
“(2) The Administrator shall take such action as may be necessary to ensure that no funds paid under section 5633(a)(10)(D) of this title or section 5665(a)(3) of this title are used either directly or indirectly in any manner prohibited in this paragraph.”

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as a note under section 11101 of this title.

Effective DateSection effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as an Effective Date of 1988 Amendment note under section 11101 of this title.



§ 11185. Payments(a) In generalPayments under this subchapter, pursuant to a grant or contract, may be made (after necessary adjustment, in the case of grants, on account of previously made overpayments or underpayments) in advance or by way of reimbursement, in such installments and on such conditions as the Administrator may determine.


(b) Percentage of approved costsExcept as provided in the second sentence of section 11132(c) of this title, financial assistance extended under this subchapter shall be 100 per centum of the approved costs of the program or activity involved.


(c) Increase of grants to Indian tribes; waiver of liability(1) In the case of a grant under this subchapter to an Indian tribe, if the Administrator determines that the tribe does not have sufficient funds available to meet the local share of the cost of any program or activity to be funded under the grant, the Administrator may increase the Federal share of the cost thereof to the extent the Administrator deems necessary.

(2) If a State does not have an adequate forum to enforce grant provisions imposing any liability on Indian tribes, the Administrator may waive State liability attributable to the liability of such tribes and may pursue such legal remedies as are necessary.


(Pub. L. 93–415, title II, § 299D, formerly § 295, as added Pub. L. 100–690, title VII, § 7266(4), Nov. 18, 1988, 102 Stat. 4450; renumbered § 299D, Pub. L. 102–586, § 2(i)(1)(B), Nov. 4, 1992, 106 Stat. 5006; amended Pub. L. 107–273, div. C, title II, § 12221(a)(3), Nov. 2, 2002, 116 Stat. 1894.)

Editorial Notes
Codification
Section was formerly classified to section 5675 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2002—Subsec. (d). Pub. L. 107–273 struck out subsec. (d) which read as follows: “If the Administrator determines, on the basis of information available to the Administrator during any fiscal year, that a portion of the funds granted to an applicant under part C of this subchapter for such fiscal year will not be required by the applicant or will become available by virtue of the application of the provisions of section 3783 of this title, as amended from time to time, that portion shall be available for reallocation in an equitable manner to States which comply with the requirements in paragraphs (12)(A) and (13) of section 5633(a) of this title, under section 5665(b)(6) of this title.”

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as a note under section 11101 of this title.

Effective DateSection effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as an Effective Date of 1988 Amendment note under section 11101 of this title.



§ 11186. Confidentiality of program records
Except as authorized by law, program records containing the identity of individual juveniles gathered for purposes pursuant to this subchapter may not be disclosed without the consent of the service recipient or legally authorized representative, or as may be necessary to carry out this subchapter. Under no circumstances may program reports or findings available for public dissemination contain the actual names of individual service recipients.
(Pub. L. 93–415, title II, § 299E, formerly § 296, as added Pub. L. 100–690, title VII, § 7266(4), Nov. 18, 1988, 102 Stat. 4450; renumbered § 299E, Pub. L. 102–586, § 2(i)(1)(B), Nov. 4, 1992, 106 Stat. 5006.)

Editorial Notes
Codification
Section was formerly classified to section 5676 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as an Effective Date of 1988 Amendment note under section 11101 of this title.



§ 11187. Limitations on use of funds
None of the funds made available to carry out this subchapter may be used to advocate for, or support, the unsecured release of juveniles who are charged with a violent crime.
(Pub. L. 93–415, title II, § 299F, as added Pub. L. 107–273, div. C, title II, § 12216, Nov. 2, 2002, 116 Stat. 1893.)

Editorial Notes
Codification
Section was formerly classified to section 5677 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as an Effective Date of 2002 Amendment note under section 11101 of this title.



§ 11188. Rules of construction
Nothing in this subchapter or subchapter I shall be construed—(1) to prevent financial assistance from being awarded through grants under this subchapter to any otherwise eligible organization; or

(2) to modify or affect any Federal or State law relating to collective bargaining rights of employees.

(Pub. L. 93–415, title II, § 299G, as added Pub. L. 107–273, div. C, title II, § 12217, Nov. 2, 2002, 116 Stat. 1893.)

Editorial Notes
Codification
Section was formerly classified to section 5678 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as an Effective Date of 2002 Amendment note under section 11101 of this title.



§ 11189. Leasing surplus Federal property
The Administrator may receive surplus Federal property (including facilities) and may lease such property to States and units of general local government for use in or as facilities for juvenile offenders, or for use in or as facilities for delinquency prevention and treatment activities.
(Pub. L. 93–415, title II, § 299H, as added Pub. L. 107–273, div. C, title II, § 12218, Nov. 2, 2002, 116 Stat. 1893.)

Editorial Notes
Codification
Section was formerly classified to section 5679 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as an Effective Date of 2002 Amendment note under section 11101 of this title.



§ 11190. Issuance of rules
The Administrator shall issue rules to carry out this subchapter, including rules that establish procedures and methods for making grants and contracts, and distributing funds available, to carry out this subchapter.
(Pub. L. 93–415, title II, § 299I, as added Pub. L. 107–273, div. C, title II, § 12219, Nov. 2, 2002, 116 Stat. 1893.)

Editorial Notes
Codification
Section was formerly classified to section 5680 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as an Effective Date of 2002 Amendment note under section 11101 of this title.



§ 11191. Content of materials
Materials produced, procured, or distributed both using funds appropriated to carry out this chapter and for the purpose of preventing hate crimes that result in acts of physical violence, shall not recommend or require any action that abridges or infringes upon the constitutionally protected rights of free speech, religion, or equal protection of juveniles or of their parents or legal guardians.
(Pub. L. 93–415, title II, § 299J, as added Pub. L. 107–273, div. C, title II, § 12220, Nov. 2, 2002, 116 Stat. 1893.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109, known as the Juvenile Justice and Delinquency Prevention Act of 1974, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 1974 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 5681 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as an Effective Date of 2002 Amendment note under section 11101 of this title.





SUBCHAPTER III—RUNAWAY AND HOMELESS YOUTH
§ 11201. Findings
The Congress finds that—(1) youth who have become homeless or who leave and remain away from home without parental permission, are at risk of developing, and have a disproportionate share of, serious health, behavioral, and emotional problems because they lack sufficient resources to obtain care and may live on the street for extended periods thereby endangering themselves and creating a substantial law enforcement problem for communities in which they congregate;

(2) many such young people, because of their age and situation, are urgently in need of temporary shelter and services, including services that are linguistically appropriate and acknowledge the environment of youth seeking these services;

(3) services to such young people should be developed and provided using a positive youth development approach that ensures a young person a sense of—(A) safety and structure;

(B) belonging and membership;

(C) self-worth and social contribution;

(D) independence and control over one’s life; and

(E) closeness in interpersonal relationships.11 So in original. The period probably should be a semicolon.


(4) in view of the interstate nature of the problem, it is the responsibility of the Federal Government to develop an accurate national reporting system to report the problem, and to assist in the development of an effective system of care (including preventive and aftercare services, emergency shelter services, extended residential shelter, and street outreach services) outside the welfare system and the law enforcement system;

(5) to make a successful transition to adulthood, runaway youth, homeless youth, and other street youth need opportunities to complete high school or earn a general equivalency degree, learn job skills, and obtain employment; and

(6) improved coordination and collaboration between the Federal programs that serve runaway and homeless youth are necessary for the development of a long-term strategy for responding to the needs of this population.

(Pub. L. 93–415, title III, § 302, Sept. 7, 1974, 88 Stat. 1129; Pub. L. 102–586, § 3(a), Nov. 4, 1992, 106 Stat. 5017; Pub. L. 106–71, § 3(a), Oct. 12, 1999, 113 Stat. 1035; Pub. L. 108–96, title I, § 101, Oct. 10, 2003, 117 Stat. 1167; Pub. L. 110–378, § 2, Oct. 8, 2008, 122 Stat. 4068.)

Editorial Notes
Codification
Section was formerly classified to section 5701 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2008—Pars. (3) to (6). Pub. L. 110–378 added par. (3) and redesignated former pars. (3) to (5) as (4) to (6), respectively.
2003—Pub. L. 108–96 amended section generally. Prior to amendment, section contained congressional statement of findings.
1999—Par. (5). Pub. L. 106–71, § 3(a)(1), substituted “an accurate national reporting system to report the problem, and to assist in the development of” for “accurate reporting of the problem nationally and to develop”.
Par. (8). Pub. L. 106–71, § 3(a)(2), added par. (8) and struck out former par. (8) which read as follows: “in view of the interstate nature of the problem, it is the responsibility of the Federal Government to develop an accurate national reporting system and to develop an effective system of care including prevention, emergency shelter services, and longer residential care outside the public welfare and law enforcement structures;”.
1992—Par. (1). Pub. L. 102–586, § 3(a)(1), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “the number of juveniles who leave and remain away from home without parental permission has increased to alarming proportions, creating a substantial law enforcement problem for the communities inundated, and significantly endangering the young people who are without resources and live on the street;”.
Par. (5). Pub. L. 102–586, § 3(a)(3), substituted “care (including preventive services, emergency shelter services, and extended residential shelter) outside the welfare system and the law enforcement system;” for “temporary care outside the law enforcement structure.”
Pars. (6) to (10). Pub. L. 102–586, § 3(a)(2), (4), added pars. (6) to (10).



§ 11202. Promulgation of rules
The Secretary of Health and Human Services (hereinafter in this subchapter referred to as the “Secretary”) may issue such rules as the Secretary considers necessary or appropriate to carry out the purposes of this subchapter.
(Pub. L. 93–415, title III, § 303, Sept. 7, 1974, 88 Stat. 1130; Pub. L. 98–473, title II, § 650, Oct. 12, 1984, 98 Stat. 2122.)

Editorial Notes
Codification
Section was formerly classified to section 5702 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1984—Pub. L. 98–473 substituted “Health and Human Services” for “Health, Education, and Welfare” and “issue such rules as the Secretary” for “prescribe such rules as he”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 670(a) of Pub. L. 98–473, set out as a note under section 11101 of this title.



Part A—Basic Center Grant Program

Editorial Notes
Codification
Pub. L. 108–96, title I, § 102, Oct. 10, 2003, 117 Stat. 1168, substituted in part A heading “Basic Center” for “Runaway and Homeless Youth”.
Pub. L. 100–690, title VII, § 7272(1), Nov. 18, 1988, 102 Stat. 4454, substituted in part A heading “Runaway and Homeless Youth Grant Program” for “Grants Program”.


§ 11211. Authority to make grants(a) Grants for centers and services(1) In generalThe Secretary shall make grants to public and nonprofit private entities (and combinations of such entities) to establish and operate (including renovation) local centers to provide services for runaway and homeless youth and for the families of such youth.


(2) Services providedServices provided under paragraph (1)—(A) shall be provided as an alternative to involving runaway and homeless youth in the law enforcement, child welfare, mental health, and juvenile justice systems;

(B) shall include—(i) safe and appropriate shelter provided for not to exceed 21 days; and

(ii) individual, family, and group counseling, as appropriate; and


(C) may include—(i) street-based services;

(ii) home-based services for families with youth at risk of separation from the family;

(iii) drug abuse education and prevention services; and

(iv) at the request of runaway and homeless youth, testing for sexually transmitted diseases.




(b) Allotment of funds for grants; priority given to certain private entities(1) Subject to paragraph (2) and in accordance with regulations promulgated under this subchapter, funds for grants under subsection (a) shall be allotted annually with respect to the States on the basis of their relative population of individuals who are less than 18 years of age.

(2)(A) Except as provided in subparagraph (B), the amount allotted under paragraph (1) with respect to each State for a fiscal year shall be not less than $200,000, except that the amount allotted to the Virgin Islands of the United States, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands shall be not less than $70,000 each.

(B) For fiscal years 2009 and 2010, the amount allotted under paragraph (1) with respect to a State for a fiscal year shall be not less than the amount allotted under paragraph (1) with respect to such State for fiscal year 2008.

(C) Whenever the Secretary determines that any part of the amount allotted under paragraph (1) to a State for a fiscal year will not be obligated before the end of the fiscal year, the Secretary shall reallot such part to the remaining States for obligation for the fiscal year.


(3) In selecting among applicants for grants under subsection (a), the Secretary shall give priority to private entities that have experience in providing the services described in such subsection.


(Pub. L. 93–415, title III, § 311, Sept. 7, 1974, 88 Stat. 1130; Pub. L. 95–115, § 7(a)(1), Oct. 3, 1977, 91 Stat. 1058; Pub. L. 96–509, § 18(c), Dec. 8, 1980, 94 Stat. 2762; Pub. L. 98–473, title II, § 651, Oct. 12, 1984, 98 Stat. 2123; Pub. L. 100–690, title VII, § 7271(a), (b), Nov. 18, 1988, 102 Stat. 4452; Pub. L. 102–586, § 3(b), Nov. 4, 1992, 106 Stat. 5018; Pub. L. 106–71, § 3(b), Oct. 12, 1999, 113 Stat. 1035; Pub. L. 108–96, title I, §§ 103, 104, Oct. 10, 2003, 117 Stat. 1168; Pub. L. 110–378, § 3(a), Oct. 8, 2008, 122 Stat. 4068.)

Editorial Notes
Codification
Section was formerly classified to section 5711 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2008—Subsec. (a)(2)(B)(i). Pub. L. 110–378, § 3(a)(1), added cl. (i) and struck out former cl. (i) which read as follows: “safe and appropriate shelter; and”.
Subsec. (b)(2). Pub. L. 110–378, § 3(a)(2), designated existing provisions as subpar. (A), substituted “Except as provided in subparagraph (B), the” for “The”, “$200,000” for “$100,000”, and “$70,000” for “$45,000”, and added subpars. (B) and (C).
2003—Subsec. (a)(2)(C)(iv). Pub. L. 108–96, § 103, added cl. (iv).
Subsec. (b)(2). Pub. L. 108–96, § 104(1), substituted “The” for “Subject to paragraph (3), the”.
Subsec. (b)(3), (4). Pub. L. 108–96, § 104(2), (3), redesignated par. (4) as (3) and struck out former par. (3) which read as follows: “If, as a result of paragraph (2), the amount allotted under paragraph (1) with respect to a State for a fiscal year would be less than the aggregate amount of grants made under this part to recipients in such State for fiscal year 1992, then the amounts allotted to satisfy the requirements of such paragraph shall be reduced pro rata to the extent necessary to allot under paragraph (1) with respect to such State for the fiscal year an amount equal to the aggregate amount of grants made under this part to recipients in such State for fiscal year 1992.”
1999—Subsec. (a). Pub. L. 106–71, § 3(b)(1), added heading and text of subsec. (a) and struck out former subsec. (a) which read as follows: “The Secretary shall make grants to public and private entities (and combinations of such entities) to establish and operate (including renovation) local runaway and homeless youth centers to provide services to deal primarily with the immediate needs of runaway or otherwise homeless youth, and their families, in a manner which is outside the law enforcement system, the child welfare system, the mental health system, and the juvenile justice system.”
Subsec. (b)(2). Pub. L. 106–71, § 3(b)(2), struck out “the Trust Territory of the Pacific Islands,” after “American Samoa,”.
Subsecs. (c), (d). Pub. L. 106–71, § 3(b)(3), struck out subsecs. (c) and (d) which related to street-based services and home-based services, respectively.
1992—Subsec. (a). Pub. L. 102–586, § 3(b)(1), substituted “system, the child welfare system, the mental health system, and” for “structure and”.
Subsec. (b)(2). Pub. L. 102–586, § 3(b)(2)(A), substituted “$100,000” for “$75,000” and “$45,000” for “$30,000”.
Subsec. (b)(3). Pub. L. 102–586, § 3(b)(2)(B), substituted “1992” for “1988” in two places.
Subsecs. (c), (d). Pub. L. 102–586, § 3(b)(3), added subsecs. (c) and (d) and struck out former subsec. (c) which read as follows: “The Secretary is authorized to provide on-the-job training to local runaway and homeless youth center personnel and coordinated networks of local law enforcement, social service, and welfare personnel to assist such personnel in recognizing and providing for learning disabled and other handicapped juveniles.”
1988—Pub. L. 100–690, § 7271(a), substituted “Authority to make grants” for “Grants and technical assistance” in section catchline.
Subsec. (a). Pub. L. 100–690, § 7271(b), amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “The Secretary is authorized to make grants and to provide technical assistance and short-term training to States, localities and private entities and coordinated networks of such entities in accordance with the provisions of this part and assistance to their families. Grants under this part shall be made equitably among the States based upon their respective populations of youth under 18 years of age for the purpose of developing local facilities to deal primarily with the immediate needs of runaway youth or otherwise homeless youth, and their families, in a manner which is outside the law enforcement structure and juvenile justice system. The size of such grant shall be determined by the number of such youth in the community and the existing availability of services. Grants also may be made for the provision of a national communications system for the purpose of assisting runaway and homeless youth in communicating with their families and with service providers. Among applicants priority shall be given to private organizations or institutions which have had past experience in dealing with such youth.”
Subsec. (b). Pub. L. 100–690, § 7271(b), amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “The Secretary is authorized to provide supplemental grants to runaway centers which are developing, in cooperation with local juvenile court and social service agency personnel, model programs designed to provide assistance to juveniles who have repeatedly left and remained away from their homes or from any facilities in which they have been placed as the result of an adjudication and to the families of such juveniles.”
1984—Subsec. (a). Pub. L. 98–473, § 651(a), in first sentence, substituted “private entities and coordinated networks of such entities” for “nonprofit private agencies and coordinated networks of such agencies” and inserted “and assistance to their families”.
Subsec. (b). Pub. L. 98–473, § 651(b), inserted “and to the families of such juveniles”.
1980—Subsec. (a). Pub. L. 96–509, § 18(c)(1)–(4), designated existing provision as subsec. (a), inserted “equitably among the States based upon their respective populations of youth under 18 years of age” after “shall be made”, “, and their families,” after “homeless youth”, and provision that grants also be made for the provision of a national communications system to assist runaway and homeless youth in communicating with their families and with service providers.
Subsecs. (b), (c). Pub. L. 96–509, § 18(c)(5), added subsecs. (b) and (c).
1977—Pub. L. 95–115 substituted “technical assistance and short-term training to States, localities and nonprofit private agencies and coordinated networks of such agencies in” for “technical assistance to localities and nonprofit private agencies in”, “needs of runaway youth or otherwise homeless youth in” for “needs of runaway youth in”, and “such youth” for “runaway youth” in two places.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as a note under section 11101 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 670(a) of Pub. L. 98–473, set out as a note under section 11101 of this title.

Effective Date of 1977 AmendmentAmendment by Pub. L. 95–115 effective Oct. 1, 1977, see section 263(c) of Pub. L. 93–415, as added by Pub. L. 95–115 and repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449, formerly set out as a note under section 11101 of this title.



§ 11212. Eligibility; plan requirements(a) Runaway and homeless youth center; project providing temporary shelter; counseling servicesTo be eligible for assistance under section 11211(a) of this title, an applicant shall propose to establish, strengthen, or fund an existing or proposed runaway and homeless youth center, a locally controlled project (including a host family home) that provides temporary shelter, and counseling services to youth who have left home without permission of their parents or guardians or to other homeless youth.


(b) Provisions of planIn order to qualify for assistance under section 11211(a) of this title, an applicant shall submit a plan to the Secretary including assurances that the applicant—(1) shall operate a runaway and homeless youth center located in an area which is demonstrably frequented by or easily reachable by runaway and homeless youth;

(2) shall use such assistance to establish, to strengthen, or to fund a runaway and homeless youth center, or a locally controlled facility providing temporary shelter, that has—(A) a maximum capacity of not more than 20 youth, except where the applicant assures that the State where the center or locally controlled facility is located has a State or local law or regulation that requires a higher maximum to comply with licensure requirements for child and youth serving facilities; and

(B) a ratio of staff to youth that is sufficient to ensure adequate supervision and treatment;


(3) shall develop adequate plans for contacting the parents or other relatives of the youth and ensuring the safe return of the youth according to the best interests of the youth, for contacting local government officials pursuant to informal arrangements established with such officials by the runaway and homeless youth center and for providing for other appropriate alternative living arrangements;

(4) shall develop an adequate plan for ensuring—(A) proper relations with law enforcement personnel, health and mental health care personnel, social service personnel, school system personnel, and welfare personnel;

(B) coordination with McKinney-Vento school district liaisons, designated under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii)), to assure that runaway and homeless youth are provided information about the educational services available to such youth under subtitle B of title VII of that Act [42 U.S.C. 11431 et seq.]; and

(C) the return of runaway and homeless youth from correctional institutions;


(5) shall develop an adequate plan for providing counseling and aftercare services to such youth, for encouraging the involvement of their parents or legal guardians in counseling, and for ensuring, as possible, that aftercare services will be provided to those youth who are returned beyond the State in which the runaway and homeless youth center is located;

(6) shall develop an adequate plan for establishing or coordinating with outreach programs designed to attract persons (including, where applicable, persons who are members of a cultural minority and persons with limited ability to speak English) who are eligible to receive services for which a grant under subsection (a) may be expended;

(7) shall keep adequate statistical records profiling the youth and family members whom it serves (including youth who are not referred to out-of-home shelter services), except that records maintained on individual runaway and homeless youth shall not be disclosed without the consent of the individual youth and parent or legal guardian to anyone other than another agency compiling statistical records or a government agency involved in the disposition of criminal charges against an individual runaway and homeless youth, and reports or other documents based on such statistical rec­ords shall not disclose the identity of individual runaway and homeless youth;

(8) shall submit annual reports to the Secretary detailing how the center has been able to meet the goals of its plans and reporting the statistical summaries required by paragraph (7);

(9) shall demonstrate its ability to operate under accounting procedures and fiscal control devices as required by the Secretary;

(10) shall submit a budget estimate with respect to the plan submitted by such center under this subsection;

(11) shall supply such other information as the Secretary reasonably deems necessary;

(12) shall submit to the Secretary an annual report that includes, with respect to the year for which the report is submitted—(A) information regarding the activities carried out under this part;

(B) the achievements of the project under this part carried out by the applicant; and

(C) statistical summaries describing—(i) the number and the characteristics of the runaway and homeless youth, and youth at risk of family separation, who participate in the project; and

(ii) the services provided to such youth by the project; and



(13) shall develop an adequate emergency preparedness and management plan.


(c) Applicants providing street-based servicesTo be eligible to use assistance under section 11211(a)(2)(C)(i) of this title to provide street-based services, the applicant shall include in the plan required by subsection (b) assurances that in providing such services the applicant will—(1) provide qualified supervision of staff, including on-street supervision by appropriately trained staff;

(2) provide backup personnel for on-street staff;

(3) provide initial and periodic training of staff who provide such services; and

(4) conduct outreach activities for runaway and homeless youth, and street youth.


(d) Applicants providing home-based servicesTo be eligible to use assistance under section 11211(a) of this title to provide home-based services described in section 11211(a)(2)(C)(ii) of this title, an applicant shall include in the plan required by subsection (b) assurances that in providing such services the applicant will—(1) provide counseling and information to youth and the families (including unrelated individuals in the family households) of such youth, including services relating to basic life skills, interpersonal skill building, educational advancement, job attainment skills, mental and physical health care, parenting skills, financial planning, and referral to sources of other needed services;

(2) provide directly, or through an arrangement made by the applicant, 24-hour service to respond to family crises (including immediate access to temporary shelter for runaway and homeless youth, and youth at risk of separation from the family);

(3) establish, in partnership with the families of runaway and homeless youth, and youth at risk of separation from the family, objectives and measures of success to be achieved as a result of receiving home-based services;

(4) provide initial and periodic training of staff who provide home-based services; and

(5) ensure that—(A) caseloads will remain sufficiently low to allow for intensive (5 to 20 hours per week) involvement with each family receiving such services; and

(B) staff providing such services will receive qualified supervision.



(e) Applicants providing drug abuse education and prevention servicesTo be eligible to use assistance under section 11211(a)(2)(C)(iii) of this title to provide drug abuse education and prevention services, an applicant shall include in the plan required by subsection (b)—(1) a description of—(A) the types of such services that the applicant proposes to provide;

(B) the objectives of such services; and

(C) the types of information and training to be provided to individuals providing such services to runaway and homeless youth; and


(2) an assurance that in providing such services the applicant shall conduct outreach activities for runaway and homeless youth.


(Pub. L. 93–415, title III, § 312, Sept. 7, 1974, 88 Stat. 1130; Pub. L. 95–115, § 7(a)(2), (3), Oct. 3, 1977, 91 Stat. 1058; Pub. L. 96–509, § 18(d), Dec. 8, 1980, 94 Stat. 2762; Pub. L. 98–473, title II, § 652, Oct. 12, 1984, 98 Stat. 2123; Pub. L. 100–690, title VII, § 7271(c)(1)–(3), Nov. 18, 1988, 102 Stat. 4453; Pub. L. 102–586, § 3(c), Nov. 4, 1992, 106 Stat. 5019; Pub. L. 106–71, § 3(c), Oct. 12, 1999, 113 Stat. 1036; Pub. L. 108–96, title I, §§ 105, 106, 109, Oct. 10, 2003, 117 Stat. 1168, 1169; Pub. L. 110–378, § 3(b), Oct. 8, 2008, 122 Stat. 4069.)

Editorial Notes

References in TextThe McKinney-Vento Homeless Assistance Act, referred to in subsec. (b)(4)(B), is Pub. L. 100–77, July 22, 1987, 101 Stat. 482. Subtitle B of title VII of the Act is classified generally to part B (§ 11431 et seq.) of subchapter VI of chapter 119 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 11301 of Title 42 and Tables.

Codification
Section was formerly classified to section 5712 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2008—Subsec. (b)(13). Pub. L. 110–378 added par. (13).
2003—Subsec. (a). Pub. L. 108–96, § 105, substituted “services to youth” for “services to juveniles” and “homeless youth” for “homeless juveniles”.
Subsec. (b)(2)(A). Pub. L. 108–96, § 106, inserted “, except where the applicant assures that the State where the center or locally controlled facility is located has a State or local law or regulation that requires a higher maximum to comply with licensure requirements for child and youth serving facilities” after “youth”.
Subsec. (b)(4)(B). Pub. L. 108–96, § 109, substituted “McKinney-Vento school district liaisons, designated under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii)), to assure that runaway and homeless youth are provided information about the educational services available to such youth under subtitle B of title VII of that Act;” for “personnel of the schools to which runaway and homeless youth will return, to assist such youth to stay current with the curricula of those schools;”.
1999—Subsec. (b)(8). Pub. L. 106–71, § 3(c)(1)(A), substituted “paragraph (7)” for “paragraph (6)”.
Subsec. (b)(12). Pub. L. 106–71, § 3(c)(1)(B)–(D), added par. (12).
Subsecs. (c) to (e). Pub. L. 106–71, § 3(c)(2), added heading and text of subsecs. (c) to (e) and struck out former subsecs. (c) and (d) which related to street-based service projects and home-based service projects, respectively, but which specified more detailed lists of services applicants were to provide in order to qualify for assistance.
1992—Subsec. (a). Pub. L. 102–586, § 3(c)(1), substituted “project (including a host family home) that provides” for “facility providing”.
Subsec. (b)(2). Pub. L. 102–586, § 3(c)(2)(A), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “shall have a maximum capacity of no more than twenty children, with a ratio of staff to children of sufficient proportion to assure adequate supervision and treatment;”.
Subsec. (b)(3). Pub. L. 102–586, § 3(c)(2)(B), substituted “parents or other relatives of the youth and ensuring” for “child’s parents or relatives and assuring” and “youth” for “child” after “the” in two places.
Subsec. (b)(4). Pub. L. 102–586, § 3(c)(2)(C), amended par. (4) generally. Prior to amendment, par. (4) read as follows: “shall develop an adequate plan for assuring proper relations with law enforcement personnel, social service personnel, school system personnel, and welfare personnel, and the return of runaway and homeless youth from correctional institutions;”.
Subsec. (b)(5). Pub. L. 102–586, § 3(c)(2)(D), substituted “providing counseling and aftercare services to such youth, for encouraging the involvement of their parents or legal guardians in counseling, and for ensuring” for “aftercare counseling involving runaway and homeless youth and their families within the State in which the runaway and homeless youth center is located and for assuring” and “youth” for “children” after “those”.
Subsec. (b)(6). Pub. L. 102–586, § 3(c)(2)(G), added par. (6). Former par. (6) redesignated (7).
Subsec. (b)(7). Pub. L. 102–586, § 2(c)(2)(E), (F), redesignated par. (6) as (7) and substituted “youth and family members whom it serves (including youth who are not referred to out-of-home shelter services)” for “children and family members which it serves”.
Subsec. (b)(8) to (11). Pub. L. 102–586, § 3(c)(2)(F), redesignated pars. (7) to (10) as (8) to (11), respectively.
Subsecs. (c), (d). Pub. L. 102–586, § 3(c)(2)(H), added subsecs. (c) and (d).
1988—Subsec. (a). Pub. L. 100–690, § 7271(c)(1), (2), substituted “section 5711(a) of this title” for “this part” and “runaway and homeless youth center” for “runaway center”.
Subsec. (b). Pub. L. 100–690, § 7271(c)(1), (3)(A), substituted “section 5711(a) of this title” for “this part” and “including assurances that the applicant” for “meeting the following requirements and including the following information. Each center” in introductory provisions.
Subsec. (b)(1). Pub. L. 100–690, § 7271(c)(3)(B), substituted “shall operate a runaway and homeless youth center” for “shall be” and “runaway and homeless youth” for “runaway youth”.
Subsec. (b)(3). Pub. L. 100–690, § 7271(c)(3)(C), substituted “runaway and homeless youth center” for “runaway center”.
Subsec. (b)(4). Pub. L. 100–690, § 7271(c)(3)(D), substituted “runaway and homeless youth” for “runaway youths”.
Subsec. (b)(5). Pub. L. 100–690, § 7271(c)(3)(C), (E), substituted “runaway and homeless youth” for “runaway youth” and substituted “runaway and homeless youth center” for “runaway center” in two places.
Subsec. (b)(6). Pub. L. 100–690, § 7271(c)(3)(D), (E), substituted “individual runaway and homeless youth” for “individual runaway youths” in two places and “against an individual runaway and homeless youth” for “against an individual runaway youth”.
1984—Subsec. (b)(2). Pub. L. 98–473, § 652(1), substituted “proportion” for “portion”.
Subsec. (b)(3). Pub. L. 98–473, § 652(2), struck out “(if such action is required by State law)” before “and assuring”.
Subsec. (b)(4). Pub. L. 98–473, § 652(3), inserted “school system personnel”.
Subsec. (b)(5). Pub. L. 98–473, § 652(4), substituted “families” for “parents”.
Subsec. (b)(6). Pub. L. 98–473, § 652(5), substituted “family members” for “parents”.
1980—Subsec. (a). Pub. L. 96–509, § 18(d)(1), substituted “center” for “house” and inserted “or to other homeless juveniles” after “parents or guardians”.
Subsec. (b). Pub. L. 96–509, § 18(d)(2), substituted “center” for “house” wherever appearing, and in par. (4) inserted reference to social service personnel and welfare personnel.
1977—Subsec. (b)(5), (6). Pub. L. 95–115 substituted “aftercare services” for “aftercase services” in par. (5), and “the consent of the individual youth and parent or legal guardian” for “parental consent” in par. (6).

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as a note under section 11101 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 670(a) of Pub. L. 98–473, set out as a note under section 11101 of this title.

Effective Date of 1977 AmendmentAmendment by Pub. L. 95–115 effective Oct. 1, 1977, see section 263(c) of Pub. L. 93–415, as added by Pub. L. 95–115 and repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449, formerly set out as a note under section 11101 of this title.



§ 11213. Approval of applications(a) In generalAn application by a public or private entity for a grant under section 11211(a) of this title may be approved by the Secretary after taking into consideration, with respect to the State in which such entity proposes to provide services under this part—(1) the geographical distribution in such State of the proposed services under this part for which all grant applicants request approval; and

(2) which areas of such State have the greatest need for such services.


(b) PriorityIn selecting applications for grants under section 11211(a) of this title, the Secretary shall give priority to—(1) eligible applicants who have demonstrated experience in providing services to runaway and homeless youth; and

(2) eligible applicants that request grants of less than $200,000.


(Pub. L. 93–415, title III, § 313, Sept. 7, 1974, 88 Stat. 1131; Pub. L. 95–115, § 7(a)(4), Oct. 3, 1977, 91 Stat. 1058; Pub. L. 96–509, § 18(e), Dec. 8, 1980, 94 Stat. 2762; Pub. L. 98–473, title II, § 653, Oct. 12, 1984, 98 Stat. 2123; renumbered § 316 and amended Pub. L. 100–690, title VII, §§ 7271(c)(1), 7275(a), Nov. 18, 1988, 102 Stat. 4453, 4457; renumbered § 313 and amended Pub. L. 102–586, § 3(d), (g)(2)(D), Nov. 4, 1992, 106 Stat. 5022, 5025; Pub. L. 106–71, § 3(d), Oct. 12, 1999, 113 Stat. 1037.)

Editorial Notes
Codification
Section was formerly classified to section 5713 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 313 of Pub. L. 93–415 was classified to section 5712a of Title 42, The Public Health and Welfare, prior to repeal by Pub. L. 102–586.

Amendments1999—Pub. L. 106–71 inserted section catchline and amended text generally. Prior to amendment, text read as follows: “An application by a State, locality, or private entity for a grant under section 5711(a), (c), or (d) of this title may be approved by the Secretary only if it is consistent with the applicable provisions of section 5711(a), (c), or (d) of this title and meets the requirements set forth in section 5712 of this title. Priority shall be given to grants smaller than $200,000. In considering grant applications under section 5711(a) of this title, priority shall be given to organizations which have a demonstrated experience in the provision of service to runaway and homeless youth and their families.”
1992—Pub. L. 102–586, § 3(d), substituted “section 5711(a), (c), or (d) of this title” for “section 5711(a) of this title” in two places in first sentence and substituted “$200,000” for “$150,000” in second sentence.
1988—Pub. L. 100–690, § 7271(c)(1), substituted “section 5711(a) of this title” for “this part” in three places.
1984—Pub. L. 98–473 substituted “private entity” for “nonprofit private agency”.
1980—Pub. L. 96–509 substituted “$150,000” for “$100,000” and “organizations which have a demonstrated experience in the provision of service to runaway and homeless youth and their families” for “any applicant whose program budget is smaller than $150,000”.
1977—Pub. L. 95–115 substituted “$100,000” and “$150,000” for “$75,000” and “$100,000”, respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as a note under section 11101 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 670(a) of Pub. L. 98–473, set out as a note under section 11101 of this title.

Effective Date of 1977 AmendmentAmendment by Pub. L. 95–115 effective Oct. 1, 1977, see section 263(c) of Pub. L. 93–415, as added by Pub. L. 95–115 and repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449, formerly set out as a note under section 11101 of this title.



§ 11214. Grants to private entities; staffing
Nothing in this subchapter shall be construed to deny grants to private entities which are fully controlled by private boards or persons but which in other respects meet the requirements of this subchapter and agree to be legally responsible for the operation of the runaway and homeless youth center and the programs, projects, and activities they carry out under this subchapter. Nothing in this subchapter shall give the Federal Government control over the staffing and personnel decisions of facilities receiving Federal funds under this subchapter.
(Pub. L. 93–415, title III, § 314, Sept. 7, 1974, 88 Stat. 1131; Pub. L. 98–473, title II, § 654, Oct. 12, 1984, 98 Stat. 2123; renumbered § 317 and amended Pub. L. 100–690, title VII, §§ 7271(c)(4), 7275(a), Nov. 18, 1988, 102 Stat. 4453, 4457; renumbered § 314 and amended Pub. L. 102–586, § 3(e), (g)(2)(D), Nov. 4, 1992, 106 Stat. 5022, 5025.)

Editorial Notes
Codification
Section was formerly classified to section 5714 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 314 of Pub. L. 93–415 was classified to section 5712b of Title 42, The Public Health and Welfare, prior to repeal by Pub. L. 102–586.
Section 315 of title III of Pub. L. 93–415, as added Pub. L. 100–690, title VII, § 7277, Nov. 18, 1988, 102 Stat. 4457, related to authority of the Secretary to make grants for research, demonstration, and service projects, and was classified to section 5712c of Title 42, prior to repeal by Pub. L. 102–586.
Section 316 of title III of Pub. L. 93–415, as added Pub. L. 103–322, title IV, § 40155, Sept. 13, 1994, 108 Stat. 1922, related to grants for prevention of sexual abuse and exploitation, and was classified to section 5712d of Title 42, prior to repeal by Pub. L. 109–162.
A prior section 316 of Pub. L. 93–415 was renumbered section 313 of Pub. L. 93–415 and is classified to section 11213 of this title.
Another prior section 316 of Pub. L. 93–415 was renumbered section 372 of Pub. L. 93–415 and is classified to section 11272 of this title.
Another prior section 316 of Pub. L. 93–415 was renumbered section 382 of Pub. L. 93–415 and is classified to section 11274 of this title.

Amendments1992—Pub. L. 102–586, § 3(e), substituted “subchapter” for “part” wherever appearing and inserted “and the programs, projects, and activities they carry out under this subchapter” after “center” and “under this subchapter” before period at end.
1988—Pub. L. 100–690, § 7271(c)(4), substituted “runaway and homeless youth center” for “runaway center”.
1984—Pub. L. 98–473 amended section catchline and substituted “private entities” for “nonprofit private agencies” and “center” for “house” in text.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as a note under section 11101 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, see section 670(a) of Pub. L. 98–473, set out as a note under section 11101 of this title.




Part B—Transitional Living Grant Program

Editorial Notes
Codification
Pub. L. 100–690, title VII, §§ 7272(2), 7273(f), Nov. 18, 1988, 102 Stat. 4454, 4455, added part B heading, set out above, and struck out “Part B—Records” heading.

Prior ProvisionsA prior part B of title III of Pub. L. 93–415 consisted of former section 321, prior to amendment by Pub. L. 100–690, title VII, §§ 7272(2), 7273(e)(2), Nov. 18, 1988, 102 Stat. 4454, 4455.


§ 11221. Authority for program
The Secretary is authorized to make grants and to provide technical assistance to public and nonprofit private entities to establish and operate transitional living youth projects for homeless youth.
(Pub. L. 93–415, title III, § 321, as added Pub. L. 100–690, title VII, § 7273(f), Nov. 18, 1988, 102 Stat. 4455; amended Pub. L. 106–71, § 3(e), Oct. 12, 1999, 113 Stat. 1038.)

Editorial Notes
Codification
Section was formerly classified to section 5714–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 321 of Pub. L. 93–415 was renumbered section 363 and is classified to section 11275 of this title.

Amendments1999—Pub. L. 106–71 struck out “Purpose and” before “Authority” in section catchline and struck out subsec. (a) designation before “The Secretary” and subsec. (b) which defined “homeless youth” and “transitional living youth project”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as an Effective Date of 1988 Amendment note under section 11101 of this title.



§ 11222. Eligibility(a) In generalTo be eligible for assistance under this part, an applicant shall propose to establish, strengthen, or fund a transitional living youth project for homeless youth and shall submit to the Secretary a plan in which such applicant agrees, as part of such project—(1) to provide, by grant, agreement, or contract, shelter (such as group homes, including maternity group homes, host family homes, and supervised apartments) and provide, by grant, agreement, or contract, services,11 So in original. The comma probably should not appear. (including information and counseling services in basic life skills which shall include money management, budgeting, consumer education, and use of credit, parenting skills (as appropriate), interpersonal skill building, educational advancement, job attainment skills, and mental and physical health care) to homeless youth;

(2) to provide such shelter and such services to individual homeless youth throughout a continuous period not to exceed 540 days, or in exceptional circumstances 635 days, except that a youth in a program under this part who has not reached 18 years of age on the last day of the 635-day period may, in exceptional circumstances and if otherwise qualified for the program, remain in the program until the youth’s 18th birthday;

(3) to provide, directly or indirectly, on-site supervision at each shelter facility that is not a family home;

(4) that such shelter facility used to carry out such project shall have the capacity to accommodate not more than 20 individuals (excluding staff);

(5) to provide a number of staff sufficient to ensure that all homeless youth participating in such project receive adequate supervision and services;

(6) to provide a written transitional living plan to each youth based on an assessment of such youth’s needs, designed to help the transition from supervised participation in such project to independent living or another appropriate living arrangement;

(7) to develop an adequate plan to ensure proper referral of homeless youth to social service, law enforcement, educational (including post-secondary education), vocational, training (including services and programs for youth available under the Workforce Innovation and Opportunity Act), welfare (including programs under the Personal Responsibility and Work Opportunity Reconciliation Act of 1996), legal service, and health care programs and to help integrate and coordinate such services for youths;

(8) to provide for the establishment of outreach programs designed to attract individuals who are eligible to participate in the project;

(9) to submit to the Secretary an annual report that includes information regarding the activities carried out with funds under this part, the achievements of the project under this part carried out by the applicant and statistical summaries describing the number and the characteristics of the homeless youth who participate in such project, and the services provided to such youth by such project, in the year for which the report is submitted;

(10) to implement such accounting procedures and fiscal control devices as the Secretary may require;

(11) to submit to the Secretary an annual budget that estimates the itemized costs to be incurred in the year for which the applicant requests a grant under this part;

(12) to keep adequate statistical records profiling homeless youth which it serves and not to disclose the identity of individual homeless youth in reports or other documents based on such statistical records;

(13) not to disclose records maintained on individual homeless youth without the informed consent of the individual youth to anyone other than an agency compiling statistical records;

(14) to provide to the Secretary such other information as the Secretary may reasonably require;

(15) to coordinate services with McKinney-Vento school district liaisons, designated under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii)), to assure that runaway and homeless youth are provided information about the educational services available to such youth under subtitle B of title VII of that Act [42 U.S.C. 11431 et seq.]; and

(16) to develop an adequate emergency preparedness and management plan.


(b) PriorityIn selecting eligible applicants to receive grants under this part, the Secretary shall give priority to entities that have experience in providing to homeless youth shelter and services of the types described in subsection (a)(1).


(c) DefinitionIn this part—(1) the term “maternity group home” means a community-based, adult-supervised transitional living arrangement that provides pregnant or parenting youth and their children with a supportive and supervised living arrangement in which such pregnant or parenting youth are required to learn parenting skills, including child development, family budgeting, health and nutrition, and other skills to promote their long-term economic independence in order to ensure the well-being of their children; and

(2) the term “exceptional circumstances” means circumstances in which a youth would benefit to an unusual extent from additional time in the program.


(Pub. L. 93–415, title III, § 322, as added Pub. L. 100–690, title VII, § 7273(f), Nov. 18, 1988, 102 Stat. 4456; amended Pub. L. 102–586, § 3(f), Nov. 4, 1992, 106 Stat. 5022; Pub. L. 106–71, § 3(f), Oct. 12, 1999, 113 Stat. 1038; Pub. L. 108–96, title I, §§ 107, 108, 110, 111, Oct. 10, 2003, 117 Stat. 1168, 1169; Pub. L. 110–378, § 4, Oct. 8, 2008, 122 Stat. 4069; Pub. L. 113–128, title V, § 512(aa), July 22, 2014, 128 Stat. 1717.)

Editorial Notes

References in TextThe Workforce Innovation and Opportunity Act, referred to in subsec. (a)(7), is Pub. L. 113–128, July 22, 2014, 128 Stat. 1425, which enacted chapter 32 (§ 3101 et seq.) of Title 29, Labor, repealed chapter 30 (§ 2801 et seq.) of Title 29 and chapter 73 (§ 9201 et seq.) of Title 20, Education, and made amendments to numerous other sections and notes in the Code. For complete classification of this Act to the Code, see Short Title note set out under section 3101 of Title 29 and Tables.
The Personal Responsibility and Work Opportunity Reconciliation Act of 1996, referred to in subsec. (a)(7), is Pub. L. 104–193, Aug. 22, 1996, 110 Stat. 2105. For complete classification of this Act to the Code, see Short Title of 1996 Amendments note set out under section 1305 of Title 42, The Public Health and Welfare, and Tables.
The McKinney-Vento Homeless Assistance Act, referred to in subsec. (a)(15), is Pub. L. 100–77, July 22, 1987, 101 Stat. 482. Subtitle B of title VII of the Act is classified generally to part B (§ 11431 et seq.) of subchapter VI of chapter 119 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 11301 of Title 42 and Tables.

Codification
Section was formerly classified to section 5714–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 322 of title III of Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1132, set forth restrictions on disclosure and transfer of records, prior to repeal by Pub. L. 95–115, § 7(b), Oct. 3, 1977, 91 Stat. 1058, eff. Oct. 1, 1977.

Amendments2014—Subsec. (a)(7). Pub. L. 113–128 substituted “(including services and programs for youth available under the Workforce Innovation and Opportunity Act)” for “(including services and programs for youth available under the Workforce Investment Act of 1998)”.
2008—Subsec. (a)(1). Pub. L. 110–378, § 4(a)(1), substituted “by grant, agreement, or contract, shelter” for “directly or indirectly, shelter” and “and provide, by grant, agreement, or contract, services,” for “and services”.
Subsec. (a)(2). Pub. L. 110–378, § 4(a)(2), substituted “a continuous period not to exceed 540 days, or in exceptional circumstances 635 days, except that a youth in a program under this part who has not reached 18 years of age on the last day of the 635-day period may, in exceptional circumstances and if otherwise qualified for the program, remain in the program until the youth’s 18th birthday;” for “a continuous period not to exceed 540 days, except that a youth in a program under this part who is under the age of 18 years on the last day of the 540-day period may, if otherwise qualified for the program, remain in the program until the earlier of the youth’s 18th birthday or the 180th day after the end of the 540-day period;”.
Subsec. (a)(16). Pub. L. 110–378, § 4(a)(3)–(5), added par. (16).
Subsec. (c). Pub. L. 110–378, § 4(b), substituted “part—” for “part,”, inserted par. (1) designation before “the term”, substituted “; and” for period at end, and added par. (2).
2003—Subsec. (a)(1). Pub. L. 108–96, § 107(a), inserted “including maternity group homes,” after “group homes,” and “parenting skills (as appropriate),” after “use of credit,”.
Subsec. (a)(2). Pub. L. 108–96, § 108, inserted “, except that a youth in a program under this part who is under the age of 18 years on the last day of the 540-day period may, if otherwise qualified for the program, remain in the program until the earlier of the youth’s 18th birthday or the 180th day after the end of the 540-day period” after “days”.
Subsec. (a)(7). Pub. L. 108–96, § 111, amended par. (7) generally. Prior to amendment, par. (7) read as follows: “to develop an adequate plan to ensure proper referral of homeless youth to social service, law enforcement, educational, vocational, training, welfare, legal service, and health care programs and to help integrate and coordinate such services for youths;”.
Subsec. (a)(15). Pub. L. 108–96, § 110, added par. (15).
Subsec. (c). Pub. L. 108–96, § 107(b), added subsec. (c).
1999—Subsec. (a)(9). Pub. L. 106–71 inserted “, and the services provided to such youth by such project,” after “participate in such project”.
1992—Subsec. (a)(1). Pub. L. 102–586, § 3(f)(1), inserted “which shall include money management, budgeting, consumer education, and use of credit” after “basic life skills”.
Subsec. (a)(13). Pub. L. 102–586, § 3(f)(2), substituted “informed consent of the individual youth” for “consent of the individual youth and parent or legal guardian” and struck out “or a government agency involved in the disposition of criminal charges against youth” after “statistical records”.

Statutory Notes and Related Subsidiaries
Effective Date of 2014 AmendmentAmendment by Pub. L. 113–128 effective on the first day of the first full program year after July 22, 2014 (July 1, 2015), see section 506 of Pub. L. 113–128, set out as an Effective Date note under section 3101 of Title 29, Labor.

Effective DateSection effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as an Effective Date of 1988 Amendment note under section 11101 of this title.




Part C—National Communications System
§ 11231. Authority to make grants
The Secretary shall make grants for a national communication system to assist runaway and homeless youth in communicating with their families and with service providers. The Secretary shall give priority to grant applicants that have experience in providing telephone services to runaway and homeless youth.
(Pub. L. 93–415, title III, § 331, as added Pub. L. 102–586, § 3(g)(1)(C), Nov. 4, 1992, 106 Stat. 5022; amended Pub. L. 106–71, § 3(r)(1), Oct. 12, 1999, 113 Stat. 1043.)

Editorial Notes
Codification
Section was formerly classified to section 5714–11 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments1999—Pub. L. 106–71 substituted “The Secretary” for “With funds reserved under section 5751(a)(3) of this title, the Secretary” in first sentence.




Part D—Coordinating, Training, Research, and Other Activities
§ 11241. Coordination
With respect to matters relating to the health, education, employment, and housing of runaway and homeless youth, the Secretary—(1) in conjunction with the Attorney General, shall coordinate the activities of agencies of the Department of Health and Human Services with activities under any other Federal juvenile crime control, prevention, and juvenile offender accountability program and with the activities of other Federal entities;

(2) shall coordinate the activities of agencies of the Department of Health and Human Services with the activities of other Federal entities and with the activities of entities that are eligible to receive grants under this subchapter; and

(3) shall consult, as appropriate, the Secretary of Housing and Urban Development to ensure coordination of programs and services for homeless youth.

(Pub. L. 93–415, title III, § 341, as added Pub. L. 102–586, § 3(g)(1)(C), Nov. 4, 1992, 106 Stat. 5023; amended Pub. L. 106–71, § 3(g), Oct. 12, 1999, 113 Stat. 1038; Pub. L. 108–96, title I, § 112, Oct. 10, 2003, 117 Stat. 1169.)

Editorial Notes
Codification
Section was formerly classified to section 5714–21 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 341 of Pub. L. 93–415 was renumbered section 380 and is classified to section 11271 of this title.

Amendments2003—Par. (3). Pub. L. 108–96 added par. (3).
1999—Pub. L. 106–71 amended section catchline and text generally. Prior to amendment, text read as follows: “With respect to matters relating to the health, education, employment, and housing of runaway and homeless youth, the Secretary shall coordinate the activities of agencies of the Department of Health and Human Services with the activities of other Federal entities and with the activities of entities that are eligible to receive grants under this subchapter”.



§ 11242. Grants for technical assistance and training
The Secretary may make grants to statewide and regional nonprofit organizations (and combinations of such organizations) to provide technical assistance and training to public and private entities (and combinations of such entities) that are eligible to receive grants under this subchapter, for the purpose of carrying out the programs, projects, or activities for which such grants are made.
(Pub. L. 93–415, title III, § 342, as added Pub. L. 102–586, § 3(g)(1)(C), Nov. 4, 1992, 106 Stat. 5023.)

Editorial Notes
Codification
Section was formerly classified to section 5714–22 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 342 of Pub. L. 93–415 was renumbered section 381 and is classified to section 11272 of this title.



§ 11243. Authority to make grants for research, evaluation, demonstration, and service projects(a) Authorization; purposesThe Secretary may make grants to States, localities, and private entities (and combinations of such entities) to carry out research, evaluation, demonstration, and service projects regarding activities under this subchapter designed to increase knowledge concerning, and to improve services for, runaway youth and homeless youth.


(b) Selection factors; priorityIn selecting among applications for grants under subsection (a), the Secretary shall give priority to proposed projects relating to—(1) youth who repeatedly leave and remain away from their homes;

(2) transportation of runaway youth and homeless youth in connection with services authorized to be provided under this subchapter;

(3) the special needs of runaway youth and homeless youth programs in rural areas;

(4) the special needs of programs that place runaway youth and homeless youth in host family homes;

(5) staff training in—(A) the behavioral and emotional effects of sexual abuse and assault, severe forms of trafficking in persons (as defined in section 7102(9) 11 See References in Text note below. of title 22), and sex trafficking (as defined in section 7102(10) 1 of title 22);

(B) responding to youth who are showing effects of sexual abuse and assault, severe forms of trafficking in persons (as defined in section 7102(9) 1 of title 22), or sex trafficking (as defined in section 7102(10) 1 of title 22); and

(C) agency-wide strategies for working with runaway and homeless youth who have been sexually victimized, including such youth who are victims of trafficking (as defined in section 7102(15) 1 of title 22);


(6) innovative methods of developing resources that enhance the establishment or operation of runaway and homeless youth centers;

(7) training for runaway youth and homeless youth, and staff training, related to preventing and obtaining treatment for infection by the human immunodeficiency virus (HIV);

(8) increasing access to quality health care (including behavioral health care) for runaway youth and homeless youth;

(9) increasing access to education for runaway youth and homeless youth, including access to educational and workforce programs to achieve outcomes such as decreasing secondary school dropout rates, increasing rates of attaining a secondary school diploma or its recognized equivalent, or increasing placement and retention in postsecondary education or advanced workforce training programs; and

(10) providing programs, including innovative programs, that assist youth in obtaining and maintaining safe and stable housing, and which may include programs with supportive services that continue after the youth complete the remainder of the programs.


(c) Applicant experience and diversityIn selecting among applicants for grants under subsection (a), the Secretary shall—(1) give priority to applicants who have experience working with runaway or homeless youth; and

(2) ensure that the applicants selected—(A) represent diverse geographic regions of the United States; and

(B) carry out projects that serve diverse populations of runaway or homeless youth.



(Pub. L. 93–415, title III, § 343, as added Pub. L. 102–586, § 3(g)(1)(C), Nov. 4, 1992, 106 Stat. 5023; amended Pub. L. 106–71, § 3(h), Oct. 12, 1999, 113 Stat. 1038; Pub. L. 108–96, title I, § 113, Oct. 10, 2003, 117 Stat. 1170; Pub. L. 110–378, § 5, Oct. 8, 2008, 122 Stat. 4069; Pub. L. 114–22, title II, § 201(1), May 29, 2015, 129 Stat. 248.)

Editorial Notes

References in TextSection 7102(9), (10), and (15) of title 22, referred to in subsec. (b)(5), was redesignated section 7102(11), (12), and (17), respectively, of title 22 by Pub. L. 115–427, § 2(1), Jan. 9, 2019, 132 Stat. 5503.

Codification
Section was formerly classified to section 5714–23 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2015—Subsec. (b)(5)(A). Pub. L. 114–22, § 201(1)(A), inserted “, severe forms of trafficking in persons (as defined in section 7102(9) of title 22), and sex trafficking (as defined in section 7102(10) of title 22)” before semicolon at end.
Subsec. (b)(5)(B). Pub. L. 114–22, § 201(1)(B), inserted “, severe forms of trafficking in persons (as defined in section 7102(9) of title 22), or sex trafficking (as defined in section 7102(10) of title 22)” before “; and” at end.
Subsec. (b)(5)(C). Pub. L. 114–22, § 201(1)(C), inserted “, including such youth who are victims of trafficking (as defined in section 7102(15) of title 22)” before semicolon at end.
2008—Subsec. (b). Pub. L. 110–378, § 5(1)(A), substituted “priority” for “special consideration” in introductory provisions.
Subsec. (b)(8). Pub. L. 110–378, § 5(1)(B), substituted “to quality health” for “to health” and “behavioral health care” for “mental health care” and struck out “and” at end.
Subsec. (b)(9). Pub. L. 110–378, § 5(1)(C), substituted “, including access to educational and workforce programs to achieve outcomes such as decreasing secondary school dropout rates, increasing rates of attaining a secondary school diploma or its recognized equivalent, or increasing placement and retention in postsecondary education or advanced workforce training programs; and” for period at end.
Subsec. (b)(10). Pub. L. 110–378, § 5(1)(D), added par. (10).
Subsec. (c). Pub. L. 110–378, § 5(2), added subsec. (c) and struck out former subsec. (c). Prior to amendment, text read as follows: “In selecting among applicants for grants under subsection (a) of this section, the Secretary shall give priority to applicants who have experience working with runaway youth or homeless youth.”
2003—Subsec. (a). Pub. L. 108–96 inserted “regarding activities under this subchapter” after “service projects”.
1999—Pub. L. 106–71, § 3(h)(1), inserted “evaluation,” after “research,” in section catchline.
Subsec. (a). Pub. L. 106–71, § 3(h)(2), inserted “evaluation,” after “research,”.
Subsec. (b)(2) to (10). Pub. L. 106–71, § 3(h)(3), redesignated pars. (3) to (10) as (2) to (9), respectively, and struck out former par. (2) which read as follows: “home-based and street-based services for, and outreach to, runaway youth and homeless youth;”.



§ 11244. Demonstration projects to provide services to youth in rural areas(a)(1) The Secretary may make grants on a competitive basis to States, localities, and private entities (and combinations of such entities) to provide services (including transportation) authorized to be provided under part A, to runaway and homeless youth in rural areas.

(2)(A) Each grant made under paragraph (1) may not exceed $100,000.

(B) In each fiscal year for which funds are appropriated to carry out this section, grants shall be made under paragraph (1) to eligible applicants to carry out projects in not fewer than 10 States.

(C) Not more than 2 grants may be made under paragraph (1) in each fiscal year to carry out projects in a particular State.


(3) Each eligible applicant that receives a grant for a fiscal year to carry out a project under this section shall have priority to receive a grant for the subsequent fiscal year to carry out a project under this section.


(b) To be eligible to receive a grant under subsection (a), an applicant shall—(1) submit to the Secretary an application in such form and containing such information and assurances as the Secretary may require by rule; and

(2) propose to carry out such project in a geographical area that—(A) has a population under 20,000;

(B) is located outside a Standard Metropolitan Statistical Area; and

(C) agree to provide to the Secretary an annual report identifying—(i) the number of runaway and homeless youth who receive services under the project carried out by the applicant;

(ii) the types of services authorized under part A that were needed by, but not provided to, such youth in the geographical area served by the project;

(iii) the reasons the services identified under clause (ii) were not provided by the project; and

(iv) such other information as the Secretary may require.




(Pub. L. 93–415, title III, § 344, as added Pub. L. 102–586, § 3(g)(1)(C), Nov. 4, 1992, 106 Stat. 5024; amended Pub. L. 106–71, § 3(r)(2), Oct. 12, 1999, 113 Stat. 1043; Pub. L. 108–96, title I, § 114, Oct. 10, 2003, 117 Stat. 1170.)

Editorial Notes
Codification
Section was formerly classified to section 5714–24 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2003—Pub. L. 108–96 substituted “Demonstration” for “Temporary demonstration” in section catchline.
1999—Subsec. (a)(1). Pub. L. 106–71 substituted “The Secretary” for “With funds appropriated under section 5751(c) of this title, the Secretary”.



§ 11245. Periodic estimate of incidence and prevalence of youth homelessness(a) Periodic estimateNot later than 2 years after October 8, 2008, and at 5-year intervals thereafter, the Secretary, in consultation with the United States Interagency Council on Homelessness, shall prepare and submit to the Committee on Education and Labor of the House of Representatives and the Committee on the Judiciary of the Senate, and make available to the public, a report—(1) by using the best quantitative and qualitative social science research methods available, containing an estimate of the incidence and prevalence of runaway and homeless individuals who are not less than 13 years of age but are less than 26 years of age; and

(2) that includes with such estimate an assessment of the characteristics of such individuals.


(b) ContentThe report required by subsection (a) shall include—(1) the results of conducting a survey of, and direct interviews with, a representative sample of runaway and homeless individuals who are not less than 13 years of age but are less than 26 years of age, to determine past and current—(A) socioeconomic characteristics of such individuals; and

(B) barriers to such individuals obtaining—(i) safe, quality, and affordable housing;

(ii) comprehensive and affordable health insurance and health services; and

(iii) incomes, public benefits, supportive services, and connections to caring adults; and



(2) such other information as the Secretary determines, in consultation with States, units of local government, and national nongovernmental organizations concerned with homelessness, may be useful.


(c) ImplementationIf the Secretary enters into any contract with a non-Federal entity for purposes of carrying out subsection (a), such entity shall be a nongovernmental organization, or an individual, determined by the Secretary to have appropriate expertise in quantitative and qualitative social science research.


(Pub. L. 93–415, title III, § 345, as added Pub. L. 110–378, § 6, Oct. 8, 2008, 122 Stat. 4070.)

Editorial Notes
Codification
Section was formerly classified to section 5714–25 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 345 of title III of Pub. L. 93–415, as added Pub. L. 106–71, § 3(i), Oct. 12, 1999, 113 Stat. 1038, related to study of runaways to determine the percent who have been sexually abused, prior to repeal by Pub. L. 108–96, title I, § 115, Oct. 10, 2003, 117 Stat. 1170.




Part E—Sexual Abuse Prevention Program

Editorial Notes
Codification
Pub. L. 106–71, § 3(n)(1)(C), Oct. 12, 1999, 113 Stat. 1040, added part heading.

Prior ProvisionsA prior part E of title III of Pub. L. 93–415 was redesignated part F by Pub. L. 106–71, § 3(n)(1)(B), Oct. 12, 1999, 113 Stat. 1040.


§ 11261. Authority to make grants(a) In generalThe Secretary may make grants to nonprofit private agencies for the purpose of providing street-based services to runaway and homeless, and street youth, who have been subjected to, or are at risk of being subjected to, sexual abuse, prostitution, sexual exploitation, severe forms of trafficking in persons (as defined in section 7102(9) 11 See References in Text note below. of title 22), or sex trafficking (as defined in section 7102(10) 1 of title 22).


(b) PriorityIn selecting applicants to receive grants under subsection (a), the Secretary shall give priority to public and nonprofit private agencies that have experience in providing services to runaway and homeless, and street youth.


(Pub. L. 93–415, title III, § 351, as added Pub. L. 106–71, § 3(n)(1)(C), Oct. 12, 1999, 113 Stat. 1040; amended Pub. L. 110–378, § 7, Oct. 8, 2008, 122 Stat. 4071; Pub. L. 114–22, title II, § 201(2), May 29, 2015, 129 Stat. 248.)

Editorial Notes

References in TextSection 7102(9) and (10) of title 22, referred to in subsec. (a), was redesignated section 7102(11) and (12), respectively, of title 22 by Pub. L. 115–427, § 2(1), Jan. 9, 2019, 132 Stat. 5503.

Codification
Section was formerly classified to section 5714–41 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

AmendmentsSubsec. (a). Pub. L. 114–22 substituted “sexual exploitation, severe forms of trafficking in persons (as defined in section 7102(9) of title 22), or sex trafficking (as defined in section 7102(10) of title 22)” for “or sexual exploitation”.
2008—Subsec. (b). Pub. L. 110–378 inserted “public and” after “priority to”.




Part F—General Provisions

Editorial Notes
Codification
Pub. L. 106–71, § 3(n)(1)(B), Oct. 12, 1999, 113 Stat. 1040, redesignated part E as F.
Pub. L. 102–586, § 3(g)(1)(B)(i), Nov. 4, 1992, 106 Stat. 5022, redesignated part C as E.
Pub. L. 100–690, title VII, §§ 7272(2), 7273(e)(1), Nov. 18, 1988, 102 Stat. 4454, 4455, added part C heading, set out above, and struck out part C heading “Authorization of Appropriations”.


§ 11271. Assistance to potential grantees
The Secretary shall provide informational assistance to potential grantees interested in establishing runaway and homeless youth centers and transitional living youth projects.
(Pub. L. 93–415, title III, § 380, formerly § 315, as added Pub. L. 98–473, title II, § 655(2), Oct. 12, 1984, 98 Stat. 2124; renumbered § 341 and amended Pub. L. 100–690, title VII, § 7273(a), (e)(2), Nov. 18, 1988, 102 Stat. 4454, 4455; renumbered § 371, Pub. L. 102–586, § 3(g)(1)(B)(ii), Nov. 4, 1992, 106 Stat. 5022; renumbered § 380 and amended Pub. L. 106–71, § 3(j), (q), Oct. 12, 1999, 113 Stat. 1038, 1042.)

Editorial Notes
Codification
Section was formerly classified to section 5714a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1999—Pub. L. 106–71, § 3(j), struck out at end: “Such assistance shall consist of information on—
“(1) steps necessary to establish a runaway and homeless youth center or transitional living youth project, including information on securing space for such center or such project, obtaining insurance, staffing, and establishing operating procedures;
“(2) securing local private or public financial support for the operation of such center or such project, including information on procedures utilized by grantees under this subchapter; and
“(3) the need for the establishment of additional runaway and homeless youth centers in the geographical area identified by the potential grantee involved.”
1988—Pub. L. 100–690, § 7273(a)(1), inserted “and transitional living youth projects” after “homeless youth centers” in introductory provisions.
Par. (1). Pub. L. 100–690, § 7273(a)(2), (3), inserted “or transitional living youth project” after “homeless youth center” and “or such project” after “such center”.
Par. (2). Pub. L. 100–690, § 7273(a)(3), inserted “such project” after “such center”.
Par. (3). Pub. L. 100–690, § 7273(a)(4), inserted “and homeless” after “runaway”.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as a note under section 11101 of this title.

Effective DateSection effective Oct. 12, 1984, see section 670(a) of Pub. L. 98–473, set out as an Effective Date of 1984 Amendment note under section 11101 of this title.



§ 11272. Lease of surplus Federal facilities for use as runaway and homeless youth centers or as transitional living youth shelter facilities(a) Conditions of lease arrangementsThe Secretary may enter into cooperative lease arrangements with States, localities, and nonprofit private agencies to provide for the use of appropriate surplus Federal facilities transferred by the General Services Administration to the Department of Health and Human Services for use as runaway and homeless youth centers or as transitional living youth shelter facilities if the Secretary determines that—(1) the applicant involved has suitable financial support necessary to operate a runaway and homeless youth center or transitional living youth project, as the case may be, under this subchapter;

(2) the applicant is able to demonstrate the program expertise required to operate such center in compliance with this subchapter, whether or not the applicant is receiving a grant under this part; and

(3) the applicant has consulted with and obtained the approval of the chief executive officer of the unit of local government in which the facility is located.


(b) Period of availability; rent-free use; structural changes: Federal ownership and consent(1) Each facility made available under this section shall be made available for a period of not less than 2 years, and no rent or fee shall be charged to the applicant in connection with use of such facility.

(2) Any structural modifications or additions to facilities made available under this section shall become the property of the United States. All such modifications or additions may be made only after receiving the prior written consent of the Secretary or other appropriate officer of the Department of Health and Human Services.


(Pub. L. 93–415, title III, § 381, formerly § 316, as added Pub. L. 98–473, title II, § 655(2), Oct. 12, 1984, 98 Stat. 2124; renumbered § 342 and amended Pub. L. 100–690, title VII, § 7273(b), (e)(2), Nov. 18, 1988, 102 Stat. 4454, 4455; renumbered § 372, Pub. L. 102–586, § 3(g)(1)(B)(ii), Nov. 4, 1992, 106 Stat. 5022; Pub. L. 105–277, div. A, § 101(b) [title I, § 129(a)(2)(E)], Oct. 21, 1998, 112 Stat. 2681–50, 2681–76; renumbered § 381, Pub. L. 106–71, § 3(q), Oct. 12, 1999, 113 Stat. 1042.)

Editorial Notes
Codification
Section was formerly classified to section 5714b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 381 of Pub. L. 93–415 was renumbered section 382 and is classified to section 11273 of this title.

Amendments1998—Subsec. (a)(3). Pub. L. 105–277 substituted “unit of local government” for “unit of general local government”.
1988—Pub. L. 100–690, § 7273(b)(1), inserted “or as transitional living youth shelter facilities” at end of section catchline.
Subsec. (a). Pub. L. 100–690, § 7273(b)(2), inserted “or as transitional living youth shelter facilities” after “runaway and homeless youth centers” in introductory provisions and “or transitional living youth project, as the case may be, under this subchapter” after “homeless youth center” in par. (1).

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as a note under section 11101 of this title.

Effective DateSection effective Oct. 12, 1984, see section 670(a) of Pub. L. 98–473, set out as an Effective Date of 1984 Amendment note under section 11101 of this title.



§ 11273. Reports(a) In generalNot later than April 1, 2000, and biennially thereafter, the Secretary shall submit, to the Committee on Education and the Workforce of the House of Representatives and the Committee on the Judiciary of the Senate, a report on the status, activities, and accomplishments of entities that receive grants under parts A, B, C, D, and E, with particular attention to—(1) in the case of centers funded under part A, the ability or effectiveness of such centers in—(A) alleviating the problems of runaway and homeless youth;

(B) if applicable or appropriate, reuniting such youth with their families and encouraging the resolution of intrafamily problems through counseling and other services;

(C) strengthening family relationships and encouraging stable living conditions for such youth; and

(D) assisting such youth to decide upon a future course of action; and


(2) in the case of projects funded under part B—(A) the number and characteristics of homeless youth served by such projects;

(B) the types of activities carried out by such projects;

(C) the effectiveness of such projects in alleviating the problems of homeless youth;

(D) the effectiveness of such projects in preparing homeless youth for self-sufficiency;

(E) the effectiveness of such projects in assisting homeless youth to decide upon future education, employment, and independent living;

(F) the ability of such projects to encourage the resolution of intrafamily problems through counseling and development of self-sufficient living skills; and

(G) activities and programs planned by such projects for the following fiscal year.



(b) Contents of reportsThe Secretary shall include in each report submitted under subsection (a), summaries of—(1) the evaluations performed by the Secretary under section 11277 of this title; and

(2) descriptions of the qualifications of, and training provided to, individuals involved in carrying out such evaluations.


(Pub. L. 93–415, title III, § 382, formerly § 315, Sept. 7, 1974, 88 Stat. 1131; Pub. L. 96–509, § 18(f), Dec. 8, 1980, 94 Stat. 2762; renumbered § 317, Pub. L. 98–473, title II, § 655(1), Oct. 12, 1984, 98 Stat. 2124; renumbered § 361 and amended Pub. L. 100–690, title VII, §§ 7271(c)(5), 7273(c), (e)(2), 7274, Nov. 18, 1988, 102 Stat. 4453–4455, 4457; Pub. L. 101–204, title X, § 1003(1), (2), Dec. 7, 1989, 103 Stat. 1827; renumbered § 381 and amended Pub. L. 102–586, § 3(g)(1)(A)(ii), (h), Nov. 4, 1992, 106 Stat. 5022, 5025; renumbered § 382 and amended Pub. L. 106–71, § 3(k), (q), Oct. 12, 1999, 113 Stat. 1039, 1042.)

Editorial Notes
Codification
Section was formerly classified to section 5715 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 382 of Pub. L. 93–415 was renumbered section 383 and is classified to section 11274 of this title.

Amendments1999—Pub. L. 106–71 amended section generally, making reporting requirements biennial rather than annual and adding subsec. headings.
1992—Pub. L. 102–586, § 3(h), which directed the amendment of section “361 of the Juvenile Justice and Delinquency Act of 1974 (42 U.S.C. 5715)” by amending it generally and adding subsec. (b), was executed to this section, which is section 381 of the Juvenile Justice and Delinquency Prevention Act of 1974 (Pub. L. 93–415), to reflect the probable intent of Congress and the intervening renumbering of section 361 of Pub. L. 93–415 as section 381 by section 3(g)(1)(A)(ii) of Pub. L. 102–586. Prior to amendment, this section consisted of subsecs. (a) and (b) which required annual reports to Congress on the status and accomplishments of the runaway and homeless youth centers funded under part A of this subchapter and of the transitional living youth projects funded under part B of this subchapter.
1989—Subsec. (a). Pub. L. 101–204, § 1003(1), substituted “submit a report to the Committee on Education and Labor of the House of Representatives and the Committee on the Judiciary of the Senate” for “report to the Congress”.
Subsec. (b). Pub. L. 101–204, § 1003(2), substituted “Not later than 180 days after the end of each fiscal year, the Secretary shall submit a report to the Committee on Education and Labor of the House of Representatives and the Committee on the Judiciary of the Senate” for “The Secretary shall annually report to the Congress”.
1988—Subsec. (a). Pub. L. 100–690, §§ 7271(c)(5), 7273(c)(1), (2), 7274, designated existing provisions as subsec. (a), in introductory provisions substituted “Not later than 180 days after the end of each fiscal year, the Secretary shall” for “The Secretary shall annually”, “runaway and homeless youth centers” for “runaway centers”, and “part A of this subchapter” for “this part”, and in par. (1) substituted “runaway and homeless youth” for “runaway youth”.
Subsec. (b). Pub. L. 100–690, § 7273(c)(3), added subsec. (b).
1980—Pub. L. 96–509 substituted “centers” for “houses”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Education and the Workforce of House of Representatives changed to Committee on Education and Labor of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, with the report required by this section with respect to fiscal year 1988 to be submitted not later than Aug. 1, 1989, notwithstanding the 180-day period provided in this section, see section 7296(a), (b)(3) of Pub. L. 100–690, set out as a note under section 11101 of this title.



§ 11274. Federal and non-Federal share; methods of payment(a) The Federal share for the renovation of existing structures, the provision of counseling services, staff training, and the general costs of operations of such facility’s budget for any fiscal year shall be 90 per centum. The non-Federal share may be in cash or in kind, fairly evaluated by the Secretary, including plant, equipment, or services.

(b) Payments under this section may be made in installments, in advance, or by way of reimbursement, with necessary adjustments on account of overpayments or underpayments.

(Pub. L. 93–415, title III, § 383, formerly § 316, Sept. 7, 1974, 88 Stat. 1132; renumbered § 318, Pub. L. 98–473, title II, § 655(1), Oct. 12, 1984, 98 Stat. 2124; renumbered § 362 and amended Pub. L. 100–690, title VII, §§ 7271(c)(6), 7273(e)(2), Nov. 18, 1988, 102 Stat. 4454, 4455; renumbered § 382, Pub. L. 102–586, § 3(g)(1)(A)(ii), Nov. 4, 1992, 106 Stat. 5022; renumbered § 383, Pub. L. 106–71, § 3(q), Oct. 12, 1999, 113 Stat. 1042.)

Editorial Notes
Codification
Section was formerly classified to section 5716 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 383 of Pub. L. 93–415 was renumbered section 384 and is classified to section 11275 of this title.

Amendments1988—Subsec. (a). Pub. L. 100–690, § 7271(c)(6), struck out “acquisition and” before “renovation”.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as a note under section 11101 of this title.



§ 11275. Restrictions on disclosure and transfer
Records containing the identity of individual youths pursuant to this chapter may under no circumstances be disclosed or transferred to any individual or to any public or private agency.
(Pub. L. 93–415, title III, § 384, formerly § 321, Sept. 7, 1974, 88 Stat. 1132; Pub. L. 95–115, § 7(b), Oct. 3, 1977, 91 Stat. 1058; renumbered § 363, Pub. L. 100–690, title VII, § 7273(e)(2), Nov. 18, 1988, 102 Stat. 4455; renumbered § 383, Pub. L. 102–586, § 3(g)(1)(A)(ii), Nov. 4, 1992, 106 Stat. 5022; renumbered § 384, Pub. L. 106–71, § 3(q), Oct. 12, 1999, 113 Stat. 1042.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109, known as the Juvenile Justice and Delinquency Prevention Act of 1974, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 1974 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 5731 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 384 of Pub. L. 93–415 was renumbered section 386 and is classified to section 11277 of this title.

Amendments1977—Pub. L. 95–115 substituted provisions relating to restrictions on disclosure and transfer of records, for provisions relating to scope, etc., of statistical report to Congress.

Statutory Notes and Related Subsidiaries
Effective Date of 1977 AmendmentAmendment by Pub. L. 95–115 effective Oct. 1, 1977, see section 263(c) of Pub. L. 93–415, as added by Pub. L. 95–115 and repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449, formerly set out as a note under section 11101 of this title.



§ 11276. Consolidated review of applications
With respect to funds available to carry out parts A, B, C, D, and E, nothing in this subchapter shall be construed to prohibit the Secretary from—(1) announcing, in a single announcement, the availability of funds for grants under 2 or more of such parts; and

(2) reviewing applications for grants under 2 or more of such parts in a single, consolidated application review process.

(Pub. L. 93–415, title III, § 385, as added Pub. L. 106–71, § 3(o), Oct. 12, 1999, 113 Stat. 1041.)

Editorial Notes
Codification
Section was formerly classified to section 5731a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 385 of Pub. L. 93–415 was renumbered section 388 and is classified to section 11280 of this title.



§ 11277. Evaluation and information(a) In generalIf a grantee receives grants for 3 consecutive fiscal years under part A, B, C, D, or E (in the alternative), then the Secretary shall evaluate such grantee on-site, not less frequently than once in the period of such 3 consecutive fiscal years, for purposes of—(1) determining whether such grants are being used for the purposes for which such grants are made by the Secretary;

(2) collecting additional information for the report required by section 11275 of this title; and

(3) providing such information and assistance to such grantee as will enable such grantee to improve the operation of the centers, projects, and activities for which such grants are made.


(b) CooperationRecipients of grants under this subchapter shall cooperate with the Secretary’s efforts to carry out evaluations, and to collect information, under this subchapter.


(Pub. L. 93–415, title III, § 386, formerly § 364, as added Pub. L. 100–690, title VII, § 7278, Nov. 18, 1988, 102 Stat. 4458; renumbered § 384, Pub. L. 102–586, § 3(g)(1)(A)(ii), Nov. 4, 1992, 106 Stat. 5022; renumbered § 386 and amended Pub. L. 106–71, § 3(l), Oct. 12, 1999, 113 Stat. 1039.)

Editorial Notes
Codification
Section was formerly classified to section 5732 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1999—Pub. L. 106–71 amended section catchline and text generally. Prior to amendment, text read as follows:
“(a) The Secretary shall develop for each fiscal year, and publish annually in the Federal Register for public comment a proposed plan specifying the subject priorities the Secretary will follow in making grants under this subchapter for such fiscal year.
“(b) Taking into consideration comments received in the 45-day period beginning on the date the proposed plan is published, the Secretary shall develop and publish, before December 31 of such fiscal year, a final plan specifying the priorities referred to in subsection (a) of this section.”

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1988, but not applicable with respect to fiscal year 1989, see section 7296(a), (b)(2) of Pub. L. 100–690, set out as an Effective Date of 1988 Amendment note under section 11101 of this title.



§ 11278. Performance standards(a) Establishment of performance standardsNot later than 1 year after October 8, 2008, the Secretary shall issue rules that specify performance standards for public and nonprofit private entities and agencies that receive grants under sections 11211, 11221, and 11261 of this title.


(b) ConsultationThe Secretary shall consult with representatives of public and nonprofit private entities and agencies that receive grants under this subchapter, including statewide and regional nonprofit organizations (including combinations of such organizations) that receive grants under this subchapter, and national nonprofit organizations concerned with youth homelessness, in developing the performance standards required by subsection (a).


(c) Implementation of performance standardsThe Secretary shall integrate the performance standards into the processes of the Department of Health and Human Services for grantmaking, monitoring, and evaluation for programs under sections 11211, 11221, and 11261 of this title.


(Pub. L. 93–415, title III, § 386A, as added Pub. L. 110–378, § 8, Oct. 8, 2008, 122 Stat. 4071.)

Editorial Notes
Codification
Section was formerly classified to section 5732–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 11279. Definitions
In this subchapter:(1) Drug abuse education and prevention servicesThe term “drug abuse education and prevention services”—(A) means services to runaway and homeless youth to prevent or reduce the illicit use of drugs by such youth; and

(B) may include—(i) individual, family, group, and peer counseling;

(ii) drop-in services;

(iii) assistance to runaway and homeless youth in rural areas (including the development of community support groups);

(iv) information and training relating to the illicit use of drugs by runaway and homeless youth, to individuals involved in providing services to such youth; and

(v) activities to improve the availability of local drug abuse prevention services to runaway and homeless youth.



(2) Home-based servicesThe term “home-based services”—(A) means services provided to youth and their families for the purpose of—(i) preventing such youth from running away, or otherwise becoming separated, from their families; and

(ii) assisting runaway youth to return to their families; and


(B) includes services that are provided in the residences of families (to the extent practicable), including—(i) intensive individual and family counseling; and

(ii) training relating to life skills and parenting.



(3) Homeless youthThe term “homeless”, used with respect to a youth, means an individual—(A) who is—(i) less than 21 years of age, or, in the case of a youth seeking shelter in a center under part A, less than 18 years of age, or is less than a higher maximum age if the State where the center is located has an applicable State or local law (including a regulation) that permits such higher maximum age in compliance with licensure requirements for child-and youth-serving 11 So in original. facilities; and

(ii) for the purposes of part B, not less than 16 years of age and either—(I) less than 22 years of age; or

(II) not less than 22 years of age, as of the expiration of the maximum period of stay permitted under section 11222(a)(2) of this title if such individual commences such stay before reaching 22 years of age;



(B) for whom it is not possible to live in a safe environment with a relative; and

(C) who has no other safe alternative living arrangement.


(4) Runaway youthThe term “runaway”, used with respect to a youth, means an individual who is less than 18 years of age and who absents himself or herself from home or a place of legal residence without the permission of a parent or legal guardian.


(5) Street-based servicesThe term “street-based services”—(A) means services provided to runaway and homeless youth, and street youth, in areas where they congregate, designed to assist such youth in making healthy personal choices regarding where they live and how they behave; and

(B) may include—(i) identification of and outreach to runaway and homeless youth, and street youth;

(ii) crisis intervention and counseling;

(iii) information and referral for housing;

(iv) information and referral for transitional living and health care services;

(v) advocacy, education, and prevention services related to—(I) alcohol and drug abuse;

(II) sexual exploitation;

(III) sexually transmitted diseases, including human immunodeficiency virus (HIV); and

(IV) physical and sexual assault.




(6) Street youthThe term “street youth” means an individual who—(A) is—(i) a runaway youth; or

(ii) indefinitely or intermittently a homeless youth; and


(B) spends a significant amount of time on the street or in other areas that increase the risk to such youth for sexual abuse, sexual exploitation, prostitution, or drug abuse.


(7) Transitional living youth projectThe term “transitional living youth project” means a project that provides shelter and services designed to promote a transition to self-sufficient living and to prevent long-term dependency on social services.


(8) Youth at risk of separation from the familyThe term “youth at risk of separation from the family” means an individual—(A) who is less than 18 years of age; and

(B)(i) who has a history of running away from the family of such individual;

(ii) whose parent, guardian, or custodian is not willing to provide for the basic needs of such individual; or

(iii) who is at risk of entering the child welfare system or juvenile justice system as a result of the lack of services available to the family to meet such needs.



(Pub. L. 93–415, title III, § 387, as added Pub. L. 106–71, § 3(p), Oct. 12, 1999, 113 Stat. 1041; amended Pub. L. 108–96, title I, § 116, Oct. 10, 2003, 117 Stat. 1170; Pub. L. 110–378, § 10, Oct. 8, 2008, 122 Stat. 4072.)

Editorial Notes
Codification
Section was formerly classified to section 5732a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2008—Par. (3). Pub. L. 110–378, § 10(a)(1), substituted “The term ‘homeless’, used with respect to a youth, means” for “The term ‘homeless youth’ means” in introductory provisions.
Par. (3)(A)(i). Pub. L. 110–378, § 10(a)(2)(A), substituted “less than” for “not more than” in two places and inserted “, or is less than a higher maximum age if the State where the center is located has an applicable State or local law (including a regulation) that permits such higher maximum age in compliance with licensure requirements for child-and youth-serving facilities” after “18 years of age”.
Par. (3)(A)(ii). Pub. L. 110–378, § 10(a)(2)(B), substituted “age and either—” for “age;” and added subcls. (I) and (II).
Pars. (4) to (8). Pub. L. 110–378, § 10(b), added par. (4) and redesignated former pars. (4) to (7) as (5) to (8), respectively.
2003—Subsec. (3)(A)(i). Pub. L. 108–96 inserted “, or, in the case of a youth seeking shelter in a center under part A, not more than 18 years of age” after “of age”.



§ 11280. Authorization of appropriations(a) In general(1) AuthorizationThere are authorized to be appropriated to carry out this subchapter (other than part E) $127,421,000 for each of fiscal years 2019 through 2020.


(2) Allocation(A) Parts A and BFrom the amount appropriated under paragraph (1) for a fiscal year, the Secretary shall reserve not less than 90 percent to carry out parts A and B.


(B) Part BOf the amount reserved under subparagraph (A), 45 percent and, in those fiscal years in which continuation grant obligations and the quality and number of applicants for parts A and B warrant not more than 55 percent, shall be reserved to carry out part B.



(3) Parts C and D(A) In generalIn each fiscal year, after reserving the amounts required by paragraph (2), the Secretary shall use the remaining amount (if any) to carry out parts C and D (other than section 11245 of this title).


(B) Periodic estimateOf the amount authorized to be appropriated under paragraph (1), such sums as may be necessary shall be made available to carry out section 11245 of this title for each of fiscal years 2019 through 2020.



(4) Part EThere are authorized to be appropriated to carry out part E $25,000,000 for each of fiscal years 2019 through 2020.



(b) Separate identification requiredNo funds appropriated to carry out this subchapter may be combined with funds appropriated under any other Act if the purpose of combining such funds is to make a single discretionary grant, or a single discretionary payment, unless such funds are separately identified in all grants and contracts and are used for the purposes specified in this subchapter.


(Pub. L. 93–415, title III, § 388, formerly § 331, Sept. 7, 1974, 88 Stat. 1132; Pub. L. 94–273, § 32(c), Apr. 21, 1976, 90 Stat. 380; renumbered § 341 and amended Pub. L. 95–115, § 7(c), (d), Oct. 3, 1977, 91 Stat. 1059, 1060; Pub. L. 96–509, § 2(b), Dec. 8, 1980, 94 Stat. 2750; renumbered § 331 and amended Pub. L. 98–473, title II, § 657(a)–(d), (f), Oct. 12, 1984, 98 Stat. 2124, 2125; renumbered § 366 and amended Pub. L. 100–690, title VII, §§ 7273(d), (e)(2), 7280, Nov. 18, 1988, 102 Stat. 4455, 4459; Pub. L. 101–204, title X, §§ 1001(e)(2), 1003(3), Dec. 7, 1989, 103 Stat. 1827; renumbered § 385 and amended Pub. L. 102–586, § 3(g)(1)(A)(ii), (i), Nov. 4, 1992, 106 Stat. 5022, 5026; renumbered § 388 and amended Pub. L. 106–71, § 3(m), (n)(2), Oct. 12, 1999, 113 Stat. 1040, 1041; Pub. L. 108–96, title I, § 117, Oct. 10, 2003, 117 Stat. 1170; Pub. L. 110–378, § 11, Oct. 8, 2008, 122 Stat. 4073; Pub. L. 115–385, title IV, § 402(b), Dec. 21, 2018, 132 Stat. 5159.)

Editorial Notes
Codification
Section was formerly classified to section 5751 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2018—Subsec. (a)(1). Pub. L. 115–385, § 402(b)(1), struck out “section 11245 of this title and” before “part E)” and substituted “$127,421,000 for each of fiscal years 2019 through 2020” for “$140,000,000 for fiscal year 2009, and such sums as may be necessary for fiscal years 2010, 2011, 2012, and 2013”.
Subsec. (a)(3)(B). Pub. L. 115–385, § 402(b)(2), added subpar. (B) and struck out former subpar. (B). Prior to amendment, text read as follows: “There are authorized to be appropriated to carry out section 11245 of this title such sums as may be necessary for fiscal years 2009, 2010, 2011, 2012, and 2013.”
Subsec. (a)(4). Pub. L. 115–385, § 402(b)(3), substituted “each of fiscal years 2019 through 2020” for “fiscal year 2009 and such sums as may be necessary for fiscal years 2010, 2011, 2012, and 2013”.
2008—Subsec. (a)(1). Pub. L. 110–378, § 11(1), substituted “are authorized” for “is authorized”, “section 5714–25 of this title and part E) $140,000,000 for fiscal year 2009” for “part E of this subchapter) $105,000,000 for fiscal year 2004”, and “2010, 2011, 2012, and 2013” for “2005, 2006, 2007, and 2008”.
Subsec. (a)(3). Pub. L. 110–378, § 11(2), designated existing provisions as subpar. (A), inserted heading, inserted “(other than section 5714–25 of this title)” before period, and added subpar. (B).
Subsec. (a)(4). Pub. L. 110–378, § 11(3), substituted “are authorized” for “is authorized” and “$25,000,000 for fiscal year 2009 and such sums as may be necessary for fiscal years 2010, 2011, 2012, and 2013” for “such sums as may be necessary for fiscal years 2004, 2005, 2006, 2007, and 2008”.
2003—Subsec. (a)(1). Pub. L. 108–96, § 117(a), substituted “$105,000,000 for fiscal year 2004, and such sums as may be necessary for fiscal years 2005, 2006, 2007, and 2008” for “such sums as may be necessary for fiscal years 2000, 2001, 2002, and 2003”.
Subsec. (a)(2)(B). Pub. L. 108–96, § 117(c), substituted “45 percent and, in those fiscal years in which continuation grant obligations and the quality and number of applicants for parts A and B warrant not more than 55 percent” for “not less than 20 percent, and not more than 30 percent”.
Subsec. (a)(4). Pub. L. 108–96, § 117(b), substituted “2004, 2005, 2006, 2007, and 2008” for “2000, 2001, 2002, and 2003”.
1999—Pub. L. 106–71, § 3(m), amended section catchline and text generally, substituting provisions relating to appropriations for fiscal years 2000 to 2003 for provisions relating to appropriations for fiscal years 1993 to 1996.
Subsec. (a)(4). Pub. L. 106–71, § 3(n)(2), added par. (4).
1992—Pub. L. 102–586, § 3(i), which directed the amendment of section “366 of the Juvenile Justice and Delinquency Act of 1974 (42 U.S.C. 5751)”, was executed to this section, which is section 385 of the Juvenile Justice and Delinquency Prevention Act of 1974 (Pub. L. 93–415), to reflect the probable intent of Congress and the intervening renumbering of section 366 of Pub. L. 93–415 as section 385 by section 3(g)(1)(A)(ii) of Pub. L. 102–586. See notes below.
Subsec. (a)(1). Pub. L. 102–586, § 3(i)(1)(A), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “To carry out the purposes of part A of this subchapter there are authorized to be appropriated such sums as may be necessary for fiscal years 1989, 1990, 1991, and 1992.”
Subsec. (a)(3) to (5). Pub. L. 102–586, § 3(i)(1)(B), added pars. (3) to (5).
Subsec. (b)(1). Pub. L. 102–586, § 3(i)(2), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “Subject to paragraph (2), to carry out the purposes of part B of this subchapter, there are authorized to be appropriated $5,000,000 for fiscal year 1989 and such sums as may be necessary for each of the fiscal years 1990, 1991, and 1992.”
Subsecs. (c) to (e). Pub. L. 102–586, § 3(i)(3), (4), added subsec. (c) and redesignated former subsecs. (c) and (d) as (d) and (e), respectively.
1989—Subsec. (a). Pub. L. 101–204, § 1001(e)(2), amended directory language of Pub. L. 100–690, § 7280(2), see 1988 Amendment note below.
Subsec. (a)(1). Pub. L. 101–204, § 1003(3), substituted “are authorized” for “is authorized”.
1988—Subsec. (a). Pub. L. 100–690, § 7280, as amended by Pub. L. 101–204, § 1001(e)(2), designated existing provisions as par. (1), struck out “1985, 1986, 1987, and 1988” after “fiscal years”, inserted “1989, 1990, 1991, and 1992”, and added par. (2).
Subsecs. (b) to (d). Pub. L. 100–690, § 7273(d), added subsec. (b) and redesignated former subsecs. (b) and (c) as (c) and (d), respectively.
1984—Pub. L. 98–473, § 657(a), amended section catchline.
Subsec. (a). Pub. L. 98–473, § 657(b), substituted “such sums as may be necessary for fiscal years 1985, 1986, 1987, and 1988” for “for each of the fiscal years ending September 30, 1981, September 30, 1982, September 30, 1983, and September 30, 1984 the sum of $25,000,000”.
Subsec. (b). Pub. L. 98–473, § 657(c), struck out “Associate” before “Administrator”.
Subsec. (c). Pub. L. 98–473, § 657(d), added subsec. (c).
1980—Subsec. (a). Pub. L. 96–509 substituted provisions authorizing appropriations of $25,000,000 for each of fiscal years ending Sept. 30, 1981, 1982, 1983, and 1984, for provisions that had authorized appropriations of $10,000,000 for each of fiscal years ending Sept. 30, 1975, 1976, and 1977, and $25,000,000 for each of fiscal years ending Sept. 30, 1978, 1979, and 1980.
1977—Subsec. (a). Pub. L. 95–115, § 7(d)(1), inserted provisions authorizing appropriations for fiscal years ending Sept. 30, 1978, 1979, and 1980.
Subsec. (b). Pub. L. 95–115, § 7(d)(2), substituted provisions relating to consultative and coordinating requirements for funded programs and activities, for provisions relating to authorization for funding surveys under part B of this subchapter.
1976—Pub. L. 94–273 substituted “June 30, 1975, and 1976, and September 30, 1977” for “June 30, 1975, 1976, and 1977”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–385 not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as a note under section 11102 of this title.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as a note under section 11101 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–473 effective Oct. 12, 1984, except that subsec. (c)(2), as enacted by section 657(d) of Pub. L. 98–473, not applicable with respect to any grant or payment made before Oct. 12, 1984, see section 670 of Pub. L. 98–473, set out as a note under section 11101 of this title.

Effective Date of 1977 AmendmentAmendment by Pub. L. 95–115 effective Oct. 1, 1977, see section 263(c) of Pub. L. 93–415, as added by Pub. L. 95–115 and repealed by Pub. L. 100–690, title VII, § 7266(2), Nov. 18, 1988, 102 Stat. 4449, formerly set out as a note under section 11101 of this title.



§ 11281. Restriction on use of funds(a) In generalNone of the funds contained in this subchapter may be used for any program of distributing sterile needles or syringes for the hypodermic injection of any illegal drug.


(b) Separate accountingAny individual or entity who receives any funds contained in this subchapter and who carries out any program described in subsection (a) shall account for all funds used for such program separately from any funds contained in this subchapter.


(Pub. L. 93–415, title III, § 389, as added Pub. L. 108–96, title I, § 120, Oct. 10, 2003, 117 Stat. 1171.)

Editorial Notes
Codification
Section was formerly classified to section 5752 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.





SUBCHAPTER IV—MISSING CHILDREN
§ 11291. Findings
The Congress finds that—(1) each year tens of thousands of children run away, or are abducted or removed, from the control of a parent having legal custody without the consent of that parent, under circumstances which immediately place the child in grave danger;

(2) many missing children are at great risk of both physical harm and sexual exploitation;

(3) many missing children are runaways;

(4) growing numbers of children are the victims of child sexual exploitation, including child sex trafficking and sextortion, increasingly involving the use of new technology to access the Internet;

(5) children may be separated from their parents or legal guardians as a result of national disasters such as hurricanes and floods;

(6) sex offenders pose a threat to children; and

(7) the Office of Juvenile Justice and Delinquency Prevention administers programs under this subchapter, including programs that prevent and address offenses committed against vulnerable children and support missing children’s organizations, including the National Center for Missing and Exploited Children that—(A) serves as a nonprofit, national resource center and clearinghouse to provide assistance to victims, families, child-serving professionals, and the general public;

(B) works with the Department of Justice, the Federal Bureau of Investigation, the United States Marshals Service, the Department of the Treasury, the Department of State, U.S. Immigration and Customs Enforcement, the United States Secret Service, the United States Postal Inspection Service, other agencies, and nongovernmental organizations in the effort to find missing children and to prevent child victimization; and

(C) coordinates with each of the missing children clearinghouses operated by the 50 States, the District of Columbia, Puerto Rico, and international organizations to transmit images and information regarding missing and exploited children to law enforcement agencies, nongovernmental organizations, and corporate partners across the United States and around the world instantly.


(Pub. L. 93–415, title IV, § 402, as added Pub. L. 98–473, title II, § 660, Oct. 12, 1984, 98 Stat. 2125; amended Pub. L. 106–71, § 2(a), Oct. 12, 1999, 113 Stat. 1032; Pub. L. 108–96, title II, § 201, Oct. 10, 2003, 117 Stat. 1171; Pub. L. 110–240, § 2, June 3, 2008, 122 Stat. 1560; Pub. L. 113–38, § 2(a), Sept. 30, 2013, 127 Stat. 527; Pub. L. 115–267, § 2(a), Oct. 11, 2018, 132 Stat. 3756; Pub. L. 115–393, title II, § 202(a), Dec. 21, 2018, 132 Stat. 5267.)

Editorial Notes
Codification
Section was formerly classified to section 5771 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 402 of Pub. L. 93–415 amended section 3888 of Title 42, The Public Health and Welfare, and repealed section 3889 of Title 42, and was repealed by Pub. L. 95–115, § 10, Oct. 3, 1977, 91 Stat. 1061, and Pub. L. 107–273, div. C, title II, § 12221(a)(4), Nov. 2, 2002, 116 Stat. 1894.

Amendments2018—Pub. L. 115–393 made amendments to this section substantially identical to those made by Pub. L. 115–267, § 2(a). See Amendment notes below. Text of section is based on amendments by Pub. L. 115–267.
Par. (1). Pub. L. 115–267, § 2(a)(1), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “each year thousands of children are abducted or removed from the control of a parent having legal custody without such parent’s consent, under circumstances which immediately place the child in grave danger;”.
Par. (4). Pub. L. 115–267, § 2(a)(2)–(4), redesignated par. (6) as (4), inserted “, including child sex trafficking and sextortion” after “exploitation”, and struck out former par. (4) which read as follows: “in many cases, parents and local law enforcement officials have neither the resources nor the expertise to mount expanded search efforts;”.
Par. (5). Pub. L. 115–267, § 2(a)(2), (3), redesignated par. (7) as (5) and struck out former par. (5) which read as follows: “abducted children are frequently moved from one locality to another, requiring the cooperation and coordination of local, State, and Federal law enforcement efforts;”.
Par. (6). Pub. L. 115–267, § 2(a)(3), (5), redesignated par. (8) as (6) and inserted “and” at end. Former par. (6) redesignated (4).
Par. (7). Pub. L. 115–267, § 2(a)(3), (6), redesignated par. (10) as (7) and amended it generally. Prior to amendment, text related to the National Center for Missing and Exploited Children. Former par. (7) redesignated (5).
Pars. (8) to (10). Pub. L. 115–267, § 2(a)(2), (3), redesignated pars. (8) and (10) as (6) and (7), respectively, and struck out par. (9) which read as follows: “the Office of Juvenile Justice and Delinquency Prevention administers programs under this chapter through the Child Protection Division, including programs which prevent or address offenses committed against vulnerable children and which support missing children’s organizations; and”.
2013—Pub. L. 113–38 added par. (3) and redesignated former pars. (3) to (9) as (4) to (10), respectively.
2008—Pub. L. 110–240 amended section generally. Prior to amendment, section consisted of pars. (1) to (5) stating findings of Congress concerning missing or abducted children and the role of the National Center for Missing and Exploited Children.
2003—Pub. L. 108–96 amended section generally. Prior to amendment, section consisted of pars. (1) to (21) stating findings of Congress.
1999—Pars. (9) to (21). Pub. L. 106–71 added pars. (9) to (21).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–267, § 4, Oct. 11, 2018, 132 Stat. 3760, provided that:
“(a) Effective Date.—Except as provided in subsection (b), this Act [see section 1 of Pub. L. 115–267, set out as a Short Title of 2018 Amendment note under section 10101 of this title] and the amendments made by this Act shall take effect on the date of the enactment of this Act [Oct. 11, 2018].

“(b) Application of Amendments.—The amendments made by section 2 [enacting section 11295a of this title and amending this section and sections 11292 to 11294, 11296, and 11297 of this title] shall apply with respect to fiscal years that begin after September 30, 2018.”




Effective DateSubchapter effective Oct. 12, 1984, see section 670(a) of Pub. L. 98–473, set out as an Effective Date of 1984 Amendment note under section 11101 of this title.



§ 11292. Definitions
For the purpose of this subchapter—(1) the term “missing child” means any individual less than 18 years of age whose whereabouts are unknown to such individual’s parent;

(2) the term “Administrator” means the Administrator of the Office of Juvenile Justice and Delinquency Prevention;

(3) the term “Center” means the National Center for Missing and Exploited Children; and

(4) the term “parent” includes a legal guardian or other individual who may lawfully exercise parental rights with respect to the child.

(Pub. L. 93–415, title IV, § 403, as added Pub. L. 98–473, title II, § 660, Oct. 12, 1984, 98 Stat. 2126; amended Pub. L. 106–71, § 2(b), Oct. 12, 1999, 113 Stat. 1034; Pub. L. 109–248, title I, § 154(b), July 27, 2006, 120 Stat. 611; Pub. L. 109–295, title VI, § 689b(c), Oct. 4, 2006, 120 Stat. 1450; Pub. L. 115–267, § 2(b), Oct. 11, 2018, 132 Stat. 3757; Pub. L. 115–393, title II, § 202(b), Dec. 21, 2018, 132 Stat. 5268.)

Editorial Notes
Codification
Section was formerly classified to section 5772 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 403 of Pub. L. 93–415 amended section 3883 of Title 42, The Public Health and Welfare, and was repealed by Pub. L. 95–115, § 10, Oct. 3, 1977, 91 Stat. 1061, and Pub. L. 107–273, div. C, title II, § 12221(a)(4), Nov. 2, 2002, 116 Stat. 1894.

Amendments2018—Par. (1). Pub. L. 115–267, § 2(b)(1), and Pub. L. 115–393, § 202(b)(1), amended section identically, adding par. (1) and striking out former par. (1) which read as follows: “the term ‘missing child’ means any individual less than 18 years of age whose whereabouts are unknown to such individual’s legal custodian;”.
Par. (4). Pub. L. 115–267, § 2(b)(2)–(4), and Pub. L. 115–393, § 202(b)(2)–(4), amended section identically, adding par. (4).
2006—Par. (1). Pub. L. 109–295, which directed amendment of par. (1) by striking out “or” at the end of subpar. (A), inserting “or” after the semicolon in subpar. (B), and adding after subpar. (B) subpar. (C) “the individual is an individual under 21 years of age who is displaced from the habitual residence of that individual as a result of an emergency or major disaster (as those terms are defined in section 5122 of this title).”, could not be executed because of the prior amendment by Pub. L. 109–248, see below.
Pub. L. 109–248, which directed amendment of “Section 403(1) of the Comprehensive Crime Control Act of 1984 (42 U.S.C. 5772)” by substituting a semicolon at end for “if—” through subpar. (B), was executed by substituting a semicolon for “if—”and subpars. (A) and (B) of par. (1) of this section, which is section 403 of the Juvenile Justice and Delinquency Prevention Act of 1974, Pub. L. 93–415, as added by section 660 of the Comprehensive Crime Control Act of 1984, to reflect the probable intent of Congress. Prior to amendment, subpars. (A) and (B) read as follows:
“(A) the circumstances surrounding such individual’s disappearance indicate that such individual may possibly have been removed by another from the control of such individual’s legal custodian without such custodian’s consent; or
“(B) the circumstances of the case strongly indicate that such individual is likely to be abused or sexually exploited;”.
1999—Par. (3). Pub. L. 106–71 added par. (3).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–267 effective Oct. 11, 2018, and applicable to fiscal years beginning after Sept. 30, 2018, see section 4 of Pub. L. 115–267, set out as a note under section 11291 of this title.



§ 11293. Duties and functions of the Administrator(a) Description of activitiesThe Administrator shall—(1) issue such rules as the Administrator considers necessary or appropriate to carry out this subchapter;

(2) make such arrangements as may be necessary and appropriate to facilitate effective coordination among all federally funded programs relating to missing children (including the preparation of an annual comprehensive plan for facilitating such coordination);

(3) provide for the furnishing of information derived from the national toll-free hotline, established under subsection (b)(1), to appropriate entities;

(4) coordinate with the United States Interagency Council on Homelessness to ensure that homeless services professionals are aware of educational resources and assistance provided by the Center regarding child sexual exploitation;

(5) provide adequate staff and agency resources which are necessary to properly carry out the responsibilities pursuant to this subchapter; and

(6) not later than 180 days after the end of each fiscal year, submit a report to the President, Speaker of the House of Representatives, the Committee on Education and the Workforce of the House of Representatives, the President pro tempore of the Senate, and the Committee on the Judiciary of the Senate—(A) containing a comprehensive plan for facilitating cooperation and coordination in the succeeding fiscal year among all agencies and organizations with responsibilities related to missing children;

(B) identifying and summarizing effective models of Federal, State, and local coordination and cooperation in locating and recovering missing children;

(C) identifying and summarizing effective program models that provide treatment, counseling, or other aid to parents of missing children or to children who have been the victims of abduction;

(D) describing how the Administrator satisfied the requirements of paragraph (4) in the preceding fiscal year;

(E) describing in detail the number and types of telephone calls received in the preceding fiscal year over the national toll-free hotline established under subsection (b)(1)(A), the number and types of communications referred to the national communications system established under section 11231 of this title, and the number and types of reports to the tipline established under subsection (b)(1)(K)(i);

(F) describing in detail the activities in the preceding fiscal year of the national resource center and clearinghouse established under subsection (b)(2);

(G) describing all the programs for which assistance was provided under section 11294 of this title in the preceding fiscal year;

(H) summarizing the results of all research completed in the preceding year for which assistance was provided at any time under this subchapter; and

(I)(i) identifying each clearinghouse with respect to which assistance is provided under section 11294(a)(9) of this title in the preceding fiscal year;

(ii) describing the activities carried out by such clearinghouse in such fiscal year;

(iii) specifying the types and amounts of assistance (other than assistance under section 11294(a)(9) of this title) received by such clearinghouse in such fiscal year; and

(iv) specifying the number and types of missing children cases handled (and the number of such cases resolved) by such clearinghouse in such fiscal year and summarizing the circumstances of each such cases.11 So in original. Probably should be “case.”




(b) Annual grant to National Center for Missing and Exploited Children(1) In generalThe Administrator shall annually make a grant to the Center, which shall be used to—(A)(i) operate a national 24-hour toll-free hotline by which individuals may report information regarding the location of any missing child, and request information pertaining to procedures necessary to reunite such child with such child’s parent; and

(ii) coordinate the operation of such hotline with the operation of the national communications system referred to in part C of subchapter III;


(B) operate the official national resource center and information clearinghouse for missing and exploited children;

(C) provide to State and local governments, public and private nonprofit agencies, State and local educational agencies, and individuals, information regarding—(i) free or low-cost legal, food, lodging, and transportation services that are available for the benefit of missing and exploited children and their families;

(ii) the existence and nature of programs being carried out by Federal agencies to assist missing and exploited children and their families; and

(iii) innovative and model programs, services, and legislation that benefit missing and exploited children;


(D) coordinate public and private programs that locate, recover, or reunite missing children with their families;

(E) provide technical assistance and training to families, law enforcement agencies, State and local governments, elements of the criminal justice system, nongovernmental agencies, local educational agencies, and the general public—(i) in the prevention, investigation, prosecution, and treatment of cases involving missing and exploited children;

(ii) to respond to foster children missing from the State child welfare system in coordination with child welfare agencies and courts handling juvenile justice and dependency matters; and

(iii) in the identification, location, and recovery of victims of, and children at risk for, child sex trafficking;


(F) provide assistance to families, law enforcement agencies, State and local governments, nongovernmental agencies, child-serving professionals, and other individuals involved in the location and recovery of missing and abducted children nationally and, in cooperation with the Department of State, internationally;

(G) provide support and technical assistance to child-serving professionals involved in helping to recover missing and exploited children by searching public records databases to help in the identification, location, and recovery of such children, and help in the location and identification of potential abductors and offenders;

(H) provide forensic and direct on-site technical assistance and consultation to families, law enforcement agencies, child-serving professionals, and nongovernmental organizations in child abduction and exploitation cases, including facial reconstruction of skeletal remains and similar techniques to assist in the identification of unidentified deceased children;

(I) provide training, technical assistance, and information to nongovernmental organizations relating to non-compliant sex offenders and to law enforcement agencies in identifying and locating such individuals;

(J) facilitate the deployment of the National Emergency Child Locator Center to assist in reuniting missing children with their families during periods of national disasters;

(K) work with families, law enforcement agencies, electronic service providers, electronic payment service providers, technology companies, nongovernmental organizations, and others on methods to reduce the existence and distribution of online images and videos of sexually exploited children—(i) by operating a tipline to—(I) provide to individuals and electronic service providers an effective means of reporting internet-related and other instances of child sexual exploitation in the areas of—(aa) possession, manufacture, and distribution of child pornography;

(bb) online enticement of children for sexual acts;

(cc) child sex trafficking;

(dd) sex tourism involving children;

(ee) extra-familial child sexual molestation;

(ff) unsolicited obscene material sent to a child;

(gg) misleading domain names; and

(hh) misleading words or digital images on the internet; and


(II) make reports received through the tipline available to the appropriate law enforcement agency for its review and potential investigation;


(ii) by operating a child victim identification program to assist law enforcement agencies in identifying victims of child pornography and other sexual crimes to support the recovery of children from sexually exploitative situations; and

(iii) by utilizing emerging technologies to provide additional outreach and educational materials to parents and families;


(L) develop and disseminate programs and information to families, child-serving professionals, law enforcement agencies, State and local governments, nongovernmental organizations, schools, local educational agencies, child-serving organizations, and the general public on—(i) the prevention of child abduction and sexual exploitation;

(ii) internet safety, including tips for social media and cyberbullying; and

(iii) sexting and sextortion;


(M) provide technical assistance and training to local educational agencies, schools, State and local law enforcement agencies, individuals, and other nongovernmental organizations that assist with finding missing and abducted children in identifying and recovering such children;

(N) assist the efforts of law enforcement agencies in coordinating with child welfare agencies to respond to foster children missing from the State welfare system; and

(O) provide technical assistance to law enforcement agencies and first responders in identifying, locating, and recovering victims of, and children at risk for, child sex trafficking.


(2) Limitation(A) In generalNotwithstanding any other provision of law, no Federal funds may be used to pay the compensation of an individual employed by the Center if such compensation, as determined at the beginning of each grant year, exceeds 110 percent of the maximum annual salary payable to a member of the Federal Government’s Senior Executive Service (SES) for that year. The Center may compensate an employee at a higher rate provided the amount in excess of this limitation is paid with non-Federal funds.


(B) Definition of compensationFor the purpose of this paragraph, the term “compensation”—(i) includes salary, bonuses, periodic payments, severance pay, the value of a compensatory or paid leave benefit not excluded by clause (ii), and the fair market value of any employee perquisite or benefit not excluded by clause (ii); and

(ii) excludes any Center expenditure for health, medical, or life insurance, or disability or retirement pay, including pensions benefits.




(c) National incidence studiesThe Administrator, either by making grants to or entering into contracts with public agencies or nonprofit private agencies, shall—(1) triennially conduct national incidence studies to determine for a given year the actual number of children reported missing each year, the number of children who are victims of abduction by strangers, the number of children who are the victims of parental kidnappings, and the number of children who are recovered each year; and

(2) provide to State and local governments, public and private nonprofit agencies, and individuals information to facilitate the lawful use of school records and birth certificates, in compliance with the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g) 22 So in original. Probably should be followed by a comma. to identify and locate missing children.


(d) Independent status of other Federal agenciesNothing contained in this subchapter shall be construed to grant to the Administrator any law enforcement responsibility or supervisory authority over any other Federal agency.


(Pub. L. 93–415, title IV, § 404, as added Pub. L. 98–473, title II, § 660, Oct. 12, 1984, 98 Stat. 2126; amended Pub. L. 100–690, title VII, § 7285, Nov. 18, 1988, 102 Stat. 4459; Pub. L. 101–204, title X, § 1004(2), Dec. 7, 1989, 103 Stat. 1828; Pub. L. 106–71, § 2(c), Oct. 12, 1999, 113 Stat. 1034; Pub. L. 107–273, div. C, title II, § 12221(b)(2), Nov. 2, 2002, 116 Stat. 1894; Pub. L. 108–21, title III, §§ 321(b), 323, Apr. 30, 2003, 117 Stat. 664, 665; Pub. L. 108–96, title II, § 202(a), Oct. 10, 2003, 117 Stat. 1172; Pub. L. 110–240, § 3, June 3, 2008, 122 Stat. 1561; Pub. L. 113–38, § 2(b), Sept. 30, 2013, 127 Stat. 527; Pub. L. 114–22, title II, § 211, May 29, 2015, 129 Stat. 249; Pub. L. 115–141, div. Q, title II, § 201, Mar. 23, 2018, 132 Stat. 1120; Pub. L. 115–267, § 2(c), Oct. 11, 2018, 132 Stat. 3757; Pub. L. 115–393, title II, § 202(c), Dec. 21, 2018, 132 Stat. 5268.)

Editorial Notes

References in TextThe Family Educational Rights and Privacy Act of 1974, referred to in subsec. (c)(2), is section 513 of Pub. L. 93–380, title V, Aug. 21, 1974, 88 Stat. 571, which enacted section 1232g of Title 20, Education, and provisions set out as notes under sections 1221 and 1232g of Title 20. For complete classification of this Act to the Code, see Short Title of 1974 Amendment note set out under section 1221 of Title 20 and Tables.

Codification
Section was formerly classified to section 5773 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 404 of Pub. L. 93–415 amended section 3882 of Title 42, The Public Health and Welfare, and was repealed by Pub. L. 95–115, § 10, Oct. 3, 1977, 91 Stat. 1061, and Pub. L. 107–273, div. C, title II, § 12221(a)(4), Nov. 2, 2002, 116 Stat. 1894.

Amendments2018—Subsec. (a)(3). Pub. L. 115–267, § 2(c)(1)(A), and Pub. L. 115–393, § 202(c)(1)(A), amended par. (3) identically, substituting “hotline” for “telephone line”.
Subsec. (a)(6)(E). Pub. L. 115–267, § 2(c)(1)(B), and Pub. L. 115–393, § 202(c)(1)(B), amended subpar. (E) identically, substituting “hotline” for “telephone line” and “(b)(1)(A),” for “(b)(1)(A) and” and inserting “, and the number and types of reports to the tipline established under subsection (b)(1)(K)(i)” before semicolon at end.
Subsec. (b)(1)(A)(i). Pub. L. 115–267, § 2(c)(2)(A), and Pub. L. 115–393, § 202(c)(2)(A), amended cl. (i) identically, substituting “hotline” for “telephone line” and “parent” for “legal custodian”.
Subsec. (b)(1)(A)(ii). Pub. L. 115–267, § 2(c)(2)(A)(i), and Pub. L. 115–393, § 202(c)(2)(A)(i), amended cl. (ii) identically, substituting “hotline” for “telephone line”.
Subsec. (b)(1)(C)(i). Pub. L. 115–267, § 2(c)(2)(B)(i), and Pub. L. 115–393, § 202(c)(2)(B)(i), amended cl. (i) identically, substituting “food” for “restaurant” and striking out “and” at end.
Subsec. (b)(1)(C)(iii). Pub. L. 115–267, § 2(c)(2)(B)(ii), (iii), and Pub. L. 115–393, § 202(c)(2)(B)(ii), (iii), amended subsec. (b)(1)(C) identically, adding cl. (iii).
Subsec. (b)(1)(E) to (V). Pub. L. 115–393, § 202(c)(2)(C)–(L), made amendments to subpars. (E) to (V) substantially identical to those made by Pub. L. 115–267, § 2(c)(2)(C)–(L). See Amendment notes below. Text of subsec. (b)(1)(E) to (V) is based on amendments by Pub. L. 115–267.
Subsec. (b)(1)(E). Pub. L. 115–267, § 2(c)(2)(D), (H), redesignated subpar. (H) as (E) and amended it generally. Prior to amendment, text read as follows: “provide technical assistance and training to law enforcement agencies, State and local governments, elements of the criminal justice system, public and private nonprofit agencies, and individuals in the prevention, investigation, prosecution, and treatment of cases involving missing and exploited children, including cases involving children with developmental disabilities such as autism;”.
Pub. L. 115–267, § 2(c)(2)(C), struck out subpar. (E) which read as follows: “disseminate, on a national basis, information relating to innovative and model programs, services, and legislation that benefit missing and exploited children;”.
Subsec. (b)(1)(F). Pub. L. 115–267, § 2(c)(2)(D), (I), redesignated subpar. (I) as (F) and amended it generally. Prior to amendment, text read as follows: “provide assistance to families and law enforcement agencies in locating and recovering missing and exploited children, both nationally and, in cooperation with the Department of State, internationally;”.
Pub. L. 115–267, § 2(c)(2)(C), struck out subpar. (F) which related to requirement to annually provide the Office of Juvenile Justice and Delinquency Prevention certain information based on reports received by the National Center for Missing and Exploited Children.
Subsec. (b)(1)(G). Pub. L. 115–267, § 2(c)(2)(D), (I), redesignated subpar. (J) as (G) and amended it generally. Prior to amendment, text read as follows: “provide analytical support and technical assistance to law enforcement agencies through searching public records databases in locating and recovering missing and exploited children and helping to locate and identify abductors;”.
Pub. L. 115–267, § 2(c)(2)(C), struck out subpar. (G) which read as follows: “provide, at the request of State and local governments, and public and private nonprofit agencies, guidance on how to facilitate the lawful use of school records and birth certificates to identify and locate missing children;”.
Subsec. (b)(1)(H). Pub. L. 115–267, § 2(c)(2)(D), (I), redesignated subpar. (K) as (H) and amended it generally. Prior to amendment, text read as follows: “provide direct on-site technical assistance and consultation to law enforcement agencies in child abduction and exploitation cases;”. Former subpar. (H) redesignated (E).
Pub. L. 115–141 inserted “, including cases involving children with developmental disabilities such as autism” before semicolon at end.
Subsec. (b)(1)(I). Pub. L. 115–267, § 2(c)(2)(E), (J), redesignated subpar. (N) as (I) and amended it generally. Prior to amendment, text read as follows: “provide training and assistance to law enforcement agencies in identifying and locating non-compliant sex offenders;”. Former subpar. (I) redesignated (F).
Subsec. (b)(1)(J). Pub. L. 115–267, § 2(c)(2)(E), redesignated subpar. (O) as (J). Former subpar. (J) redesignated (G).
Subsec. (b)(1)(K). Pub. L. 115–267, § 2(c)(2)(F), (K), redesignated subpar. (Q) as (K) and amended it generally. Prior to amendment, text read as follows: “work with law enforcement, Internet service providers, electronic payment service providers, and others on methods to reduce the distribution on the Internet of images and videos of sexually exploited children;”. Former subpar. (K) redesignated (H).
Subsec. (b)(1)(L). Pub. L. 115–267, § 2(c)(2)(G), (L), redesignated subpar. (S) as (L), and amended it generally. Prior to amendment, text related to development and dissemination of programs and information on prevention of child abduction and sexual exploitation and internet safety.
Pub. L. 115–267, § 2(c)(2)(C), struck out subpar. (L) which read as follows: “provide forensic technical assistance and consultation to law enforcement and other agencies in the identification of unidentified deceased children through facial reconstruction of skeletal remains and similar techniques;”.
Subsec. (b)(1)(M). Pub. L. 115–267, § 2(c)(2)(G), (L), redesignated subpar. (T) as (M) and amended it generally. Prior to amendment, text read as follows: “provide technical assistance and training to State and local law enforcement agencies and statewide clearinghouses to coordinate with State and local educational agencies in identifying and recovering missing children;”.
Pub. L. 115–267, § 2(c)(2)(C), struck out subpar. (M) which read as follows: “track the incidence of attempted child abductions in order to identify links and patterns, and provide such information to law enforcement agencies;”.
Subsec. (b)(1)(N). Pub. L. 115–267, § 2(c)(2)(G), redesignated subpar. (U) as (N). Former subpar. (N) redesignated (I).
Subsec. (b)(1)(O). Pub. L. 115–267, § 2(c)(2)(G), redesignated subpar. (V) as (O). Former subpar. (O) redesignated (J).
Subsec. (b)(1)(P). Pub. L. 115–267, § 2(c)(2)(C), struck out subpar. (P) which related to cyber tipline for reporting Internet-related child sexual exploitation.
Subsec. (b)(1)(Q). Pub. L. 115–267, § 2(c)(2)(F), redesignated subpar. (Q) as (K).
Subsec. (b)(1)(R). Pub. L. 115–267, § 2(c)(2)(C), struck out subpar. (R) which read as follows: “operate a child victim identification program in order to assist the efforts of law enforcement agencies in identifying victims of child pornography and other sexual crimes;”.
Subsec. (b)(1)(S) to (V). Pub. L. 115–267, § 2(c)(2)(G), redesignated subpars. (S) to (V) as (L) to (O), respectively.
2015—Subsec. (b)(1)(P)(iii). Pub. L. 114–22 substituted “child sex trafficking, including child prostitution” for “child prostitution”.
2013—Subsec. (a)(4). Pub. L. 113–38, § 2(b)(1)(C), added par. (4). Former par. (4) redesignated (5).
Subsec. (a)(5). Pub. L. 113–38, § 2(b)(1)(B), redesignated par. (4) as (5). Former par. (5) redesignated (6).
Pub. L. 113–38, § 2(b)(1)(A), in introductory provisions, substituted “Representatives, the Committee on Education and the Workforce of the House of Representatives,” for “Representatives, and” and inserted “, and the Committee on the Judiciary of the Senate” after “Senate”.
Subsec. (a)(6). Pub. L. 113–38, § 2(b)(1)(B), redesignated par. (5) as (6).
Subsec. (b)(1)(C). Pub. L. 113–38, § 2(b)(2)(A)(i), in introductory provisions, struck out “and” after “governments,” and inserted “State and local educational agencies,” after “nonprofit agencies,”.
Subsec. (b)(1)(T) to (V). Pub. L. 113–38, § 2(b)(2)(A)(ii)–(iv), added subpars. (T) to (V).
Subsec. (b)(2). Pub. L. 113–38, § 2(b)(2)(B), amended par. (2) generally. Prior to amendment, text read as follows: “There is authorized to be appropriated to the Administrator to carry out this subsection, $40,000,000 for fiscal year 2008 and such sums as may be necessary for fiscal years 2009 through 2013.”
Subsec. (c)(1). Pub. L. 113–38, § 2(b)(3), substituted “triennially” for “periodically” and “kidnappings” for “kidnapings”.
Subsec. (c)(2). Pub. L. 113–38, § 2(b)(4), inserted “, in compliance with the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g)” after “birth certificates”.
2008—Subsec. (b)(1). Pub. L. 110–240, § 3(1), amended par. (1) generally. Prior to amendment, par. (1) consisted of subpars. (A) to (H) relating to annual grants to Center.
Subsec. (b)(2). Pub. L. 110–240, § 3(2), substituted “$40,000,000 for fiscal year 2008 and such sums as may be necessary for fiscal years 2009 through 2013” for “$20,000,000 for each of the fiscal years 2004 through 2008”.
2003—Subsec. (b)(1)(H). Pub. L. 108–21, § 323, added subpar. (H).
Subsec. (b)(2). Pub. L. 108–96 substituted “2008” for “2005”.
Pub. L. 108–21, § 321(b), substituted “$20,000,000 for each of the fiscal years 2004 through 2005” for “$10,000,000 for each of fiscal years 2000, 2001, 2002, and 2003”.
2002—Subsec. (a)(5)(E). Pub. L. 107–273 substituted “section 5714–11” for “section 5712a”.
1999—Subsecs. (b) to (d). Pub. L. 106–71 added subsecs. (b) and (c), redesignated former subsec. (c) as (d), and struck out former subsec. (b) which related to the establishment of toll-free telephone line and national resource center and clearinghouse, conduct of national incidence studies, and use of school records and birth certificates.
1989—Subsec. (a)(5)(C). Pub. L. 101–204, § 1004(2)(A), substituted semicolon for comma at end.
Subsec. (b)(2)(A). Pub. L. 101–204, § 1004(2)(B), inserted “to” before “provide to State”.
1988—Subsec. (a)(3). Pub. L. 100–690, § 7285(a)(1), struck out “law enforcement” before “entities”.
Subsec. (a)(4). Pub. L. 100–690, § 7285(a)(2), inserted “and” at end.
Subsec. (a)(5). Pub. L. 100–690, § 7285(a)(3), amended par. (5) generally. Prior to amendment, par. (5) read as follows: “analyze, compile, publish, and disseminate an annual summary of recently completed research, research being conducted, and Federal, State, and local demonstration projects relating to missing children with particular emphasis on—
“(A) effective models of local, State, and Federal coordination and cooperation in locating missing children;
“(B) effective programs designed to promote community awareness of the problem of missing children;
“(C) effective programs to prevent the abduction and sexual exploitation of children (including parent, child, and community education); and
“(D) effective program models which provide treatment, counseling, or other aid to parents of missing children or to children who have been the victims of abduction or sexual exploitation; and”.
Subsec. (a)(6). Pub. L. 100–690, § 7285(a)(4), struck out par. (6), which read as follows: “prepare, in conjunction with and with the final approval of the Advisory Board on Missing Children, an annual comprehensive plan for facilitating cooperation and coordination among all agencies and organizations with responsibilities related to missing children.”
Subsec. (b)(1). Pub. L. 100–690, § 7285(b)(1), designated existing provisions as subpar. (A), inserted “24-hour” after “national” and “and” at end, and added subpar. (B).
Subsec. (b)(2)(A). Pub. L. 100–690, § 7285(b)(2)(A), amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “to provide technical assistance to local and State governments, public and private nonprofit agencies, and individuals in locating and recovering missing children;”.
Subsec. (b)(2)(D). Pub. L. 100–690, § 7285(b)(2)(B), inserted “and training” after “assistance” and “and in locating and recovering missing children” before semicolon.
Subsec. (b)(4). Pub. L. 100–690, § 7285(b)(3), (4), added par. (4).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Education and the Workforce of House of Representatives changed to Committee on Education and Labor of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 2018 AmendmentAmendment by Pub. L. 115–267 effective Oct. 11, 2018, and applicable to fiscal years beginning after Sept. 30, 2018, see section 4 of Pub. L. 115–267, set out as a note under section 11291 of this title.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, set out as a note under section 11101 of this title.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, with the report required by subsec. (a)(6) of this section with respect to fiscal year 1988 to be submitted not later than Aug. 1, 1989, notwithstanding the 180-day period provided in subsec. (a)(6) of this section, see section 7296(a), (b)(3) of Pub. L. 100–690, set out as a note under section 11101 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in subsec. (a)(6) of this section relating to submittal of annual report to the Speaker of the House of Representatives and the President pro tempore of the Senate, see section 3003 of Pub. L. 104–66, set out as a note under section 1113 of Title 31, Money and Finance, and the 2nd item on page 122 of House Document No. 103–7.



§ 11294. Grants(a) Authority of Administrator; description of research, demonstration projects, and service programsThe Administrator is authorized to make grants to and enter into contracts with the Center and with public agencies or nonprofit private organizations, or combinations thereof, for research, demonstration projects, or service programs designed—(1) to educate parents, children, schools, school leaders, teachers, State and local educational agencies, homeless shelters and service providers, and community agencies and organizations in ways to prevent the abduction and sexual exploitation of children;

(2) to provide information to assist in the locating and return of missing children;

(3) to aid communities and schools in the collection of materials which would be useful to parents in assisting others in the identification of missing children;

(4) to increase knowledge of and develop effective treatment pertaining to the psychological consequences, on both parents and children, of—(A) the abduction of a child, both during the period of disappearance and after the child is recovered; and

(B) the sexual exploitation of a missing child;


(5) to collect detailed data from selected States or localities on the actual investigative practices utilized by law enforcement agencies in missing children’s cases;

(6) to address the particular needs of missing children by minimizing the negative impact of judicial and law enforcement procedures on children who are victims of abuse or sexual exploitation and by promoting the active participation of children and their families in cases involving abuse or sexual exploitation of children;

(7) to address the needs of missing children and their families following the recovery of such children;

(8) to reduce the likelihood that individuals under 18 years of age will be removed from the control of such individuals’ parents without such parents’ consent; and

(9) to establish or operate statewide clearinghouses to assist in locating and recovering missing children.


(b) Priorities of grant applicantsIn considering grant applications under this subchapter, the Administrator shall give priority to applicants who—(1) have demonstrated or demonstrate ability in—(A) locating missing children or locating and reuniting missing children with their parents;

(B) providing other services to missing children or their families; or

(C) conducting research relating to missing children; and


(2) with respect to subparagraphs (A) and (B) of paragraph (1), substantially utilize volunteer assistance.

The Administrator shall give first priority to applicants qualifying under subparagraphs (A) and (B) of paragraph (1).

(c) Non-Federal fund expenditures requisite for receipt of Federal assistanceIn order to receive assistance under this subchapter for a fiscal year, applicants shall give assurance that they will expend, to the greatest extent practicable, for such fiscal year an amount of funds (without regard to any funds received under any Federal law) that is not less than the amount of funds they received in the preceding fiscal year from State, local, and private sources.


(Pub. L. 93–415, title IV, § 405, formerly § 406, as added Pub. L. 98–473, title II, § 660, Oct. 12, 1984, 98 Stat. 2128; renumbered § 405 and amended Pub. L. 100–690, title VII, §§ 7287, 7290(a), Nov. 18, 1988, 102 Stat. 4460, 4461; Pub. L. 101–204, title X, § 1004(3), Dec. 7, 1989, 103 Stat. 1828; Pub. L. 106–71, § 2(d), Oct. 12, 1999, 113 Stat. 1035; Pub. L. 113–38, § 2(c), Sept. 30, 2013, 127 Stat. 528; Pub. L. 115–267, § 2(d), Oct. 11, 2018, 132 Stat. 3759; Pub. L. 115–393, title II, § 202(d), Dec. 21, 2018, 132 Stat. 5270.)

Editorial Notes
Codification
Section was formerly classified to section 5775 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 405 of Pub. L. 93–415 was classified to section 5774 of Title 42, The Public Health and Welfare, prior to repeal by Pub. L. 100–690, title VII, § 7286, Nov. 18, 1988, 102 Stat. 4460.

Amendments2018—Subsec. (a)(7). Pub. L. 115–267, § 2(d)(1)(A), and Pub. L. 115–393, § 202(d)(1)(A), amended par. (7) identically, striking out “(as defined in section 11292(1)(A) of this title)” after “missing children”.
Subsec. (a)(8). Pub. L. 115–267, § 2(d)(1)(B), and Pub. L. 115–393, § 202(d)(1)(B), amended par. (8) identically, substituting “parents” for “legal custodians” and “parents’ ” for “custodians’ ”.
Subsec. (b)(1)(A). Pub. L. 115–267, § 2(d)(2), and Pub. L. 115–393, § 202(d)(2), amended subpar. (A) identically, substituting “parents” for “legal custodians”.
2013—Subsec. (a)(1). Pub. L. 113–38, § 2(c)(1), inserted “schools, school leaders, teachers, State and local educational agencies, homeless shelters and service providers,” after “children,”.
Subsec. (a)(3). Pub. L. 113–38, § 2(c)(2), inserted “and schools” after “communities”.
1999—Subsec. (a). Pub. L. 106–71 inserted “the Center and with” before “public agencies” in introductory provisions.
1989—Subsec. (a)(9). Pub. L. 101–204 substituted “clearinghouses” for “clearinghouse”.
1988—Subsec. (a)(7) to (9). Pub. L. 100–690, § 7287, added pars. (7) to (9).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–267 effective Oct. 11, 2018, and applicable to fiscal years beginning after Sept. 30, 2018, see section 4 of Pub. L. 115–267, set out as a note under section 11291 of this title.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as a note under section 11101 of this title.



§ 11295. Criteria for grants(a) Establishment of priorities and criteria; publication in Federal RegisterIn carrying out the programs authorized by this subchapter, the Administrator shall establish—(1) annual research, demonstration, and service program priorities for making grants and contracts pursuant to section 11294 of this title; and

(2) criteria based on merit for making such grants and contracts.

Not less than 60 days before establishing such priorities and criteria, the Administrator shall publish in the Federal Register for public comment a statement of such proposed priorities and criteria.

(b) Competitive selection process for grant or contract exceeding $50,000No grant or contract exceeding $50,000 shall be made under this subchapter unless the grantee or contractor has been selected by a competitive process which includes public announcement of the availability of funds for such grant or contract, general criteria for the selection of recipients or contractors, and a description of the application process and application review process.


(c) Multiple grants or contracts to same grantee or contractorMultiple grants or contracts to the same grantee or contractor within any 1 year to support activities having the same general purpose shall be deemed to be a single grant for the purpose of this subsection, but multiple grants or contracts to the same grantee or contractor to support clearly distinct activities shall be considered separate grants or contractors.11 So in original. Probably should be “contracts.”


(Pub. L. 93–415, title IV, § 406, formerly § 407, as added Pub. L. 98–473, title II, § 660, Oct. 12, 1984, 98 Stat. 2129; renumbered § 406 and amended Pub. L. 100–690, title VII, §§ 7288, 7290, Nov. 18, 1988, 102 Stat. 4461.)

Editorial Notes
Codification
Section was formerly classified to section 5776 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 406 of Pub. L. 93–415 was renumbered section 405 and is classified to section 11294 of this title.

Amendments1988—Pub. L. 100–690, § 7290(b), which purported to make technical amendment to reference to section 5775 of this title to reflect renumbering of corresponding section of original act, could not be executed to text because of general amendment of section by Pub. L. 100–690, § 7288, see below.
Pub. L. 100–690, § 7288, amended section generally. Prior to amendment, section read as follows: “The Administrator, in consultation with the Advisory Board, shall establish annual research, demonstration, and service program priorities for making grants and contracts pursuant to section 5775 of this title and, not less than 60 days before establishing such priorities, shall publish in the Federal Register for public comment a statement of such proposed priorities.”

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as a note under section 11101 of this title.



§ 11295a. Reporting(a) Required reportingAs a condition of receiving funds under section 11293(b) of this title, the grant recipient shall, based solely on reports received by the grantee and not involving any data collection by the grantee other than those reports, annually provide to the Administrator and make available to the general public, as appropriate—(1) the number of children nationwide who are reported to the grantee as missing;

(2) the number of children nationwide who are reported to the grantee as victims of non-family abductions;

(3) the number of children nationwide who are reported to the grantee as victims of family abductions; and

(4) the number of missing children recovered nationwide whose recovery was reported to the grantee.


(b) Incidence of attempted child abductionsAs a condition of receiving funds under section 11293(b) of this title, the grant recipient shall—(1) track the incidence of attempted child abductions in order to identify links and patterns;

(2) provide such information to law enforcement agencies; and

(3) make such information available to the general public, as appropriate.


(Pub. L. 93–415, title IV, § 407, as added Pub. L. 115–267, § 2(e)(2), Oct. 11, 2018, 132 Stat. 3760, and Pub. L. 115–393, title II, § 202(e)(2), Dec. 21, 2018, 132 Stat. 5271.)

Editorial Notes
Codification
Pub. L. 115–267 and Pub. L. 115–393 enacted identical sections.

Prior ProvisionsA prior section 407 of Pub. L. 93–415 was renumbered section 408 and is classified to section 11296 of this title.
Another prior section 407 of title IV of Pub. L. 93–415, as added Pub. L. 103–322, title XVII, § 170303(2), Sept. 13, 1994, 108 Stat. 2043, established the Missing and Exploited Children’s Task Force, prior to repeal by Pub. L. 110–240, § 5(1), June 3, 2008, 122 Stat. 1564.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 11, 2018, and applicable to fiscal years beginning after Sept. 30, 2018, see section 4 of Pub. L. 115–267, set out as an Effective Date of 2018 Amendment note under section 11291 of this title.



§ 11296. Oversight and accountability
All grants awarded by the Department of Justice that are authorized under this subchapter shall be subject to the following:(1) Audit requirementFor 2 of the fiscal years in the period of fiscal years 2014 through 2023, the Inspector General of the Department of Justice shall conduct audits of the recipient of grants under this subchapter to prevent waste, fraud, and abuse by the grantee.


(2) Mandatory exclusionIf the recipient of grant funds under this subchapter is found to have an unresolved audit finding, then that entity shall not be eligible to receive grant funds under this subchapter during the 2 fiscal years beginning after the 12-month period described in paragraph (4).


(3) Repayment of grant fundsIf an entity is awarded grant funds under this subchapter during the 2-fiscal-year period in which the entity is barred from receiving grants under paragraph (2), the Attorney General shall—(A) deposit an amount equal to the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and

(B) seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.


(4) Defined termIn this section, the term “unresolved audit finding” means an audit report finding in the final report of the Inspector General of the Department of Justice that the grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within a 12-month period beginning on the date when the final audit report is issued.


(5) Nonprofit organization requirements(A) DefinitionFor purposes of this section and the grant programs described in this subchapter, the term “nonprofit”, relating to an entity, means the entity is described in section 501(c)(3) of title 26 and is exempt from taxation under section 501(a) of such title.


(B) ProhibitionThe Attorney General shall not award a grant under any grant program described in this subchapter to a nonprofit organization that holds money in off-shore accounts for the purpose of avoiding paying the tax described in section 511(a) of title 26.


(C) DisclosureEach nonprofit organization that is awarded a grant under this subchapter and uses the procedures prescribed in regulations under section 53.4958–6 of title 26 of the Code of Federal Regulations to create a rebuttable presumption of reasonableness of the compensation for its officers, directors, trustees and key employees, shall disclose to the Attorney General the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information available for public inspection.



(6) Conference expenditures(A) LimitationNo amounts authorized to be appropriated under this subchapter may be used to host or support any expenditure for conferences that uses more than $20,000 unless the Deputy Attorney General or the appropriate Assistant Attorney General, Director, or principal deputy director as the Deputy Attorney General may designate, provides prior written authorization that the funds may be expended to host a conference.


(B) Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audio/visual equipment, honoraria for speakers, and any entertainment.


(C) ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate, the Committee on the Judiciary of the House of Representatives, and the Committee on Education and the Workforce of the House of Representatives on all conference expenditures approved by operation of this paragraph.



(7) Prohibition on lobbying activity(A) In generalAmounts authorized to be appropriated under this subchapter may not be utilized by any grant recipient to—(i) lobby any representative of the Department of Justice regarding the award of any grant funding; or

(ii) lobby any representative of a Federal, State, local, or tribal government regarding the award of grant funding.


(B) PenaltyIf the Attorney General determines that any recipient of a grant under this subchapter has violated subparagraph (A), the Attorney General shall—(i) require the grant recipient to repay the grant in full; and

(ii) prohibit the grant recipient from receiving another grant under this subchapter for not less than 5 years.


(C) ClarificationFor purposes of this paragraph, submitting an application for a grant under this subchapter shall not be considered lobbying activity in violation of subparagraph (A).



(Pub. L. 93–415, title IV, § 408, formerly § 407, as added Pub. L. 113–38, § 4, Sept. 30, 2013, 127 Stat. 529; renumbered § 408, Pub. L. 115–267, § 2(e)(1), Oct. 11, 2018, 132 Stat. 3760, and Pub. L. 115–393, title II, § 202(e)(1), Dec. 21, 2018, 132 Stat. 5271; amended Pub. L. 115–267, § 3(b), Oct. 11, 2018, 132 Stat. 3760.)

Editorial Notes
Codification
Pub. L. 115–267, § 2(e)(1), and Pub. L. 115–393, § 202(e)(1), identically renumbered section 407 of Pub. L. 93–415 as section 408.
Section was formerly classified to section 5776a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 408 of Pub. L. 93–415 was renumbered section 409 and is classified to section 11297 of this title.

Amendments2018—Par. (1). Pub. L. 115–267, § 3(b), substituted “2023” for “2018”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Education and the Workforce of House of Representatives changed to Committee on Education and Labor of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 2018 AmendmentAmendment by Pub. L. 115–267 effective Oct. 11, 2018, with amendment by section 2 of Pub. L. 115–267 applicable to fiscal years beginning after Sept. 30, 2018, see section 4 of Pub. L. 115–267, set out as a note under section 11291 of this title.



§ 11297. Authorization of appropriations(a) In generalTo carry out the provisions of this subchapter, there are authorized to be appropriated $40,000,000 for each of the fiscal years 2014 through 2023, up to $32,200,000 of which shall be used to carry out section 11293(b) of this title for each such fiscal year.


(b) EvaluationThe Administrator may use not more than 5 percent of the amount appropriated for a fiscal year under subsection (a) to conduct an evaluation of the effectiveness of the programs and activities established and operated under this subchapter.


(Pub. L. 93–415, title IV, § 409, formerly § 408, as added Pub. L. 98–473, title II, § 660, Oct. 12, 1984, 98 Stat. 2129; renumbered § 407 and amended Pub. L. 100–690, title VII, §§ 7289, 7290(a), Nov. 18, 1988, 102 Stat. 4461; Pub. L. 101–204, title X, § 1001(e)(3), Dec. 7, 1989, 103 Stat. 1827; Pub. L. 102–586, § 4, Nov. 4, 1992, 106 Stat. 5027; renumbered § 408, Pub. L. 103–322, title XVII, § 170303(1), Sept. 13, 1994, 108 Stat. 2043; Pub. L. 104–235, title II, § 231(a), Oct. 3, 1996, 110 Stat. 3092; Pub. L. 106–71, § 2(e), Oct. 12, 1999, 113 Stat. 1035; Pub. L. 108–21, title III, § 321(a), Apr. 30, 2003, 117 Stat. 664; Pub. L. 108–96, title II, § 202(b), Oct. 10, 2003, 117 Stat. 1172; renumbered § 407 and amended Pub. L. 110–240, §§ 4, 5(2), June 3, 2008, 122 Stat. 1563, 1564; renumbered § 408 and amended Pub. L. 113–38, § 3, Sept. 30, 2013, 127 Stat. 528; renumbered § 409, Pub. L. 115–267, § 2(e)(1), Oct. 11, 2018, 132 Stat. 3760, and Pub. L. 115–393, title II, § 202(e)(1), Dec. 21, 2018, 132 Stat. 5271; Pub. L. 115–267, § 3(a), Oct. 11, 2018, 132 Stat. 3760.)

Editorial Notes
Codification
Pub. L. 115–267, § 2(e)(1), and Pub. L. 115–393, § 202(e)(1), identically renumbered section 408 of Pub. L. 93–415 as section 409.
Section was formerly classified to section 5777 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2018—Subsec. (a). Pub. L. 115–267, § 3(a), substituted “2023” for “2018”.
2013—Subsec. (a). Pub. L. 113–38, § 3(1), substituted “$40,000,000 for each of the fiscal years 2014 through 2018, up to $32,200,000 of which shall be used to carry out section 5773(b) of this title for each such fiscal year.” for “such sums as may be necessary for fiscal years 2008 through 2013.”
2008—Subsec. (a). Pub. L. 110–240, § 4, which directed substitution of “2008 through 2013” for “2007 through 2008”, was executed by making the substitution for “2004 through 2008”, to reflect the probable intent of Congress.
2003—Subsec. (a). Pub. L. 108–96 substituted “2008” for “2005.”
Pub. L. 108–21 substituted “fiscal years 2004 through 2005.” for “fiscal years 2000 through 2003”.
1999—Subsec. (a). Pub. L. 106–71 substituted “2000 through 2003” for “1997 through 2001”.
1996—Pub. L. 104–235 designated existing provisions as subsec. (a), inserted heading, substituted “1997 through 2001” for “1993, 1994, 1995, and 1996”, and added subsec. (b).
1992—Pub. L. 102–586 substituted “fiscal years 1993, 1994, 1995, and 1996” for “fiscal years 1989, 1990, 1991, and 1992”.
1989—Pub. L. 101–204 amended directory language of Pub. L. 100–690, § 7289(3), see 1988 Amendment note below.
1988—Pub. L. 100–690, § 7289, as amended by Pub. L. 101–204, struck out “$10,000,000 for fiscal year 1985, and” after “appropriated” and “1986, 1987, and 1988” after “fiscal years” and inserted “1989, 1990, 1991, and 1992”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–267 effective Oct. 11, 2018, with amendment by section 2 of Pub. L. 115–267 applicable to fiscal years beginning after Sept. 30, 2018, see section 4 of Pub. L. 115–267, set out as a note under section 11291 of this title.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 effective Oct. 1, 1988, see section 7296(a) of Pub. L. 100–690, set out as a note under section 11101 of this title.



§ 11298. Authority of Inspectors General(a) In generalAn Inspector General appointed under section 3 or 8G of the Inspector General Act of 1978 (5 U.S.C. App.) may authorize staff to assist the National Center for Missing and Exploited Children—(1) by conducting reviews of inactive case files to develop recommendations for further investigations; and

(2) by engaging in similar activities.


(b) Limitations(1) PriorityAn Inspector General may not permit staff to engage in activities described in subsection (a) if such activities will interfere with the duties of the Inspector General under the Inspector General Act of 1978 (5 U.S.C. App.).


(2) FundingNo additional funds are authorized to be appropriated to carry out this section.



(Pub. L. 101–647, title XXXVII, § 3703, as added Pub. L. 110–344, § 9, Oct. 7, 2008, 122 Stat. 3936.)

Editorial Notes

References in TextThe Inspector General Act of 1978, referred to in text, is Pub. L. 95–452, Oct. 12, 1978, 92 Stat. 1101, which is set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 5780a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Section was enacted as part of the Crime Control Act of 1990, and not as part of the Missing Children’s Assistance Act which comprises this subchapter, nor as part of the Juvenile Justice and Delinquency Prevention Act of 1974 which comprises this chapter.




SUBCHAPTER V—INCENTIVE GRANTS FOR LOCAL DELINQUENCY PREVENTION PROGRAMS

Editorial Notes
Codification
Title V of the Juvenile Justice and Delinquency Prevention Act of 1974, comprising this subchapter, was originally added to Pub. L. 93–415 by Pub. L. 102–586, § 5(a), Nov. 4, 1992, 106 Stat. 5027, and amended by Pub. L. 105–277, Oct. 21, 1998, 112 Stat. 2681. Title V is shown herein, however, as having been added by Pub. L. 107–273, div. C, title II, § 12222(a), Nov. 2, 2002, 116 Stat. 1894, without reference to the intervening amendments because of the extensive revision of the title’s provisions by Pub. L. 107–273.
Another title V of the Juvenile Justice and Delinquency Prevention Act of 1974, Pub. L. 93–415, title V, Sept. 7, 1974, 88 Stat. 1133, enacted chapter 319 and sections 5038 to 5042 of Title 18, Crimes and Criminal Procedure, and former sections 3772 to 3774 of Title 42, The Public Health and Welfare, and amended sections 5031 to 5038 of Title 18, former sections 3701 and 3768 of Title 42, and sections 10123 and 10133 of this title, prior to repeal by Pub. L. 115–385, title III, § 307, Dec. 21, 2018, 132 Stat. 5152. For complete classification of that title V to the Code, see Tables.


§ 11311. Definitions
In this subchapter—(1) the term “at-risk” has the meaning given that term in section 6472 of title 20;

(2) the term “eligible entity” means—(A) a unit of local government that is in compliance with the requirements of part B of subchapter II; or

(B) a nonprofit organization in partnership with a unit of local government described in subparagraph (A);


(3) the term “delinquency prevention program” means a delinquency prevention program that is evidence-based or promising and that may include—(A) alcohol and substance abuse prevention or treatment services;

(B) tutoring and remedial education, especially in reading and mathematics;

(C) child and adolescent health and mental health services;

(D) recreation services;

(E) leadership and youth development activities;

(F) the teaching that individuals are and should be held accountable for their actions;

(G) assistance in the development of job training skills;

(H) youth mentoring programs;

(I) after-school programs;

(J) coordination of a continuum of services that may include—(i) early childhood development services;

(ii) voluntary home visiting programs;

(iii) nurse-family partnership programs;

(iv) parenting skills training;

(v) child abuse prevention programs;

(vi) family stabilization programs;

(vii) child welfare services;

(viii) family violence intervention programs;

(ix) adoption assistance programs;

(x) emergency, transitional and permanent housing assistance;

(xi) job placement and retention training;

(xii) summer jobs programs;

(xiii) alternative school resources for youth who have dropped out of school or demonstrate chronic truancy;

(xiv) conflict resolution skill training;

(xv) restorative justice programs;

(xvi) mentoring programs;

(xvii) targeted gang prevention, intervention and exit services;

(xviii) training and education programs for pregnant teens and teen parents; and

(xix) pre-release, post-release, and reentry services to assist detained and incarcerated youth with transitioning back into and reentering the community; and


(K) other data-driven evidence-based or promising prevention programs;


(4) the term “local policy board”, when used with respect to an eligible entity, means a policy board that the eligible entity will engage in the development of the eligible entity’s plan described in section 11313(e)(5) of this title, and that includes—(A) not fewer than 15 and not more than 21 members; and 11 So in original. The word “and” probably should not appear.

(B) a balanced representation of—(i) public agencies and private nonprofit organizations serving juveniles and their families; and

(ii) business and industry;


(C) at least one representative of the faith community, one adjudicated youth, and one parent of an adjudicated youth; and

(D) in the case of an eligible entity described in paragraph (1)(B), a representative of the nonprofit organization of the eligible entity;


(5) the term “mentoring” means matching 1 adult with 1 or more youths for the purpose of providing guidance, support, and encouragement through regularly scheduled meetings for not less than 9 months;

(6) the term “State advisory group” means the advisory group appointed by the chief executive officer of a State under a plan described in section 11133(a) of this title; and

(7) the term “State entity” means the State agency designated under section 11133(a)(1) of this title or the entity receiving funds under section 11133(d) of this title.

(Pub. L. 93–415, title V, § 502, as added Pub. L. 107–273, div. C, title II, § 12222(a), Nov. 2, 2002, 116 Stat. 1894; amended Pub. L. 115–385, title III, § 302, Dec. 21, 2018, 132 Stat. 5145.)

Editorial Notes
Codification
Section was formerly classified to section 5781 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 502 of title V of Pub. L. 93–415, as added Pub. L. 102–586, § 5(a), Nov. 4, 1992, 106 Stat. 5027, related to findings, prior to the general amendment of title V of Pub. L. 93–415 by Pub. L. 107–273.
Another prior section 502 of Pub. L. 93–415, title V, Sept. 7, 1974, 88 Stat. 1134, amended section 5032 of Title 18, Crimes and Criminal Procedure, prior to repeal by Pub. L. 115–385, title III, § 307, Dec. 21, 2018, 132 Stat. 5152.

Amendments2018—Pub. L. 115–385 amended section generally. Prior to amendment, text read as follows: “In this subchapter, the term ‘State advisory group’ means the advisory group appointed by the chief executive officer of a State under a plan described in section 11133(a) of this title.”

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–385 not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as a note under section 11102 of this title.

Effective DatePub. L. 107–273, div. C, title II, § 12222(b), Nov. 2, 2002, 116 Stat. 1896, as amended by Pub. L. 108–7, div. B, title I, § 110(1), Feb. 20, 2003, 117 Stat. 67, provided that: “The amendment made by subsection (a) [see Tables for classification] shall take effect on the effective date provided in section 12102(b) [set out as a note under section 10401 of this title], and shall not apply with respect to grants made before such date.”


GAO Studies and ReportsPub. L. 102–586, § 5(b), Nov. 4, 1992, 106 Stat. 5029, as amended by Pub. L. 104–316, title I, § 122(n), Oct. 19, 1996, 110 Stat. 3838; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814, provided that: “Under such conditions as the Comptroller General of the United States determines appropriate, the Government Accountability Office may conduct studies and report to Congress on the effects of the program established by subsection (a) [enacting former title V of Pub. L. 93–415, former 42 U.S.C. 5781–5785] in encouraging States and units of general local government to comply with the requirements of part B of title II of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5631–5633) [now 34 U.S.C. 11131–11133].”




§ 11312. Duties and functions of the Administrator
The Administrator shall—(1) make such arrangements as are necessary and appropriate to facilitate coordination and policy development among all activities funded through the Department of Justice relating to delinquency prevention (including the preparation of an annual comprehensive plan for facilitating such coordination and policy development);

(2) provide adequate staff and resources necessary to properly carry out this subchapter; and

(3) not later than 180 days after the end of each fiscal year, submit a report to the chairman of the Committee on Education and the Workforce of the House of Representatives and the chairman of the Committee on the Judiciary of the Senate—(A) describing activities and accomplishments of grant activities funded under this subchapter;

(B) describing procedures followed to disseminate grant activity products and research findings;

(C) describing activities conducted to develop policy and to coordinate Federal agency and interagency efforts related to delinquency prevention; and

(D) identifying successful approaches and making recommendations for future activities to be conducted under this subchapter.


(Pub. L. 93–415, title V, § 503, as added Pub. L. 107–273, div. C, title II, § 12222(a), Nov. 2, 2002, 116 Stat. 1894; amended Pub. L. 115–385, title III, § 303, Dec. 21, 2018, 132 Stat. 5147.)

Editorial Notes
Codification
Section was formerly classified to section 5782 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 503 of title V of Pub. L. 93–415, as added Pub. L. 102–586, § 5(a), Nov. 4, 1992, 106 Stat. 5027, defined “State advisory group”, prior to the general amendment of title V of Pub. L. 93–415 by Pub. L. 107–273.
Another prior section 503 of Pub. L. 93–415, title V, Sept. 7, 1974, 88 Stat. 1135, amended section 5033 of Title 18, Crimes and Criminal Procedure, prior to repeal by Pub. L. 115–385, title III, § 307, Dec. 21, 2018, 132 Stat. 5152.

Amendments2018—Pub. L. 115–385 redesignated pars. (2) to (4) as (1) to (3), respectively, and struck out former par. (1) which read as follows: “issue such rules as are necessary or appropriate to carry out this subchapter;”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Education and the Workforce of House of Representatives changed to Committee on Education and Labor of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 2018 AmendmentAmendment by Pub. L. 115–385 not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as a note under section 11102 of this title.



§ 11313. Grants for local delinquency prevention programs(a) PurposeThe purpose of this section is to enable local communities to address the unmet needs of at-risk or delinquent youth, including through a continuum of delinquency prevention programs for juveniles who have had contact with the juvenile justice system or who are likely to have contact with the juvenile justice system.


(b) Program authorizedThe Administrator shall—(1) for each fiscal year for which less than $25,000,000 is appropriated under section 506,11 See References in Text note below. award grants to not fewer than 3 State entities, but not more than 5 State entities, that apply under subsection (c) and meet the requirements of subsection (d); or

(2) for each fiscal year for which $25,000,000 or more is appropriated under section 506,1 award grants to not fewer than 5 State entities that apply under subsection (c) and meet the requirements of subsection (d).


(c) State applicationTo be eligible to receive a grant under this section, a State entity shall submit an application to the Administrator that includes the following:(1) An assurance the State entity will use—(A) not more than 10 percent of such grant, in the aggregate—(i) for the costs incurred by the State entity to carry out this section, except that not more than 3 percent of such grant may be used for such costs; and

(ii) to provide technical assistance to eligible entities receiving a subgrant under subsection (e) in carrying out delinquency prevention programs under the subgrant; and


(B) the remainder of such grant to award subgrants to eligible entities under subsection (e).


(2) An assurance that such grant will supplement, and not supplant, State and local efforts to prevent juvenile delinquency.

(3) An assurance the State entity will evaluate the capacity of eligible entities receiving a subgrant under subsection (e) to fulfill the requirements under such subsection.

(4) An assurance that such application was prepared after consultation with, and participation by, the State advisory group, units of local government, community-based organizations, and organizations that carry out programs, projects, or activities to prevent juvenile delinquency in the local juvenile justice system served by the State entity.


(d) Approval of State applicationsIn awarding grants under this section for a fiscal year, the Administrator may not award a grant to a State entity for a fiscal year unless—(1)(A) the State that will be served by the State entity submitted a plan under section 11133 of this title for such fiscal year; and

(B) such plan is approved by the Administrator for such fiscal year; or


(2) after finding good cause for a waiver, the Administrator waives the plan required under subparagraph (A) for such State for such fiscal year.


(e) Subgrant program(1) Program authorized(A) In generalEach State entity receiving a grant under this section shall award subgrants to eligible entities in accordance with this subsection.


(B) PriorityIn awarding subgrants under this subsection, the State shall give priority to eligible entities that demonstrate ability in—(i) plans for service and agency coordination and collaboration including the collocation of services;

(ii) innovative ways to involve the private nonprofit and business sector in delinquency prevention activities;

(iii) developing data-driven prevention plans, employing evidence-based prevention strategies, and conducting program evaluations to determine impact and effectiveness;

(iv) identifying under the plan submitted under paragraph (5) potential savings and efficiencies associated with successful implementation of such plan; and

(v) describing how such savings and efficiencies may be used to carry out delinquency prevention programs and be reinvested in the continuing implementation of such programs after the end of the subgrant period.


(C) Subgrant program period and diversity of projects(i) Program periodA subgrant awarded to an eligible entity by a State entity under this section shall be for a period of not more than 5 years, of which the eligible entity—(I) may use not more than 18 months for completing the plan submitted by the eligible entity under paragraph (5); and

(II) shall use the remainder of the subgrant period, after planning 22 So in original. Probably should be preceded by “the”. period described in subclause (I), for the implementation of such plan.


(ii) Diversity of projectsIn awarding subgrants under this subsection, a State entity shall ensure, to the extent practicable and applicable, that such subgrants are distributed throughout different areas, including urban, suburban, and rural areas.




(2) Local applicationAn eligible entity that desires a subgrant under this subsection shall submit an application to the State entity in the State of the eligible entity, at such time and in such manner as determined by the State entity, and that includes—(A) a description of—(i) the local policy board and local partners the eligible entity will engage in the development of the plan described in paragraph (5);

(ii) the unmet needs of at-risk or delinquent youth in the community;

(iii) available resources in the community to meet the unmet needs identified in the needs assessment described in paragraph (5)(A); 33 So in original. Probably should be followed by “and”.

(iv) potential costs to the community if the unmet needs are not addressed;


(B) a specific time period for the planning and subsequent implementation of its continuum of local delinquency prevention programs;

(C) the steps the eligible entity will take to implement the plan under subparagraph (A); and

(D) a plan to continue the grant activity with non-Federal funds, if proven successful according to the performance evaluation process under paragraph (5)(D), after the grant period.


(3) Matching requirementAn eligible entity desiring a subgrant under this subsection shall agree to provide a 50 percent match of the amount of the subgrant that may include the value of in-kind contributions.


(4) Subgrant review(A) ReviewNot later than the end of the second year of a subgrant period for a subgrant awarded to an eligible entity under this subsection and before awarding the remaining amount of the subgrant to the eligible entity, the State entity shall—(i) ensure that the eligible entity has completed the plan submitted under paragraph (2) and that the plan meets the requirements of such paragraph; and

(ii) verify that the eligible entity will begin the implementation of its plan upon receiving the next installment of its subgrant award.


(B) TerminationIf the State entity finds through the review conducted under subparagraph (A) that the eligible entity has not met the requirements of clause (i) of such subparagraph, the State entity shall reallocate the amount remaining on the subgrant of the eligible entity to other eligible entities receiving a subgrant under this subsection or award the amount to an eligible entity during the next subgrant competition under this subsection.



(5) Local uses of fundsAn eligible entity that receives a subgrant under this subsection shall use the funds to implement a plan to carry out delinquency prevention programs in the community served by the eligible entity in a coordinated manner with other delinquency prevention programs or entities serving such community, which includes—(A) an analysis of the unmet needs of at-risk or delinquent youth in the community—(i) which shall include—(I) the available resources in the community to meet the unmet needs; and

(II) factors present in the community that may contribute to delinquency, such as homelessness, food insecurity, teen pregnancy, youth unemployment, family instability, lack of educational opportunity; and


(ii) may include an estimate—(I) for the most recent year for which reliable data is available, the amount expended by the community and other entities for delinquency adjudication for juveniles and the incarceration of adult offenders for offenses committed in such community; and

(II) of potential savings and efficiencies that may be achieved through the implementation of the plan;



(B) a minimum 3-year comprehensive strategy to address the unmet needs and an estimate of the amount or percentage of non-Federal funds that are available to carry out the strategy;

(C) a description of how delinquency prevention programs under the plan will be coordinated;

(D) a description of the performance evaluation process of the delinquency prevention programs to be implemented under the plan, which shall include performance measures to assess efforts to address the unmet needs of youth in the community analyzed under subparagraph (A);

(E) the evidence or promising evaluation on which such delinquency prevention programs are based; and

(F) if such delinquency prevention programs are proven successful according to the performance evaluation process under subparagraph (D), a strategy to continue such programs after the subgrant period with non-Federal funds, including a description of how any estimated savings or efficiencies created by the implementation of the plan may be used to continue such programs.



(Pub. L. 93–415, title V, § 504, as added Pub. L. 107–273, div. C, title II, § 12222(a), Nov. 2, 2002, 116 Stat. 1895; amended Pub. L. 111–211, title II, § 246(a), July 29, 2010, 124 Stat. 2295; Pub. L. 115–385, title III, § 304, Dec. 21, 2018, 132 Stat. 5147.)

Editorial Notes

References in TextSection 506, referred to in subsec. (b), means section 506 of Pub. L. 93–415, which was formerly section 505 of the Act prior to renumbering by Pub. L. 115–385, and was classified to section 5784 of Title 42, The Public Health and Welfare, prior to omission from the Code. After renumbering section 505 as 506, Pub. L. 115–385 went on to add a new section 505 of the Act and then repeal “section 505”, which was executed by repealing section 506 as renumbered, to reflect the probable intent of Congress. A new section relating to authorization of appropriations was enacted by Pub. L. 115–385 as section 601 of Pub. L. 93–415 and is classified to section 11321 of this title.

Codification
Section was formerly classified to section 5783 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 504 of title V of Pub. L. 93–415, as added Pub. L. 102–586, § 5(a), Nov. 4, 1992, 106 Stat. 5027, set out the duties and functions of the Administrator, prior to the general amendment of title V of Pub. L. 93–415 by Pub. L. 107–273.
Another prior section 504 of Pub. L. 93–415, title V, Sept. 7, 1974, 88 Stat. 1135, amended section 5034 of Title 18, Crimes and Criminal Procedure, prior to repeal by Pub. L. 115–385, title III, § 307, Dec. 21, 2018, 132 Stat. 5152. Pub. L. 111–211, which directed amendment of section 504 of Pub. L. 93–415, was executed to this section, to reflect the probable intent of Congress.

Amendments2018—Pub. L. 115–385 amended section generally. Prior to amendment, section provided for grants to States and Indian tribes for delinquency prevention programs.
2010—Subsec. (a). Pub. L. 111–211, § 246(a)(1), inserted “, or to federally recognized Indian tribe or consortia of federally recognized Indian tribes under subsection (d)” after “subsection (b)” in introductory provisions.
Subsec. (d). Pub. L. 111–211, § 246(a)(2), added subsec. (d).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–385 not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as a note under section 11102 of this title.

Youth Violence Reduction Demonstration ProjectsPub. L. 109–162, title XI, § 1199, Jan. 5, 2006, 119 Stat. 3132, provided that:
“(a) Establishment of Youth Violence Reduction Demonstration Projects.—“(1) In general.—The Attorney General shall make up to 5 grants for the purpose of carrying out Youth Violence Demonstration Projects to reduce juvenile and young adult violence, homicides, and recidivism among high-risk populations.

“(2) Eligible entities.—An entity is eligible for a grant under paragraph (1) if it is a unit of local government or a combination of local governments established by agreement for purposes of undertaking a demonstration project.


“(b) Selection of Grant Recipients.—“(1) Awards.—The Attorney General shall award grants for Youth Violence Reduction Demonstration Projects on a competitive basis.

“(2) Amount of awards.—No single grant award made under subsection (a) shall exceed $15,000,000 per fiscal year.

“(3) Application.—An application for a grant under paragraph (1) shall be submitted to the Attorney General in such a form, and containing such information and assurances, as the Attorney General may require, and at a minimum shall propose—“(A) a program strategy targeting areas with the highest incidence of youth violence and homicides;

“(B) outcome measures and specific objective indicia of performance to assess the effectiveness of the program; and

“(C) a plan for evaluation by an independent third party.


“(4) Distribution.—In making grants under this section, the Attorney General shall ensure the following:“(A) No less than 1 recipient is a city with a population exceeding 1,000,000 and an increase of at least 30 percent in the aggregated juvenile and young adult homicide victimization rate during calendar year 2005 as compared to calendar year 2004.

“(B) No less than one recipient is a nonmetropolitan county or group of counties with per capita arrest rates of juveniles and young adults for serious violent offenses that exceed the national average for nonmetropolitan counties by at least 5 percent.


“(5) Criteria.—In making grants under this section, the Attorney General shall give preference to entities operating programs that meet the following criteria:“(A) A program focusing on—“(i) reducing youth violence and homicides, with an emphasis on juvenile and young adult probationers and other juveniles and young adults who have had or are likely to have contact with the juvenile justice system;

“(ii) fostering positive relationships between program participants and supportive adults in the community; and

“(iii) accessing comprehensive supports for program participants through coordinated community referral networks, including job opportunities, educational programs, counseling services, substance abuse programs, recreational opportunities, and other services.


“(B) A program goal of almost daily contacts with and supervision of participating juveniles and young adults through small caseloads and a coordinated team approach among case managers drawn from the community, probation officers, and police officers.

“(C) The use of existing structures, local government agencies, and nonprofit organizations to operate the program.

“(D) Inclusion in program staff of individuals who live or have lived in the community in which the program operates; have personal experiences or cultural competency that build credibility in relationships with program participants; and will serve as a case manager, intermediary, and mentor.

“(E) Fieldwork and neighborhood outreach in communities where the young violent offenders live, including support of the program from local public and private organizations and community members.

“(F) Imposition of graduated probation sanctions to deter violent and criminal behavior.

“(G) A record of program operation and effectiveness evaluation over a period of at least five years prior to the date of enactment of this Act [Jan. 5, 2006].

“(H) A program structure that can serve as a model for other communities in addressing the problem of youth violence and juvenile and young adult recidivism.



“(c) Authorized Activities.—Amounts paid to an eligible entity under a grant award may be used for the following activities:“(1) Designing and enhancing program activities.

“(2) Employing and training personnel.

“(3) Purchasing or leasing equipment.

“(4) Providing services and training to program participants and their families.

“(5) Supporting related law enforcement and probation activities, including personnel costs.

“(6) Establishing and maintaining a system of program records.

“(7) Acquiring, constructing, expanding, renovating, or operating facilities to support the program.

“(8) Evaluating program effectiveness.

“(9) Undertaking other activities determined by the Attorney General as consistent with the purposes and requirements of the demonstration program.


“(d) Evaluation and Reports.—“(1) Independent evaluation.—The Attorney General may use up to $500,000 of funds appropriated annually under this such section to—“(A) prepare and implement a design for interim and overall evaluations of performance and progress of the funded demonstration projects;

“(B) provide training and technical assistance to grant recipients; and

“(C) disseminate broadly the information generated and lessons learned from the operation of the demonstration projects.


“(2) Reports to congress.—Not later than 120 days after the last day of each fiscal year for which 1 or more demonstration grants are awarded, the Attorney General shall submit to Congress a report which shall include—“(A) a summary of the activities carried out with such grants;

“(B) an assessment by the Attorney General of the program carried out; and

“(C) such other information as the Attorney General considers appropriate.



“(e) Federal Share.—“(1) In general.—The Federal share of a grant awarded under this Act [see Short Title of 2006 Act note set out under section 10101 of this title] shall not exceed 90 percent of the total program costs.

“(2) Non-federal share.—The non-Federal share of such cost may be provided in cash or in-kind.


“(f) Definitions.—In this section:“(1) Unit of local government.—The term ‘unit of local government’ means a county, township, city, or political subdivision of a county, township, or city, that is a unit of local government as determined by the Secretary of Commerce for general statistical purposes.

“(2) Juvenile.—The term ‘juvenile’ means an individual who is 17 years of age or younger.

“(3) Young adult.—The term ‘young adult’ means an individual who is 18 through 24 years of age.


“(g) Authorization of Appropriations.—There are authorized to be appropriated to carry out this section $50,000,000 for fiscal year 2007 and such sums as may be necessary for each of fiscal years 2008 through 2009, to remain available until expended.”




National Police Athletic/Activities League Youth EnrichmentPub. L. 106–367, Oct. 27, 2000, 114 Stat. 1412, as amended by Pub. L. 109–248, title VI, §§ 612–617, July 27, 2006, 120 Stat. 632, 633, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘National Police Athletic/Activities League Youth Enrichment Act of 2000’.


“SEC. 2. FINDINGS.“Congress makes the following findings:“(1) The goals of the Police Athletic/Activities League are to—“(A) increase the academic success of youth participants in PAL programs;

“(B) promote a safe, healthy environment for youth under the supervision of law enforcement personnel where mutual trust and respect can be built;

“(C) develop life enhancing character and leadership skills in young people;

“(D) increase school attendance by providing alternatives to suspensions and expulsions;

“(E) reduce the juvenile crime rate in participating designated communities and the number of police calls involving juveniles during nonschool hours;

“(F) provide youths with alternatives to drugs, alcohol, tobacco, and gang activity;

“(G) create positive communications and interaction between youth and law enforcement personnel; and

“(H) prepare youth for the workplace.


“(2) The Police Athletic/Activities League, during its 90-year history as a national organization, has proven to be a positive force in the communities it serves.

“(3) The Police Athletic/Activities League is a network of 1,700 facilities serving over 3,000 communities. There are 350 PAL chapters throughout the United States, the Virgin Islands, and the Commonwealth of Puerto Rico, serving 2,000,000 youth, ages 5 to 18, nationwide.

“(4) Based on PAL chapter demographics, approximately 85 percent of the youths who benefit from PAL programs live in inner cities and urban areas.

“(5) PAL chapters are locally operated, volunteer-driven organizations. Although most PAL chapters are sponsored by a law enforcement agency, PAL chapters rarely receive direct funding from law enforcement agencies and are dependent in large part on support from the private sector, such as individuals, business leaders, corporations, and foundations. PAL chapters have been exceptionally successful in balancing public funds with private sector donations and maximizing community involvement.

“(6) Today’s youth face far greater risks than did their parents and grandparents. Law enforcement statistics demonstrate that youth between the ages of 12 and 18 are at risk of committing violent acts and being victims of violent acts between the hours of 3 p.m. and 8 p.m.

“(7) Greater numbers of students are dropping out of school and failing in school, even though the consequences of academic failure are more dire in 2005 than ever before.

“(8) Many distressed areas in the United States are still underserved by PAL chapters.


“SEC. 3. PURPOSE.“The purpose of this Act is to provide adequate resources in the form of—“(1) assistance for the 342 established PAL chapters to increase of services to the communities they are serving;

“(2) seed money for the establishment of 250 (50 per year over a 5-year period) additional local PAL chapters in public housing projects and other distressed areas, including distressed areas with a majority population of Native Americans, by not later than fiscal year 2010; and

“(3) support of an annual gathering of PAL chapters and designated youth leaders from such chapters to participate in a 3-day conference that addresses national and local issues impacting the youth of America and includes educational sessions to advance character and leadership skills.


“SEC. 4. DEFINITIONS.“In this Act:“(1) Assistant attorney general.—The term ‘Assistant Attorney General’ means the Assistant Attorney General for the Office of Justice Programs of the Department of Justice.

“(2) Distressed area.—The term ‘distressed area’ means an urban, suburban, or rural area with a high percentage of high-risk youth, as defined in section 509A of the Public Health Service Act (42 U.S.C. 290aa–8(f)) [transferred to 42 U.S.C. 290bb–23(g) and repealed by Pub. L. 114–255, div. B, title IX, § 9017, Dec. 13, 2016, 130 Stat. 1248].

“(3) PAL chapter.—The term ‘PAL chapter’ means a chapter of a Police or Sheriff’s Athletic/Activities League.

“(4) Police Athletic/activities league.—The term ‘Police Athletic/Activities League’ means the private, nonprofit, national representative organization for 320 Police or Sheriff’s Athletic/Activities Leagues throughout the United States (including the Virgin Islands and the Commonwealth of Puerto Rico).

“(5) Public housing; project.—The terms ‘public housing’ and ‘project’ have the meanings given those terms in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).


“SEC. 5. GRANTS AUTHORIZED.“(a) In General.—Subject to appropriations, for each of fiscal years 2006 through 2010, the Assistant Attorney General shall award a grant to the Police Athletic/Activities League for the purpose of establishing PAL chapters to serve public housing projects and other distressed areas, and expanding existing PAL chapters to serve additional youths.

“(b) Application.—“(1) Submission.—In order to be eligible to receive a grant under this section, the Police Athletic/Activities League shall submit to the Assistant Attorney General an application, which shall include—“(A) a long-term strategy to establish 250 additional PAL chapters and detailed summary of those areas in which new PAL chapters will be established, or in which existing chapters will be expanded to serve additional youths, during the next fiscal year;

“(B) a plan to ensure that there are a total of not fewer than 500 PAL chapters in operation before January 1, 2010;

“(C) a certification that there will be appropriate coordination with those communities where new PAL chapters will be located; and

“(D) an explanation of the manner in which new PAL chapters will operate without additional, direct Federal financial assistance once assistance under this Act is discontinued.


“(2) Review.—The Assistant Attorney General shall review and take action on an application submitted under paragraph (1) not later than 120 days after the date of such submission.



“SEC. 6. USE OF FUNDS.“(a) In General.—“(1) Assistance for new and expanded chapters.—Amounts made available under a grant awarded under this Act shall be used by the Police Athletic/Activities League to provide funding for the establishment of PAL chapters serving public housing projects and other distressed areas, or the expansion of existing PAL chapters.

“(2) Program requirements.—Each new or expanded PAL chapter assisted under paragraph (1) shall carry out not less than two programs during nonschool hours, of which—“(A) not less than one program shall provide—“(i) mentoring assistance;

“(ii) academic assistance;

“(iii) recreational and athletic activities;

“(iv) technology training; or

“(v) character development and leadership training; and


“(B) any remaining programs shall provide—“(i) drug, alcohol, and gang prevention activities;

“(ii) health and nutrition counseling;

“(iii) cultural and social programs;

“(iv) conflict resolution training, anger management, and peer pressure training;

“(v) job skill preparation activities; or

“(vi) Youth Police Athletic/Activities League Conferences or Youth Forums.




“(b) Additional Requirements.—In carrying out the programs under subsection (a), a PAL chapter shall, to the maximum extent practicable—“(1) use volunteers from businesses, academic communities, social organizations, and law enforcement organizations to serve as mentors or to assist in other ways;

“(2) ensure that youth in the local community participate in designing the after-school activities;

“(3) develop creative methods of conducting outreach to youth in the community;

“(4) request donations of computer equipment and other materials and equipment; and

“(5) work with State and local park and recreation agencies so that activities funded with amounts made available under a grant under this Act will not duplicate activities funded from other sources in the community served.



“SEC. 7. REPORTS.“(a) Report to Assistant Attorney General.—For each fiscal year for which a grant is awarded under this Act, the Police Athletic/Activities League shall submit to the Assistant Attorney General a report on the use of amounts made available under the grant.

“(b) Report to Congress.—Not later than May 1 of each fiscal year for which amounts are made available to carry out this Act, the Assistant Attorney General shall submit to the Committees on the Judiciary of the Senate and the House of Representatives a report that details the progress made under this Act in establishing and expanding PAL chapters in public housing projects and other distressed areas, and the effectiveness of the PAL programs in reducing drug abuse, school dropouts, and juvenile crime.


“SEC. 8. AUTHORIZATION OF APPROPRIATIONS.“(a) In General.—There are authorized to be appropriated to carry out this Act $16,000,000 for each of fiscal years 2006 through 2010.

“(b) Funding for Program Administration.—Of the amount made available to carry out this Act in each fiscal year—“(1) not less than 2 percent shall be used for research and evaluation of the grant program under this Act;

“(2) not less than 1 percent shall be used for technical assistance related to the use of amounts made available under grants awarded under this Act; and

“(3) not less than 1 percent shall be used for the management and administration of the grant program under this Act, except that the total amount made available under this paragraph for administration of that program shall not exceed 6 percent.”





[Pub. L. 109–248, title VI, § 612(3)(B), July 27, 2006, 120 Stat. 632, which directed amendment of section 2(3) of Pub. L. 106–367, set out above, by substituting “2,000,000 youth” for “1,500,000 youth”, was executed by making the substitution for “1,500,000 youths”, to reflect the probable intent of Congress.]

Kids 2000 Crime Prevention and Computer Education InitiativePub. L. 106–313, title I, § 112, Oct. 17, 2000, 114 Stat. 1260, provided that:
“(a) Short Title.—This section may be cited as the ‘Kids 2000 Act’.

“(b) Findings.—Congress makes the following findings:“(1) There is an increasing epidemic of juvenile crime throughout the United States.

“(2) It is well documented that the majority of juvenile crimes take place during after-school hours.

“(3) Knowledge of technology is becoming increasingly necessary for children in school and out of school.

“(4) The Boys and Girls Clubs of America have 2,700 clubs throughout all 50 States, serving over 3,000,000 boys and girls primarily from at-risk communities.

“(5) The Boys and Girls Clubs of America have the physical structures in place for immediate implementation of an after-school technology program.

“(6) Building technology centers and providing integrated content and full-time staffing at those centers in the Boys and Girls Clubs of America nationwide will help foster education, job training, and an alternative to crime for at-risk youth.

“(7) Partnerships between the public sector and the private sector are an effective way of providing after-school technology programs in the Boys and Girls Clubs of America.

“(8) PowerUp: Bridging the Digital Divide is an entity comprised of more than a dozen nonprofit organizations, major corporations, and Federal agencies that have joined together to launch a major new initiative to help ensure that America’s underserved young people acquire the skills, experiences, and resources they need to succeed in the digital age.

“(9) Bringing PowerUp into the Boys and Girls Clubs of America will be an effective way to ensure that our youth have a safe, crime-free environment in which to learn the technological skills they need to close the divide between young people who have access to computer-based information and technology-related skills and those who do not.


“(c) After-School Technology Grants to the Boys and Girls Clubs of America.—“(1) Purposes.—The Attorney General shall make grants to the Boys and Girls Clubs of America for the purpose of funding effective after-school technology programs, such as PowerUp, in order to provide—“(A) constructive technology-focused activities that are part of a comprehensive program to provide access to technology and technology training to youth during after-school hours, weekends, and school vacations;

“(B) supervised activities in safe environments for youth; and

“(C) full-time staffing with teachers, tutors, and other qualified personnel.


“(2) Subawards.—The Boys and Girls Clubs of America shall make subawards to local boys and girls clubs authorizing expenditures associated with providing technology programs such as PowerUp, including the hiring of teachers and other personnel, procurement of goods and services, including computer equipment, or such other purposes as are approved by the Attorney General.


“(d) Applications.—“(1) Eligibility.—In order to be eligible to receive a grant under this section, an applicant for a subaward (specified in subsection (c)(2)) shall submit an application to the Boys and Girls Clubs of America, in such form and containing such information as the Attorney General may reasonably require.

“(2) Application requirements.—Each application submitted in accordance with paragraph (1) shall include—“(A) a request for a subgrant to be used for the purposes of this section;

“(B) a description of the communities to be served by the grant, including the nature of juvenile crime, violence, and drug use in the communities;

“(C) written assurances that Federal funds received under this section will be used to supplement and not supplant, non-Federal funds that would otherwise be available for activities funded under this section;

“(D) written assurances that all activities funded under this section will be supervised by qualified adults;

“(E) a plan for assuring that program activities will take place in a secure environment that is free of crime and drugs;

“(F) a plan outlining the utilization of content-based programs such as PowerUp, and the provision of trained adult personnel to supervise the after-school technology training; and

“(G) any additional statistical or financial information that the Boys and Girls Clubs of America may reasonably require.



“(e) Grant Awards.—In awarding subgrants under this section, the Boys and Girls Clubs of America shall consider—“(1) the ability of the applicant to provide the intended services;

“(2) the history and establishment of the applicant in providing youth activities; and

“(3) the extent to which services will be provided in crime-prone areas and technologically underserved populations, and efforts to achieve an equitable geographic distribution of the grant awards.


“(f) Authorization of Appropriations.—“(1) In general.—There is authorized to be appropriated $20,000,000 for each of the fiscal years 2001 through 2006 to carry out this section.

“(2) Source of funds.—Funds to carry out this section may be derived from the Violent Crime Reduction Trust Fund.

“(3) Continued availability.—Amounts made available under this subsection shall remain available until expended.”







§ 11314. Grants for tribal delinquency prevention and response programs(a) In generalThe Administrator shall make grants under this section, on a competitive basis, to eligible Indian Tribes (or consortia of Indian Tribes) as described in subsection (b)—(1) to support and enhance—(A) tribal juvenile delinquency prevention services; and

(B) the ability of Indian Tribes to respond to, and care for, at-risk or delinquent youth upon release; and


(2) to encourage accountability of Indian tribal governments with respect to preventing juvenile delinquency, and responding to, and caring for, juvenile offenders.


(b) Eligible Indian TribesTo be eligible to receive a grant under this section, an Indian Tribe or consortium of Indian Tribes shall submit to the Administrator an application in such form as the Administrator may require.


(c) ConsiderationsIn providing grants under this section, the Administrator shall take into consideration, with respect to the Indian Tribe to be served, the—(1) juvenile delinquency rates;

(2) school dropout rates; and

(3) number of youth at risk of delinquency.


(d) Availability of fundsOf the amount available for a fiscal year to carry out this subchapter, 11 percent shall be available to carry out this section.


(Pub. L. 93–415, title V, § 505, as added Pub. L. 115–385, title III, § 305, Dec. 21, 2018, 132 Stat. 5150.)

Editorial Notes
Prior ProvisionsA prior section 505 of Pub. L. 93–415, as added Pub. L. 107–273, div. C, title II, § 12222(a), Nov. 2, 2002, 116 Stat. 1896, which authorized appropriations for fiscal years 2004 to 2008, was renumbered section 506 and was classified to section 5784 of Title 42, The Public Health and Welfare, prior to omission from the Code and its subsequent repeal by Pub. L. 115–385, title IV, § 402(c)(2), Dec. 21, 2018, 132 Stat. 5160.
Another prior section 505 of Pub. L. 93–415, as added Pub. L. 102–586, § 5(a), Nov. 4, 1992, 106 Stat. 5028; amended Pub. L. 105–277, div. A, § 101(b) [title I, § 129(a)(2)(F)], Oct. 21, 1998, 112 Stat. 2681–50, 2681–76, related to grants for prevention programs, prior to the general amendment of title V of Pub. L. 93–415 by Pub. L. 107–273.
Another prior section 505 of Pub. L. 93–415, title V, Sept. 7, 1974, 88 Stat. 1135, amended section 5035 of Title 18, Crimes and Criminal Procedure, and was repealed by Pub. L. 115–385, title III, § 307, Dec. 21, 2018, 132 Stat. 5152.

Statutory Notes and Related Subsidiaries
Effective DateSection not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as an Effective Date of 2018 Amendment note under section 11102 of this title.




SUBCHAPTER VI—AUTHORIZATION OF APPROPRIATIONS; ACCOUNTABILITY AND OVERSIGHT
§ 11321. Authorization of appropriations
There are authorized to be appropriated to carry out this chapter, except for subchapters III and IV, $176,000,000 for each of fiscal years 2019 through 2023, of which not more than $96,053,401 shall be used to carry out subchapter V for each such fiscal year.
(Pub. L. 93–415, title VI, § 601, as added Pub. L. 115–385, title IV, § 402(a), Dec. 21, 2018, 132 Stat. 5154.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109, known as the Juvenile Justice and Delinquency Prevention Act of 1974, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 1974 Act note set out under section 10101 of this title and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as an Effective Date of 2018 Amendment note under section 11102 of this title.



§ 11322. Accountability and oversight(a) Sense of CongressIt is the sense of Congress that, in order to ensure that at-risk youth, and youth who come into contact with the juvenile justice system or the criminal justice system, are treated fairly and that the outcome of that contact is beneficial to the Nation—(1) the Department of Justice, through its Office of Juvenile Justice and Delinquency Prevention, must restore meaningful enforcement of the core requirements in subchapter II; and

(2) States, which are entrusted with a fiscal stewardship role if they accept funds under subchapter II 11 So in original. Probably should be followed by a comma. must exercise vigilant oversight to ensure full compliance with the core requirements for juveniles provided for in subchapter II.


(b) Accountability(1) Agency program review(A) Programmatic and financial assessment(i) In generalNot later than 60 days after December 21, 2018, the Director of the Office of Audit, Assessment, and Management of the Office of Justice Programs at the Department of Justice (referred to in this section as the “Director”) shall—(I) conduct a comprehensive analysis and evaluation of the internal controls of the Office of Juvenile Justice and Delinquency Prevention (referred to in this section as the “agency”) to determine if States and Indian Tribes receiving grants are following the requirements of the agency grant programs and what remedial action the agency has taken to recover any grant funds that are expended in violation of grant programs, including instances where—(aa) supporting documentation was not provided for cost reports;

(bb) unauthorized expenditures occurred; and

(cc) subrecipients of grant funds were not in compliance with program requirements;


(II) conduct a comprehensive audit and evaluation of a selected statistically significant sample of States and Indian Tribes (as determined by the Director) that have received Federal funds under subchapter II, including a review of internal controls to prevent fraud, waste, and abuse of funds by grantees; and

(III) submit a report in accordance with clause (iv).


(ii) Considerations for evaluationsIn conducting the analysis and evaluation under clause (i)(I), and in order to document the efficiency and public benefit of subchapters II and V, the Director shall take into consideration the extent to which—(I) greater oversight is needed of programs developed with grants made by the agency;

(II) changes are necessary in the authorizing statutes of the agency in order that the functions of the agency can be performed in a more efficient and effective manner; and

(III) the agency has implemented recommendations issued by the Comptroller General or Office of Inspector General relating to the grant making and grant monitoring responsibilities of the agency.


(iii) Considerations for auditsIn conducting the audit and evaluation under clause (i)(II), and in order to document the efficiency and public benefit of subchapters II and V, the Director shall take into consideration—(I) whether grantees timely file Financial Status Reports;

(II) whether grantees have sufficient internal controls to ensure adequate oversight of grant funds received;

(III) whether grantees’ assertions of compliance with the core requirements were accompanied with adequate supporting documentation;

(IV) whether expenditures were authorized;

(V) whether subrecipients of grant funds were complying with program requirements; and

(VI) whether grant funds were spent in accordance with the program goals and guidelines.


(iv) ReportThe Director shall—(I) submit to the Congress a report outlining the results of the analysis, evaluation, and audit conducted under clause (i), including supporting materials, to the Speaker of the House of Representatives and the President pro tempore of the Senate; and

(II) shall 22 So in original. The word “shall” probably should not appear. make such report available to the public online, not later than 1 year after December 21, 2018.



(B) Analysis of internal controls(i) In generalNot later than 30 days after December 21, 2018, the Administrator shall initiate a comprehensive analysis and evaluation of the internal controls of the agency to determine whether, and to what extent, States and Indian Tribes that receive grants under subchapters II and V are following the requirements of the grant programs authorized under subchapters II and V.


(ii) ReportNot later than 180 days after December 21, 2018, the Administrator shall submit to Congress a report containing—(I) the findings of the analysis and evaluation conducted under clause (i);

(II) a description of remedial actions, if any, that will be taken by the Administrator to enhance the internal controls of the agency and recoup funds that may have been expended in violation of law, regulations, or program requirements issued under subchapters II and V; and

(III) a description of—(aa) the analysis conducted under clause (i);

(bb) whether the funds awarded under subchapters II and V have been used in accordance with law, regulations, program guidance, and applicable plans; and

(cc) the extent to which funds awarded to States and Indian Tribes under subchapters II and V enhanced the ability of grantees to fulfill the core requirements.




(C) Report by the Attorney GeneralNot later than 180 days after December 21, 2018, the Attorney General shall submit to the appropriate committees of the Congress a report on the estimated amount of formula grant funds disbursed by the agency since fiscal year 2010 that did not meet the requirements for awards of formula grants to States under subchapter II.



(2) Office of Inspector General performance audits(A) In generalIn order to ensure the effective and appropriate use of grants administered under this chapter (excluding subchapter IV) and to prevent waste, fraud, and abuse of funds by grantees, the Inspector General of the Department of Justice shall annually conduct audits of grantees that receive funds under this chapter.


(B) AssessmentNot later than 1 year after December 21, 2018, and annually thereafter, the Inspector General shall conduct a risk assessment to determine the appropriate number of grantees to be audited under subparagraph (A) in the year involved.


(C) Public availability on websiteThe Attorney General shall make the summary of each review conducted under this section available on the website of the Department of Justice, subject to redaction as the Attorney General determines necessary to protect classified and other sensitive information.


(D) Mandatory exclusionA recipient of grant funds under this chapter (excluding subchapter IV) that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this chapter (excluding subchapter IV) during the first 2 fiscal years beginning after the 12-month period beginning on the date on which the audit report is issued.


(E) PriorityIn awarding grants under this chapter (excluding subchapter IV), the Administrator shall give priority to a State or Indian Tribe that did not have an unresolved audit finding during the 3 fiscal years prior to the date on which the State or Indian Tribe submits an application for a grant under this chapter.


(F) ReimbursementIf a State or an Indian Tribe is awarded a grant under this chapter (excluding subchapter IV) during the 2-fiscal-year period in which the recipient is barred from receiving grants under subparagraph (D), the Attorney General shall—(i) deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the general fund of the Treasury; and

(ii) seek to recoup the costs of the repayment to the general fund under clause (i) from the grantee that was erroneously awarded grant funds.


(G) DefinitionIn this paragraph, the term “unresolved audit finding” means a finding in the final audit report of the Inspector General—(i) that the audited State or Indian Tribe has used grant funds for an unauthorized expenditure or otherwise unallowable cost; and

(ii) that is not closed or resolved during the 12-month period beginning on the date on which the final audit report is issued.



(3) Nonprofit organization requirements(A) DefinitionFor purposes of this paragraph and the grant programs described in this chapter (excluding subchapter IV), the term “nonprofit organization” means an organization that is described in section 501(c)(3) of title 26 and is exempt from taxation under section 501(a) of such title.


(B) ProhibitionThe Administrator may not award a grant under any grant program described in this chapter (excluding subchapter IV) to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of title 26.


(C) Disclosure(i) In generalEach nonprofit organization that is awarded a grant under a grant program described in this chapter (excluding subchapter IV) and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the Administrator, in the application for the grant, the process for determining such compensation, including—(I) the independent persons involved in reviewing and approving such compensation;

(II) the comparability data used; and

(III) contemporaneous substantiation of the deliberation and decision.


(ii) Public inspection upon requestUpon request, the Administrator shall make the information disclosed under clause (i) available for public inspection.




(4) Conference expenditures(A) LimitationNo amounts authorized to be appropriated to the Department of Justice under this chapter may be used by the Attorney General, or by any individual or organization awarded discretionary funds through a cooperative agreement under this chapter, to host or support any expenditure for conferences that uses more than $20,000 in funds made available to the Department of Justice, unless the Deputy Attorney General or such Assistant Attorney Generals, Directors, or principal deputies as the Deputy Attorney General may designate, provides prior written authorization that the funds may be expended to host a conference.


(B) Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audiovisual equipment, honoraria for speakers, and entertainment.


(C) ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on Education and the Workforce of the House of Representatives on all conference expenditures approved under this paragraph.



(5) Prohibition on lobbying activity(A) In generalAmounts authorized to be appropriated under this chapter may not be utilized by any recipient of a grant made using such amounts—(i) to lobby any representative of the Department of Justice regarding the award of grant funding; or

(ii) to lobby any representative of a Federal, State, local, or tribal government regarding the award of grant funding.


(B) PenaltyIf the Attorney General determines that any recipient of a grant made using amounts authorized to be appropriated under this chapter has violated subparagraph (A), the Attorney General shall—(i) require the recipient to repay the grant in full; and

(ii) prohibit the recipient to receive another grant under this chapter for not less than 5 years.


(C) ClarificationFor purposes of this paragraph, submitting an application for a grant under this chapter shall not be considered lobbying activity in violation of subparagraph (A).



(6) Annual certificationBeginning in the 1st fiscal year that begins after the effective date of this section, the Attorney General shall submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate, and the Committee on Education and the Workforce and the Committee on Appropriations of the House of Representatives, an annual certification that—(A) all audits issued by the Inspector General of the Department of Justice under paragraph (2) have been completed and reviewed by the appropriate Assistant Attorney General or Director;

(B) all mandatory exclusions required under paragraph (2)(D) have been issued;

(C) all reimbursements required under paragraph (2)(F)(i) have been made; and

(D) includes a list of any grant recipients excluded under paragraph (2) during the then preceding fiscal year.



(c) Preventing duplicative grants(1) In generalBefore the Attorney General awards a grant to an applicant under this chapter, the Attorney General shall compare potential grant awards with other grants awarded under this chapter to determine if duplicate grant awards are awarded for the same purpose.


(2) ReportIf the Attorney General awards duplicate grants to the same applicant for the same purpose 1 the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on Education and the Workforce of the House of Representatives a report that includes—(A) a list of all duplicate grants awarded, including the total dollar amount of any duplicate grants awarded; and

(B) the reason the Attorney General awarded the duplicative grant.



(d) Compliance with auditing standardsThe Administrator shall comply with the Generally Accepted Government Auditing Standards, published by the General Accountability Office (commonly known as the “Yellow Book”), in the conduct of fiscal, compliance, and programmatic audits of States.


(Pub. L. 93–415, title VI, § 602, as added Pub. L. 115–385, title IV, § 402(a), Dec. 21, 2018, 132 Stat. 5154.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (b)(2) to (5) and (c)(1), was in the original “this Act”, meaning Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109, known as the Juvenile Justice and Delinquency Prevention Act of 1974, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 1974 Act note set out under section 10101 of this title and Tables.
The effective date of this section, referred to in subsec. (b)(6), probably means the date of enactment of Pub. L. 115–385, which was approved Dec. 21, 2018.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Education and the Workforce of House of Representatives changed to Committee on Education and Labor of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective DateSection not applicable with respect to funds appropriated for any fiscal year that begins before Dec. 21, 2018, see section 3 of Pub. L. 115–385, set out as an Effective Date of 2018 Amendment note under section 11102 of this title.





CHAPTER 121—VIOLENT CRIME CONTROL AND LAW ENFORCEMENT




SUBCHAPTER I—PRISONS



Part A—Violent Offender Incarceration and Truth-in-Sentencing Incentive Grants


Sec.


12101.Definitions.


12102.Authorization of grants.


12103.Violent offender incarceration grants.


12104.Truth-in-sentencing incentive grants.


12105.Special rules.


12106.Formula for grants.


12107.Accountability.


12108.Authorization of appropriations.


12109.Payments for incarceration on tribal lands.


12110.Payments to eligible States for incarceration of criminal aliens.


12111.Support of Federal prisoners in non-Federal institutions.


12112.Report by Attorney General.


12113.Aimee’s Law.



Part B—Miscellaneous Provisions


12121.Task force on prison construction standardization and techniques.


12122.Efficiency in law enforcement and corrections.


12123.Conversion of closed military installations into Federal prison facilities.


12124.Correctional job training and placement.



SUBCHAPTER II—CRIME PREVENTION



Part A—Ounce of Prevention Council


12131.Ounce of Prevention Council.


12132.Ounce of prevention grant program.


12133.“Indian tribe” defined.



Part B—Model Intensive Grant Programs


12141.Grant authorization.


12142.Uses of funds.


12143.Program requirements.


12144.Applications.


12145.Reports.


12146.Definitions.



Part C—Family and Community Endeavor Schools Grant Program


12161.Community schools youth services and supervision grant program.



Part D—Police Recruitment


12171.Grant authority.



Part E—National Community Economic Partnership



subpart 1—community economic partnership investment funds


12181.Purpose.


12182.Provision of assistance.


12183.Approval of applications.


12184.Availability of lines of credit and use.


12185.Limitations on use of funds.


12186.Program priority for special emphasis programs.



subpart 2—emerging community development corporations


12201.Community development corporation improvement grants.


12202.Emerging community development corporation revolving loan funds.



subpart 3—miscellaneous provisions


12211.Definitions.


12212.Prohibition.



Part F—Community-Based Justice Grants for Prosecutors


12221.Grant authorization.


12222.Use of funds.


12223.Applications.


12224.Allocation of funds; limitations on grants.


12225.Award of grants.


12226.Reports.


12227.Definitions.



Part G—Family Unity Demonstration Project


12241.Purpose.


12242.Definitions.



subpart 1—grants to states


12251.Authority to make grants.


12252.Eligibility to receive grants.


12253.Report.



subpart 2—family unity demonstration project for federal prisoners


12261.Authority of the Attorney General.


12262.Requirements.



Part H—Prevention, Diagnosis, and Treatment of Tuberculosis in Correctional Institutions


12271.Prevention, diagnosis, and treatment of tuberculosis in correctional institutions.



Part I—Gang Resistance Education and Training


12281.Gang Resistance Education and Training projects.



SUBCHAPTER III—VIOLENCE AGAINST WOMEN


12291.Definitions and grant provisions.



Part A—Safe Streets for Women



subpart 1—safety for women in public transit


12301.Grants for capital improvements to prevent crime in public transportation.



subpart 2—assistance to victims of sexual assault


12311.Training programs.


12312.Confidentiality of communications between sexual assault or domestic violence victims and their counselors.


12313.Information programs.



Part B—Safe Homes for Women



subpart 1—confidentiality for abused persons


12321.Confidentiality of abused person’s address.



subpart 2—data and research


12331.Research agenda.


12332.State databases.


12333.Number and cost of injuries.



subpart 3—rural domestic violence and child abuse enforcement


12341.Rural domestic violence, dating violence, sexual assault, stalking, and child abuse enforcement assistance.



subpart 4—transitional housing assistance grants for victims of domestic violence, dating violence, sexual assault, or stalking


12351.Transitional housing assistance grants for victims of domestic violence, dating violence, sexual assault, or stalking.



Part C—Civil Rights for Women


12361.Civil rights.



Part D—Equal Justice for Women in Courts



subpart 1—education and training for judges and court personnel in state courts


12371.Grants authorized.


12372.Training provided by grants.


12373.Cooperation in developing programs in making grants under this subchapter.



subpart 2—education and training for judges and court personnel in federal courts


12381.Authorization of circuit studies; education and training grants.



Part E—Violence Against Women Act Improvements


12391.Payment of cost of testing for sexually transmitted diseases.


12392.Enforcement of statutory rape laws.



Part F—National Stalker and Domestic Violence Reduction


12401.Grant program.


12402.Authorization of appropriations.


12403.Application requirements.


12404.Disbursement.


12405.Technical assistance, training, and evaluations.


12406.Training programs for judges.


12407.Recommendations on intrastate communication.


12408.Inclusion in National Incident-Based Reporting System.


12409.Report to Congress.


12410.Definitions.



Part G—Enhanced Training and Services To End Abuse Later in Life


12421.Enhanced training and services to end abuse in later life.



Part H—Domestic Violence Task Force


12431.Task force.



Part I—Privacy Protections for Victims of Domestic Violence, Dating Violence, Sexual Violence, and Stalking


12441.Grants to protect the privacy and confidentiality of victims of domestic violence, dating violence, sexual assault, and stalking.


12442.Purpose areas.


12443.Eligible entities.


12444.Grant conditions.



Part J—Services, Education, Protection and Justice for Young Victims of Violence


12451.Creating hope through outreach, options, services, and education for children and youth (“CHOOSE Children & Youth”).



Part K—Strengthening America’s Families by Preventing Violence Against Women and Children


12461.Findings.


12462.Purpose.


12463.Saving money and reducing tragedies through prevention (SMART Prevention).


12464.Grants to support families in the justice system.



Part L—Addressing the Housing Needs of Victims of Domestic Violence, Dating Violence, Sexual Assault, and Stalking



subpart 1—grant programs


12471.Findings.


12472.Purpose.


12473.Definitions.


12474.Collaborative grants to increase the long-term stability of victims.


12475.Grants to combat violence against women in public and assisted housing.



subpart 2—housing rights


12491.Housing protections for victims of domestic violence, dating violence, sexual assault, and stalking.



Part M—National Resource Center


12501.Grant for national resource center on workplace responses to assist victims of domestic and sexual violence.



Part N—Sexual Assault Services


12511.Sexual assault services program.


12512.Working Group.



SUBCHAPTER IV—DRUG CONTROL


12521.Increased penalties for drug-dealing in “drug-free” zones.


12522.Enhanced penalties for illegal drug use in Federal prisons and for smuggling drugs into Federal prisons.


12523.Violent crime and drug emergency areas.



SUBCHAPTER V—CRIMINAL STREET GANGS


12531.Juvenile anti-drug and anti-gang grants in federally assisted low-income housing.


12532.Gang investigation coordination and information collection.



SUBCHAPTER VI—RURAL CRIME


12541.Rural Crime and Drug Enforcement Task Forces.


12542.Rural drug enforcement training.



SUBCHAPTER VII—POLICE CORPS AND LAW ENFORCEMENT OFFICERS TRAINING AND EDUCATION



Part A—Police Corps


12551.Purposes.


12552.Definitions.


12553.Establishment of Office of the Police Corps and Law Enforcement Education.


12554.Designation of lead agency and submission of State plan.


12555.Scholarship assistance.


12556.Selection of participants.


12557.Police Corps training.


12558.Service obligation.


12559.State plan requirements.



Part B—Law Enforcement Scholarship Program


12571.Definitions.


12572.Allotment.


12573.Establishment of program.


12574.Scholarships.


12575.Eligibility.


12576.State application.


12577.Local application.


12578.Scholarship agreement.



SUBCHAPTER VIII—STATE AND LOCAL LAW ENFORCEMENT



Part A—DNA Identification


12591.Quality assurance and proficiency testing standards.


12592.Index to facilitate law enforcement exchange of DNA identification information.


12593.Federal Bureau of Investigation.



Part B—Police Pattern or Practice


12601.Cause of action.


12602.Data on use of excessive force.



SUBCHAPTER IX—MOTOR VEHICLE THEFT PROTECTION


12611.Motor vehicle theft prevention program.



SUBCHAPTER X—PROTECTIONS FOR THE ELDERLY


12621.Missing Americans Alert Program.


12622.Annual report.


12623.Standards and best practices for use of non-invasive and non-permanent tracking devices.



SUBCHAPTER XI—VIOLENT CRIME REDUCTION TRUST FUND


12631.Creation of Violent Crime Reduction Trust Fund.


12632.Extension of authorizations of appropriations for fiscal years for which full amount authorized is not appropriated.


12633.Flexibility in making of appropriations.



SUBCHAPTER XII—MISCELLANEOUS


12641.Task force relating to introduction of nonindigenous species.


12642.Coordination of substance abuse treatment and prevention programs.


12643.Edward Byrne Memorial Formula Grant Program.



SUBCHAPTER I—PRISONS
Part A—Violent Offender Incarceration and Truth-in-Sentencing Incentive Grants
§ 12101. Definitions
Unless otherwise provided, for purposes of this part—(1) the term “indeterminate sentencing” means a system by which—(A) the court may impose a sentence of a range defined by statute; and

(B) an administrative agency, generally the parole board, or the court, controls release within the statutory range;


(2) the term “part 1 violent crime” means murder and nonnegligent manslaughter, forcible rape, robbery, and aggravated assault as reported to the Federal Bureau of Investigation for purposes of the Uniform Crime Reports; and

(3) the term “State” means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands.

(Pub. L. 103–322, title II, § 20101, as added Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(a)], Apr. 26, 1996, 110 Stat. 1321, 1321–15; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.)

Editorial Notes
Codification
Section was formerly classified to section 13701 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 20101 of Pub. L. 103–322, title II, Sept. 13, 1994, 108 Stat. 1815, related to grants for correctional facilities prior to the general amendment of subtitle A of title II of Pub. L. 103–322 by Pub. L. 104–134.



§ 12102. Authorization of grants(a) In generalThe Attorney General shall provide Violent Offender Incarceration grants under section 12103 of this title and Truth-in-Sentencing Incentive grants under section 12104 of this title to eligible States—(1) to build or expand correctional facilities to increase the bed capacity for the confinement of persons convicted of a part 1 violent crime or adjudicated delinquent for an act which if committed by an adult, would be a part 1 violent crime;

(2) to build or expand temporary or permanent correctional facilities, including facilities on military bases, prison barges, and boot camps, for the confinement of convicted nonviolent offenders and criminal aliens, for the purpose of freeing suitable existing prison space for the confinement of persons convicted of a part 1 violent crime;

(3) to build or expand jails; and

(4) to carry out any activity referred to in section 10631(b) of this title.


(b) Regional compacts(1) In generalSubject to paragraph (2), States may enter into regional compacts to carry out this part. Such compacts shall be treated as States under this part.


(2) RequirementTo be recognized as a regional compact for eligibility for a grant under section 12103 or 12104 of this title, each member State must be eligible individually.


(3) Limitation on receipt of fundsNo State may receive a grant under this part both individually and as part of a compact.



(c) ApplicabilityNotwithstanding the eligibility requirements of section 12104 of this title, a State that certifies to the Attorney General that, as of April 26, 1996, such State has enacted legislation in reliance on this part, as enacted on September 13, 1994, and would in fact qualify under those provisions, shall be eligible to receive a grant for fiscal year 1996 as though such State qualifies under section 12104 of this title.


(Pub. L. 103–322, title II, § 20102, as added Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(a)], Apr. 26, 1996, 110 Stat. 1321, 1321–15; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327; amended Pub. L. 110–199, title I, § 104(a), Apr. 9, 2008, 122 Stat. 669.)

Editorial Notes
Codification
Section was formerly classified to section 13702 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 20102 of Pub. L. 103–322, title II, Sept. 13, 1994, 108 Stat. 1816, related to Truth in Sentencing Incentive Grants prior to the general amendment of subtitle A of title II of Pub. L. 103–322 by Pub. L. 104–134.

Amendments2008—Subsec. (a)(4). Pub. L. 110–199 added par. (4).

Statutory Notes and Related Subsidiaries
Construction of 2008 AmendmentFor construction of amendments by Pub. L. 110–199 and requirements for grants made under such amendments, see section 60504 of this title.



§ 12103. Violent offender incarceration grants(a) Eligibility for minimum grantTo be eligible to receive a minimum grant under this section, a State shall submit an application to the Attorney General that provides assurances that the State has implemented, or will implement, correctional policies and programs, including truth-in-sentencing laws that ensure that violent offenders serve a substantial portion of the sentences imposed, that are designed to provide sufficiently severe punishment for violent offenders, including violent juvenile offenders, and that the prison time served is appropriately related to the determination that the inmate is a violent offender and for a period of time deemed necessary to protect the public.


(b) Additional amount for increased percentage of persons sentenced and time servedA State that received a grant under subsection (a) is eligible to receive additional grant amounts if such State demonstrates that the State has, since 1993—(1) increased the percentage of persons arrested for a part 1 violent crime sentenced to prison; or

(2) increased the average prison time actually served or the average percent of sentence served by persons convicted of a part 1 violent crime.

Receipt of grant amounts under this subsection does not preclude eligibility for a grant under subsection (c).

(c) Additional amount for increased rate of incarceration and percentage of sentence servedA State that received a grant under subsection (a) is eligible to receive additional grant amounts if such State demonstrates that the State has—(1) since 1993, increased the percentage of persons arrested for a part 1 violent crime sentenced to prison, and has increased the average percent of sentence served by persons convicted of a part 1 violent crime; or

(2) has increased by 10 percent or more over the most recent 3-year period the number of new court commitments to prison of persons convicted of part 1 violent crimes.

Receipt of grant amounts under this subsection does not preclude eligibility for a grant under subsection (b).

(Pub. L. 103–322, title II, § 20103, as added Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(a)], Apr. 26, 1996, 110 Stat. 1321, 1321–16; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.)

Editorial Notes
Codification
Section was formerly classified to section 13703 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 20103 of Pub. L. 103–322, title II, Sept. 13, 1994, 108 Stat. 1817, related to Violent Offender Incarceration Grants prior to the general amendment of subtitle A of title II of Pub. L. 103–322 by Pub. L. 104–134.

Statutory Notes and Related Subsidiaries
Controlled Substance Testing and Intervention; Availability of FundsPub. L. 104–208, div. A, title I, § 101(a) [title I], Sept. 30, 1996, 110 Stat. 3009, 3009–14, provided in part: “That beginning in fiscal year 1999, and thereafter, no funds shall be available to make grants to a State pursuant to section 20103 or section 20104 of the Violent Crime Control and Law Enforcement Act of 1994 [34 U.S.C. 12103, 12104] unless no later than September 1, 1998, such State has implemented a program of controlled substance testing and intervention for appropriate categories of convicted offenders during periods of incarceration and criminal justice supervision, with sanctions including denial or revocation of release for positive controlled substance tests, consistent with guidelines issued by the Attorney General”.




§ 12104. Truth-in-sentencing incentive grants(a) EligibilityTo be eligible to receive a grant award under this section, a State shall submit an application to the Attorney General that demonstrates that—(1)(A) such State has implemented truth-in-sentencing laws that—(i) require persons convicted of a part 1 violent crime to serve not less than 85 percent of the sentence imposed (without counting time not actually served, such as administrative or statutory incentives for good behavior); or

(ii) result in persons convicted of a part 1 violent crime serving on average not less than 85 percent of the sentence imposed (without counting time not actually served, such as administrative or statutory incentives for good behavior);


(B) such State has truth-in-sentencing laws that have been enacted, but not yet implemented, that require such State, not later than 3 years after such State submits an application to the Attorney General, to provide that persons convicted of a part 1 violent crime serve not less than 85 percent of the sentence imposed (without counting time not actually served, such as administrative or statutory incentives for good behavior); or

(C) in the case of a State that on April 26, 1996, practices indeterminate sentencing with regard to any part 1 violent crime—(i) persons convicted of a part 1 violent crime on average serve not less than 85 percent of the prison term established under the State’s sentencing and release guidelines; or

(ii) persons convicted of a part 1 violent crime on average serve not less than 85 percent of the maximum prison term allowed under the sentence imposed by the court (not counting time not actually served such as administrative or statutory incentives for good behavior); and



(2) such State has provided assurances that it will follow guidelines established by the Attorney General in reporting, on a quarterly basis, information regarding the death of any person who is in the process of arrest, is en route to be incarcerated, or is incarcerated at a municipal or county jail, State prison, or other local or State correctional facility (including any juvenile facility) that, at a minimum, includes—(A) the name, gender, race, ethnicity, and age of the deceased;

(B) the date, time, and location of death; and

(C) a brief description of the circumstances surrounding the death.



(b) ExceptionNotwithstanding subsection (a), a State may provide that the Governor of the State may allow for the earlier release of—(1) a geriatric prisoner; or

(2) a prisoner whose medical condition precludes the prisoner from posing a threat to the public, but only after a public hearing in which representatives of the public and the prisoner’s victims have had an opportunity to be heard regarding a proposed release.


(Pub. L. 103–322, title II, § 20104, as added Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(a)], Apr. 26, 1996, 110 Stat. 1321, 1321–16; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327; amended Pub. L. 106–297, § 2, Oct. 13, 2000, 114 Stat. 1045.)

Editorial Notes
Codification
Section was formerly classified to section 13704 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 20104 of Pub. L. 103–322, title II, Sept. 13, 1994, 108 Stat. 1818, related to Federal share matching requirement prior to the general amendment of subtitle A of title II of Pub. L. 103–322 by Pub. L. 104–134.

Amendments2000—Subsec. (a). Pub. L. 106–297 redesignated par. (1) as subpar. (A) and former subpars. (A) and (B) as cls. (i) and (ii), respectively, redesignated par. (2) as subpar. (B), redesignated par. (3) as subpar. (C) and former subpars. (A) and (B) as cls. (i) and (ii), respectively, and added par. (2).



§ 12105. Special rules(a) Sharing of funds with counties and other units of local government(1) ReservationEach State shall reserve not more than 15 percent of the amount of funds allocated in a fiscal year pursuant to section 12106 of this title for counties and units of local government to construct, develop, expand, modify, or improve jails and other correctional facilities.


(2) Factors for determination of amountTo determine the amount of funds to be reserved under this subsection, a State shall consider the burden placed on a county or unit of local government that results from the implementation of policies adopted by the State to carry out section 12103 or 12104 of this title.



(b) Use of truth-in-sentencing and violent offender incarceration grantsFunds provided under section 12103 or 12104 of this title may be applied to the cost of—(1) altering existing correctional facilities to provide separate facilities for juveniles under the jurisdiction of an adult criminal court who are detained or are serving sentences in adult prisons or jails;

(2) providing correctional staff who are responsible for supervising juveniles who are detained or serving sentences under the jurisdiction of an adult criminal court with orientation and ongoing training regarding the unique needs of such offenders; and

(3) providing ombudsmen to monitor the treatment of juveniles who are detained or serving sentences under the jurisdiction of an adult criminal court in adult facilities, consistent with guidelines issued by the Assistant Attorney General.


(c) Funds for juvenile offendersNotwithstanding any other provision of this part, if a State, or unit of local government located in a State that otherwise meets the requirements of section 12103 or 12104 of this title, certifies to the Attorney General that exigent circumstances exist that require the State to expend funds to build or expand facilities to confine juvenile offenders other than juvenile offenders adjudicated delinquent for an act which, if committed by an adult, would be a part 1 violent crime, the State may use funds received under this part to build or expand juvenile correctional facilities or pretrial detention facilities for juvenile offenders.


(d) Private facilitiesA State may use funds received under this part for the privatization of facilities to carry out the purposes of section 12102 of this title.


(e) “Part 1 violent crime” definedFor purposes of this part, “part 1 violent crime” means a part 1 violent crime as defined in section 12101(3) 11 So in original. Probably should be section “12101(2)”. of this title, or a crime in a reasonably comparable class of serious violent crimes as approved by the Attorney General.


(Pub. L. 103–322, title II, § 20105, as added Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(a)], Apr. 26, 1996, 110 Stat. 1321, 1321–17; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327; amended Pub. L. 105–277, div. E, § 3, Oct. 21, 1998, 112 Stat. 2681–760; Pub. L. 107–273, div. A, title III, § 307, Nov. 2, 2002, 116 Stat. 1783.)

Editorial Notes
Codification
Section was formerly classified to section 13705 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 20105 of Pub. L. 103–322, title II, Sept. 13, 1994, 108 Stat. 1818, related to rules and regulations prior to the general amendment of subtitle A of title II of Pub. L. 103–322 by Pub. L. 104–134.

Amendments2002—Subsec. (b). Pub. L. 107–273 substituted “Use of truth-in-sentencing and violent offender incarceration grants” for “Additional requirements” in heading and amended text generally, substituting provisions relating to use of funds for juveniles in adult prisons or under the jurisdiction of an adult criminal court for provisions relating to additional requirements for grant eligibility.
1998—Subsec. (b). Pub. L. 105–277 amended heading and text of subsec. (b) generally. Prior to amendment, text read as follows: “To be eligible to receive a grant under section 13703 or 13704 of this title, a State shall provide assurances to the Attorney General that the State has implemented or will implement not later than 18 months after April 26, 1996, policies that provide for the recognition of the rights and needs of crime victims.”



§ 12106. Formula for grants(a) Allocation of violent offender incarceration grants under section 12103(1) Formula allocation85 percent of the amount available for grants under section 12103 of this title for any fiscal year shall be allocated as follows (except that a State may not receive more than 9 percent of the total amount of funds made available under this paragraph):(A) 0.75 percent shall be allocated to each State that meets the requirements of section 12103(a) of this title, except that the United States Virgin Islands, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands, if eligible under section 12103(a) of this title, shall each be allocated 0.05 percent.

(B) The amount remaining after application of subparagraph (A) shall be allocated to each State that meets the requirements of section 12103(b) of this title, in the ratio that the number of part 1 violent crimes reported by such State to the Federal Bureau of Investigation for the 3 years preceding the year in which the determination is made, bears to the average annual number of part 1 violent crimes reported by all States that meet the requirements of section 12103(b) of this title to the Federal Bureau of Investigation for the 3 years preceding the year in which the determination is made.


(2) Additional allocation15 percent of the amount available for grants under section 12103 of this title for any fiscal year shall be allocated to each State that meets the requirements of section 12103(c) of this title as follows:(A) 3.0 percent shall be allocated to each State that meets the requirements of section 12103(c) of this title, except that the United States Virgin Islands, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands, if eligible under such subsection, shall each be allocated 0.03 percent.

(B) The amount remaining after application of subparagraph (A) shall be allocated to each State that meets the requirements of section 12103(c) of this title, in the ratio that the number of part 1 violent crimes reported by such State to the Federal Bureau of Investigation for the 3 years preceding the year in which the determination is made, bears to the average annual number of part 1 violent crimes reported by all States that meet the requirements of section 12102(c) of this title to the Federal Bureau of Investigation for the 3 years preceding the year in which the determination is made.



(b) Allocation of truth-in-sentencing grants under section 12104The amounts available for grants for section 12104 of this title shall be allocated to each State that meets the requirements of section 12104 of this title in the ratio that the average annual number of part 1 violent crimes reported by such State to the Federal Bureau of Investigation for the 3 years preceding the year in which the determination is made bears to the average annual number of part 1 violent crimes reported by States that meet the requirements of section 12104 of this title to the Federal Bureau of Investigation for the 3 years preceding the year in which the determination is made, except that a State may not receive more than 25 percent of the total amount available for such grants.


(c) Unavailable dataIf data regarding part 1 violent crimes in any State is substantially inaccurate or is unavailable for the 3 years preceding the year in which the determination is made, the Attorney General shall utilize the best available comparable data regarding the number of violent crimes for the previous year for the State for the purposes of allocation of funds under this part.


(d) Regional compactsIn determining the amount of funds that States organized as a regional compact may receive, the Attorney General shall first apply the formula in either subsection (a) or (b) and (c) of this section to each member State of the compact. The States organized as a regional compact may receive the sum of the amounts so determined.


(Pub. L. 103–322, title II, § 20106, as added Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(a)], Apr. 26, 1996, 110 Stat. 1321, 1321–18; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.)

Editorial Notes
Codification
Section was formerly classified to section 13706 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 20106 of Pub. L. 103–322, title II, Sept. 13, 1994, 108 Stat. 1818, related to technical assistance and training prior to the general amendment of subtitle A of title II of Pub. L. 103–322 by Pub. L. 104–134.



§ 12107. Accountability(a) Fiscal requirementsA State that receives funds under this part shall use accounting, audit, and fiscal procedures that conform to guidelines prescribed by the Attorney General, and shall ensure that any funds used to carry out the programs under section 12102(a) of this title shall represent the best value for the State governments at the lowest possible cost and employ the best available technology.


(b) Administrative provisionsThe administrative provisions of sections 10221 and 10222 of this title shall apply to the Attorney General under this part in the same manner that such provisions apply to the officials listed in such sections.


(Pub. L. 103–322, title II, § 20107, as added Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(a)], Apr. 26, 1996, 110 Stat. 1321, 1321–19; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.)

Editorial Notes
Codification
Section was formerly classified to section 13707 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 20107 of Pub. L. 103–322, title II, Sept. 13, 1994, 108 Stat. 1818, related to evaluation of programs prior to the general amendment of subtitle A of title II of Pub. L. 103–322 by Pub. L. 104–134.



§ 12108. Authorization of appropriations(a) In general(1) AuthorizationsThere are authorized to be appropriated to carry out this part—(A) $997,500,000 for fiscal year 1996;

(B) $1,330,000,000 for fiscal year 1997;

(C) $2,527,000,000 for fiscal year 1998;

(D) $2,660,000,000 for fiscal year 1999; and

(E) $2,753,100,000 for fiscal year 2000.


(2) Distribution(A) In generalOf the amounts remaining after the allocation of funds for the purposes set forth under sections 12110, 12111, and 12109 of this title, the Attorney General shall, from amounts authorized to be appropriated under paragraph (1) for each fiscal year, distribute 50 percent for incarceration grants under section 12103 of this title, and 50 percent for incentive grants under section 12104 of this title.


(B) Distribution of minimum amountsThe Attorney General shall distribute minimum amounts allocated for section 12103(a) of this title to an eligible State not later than 30 days after receiving an application that demonstrates that such State qualifies for a Violent Offender Incarceration grant under section 12103 of this title or a Truth-in-Sentencing Incentive grant under section 12104 of this title.




(b) Limitations on funds(1) Uses of fundsExcept as provided in section 11 So in original. Probably should be “sections”. 12110 and 12111 of this title, funds made available pursuant to this section shall be used only to carry out the purposes described in section 12102(a) of this title.


(2) Nonsupplanting requirementFunds made available pursuant to this section shall not be used to supplant State funds, but shall be used to increase the amount of funds that would, in the absence of Federal funds, be made available from State sources.


(3) Administrative costsNot more than 3 percent of the funds that remain available after carrying out sections 12109, 12110, and 12111 of this title shall be available to the Attorney General for purposes of—(A) administration;

(B) research and evaluation, including assessment of the effect on public safety and other effects of the expansion of correctional capacity and sentencing reforms implemented pursuant to this part;

(C) technical assistance relating to the use of grant funds, and development and implementation of sentencing reforms implemented pursuant to this part; and

(D) data collection and improvement of information systems relating to the confinement of violent offenders and other sentencing and correctional matters.


(4) Carryover of appropriationsFunds appropriated pursuant to this section during any fiscal year shall remain available until expended. Funds obligated, but subsequently unspent and deobligated, may remain available, to the extent as may 22 So in original. Probably should be followed by “be”. provided in appropriations Acts, for the purpose described in section 12102(a)(4) of this title for any subsequent fiscal year. The further obligation of such funds by an official for such purpose shall not be delayed, directly or indirectly, in any manner by any officer or employee in the executive branch.


(5) Matching fundsThe Federal share of a grant received under this part may not exceed 90 percent of the costs of a proposal as described in an application approved under this part.



(Pub. L. 103–322, title II, § 20108, as added Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(a)], Apr. 26, 1996, 110 Stat. 1321, 1321–19; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327; amended Pub. L. 110–199, title I, § 104(b), Apr. 9, 2008, 122 Stat. 669.)

Editorial Notes
Codification
Section was formerly classified to section 13708 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 20108 of Pub. L. 103–322, title II, Sept. 13, 1994, 108 Stat. 1818, defined terms prior to the general amendment of subtitle A of title II of Pub. L. 103–322 by Pub. L. 104–134.

Amendments2008—Subsec. (b)(4). Pub. L. 110–199 inserted at end “Funds obligated, but subsequently unspent and deobligated, may remain available, to the extent as may provided in appropriations Acts, for the purpose described in section 13702(a)(4) of this title for any subsequent fiscal year. The further obligation of such funds by an official for such purpose shall not be delayed, directly or indirectly, in any manner by any officer or employee in the executive branch.”

Statutory Notes and Related Subsidiaries
Construction of 2008 AmendmentFor construction of amendments by Pub. L. 110–199 and requirements for grants made under such amendments, see section 60504 of this title.



§ 12109. Payments for incarceration on tribal lands(a) Reservation of fundsNotwithstanding any other provision of this part, of amounts made available to the Attorney General to carry out programs relating to offender incarceration, the Attorney General shall reserve $35,000,000 for each of fiscal years 2011 through 2015 to carry out this section.


(b) Grants to Indian tribes(1) In generalFrom the amounts reserved under subsection (a), the Attorney General shall provide grants—(A) to Indian tribes for purposes of—(i) construction and maintenance of jails on Indian land for the incarceration of offenders subject to tribal jurisdiction;

(ii) entering into contracts with private entities to increase the efficiency of the construction of tribal jails; and

(iii) developing and implementing alternatives to incarceration in tribal jails;


(B) to Indian tribes for the construction of tribal justice centers that combine tribal police, courts, and corrections services to address violations of tribal civil and criminal laws;

(C) to consortia of Indian tribes for purposes of constructing and operating regional detention centers on Indian land for long-term incarceration of offenders subject to tribal jurisdiction, as the applicable consortium determines to be appropriate.


(2) Priority of fundingin 11 So in original. Probably should be capitalized. providing grants under this subsection, the Attorney General shall take into consideration applicable—(A) reservation crime rates;

(B) annual tribal court convictions; and

(C) bed space needs.


(3) Federal shareBecause of the Federal nature and responsibility for providing public safety on Indian land, the Federal share of the cost of any activity carried out using a grant under this subsection shall be 100 percent.



(c) ApplicationsTo be eligible to receive a grant under this section, an Indian tribe or consortium of Indian tribes, as applicable, shall submit to the Attorney General an application in such form and containing such information as the Attorney General may by regulation require.


(d) Long-term planNot later than 1 year after July 29, 2010, the Attorney General, in coordination with the Bureau of Indian Affairs and in consultation with tribal leaders, tribal law enforcement officers, and tribal corrections officials, shall submit to Congress a long-term plan to address incarceration in Indian country, including—(1) a description of proposed activities for—(A) construction, operation, and maintenance of juvenile (in accordance with section 2453(a)(3) of title 25) and adult detention facilities (including regional facilities) in Indian country;

(B) contracting with State and local detention centers, on approval of the affected tribal governments; and

(C) alternatives to incarceration, developed in cooperation with tribal court systems;


(2) an assessment and consideration of the construction of Federal detention facilities in Indian country; and

(3) any other alternatives as the Attorney General, in coordination with the Bureau of Indian Affairs and in consultation with Indian tribes, determines to be necessary.


(Pub. L. 103–322, title II, § 20109, as added Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(a)], Apr. 26, 1996, 110 Stat. 1321, 1321–20; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327; amended Pub. L. 111–211, title II, § 244, July 29, 2010, 124 Stat. 2294.)

Editorial Notes
Codification
Section was formerly classified to section 13709 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 20109 of Pub. L. 103–322, title II, Sept. 13, 1994, 108 Stat. 1818, authorized appropriations prior to the general amendment of subtitle A of title II of Pub. L. 103–322 by Pub. L. 104–134.

Amendments2010—Subsec. (a). Pub. L. 111–211, § 244(a), added subsec. (a) and struck out former subsec. (a). Prior to amendment, text read as follows: “Notwithstanding any other provision of this part other than section 13708(a)(2) of this title, from amounts appropriated to carry out sections 13703 and 13704 of this title, the Attorney General shall reserve, to carry out this section—
“(1) 0.3 percent in each of fiscal years 1996 and 1997; and
“(2) 0.2 percent in each of fiscal years 1998, 1999, and 2000.”
Subsec. (b). Pub. L. 111–211, § 244(b)(1), added subsec. (b) and struck out former subsec. (b). Prior to amendment, text read as follows: “From the amounts reserved under subsection (a) of this section, the Attorney General may make grants to Indian tribes for the purposes of constructing jails on tribal lands for the incarceration of offenders subject to tribal jurisdiction.”
Subsec. (c). Pub. L. 111–211, § 244(b)(2), inserted “or consortium of Indian tribes, as applicable,” after “Indian tribe”.
Subsec. (d). Pub. L. 111–211, § 244(b)(3), added subsec. (d).



§ 12110. Payments to eligible States for incarceration of criminal aliens(a) In generalThe Attorney General shall make a payment to each State which is eligible under section 1252(j) 11 See References in Text note below. of title 8 in such amount as is determined under section 1252(j) 1 of title 8, and for which payment is not made to such State for such fiscal year under such section.


(b) Authorization of appropriationsNotwithstanding any other provision of this part, there are authorized to be appropriated to carry out this section from amounts authorized under section 12108 of this title, an amount which when added to amounts appropriated to carry out section 1252(j) 1 of title 8 for fiscal year 1996 equals $500,000,000 and for each of the fiscal years 1997 through 2000 does not exceed $650,000,000.


(c) AdministrationThe amounts appropriated to carry out this section shall be reserved from the total amount appropriated for each fiscal year and shall be added to the other funds appropriated to carry out section 1252(j) 1 of title 8 and administered under such section.


(d) Report to CongressNot later than May 15, 1999, the Attorney General shall submit a report to the Congress which contains the recommendation of the Attorney General concerning the extension of the program under this section.


(Pub. L. 103–322, title II, § 20110, as added Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(a)], Apr. 26, 1996, 110 Stat. 1321, 1321–21; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.)

Editorial Notes

References in TextSection 1252(j) of title 8, referred to in subsecs. (a) to (c), was redesignated section 1231(i) of title 8 by Pub. L. 104–208, div. C, title III, § 306(a)(1), Sept. 30, 1996, 110 Stat. 3009–607.

Codification
Section was formerly classified to section 13710 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12111. Support of Federal prisoners in non-Federal institutions(a) In generalThe Attorney General may make payments to States and units of local government for the purposes authorized in section 4013 of title 18.


(b) Authorization of appropriationsNotwithstanding any other provision of this part other than section 12108(a)(2) of this title, there are authorized to be appropriated from amounts authorized under section 12108 of this title for each of fiscal years 1996 through 2000 such sums as may be necessary to carry out this section.


(Pub. L. 103–322, title II, § 20111, as added Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(a)], Apr. 26, 1996, 110 Stat. 1321, 1321–21; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.)

Editorial Notes
Codification
Section was formerly classified to section 13711 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12112. Report by Attorney General
Beginning on October 1, 1996, and each subsequent July 1 thereafter, the Attorney General shall report to the Congress on the implementation of this part, including a report on the eligibility of the States under sections 12103 and 12104 of this title, and the distribution and use of funds under this part.
(Pub. L. 103–322, title II, § 20112, as added Pub. L. 104–134, title I, § 101[(a)] [title I, § 114(a)], Apr. 26, 1996, 110 Stat. 1321, 1321–21; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.)

Editorial Notes
Codification
Section was formerly classified to section 13712 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12113. Aimee’s Law(a) Short titleThis section may be cited as “Aimee’s Law”.


(b) DefinitionsPursuant to regulations promulgated by the Attorney General hereunder, in this section:(1) Dangerous sexual offenseThe term “dangerous sexual offense” means any offense under State law for conduct that would constitute an offense under chapter 109A of title 18 had the conduct occurred in the special maritime and territorial jurisdiction of the United States or in a Federal prison.


(2) MurderThe term “murder” has the meaning given the term in part I of the Uniform Crime Reports of the Federal Bureau of Investigation.


(3) RapeThe term “rape” has the meaning given the term in part I of the Uniform Crime Reports of the Federal Bureau of Investigation.



(c) Penalty(1) Single StatePursuant to regulations promulgated by the Attorney General hereunder, in any case in which a criminal-records-reporting State convicts an individual of murder, rape, or a dangerous sexual offense, who has a prior conviction for any one of those offenses in a State described in paragraph (3), it may, under subsection (d), apply to the Attorney General for $10,000, for its related apprehension and prosecution costs, and $22,500 per year (up to a maximum of 5 years), for its related incarceration costs with both amounts for costs adjusted annually for the rate of inflation.


(2) Multiple StatesPursuant to regulations promulgated by the Attorney General hereunder, in any case in which a criminal-records-reporting State convicts an individual of murder, rape, or a dangerous sexual offense, who has a prior conviction for any one or more of those offenses in more than one other State described in paragraph (3), it may, under subsection (d), apply to the Attorney General for $10,000, for its related apprehension and prosecution costs, and $22,500 per year (up to a maximum of 5 years), for its related incarceration costs with both amounts for costs adjusted annually for the rate of inflation.


(3) State describedPursuant to regulations promulgated by the Attorney General hereunder, a State is described in this paragraph unless—(A) the term of imprisonment imposed by the State on the individual described in paragraph (1) or (2), as applicable, was not less than the average term of imprisonment imposed for that offense in all States; or

(B) with respect to the individual described in paragraph (1) or (2), as applicable, the individual had served not less than 85 percent of the term of imprisonment to which that individual was sentenced for the prior offense.

For purposes of subparagraph (B), in a State that has indeterminate sentencing, the term of imprisonment to which that individual was sentenced for the prior offense shall be based on the lower of the range of sentences.


(d) State applicationsIn order to receive an amount under subsection (c), the chief executive of a State shall submit to the Attorney General an application, in such form and containing such information as the Attorney General may reasonably require, which shall include a certification that the State has convicted an individual of murder, rape, or a dangerous sexual offense, who has a prior conviction for one of those offenses in another State.


(e) Source of funds(1) In generalPursuant to regulations promulgated by the Attorney General hereunder, any amount under subsection (c) shall be derived by reducing the amount of Federal law enforcement assistance funds received by the State pursuant to section 10156 of this title that convicted such individual of the prior offense before the distribution of the funds to the State. No amount described under this section shall be subject to section 3335(b) or 6503(d) of title 31 11 So in original. Probably should be followed by a period.


(2) Payment scheduleThe Attorney General, in consultation with the chief executive of the State that convicted such individual of the prior offense, shall establish a payment schedule.



(f) ConstructionNothing in this section may be construed to diminish or otherwise affect any court ordered restitution.


(g) ExceptionPursuant to regulations promulgated by the Attorney General hereunder, this section does not apply if the individual convicted of murder, rape, or a dangerous sexual offense has been released from prison upon the reversal of a conviction for an offense described in subsection (c) and subsequently been convicted for an offense described in subsection (c).


(h) ReportThe Attorney General shall—(1) conduct a study evaluating the implementation of this section; and

(2) not later than October 1, 2006, submit to Congress a report on the results of that study.


(i) Collection of recidivism data(1) In generalBeginning with calendar year 2002, and each calendar year thereafter, the Attorney General shall collect and maintain information relating to, with respect to each State (where practicable)—(A) the number of convictions during that calendar year for—(i) any dangerous sexual offense;

(ii) rape; and

(iii) murder; and


(B) the number of convictions described in subparagraph (A) that constitute second or subsequent convictions of the defendant of an offense described in that subparagraph.


(2) ReportThe Attorney General shall submit to Congress—(A) a report, by not later than 6 months after January 5, 2006, that provides national estimates of the nature and extent of recidivism (with an emphasis on interstate recidivism) by State inmates convicted of murder, rape, and dangerous sexual offenses;

(B) a report, by not later than October 1, 2007, and October 1 of each year thereafter, that provides statistical analysis and criminal history profiles of interstate recidivists identified in any State applications under this section; and

(C) reports, at regular intervals not to exceed every five years, that include the information described in paragraph (1).



(j) Effective dateThis section shall take effect on January 1, 2002.


(Pub. L. 106–386, div. C, § 2001, Oct. 28, 2000, 114 Stat. 1539; Pub. L. 109–162, title XI, § 1170, Jan. 5, 2006, 119 Stat. 3122; Pub. L. 109–271, § 8(m), Aug. 12, 2006, 120 Stat. 767.)

Editorial Notes
Codification
Section was formerly classified to section 13713 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.
January 5, 2006, referred to in subsec. (i)(2)(A), was in the original “the date of enactment of this Act”, which was translated as meaning the date of enactment of Pub. L. 109–162, which enacted subsec. (i)(2) of this section, to reflect the probable intent of Congress.
Section was enacted as Aimee’s Law and also as part of the Victims of Trafficking and Violence Protection Act of 2000, and not as part of the Violent Crime Control and Law Enforcement Act of 1994 which enacted this chapter.

Amendments2006—Subsec. (b). Pub. L. 109–162, § 1170(1), substituted “Pursuant to regulations promulgated by the Attorney General hereunder, in this section” for “In this section” in introductory provisions.
Subsec. (c)(1). Pub. L. 109–162, § 1170(1), (2), substituted “Pursuant to regulations promulgated by the Attorney General hereunder, in any case” for “In any case”, “a criminal-records-reporting State” for “a State” the first place appearing, and “(3), it may, under subsection (d), apply to the Attorney General for $10,000, for its related apprehension and prosecution costs, and $22,500 per year (up to a maximum of 5 years), for its related incarceration costs with both amounts for costs adjusted annually for the rate of inflation” for “(3), the Attorney General shall transfer an amount equal to the costs of incarceration, prosecution, and apprehension of that individual, from Federal law enforcement assistance funds that have been allocated to but not distributed to the State that convicted the individual of the prior offense, to the State account that collects Federal law enforcement assistance funds of the State that convicted that individual of the subsequent offense”.
Subsec. (c)(2). Pub. L. 109–162, § 1170(1), (2), substituted “Pursuant to regulations promulgated by the Attorney General hereunder, in any case” for “In any case”, “a criminal-records-reporting State” for “a State”, and “(3), it may, under subsection (d), apply to the Attorney General for $10,000, for its related apprehension and prosecution costs, and $22,500 per year (up to a maximum of 5 years), for its related incarceration costs with both amounts for costs adjusted annually for the rate of inflation” for “(3), the Attorney General shall transfer an amount equal to the costs of incarceration, prosecution, and apprehension of that individual, from Federal law enforcement assistance funds that have been allocated to but not distributed to each State that convicted such individual of the prior offense, to the State account that collects Federal law enforcement assistance funds of the State that convicted that individual of the subsequent offense”.
Subsec. (c)(3). Pub. L. 109–162, § 1170(1), (3)(A), substituted “Pursuant to regulations promulgated by the Attorney General hereunder, a State” for “A State” and “unless” for “if” in introductory provisions.
Subsec. (c)(3)(A). Pub. L. 109–162, § 1170(3)(B)(iii), (C), inserted “not” before “less” and struck out “convicted by the State is” after “as applicable, was”.
Pub. L. 109–162, § 1170(3)(B)(ii), which directed amendment of par. (3) by striking “individuals convicted of the offense for which,” was executed by striking “individuals convicted of the offense for which” after “imposed by the State on” to reflect the probable intent of Congress, because there was no comma after “which”.
Pub. L. 109–162, § 1170(3)(B)(i), which directed that “average” be struck out, was executed by striking out “average” the first place appearing, after “(A) the”, to reflect the probable intent of Congress.
Subsec. (c)(3)(B). Pub. L. 109–162, § 1170(3)(C), inserted “not” before “less”.
Subsec. (d). Pub. L. 109–162, § 1170(4), struck out “transferred” after “receive an amount”.
Subsec. (e)(1). Pub. L. 109–271 substituted “section 3755” for “section 3756”.
Pub. L. 109–162, § 1170(1), (4), (5), substituted “Pursuant to regulations promulgated by the Attorney General hereunder, any amount” for “Any amount transferred”, inserted “pursuant to section 3756 of this title” before “that convicted”, inserted “No amount described under this section shall be subject to section 3335(b) or 6503(d) of title 31” at end, and struck out former last sentence which read as follows: “The Attorney General shall provide the State with an opportunity to select the specific Federal law enforcement assistance funds to be so reduced (other than Federal crime victim assistance funds).”
Subsec. (g). Pub. L. 109–162, § 1170(1), substituted “Pursuant to regulations promulgated by the Attorney General hereunder, this section does not apply” for “This section does not apply”.
Subsec. (i)(1). Pub. L. 109–162, § 1170(6), substituted “State (where practicable)” for “State” in introductory provisions.
Subsec. (i)(2). Pub. L. 109–162, § 1170(7), added par. (2) and struck out heading and text of former par. (2). Text read as follows: “Not later than March 1, 2003, and on March 1 of each year thereafter, the Attorney General shall submit to Congress a report, which shall include—
“(A) the information collected under paragraph (1) with respect to each State during the preceding calendar year; and
“(B) the percentage of cases in each State in which an individual convicted of an offense described in paragraph (1)(A) was previously convicted of another such offense in another State during the preceding calendar year.”




Part B—Miscellaneous Provisions
§ 12121. Task force on prison construction standardization and techniques(a) Task forceThe Director of the National Institute of Corrections shall, subject to availability of appropriations, establish a task force composed of Federal, State, and local officials expert in prison construction, and of at least an equal number of engineers, architects, and construction experts from the private sector with expertise in prison design and construction, including the use of cost-cutting construction standardization techniques and cost-cutting new building materials and technologies.


(b) CooperationThe task force shall work in close cooperation and communication with other State and local officials responsible for prison construction in their localities.


(c) Performance requirementsThe task force shall work to—(1) establish and recommend standardized construction plans and techniques for prison and prison component construction; and

(2) evaluate and recommend new construction technologies, techniques, and materials,

to reduce prison construction costs at the Federal, State, and local levels and make such construction more efficient.

(d) DisseminationThe task force shall disseminate information described in subsection (c) to State and local officials involved in prison construction, through written reports and meetings.


(e) Promotion and evaluationThe task force shall—(1) work to promote the implementation of cost-saving efforts at the Federal, State, and local levels;

(2) evaluate and advise on the results and effectiveness of such cost-saving efforts as adopted, broadly disseminating information on the results; and

(3) to the extent feasible, certify the effectiveness of the cost-savings efforts.


(Pub. L. 103–322, title II, § 20406, Sept. 13, 1994, 108 Stat. 1826.)

Editorial Notes
Codification
Section was formerly classified to section 13721 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12122. Efficiency in law enforcement and corrections(a) In generalIn the administration of each grant program funded by appropriations authorized by this Act or by an amendment made by this Act, the Attorney General shall encourage—(1) innovative methods for the low-cost construction of facilities to be constructed, converted, or expanded and the low-cost operation of such facilities and the reduction of administrative costs and overhead expenses; and

(2) the use of surplus Federal property.


(b) Assessment of construction components and designsThe Attorney General may make an assessment of the cost efficiency and utility of using modular, prefabricated, precast, and pre-engineered construction components and designs for housing nonviolent criminals.


(Pub. L. 103–322, title II, § 20407, Sept. 13, 1994, 108 Stat. 1826.)

Editorial Notes

References in TextThis Act, referred to in subsec. (a), is Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1796, known as the Violent Crime Control and Law Enforcement Act of 1994. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 13722 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12123. Conversion of closed military installations into Federal prison facilities(a) Study of suitable basesThe Secretary of Defense and the Attorney General shall jointly conduct a study of all military installations selected before September 13, 1994, to be closed pursuant to a base closure law for the purpose of evaluating the suitability of any of these installations, or portions of these installations, for conversion into Federal prison facilities. As part of the study, the Secretary and the Attorney General shall identify the military installations so evaluated that are most suitable for conversion into Federal prison facilities.


(b) Suitability for conversionIn evaluating the suitability of a military installation for conversion into a Federal prison facility, the Secretary of Defense and the Attorney General shall consider the estimated cost to convert the installation into a prison facility and such other factors as the Secretary and the Attorney General consider to be appropriate.


(c) Time for studyThe study required by subsection (a) shall be completed not later than the date that is 180 days after September 13, 1994.


(d) Construction of Federal prisons(1) In generalIn determining where to locate any new Federal prison facility, and in accordance with the Department of Justice’s duty to review and identify a use for any portion of an installation closed pursuant to title II of the Defense Authorization Amendments and Base Closure and Realignment Act (Public Law 100–526) and the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510), the Attorney General shall—(A) consider whether using any portion of a military installation closed or scheduled to be closed in the region pursuant to a base closure law provides a cost-effective alternative to the purchase of real property or construction of new prison facilities;

(B) consider whether such use is consistent with a reutilization and redevelopment plan; and

(C) give consideration to any installation located in a rural area the closure of which will have a substantial adverse impact on the economy of the local communities and on the ability of the communities to sustain an economic recovery from such closure.


(2) ConsentWith regard to paragraph (1)(B), consent must be obtained from the local re-use authority for the military installation, recognized and funded by the Secretary of Defense, before the Attorney General may proceed with plans for the design or construction of a prison at the installation.


(3) Report on basis of decisionBefore proceeding with plans for the design or construction of a Federal prison, the Attorney General shall submit to Congress a report explaining the basis of the decision on where to locate the new prison facility.


(4) Report on cost-effectivenessIf the Attorney General decides not to utilize any portion of a closed military installation or an installation scheduled to be closed for locating a prison, the report shall include an analysis of why installations in the region, the use of which as a prison would be consistent with a reutilization and redevelopment plan, does not provide a cost-effective alternative to the purchase of real property or construction of new prison facilities.



(e) “Base closure law” definedIn this section, “base closure law” means—(1) the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note); and

(2) title II of the Defense Authorization Amendments and Base Closure and Realignment Act (Public Law 100–526; 10 U.S.C. 2687 note).


(Pub. L. 103–322, title II, § 20413, Sept. 13, 1994, 108 Stat. 1829.)

Editorial Notes

References in TextThe Defense Authorization Amendments and Base Closure and Realignment Act, referred to in subsecs. (d)(1) and (e)(2), is Pub. L. 100–526, Oct. 24, 1988, 102 Stat. 2623. Title II of the Act is set out as a note under section 2687 of Title 10, Armed Forces. For complete classification of this Act to the Code, see Short Title of 1988 Amendment note set out under section 2687 of Title 10 and Tables.
The Defense Base Closure and Realignment Act of 1990, referred to in subsecs. (d)(1) and (e)(1), is part A of title XXIX of div. B of Pub. L. 101–510, Nov. 5, 1990, 104 Stat. 1808, which is set out as a note under section 2687 of Title 10. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 13724 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12124. Correctional job training and placement(a) PurposeIt is the purpose of this section to encourage and support job training programs, and job placement programs, that provide services to incarcerated persons or ex-offenders.


(b) DefinitionsAs used in this section:(1) Correctional institutionThe term “correctional institution” means any prison, jail, reformatory, work farm, detention center, or halfway house, or any other similar institution designed for the confinement or rehabilitation of criminal offenders.


(2) Correctional job training or placement programThe term “correctional job training or placement program” means an activity that provides job training or job placement services to incarcerated persons or ex-offenders, or that assists incarcerated persons or ex-offenders in obtaining such services.


(3) Ex-offenderThe term “ex-offender” means any individual who has been sentenced to a term of probation by a Federal or State court, or who has been released from a Federal, State, or local correctional institution.


(4) Incarcerated personThe term “incarcerated person” means any individual incarcerated in a Federal or State correctional institution who is charged with or convicted of any criminal offense.



(c) Establishment of Office(1) In generalThe Attorney General shall establish within the Department of Justice an Office of Correctional Job Training and Placement. The Office shall be headed by a Director, who shall be appointed by the Attorney General.


(2) TimingThe Attorney General shall carry out this subsection not later than 6 months after September 13, 1994.



(d) Functions of OfficeThe Attorney General, acting through the Director of the Office of Correctional Job Training and Placement, in consultation with the Secretary of Labor, shall—(1) assist in coordinating the activities of the Federal Bonding Program of the Department of Labor, the activities of the Department of Labor related to the certification of eligibility for targeted jobs credits under section 51 of title 26 with respect to ex-offenders, and any other correctional job training or placement program of the Department of Justice or Department of Labor;

(2) provide technical assistance to State and local employment and training agencies that—(A) receive financial assistance under this Act; or

(B) receive financial assistance through other programs carried out by the Department of Justice or Department of Labor, for activities related to the development of employability;


(3) prepare and implement the use of special staff training materials, and methods, for developing the staff competencies needed by State and local agencies to assist incarcerated persons and ex-offenders in gaining marketable occupational skills and job placement;

(4) prepare and submit to Congress an annual report on the activities of the Office of Correctional Job Training and Placement, and the status of correctional job training or placement programs in the United States;

(5) cooperate with other Federal agencies carrying out correctional job training or placement programs to ensure coordination of such programs throughout the United States;

(6) consult with, and provide outreach to—(A) State job training coordinating councils, administrative entities, and private industry councils, with respect to programs carried out under this Act; and

(B) other State and local officials, with respect to other employment or training programs carried out by the Department of Justice or Department of Labor;


(7) collect from States information on the training accomplishments and employment outcomes of a sample of incarcerated persons and ex-offenders who were served by employment or training programs carried out, or that receive financial assistance through programs carried out, by the Department of Justice or Department of Labor; and

(8)(A) collect from States and local governments information on the development and implementation of correctional job training or placement programs; and

(B) disseminate such information, as appropriate.



(Pub. L. 103–322, title II, § 20418, Sept. 13, 1994, 108 Stat. 1835.)

Editorial Notes

References in TextThis Act, referred to in subsec. (d)(2)(A), (6)(A), is Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1796, known as the Violent Crime Control and Law Enforcement Act of 1994. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 13725 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.





SUBCHAPTER II—CRIME PREVENTION
Part A—Ounce of Prevention Council
§ 12131. Ounce of Prevention Council(a) Establishment(1) In generalThere is established an Ounce of Prevention Council (referred to in this subchapter as the “Council”), the members of which—(A) shall include the Attorney General, the Secretary of Education, the Secretary of Health and Human Services, the Secretary of Housing and Urban Development, the Secretary of Labor, the Secretary of Agriculture, the Secretary of the Treasury, the Secretary of the Interior, and the Director of the Office of National Drug Control Policy; and

(B) may include other officials of the executive branch as directed by the President.


(2) ChairThe President shall designate the Chair of the Council from among its members (referred to in this subchapter as the “Chair”).


(3) StaffThe Council may employ any necessary staff to carry out its functions, and may delegate any of its functions or powers to a member or members of the Council.



(b) Program coordinationFor any program authorized under the Violent Crime Control and Law Enforcement Act of 1994, the Ounce of Prevention Council Chair, only at the request of the Council member with jurisdiction over that program, may coordinate that program, in whole or in part, through the Council.


(c) Administrative responsibilities and powersIn addition to the program coordination provided in subsection (b), the Council shall be responsible for such functions as coordinated planning, development of a comprehensive crime prevention program catalogue, provision of assistance to communities and community-based organizations seeking information regarding crime prevention programs and integrated program service delivery, and development of strategies for program integration and grant simplification. The Council shall have the authority to audit the expenditure of funds received by grantees under programs administered by or coordinated through the Council. In consultation with the Council, the Chair may issue regulations and guidelines to carry out this part and programs administered by or coordinated through the Council.


(Pub. L. 103–322, title III, § 30101, Sept. 13, 1994, 108 Stat. 1836.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (a)(1), (2), was in the original “this title”, meaning title III of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1836. For complete classification of title III to the Code, see Tables.
The Violent Crime Control and Law Enforcement Act of 1994, referred to in subsec. (b), is Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1796. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 13741 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12132. Ounce of prevention grant program(a) In generalThe Council may make grants for—(1) summer and after-school (including weekend and holiday) education and recreation programs;

(2) mentoring, tutoring, and other programs involving participation by adult role models (such as D.A.R.E. America);

(3) programs assisting and promoting employability and job placement; and

(4) prevention and treatment programs to reduce substance abuse, child abuse, and adolescent pregnancy, including outreach programs for at-risk families.


(b) ApplicantsApplicants may be Indian tribal governments, cities, counties, or other municipalities, school boards, colleges and universities, private nonprofit entities, or consortia of eligible applicants. Applicants must show that a planning process has occurred that has involved organizations, institutions, and residents of target areas, including young people, and that there has been cooperation between neighborhood-based entities, municipality-wide bodies, and local private-sector representatives. Applicants must demonstrate the substantial involvement of neighborhood-based entities in the carrying out of the proposed activities. Proposals must demonstrate that a broad base of collaboration and coordination will occur in the implementation of the proposed activities, involving cooperation among youth-serving organizations, schools, health and social service providers, employers, law enforcement professionals, local government, and residents of target areas, including young people. Applications shall be geographically based in particular neighborhoods or sections of municipalities or particular segments of rural areas, and applications shall demonstrate how programs will serve substantial proportions of children and youth resident in the target area with activities designed to have substantial impact on their lives.


(c) PriorityIn making such grants, the Council shall give preference to coalitions consisting of a broad spectrum of community-based and social service organizations that have a coordinated team approach to reducing gang membership and the effects of substance abuse, and providing alternatives to at-risk youth.


(d) Federal share(1) In generalThe Federal share of a grant made under this part 11 See References in Text note below. may not exceed 75 percent of the total costs of the projects described in the applications submitted under subsection (b) for the fiscal year for which the projects receive assistance under this subchapter.


(2) WaiverThe Council may waive the 25 percent matching requirement under paragraph (1) upon making a determination that a waiver is equitable in view of the financial circumstances affecting the ability of the applicant to meet that requirement.


(3) Non-Federal shareThe non-Federal share of such costs may be in cash or in kind, fairly evaluated, including plant, equipment, and services.


(4) Nonsupplanting requirementFunds made available under this subchapter to a governmental entity shall not be used to supplant State or local funds, or in the case of Indian tribal governments, funds supplied by the Bureau of Indian Affairs, but shall be used to increase the amount of funds that would, in the absence of Federal funds received under this subchapter, be made available from State or local sources, or in the case of Indian tribal governments, from funds supplied by the Bureau of Indian Affairs.


(5) EvaluationThe Council shall conduct a thorough evaluation of the programs assisted under this subchapter.



(Pub. L. 103–322, title III, § 30102, Sept. 13, 1994, 108 Stat. 1837.)

Editorial Notes

References in TextThis part, referred to in subsec. (d)(1), appearing in the original, is unidentifiable because subtitle A of title III of Pub. L. 103–322 does not contain parts.
This subchapter, referred to in subsec. (d)(1), (4), (5), was in the original “this title”, meaning title III of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1836. For complete classification of title III to the Code, see Tables.

Codification
Section was formerly classified to section 13742 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12133. “Indian tribe” defined
In this part, “Indian tribe” means a tribe, band, pueblo, nation, or other organized group or community of Indians, including an Alaska Native village (as defined in or established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.),11 So in original. A closing parenthesis probably should precede the comma. that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.
(Pub. L. 103–322, title III, § 30103, Sept. 13, 1994, 108 Stat. 1838.)

Editorial Notes

References in TextThe Alaska Native Claims Settlement Act, referred to in text, is Pub. L. 92–203, § 2, Dec. 18, 1971, 85 Stat. 688, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.

Codification
Section was formerly classified to section 13743 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




Part B—Model Intensive Grant Programs
§ 12141. Grant authorization(a) Establishment(1) In generalThe Attorney General may award grants to not more than 15 chronic high intensive crime areas to develop comprehensive model crime prevention programs that—(A) involve and utilize a broad spectrum of community resources, including nonprofit community organizations, law enforcement organizations, and appropriate State and Federal agencies, including the State educational agencies;

(B) attempt to relieve conditions that encourage crime; and

(C) provide meaningful and lasting alternatives to involvement in crime.


(2) Consultation with the Ounce of Prevention CouncilThe Attorney General may consult with the Ounce of Prevention Council in awarding grants under paragraph (1).



(b) PriorityIn awarding grants under subsection (a), the Attorney General shall give priority to proposals that—(1) are innovative in approach to the prevention of crime in a specific area;

(2) vary in approach to ensure that comparisons of different models may be made; and

(3) coordinate crime prevention programs funded under this program with other existing Federal programs to address the overall needs of communities that benefit from grants received under this subchapter.


(Pub. L. 103–322, title III, § 30301, Sept. 13, 1994, 108 Stat. 1844.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (b)(3), was in the original “this title”, meaning title III of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1836. For complete classification of title III to the Code, see Tables.

Codification
Section was formerly classified to section 13771 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12142. Uses of funds(a) In generalFunds awarded under this part may be used only for purposes described in an approved application. The intent of grants under this part is to fund intensively comprehensive crime prevention programs in chronic high intensive crime areas.


(b) GuidelinesThe Attorney General shall issue and publish in the Federal Register guidelines that describe suggested purposes for which funds under approved programs may be used.


(c) Equitable distribution of fundsIn disbursing funds under this part, the Attorney General shall ensure the distribution of awards equitably on a geographic basis, including urban and rural areas of varying population and geographic size.


(Pub. L. 103–322, title III, § 30302, Sept. 13, 1994, 108 Stat. 1845.)

Editorial Notes
Codification
Section was formerly classified to section 13772 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12143. Program requirements(a) DescriptionAn applicant shall include a description of the distinctive factors that contribute to chronic violent crime within the area proposed to be served by the grant. Such factors may include lack of alternative activities and programs for youth, deterioration or lack of public facilities, inadequate public services such as public transportation, street lighting, community-based substance abuse treatment facilities, or employment services offices, and inadequate police or public safety services, equipment, or facilities.


(b) Comprehensive planAn applicant shall include a comprehensive, community-based plan to attack intensively the principal factors identified in subsection (a). Such plans shall describe the specific purposes for which funds are proposed to be used and how each purpose will address specific factors. The plan also shall specify how local nonprofit organizations, government agencies, private businesses, citizens groups, volunteer organizations, and interested citizens will cooperate in carrying out the purposes of the grant.


(c) EvaluationAn applicant shall include an evaluation plan by which the success of the plan will be measured, including the articulation of specific, objective indicia of performance, how the indicia will be evaluated, and a projected timetable for carrying out the evaluation.


(Pub. L. 103–322, title III, § 30303, Sept. 13, 1994, 108 Stat. 1845.)

Editorial Notes
Codification
Section was formerly classified to section 13773 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12144. Applications
To request a grant under this part the chief local elected official of an area shall—(1) prepare and submit to the Attorney General an application in such form, at such time, and in accordance with such procedures, as the Attorney General shall establish; and

(2) provide an assurance that funds received under this part shall be used to supplement, not supplant, non-Federal funds that would otherwise be available for programs funded under this part.

(Pub. L. 103–322, title III, § 30304, Sept. 13, 1994, 108 Stat. 1845.)

Editorial Notes
Codification
Section was formerly classified to section 13774 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12145. Reports
Not later than December 31, 1998, the Attorney General shall prepare and submit to the Committees on the Judiciary of the House and Senate an evaluation of the model programs developed under this part and make recommendations regarding the implementation of a national crime prevention program.
(Pub. L. 103–322, title III, § 30305, Sept. 13, 1994, 108 Stat. 1846.)

Editorial Notes
Codification
Section was formerly classified to section 13775 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12146. Definitions
In this part—
“chief local elected official” means an official designated under regulations issued by the Attorney General. The criteria used by the Attorney General in promulgating such regulations shall ensure administrative efficiency and accountability in the expenditure of funds and execution of funded projects under this part.
“chronic high intensity crime area” means an area meeting criteria adopted by the Attorney General by regulation that, at a minimum, define areas with—
(A) consistently high rates of violent crime as reported in the Federal Bureau of Investigation’s “Uniform Crime Reports”, and
(B) chronically high rates of poverty as determined by the Bureau of the Census.
“State” means a State, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands.
(Pub. L. 103–322, title III, § 30306, Sept. 13, 1994, 108 Stat. 1846.)

Editorial Notes
Codification
Section was formerly classified to section 13776 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




Part C—Family and Community Endeavor Schools Grant Program
§ 12161. Community schools youth services and supervision grant program
(a) Short title
This section may be cited as the “Community Schools Youth Services and Supervision Grant Program Act of 1994”.
(b) Definitions
In this section—
“child” means a person who is not younger than 5 and not older than 18 years old.
“community-based organization” means a private, locally initiated, community-based organization that—
(A) is a nonprofit organization, as defined in section 11103(23) of this title; and
(B) is operated by a consortium of service providers, consisting of representatives of 5 or more of the following categories of persons:
(i) Residents of the community.
(ii) Business and civic leaders actively involved in providing employment and business development opportunities in the community.
(iii) Educators.
(iv) Religious organizations (which shall not provide any sectarian instruction or sectarian worship in connection with an activity funded under this subchapter).
(v) Law enforcement agencies.
(vi) Public housing agencies.
(vii) Other public agencies.
(viii) Other interested parties.
“eligible community” means an area identified pursuant to subsection (e).
“Indian tribe” means a tribe, band, pueblo, nation, or other organized group or community of Indians, including an Alaska Native village (as defined in or established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.
“poverty line” means the income official poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 9902(2) of title 42 11 So in original. Probably should be followed by a closing parenthesis. applicable to a family of the size involved.
“public school” means a public elementary school, as defined in section 1001(i) 22 See References in Text note below. of title 20, and a public secondary school, as defined in section 1001(d) 2 of title 20.
“Secretary” means the Secretary of Health and Human Services, in consultation and coordination with the Attorney General.
“State” means a State, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, and the United States Virgin Islands.
(c) Program authority
(1) In general
(A) Allocations for States and Indian country
For any fiscal year in which the sums appropriated to carry out this section equal or exceed $20,000,000, from the sums appropriated to carry out this subsection, the Secretary shall allocate, for grants under subparagraph (B) to community-based organizations in each State, an amount bearing the same ratio to such sums as the number of children in the State who are from families with incomes below the poverty line bears to the number of children in all States who are from families with incomes below the poverty line. In view of the extraordinary need for assistance in Indian country, an appropriate amount of funds available under this part shall be made available for such grants in Indian country.
(B) Grants to community-based organizations from allocations
For such a fiscal year, the Secretary may award grants from the appropriate State or Indian country allocation determined under subparagraph (A) on a competitive basis to eligible community-based organizations to pay for the Federal share of assisting eligible communities to develop and carry out programs in accordance with this section.
(C) Reallocation
If, at the end of such a fiscal year, the Secretary determines that funds allocated for community-based organizations in a State or Indian country under subparagraph (B) remain unobligated, the Secretary may use such funds to award grants to eligible community-based organizations in another State or Indian country to pay for such Federal share. In awarding such grants, the Secretary shall consider the need to maintain geographic diversity among the recipients of such grants. Amounts made available through such grants shall remain available until expended.
(2) Other fiscal years
For any fiscal year in which the sums appropriated to carry out this section are less than $20,000,000, the Secretary may award grants on a competitive basis to eligible community-based organizations to pay for the Federal share of assisting eligible communities to develop and carry out programs in accordance with this section.
(3) Administrative costs
The Secretary may use not more than 3 percent of the funds appropriated to carry out this section in any fiscal year for administrative costs.
(d) Program requirements
(1) Location
A community-based organization that receives a grant under this section to assist in carrying out such a program shall ensure that the program is carried out—
(A) when appropriate, in the facilities of a public school during nonschool hours; or
(B) in another appropriate local facility in a State or Indian country, such as a college or university, a local or State park or recreation center, church, or military base, that is—
(i) in a location that is easily accessible to children in the community; and
(ii) in compliance with all applicable local ordinances.
(2) Use of funds
Such community-based organization—
(A) shall use funds made available through the grant to provide, to children in the eligible community, services and activities that—
(i) 33 So in original. No cl. (ii) has been enacted. shall include supervised sports programs, and extracurricular and academic programs, that are offered—
(I) after school and on weekends and holidays, during the school year; and
(II) as daily full-day programs (to the extent available resources permit) or as part-day programs, during the summer months;
(B) in providing such extracurricular and academic programs, shall provide programs such as curriculum-based supervised educational, work force preparation, entrepreneurship, cultural, health programs, social activities, arts and crafts programs, dance programs, tutorial and mentoring programs, and other related activities;
(C) may use—
(i) such funds for minor renovation of facilities that are in existence prior to the operation of the program and that are necessary for the operation of the program for which the organization receives the grant, purchase of sporting and recreational equipment and supplies, reasonable costs for the transportation of participants in the program, hiring of staff, provision of meals for such participants, provision of health services consisting of an initial basic physical examination, provision of first aid and nutrition guidance, family counselling, parental training, and substance abuse treatment where appropriate; and
(ii) not more than 5 percent of such funds to pay for the administrative costs of the program; and
(D) may not use such funds to provide sectarian worship or sectarian instruction.
(e) Eligible community identification
(1) Identification
To be eligible to receive a grant under this section, a community-based organization shall identify an eligible community to be assisted under this section.
(2) Criteria
Such eligible community shall be an area that meets such criteria with respect to significant poverty and significant juvenile delinquency, and such additional criteria, as the Secretary may by regulation require.
(f) Applications
(1) Application required
To be eligible to receive a grant under this section, a community-based organization shall submit an application to the Secretary at such time, in such manner, and accompanied by such information, as the Secretary may reasonably require, and obtain approval of such application.
(2) Contents of application
Each application submitted pursuant to paragraph (1) shall—
(A) describe the activities and services to be provided through the program for which the grant is sought;
(B) contain an assurance that the community-based organization will spend grant funds received under this section in a manner that the community-based organization determines will best accomplish the objectives of this section;
(C) contain a comprehensive plan for the program that is designed to achieve identifiable goals for children in the eligible community;
(D) set forth measurable goals and outcomes for the program that—
(i) will—
(I) where appropriate, make a public school the focal point of the eligible community; or
(II) make a local facility described in subsection (d)(1)(B) such a focal point; and
(ii) may include reducing the percentage of children in the eligible community that enter the juvenile justice system, increasing the graduation rates, school attendance, and academic success of children in the eligible community, and improving the skills of program participants;
(E) provide evidence of support for accomplishing such goals and outcomes from—
(i) community leaders;
(ii) businesses;
(iii) local educational agencies;
(iv) local officials;
(v) State officials;
(vi) Indian tribal government officials; and
(vii) other organizations that the community-based organization determines to be appropriate;
(F) contain an assurance that the community-based organization will use grant funds received under this section to provide children in the eligible community with activities and services that shall include supervised sports programs, and extracurricular and academic programs, in accordance with subparagraphs (A) and (B) of subsection (d)(2);
(G) contain a list of the activities and services that will be offered through the program for which the grant is sought and sponsored by private nonprofit organizations, individuals, and groups serving the eligible community, including—
(i) extracurricular and academic programs, such as programs described in subsection (d)(2)(B); and
(ii) activities that address specific needs in the community;
(H) demonstrate the manner in which the community-based organization will make use of the resources, expertise, and commitment of private entities in carrying out the program for which the grant is sought;
(I) include an estimate of the number of children in the eligible community expected to be served pursuant to the program;
(J) include a description of charitable private resources, and all other resources, that will be made available to achieve the goals of the program;
(K) contain an assurance that the community-based organization will use competitive procedures when purchasing, contracting, or otherwise providing for goods, activities, or services to carry out programs under this section;
(L) contain an assurance that the program will maintain a staff-to-participant ratio (including volunteers) that is appropriate to the activity or services provided by the program;
(M) contain an assurance that the program will maintain an average attendance rate of not less than 75 percent of the participants enrolled in the program, or will enroll additional participants in the program;
(N) contain an assurance that the community-based organization will comply with any evaluation under subsection (m),44 So in original. Probably should be subsection “(k)”. any research effort authorized under Federal law, and any investigation by the Secretary;
(O) contain an assurance that the community-based organization shall prepare and submit to the Secretary an annual report regarding any program conducted under this section;
(P) contain an assurance that the program for which the grant is sought will, to the maximum extent possible, incorporate services that are provided solely through non-Federal private or nonprofit sources; and
(Q) contain an assurance that the community-based organization will maintain separate accounting records for the program.
(3) Priority
In awarding grants to carry out programs under this section, the Secretary shall give priority to community-based organizations who submit applications that demonstrate the greatest effort in generating local support for the programs.
(g) Eligibility of participants
(1) In general
To the extent possible, each child who resides in an eligible community shall be eligible to participate in a program carried out in such community that receives assistance under this section.
(2) Eligibility
To be eligible to participate in a program that receives assistance under this section, a child shall provide the express written approval of a parent or guardian, and shall submit an official application and agree to the terms and conditions of participation in the program.
(3) Nondiscrimination
In selecting children to participate in a program that receives assistance under this section, a community-based organization shall not discriminate on the basis of race, color, religion, sex, national origin, or disability.
(h) Peer review panel
(1) Establishment
The Secretary may establish a peer review panel that shall be comprised of individuals with demonstrated experience in designing and implementing community-based programs.
(2) Composition
A peer review panel shall include at least 1 representative from each of the following:
(A) A community-based organization.
(B) A local government.
(C) A school district.
(D) The private sector.
(E) A charitable organization.
(F) A representative of the United States Olympic Committee, at the option of the Secretary.
(3) Functions
A peer review panel shall conduct the initial review of all grant applications received by the Secretary under subsection (f), make recommendations to the Secretary regarding—
(A) grant funding under this section; and
(B) a design for the evaluation of programs assisted under this section.
(i) Investigations and inspections
The Secretary may conduct such investigations and inspections as may be necessary to ensure compliance with the provisions of this section.
(j) Payments; Federal share; non-Federal share
(1) Payments
The Secretary shall, subject to the availability of appropriations, pay to each community-based organization having an application approved under subsection (f) the Federal share of the costs of developing and carrying out programs described in subsection (c).
(2) Federal share
The Federal share of such costs shall be no more than—
(A) 75 percent for each of fiscal years 1995 and 1996;
(B) 70 percent for fiscal year 1997; and
(C) 60 percent for fiscal year 1998 and thereafter.
(3) Non-Federal share
(A) In general
The non-Federal share of such costs may be in cash or in kind, fairly evaluated, including plant, equipment, and services (including the services described in subsection (f)(2)(P)), and funds appropriated by the Congress for the activity of any agency of an Indian tribal government or the Bureau of Indian Affairs on any Indian lands may be used to provide the non-Federal share of the costs of programs or projects funded under this part.
(B) Special rule
At least 15 percent of the non-Federal share of such costs shall be provided from private or nonprofit sources.
(k) Evaluation
The Secretary shall conduct a thorough evaluation of the programs assisted under this section, which shall include an assessment of—
(1) the number of children participating in each program assisted under this section;
(2) the academic achievement of such children;
(3) school attendance and graduation rates of such children; and
(4) the number of such children being processed by the juvenile justice system.
(Pub. L. 103–322, title III, § 30401, Sept. 13, 1994, 108 Stat. 1846; Pub. L. 105–244, title I, § 102(a)(13)(N), Oct. 7, 1998, 112 Stat. 1621.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (b), was in the original “this title”, meaning title III of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1836. For complete classification of title III to the Code, see Tables.
The Alaska Native Claims Settlement Act, referred to in subsec. (b), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.
Section 1001 of title 20, referred to in subsec. (b), does not have a subsec. (d) or (i) and does not define “elementary school” or “secondary school”. However, such terms are defined in section 1003 of Title 20, Education.

Codification
Section was formerly classified to section 13791 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1998—Subsec. (b). Pub. L. 105–244 substituted “section 1001(i)” for “section 1141(i)” and “section 1001(d)” for “section 1141(d)” in definition for “public school”.

Statutory Notes and Related Subsidiaries

Change of Name
References to the United States Olympic Committee deemed to refer to the United States Olympic and Paralympic Committee, see section 220502(c) of Title 36, Patriotic and National Observances, Ceremonies, and Organizations.

Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.




Part D—Police Recruitment
§ 12171. Grant authority(a) Grants(1) In generalThe Attorney General may make grants to qualified community organizations to assist in meeting the costs of qualified programs which are designed to recruit and retain applicants to police departments.


(2) Consultation with the Ounce of Prevention CouncilThe Attorney General may consult with the Ounce of Prevention Council in making grants under paragraph (1).



(b) Qualified community organizationsAn organization is a qualified community organization which is eligible to receive a grant under subsection (a) if the organization—(1) is a nonprofit organization; and

(2) has training and experience in—(A) working with a police department and with teachers, counselors, and similar personnel,

(B) providing services to the community in which the organization is located,

(C) developing and managing services and techniques to recruit individuals to become members of a police department and to assist such individuals in meeting the membership requirements of police departments,

(D) developing and managing services and techniques to assist in the retention of applicants to police departments, and

(E) developing other programs that contribute to the community.



(c) Qualified programsA program is a qualified program for which a grant may be made under subsection (a) if the program is designed to recruit and train individuals from underrepresented neighborhoods and localities and if—(1) the overall design of the program is to recruit and retain applicants to a police department;

(2) the program provides recruiting services which include tutorial programs to enable individuals to meet police force academic requirements and to pass entrance examinations;

(3) the program provides counseling to applicants to police departments who may encounter problems throughout the application process; and

(4) the program provides retention services to assist in retaining individuals to stay in the application process of a police department.


(d) ApplicationsTo qualify for a grant under subsection (a), a qualified organization shall submit an application to the Attorney General in such form as the Attorney General may prescribe. Such application shall—(1) include documentation from the applicant showing—(A) the need for the grant;

(B) the intended use of grant funds;

(C) expected results from the use of grant funds; and

(D) demographic characteristics of the population to be served, including age, disability, race, ethnicity, and languages used; and


(2) contain assurances satisfactory to the Attorney General that the program for which a grant is made will meet the applicable requirements of the program guidelines prescribed by the Attorney General under subsection (i).


(e) Action by Attorney GeneralNot later than 60 days after the date that an application for a grant under subsection (a) is received, the Attorney General shall consult with the police department which will be involved with the applicant and shall—(1) approve the application and disburse the grant funds applied for; or

(2) disapprove the application and inform the applicant that the application is not approved and provide the applicant with the reasons for the disapproval.


(f) Grant disbursementThe Attorney General shall disburse funds under a grant under subsection (a) in accordance with regulations of the Attorney General which shall ensure—(1) priority is given to applications for areas and organizations with the greatest showing of need;

(2) that grant funds are equitably distributed on a geographic basis; and

(3) the needs of underserved populations are recognized and addressed.


(g) Grant periodA grant under subsection (a) shall be made for a period not longer than 3 years.


(h) Grantee reporting(1) For each year of a grant period for a grant under subsection (a), the recipient of the grant shall file a performance report with the Attorney General explaining the activities carried out with the funds received and assessing the effectiveness of such activities in meeting the purpose of the recipient’s qualified program.

(2) If there was more than one recipient of a grant, each recipient shall file such report.

(3) The Attorney General shall suspend the funding of a grant, pending compliance, if the recipient of the grant does not file the report required by this subsection or uses the grant for a purpose not authorized by this section.


(i) GuidelinesThe Attorney General shall, by regulation, prescribe guidelines on content and results for programs receiving a grant under subsection (a). Such guidelines shall be designed to establish programs which will be effective in training individuals to enter instructional programs for police departments and shall include requirements for—(1) individuals providing recruiting services;

(2) individuals providing tutorials and other academic assistance programs;

(3) individuals providing retention services; and

(4) the content and duration of recruitment, retention, and counseling programs and the means and devices used to publicize such programs.


(Pub. L. 103–322, title III, § 30801, Sept. 13, 1994, 108 Stat. 1857.)

Editorial Notes
Codification
Section was formerly classified to section 13811 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




Part E—National Community Economic Partnership
subpart 1—community economic partnership investment funds
§ 12181. Purpose
It is the purpose of this subpart to increase private investment in distressed local communities and to build and expand the capacity of local institutions to better serve the economic needs of local residents through the provision of financial and technical assistance to community development corporations.
(Pub. L. 103–322, title III, § 31111, Sept. 13, 1994, 108 Stat. 1882.)

Editorial Notes
Codification
Section was formerly classified to section 13821 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12182. Provision of assistance(a) AuthorityThe Secretary of Health and Human Services (referred to in this part as the “Secretary”) may, in accordance with this subpart, provide nonrefundable lines of credit to community development corporations for the establishment, maintenance or expansion of revolving loan funds to be utilized to finance projects intended to provide business and employment opportunities for low-income, unemployed, or underemployed individuals and to improve the quality of life in urban and rural areas.


(b) Revolving loan funds(1) Competitive assessment of applicationsIn providing assistance under subsection (a) of this section, the Secretary shall establish and implement a competitive process for the solicitation and consideration of applications from eligible entities for lines of credit for the capitalization of revolving funds.


(2) Eligible entitiesTo be eligible to receive a line of credit under this subpart an applicant shall—(A) be a community development corporation;

(B) prepare and submit an application to the Secretary that shall include a strategic investment plan that identifies and describes the economic characteristics of the target area to be served, the types of business to be assisted and the impact of such assistance on low-income, underemployed, and unemployed individuals in the target area;

(C) demonstrate previous experience in the development of low-income housing or community or business development projects in a low-income community and provide a record of achievement with respect to such projects; and

(D) have secured one or more commitments from local sources for contributions (either in cash or in kind, letters of credit or letters of commitment) in an amount that is at least equal to the amount requested in the application submitted under subparagraph (B).


(3) ExceptionNotwithstanding the provisions of paragraph (2)(D), the Secretary may reduce local contributions to not less than 25 percent of the amount of the line of credit requested by the community development corporation if the Secretary determines such to be appropriate in accordance with section 12186 of this title.



(Pub. L. 103–322, title III, § 31112, Sept. 13, 1994, 108 Stat. 1882.)

Editorial Notes
Codification
Section was formerly classified to section 13822 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12183. Approval of applications(a) In generalIn evaluating applications submitted under section 12182(b)(2)(B) of this title, the Secretary shall ensure that—(1) the residents of the target area to be served (as identified under the strategic development plan) would have an income that is less than the median income for the area (as determined by the Secretary);

(2) the applicant community development corporation possesses the technical and managerial capability necessary to administer a revolving loan fund and has past experience in the development and management of housing, community and economic development programs;

(3) the applicant community development corporation has provided sufficient evidence of the existence of good working relationships with—(A) local businesses and financial institutions, as well as with the community the corporation proposes to serve; and

(B) local and regional job training programs;


(4) the applicant community development corporation will target job opportunities that arise from revolving loan fund investments under this subpart so that 75 percent of the jobs retained or created under such investments are provided to—(A) individuals with—(i) incomes that do not exceed the Federal poverty line; or

(ii) incomes that do not exceed 80 percent of the median income of the area;


(B) individuals who are unemployed or underemployed;

(C) individuals who are participating or have participated in job training programs authorized under title I of the Workforce Innovation and Opportunity Act [29 U.S.C. 3111 et seq.] or the Family Support Act of 1988 (Public Law 100–485);

(D) individuals whose jobs may be retained as a result of the provision of financing available under this subpart; or

(E) individuals who have historically been underrepresented in the local economy; and


(5) a representative cross section of applicants are approved, including large and small community development corporations, urban and rural community development corporations and community development corporations representing diverse populations.


(b) PriorityIn determining which application to approve under this subpart the Secretary shall give priority to those applicants proposing to serve a target area—(1) with a median income that does not exceed 80 percent of the median for the area (as determined by the Secretary); and

(2) with a high rate of unemployment, as determined by the Secretary or in which the population loss is at least 7 percent from April 1, 1980, to April 1, 1990, as reported by the Bureau of the Census.


(Pub. L. 103–322, title III, § 31113, Sept. 13, 1994, 108 Stat. 1883; Pub. L. 105–277, div. A, § 101(f) [title VIII, § 405(d)(44), (f)(35)], Oct. 21, 1998, 112 Stat. 2681–337, 2681–428, 2681–434; Pub. L. 113–128, title V, § 512(jj), July 22, 2014, 128 Stat. 1722.)

Editorial Notes

References in TextThe Workforce Innovation and Opportunity Act, referred to in subsec. (a)(4)(C), is Pub. L. 113–128, July 22, 2014, 128 Stat. 1425. Title I of the Act is classified generally to subchapter I (§ 3111 et seq.) of chapter 32 of Title 29, Labor. For complete classification of this Act to the Code, see Short Title note set out under section 3101 of Title 29 and Tables.
The Family Support Act of 1988, referred to in subsec. (a)(4)(C), is Pub. L. 100–485, Oct. 13, 1988, 102 Stat. 2343. For complete classification of this Act to the Code, see Short Title of 1988 Amendments note set out under section 1305 of Title 42, The Public Health and Welfare, and Tables.

Codification
Section was formerly classified to section 13823 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2014—Subsec. (a)(4)(C). Pub. L. 113–128 substituted “job training programs authorized under title I of the Workforce Innovation and Opportunity Act or the Family Support Act of 1988 (Public Law 100–485)” for “job training programs authorized under title I of the Workforce Investment Act of 1998 or the Family Support Act of 1988 (Public Law 100–485)”.
1998—Subsec. (a)(4)(C). Pub. L. 105–277, § 101(f) [title VIII, § 405(f)(35)], struck out “the Job Training Partnership Act or” after “authorized under”.
Pub. L. 105–277, § 101(f) [title VIII, § 405(d)(44)], substituted “authorized under the Job Training Partnership Act or title I of the Workforce Investment Act of 1998” for “authorized under the Job Training Partnership Act (29 U.S.C. 1501 et seq.)”.

Statutory Notes and Related Subsidiaries
Effective Date of 2014 AmendmentAmendment by Pub. L. 113–128 effective on the first day of the first full program year after July 22, 2014 (July 1, 2015), see section 506 of Pub. L. 113–128, set out as an Effective Date note under section 3101 of Title 29, Labor.

Effective Date of 1998 AmendmentAmendment by section 101(f) [title VIII, § 405(d)(44)] of Pub. L. 105–277 effective Oct. 21, 1998, and amendment by section 101(f) [title VIII, § 405(f)(35)] of Pub. L. 105–277 effective July 1, 2000, see section 101(f) [title VIII, § 405(g)(1), (2)(B)] of Pub. L. 105–277, set out as a note under section 3502 of Title 5, Government Organization and Employees.



§ 12184. Availability of lines of credit and use(a) Approval of applicationThe Secretary shall provide a community development corporation that has an application approved under section 12183 of this title with a line of credit in an amount determined appropriate by the Secretary, subject to the limitations contained in subsection (b).


(b) Limitations on availability of amounts(1) Maximum amountThe Secretary shall not provide in excess of $2,000,000 in lines of credit under this subpart to a single applicant.


(2) Period of availabilityA line of credit provided under this subpart shall remain available over a period of time established by the Secretary, but in no event shall any such period of time be in excess of 3 years from the date on which such line of credit is made available.


(3) ExceptionNotwithstanding paragraphs (1) and (2), if a recipient of a line of credit under this subpart has made full and productive use of such line of credit, can demonstrate the need and demand for additional assistance, and can meet the requirements of section 12182(b)(2) of this title, the amount of such line of credit may be increased by not more than $1,500,000.



(c) Amounts drawn from line of creditAmounts drawn from each line of credit under this subpart shall be used solely for the purposes described in section 12181 of this title and shall only be drawn down as needed to provide loans, investments, or to defray administrative costs related to the establishment of a revolving loan fund.


(d) Use of revolving loan fundsRevolving loan funds established with lines of credit provided under this subpart may be used to provide technical assistance to private business enterprises and to provide financial assistance in the form of loans, loan guarantees, interest reduction assistance, equity shares, and other such forms of assistance to business enterprises in target areas and who are in compliance with section 12183(a)(4) of this title.


(Pub. L. 103–322, title III, § 31114, Sept. 13, 1994, 108 Stat. 1884.)

Editorial Notes
Codification
Section was formerly classified to section 13824 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12185. Limitations on use of funds(a) Matching requirementNot to exceed 50 percent of the total amount to be invested by an entity under this subpart may be derived from funds made available from a line of credit under this subpart.


(b) Technical assistance and administrationNot to exceed 10 percent of the amounts available from a line of credit under this subpart shall be used for the provision of training or technical assistance and for the planning, development, and management of economic development projects. Community development corporations shall be encouraged by the Secretary to seek technical assistance from other community development corporations, with expertise in the planning, development and management of economic development projects. The Secretary shall assist in the identification and facilitation of such technical assistance.


(c) Local and private sector contributionsTo receive funds available under a line of credit provided under this subpart, an entity, using procedures established by the Secretary, shall demonstrate to the community development corporation that such entity agrees to provide local and private sector contributions in accordance with section 12182(b)(2)(D) of this title, will participate with such community development corporation in a loan, guarantee or investment program for a designated business enterprise, and that the total financial commitment to be provided by such entity is at least equal to the amount to be drawn from the line of credit.


(d) Use of proceeds from investmentsProceeds derived from investments made using funds made available under this subpart may be used only for the purposes described in section 12181 of this title and shall be reinvested in the community in which they were generated.


(Pub. L. 103–322, title III, § 31115, Sept. 13, 1994, 108 Stat. 1884.)

Editorial Notes
Codification
Section was formerly classified to section 13825 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12186. Program priority for special emphasis programs(a) In generalThe Secretary shall give priority in providing lines of credit under this subpart to community development corporations that propose to undertake economic development activities in distressed communities that target women, Native Americans, at risk youth, farmworkers, population-losing communities, very low-income communities, single mothers, veterans, and refugees; or that expand employee ownership of private enterprises and small businesses, and to programs providing loans of not more than $35,000 to very small business enterprises.


(b) Reservation of fundsNot less than 5 percent of the amounts made available under section 31112(a)(2)(A) 11 See References in Text note below. may be reserved to carry out the activities described in subsection (a).


(Pub. L. 103–322, title III, § 31116, Sept. 13, 1994, 108 Stat. 1885.)

Editorial Notes

References in TextSection 31112(a)(2)(A), referred to in subsec. (b), probably should be a reference to section 31132(b)(1) of Pub. L. 103–322, title III, Sept. 13, 1994, 108 Stat. 1888, which authorized appropriations under this part and was formerly classified to section 13852 of Title 42, The Public Health and Welfare, prior to being omitted from the Code as obsolete.

Codification
Section was formerly classified to section 13826 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




subpart 2—emerging community development corporations
§ 12201. Community development corporation improvement grants(a) PurposeIt is the purpose of this section to provide assistance to community development corporations to upgrade the management and operating capacity of such corporations and to enhance the resources available to enable such corporations to increase their community economic development activities.


(b) Skill enhancement grants(1) In generalThe Secretary shall award grants to community development corporations to enable such corporations to attain or enhance the business management and development skills of the individuals that manage such corporations to enable such corporations to seek the public and private resources necessary to develop community economic development projects.


(2) Use of fundsA recipient of a grant under paragraph (1) may use amounts received under such grant—(A) to acquire training and technical assistance from agencies or institutions that have extensive experience in the development and management of low-income community economic development projects; or

(B) to acquire such assistance from other highly successful community development corporations.



(c) Operating grants(1) In generalThe Secretary shall award grants to community development corporations to enable such corporations to support an administrative capacity for the planning, development, and management of low-income community economic development projects.


(2) Use of fundsA recipient of a grant under paragraph (1) may use amounts received under such grant—(A) to conduct evaluations of the feasibility of potential low-income community economic development projects that address identified needs in the low-income community and that conform to those projects and activities permitted under subpart 1; 11 See References in Text note below.

(B) to develop a business plan related to such a potential project; or

(C) to mobilize resources to be contributed to a planned low-income community economic development project or strategy.



(d) ApplicationsA community development corporation that desires to receive a grant under this section shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.


(e) Amount available for community development corporationAmounts provided under this section to a community development corporation shall not exceed $75,000 per year. Such corporations may apply for grants under this section for up to 3 consecutive years, except that such corporations shall be required to submit a new application for each grant for which such corporation desires to receive and compete on the basis of such applications in the selection process.


(Pub. L. 103–322, title III, § 31121, Sept. 13, 1994, 108 Stat. 1885.)

Editorial Notes

References in TextSubpart 1, referred to in subsec. (c)(2)(A), was in the original “subtitle A”, and was translated as reading “chapter 1”, meaning chapter 1 of subtitle K of title III of Pub. L. 103–322, to reflect the probable intent of Congress.

Codification
Section was formerly classified to section 13841 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12202. Emerging community development corporation revolving loan funds(a) AuthorityThe Secretary may award grants to emerging community development corporations to enable such corporations to establish, maintain or expand revolving loan funds, to make or guarantee loans, or to make capital investments in new or expanding local businesses.


(b) EligibilityTo be eligible to receive a grant under subsection (a), an entity shall—(1) be a community development corporation;

(2) have completed not less than one nor more than two community economic development projects or related projects that improve or provide job and employment opportunities to low-income individuals;

(3) prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a strategic investment plan that identifies and describes the economic characteristics of the target area to be served, the types of business to be assisted using amounts received under the grant and the impact of such assistance on low-income individuals; and

(4) have secured one or more commitments from local sources for contributions (either in cash or in kind, letters of credit, or letters of commitment) in an amount that is equal to at least 10 percent of the amounts requested in the application submitted under paragraph (2).11 So in original. Probably should be paragraph “(3)”.


(c) Use of revolving loan fund(1) In generalA revolving loan fund established or maintained with amounts received under this section may be utilized to provide financial and technical assistance, loans, loan guarantees or investments to private business enterprises to—(A) finance projects intended to provide business and employment opportunities for low-income individuals and to improve the quality of life in urban and rural areas; and

(B) build and expand the capacity of emerging community development corporations and serve the economic needs of local residents.


(2) Technical assistanceThe Secretary shall encourage emerging community development corporations that receive grants under this section to seek technical assistance from established community development corporations, with expertise in the planning, development and management of economic development projects and shall facilitate the receipt of such assistance.


(3) LimitationNot to exceed 10 percent of the amounts received under this section by a grantee shall be used for training, technical assistance and administrative purposes.



(d) Use of proceeds from investmentsProceeds derived from investments made with amounts provided under this section may be utilized only for the purposes described in this part and shall be reinvested in the community in which they were generated.


(e) Amounts availableAmounts provided under this section to a community development corporation shall not exceed $500,000 per year.


(Pub. L. 103–322, title III, § 31122, Sept. 13, 1994, 108 Stat. 1886.)

Editorial Notes
Codification
Section was formerly classified to section 13842 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




subpart 3—miscellaneous provisions
§ 12211. Definitions
As used in this part:(1) Community development corporationThe term “community development corporation” means a private, nonprofit corporation whose board of directors is comprised of business, civic and community leaders, and whose principal purpose includes the provision of low-income housing or community economic development projects that primarily benefit low-income individuals and communities.


(2) Local and private sector contributionThe term “local and private sector contribution” means the funds available at the local level (by private financial institutions, State and local governments) or by any private philanthropic organization and private, nonprofit organizations that will be committed and used solely for the purpose of financing private business enterprises in conjunction with amounts provided under this part.


(3) Population-losing communityThe term “population-losing community” means any county in which the net population loss is at least 7 percent from April 1, 1980 to April 1, 1990, as reported by the Bureau of the Census.


(4) Private business enterpriseThe term “private business enterprise” means any business enterprise that is engaged in the manufacture of a product, provision of a service, construction or development of a facility, or that is involved in some other commercial, manufacturing or industrial activity, and that agrees to target job opportunities stemming from investments authorized under this part to certain individuals.


(5) Target areaThe term “target area” means any area defined in an application for assistance under this part that has a population whose income does not exceed the median for the area within which the target area is located.


(6) Very low-income communityThe term “very low-income community” means a community in which the median income of the residents of such community does not exceed 50 percent of the median income of the area.


(Pub. L. 103–322, title III, § 31131, Sept. 13, 1994, 108 Stat. 1887.)

Editorial Notes
Codification
Section was formerly classified to section 13851 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12212. Prohibition
None of the funds authorized under this part shall be used to finance the construction of housing.
(Pub. L. 103–322, title III, § 31133, Sept. 13, 1994, 108 Stat. 1888.)

Editorial Notes
Codification
Section was formerly classified to section 13853 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.





Part F—Community-Based Justice Grants for Prosecutors
§ 12221. Grant authorization(a) In generalThe Attorney General may make grants to State, Indian tribal, or local prosecutors for the purpose of supporting the creation or expansion of community-based justice programs.


(b) ConsultationThe Attorney General may consult with the Ounce of Prevention Council in making grants under subsection (a).


(Pub. L. 103–322, title III, § 31701, Sept. 13, 1994, 108 Stat. 1890.)

Editorial Notes
Codification
Section was formerly classified to section 13861 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12222. Use of funds
Grants made by the Attorney General under this section shall be used—(1) to fund programs that require the cooperation and coordination of prosecutors, school officials, police, probation officers, youth and social service professionals, and community members in the effort to reduce the incidence of, and increase the successful identification and speed of prosecution of, young violent offenders;

(2) to fund programs in which prosecutors focus on the offender, not simply the specific offense, and impose individualized sanctions, designed to deter that offender from further antisocial conduct, and impose increasingly serious sanctions on a young offender who continues to commit offenses;

(3) to fund programs that coordinate criminal justice resources with educational, social service, and community resources to develop and deliver violence prevention programs, including mediation and other conflict resolution methods, treatment, counseling, educational, and recreational programs that create alternatives to criminal activity;

(4) in rural States (as defined in section 10351(b) of this title), to fund cooperative efforts between State and local prosecutors, victim advocacy and assistance groups, social and community service providers, and law enforcement agencies to investigate and prosecute child abuse cases, treat youthful victims of child abuse, and work in cooperation with the community to develop education and prevention strategies directed toward the issues with which such entities are concerned; and

(5) by a State, unit of local government, or Indian tribe to create and expand witness and victim protection programs to prevent threats, intimidation, and retaliation against victims of, and witnesses to, violent crimes.

(Pub. L. 103–322, title III, § 31702, Sept. 13, 1994, 108 Stat. 1890; Pub. L. 110–177, title III, § 301(a), Jan. 7, 2008, 121 Stat. 2538.)

Editorial Notes
Codification
Section was formerly classified to section 13862 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2008—Par. (5). Pub. L. 110–177 added par. (5).



§ 12223. Applications(a) EligibilityIn order to be eligible to receive a grant under this part 11 See References in Text note below. for any fiscal year, a State, Indian tribal, or local prosecutor, in conjunction with the chief executive officer of the jurisdiction in which the program will be placed, shall submit an application to the Attorney General in such form and containing such information as the Attorney General may reasonably require.


(b) RequirementsEach applicant shall include—(1) a request for funds for the purposes described in section 12222 of this title;

(2) a description of the communities to be served by the grant, including the nature of the youth crime, youth violence, and child abuse problems within such communities;

(3) assurances that Federal funds received under this part 1 shall be used to supplement, not supplant, non-Federal funds that would otherwise be available for activities funded under this section; and

(4) statistical information in such form and containing such information that the Attorney General may require.


(c) Comprehensive planEach applicant shall include a comprehensive plan that shall contain—(1) a description of the youth violence or child abuse crime problem;

(2) an action plan outlining how the applicant will achieve the purposes as described in section 12222 of this title;

(3) a description of the resources available in the community to implement the plan together with a description of the gaps in the plan that cannot be filled with existing resources; and

(4) a description of how the requested grant will be used to fill gaps.


(Pub. L. 103–322, title III, § 31703, Sept. 13, 1994, 108 Stat. 1891.)

Editorial Notes

References in TextThis part, referred to in subsecs. (a) and (b)(3), appearing in the original, is unidentifiable because subtitle Q of title III of Pub. L. 103–322 does not contain parts.

Codification
Section was formerly classified to section 13863 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12224. Allocation of funds; limitations on grants(a) Administrative cost limitationThe Attorney General shall use not more than 5 percent of the funds available under this program for the purposes of administration and technical assistance.


(b) Renewal of grantsA grant under this part 11 See References in Text note below. may be renewed for up to 2 additional years after the first fiscal year during which the recipient receives its initial grant under this part,1 subject to the availability of funds, if—(1) the Attorney General determines that the funds made available to the recipient during the previous years were used in a manner required under the approved application; and

(2) the Attorney General determines that an additional grant is necessary to implement the community prosecution program described in the comprehensive plan required by section 12223 of this title.


(Pub. L. 103–322, title III, § 31704, Sept. 13, 1994, 108 Stat. 1891.)

Editorial Notes

References in TextThis part, referred to in subsec. (b), appearing in the original, is unidentifiable because subtitle Q of title III of Pub. L. 103–322 does not contain parts.

Codification
Section was formerly classified to section 13864 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12225. Award of grants
The Attorney General shall consider the following facts in awarding grants:(1) Demonstrated need and evidence of the ability to provide the services described in the plan required under section 12223 of this title.

(2) The Attorney General shall attempt, to the extent practicable, to achieve an equitable geographic distribution of grant awards.

(Pub. L. 103–322, title III, § 31705, Sept. 13, 1994, 108 Stat. 1891.)

Editorial Notes
Codification
Section was formerly classified to section 13865 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12226. Reports(a) Report to Attorney GeneralState and local prosecutors that receive funds under this part shall submit to the Attorney General a report not later than March 1 of each year that describes progress achieved in carrying out the plan described under section 12223(c) of this title.


(b) Report to CongressThe Attorney General shall submit to the Congress a report by October 1 of each year in which grants are made available under this part which shall contain a detailed statement regarding grant awards, activities of grant recipients, a compilation of statistical information submitted by applicants, and an evaluation of programs established under this part.


(Pub. L. 103–322, title III, § 31706, Sept. 13, 1994, 108 Stat. 1892.)

Editorial Notes
Codification
Section was formerly classified to section 13866 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12227. Definitions
In this part—
“Indian tribe” means a tribe, band, pueblo, nation, or other organized group or community of Indians, including an Alaska Native village (as defined in or established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.
“State” means a State, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, and the United States Virgin Islands.
“young violent offenders” means individuals, ages 7 through 22, who have committed crimes of violence, weapons offenses, drug distribution, hate crimes and civil rights violations, and offenses against personal property of another.
(Pub. L. 103–322, title III, § 31708, Sept. 13, 1994, 108 Stat. 1892.)

Editorial Notes

References in TextThe Alaska Native Claims Settlement Act, referred to in text, is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.

Codification
Section was formerly classified to section 13868 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




Part G—Family Unity Demonstration Project
§ 12241. Purpose
The purpose of this part is to evaluate the effectiveness of certain demonstration projects in helping to—(1) alleviate the harm to children and primary caretaker parents caused by separation due to the incarceration of the parents;

(2) reduce recidivism rates of prisoners by encouraging strong and supportive family relationships; and

(3) explore the cost effectiveness of community correctional facilities.

(Pub. L. 103–322, title III, § 31902, Sept. 13, 1994, 108 Stat. 1892.)

Editorial Notes
Codification
Section was formerly classified to section 13881 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12242. Definitions
In this part—
“child” means a person who is less than 7 years of age.
“community correctional facility” means a residential facility that—
(A) is used only for eligible offenders and their children under 7 years of age;
(B) is not within the confines of a jail or prison;
(C) houses no more than 50 prisoners in addition to their children; and
(D) provides to inmates and their children—
(i) a safe, stable, environment for children;
(ii) pediatric and adult medical care consistent with medical standards for correctional facilities;
(iii) programs to improve the stability of the parent-child relationship, including educating parents regarding—
(I) child development; and
(II) household management;
(iv) alcoholism and drug addiction treatment for prisoners; and
(v) programs and support services to help inmates—
(I) to improve and maintain mental and physical health, including access to counseling;
(II) to obtain adequate housing upon release from State incarceration;
(III) to obtain suitable education, employment, or training for employment; and
(IV) to obtain suitable child care.
“eligible offender” means a primary caretaker parent who—
(A) has been sentenced to a term of imprisonment of not more than 7 years or is awaiting sentencing for a conviction punishable by such a term of imprisonment; and
(B) has not engaged in conduct that—
(i) knowingly resulted in death or serious bodily injury;
(ii) is a felony for a crime of violence against a person; or
(iii) constitutes child neglect or mental, physical, or sexual abuse of a child.
“primary caretaker parent” means—
(A) a parent who has consistently assumed responsibility for the housing, health, and safety of a child prior to incarceration; or
(B) a woman who has given birth to a child after or while awaiting her sentencing hearing and who expresses a willingness to assume responsibility for the housing, health, and safety of that child,
a parent who, in the best interest of a child, has arranged for the temporary care of the child in the home of a relative or other responsible adult shall not for that reason be excluded from the category “primary caretaker”.
“State” means a State, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands.
(Pub. L. 103–322, title III, § 31903, Sept. 13, 1994, 108 Stat. 1893.)

Editorial Notes
Codification
Section was formerly classified to section 13882 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



subpart 1—grants to states
§ 12251. Authority to make grants(a) General authorityThe Attorney General may make grants, on a competitive basis, to States to carry out in accordance with this part family unity demonstration projects that enable eligible offenders to live in community correctional facilities with their children.


(b) PreferencesFor the purpose of making grants under subsection (a), the Attorney General shall give preference to a State that includes in the application required by section 12252 of this title assurances that if the State receives a grant—(1) both the State corrections agency and the State health and human services agency will participate substantially in, and cooperate closely in all aspects of, the development and operation of the family unity demonstration project for which such a grant is requested;

(2) boards made up of community members, including residents, local businesses, corrections officials, former prisoners, child development professionals, educators, and maternal and child health professionals will be established to advise the State regarding the operation of such project;

(3) the State has in effect a policy that provides for the placement of all prisoners, whenever possible, in correctional facilities for which they qualify that are located closest to their respective family homes;

(4) unless the Attorney General determines that a longer timeline is appropriate in a particular case, the State will implement the project not later than 180 days after receiving a grant under subsection (a) and will expend all of the grant during a 1-year period;

(5) the State has the capacity to continue implementing a community correctional facility beyond the funding period to ensure the continuity of the work;

(6) unless the Attorney General determines that a different process for selecting participants in a project is desirable, the State will—(A) give written notice to a prisoner, not later than 30 days after the State first receives a grant under subsection (a) or 30 days after the prisoner is sentenced to a term of imprisonment of not more than 7 years (whichever is later), of the proposed or current operation of the project;

(B) accept at any time at which the project is in operation an application by a prisoner to participate in the project if, at the time of application, the remainder of the prisoner’s sentence exceeds 180 days;

(C) review applications by prisoners in the sequence in which the State receives such applications; and

(D) not more than 50 days after reviewing such applications approve or disapprove the application; and


(7) for the purposes of selecting eligible offenders to participate in such project, the State has authorized State courts to sentence an eligible offender directly to a community correctional facility, provided that the court gives assurances that the offender would have otherwise served a term of imprisonment.


(c) Selection of granteesThe Attorney General shall make grants under subsection (a) on a competitive basis, based on such criteria as the Attorney General shall issue by rule and taking into account the preferences described in subsection (b).


(Pub. L. 103–322, title III, § 31911, Sept. 13, 1994, 108 Stat. 1894.)

Editorial Notes
Codification
Section was formerly classified to section 13891 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12252. Eligibility to receive grants
To be eligible to receive a grant under section 12251 of this title, a State shall submit to the Attorney General an application at such time, in such form, and containing such information as the Attorney General reasonably may require by rule.
(Pub. L. 103–322, title III, § 31912, Sept. 13, 1994, 108 Stat. 1895.)

Editorial Notes
Codification
Section was formerly classified to section 13892 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12253. Report(a) In generalA State that receives a grant under this subpart 11 See References in Text note below. shall, not later than 90 days after the 1-year period in which the grant is required to be expended, submit a report to the Attorney General regarding the family unity demonstration project for which the grant was expended.


(b) ContentsA report under subsection (a) shall—(1) state the number of prisoners who submitted applications to participate in the project and the number of prisoners who were placed in community correctional facilities;

(2) state, with respect to prisoners placed in the project, the number of prisoners who are returned to that jurisdiction and custody and the reasons for such return;

(3) describe the nature and scope of educational and training activities provided to prisoners participating in the project;

(4) state the number, and describe the scope of, contracts made with public and nonprofit private community-based organizations to carry out such project; and

(5) evaluate the effectiveness of the project in accomplishing the purposes described in section 12241 of this title.


(Pub. L. 103–322, title III, § 31913, Sept. 13, 1994, 108 Stat. 1895.)

Editorial Notes

References in TextThis subpart, referred to in subsec. (a), was in the original “this title” and was translated as reading “this chapter”, meaning chapter 1 of subtitle S of title III of Pub. L. 103–322, to reflect the probable intent of Congress.

Codification
Section was formerly classified to section 13893 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




subpart 2—family unity demonstration project for federal prisoners
§ 12261. Authority of Attorney General(a) In generalWith the funds available to carry out this part for the benefit of Federal prisoners, the Attorney General, acting through the Director of the Bureau of Prisons, shall select eligible prisoners to live in community correctional facilities with their children.


(b) General contracting authorityIn implementing this part,11 See References in Text note below. the Attorney General may enter into contracts with appropriate public or private agencies to provide housing, sustenance, services, and supervision of inmates eligible for placement in community correctional facilities under this part.1


(c) Use of State facilitiesAt the discretion of the Attorney General, Federal participants may be placed in State projects as defined in subpart 1. For such participants, the Attorney General shall, with funds available under section 13883(b)(2) 1 of title 42, reimburse the State for all project costs related to the Federal participant’s placement, including administrative costs.


(Pub. L. 103–322, title III, § 31921, Sept. 13, 1994, 108 Stat. 1896.)

Editorial Notes

References in TextThis part, referred to in subsec. (b), was in the original “this title” and was translated as reading “this subtitle”, meaning subtitle S of title III of Pub. L. 103–322, to reflect the probable intent of Congress.
Section 13883 of title 42, referred to in subsec. (c), was omitted from the Code as obsolete.

Codification
Section was formerly classified to section 13901 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12262. Requirements
For the purpose of placing Federal participants in a family unity demonstration project under section 12261 of this title, the Attorney General shall consult with the Secretary of Health and Human Services regarding the development and operation of the project.
(Pub. L. 103–322, title III, § 31922, Sept. 13, 1994, 108 Stat. 1896.)

Editorial Notes
Codification
Section was formerly classified to section 13902 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.





Part H—Prevention, Diagnosis, and Treatment of Tuberculosis in Correctional Institutions
§ 12271. Prevention, diagnosis, and treatment of tuberculosis in correctional institutions(a) GuidelinesThe Attorney General, in consultation with the Secretary of Health and Human Services and the Director of the National Institute of Corrections, shall develop and disseminate to appropriate entities, including State, Indian tribal, and local correctional institutions and the Immigration and Naturalization Service, guidelines for the prevention, diagnosis, treatment, and followup care of tuberculosis among inmates of correctional institutions and persons held in holding facilities operated by or under contract with the Immigration and Naturalization Service.


(b) ComplianceThe Attorney General shall ensure that prisons in the Federal prison system and holding facilities operated by or under contract with the Immigration and Naturalization Service comply with the guidelines described in subsection (a).


(c) Grants(1) In generalThe Attorney General shall make grants to State, Indian tribal, and local correction authorities and public health authorities to assist in establishing and operating programs for the prevention, diagnosis, treatment, and followup care of tuberculosis among inmates of correctional institutions.


(2) Federal shareThe Federal share of funding of a program funded with a grant under paragraph (1) shall not exceed 50 percent.


(3) Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(A) $700,000 for fiscal year 1996;

(B) $1,000,000 for fiscal year 1997;

(C) $1,000,000 for fiscal year 1998;

(D) $1,100,000 for fiscal year 1999; and

(E) $1,200,000 for fiscal year 2000.



(d) DefinitionsIn this section—
“Indian tribe” means a tribe, band, pueblo, nation, or other organized group or community of Indians, including an Alaska Native village (as defined in or established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.),11 So in original. A closing parenthesis probably should precede the comma. that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.
“State” means a State, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, and the United States Virgin Islands.


(Pub. L. 103–322, title III, § 32201, Sept. 13, 1994, 108 Stat. 1901.)

Editorial Notes

References in TextThe Alaska Native Claims Settlement Act, referred to in subsec. (d), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.

Codification
Section was formerly classified to section 13911 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Abolition of Immigration and Naturalization Service and Transfer of Functions
For abolition of Immigration and Naturalization Service, transfer of functions, and treatment of related references, see note set out under section 1551 of Title 8, Aliens and Nationality.




Part I—Gang Resistance Education and Training
§ 12281. Gang Resistance Education and Training projects(a) Establishment of projects(1) In generalThe Attorney General shall establish not less than 50 Gang Resistance Education and Training (GREAT) projects, to be located in communities across the country, in addition to the number of projects currently funded.


(2) Selection of communitiesCommunities identified for such GREAT projects shall be selected by the Attorney General on the basis of gang-related activity in that particular community.


(3) Amount of assistance per project; allocationThe Attorney General shall make available not less than $800,000 per project, subject to the availability of appropriations, and such funds shall be allocated—(A) 50 percent to the affected State and local law enforcement and prevention organizations participating in such projects; and

(B) 50 percent to the Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice for salaries, expenses, and associated administrative costs for operating and overseeing such projects.



(b) Authorization of appropriationsThere is authorized to be appropriated to carry out this section—(1) $20,000,000 for fiscal year 2006;

(2) $20,000,000 for fiscal year 2007;

(3) $20,000,000 for fiscal year 2008;

(4) $20,000,000 for fiscal year 2009; and

(5) $20,000,000 for fiscal year 2010.


(Pub. L. 103–322, title III, § 32401, Sept. 13, 1994, 108 Stat. 1902; Pub. L. 107–296, title XI, § 1112(p), Nov. 25, 2002, 116 Stat. 2278; Pub. L. 109–162, title XI, § 1188, Jan. 5, 2006, 119 Stat. 3128.)

Editorial Notes
Codification
Section was formerly classified to section 13921 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2006—Subsec. (b). Pub. L. 109–162, which directed the amendment of section 32401(b) of the Violent Crime Control Act of 1994 by adding pars. (1) to (5) and striking out former pars. (1) to (6), was executed by making the amendments to this section, which is section 32401(b) of the Violent Crime Control and Law Enforcement Act of 1994, to reflect the probable intent of Congress. Former pars. (1) to (6) authorized appropriations for fiscal years 1995 through 2000.
2002—Subsec. (a). Pub. L. 107–296, § 1112(p)(1), substituted “Attorney General” for “Secretary of the Treasury” wherever appearing.
Subsec. (a)(3)(B). Pub. L. 107–296, § 1112(p)(2), substituted “Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice” for “Bureau of Alcohol, Tobacco and Firearms”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.





SUBCHAPTER III—VIOLENCE AGAINST WOMEN
§ 12291. Definitions and grant provisions(a) DefinitionsIn this subchapter:(1) Alaska Native villageThe term “Alaska Native village” has the same meaning given such term in the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).


(2) CourtsThe term “courts” means any civil or criminal, tribal, and Alaska Native Village, Federal, State, local or territorial court having jurisdiction to address domestic violence, dating violence, sexual assault or stalking, including immigration, family, juvenile, and dependency courts, and the judicial officers serving in those courts, including judges, magistrate judges, commissioners, justices of the peace, or any other person with decisionmaking authority.


(3) Child abuse and neglectThe term “child abuse and neglect” means any recent act or failure to act on the part of a parent or caregiver with intent to cause death, serious physical or emotional harm, sexual abuse, or exploitation, or an act or failure to act which presents an imminent risk of serious harm to an unemancipated minor. This definition shall not be construed to mean that failure to leave an abusive relationship, in the absence of other action constituting abuse or neglect, is itself abuse or neglect.


(4) Community-based organizationThe term “community-based organization” means a nonprofit, nongovernmental, or tribal organization that serves a specific geographic community that—(A) focuses primarily on domestic violence, dating violence, sexual assault, or stalking;

(B) has established a specialized culturally specific program that addresses domestic violence, dating violence, sexual assault, or stalking;

(C) has a primary focus on underserved populations (and includes representatives of these populations) and domestic violence, dating violence, sexual assault, or stalking; or

(D) obtains expertise, or shows demonstrated capacity to work effectively, on domestic violence, dating violence, sexual assault, and stalking through collaboration.


(5) Child maltreatmentThe term “child maltreatment” means the physical or psychological abuse or neglect of a child or youth, including sexual assault and abuse.


(6) Culturally specificThe term “culturally specific” means primarily directed toward racial and ethnic minority groups (as defined in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g)).11 So in original. The period probably should be preceded by another closing parenthesis.


(7) Culturally specific servicesThe term “culturally specific services” means community-based services that include culturally relevant and linguistically specific services and resources to culturally specific communities.


(8) Domestic violenceThe term “domestic violence” includes felony or misdemeanor crimes of violence committed by a current or former spouse or intimate partner of the victim, by a person with whom the victim shares a child in common, by a person who is cohabitating with or has cohabitated with the victim as a spouse or intimate partner, by a person similarly situated to a spouse of the victim under the domestic or family violence laws of the jurisdiction receiving grant monies, or by any other person against an adult or youth victim who is protected from that person’s acts under the domestic or family violence laws of the jurisdiction.


(9) Dating partnerThe term “dating partner” refers to a person who is or has been in a social relationship of a romantic or intimate nature with the abuser, and where the existence of such a relationship shall be determined based on a consideration of—(A) the length of the relationship;

(B) the type of relationship; and

(C) the frequency of interaction between the persons involved in the relationship.


(10) Dating violenceThe term “dating violence” means violence committed by a person—(A) who is or has been in a social relationship of a romantic or intimate nature with the victim; and

(B) where the existence of such a relationship shall be determined based on a consideration of the following factors:(i) The length of the relationship.

(ii) The type of relationship.

(iii) The frequency of interaction between the persons involved in the relationship.



(11) Elder abuseThe term “elder abuse” means any action against a person who is 50 years of age or older that constitutes the willful—(A) infliction of injury, unreasonable confinement, intimidation, or cruel punishment with resulting physical harm, pain, or mental anguish; or

(B) deprivation by a person, including a caregiver, of goods or services with intent to cause physical harm, mental anguish, or mental illness.


(12) HomelessThe term “homeless” has the meaning provided in section 12473(6) of this title.


(13) IndianThe term “Indian” means a member of an Indian tribe.


(14) Indian countryThe term “Indian country” has the same meaning given such term in section 1151 of title 18.


(15) Indian housingThe term “Indian housing” means housing assistance described in the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq., as amended).


(16) Indian tribeThe term “Indian tribe” means a tribe, band, pueblo, nation, or other organized group or community of Indians, including any Alaska Native village or regional or village corporation (as defined in, or established pursuant to, the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.


(17) Indian law enforcementThe term “Indian law enforcement” means the departments or individuals under the direction of the Indian tribe that maintain public order.


(18) Law enforcementThe term “law enforcement” means a public agency charged with policing functions, including any of its component bureaus (such as governmental victim services programs or Village Public Safety Officers), including those referred to in section 2802 of title 25.


(19) Legal assistanceThe term “legal assistance” includes assistance to adult and youth victims of domestic violence, dating violence, sexual assault, and stalking in—(A) family, tribal, territorial, immigration, employment, administrative agency, housing matters, campus administrative or protection or stay away order proceedings, and other similar matters; and

(B) criminal justice investigations, prosecutions and post-trial matters (including sentencing, parole, and probation) that impact the victim’s safety and privacy.

Intake or referral, by itself, does not constitute legal assistance.

(20) Personally identifying information or personal informationThe term “personally identifying information” or “personal information” means individually identifying information for or about an individual including information likely to disclose the location of a victim of domestic violence, dating violence, sexual assault, or stalking, regardless of whether the information is encoded, encrypted, hashed, or otherwise protected, including—(A) a first and last name;

(B) a home or other physical address;

(C) contact information (including a postal, e-mail or Internet protocol address, or telephone or facsimile number);

(D) a social security number, driver license number, passport number, or student identification number; and

(E) any other information, including date of birth, racial or ethnic background, or religious affiliation, that would serve to identify any individual.


(21) Population specific organizationThe term “population specific organization” means a nonprofit, nongovernmental organization that primarily serves members of a specific underserved population and has demonstrated experience and expertise providing targeted services to members of that specific underserved population.


(22) Population specific servicesThe term “population specific services” means victim-centered services that address the safety, health, economic, legal, housing, workplace, immigration, confidentiality, or other needs of victims of domestic violence, dating violence, sexual assault, or stalking, and that are designed primarily for and are targeted to a specific underserved population.


(23) ProsecutionThe term “prosecution” means any public agency charged with direct responsibility for prosecuting criminal offenders, including such agency’s component bureaus (such as governmental victim assistance programs).


(24) Protection order or restraining orderThe term “protection order” or “restraining order” includes—(A) any injunction, restraining order, or any other order issued by a civil or criminal court for the purpose of preventing violent or threatening acts or harassment against, sexual violence or contact or communication with or physical proximity to, another person, including any temporary or final orders issued by civil or criminal courts whether obtained by filing an independent action or as a pendente lite order in another proceeding so long as any civil order was issued in response to a complaint, petition, or motion filed by or on behalf of a person seeking protection; and

(B) any support, child custody or visitation provisions, orders, remedies, or relief issued as part of a protection order, restraining order, or stay away injunction pursuant to State, tribal, territorial, or local law authorizing the issuance of protection orders, restraining orders, or injunctions for the protection of victims of domestic violence, dating violence, sexual assault, or stalking.


(25) Rape crisis centerThe term “rape crisis center” means a nonprofit, nongovernmental, or tribal organization, or governmental entity in a State other than a Territory that provides intervention and related assistance, as specified in section 12511(b)(2)(C) of this title, to victims of sexual assault without regard to their age. In the case of a governmental entity, the entity may not be part of the criminal justice system (such as a law enforcement agency) and must be able to offer a comparable level of confidentiality as a nonprofit entity that provides similar victim services.


(26) Rural area and rural communityThe term “rural area” and “rural community” mean—(A) any area or community, respectively, no part of which is within an area designated as a standard metropolitan statistical area by the Office of Management and Budget;

(B) any area or community, respectively, that is—(i) within an area designated as a metropolitan statistical area or considered as part of a metropolitan statistical area; and

(ii) located in a rural census tract; or


(C) any federally recognized Indian tribe.


(27) Rural StateThe term “rural State” means a State that has a population density of 57 or fewer persons per square mile or a State in which the largest county has fewer than 250,000 people, based on the most recent decennial census.


(28) Sex traffickingThe term “sex trafficking” means any conduct proscribed by section 1591 of title 18, whether or not the conduct occurs in interstate or foreign commerce or within the special maritime and territorial jurisdiction of the United States.


(29) Sexual assaultThe term “sexual assault” means any nonconsensual sexual act proscribed by Federal, tribal, or State law, including when the victim lacks capacity to consent.


(30) StalkingThe term “stalking” means engaging in a course of conduct directed at a specific person that would cause a reasonable person to—(A) fear for his or her safety or the safety of others; or

(B) suffer substantial emotional distress.


(31) StateThe term “State” means each of the several States and the District of Columbia, and except as otherwise provided, the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands.


(32) State domestic violence coalitionThe term “State domestic violence coalition” means a program determined by the Administration for Children and Families under sections 10402 and 10411 of title 42.


(33) State sexual assault coalitionThe term “State sexual assault coalition” means a program determined by the Center for Injury Prevention and Control of the Centers for Disease Control and Prevention under the Public Health Service Act (42 U.S.C. 280b et seq.).


(34) Territorial domestic violence or sexual assault coalitionThe term “territorial domestic violence or sexual assault coalition” means a program addressing domestic or sexual violence that is—(A) an established nonprofit, nongovernmental territorial coalition addressing domestic violence or sexual assault within the territory; or

(B) a nongovernmental organization with a demonstrated history of addressing domestic violence or sexual assault within the territory that proposes to incorporate as a nonprofit, nongovernmental territorial coalition.


(35) Tribal coalitionThe term “tribal coalition” means an established nonprofit, nongovernmental Indian organization, Alaska Native organization, or a Native Hawaiian organization that—(A) provides education, support, and technical assistance to member Indian service providers in a manner that enables those member providers to establish and maintain culturally appropriate services, including shelter and rape crisis services, designed to assist Indian women and the dependents of those women who are victims of domestic violence, dating violence, sexual assault, and stalking; and

(B) is comprised of board and general members that are representative of—(i) the member service providers described in subparagraph (A); and

(ii) the tribal communities in which the services are being provided.



(36) Tribal governmentThe term “tribal government” means—(A) the governing body of an Indian tribe; or

(B) a tribe, band, pueblo, nation, or other organized group or community of Indians, including any Alaska Native village or regional or village corporation (as defined in, or established pursuant to, the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.


(37) Tribal nonprofit organizationThe term “tribal nonprofit organization” means—(A) a victim services provider that has as its primary purpose to assist Native victims of domestic violence, dating violence, sexual assault, or stalking; and

(B) staff and leadership of the organization must include persons with a demonstrated history of assisting American Indian or Alaska Native victims of domestic violence, dating violence, sexual assault, or stalking.


(38) Tribal organizationThe term “tribal organization” means—(A) the governing body of any Indian tribe;

(B) any legally established organization of Indians which is controlled, sanctioned, or chartered by such governing body of a tribe or tribes to be served, or which is democratically elected by the adult members of the Indian community to be served by such organization and which includes the maximum participation of Indians in all phases of its activities; or

(C) any tribal nonprofit organization.


(39) Underserved populationsThe term “underserved populations” means populations who face barriers in accessing and using victim services, and includes populations underserved because of geographic location, religion, sexual orientation, gender identity, underserved racial and ethnic populations, populations underserved because of special needs (such as language barriers, disabilities, alienage status, or age), and any other population determined to be underserved by the Attorney General or by the Secretary of Health and Human Services, as appropriate.


(40) Unit of local governmentThe term “unit of local government” means any city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State.


(41) Victim advocateThe term “victim advocate” means a person, whether paid or serving as a volunteer, who provides services to victims of domestic violence, sexual assault, stalking, or dating violence under the auspices or supervision of a victim services program.


(42) Victim assistantThe term “victim assistant” means a person, whether paid or serving as a volunteer, who provides services to victims of domestic violence, sexual assault, stalking, or dating violence under the auspices or supervision of a court or a law enforcement or prosecution agency.


(43) Victim service providerThe term “victim service provider” means a nonprofit, nongovernmental or tribal organization or rape crisis center, including a State or tribal coalition, that assists or advocates for domestic violence, dating violence, sexual assault, or stalking victims, including domestic violence shelters, faith-based organizations, and other organizations, with a documented history of effective work concerning domestic violence, dating violence, sexual assault, or stalking.


(44) Victim services or servicesThe terms “victim services” and “services” mean services provided to victims of domestic violence, dating violence, sexual assault, or stalking, including telephonic or web-based hotlines, legal advocacy, economic advocacy, emergency and transitional shelter, accompaniment and advocacy through medical, civil or criminal justice, immigration, and social support systems, crisis intervention, short-term individual and group support services, information and referrals, culturally specific services, population specific services, and other related supportive services.


(45) YouthThe term “youth” means a person who is 11 to 24 years old.



(b) Grant conditions(1) MatchNo matching funds shall be required for any grant or subgrant made under this Act for—(A) any tribe, territory, or victim service provider; or

(B) any other entity, including a State, that—(i) petitions for a waiver of any match condition imposed by the Attorney General or the Secretaries of Health and Human Services or Housing and Urban Development; and

(ii) whose petition for waiver is determined by the Attorney General or the Secretaries of Health and Human Services or Housing and Urban Development to have adequately demonstrated the financial need of the petitioning entity.



(2) Nondisclosure of confidential or private information(A) In generalIn order to ensure the safety of adult, youth, and child victims of domestic violence, dating violence, sexual assault, or stalking, and their families, grantees and subgrantees under this subchapter shall protect the confidentiality and privacy of persons receiving services.


(B) NondisclosureSubject to subparagraphs (C) and (D), grantees and subgrantees shall not—(i) disclose, reveal, or release any personally identifying information or individual information collected in connection with services requested, utilized, or denied through grantees’ and subgrantees’ programs, regardless of whether the information has been encoded, encrypted, hashed, or otherwise protected; or

(ii) disclose, reveal, or release individual client information without the informed, written, reasonably time-limited consent of the person (or in the case of an unemancipated minor, the minor and the parent or guardian or in the case of legal incapacity, a court-appointed guardian) about whom information is sought, whether for this program or any other Federal, State, tribal, or territorial grant program, except that consent for release may not be given by the abuser of the minor, incapacitated person, or the abuser of the other parent of the minor.

If a minor or a person with a legally appointed guardian is permitted by law to receive services without the parent’s or guardian’s consent, the minor or person with a guardian may release information without additional consent.

(C) ReleaseIf release of information described in subparagraph (B) is compelled by statutory or court mandate—(i) grantees and subgrantees shall make reasonable attempts to provide notice to victims affected by the disclosure of information; and

(ii) grantees and subgrantees shall take steps necessary to protect the privacy and safety of the persons affected by the release of the information.


(D) Information sharing(i) Grantees and subgrantees may share—(I) nonpersonally identifying data in the aggregate regarding services to their clients and nonpersonally identifying demographic information in order to comply with Federal, State, tribal, or territorial reporting, evaluation, or data collection requirements;

(II) court-generated information and law enforcement-generated information contained in secure, governmental registries for protection order enforcement purposes; and

(III) law enforcement-generated and prosecution-generated information necessary for law enforcement and prosecution purposes.


(ii) In no circumstances may—(I) an adult, youth, or child victim of domestic violence, dating violence, sexual assault, or stalking be required to provide a consent to release his or her personally identifying information as a condition of eligibility for the services provided by the grantee or subgrantee;

(II) any personally identifying information be shared in order to comply with Federal, tribal, or State reporting, evaluation, or data collection requirements, whether for this program or any other Federal, tribal, or State grant program.



(E) Statutorily mandated reports of abuse or neglectNothing in this section prohibits a grantee or subgrantee from reporting suspected abuse or neglect, as those terms are defined and specifically mandated by the State or tribe involved.


(F) OversightNothing in this paragraph shall prevent the Attorney General from disclosing grant activities authorized in this Act to the chairman and ranking members of the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate exercising Congressional oversight authority. All disclosures shall protect confidentiality and omit personally identifying information, including location information about individuals.


(G) Confidentiality assessment and assurancesGrantees and subgrantees must document their compliance with the confidentiality and privacy provisions required under this section.



(3) Approved activitiesIn carrying out the activities under this subchapter, grantees and subgrantees may collaborate with or provide information to Federal, State, local, tribal, and territorial public officials and agencies to develop and implement policies and develop and promote State, local, or tribal legislation or model codes designed to reduce or eliminate domestic violence, dating violence, sexual assault, and stalking.


(4) Non-supplantationAny Federal funds received under this subchapter shall be used to supplement, not supplant, non-Federal funds that would otherwise be available for activities under this subchapter.


(5) Use of fundsFunds authorized and appropriated under this subchapter may be used only for the specific purposes described in this subchapter and shall remain available until expended.


(6) ReportsAn entity receiving a grant under this subchapter shall submit to the disbursing agency a report detailing the activities undertaken with the grant funds, including and providing additional information as the agency shall require.


(7) EvaluationFederal agencies disbursing funds under this subchapter shall set aside up to 3 percent of such funds in order to conduct—(A) evaluations of specific programs or projects funded by the disbursing agency under this subchapter or related research; or

(B) evaluations of promising practices or problems emerging in the field or related research, in order to inform the agency or agencies as to which programs or projects are likely to be effective or responsive to needs in the field.

Final reports of such evaluations shall be made available to the public via the agency’s website.

(8) NonexclusivityNothing in this subchapter shall be construed to prohibit male victims of domestic violence, dating violence, sexual assault, and stalking from receiving benefits and services under this subchapter.


(9) Prohibition on tort litigationFunds appropriated for the grant program under this subchapter may not be used to fund civil representation in a lawsuit based on a tort claim. This paragraph should not be construed as a prohibition on providing assistance to obtain restitution in a protection order or criminal case.


(10) Prohibition on lobbyingAny funds appropriated for the grant program shall be subject to the prohibition in section 1913 of title 18, relating to lobbying with appropriated moneys.


(11) Technical assistanceOf the total amounts appropriated under this subchapter, not less than 3 percent and up to 8 percent, unless otherwise noted, shall be available for providing training and technical assistance relating to the purposes of this subchapter to improve the capacity of the grantees, subgrantees, and other entities. If there is a demonstrated history that the Office on Violence Against Women has previously set aside amounts greater than 8 percent for technical assistance and training relating to grant programs authorized under this subchapter, the Office has the authority to continue setting aside amounts greater than 8 percent.


(12) Delivery of legal assistanceAny grantee or subgrantee providing legal assistance with funds awarded under this subchapter shall comply with the eligibility requirements in section 20121(d) of this title.


(13) Civil rights(A) NondiscriminationNo person in the United States shall, on the basis of actual or perceived race, color, religion, national origin, sex, gender identity (as defined in paragraph 249(c)(4) of title 18), sexual orientation, or disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity funded in whole or in part with funds made available under the Violence Against Women Act of 1994 (title IV of Public Law 103–322; 108 Stat. 1902), the Violence Against Women Act of 2000 (division B of Public Law 106–386; 114 Stat. 1491), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (title IX of Public Law 109–162; 119 Stat. 3080),22 See References in Text note below. the Violence Against Women Reauthorization Act of 2013, and any other program or activity funded in whole or in part with funds appropriated for grants, cooperative agreements, and other assistance administered by the Office on Violence Against Women.


(B) ExceptionIf sex segregation or sex-specific programming is necessary to the essential operation of a program, nothing in this paragraph shall prevent any such program or activity from consideration of an individual’s sex. In such circumstances, grantees may meet the requirements of this paragraph by providing comparable services to individuals who cannot be provided with the sex-segregated or sex-specific programming.


(C) DiscriminationThe authority of the Attorney General and the Office of Justice Programs to enforce this paragraph shall be the same as it is under section 10228 of this title.2


(D) ConstructionNothing contained in this paragraph shall be construed, interpreted, or applied to supplant, displace, preempt, or otherwise diminish the responsibilities and liabilities under other State or Federal civil rights law, whether statutory or common.



(14) Clarification of victim services and legal assistanceVictim services and legal assistance under this subchapter also include services and assistance to victims of domestic violence, dating violence, sexual assault, or stalking who are also victims of severe forms of trafficking in persons as defined by section 7102 of title 22.


(15) Conferral(A) In generalThe Office on Violence Against Women shall establish a biennial conferral process with State and tribal coalitions and technical assistance providers who receive funding through grants administered by the Office on Violence Against Women and authorized by this Act, and other key stakeholders.


(B) Areas coveredThe areas of conferral under this paragraph shall include—(i) the administration of grants;

(ii) unmet needs;

(iii) promising practices in the field; and

(iv) emerging trends.


(C) Initial conferralThe first conferral shall be initiated not later than 6 months after March 7, 2013.


(D) ReportNot later than 90 days after the conclusion of each conferral period, the Office on Violence Against Women shall publish a comprehensive report that—(i) summarizes the issues presented during conferral and what, if any, policies it intends to implement to address those issues;

(ii) is made available to the public on the Office on Violence Against Women’s website and submitted to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives.



(16) AccountabilityAll grants awarded by the Attorney General under this Act shall be subject to the following accountability provisions:(A) Audit requirement(i) In generalBeginning in the first fiscal year beginning after the date of the enactment of this Act,2 and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants under this Act to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.


(ii) DefinitionIn this paragraph, the term “unresolved audit finding” means a finding in the final audit report of the Inspector General of the Department of Justice that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued.


(iii) Mandatory exclusionA recipient of grant funds under this Act that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this Act during the following 2 fiscal years.


(iv) PriorityIn awarding grants under this Act, the Attorney General shall give priority to eligible entities that did not have an unresolved audit finding during the 3 fiscal years prior to submitting an application for a grant under this Act.


(v) ReimbursementIf an entity is awarded grant funds under this Act during the 2-fiscal-year period in which the entity is barred from receiving grants under paragraph (2), the Attorney General shall—(I) deposit an amount equal to the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and

(II) seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.



(B) Nonprofit organization requirements(i) DefinitionFor purposes of this paragraph and the grant programs described in this Act, the term “nonprofit organization” means an organization that is described in section 501(c)(3) of title 26 and is exempt from taxation under section 501(a) of such title.


(ii) ProhibitionThe Attorney General may not award a grant under any grant program described in this Act to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of title 26.


(iii) DisclosureEach nonprofit organization that is awarded a grant under a grant program described in this Act and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subsection available for public inspection.



(C) Conference expenditures(i) LimitationNo amounts authorized to be appropriated to the Department of Justice under this Act may be used by the Attorney General, or by any individual or organization awarded discretionary funds through a cooperative agreement under this Act, to host or support any expenditure for conferences that uses more than $20,000 in Department funds, unless the Deputy Attorney General or such Assistant Attorney Generals, Directors, or principal deputies as the Deputy Attorney General may designate, provides prior written authorization that the funds may be expended to host a conference.


(ii) Written approvalWritten approval under clause (i) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audiovisual equipment, honoraria for speakers, and any entertainment.


(iii) ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all approved conference expenditures referenced in this paragraph.



(D) Annual certificationBeginning in the first fiscal year beginning after the date of the enactment of this Act,2 the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification that—(i) all audits issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;

(ii) all mandatory exclusions required under subparagraph (A)(iii) have been issued;

(iii) all reimbursements required under subparagraph (A)(v) have been made; and

(iv) includes a list of any grant recipients excluded under subparagraph (A) from the previous year.




(Pub. L. 103–322, title IV, § 40002, as added Pub. L. 109–162, § 3(a), Jan. 5, 2006, 119 Stat. 2964; amended Pub. L. 109–271, §§ 1(d)–(f), 2(e), Aug. 12, 2006, 120 Stat. 751, 752; Pub. L. 111–320, title II, § 202(d), Dec. 20, 2010, 124 Stat. 3509; Pub. L. 113–4, § 3, Mar. 7, 2013, 127 Stat. 56.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this title”, meaning title IV of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1902, known as the Violence Against Women Act of 1994. For complete classification of title IV to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.
The Alaska Native Claims Settlement Act, referred to in subsec. (a)(1), (16), (36)(B), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.
The Native American Housing Assistance and Self-Determination Act of 1996, referred to in subsec. (a)(15), is Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, which is classified principally to chapter 43 (§ 4101 et seq.) of Title 25, Indians. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of Title 25 and Tables.
The Public Health Service Act, referred to in subsec. (a)(33), is act July 1, 1944, ch. 373, 58 Stat. 682, which is classified generally to chapter 6A (§ 201 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 201 of Title 42 and Tables.
This Act, referred to in subsec. (b)(1), (2)(F), (15)(A), (16), is Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1796, known as the Violent Crime Control and Law Enforcement Act of 1994. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.
The Violence Against Women Act of 1994, referred to in subsec. (b)(13)(A), is title IV of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1902. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.
The Violence Against Women Act of 2000, referred to in subsec. (b)(13)(A), is div. B of Pub. L. 106–386, Oct. 28, 2000, 114 Stat. 1491. For complete classification of this Act to the Code, see Short Title of 2000 Act note set out under section 10101 of this title and Tables.
The Violence Against Women and Department of Justice Reauthorization Act of 2005, referred to in subsec. (b)(13)(A), is Pub. L. 109–162, Jan. 5, 2006, 119 Stat. 2960. For complete classification of this Act to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.
The Violence Against Women Reauthorization Act of 2013, referred to in subsec. (b)(13)(A), is Pub. L. 113–4, Mar. 7, 2013, 127 Stat. 54. For complete classification of this Act to the Code, see Short Title of 2013 Act note set out under section 10101 of this title and Tables.
Section 10228 of this title, referred to in subsec. (b)(13)(C), was in the original a reference to “section 3789d of title 42, United States Code” but probably should have been a reference to section 809 of Pub. L. 90–351, which was formerly classified to section 3789d of Title 42, The Public Health and Welfare, prior to editorial reclassification as section 10228 of this title.
The date of the enactment of this Act, referred to in subsec. (b)(16)(A)(i), (D), probably means the date of enactment of Pub. L. 113–4, which enacted subsec. (b)(16) of this section and was approved Mar. 7, 2013.

Codification
Section was formerly classified to section 13925 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2013—Subsec. (a)(1). Pub. L. 113–4, § 3(a)(3), added par. (1). Former par. (1) redesignated (2).
Subsec. (a)(2). Pub. L. 113–4, § 3(a)(2)(H), redesignated par. (1) as (2). Former par. (2) redesignated (3).
Subsec. (a)(3). Pub. L. 113–4, § 3(a)(4), substituted “serious harm to an unemancipated minor.” for “serious harm.”
Pub. L. 113–4, § 3(a)(2)(H), redesignated par. (2) as (3). Former par. (3) redesignated (4).
Subsec. (a)(4). Pub. L. 113–4, § 3(a)(5), substituted “The term ‘community-based organization’ means a nonprofit, nongovernmental, or tribal organization that serves a specific geographic community that—” for “The term ‘community-based organization’ means an organization that—” in introductory provisions.
Pub. L. 113–4, § 3(a)(2)(H), redesignated par. (3) as (4). Former par. (4) redesignated (5).
Subsec. (a)(5). Pub. L. 113–4, § 3(a)(2)(H), redesignated par. (4) as (5).
Pub. L. 113–4, § 3(a)(1), struck out par. (5), which defined “court-based” and “court-related personnel”.
Subsec. (a)(6), (7). Pub. L. 113–4, § 3(a)(6), added pars. (6) and (7). Former pars. (6) and (7) redesignated (8) and (9), respectively.
Subsec. (a)(8). Pub. L. 113–4, § 3(a)(7), inserted “or intimate partner” after “former spouse” and after “as a spouse”.
Pub. L. 113–4, § 3(a)(2)(G), redesignated par. (6) as (8). Former par. (8) redesignated (10).
Subsec. (a)(9) to (11). Pub. L. 113–4, § 3(a)(2)(G), redesignated pars. (7) to (9) as (9) to (11), respectively. Former pars. (10) and (11) redesignated (13) and (14), respectively.
Subsec. (a)(12). Pub. L. 113–4, § 3(a)(8), added par. (12). Former par. (12) redesignated (15).
Subsec. (a)(13) to (16). Pub. L. 113–4, § 3(a)(2)(F), redesignated pars. (10) to (13) as (13) to (16), respectively. Former pars. (14) to (16) redesignated (17) to (19), respectively.
Subsec. (a)(17). Pub. L. 113–4, § 3(a)(2)(F), redesignated par. (14) as (17).
Pub. L. 113–4, § 3(a)(1), struck out par. (17), which defined “linguistically and culturally specific services”.
Subsec. (a)(18). Pub. L. 113–4, § 3(a)(9), inserted “or Village Public Safety Officers” after “governmental victim services programs”.
Pub. L. 113–4, § 3(a)(2)(F), redesignated par. (15) as (18).
Pub. L. 113–4, § 3(a)(1), struck out par. (18), which defined “personally identifying information” or “personal information”.
Subsec. (a)(19). Pub. L. 113–4, § 3(a)(10), inserted at end “Intake or referral, by itself, does not constitute legal assistance.”
Pub. L. 113–4, § 3(a)(2)(F), redesignated par. (16) as (19). Former par. (19) redesignated (23).
Subsec. (a)(20) to (22). Pub. L. 113–4, § 3(a)(11), added pars. (20) to (22). Former pars. (20), (21), and (22) redesignated (24), (26), and (27), respectively.
Subsec. (a)(23). Pub. L. 113–4, § 3(a)(12), substituted “assistance” for “services”.
Pub. L. 113–4, § 3(a)(2)(E), redesignated par. (19) as (23).
Pub. L. 113–4, § 3(a)(1), struck out par. (23), which defined “sexual assault”.
Subsec. (a)(24). Pub. L. 113–4, § 3(a)(2)(E), redesignated par. (20) as (24). Former par. (24) redesignated (30).
Subsec. (a)(25). Pub. L. 113–4, § 3(a)(13), added par. (25). Former par. (25) redesignated (31).
Subsec. (a)(26). Pub. L. 113–4, § 3(a)(2)(D), redesignated par. (21) as (26). Former par. (26) redesignated (32).
Subsec. (a)(26)(C). Pub. L. 113–4, § 3(a)(14), added subpar. (C).
Subsec. (a)(27). Pub. L. 113–4, § 3(a)(15), substituted “57” for “52” and “250,000” for “150,000”.
Pub. L. 113–4, § 3(a)(2)(D), redesignated par. (22) as (27). Former par. (27) redesignated (33).
Subsec. (a)(28). Pub. L. 113–4, § 3(a)(16), added par. (28). Former par. (28) redesignated (34).
Subsec. (a)(29). Pub. L. 113–4, § 3(a)(16), added par. (29).
Pub. L. 113–4, § 3(a)(1), struck out par. (29) which defined “tribal coalition”.
Subsec. (a)(30) to (32). Pub. L. 113–4, § 3(a)(2)(C), redesignated pars. (24) to (26) as (30) to (32), respectively. Former pars. (30) to (32) redesignated (36) to (38), respectively.
Subsec. (a)(33). Pub. L. 113–4, § 3(a)(2)(C), redesignated par. (27) as (33).
Pub. L. 113–4, § 3(a)(1), struck out par. (33) which defined “underserved populations”.
Subsec. (a)(34). Pub. L. 113–4, § 3(a)(2)(C), redesignated par. (28) as (34). Former par. (34) redesignated (41).
Subsec. (a)(35). Pub. L. 113–4, § 3(a)(17), added par. (35). Former par. (35) redesignated (42).
Subsec. (a)(36), (37). Pub. L. 113–4, § 3(a)(2)(B), redesignated pars. (30) and (31) as (36) and (37), respectively.
Pub. L. 113–4, § 3(a)(1), struck out pars. (36) and (37), which defined “victim services” or “victim service provider” and “youth”, respectively.
Subsec. (a)(38). Pub. L. 113–4, § 3(a)(2)(B), redesignated par. (32) as (38).
Subsec. (a)(39), (40). Pub. L. 113–4, § 3(a)(18), added pars. (39) and (40).
Subsec. (a)(41), (42). Pub. L. 113–4, § 3(a)(2)(A), redesignated pars. (34) and (35) as (41) and (42), respectively.
Subsec. (a)(43) to (45). Pub. L. 113–4, § 3(a)(19), added pars. (43) to (45).
Subsec. (b)(2)(B). Pub. L. 113–4, § 3(b)(1)(A), added cls. (i) and (ii) and concluding provisions, and struck out former cls. (i) and (ii) which read as follows:
“(i) disclose any personally identifying information or individual information collected in connection with services requested, utilized, or denied through grantees’ and subgrantees’ programs; or
“(ii) reveal individual client information without the informed, written, reasonably time-limited consent of the person (or in the case of an unemancipated minor, the minor and the parent or guardian or in the case of persons with disabilities, the guardian) about whom information is sought, whether for this program or any other Federal, State, tribal, or territorial grant program, except that consent for release may not be given by the abuser of the minor, person with disabilities, or the abuser of the other parent of the minor.”
Subsec. (b)(2)(D). Pub. L. 113–4, § 3(b)(1)(B), amended subpar. (D) generally. Prior to amendment, text read as follows:“Grantees and subgrantees may share—
“(i) nonpersonally identifying data in the aggregate regarding services to their clients and nonpersonally identifying demographic information in order to comply with Federal, State, tribal, or territorial reporting, evaluation, or data collection requirements;
“(ii) court-generated information and law-enforcement generated information contained in secure, governmental registries for protection order enforcement purposes; and
“(iii) law enforcement- and prosecution-generated information necessary for law enforcement and prosecution purposes.”
Subsec. (b)(2)(E) to (G). Pub. L. 113–4, § 3(b)(1)(C)–(E), added subpars. (E) and (G) and redesignated former subpar. (E) as (F).
Subsec. (b)(3). Pub. L. 113–4, § 3(b)(2), added par. (3) and struck out former par. (3). Prior to amendment, text read as follows: “In carrying out the activities under this subchapter, grantees and subgrantees may collaborate with and provide information to Federal, State, local, tribal, and territorial public officials and agencies to develop and implement policies to reduce or eliminate domestic violence, dating violence, sexual assault, and stalking.”
Subsec. (b)(7). Pub. L. 113–4, § 3(b)(3), inserted at end “Final reports of such evaluations shall be made available to the public via the agency’s website.”
Subsec. (b)(12) to (16). Pub. L. 113–4, § 3(b)(4), added pars. (12) to (16).
2010—Subsec. (a)(26). Pub. L. 111–320 substituted “under sections 10402 and 10411 of this title” for “under the Family Violence Prevention and Services Act (42 U.S.C. 10410(b))”.
2006—Subsec. (a)(1). Pub. L. 109–271, § 1(e)(1), substituted “Alaska Native” for “Alaskan”.
Subsec. (a)(23). Pub. L. 109–271, § 1(d), substituted “proscribed” for “prescribed”.
Subsec. (a)(31) to (37). Pub. L. 109–271, § 1(e)(2), (3), added par. (31) and redesignated former pars. (31) to (36) as (32) to (37), respectively.
Subsec. (b)(1). Pub. L. 109–271, § 1(f), added par. (1) and struck out former par. (1) which read as follows: “No matching funds shall be required for a grant or subgrant made under this subchapter for any tribe, territory, victim service provider, or any entity that the Attorney General determines has adequately demonstrated financial need.”
Subsec. (b)(11). Pub. L. 109–271, § 2(e), inserted “Of the total amounts appropriated under this subchapter, not less than 3 percent and up to 8 percent, unless otherwise noted, shall be available for providing training and technical assistance relating to the purposes of this subchapter to improve the capacity of the grantees, subgrantees, and other entities.” before “If there is a demonstrated history”.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.

FindingsPub. L. 109–162, title II, § 201, Jan. 5, 2006, 119 Stat. 2993, provided that: 
“Congress finds the following:
“(1) Nearly ⅓ of American women report physical or sexual abuse by a husband or boyfriend at some point in their lives.

“(2) According to the National Crime Victimization Survey, 248,000 Americans 12 years of age and older were raped or sexually assaulted in 2002.

“(3) Rape and sexual assault in the United States is estimated to cost $127,000,000,000 per year, including—“(A) lost productivity;

“(B) medical and mental health care;

“(C) police and fire services;

“(D) social services;

“(E) loss of and damage to property; and

“(F) reduced quality of life.


“(4) Nonreporting of sexual assault in rural areas is a particular problem because of the high rate of nonstranger sexual assault.

“(5) Geographic isolation often compounds the problems facing sexual assault victims. The lack of anonymity and accessible support services can limit opportunities for justice for victims.

“(6) Domestic elder abuse is primarily family abuse. The National Elder Abuse Incidence Study found that the perpetrator was a family member in 90 percent of cases.

“(7) Barriers for older victims leaving abusive relationships include—“(A) the inability to support themselves;

“(B) poor health that increases their dependence on the abuser;

“(C) fear of being placed in a nursing home; and

“(D) ineffective responses by domestic abuse programs and law enforcement.


“(8) Disabled women comprise another vulnerable population with unmet needs. Women with disabilities are more likely to be the victims of abuse and violence than women without disabilities because of their increased physical, economic, social, or psychological dependence on others.

“(9) Many women with disabilities also fail to report the abuse, since they are dependent on their abusers and fear being abandoned or institutionalized.

“(10) Of the 598 battered women’s programs surveyed—“(A) only 35 percent of these programs offered disability awareness training for their staff; and

“(B) only 16 percent dedicated a staff member to provide services to women with disabilities.


“(11) Problems of domestic violence are exacerbated for immigrants when spouses control the immigration status of their family members, and abusers use threats of refusal to file immigration papers and threats to deport spouses and children as powerful tools to prevent battered immigrant women from seeking help, trapping battered immigrant women in violent homes because of fear of deportation.

“(12) Battered immigrant women who attempt to flee abusive relationships may not have access to bilingual shelters or bilingual professionals, and face restrictions on public or financial assistance. They may also lack assistance of a certified interpreter in court, when reporting complaints to the police or a 9–1–1 operator, or even in acquiring information about their rights and the legal system.

“(13) More than 500 men and women call the National Domestic Violence Hotline every day to get immediate, informed, and confidential assistance to help deal with family violence.

“(14) The National Domestic Violence Hotline service is available, toll-free, 24 hours a day and 7 days a week, with bilingual staff, access to translators in 150 languages, and a TTY line for the hearing-impaired.

“(15) With access to over 5,000 shelters and service providers across the United States, Puerto Rico, and the United States Virgin Islands, the National Domestic Violence Hotline provides crisis intervention and immediately connects callers with sources of help in their local community.

“(16) Approximately 60 percent of the callers indicate that calling the Hotline is their first attempt to address a domestic violence situation and that they have not called the police or any other support services.

“(17) Between 2000 and 2003, there was a 27 percent increase in call volume at the National Domestic Violence Hotline.

“(18) Improving technology infrastructure at the National Domestic Violence Hotline and training advocates, volunteers, and other staff on upgraded technology will drastically increase the Hotline’s ability to answer more calls quickly and effectively.”



Pub. L. 109–162, title III, § 301, Jan. 5, 2006, 119 Stat. 3003, provided that: 
“Congress finds the following:
“(1) Youth, under the age of 18, account for 67 percent of all sexual assault victimizations reported to law enforcement officials.

“(2) The Department of Justice consistently finds that young women between the ages of 16 and 24 experience the highest rate of non-fatal intimate partner violence.

“(3) In 1 year, over 4,000 incidents of rape or sexual assault occurred in public schools across the country.

“(4) Young people experience particular obstacles to seeking help. They often do not have access to money, transportation, or shelter services. They must overcome issues such as distrust of adults, lack of knowledge about available resources, or pressure from peers and parents.

“(5) A needs assessment on teen relationship abuse for the State of California, funded by the California Department of Health Services, identified a desire for confidentiality and confusion about the law as 2 of the most significant barriers to young victims of domestic and dating violence seeking help.

“(6) Only one State specifically allows for minors to petition the court for protection orders.

“(7) Many youth are involved in dating relationships, and these relationships can include the same kind of domestic violence and dating violence seen in the adult population. In fact, more than 40 percent of all incidents of domestic violence involve people who are not married.

“(8) 40 percent of girls ages 14 to 17 report knowing someone their age who has been hit or beaten by a boyfriend, and 13 percent of college women report being stalked.

“(9) Of college women who said they had been the victims of rape or attempted rape, 12.8 percent of completed rapes, 35 percent of attempted rapes, and 22.9 percent of threatened rapes took place on a date. Almost 60 percent of the completed rapes that occurred on campus took place in the victim’s residence.

“(10) According to a 3-year study of student-athletes at 10 Division I universities, male athletes made up only 3.3 percent of the general male university population, but they accounted for 19 percent of the students reported for sexual assault and 35 percent of domestic violence perpetrators.”






Part A—Safe Streets for Women
subpart 1—safety for women in public transit
§ 12301. Grants for capital improvements to prevent crime in public transportation(a) General purposeThere is authorized to be appropriated not to exceed $10,000,000, for the Secretary of Transportation (referred to in this section as the “Secretary”) to make capital grants for the prevention of crime and to increase security in existing and future public transportation systems. None of the provisions of this Act may be construed to prohibit the financing of projects under this section where law enforcement responsibilities are vested in a local public body other than the grant applicant.


(b) Grants for lighting, camera surveillance, and security phones(1) From the sums authorized for expenditure under this section for crime prevention, the Secretary is authorized to make grants and loans to States and local public bodies or agencies for the purpose of increasing the safety of public transportation by—(A) increasing lighting within or adjacent to public transportation systems, including bus stops, subway stations, parking lots, or garages;

(B) increasing camera surveillance of areas within and adjacent to public transportation systems, including bus stops, subway stations, parking lots, or garages;

(C) providing emergency phone lines to contact law enforcement or security personnel in areas within or adjacent to public transportation systems, including bus stops, subway stations, parking lots, or garages; or

(D) any other project intended to increase the security and safety of existing or planned public transportation systems.


(2) From the sums authorized under this section, at least 75 percent shall be expended on projects of the type described in subsection (b)(1)(A) and (B).


(c) ReportingAll grants under this section are contingent upon the filing of a report with the Secretary and the Department of Justice, Office of Victims of Crime, showing crime rates in or adjacent to public transportation before, and for a 1-year period after, the capital improvement. Statistics shall be compiled on the basis of the type of crime, sex, race, ethnicity, language, and relationship of victim to the offender.


(d) Increased Federal shareNotwithstanding any other provision of law, the Federal share under this section for each capital improvement project that enhances the safety and security of public transportation systems and that is not required by law (including any other provision of this Act) shall be 90 percent of the net project cost of the project.


(e) Special grants for projects to study increasing security for womenFrom the sums authorized under this section, the Secretary shall provide grants and loans for the purpose of studying ways to reduce violent crimes against women in public transit through better design or operation of public transit systems.


(f) General requirementsAll grants or loans provided under this section shall be subject to the same terms, conditions, requirements, and provisions applicable to grants and loans as specified in section 5321 of title 49.


(Pub. L. 103–322, title IV, § 40131, Sept. 13, 1994, 108 Stat. 1916.)

Editorial Notes

References in TextThis Act, referred to in subsecs. (a) and (d), is Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1796, known as the Violent Crime Control and Law Enforcement Act of 1994. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 13931 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




subpart 2—assistance to victims of sexual assault
§ 12311. Training programs(a) In generalThe Attorney General, after consultation with victim advocates and individuals who have expertise in treating sex offenders, shall establish criteria and develop training programs to assist probation and parole officers and other personnel who work with released sex offenders in the areas of—(1) case management;

(2) supervision; and

(3) relapse prevention.


(b) Training programsThe Attorney General shall ensure, to the extent practicable, that training programs developed under subsection (a) are available in geographically diverse locations throughout the country.


(c) Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2014 through 2018.


(Pub. L. 103–322, title IV, § 40152, Sept. 13, 1994, 108 Stat. 1920; Pub. L. 109–162, title I, § 108, title XI, § 1167, Jan. 5, 2006, 119 Stat. 2984, 3121; Pub. L. 109–271, § 2(a), (b), Aug. 12, 2006, 120 Stat. 751, 752; Pub. L. 113–4, title I, § 105, Mar. 7, 2013, 127 Stat. 77.)

Editorial Notes
Codification
Section was formerly classified to section 13941 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Subsec. (c). Pub. L. 113–4 substituted “$5,000,000 for each of fiscal years 2014 through 2018.” for “$5,000,000 for each of fiscal years 2007 through 2011.”
2006—Subsec. (c). Pub. L. 109–271, § 2(b), which directed amendment of section 1167 of the Violence Against Women Act of 2005, Pub. L. 109–162, by substituting “2007 through 2011” for “2006 through 2010”, was executed to subsec. (c) of this section, which is section 40152 of the Violence Against Women Act of 1994, as amended by section 1167 of Pub. L. 109–162, to reflect the probable intent of Congress. See below.
Pub. L. 109–162, § 1167, added subsec. (c) and struck out heading and text of former subsec. (c) which authorized appropriations to carry out this section for fiscal years 1996 and 1997.
Pub. L. 109–162, § 108, which directed the striking of subsec. (c) and the insertion of a new subsec. (c), authorizing appropriations to carry out this section for fiscal years 2007 through 2011, was repealed by Pub. L. 109–271, § 2(a).

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.



§ 12312. Confidentiality of communications between sexual assault or domestic violence victims and their counselors(a) Study and development of model legislationThe Attorney General shall—(1) study and evaluate the manner in which the States have taken measures to protect the confidentiality of communications between sexual assault or domestic violence victims and their therapists or trained counselors;

(2) develop model legislation that will provide the maximum protection possible for the confidentiality of such communications, within any applicable constitutional limits, taking into account the following factors:(A) the danger that counseling programs for victims of sexual assault and domestic violence will be unable to achieve their goal of helping victims recover from the trauma associated with these crimes if there is no assurance that the records of the counseling sessions will be kept confidential;

(B) consideration of the appropriateness of an absolute privilege for communications between victims of sexual assault or domestic violence and their therapists or trained counselors, in light of the likelihood that such an absolute privilege will provide the maximum guarantee of confidentiality but also in light of the possibility that such an absolute privilege may be held to violate the rights of criminal defendants under the Federal or State constitutions by denying them the opportunity to obtain exculpatory evidence and present it at trial; and

(C) consideration of what limitations on the disclosure of confidential communications between victims of these crimes and their counselors, short of an absolute privilege, are most likely to ensure that the counseling programs will not be undermined, and specifically whether no such disclosure should be allowed unless, at a minimum, there has been a particularized showing by a criminal defendant of a compelling need for records of such communications, and adequate procedural safeguards are in place to prevent unnecessary or damaging disclosures; and


(3) prepare and disseminate to State authorities the findings made and model legislation developed as a result of the study and evaluation.


(b) Report and recommendationsNot later than the date that is 1 year after September 13, 1994, the Attorney General shall report to the Congress—(1) the findings of the study and the model legislation required by this section; and

(2) recommendations based on the findings on the need for and appropriateness of further action by the Federal Government.


(c) Review of Federal evidentiary rulesThe Judicial Conference of the United States shall evaluate and report to Congress its views on whether the Federal Rules of Evidence should be amended, and if so, how they should be amended, to guarantee that the confidentiality of communications between sexual assault victims and their therapists or trained counselors will be adequately protected in Federal court proceedings.


(Pub. L. 103–322, title IV, § 40153, Sept. 13, 1994, 108 Stat. 1921.)

Editorial Notes

References in TextThe Federal Rules of Evidence, referred to in subsec. (c), are set out in the Appendix to Title 28, Judiciary and Judicial Procedure.

Codification
Section was formerly classified to section 13942 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12313. Information programs
The Attorney General shall compile information regarding sex offender treatment programs and ensure that information regarding community treatment programs in the community into which a convicted sex offender is released is made available to each person serving a sentence of imprisonment in a Federal penal or correctional institution for a commission of an offense under chapter 109A of title 18 or for the commission of a similar offense, including halfway houses and psychiatric institutions.
(Pub. L. 103–322, title IV, § 40154, Sept. 13, 1994, 108 Stat. 1922.)

Editorial Notes
Codification
Section was formerly classified to section 13943 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.





Part B—Safe Homes for Women
subpart 1—confidentiality for abused persons
§ 12321. Confidentiality of abused person’s address(a) RegulationsNot later than 90 days after September 13, 1994, the United States Postal Service shall promulgate regulations to secure the confidentiality of domestic violence shelters and abused persons’ addresses.


(b) RequirementsThe regulations under subsection (a) shall require—(1) in the case of an individual, the presentation to an appropriate postal official of a valid, outstanding protection order; and

(2) in the case of a domestic violence shelter, the presentation to an appropriate postal authority of proof from a State domestic violence coalition that meets the requirements of section 10410 11 See References in Text note below. of title 42 verifying that the organization is a domestic violence shelter.


(c) Disclosure for certain purposesThe regulations under subsection (a) shall not prohibit the disclosure of addresses to State or Federal agencies for legitimate law enforcement or other governmental purposes.


(d) Existing compilationsCompilations of addresses existing at the time at which order is presented to an appropriate postal official shall be excluded from the scope of the regulations under subsection (a).


(Pub. L. 103–322, title IV, § 40281, Sept. 13, 1994, 108 Stat. 1938.)

Editorial Notes

References in TextSection 10410 of title 42, referred to in subsec. (b)(2), was generally amended by Pub. L. 111–320, title II, § 201, Dec. 20, 2010, 124 Stat. 3497, and, as so amended, no longer contains provisions relating to grants for State domestic violence coalitions. See section 10411 of Title 42, The Public Health and Welfare.

Codification
Section was formerly classified to section 13951 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




subpart 2—data and research
§ 12331. Research agenda(a) Request for contractThe Attorney General shall request the National Academy of Sciences, through its National Research Council, to enter into a contract to develop a research agenda to increase the understanding and control of violence against women, including rape and domestic violence. In furtherance of the contract, the National Academy shall convene a panel of nationally recognized experts on violence against women, in the fields of law, medicine, criminal justice, and direct services to victims and experts on domestic violence in diverse, ethnic, social, and language minority communities and the social sciences. In setting the agenda, the Academy shall focus primarily on preventive, educative, social, and legal strategies, including addressing the needs of underserved populations.


(b) Declination of requestIf the National Academy of Sciences declines to conduct the study and develop a research agenda, it shall recommend a nonprofit private entity that is qualified to conduct such a study. In that case, the Attorney General shall carry out subsection (a) through the nonprofit private entity recommended by the Academy. In either case, whether the study is conducted by the National Academy of Sciences or by the nonprofit group it recommends, the funds for the contract shall be made available from sums appropriated for the conduct of research by the National Institute of Justice.


(c) ReportThe Attorney General shall ensure that no later than 1 year after September 13, 1994, the study required under subsection (a) is completed and a report describing the findings made is submitted to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives.


(Pub. L. 103–322, title IV, § 40291, Sept. 13, 1994, 108 Stat. 1939.)

Editorial Notes
Codification
Section was formerly classified to section 13961 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12332. State databases(a) In generalThe Attorney General shall study and report to the States and to Congress on how the States may collect centralized databases on the incidence of sexual and domestic violence offenses within a State.


(b) ConsultationIn conducting its study, the Attorney General shall consult persons expert in the collection of criminal justice data, State statistical administrators, law enforcement personnel, and nonprofit nongovernmental agencies that provide direct services to victims of domestic violence. The final report shall set forth the views of the persons consulted on the recommendations.


(c) ReportThe Attorney General shall ensure that no later than 1 year after September 13, 1994, the study required under subsection (a) is completed and a report describing the findings made is submitted to the Committees on the Judiciary of the Senate and the House of Representatives.


(d) Authorization of appropriationsThere are authorized to be appropriated to carry out this section $200,000 for fiscal year 1996.


(Pub. L. 103–322, title IV, § 40292, Sept. 13, 1994, 108 Stat. 1939.)

Editorial Notes
Codification
Section was formerly classified to section 13962 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12333. Number and cost of injuries(a) StudyThe Secretary of Health and Human Services, acting through the Centers for Disease Control Injury Control Division, shall conduct a study to obtain a national projection of the incidence of injuries resulting from domestic violence, the cost of injuries to health care facilities, and recommend health care strategies for reducing the incidence and cost of such injuries.


(b) Authorization of appropriationsThere are authorized to be appropriated to carry out this section—$100,000 for fiscal year 1996.


(Pub. L. 103–322, title IV, § 40293, Sept. 13, 1994, 108 Stat. 1940.)

Editorial Notes
Codification
Section was formerly classified to section 13963 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Change of Name
Centers for Disease Control changed to Centers for Disease Control and Prevention by Pub. L. 102–531, title III, § 312, Oct. 27, 1992, 106 Stat. 3504.




subpart 3—rural domestic violence and child abuse enforcement
§ 12341. Rural domestic violence, dating violence, sexual assault, stalking, and child abuse enforcement assistance(a) PurposesThe purposes of this section are—(1) to identify, assess, and appropriately respond to child, youth, and adult victims of domestic violence, sexual assault, dating violence, and stalking in rural communities, by encouraging collaboration among—(A) domestic violence, dating violence, sexual assault, and stalking victim service providers;

(B) law enforcement agencies;

(C) prosecutors;

(D) courts;

(E) other criminal justice service providers;

(F) human and community service providers;

(G) educational institutions; and

(H) health care providers, including sexual assault forensic examiners;


(2) to establish and expand nonprofit, nongovernmental, State, tribal, territorial, and local government victim services in rural communities to child, youth, and adult victims; and

(3) to increase the safety and well-being of women and children in rural communities, by—(A) dealing directly and immediately with domestic violence, sexual assault, dating violence, and stalking occurring in rural communities; and

(B) creating and implementing strategies to increase awareness and prevent domestic violence, sexual assault, dating violence, and stalking.



(b) Grants authorizedThe Attorney General, acting through the Director of the Office on Violence Against Women (referred to in this section as the “Director”), may award grants to States, Indian tribes, local governments, and nonprofit, public or private entities, including tribal nonprofit organizations, to carry out programs serving rural areas or rural communities that address domestic violence, dating violence, sexual assault, and stalking by—(1) implementing, expanding, and establishing cooperative efforts and projects among law enforcement officers, prosecutors, victim service providers, and other related parties to investigate and prosecute incidents of domestic violence, dating violence, sexual assault, and stalking, including developing multidisciplinary teams focusing on high risk cases with the goal of preventing domestic and dating violence homicides;

(2) providing treatment, counseling, advocacy, legal assistance, and other long-term and short-term victim and population specific services to adult and minor victims of domestic violence, dating violence, sexual assault, and stalking in rural communities, including assistance in immigration matters;

(3) working in cooperation with the community to develop education and prevention strategies directed toward such issues; and

(4) developing, enlarging, or strengthening programs addressing sexual assault, including sexual assault forensic examiner programs, Sexual Assault Response Teams, law enforcement training, and programs addressing rape kit backlogs.

(5) developing programs and strategies that focus on the specific needs of victims of domestic violence, dating violence, sexual assault, and stalking who reside in remote rural and geographically isolated areas, including addressing the challenges posed by the lack of access to shelters and victims services, and limited law enforcement resources and training, and providing training and resources to Community Health Aides involved in the delivery of Indian Health Service programs.


(c) Use of fundsFunds appropriated pursuant to this section shall be used only for specific programs and activities expressly described in subsection (a).


(d) Allotments and priorities(1) Allotment for Indian tribes(A) In generalNot less than 10 percent of the total amount available under this section for each fiscal year shall be available for grants under the program authorized by section 10452 of this title.


(B) Applicability of part 11 So in original. Probably should be “section”.The requirements of this section shall not apply to funds allocated for the program described in subparagraph (A).



(2) Allotment for sexual assault(A) In generalNot less than 25 percent of the total amount appropriated in a fiscal year under this section shall fund services that meaningfully address sexual assault in rural communities, however at such time as the amounts appropriated reach the amount of $45,000,000, the percentage allocated shall rise to 30 percent of the total amount appropriated, at such time as the amounts appropriated reach the amount of $50,000,000, the percentage allocated shall rise to 35 percent of the total amount appropriated, and at such time as the amounts appropriated reach the amount of $55,000,000, the percentage allocated shall rise to 40 percent of the amounts appropriated.


(B) Multiple purpose applicationsNothing in this section shall prohibit any applicant from applying for funding to address sexual assault, domestic violence, stalking, or dating violence in the same application.



(3) Allotment for technical assistanceOf the amounts appropriated for each fiscal year to carry out this section, not more than 8 percent may be used by the Director for technical assistance costs. Of the amounts appropriated in this subsection, no less than 25 percent of such amounts shall be available to a nonprofit, nongovernmental organization or organizations whose focus and expertise is in addressing sexual assault to provide technical assistance to sexual assault grantees.


(4) Underserved populationsIn awarding grants under this section, the Director shall give priority to the needs of underserved populations.


(5) Allocation of funds for rural StatesNot less than 75 percent of the total amount made available for each fiscal year to carry out this section shall be allocated to eligible entities located in rural States.



(e) Authorization of appropriations(1) In generalThere are authorized to be appropriated $50,000,000 for each of fiscal years 2014 through 2018 to carry out this section.


(2) Additional fundingIn addition to funds received through a grant under subsection (b), a law enforcement agency may use funds received through a grant under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.) 22 See References in Text note below. to accomplish the objectives of this section.



(Pub. L. 103–322, title IV, § 40295, Sept. 13, 1994, 108 Stat. 1940; Pub. L. 106–386, div. B, title I, §§ 1105, 1109(d), title V, § 1512(c), Oct. 28, 2000, 114 Stat. 1497, 1503, 1533; Pub. L. 109–162, title II, § 203, title IX, § 906(d), Jan. 5, 2006, 119 Stat. 2998, 3081; Pub. L. 109–271, § 7(b)(1), (2)(A), Aug. 12, 2006, 120 Stat. 764; Pub. L. 113–4, title II, § 202, Mar. 7, 2013, 127 Stat. 81.)

Editorial Notes

References in TextThe Omnibus Crime Control and Safe Streets Act of 1968, referred to in subsec. (e)(2), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197. Part Q of title I of the Act was classified generally to subchapter XII–E (§ 3796dd et seq.) of chapter 46 of Title 42, The Public Health and Welfare, prior to editorial reclassification as subchapter XVI (§ 10381 et seq.) of chapter 101 of this title. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 13971 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2013—Subsec. (a)(1)(H). Pub. L. 113–4, § 202(1), inserted “, including sexual assault forensic examiners” before semicolon at end.
Subsec. (b)(1). Pub. L. 113–4, § 202(2)(A), substituted “victim service providers” for “victim advocacy groups” and inserted “, including developing multidisciplinary teams focusing on high risk cases with the goal of preventing domestic and dating violence homicides” before semicolon at end.
Subsec. (b)(2). Pub. L. 113–4, § 202(2)(B)(i), substituted “legal assistance, and other long-term and short-term victim and population specific services” for “and other long- and short-term assistance”.
Subsec. (b)(4), (5). Pub. L. 113–4, § 202(2)(B)(ii), (C), (D), added pars. (4) and (5).
Subsec. (e)(1). Pub. L. 113–4, § 202(3), substituted “$50,000,000 for each of fiscal years 2014 through 2018” for “$55,000,000 for each of the fiscal years 2007 through 2011”.
2006—Pub. L. 109–162, § 203, amended section generally, substituting provisions relating to rural domestic violence, dating violence, sexual assault, stalking, and child abuse enforcement assistance for provisions relating to rural domestic violence and child abuse enforcement assistance.
Subsec. (c)(3). Pub. L. 109–162, § 906(d), which directed the amendment of subsec. (c) by striking par. (3) and inserting a new par. (3) which read “Not less than 10 percent of the total amount available under this section for each fiscal year shall be available for grants under the program authorized in section 3796gg–10 of this title. The requirements of this paragraph shall not apply to funds allocated for such program.”, was repealed by Pub. L. 109–271, § 7(b)(2)(A).
Subsec. (d)(1). Pub. L. 109–271, § 7(b)(1), added par. (1) and struck out former par. (1) which read as follows: “Not less than 10 percent of the total amount made available for each fiscal year to carry out this section shall be allocated for grants to Indian tribes or tribal organizations.”
2000—Subsec. (a)(1). Pub. L. 106–386, § 1109(d)(1), inserted “and dating violence (as defined in section 3796gg–2 of this title)” after “domestic violence”.
Subsec. (a)(2). Pub. L. 106–386, § 1512(c), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “to provide treatment and counseling to victims of domestic violence and dating violence (as defined in section 3796gg–2 of this title) and child abuse; and”.
Pub. L. 106–386, § 1109(d)(2), inserted “and dating violence (as defined in section 3796gg–2 of this title)” after “domestic violence”.
Subsec. (c)(1). Pub. L. 106–386, § 1105(1), added par. (1) and struck out heading and text of former par. (1). Text read as follows: “There are authorized to be appropriated to carry out this section—
“(A) $7,000,000 for fiscal year 1996;
“(B) $8,000,000 for fiscal year 1997; and
“(C) $15,000,000 for fiscal year 1998.”
Subsec. (c)(3). Pub. L. 106–386, § 1105(2), added par. (3).

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.

Effective Date of 2006 AmendmentAmendment by Pub. L. 109–162 not effective until the beginning of fiscal year 2007, see section 4 of Pub. L. 109–162, set out as a note under section 10261 of this title.




subpart 4—transitional housing assistance grants for victims of domestic violence, dating violence, sexual assault, or stalking

Editorial Notes
Codification
This subpart was, in the original, chapter 11 of subtitle B of title IV of Pub. L. 103–322, and has been designated as subpart 4 of this part for purposes of codification. Another chapter 11 of subtitle B of title IV of Pub. L. 103–322 was designated subpart 3a (former § 13973) of part B of subchapter III of chapter 136 of Title 42, The Public Health and Welfare.
Pub. L. 113–4, title VI, § 602(1), Mar. 7, 2013, 127 Stat. 109, substituted “VICTIMS OF DOMESTIC VIOLENCE, DATING VIOLENCE, SEXUAL ASSAULT, OR STALKING” for “CHILD VICTIMS OF DOMESTIC VIOLENCE, STALKING, OR SEXUAL ASSAULT” in heading.


§ 12351. Transitional housing assistance grants for victims of domestic violence, dating violence, sexual assault, or stalking(a) In generalThe Attorney General, acting in consultation with the Director of the Violence Against Women Office of the Department of Justice, the Department of Housing and Urban Development, and the Department of Health and Human Services, shall award grants under this section to States, units of local government, Indian tribes, and other organizations, including domestic violence and sexual assault victim service providers, domestic violence and sexual assault coalitions, other nonprofit, nongovernmental organizations, or community-based and culturally specific organizations, that have a documented history of effective work concerning domestic violence, dating violence, sexual assault, or stalking (referred to in this section as the “recipient”) to carry out programs to provide assistance to minors, adults, and their dependents—(1) who are homeless, or in need of transitional housing or other housing assistance, as a result of a situation of domestic violence, dating violence, sexual assault, or stalking; and

(2) for whom emergency shelter services or other crisis intervention services are unavailable or insufficient.


(b) GrantsGrants awarded under this section may be used for programs that provide—(1) transitional housing, including funding for the operating expenses of newly developed or existing transitional housing.11 So in original. The period probably should be a semicolon.

(2) short-term housing assistance, including rental or utilities payments assistance and assistance with related expenses such as payment of security deposits and other costs incidental to relocation to transitional housing for persons described in subsection (a); and

(3) support services designed to enable a minor, an adult, or a dependent of such minor or adult, who is fleeing a situation of domestic violence, dating violence, sexual assault, or stalking to—(A) locate and secure permanent housing;

(B) secure employment, including obtaining employment counseling, occupational training, job retention counseling, and counseling concerning re-entry in to 22 So in original. Probably should be “into”. the workforce; and

(C) integrate into a community by providing that minor, adult, or dependent with services, such as transportation, counseling, child care services, case management, and other assistance. Participation in the support services shall be voluntary. Receipt of the benefits of the housing assistance described in paragraph (2) shall not be conditioned upon the participation of the youth, adults, or their dependents in any or all of the support services offered them.



(c) Duration(1) In generalExcept as provided in paragraph (2), a minor, an adult, or a dependent, who receives assistance under this section shall receive that assistance for not more than 24 months.


(2) WaiverThe recipient of a grant under this section may waive the restriction under paragraph (1) for not more than an additional 6 month period with respect to any minor, adult, or dependent, who—(A) has made a good-faith effort to acquire permanent housing; and

(B) has been unable to acquire permanent housing.



(d) Application(1) In generalEach eligible entity desiring a grant under this section shall submit an application to the Attorney General at such time, in such manner, and accompanied by such information as the Attorney General may reasonably require.


(2) ContentsEach application submitted pursuant to paragraph (1) shall—(A) describe the activities for which assistance under this section is sought;

(B) provide assurances that any supportive services offered to participants in programs developed under subsection (b)(3) are voluntary and that refusal to receive such services shall not be grounds for termination from the program or eviction from the victim’s housing; and

(C) provide such additional assurances as the Attorney General determines to be essential to ensure compliance with the requirements of this section.


(3) ApplicationNothing in this subsection shall be construed to require—(A) victims to participate in the criminal justice system in order to receive services; or

(B) domestic violence advocates to breach client confidentiality.



(e) Report to the Attorney General(1) In generalA recipient of a grant under this section shall annually prepare and submit to the Attorney General a report describing—(A) the number of minors, adults, and dependents assisted under this section; and

(B) the types of housing assistance and support services provided under this section.


(2) ContentsEach report prepared and submitted pursuant to paragraph (1) shall include information regarding—(A) the purpose and amount of housing assistance provided to each minor, adult, or dependent, assisted under this section and the reason for that assistance;

(B) the number of months each minor, adult, or dependent, received assistance under this section;

(C) the number of minors, adults, and dependents who—(i) were eligible to receive assistance under this section; and

(ii) were not provided with assistance under this section solely due to a lack of available housing;


(D) the type of support services provided to each minor, adult, or dependent, assisted under this section; and

(E) the client population served and the number of individuals requesting services that the transitional housing program is unable to serve as a result of a lack of resources.



(f) Report to Congress(1) Reporting requirementThe Attorney General, with the Director of the Violence Against Women Office, shall prepare and submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report that contains a compilation of the information contained in the report submitted under subsection (e) of this section not later than 1 month after the end of each even-numbered fiscal year.


(2) Availability of reportIn order to coordinate efforts to assist the victims of domestic violence, the Attorney General, in coordination with the Director of the Violence Against Women Office, shall transmit a copy of the report submitted under paragraph (1) to—(A) the Office of Community Planning and Development at the United States Department of Housing and Urban Development; and

(B) the Office of Women’s Health at the United States Department of Health and Human Services.



(g) Authorization of appropriations(1) In generalThere are authorized to be appropriated to carry out this section $35,000,000 for each of fiscal years 2014 through 2018.


(2) LimitationsOf the amount made available to carry out this section in any fiscal year, up to 5 percent may be used by the Attorney General for evaluation, monitoring, technical assistance, salaries and administrative expenses.


(3) Minimum amount(A) In generalExcept as provided in subparagraph (B), unless all qualified applications submitted by any States, units of local government, Indian tribes, or organizations within a State for a grant under this section have been funded, that State, together with the grantees within the State (other than Indian tribes), shall be allocated in each fiscal year, not less than 0.75 percent of the total amount appropriated in the fiscal year for grants pursuant to this section.


(B) ExceptionThe United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands shall each be allocated not less than 0.25 percent of the total amount appropriated in the fiscal year for grants pursuant to this section.


(C) Underserved populations(i) Indian tribes.—(I) In general.—Not less than 10 percent of the total amount available under this section for each fiscal year shall be available for grants under the program authorized by section 10452 of this title.

(II) Applicability of part.— 33 So in original. Probably should be “section.—”. The requirements of this section shall not apply to funds allocated for the program described in subclause (I).


(ii) Priority shall be given to projects developed under subsection (b) that primarily serve underserved populations.


(D) Qualified application definedIn this paragraph, the term “qualified application” means an application that—(i) has been submitted by an eligible applicant;

(ii) does not propose any activities that may compromise victim safety, including—(I) background checks of victims; or

(II) clinical evaluations to determine eligibility for services;


(iii) reflects an understanding of the dynamics of domestic violence, dating violence, sexual assault, or stalking; and

(iv) does not propose prohibited activities, including mandatory services for victims.




(Pub. L. 103–322, title IV, § 40299, as added Pub. L. 108–21, title VI, § 611, Apr. 30, 2003, 117 Stat. 693; amended Pub. L. 109–162, § 3(b)(4), title VI, § 602(a), title IX, § 906(e), formerly § 906(f), title XI, § 1135(e), Jan. 5, 2006, 119 Stat. 2971, 3038, 3081, 3109, renumbered § 906(e), Pub. L. 109–271, § 7(b)(2)(B), Aug. 12, 2006, 120 Stat. 764; Pub. L. 109–271, §§ 2(d), 7(c)(1), 8(b), Aug. 12, 2006, 120 Stat. 752, 764–766; Pub. L. 113–4, title VI, § 602(2), Mar. 7, 2013, 127 Stat. 109.)

Editorial Notes
Codification
Section was formerly classified to section 13975 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2013—Pub. L. 113–4, § 602(2)(A), substituted “victims of domestic violence, dating violence, sexual assault, or stalking” for “child victims of domestic violence, stalking, or sexual assault” in section catchline.
Subsec. (a)(1). Pub. L. 113–4, § 602(2)(B), struck out “fleeing” before “a situation”.
Subsec. (b)(3). Pub. L. 113–4, § 602(2)(C), added subpar. (B), redesignated former subpar. (B) as (C), and, in subpar. (C), struck out “employment counseling,” after “case management,”.
Subsec. (g)(1). Pub. L. 113–4, § 602(2)(D)(i), which directed substitution of “$35,000,000 for each of fiscal years 2014 through 2018” for “$40,000,000 for each of fiscal years 2007 through 2011”, was executed by making the substitution for “$40,000,000 for each of the fiscal years 2007 through 2011” to reflect the probable intent of Congress.
Subsec. (g)(3)(A). Pub. L. 113–4, § 602(2)(D)(ii)(I), substituted “qualified” for “eligible”.
Subsec. (g)(3)(D). Pub. L. 113–4, § 602(2)(D)(ii)(II), added subpar. (D).
2006—Subsec. (a). Pub. L. 109–162, § 602(a)(1)(A), (B), in introductory provisions, inserted “the Department of Housing and Urban Development, and the Department of Health and Human Services,” after “Department of Justice,” and “, including domestic violence and sexual assault victim service providers, domestic violence and sexual assault coalitions, other nonprofit, nongovernmental organizations, or community-based and culturally specific organizations, that have a documented history of effective work concerning domestic violence, dating violence, sexual assault, or stalking” after “other organizations”.
Subsec. (a)(1). Pub. L. 109–162, § 602(a)(1)(C), inserted “, dating violence, sexual assault, or stalking” after “domestic violence”.
Subsec. (b)(1). Pub. L. 109–162, § 602(a)(2)(C), added par. (1). Former par. (1) redesignated (2).
Subsec. (b)(2). Pub. L. 109–162, § 602(a)(2)(A), redesignated par. (1) as (2). Former par. (2) redesignated (3).
Subsec. (b)(3). Pub. L. 109–162, § 602(a)(2)(A), (B), redesignated par. (2) as (3) and inserted “, dating violence, sexual assault, or stalking” after “violence” in introductory provisions.
Subsec. (b)(3)(B). Pub. L. 109–162, § 602(a)(2)(D), inserted “Participation in the support services shall be voluntary. Receipt of the benefits of the housing assistance described in paragraph (2) shall not be conditioned upon the participation of the youth, adults, or their dependents in any or all of the support services offered them.” at end.
Subsec. (c)(1). Pub. L. 109–162, § 602(a)(3), substituted “24 months” for “18 months”.
Subsec. (d)(2)(B), (C). Pub. L. 109–162, § 602(a)(4), added subpar. (B) and redesignated former subpar. (B) as (C).
Subsec. (e)(2)(A). Pub. L. 109–162, § 602(a)(5)(A), inserted “purpose and” before “amount”.
Subsec. (e)(2)(E). Pub. L. 109–162, § 602(a)(5)(B)–(D), added subpar. (E).
Subsec. (f)(1). Pub. L. 109–162, § 1135(e), which directed an amendment substantially identical to that made by Pub. L. 109–162, § 3(b)(4), was repealed by Pub. L. 109–271, §§ 2(d) and 8(b).
Pub. L. 109–162, § 3(b)(4), substituted “shall prepare and submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report that contains a compilation of the information contained in the report submitted under subsection (e) of this section not later than 1 month after the end of each even-numbered fiscal year.” for “shall annually prepare and submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report that contains a compilation of the information contained in the report submitted under subsection (e) of this section.”
Subsec. (g)(1). Pub. L. 109–162, § 602(a)(6)(A)–(C), substituted “$40,000,000” for “$30,000,000”, “2007” for “2004”, and “2011” for “2008”.
Subsec. (g)(2). Pub. L. 109–162, § 602(a)(6)(D), (E), substituted “up to 5 percent” for “not more than 3 percent” and inserted “evaluation, monitoring, technical assistance,” before “salaries”.
Subsec. (g)(3)(C). Pub. L. 109–162, § 602(a)(6)(F), added subpar. (C).
Subsec. (g)(3)(C)(i). Pub. L. 109–271, § 7(c)(1)(A), added cl. (i) and struck out former cl. (i) which read as follows: “A minimum of 7 percent of the total amount appropriated in any fiscal year shall be allocated to tribal organizations serving adult and youth victims of domestic violence, dating violence, sexual assault, or stalking, and their dependents.”
Subsec. (g)(4). Pub. L. 109–271, § 7(c)(1)(B), struck out par. (4) which read as follows: “Not less than 10 percent of the total amount available under this section for each fiscal year shall be available for grants under the program authorized in section 3796gg–10 of this title. The requirements of this paragraph shall not apply to funds allocated for such program.”
Pub. L. 109–162, § 906(e), formerly § 906(f), as renumbered by Pub. L. 109–271, § 7(b)(2)(B), added par. (4).

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.

Effective Date of 2006 AmendmentAmendment by sections 602(a) and 906(e) of Pub. L. 109–162 not effective until the beginning of fiscal year 2007, see section 4 of Pub. L. 109–162, set out as a note under section 10261 of this title.


Transfer of Functions
Functions of Office on Women’s Health of the Public Health Service exercised prior to Mar. 23, 2010, transferred to Office on Women’s Health established under section 237a of this title, see section 3509(a)(2) of Pub. L. 111–148, set out as a note under section 237a of Title 42, The Public Health and Welfare.





Part C—Civil Rights for Women
§ 12361. Civil rights(a) PurposePursuant to the affirmative power of Congress to enact this part under section 5 of the Fourteenth Amendment to the Constitution, as well as under section 8 of Article I of the Constitution, it is the purpose of this part to protect the civil rights of victims of gender motivated violence and to promote public safety, health, and activities affecting interstate commerce by establishing a Federal civil rights cause of action for victims of crimes of violence motivated by gender.


(b) Right to be free from crimes of violenceAll persons within the United States shall have the right to be free from crimes of violence motivated by gender (as defined in subsection (d)).


(c) Cause of actionA person (including a person who acts under color of any statute, ordinance, regulation, custom, or usage of any State) who commits a crime of violence motivated by gender and thus deprives another of the right declared in subsection (b) shall be liable to the party injured, in an action for the recovery of compensatory and punitive damages, injunctive and declaratory relief, and such other relief as a court may deem appropriate.


(d) DefinitionsFor purposes of this section—(1) the term “crime of violence motivated by gender” means a crime of violence committed because of gender or on the basis of gender, and due, at least in part, to an animus based on the victim’s gender; and

(2) the term “crime of violence” means— 11 So in original. The word “means” probably should appear after “(A)” below.(A) an act or series of acts that would constitute a felony against the person or that would constitute a felony against property if the conduct presents a serious risk of physical injury to another, and that would come within the meaning of State or Federal offenses described in section 16 of title 18, whether or not those acts have actually resulted in criminal charges, prosecution, or conviction and whether or not those acts were committed in the special maritime, territorial, or prison jurisdiction of the United States; and

(B) includes an act or series of acts that would constitute a felony described in subparagraph (A) but for the relationship between the person who takes such action and the individual against whom such action is taken.



(e) Limitation and procedures(1) LimitationNothing in this section entitles a person to a cause of action under subsection (c) for random acts of violence unrelated to gender or for acts that cannot be demonstrated, by a preponderance of the evidence, to be motivated by gender (within the meaning of subsection (d)).


(2) No prior criminal actionNothing in this section requires a prior criminal complaint, prosecution, or conviction to establish the elements of a cause of action under subsection (c).


(3) Concurrent jurisdictionThe Federal and State courts shall have concurrent jurisdiction over actions brought pursuant to this part.


(4) Supplemental jurisdictionNeither section 1367 of title 28 nor subsection (c) of this section shall be construed, by reason of a claim arising under such subsection, to confer on the courts of the United States jurisdiction over any State law claim seeking the establishment of a divorce, alimony, equitable distribution of marital property, or child custody decree.



(Pub. L. 103–322, title IV, § 40302, Sept. 13, 1994, 108 Stat. 1941.)

Editorial Notes

References in TextThis part, referred to in subsecs. (a) and (e)(3), was in the original “this subtitle”, meaning subtitle C of title IV of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1941. For complete classification of subtitle C of title IV of Pub. L. 103–322 to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 13981 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Section is comprised of section 40302 of Pub. L. 103–322. Subsec. (e)(5) of section 40302 of Pub. L. 103–322 amended section 1445 of Title 28, Judiciary and Judicial Procedure.

ConstitutionalityFor constitutionality of section 40302 of Pub. L. 103–322, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.




Part D—Equal Justice for Women in Courts
subpart 1—education and training for judges and court personnel in state courts
§ 12371. Grants authorized
The State Justice Institute may award grants for the purpose of developing, testing, presenting, and disseminating model programs to be used by States (as defined in section 10701 of title 42) in training judges and court personnel in the laws of the States and by Indian tribes in training tribal judges and court personnel in the laws of the tribes on rape, sexual assault, domestic violence, dating violence, and other crimes of violence motivated by the victim’s gender. Nothing shall preclude the attendance of tribal judges and court personnel at programs funded under this section for States to train judges and court personnel on the laws of the States.
(Pub. L. 103–322, title IV, § 40411, Sept. 13, 1994, 108 Stat. 1942; Pub. L. 106–386, div. B, title IV, § 1406(c)(2), (d)(1), Oct. 28, 2000, 114 Stat. 1516.)

Editorial Notes
Codification
Section was formerly classified to section 13991 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2000—Pub. L. 106–386 inserted “dating violence,” after “domestic violence,” and “Nothing shall preclude the attendance of tribal judges and court personnel at programs funded under this section for States to train judges and court personnel on the laws of the States.” at end.



§ 12372. Training provided by grants
Training provided pursuant to grants made under this part may include current information, existing studies, or current data on—(1) the nature and incidence of rape and sexual assault by strangers and nonstrangers, marital rape, and incest;

(2) the underreporting of rape, sexual assault, and child sexual abuse;

(3) the physical, psychological, and economic impact of rape and sexual assault on the victim, the costs to society, and the implications for sentencing;

(4) the psychology of sex offenders, their high rate of recidivism, and the implications for sentencing;

(5) the historical evolution of laws and attitudes on rape and sexual assault;

(6) sex stereotyping of female and male victims of rape and sexual assault, racial stereotyping of rape victims and defendants, and the impact of such stereotypes on credibility of witnesses, sentencing, and other aspects of the administration of justice;

(7) application of rape shield laws and other limits on introduction of evidence that may subject victims to improper sex stereotyping and harassment in both rape and nonrape cases, including the need for sua sponte judicial intervention in inappropriate cross-examination;

(8) the use of expert witness testimony on rape trauma syndrome, child sexual abuse accommodation syndrome, post-traumatic stress syndrome, and similar issues;

(9) the legitimate reasons why victims of rape, sexual assault, and incest may refuse to testify against a defendant;

(10) the nature and incidence of domestic violence and dating violence (as defined in section 10447 11 See References in Text note below. of this title);

(11) the physical, psychological, and economic impact of domestic violence and dating violence on the victim, the costs to society, and the implications for court procedures and sentencing;

(12) the psychology and self-presentation of batterers and victims and the implications for court proceedings and credibility of witnesses;

(13) sex stereotyping of female and male victims of domestic violence and dating violence, myths about presence or absence of domestic violence and dating violence in certain racial, ethnic, religious, or socioeconomic groups, and their impact on the administration of justice;

(14) historical evolution of laws and attitudes on domestic violence;

(15) proper and improper interpretations of the defenses of self-defense and provocation, and the use of expert witness testimony on battered woman syndrome;

(16) the likelihood of retaliation, recidivism, and escalation of violence by batterers, and the potential impact of incarceration and other meaningful sanctions for acts of domestic violence including violations of orders of protection;

(17) economic, psychological, social and institutional reasons for victims’ inability to leave the batterer, to report domestic violence or dating violence or to follow through on complaints, including the influence of lack of support from police, judges, and court personnel, and the legitimate reasons why victims of domestic violence or dating violence may refuse to testify against a defendant;

(18) the need for orders of protection, and the implications of mutual orders of protection, dual arrest policies, and mediation in domestic violence and dating violence cases;

(19) recognition of and response to gender-motivated crimes of violence other than rape, sexual assault and domestic violence, such as mass or serial murder motivated by the gender of the victims;

(20) the issues raised by domestic violence in determining custody and visitation, including how to protect the safety of the child and of a parent who is not a predominant aggressor of domestic violence, the legitimate reasons parents may report domestic violence, the ways domestic violence may relate to an abuser’s desire to seek custody, and evaluating expert testimony in custody and visitation determinations involving domestic violence;

(21) the issues raised by child sexual assault in determining custody and visitation, including how to protect the safety of the child, the legitimate reasons parents may report child sexual assault, and evaluating expert testimony in custody and visitation determinations involving child sexual assault, including the current scientifically-accepted and empirically valid research on child sexual assault; 22 So in original. Probably should be followed by “and”.

(22) the extent to which addressing domestic violence and victim safety contributes to the efficient administration of justice; 33 So in original. The semicolon probably should be a period.

(Pub. L. 103–322, title IV, § 40412, Sept. 13, 1994, 108 Stat. 1943; Pub. L. 106–386, div. B, title IV, § 1406(a)(1), (d)(2), Oct. 28, 2000, 114 Stat. 1515, 1517.)

Editorial Notes

References in TextSection 10447 of this title, referred to in par. (10), was subsequently repealed and a new section 10447 enacted which does not define the terms “domestic violence” or “dating violence”. However, such terms are defined in section 12291 of this title.

Codification
Section was formerly classified to section 13992 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2000—Par. (10). Pub. L. 106–386, § 1406(d)(2)(A), inserted “and dating violence (as defined in section 3796gg–2 of this title)” before the semicolon.
Par. (11). Pub. L. 106–386, § 1406(d)(2)(B), inserted “and dating violence” after “domestic violence”.
Par. (13). Pub. L. 106–386, § 1406(d)(2)(C), inserted “and dating violence” after “domestic violence” in two places.
Par. (17). Pub. L. 106–386, § 1406(d)(2)(D), inserted “or dating violence” after “domestic violence” in two places.
Par. (18). Pub. L. 106–386, § 1406(d)(2)(E), inserted “and dating violence” after “domestic violence”.
Pars. (20) to (22). Pub. L. 106–386, § 1406(a)(1), added pars. (20) to (22).



§ 12373. Cooperation in developing programs in making grants under this part
The State Justice Institute shall ensure that model programs carried out pursuant to grants made under this part are developed with the participation of law enforcement officials, public and private nonprofit victim advocates, including national, State, tribal, and local domestic violence and sexual assault programs and coalitions, legal experts, prosecutors, defense attorneys, and recognized experts on gender bias in the courts.
(Pub. L. 103–322, title IV, § 40413, Sept. 13, 1994, 108 Stat. 1944; Pub. L. 106–386, div. B, title IV, § 1406(c)(1), Oct. 28, 2000, 114 Stat. 1516.)

Editorial Notes
Codification
Section was formerly classified to section 13993 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2000—Pub. L. 106–386 inserted “, including national, State, tribal, and local domestic violence and sexual assault programs and coalitions” after “victim advocates”.




subpart 2—education and training for judges and court personnel in federal courts
§ 12381. Authorization of circuit studies; education and training grants(a) StudiesIn order to gain a better understanding of the nature and the extent of gender bias in the Federal courts, the circuit judicial councils are encouraged to conduct studies of the instances, if any, of gender bias in their respective circuits and to implement recommended reforms.


(b) Matters for examinationThe studies under subsection (a) may include an examination of the effects of gender on—(1) the treatment of litigants, witnesses, attorneys, jurors, and judges in the courts, including before magistrate and bankruptcy judges;

(2) the interpretation and application of the law, both civil and criminal;

(3) treatment of defendants in criminal cases;

(4) treatment of victims of violent crimes in judicial proceedings;

(5) sentencing;

(6) sentencing alternatives and the nature of supervision of probation and parole;

(7) appointments to committees of the Judicial Conference and the courts;

(8) case management and court sponsored alternative dispute resolution programs;

(9) the selection, retention, promotion, and treatment of employees;

(10) appointment of arbitrators, experts, and special masters;

(11) the admissibility of the victim’s past sexual history in civil and criminal cases; and

(12) the aspects of the topics listed in section 12372 of this title that pertain to issues within the jurisdiction of the Federal courts.


(c) ClearinghouseThe Administrative Office of the United States Courts shall act as a clearinghouse to disseminate any reports and materials issued by the gender bias task forces under subsection (a) and to respond to requests for such reports and materials. The gender bias task forces shall provide the Administrative Office of the Courts of the United States 11 So in original. Probably should be “Administrative Office of the United States Courts”. with their reports and related material.


(d) Continuing education and training programsThe Federal Judicial Center, in carrying out section 620(b)(3) of title 28, shall include in the educational programs it prepares, including the training programs for newly appointed judges, information on the aspects of the topics listed in section 12372 of this title that pertain to issues within the jurisdiction of the Federal courts, and shall prepare materials necessary to implement this subsection.


(Pub. L. 103–322, title IV, § 40421, Sept. 13, 1994, 108 Stat. 1944; Pub. L. 106–386, div. B, title IV, § 1406(b)(1), Oct. 28, 2000, 114 Stat. 1516.)

Editorial Notes
Codification
Section was formerly classified to section 14001 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2000—Subsec. (d). Pub. L. 106–386 amended heading and text of subsec. (d) generally, substituting provisions relating to continuing education and training programs for provisions relating to model programs.





Part E—Violence Against Women Act Improvements
§ 12391. Payment of cost of testing for sexually transmitted diseases(a) Omitted

(b) Limited testing of defendants(1) Court orderThe victim of an offense of the type referred to in subsection (a) 11 See Codification note below. may obtain an order in the district court of the United States for the district in which charges are brought against the defendant charged with the offense, after notice to the defendant and an opportunity to be heard, requiring that the defendant be tested for the presence of the etiologic agent for acquired immune deficiency syndrome, and that the results of the test be communicated to the victim and the defendant. Any test result of the defendant given to the victim or the defendant must be accompanied by appropriate counseling.


(2) Showing requiredTo obtain an order under paragraph (1), the victim must demonstrate that—(A) the defendant has been charged with the offense in a State or Federal court, and if the defendant has been arrested without a warrant, a probable cause determination has been made;

(B) the test for the etiologic agent for acquired immune deficiency syndrome is requested by the victim after appropriate counseling; and

(C) the test would provide information necessary for the health of the victim of the alleged offense and the court determines that the alleged conduct of the defendant created a risk of transmission, as determined by the Centers for Disease Control, of the etiologic agent for acquired immune deficiency syndrome to the victim.


(3) Follow-up testingThe court may order follow-up tests and counseling under paragraph (1) if the initial test was negative. Such follow-up tests and counseling shall be performed at the request of the victim on dates that occur six months and twelve months following the initial test.


(4) Termination of testing requirementsAn order for follow-up testing under paragraph (3) shall be terminated if the person obtains an acquittal on, or dismissal of, all charges of the type referred to in subsection (a).1


(5) Confidentiality of testThe results of any test ordered under this subsection shall be disclosed only to the victim or, where the court deems appropriate, to the parent or legal guardian of the victim, and to the person tested. The victim may disclose the test results only to any medical professional, counselor, family member or sexual partner(s) the victim may have had since the attack. Any such individual to whom the test results are disclosed by the victim shall maintain the confidentiality of such information.


(6) Disclosure of test resultsThe court shall issue an order to prohibit the disclosure by the victim of the results of any test performed under this subsection to anyone other than those mentioned in paragraph (5). The contents of the court proceedings and test results pursuant to this section shall be sealed. The results of such test performed on the defendant under this section shall not be used as evidence in any criminal trial.


(7) Contempt for disclosureAny person who discloses the results of a test in violation of this subsection may be held in contempt of court.



(c) Penalties for intentional transmission of HIVNot later than 6 months after September 13, 1994, the United States Sentencing Commission shall conduct a study and prepare and submit to the committees 22 So in original. Probably should be capitalized. on the Judiciary of the Senate and the House of Representatives a report concerning recommendations for the revision of sentencing guidelines that relate to offenses in which an HIV infected individual engages in sexual activity if the individual knows that he or she is infected with HIV and intends, through such sexual activity, to expose another to HIV.


(Pub. L. 103–322, title IV, § 40503, Sept. 13, 1994, 108 Stat. 1946; Pub. L. 104–294, title VI, § 604(b)(1), Oct. 11, 1996, 110 Stat. 3506.)

Editorial Notes
Codification
Section was formerly classified to section 14011 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Section is comprised of section 40503 of Pub. L. 103–322. Subsec. (a) of section 40503 of Pub. L. 103–322 amended section 20141 of this title. Subsec. (c) of section 40503 of Pub. L. 103–322 also enacted provisions listed in a table relating to sentencing guidelines set out under section 994 of Title 28, Judiciary and Judicial Procedure.

Amendments1996—Subsec. (b)(3). Pub. L. 104–294 substituted “paragraph (1)” for “paragraph (b)(1)”.

Statutory Notes and Related Subsidiaries

Change of Name
Centers for Disease Control changed to Centers for Disease Control and Prevention by Pub. L. 102–531, title III, § 312, Oct. 27, 1992, 106 Stat. 3504.

Effective Date of 1996 AmendmentAmendment by Pub. L. 104–294 effective Sept. 13, 1994, see section 604(d) of Pub. L. 104–294, set out as a note under section 13 of Title 18, Crimes and Criminal Procedure.



§ 12392. Enforcement of statutory rape laws(a) Sense of SenateIt is the sense of the Senate that States and local jurisdictions should aggressively enforce statutory rape laws.


(b) Justice Department program on statutory rapeNot later than January 1, 1997, the Attorney General shall establish and implement a program that—(1) studies the linkage between statutory rape and teenage pregnancy, particularly by predatory older men committing repeat offenses; and

(2) educates State and local criminal law enforcement officials on the prevention and prosecution of statutory rape, focusing in particular on the commission of statutory rape by predatory older men committing repeat offenses, and any links to teenage pregnancy.


(c) Violence against women initiativeThe Attorney General shall ensure that the Department of Justice’s Violence Against Women initiative addresses the issue of statutory rape, particularly the commission of statutory rape by predatory older men committing repeat offenses.


(Pub. L. 104–193, title IX, § 906, Aug. 22, 1996, 110 Stat. 2349.)

Editorial Notes
Codification
Section was formerly classified to section 14016 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Section was enacted as part of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, and not as part of the Violent Crime Control and Law Enforcement Act of 1994 which enacted this chapter.




Part F—National Stalker and Domestic Violence Reduction
§ 12401. Grant program(a) In generalThe Attorney General is authorized to provide grants to States and units of local government to improve and implement processes for entering data regarding stalking and domestic violence into local, State, and national crime information databases.


(b) EligibilityTo be eligible to receive a grant under subsection (a), a State or unit of local government shall certify that it has or intends to establish a program that enters into the National Crime Information Center records of—(1) warrants for the arrest of persons violating protection orders intended to protect victims from stalking or domestic violence;

(2) arrests or convictions of persons violating protection 11 So in original. Probably should be followed by “orders intended to protect victims from stalking”. or domestic violence; and

(3) protection orders for the protection of persons from stalking or domestic violence.


(Pub. L. 103–322, title IV, § 40602, Sept. 13, 1994, 108 Stat. 1951; Pub. L. 106–386, div. B, title I, § 1106(b), Oct. 28, 2000, 114 Stat. 1497.)

Editorial Notes
Codification
Section was formerly classified to section 14031 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2000—Subsec. (a). Pub. L. 106–386 inserted “and implement” after “improve”.



§ 12402. Authorization of appropriations
There is authorized to be appropriated to carry out this part $3,000,000 for fiscal years 2014 through 2018.
(Pub. L. 103–322, title IV, § 40603, Sept. 13, 1994, 108 Stat. 1951; Pub. L. 106–386, div. B, title I, § 1106(a), Oct. 28, 2000, 114 Stat. 1497; Pub. L. 109–162, title I, § 109, Jan. 5, 2006, 119 Stat. 2984; Pub. L. 113–4, title XI, § 1103, Mar. 7, 2013, 127 Stat. 135.)

Editorial Notes

References in TextThis part, referred to in text, was in the original “this subtitle”, meaning subtitle F of title IV of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1950, which enacted this part, amended section 534 of Title 28, Judiciary and Judicial Procedure, and enacted provisions set out as a note under section 534 of Title 28.

Codification
Section was formerly classified to section 14032 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Pub. L. 113–4 substituted “$3,000,000 for fiscal years 2014 through 2018.” for “$3,000,000 for each of fiscal years 2007 through 2011.”
2006—Pub. L. 109–162, § 109(2), which directed substitution of “2011” for “2006”, was executed by substituting “2011” for “2005” to reflect the probable intent of Congress, because “2006” does not appear in text.
Pub. L. 109–162, § 109(1), substituted “2007” for “2001”.
2000—Pub. L. 106–386 reenacted section catchline without change and amended text generally. Prior to amendment, text read as follows: “There are authorized to be appropriated to carry out this part—
“(1) $1,500,000 for fiscal year 1996;
“(2) $1,750,000 for fiscal year 1997; and
“(3) $2,750,000 for fiscal year 1998.”



§ 12403. Application requirements
An application for a grant under this part shall be submitted in such form and manner, and contain such information, as the Attorney General may prescribe. In addition, applications shall include documentation showing—(1) the need for grant funds and that State or local funding, as the case may be, does not already cover these operations;

(2) intended use of the grant funds, including a plan of action to increase record input; and

(3) an estimate of expected results from the use of the grant funds.

(Pub. L. 103–322, title IV, § 40604, Sept. 13, 1994, 108 Stat. 1951.)

Editorial Notes
Codification
Section was formerly classified to section 14033 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12404. Disbursement
Not later than 90 days after the receipt of an application under this part, the Attorney General shall either provide grant funds or shall inform the applicant why grant funds are not being provided.
(Pub. L. 103–322, title IV, § 40605, Sept. 13, 1994, 108 Stat. 1952.)

Editorial Notes
Codification
Section was formerly classified to section 14034 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12405. Technical assistance, training, and evaluations
The Attorney General may provide technical assistance and training in furtherance of the purposes of this part, and may provide for the evaluation of programs that receive funds under this part, in addition to any evaluation requirements that the Attorney General may prescribe for grantees. The technical assistance, training, and evaluations authorized by this section may be carried out directly by the Attorney General, or through contracts or other arrangements with other entities.
(Pub. L. 103–322, title IV, § 40606, Sept. 13, 1994, 108 Stat. 1952.)

Editorial Notes
Codification
Section was formerly classified to section 14035 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12406. Training programs for judges
The State Justice Institute, after consultation with nationally recognized nonprofit organizations with expertise in stalking and domestic violence cases, shall conduct training programs for State (as defined in section 10701 11 See References in Text note below. of title 42) and Indian tribal judges to ensure that a judge issuing an order in a stalking or domestic violence case has all available criminal history and other information, whether from State or Federal sources.
(Pub. L. 103–322, title IV, § 40607, Sept. 13, 1994, 108 Stat. 1952.)

Editorial Notes

References in TextSection 10701 of title 42, referred to in text, was in the original “section 202 of the State Justice Institute Authorization Act of 1984”, and was translated as reading “section 202 of the State Justice Institute Act of 1984”, which is section 202 of Pub. L. 98–620, to reflect the probable intent of Congress.

Codification
Section was formerly classified to section 14036 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12407. Recommendations on intrastate communication
The State Justice Institute, after consultation with nationally recognized nonprofit associations with expertise in data sharing among criminal justice agencies and familiarity with the issues raised in stalking and domestic violence cases, shall recommend proposals regarding how State courts may increase intrastate communication between civil and criminal courts.
(Pub. L. 103–322, title IV, § 40608, Sept. 13, 1994, 108 Stat. 1952.)

Editorial Notes
Codification
Section was formerly classified to section 14037 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12408. Inclusion in National Incident-Based Reporting System
Not later than 2 years after September 13, 1994, the Attorney General, in accordance with the States, shall compile data regarding domestic violence and intimidation (including stalking) as part of the National Incident-Based Reporting System (NIBRS).
(Pub. L. 103–322, title IV, § 40609, Sept. 13, 1994, 108 Stat. 1952.)

Editorial Notes
Codification
Section was formerly classified to section 14038 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12409. Report to Congress
Each even-numbered fiscal year, the Attorney General shall submit to the Congress a biennial report that provides information concerning the incidence of stalking and domestic violence, and evaluates the effectiveness of State antistalking efforts and legislation.
(Pub. L. 103–322, title IV, § 40610, Sept. 13, 1994, 108 Stat. 1952; Pub. L. 109–162, § 3(b)(1), title XI, § 1135(a), Jan. 5, 2006, 119 Stat. 2971, 3108; Pub. L. 109–271, §§ 2(d), 8(b), Aug. 12, 2006, 120 Stat. 752, 766.)

Editorial Notes
Codification
Section was formerly classified to section 14039 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2006—Pub. L. 109–162, § 1135(a), which directed an amendment substantially identical to that directed by Pub. L. 109–162, § 3(b)(1), was repealed by Pub. L. 109–271.
Pub. L. 109–162, § 3(b)(1), which directed the substitution of “Each even-numbered fiscal year, the Attorney General shall submit to the Congress a biennial report that provides” for “The Attorney General shall submit to the Congress an annual report, beginning 1 year after September 13, 1994, that provides”, was executed by making the substitution for “The Attorney General shall submit to the Congress an annual report, beginning one year after September 13, 1994, that provides”, to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Report Relating to Stalking LawsPub. L. 105–119, title I, § 115(b)(2), Nov. 26, 1997, 111 Stat. 2467, provided that: “The Attorney General shall include in an annual report under section 40610 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14039) [now 34 U.S.C. 12409] information concerning existing or proposed State laws and penalties for stalking crimes against children.”




§ 12410. Definitions
As used in this part—(1) the term “national crime information databases” refers to the National Crime Information Center and its incorporated criminal history databases, including the Interstate Identification Index; and

(2) the term “protection order” includes an injunction or any other order issued for the purpose of preventing violent or threatening acts or harassment against, or contact or communication with or physical proximity to, another person, including temporary and final orders issued by civil or criminal courts (other than support or child custody orders) whether obtained by filing an independent action or as a pendente lite order in another proceeding so long as any civil order was issued in response to a complaint, petition, or motion filed by or on behalf of a person seeking protection.

(Pub. L. 103–322, title IV, § 40611, Sept. 13, 1994, 108 Stat. 1952.)

Editorial Notes
Codification
Section was formerly classified to section 14040 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




Part G—Enhanced Training and Services To End Abuse Later in Life

Editorial Notes
Codification
This part was, in the original, subtitle H of title IV of Pub. L. 103–322, as added by Pub. L. 106–386, and was redesignated as part G of this subchapter for purposes of codification.
Pub. L. 113–4, title II, § 204(a), Mar. 7, 2013, 127 Stat. 82, substituted “ENHANCED TRAINING AND SERVICES TO END ABUSE LATER IN LIFE” for “ELDER ABUSE, NEGLECT, AND EXPLOITATION, INCLUDING DOMESTIC VIOLENCE AND SEXUAL ASSAULT AGAINST OLDER OR DISABLED INDIVIDUALS” in heading.


§ 12421. Enhanced training and services to end abuse in later life(a) DefinitionsIn this section—(1) the term “exploitation” has the meaning given the term in section 1397j of title 42;

(2) the term “later life”, relating to an individual, means the individual is 50 years of age or older; and

(3) the term “neglect” means the failure of a caregiver or fiduciary to provide the goods or services that are necessary to maintain the health or safety of an individual in later life.


(b) Grant program(1) Grants authorizedThe Attorney General may make grants to eligible entities to carry out the activities described in paragraph (2).


(2) Mandatory and permissible activities(A) Mandatory activitiesAn eligible entity receiving a grant under this section shall use the funds received under the grant to—(i) provide training programs to assist law enforcement agencies, prosecutors, agencies of States or units of local government, population specific organizations, victim service providers, victim advocates, and relevant officers in Federal, tribal, State, territorial, and local courts in recognizing and addressing instances of elder abuse;

(ii) provide or enhance services for victims of abuse in later life, including domestic violence, dating violence, sexual assault, stalking, exploitation, and neglect;

(iii) establish or support multidisciplinary collaborative community responses to victims of abuse in later life, including domestic violence, dating violence, sexual assault, stalking, exploitation, and neglect; and

(iv) conduct cross-training for law enforcement agencies, prosecutors, agencies of States or units of local government, attorneys, health care providers, population specific organizations, faith-based advocates, victim service providers, and courts to better serve victims of abuse in later life, including domestic violence, dating violence, sexual assault, stalking, exploitation, and neglect.


(B) Permissible activitiesAn eligible entity receiving a grant under this section may use the funds received under the grant to—(i) provide training programs to assist attorneys, health care providers, faith-based leaders, or other community-based organizations in recognizing and addressing instances of abuse in later life, including domestic violence, dating violence, sexual assault, stalking, exploitation, and neglect; or

(ii) conduct outreach activities and awareness campaigns to ensure that victims of abuse in later life, including domestic violence, dating violence, sexual assault, stalking, exploitation, and neglect receive appropriate assistance.


(C) WaiverThe Attorney General may waive 1 or more of the activities described in subparagraph (A) upon making a determination that the activity would duplicate services available in the community.


(D) LimitationAn eligible entity receiving a grant under this section may use not more than 10 percent of the total funds received under the grant for an activity described in subparagraph (B)(ii).



(3) Eligible entitiesAn entity shall be eligible to receive a grant under this section if—(A) the entity is—(i) a State;

(ii) a unit of local government;

(iii) a tribal government or tribal organization;

(iv) a population specific organization with demonstrated experience in assisting individuals over 50 years of age;

(v) a victim service provider with demonstrated experience in addressing domestic violence, dating violence, sexual assault, and stalking; or

(vi) a State, tribal, or territorial domestic violence or sexual assault coalition; and


(B) the entity demonstrates that it is part of a multidisciplinary partnership that includes, at a minimum—(i) a law enforcement agency;

(ii) a prosecutor’s office;

(iii) a victim service provider; and

(iv) a nonprofit program or government agency with demonstrated experience in assisting individuals in later life;



(4) Underserved populationsIn making grants under this section, the Attorney General shall give priority to proposals providing services to culturally specific and underserved populations.


(5) Authorization of appropriationsThere is authorized to be appropriated to carry out this section $9,000,000 for each of fiscal years 2014 through 2018.



(Pub. L. 103–322, title IV, § 40801, as added Pub. L. 106–386, div. B, title II, § 1209(a), Oct. 28, 2000, 114 Stat. 1508; amended Pub. L. 113–4, title II, § 204(a), Mar. 7, 2013, 127 Stat. 82.)

Editorial Notes
Codification
Section was formerly classified to section 14041 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Pub. L. 113–4 amended section generally. Prior to amendment, section defined terms for this part.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.




Part H—Domestic Violence Task Force
§ 12431. Task force(a) EstablishThe Attorney General, in consultation with national nonprofit, nongovernmental organizations whose primary expertise is in domestic violence, shall establish a task force to coordinate research on domestic violence and to report to Congress on any overlapping or duplication of efforts on domestic violence issues. The task force shall be comprised of representatives from all Federal agencies that fund such research.


(b) Uses of fundsFunds appropriated under this section shall be used to—(1) develop a coordinated strategy to strengthen research focused on domestic violence education, prevention, and intervention strategies;

(2) track and report all Federal research and expenditures on domestic violence; and

(3) identify gaps and duplication of efforts in domestic violence research and governmental expenditures on domestic violence issues.


(c) ReportThe Task Force shall report to Congress annually on its work under subsection (b).


(d) DefinitionFor purposes of this section, the term “domestic violence” has the meaning given such term by section 10447 11 See References in Text note below. of this title.


(e) Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $500,000 for each of fiscal years 2001 through 2004.


(Pub. L. 103–322, title IV, § 40901, as added Pub. L. 106–386, div. B, title IV, § 1407, Oct. 28, 2000, 114 Stat. 1517.)

Editorial Notes

References in TextSection 10447 of this title, referred to in subsec. (d), was subsequently repealed and a new section 10447 enacted which does not define “domestic violence”. However, such term is defined in section 12291 of this title.

Codification
Section was formerly classified to section 14042 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




Part I—Privacy Protections for Victims of Domestic Violence, Dating Violence, Sexual Violence, and Stalking
§ 12441. Grants to protect the privacy and confidentiality of victims of domestic violence, dating violence, sexual assault, and stalking
The Attorney General, through the Director of the Office on Violence Against Women, may award grants under this part to States, Indian tribes, territories, or local agencies or nonprofit, nongovernmental organizations to ensure that personally identifying information of adult, youth, and child victims of domestic violence, sexual violence, stalking, and dating violence shall not be released or disclosed to the detriment of such victimized persons.
(Pub. L. 103–322, title IV, § 41101, as added Pub. L. 109–162, title I, § 107, Jan. 5, 2006, 119 Stat. 2983.)

Editorial Notes
Codification
Section was formerly classified to section 14043b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12442. Purpose areas
Grants made under this part may be used—(1) to develop or improve protocols, procedures, and policies for the purpose of preventing the release of personally identifying information of victims (such as developing alternative identifiers);

(2) to defray the costs of modifying or improving existing databases, registries, and victim notification systems to ensure that personally identifying information of victims is protected from release, unauthorized information sharing and disclosure;

(3) to develop confidential opt out systems that will enable victims of violence to make a single request to keep personally identifying information out of multiple databases, victim notification systems, and registries; or

(4) to develop safe uses of technology (such as notice requirements regarding electronic surveillance by government entities), to protect against abuses of technology (such as electronic or GPS stalking), or providing training for law enforcement on high tech electronic crimes of domestic violence, dating violence, sexual assault, and stalking.

(Pub. L. 103–322, title IV, § 41102, as added Pub. L. 109–162, title I, § 107, Jan. 5, 2006, 119 Stat. 2983.)

Editorial Notes
Codification
Section was formerly classified to section 14043b–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12443. Eligible entities
Entities eligible for grants under this part include—(1) jurisdictions or agencies within jurisdictions having authority or responsibility for developing or maintaining public databases, registries or victim notification systems;

(2) nonprofit nongovernmental victim advocacy organizations having expertise regarding confidentiality, privacy, and information technology and how these issues are likely to impact the safety of victims;

(3) States or State agencies;

(4) local governments or agencies;

(5) Indian tribal governments or tribal organizations;

(6) territorial governments, agencies, or organizations; or

(7) nonprofit nongovernmental victim advocacy organizations, including statewide domestic violence and sexual assault coalitions.

(Pub. L. 103–322, title IV, § 41103, as added Pub. L. 109–162, title I, § 107, Jan. 5, 2006, 119 Stat. 2983.)

Editorial Notes
Codification
Section was formerly classified to section 14043b–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12444. Grant conditions
Applicants described in paragraph (1) and paragraphs (3) through (6) shall demonstrate that they have entered into a significant partnership with a State, tribal, territorial, or local victim service or advocacy organization or condition in order to develop safe, confidential, and effective protocols, procedures, policies, and systems for protecting personally identifying information of victims.
(Pub. L. 103–322, title IV, § 41104, as added Pub. L. 109–162, title I, § 107, Jan. 5, 2006, 119 Stat. 2984.)

Editorial Notes

References in TextParagraph (1) and paragraphs (3) through (6), referred to in text, probably mean paragraphs (1) and (3) through (6) of section 12443 of this title.

Codification
Section was formerly classified to section 14043b–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




Part J—Services, Education, Protection and Justice for Young Victims of Violence
§ 12451. Creating hope through outreach, options, services, and education for children and youth (“CHOOSE Children & Youth”)(a) Grants authorizedThe Attorney General, working in collaboration with the Secretary of Health and Human Services and the Secretary of Education, shall award grants to enhance the safety of youth and children who are victims of, or exposed to, domestic violence, dating violence, sexual assault, stalking, or sex trafficking and prevent future violence.


(b) Program purposesFunds provided under this section may be used for the following program purpose areas:(1) Services to advocate for and respond to youthTo develop, expand, and strengthen victim-centered interventions and services that target youth who are victims of domestic violence, dating violence, sexual assault, stalking, and sex trafficking. Services may include victim services, counseling, advocacy, mentoring, educational support, transportation, legal assistance in civil, criminal and administrative matters, such as family law cases, housing cases, child welfare proceedings, campus administrative proceedings, and civil protection order proceedings, population-specific services, and other activities that support youth in finding safety, stability, and justice and in addressing the emotional, cognitive, and physical effects of trauma. Funds may be used to—(A) assess and analyze currently available services for youth victims of domestic violence, dating violence, sexual assault, stalking, and sex trafficking, determining relevant barriers to such services in a particular locality, and developing a community protocol to address such problems collaboratively;

(B) develop and implement policies, practices, and procedures to effectively respond to domestic violence, dating violence, sexual assault, stalking, or sex trafficking against youth; or

(C) provide technical assistance and training to enhance the ability of school personnel, victim service providers, child protective service workers, staff of law enforcement agencies, prosecutors, court personnel, individuals who work in after school programs, medical personnel, social workers, mental health personnel, and workers in other programs that serve children and youth to improve their ability to appropriately respond to the needs of children and youth who are victims of domestic violence, dating violence, sexual assault, stalking, and sex trafficking, and to properly refer such children, youth, and their families to appropriate services.


(2) Supporting youth through education and protectionTo enable middle schools, high schools, and institutions of higher education to—(A) provide training to school personnel, including healthcare providers and security personnel, on the needs of students who are victims of domestic violence, dating violence, sexual assault, stalking, or sex trafficking;

(B) develop and implement prevention and intervention policies in middle and high schools, including appropriate responses to, and identification and referral procedures for, students who are experiencing or perpetrating domestic violence, dating violence, sexual assault, stalking, or sex trafficking, and procedures for handling the requirements of court protective orders issued to or against students;

(C) provide support services for student victims of domestic violence, dating violence, sexual assault, stalking, or sex trafficking, such as a resource person who is either on-site or on-call;

(D) implement developmentally appropriate educational programming for students regarding domestic violence, dating violence, sexual assault, stalking, and sex trafficking and the impact of such violence on youth; or

(E) develop strategies to increase identification, support, referrals, and prevention programming for youth who are at high risk of domestic violence, dating violence, sexual assault, stalking, or sex trafficking.



(c) Eligible applicants(1) In generalTo be eligible to receive a grant under this section, an entity shall be—(A) a victim service provider, tribal nonprofit, or population-specific or community-based organization with a demonstrated history of effective work addressing the needs of youth who are, including runaway or homeless youth affected by, victims of domestic violence, dating violence, sexual assault, stalking, or sex trafficking;

(B) a victim service provider that is partnered with an entity that has a demonstrated history of effective work addressing the needs of youth; or

(C) a public, charter, tribal, or nationally accredited private middle or high school, a school administered by the Department of Defense under section 2164 of title 10 or section 921 of title 20, a group of schools, a school district, or an institution of higher education.


(2) Partnerships(A) EducationTo be eligible to receive a grant for the purposes described in subsection (b)(2), an entity described in paragraph (1) shall be partnered with a public, charter, tribal, or nationally accredited private middle or high school, a school administered by the Department of Defense under section 2164 of title 10 or section 921 of title 20, a group of schools, a school district, or an institution of higher education.


(B) Other partnershipsAll applicants under this section are encouraged to work in partnership with organizations and agencies that work with the relevant population. Such entities may include—(i) a State, tribe, unit of local government, or territory;

(ii) a population specific or community-based organization;

(iii) batterer intervention programs or sex offender treatment programs with specialized knowledge and experience working with youth offenders; or

(iv) any other agencies or nonprofit, nongovernmental organizations with the capacity to provide effective assistance to the adult, youth, and child victims served by the partnership.




(d) Grantee requirementsApplicants for grants under this section shall establish and implement policies, practices, and procedures that—(1) require and include appropriate referral systems for child and youth victims;

(2) protect the confidentiality and privacy of child and youth victim information, particularly in the context of parental or third party involvement and consent, mandatory reporting duties, and working with other service providers all with priority on victim safety and autonomy; and

(3) ensure that all individuals providing intervention or prevention programming to children or youth through a program funded under this section have completed, or will complete, sufficient training in connection with domestic violence, dating violence, sexual assault, stalking, and sex trafficking.


(e) Definitions and grant conditionsIn this section, the definitions and grant conditions provided for in section 12291 of this title shall apply.


(f) Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $15,000,000 for each of fiscal years 2019 through 2022.


(g) Allotment(1) In generalNot less than 50 percent of the total amount appropriated under this section for each fiscal year shall be used for the purposes described in subsection (b)(1).


(2) Indian tribesNot less than 10 percent of the total amount appropriated under this section for each fiscal year shall be made available for grants under the program authorized by section 10452 of this title. The requirements of this section shall not apply to funds allocated under this paragraph.



(h) PriorityThe Attorney General shall prioritize grant applications under this section that coordinate with prevention programs in the community.


(Pub. L. 103–322, title IV, § 41201, as added Pub. L. 113–4, title III, § 302, Mar. 7, 2013, 127 Stat. 84; amended Pub. L. 115–393, title I, § 102, Dec. 21, 2018, 132 Stat. 5266.)

Editorial Notes
Codification
Section was formerly classified to section 14043c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 41201 of title IV of Pub. L. 103–322, as added Pub. L. 109–162, title III, § 303, Jan. 5, 2006, 119 Stat. 3004, related to services to advocate for and respond to youth, prior to repeal by Pub. L. 113–4, title III, § 302, Mar. 7, 2013, 127 Stat. 84.

Amendments2018—Subsec. (f). Pub. L. 115–393 substituted “2019 through 2022” for “2014 through 2018”.

Statutory Notes and Related Subsidiaries
Effective DateSection not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as an Effective Date of 2013 Amendment note under section 2261 of Title 18, Crimes and Criminal Procedure.




Part K—Strengthening America’s Families by Preventing Violence Against Women and Children
§ 12461. Findings
Congress finds that—(1) the former United States Advisory Board on Child Abuse suggests that domestic violence may be the single major precursor to child abuse and neglect fatalities in this country;

(2) studies suggest that as many as 10,000,000 children witness domestic violence every year;

(3) studies suggest that among children and teenagers, recent exposure to violence in the home was a significant factor in predicting a child’s violent behavior;

(4) a study by the Nurse-Family Partnership found that children whose parents did not participate in home visitation programs that provided coaching in parenting skills, advice and support, were almost 5 times more likely to be abused in their first 2 years of life;

(5) a child’s exposure to domestic violence seems to pose the greatest independent risk for being the victim of any act of partner violence as an adult;

(6) children exposed to domestic violence are more likely to believe that using violence is an effective means of getting one’s needs met and managing conflict in close relationships;

(7) children exposed to abusive parenting, harsh or erratic discipline, or domestic violence are at increased risk for juvenile crime; and

(8) in a national survey of more than 6,000 American families, 50 percent of men who frequently assaulted their wives also frequently abused their children.

(Pub. L. 103–322, title IV, § 41301, as added Pub. L. 109–162, title IV, § 401, Jan. 5, 2006, 119 Stat. 3017.)

Editorial Notes
Codification
Section was formerly classified to section 14043d of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12462. Purpose
The purpose of this part is to—(1) prevent crimes involving violence against women, children, and youth;

(2) increase the resources and services available to prevent violence against women, children, and youth;

(3) reduce the impact of exposure to violence in the lives of children and youth so that the intergenerational cycle of violence is interrupted;

(4) develop and implement education and services programs to prevent children in vulnerable families from becoming victims or perpetrators of domestic violence, dating violence, sexual assault, or stalking;

(5) promote programs to ensure that children and youth receive the assistance they need to end the cycle of violence and develop mutually respectful, nonviolent relationships; and

(6) encourage collaboration among community-based organizations and governmental agencies serving children and youth, providers of health and mental health services and providers of domestic violence, dating violence, sexual assault, and stalking victim services to prevent violence against women and children.

(Pub. L. 103–322, title IV, § 41302, as added Pub. L. 109–162, title IV, § 401, Jan. 5, 2006, 119 Stat. 3018.)

Editorial Notes
Codification
Section was formerly classified to section 14043d–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12463. Saving money and reducing tragedies through prevention (SMART Prevention)(a) Grants authorizedThe Attorney General, in consultation with the Secretary of Health and Human Services and the Secretary of Education, is authorized to award grants for the purpose of preventing domestic violence, dating violence, sexual assault, and stalking by taking a comprehensive approach that focuses on youth, children exposed to violence, and men as leaders and influencers of social norms.


(b) Use of fundsFunds provided under this section may be used for the following purposes:(1) Teen dating violence awareness and preventionTo develop, maintain, or enhance programs that change attitudes and behaviors around the acceptability of domestic violence, dating violence, sexual assault, and stalking and provide education and skills training to young individuals and individuals who influence young individuals. The prevention program may use evidence-based, evidence-informed, or innovative strategies and practices focused on youth. Such a program should include—(A) age and developmentally-appropriate education on domestic violence, dating violence, sexual assault, stalking, and sexual coercion, as well as healthy relationship skills, in school, in the community, or in health care settings;

(B) community-based collaboration and training for those with influence on youth, such as parents, teachers, coaches, healthcare providers, faith-leaders, older teens, and mentors;

(C) education and outreach to change environmental factors contributing to domestic violence, dating violence, sexual assault, and stalking; and

(D) policy development targeted to prevention, including school-based policies and protocols.


(2) Children exposed to violence and abuseTo develop, maintain or enhance programs designed to prevent future incidents of domestic violence, dating violence, sexual assault, and stalking by preventing, reducing and responding to children’s exposure to violence in the home. Such programs may include—(A) providing services for children exposed to domestic violence, dating violence, sexual assault or stalking, including direct counseling or advocacy, and support for the non-abusing parent; and

(B) training and coordination for educational, after-school, and childcare programs on how to safely and confidentially identify children and families experiencing domestic violence, dating violence, sexual assault, or stalking and properly refer children exposed and their families to services and violence prevention programs.


(3) Engaging men as leaders and role modelsTo develop, maintain or enhance programs that work with men to prevent domestic violence, dating violence, sexual assault, and stalking by helping men to serve as role models and social influencers of other men and youth at the individual, school, community or statewide levels.



(c) Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be—(1) a victim service provider, community-based organization, tribe or tribal organization, or other non-profit, nongovernmental organization that has a history of effective work preventing domestic violence, dating violence, sexual assault, or stalking and expertise in the specific area for which they are applying for funds; or

(2) a partnership between a victim service provider, community-based organization, tribe or tribal organization, or other non-profit, nongovernmental organization that has a history of effective work preventing domestic violence, dating violence, sexual assault, or stalking and at least one of the following that has expertise in serving children exposed to domestic violence, dating violence, sexual assault, or stalking, youth domestic violence, dating violence, sexual assault, or stalking prevention, or engaging men to prevent domestic violence, dating violence, sexual assault, or stalking:(A) A public, charter, tribal, or nationally accredited private middle or high school, a school administered by the Department of Defense under section 2164 of title 10 or section 921 of title 20, a group of schools, or a school district.

(B) A local community-based organization, population-specific organization, or faith-based organization that has established expertise in providing services to youth.

(C) A community-based organization, population-specific organization, university or health care clinic, faith-based organization, or other non-profit, nongovernmental organization with a demonstrated history of effective work addressing the needs of children exposed to domestic violence, dating violence, sexual assault, or stalking.

(D) A nonprofit, nongovernmental entity providing services for runaway or homeless youth affected by domestic violence, dating violence, sexual assault, or stalking.

(E) Healthcare entities eligible for reimbursement under title XVIII of the Social Security Act [42 U.S.C. 1395 et seq.], including providers that target the special needs of children and youth.

(F) Any other agencies, population-specific organizations, or nonprofit, nongovernmental organizations with the capacity to provide necessary expertise to meet the goals of the program; or


(3) a public, charter, tribal, or nationally accredited private middle or high school, a school administered by the Department of Defense under section 2164 of title 10 or section 921 of title 20, a group of schools, a school district, or an institution of higher education.


(d) Grantee requirements(1) In generalApplicants for grants under this section shall prepare and submit to the Director an application at such time, in such manner, and containing such information as the Director may require that demonstrates the capacity of the applicant and partnering organizations to undertake the project.


(2) Policies and proceduresApplicants under this section shall establish and implement policies, practices, and procedures that—(A) include appropriate referral systems to direct any victim identified during program activities to highly qualified follow-up care;

(B) protect the confidentiality and privacy of adult and youth victim information, particularly in the context of parental or third party involvement and consent, mandatory reporting duties, and working with other service providers;

(C) ensure that all individuals providing prevention programming through a program funded under this section have completed or will complete sufficient training in connection with domestic violence, dating violence, sexual assault or stalking; and

(D) document how prevention programs are coordinated with service programs in the community.


(3) PreferenceIn selecting grant recipients under this section, the Attorney General shall give preference to applicants that—(A) include outcome-based evaluation; and

(B) identify any other community, school, or State-based efforts that are working on domestic violence, dating violence, sexual assault, or stalking prevention and explain how the grantee or partnership will add value, coordinate with other programs, and not duplicate existing efforts.



(e) Definitions and grant conditionsIn this section, the definitions and grant conditions provided for in section 12291 of this title shall apply.


(f) Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $15,000,000 for each of fiscal years 2014 through 2018. Amounts appropriated under this section may only be used for programs and activities described under this section.


(g) Allotment(1) In generalNot less than 25 percent of the total amounts appropriated under this section in each fiscal year shall be used for each set of purposes described in paragraphs (1), (2), and (3) of subsection (b).


(2) Indian tribesNot less than 10 percent of the total amounts appropriated under this section in each fiscal year shall be made available for grants to Indian tribes or tribal organizations. If an insufficient number of applications are received from Indian tribes or tribal organizations, such funds shall be allotted to other population-specific programs.



(Pub. L. 103–322, title IV, § 41303, as added Pub. L. 109–162, title IV, § 401, Jan. 5, 2006, 119 Stat. 3018; amended Pub. L. 113–4, title IV, § 402(a), Mar. 7, 2013, 127 Stat. 92.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsec. (c)(2)(E), is act Aug. 14, 1935, ch. 531, 49 Stat. 620. Title XVIII of the Act is classified generally to subchapter XVIII (§ 1395 et seq.) of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Codification
Section was formerly classified to section 14043d–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Pub. L. 113–4 amended section generally. Prior to amendment, section related to grants to assist children and youth exposed to violence.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.



§ 12464. Grants to support families in the justice system(a) In generalThe Attorney General may make grants to States, units of local government, courts (including juvenile courts), Indian tribal governments, nonprofit organizations, legal services providers, and victim services providers to improve the response of all aspects of the civil and criminal justice system to families with a history of domestic violence, dating violence, sexual assault, or stalking, or in cases involving allegations of child sexual abuse.


(b) Use of fundsA grant under this section may be used to—(1) provide supervised visitation and safe visitation exchange of children and youth by and between parents in situations involving domestic violence, dating violence, child sexual abuse, sexual assault, or stalking;

(2) develop and promote State, local, and tribal legislation, policies, and best practices for improving civil and criminal court functions, responses, practices, and procedures in cases involving a history of domestic violence or sexual assault, or in cases involving allegations of child sexual abuse, including cases in which the victim proceeds pro se;

(3) educate court-based and court-related personnel and court-appointed personnel (including custody evaluators and guardians ad litem) and child protective services workers on the dynamics of domestic violence, dating violence, sexual assault, and stalking, including information on perpetrator behavior, evidence-based risk factors for domestic and dating violence homicide, and on issues relating to the needs of victims, including safety, security, privacy, and confidentiality, including cases in which the victim proceeds pro se;

(4) provide appropriate resources in juvenile court matters to respond to dating violence, domestic violence, sexual assault (including child sexual abuse), and stalking and ensure necessary services dealing with the health and mental health of victims are available;

(5) enable courts or court-based or court-related programs to develop or enhance—(A) court infrastructure (such as specialized courts, consolidated courts, dockets, intake centers, or interpreter services);

(B) community-based initiatives within the court system (such as court watch programs, victim assistants, pro se victim assistance programs, or community-based supplementary services);

(C) offender management, monitoring, and accountability programs;

(D) safe and confidential information-storage and information-sharing databases within and between court systems;

(E) education and outreach programs to improve community access, including enhanced access for underserved populations; and

(F) other projects likely to improve court responses to domestic violence, dating violence, sexual assault, and stalking;


(6) provide civil legal assistance and advocacy services, including legal information and resources in cases in which the victim proceeds pro se, to—(A) victims of domestic violence; and

(B) nonoffending parents in matters—(i) that involve allegations of child sexual abuse;

(ii) that relate to family matters, including civil protection orders, custody, and divorce; and

(iii) in which the other parent is represented by counsel;



(7) collect data and provide training and technical assistance, including developing State, local, and tribal model codes and policies, to improve the capacity of grantees and communities to address the civil justice needs of victims of domestic violence, dating violence, sexual assault, and stalking who have legal representation, who are proceeding pro se, or who are proceeding with the assistance of a legal advocate; and

(8) to 11 So in original. The word “to” probably should not appear. improve training and education to assist judges, judicial personnel, attorneys, child welfare personnel, and legal advocates in the civil justice system.


(c) Considerations(1) In generalIn making grants for purposes described in paragraphs (1) through (7) of subsection (b), the Attorney General shall consider—(A) the number of families to be served by the proposed programs and services;

(B) the extent to which the proposed programs and services serve underserved populations;

(C) the extent to which the applicant demonstrates cooperation and collaboration with nonprofit, nongovernmental entities in the local community with demonstrated histories of effective work on domestic violence, dating violence, sexual assault, or stalking, including State or tribal domestic violence coalitions, State or tribal sexual assault coalitions, local shelters, and programs for domestic violence and sexual assault victims; and

(D) the extent to which the applicant demonstrates coordination and collaboration with State, tribal, and local court systems, including mechanisms for communication and referral.


(2) Other grantsIn making grants under subsection (b)(8) the Attorney General shall take into account the extent to which the grantee has expertise addressing the judicial system’s handling of family violence, child custody, child abuse and neglect, adoption, foster care, supervised visitation, divorce, and parentage.



(d) Applicant requirementsThe Attorney General may make a grant under this section to an applicant that—(1) demonstrates expertise in the areas of domestic violence, dating violence, sexual assault, stalking, or child sexual abuse, as appropriate;

(2) ensures that any fees charged to individuals for use of supervised visitation programs and services are based on the income of those individuals, unless otherwise provided by court order;

(3) for a court-based program, certifies that victims of domestic violence, dating violence, sexual assault, or stalking are not charged fees or any other costs related to the filing, petitioning, modifying, issuance, registration, enforcement, withdrawal, or dismissal of matters relating to the domestic violence, dating violence, sexual assault, or stalking;

(4) demonstrates that adequate security measures, including adequate facilities, procedures, and personnel capable of preventing violence, and adequate standards are, or will be, in place (including the development of protocols or policies to ensure that confidential information is not shared with courts, law enforcement agencies, or child welfare agencies unless necessary to ensure the safety of any child or adult using the services of a program funded under this section), if the applicant proposes to operate supervised visitation programs and services or safe visitation exchange;

(5) certifies that the organizational policies of the applicant do not require mediation or counseling involving offenders and victims being physically present in the same place, in cases where domestic violence, dating violence, sexual assault, or stalking is alleged;

(6) certifies that any person providing legal assistance through a program funded under this section has completed or will complete training on domestic violence, dating violence, sexual assault, and stalking, including child sexual abuse, and related legal issues; and

(7) certifies that any person providing custody evaluation or guardian ad litem services through a program funded under this section has completed or will complete training developed with input from and in collaboration with a tribal, State, territorial, or local domestic violence, dating violence, sexual assault, or stalking victim service provider or coalition on the dynamics of domestic violence and sexual assault, including child sexual abuse, that includes training on how to review evidence of past abuse and the use of evidenced-based theories to make recommendations on custody and visitation.


(e) Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $22,000,000 for each of fiscal years 2014 through 2018. Amounts appropriated pursuant to this subsection shall remain available until expended.


(f) Allotment for Indian tribes(1) In generalNot less than 10 percent of the total amount available under this section for each fiscal year shall be available for grants under the program authorized by section 10452 of this title.22 So in original. See References in Text note below.


(2) Applicability of part 33 So in original. Probably should be “section”.The requirements of this section shall not apply to funds allocated for the program described in paragraph (1).



(Pub. L. 106–386, div. B, title III, § 1301, as added Pub. L. 113–4, title I, § 104(a), Mar. 7, 2013, 127 Stat. 73.)

Editorial Notes

References in TextSection 10452 of this title, referred to in subsec. (f)(1), was in the original “section 3796gg–10 of this title”, and was translated as meaning section 2015 of Pub. L. 90–351, which was classified to section 3796gg–10 of Title 42, The Public Health and Welfare, prior to editorial reclassification as section 10452 of this title.

Codification
Section was formerly classified to section 10420 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Section was enacted as part of the Violence Against Women Act of 2000 and also as part of the Victims of Trafficking and Violence Protection Act of 2000, and not as part of the Violent Crime Control and Law Enforcement Act of 1994 which enacted this chapter.

Prior ProvisionsA prior section 1301 of Pub. L. 106–386, div. B, title III, Oct. 28, 2000, 114 Stat. 1509; Pub. L. 109–162, § 3(b)(2), title III, § 306, title IX, § 906(d), formerly § 906(e), title XI, § 1135(b), Jan. 5, 2006, 119 Stat. 2971, 3016, 3081, 3109, renumbered § 906(d), Pub. L. 109–271, § 7(b)(2)(B), Aug. 12, 2006, 120 Stat. 764; Pub. L. 109–271, §§ 2(d), 7(d)(2), 8(b), Aug. 12, 2006, 120 Stat. 752, 766, related to safe havens for children, prior to repeal by Pub. L. 113–4, title I, § 104(a), Mar. 7, 2013, 127 Stat. 73.

Statutory Notes and Related Subsidiaries
Effective DateSection not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as an Effective Date of 2013 Amendment note under section 2261 of Title 18, Crimes and Criminal Procedure.


Definitions
For definitions of terms used in this section, see section 1002 of Pub. L. 106–386, as amended, set out as a note under section 10447 of this title.




Part L—Addressing the Housing Needs of Victims of Domestic Violence, Dating Violence, Sexual Assault, and Stalking
subpart 1—grant programs
§ 12471. Findings
Congress finds that:(1) There is a strong link between domestic violence and homelessness. Among cities surveyed, 44 percent identified domestic violence as a primary cause of homelessness.

(2) Ninety-two percent of homeless women have experienced severe physical or sexual abuse at some point in their lives. Of all homeless women and children, 60 percent had been abused by age 12, and 63 percent have been victims of intimate partner violence as adults.

(3) Women and families across the country are being discriminated against, denied access to, and even evicted from public and subsidized housing because of their status as victims of domestic violence.

(4) A recent survey of legal service providers around the country found that these providers have responded to almost 150 documented eviction cases in the last year alone where the tenant was evicted because of the domestic violence crimes committed against her. In addition, nearly 100 clients were denied housing because of their status as victims of domestic violence.

(5) Women who leave their abusers frequently lack adequate emergency shelter options. The lack of adequate emergency options for victims presents a serious threat to their safety and the safety of their children. Requests for emergency shelter by homeless women with children increased by 78 percent of United States cities surveyed in 2004. In the same year, 32 percent of the requests for shelter by homeless families went unmet due to the lack of available emergency shelter beds.

(6) The average stay at an emergency shelter is 60 days, while the average length of time it takes a homeless family to secure housing is 6 to 10 months.

(7) Victims of domestic violence often return to abusive partners because they cannot find long-term housing.

(8) There are not enough Federal housing rent vouchers available to accommodate the number of people in need of long-term housing. Some people remain on the waiting list for Federal housing rent vouchers for years, while some lists are closed.

(9) Transitional housing resources and services provide an essential continuum between emergency shelter provision and independent living. A majority of women in transitional housing programs stated that had these programs not existed, they would have likely gone back to abusive partners.

(10) Because abusers frequently manipulate finances in an effort to control their partners, victims often lack steady income, credit history, landlord references, and a current address, all of which are necessary to obtain long-term permanent housing.

(11) Victims of domestic violence in rural areas face additional barriers, challenges, and unique circumstances, such as geographical isolation, poverty, lack of public transportation systems, shortages of health care providers, under-insurance or lack of health insurance, difficulty ensuring confidentiality in small communities, and decreased access to many resources (such as advanced education, job opportunities, and adequate childcare).

(12) Congress and the Secretary of Housing and Urban Development have recognized in recent years that families experiencing domestic violence have unique needs that should be addressed by those administering the Federal housing programs.

(Pub. L. 103–322, title IV, § 41401, as added Pub. L. 109–162, title VI, § 601, Jan. 5, 2006, 119 Stat. 3030.)

Editorial Notes
Codification
Section was formerly classified to section 14043e of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12472. Purpose
The purpose of this subpart is to reduce domestic violence, dating violence, sexual assault, and stalking, and to prevent homelessness by—(1) protecting the safety of victims of domestic violence, dating violence, sexual assault, and stalking who reside in homeless shelters, public housing, assisted housing, tribally designated housing, or other emergency, transitional, permanent, or affordable housing, and ensuring that such victims have meaningful access to the criminal justice system without jeopardizing such housing;

(2) creating long-term housing solutions that develop communities and provide sustainable living solutions for victims of domestic violence, dating violence, sexual assault, and stalking;

(3) building collaborations among victim service providers, homeless service providers, housing providers, and housing agencies to provide appropriate services, interventions, and training to address the housing needs of victims of domestic violence, dating violence, sexual assault, and stalking; and

(4) enabling public and assisted housing agencies, tribally designated housing entities, private landlords, property management companies, and other housing providers and agencies to respond appropriately to domestic violence, dating violence, sexual assault, and stalking, while maintaining a safe environment for all housing residents.

(Pub. L. 103–322, title IV, § 41402, as added Pub. L. 109–162, title VI, § 601, Jan. 5, 2006, 119 Stat. 3031; amended Pub. L. 113–4, title VI, § 601(a)(2), Mar. 7, 2013, 127 Stat. 102.)

Editorial Notes
Codification
Section was formerly classified to section 14043e–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Pub. L. 113–4 substituted “subpart” for “part” in introductory provisions.



§ 12473. Definitions
For purposes of this subpart—(1) the term “assisted housing” means housing assisted—(A) under sections 11 So in original. Probably should be “section”. 1715e, 1715k, 1715l(d)(3), 1715l(d)(4), 1715n(e), 1715v, or 1715z–1 of title 12;

(B) under section 1701s of title 12;

(C) under section 1701q of title 12;

(D) under section 811 of the Cranston-Gonzales 22 So in original. Probably should be “Cranston-Gonzalez”. National Affordable Housing Act (42 U.S.C. 8013);

(E) under title II of the Cranston-Gonzales 2 National Affordable Housing Act [42 U.S.C. 12721 et seq.];

(F) under subtitle D of title VIII of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12901 et seq.);

(G) under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.); or

(H) under section 1437f of title 42;


(2) the term “continuum of care” means a community plan developed to organize and deliver housing and services to meet the specific needs of people who are homeless as they move to stable housing and achieve maximum self-sufficiency;

(3) the term “low-income housing assistance voucher” means housing assistance described in section 1437f of title 42;

(4) the term “public housing” means housing described in section 1437a(b)(1) of title 42;

(5) the term “public housing agency” means an agency described in section 1437a(b)(6) of title 42;

(6) the terms “homeless”, “homeless individual”, and “homeless person”—(A) mean an individual who lacks a fixed, regular, and adequate nighttime residence; and

(B) includes—(i) an individual who—(I) is sharing the housing of other persons due to loss of housing, economic hardship, or a similar reason;

(II) is living in a motel, hotel, trailer park, or campground due to the lack of alternative adequate accommodations;

(III) is living in an emergency or transitional shelter;

(IV) is abandoned in a hospital; or

(V) is awaiting foster care placement;


(ii) an individual who has a primary nighttime residence that is a public or private place not designed for or ordinarily used as a regular sleeping accommodation for human beings; or

(iii) migratory children (as defined in section 6399 of title 20) who qualify as homeless under this section because the children are living in circumstances described in this paragraph;



(7) the term “homeless service provider” means a nonprofit, nongovernmental homeless service provider, such as a homeless shelter, a homeless service or advocacy program, a tribal organization serving homeless individuals, or coalition or other nonprofit, nongovernmental organization carrying out a community-based homeless or housing program that has a documented history of effective work concerning homelessness;

(8) the term “tribally designated housing” means housing assistance described in the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.); and

(9) the term “tribally designated housing entity” means a housing entity described in the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(21)); 33 So in original. The semicolon probably should be a period.

(Pub. L. 103–322, title IV, § 41403, as added Pub. L. 109–162, title VI, § 601, Jan. 5, 2006, 119 Stat. 3031; amended Pub. L. 113–4, title VI, § 601(a)(3), Mar. 7, 2013, 127 Stat. 102.)

Editorial Notes

References in TextThe Cranston-Gonzalez National Affordable Housing Act, referred to in par. (1)(E), (F), is Pub. L. 101–625, Nov. 28, 1990, 104 Stat. 4079. Title II of the Act, known as the HOME Investment Partnerships Act, is classified principally to subchapter II (§ 12721 et seq.) of chapter 130 of Title 42, The Public Health and Welfare. Subtitle D of title VIII of the Act, known as the AIDS Housing Opportunity Act, is classified generally to chapter 131 (§ 12901 et seq.) of Title 42. For complete classification of this Act to the Code, see Short Title note set out under section 12701 of Title 42 and Tables.
The Housing and Community Development Act of 1974, referred to in par. (1)(G), is Pub. L. 93–383, Aug. 22, 1974, 88 Stat. 633. Title I of the Act is classified principally to chapter 69 (§ 5301 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of Title 42 and Tables.
The Native American Housing Assistance and Self-Determination Act of 1996, referred to in pars. (8) and (9), is Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, which is classified principally to chapter 43 (§ 4101 et seq.) of Title 25, Indians. Par. (21) of section 4103 of Title 25 was redesignated par. (22) by Pub. L. 110–411, § 3(2), Oct. 14, 2008, 122 Stat. 4320. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of Title 25 and Tables.

Codification
Section was formerly classified to section 14043e–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Pub. L. 113–4 substituted “subpart” for “part” in introductory provisions.



§ 12474. Collaborative grants to increase the long-term stability of victims(a) Grants authorized(1) In generalThe Secretary of Health and Human Services, acting through the Administration for Children and Families, in partnership with the Secretary of Housing and Urban Development, shall award grants, contracts, or cooperative agreements for a period of not less than 2 years to eligible entities to develop long-term sustainability and self-sufficiency options for adult and youth victims of domestic violence, dating violence, sexual assault, and stalking who are currently homeless or at risk for becoming homeless.


(2) AmountThe Secretary of Health and Human Services shall award funds in amounts—(A) not less than $25,000 per year; and

(B) not more than $1,000,000 per year.



(b) Eligible entitiesTo be eligible to receive funds under this section, an entity shall demonstrate that it is a coalition or partnership, applying jointly, that—(1) shall include a domestic violence victim service provider;

(2) shall include—(A) a homeless service provider;

(B) a nonprofit, nongovernmental community housing development organization or a Department of Agriculture rural housing service program; or

(C) in the absence of a homeless service provider on tribal lands or nonprofit, nongovernmental community housing development organization on tribal lands, a tribally designated housing entity or tribal housing consortium;


(3) may include a dating violence, sexual assault, or stalking victim service provider;

(4) may include housing developers, housing corporations, State housing finance agencies, other housing agencies, and associations representing landlords;

(5) may include a public housing agency or tribally designated housing entity;

(6) may include tenant organizations in public or tribally designated housing, as well as nonprofit, nongovernmental tenant organizations;

(7) may include other nonprofit, nongovernmental organizations participating in the Department of Housing and Urban Development’s Continuum of Care process;

(8) may include a State, tribal, territorial, or local government or government agency; and

(9) may include any other agencies or nonprofit, nongovernmental organizations with the capacity to provide effective help to adult and youth victims of domestic violence, dating violence, sexual assault, or stalking.


(c) ApplicationEach eligible entity seeking funds under this section shall submit an application to the Secretary of Health and Human Services at such time, in such manner, and containing such information as the Secretary of Health and Human Services may require.


(d) Use of fundsFunds awarded to eligible entities under subsection (a) shall be used to design or replicate and implement new activities, services, and programs to increase the stability and self-sufficiency of, and create partnerships to develop long-term housing options for adult and youth victims of domestic violence, dating violence, sexual assault, or stalking, and their dependents, who are currently homeless or at risk of becoming homeless. Such activities, services, or programs—(1) shall develop sustainable long-term living solutions in the community by—(A) coordinating efforts and resources among the various groups and organizations comprised in the entity to access existing private and public funding;

(B) assisting with the placement of individuals and families in long-term housing; and

(C) providing services to help individuals or families find and maintain long-term housing, including financial assistance and support services;


(2) may develop partnerships with individuals, organizations, corporations, or other entities that provide capital costs for the purchase, preconstruction, construction, renovation, repair, or conversion of affordable housing units;

(3) may use funds for the administrative expenses related to the continuing operation, upkeep, maintenance, and use of housing described in paragraph (2); and

(4) may provide to the community information about housing and housing programs, and the process to locate and obtain long-term housing.


(e) LimitationFunds provided under paragraph 11 So in original. Probably should be “subsection”. (a) shall not be used for construction, modernization or renovation.


(f) Underserved populations and prioritiesIn awarding grants under this section, the Secretary of Health and Human Services shall—(1) give priority to linguistically and culturally specific services;

(2) give priority to applications from entities that include a sexual assault service provider as described in subsection (b)(3); and

(3) award a minimum of 15 percent of the funds appropriated under this section in any fiscal year to tribal organizations.


(g) DefinitionsFor purposes of this section:(1) Affordable housingThe term “affordable housing” means housing that complies with the conditions set forth in section 12745 of title 42.


(2) Long-term housingThe term “long-term housing” means housing that is sustainable, accessible, affordable, and safe for the foreseeable future and is—(A) rented or owned by the individual;

(B) subsidized by a voucher or other program which is not time-limited and is available for as long as the individual meets the eligibility requirements for the voucher or program; or

(C) provided directly by a program, agency, or organization and is not time-limited and is available for as long as the individual meets the eligibility requirements for the program, agency, or organization.



(h) Evaluation, monitoring, administration, and technical assistanceFor purposes of this section—(1) up to 5 percent of the funds appropriated under subsection (i) for each fiscal year may be used by the Secretary of Health and Human Services for evaluation, monitoring, and administration costs under this section; and

(2) up to 8 percent of the funds appropriated under subsection (i) for each fiscal year may be used to provide technical assistance to grantees under this section.


(i) Authorization of appropriationsThere are authorized to be appropriated $4,000,000 for each of fiscal years 2014 through 2018 to carry out the provisions of this section.


(Pub. L. 103–322, title IV, § 41404, as added Pub. L. 109–162, title VI, § 601, Jan. 5, 2006, 119 Stat. 3033; amended Pub. L. 109–271, § 5(a), Aug. 12, 2006, 120 Stat. 759; Pub. L. 113–4, title VI, § 603(1), Mar. 7, 2013, 127 Stat. 110.)

Editorial Notes
Codification
Section was formerly classified to section 14043e–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Subsec. (i). Pub. L. 113–4 substituted “$4,000,000 for each of fiscal years 2014 through 2018” for “$10,000,000 for each of fiscal years 2007 through 2011”.
2006—Subsec. (a)(1). Pub. L. 109–271, § 5(a)(1), substituted “for Children” for “of Children”.
Subsec. (d). Pub. L. 109–271, § 5(a)(2), struck out “(1) In general.—” before “Funds awarded to”, inserted “Such activities, services, or programs—” after “becoming homeless.”, substituted “(1)” for “(2) Activities, services, programs.—Such activities, services, or programs described in paragraph (1)”, redesignated pars. (3) to (5) as (2) to (4), respectively, and substituted “paragraph (2)” for “paragraph (3)” in par. (3), as so redesignated.



§ 12475. Grants to combat violence against women in public and assisted housing(a) PurposeIt is the purpose of this section to assist eligible grantees in responding appropriately to domestic violence, dating violence, sexual assault, and stalking so that the status of being a victim of such a crime is not a reason for the denial or loss of housing. Such assistance shall be accomplished through—(1) education and training of eligible entities;

(2) development and implementation of appropriate housing policies and practices;

(3) enhancement of collaboration with victim service providers and tenant organizations; and

(4) reduction of the number of victims of such crimes who are evicted or denied housing because of crimes and lease violations committed or directly caused by the perpetrators of such crimes.


(b) Grants authorized(1) In generalThe Attorney General, acting through the Director of the Violence Against Women Office of the Department of Justice (“Director”), and in consultation with the Secretary of Housing and Urban Development (“Secretary”), and the Secretary of Health and Human Services, acting through the Administration for Children, Youth and Families (“ACYF”), shall award grants and contracts for not less than 2 years to eligible grantees to promote the full and equal access to and use of housing by adult and youth victims of domestic violence, dating violence, sexual assault, and stalking.


(2) AmountsNot less than 15 percent of the funds appropriated to carry out this section shall be available for grants to tribally designated housing entities.


(3) Award basisThe Attorney General shall award grants and contracts under this section on a competitive basis.


(4) LimitationAppropriated funds may only be used for the purposes described in subsection (f).



(c) Eligible grantees(1) In generalEligible grantees are—(A) public housing agencies;

(B) principally managed public housing resident management corporations, as determined by the Secretary;

(C) public housing projects owned by public housing agencies;

(D) tribally designated housing entities; and

(E) private, for-profit, and nonprofit owners or managers of assisted housing.


(2) Submission required for all granteesTo receive assistance under this section, an eligible grantee shall certify that—(A) its policies and practices do not prohibit or limit a resident’s right to summon police or other emergency assistance in response to domestic violence, dating violence, sexual assault, or stalking;

(B) programs and services are developed that give a preference in admission to adult and youth victims of such violence, consistent with local housing needs, and applicable law and the Secretary’s instructions;

(C) it does not discriminate against any person—(i) because that person is or is perceived to be, or has a family or household member who is or is perceived to be, a victim of such violence; or

(ii) because of the actions or threatened actions of the individual who the victim, as certified in subsection (e), states has committed or threatened to commit acts of such violence against the victim, or against the victim’s family or household member;


(D) plans are developed that establish meaningful consultation and coordination with local victim service providers, tenant organizations, linguistically and culturally specific service providers, State domestic violence and sexual assault coalitions, and, where they exist, tribal domestic violence and sexual assault coalitions; and

(E) its policies and practices will be in compliance with those described in this paragraph within the later of 1 year or a period selected by the Attorney General in consultation with the Secretary and ACYF.



(d) ApplicationEach eligible entity seeking a grant under this section shall submit an application to the Attorney General at such a time, in such a manner, and containing such information as the Attorney General may require.


(e) Certification(1) In generalA public housing agency, tribally designated housing entity, or assisted housing provider receiving funds under this section may request that an individual claiming relief under this section certify that the individual is a victim of domestic violence, dating violence, sexual assault, or stalking. The individual shall provide a copy of such certification to the public housing agency, tribally designated housing entity, or assisted housing provider within a reasonable period of time after the agency or authority requests such certification.


(2) ContentsAn individual may satisfy the certification requirement of paragraph (1) by—(A) providing the public housing agency, tribally designated housing entity, or assisted housing provider with documentation, signed by an employee, agent, or volunteer of a victim service provider, an attorney, a member of the clergy, a medical professional, or any other professional from whom the victim has sought assistance in addressing domestic violence, dating violence, sexual assault, or stalking, or the effects of abuse; or

(B) producing a Federal, State, tribal, territorial, or local police or court record.


(3) LimitationNothing in this subsection shall be construed to require any housing agency, assisted housing provider, tribally designated housing entity, owner, or manager to demand that an individual produce official documentation or physical proof of the individual’s status as a victim of domestic violence, dating violence, sexual assault, or stalking, in order to receive any of the benefits provided in this section. A housing agency, assisted housing provider, tribally designated housing entity, owner, or manager may provide benefits to an individual based solely on the individual’s statement or other corroborating evidence.


(4) Confidentiality(A) In generalAll information provided to any housing agency, assisted housing provider, tribally designated housing entity, owner, or manager pursuant to paragraph (1), including the fact that an individual is a victim of domestic violence, dating violence, sexual assault, or stalking, shall be retained in confidence by such agency, and shall neither be entered into any shared database, nor provided to any related housing agency, assisted housing provider, tribally designated housing entity, owner, or manager, except to the extent that disclosure is—(i) requested or consented to by the individual in writing; or

(ii) otherwise required by applicable law.


(B) NotificationPublic housing agencies must provide notice to tenants of their rights under this section, including their right to confidentiality and the limits thereof, and to owners and managers of their rights and obligations under this section.




(f) Use of fundsGrants and contracts awarded pursuant to subsection (a) shall provide to eligible entities personnel, training, and technical assistance to develop and implement policies, practices, and procedures, making physical improvements or changes, and developing or enhancing collaborations for the purposes of—(1) enabling victims of domestic violence, dating violence, sexual assault, and stalking with otherwise disqualifying rental, credit, or criminal histories to be eligible to obtain housing or housing assistance, if such victims would otherwise qualify for housing or housing assistance and can provide documented evidence that demonstrates the causal connection between such violence or abuse and the victims’ negative histories;

(2) permitting applicants for housing or housing assistance to provide incomplete rental and employment histories, otherwise required as a condition of admission or assistance, if the victim believes that providing such rental and employment history would endanger the victim’s or the victim children’s safety;

(3) protecting victims’ confidentiality, including protection of victims’ personally identifying information, address, or rental history;

(4) assisting victims who need to leave a public housing, tribally designated housing, or assisted housing unit quickly to protect their safety, including those who are seeking transfer to a new public housing unit, tribally designated housing unit, or assisted housing unit, whether in the same or a different neighborhood or jurisdiction;

(5) enabling the public housing agency, tribally designated housing entity, or assisted housing provider, or the victim, to remove, consistent with applicable State law, the perpetrator of domestic violence, dating violence, sexual assault, or stalking without evicting, removing, or otherwise penalizing the victim;

(6) enabling the public housing agency, tribally designated housing entity, or assisted housing provider, when notified, to honor court orders addressing rights of access to or control of the property, including civil protection orders issued to protect the victim and issued to address the distribution or possession of property among the household members in cases where a family breaks up;

(7) developing and implementing more effective security policies, protocols, and services;

(8) allotting not more than 15 percent of funds awarded under the grant to make modest physical improvements to enhance safety;

(9) training personnel to more effectively identify and respond to victims of domestic violence, dating violence, sexual assault, and stalking; and

(10) effectively providing notice to applicants and residents of the above housing policies, practices, and procedures.


(g) Authorization of appropriationsThere are authorized to be appropriated $4,000,000 for each of fiscal years 2014 through 2018 to carry out the provisions of this section.


(h) Technical assistanceUp to 12 percent of the amount appropriated under subsection (g) for each fiscal year shall be used by the Attorney General for technical assistance costs under this section.


(Pub. L. 103–322, title IV, § 41405, as added Pub. L. 109–162, title VI, § 601, Jan. 5, 2006, 119 Stat. 3035; amended Pub. L. 113–4, title VI, § 603(2), Mar. 7, 2013, 127 Stat. 110.)

Editorial Notes
Codification
Section was formerly classified to section 14043e–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Subsec. (g). Pub. L. 113–4 substituted “$4,000,000 for each of fiscal years 2014 through 2018” for “$10,000,000 for each of fiscal years 2007 through 2011”.




subpart 2—housing rights
§ 12491. Housing protections for victims of domestic violence, dating violence, sexual assault, and stalking(a) DefinitionsIn this subpart:(1) Affiliated individualThe term “affiliated individual” means, with respect to an individual—(A) a spouse, parent, brother, sister, or child of that individual, or an individual to whom that individual stands in loco parentis; or

(B) any individual, tenant, or lawful occupant living in the household of that individual.


(2) Appropriate agencyThe term “appropriate agency” means, with respect to a covered housing program, the Executive department (as defined in section 101 of title 5) that carries out the covered housing program.


(3) Covered housing programThe term “covered housing program” means—(A) the program under section 1701q of title 12;

(B) the program under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013);

(C) the program under subtitle D of title VIII of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12901 et seq.);

(D) the program under subtitle A of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.);

(E) the program under subtitle A of title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12741 et seq.);

(F) the program under paragraph (3) of section 1715l(d) of title 12 that bears interest at a rate determined under the proviso under paragraph (5) of such section 1715l(d);

(G) the program under section 1715z–1 of title 12;

(H) the programs under sections 1437d and 1437f of title 42;

(I) rural housing assistance provided under sections 1484, 1485, 1486, 1490m, and 1490p–2 of title 42; and

(J) the low income housing tax credit program under section 42 of title 26.



(b) Prohibited basis for denial or termination of assistance or eviction(1) In generalAn applicant for or tenant of housing assisted under a covered housing program may not be denied admission to, denied assistance under, terminated from participation in, or evicted from the housing on the basis that the applicant or tenant is or has been a victim of domestic violence, dating violence, sexual assault, or stalking, if the applicant or tenant otherwise qualifies for admission, assistance, participation, or occupancy.


(2) Construction of lease termsAn incident of actual or threatened domestic violence, dating violence, sexual assault, or stalking shall not be construed as—(A) a serious or repeated violation of a lease for housing assisted under a covered housing program by the victim or threatened victim of such incident; or

(B) good cause for terminating the assistance, tenancy, or occupancy rights to housing assisted under a covered housing program of the victim or threatened victim of such incident.


(3) Termination on the basis of criminal activity(A) Denial of assistance, tenancy, and occupancy rights prohibitedNo person may deny assistance, tenancy, or occupancy rights to housing assisted under a covered housing program to a tenant solely on the basis of criminal activity directly relating to domestic violence, dating violence, sexual assault, or stalking that is engaged in by a member of the household of the tenant or any guest or other person under the control of the tenant, if the tenant or an affiliated individual of the tenant is the victim or threatened victim of such domestic violence, dating violence, sexual assault, or stalking.


(B) Bifurcation(i) In generalNotwithstanding subparagraph (A), a public housing agency or owner or manager of housing assisted under a covered housing program may bifurcate a lease for the housing in order to evict, remove, or terminate assistance to any individual who is a tenant or lawful occupant of the housing and who engages in criminal activity directly relating to domestic violence, dating violence, sexual assault, or stalking against an affiliated individual or other individual, without evicting, removing, terminating assistance to, or otherwise penalizing a victim of such criminal activity who is also a tenant or lawful occupant of the housing.


(ii) Effect of eviction on other tenantsIf public housing agency or owner or manager of housing assisted under a covered housing program evicts, removes, or terminates assistance to an individual under clause (i), and the individual is the sole tenant eligible to receive assistance under a covered housing program, the public housing agency or owner or manager of housing assisted under the covered housing program shall provide any remaining tenant or resident an opportunity to establish eligibility for the covered housing program. If a tenant or resident described in the preceding sentence cannot establish eligibility, the public housing agency or owner or manager of the housing shall provide the tenant or resident a reasonable time, as determined by the appropriate agency, to find new housing or to establish eligibility for housing under another covered housing program.



(C) Rules of constructionNothing in subparagraph (A) shall be construed—(i) to limit the authority of a public housing agency or owner or manager of housing assisted under a covered housing program, when notified of a court order, to comply with a court order with respect to—(I) the rights of access to or control of property, including civil protection orders issued to protect a victim of domestic violence, dating violence, sexual assault, or stalking; or

(II) the distribution or possession of property among members of a household in a case;


(ii) to limit any otherwise available authority of a public housing agency or owner or manager of housing assisted under a covered housing program to evict or terminate assistance to a tenant for any violation of a lease not premised on the act of violence in question against the tenant or an affiliated person of the tenant, if the public housing agency or owner or manager does not subject an individual who is or has been a victim of domestic violence, dating violence, or stalking to a more demanding standard than other tenants in determining whether to evict or terminate;

(iii) to limit the authority to terminate assistance to a tenant or evict a tenant from housing assisted under a covered housing program if a public housing agency or owner or manager of the housing can demonstrate that an actual and imminent threat to other tenants or individuals employed at or providing service to the property would be present if the assistance is not terminated or the tenant is not evicted; or

(iv) to supersede any provision of any Federal, State, or local law that provides greater protection than this section for victims of domestic violence, dating violence, sexual assault, or stalking.




(c) Documentation(1) Request for documentationIf an applicant for, or tenant of, housing assisted under a covered housing program represents to a public housing agency or owner or manager of the housing that the individual is entitled to protection under subsection (b), the public housing agency or owner or manager may request, in writing, that the applicant or tenant submit to the public housing agency or owner or manager a form of documentation described in paragraph (3).


(2) Failure to provide certification(A) In generalIf an applicant or tenant does not provide the documentation requested under paragraph (1) within 14 business days after the tenant receives a request in writing for such certification from a public housing agency or owner or manager of housing assisted under a covered housing program, nothing in this subpart may be construed to limit the authority of the public housing agency or owner or manager to—(i) deny admission by the applicant or tenant to the covered program;

(ii) deny assistance under the covered program to the applicant or tenant;

(iii) terminate the participation of the applicant or tenant in the covered program; or

(iv) evict the applicant, the tenant, or a lawful occupant that commits violations of a lease.


(B) ExtensionA public housing agency or owner or manager of housing may extend the 14-day deadline under subparagraph (A) at its discretion.



(3) Form of documentationA form of documentation described in this paragraph is—(A) a certification form approved by the appropriate agency that—(i) states that an applicant or tenant is a victim of domestic violence, dating violence, sexual assault, or stalking;

(ii) states that the incident of domestic violence, dating violence, sexual assault, or stalking that is the ground for protection under subsection (b) meets the requirements under subsection (b); and

(iii) includes the name of the individual who committed the domestic violence, dating violence, sexual assault, or stalking, if the name is known and safe to provide;


(B) a document that—(i) is signed by—(I) an employee, agent, or volunteer of a victim service provider, an attorney, a medical professional, or a mental health professional from whom an applicant or tenant has sought assistance relating to domestic violence, dating violence, sexual assault, or stalking, or the effects of the abuse; and

(II) the applicant or tenant; and


(ii) states under penalty of perjury that the individual described in clause (i)(I) believes that the incident of domestic violence, dating violence, sexual assault, or stalking that is the ground for protection under subsection (b) meets the requirements under subsection (b);


(C) a record of a Federal, State, tribal, territorial, or local law enforcement agency, court, or administrative agency; or

(D) at the discretion of a public housing agency or owner or manager of housing assisted under a covered housing program, a statement or other evidence provided by an applicant or tenant.


(4) ConfidentialityAny information submitted to a public housing agency or owner or manager under this subsection, including the fact that an individual is a victim of domestic violence, dating violence, sexual assault, or stalking shall be maintained in confidence by the public housing agency or owner or manager and may not be entered into any shared database or disclosed to any other entity or individual, except to the extent that the disclosure is—(A) requested or consented to by the individual in writing;

(B) required for use in an eviction proceeding under subsection (b); or

(C) otherwise required by applicable law.


(5) Documentation not requiredNothing in this subsection shall be construed to require a public housing agency or owner or manager of housing assisted under a covered housing program to request that an individual submit documentation of the status of the individual as a victim of domestic violence, dating violence, sexual assault, or stalking.


(6) Compliance not sufficient to constitute evidence of unreasonable actCompliance with subsection (b) by a public housing agency or owner or manager of housing assisted under a covered housing program based on documentation received under this subsection, shall not be sufficient to constitute evidence of an unreasonable act or omission by the public housing agency or owner or manager or an employee or agent of the public housing agency or owner or manager. Nothing in this paragraph shall be construed to limit the liability of a public housing agency or owner or manager of housing assisted under a covered housing program for failure to comply with subsection (b).


(7) Response to conflicting certificationIf a public housing agency or owner or manager of housing assisted under a covered housing program receives documentation under this subsection that contains conflicting information, the public housing agency or owner or manager may require an applicant or tenant to submit third-party documentation, as described in subparagraph (B), (C), or (D) of paragraph (3).


(8) PreemptionNothing in this subsection shall be construed to supersede any provision of any Federal, State, or local law that provides greater protection than this subsection for victims of domestic violence, dating violence, sexual assault, or stalking.



(d) Notification(1) DevelopmentThe Secretary of Housing and Urban Development shall develop a notice of the rights of individuals under this section, including the right to confidentiality and the limits thereof.


(2) ProvisionEach public housing agency or owner or manager of housing assisted under a covered housing program shall provide the notice developed under paragraph (1), together with the form described in subsection (c)(3)(A), to an applicant for or tenants of housing assisted under a covered housing program—(A) at the time the applicant is denied residency in a dwelling unit assisted under the covered housing program;

(B) at the time the individual is admitted to a dwelling unit assisted under the covered housing program;

(C) with any notification of eviction or notification of termination of assistance; and

(D) in multiple languages, consistent with guidance issued by the Secretary of Housing and Urban Development in accordance with Executive Order 13166 (42 U.S.C. 2000d–1 note; relating to access to services for persons with limited English proficiency).



(e) Emergency transfersEach appropriate agency shall adopt a model emergency transfer plan for use by public housing agencies and owners or managers of housing assisted under covered housing programs that—(1) allows tenants who are victims of domestic violence, dating violence, sexual assault, or stalking to transfer to another available and safe dwelling unit assisted under a covered housing program if—(A) the tenant expressly requests the transfer; and

(B)(i) the tenant reasonably believes that the tenant is threatened with imminent harm from further violence if the tenant remains within the same dwelling unit assisted under a covered housing program; or

(ii) in the case of a tenant who is a victim of sexual assault, the sexual assault occurred on the premises during the 90 day period preceding the request for transfer; and



(2) incorporates reasonable confidentiality measures to ensure that the public housing agency or owner or manager does not disclose the location of the dwelling unit of a tenant to a person that commits an act of domestic violence, dating violence, sexual assault, or stalking against the tenant.


(f) Policies and procedures for emergency transferThe Secretary of Housing and Urban Development shall establish policies and procedures under which a victim requesting an emergency transfer under subsection (e) may receive, subject to the availability of tenant protection vouchers, assistance under section 1437f(o) of title 42.


(g) ImplementationThe appropriate agency with respect to each covered housing program shall implement this section, as this section applies to the covered housing program.


(Pub. L. 103–322, title IV, § 41411, as added Pub. L. 113–4, title VI, § 601(a)(4), Mar. 7, 2013, 127 Stat. 102; amended Pub. L. 114–324, § 6, Dec. 16, 2016, 130 Stat. 1951.)

Editorial Notes

References in TextThe Cranston-Gonzalez National Affordable Housing Act, referred to in subsec. (a)(3)(C), (E), is Pub. L. 101–625, Nov. 28, 1990, 104 Stat. 4079. Subtitle A of title II of the Act is classified generally to part A (§ 12741 et seq.) of subchapter II of chapter 130 of Title 42, The Public Health and Welfare. Subtitle D of title VIII of the Act, known as the AIDS Housing Opportunity Act, is classified generally to chapter 131 (§ 12901 et seq.) of Title 42. For complete classification of this Act to the Code, see Short Title note set out under section 12701 of Title 42 and Tables.
The McKinney-Vento Homeless Assistance Act, referred to in subsec. (a)(3)(D), is Pub. L. 100–77, July 22, 1987, 101 Stat. 482. Subtitle A of title IV of the Act is classified generally to part A (§ 11360 et seq.) of subchapter IV of chapter 119 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 11301 of Title 42 and Tables.

Codification
Section was formerly classified to section 14043e–11 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2016—Subsec. (b)(3)(B)(ii). Pub. L. 114–324 inserted “or resident” after “any remaining tenant” in first sentence and “or resident” after “tenant” in two places in second sentence.





Part M—National Resource Center

Editorial Notes
Codification
Pub. L. 109–162, title VII, § 701, Jan. 5, 2006, 119 Stat. 3052, which directed that subtitle N of the Violence Against Women Act of 1994 (part L of this subchapter) be amended by adding at the end a subtitle O consisting of section 41501 (34 U.S.C. 12501), is reflected in the Code by setting out subtitle O as a separate part M (this part) and not as included in part L of this subchapter, as the probable intent of Congress.


§ 12501. Grant for national resource center on workplace responses to assist victims of domestic and sexual violence(a) AuthorityThe Attorney General, acting through the Director of the Office on Violence Against Women, may award a grant to an eligible nonprofit nongovernmental entity or tribal organization, in order to provide for the establishment and operation of a national resource center on workplace responses to assist victims of domestic and sexual violence. The resource center shall provide information and assistance to employers and labor organizations to aid in their efforts to develop and implement responses to such violence.


(b) ApplicationsTo be eligible to receive a grant under this section, an entity or organization shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require, including—(1) information that demonstrates that the entity or organization has nationally recognized expertise in the area of domestic or sexual violence;

(2) a plan to maximize, to the extent practicable, outreach to employers (including private companies and public entities such as public institutions of higher education and State and local governments) and labor organizations described in subsection (a) concerning developing and implementing workplace responses to assist victims of domestic or sexual violence; and

(3) a plan for developing materials and training for materials for employers that address the needs of employees in cases of domestic violence, dating violence, sexual assault, and stalking impacting the workplace, including the needs of underserved communities.


(c) Use of grant amount(1) In generalAn entity or organization that receives a grant under this section may use the funds made available through the grant for staff salaries, travel expenses, equipment, printing, and other reasonable expenses necessary to develop, maintain, and disseminate to employers and labor organizations described in subsection (a), information and assistance concerning workplace responses to assist victims of domestic or sexual violence.


(2) ResponsesResponses referred to in paragraph (1) may include—(A) providing training to promote a better understanding of workplace assistance to victims of domestic or sexual violence;

(B) providing conferences and other educational opportunities; and

(C) developing protocols and model workplace policies.



(d) LiabilityThe compliance or noncompliance of any employer or labor organization with any protocol or policy developed by an entity or organization under this section shall not serve as a basis for liability in tort, express or implied contract, or by any other means. No protocol or policy developed by an entity or organization under this section shall be referenced or enforced as a workplace safety standard by any Federal, State, or other governmental agency.


(e) Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2014 through 2018.


(f) Availability of grant fundsFunds appropriated under this section shall remain available until expended.


(Pub. L. 103–322, title IV, § 41501, as added Pub. L. 109–162, title VII, § 701, Jan. 5, 2006, 119 Stat. 3052; amended Pub. L. 113–4, title VII, § 701, Mar. 7, 2013, 127 Stat. 110.)

Editorial Notes
Codification
Section was formerly classified to section 14043f of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Subsec. (e). Pub. L. 113–4 substituted “fiscal years 2014 through 2018” for “fiscal years 2007 through 2011”.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.




Part N—Sexual Assault Services
§ 12511. Sexual assault services program(a) PurposesThe purposes of this section are—(1) to assist States, Indian tribes, and territories in providing intervention, advocacy, accompaniment, support services, and related assistance for—(A) adult, youth, and child victims of sexual assault;

(B) family and household members of such victims; and

(C) those collaterally affected by the victimization, except for the perpetrator of such victimization; and


(2) to provide for technical assistance and training relating to sexual assault to—(A) Federal, State, tribal, territorial and local governments, law enforcement agencies, and courts;

(B) professionals working in legal, social service, and health care settings;

(C) nonprofit organizations;

(D) faith-based organizations; and

(E) other individuals and organizations seeking such assistance.



(b) Grants to States and territories(1) Grants authorizedThe Attorney General shall award grants to States and territories to support the establishment, maintenance, and expansion of rape crisis centers and other nongovernmental or tribal programs and projects to assist individuals who have been victimized by sexual assault, without regard to the age of the individual.


(2) Allocation and use of funds(A) Administrative costsNot more than 5 percent of the grant funds received by a State or territory governmental agency under this subsection for any fiscal year may be used for administrative costs.


(B) Grant fundsAny funds received by a State or territory under this subsection that are not used for administrative costs shall be used to provide grants to rape crisis centers and other nonprofit, nongovernmental organizations or tribal programs and activities for programs and activities within such State or territory that provide direct intervention and related assistance.


(C) Intervention and related assistanceIntervention and related assistance under subparagraph (B) may include—(i) 24-hour hotline services providing crisis intervention services and referral;

(ii) accompaniment and advocacy through medical, criminal justice, and social support systems, including medical facilities, police, and court proceedings;

(iii) crisis intervention, short-term individual and group support services, and comprehensive service coordination and supervision to assist sexual assault victims and family or household members;

(iv) information and referral to assist the sexual assault victim and family or household members;

(v) community-based, culturally specific services and support mechanisms, including outreach activities for underserved communities; and

(vi) the development and distribution of materials on issues related to the services described in clauses (i) through (v).



(3) Application(A) In generalEach eligible entity desiring a grant under this subsection shall submit an application to the Attorney General at such time and in such manner as the Attorney General may reasonably require.


(B) ContentsEach application submitted under subparagraph (A) shall—(i) set forth procedures designed to ensure meaningful involvement of the State or territorial sexual assault coalition and representatives from underserved communities in the development of the application and the implementation of the plans;

(ii) set forth procedures designed to ensure an equitable distribution of grants and grant funds within the State or territory and between urban and rural areas within such State or territory;

(iii) identify the State or territorial agency that is responsible for the administration of programs and activities; and

(iv) meet other such requirements as the Attorney General reasonably determines are necessary to carry out the purposes and provisions of this section.



(4) Minimum amountThe Attorney General shall allocate to each State (including the District of Columbia and Puerto Rico) not less than 1.50 percent of the total amount appropriated in a fiscal year for grants under this section, except that the United States Virgin Islands, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands shall each be allocated 0.25 percent of the total appropriations. The remaining funds shall be allotted to each State and each territory in an amount that bears the same ratio to such remaining funds as the population of such State and such territory bears to the population of all the States and the territories.



(c) Grants for culturally specific programs addressing sexual assault(1) Grants authorizedThe Attorney General shall award grants to eligible entities to support the establishment, maintenance, and expansion of culturally specific intervention and related assistance for victims of sexual assault.


(2) Eligible entitiesTo be eligible to receive a grant under this section, an entity shall—(A) be a private nonprofit organization that focuses primarily on culturally specific communities;

(B) must have documented organizational experience in the area of sexual assault intervention or have entered into a partnership with an organization having such expertise;

(C) have expertise in the development of community-based, linguistically and culturally specific outreach and intervention services relevant for the specific communities to whom assistance would be provided or have the capacity to link to existing services in the community tailored to the needs of culturally specific populations; and

(D) have an advisory board or steering committee and staffing which is reflective of the targeted culturally specific community.


(3) Award basisThe Attorney General shall award grants under this section on a competitive basis.


(4) Distribution(A) The Attorney General shall not use more than 2.5 percent of funds appropriated under this subsection in any year for administration, monitoring, and evaluation of grants made available under this subsection.

(B) Up to 5 percent of funds appropriated under this subsection in any year shall be available for technical assistance by a national, nonprofit, nongovernmental organization or organizations whose primary focus and expertise is in addressing sexual assault within underserved culturally specific populations.


(5) TermThe Attorney General shall make grants under this section for a period of no less than 2 fiscal years.


(6) ReportingEach entity receiving a grant under this subsection shall submit a report to the Attorney General that describes the activities carried out with such grant funds.



(d) Grants to State, territorial, and tribal sexual assault coalitions(1) Grants authorized(A) In generalThe Attorney General shall award grants to State, territorial, and tribal sexual assault coalitions to assist in supporting the establishment, maintenance, and expansion of such coalitions.


(B) Minimum amountNot less than 10 percent of the total amount appropriated to carry out this section shall be used for grants under subparagraph (A).


(C) Eligible applicantsEach of the State, territorial, and tribal sexual assault coalitions.



(2) Use of fundsGrant funds received under this subsection may be used to—(A) work with local sexual assault programs and other providers of direct services to encourage appropriate responses to sexual assault within the State, territory, or tribe;

(B) work with judicial and law enforcement agencies to encourage appropriate responses to sexual assault cases;

(C) work with courts, child protective services agencies, and children’s advocates to develop appropriate responses to child custody and visitation issues when sexual assault has been determined to be a factor;

(D) design and conduct public education campaigns;

(E) plan and monitor the distribution of grants and grant funds to their State, territory, or tribe; or

(F) collaborate with and inform Federal, State, or local public officials and agencies to develop and implement policies to reduce or eliminate sexual assault.


(3) Allocation and use of fundsFrom amounts appropriated for grants under this subsection for each fiscal year—(A) not less than 10 percent of the funds shall be available for grants to tribal sexual assault coalitions; and

(B) the remaining funds shall be available for grants to State and territorial coalitions, and the Attorney General shall allocate an amount equal to 1⁄56 of the amounts so appropriated to each of those State and territorial coalitions.


(4) ApplicationEach eligible entity desiring a grant under this subsection shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General determines to be essential to carry out the purposes of this section.


(5) First-time applicantsNo entity shall be prohibited from submitting an application under this subsection during any fiscal year for which funds are available under this subsection because such entity has not previously applied or received funding under this subsection.



(e) Grants to tribes(1) Grants authorizedThe Attorney General may award grants to Indian tribes, tribal organizations, and nonprofit tribal organizations for the operation of sexual assault programs or projects in Indian tribal lands and Alaska Native villages to support the establishment, maintenance, and expansion of programs and projects to assist those victimized by sexual assault.


(2) Allocation and use of funds(A) Administrative costsNot more than 5 percent of the grant funds received by an Indian tribe, tribal organization, and nonprofit tribal organization under this subsection for any fiscal year may be used for administrative costs.


(B) Grant fundsAny funds received under this subsection that are not used for administrative costs shall be used to provide grants to tribal organizations and nonprofit tribal organizations for programs and activities within Indian country and Alaskan native villages that provide direct intervention and related assistance.




(f) Authorization of appropriations(1) In generalThere are authorized to be appropriated $40,000,000 to remain available until expended for each of fiscal years 2014 through 2018 to carry out the provisions of this section.


(2) AllocationsOf the total amounts appropriated for each fiscal year to carry out this section—(A) not more than 2.5 percent shall be used by the Attorney General for evaluation, monitoring, and other administrative costs under this section;

(B) not more than 2.5 percent shall be used for the provision of technical assistance to grantees and subgrantees under this section;

(C) not less than 65 percent shall be used for grants to States and territories under subsection (b);

(D) not less than 10 percent shall be used for making grants to State, territorial, and tribal sexual assault coalitions under subsection (d);

(E) not less than 10 percent shall be used for grants to tribes under subsection (e); and

(F) not less than 10 percent shall be used for grants for culturally specific programs addressing sexual assault under subsection (c).



(Pub. L. 103–322, title IV, § 41601, as added Pub. L. 109–271, § 3(b), Aug. 12, 2006, 120 Stat. 754; amended Pub. L. 113–4, title II, § 201, Mar. 7, 2013, 127 Stat. 80.)

Editorial Notes
Codification
Section was formerly classified to section 14043g of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Subsec. (b)(1). Pub. L. 113–4, § 201(a)(1), substituted “other nongovernmental or tribal programs and projects to assist individuals who have been victimized by sexual assault, without regard to the age of the individual.” for “other programs and projects to assist those victimized by sexual assault.”
Subsec. (b)(2)(B). Pub. L. 113–4, § 201(a)(2)(A), inserted “or tribal programs and activities” after “nongovernmental organizations”.
Subsec. (b)(2)(C)(v). Pub. L. 113–4, § 201(a)(2)(B), struck out “linguistically and” before “culturally”.
Subsec. (b)(4). Pub. L. 113–4, § 201(a)(3)(B), which directed striking out “the District of Columbia, Puerto Rico,” after “Guam”, was executed by striking out such phrase after “Guam,” to reflect the probable intent of Congress.
Pub. L. 113–4, § 201(a)(3)(A), (C), (D), inserted “(including the District of Columbia and Puerto Rico)” after “The Attorney General shall allocate to each State”, substituted “0.25 percent” for “0.125 percent”, and struck out at end “The District of Columbia shall be treated as a territory for purposes of calculating its allocation under the preceding formula.”
Subsec. (f)(1). Pub. L. 113–4, § 201(b), substituted “$40,000,000 to remain available until expended for each of fiscal years 2014 through 2018” for “$50,000,000 to remain available until expended for each of the fiscal years 2007 through 2011”.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.



§ 12512. Working Group(a) In generalThe Attorney General, in consultation with the Secretary of Health and Human Services (referred to in this section as the “Secretary”), shall establish a joint working group (referred to in this section as the “Working Group”) to develop, coordinate, and disseminate best practices regarding the care and treatment of sexual assault survivors and the preservation of forensic evidence.


(b) Consultation with stakeholdersThe Working Group shall consult with—(1) stakeholders in law enforcement, prosecution, forensic laboratory, counseling, forensic examiner, medical facility, and medical provider communities; and

(2) representatives of not less than 3 entities with demonstrated expertise in sexual assault prevention, sexual assault advocacy, or representation of sexual assault victims, of which not less than 1 representative shall be a sexual assault victim.


(c) MembershipThe Working Group shall be composed of governmental or nongovernmental agency heads at the discretion of the Attorney General, in consultation with the Secretary.


(d) DutiesThe Working Group shall—(1) develop recommendations for improving the coordination of the dissemination and implementation of best practices and protocols regarding the care and treatment of sexual assault survivors and the preservation of evidence to hospital administrators, physicians, forensic examiners, and other medical associations and leaders in the medical community;

(2) encourage, where appropriate, the adoption and implementation of best practices and protocols regarding the care and treatment of sexual assault survivors and the preservation of evidence among hospital administrators, physicians, forensic examiners, and other medical associations and leaders in the medical community;

(3) develop recommendations to promote the coordination of the dissemination and implementation of best practices regarding the care and treatment of sexual assault survivors and the preservation of evidence to State attorneys general, United States attorneys, heads of State law enforcement agencies, forensic laboratory directors and managers, and other leaders in the law enforcement community;

(4) develop and implement, where practicable, incentives to encourage the adoption or implementation of best practices regarding the care and treatment of sexual assault survivors and the preservation of evidence among State attorneys general, United States attorneys, heads of State law enforcement agencies, forensic laboratory directors and managers, and other leaders in the law enforcement community;

(5) collect feedback from stakeholders, practitioners, and leadership throughout the Federal and State law enforcement, victim services, forensic science practitioner, and health care communities to inform development of future best practices or clinical guidelines regarding the care and treatment of sexual assault survivors; and

(6) perform other activities, such as activities relating to development, dissemination, outreach, engagement, or training associated with advancing victim-centered care for sexual assault survivors.


(e) ReportNot later than 2 years after October 7, 2016, the Working Group shall submit to the Attorney General, the Secretary, and Congress a report containing the findings and recommended actions of the Working Group.


(Pub. L. 114–236, § 4, Oct. 7, 2016, 130 Stat. 968.)

Editorial Notes
Codification
Section was formerly classified to section 14043g–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Section was enacted as part of the Survivors’ Bill of Rights Act of 2016, and not as part of the Violent Crime Control and Law Enforcement Act of 1994 which enacted this chapter.





SUBCHAPTER IV—DRUG CONTROL
§ 12521. Increased penalties for drug-dealing in “drug-free” zones
Pursuant to its authority under section 994 of title 28, the United States Sentencing Commission shall amend its sentencing guidelines to provide an appropriate enhancement for a defendant convicted of violating section 860 of title 21.
(Pub. L. 103–322, title IX, § 90102, Sept. 13, 1994, 108 Stat. 1987.)

Editorial Notes
Codification
Section was formerly classified to section 14051 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Section is comprised of section 90102 of Pub. L. 103–322 which is also listed in a table relating to sentencing guidelines set out under section 994 of Title 28, Judiciary and Judicial Procedure.



§ 12522. Enhanced penalties for illegal drug use in Federal prisons and for smuggling drugs into Federal prisons(a) Declaration of policyIt is the policy of the Federal Government that the use or distribution of illegal drugs in the Nation’s Federal prisons will not be tolerated and that such crimes shall be prosecuted to the fullest extent of the law.


(b) Sentencing guidelinesPursuant to its authority under section 994 of title 28, the United States Sentencing Commission shall amend its sentencing guidelines to appropriately enhance the penalty for a person convicted of an offense—(1) under section 844 of title 21 involving simple possession of a controlled substance within a Federal prison or other Federal detention facility; or

(2) under section 841(b) of title 21 involving the smuggling of a controlled substance into a Federal prison or other Federal detention facility or the distribution or intended distribution of a controlled substance within a Federal prison or other Federal detention facility.


(c) No probationNotwithstanding any other law, the court shall not sentence a person convicted of an offense described in subsection (b) to probation.


(Pub. L. 103–322, title IX, § 90103, Sept. 13, 1994, 108 Stat. 1987.)

Editorial Notes
Codification
Section was formerly classified to section 14052 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Section is comprised of section 90103 of Pub. L. 103–322. Subsec. (b) of section 90103 of Pub. L. 103–322 is also listed in a table relating to sentencing guidelines set out under section 994 of Title 28, Judiciary and Judicial Procedure.



§ 12523. Violent crime and drug emergency areas(a) DefinitionsIn this section—
“major violent crime or drug-related emergency” means an occasion or instance in which violent crime, drug smuggling, drug trafficking, or drug abuse violence reaches such levels, as determined by the President, that Federal assistance is needed to supplement State and local efforts and capabilities to save lives, and to protect property and public health and safety.
“State” means a State, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands.


(b) Declaration of violent crime and drug emergency areasIf a major violent crime or drug-related emergency exists throughout a State or a part of a State, the President may declare the State or part of a State to be a violent crime or drug emergency area and may take appropriate actions authorized by this section.


(c) Procedure(1) In generalA request for a declaration designating an area to be a violent crime or drug emergency area shall be made, in writing, by the chief executive officer of a State or local government, respectively (or in the case of the District of Columbia, the mayor), and shall be forwarded to the Attorney General in such form as the Attorney General may by regulation require. One or more cities, counties, States, or the District of Columbia may submit a joint request for designation as a major violent crime or drug emergency area under this subsection.


(2) FindingA request made under paragraph (1) shall be based on a written finding that the major violent crime or drug-related emergency is of such severity and magnitude that Federal assistance is necessary to ensure an effective response to save lives and to protect property and public health and safety.



(d) Irrelevancy of population densityThe President shall not limit declarations made under this section to highly populated centers of violent crime or drug trafficking, drug smuggling, or drug use, but shall also consider applications from governments of less populated areas where the magnitude and severity of such activities is beyond the capability of the State or local government to respond.


(e) RequirementsAs part of a request for a declaration under this section, and as a prerequisite to Federal violent crime or drug emergency assistance under this section, the chief executive officer of a State or local government shall—(1) take appropriate action under State or local law and furnish information on the nature and amount of State and local resources that have been or will be committed to alleviating the major violent crime- or drug-related emergency;

(2) submit a detailed plan outlining that government’s short- and long-term plans to respond to the violent crime or drug emergency, specifying the types and levels of Federal assistance requested and including explicit goals (including quantitative goals) and timetables; and

(3) specify how Federal assistance provided under this section is intended to achieve those goals.


(f) Review periodThe Attorney General shall review a request submitted pursuant to this section, and the President shall decide whether to declare a violent crime or drug emergency area, within 30 days after receiving the request.


(g) Federal assistanceThe President may—(1) direct any Federal agency, with or without reimbursement, to utilize its authorities and the resources granted to it under Federal law (including personnel, equipment, supplies, facilities, financial assistance, and managerial, technical, and advisory services) in support of State and local assistance efforts; and

(2) provide technical and advisory assistance, including communications support and law enforcement-related intelligence information.


(h) Duration of Federal assistance(1) In generalFederal assistance under this section shall not be provided to a violent crime or drug emergency area for more than 1 year.


(2) ExtensionThe chief executive officer of a jurisdiction may apply to the President for an extension of assistance beyond 1 year. The President may extend the provision of Federal assistance for not more than an additional 180 days.



(i) RegulationsNot later than 120 days after September 13, 1994, the Attorney General shall issue regulations to implement this section.


(j) No effect on existing authorityNothing in this section shall diminish or detract from existing authority possessed by the President or Attorney General.


(Pub. L. 103–322, title IX, § 90107, Sept. 13, 1994, 108 Stat. 1988.)

Editorial Notes
Codification
Section was formerly classified to section 14053 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER V—CRIMINAL STREET GANGS
§ 12531. Juvenile anti-drug and anti-gang grants in federally assisted low-income housing
Grants authorized in this Act to reduce or prevent juvenile drug and gang-related activity in “public housing” may be used for such purposes in federally assisted, low-income housing.
(Pub. L. 103–322, title XV, § 150007, Sept. 13, 1994, 108 Stat. 2035.)

Editorial Notes

References in TextThis Act, referred to in text, is Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1796, known as the Violent Crime Control and Law Enforcement Act of 1994. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 14061 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12532. Gang investigation coordination and information collection(a) CoordinationThe Attorney General (or the Attorney General’s designee), in consultation with the Secretary of the Treasury (or the Secretary’s designee), shall develop a national strategy to coordinate gang-related investigations by Federal law enforcement agencies.


(b) Data collectionThe Director of the Federal Bureau of Investigation shall acquire and collect information on incidents of gang violence for inclusion in an annual uniform crime report.


(c) ReportThe Attorney General shall prepare a report on national gang violence outlining the strategy developed under subsection (a) to be submitted to the President and Congress by January 1, 1996.


(d) Authorization of appropriationsThere are authorized to be appropriated to carry out this section $1,000,000 for fiscal year 1996.


(Pub. L. 103–322, title XV, § 150008, Sept. 13, 1994, 108 Stat. 2036.)

Editorial Notes
Codification
Section was formerly classified to section 14062 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER VI—RURAL CRIME
§ 12541. Rural Crime and Drug Enforcement Task Forces(a) EstablishmentThe Attorney General, in consultation with the Governors, mayors, and chief executive officers of State and local law enforcement agencies, may establish a Rural Crime and Drug Enforcement Task Force in judicial districts that encompass significant rural lands. Assets seized as a result of investigations initiated by a Rural Crime and Drug Enforcement Task Force and forfeited under Federal law shall be used, consistent with the guidelines on equitable sharing established by the Attorney General and of the Secretary of the Treasury, primarily to enhance the operations of the task force and its participating State and local law enforcement agencies.


(b) Task force membershipThe Task Forces 11 So in original. Probably should not be capitalized. established under subsection (a) shall be carried out under policies and procedures established by the Attorney General. The Attorney General may deputize State and local law enforcement officers and may cross-designate up to 100 Federal law enforcement officers, when necessary to undertake investigations pursuant to section 873(a) of title 21 or offenses punishable by a term of imprisonment of 10 years or more under title 18. The task forces—(1) shall include representatives from—(A) State and local law enforcement agencies;

(B) the office of the United States Attorney for the judicial district; and

(C) the Federal Bureau of Investigation, the Drug Enforcement Administration, the Immigration and Naturalization Service, and the United States Marshals Service; and


(2) may include representatives of other Federal law enforcement agencies, such as the United States Customs Service, United States Park Police, United States Forest Service, Bureau of Alcohol, Tobacco, and Firearms, and Bureau of Land Management.


(Pub. L. 103–322, title XVIII, § 180102, Sept. 13, 1994, 108 Stat. 2045.)

Editorial Notes
Codification
Section was formerly classified to section 14081 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the United States Customs Service of the Department of the Treasury, including functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 203(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6. For establishment of U.S. Customs and Border Protection in the Department of Homeland Security, treated as if included in Pub. L. 107–296 as of Nov. 25, 2002, see section 211 of Title 6, as amended generally by Pub. L. 114–125, and section 802(b) of Pub. L. 114–125, set out as a note under section 211 of Title 6.
For transfer of authorities, functions, personnel, and assets of the Bureau of Alcohol, Tobacco and Firearms, including the related functions of the Secretary of the Treasury, to the Department of Justice, see section 531(c) of Title 6, Domestic Security, and section 599A(c)(1) of Title 28, Judiciary and Judicial Procedure.


Abolition of Immigration and Naturalization Service and Transfer of Functions
For abolition of Immigration and Naturalization Service, transfer of functions, and treatment of related references, see note set out under section 1551 of Title 8, Aliens and Nationality.



§ 12542. Rural drug enforcement training(a) Specialized training for rural officersThe Director of the Federal Law Enforcement Training Center shall develop a specialized course of instruction devoted to training law enforcement officers from rural agencies in the investigation of drug trafficking and related crimes.


(b) Authorization of appropriationsThere are authorized to be appropriated to carry out subsection (a)—(1) $1,000,000 for fiscal year 1996;

(2) $1,000,000 for fiscal year 1997;

(3) $1,000,000 for fiscal year 1998;

(4) $1,000,000 for fiscal year 1999; and

(5) $1,000,000 for fiscal year 2000.


(Pub. L. 103–322, title XVIII, § 180103, Sept. 13, 1994, 108 Stat. 2046.)

Editorial Notes
Codification
Section was formerly classified to section 14082 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the Federal Law Enforcement Training Center of the Department of the Treasury to the Secretary of Homeland Security, and for treatment of related references, see sections 203(4), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.




SUBCHAPTER VII—POLICE CORPS AND LAW ENFORCEMENT OFFICERS TRAINING AND EDUCATION
Part A—Police Corps
§ 12551. Purposes
The purposes of this part are to—(1) address violent crime by increasing the number of police with advanced education and training on community patrol; and

(2) provide educational assistance to law enforcement personnel and to students who possess a sincere interest in public service in the form of law enforcement.

(Pub. L. 103–322, title XX, § 200102, Sept. 13, 1994, 108 Stat. 2049.)

Editorial Notes
Codification
Section was formerly classified to section 14091 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12552. Definitions
In this part—
“academic year” means a traditional academic year beginning in August or September and ending in the following May or June.
“dependent child” means a natural or adopted child or stepchild of a law enforcement officer who at the time of the officer’s death—
(A) was no more than 21 years old; or
(B) if older than 21 years, was in fact dependent on the child’s parents for at least one-half of the child’s support (excluding educational expenses), as determined by the Director.
“Director” means the Director of the Office of the Police Corps and Law Enforcement Education appointed under section 12553 11 So in original. Section 12553 of this title does not provide for the appointment of a Director. of this title.
“educational expenses” means expenses that are directly attributable to a course of education leading to the award of either a baccalaureate or graduate degree in a course of study which, in the judgment of the State or local police force to which the participant will be assigned, includes appropriate preparation for police service including the cost of tuition, fees, books, supplies, transportation, room and board and miscellaneous expenses.
“institution of higher education” has the meaning stated in the first sentence of section 1001 of title 20.
“participant” means a participant in the Police Corps program selected pursuant to section 12555 22 So in original. Probably should be section “12556”. of this title.
“State” means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands.
“State Police Corps program” means a State police corps program that meets the requirements of section 12559 of this title.
(Pub. L. 103–322, title XX, § 200103, Sept. 13, 1994, 108 Stat. 2049; Pub. L. 104–134, title I, § 101[(a)] [title I, § 121], Apr. 26, 1996, 110 Stat. 1321, 1321–22; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327; Pub. L. 105–244, title I, § 102(a)(13)(O), Oct. 7, 1998, 112 Stat. 1621.)

Editorial Notes
Codification
Section was formerly classified to section 14092 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1998—Pub. L. 105–244 substituted “section 1001” for “section 1141(a)” in par. defining “institution of higher education”.
1996—Pub. L. 104–134 amended generally par. defining “education expenses”. Prior to amendment, par. read as follows: “ ‘educational expenses’ means expenses that are directly attributable to—
“(A) a course of education leading to the award of the baccalaureate degree in legal- or criminal justice-related studies; or
“(B) a course of graduate study legal or criminal justice studies following award of a baccalaureate degree,
including the cost of tuition, fees, books, supplies, transportation, room and board and miscellaneous expenses.”

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 12553. Establishment of Office of the Police Corps and Law Enforcement Education
There is established in the Department of Justice, under the general authority of the Attorney General, an Office of the Police Corps and Law Enforcement Education.
(Pub. L. 103–322, title XX, § 200104, Sept. 13, 1994, 108 Stat. 2050.)

Editorial Notes
Codification
Section was formerly classified to section 14093 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12554. Designation of lead agency and submission of State plan(a) Lead agencyA State that desires to participate in the Police Corps program under this part shall designate a lead agency that will be responsible for—(1) submitting to the Director a State plan described in subsection (b); and

(2) administering the program in the State.


(b) State plansA State plan shall—(1) contain assurances that the lead agency shall work in cooperation with the local law enforcement liaisons, representatives of police labor organizations and police management organizations, and other appropriate State and local agencies to develop and implement interagency agreements designed to carry out the program;

(2) contain assurances that the State shall advertise the assistance available under this part;

(3) contain assurances that the State shall screen and select law enforcement personnel for participation in the program; and

(4) meet the requirements of section 12559 of this title.


(Pub. L. 103–322, title XX, § 200105, Sept. 13, 1994, 108 Stat. 2050.)

Editorial Notes
Codification
Section was formerly classified to section 14094 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12555. Scholarship assistance(a) Scholarships authorized(1) The Director may award scholarships to participants who agree to work in a State or local police force in accordance with agreements entered into pursuant to subsection (d).

(2)(A) Except as provided in subparagraph (B), each scholarship payment made under this section for each academic year shall not exceed—(i) $10,000; or

(ii) the cost of the educational expenses related to attending an institution of higher education.


(B) In the case of a participant who is pursuing a course of educational study during substantially an entire calendar year, the amount of scholarship payments made during such year shall not exceed $13,333.

(C) The total amount of scholarship assistance received by any one student under this section shall not exceed $40,000.


(3) Recipients of scholarship assistance under this section shall continue to receive such scholarship payments only during such periods as the Director finds that the recipient is maintaining satisfactory progress as determined by the institution of higher education the recipient is attending.

(4)(A) The Director shall make scholarship payments under this section directly to the institution of higher education that the student is attending.

(B) Each institution of higher education receiving a payment on behalf of a participant pursuant to subparagraph (A) shall remit to such student any funds in excess of the costs of tuition, fees, and room and board payable to the institution.



(b) Reimbursement authorized(1) The Director may make payments to a participant to reimburse such participant for the costs of educational expenses if the student agrees to work in a State or local police force in accordance with the agreement entered into pursuant to subsection (d).

(2)(A) Each payment made pursuant to paragraph (1) for each academic year of study shall not exceed—(i) $10,000; or

(ii) the cost of educational expenses related to attending an institution of higher education.


(B) In the case of a participant who is pursuing a course of educational study during substantially an entire calendar year, the amount of scholarship payments made during such year shall not exceed $13,333.

(C) The total amount of payments made pursuant to subparagraph (A) to any 1 student shall not exceed $40,000.



(c) Use of scholarshipScholarships awarded under this subsection 11 So in original. Probably should be “section”. shall only be used to attend a 4-year institution of higher education, except that—(1) scholarships may be used for graduate and professional study; and

(2) if a participant has enrolled in the program upon or after transfer to a 4-year institution of higher education, the Director may reimburse the participant for the participant’s prior educational expenses.


(d) Agreement(1)(A) Each participant receiving a scholarship or a payment under this section shall enter into an agreement with the Director.

(B) An agreement under subparagraph (A) shall contain assurances that the participant shall—(i) after successful completion of a baccalaureate program and training as prescribed in section 12557 of this title, work for 4 years in a State or local police force without there having arisen sufficient cause for the participant’s dismissal under the rules applicable to members of the police force of which the participant is a member;

(ii) complete satisfactorily—(I) an educational course of study and receipt of a baccalaureate degree (in the case of undergraduate study) or the reward of credit to the participant for having completed one or more graduate courses (in the case of graduate study); and

(II) Police Corps training and certification by the Director that the participant has met such performance standards as may be established pursuant to section 12557 of this title; and


(iii) repay all of the scholarship or payment received plus interest at the rate of 10 percent if the conditions of clauses (i) and (ii) are not complied with.



(2)(A) A recipient of a scholarship or payment under this section shall not be considered to be in violation of the agreement entered into pursuant to paragraph (1) if the recipient—(i) dies; or

(ii) becomes permanently and totally disabled as established by the sworn affidavit of a qualified physician.


(B) If a scholarship recipient is unable to comply with the repayment provision set forth in paragraph (1)(B)(ii) 22 So in original. Probably should be paragraph “(1)(B)(iii)”. because of a physical or emotional disability or for good cause as determined by the Director, the Director may substitute community service in a form prescribed by the Director for the required repayment.

(C) The Director shall expeditiously seek repayment from a participant who violates an agreement described in paragraph (1).



(e) Dependent childA dependent child of a law enforcement officer—(1) who is a member of a State or local police force or is a Federal criminal investigator or uniformed police officer,

(2) who is not a participant in the Police Corps program, but

(3) who serves in a State for which the Director has approved a Police Corps plan, and

(4) who is killed in the course of performing police duties,

shall be entitled to the scholarship assistance authorized in this section for any course of study in any accredited institution of higher education. Such dependent child shall not incur any repayment obligation in exchange for the scholarship assistance provided in this section.

(f) ApplicationEach participant desiring a scholarship or payment under this section shall submit an application as prescribed by the Director in such manner and accompanied by such information as the Director may reasonably require.


(Pub. L. 103–322, title XX, § 200106, Sept. 13, 1994, 108 Stat. 2050; Pub. L. 107–273, div. C, title I, § 11006(1), Nov. 2, 2002, 116 Stat. 1817.)

Editorial Notes
Codification
Section was formerly classified to section 14095 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2002—Subsecs. (a)(2), (b)(2). Pub. L. 107–273 substituted “$10,000” for “$7,500” in subpar. (A)(i), “$13,333” for “$10,000” in subpar. (B), and “$40,000” for “$30,000” in subpar. (C).



§ 12556. Selection of participants(a) In generalParticipants in State Police Corps programs shall be selected on a competitive basis by each State under regulations prescribed by the Director.


(b) Selection criteria and qualifications(1) In order to participate in a State Police Corps program, a participant shall—(A) be a citizen of the United States or an alien lawfully admitted for permanent residence in the United States;

(B) meet the requirements for admission as a trainee of the State or local police force to which the participant will be assigned pursuant to section 12559(5) of this title, including achievement of satisfactory scores on any applicable examination, except that failure to meet the age requirement for a trainee of the State or local police shall not disqualify the applicant if the applicant will be of sufficient age upon completing an undergraduate course of study;

(C) possess the necessary mental and physical capabilities and emotional characteristics to discharge effectively the duties of a law enforcement officer;

(D) be of good character and demonstrate sincere motivation and dedication to law enforcement and public service;

(E) in the case of an undergraduate, agree in writing that the participant will complete an educational course of study leading to the award of a baccalaureate degree and will then accept an appointment and complete 4 years of service as an officer in the State police or in a local police department within the State;

(F) in the case of a participant desiring to undertake or continue graduate study, agree in writing that the participant will accept an appointment and complete 4 years of service as an officer in the State police or in a local police department within the State before undertaking or continuing graduate study;

(G) contract, with the consent of the participant’s parent or guardian if the participant is a minor, to serve for 4 years as an officer in the State police or in a local police department, if an appointment is offered; and

(H) except as provided in paragraph (2), be without previous law enforcement experience.


(2)(A) Until the date that is 5 years after September 13, 1994, up to 10 percent of the applicants accepted into the Police Corps program may be persons who—(i) have had some law enforcement experience; and

(ii) have demonstrated special leadership potential and dedication to law enforcement.


(B)(i) The prior period of law enforcement of a participant selected pursuant to subparagraph (A) shall not be counted toward satisfaction of the participant’s 4-year service obligation under section 12558 of this title, and such a participant shall be subject to the same benefits and obligations under this part as other participants, including those stated in section 11 So in original. Probably should be “subsection”. (b)(1)(E) and (F).

(ii) Clause (i) shall not be construed to preclude counting a participant’s previous period of law enforcement experience for purposes other than satisfaction of the requirements of section 12558 of this title, such as for purposes of determining such a participant’s pay and other benefits, rank, and tenure.



(3) It is the intent of this part that there shall be no more than 20,000 participants in each graduating class. The Director shall approve State plans providing in the aggregate for such enrollment of applicants as shall assure, as nearly as possible, annual graduating classes of 20,000. In a year in which applications are received in a number greater than that which will produce, in the judgment of the Director, a graduating class of more than 20,000, the Director shall, in deciding which applications to grant, give preference to those who will be participating in State plans that provide law enforcement personnel to areas of greatest need.


(c) Recruitment of minoritiesEach State participating in the Police Corps program shall make special efforts to seek and recruit applicants from among members of all racial, ethnic or gender groups. This subsection does not authorize an exception from the competitive standards for admission established pursuant to subsections (a) and (b).


(d) Enrollment of applicant(1) An applicant shall be accepted into a State Police Corps program on the condition that the applicant will be matriculated in, or accepted for admission at, a 4-year institution of higher education—(A) as a full-time student in an undergraduate program; or

(B) for purposes of taking a graduate course.


(2) If the applicant is not matriculated or accepted as set forth in paragraph (1), the applicant’s acceptance in the program shall be revoked.


(e) Leave of absence(1) A participant in a State Police Corps program who requests a leave of absence from educational study, training or service for a period not to exceed 1 year (or 18 months in the aggregate in the event of multiple requests) due to temporary physical or emotional disability shall be granted such leave of absence by the State.

(2) A participant who requests a leave of absence from educational study, training or service for a period not to exceed 1 year (or 18 months in the aggregate in the event of multiple requests) for any reason other than those listed in paragraph (1) may be granted such leave of absence by the State.

(3) A participant who requests a leave of absence from educational study or training for a period not to exceed 30 months to serve on an official church mission may be granted such leave of absence.


(f) Admission of applicantsAn applicant may be admitted into a State Police Corps program either before commencement of or during the applicant’s course of educational study.


(Pub. L. 103–322, title XX, § 200107, Sept. 13, 1994, 108 Stat. 2052.)

Editorial Notes
Codification
Section was formerly classified to section 14096 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12557. Police Corps training(a) In general(1) The Director shall establish programs of training for Police Corps participants. Such programs may be carried out at up to 3 training centers established for this purpose and administered by the Director, or by contracting with existing State training facilities. The Director shall contract with a State training facility upon request of such facility if the Director determines that such facility offers a course of training substantially equivalent to the Police Corps training program described in this part.

(2) The Director may enter into contracts with individuals, institutions of learning, and government agencies (including State and local police forces) to obtain the services of persons qualified to participate in and contribute to the training process.

(3) The Director may enter into agreements with agencies of the Federal Government to utilize on a reimbursable basis space in Federal buildings and other resources.

(4) The Director may authorize such expenditures as are necessary for the effective maintenance of the training centers, including purchases of supplies, uniforms, and educational materials, and the provision of subsistence, quarters, and medical care to participants.


(b) Training sessionsA participant in a State Police Corps program shall attend up to 24 weeks, but no less than 16 weeks, of training at a training center. The Director may approve training conducted in not more than 3 separate sessions.


(c) Further trainingThe Police Corps training authorized in this section is intended to serve as basic law enforcement training but not to exclude further training of participants by the State and local authorities to which they will be assigned. Each State plan approved by the Director under section 12559 11 See References in Text note below. of this title shall include assurances that following completion of a participant’s course of education each participant shall receive appropriate additional training by the State or local authority to which the participant is assigned. The time spent by a participant in such additional training, but not the time spent in Police Corps training, shall be counted toward fulfillment of the participant’s 4-year service obligation.


(d) Course of trainingThe training sessions at training centers established under this section shall be designed to provide basic law enforcement training, including vigorous physical and mental training to teach participants self-discipline and organizational loyalty and to impart knowledge and understanding of legal processes and law enforcement.


(e) Evaluation of participantsA participant shall be evaluated during training for mental, physical, and emotional fitness, and shall be required to meet performance standards prescribed by the Director at the conclusion of each training session in order to remain in the Police Corps program.


(f) StipendThe Director shall pay participants in training sessions a stipend of $400 a week during training.


(Pub. L. 103–322, title XX, § 200108, Sept. 13, 1994, 108 Stat. 2054; Pub. L. 105–277, div. C, title I, § 138(a), Oct. 21, 1998, 112 Stat. 2681–597; Pub. L. 107–273, div. C, title I, § 11006(2), Nov. 2, 2002, 116 Stat. 1817.)

Editorial Notes

References in TextSection 12559 of this title, referred to in subsec. (c), was in the original “section 10”, and was translated as reading “section 200110”, meaning section 200110 of Pub. L. 103–322, to reflect the probable intent of Congress, because Pub. L. 103–322 does not contain a section 10, and section 12559 of this title relates to requirements for State Police Corps plans.

Codification
Section was formerly classified to section 14097 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2002—Subsec. (f). Pub. L. 107–273 substituted “$400” for “$250”.
1998—Subsec. (b). Pub. L. 105–277, § 138(a)(1), added subsec. (b) and struck out heading and text of former subsec. (b). Text read as follows: “A participant in a State Police Corps program shall attend two 8-week training sessions at a training center, one during the summer following completion of sophomore year and one during the summer following completion of junior year. If a participant enters the program after sophomore year, the participant shall complete 16 weeks of training at times determined by the Director.”
Subsec. (c). Pub. L. 105–277, § 138(a)(2), substituted “The Police Corps” for “The 16 weeks of Police Corps”.



§ 12558. Service obligation(a) Swearing inUpon satisfactory completion of the participant’s course of education and training program established in section 12557 of this title and meeting the requirements of the police force to which the participant is assigned, a participant shall be sworn in as a member of the police force to which the participant is assigned pursuant to the State Police Corps plan, and shall serve for 4 years as a member of that police force.


(b) Rights and responsibilitiesA participant shall have all of the rights and responsibilities of and shall be subject to all rules and regulations applicable to other members of the police force of which the participant is a member, including those contained in applicable agreements with labor organizations and those provided by State and local law.


(c) DisciplineIf the police force of which the participant is a member subjects the participant to discipline such as would preclude the participant’s completing 4 years of service, and result in denial of educational assistance under section 12555 of this title, the Director may, upon a showing of good cause, permit the participant to complete the service obligation in an equivalent alternative law enforcement service and, if such service is satisfactorily completed, section 12555(d)(1)(B)(iii) of this title shall not apply.


(d) LayoffsIf the police force of which the participant is a member lays off the participant such as would preclude the participant’s completing 4 years of service, and result in denial of educational assistance under section 12555 of this title, the Director may permit the participant to complete the service obligation in an equivalent alternative law enforcement service and, if such service is satisfactorily completed, section 12555(d)(1)(B)(iii) of this title shall not apply.


(Pub. L. 103–322, title XX, § 200109, Sept. 13, 1994, 108 Stat. 2055.)

Editorial Notes
Codification
Section was formerly classified to section 14098 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12559. State plan requirements
A State Police Corps plan shall—(1) provide for the screening and selection of participants in accordance with the criteria set out in section 12556 of this title;

(2) state procedures governing the assignment of participants in the Police Corps program to State and local police forces (except with permission of the Director, no more than 25 percent of all the participants assigned in each year by each State to be assigned to a statewide police force or forces);

(3) provide that participants shall be assigned to those geographic areas in which—(A) there is the greatest need for additional law enforcement personnel; and

(B) the participants will be used most effectively;


(4) provide that to the extent consistent with paragraph (3), a participant shall be assigned to an area near the participant’s home or such other place as the participant may request;

(5) provide that to the extent feasible, a participant’s assignment shall be made at the time the participant is accepted into the program, subject to change—(A) prior to commencement of a participant’s fourth year of undergraduate study, under such circumstances as the plan may specify; and

(B) from commencement of a participant’s fourth year of undergraduate study until completion of 4 years of police service by participant, only for compelling reasons or to meet the needs of the State Police Corps program and only with the consent of the participant;


(6) provide that no participant shall be assigned to serve with a local police force—(A) whose size has declined by more than 5 percent since June 21, 1989; or

(B) which has members who have been laid off but not retired;


(7) provide that participants shall be placed and to the extent feasible kept on community and preventive patrol;

(8) ensure that participants will receive effective training and leadership;

(9) provide that the State may decline to offer a participant an appointment following completion of Federal training, or may remove a participant from the Police Corps program at any time, only for good cause (including failure to make satisfactory progress in a course of educational study) and after following reasonable review procedures stated in the plan; and

(10) provide that a participant shall, while serving as a member of a police force, be compensated at the same rate of pay and benefits and enjoy the same rights under applicable agreements with labor organizations and under State and local law as other police officers of the same rank and tenure in the police force of which the participant is a member.

(Pub. L. 103–322, title XX, § 200110, Sept. 13, 1994, 108 Stat. 2056; Pub. L. 107–273, div. C, title I, § 11006(3), Nov. 2, 2002, 116 Stat. 1817.)

Editorial Notes
Codification
Section was formerly classified to section 14099 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2002—Par. (2). Pub. L. 107–273 substituted “except with permission of the Director, no more than 25 percent” for “no more than 10 percent”.




Part B—Law Enforcement Scholarship Program
§ 12571. Definitions
In this part—
“Director” means the Director of the Office of the Police Corps and Law Enforcement Education appointed under section 12553 11 So in original. Section 12553 of this title does not provide for the appointment of a Director. of this title.
“educational expenses” means expenses that are directly attributable to—
(A) a course of education leading to the award of an associate degree;
(B) a course of education leading to the award of a baccalaureate degree; or
(C) a course of graduate study following award of a baccalaureate degree,
including the cost of tuition, fees, books, supplies, and related expenses.
“institution of higher education” has the meaning stated in the first sentence of section 1001 of title 20.
“law enforcement position” means employment as an officer in a State or local police force, or correctional institution.
“State” means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands of the United States, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands.
(Pub. L. 103–322, title XX, § 200202, Sept. 13, 1994, 108 Stat. 2057; Pub. L. 105–244, title I, § 102(a)(13)(P), Oct. 7, 1998, 112 Stat. 1621.)

Editorial Notes
Codification
Section was formerly classified to section 14111 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1998—Pub. L. 105–244 substituted “section 1001” for “section 1141(a)” in par. defining “institution of higher education”.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–244 effective Oct. 1, 1998, except as otherwise provided in Pub. L. 105–244, see section 3 of Pub. L. 105–244, set out as a note under section 1001 of Title 20, Education.



§ 12572. Allotment
From amounts appropriated under section 14119 of title 42, the Director shall allot—(1) 80 percent of such amounts to States on the basis of the number of law enforcement officers in each State compared to the number of law enforcement officers in all States; and

(2) 20 percent of such amounts to States on the basis of the shortage of law enforcement personnel and the need for assistance under this part in the State compared to the shortage of law enforcement personnel and the need for assistance under this part in all States.

(Pub. L. 103–322, title XX, § 200203, Sept. 13, 1994, 108 Stat. 2058.)

Editorial Notes

References in TextSection 14119 of title 42, referred to in text, was omitted from the Code as obsolete.

Codification
Section was formerly classified to section 14112 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12573. Establishment of program(a) Use of allotment(1) In generalA State that receives an allotment pursuant to section 12572 of this title shall use the allotment to pay the Federal share of the costs of—(A) awarding scholarships to in-service law enforcement personnel to enable such personnel to seek further education; and

(B) providing—(i) full-time employment in summer; or

(ii) part-time (not to exceed 20 hours per week) employment for a period not to exceed 1 year.



(2) EmploymentThe employment described in paragraph (1)(B)—(A) shall be provided by State and local law enforcement agencies for students who are juniors or seniors in high school or are enrolled in an institution of higher education and who demonstrate an interest in undertaking a career in law enforcement;

(B) shall not be in a law enforcement position; and

(C) shall consist of performing meaningful tasks that inform students of the nature of the tasks performed by law enforcement agencies.



(b) Payments; Federal share; non-Federal share(1) PaymentsSubject to the availability of appropriations, the Director shall pay to each State that receives an allotment under section 12572 of this title the Federal share of the cost of the activities described in the application submitted pursuant to section 12576 11 See References in Text note below. of this title.


(2) Federal shareThe Federal share shall not exceed 60 percent.


(3) Non-Federal shareThe non-Federal share of the cost of scholarships and student employment provided under this part shall be supplied from sources other than the Federal Government.



(c) Responsibilities of DirectorThe Director shall be responsible for the administration of the programs conducted pursuant to this part and shall, in consultation with the Assistant Secretary for Postsecondary Education, issue rules to implement this part.


(d) Administrative expensesA State that receives an allotment under section 12572 of this title may reserve not more than 8 percent of the allotment for administrative expenses.


(e) Special ruleA State that receives an allotment under section 12572 of this title shall ensure that each scholarship recipient under this part be compensated at the same rate of pay and benefits and enjoy the same rights under applicable agreements with labor organizations and under State and local law as other law enforcement personnel of the same rank and tenure in the office of which the scholarship recipient is a member.


(f) Supplementation of fundingFunds received under this part shall only be used to supplement, and not to supplant, Federal, State, or local efforts for recruitment and education of law enforcement personnel.


(Pub. L. 103–322, title XX, § 200204, Sept. 13, 1994, 108 Stat. 2058.)

Editorial Notes

References in TextSection 12576 of this title, referred to in subsec. (b)(1), was in the original “section 200203”, and was translated as reading “section 200207”, meaning section 200207 of Pub. L. 103–322, to reflect the probable intent of Congress, because section 200203 of Pub. L. 103–322, which is classified to section 12572 of this title, does not provide for submission of applications, and section 12576 does so provide.

Codification
Section was formerly classified to section 14113 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12574. Scholarships(a) Period of awardScholarships awarded under this part shall be for a period of 1 academic year.


(b) Use of scholarshipsEach individual awarded a scholarship under this part may use the scholarship for educational expenses at an institution of higher education.


(Pub. L. 103–322, title XX, § 200205, Sept. 13, 1994, 108 Stat. 2059.)

Editorial Notes
Codification
Section was formerly classified to section 14114 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12575. Eligibility(a) ScholarshipsA person shall be eligible to receive a scholarship under this part if the person has been employed in law enforcement for the 2-year period immediately preceding the date on which assistance is sought.


(b) Ineligibility for student employmentA person who has been employed as a law enforcement officer is ineligible to participate in a student employment program carried out under this part.


(Pub. L. 103–322, title XX, § 200206, Sept. 13, 1994, 108 Stat. 2059.)

Editorial Notes
Codification
Section was formerly classified to section 14115 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12576. State application(a) In generalEach State desiring an allotment under section 12572 of this title shall submit an application to the Director at such time, in such manner, and accompanied by such information as the Director may reasonably require.


(b) ContentsAn application under subsection (a) shall—(1) describe the scholarship program and the student employment program for which assistance under this part is sought;

(2) contain assurances that the lead agency will work in cooperation with the local law enforcement liaisons, representatives of police labor organizations and police management organizations, and other appropriate State and local agencies to develop and implement interagency agreements designed to carry out this part;

(3) contain assurances that the State will advertise the scholarship assistance and student employment it will provide under this part and that the State will use such programs to enhance recruitment efforts;

(4) contain assurances that the State will screen and select law enforcement personnel for participation in the scholarship program under this part;

(5) contain assurances that under such student employment program the State will screen and select, for participation in such program, students who have an interest in undertaking a career in law enforcement;

(6) contain assurances that under such scholarship program the State will make scholarship payments to institutions of higher education on behalf of persons who receive scholarships under this part;

(7) with respect to such student employment program, identify—(A) the employment tasks that students will be assigned to perform;

(B) the compensation that students will be paid to perform such tasks; and

(C) the training that students will receive as part of their participation in the program;


(8) identify model curriculum and existing programs designed to meet the educational and professional needs of law enforcement personnel; and

(9) contain assurances that the State will promote cooperative agreements with educational and law enforcement agencies to enhance law enforcement personnel recruitment efforts in institutions of higher education.


(Pub. L. 103–322, title XX, § 200207, Sept. 13, 1994, 108 Stat. 2059.)

Editorial Notes
Codification
Section was formerly classified to section 14116 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12577. Local application(a) In generalA person who desires a scholarship or employment under this part shall submit an application to the State at such time, in such manner, and accompanied by such information as the State may reasonably require.


(b) ContentsAn application under subsection (a) shall describe—(1) the academic courses for which a scholarship is sought; or

(2) the location and duration of employment that is sought.


(c) PriorityIn awarding scholarships and providing student employment under this part, each State shall give priority to applications from persons who are—(1) members of racial, ethnic, or gender groups whose representation in the law enforcement agencies within the State is substantially less than in the population eligible for employment in law enforcement in the State;

(2) pursuing an undergraduate degree; and

(3) not receiving financial assistance under the Higher Education Act of 1965 [20 U.S.C. 1001 et seq.].


(Pub. L. 103–322, title XX, § 200208, Sept. 13, 1994, 108 Stat. 2060.)

Editorial Notes

References in TextThe Higher Education Act of 1965, referred to in subsec. (c)(3), is Pub. L. 89–329, Nov. 8, 1965, 79 Stat. 1219, which is classified generally to chapter 28 (§ 1001 et seq.) of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 1001 of Title 20 and Tables.

Codification
Section was formerly classified to section 14117 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12578. Scholarship agreement(a) In generalA person who receives a scholarship under this part shall enter into an agreement with the Director.


(b) ContentsAn agreement described in subsection (a) shall—(1) provide assurances that the scholarship recipient will work in a law enforcement position in the State that awarded the scholarship in accordance with the service obligation described in subsection (c) after completion of the scholarship recipient’s academic courses leading to an associate, bachelor, or graduate degree;

(2) provide assurances that the scholarship recipient will repay the entire scholarship in accordance with such terms and conditions as the Director shall prescribe if the requirements of the agreement are not complied with, unless the scholarship recipient—(A) dies;

(B) becomes physically or emotionally disabled, as established by the sworn affidavit of a qualified physician; or

(C) has been discharged in bankruptcy; and


(3) set forth the terms and conditions under which the scholarship recipient may seek employment in the field of law enforcement in a State other than the State that awarded the scholarship.


(c) Service obligation(1) In generalExcept as provided in paragraph (2), a person who receives a scholarship under this part shall work in a law enforcement position in the State that awarded the scholarship for a period of 1 month for each credit hour for which funds are received under the scholarship.


(2) Special ruleFor purposes of satisfying the requirement of paragraph (1), a scholarship recipient shall work in a law enforcement position in the State that awarded the scholarship for not less than 6 months but shall not be required to work in such a position for more than 2 years.



(Pub. L. 103–322, title XX, § 200209, Sept. 13, 1994, 108 Stat. 2060.)

Editorial Notes
Codification
Section was formerly classified to section 14118 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.





SUBCHAPTER VIII—STATE AND LOCAL LAW ENFORCEMENT

Executive Documents

Ex. Ord. No. 13684. Establishment of the President’s Task Force on 21st Century Policing
Ex. Ord. No. 13684, Dec. 18, 2014, 79 F.R. 76865, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to identify the best means to provide an effective partnership between law enforcement and local communities that reduces crime and increases trust, it is hereby ordered as follows:
Section 1. Establishment. There is established a President’s Task Force on 21st Century Policing (Task Force).
Sec. 2. Membership. (a) The Task Force shall be composed of not more than eleven members appointed by the President. The members shall include distinguished individuals with relevant experience or subject-matter expertise in law enforcement, civil rights, and civil liberties.
(b) The President shall designate two members of the Task Force to serve as Co-Chairs.
Sec. 3. Mission. (a) The Task Force shall, consistent with applicable law, identify best practices and otherwise make recommendations to the President on how policing practices can promote effective crime reduction while building public trust.
(b) The Task Force shall be solely advisory and shall submit a report to the President by March 2, 2015.
Sec. 4. Administration. (a) The Task Force shall hold public meetings and engage with Federal, State, tribal, and local officials, technical advisors, and nongovernmental organizations, among others, as necessary to carry out its mission.
(b) The Director of the Office of Community Oriented Policing Services shall serve as Executive Director of the Task Force and shall, as directed by the Co-Chairs, convene regular meetings of the Task Force and supervise its work.
(c) In carrying out its mission, the Task Force shall be informed by, and shall strive to avoid duplicating, the efforts of other governmental entities.
(d) The Department of Justice shall provide administrative services, funds, facilities, staff, equipment, and other support services as may be necessary for the Task Force to carry out its mission to the extent permitted by law and subject to the availability of appropriations.
(e) Members of the Task Force shall serve without any additional compensation for their work on the Task Force, but shall be allowed travel expenses, including per diem, to the extent permitted by law for persons serving intermittently in the Government service (5 U.S.C. 5701–5707).
Sec. 5. Termination. The Task Force shall terminate 30 days after the President requests a final report from the Task Force.
Sec. 6. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to a department, agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
(c) Insofar as the Federal Advisory Committee Act, as amended (5 U.S.C. App.) (the “Act”) may apply to the Task Force, any functions of the President under the Act, except for those in section 6 of the Act, shall be performed by the Attorney General.

Barack Obama.



Part A—DNA Identification
§ 12591. Quality assurance and proficiency testing standards(a) Publication of quality assurance and proficiency testing standards(1)(A) Not later than 180 days after September 13, 1994, the Director of the Federal Bureau of Investigation shall appoint an advisory board on DNA quality assurance methods from among nominations proposed by the head of the National Academy of Sciences and professional societies of crime laboratory officials.

(B) The advisory board shall include as members scientists from State, local, and private forensic laboratories, molecular geneticists and population geneticists not affiliated with a forensic laboratory, and a representative from the National Institute of Standards and Technology.

(C) The advisory board shall develop, and if appropriate, periodically revise, recommended standards for quality assurance, including standards for testing the proficiency of forensic laboratories, and forensic analysts, in conducting analyses of DNA.


(2) The Director of the Federal Bureau of Investigation, after taking into consideration such recommended standards, shall issue (and revise from time to time) standards for quality assurance, including standards for testing the proficiency of forensic laboratories, and forensic analysts, in conducting analyses of DNA.

(3) The standards described in paragraphs (1) and (2) shall specify criteria for quality assurance and proficiency tests to be applied to the various types of DNA analyses used by forensic laboratories. The standards shall also include a system for grading proficiency testing performance to determine whether a laboratory is performing acceptably.

(4) Until such time as the advisory board has made recommendations to the Director of the Federal Bureau of Investigation and the Director has acted upon those recommendations, the quality assurance guidelines adopted by the technical working group on DNA analysis methods shall be deemed the Director’s standards for purposes of this section.

(5)(A) In addition to issuing standards as provided in paragraphs (1) through (4), the Director of the Federal Bureau of Investigation shall issue standards and procedures for the use of Rapid DNA instruments and resulting DNA analyses.

(B) In this Act, the term “Rapid DNA instruments” means instrumentation that carries out a fully automated process to derive a DNA analysis from a DNA sample.



(b) Administration of advisory board(1) For administrative purposes, the advisory board appointed under subsection (a) shall be considered an advisory board to the Director of the Federal Bureau of Investigation.

(2) Section 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply with respect to the advisory board appointed under subsection (a).

(3) The DNA advisory board established under this section shall be separate and distinct from any other advisory board administered by the FBI, and is to be administered separately.

(4) The board shall cease to exist on the date 5 years after the initial appointments are made to the board, unless the existence of the board is extended by the Director of the Federal Bureau of Investigation.


(c) Proficiency testing program(1) Not later than 1 year after the effective date of this Act,11 See References in Text note below. the Director of the National Institute of Justice shall certify to the Committees on the Judiciary of the House and Senate that—(A) the Institute has entered into a contract with, or made a grant to, an appropriate entity for establishing, or has taken other appropriate action to ensure that there is established, not later than 2 years after September 13, 1994, a blind external proficiency testing program for DNA analyses, which shall be available to public and private laboratories performing forensic DNA analyses;

(B) a blind external proficiency testing program for DNA analyses is already readily available to public and private laboratories performing forensic DNA analyses; or

(C) it is not feasible to have blind external testing for DNA forensic analyses.


(2) As used in this subsection, the term “blind external proficiency test” means a test that is presented to a forensic laboratory through a second agency and appears to the analysts to involve routine evidence.

(3) Notwithstanding any other provision of law, the Attorney General shall make available to the Director of the National Institute of Justice during the first fiscal year in which funds are distributed under this subtitle up to $250,000 from the funds available under part X of Title I of the Omnibus Crime Control and Safe Streets Act of 1968 [34 U.S.C. 10511 et seq.] to carry out this subsection.


(Pub. L. 103–322, title XXI, § 210303, Sept. 13, 1994, 108 Stat. 2068; Pub. L. 115–50, § 2(a), Aug. 18, 2017, 131 Stat. 1001.)

Editorial Notes

References in TextThis Act, referred to in subsec. (a)(5)(B), probably means the DNA Identification Act of 1994, which is subtitle C (§§ 210301–210306) of title XXI of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 2065. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.
Section 14 of the Federal Advisory Committee Act, referred to in subsec. (b)(2), is section 14 of Pub. L. 92–463, which is set out in the Appendix to Title 5, Government Organization and Employees.
The effective date of this Act, referred to in subsec. (c)(1), probably means the date of enactment of Pub. L. 103–322, which was approved Sept. 13, 1994.
This subtitle, referred to in subsec. (c)(3), is subtitle C (§§ 210301–210306) of title XXI of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 2065, known as the DNA Identification Act of 1994. For complete classification of this subtitle to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.
The Omnibus Crime Control and Safe Streets Act of 1968, referred to in subsec. (c)(3), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197. Part X of title I of the Act is classified generally to subchapter XXIII (§ 10511 et seq.) of chapter 101 of this title. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 14131 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2017—Subsec. (a)(5). Pub. L. 115–50 added par. (5).



§ 12592. Index to facilitate law enforcement exchange of DNA identification information(a) Establishment of indexThe Director of the Federal Bureau of Investigation may establish an index of—(1) DNA identification records of—(A) persons convicted of crimes;

(B) persons who have been charged in an indictment or information with a crime; and

(C) other persons whose DNA samples are collected under applicable legal authorities, provided that DNA samples that are voluntarily submitted solely for elimination purposes shall not be included in the National DNA Index System;


(2) analyses of DNA samples recovered from crime scenes;

(3) analyses of DNA samples recovered from unidentified human remains; and

(4) analyses of DNA samples voluntarily contributed from relatives of missing persons.


(b) InformationThe index described in subsection (a) shall include only information on DNA identification records and DNA analyses that are—(1) based on analyses performed by or on behalf of a criminal justice agency (or the Secretary of Defense in accordance with section 1565 of title 10) in accordance with publicly available standards that satisfy or exceed the guidelines for a quality assurance program for DNA analysis, issued by the Director of the Federal Bureau of Investigation under section 12591 of this title;

(2) prepared by—(A) laboratories that—(i) have been accredited by a nonprofit professional association of persons actively involved in forensic science that is nationally recognized within the forensic science community; and

(ii) undergo external audits, not less than once every 2 years, that demonstrate compliance with standards established by the Director of the Federal Bureau of Investigation; or


(B) criminal justice agencies using Rapid DNA instruments approved by the Director of the Federal Bureau of Investigation in compliance with the standards and procedures issued by the Director under section 12591(a)(5) of this title; and


(3) maintained by Federal, State, and local criminal justice agencies (or the Secretary of Defense in accordance with section 1565 of title 10) pursuant to rules that allow disclosure of stored DNA samples and DNA analyses only—(A) to criminal justice agencies for law enforcement identification purposes;

(B) in judicial proceedings, if otherwise admissible pursuant to applicable statutes or rules;

(C) for criminal defense purposes, to a defendant, who shall have access to samples and analyses performed in connection with the case in which such defendant is charged; or

(D) if personally identifiable information is removed, for a population statistics database, for identification research and protocol development purposes, or for quality control purposes.



(c) Failure to complyAccess to the index established by this section is subject to cancellation if the quality control and privacy requirements described in subsection (b) are not met.


(d) Expungement of records(1) By Director(A) The Director of the Federal Bureau of Investigation shall promptly expunge from the index described in subsection (a) the DNA analysis of a person included in the index—(i) on the basis of conviction for a qualifying Federal offense or a qualifying District of Columbia offense (as determined under sections 40702 and 40703 of this title, respectively), if the Director receives, for each conviction of the person of a qualifying offense, a certified copy of a final court order establishing that such conviction has been overturned; or

(ii) on the basis of an arrest under the authority of the United States, if the Attorney General receives, for each charge against the person on the basis of which the analysis was or could have been included in the index, a certified copy of a final court order establishing that such charge has been dismissed or has resulted in an acquittal or that no charge was filed within the applicable time period.


(B) For purposes of subparagraph (A), the term “qualifying offense” means any of the following offenses:(i) A qualifying Federal offense, as determined under section 40702 of this title.

(ii) A qualifying District of Columbia offense, as determined under section 40703 of this title.

(iii) A qualifying military offense, as determined under section 1565 of title 10.


(C) For purposes of subparagraph (A), a court order is not “final” if time remains for an appeal or application for discretionary review with respect to the order.


(2) By States(A) As a condition of access to the index described in subsection (a), a State shall promptly expunge from that index the DNA analysis of a person included in the index by that State if—(i) the responsible agency or official of that State receives, for each conviction of the person of an offense on the basis of which that analysis was or could have been included in the index, a certified copy of a final court order establishing that such conviction has been overturned; or

(ii) the person has not been convicted of an offense on the basis of which that analysis was or could have been included in the index, and the responsible agency or official of that State receives, for each charge against the person on the basis of which the analysis was or could have been included in the index, a certified copy of a final court order establishing that such charge has been dismissed or has resulted in an acquittal or that no charge was filed within the applicable time period.


(B) For purposes of subparagraph (A), a court order is not “final” if time remains for an appeal or application for discretionary review with respect to the order.



(Pub. L. 103–322, title XXI, § 210304, Sept. 13, 1994, 108 Stat. 2069; Pub. L. 106–113, div. B, § 1000(a)(1) [title I, § 120], Nov. 29, 1999, 113 Stat. 1535, 1501A–23; Pub. L. 106–546, § 6(b), Dec. 19, 2000, 114 Stat. 2733; Pub. L. 108–405, title II, § 203(a), (d), title III, § 302, Oct. 30, 2004, 118 Stat. 2269, 2270, 2272; Pub. L. 109–162, title X, § 1002, Jan. 5, 2006, 119 Stat. 3084; Pub. L. 115–50, § 2(b), Aug. 18, 2017, 131 Stat. 1001.)

Editorial Notes
Codification
Section was formerly classified to section 14132 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2017—Subsec. (b)(2). Pub. L. 115–50 amended par. (2) generally. Prior to amendment, par. (2) read as follows: “prepared by laboratories that—
“(A) not later than 2 years after October 30, 2004, have been accredited by a nonprofit professional association of persons actively involved in forensic science that is nationally recognized within the forensic science community; and
“(B) undergo external audits, not less than once every 2 years, that demonstrate compliance with standards established by the Director of the Federal Bureau of Investigation; and”.
2006—Subsec. (a)(1)(C). Pub. L. 109–162, § 1002(1), struck out “DNA profiles from arrestees who have not been charged in an indictment or information with a crime, and” after “provided that”.
Subsec. (d)(1)(A). Pub. L. 109–162, § 1002(2), added subpar. (A) and struck out former subpar. (A), which read as follows: “The Director of the Federal Bureau of Investigation shall promptly expunge from the index described in subsection (a) of this section the DNA analysis of a person included in the index on the basis of a qualifying Federal offense or a qualifying District of Columbia offense (as determined under sections 14135a and 14135b of this title, respectively) if the Director receives, for each conviction of the person of a qualifying offense, a certified copy of a final court order establishing that such conviction has been overturned.”
Subsec. (d)(2)(A)(ii). Pub. L. 109–162, § 1002(3), substituted “the responsible agency or official of that State receives, for each charge against the person on the basis of which the analysis was or could have been included in the index, a certified copy of a final court order establishing that such charge has been dismissed or has resulted in an acquittal or that no charge was filed within the applicable time period.” for “all charges for which the analysis was or could have been included in the index have been dismissed or resulted in acquittal.”
Subsec. (e). Pub. L. 109–162, § 1002(4), struck out heading and text of subsec. (e). Prior to amendment, text related to authority for keyboard searches.
2004—Subsec. (a)(1). Pub. L. 108–405, § 203(a)(1), substituted “of—” for “of persons convicted of crimes;” and added subpars (A) to (C).
Subsec. (b)(2). Pub. L. 108–405, § 302, amended par. (2) generally. Prior to amendment, par. (2) read as follows: “prepared by laboratories, and DNA analysts, that undergo semiannual external proficiency testing by a DNA proficiency testing program meeting the standards issued under section 14131 of this title; and”.
Subsec. (d)(2)(A). Pub. L. 108–405, § 203(a)(2)(B), (C), which directed that subsection (d)(2) be amended by substituting “; or” for period at end and by adding cl. (ii) at end, was executed by making the amendment to subpar. (A) of subsec. (d)(2) to reflect the probable intent of Congress.
Pub. L. 108–405, § 203(a)(2)(A), substituted “if—” for “if” and inserted cl. (i) designation before “the responsible agency”.
Subsec. (e). Pub. L. 108–405, § 203(d), added subsec. (e).
2000—Subsec. (b)(1). Pub. L. 106–546, § 6(b)(1), inserted “(or the Secretary of Defense in accordance with section 1565 of title 10)” after “criminal justice agency”.
Subsec. (b)(2). Pub. L. 106–546, § 6(b)(2), substituted “semiannual” for “, at regular intervals of not to exceed 180 days,”.
Subsec. (b)(3). Pub. L. 106–546, § 6(b)(3), inserted “(or the Secretary of Defense in accordance with section 1565 of title 10)” after “criminal justice agencies” in introductory provisions.
Subsec. (d). Pub. L. 106–546, § 6(b)(4), added subsec. (d).
1999—Subsec. (a)(4). Pub. L. 106–113 added par. (4).



§ 12593. Federal Bureau of Investigation(a) Proficiency testing requirements(1) Generally(A) Personnel at the Federal Bureau of Investigation who perform DNA analyses shall undergo semiannual external proficiency testing by a DNA proficiency testing program meeting the standards issued under section 12591 of this title.

(B) Within 1 year after September 13, 1994, the Director of the Federal Bureau of Investigation shall arrange for periodic blind external tests to determine the proficiency of DNA analysis performed at the Federal Bureau of Investigation laboratory.

(C) In this paragraph, “blind external test” means a test that is presented to the laboratory through a second agency and appears to the analysts to involve routine evidence.


(2) ReportFor 5 years after September 13, 1994, the Director of the Federal Bureau of Investigation shall submit to the Committees on the Judiciary of the House and Senate an annual report on the results of each of the tests described in paragraph (1).



(b) Privacy protection standards(1) GenerallyExcept as provided in paragraph (2), the results of DNA tests performed for a Federal law enforcement agency for law enforcement purposes may be disclosed only—(A) to criminal justice agencies for law enforcement identification purposes;

(B) in judicial proceedings, if otherwise admissible pursuant to applicable statues 11 So in original. Probably should be “statutes”. or rules; and

(C) for criminal defense purposes, to a defendant, who shall have access to samples and analyses performed in connection with the case in which such defendant is charged.


(2) ExceptionIf personally identifiable information is removed, test results may be disclosed for a population statistics database, for identification research and protocol development purposes, or for quality control purposes.



(c) Criminal penalty(1) A person who—(A) by virtue of employment or official position, has possession of, or access to, individually identifiable DNA information indexed in a database created or maintained by any Federal law enforcement agency; and

(B) knowingly discloses such information in any manner to any person or agency not authorized to receive it,

shall be fined not more than $100,000.

(2) A person who, without authorization, knowingly obtains DNA samples or individually identifiable DNA information indexed in a database created or maintained by any Federal law enforcement agency shall be fined not more than $250,000, or imprisoned for a period of not more than one year, or both.


(Pub. L. 103–322, title XXI, § 210305, Sept. 13, 1994, 108 Stat. 2070; Pub. L. 106–546, § 8(c), Dec. 19, 2000, 114 Stat. 2735; Pub. L. 108–405, title II, § 203(e)(1), Oct. 30, 2004, 118 Stat. 2270.)

Editorial Notes
Codification
Section was formerly classified to section 14133 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2004—Subsec. (c)(2). Pub. L. 108–405 substituted “$250,000, or imprisoned for a period of not more than one year, or both” for “$100,000”.
2000—Subsec. (a)(1)(A). Pub. L. 106–546 substituted “semiannual” for “, at regular intervals of not to exceed 180 days,”.




Part B—Police Pattern or Practice
§ 12601. Cause of action(a) Unlawful conductIt shall be unlawful for any governmental authority, or any agent thereof, or any person acting on behalf of a governmental authority, to engage in a pattern or practice of conduct by law enforcement officers or by officials or employees of any governmental agency with responsibility for the administration of juvenile justice or the incarceration of juveniles that deprives persons of rights, privileges, or immunities secured or protected by the Constitution or laws of the United States.


(b) Civil action by Attorney GeneralWhenever the Attorney General has reasonable cause to believe that a violation of paragraph (1) 11 So in original. Probably should be “subsection (a) of this section”. has occurred, the Attorney General, for or in the name of the United States, may in a civil action obtain appropriate equitable and declaratory relief to eliminate the pattern or practice.


(Pub. L. 103–322, title XXI, § 210401, Sept. 13, 1994, 108 Stat. 2071.)

Editorial Notes
Codification
Section was formerly classified to section 14141 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12602. Data on use of excessive force(a) Attorney General to collectThe Attorney General shall, through appropriate means, acquire data about the use of excessive force by law enforcement officers.


(b) Limitation on use of dataData acquired under this section shall be used only for research or statistical purposes and may not contain any information that may reveal the identity of the victim or any law enforcement officer.


(c) Annual summaryThe Attorney General shall publish an annual summary of the data acquired under this section.


(Pub. L. 103–322, title XXI, § 210402, Sept. 13, 1994, 108 Stat. 2071.)

Editorial Notes
Codification
Section was formerly classified to section 14142 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.





SUBCHAPTER IX—MOTOR VEHICLE THEFT PREVENTION
§ 12611. Motor vehicle theft prevention program(a) In generalNot later than 180 days after September 13, 1994, the Attorney General shall develop, in cooperation with the States, a national voluntary motor vehicle theft prevention program (in this section referred to as the “program”) under which—(1) the owner of a motor vehicle may voluntarily sign a consent form with a participating State or locality in which the motor vehicle owner—(A) states that the vehicle is not normally operated under certain specified conditions; and

(B) agrees to—(i) display program decals or devices on the owner’s vehicle; and

(ii) permit law enforcement officials in any State to stop the motor vehicle and take reasonable steps to determine whether the vehicle is being operated by or with the permission of the owner, if the vehicle is being operated under the specified conditions; and



(2) participating States and localities authorize law enforcement officials in the State or locality to stop motor vehicles displaying program decals or devices under specified conditions and take reasonable steps to determine whether the vehicle is being operated by or with the permission of the owner.


(b) Uniform decal or device designs(1) In generalThe motor vehicle theft prevention program developed pursuant to this section shall include a uniform design or designs for decals or other devices to be displayed by motor vehicles participating in the program.


(2) Type of designThe uniform design shall—(A) be highly visible; and

(B) explicitly state that the motor vehicle to which it is affixed may be stopped under the specified conditions without additional grounds for establishing a reasonable suspicion that the vehicle is being operated unlawfully.



(c) Voluntary consent formThe voluntary consent form used to enroll in the program shall—(1) clearly state that participation in the program is voluntary;

(2) clearly explain that participation in the program means that, if the participating vehicle is being operated under the specified conditions, law enforcement officials may stop the vehicle and take reasonable steps to determine whether it is being operated by or with the consent of the owner, even if the law enforcement officials have no other basis for believing that the vehicle is being operated unlawfully;

(3) include an express statement that the vehicle is not normally operated under the specified conditions and that the operation of the vehicle under those conditions would provide sufficient grounds for a prudent law enforcement officer to reasonably believe that the vehicle was not being operated by or with the consent of the owner; and

(4) include any additional information that the Attorney General may reasonably require.


(d) Specified conditions under which stops may be authorized(1) In generalThe Attorney General shall promulgate rules establishing the conditions under which participating motor vehicles may be authorized to be stopped under this section. These conditions may not be based on race, creed, color, national origin, gender, or age. These conditions may include—(A) the operation of the vehicle during certain hours of the day; or

(B) the operation of the vehicle under other circumstances that would provide a sufficient basis for establishing a reasonable suspicion that the vehicle was not being operated by the owner, or with the consent of the owner.


(2) More than one set of conditionsThe Attorney General may establish more than one set of conditions under which participating motor vehicles may be stopped. If more than one set of conditions is established, a separate consent form and a separate design for program decals or devices shall be established for each set of conditions. The Attorney General may choose to satisfy the requirement of a separate design for program decals or devices under this paragraph by the use of a design color that is clearly distinguishable from other design colors.


(3) No new conditions without consentAfter the program has begun, the conditions under which a vehicle may be stopped if affixed with a certain decal or device design may not be expanded without the consent of the owner.


(4) Limited participation by States and localitiesA State or locality need not authorize the stopping of motor vehicles under all sets of conditions specified under the program in order to participate in the program.



(e) Motor vehicles for hire(1) Notification to lesseesAny person who is in the business of renting or leasing motor vehicles and who rents or leases a motor vehicle on which a program decal or device is affixed shall, prior to transferring possession of the vehicle, notify the person to whom the motor vehicle is rented or leased about the program.


(2) Type of noticeThe notice required by this subsection shall—(A) be in writing;

(B) be in a prominent format to be determined by the Attorney General; and

(C) explain the possibility that if the motor vehicle is operated under the specified conditions, the vehicle may be stopped by law enforcement officials even if the officials have no other basis for believing that the vehicle is being operated unlawfully.


(3) Fine for failure to provide noticeFailure to provide proper notice under this subsection shall be punishable by a fine not to exceed $5,000.



(f) Notification of policeAs a condition of participating in the program, a State or locality must agree to take reasonable steps to ensure that law enforcement officials throughout the State or locality are familiar with the program, and with the conditions under which motor vehicles may be stopped under the program.


(g) RegulationsThe Attorney General shall promulgate regulations to implement this section.


(h) Authorization of appropriationsThere are authorized to carry out this section.11 So in original. The period probably should be a dash.(1) $1,500,000 for fiscal year 1996;

(2) $1,700,000 for fiscal year 1997; and

(3) $1,800,000 for fiscal year 1998.


(Pub. L. 103–322, title XXII, § 220002, Sept. 13, 1994, 108 Stat. 2074.)

Editorial Notes
Codification
Section was formerly classified to section 14171 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER X—PROTECTIONS FOR THE ELDERLY
§ 12621. Missing Americans Alert Program(a) Grant program to reduce injury and death of missing Americans with dementia and developmental disabilitiesSubject to the availability of appropriations to carry out this section, the Attorney General, through the Bureau of Justice Assistance and in consultation with the Secretary of Health and Human Services—(1) shall award competitive grants to health care agencies, State and local law enforcement agencies, or public safety agencies and nonprofit organizations to assist such entities in planning, designing, establishing, or operating locally based, proactive programs to prevent wandering and locate missing individuals with forms of dementia, such as Alzheimer’s Disease, or developmental disabilities, such as autism, who, due to their condition, wander from safe environments, including programs that—(A) provide prevention and response information, including online training resources, and referrals to families or guardians of such individuals who, due to their condition, wander from a safe environment;

(B) provide education and training, including online training resources, to first responders, school personnel, clinicians, and the public in order to—(i) increase the safety and reduce the incidence of wandering of persons, who, due to their dementia or developmental disabilities, may wander from safe environments;

(ii) facilitate the rescue and recovery of individuals who, due to their dementia or developmental disabilities, wander from safe environments; and

(iii) recognize and respond to and appropriately interact with endangered missing individuals with dementia or developmental disabilities who, due to their condition, wander from safe environments;


(C) provide prevention and response training and emergency protocols for school administrators, staff, and families or guardians of individuals with dementia, such as Alzheimer’s Disease, or developmental disabilities, such as autism, to help reduce the risk of wandering by such individuals; and

(D) develop, operate, or enhance a notification or communications systems for alerts, advisories, or dissemination of other information for the recovery of missing individuals with forms of dementia, such as Alzheimer’s Disease, or with developmental disabilities, such as autism; and


(2) shall award grants to health care agencies, State and local law enforcement agencies, or public safety agencies to assist such agencies in designing, establishing, and operating locative tracking technology programs for individuals with forms of dementia, such as Alzheimer’s Disease, or children with developmental disabilities, such as autism, who have wandered from safe environments.


(b) ApplicationTo be eligible to receive a competitive grant under subsection (a), an agency or organization shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require, including, at a minimum, an assurance that the agency or organization will obtain and use assistance from private nonprofit organizations to support the program. The Attorney General shall periodically solicit applications for grants under this section by publishing a request for applications in the Federal Register and by posting such a request on the website of the Department of Justice.


(c) PreferenceIn awarding grants under subsection (a)(1), the Attorney General shall give preference to law enforcement or public safety agencies that partner with nonprofit organizations that appropriately use person-centered plans minimizing restrictive interventions and that have a direct link to individuals, and families of individuals, with forms of dementia, such as Alzheimer’s Disease, or developmental disabilities, such as autism.


(d) Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2018 through 2022.


(e) Grant accountabilityAll grants awarded by the Attorney General under this section shall be subject to the following accountability provisions:(1) Audit requirement(A) DefinitionIn this paragraph, the term “unresolved audit finding” means a finding in the final audit report of the Inspector General of the Department of Justice that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued.


(B) AuditsBeginning in the first fiscal year beginning after March 23, 2018, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants under this section to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.


(C) Mandatory exclusionA recipient of grant funds under this section that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this section during the first 2 fiscal years beginning after the end of the 12-month period described in subparagraph (A).


(D) PriorityIn awarding grants under this section, the Attorney General shall give priority to eligible applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this section.


(E) ReimbursementIf an entity is awarded grant funds under this section during the 2-fiscal-year period during which the entity is barred from receiving grants under subparagraph (C), the Attorney General shall—(i) deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and

(ii) seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.



(2) Nonprofit organization requirements(A) Definition of nonprofit organizationFor purposes of this paragraph and the grant programs under this section, the term “nonprofit organization” means an organization that is described in section 501(c)(3) of title 26 and is exempt from taxation under section 501(a) of such title.


(B) ProhibitionThe Attorney General may not award a grant under this section to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of title 26.


(C) DisclosureEach nonprofit organization that is awarded a grant under this section and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subparagraph available for public inspection.



(3) Conference expenditures(A) LimitationNo amounts made available to the Department of Justice under this section may be used by the Attorney General, or by any individual or entity awarded discretionary funds through a cooperative agreement under this section, to host or support any expenditure for conferences that uses more than $20,000 in funds made available by the Department of Justice, unless the head of the relevant agency or department,11 So in original. The comma probably should not appear. provides prior written authorization that the funds may be expended to host the conference.


(B) Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.


(C) ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this paragraph.



(4) Annual certificationBeginning in the first fiscal year beginning after March 23, 2018, the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification—(A) indicating whether—(i) all audits issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;

(ii) all mandatory exclusions required under paragraph (1)(C) have been issued; and

(iii) all reimbursements required under paragraph (1)(E) have been made; and


(B) that includes a list of any grant recipients excluded under paragraph (1) from the previous year.



(f) Preventing duplicative grants(1) In generalBefore the Attorney General awards a grant to an applicant under this section, the Attorney General shall compare potential grant awards with other grants awarded by the Attorney General to determine if grant awards are or have been awarded for a similar purpose.


(2) ReportIf the Attorney General awards grants to the same applicant for a similar purpose the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes—(A) a list of all such grants awarded, including the total dollar amount of any such grants awarded; and

(B) the reason the Attorney General awarded multiple grants to the same applicant for a similar purpose.



(Pub. L. 103–322, title XXIV, § 240001, Sept. 13, 1994, 108 Stat. 2080; Pub. L. 115–141, div. Q, title I, § 102(a), Mar. 23, 2018, 132 Stat. 1116.)

Editorial Notes
Codification
Section was formerly classified to section 14181 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Pub. L. 115–141, § 102(a)(1), substituted “Americans” for “Alzheimer’s Disease Patient” in section catchline.
Subsec. (a). Pub. L. 115–141, § 102(a)(2), amended subsec. (a) generally. Prior to amendment, text read as follows: “The Attorney General shall, subject to the availability of appropriations, award a grant to an eligible organization to assist the organization in paying for the costs of planning, designing, establishing, and operating a Missing Alzheimer’s Disease Patient Alert Program, which shall be a locally based, proactive program to protect and locate missing patients with Alzheimer’s disease and related dementias.”
Subsec. (b). Pub. L. 115–141, § 102(a)(3), inserted “competitive” after “to receive a”, “agency or” before “organization” in two places, and “The Attorney General shall periodically solicit applications for grants under this section by publishing a request for applications in the Federal Register and by posting such a request on the website of the Department of Justice.” at end.
Subsecs. (c) to (f). Pub. L. 115–141, § 102(a)(4), added subsecs. (c) to (f) and struck out former subsecs. (c) and (d) which related to eligible organization for a grant and authorization of appropriations for fiscal years 1996 to 1998, respectively.



§ 12622. Annual report
Not later than 2 years after March 23, 2018, and every year thereafter, the Attorney General shall submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives a report on the Missing Americans Alert Program, as amended by subsection (a), which shall address—(1) the number of individuals who benefitted from the Missing Americans Alert Program, including information such as the number of individuals with reduced unsafe wandering, the number of people who were trained through the program, and the estimated number of people who were impacted by the program;

(2) the number of State, local, and tribal law enforcement or public safety agencies that applied for funding under the Missing Americans Alert Program;

(3) the number of State, local, and tribal local law enforcement or public safety agencies that received funding under the Missing Americans Alert Program, including—(A) the number of State, local, and tribal law enforcement or public safety agencies that used such funding for training; and

(B) the number of State, local, and tribal law enforcement or public safety agencies that used such funding for designing, establishing, or operating locative tracking technology;


(4) the companies, including the location (city and State) of the headquarters and local offices of each company, for which their locative tracking technology was used by State, local, and tribal law enforcement or public safety agencies;

(5) the nonprofit organizations, including the location (city and State) of the headquarters and local offices of each organization, that State, local, and tribal law enforcement or public safety agencies partnered with and the result of each partnership;

(6) the number of missing children with autism or another developmental disability with wandering tendencies or adults with Alzheimer’s being served by the program who went missing and the result of the search for each such individual; and

(7) any recommendations for improving the Missing Americans Alert Program.

(Pub. L. 115–141, div. Q, title I, § 102(b), Mar. 23, 2018, 132 Stat. 1119.)

Editorial Notes

References in TextSubsection (a), referred to in text, is subsec. (a) of section 102 of Pub. L. 115–141, which amended section 12621 of this title.

Codification
Section was enacted as part of the Missing Americans Alert Program Act of 2018 and also as part of Kevin and Avonte’s Law of 2018 and the Consolidated Appropriations Act, 2018, and not as part of the Violent Crime Control and Law Enforcement Act of 1994 which enacted this chapter.



§ 12623. Standards and best practices for use of non-invasive and non-permanent tracking devices(a) Establishment(1) In generalNot later than 180 days after March 23, 2018, the Attorney General, in consultation with the Secretary of Health and Human Services and leading research, advocacy, self-advocacy, and service organizations, shall establish standards and best practices relating to the use of non-invasive and non-permanent tracking technology, where a guardian or parent has determined that a non-invasive and non-permanent tracking device is the least restrictive alternative, to locate individuals as described in subsection (a)(2) of section 12621 of this title, as added by this Act.


(2) RequirementsIn establishing the standards and best practices required under paragraph (1), the Attorney General shall—(A) determine—(i) the criteria used to determine which individuals would benefit from the use of a tracking device;

(ii) the criteria used to determine who should have direct access to the tracking system; and

(iii) which non-invasive and non-permanent types of tracking devices can be used in compliance with the standards and best practices; and


(B) establish standards and best practices the Attorney General determines are necessary to the administration of a tracking system, including procedures to—(i) safeguard the privacy of the data used by the tracking device such that—(I) access to the data is restricted to law enforcement and health agencies determined necessary by the Attorney General; and

(II) collection, use, and retention of the data is solely for the purpose of preventing injury to or death of the individual wearing the tracking device;


(ii) establish criteria to determine whether use of the tracking device is the least restrictive alternative in order to prevent risk of injury or death before issuing the tracking device, including the previous consideration of less restrictive alternatives;

(iii) provide training for law enforcement agencies to recognize signs of abuse during interactions with applicants for tracking devices;

(iv) protect the civil rights and liberties of the individuals who use tracking devices, including their rights under the Fourth Amendment to the Constitution of the United States and title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.);

(v) establish a complaint and investigation process to address—(I) incidents of noncompliance by recipients of grants under subsection (a)(2) of section 12621 of this title, as added by this Act, with the best practices established by the Attorney General or other applicable law; and

(II) use of a tracking device over the objection of an individual; and


(vi) determine the role that State agencies should have in the administration of a tracking system.



(3) Effective dateThe standards and best practices established pursuant to paragraph (1) shall take effect 90 days after publication of such standards and practices by the Attorney General.



(b) Required compliance(1) In generalEach entity that receives a grant under subsection (a)(2) of section 12621 of this title, as added by this Act, shall comply with any standards and best practices relating to the use of tracking devices established by the Attorney General in accordance with subsection (a).


(2) Determination of complianceThe Attorney General, in consultation with the Secretary of Health and Human Services, shall determine whether an entity that receives a grant under subsection (a)(2) of section 12621 of this title, as added by this Act, acts in compliance with the standards and best practices described in paragraph (1).



(c) Applicability of standards and best practicesThe standards and best practices established by the Attorney General under subsection (a) shall apply only to the grant programs authorized under subsection (a)(2) of section 12621 of this title, as added by this Act.


(d) Limitations on program(1) Data storageAny tracking data provided by tracking devices issued under this program may not be used by a Federal entity to create a database.


(2) Voluntary participationNothing in this Act may be construed to require that a parent or guardian use a tracking device to monitor the location of a child or adult under that parent or guardian’s supervision if the parent or guardian does not believe that the use of such device is necessary or in the interest of the child or adult under supervision.



(Pub. L. 115–141, div. Q, title III, § 302, Mar. 23, 2018, 132 Stat. 1121.)

Editorial Notes

References in TextThis Act, referred to in text, means div. Q of Pub. L. 115–141, Mar. 23, 2018, 132 Stat. 1115, known as Kevin and Avonte’s Law of 2018. For complete classification of div. Q to the Code, see section 1 of div. Q of Pub. L. 115–141, set out as a Short Title of 2018 Amendment note under section 10101 of this title and Tables.
The Civil Rights Act of 1964, referred to in subsec. (a)(2)(B)(iv), is Pub. L. 88–352, July 2, 1964, 78 Stat. 241. Title VII of the Act is classified generally to subchapter VI (§ 2000e et seq.) of chapter 21 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 2000a of Title 42 and Tables.

Codification
Section was enacted as part of Kevin and Avonte’s Law of 2018, and also as part of the Consolidated Appropriations Act, 2018, and not as part of the Violent Crime Control and Law Enforcement Act of 1994 which enacted this chapter.

Statutory Notes and Related Subsidiaries

Definitions
Pub. L. 115–141, div. Q, title III, § 301, Mar. 23, 2018, 132 Stat. 1120, provided that: 
“In this title [enacting this section]:
“(1) Child.—The term ‘child’ means an individual who is less than 18 years of age.

“(2) Indian tribe.—The term ‘Indian tribe’ has the meaning given that term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).

“(3) Law enforcement agency.—The term ‘law enforcement agency’ means an agency of a State, unit of local government, or Indian tribe that is authorized by law or by a government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law.

“(4) Non-invasive and non-permanent.—The term ‘non-invasive and non-permanent’ means, with regard to any technology or device, that the procedure to install the technology or device does not create an external or internal marker or implant a device, such as a microchip, or other trackable items.

“(5) State.—The term ‘State’ means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands.

“(6) Unit of local government.—The term ‘unit of local government’ means a county, municipality, town, township, village, parish, borough, or other unit of general government below the State level.”







SUBCHAPTER XI—VIOLENT CRIME REDUCTION TRUST FUND
§ 12631. Creation of Violent Crime Reduction Trust Fund(a) Violent Crime Reduction Trust FundThere is established a separate account in the Treasury, known as the “Violent Crime Reduction Trust Fund” (referred to in this section as the “Fund”) into which shall be transferred, in accordance with subsection (b), savings realized from implementation of section 5 of the Federal Workforce Restructuring Act of 1994 (5 U.S.C. 3101 note; Public Law 103–226).


(b) Transfers into FundOn the first day of the following fiscal years (or as soon thereafter as possible for fiscal year 1995), the following amounts shall be transferred from the general fund to the Fund—(1) for fiscal year 1995, $2,423,000,000;

(2) for fiscal year 1996, $4,287,000,000;

(3) for fiscal year 1997, $5,000,000,000;

(4) for fiscal year 1998, $5,500,000,000;

(5) for fiscal year 1999, $6,500,000,000; and

(6) for fiscal year 2000, $6,500,000,000.


(c) Appropriations from Fund(1) Amounts in the Fund may be appropriated exclusively for the purposes authorized in this Act and for those expenses authorized by any Act enacted before this Act that are expressly qualified for expenditure from the Fund.

(2) Amounts appropriated under paragraph (1) and outlays flowing from such appropriations shall not be taken into account for purposes of any budget enforcement procedures under the Balanced Budget and Emergency Deficit Control Act of 1985 except section 251A 11 See References in Text note below. of that Act as added by subsection (g), or for purposes of section 665d(b) 1 of title 2. Amounts of new budget authority and outlays under paragraph (1) that are included in concurrent resolutions on the budget shall not be taken into account for purposes of sections 665(b), 665e(b), and 665e(c) of title 2,1 or for purposes of section 24 of House Concurrent Resolution 218 (One Hundred Third Congress).


(Pub. L. 103–322, title XXXI, § 310001(a)–(c), Sept. 13, 1994, 108 Stat. 2102, 2103.)

Editorial Notes

References in TextThis section, referred to in subsec. (a), is section 310001 of Pub. L. 103–322, which enacted this section and section 901a of Title 2, The Congress, and amended sections 665a and 904 of Title 2 and sections 1105 and 1321 of Title 31, Money and Finance.
This Act, referred to in subsec. (c)(1), is Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1796, known as the Violent Crime Control and Law Enforcement Act of 1994. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.
The Balanced Budget and Emergency Deficit Control Act of 1985, referred to in subsec. (c)(2), is title II of Pub. L. 99–177, Dec. 12, 1985, 99 Stat. 1038, which enacted chapter 20 (§ 900 et seq.) and sections 654 to 656 of Title 2, The Congress, amended sections 602, 622, 631 to 642, and 651 to 653 of Title 2, sections 1104 to 1106, and 1109 of Title 31, Money and Finance, and section 911 of Title 42, The Public Health and Welfare, repealed section 661 of Title 2, enacted provisions set out as notes under section 900 of Title 2 and section 911 of Title 42, and amended provisions set out as a note under section 621 of Title 2. Section 251A of the Act was classified to section 901a of Title 2 and was repealed by Pub. L. 105–33, title X, § 10204(a)(1), Aug. 5, 1997, 111 Stat. 702. For complete classification of this Act to the Code, see Short Title note set out under section 900 of Title 2 and Tables.
Sections 665, 665d, and 665e of title 2, referred to in subsec. (c)(2), were repealed by Pub. L. 105–33, title X, § 10118(a), Aug. 5, 1997, 111 Stat. 695.
House Concurrent Resolution 218, referred to in subsec. (c)(2), is H. Con. Res. 218, May 12, 1994, 108 Stat. 5075, which is not classified to the Code.

Codification
Section was formerly classified to section 14211 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12632. Extension of authorizations of appropriations for fiscal years for which full amount authorized is not appropriated
If, in making an appropriation under any provision of this Act or amendment made by this Act that authorizes the making of an appropriation for a certain purpose for a certain fiscal year in a certain amount, the Congress makes an appropriation for that purpose for that fiscal year in a lesser amount, that provision or amendment shall be considered to authorize the making of appropriations for that purpose for later fiscal years in an amount equal to the difference between the amount authorized to be appropriated and the amount that has been appropriated.
(Pub. L. 103–322, title XXXI, § 310003, Sept. 13, 1994, 108 Stat. 2105.)

Editorial Notes

References in TextThis Act, referred to in text, is Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1796, known as the Violent Crime Control and Law Enforcement Act of 1994. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 14213 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12633. Flexibility in making of appropriations(a) Federal law enforcementIn the making of appropriations under any provision of this Act or amendment made by this Act that authorizes the making of an appropriation for a Federal law enforcement program for a certain fiscal year in a certain amount out of the Violent Crime Reduction Trust Fund, not to exceed 10 percent of that amount is authorized to be appropriated for that fiscal year for any other Federal law enforcement program for which appropriations are authorized by any other Federal law enforcement provision of this Act or amendment made by this Act. The aggregate reduction in the authorization for any particular Federal law enforcement program may not exceed 10 percent of the total amount authorized to be appropriated from the Violent Crime Reduction Trust Fund for that program in this Act or amendment made by this Act.


(b) State and local law enforcementIn the making of appropriations under any provision of this Act or amendment made by this Act that authorizes the making of an appropriation for a State and local law enforcement program for a certain fiscal year in a certain amount out of the Violent Crime Reduction Trust Fund, not to exceed 10 percent of that amount is authorized to be appropriated for that fiscal year for any other State and local law enforcement program for which appropriations are authorized by any other State and local law enforcement provision of this Act or amendment made by this Act. The aggregate reduction in the authorization for any particular State and local law enforcement program may not exceed 10 percent of the total amount authorized to be appropriated from the Violent Crime Reduction Trust Fund for that program in this Act or amendment made by this Act.


(c) PreventionIn the making of appropriations under any provision of this Act or amendment made by this Act that authorizes the making of an appropriation for a prevention program for a certain fiscal year in a certain amount out of the Violent Crime Reduction Trust Fund, not to exceed 10 percent of that amount is authorized to be appropriated for that fiscal year for any other prevention program for which appropriations are authorized by any other prevention provision of this Act or amendment made by this Act. The aggregate reduction in the authorization for any particular prevention program may not exceed 10 percent of the total amount authorized to be appropriated from the Violent Crime Reduction Trust Fund for that program in this Act or amendment made by this Act.


(d) DefinitionsIn this section—“Federal law enforcement program” means a program authorized in any of the following sections:(1) section 190001(a); 11 See References in Text note below.

(2) section 190001(b); 1

(3) section 190001(c); 1

(4) section 190001(d); 1

(5) section 190001(e); 1

(6) section 320925; 22 So in original. Pub. L. 103–322 does not contain a section 320925.

(7) section 12532 of this title;

(8) section 12611 of this title;

(9) section 130002; 1

(10) section 130005; 1

(11) section 130006; 1

(12) section 130007; 1

(13) section 250005; 1

(14) sections 12591–12593 of this title and section 14134 of title 42;

(15) section 14083 of title 42; and

(16) section 14199 of title 42.

“State and local law enforcement program” means a program authorized in any of the following sections:
(1) sections 10001–10003; 1

(2) section 210201; 1

(3) section 210603; 1

(4) section 180101; 1

(5) section 12542 of this title;

(6) sections 12221–12227 of this title and section 13867 of title 42;

(7) section 14161 1 of title 42;

(8) sections 12171 of this title and section 13812 of title 42;

(9) section 210302; 1

(10) section 14151 1 of title 42;

(11) section 210101;

(12) section 320930; 33 So in original. Pub. L. 103–322 does not contain a section 320930.

(13) sections 12101–12109 of this title;

(14) section 20301; 1

(15) section 12271 of this title; and

(16) section 20201. 1

“prevention program” means a program authorized in any of the following sections:
(1) section 50001; 1

(2) sections 12131–12133 of this title and section 13744 of title 42;

(3) sections 13751–13758 1 of title 42;

(4) sections 12141–12146 of this title and section 13777 of title 42;

(5) sections 12161 of this title and sections 13792 1 and 13793 of title 42;

(6) sections 13801–13802 1 of title 42;

(7) chapter 67 of title 31;

(8) section 31101,1 sections 12181–12212 of this title, and section 13852 of title 42;

(9) sections 31501–31505; 1

(10) section 31901,1 sections 12241–12262 of this title, and section 13883 of title 42;

(11) section 32001; 1

(12) section 32101; 1

(13) section 12281 of this title;

(14) section 40114; 1

(15) section 40121; 1

(16) section 300w–10 1 of title 42;

(17) section 12311 of this title;

(18) section 5712d 1 of title 42;

(19) section 40156; 1

(20) section 10413 of title 42 (relating to a hotline);

(21) section 40231; 1

(22) sections 10401 through 10412 of title 42;

(23) section 10417 1 of title 42;

(24) section 10414 of title 42 (relating to community projects to prevent family violence, domestic violence, and dating violence);

(25) section 12332 of this title;

(26) section 12333 of this title;

(27) section 12341 of this title;

(28) sections 12371–12373 of this title and section 13994 of title 42;

(29) section 12381 of this title and section 14002 of title 42;

(30) section 14012 of title 42;

(31) section 40601 1 and sections 12401–12410 of this title; and

(32) section 12621 1 of this title.


(Pub. L. 103–322, title XXXI, § 310004, Sept. 13, 1994, 108 Stat. 2106; Pub. L. 111–320, title II, § 202(e), Dec. 20, 2010, 124 Stat. 3509.)

Editorial Notes

References in TextThis Act, referred to in subsecs. (a) to (c), is Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1796, known as the Violent Crime Control and Law Enforcement Act of 1994. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.
Section 190001, referred to in subsec. (d), is section 190001 of Pub. L. 103–322, 108 Stat. 2048, which is not classified to the Code.
Section 130002, referred to in subsec. (d), is section 130002 of Pub. L. 103–322, 108 Stat. 2023, which is set out as a note under section 1226 of Title 8, Aliens and Nationality.
Section 130005, referred to in subsec. (d), is section 130005 of Pub. L. 103–322, 108 Stat. 2028, which amended section 1158 of Title 8 and enacted provisions set out as a note under section 1158 of Title 8.
Section 130006, referred to in subsec. (d), is section 130006 of Pub. L. 103–322, 108 Stat. 2028, which is set out as a note under section 1101 of Title 8.
Section 130007, referred to in subsec. (d), is section 130007 of Pub. L. 103–322, 108 Stat. 2029, which is set out as a note under section 1228 of Title 8.
Section 250005, referred to in subsec. (d), is section 250005 of Pub. L. 103–322, 108 Stat. 2086, which is not classified to the Code.
Section 14134 of title 42, referred to in subsec. (d), was omitted from the Code as obsolete.
Section 14083 of title 42, referred to in subsec. (d), was omitted from the Code as obsolete.
Section 14199 of title 42, referred to in subsec. (d), was omitted from the Code as obsolete.
Sections 10001–10003, referred to in subsec. (d), are sections 10001–10003 of Pub. L. 103–322, 108 Stat. 1807, which enacted subchapter XVI (§ 10381 et seq.) of chapter 101 of this title, amended sections 10261 and 10541 of this title, and enacted provisions set out as notes under sections 10101 and 10381 of this title.
Section 210201, referred to in subsec. (d), is section 210201 of Pub. L. 103–322, 108 Stat. 2062, which enacted subchapter XXII (§ 10491 et seq.) of chapter 101 of this title and amended sections 10261 and 10541 of this title.
Section 210603, referred to in subsec. (d), is section 210603 of Pub. L. 103–322, 108 Stat. 2074, which enacted provisions set out as a note under section 922 of Title 18, Crimes and Criminal Procedure, and amended provisions set out as notes under section 922 of Title 18.
Section 180101, referred to in subsec. (d), is section 180101 of Pub. L. 103–322, 108 Stat. 2045, which amended sections 10261 and 10351 of this title.
Section 13867 of title 42, referred to in subsec. (d), was omitted from the Code as obsolete.
Section 14161 of title 42, referred to in subsec. (d), was repealed by Pub. L. 109–162, title XI, § 1154(b)(4), Jan. 5, 2006, 119 Stat. 3113.
Section 13812 of title 42, referred to in subsec. (d), was omitted from the Code as obsolete.
Section 210302, referred to in subsec. (d), is section 210302 of Pub. L. 103–322, 108 Stat. 2065, which enacted subchapter XXIII (§ 10511 et seq.) of chapter 101 of this title, amended former sections 10152 and 10154 of this title and sections 10261 and 10541 of this title, and enacted provisions set out as a note under former section 3751 of Title 42, The Public Health and Welfare.
Section 14151 of title 42, referred to in subsec. (d), was repealed by Pub. L. 109–162, title XI, § 1154(b)(3), Jan. 5, 2006, 119 Stat. 3113.
Section 210101, referred to in subsec. (d), is section 210101 of Pub. L. 103–322, 108 Stat. 2061, which is not classified to the Code.
Section 20301, referred to in subsec. (d), is section 20301 of Pub. L. 103–322, 108 Stat. 1823, which amended section 1252 of Title 8, Aliens and Nationality, and enacted provisions set out as notes under sections 1231 and 1252 of Title 8.
Section 20201, referred to in subsec. (d), is section 20201 of Pub. L. 103–322, 108 Stat. 1819, which enacted subchapter XVII (§ 10401 et seq.) of chapter 101 of this title and amended sections 10251, 10261, and 10541 of this title.
Section 50001, referred to in subsec. (d), is section 50001 of Pub. L. 103–322, 108 Stat. 1955, which enacted former subchapter XII–J (§ 3796ii et seq.) of chapter 46 of Title 42, The Public Health and Welfare, and amended sections 10261 and 10541 of this title.
Section 13744 of title 42, referred to in subsec. (d), was omitted from the Code as obsolete.
Sections 13751–13758 of title 42, referred to in subsec. (d), were repealed by Pub. L. 109–162, title XI, § 1154(b)(1), Jan. 5, 2006, 119 Stat. 3113.
Section 13777 of title 42, referred to in subsec. (d), was omitted from the Code as obsolete.
Section 13792 of title 42, referred to in subsec. (d), was repealed by Pub. L. 105–277, div. A, § 101(f) [title VIII, § 301(d)], Oct. 21, 1998, 112 Stat. 2681–337, 2681–410.
Section 13793 of title 42, referred to in subsec. (d), was omitted from the Code as obsolete.
Sections 13801–13802 of this title, referred to in subsec. (d), were repealed by Pub. L. 109–162, title XI, § 1154(b)(2), Jan. 5, 2006, 119 Stat. 3113.
Section 31101, referred to in subsec. (d), is section 31101 of Pub. L. 103–322, 108 Stat. 1882, which is set out as a note under section 10101 of this title.
Section 13852 of title 42, referred to in subsec. (d), was omitted from the Code as obsolete.
Sections 31501–31505, referred to in subsec. (d), are sections 31501–31505 of Pub. L. 103–322, 108 Stat. 1888, 1889, which amended former sections 2502 to 2504, 2506, and 2512 of Title 16, Conservation.
Section 31901, referred to in subsec. (d), is section 31901 of Pub. L. 103–322, 108 Stat. 1892, which enacted provisions set out as a note under section 10101 of this title.
Section 13883 of title 42, referred to in subsec. (d), was omitted from the Code as obsolete.
Section 32001, referred to in subsec. (d), is section 32001 of Pub. L. 103–322, 108 Stat. 1896, which amended section 3621 of Title 18, Crimes and Criminal Procedure.
Section 32101, referred to in subsec. (d), is section 32101 of Pub. L. 103–322, 108 Stat. 1898, which enacted subchapter XVIII (§ 10421 et seq.) of chapter 101 of this title and amended sections 10251, 10261, and 10541 of this title.
Section 40114, referred to in subsec. (d), is section 40114 of Pub. L. 103–322, 108 Stat. 1910, which is not classified to the Code.
Section 40121, referred to in subsec. (d), is section 40121 of Pub. L. 103–322, 108 Stat. 1910, which enacted subchapter XIX (§ 10441 et seq.) of chapter 101 of this title and amended sections 10261 and 10541 of this title.
Section 300w–10 of title 42, referred to in subsec. (d), was repealed by Pub. L. 106–386, div. B, title IV, § 1401(b), Oct. 28, 2000, 114 Stat. 1513.
Section 5712d of title 42, referred to in subsec. (d), was repealed by Pub. L. 109–162, title XI, § 1172(b), Jan. 5, 2006, 119 Stat. 3123.
Section 40156, referred to in subsec. (d), is section 40156 of Pub. L. 103–322, 108 Stat. 1922, which amended sections 10261, 10332–10336, 20322, 20324, 20331, and 20334 of this title and repealed sections 3796aa–4 and 3796aa–7 of Title 42, The Public Health and Welfare.
Section 40231, referred to in subsec. (d), is section 40231 of Pub. L. 103–322, 108 Stat. 1932, which enacted subchapter XX (§ 10461 et seq.) of chapter 101 of this title and amended sections 10221, 10222, 10261, and 10541 of this title.
Section 10417 of title 42, referred to in subsec. (d), was repealed by Pub. L. 108–36, title IV, § 412, June 25, 2003, 117 Stat. 829.
Section 13994 of title 42, referred to in subsec. (d), was omitted from the Code as obsolete.
Section 14002 of title 42, referred to in subsec. (d), was omitted from the Code as obsolete.
Section 14012 of title 42, referred to in subsec. (d), was omitted from the Code as obsolete.
Section 40601, referred to in subsec. (d), is section 40601 of Pub. L. 103–322, 108 Stat. 1950, which amended section 534 of Title 28, Judiciary and Judicial Procedure, and enacted provisions set out as a note under section 534 of Title 28.
Section 12621 of this title, referred to in subsec. (d), was in the original “section 24001” and was translated as reading “section 240001”, meaning section 240001 of Pub. L. 103–322, to reflect the probable intent of Congress, because Pub. L. 103–322 does not contain a section 24001.

Codification
Section was formerly classified to section 14214 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2010—Subsec. (d)(20). Pub. L. 111–320, § 202(e)(1), substituted “section 10413 of this title (relating to a hotline)” for “section 10416 of this title”.
Subsec. (d)(22). Pub. L. 111–320, § 202(e)(2), substituted “sections 10401 through 10412 of this title” for “section 40241”.
Subsec. (d)(24). Pub. L. 111–320, § 202(e)(3), substituted “section 10414 of this title (relating to community projects to prevent family violence, domestic violence, and dating violence)” for “section 10418 of this title”.




SUBCHAPTER XII—MISCELLANEOUS
§ 12641. Task force relating to introduction of nonindigenous species(1) In generalThe Attorney General is authorized to convene a law enforcement task force in Hawaii to facilitate the prosecution of violations of Federal laws, and laws of the State of Hawaii, relating to the wrongful conveyance, sale, or introduction of nonindigenous plant and animal species.


(2) Membership(A) The task force shall be composed of representatives of—(i) the Office of the United States Attorney for the District of Hawaii;

(ii) the United States Customs Service;

(iii) the Animal and Plant Health Inspection Service;

(iv) the Fish and Wildlife Service;

(v) the National Park Service;

(vi) the United States Forest Service;

(vii) the Military Customs Inspection Office of the Department of Defense;

(viii) the United States Postal Service;

(ix) the office of the Attorney General of the State of Hawaii;

(x) the Hawaii Department of Agriculture;

(xi) the Hawaii Department of Land and Natural Resources; and

(xii) such other individuals as the Attorney General deems appropriate.


(B) The Attorney General shall, to the extent practicable, select individuals to serve on the task force who have experience with the enforcement of laws relating to the wrongful conveyance, sale, or introduction of nonindigenous plant and animal species.


(3) DutiesThe task force shall—(A) facilitate the prosecution of violations of Federal and State laws relating to the conveyance, sale, or introduction of nonindigenous plant and animal species into Hawaii; and

(B) make recommendations on ways to strengthen Federal and State laws and law enforcement strategies designed to prevent the introduction of nonindigenous plant and animal species.


(4) ReportThe task force shall report to the Attorney General, the Secretary of Agriculture, the Secretary of the Interior, and to the Committee on the Judiciary and Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on the Judiciary, Committee on Agriculture, and Committee on Merchant Marine and Fisheries of the House of Representatives on—(A) the progress of its enforcement efforts; and

(B) the adequacy of existing Federal laws and laws of the State of Hawaii that relate to the introduction of nonindigenous plant and animal species.

Thereafter, the task force shall make such reports as the task force deems appropriate.

(5) ConsultationThe task force shall consult with Hawaii agricultural interests and representatives of Hawaii conservation organizations about methods of preventing the wrongful conveyance, sale, or introduction of nonindigenous plant and animal species into Hawaii.


(Pub. L. 103–322, title XXXII, § 320108(a), Sept. 13, 1994, 108 Stat. 2111.)

Editorial Notes
Codification
Section was formerly classified to section 14221 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the United States Customs Service of the Department of the Treasury, including functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 203(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6. For establishment of U.S. Customs and Border Protection in the Department of Homeland Security, treated as if included in Pub. L. 107–296 as of Nov. 25, 2002, see section 211 of Title 6, as amended generally by Pub. L. 114–125, and section 802(b) of Pub. L. 114–125, set out as a note under section 211 of Title 6.


Abolition of House Committee on Merchant Marine and Fisheries
Committee on Merchant Marine and Fisheries of House of Representatives abolished and its jurisdiction transferred by House Resolution No. 6, One Hundred Fourth Congress, Jan. 4, 1995. For treatment of references to Committee on Merchant Marine and Fisheries, see section 1(b)(3) of Pub. L. 104–14, set out as a note preceding section 21 of Title 2, The Congress.



§ 12642. Coordination of substance abuse treatment and prevention programs
The Attorney General shall consult with the Secretary of the Department of Health and Human Services in establishing and carrying out the substance abuse treatment and prevention components of the programs authorized under this Act, to assure coordination of programs, eliminate duplication of efforts and enhance the effectiveness of such services.
(Pub. L. 103–322, title XXXII, § 320401, Sept. 13, 1994, 108 Stat. 2114.)

Editorial Notes

References in TextThis Act, referred to in text, is Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1796, known as the Violent Crime Control and Law Enforcement Act of 1994. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 14222 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 12643. Edward Byrne Memorial Formula Grant Program
Nothing in this Act shall be construed to prohibit or exclude the expenditure of appropriations to grant recipients that would have been or are eligible to receive grants under subpart 1 of part E of the Omnibus Crime Control and Safe Streets Act of 1968 [34 U.S.C. 10151 et seq.].
(Pub. L. 103–322, title XXXII, § 320919, Sept. 13, 1994, 108 Stat. 2130.)

Editorial Notes

References in TextThis Act, referred to in text, is Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1796, known as the Violent Crime Control and Law Enforcement Act of 1994. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.
The Omnibus Crime Control and Safe Streets Act of 1968, referred to in text, is Pub. L. 90–351, June 19, 1968, 82 Stat. 197. The reference to subpart 1 of part E of the Act probably means subpart 1 of part E of title I of the Act which is classified generally to part A (§ 10151 et seq.) of subchapter V of chapter 101 of this title. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 14223 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.






Subtitle II—Protection of Children and Other Persons
CHAPTER 201—VICTIM RIGHTS, COMPENSATION, AND ASSISTANCE




SUBCHAPTER I—CRIME VICTIMS FUND


Sec.


20101.Crime Victims Fund.


20102.Crime victim compensation.


20103.Crime victim assistance.


20104.Child abuse prevention and treatment grants.


20105.Compensation and assistance to victims of terrorism or mass violence.


20106.Compensation to victims of international terrorism.


20107.Crime victims legal assistance grants.


20108.Crime victims notification grants.


20109.Sexual assault survivors’ notification grants.


20110.Administrative provisions.


20111.Establishment of Office for Victims of Crime.



SUBCHAPTER II—VICTIMS OF DOMESTIC VIOLENCE, DATING VIOLENCE, SEXUAL ASSAULT, AND STALKING


20121.Legal assistance for victims.


20122.Education, training, and enhanced services to end violence against and abuse of women with disabilities.


20123.Grants for outreach and services to underserved populations.


20124.Enhancing culturally specific services for victims of domestic violence, dating violence, sexual assault, and stalking.


20125.Grants to combat violent crimes on campuses.


20126.Consultation.


20127.Emergency and transitional pet shelter and housing assistance grant program.



SUBCHAPTER III—ADDITIONAL VICTIM COMPENSATION AND SERVICES


20141.Services to victims.


20142.Closed circuit televised court proceedings for victims of crime.


20143.Grants for young witness assistance.


20144.Justice for United States victims of state sponsored terrorism.



SUBCHAPTER I—CRIME VICTIMS FUND
§ 20101. Crime Victims Fund(a) EstablishmentThere is created in the Treasury a separate account to be known as the Crime Victims Fund (hereinafter in this subchapter referred to as the “Fund”).


(b) Fines deposited in Fund; penalties; forfeited appearance bondsExcept as limited by subsection (c), there shall be deposited in the Fund—(1) all fines that are collected from persons convicted of offenses against the United States except—(A) fines available for use by the Secretary of the Treasury pursuant to—(i) section 11(d) of the Endangered Species Act (16 U.S.C. 1540(d)); and

(ii) section 6(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(d)); and


(B) fines to be paid into—(i) the railroad unemployment insurance account pursuant to the Railroad Unemployment Insurance Act (45 U.S.C. 351 et seq.);

(ii) the Postal Service Fund pursuant to sections 2601(a)(2) and 2003 of title 39 and for the purposes set forth in section 404(a)(7) of title 39;

(iii) the navigable waters revolving fund pursuant to section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321); and

(iv) county public school funds pursuant to section 3613 of title 18;



(2) penalty assessments collected under section 3013 of title 18; 11 See References in Text note below.

(3) the proceeds of forfeited appearance bonds, bail bonds, and collateral collected under section 3146 of title 18;

(4) any money ordered to be paid into the Fund under section 3671(c)(2) of title 18;

(5) any gifts, bequests, or donations to the Fund from private entities or individuals, which the Director is hereby authorized to accept for deposit into the Fund, except that the Director is not hereby authorized to accept any such gift, bequest, or donation that—(A) attaches conditions inconsistent with applicable laws or regulations; or

(B) is conditioned upon or would require the expenditure of appropriated funds that are not available to the Office for Victims of Crime; and


(6) any funds that would otherwise be deposited in the general fund of the Treasury collected pursuant to—(A) a deferred prosecution agreement; or

(B) a non-prosecution agreement.



(c) Retention of sums in Fund; availability for expenditure without fiscal year limitationSums deposited in the Fund shall remain in the Fund and be available for expenditure under this subchapter for grants under this subchapter without fiscal year limitation. Notwithstanding subsection (d)(5), all sums deposited in the Fund in any fiscal year that are not made available for obligation by Congress in the subsequent fiscal year shall remain in the Fund for obligation in future fiscal years, without fiscal year limitation.


(d) Availability for judicial branch administrative costs; grant program percentagesThe Fund shall be available as follows:(1) Repealed. Pub. L. 105–119, title I, § 109(a)(1), Nov. 26, 1997, 111 Stat. 2457.

(2)(A) Except as provided in subparagraph (B), the first $10,000,000 deposited in the Fund shall be available for grants under section 20104 of this title.

(B)(i) For any fiscal year for which the amount deposited in the Fund is greater than the amount deposited in the Fund for fiscal year 1998, the $10,000,000 referred to in subparagraph (A) plus an amount equal to 50 percent of the increase in the amount from fiscal year 1998 shall be available for grants under section 20104 of this title.

(ii) Amounts available under this subparagraph for any fiscal year shall not exceed $20,000,000.



(3)(A) Of the sums remaining in the Fund in any particular fiscal year after compliance with paragraph (2), such sums as may be necessary shall be available only for—(i) the United States Attorneys Offices and the Federal Bureau of Investigation to provide and improve services for the benefit of crime victims in the Federal criminal justice system (as described in section 3771 or section 3772, as it relates to direct services, of title 18 and section 20141 of this title) through victim coordinators, victims’ specialists, and advocates, including for the administrative support of victim coordinators and advocates providing such services; and

(ii) a Victim Notification System.


(B) Amounts made available under subparagraph (A) may not be used for any purpose that is not specified in clause (i) or (ii) of subparagraph (A).


(4) Of the remaining amount to be distributed from the Fund in a particular fiscal year—(A) 47.5 percent shall be available for grants under section 20102 of this title;

(B) 47.5 percent shall be available for grants under section 20103(a) of this title; and

(C) 5 percent shall be available for grants under section 20103(c) of this title.


(5)(A) In addition to the amounts distributed under paragraphs (2), (3), and (4), the Director may set aside up to $50,000,000 from the amounts transferred to the Fund in response to the airplane hijackings and terrorist acts that occurred on September 11, 2001, as an antiterrorism emergency reserve. The Director may replenish any amounts obligated from such reserve in subsequent fiscal years by setting aside up to 5 percent of the amounts remaining in the Fund in any fiscal year after distributing amounts under paragraphs (2), (3) and (4). Such reserve shall not exceed $50,000,000.

(B) The antiterrorism emergency reserve referred to in subparagraph (A) may be used for supplemental grants under section 20105 of this title and to provide compensation to victims of international terrorism under section 20106 of this title.

(C) Amounts in the antiterrorism emergency reserve established pursuant to subparagraph (A) may be carried over from fiscal year to fiscal year. Notwithstanding subsection (c) and section 619 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2001 (and any similar limitation on Fund obligations in any future Act, unless the same should expressly refer to this section), any such amounts carried over shall not be subject to any limitation on obligations from amounts deposited to or available in the Fund.


(6)(A) The Director may set aside up to $10,000,000 of the amounts remaining in the Fund in any fiscal year after distributing the amounts under paragraphs (2), (3), and (4), in a Child Pornography Victims Reserve, which may be used by the Attorney General for payments under section 2259(d) of title 18.

(B) Amounts in the reserve may be carried over from fiscal year to fiscal year, but the total amount of the reserve shall not exceed $10,000,000. Notwithstanding subsection (c) and any limitation on Fund obligations in any future Act, unless the same should expressly refer to this section, any such amounts carried over shall not be subject to any limitation on obligations from amounts deposited to or available in the Fund.



(e) Amounts awarded and unspentAny amount awarded as part of a grant under this subchapter that remains unspent at the end of a fiscal year in which the grant is made may be expended for the purpose for which the grant is made at any time during the 3 succeeding fiscal years, at the end of which period, any remaining unobligated sums shall be available for deposit into the emergency reserve fund referred to in subsection (d)(5) at the discretion of the Director, except that renewals and extensions beyond that period may be granted at the discretion of the Attorney General. Any remaining unobligated sums shall be returned to the Fund.


(f) “Offenses against the United States” as excludingAs used in this section, the term “offenses against the United States” does not include—(1) a criminal violation of the Uniform Code of Military Justice (10 U.S.C. 801 et seq.);

(2) an offense against the laws of the District of Columbia; and

(3) an offense triable by an Indian tribal court or Court of Indian Offenses.


(g) Grants for Indian tribes; child abuse cases(1) The Attorney General shall use 15 percent of the funds available under subsection (d)(2) to make grants for the purpose of assisting Native American Indian tribes in developing, establishing, and operating programs designed to improve—(A) the handling of child abuse cases, particularly cases of child sexual abuse, in a manner which limits additional trauma to the child victim; and

(B) the investigation and prosecution of cases of child abuse, particularly child sexual abuse.


(2) The Attorney General may use 5 percent of the funds available under subsection (d)(2) (prior to distribution) for grants to Indian tribes to establish child victim assistance programs, as appropriate.

(3) As used in this subsection, the term “tribe” 22 So in original. Probably should be “ ‘Indian tribe’ ”. has the meaning given that term in section 5304(b) 1 of title 25.


(Pub. L. 98–473, title II, § 1402, Oct. 12, 1984, 98 Stat. 2170; Pub. L. 99–401, title I, § 102(b)(1), (2), Aug. 27, 1986, 100 Stat. 904; Pub. L. 99–646, § 82, Nov. 10, 1986, 100 Stat. 3619; Pub. L. 100–690, title VII, §§ 7121, 7124, Nov. 18, 1988, 102 Stat. 4419, 4422; Pub. L. 101–647, title V, § 504, Nov. 29, 1990, 104 Stat. 4822; Pub. L. 102–572, title X, § 1001, Oct. 29, 1992, 106 Stat. 4520; Pub. L. 103–121, title I, § 110(a), Oct. 27, 1993, 107 Stat. 1164; Pub. L. 103–322, title XXIII, § 230201, title XXXIII, § 330025(a), Sept. 13, 1994, 108 Stat. 2079, 2151; Pub. L. 104–132, title II, §§ 232(b), (c)(1), 236, Apr. 24, 1996, 110 Stat. 1243, 1244, 1247; Pub. L. 104–208, div. A, title I, § 101(a) [title I, § 112], Sept. 30, 1996, 110 Stat. 3009, 3009–21; Pub. L. 105–119, title I, § 109(a), Nov. 26, 1997, 111 Stat. 2457; Pub. L. 106–113, div. B, § 1000(a)(1) [title I, § 119], Nov. 29, 1999, 113 Stat. 1535, 1501A–22; Pub. L. 106–177, title I, § 104(a), Mar. 10, 2000, 114 Stat. 36; Pub. L. 106–386, div. C, § 2003(b), (c)(2), (d), Oct. 28, 2000, 114 Stat. 1544, 1546; Pub. L. 106–553, § 1(a)(2) [title I, § 113, formerly § 114], Dec. 21, 2000, 114 Stat. 2762, 2762A–68, renumbered Pub. L. 106–554, § 1(a)(4) [div. A, § 213(a)(2)], Dec. 21, 2000, 114 Stat. 2763, 2763A–179; Pub. L. 107–56, title VI, § 621(a)–(d), Oct. 26, 2001, 115 Stat. 370, 371; Pub. L. 107–77, title I, § 111, Nov. 28, 2001, 115 Stat. 765; Pub. L. 109–162, title XI, § 1132, Jan. 5, 2006, 119 Stat. 3107; Pub. L. 109–435, title I, § 102(b), Dec. 20, 2006, 120 Stat. 3200; Pub. L. 113–163, § 3, Aug. 8, 2014, 128 Stat. 1866; Pub. L. 114–22, title I, § 113(b), May 29, 2015, 129 Stat. 241; Pub. L. 114–236, § 2(c), Oct. 7, 2016, 130 Stat. 967; Pub. L. 115–299, § 5(b), Dec. 7, 2018, 132 Stat. 4387; Pub. L. 117–27, § 2(a), July 22, 2021, 135 Stat. 301.)

Editorial Notes

References in TextThe Railroad Unemployment Insurance Act, referred to in subsec. (b)(1)(B)(i), is act June 25, 1938, ch. 680, 52 Stat. 1094, which is classified principally to chapter 11 (§ 351 et seq.) of Title 45, Railroads. For complete classification of this Act to the Code, see section 367 of Title 45 and Tables.
Section 3613 of title 18, referred to in subsec. (b)(1)(B)(iv), was repealed effective on the first day of the first calendar month beginning 36 months after Oct. 12, 1984 (Nov. 1, 1987), by Pub. L. 98–473, title II, §§ 212(a)(2), 235(a)(1), Oct. 12, 1984, 98 Stat. 1987, 2031, as amended.
Section 3671(c)(2) of title 18, referred to in subsec. (b)(4), was renumbered section 3681(c)(2) by Pub. L. 99–646, § 41(a), Nov. 10, 1986, 100 Stat. 3600.
Section 619 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2001, referred to in subsec. (d)(5)(C), is section 1(a)(2) [title VI, § 619] of Pub. L. 106–553, which was formerly set out as a note below.
The Uniform Code of Military Justice, referred to in subsec. (f)(1), is classified generally to chapter 47 (§ 801 et seq.) of Title 10, Armed Forces.
Section 5304 of title 25, referred to in subsec. (g)(3), has been amended, and subsec. (b) of section 5304 no longer defines the term “Indian tribe”. However, such term is defined elsewhere in that section.

Codification
Section was formerly classified to section 10601 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2021—Subsec. (b)(6). Pub. L. 117–27, § 2(a)(1), added par. (6).
Subsec. (e). Pub. L. 117–27, § 2(a)(2), substituted “Director, except that renewals and extensions beyond that period may be granted at the discretion of the Attorney General” for “Director”.
2018—Subsec. (d)(6). Pub. L. 115–299 added par. (6).
2016—Subsec. (d)(3)(A)(i). Pub. L. 114–236 inserted “or section 3772, as it relates to direct services,” after “section 3771”.
2015—Subsec. (d)(3)(A)(i). Pub. L. 114–22 inserted “section” before “3771”.
2014—Subsec. (d)(3). Pub. L. 113–163 designated existing provisions as subpar. (A), substituted “available only for—” for “available for the United States Attorneys Offices and the Federal Bureau of Investigation to improve services for the benefit of crime victims in the Federal criminal justice system, and for a Victim Notification System.”, added cls. (i) and (ii) of subpar. (A), and added subpar. (B).
2006—Subsec. (b)(1)(B)(ii). Pub. L. 109–435 substituted “404(a)(7)” for “404(a)(8)”.
Subsec. (b)(5). Pub. L. 109–162, § 1132(1), struck out period at end and inserted “, which the Director is hereby authorized to accept for deposit into the Fund, except that the Director is not hereby authorized to accept any such gift, bequest, or donation that—” and subpars. (A) and (B).
Subsec. (d)(5)(A). Pub. L. 109–162, § 1132(2), substituted “obligated” for “expended”.
Subsec. (g)(1). Pub. L. 109–162, § 1132(3)(A), struck out “, acting through the Director,” after “Attorney General”.
Subsec. (g)(2), (3). Pub. L. 109–162, § 1132(3)(B), (C), added par. (2) and redesignated former par. (2) as (3).
2001—Subsec. (b)(5). Pub. L. 107–56, § 621(a), added par. (5).
Subsec. (c). Pub. L. 107–77, § 111(b), amended heading and text of subsec. (c) to read as it did the day before enactment of amendment by Pub. L. 107–56. Text, as amended generally by Pub. L. 107–56, read as follows:
“(1) Subject to the availability of money in the Fund, in each fiscal year, beginning with fiscal year 2003, the Director shall distribute not less than 90 percent nor more than 110 percent of the amount distributed from the Fund in the previous fiscal year, except the Director may distribute up to 120 percent of the amount distributed in the previous fiscal year in any fiscal year that the total amount available in the Fund is more than 2 times the amount distributed in the previous fiscal year.
“(2) In each fiscal year, the Director shall distribute amounts from the Fund in accordance with subsection (d) of this section. All sums not distributed during a fiscal year shall remain in reserve in the Fund to be distributed during a subsequent fiscal year. Notwithstanding any other provision of law, all sums deposited in the Fund that are not distributed shall remain in reserve in the Fund for obligation in future fiscal years, without fiscal year limitation.”
Pub. L. 107–56, § 621(b), amended heading and text of subsec. (c) generally.
Subsec. (d)(3). Pub. L. 107–77, § 111(a), inserted before period at end “, and for a Victim Notification System”.
Subsec. (d)(4). Pub. L. 107–56, § 621(c), substituted “to be distributed from” for “deposited in” in introductory provisions, “47.5 percent” for “48.5 percent” in subpars. (A) and (B), and “5 percent” for “3 percent” in subpar. (C).
Subsec. (d)(5). Pub. L. 107–56, § 621(d), amended par. (5) generally. Prior to amendment, par. (5) read as follows:
“(5)(A) If the sums available in the Fund are sufficient to fully provide grants to the States pursuant to section 10602(a)(1) of this title, the Director may retain any portion of the Fund that was deposited during a fiscal year that was in excess of 110 percent of the total amount deposited in the Fund during the preceding fiscal year as an emergency reserve. Such reserve shall not exceed $100,000,000.
“(B) The emergency reserve referred to in subparagraph (A) may be used for supplemental grants under section 10603b of this title, to provide compensation to victims of international terrorism under the program under section 10603c of this title, and to supplement the funds available to provide grants to States for compensation and assistance in accordance with sections 10602 and 10603 of this title in years in which supplemental grants are needed.”
2000—Subsec. (c). Pub. L. 106–386, § 2003(d), which directed insertion of “Notwithstanding subsection (d)(5), all sums deposited in the Fund in any fiscal year that are not made available for obligation by Congress in the subsequent fiscal year shall remain in the Fund for obligation in future fiscal years, without fiscal year limitation.” at the end of section 1402(c) of the Victims of Crime Act 1984, was executed by making the insertion at the end of subsec. (c) of this section, which is section 1402 of the Victims of Crime Act of 1984, to reflect the probable intent of Congress.
Subsec. (d)(2). Pub. L. 106–177 designated existing provisions as subpar. (A), substituted “Except as provided in subparagraph (B), the first $10,000,000” for “The first $10,000,000”, and added subpar. (B).
Subsec. (d)(3). Pub. L. 106–553, as renumbered by Pub. L. 106–554, inserted “and the Federal Bureau of Investigation” after “United States Attorneys Offices”.
Subsec. (d)(5)(A). Pub. L. 106–386, § 2003(b)(1), substituted “$100,000,000” for “$50,000,000”.
Subsec. (d)(5)(B). Pub. L. 106–386, § 2003(c)(2), inserted “, to provide compensation to victims of international terrorism under the program under section 10603c of this title,” after “section 10603b of this title”.
Subsec. (e). Pub. L. 106–386, § 2003(b)(2), substituted “shall be available for deposit into the emergency reserve fund referred to in subsection (d)(5) at the discretion of the Director. Any remaining unobligated sums” for “in excess of $500,000 shall be returned to the Treasury. Any remaining unobligated sums in an amount less than $500,000”.
1999—Subsec. (d)(3) to (5). Pub. L. 106–113 added par. (3), redesignated former pars. (3) and (4) as (4) and (5), respectively, and struck out former par. (5) which read as follows: “The Director may set aside up to $500,000 of the reserve fund described in paragraph (4) to make supplemental grants to United States Attorneys Offices to provide necessary assistance to victims of the bombing of the Alfred P. Murrah Federal Building in Oklahoma City, to facilitate observation of and/or participation by such victims in trial proceedings arising therefrom, including, without limitation, provision of lodging and travel assistance, and to pay such other, related expenses determined to be necessary by the Director.”
1997—Subsec. (d)(1). Pub. L. 105–119, § 109(a)(1), struck out par. (1) which read as follows: “The first $6,200,000 deposited in the Fund in each of the fiscal years 1992 through 1995 and the first $3,000,000 in each fiscal year thereafter shall be available to the judicial branch for administrative costs to carry out the functions of the judicial branch under sections 3611 and 3612 of title 18.”
Subsec. (d)(2). Pub. L. 105–119, § 109(a)(2), substituted “The first” for “the next”.
1996—Subsec. (c). Pub. L. 104–132, § 232(c)(1)(A), substituted “under this chapter” for “under this subsection”.
Subsec. (d)(3)(B). Pub. L. 104–132, § 236, substituted “section 10603(a) of this title” for “section 10603a of this title”.
Subsec. (d)(4). Pub. L. 104–132, § 232(b), amended par. (4) generally. Prior to amendment, par. (4) read as follows: “The Director may retain any portion of the Fund that was deposited during a fiscal year that is in excess of 110 percent of the total amount deposited in the Fund during the preceding fiscal year as a reserve for use in a year in which the Fund falls below the amount available in the previous year. Such reserve may not exceed $20,000,000.”
Subsec. (d)(5). Pub. L. 104–208 added par. (5).
Subsec. (e). Pub. L. 104–208 substituted “3 succeeding fiscal years” for “2 succeeding fiscal years”.
Pub. L. 104–132, § 232(c)(1)(B), reenacted heading without change and amended text generally. Prior to amendment, text read as follows:
“(1) Except as provided in paragraph (2), any sums awarded as part of a grant under this chapter that remain unspent at the end of a fiscal year in which such grant is made may be expended for the purpose for which such grant is made at any time during the next succeeding fiscal year, at the end of which year any remaining unobligated sums shall be returned to the general fund of the Treasury.
“(2) For the purposes of the application of paragraph (1) to any grant under this chapter with respect to fiscal year 1985, there shall be substituted in such paragraph ‘two succeeding fiscal years’ for ‘succeeding fiscal year’ and ‘which period’ for ‘which year’.”
1994—Subsec. (d)(2). Pub. L. 103–322, § 230201(a)(1), added par. (2) and struck out former par. (2) which read as follows: “Of the next $100,000,000 deposited in the Fund in a particular fiscal year—
“(A) 49.5 percent shall be available for grants under section 10602 of this title;
“(B) 45 percent shall be available for grants under section 10603(a) of this title;
“(C) 1 percent shall be available for grants under section 10603(c) of this title; and
“(D) 4.5 percent shall be available for grants as provided in section 10603a of this title.”
Subsec. (d)(3). Pub. L. 103–322, § 330025(a), which directed amendment of par. (3) by substituting “section 10603a” for “section 10603(a)” was executed to subpar. (B).
Pub. L. 103–322, § 230201(a)(2), added par. (3) and struck out former par. (3) which read as follows: “The next $5,500,000 deposited in the Fund in a particular fiscal year shall be available for grants under section 10603a of this title.”
Subsec. (d)(4). Pub. L. 103–322, § 230201(a)(3), added par. (4) and struck out former par. (4) which read as follows: “The next $4,500,000 deposited in the Fund in a particular fiscal year shall be available for grants under section 10603(a) of this title.”
Subsec. (d)(5). Pub. L. 103–322, § 230201(a)(4), struck out par. (5) which read as follows: “Any deposits in the Fund in a particular fiscal year that remain after the funds are distributed under paragraphs (1) through (4) shall be available as follows:
“(A) 47.5 percent shall be available for grants under section 10602 of this title.
“(B) 47.5 percent shall be available for grants under section 10603(a) of this title.
“(C) 5 percent shall be available for grants under section 10603(c) of this title.”
Subsec. (g)(1). Pub. L. 103–322, § 230201(b), substituted “subsection (d)(2)” for “subsection (d)(2)(D)”.
1993—Subsec. (d)(2)(C), (D). Pub. L. 103–121, § 110(a)(1), added subpars. (C) and (D).
Subsec. (d)(3). Pub. L. 103–121, § 110(a)(2), substituted “section 10603a of this title” for “section 10603(a) of this title”.
Subsec. (g)(1). Pub. L. 103–121, § 110(a)(3), substituted “subsection (d)(2)(D)” for “subsection (d)(2)(A)(iv)”.
1992—Subsec. (c). Pub. L. 102–572, § 1001(1), added subsec. (c) and struck out former subsec. (c) which read as follows:
“(1)(A) If the total deposited in the Fund during a particular fiscal year reaches the ceiling sum described in subparagraph (B), the excess over the ceiling sum shall not be part of the Fund. The first $2,200,000 of such excess shall be available to the judicial branch for administrative costs to carry out the functions of the judicial branch under sections 3611 and 3612 of title 18 and the remaining excess shall be deposited in the general fund of the Treasury.
“(B) The ceiling sum referred to in subparagraph (A) is—
“(i) $125,000,000 through fiscal year 1990; and
“(ii) $150,000,000 thereafter through fiscal year 1994.
“(2) No deposits shall be made in the Fund after September 30, 1994.”
Subsec. (d). Pub. L. 102–572, § 1001(2), added subsec. (d) and struck out former subsec. (d) which read as follows:
“(1) Sums deposited in the Fund shall remain in the Fund and be available for expenditure under this subsection for grants under this chapter without fiscal year limitation.
“(2) The Fund shall be available as follows:
“(A) Of the first $100,000,000 deposited in the Fund in a particular fiscal year—
“(i) 49.5 percent shall be available for grants under section 10602 of this title;
“(ii) 45 percent shall be available for grants under section 10603(a) of this title;
“(iii) 1 percent shall be available for grants under section 10603(c) of this title; and
“(iv) 4.5 percent shall be available for grants as provided in section 10603a of this title.
“(B) The next $5,500,000 deposited in the Fund in a particular fiscal year shall be available for grants as provided in section 10603a of this title.
“(C) Any deposits in the Fund in a particular fiscal year in excess of $105,500,000, but not in excess of $110,000,000, shall be available for grants under section 10603(a) of this title.
“(D) Any deposits in the Fund in a particular fiscal year in excess of $110,000,000 shall be available as follows:
“(i) 47.5 percent shall be available for grants under section 10602 of this title;
“(ii) 47.5 percent shall be available for grants under section 10603(a) of this title; and
“(iii) 5 percent shall be available for grants under section 10603(c)(1)(B) of this title.”
1990—Subsec. (c)(1)(B)(i). Pub. L. 101–647 substituted “1990” for “1991”.
1988—Subsec. (c). Pub. L. 100–690, § 7121(a), amended subsec. (c) generally. Prior to amendment, subsec. (c) read as follows:
“(1) If the total deposited in the Fund during a particular fiscal year reaches the sum of $110 million, the excess over that sum shall be deposited in the general fund of the Treasury and shall not be a part of the Fund.
“(2) No deposits shall be made in the Fund after September 30, 1988.”
Subsec. (d)(2)(C). Pub. L. 100–690, § 7121(b)(2), inserted “, but not in excess of $110,000,000,” after “$105,500,000”.
Subsec. (d)(2)(D). Pub. L. 100–690, § 7121(b)(1), added subpar. (D).
Subsec. (g). Pub. L. 100–690, § 7124, added subsec. (g).
1986—Subsec. (c)(1). Pub. L. 99–401, § 102(b)(1), substituted “$110 million” for “$100 million”.
Subsec. (d)(2). Pub. L. 99–401, § 102(b)(2), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “Fifty percent of the total deposited in the Fund during a particular fiscal year shall be available for grants under section 10602 of this title and fifty percent shall be available for grants under section 10603 of this title.”
Subsec. (e). Pub. L. 99–646 designated existing provision as par. (1), substituted “Except as provided in paragraph (2), any” for “Any”, and added par. (2).

Statutory Notes and Related Subsidiaries
Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Jan. 1, 1993, see section 1101 of Pub. L. 102–572, set out as a note under section 905 of Title 2, The Congress.

Effective Date of 1988 AmendmentPub. L. 100–690, title VII, § 7129, Nov. 18, 1988, 102 Stat. 4423, as amended by Pub. L. 101–647, title V, § 505, Nov. 29, 1990, 104 Stat. 4822, provided that: “The amendments made by this chapter [probably means this subtitle, subtitle D (§§ 7121–7130) of title VII of Pub. L. 100–690, enacting section 20111 of this title, amending this section and sections 20102, 20103, and 20110 of this title, and enacting provisions set out as a note under this section] shall not apply with respect to a State compensation program that was an eligible State crime victim compensation program on the date of the enactment of this Act [Nov. 18, 1988] until October 1, 1991.”


Effective DatePub. L. 98–473, title II, § 1409, Oct. 12, 1984, 98 Stat. 2178, provided that:
“(a) Except as provided in subsection (b), this chapter [chapter XIV (§§ 1401–1411) of title II of Pub. L. 98–473, see Short Title of 1984 Act note set out under section 10101 of this title] and the amendments made by this chapter shall take effect thirty days after the date of enactment of this joint resolution [Oct. 12, 1984].

“(b) Sections 1402, 1403, 1404, and 1407 of this chapter [enacting this subchapter] shall take effect on October 1, 1984.”




Victims of September 11, 2001Pub. L. 107–56, title VI, § 621(e), Oct. 26, 2001, 115 Stat. 371, provided that: 
“Amounts transferred to the Crime Victims Fund for use in responding to the airplane hijackings and terrorist acts (including any related search, rescue, relief, assistance, or other similar activities) that occurred on September 11, 2001, shall not be subject to any limitation on obligations from amounts deposited to or available in the Fund, notwithstanding—
“(1) section 619 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2001 [section 1(a)(2) [title VI, § 619] of Pub. L. 106–553, formerly set out as a note below], and any similar limitation on Fund obligations in such Act for Fiscal Year 2002 [see Pub. L. 107–77, title VI, § 619, Nov. 28, 2001, 115 Stat. 802, formerly set out as a note below]; and

“(2) subsections (c) and (d) of section 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601) [now 34 U.S.C. 20101].”




Limitation on Amounts Available for ObligationPub. L. 116–260, div. B, title V, § 510, Dec. 27, 2020, 134 Stat. 1277, provided in part that: “Notwithstanding any other provision of law, amounts deposited or available in the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (34 U.S.C. 20101) in any fiscal year in excess of $2,015,000,000 shall not be available for obligation until the following fiscal year”.

Similar provisions were contained in the following prior appropriation acts:
Pub. L. 116–93, div. B, title V, § 510, Dec. 20, 2019, 133 Stat. 2426.
Pub. L. 116–6, div. C, title V, § 510, Feb. 15, 2019, 133 Stat. 130.
Pub. L. 115–141, div. B, title V, § 510, Mar. 23, 2018, 132 Stat. 437.
Pub. L. 115–31, div. B, title III, § 510, May 5, 2017, 131 Stat. 221.
Pub. L. 114–113, div. B, title V, § 510, Dec. 18, 2015, 129 Stat. 2324.
Pub. L. 113–235, div. B, title V, § 510, Dec. 16, 2014, 128 Stat. 2210.
Pub. L. 113–76, div. B, title V, § 510, Jan. 17, 2014, 128 Stat. 79.
Pub. L. 113–6, div. B, title V, § 510, Mar. 26, 2013, 127 Stat. 271.
Pub. L. 112–55, div. B, title V, § 512, Nov. 18, 2011, 125 Stat. 632.
Pub. L. 111–117, div. B, title V, § 512, Dec. 16, 2009, 123 Stat. 3151.
Pub. L. 111–8, div. B, title V, § 512, Mar. 11, 2009, 123 Stat. 596.
Pub. L. 110–161, div. B, title V, § 513, Dec. 26, 2007, 121 Stat. 1926.
Pub. L. 109–108, title VI, § 612, Nov. 22, 2005, 119 Stat. 2336.
Pub. L. 108–447, div. B, title VI, § 616, Dec. 8, 2004, 118 Stat. 2915.
Pub. L. 108–199, div. B, title VI, § 618, Jan. 23, 2004, 118 Stat. 95.
Pub. L. 108–7, div. B, title VI, § 617, Feb. 20, 2003, 117 Stat. 102.
Pub. L. 107–77, title VI, § 619, Nov. 28, 2001, 115 Stat. 802.
Pub. L. 106–553, § 1(a)(2) [title VI, § 619], Dec. 21, 2000, 114 Stat. 2762, 2762A–107.
Pub. L. 106–113, div. B, § 1000(a)(1) [title VI, § 620], Nov. 29, 1999, 113 Stat. 1535, 1501A–55.

Interaction With Any CapPub. L. 106–177, title I, § 104(b), Mar. 10, 2000, 114 Stat. 36, provided that: “Subsection (a) [amending this section] shall be implemented so that any increase in funding provided thereby shall operate notwithstanding any dollar limitation on the availability of the Crime Victims Fund established under the Victims of Crime Act of 1984 [34 U.S.C. 20101 et seq.].”


Transfer of Certain Unobligated FundsPub. L. 105–119, title I, § 109(b), Nov. 26, 1997, 111 Stat. 2457, provided that: “Any unobligated sums hitherto available to the judicial branch pursuant to the paragraph repealed by subsection (a) [former 34 U.S.C. 20101(d)(1)] shall be deemed to be deposits into the Crime Victims Fund as of the effective date hereof [Nov. 26, 1997] and may be used by the Director of the Office for Victims of Crime to improve services for the benefit of crime victims, including the processing and tracking of criminal monetary penalties and related litigation activities, in the Federal criminal justice system.”


Retroactive Transfer to FundPub. L. 100–690, title VII, § 7130, Nov. 18, 1988, 102 Stat. 4423, provided that: “An amount equivalent to those sums which would have been placed in the Fund under section 1402(b) of the Victims of Crime Act [34 U.S.C. 20101(b)], but for the effect of section 1402(c)(2) of such Act, is hereby transferred to the Fund from any sums not appropriated from the general treasury.”




§ 20102. Crime victim compensation(a) Authority of Director; grants(1) Except as provided in paragraph (2), the Director shall make an annual grant from the Fund to an eligible crime victim compensation program of 75 percent of the amounts awarded during the preceding fiscal year, other than amounts awarded for property damage. Except as provided in paragraph (3), a grant under this section shall be used by such program only for awards of compensation.

(2) If the sums available in the Fund for grants under this section are insufficient to provide grants as provided in paragraph (1), the Director shall make, from the sums available, a grant to each eligible crime victim compensation program so that all such programs receive the same percentage of the amounts awarded by such program during the preceding fiscal year, other than amounts awarded for property damage.

(3) For the purposes of calculating amounts awarded in the previous fiscal year under this subsection, the Director shall not require eligible crime victim compensation programs to deduct recovery costs or collections from restitution or from subrogation for payment under a civil lawsuit.

(4) Not more than 5 percent of a grant made under this section may be used for training purposes and the administration of the State crime victim compensation program receiving the grant.


(b) Eligible crime victim compensation programsA crime victim compensation program is an eligible crime victim compensation program for the purposes of this section if—(1) such program is operated by a State and offers compensation to victims and survivors of victims of criminal violence, including drunk driving and domestic violence for—(A) medical expenses attributable to a physical injury resulting from compensable crime, including expenses for mental health counseling and care;

(B) loss of wages attributable to a physical injury resulting from a compensable crime; and

(C) funeral expenses attributable to a death resulting from a compensable crime;


(2) such program promotes victim cooperation with the reasonable requests of law enforcement authorities, except if a program determines such cooperation may be impacted due to a victim’s age, physical condition, psychological state, cultural or linguistic barriers, or any other health or safety concern that jeopardizes the victim’s wellbeing;

(3) such State certifies that grants received under this section will not be used to supplant State funds otherwise available to provide crime victim compensation;

(4) such program, as to compensable crimes occurring within the State, makes compensation awards to victims who are nonresidents of the State on the basis of the same criteria used to make awards to victims who are residents of such State;

(5) such program provides compensation to victims of Federal crimes occurring within the State on the same basis that such program provides compensation to victims of State crimes;

(6) such program provides compensation to residents of the State who are victims of crimes occurring outside the State if—(A) the crimes would be compensable crimes had they occurred inside that State; and

(B) the places the crimes occurred in are States not having eligible crime victim compensation programs;


(7) such program does not, except pursuant to rules issued by the program to prevent unjust enrichment of the offender, deny compensation to any victim because of that victim’s familial relationship to the offender, or because of the sharing of a residence by the victim and the offender;

(8) such program does not provide compensation to any person who has been convicted of an offense under Federal law with respect to any time period during which the person is delinquent in paying a fine, other monetary penalty, or restitution imposed for the offense; and

(9) such program provides such other information and assurances related to the purposes of this section as the Director may reasonably require.


(c) Exclusion from income, resources, and assets for purposes of means testsNotwithstanding any other law (other than title IV of Public Law 107–42), for the purpose of any maximum allowed income, resource, or asset eligibility requirement in any Federal, State, or local government program using Federal funds that provides medical or other assistance (or payment or reimbursement of the cost of such assistance), any amount of crime victim compensation that the applicant receives through a crime victim compensation program under this section shall not be included in the income, resources, or assets of the applicant, nor shall that amount reduce the amount of the assistance available to the applicant from Federal, State, or local government programs using Federal funds, unless the total amount of assistance that the applicant receives from all such programs is sufficient to fully compensate the applicant for losses suffered as a result of the crime.


(d) DefinitionsAs used in this section—(1) the term “property damage” does not include damage to prosthetic devices, eyeglasses or other corrective lenses, or dental devices;

(2) the term “medical expenses” includes, to the extent provided under the eligible crime victim compensation program, expenses for eyeglasses or other corrective lenses, for dental services and devices and prosthetic devices, and for services rendered in accordance with a method of healing recognized by the law of the State;

(3) the term “compensable crime” means a crime the victims of which are eligible for compensation under the eligible crime victim compensation program, and includes crimes, whose victims suffer death or personal injury, that are described in section 247 of title 18, driving while intoxicated, and domestic violence;

(4) the term “State” includes the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, and any other possession or territory of the United States; and

(5) the term “recovery costs” means expenses for personnel directly involved in the recovery efforts to obtain collections from restitution or from subrogation for payment under a civil law suit.


(e) Relationship to certain Federal programsNotwithstanding any other law, if the compensation paid by an eligible crime victim compensation program would cover costs that a Federal program, including the program established under title IV of Public Law 107–42, or a federally financed State or local program, would otherwise pay,— 11 So in original. The comma probably should not appear.(1) such crime victim compensation program shall not pay that compensation; and

(2) the other program shall make its payments without regard to the existence of the crime victim compensation program.


(Pub. L. 98–473, title II, § 1403, Oct. 12, 1984, 98 Stat. 2171; Pub. L. 100–690, title VII, §§ 7123(b)(1)–(3), 7125, 7126, Nov. 18, 1988, 102 Stat. 4421–4423; Pub. L. 103–322, title XXIII, §§ 230202, 230203, title XXXIII, § 330025(b), Sept. 13, 1994, 108 Stat. 2079, 2151; Pub. L. 104–132, title II, §§ 233(a), (b), 234(a)(1), (b), Apr. 24, 1996, 110 Stat. 1244, 1245; Pub. L. 104–155, § 5, July 3, 1996, 110 Stat. 1394; Pub. L. 107–56, title VI, § 622(a)–(e)(1), Oct. 26, 2001, 115 Stat. 371, 372; Pub. L. 109–162, title XI, § 1133(a), Jan. 5, 2006, 119 Stat. 3108; Pub. L. 117–27, § 2(b), July 22, 2021, 135 Stat. 301.)

Editorial Notes

References in TextTitle IV of Public Law 107–42, referred to in subsecs. (c) and (e), is set out as a note under section 40101 of Title 49, Transportation.

Codification
Section was formerly classified to section 10602 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2021—Subsec. (a)(1). Pub. L. 117–27, § 2(b)(1)(A), substituted “75 percent” for “40 percent in fiscal year 2002 and of 60 percent in subsequent fiscal years”.
Subsec. (a)(2). Pub. L. 117–27, § 2(b)(1)(B), struck out “of 40 percent in fiscal year 2002 and of 60 percent in subsequent fiscal years” after “to provide grants”.
Subsec. (a)(3), (4). Pub. L. 117–27, § 2(b)(1)(C), (D), added par. (3) and redesignated former par. (3) as (4).
Subsec. (b)(2). Pub. L. 117–27, § 2(b)(2), substituted “authorities, except if a program determines such cooperation may be impacted due to a victim’s age, physical condition, psychological state, cultural or linguistic barriers, or any other health or safety concern that jeopardizes the victim’s wellbeing;” for “authorities;”.
Subsec. (d)(5). Pub. L. 117–27, § 2(b)(3), added par. (5).
2006—Subsec. (a)(3). Pub. L. 109–162 inserted “training purposes and” after “may be used for”.
2001—Subsec. (a)(1), (2). Pub. L. 107–56, § 622(a), inserted “in fiscal year 2002 and of 60 percent in subsequent fiscal years” after “40 percent”.
Subsec. (b)(6)(B). Pub. L. 107–56, § 622(b), which directed striking out “are outside the United States (if the compensable crime is terrorism, as defined in section 2331 of title 18), or”, was executed by striking out “are outside of the United States (if the compensable crime is terrorism, as defined in section 2331 of title 18), or” after “the places the crimes occurred in” to reflect the probable intent of Congress.
Subsec. (c). Pub. L. 107–56, § 622(c), added subsec. (c) and struck out heading and text of former subsec. (c). Text read as follows: “Notwithstanding any other law, for the purpose of any maximum allowed income eligibility requirement in any Federal, State, or local government program using Federal funds that provides medical or other assistance (or payment or reimbursement of the cost of such assistance) that becomes necessary to an applicant for such assistance in full or in part because of the commission of a crime against the applicant, as determined by the Director, any amount of crime victim compensation that the applicant receives through a crime victim compensation program under this section shall not be included in the income of the applicant until the total amount of assistance that the applicant receives from all such programs is sufficient to fully compensate the applicant for losses suffered as a result of the crime.”
Subsec. (d)(3). Pub. L. 107–56, § 622(d)(1), struck out “crimes involving terrorism,” after “section 247 of title 18,”.
Subsec. (d)(4). Pub. L. 107–56, § 622(d)(2), inserted “the United States Virgin Islands,” after “the Commonwealth of Puerto Rico,”.
Subsec. (e). Pub. L. 107–56, § 622(e)(1), inserted “including the program established under title IV of Public Law 107–42,” after “Federal program,” in introductory provisions.
1996—Subsec. (b)(6)(B). Pub. L. 104–132, § 233(b), inserted “are outside of the United States (if the compensable crime is terrorism, as defined in section 2331 of title 18), or” before “are States not having”.
Subsec. (b)(8), (9). Pub. L. 104–132, § 234(a)(1), added par. (8) and redesignated former par. (8) as (9).
Subsec. (c). Pub. L. 104–132, § 234(b), added subsec. (c).
Subsec. (d)(3). Pub. L. 104–155 inserted “crimes, whose victims suffer death or personal injury, that are described in section 247 of title 18,” after “includes”.
Pub. L. 104–132, § 233(a), substituted “crimes involving terrorism, driving while intoxicated,” for “driving while intoxicated”.
1994—Subsec. (a)(1). Pub. L. 103–322, § 230203(a), substituted “Except as provided in paragraph (3), a grant” for “A grant” in last sentence.
Subsec. (a)(3). Pub. L. 103–322, § 230203(b), added par. (3).
Subsec. (b)(1). Pub. L. 103–322, § 330025(b), inserted before semicolon at end “for—” and subpars. (A) to (C).
Subsec. (e). Pub. L. 103–322, § 230202, added subsec. (e).
1988—Subsec. (a). Pub. L. 100–690, §§ 7123(b)(1), (2), 7125(b), substituted “Director” for “Attorney General” and “40 percent” for “35 percent” in pars. (1) and (2).
Subsec. (b)(1). Pub. L. 100–690, § 7125(c)(1), amended par. (1) generally. Prior to amendment, par. (1) read as follows: “such program is operated by a State and offers compensation to victims of crime and survivors of victims of crime for—
“(A) medical expenses attributable to a physical injury resulting from compensable crime, including expenses for mental health counseling and care;
“(B) loss of wages attributable to a physical injury resulting from a compensable crime; and
“(C) funeral expenses attributable to a death resulting from a compensable crime;”.
Subsec. (b)(5). Pub. L. 100–690, § 7125(d), amended par. (5) generally. Prior to amendment, par. (5) read as follows: “such program provides compensation to victims of crimes occurring within such State that would be compensable crimes, but for the fact that such crimes are subject to Federal jurisdiction, on the same basis that such program provides compensation to victims of compensable crimes; and”.
Subsec. (b)(6), (7). Pub. L. 100–690, § 7125(a)(1), added pars. (6) and (7). Former par. (6) redesignated (8).
Subsec. (b)(8). Pub. L. 100–690, §§ 7123(b)(3), 7125(a)(2), redesignated par. (6) as (8) and substituted “Director” for “Attorney General”.
Subsec. (c). Pub. L. 100–690, § 7125(e), struck out subsec. (c) which read as follows: “A State crime victim compensation program in effect on the date grants may first be made under this section shall be deemed an eligible crime victim compensation program for the purposes of this section until the day after the close of the first regular session of the legislature of that State that begins after such date.”
Subsec. (d)(1). Pub. L. 100–690, § 7126(a), inserted reference to eyeglasses or other corrective lenses.
Subsec. (d)(2). Pub. L. 100–690, § 7126(b), inserted reference to eyeglasses or other corrective lenses and inserted comma after “prosthetic devices”.
Subsec. (d)(3). Pub. L. 100–690, § 7125(c)(2), inserted reference to driving while intoxicated and domestic violence.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentPub. L. 104–132, title II, § 233(d), Apr. 24, 1996, 110 Stat. 1245, as amended by Pub. L. 105–119, title I, § 120, Nov. 26, 1997, 111 Stat. 2468, provided that: “This section [amending this section] and the amendments made by this section shall take effect October 1, 1999.”


Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 not applicable with respect to a State compensation program that was an eligible State crime victim compensation program on Nov. 18, 1988, until Oct. 1, 1991, see section 7129 of Pub. L. 100–690, as amended, set out as a note under section 20101 of this title.

Application of Amendment by Section 234(a)(1) of Pub. L. 104–132Pub. L. 104–132, title II, § 234(a)(2), Apr. 24, 1996, 110 Stat. 1245, provided that: “Section 1403(b)(8) of the Victims of Crime Act of 1984 [34 U.S.C. 20102(b)(8)], as added by paragraph (1) of this section, shall not be applied to deny victims compensation to any person until the date on which the Attorney General, in consultation with the Director of the Administrative Office of the United States Courts, issues a written determination that a cost-effective, readily available criminal debt payment tracking system operated by the agency responsible for the collection of criminal debt has established cost-effective, readily available communications links with entities that administer Federal victim compensation programs that are sufficient to ensure that victim compensation is not denied to any person except as authorized by law.”




§ 20103. Crime victim assistance(a) Grant authority of Director; chief executive of States; amount; insufficient funds(1) Subject to the availability of money in the Fund, the Director shall make an annual grant from any portion of the Fund made available by section 20101(d)(2) 11 See References in Text note below. of this title for the purpose of grants under this subsection, or for the purpose of grants under section 20102 of this title but not used for that purpose, to the chief executive of each State for the financial support of eligible crime victim assistance programs.

(2) Such chief executive shall—(A) certify that priority shall be given to eligible crime victim assistance programs providing assistance to victims of sexual assault, spousal abuse, or child abuse;

(B) certify that funds shall be made available for grants to programs which serve previously underserved populations of victims of violent crime. The Director, after consultation with State and local officials and representatives from private organizations, shall issue guidelines to implement this section that provide flexibility to the States in determining the populations of victims of violent crimes that may be underserved in their respective States;

(C) certify that funds awarded to eligible crime victim assistance programs will not be used to supplant State and local funds otherwise available for crime victim assistance; and

(D) provide such other information and assurances related to the purposes of this section as the Director may reasonably require.


(3) The amounts of grants under paragraph (1) shall be—(A) the base amount to each State; and

(B) that portion of the then remaining available money to each State that results from a distribution among the States on the basis of each State’s population in relation to the population of all States.


(4) If the amount available for grants under paragraph (1) is insufficient to provide the base amount to each State, the funds available shall be distributed equally among the States.

(5) As used in this subsection, the term “base amount” means—(A) except as provided in subparagraph (B), $500,000; and

(B) for the territories of the Northern Mariana Islands, Guam, American Samoa, and the Republic of Palau, $200,000, with the Republic of Palau’s share governed by the Compact of Free Association between the United States and the Republic of Palau.


(6) An agency of the Federal Government performing local law enforcement functions in and on behalf of the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, or any other territory or possession of the United States may qualify as an eligible crime victim assistance program for the purpose of grants under this subsection, or for the purpose of grants under subsection (c)(1).

(7)(A) Each chief executive may waive a matching requirement imposed by the Director, in accordance with subparagraph (B), as a condition for the receipt of funds under any program to provide assistance to victims of crimes authorized under this subchapter. The chief executive shall report to the Director the approval of any waiver of the matching requirement.

(B) Each chief executive shall establish and make public, a policy including—(i) the manner in which an eligible crime victim assistance program can request a match waiver;

(ii) the criteria used to determine eligibility of the match waiver; and

(iii) the process for decision making and notifying the eligible crime victim assistance program of the decision.



(8) Beginning on the date a national emergency is declared under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to a pandemic and ending on the date that is one year after the date of the end of such national emergency, each chief executive shall issue waivers for any matching requirement, in its entirety, for all eligible crime victim assistance programs contracted to provide services at that time.


(b) Eligibility of program; factors; limitation on expending of sums(1) A victim assistance program is an eligible crime victim assistance program for the purposes of this section if such program—(A) is operated by a public agency or a nonprofit organization, or a combination of such agencies or organizations or of both such agencies and organizations, and provides services to victims of crime;

(B) demonstrates—(i) a record of providing effective services to victims of crime and financial support from sources other than the Fund; or

(ii) substantial financial support from sources other than the Fund;


(C) utilizes volunteers in providing such services, unless and to the extent the chief executive determines that compelling reasons exist to waive this requirement;

(D) promotes within the community served coordinated public and private efforts to aid crime victims;

(E) assists potential recipients in seeking crime victim compensation benefits; and

(F) does not discriminate against victims because they disagree with the way the State is prosecuting the criminal case.


(2) Except as provided in paragraph (3), an eligible crime victim assistance program shall expend sums received under subsection (a) only for providing services to victims of crime.

(3) Not more than 5 percent of sums received under subsection (a) may be used for training purposes and the administration of the State crime victim assistance program receiving such sums.


(c) Grants: purposes; distribution; duties of Director; reimbursement by Director(1) The Director shall make grants—(A) for victim services, demonstration projects, program evaluation, compliance efforts, and training and technical assistance services to eligible crime victim assistance programs;

(B) for the financial support of services to victims of Federal crime by eligible crime victim assistance programs; and

(C) for nonprofit neighborhood and community-based victim service organizations and coalitions to improve outreach and services to victims of crime.


(2) Of the amount available for grants under this subsection—(A) not less than 50 percent shall be used for grants under paragraphs (1)(A) and (1)(C);

(B) not more than 50 percent shall be used for grants under paragraph (1)(B); and

(C) not more than $10,000 shall be used for any single grant under paragraph (1)(C).


(3) The Director shall—(A) be responsible for monitoring compliance with guidelines for fair treatment of crime victims and witnesses issued under section 6 of the Victim and Witness Protection Act of 1982 (Public Law 97–291) [18 U.S.C. 1512 note];

(B) consult with the heads of Federal law enforcement agencies that have responsibilities affecting victims of Federal crimes;

(C) coordinate victim services provided by the Federal Government with victim services offered by other public agencies and nonprofit organizations;

(D) perform such other functions related to the purposes of this title 1 as the Director deems appropriate; and

(E) use funds made available to the Director under this subsection—(i) for fellowships and clinical internships and for grants under subparagraphs (1)(A) and (B), pursuant to rules or guidelines that generally establish a publicly-announced, competitive process; and

(ii) to carry out programs of training and special workshops for the presentation and dissemination of information resulting from demonstrations, surveys, and special projects.



(4) The Director may reimburse other instrumentalities of the Federal Government and contract for the performance of functions authorized under this subsection.


(d) DefinitionsAs used in this section—(1) the term “State” includes the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, and any other territory or possession of the United States; and

(2) the term “services to victims of crime” includes—(A) crises intervention services;

(B) providing, in an emergency, transportation to court, short-term child care services, and temporary housing and security measures;

(C) assistance in participating in criminal justice proceedings; and

(D) payment of all reasonable costs for a forensic medical examination of a crime victim, to the extent that such costs are otherwise not reimbursed or paid;


(3) the term “services to victims of Federal crime” means services to victims of crime with respect to Federal crime, and includes—(A) training of law enforcement personnel in the delivery of services to victims of Federal crime;

(B) preparation, publication, and distribution of informational materials—(i) setting forth services offered to victims of crime; and

(ii) concerning services to victims of Federal crime for use by Federal law enforcement personnel; and


(C) salaries of personnel who provide services to victims of crime, to the extent that such personnel provide such services;


(4) the term “crises intervention services” means counseling to provide emotional support in crises arising from the occurrence of crime; and

(5) the term “chief executive” includes a person designated by a chief executive to perform the functions of the chief executive under this section.


(Pub. L. 98–473, title II, § 1404, Oct. 12, 1984, 98 Stat. 2172; Pub. L. 99–401, title I, § 102(b)(4), (5), Aug. 27, 1986, 100 Stat. 905; Pub. L. 99–646, § 71, Nov. 10, 1986, 100 Stat. 3617; Pub. L. 100–690, title VII, §§ 7122, 7123(b)(4)–(9), 7127, 7128, title IX, § 9306(a), Nov. 18, 1988, 102 Stat. 4420, 4421, 4423, 4537; Pub. L. 103–317, title I, § 112, Aug. 26, 1994, 108 Stat. 1736; Pub. L. 103–322, title XXIII, §§ 230204, 230205, 230208, Sept. 13, 1994, 108 Stat. 2080; Pub. L. 104–132, title II, § 232(c)(2), Apr. 24, 1996, 110 Stat. 1244; Pub. L. 107–56, title VI, § 623, Oct. 26, 2001, 115 Stat. 372; Pub. L. 109–162, title XI, §§ 1131, 1133(b), Jan. 5, 2006, 119 Stat. 3107, 3108; Pub. L. 111–8, div. B, title II, Mar. 11, 2009, 123 Stat. 579; Pub. L. 114–324, § 17(a), Dec. 16, 2016, 130 Stat. 1962; Pub. L. 117–27, § 3, July 22, 2021, 135 Stat. 302.)

Editorial Notes

References in TextSection 20101(d)(2) of this title, referred to in subsec. (a)(1), was repealed and a new section 20101(d)(2) was added by Pub. L. 103–322, title XXIII, § 230201(a)(1), Sept. 13, 1994, 108 Stat. 2079. The new section 20101(d)(2) does not contain provisions relating to availability of Fund money for grants under this section or section 20102 of this title. See section 20101(d)(4) of this title.
The National Emergencies Act, referred to in subsec. (a)(8), is Pub. L. 94–412, Sept. 14, 1976, 90 Stat. 1255, which is classified principally to chapter 34 (§ 1601 et seq.) of Title 50, War and National Defense. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 50 and Tables.
This title, referred to in subsec. (c)(3)(D), means title II of Pub. L. 98–473, Oct. 12, 1984, 98 Stat. 1976, known as the Comprehensive Crime Control Act of 1984. For complete classification of title II to the Code, see Short Title of 1984 Amendment note set out under section 1 of Title 18, Crimes and Criminal Procedure, and Tables.

Codification
Section was formerly classified to section 10603 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2021—Subsec. (a)(7). Pub. L. 117–27, § 3(a), added par. (7).
Subsec. (a)(8). Pub. L. 117–27, § 3(b), added par. (8).
2016—Subsec. (c)(1)(A). Pub. L. 114–324 inserted “victim services,” before “demonstration projects”.
2009—Subsec. (c)(3)(E)(i). Pub. L. 111–8 inserted “and for grants under subparagraphs (1)(A) and (B), pursuant to rules or guidelines that generally establish a publicly-announced, competitive process” after “internships”.
2006—Subsec. (b)(3). Pub. L. 109–162, § 1133(b), inserted “training purposes and” after “may be used for”.
Subsec. (c)(1). Pub. L. 109–162, § 1131(1)(A), struck out comma after “Director” in introductory provisions.
Subsec. (c)(1)(C). Pub. L. 109–162, § 1131(1)(B)–(D), added subpar. (C).
Subsec. (c)(2)(A). Pub. L. 109–162, § 1131(2)(A)(i), substituted “paragraphs (1)(A) and (1)(C)” for “paragraph (1)(A)”.
Subsec. (c)(2)(C). Pub. L. 109–162, § 1131(2)(A)(ii)–(2)(C), added subpar. (C).
2001—Subsec. (a)(6). Pub. L. 107–56, § 623(a), added par. (6).
Subsec. (b)(1)(F). Pub. L. 107–56, § 623(b), added subpar. (F).
Subsec. (c)(1)(A). Pub. L. 107–56, § 623(c), inserted “, program evaluation, compliance efforts,” after “demonstration projects”.
Subsec. (c)(2)(A). Pub. L. 107–56, § 623(d)(1), substituted “not less than 50 percent” for “not more than 50 percent”.
Subsec. (c)(2)(B). Pub. L. 107–56, § 623(d)(2), substituted “not more than 50 percent” for “not less than 50 percent”.
Subsec. (c)(3)(E). Pub. L. 107–56, § 623(e), added subpar. (E).
1996—Subsec. (a)(5). Pub. L. 104–132 amended par. (5) generally. Prior to amendment, par. (5) read as follows: “As used in this subsection, the term ‘base amount’ means—
“(A) $150,000 for fiscal years 1989 through 1991; and
“(B) $200,000 thereafter.”
1994—Subsec. (a)(5)(B). Pub. L. 103–322, § 230208, amended subpar. (B) generally. Prior to amendment, subpar. (B) read as follows: “$200,000 thereafter through fiscal year 1995.”
Pub. L. 103–317 substituted “1995” for “1994”.
Subsec. (b)(2). Pub. L. 103–322, § 230205(a), substituted “Except as provided in paragraph (3), an eligible” for “An eligible”.
Subsec. (b)(3). Pub. L. 103–322, § 230205(b), added par. (3).
Subsec. (c)(1)(A). Pub. L. 103–322, § 230204, inserted “demonstration projects and” before “training”.
1988—Subsec. (a)(1). Pub. L. 100–690, § 7123(b)(4), substituted “Director” for “Attorney General”.
Subsec. (a)(2)(B). Pub. L. 100–690, § 7122(1), added subpar. (B). Former subpar. (B) redesignated (C).
Subsec. (a)(2)(C). Pub. L. 100–690, § 7122(2), redesignated subpar. (B) as (C). Former subpar. (C) redesignated (D).
Subsec. (a)(2)(D). Pub. L. 100–690, § 7123(b)(5), which directed substitution of “Director” for “Attorney General” in subpar. (C), was executed by making substitution in subpar. (D) to reflect the probable intent of Congress and the intervening redesignation of subpar. (C) as (D), see below.
Pub. L. 100–690, § 7122(2), redesignated subpar. (C) as (D).
Subsec. (a)(3) to (5). Pub. L. 100–690, § 7128, substituted “the base amount” for “$100,000” in pars. (3)(A) and (4) and added par. (5).
Subsec. (c)(1). Pub. L. 100–690, § 7123(b)(6), substituted “Director” for “Attorney General, acting through the Assistant Attorney General for the Office of Justice Programs”.
Subsec. (c)(3). Pub. L. 100–690, § 7123(b)(7), (8), substituted “Director” for “Assistant Attorney General for the Office of Justice Programs” in introductory provisions and “Director deems appropriate” for “Attorney General may assign” in subpar. (D).
Subsec. (c)(4). Pub. L. 100–690, § 7123(b)(9), substituted “Director” for “Attorney General”.
Subsec. (d)(1). Pub. L. 100–690, § 9306(a), struck out “, except for the purposes of paragraphs (3)(A) and (4) of subsection (a) of this section,” before “any other territory”.
Pub. L. 100–690, § 7127, inserted reference to the United States Virgin Islands.
1986—Subsec. (a)(1). Pub. L. 99–401, § 102(b)(5), substituted “made available by section 10601(d)(2) of this title for the purpose of grants under this subsection, or for the purpose of grants under section 10602 of this title but not used for that purpose” for “not used for grants under section 10602 of this title with respect to a particular fiscal year, and after any deduction under subsection (c) of this section”.
Subsec. (c)(1), (2). Pub. L. 99–401, § 102(b)(4), added pars. (1) and (2) and struck out former pars. (1) and (2) which read as follows:
“(1) The Attorney General may in any fiscal year deduct from amounts available under this section an amount not to exceed 5 percent of the amount in the Fund, and may expend the amount so deducted to provide services to victims of Federal crimes by the Department of Justice, or reimburse other instrumentalities of the Federal Government otherwise authorized to provide such services.
“(2) The Attorney General shall appoint or designate an official of the Department of Justice to be the Federal Crime Victim Assistance Administrator (hereinafter in this chapter referred to as the ‘Federal Administrator’) to exercise the responsibilities of the Attorney General under this subsection.”
Subsec. (c)(2)(A). Pub. L. 99–646, § 71(1), substituted “not more than” for “not less than”.
Subsec. (c)(2)(B). Pub. L. 99–646, § 71(2), substituted “not less than” for “not more than”.
Subsec. (c)(3). Pub. L. 99–401, § 102(b)(4), substituted “The Assistant Attorney General for the Office of Justice Programs shall” for “The Federal Administrator shall”.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by sections 7122, 7123(b)(4)–(9), 7127, and 7128 of Pub. L. 100–690 not applicable with respect to a State compensation program that was an eligible State crime victim compensation program on Nov. 18, 1988, until Oct. 1, 1991, see section 7129 of Pub. L. 100–690, as amended, set out as a note under section 20101 of this title.



§ 20104. Child abuse prevention and treatment grants
Amounts made available by section 20101(d)(2) of this title for the purposes of this section shall be obligated and expended by the Secretary of Health and Human Services for grants under section 5106c 11 See References in Text note below. of title 42. Any portion of an amount which is not obligated by the Secretary by the end of the fiscal year in which funds are made available for allocation, shall be reallocated for award under section 20103(a) of this title, except that with respect to funds deposited during fiscal year 1986 and made available for obligation during fiscal year 1987, any unobligated portion of such amount shall remain available for obligation until September 30, 1988.
(Pub. L. 98–473, title II, § 1404A, as added Pub. L. 99–401, title I, § 102(b)(3), Aug. 27, 1986, 100 Stat. 905; amended Pub. L. 103–121, title I, § 110(b), Oct. 27, 1993, 107 Stat. 1164; Pub. L. 104–235, title I, § 113(b), Oct. 3, 1996, 110 Stat. 3079.)

Editorial Notes

References in TextSection 5106c of title 42, referred to in text, was in the original “section 109 of the Child Abuse Prevention and Treatment Act”, meaning section 109 of Pub. L. 93–247, and was translated as reading section 107 of that act to reflect the probable intent of Congress and the renumbering of section 109 as section 107 by section 113(a)(1)(B) of Pub. L. 104–235, title I, Oct. 3, 1996, 110 Stat. 3079.

Codification
Section was formerly classified to section 10603a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments1996—Pub. L. 104–235 substituted “section 10601(d)(2) of this title” for “section 10601(d)(2)(D) and (d)(3) of this title.” and “section 5106c” for “section 5103(d)”.
1993—Pub. L. 103–121 substituted “section 10601(d)(2)(D) and (d)(3) of this title.” for “section 10601(d)(2) of this title”.



§ 20105. Compensation and assistance to victims of terrorism or mass violence(a) Victims of acts of terrorism outside the United States(1) In generalThe Director may make supplemental grants as provided in 20101(d)(5) 11 So in original. Probably should be preceded by “section”. of this title to States, victim service organizations, and public agencies (including Federal, State, or local governments) and nongovernmental organizations that provide assistance to victims of crime, which shall be used to provide emergency relief, including crisis response efforts, assistance, training, and technical assistance, and ongoing assistance, including during any investigation or prosecution, to victims of terrorist acts or mass violence occurring outside the United States.


(2) Victim definedIn this subsection, the term “victim”—(A) means a person who is a national of the United States or an officer or employee of the United States Government who is injured or killed as a result of a terrorist act or mass violence occurring outside the United States; and

(B) in the case of a person described in subparagraph (A) who is less than 18 years of age, incompetent, incapacitated, or deceased, includes a family member or legal guardian of that person.


(3) Rule of constructionNothing in this subsection shall be construed to allow the Director to make grants to any foreign power (as defined by section 1801(a) of title 50) or to any domestic or foreign organization operated for the purpose of engaging in any significant political or lobbying activities.



(b) Victims of terrorism within the United StatesThe Director may make supplemental grants as provided in section 20101(d)(5) of this title to States for eligible crime victim compensation and assistance programs, and to victim service organizations, public agencies (including Federal, State, or local governments) and nongovernmental organizations that provide assistance to victims of crime, which shall be used to provide emergency relief, including crisis response efforts, assistance, compensation, training and technical assistance, and ongoing assistance, including during any investigation or prosecution, to victims of terrorist acts or mass violence occurring within the United States.


(Pub. L. 98–473, title II, § 1404B, as added Pub. L. 104–132, title II, § 232(a), Apr. 24, 1996, 110 Stat. 1243; amended Pub. L. 106–386, div. C, § 2003(a)(1), (4), Oct. 28, 2000, 114 Stat. 1543, 1544; Pub. L. 107–56, title VI, § 624(a), (b), Oct. 26, 2001, 115 Stat. 373.)

Editorial Notes
Codification
Section was formerly classified to section 10603b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2001—Subsec. (a)(1). Pub. L. 107–56, § 624(b), struck out “who are not persons eligible for compensation under title VIII of the Omnibus Diplomatic Security and Antiterrorism Act of 1986” before period at end.
Subsec. (b). Pub. L. 107–56, § 624(a), amended heading and text of subsec. (b) generally. Prior to amendment, text read as follows: “The Director may make supplemental grants as provided in section 10601(d)(5) of this title to States for eligible crime victim compensation and assistance programs to provide emergency relief, including crisis response efforts, assistance, training, and technical assistance, for the benefit of victims of terrorist acts or mass violence occurring within the United States and may provide funding to United States Attorney’s Offices for use in coordination with State victim compensation and assistance efforts in providing emergency relief.”
2000—Subsec. (a). Pub. L. 106–386, § 2003(a)(1), amended heading and text of subsec. (a) generally. Prior to amendment, text read as follows: “The Director may make supplemental grants as provided in section 10603(a) of this title to States to provide compensation and assistance to the residents of such States who, while outside of the territorial boundaries of the United States, are victims of a terrorist act or mass violence and are not persons eligible for compensation under title VIII of the Omnibus Diplomatic Security and Antiterrorism Act of 1986.”
Subsec. (b). Pub. L. 106–386, § 2003(a)(4), substituted “10601(d)(5) of this title” for “10603(d)(4)(B) of this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentPub. L. 106–386, div. C, § 2003(a)(2), Oct. 28, 2000, 114 Stat. 1544, provided that: “The amendment made by this subsection [amending this section] shall apply to any terrorist act or mass violence occurring on or after December 21, 1988, with respect to which an investigation or prosecution was ongoing after April 24, 1996.”


Administrative GuidelinesPub. L. 106–386, div. C, § 2003(a)(3), Oct. 28, 2000, 114 Stat. 1544, provided that: “Not later than 90 days after the date of the enactment of this Act [Oct. 28, 2000], the Director shall establish guidelines under section 1407(a) of the Victims of Crime Act of 1984 (42 U.S.C. 10604(a)) [now 34 U.S.C. 20110(a)] to specify the categories of organizations and agencies to which the Director may make grants under this subsection [amending this section and enacting provisions set out as a note under this section].”




§ 20106. Compensation to victims of international terrorism(a) DefinitionsIn this section:(1) International terrorismThe term “international terrorism” has the meaning given the term in section 2331 of title 18.


(2) National of the United StatesThe term “national of the United States” has the meaning given the term in section 1101(a) of title 8.


(3) Victim(A) In generalThe term “victim” means a person who—(i) suffered direct physical or emotional injury or death as a result of international terrorism occurring on or after October 23, 1983, with respect to which an investigation or civil or criminal prosecution was ongoing after April 24, 1996; and

(ii) as of the date on which the international terrorism occurred, was a national of the United States or an officer or employee of the United States Government.


(B) Incompetent, incapacitated, or deceased victimsIn the case of a victim who is less than 18 years of age, incompetent, incapacitated, or deceased, a family member or legal guardian of the victim may receive the compensation under this section on behalf of the victim.


(C) ExceptionNotwithstanding any other provision of this section, in no event shall an individual who is criminally culpable for the terrorist act or mass violence receive any compensation under this section, either directly or on behalf of a victim.




(b) Award of compensationThe Director may use the emergency reserve referred to in section 20101(d)(5)(A) of this title to carry out a program to compensate victims of acts of international terrorism that occur outside the United States for expenses associated with that victimization. The amount of compensation awarded to a victim under this subsection shall be reduced by any amount that the victim received in connection with the same act of international terrorism under title VIII of the Omnibus Diplomatic Security and Antiterrorism Act of 1986.


(c) Annual reportThe Director shall annually submit to Congress a report on the status and activities of the program under this section, which report shall include—(1) an explanation of the procedures for filing and processing of applications for compensation;

(2) a description of the procedures and policies instituted to promote public awareness about the program;

(3) a complete statistical analysis of the victims assisted under the program, including—(A) the number of applications for compensation submitted;

(B) the number of applications approved and the amount of each award;

(C) the number of applications denied and the reasons for the denial;

(D) the average length of time to process an application for compensation; and

(E) the number of applications for compensation pending and the estimated future liability of the program; and


(4) an analysis of future program needs and suggested program improvements.


(Pub. L. 98–473, title II, § 1404C, as added Pub. L. 106–386, div. C, § 2003(c)(1), Oct. 28, 2000, 114 Stat. 1544; amended Pub. L. 107–56, title VI, § 624(c), Oct. 26, 2001, 115 Stat. 373; Pub. L. 110–181, div. A, title X, § 1083(b)(4), Jan. 28, 2008, 122 Stat. 342.)

Editorial Notes

References in TextThe Omnibus Diplomatic Security and Antiterrorism Act of 1986, referred to in subsec. (b), is Pub. L. 99–399, Aug. 27, 1986, 100 Stat. 853. Title VIII of the Act, known as the “Victims of Terrorism Compensation Act”, enacted sections 5569 and 5570 of Title 5, Government Organization and Employees, sections 1051, 1095, and 2181 to 2185 of Title 10, Armed Forces, and sections 559 and 1013 of Title 37, Pay and Allowances of the Uniformed Services, amended section 6325 of Title 5, and enacted provisions set out as notes under section 5569 of Title 5, sections 1051, 1095, and 2181 of Title 10, and section 559 of Title 37. For complete classification of title VIII to the Code, see Short Title of 1986 Amendment note set out under section 5569 of Title 5 and Tables.

Codification
Section was formerly classified to section 10603c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2008—Subsec. (a)(3)(A)(i). Pub. L. 110–181 substituted “October 23, 1983, with respect to which an investigation or civil or criminal” for “December 21, 1988 with respect to which an investigation or”.
2001—Subsec. (b). Pub. L. 107–56 inserted at end “The amount of compensation awarded to a victim under this subsection shall be reduced by any amount that the victim received in connection with the same act of international terrorism under title VIII of the Omnibus Diplomatic Security and Antiterrorism Act of 1986.”

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentFor applicability of amendments by Pub. L. 110–181 to pending cases, see section 1083(c) of Pub. L. 110–181, set out as an Effective Date note under section 1605A of Title 28, Judiciary and Judicial Procedure.



§ 20107. Crime victims legal assistance grants(a) In generalThe Director may make grants as provided in section 20103(c)(1)(A) of this title to State, tribal, and local prosecutors’ offices, law enforcement agencies, courts, jails, and correctional institutions, and to qualified public and private entities, to develop, establish, and maintain programs for the enforcement of crime victims’ rights as provided in law.


(b) ProhibitionGrant amounts under this section may not be used to bring a cause of action for damages.


(c) False Claims ActNotwithstanding any other provision of law, amounts collected pursuant to sections 3729 through 3731 of title 31 (commonly known as the “False Claims Act”) may be used for grants under this section, subject to appropriation.


(Pub. L. 98–473, title II, § 1404D, as added Pub. L. 108–405, title I, § 103(a), Oct. 30, 2004, 118 Stat. 2264.)

Editorial Notes
Codification
Section was formerly classified to section 10603d of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20108. Crime victims notification grants(a) In generalThe Director may make grants as provided in section 20103(c)(1)(A) of this title to State, tribal, and local prosecutors’ offices, law enforcement agencies, courts, jails, and correctional institutions, and to qualified public or private entities, to develop and implement state-of-the-art systems for notifying victims of crime of important dates and developments relating to the criminal proceedings at issue in a timely and efficient manner, provided that the jurisdiction has laws substantially equivalent to the provisions of chapter 237 of title 18.


(b) Integration of systemsSystems developed and implemented under this section may be integrated with existing case management systems operated by the recipient of the grant.


(c) Authorization of appropriationsIn addition to funds made available under section 20101(d) of this title, there are authorized to be appropriated to carry out this section—(1) $5,000,000 for fiscal year 2005; and

(2) $5,000,000 for each of the fiscal years 2006, 2007, 2008, and 2009.


(d) False Claims ActNotwithstanding any other provision of law, amounts collected pursuant to sections 3729 through 3731 of title 31 (commonly known as the “False Claims Act”) may be used for grants under this section, subject to appropriation.


(Pub. L. 98–473, title II, § 1404E, as added Pub. L. 108–405, title I, § 103(c), Oct. 30, 2004, 118 Stat. 2265.)

Editorial Notes
Codification
Section was formerly classified to section 10603e of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20109. Sexual assault survivors’ notification grants(a) In generalThe Attorney General may make grants as provided in section 20103(c)(1)(A) of this title to States to develop and disseminate to entities described in subsection (c)(1) of this section written notice of applicable rights and policies for sexual assault survivors.


(b) Notification of rightsEach recipient of a grant awarded under subsection (a) shall make its best effort to ensure that each entity described in subsection (c)(1) provides individuals who identify as a survivor of a sexual assault, and who consent to receiving such information, with written notice of applicable rights and policies regarding—(1) the right not to be charged fees for or otherwise prevented from pursuing a sexual assault evidence collection kit;

(2) the right to have a sexual assault medical forensic examination regardless of whether the survivor reports to or cooperates with law enforcement;

(3) the availability of a sexual assault advocate;

(4) the availability of protective orders and policies related to their enforcement;

(5) policies regarding the storage, preservation, and disposal of sexual assault evidence collection kits;

(6) the process, if any, to request preservation of sexual assault evidence collection kits or the probative evidence from such kits; and

(7) the availability of victim compensation and restitution.


(c) Dissemination of written noticeEach recipient of a grant awarded under subsection (a) shall—(1) provide the written notice described in subsection (b) to medical centers, hospitals, forensic examiners, sexual assault service providers, State and local law enforcement agencies, and any other State agency or department reasonably likely to serve sexual assault survivors; and

(2) make the written notice described in subsection (b) publicly available on the Internet website of the attorney general of the State.


(d) Provision to promote complianceThe Attorney General may provide such technical assistance and guidance as necessary to help recipients meet the requirements of this section.


(e) Integration of systemsAny system developed and implemented under this section may be integrated with an existing case management system operated by the recipient of the grant if the system meets the requirements listed in this section.


(Pub. L. 98–473, title II, § 1404F, as added Pub. L. 114–236, § 3, Oct. 7, 2016, 130 Stat. 967.)

Editorial Notes
Codification
Section was formerly classified to section 10603f of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20110. Administrative provisions(a) Authority of Director to establish rules and regulationsThe Director may establish such rules, regulations, guidelines, and procedures as are necessary to carry out any function of the Director under this subchapter.


(b) RecordkeepingEach recipient of sums under this subchapter shall keep such records as the Director shall prescribe, including records that fully disclose the amount and disposition by such recipient of such sums, the total cost of the undertaking for which such sums are used, and that portion of the cost of the undertaking supplied by other sources, and such other records as will facilitate an effective audit.


(c) Access of Director to books and records for purpose of audit and examinationThe Director shall have access, for purpose of audit and examination, to any books, documents, papers, and records of the recipient of sums under this subchapter that, in the opinion of the Director, may be related to the expenditure of funds received under this subchapter.


(d) Revealing research or statistical information; prohibition; immunity from legal proceedings; permission; admission of information as evidenceExcept as otherwise provided by Federal law, no officer or employee of the Federal Government, and no recipient of sums under this subchapter, shall use or reveal any research or statistical information furnished under this subchapter by any person and identifiable to any specific private person for any purpose other than the purpose for which such information was obtained in accordance with this subchapter. Such information, and any copy of such information, shall be immune from legal process and shall not, without the consent of the person furnishing such information, be admitted as evidence or used for any purpose in any action, suit, or other judicial, legislative, or administrative proceeding.


(e) Discrimination prohibitedNo person shall on the ground of race, color, religion, national origin, handicap, or sex be excluded from participation in, denied the benefits of, subjected to discrimination under, or denied employment in connection with, any undertaking funded in whole or in part with sums made available under this subchapter.


(f) Failure to comply with provisions; notice and hearing; power of DirectorIf, after reasonable notice and opportunity for a hearing on the record, the Director finds that a State has failed to comply substantially with any provision of this subchapter or a rule, regulation, guideline, or procedure issued under this subchapter, or an application submitted in accordance with this subchapter or the provisions of any other applicable law, the Director shall—(1) terminate payments to such State;

(2) suspend payments to such State until the Director is satisfied that such noncompliance has ended; or

(3) take such other action as the Director deems appropriate.


(g) ReportThe Director shall, on December 31, 1990, and on June 30 every two years thereafter, report to the President and to the Congress on the revenue derived from each source described in section 20101 of this title and on the effectiveness of the activities supported under this subchapter. The Director may include in such report recommendations for legislation to improve this subchapter.


(h) Maintenance of effortEach entity receiving sums made available under this subchapter for administrative purposes shall certify that such sums will not be used to supplant State or local funds, but will be used to increase the amount of such funds that would, in the absence of Federal funds, be made available for these purposes.


(Pub. L. 98–473, title II, § 1407, Oct. 12, 1984, 98 Stat. 2176; Pub. L. 99–646, § 48, Nov. 10, 1986, 100 Stat. 3605; Pub. L. 100–690, title VII, § 7123(b)(10)–(14), Nov. 18, 1988, 102 Stat. 4421, 4422; Pub. L. 103–322, title XXIII, §§ 230206, 230207, Sept. 13, 1994, 108 Stat. 2080; Pub. L. 104–294, title VI, § 604(b)(9), Oct. 11, 1996, 110 Stat. 3507.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (h), was in the original “this Act”, and was translated as reading “this chapter”, meaning chapter XIV of title II of Pub. L. 98–473, to reflect the probable intent of Congress, and subsequently was translated as “this subchapter” after chapter 112 of Title 42, The Public Health and Welfare, was editorially reclassified as this subchapter.

Codification
Section was formerly classified to section 10604 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments1996—Subsec. (g). Pub. L. 104–294 amended directory language of Pub. L. 103–322, § 230207. See 1994 Amendment note below.
1994—Subsec. (g). Pub. L. 103–322, § 230207, as amended by Pub. L. 104–294, substituted “and on June 30 every two years thereafter” for “and on December 31 every 2 years thereafter”.
Subsec. (h). Pub. L. 103–322, § 230206, added subsec. (h).
1988—Subsec. (a). Pub. L. 100–690, § 7123(b)(10), substituted “Director” for “Attorney General” in two places and “under this chapter” for “under this chapter and may delegate to any officer or employee of the Department of Justice any such function as the Attorney General deems appropriate”.
Subsec. (b). Pub. L. 100–690, § 7123(b)(11), substituted “Director” for “Attorney General”.
Subsec. (c). Pub. L. 100–690, § 7123(b)(12), which directed substitution of “Director” for “Attorney General or any duly authorized representative of the Attorney General”, was executed by making substitution in two places.
Subsec. (f). Pub. L. 100–690, § 7123(b)(13), substituted “Director” for “Attorney General” two places in introductory provisions and in pars. (2) and (3).
Subsec. (g). Pub. L. 100–690, § 7123(b)(14), substituted “Director” for “Attorney General” in two places and “on December 31, 1990, and on December 31 every 2 years thereafter” for “no later than December 31, 1987”.
1986—Subsecs. (g), (h). Pub. L. 99–646 redesignated subsec. (h) as (g) and substituted “1402”, which was translated as “section 10601 of this title” for “1302”, which had been editorially translated as “section 10601 of this title”, thereby requiring no change in text.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentAmendment by Pub. L. 104–294 effective Sept. 13, 1994, see section 604(d) of Pub. L. 104–294, set out as a note under section 13 of Title 18, Crimes and Criminal Procedure.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–690 not applicable with respect to a State compensation program that was an eligible State crime victim compensation program on Nov. 18, 1988, until Oct. 1, 1991, see section 7129 of Pub. L. 100–690, as amended, set out as a note under section 20101 of this title.



§ 20111. Establishment of Office for Victims of Crime(a) Office established within Department of JusticeThere is established within the Department of Justice an Office for Victims of Crime (hereinafter in this subchapter referred to as the “Office”).


(b) Appointment of Director; authority; restrictionsThe Office shall be headed by a Director (referred to in this subchapter as the “Director”), who shall be appointed by the President. The Director shall report to the Attorney General through the Assistant Attorney General for the Office of Justice Programs and shall have final authority for all grants, cooperative agreements, and contracts awarded by the Office. The Director shall not engage in any employment other than that of serving as the Director, nor shall the Director hold any office in, or act in any capacity for, any organization, agency, or institution with which the Office makes any contract or other agreement under this subchapter.11 See References in Text note below.


(c) Duties of DirectorThe Director shall have the following duties:(1) Administering funds made available by section 20101 of this title.

(2) Providing funds to eligible States pursuant to sections 20102 and 20103 of this title.

(3) Establishing programs in accordance with section 20103(c) of this title on terms and conditions determined by the Director to be consistent with that subsection.

(4) Cooperating with and providing technical assistance to States, units of local government, and other public and private organizations or international agencies involved in activities related to crime victims.

(5) Such other functions as the Attorney General may delegate.


(Pub. L. 98–473, title II, § 1411, as added Pub. L. 100–690, title VII, § 7123(a), Nov. 18, 1988, 102 Stat. 4420; amended Pub. L. 112–166, § 2(h)(5), Aug. 10, 2012, 126 Stat. 1285.)

Editorial Notes

References in TextThis subchapter, the last place it appears in subsec. (b), was in the original “this part”, which has been translated as reading in the original “this chapter” meaning chapter XIV of title II of Pub. L. 98–473 to reflect the probable intent of Congress because chapter XIV of title II of Pub. L. 98–473, which comprises this subchapter, does not contain parts.

Codification
Section was formerly classified to section 10605 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2012—Subsec. (b). Pub. L. 112–166 struck out “, by and with the advice and consent of the Senate” before period at end of first sentence.

Statutory Notes and Related Subsidiaries
Effective Date of 2012 AmendmentAmendment by Pub. L. 112–166 effective 60 days after Aug. 10, 2012, and applicable to appointments made on and after that effective date, including any nomination pending in the Senate on that date, see section 6(a) of Pub. L. 112–166, set out as a note under section 113 of Title 6, Domestic Security.

Effective DateSection not applicable with respect to a State compensation program that was an eligible State crime victim compensation program on Nov. 18, 1988, until Oct. 1, 1991, see section 7129 of Pub. L. 100–690, as amended, set out as an Effective Date of 1988 Amendment note under section 20101 of this title.




SUBCHAPTER II—VICTIMS OF DOMESTIC VIOLENCE, DATING VIOLENCE, SEXUAL ASSAULT, AND STALKING
§ 20121. Legal assistance for victims(a) In generalThe purpose of this section is to enable the Attorney General to award grants to increase the availability of civil and criminal legal assistance necessary to provide effective aid to adult and youth victims of domestic violence, dating violence, stalking, or sexual assault who are seeking relief in legal matters relating to or arising out of that abuse or violence, at minimal or no cost to the victims. Criminal legal assistance provided for under this section shall be limited to criminal matters relating to or arising out of domestic violence, sexual assault, dating violence, and stalking.


(b) Definitions and grant conditionsIn this section, the definitions and grant conditions provided in section 12291 of this title shall apply.


(c) Legal assistance for victims grantsThe Attorney General may award grants under this subsection to private nonprofit entities, Indian tribal governments and tribal organizations, territorial organizations, and publicly funded organizations not acting in a governmental capacity such as law schools, and which shall be used—(1) to implement, expand, and establish cooperative efforts and projects between domestic violence, dating violence, and sexual assault victim service providers and legal assistance providers to provide legal assistance for victims of domestic violence, dating violence, stalking, and sexual assault;

(2) to implement, expand, and establish efforts and projects to provide legal assistance for victims of domestic violence, dating violence, stalking, and sexual assault by organizations with a demonstrated history of providing direct legal or advocacy services on behalf of these victims; and

(3) to implement, expand, and establish efforts and projects to provide competent, supervised pro bono legal assistance for victims of domestic violence, dating violence, sexual assault, or stalking, except that not more than 10 percent of the funds awarded under this section may be used for the purpose described in this paragraph.


(d) EligibilityTo be eligible for a grant under subsection (c), applicants shall certify in writing that—(1) any person providing legal assistance through a program funded under subsection (c) this section—” 11 So in original. Probably should be “subsection (c) of this section”, and the closing quotation marks probably should not appear.(A) has demonstrated expertise in providing legal assistance to victims of domestic violence, dating violence, sexual assault, or stalking in the targeted population; or

(B)(i) is partnered with an entity or person that has demonstrated expertise described in subparagraph (A); and

(ii) has completed, or will complete, training in connection with domestic violence, dating violence, stalking, or sexual assault and related legal issues, including training on evidence-based risk factors for domestic and dating violence homicide;



(2) any training program conducted in satisfaction of the requirement of paragraph (1) has been or will be developed with input from and in collaboration with a tribal, State, territorial, or local domestic violence, dating violence, sexual assault or stalking victim service provider or coalition, as well as appropriate tribal, State, territorial, and local law enforcement officials;

(3) any person or organization providing legal assistance through a program funded under subsection (c) has informed and will continue to inform State, local, or tribal domestic violence, dating violence, or sexual assault programs and coalitions, as well as appropriate State and local law enforcement officials of their work; and

(4) the grantee’s organizational policies do not require mediation or counseling involving offenders and victims physically together, in cases where sexual assault, domestic violence, dating violence, or child sexual abuse is an issue.


(e) EvaluationThe Attorney General may evaluate the grants funded under this section through contracts or other arrangements with entities expert on domestic violence, dating violence, stalking, and sexual assault, and on evaluation research.


(f) Authorization of appropriations(1) In generalThere is authorized to be appropriated to carry out this section $57,000,000 for each of fiscal years 2014 through 2018.


(2) Allocation of funds(A) Tribal programsOf the amount made available under this subsection in each fiscal year, not less than 3 percent shall be used for grants for programs that assist adult and youth victims of domestic violence, dating violence, stalking, and sexual assault on lands within the jurisdiction of an Indian tribe.


(B) Tribal government program(i) In generalNot less than 7 percent of the total amount available under this section for each fiscal year shall be available for grants under the program authorized by section 10452 of this title.


(ii) Applicability of part 22 See References in Text note below.The requirements of this section shall not apply to funds allocated for the program described in clause (i).



(C) Victims of sexual assaultOf the amount made available under this subsection in each fiscal year, not less than 25 percent shall be used for direct services, training, and technical assistance to support projects focused solely or primarily on providing legal assistance to victims of sexual assault.



(3) NonsupplantationAmounts made available under this section shall be used to supplement and not supplant other Federal, State, and local funds expended to further the purpose of this section.



(Pub. L. 106–386, div. B, title II, § 1201, Oct. 28, 2000, 114 Stat. 1504; Pub. L. 108–405, title II, § 205, Oct. 30, 2004, 118 Stat. 2271; Pub. L. 109–162, title I, § 103, title IX, § 906(f), formerly § 906(g), Jan. 5, 2006, 119 Stat. 2978, 3082, renumbered § 906(f), Pub. L. 109–271, § 7(b)(2)(B), Aug. 12, 2006, 120 Stat. 764; Pub. L. 109–271, § 7(d)(1), Aug. 12, 2006, 120 Stat. 765; Pub. L. 113–4, title I, § 103, Mar. 7, 2013, 127 Stat. 73.)

Editorial Notes

References in TextThe reference to “part” in subsec. (f)(2)(B)(ii) heading, appearing in the original, is unidentifiable because title II of div. B of Pub. L. 106–386 does not contain parts.

Codification
Section was formerly classified to section 3796gg–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2013—Subsec. (a). Pub. L. 113–4, § 103(1), substituted “relating to or arising out of” for “arising as a consequence of” and inserted “or arising out of” after “criminal matters relating to”.
Subsec. (b). Pub. L. 113–4, § 103(2), inserted “and grant conditions” after “Definitions” in heading and after “definitions” in text.
Subsec. (c)(1). Pub. L. 113–4, § 103(3)(A), which directed the substitution of “victim service providers” for “victims services organizations”, was executed by making the substitution for “victim services organizations” to reflect the probable intent of Congress.
Subsec. (c)(3). Pub. L. 113–4, § 103(3)(B), added par. (3) and struck out former par. (3) which read as follows: “to provide training, technical assistance, and data collection to improve the capacity of grantees and other entities to offer legal assistance to victims of domestic violence, dating violence, stalking, and sexual assault.”
Subsec. (d)(1). Pub. L. 113–4, § 103(4)(A), which directed substitution of “this section—” and subpars. (A) and (B) for “this section has completed or will complete training in connection with domestic violence, dating violence, or sexual assault and related legal issues;”, was executed by making the substitution for “has completed or will complete training in connection with domestic violence, dating violence, or sexual assault and related legal issues;” to reflect the probable intent of Congress because “this section” did not appear in text prior to the amendment.
Subsec. (d)(2). Pub. L. 113–4, § 103(4)(B), substituted “stalking victim service provider” for “stalking organization”.
Subsec. (f)(1). Pub. L. 113–4, § 103(5), substituted “this section $57,000,000 for each of fiscal years 2014 through 2018.” for “this section $65,000,000 for each of fiscal years 2007 through 2011.”
2006—Subsec. (a). Pub. L. 109–162, § 103(1), inserted “civil and criminal” after “availability of”, “adult and youth” after “effective aid to”, and “Criminal legal assistance provided for under this section shall be limited to criminal matters relating to domestic violence, sexual assault, dating violence, and stalking.” at end.
Subsec. (b). Pub. L. 109–162, § 103(2), reenacted subsec. heading without change and amended text generally. Prior to amendment, text defined for purposes of this section the terms “dating violence”, “domestic violence”, “legal assistance”, and “sexual assault”.
Subsec. (c). Pub. L. 109–162, § 103(3), inserted “and tribal organizations, territorial organizations” after “Indian tribal governments” in introductory provisions.
Subsec. (d)(2). Pub. L. 109–162, § 103(4), added par. (2) and struck out former par. (2) which read as follows: “any training program conducted in satisfaction of the requirement of paragraph (1) has been or will be developed with input from and in collaboration with a State, local, or tribal domestic violence, dating violence, or sexual assault program or coalition, as well as appropriate State and local law enforcement officials;”.
Subsec. (e). Pub. L. 109–162, § 103(5), which directed amendment identical to that made by Pub. L. 108–405, § 205(5), was not executed. See 2004 Amendment note below.
Subsec. (f)(1). Pub. L. 109–162, § 103(6)(A), added par. (1) and struck out former par. (1). Former text read as follows: “There is authorized to be appropriated to carry out this section $40,000,000 for each of fiscal years 2001 through 2005.”
Subsec. (f)(2)(A). Pub. L. 109–271, § 7(d)(1)(A)(i), substituted “3 percent” for “10 percent”.
Pub. L. 109–162, § 103(6)(B), substituted “10 percent” for “5 percent” and inserted “adult and youth” after “that assist”.
Subsec. (f)(2)(B), (C). Pub. L. 109–271, § 7(d)(1)(A)(ii), (iii), added subpar. (B) and redesignated former subpar. (B) as (C).
Subsec. (f)(4). Pub. L. 109–271, § 7(d)(1)(B), struck out par. (4) which read as follows: “Not less than 10 percent of the total amount available under this section for each fiscal year shall be available for grants under the program authorized in section 3796gg–10 of this title. The requirements of this paragraph shall not apply to funds allocated for such program.”
Pub. L. 109–162, § 906(f), formerly § 906(g), as renumbered by Pub. L. 109–271, § 7(b)(2)(B), added par. (4).
2004—Subsec. (a). Pub. L. 108–405, § 205(1), inserted “dating violence,” after “domestic violence,”.
Subsec. (b)(1) to (4). Pub. L. 108–405, § 205(2), added par. (1), redesignated former pars. (1) to (3) as (2) to (4), respectively, and inserted “dating violence,” after “domestic violence,” in par. (3).
Subsec. (c)(1). Pub. L. 108–405, § 205(3)(A), inserted “, dating violence,” after “between domestic violence” and “dating violence,” after “victims of domestic violence,”.
Subsec. (c)(2), (3). Pub. L. 108–405, § 205(3)(B), (C), inserted “dating violence,” after “domestic violence,”.
Subsec. (d)(1) to (3). Pub. L. 108–405, § 205(4)(A)–(C), inserted “, dating violence,” after “domestic violence”.
Subsec. (d)(4). Pub. L. 108–405, § 205(4)(D), inserted “dating violence,” after “domestic violence,”.
Subsec. (e). Pub. L. 108–405, § 205(5), inserted “dating violence,” after “domestic violence,”.
Subsec. (f)(2)(A). Pub. L. 108–405, § 205(6), inserted “dating violence,” after “domestic violence,”.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.

Effective Date of 2006 AmendmentAmendment by Pub. L. 109–162 not effective until the beginning of fiscal year 2007, see section 4 of Pub. L. 109–162, set out as a note under section 10261 of this title.



§ 20122. Education, training, and enhanced services to end violence against and abuse of women with disabilities(a) In generalThe Attorney General, in consultation with the Secretary of Health and Human Services, may award grants to eligible entities—(1) to provide training, consultation, and information on domestic violence, dating violence, stalking, and sexual assault against individuals with disabilities (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)); and

(2) to enhance direct services to such individuals.


(b) Use of fundsGrants awarded under this section shall be used—(1) to provide personnel, training, technical assistance, advocacy, intervention, risk reduction (including using evidence-based indicators to assess the risk of domestic and dating violence homicide) and prevention of domestic violence, dating violence, stalking, and sexual assault against disabled individuals;

(2) to conduct outreach activities to ensure that disabled individuals who are victims of domestic violence, dating violence, stalking, or sexual assault receive appropriate assistance;

(3) to conduct cross-training for victim service organizations, governmental agencies, courts, law enforcement, and nonprofit, nongovernmental organizations serving individuals with disabilities about risk reduction, intervention, prevention and the nature of domestic violence, dating violence, stalking, and sexual assault for disabled individuals;

(4) to provide technical assistance to assist with modifications to existing policies, protocols, and procedures to ensure equal access to the services, programs, and activities of victim service providers for disabled individuals;

(5) to provide training and technical assistance on the requirements of shelters and victim service providers under Federal antidiscrimination laws, including—(A) the Americans with Disabilities Act of 1990 [42 U.S.C. 12101 et seq.]; and

(B) section 794 of title 29;


(6) to modify facilities, purchase equipment, and provide personnel so that shelters and victim service organizations can accommodate the needs of disabled individuals;

(7) to provide advocacy and intervention services for disabled individuals who are victims of domestic violence, dating violence, stalking, or sexual assault; or

(8) to develop model programs providing advocacy and intervention services within organizations serving disabled individuals who are victims of domestic violence, dating violence, sexual assault, or stalking.


(c) Eligible entities(1) In generalAn entity shall be eligible to receive a grant under this section if the entity is—(A) a State;

(B) a unit of local government;

(C) an Indian tribal government or tribal organization; or

(D) a victim service provider, such as a State or tribal domestic violence or sexual assault coalition or a nonprofit, nongovernmental organization serving disabled individuals.


(2) LimitationA grant awarded for the purpose described in subsection (b)(8) shall only be awarded to an eligible agency (as defined in section 796f–5 11 See References in Text note below. of title 29).



(d) Underserved populationsIn awarding grants under this section, the Director shall ensure that the needs of underserved populations are being addressed.


(e) Authorization of appropriationsThere are authorized to be appropriated $9,000,000 for each of fiscal years 2014 through 2018 to carry out this section.


(Pub. L. 106–386, div. B, title IV, § 1402, Oct. 28, 2000, 114 Stat. 1513; Pub. L. 109–162, title II, § 204(a), Jan. 5, 2006, 119 Stat. 3000; Pub. L. 113–4, title II, § 203, Mar. 7, 2013, 127 Stat. 82.)

Editorial Notes

References in TextThe Americans with Disabilities Act of 1990, referred to in subsec. (b)(5)(A), is Pub. L. 101–336, July 26, 1990, 104 Stat. 327, which is classified principally to chapter 126 (§ 12101 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 12101 of Title 42 and Tables.
Section 796f–5 of title 29, referred to in subsec. (c)(2), was in the original “section 410 of the Rehabilitation Act of 1973 (29 U.S.C. 796f–5)” and was translated as meaning section 726 of the Rehabilitation Act of 1973, to reflect the probable intent of Congress.

Codification
Section was formerly classified to section 3796gg–7 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Subsec. (b)(1). Pub. L. 113–4, § 203(1)(A), inserted “(including using evidence-based indicators to assess the risk of domestic and dating violence homicide)” after “risk reduction”.
Subsec. (b)(4). Pub. L. 113–4, § 203(1)(B), substituted “victim service providers” for “victim service organizations”.
Subsec. (b)(5). Pub. L. 113–4, § 203(1)(C), substituted “victim service providers” for “victim services organizations” in introductory provisions.
Subsec. (c)(1)(D). Pub. L. 113–4, § 203(2), substituted “victim service provider, such as a State or tribal” for “nonprofit and nongovernmental victim services organization, such as a State”.
Subsec. (e). Pub. L. 113–4, § 203(3), substituted “$9,000,000 for each of fiscal years 2014 through 2018” for “$10,000,000 for each of the fiscal years 2007 through 2011”.
2006—Pub. L. 109–162 substituted “Education, training, and enhanced services to end violence against and abuse of women with disabilities” for “Education and training to end violence against and abuse of women with disabilities” in section catchline and amended text generally. Prior to amendment, text consisted of subsecs. (a) to (d) relating to award of grants to provide education and technical assistance for the purpose of providing training, consultation, and information on domestic violence, stalking, and sexual assault against women who are individuals with disabilities and authorized appropriations for fiscal years 2001 through 2005.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.

Effective Date of 2006 AmendmentAmendment by Pub. L. 109–162 not effective until the beginning of fiscal year 2007, see section 4 of Pub. L. 109–162, set out as a note under section 10261 of this title.


Definitions
For definitions of terms used in this section, see section 1002 of Pub. L. 106–386, set out as a note under section 10447 of this title.



§ 20123. Grants for outreach and services to underserved populations(a) Grants authorized(1) In generalOf the amounts appropriated under the grant programs identified in paragraph (2), the Attorney General shall take 2 percent of such appropriated amounts and combine them to award grants to eligible entities described in subsection (b) of this section to develop and implement outreach strategies targeted at adult or youth victims of domestic violence, dating violence, sexual assault, or stalking in underserved populations and to provide victim services to meet the needs of adult and youth victims of domestic violence, dating violence, sexual assault, and stalking in underserved populations. The requirements of the grant programs identified in paragraph (2) shall not apply to this grant program.


(2) Programs coveredThe programs covered by paragraph (1) are the programs carried out under the following provisions:(A) Section 10441 of this title (Grants to Combat Violent Crimes Against Women).

(B) Section 10461 of this title (Grants to Encourage Arrest Policies and Enforcement of Protection Orders Program).



(b) Eligible entitiesEligible entities under this section are—(1) population specific organizations that have demonstrated experience and expertise in providing population specific services in the relevant underserved communities, or population specific organizations working in partnership with a victim service provider or domestic violence or sexual assault coalition;

(2) victim service providers offering population specific services for a specific underserved population; or

(3) victim service providers working in partnership with a national, State, tribal, or local organization that has demonstrated experience and expertise in providing population specific services in the relevant underserved population.


(c) Planning grantsThe Attorney General may use up to 25 percent of funds available under this section to make one-time planning grants to eligible entities to support the planning and development of specially designed and targeted programs for adult and youth victims in one or more underserved populations, including—(1) identifying, building and strengthening partnerships with potential collaborators within underserved populations, Federal, State, tribal, territorial or local government entities, and public and private organizations;

(2) conducting a needs assessment of the community and the targeted underserved population or populations to determine what the barriers are to service access and what factors contribute to those barriers, using input from the targeted underserved population or populations;

(3) identifying promising prevention, outreach and intervention strategies for victims from a targeted underserved population or populations; and

(4) developing a plan, with the input of the targeted underserved population or populations, for implementing prevention, outreach and intervention strategies to address the barriers to accessing services, promoting community engagement in the prevention of domestic violence, dating violence, sexual assault, and stalking within the targeted underserved populations, and evaluating the program.


(d) Implementation grantsThe Attorney General shall make grants to eligible entities for the purpose of providing or enhancing population specific outreach and services to adult and youth victims in one or more underserved populations, including—(1) working with Federal, State, tribal, territorial and local governments, agencies, and organizations to develop or enhance population specific services;

(2) strengthening the capacity of underserved populations to provide population specific services;

(3) strengthening the capacity of traditional victim service providers to provide population specific services;

(4) strengthening the effectiveness of criminal and civil justice interventions by providing training for law enforcement, prosecutors, judges and other court personnel on domestic violence, dating violence, sexual assault, or stalking in underserved populations; or

(5) working in cooperation with an underserved population to develop and implement outreach, education, prevention, and intervention strategies that highlight available resources and the specific issues faced by victims of domestic violence, dating violence, sexual assault, or stalking from underserved populations.


(e) ApplicationAn eligible entity desiring a grant under this section shall submit an application to the Director of the Office on Violence Against Women at such time, in such form, and in such manner as the Director may prescribe.


(f) ReportsEach eligible entity receiving a grant under this section shall submit to the Director of the Office on Violence Against Women a report that describes the activities carried out with grant funds.


(g) Authorization of appropriationsIn addition to the funds identified in subsection (a)(1), there are authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2014 through 2018.


(h) Definitions and grant conditionsIn this section the definitions and grant conditions in section 12291 of this title shall apply.


(Pub. L. 109–162, title I, § 120, Jan. 5, 2006, 119 Stat. 2990; Pub. L. 109–271, §§ 1(c)(2), 2(h), Aug. 12, 2006, 120 Stat. 750, 752; Pub. L. 113–4, title I, § 108, Mar. 7, 2013, 127 Stat. 78.)

Editorial Notes
Codification
Section was formerly classified to section 14045 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Pub. L. 113–4 amended section generally. Prior to amendment, section related to grants for outreach to underserved populations.
2006—Subsec. (g). Pub. L. 109–271, § 2(h), struck out “, every 18 months,” after “Office of Violence Against Women”.
Subsec. (i). Pub. L. 109–271, § 1(c)(2), added subsec. (i).

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.



§ 20124. Enhancing culturally specific services for victims of domestic violence, dating violence, sexual assault, and stalking(a) Establishment(1) In generalOf the amounts appropriated under certain grant programs identified in paragraph (a)(2) of this Section,11 So in original. Probably should not be capitalized. the Attorney General, through the Director of the Violence Against Women Office (referred to in this section as the “Director”), shall take 5 percent of such appropriated amounts and combine them to establish a new grant program to enhance culturally specific services for victims of domestic violence, dating violence, sexual assault, and stalking. Grants made under this new program shall be administered by the Director. The requirements of the grant programs identified in paragraph (2) shall not apply to this new grant program.


(2) Programs coveredThe programs covered by paragraph (1) are the programs carried out under the following provisions:(A) Section 10461 of this title (Grants to Encourage Arrest Policies and Enforcement of Protection Orders).

(B) Section 20121 of this title 22 See References in Text note below. (Legal Assistance for Victims).

(C) Section 12341 of this title (Rural Domestic Violence, Dating Violence, Sexual Assault, Stalking, and Child Abuse Enforcement Assistance).

(D) Section 14041a of title 42 (Enhanced Training and Services to End Violence Against Women Later in Life).2

(E) Section 20122 of this title (Education, Training, and Enhanced Services to End Violence Against and Abuse of Women with Disabilities).



(b) Purpose of program and grants(1) General program purposeThe purpose of the program required by this section is to promote:(A) The maintenance and replication of existing successful services in domestic violence, dating violence, sexual assault, and stalking community-based programs providing culturally specific services and other resources.

(B) The development of innovative culturally specific strategies and projects to enhance access to services and resources for victims of domestic violence, dating violence, sexual assault, and stalking who face obstacles to using more traditional services and resources.


(2) Purposes for which grants may be usedThe Director shall make grants to community-based programs for the purpose of enhancing culturally specific services for victims of domestic violence, dating violence, sexual assault, and stalking. Grants under the program shall support community-based efforts to address distinctive cultural responses to domestic violence, dating violence, sexual assault, and stalking, including—(A) working with State and local governments and social service agencies to develop and enhance effective strategies to provide culturally specific services to victims of domestic violence, dating violence, sexual assault, and stalking;

(B) increasing communities’ capacity to provide culturally specific resources and support for victims of domestic violence, dating violence, sexual assault, and stalking crimes and their families;

(C) strengthening criminal justice interventions, by providing training for law enforcement, prosecution, courts, probation, and correctional facilities on culturally specific responses to domestic violence, dating violence, sexual assault, and stalking;

(D) enhancing traditional services to victims of domestic violence, dating violence, sexual assault, and stalking through the leadership of culturally specific programs offering services to victims of domestic violence, dating violence, sexual assault, and stalking;

(E) working in cooperation with the community to develop education and prevention strategies highlighting culturally specific issues and resources regarding victims of domestic violence, dating violence, sexual assault, and stalking;

(F) providing culturally specific programs for children exposed to domestic violence, dating violence, sexual assault, and stalking;

(G) providing culturally specific resources and services that address the safety, economic, housing, and workplace needs of victims of domestic violence, dating violence, sexual assault, or stalking, including emergency assistance; or

(H) examining the dynamics of culture and its impact on victimization and healing.


(3) Technical assistance and trainingThe Director shall provide technical assistance and training to grantees of this and other programs under this Act regarding the development and provision of effective culturally specific community-based services by entering into cooperative agreements or contracts with an organization or organizations having a demonstrated expertise in and whose primary purpose is addressing the development and provision of culturally specific community-based services to victims of domestic violence, dating violence, sexual assault, and stalking.



(c) Eligible entitiesEligible entities for grants under this Section 1 include—(1) community-based programs whose primary purpose is providing culturally specific services to victims of domestic violence, dating violence, sexual assault, and stalking; and

(2) community-based programs whose primary purpose is providing culturally specific services who can partner with a program having demonstrated expertise in serving victims of domestic violence, dating violence, sexual assault, and stalking.


(d) ReportingThe Director shall issue a biennial report on the distribution of funding under this section, the progress made in replicating and supporting increased services to victims of domestic violence, dating violence, sexual assault, and stalking who face obstacles to using more traditional services and resources, and the types of culturally accessible programs, strategies, technical assistance, and training developed or enhanced through this program.


(e) Grant periodThe Director shall award grants for a 2-year period, with a possible extension of another 2 years to implement projects under the grant.


(f) EvaluationThe Director shall award a contract or cooperative agreement to evaluate programs under this section to an entity with the demonstrated expertise in and primary goal of providing enhanced cultural access to services and resources for victims of domestic violence, dating violence, sexual assault, and stalking who face obstacles to using more traditional services and resources.


(g) Non-exclusivityNothing in this Section 1 shall be interpreted to exclude culturally specific community-based programs from applying to other grant programs authorized under this Act.


(h) Definitions and grant conditionsIn this section the definitions and grant conditions in section 12291 of this title shall apply.


(Pub. L. 109–162, title I, § 121, Jan. 5, 2006, 119 Stat. 2991; Pub. L. 109–271, §§ 1(c)(3), 2(k), Aug. 12, 2006, 120 Stat. 751, 753; Pub. L. 113–4, title I, § 109, Mar. 7, 2013, 127 Stat. 80.)

Editorial Notes

References in TextSection 20121 of this title, referred to in subsec. (a)(2)(B), was in the original “Section 14201 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (42 U.S.C. 3796gg–6)”, which was translated as meaning “Section 1201 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (42 U.S.C. 3796gg–6)”, which is section 1201 of title II of div. B of Pub. L. 106–386, to reflect the probable intent of Congress. Section 1201 of title II of div. B of Pub. L. 106–386 was classified as section 3796gg–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as section 20121 of this title.
The parenthetical reference “(Enhanced Training and Services to End Violence Against Women Later in Life)” appearing after “Section 14041a of title 42” in subsec. (a)(2)(D), probably should be “(Enhanced Training and Services to End Violence Against and Abuse of Women Later in Life)”. Section 14041a of Title 42, The Public Health and Welfare, was omitted in the general amendment of Part G of subchapter III of chapter 136 of Title 42 by Pub. L. 113–4, title II, § 204(a), Mar. 7, 2013, 127 Stat. 82.
This Act, referred to in subsecs. (b)(3) and (g), is Pub. L. 109–162, Jan. 5, 2006, 119 Stat. 2960, known as the Violence Against Women and Department of Justice Reauthorization Act of 2005. For complete classification of this Act to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 14045a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Pub. L. 113–4, § 109(1)–(3), struck out “and linguistically” after “culturally” in section catchline and wherever appearing in text and struck out “and linguistic” after “cultural” in subsecs. (b)(2) and (f).
Subsec. (a)(2). Pub. L. 113–4, § 109(4), added par. (2) and struck out former par. (2) which related to covered programs.
Subsec. (g). Pub. L. 113–4, § 109(5), struck out “linguistic and” before “culturally”.
2006—Subsec. (a)(1). Pub. L. 109–271, § 2(k)(1), inserted “The requirements of the grant programs identified in paragraph (2) shall not apply to this new grant program.” at end.
Subsec. (b)(2). Pub. L. 109–271, § 2(k)(2), which directed substituting “, including—” and subpars. (A) to (H) for the period, was executed by making the substitution for the period at the end to reflect the probable intent of Congress.
Subsec. (h). Pub. L. 109–271, § 1(c)(3), added subsec. (h).

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.

Effective DateSection not effective until the beginning of fiscal year 2007, see section 4 of Pub. L. 109–162, set out as an Effective Date of 2006 Amendment note under section 10261 of this title.



§ 20125. Grants to combat violent crimes on campuses(a) Grants authorized(1) In generalThe Attorney General is authorized to make grants to institutions of higher education, for use by such institutions or consortia consisting of campus personnel, student organizations, campus administrators, security personnel, and regional crisis centers affiliated with the institution, to develop and strengthen effective security and investigation strategies to combat domestic violence, dating violence, sexual assault, and stalking on campuses, to develop and strengthen victim services in cases involving such crimes on campuses, which may include partnerships with local criminal justice authorities and community-based victim services agencies, and to develop and strengthen prevention education and awareness programs.


(2) Award basisThe Attorney General shall award grants and contracts under this section on a competitive basis for a period of 3 years. The Attorney General, through the Director of the Office on Violence Against Women, shall award the grants in amounts of not more than $300,000 for individual institutions of higher education and not more than $1,000,000 for consortia of such institutions.


(3) Equitable participationThe Attorney General shall make every effort to ensure—(A) the equitable participation of private and public institutions of higher education in the activities assisted under this section;

(B) the equitable geographic distribution of grants under this section among the various regions of the United States; and

(C) the equitable distribution of grants under this section to tribal colleges and universities and traditionally black colleges and universities.



(b) Use of grant fundsGrant funds awarded under this section may be used for the following purposes:(1) To provide personnel, training, technical assistance, data collection, and other equipment with respect to the increased apprehension, investigation, and adjudication of persons committing domestic violence, dating violence, sexual assault, and stalking on campus.

(2) To develop, strengthen, and implement campus policies, protocols, and services that more effectively identify and respond to the crimes of domestic violence, dating violence, sexual assault and stalking, including the use of technology to commit these crimes, and to train campus administrators, campus security personnel, and personnel serving on campus disciplinary or judicial boards on such policies, protocols, and services. Within 90 days after January 5, 2006, the Attorney General shall issue and make available minimum standards of training relating to domestic violence, dating violence, sexual assault, and stalking on campus, for all campus security personnel and personnel serving on campus disciplinary or judicial boards.

(3) To implement and operate education programs for the prevention of domestic violence, dating violence, sexual assault, and stalking.

(4) To develop, enlarge, or strengthen victim services programs and population specific services on the campuses of the institutions involved, including programs providing legal, medical, or psychological counseling, for victims of domestic violence, dating violence, sexual assault, and stalking, and to improve delivery of victim assistance on campus. To the extent practicable, such an institution shall collaborate with any victim service providers in the community in which the institution is located. If appropriate victim services programs are not available in the community or are not accessible to students, the institution shall, to the extent practicable, provide a victim services program on campus or create a victim services program in collaboration with a community-based organization. The institution shall use not less than 20 percent of the funds made available through the grant for a victim services program provided in accordance with this paragraph, regardless of whether the services are provided by the institution or in coordination with community victim service providers.

(5) To create, disseminate, or otherwise provide assistance and information about victims’ options on and off campus to bring disciplinary or other legal action, including assistance to victims in immigration matters.

(6) To develop, install, or expand data collection and communication systems, including computerized systems, linking campus security to the local law enforcement for the purpose of identifying and tracking arrests, protection orders, violations of protection orders, prosecutions, and convictions with respect to the crimes of domestic violence, dating violence, sexual assault, and stalking on campus.

(7) To provide capital improvements (including improved lighting and communications facilities but not including the construction of buildings) on campuses to address the crimes of domestic violence, dating violence, sexual assault, and stalking.

(8) To support improved coordination among campus administrators, campus security personnel, and local law enforcement to reduce domestic violence, dating violence, sexual assault, and stalking on campus.

(9) To develop or adapt and provide developmental, culturally appropriate, and linguistically accessible print or electronic materials to address both prevention and intervention in domestic violence, dating violence, sexual violence, and stalking.

(10) To develop or adapt population specific strategies and projects for victims of domestic violence, dating violence, sexual assault, and stalking from underserved populations on campus.


(c) Applications(1) In generalIn order to be eligible to be awarded a grant under this section for any fiscal year, an institution of higher education shall submit an application to the Attorney General at such time and in such manner as the Attorney General shall prescribe.


(2) ContentsEach application submitted under paragraph (1) shall—(A) describe the need for grant funds and the plan for implementation for any of the purposes described in subsection (b);

(B) include proof that the institution of higher education collaborated with victim service providers, including domestic violence, dating violence, sexual assault, and stalking victim services programs in the community in which the institution is located;

(C) describe the characteristics of the population being served, including type of campus, demographics of the population, and number of students;

(D) describe how underserved populations in the campus community will be adequately served, including the provision of relevant population specific services;

(E) provide measurable goals and expected results from the use of the grant funds;

(F) provide assurances that the Federal funds made available under this section shall be used to supplement and, to the extent practical, increase the level of funds that would, in the absence of Federal funds, be made available by the institution for the purposes described in subsection (b); and

(G) include such other information and assurances as the Attorney General reasonably determines to be necessary.


(3) Compliance with campus crime reporting requiredNo institution of higher education shall be eligible for a grant under this section unless such institution is in compliance with the requirements of section 1092(f) of title 20. Up to $200,000 of the total amount of grant funds appropriated under this section for fiscal years 2014 through 2018 may be used to provide technical assistance in complying with the mandatory reporting requirements of section 1092(f) of title 20.



(d) General terms and conditions(1) Nonmonetary assistanceIn addition to the assistance provided under this section, the Attorney General may request any Federal agency to use the agency’s authorities and the resources granted to the agency under Federal law (including personnel, equipment, supplies, facilities, and managerial, technical, and advisory services) in support of campus security, and investigation and victim service efforts.


(2) Grantee reporting(A) Annual reportEach institution of higher education receiving a grant under this section shall submit a performance report to the Attorney General. The Attorney General shall suspend funding under this section for an institution of higher education if the institution fails to submit such a report.


(B) Final reportUpon completion of the grant period under this section, the institution shall file a performance report with the Attorney General and the Secretary of Education explaining the activities carried out under this section together with an assessment of the effectiveness of those activities in achieving the purposes described in subsection (b).



(3) Grantee minimum requirementsEach grantee shall comply with the following minimum requirements during the grant period:(A) The grantee shall create a coordinated community response including both organizations external to the institution and relevant divisions of the institution.

(B) The grantee shall establish a mandatory prevention and education program on domestic violence, dating violence, sexual assault, and stalking for all incoming students.

(C) The grantee shall train all campus law enforcement to respond effectively to domestic violence, dating violence, sexual assault, and stalking.

(D) The grantee shall train all members of campus disciplinary boards to respond effectively to situations involving domestic violence, dating violence, sexual assault, or stalking.


(4) Report to CongressNot later than 180 days after the end of the fiscal year for which grants are awarded under this section, the Attorney General shall submit to Congress a report that includes—(A) the number of grants, and the amount of funds, distributed under this section;

(B) a summary of the purposes for which the grants were provided and an evaluation of the progress made under the grant;

(C) a statistical summary of the persons served, detailing the nature of victimization, and providing data on age, sex, race, ethnicity, language, disability, relationship to offender, geographic distribution, and type of campus; and

(D) an evaluation of the effectiveness of programs funded under this part.11 See References in Text note below.



(e) Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $12,000,000 for each of fiscal years 2014 through 2018.


(f) Omitted

(g) Definitions and grant conditionsIn this section the definitions and grant conditions in section 12291 of this title shall apply.


(Pub. L. 109–162, title III, § 304, Jan. 5, 2006, 119 Stat. 3013; Pub. L. 109–271, §§ 1(c)(1), 4(b), (d), Aug. 12, 2006, 120 Stat. 750, 758; Pub. L. 113–4, title III, § 303, Mar. 7, 2013, 127 Stat. 87.)

Editorial Notes

References in TextThis part, referred to in subsec. (d)(4)(D), appearing in the original, is unidentifiable because title III of Pub. L. 109–162 does not contain parts.

Codification
Section is comprised of section 304 of Pub. L. 109–162. Subsec. (f) of section 304 of Pub. L. 109–162 repealed section 1152 of Title 20, Education.
Section was formerly classified to section 14045b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Subsec. (a)(1). Pub. L. 113–4, § 303(1)(A), substituted “stalking on campuses,” for “stalking on campuses, and” and “crimes on” for “crimes against women on” and inserted “, and to develop and strengthen prevention education and awareness programs” before period at end.
Subsec. (a)(2). Pub. L. 113–4, § 303(1)(B), substituted “$300,000” for “$500,000”.
Subsec. (b)(2). Pub. L. 113–4, § 303(2)(A), inserted “, strengthen,” after “To develop” and “including the use of technology to commit these crimes,” after “sexual assault and stalking,”.
Subsec. (b)(4). Pub. L. 113–4, § 303(2)(B), inserted “and population specific services” after “strengthen victim services programs” and “, regardless of whether the services are provided by the institution or in coordination with community victim service providers” before period at end, and substituted “victim service providers” for “entities carrying out nonprofit and other victim services programs, including domestic violence, dating violence, sexual assault, and stalking victim services programs”.
Subsec. (b)(9), (10). Pub. L. 113–4, § 303(2)(C), added pars. (9) and (10).
Subsec. (c)(2)(B). Pub. L. 113–4, § 303(3)(A)(i), substituted “victim service providers” for “any non-profit, nongovernmental entities carrying out other victim services programs”.
Subsec. (c)(2)(D) to (G). Pub. L. 113–4, § 303(3)(A)(ii), (iii), added subpar. (D) and redesignated former subpars. (D) to (F) as (E) to (G), respectively.
Subsec. (c)(3). Pub. L. 113–4, § 303(3)(B), substituted “2014 through 2018” for “2007 through 2011”.
Subsec. (d)(3), (4). Pub. L. 113–4, § 303(4), added par. (3) and redesignated former par. (3) as (4).
Subsec. (e). Pub. L. 113–4, § 303(5), substituted “there is authorized to be appropriated $12,000,000 for each of fiscal years 2014 through 2018.” for “there are authorized to be appropriated $12,000,000 for fiscal year 2007 and $15,000,000 for each of fiscal years 2008 through 2011.”
2006—Subsec. (b)(2). Pub. L. 109–271, § 4(b), inserted first sentence and struck out former first sentence which read as follows: “To train campus administrators, campus security personnel, and personnel serving on campus disciplinary or judicial boards to develop and implement campus policies, protocols, and services that more effectively identify and respond to the crimes of domestic violence, dating violence, sexual assault, and stalking.”
Subsec. (d)(2)(A). Pub. L. 109–271, § 4(d), struck out “biennial” before “performance report”.
Subsec. (g). Pub. L. 109–271, § 1(c)(1), added subsec. (g).

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.

Effective DateSection not effective until the beginning of fiscal year 2007, see section 4 of Pub. L. 109–162, set out as an Effective Date of 2006 Amendment note under section 10261 of this title.



§ 20126. Consultation(a) In generalThe Attorney General shall conduct annual consultations with Indian tribal governments concerning the Federal administration of tribal funds and programs established under this Act, the Violence Against Women Act of 1994 (title IV of Public Law 103–322; 108 Stat. 1902), the Violence Against Women Act of 2000 (division B of Public Law 106–386; 114 Stat. 1491), and the Violence Against Women Reauthorization Act of 2013.


(b) RecommendationsDuring consultations under subsection (a), the Secretary of Health and Human Services, the Secretary of the Interior, and the Attorney General shall solicit recommendations from Indian tribes concerning—(1) administering tribal funds and programs;

(2) enhancing the safety of Indian women from domestic violence, dating violence, sexual assault, homicide, stalking, and sex trafficking;

(3) strengthening the Federal response to such violent crimes; and

(4) improving access to local, regional, State, and Federal crime information databases and criminal justice information systems.


(c) Annual reportThe Attorney General shall submit to Congress an annual report on the annual consultations required under subsection (a) that—(1) contains the recommendations made under subsection (b) by Indian tribes during the year covered by the report;

(2) describes actions taken during the year covered by the report to respond to recommendations made under subsection (b) during the year or a previous year; and

(3) describes how the Attorney General will work in coordination and collaboration with Indian tribes, the Secretary of Health and Human Services, and the Secretary of the Interior to address the recommendations made under subsection (b).


(d) NoticeNot later than 120 days before the date of a consultation under subsection (a), the Attorney General shall notify tribal leaders of the date, time, and location of the consultation.


(Pub. L. 109–162, title IX, § 903, Jan. 5, 2006, 119 Stat. 3078; Pub. L. 113–4, title IX, § 903, Mar. 7, 2013, 127 Stat. 120; Pub. L. 116–165, § 4(b)(3), Oct. 10, 2020, 134 Stat. 761.)

Editorial Notes

References in TextThis Act, referred to in subsec. (a), is Pub. L. 109–162, Jan. 5, 2006, 119 Stat. 2960, known as the Violence Against Women and Department of Justice Reauthorization Act of 2005. For complete classification of this Act to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.
The Violence Against Women Act of 1994, referred to in subsec. (a), is title IV of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1902. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.
The Violence Against Women Act of 2000, referred to in subsec. (a), is div. B of Pub. L. 106–386, Oct. 28, 2000, 114 Stat. 1491. For complete classification of this Act to the Code, see Short Title of 2000 Act note set out under section 10101 of this title and Tables.
The Violence Against Women Reauthorization Act of 2013, referred to in subsec. (a), is Pub. L. 113–4, Mar. 7, 2013, 127 Stat. 54. For complete classification of this Act to the Code, see Short Title of 2013 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 14045d of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2020—Subsec. (b)(2). Pub. L. 116–165, § 4(b)(3)(A), added par. (2) and struck out former par. (2) which read as follows: “enhancing the safety of Indian women from domestic violence, dating violence, sexual assault, stalking, and sex trafficking; and”.
Subsec. (b)(4). Pub. L. 116–165, § 4(b)(3)(B), (C), added par. (4).
2013—Subsec. (a). Pub. L. 113–4, § 903(1), substituted “, the Violence Against Women Act of 2000” for “and the Violence Against Women Act of 2000” and inserted “, and the Violence Against Women Reauthorization Act of 2013” before period at end.
Subsec. (b). Pub. L. 113–4, § 903(2)(A), substituted “Secretary of Health and Human Services, the Secretary of the Interior,” for “Secretary of the Department of Health and Human Services” in introductory provisions.
Subsec. (b)(2). Pub. L. 113–4, § 903(2)(B), substituted “stalking, and sex trafficking” for “and stalking”.
Subsecs. (c), (d). Pub. L. 113–4, § 903(3), added subsecs. (c) and (d).



§ 20127. Emergency and transitional pet shelter and housing assistance grant program(1) Grant program(A) In generalThe Secretary, acting in consultation with the Office of the Violence Against Women 11 So in original. Probably should be “Office on Violence Against Women”. of the Department of Justice, the Secretary of Housing and Urban Development, and the Secretary of Health and Human Services, shall award grants under this section to eligible entities to carry out programs to provide the assistance described in paragraph (3) with respect to victims of domestic violence, dating violence, sexual assault, or stalking and the pets, service animals, emotional support animals, or horses of such victims.


(B) Memorandum of understandingThe Secretary may enter into a memorandum of understanding with the head of another Department or agency, as appropriate, to carry out any of the authorities provided to the Secretary under this section.22 See References in Text note below.



(2) Application(A) In generalAn eligible entity seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including—(i) a description of the activities for which a grant under this section is sought;

(ii) such assurances as the Secretary determines to be necessary to ensure compliance by the entity with the requirements of this section; and

(iii) a certification that the entity, before engaging with any individual domestic violence victim, will disclose to the victim any mandatory duty of the entity to report instances of abuse and neglect (including instances of abuse and neglect of pets, service animals, emotional support animals, or horses).


(B) Additional requirementsIn addition to the requirements of subparagraph (A), each application submitted by an eligible entity under that subparagraph shall—(i) not include proposals for any activities that may compromise the safety of a domestic violence victim, including—(I) background checks of domestic violence victims; or

(II) clinical evaluations to determine the eligibility of such a victim for support services;


(ii) not include proposals that would require mandatory services for victims or that a victim obtain a protective order in order to receive proposed services; and

(iii) reflect the eligible entity’s understanding of the dynamics of domestic violence, dating violence, sexual assault, or stalking.


(C) Rules of constructionNothing in this paragraph shall be construed to require—(i) domestic violence victims to participate in the criminal justice system in order to receive services; or

(ii) eligible entities receiving a grant under this section to breach client confidentiality.



(3) Use of fundsGrants awarded under this section may only be used for programs that provide—(A) emergency and transitional shelter and housing assistance for domestic violence victims with pets, service animals, emotional support animals, or horses, including assistance with respect to any construction or operating expenses of newly developed or existing emergency and transitional pet, service animal, emotional support animal, or horse shelter and housing (regardless of whether such shelter and housing is co-located at a victim service provider or within the community);

(B) short-term shelter and housing assistance for domestic violence victims with pets, service animals, emotional support animals, or horses, including assistance with respect to expenses incurred for the temporary shelter, housing, boarding, or fostering of the pets, service animals, emotional support animals, or horses of domestic violence victims and other expenses that are incidental to securing the safety of such a pet, service animal, emotional support animal, or horse during the sheltering, housing, or relocation of such victims;

(C) support services designed to enable a domestic violence victim who is fleeing a situation of domestic violence, dating violence, sexual assault, or stalking to—(i) locate and secure—(I) safe housing with the victim’s pet, service animal, emotional support animal, or horse; or

(II) safe accommodations for the victim’s pet, service animal, emotional support animal, or horse; or


(ii) provide the victim with pet, service animal, emotional support animal, or horse related services, such as transportation, care services, and other assistance; or


(D) for the training of relevant stakeholders on—(i) the link between domestic violence, dating violence, sexual assault, or stalking and the abuse and neglect of pets, service animals, emotional support animals, and horses;

(ii) the needs of domestic violence victims;

(iii) best practices for providing support services to such victims;

(iv) best practices for providing such victims with referrals to victims’ services; and

(v) the importance of confidentiality.



(4) Grant conditionsAn eligible entity that receives a grant under this section shall, as a condition of such receipt, agree—(A) to be bound by the nondisclosure of confidential information requirements of section 12291(b)(2) of this title; and

(B) that the entity shall not condition the receipt of support, housing, or other benefits provided pursuant to this section on the participation of domestic violence victims in any or all of the support services offered to such victims through a program carried out by the entity using grant funds.


(5) Duration of assistance provided to victims(A) In generalSubject to subparagraph (B), assistance provided with respect to a pet, service animal, emotional support animal, or horse of a domestic violence victim using grant funds awarded under this section shall be provided for a period of not more than 24 months.


(B) ExtensionAn eligible entity that receives a grant under this section may extend the 24-month period referred to in subparagraph (A) for a period of not more than 6 months in the case of a domestic violence victim who—(i) has made a good faith effort to acquire permanent housing for the victim and the victim’s pet, service animal, emotional support animal, or horse during that 24-month period; and

(ii) has been unable to acquire such permanent housing within that period.



(6) Report to the SecretaryNot later than 1 year after the date on which an eligible entity receives a grant under this section and each year thereafter in which the grant funds are used, the entity shall submit to the Secretary a report that contains, with respect to assistance provided by the entity to domestic violence victims with pets, service animals, emotional support animals, or horses using grant funds received under this section, information on—(A) the number of domestic violence victims with pets, service animals, emotional support animals, or horses provided such assistance; and

(B) the purpose, amount, type of, and duration of such assistance.


(7) Report to Congress(A) Reporting requirementNot later than November 1 of each even-numbered fiscal year, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that contains a compilation of the information contained in the reports submitted under paragraph (6).


(B) Availability of reportThe Secretary shall transmit a copy of the report submitted under subparagraph (A) to—(i) the Office on Violence Against Women of the Department of Justice;

(ii) the Office of Community Planning and Development of the Department of Housing and Urban Development; and

(iii) the Administration for Children and Families of the Department of Health and Human Services.



(8) Authorization of appropriations(A) In generalThere is authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2019 through 2023.


(B) LimitationOf the amount made available under subparagraph (A) in any fiscal year, not more than 5 percent may be used for evaluation, monitoring, salaries, and administrative expenses.



(9) DefinitionsIn this section:(A) Domestic violence victim definedThe term “domestic violence victim” means a victim of domestic violence, dating violence, sexual assault, or stalking.


(B) Eligible entityThe term “eligible entity” means—(i) a State;

(ii) a unit of local government;

(iii) an Indian tribe; or

(iv) any other organization that has a documented history of effective work concerning domestic violence, dating violence, sexual assault, or stalking (as determined by the Secretary), including—(I) a domestic violence and sexual assault victim service provider;

(II) a domestic violence and sexual assault coalition;

(III) a community-based and culturally specific organization;

(IV) any other nonprofit, nongovernmental organization; and

(V) any organization that works directly with pets, service animals, emotional support animals, or horses and collaborates with any organization referred to in clauses (i) through (iv), including—(aa) an animal shelter; and

(bb) an animal welfare organization.




(C) Emotional support animalThe term “emotional support animal” means an animal that is covered by the exclusion specified in section 5.303 of title 24, Code of Federal Regulations (or a successor regulation), and that is not a service animal.


(D) PetThe term “pet” means a domesticated animal, such as a dog, cat, bird, rodent, fish, turtle, or other animal that is kept for pleasure rather than for commercial purposes.


(E) Service animalThe term “service animal” has the meaning given the term in section 36.104 of title 28, Code of Federal Regulations (or a successor regulation).


(F) Other termsExcept as otherwise provided in this section, terms used in this section 2 shall have the meaning given such terms in section 12291(a) of this title.



(Pub. L. 115–334, title XII, § 12502(b), Dec. 20, 2018, 132 Stat. 4983.)

Editorial Notes

References in TextThis section, referred to par. (1)(B) and the second time appearing in par. (9)(F), was so in the original, meaning section 12502 of title XII of Pub. L. 115–334. For classification of section 12502 to the Code, see Codification note below.

Codification
Section is comprised of section 12502(b) of title XII of Pub. L. 115–334. Section 12502(a) of Pub. L. 115–334 amended sections 2261A, 2262, 2264, and 2266 of Title 18, Crimes and Criminal Procedure. Section 12502(c) of Pub. L. 115–334 is not classified to the Code.

Statutory Notes and Related Subsidiaries

Definition of “Secretary”
“Secretary” means the Secretary of Agriculture, see section 2 of Pub. L. 115–334, set out as a note under section 9001 of Title 7, Agriculture.




SUBCHAPTER III—ADDITIONAL VICTIM COMPENSATION AND SERVICES
§ 20141. Services to victims(a) Designation of responsible officialsThe head of each department and agency of the United States engaged in the detection, investigation, or prosecution of crime shall designate by names and office titles the persons who will be responsible for identifying the victims of crime and performing the services described in subsection (c) at each stage of a criminal case.


(b) Identification of victimsAt the earliest opportunity after the detection of a crime at which it may be done without interfering with an investigation, a responsible official shall—(1) identify the victim or victims of a crime;

(2) inform the victims of their right to receive, on request, the services described in subsection (c); and

(3) inform each victim of the name, title, and business address and telephone number of the responsible official to whom the victim should address a request for each of the services described in subsection (c).


(c) Description of services(1) A responsible official shall—(A) inform a victim of the place where the victim may receive emergency medical and social services;

(B) inform a victim of any restitution or other relief to which the victim may be entitled under this or any other law and 11 So in original. Probably should be followed by “the”. manner in which such relief may be obtained;

(C) inform a victim of public and private programs that are available to provide counseling, treatment, and other support to the victim; and

(D) assist a victim in contacting the persons who are responsible for providing the services and relief described in subparagraphs (A), (B), and (C).


(2) A responsible official shall arrange for a victim to receive reasonable protection from a suspected offender and persons acting in concert with or at the behest of the suspected offender.

(3) During the investigation and prosecution of a crime, a responsible official shall provide a victim the earliest possible notice of—(A) the status of the investigation of the crime, to the extent it is appropriate to inform the victim and to the extent that it will not interfere with the investigation;

(B) the arrest of a suspected offender;

(C) the filing of charges against a suspected offender;

(D) the scheduling of each court proceeding that the witness is either required to attend or, under section 10606(b)(4) 22 See References in Text note below. of title 42, is entitled to attend;

(E) the release or detention status of an offender or suspected offender;

(F) the acceptance of a plea of guilty or nolo contendere or the rendering of a verdict after trial; and

(G) the sentence imposed on an offender, including the date on which the offender will be eligible for parole.


(4) During court proceedings, a responsible official shall ensure that a victim is provided a waiting area removed from and out of the sight and hearing of the defendant and defense witnesses.

(5) After trial, a responsible official shall provide a victim the earliest possible notice of—(A) the scheduling of a parole hearing for the offender;

(B) the escape, work release, furlough, or any other form of release from custody of the offender; and

(C) the death of the offender, if the offender dies while in custody.


(6) At all times, a responsible official shall ensure that any property of a victim that is being held for evidentiary purposes be maintained in good condition and returned to the victim as soon as it is no longer needed for evidentiary purposes.

(7) The Attorney General or the head of another department or agency that conducts an investigation of a sexual assault shall pay, either directly or by reimbursement of payment by the victim, the cost of a physical examination of the victim which an investigating officer determines was necessary or useful for evidentiary purposes. The Attorney General shall provide for the payment of the cost of up to 2 anonymous and confidential tests of the victim for sexually transmitted diseases, including HIV, gonorrhea, herpes, chlamydia, and syphilis, during the 12 months following sexual assaults that pose a risk of transmission, and the cost of a counseling session by a medically trained professional on the accuracy of such tests and the risk of transmission of sexually transmitted diseases to the victim as the result of the assault. A victim may waive anonymity and confidentiality of any tests paid for under this section.

(8) A responsible official shall provide the victim with general information regarding the corrections process, including information about work release, furlough, probation, and eligibility for each.


(d) No cause of action or defenseThis section does not create a cause of action or defense in favor of any person arising out of the failure of a responsible person to provide information as required by subsection (b) or (c).


(e) DefinitionsFor the purposes of this section—(1) the term “responsible official” means a person designated pursuant to subsection (a) to perform the functions of a responsible official under that section; and

(2) the term “victim” means a person that has suffered direct physical, emotional, or pecuniary harm as a result of the commission of a crime, including—(A) in the case of a victim that is an institutional entity, an authorized representative of the entity; and

(B) in the case of a victim who is under 18 years of age, incompetent, incapacitated, or deceased, one of the following (in order of preference):(i) a spouse;

(ii) a legal guardian;

(iii) a parent;

(iv) a child;

(v) a sibling;

(vi) another family member; or

(vii) another person designated by the court.




(Pub. L. 101–647, title V, § 503, Nov. 29, 1990, 104 Stat. 4820; Pub. L. 103–322, title IV, § 40503(a), Sept. 13, 1994, 108 Stat. 1946.)

Editorial Notes

References in TextSection 10606(b)(4) of title 42, referred to in subsec. (c)(3)(D), was in the original “section 1102(b)(4)”, meaning section 1102(b)(4) of Pub. L. 101–647, which has been translated as reading section 502(b)(4) of Pub. L. 101–647 to reflect the probable intent of Congress because Pub. L. 101–647 does not contain a section 1102 and section 502(b)(4) relates to the right of crime victims to be present at public court proceedings. Section 10606 of Title 42, The Public Health and Welfare, was repealed by Pub. L. 108–405, title I, § 102(c), Oct. 30, 2004, 118 Stat. 2264.

Codification
Section was formerly classified to section 10607 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1994—Subsec. (c)(7). Pub. L. 103–322 inserted at end “The Attorney General shall provide for the payment of the cost of up to 2 anonymous and confidential tests of the victim for sexually transmitted diseases, including HIV, gonorrhea, herpes, chlamydia, and syphilis, during the 12 months following sexual assaults that pose a risk of transmission, and the cost of a counseling session by a medically trained professional on the accuracy of such tests and the risk of transmission of sexually transmitted diseases to the victim as the result of the assault. A victim may waive anonymity and confidentiality of any tests paid for under this section.”



§ 20142. Closed circuit televised court proceedings for victims of crime(a) In generalNotwithstanding any provision of the Federal Rules of Criminal Procedure to the contrary, in order to permit victims of crime to watch criminal trial proceedings in cases where the venue of the trial is changed—(1) out of the State in which the case was initially brought; and

(2) more than 350 miles from the location in which those proceedings originally would have taken place;

the trial court shall order closed circuit televising of the proceedings to that location, for viewing by such persons the court determines have a compelling interest in doing so and are otherwise unable to do so by reason of the inconvenience and expense caused by the change of venue.

(b) Limited access(1) GenerallyNo other person, other than official court and security personnel, or other persons specifically designated by the court, shall be permitted to view the closed circuit televising of the proceedings.


(2) ExceptionThe court shall not designate a person under paragraph (1) if the presiding judge at the trial determines that testimony by that person would be materially affected if that person heard other testimony at the trial.



(c) Restrictions(1) The signal transmitted pursuant to subsection (a) shall be under the control of the court at all times and shall only be transmitted subject to the terms and conditions imposed by the court.

(2) No public broadcast or dissemination shall be made of the signal transmitted pursuant to subsection (a). In the event any tapes are produced in carrying out subsection (a), such tapes shall be the property of the court and kept under seal.

(3) Any violations of this subsection, or any rule or order made pursuant to this section, shall be punishable as contempt of court as described in section 402 of title 18.


(d) DonationsThe Administrative Office of the United States Courts may accept donations to enable the courts to carry out subsection (a).


(e) Construction(1) 11 So in original. No par. (2) has been enacted. Nothing in this section shall be construed—(i) to create in favor of any person a cause of action against the United States or any officer or employees thereof, or

(ii) to provide any person with a defense in any action in which application of this section is made.



(f) “State” definedAs used in this section, the term “State” means any State, the District of Columbia, or any possession or territory of the United States.


(g) RulesThe Judicial Conference of the United States, pursuant to its rule making authority under section 331 of title 28, may promulgate and issue rules, or amend existing rules, to effectuate the policy addressed by this section. Upon the implementation of such rules, this section shall cease to be effective.


(h) Effective dateThis section shall only apply to cases filed after January 1, 1995.


(Pub. L. 104–132, title II, § 235, Apr. 24, 1996, 110 Stat. 1246.)

Editorial Notes

References in TextThe Federal Rules of Criminal Procedure, referred to in subsec. (a), are set out in the Appendix to Title 18, Crimes and Criminal Procedure.

Codification
Section was formerly classified to section 10608 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20143. Grants for young witness assistance(a) In generalThe Director of the Bureau of Justice Assistance of the Office of Justice Programs may make grants to State and local prosecutors and law enforcement agencies in support of juvenile and young adult witness assistance programs.


(b) Use of fundsGrants made available under this section may be used—(1) to assess the needs of juvenile and young adult witnesses;

(2) to develop appropriate program goals and objectives; and

(3) to develop and administer a variety of witness assistance services, which includes—(A) counseling services to young witnesses dealing with trauma associated in witnessing a violent crime;

(B) pre- and post-trial assistance for the youth and their family;

(C) providing education services if the child is removed from or changes their school for safety concerns;

(D) protective services for young witnesses and their families when a serious threat of harm from the perpetrators or their associates is made; and

(E) community outreach and school-based initiatives that stimulate and maintain public awareness and support.



(c) DefinitionsIn this section:(1) The term “juvenile” means an individual who is age 17 or younger.

(2) The term “young adult” means an individual who is age 21 or younger but not a juvenile.

(3) The term “State” includes the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands.


(d) Authorization of appropriationsThere are authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2006 through 2009.


(Pub. L. 109–162, title XI, § 1136, Jan. 5, 2006, 119 Stat. 3109; Pub. L. 109–271, § 8(c), Aug. 12, 2006, 120 Stat. 766.)

Editorial Notes
Codification
Section was formerly classified to section 3743 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2006—Subsec. (a). Pub. L. 109–271 substituted “The Director of the Bureau of Justice Assistance of the Office of Justice Programs may” for “The Attorney General, acting through the Bureau of Justice Assistance, may”.



§ 20144. Justice for United States victims of state sponsored terrorism(a) Short titleThis section may be cited as the “Justice for United States Victims of State Sponsored Terrorism Act”.


(b) Administration of the United States Victims of State Sponsored Terrorism Fund(1) Administration of the Fund(A) Appointment and terms of Special Master(i) Initial appointmentNot later than 60 days after December 18, 2015, the Attorney General shall appoint a Special Master. The initial term for the Special Master shall be 18 months.


(ii) Additional termsThereafter, each time there exists funds in excess of $100,000,000 in the Fund, the Attorney General shall appoint or reappoint a Special Master for such period as is appropriate, not to exceed 1 year. In addition, if there exists in the Fund funds that are less than $100,000,000, the Attorney General may appoint or reappoint a Special Master each time the Attorney General determines there are sufficient funds available in the Fund to compensate eligible claimants, for such period as is appropriate, not to exceed 1 year.


(iii) Special Master to administer compensation from the FundThe Special Master shall administer the compensation program described in this section for United States persons who are victims of state sponsored terrorism.



(B) Administrative costs and use of Department of Justice personnelThe Special Master may utilize, as necessary, no more than 5 full-time equivalent Department of Justice personnel to assist in carrying out the duties of the Special Master under this section, except that, during the 1-year period beginning on November 21, 2019, the Special Master may utilize an additional 5 full-time equivalent Department of Justice personnel. Any costs associated with the use of such personnel, and any other administrative costs of carrying out this section, shall be paid from the Fund.


(C) Compensation of Special MasterThe Special Master shall be compensated from the Fund at a rate not to exceed the annual rate of basic pay for level IV of the Executive Schedule, as prescribed by section 5315 of title 5.



(2) Publication of regulations and procedures(A) In generalNot later than 60 days after the date of the initial appointment of the Special Master, the Special Master shall publish in the Federal Register and on a website maintained by the Department of Justice a notice specifying the procedures necessary for United States persons to apply and establish eligibility for payment, including procedures by which eligible United States persons may apply by and through their attorney. Not later than 30 days after the date of enactment of the United States Victims of State Sponsored Terrorism Fund Clarification Act, the Special Master shall update, as necessary as a result of the enactment of such Act, such procedures and other guidance previously issued by the Special Master. Such notice and any updates to that notice or other guidance are not subject to the requirements of section 553 of title 5.


(B) Information regarding other sources of compensationAs part of the procedures for United States persons to apply and establish eligibility for payment, the Special Master shall require applicants to provide the Special Master with information regarding compensation from any source other than this Fund that the claimant (or, in the case of a personal representative, the victim’s beneficiaries) has received or is entitled or scheduled to receive as a result of the act of international terrorism that gave rise to a claimant’s final judgment, including information identifying the amount, nature, and source of such compensation.



(3) Decisions of the Special MasterAll decisions made by the Special Master with regard to compensation from the Fund shall be—(A) in writing and provided to the Attorney General, each claimant and, if applicable, the attorney for each claimant; and

(B) final and, except as provided in paragraph (4), not subject to administrative or judicial review.


(4) Review hearing(A) Not later than 30 days after receipt of a written decision by the Special Master, a claimant whose claim is denied in whole or in part by the Special Master may request a hearing before the Special Master pursuant to procedures established by the Special Master.

(B) Not later than 90 days after any such hearing, the Special Master shall issue a final written decision affirming or amending the original decision. The written decision is final and nonreviewable.



(c) Eligible claims(1) In generalFor the purposes of this section, a claim is an eligible claim if the Special Master determines that—(A) the judgment holder, or claimant, is a United States person;

(B) the claim is described in paragraph (2); and

(C) the requirements of paragraph (3) are met.


(2) Certain claimsThe claims referred to in paragraph (1) are claims for—(A) compensatory damages awarded to a United States person in a final judgment—(i) issued by a United States district court under State or Federal law against a foreign state that was designated as a state sponsor of terrorism at the time the acts described in clause (ii) occurred or was so designated as a result of such acts; and

(ii) arising from acts of international terrorism, for which the foreign state was determined not to be immune from the jurisdiction of the courts of the United States under section 1605A, or section 1605(a)(7) (as such section was in effect on January 27, 2008), of title 28;


(B) the sum total of $10,000 per day for each day that a United States person was taken and held hostage from the United States embassy in Tehran, Iran, during the period beginning November 4, 1979, and ending January 20, 1981; or

(C) damages for the spouses and children of the former hostages described in subparagraph (B), if such spouse or child is identified as a member of the proposed class in case number 1:00-CV-03110 (EGS) of the United States Court for the District of Columbia, in the following amounts:(i) For each spouse of a former hostage identified as a member of the proposed class described in this subparagraph, a $600,000 lump sum.

(ii) For each child of a former hostage identified as a member of the proposed class described in this subparagraph, a $600,000 lump sum.



(3) Deadline for application submission(A) In generalThe deadline for submitting an application for a payment under this subsection is as follows:(i) Not later than 90 days after the date of the publication required under subsection (b)(2)(A), with regard to an application based on—(I) a final judgment described in paragraph (2)(A) obtained before that date of publication; or

(II) a claim described in paragraph (2)(B) or (2)(C), except that any United States person with an eligible claim described in paragraph (2)(B) who did not have an eligible claim before November 21, 2019, shall have 90 days from November 21, 2019, to submit an application for payment.


(ii) Not later than 90 days after the date of obtaining a final judgment, with regard to a final judgment obtained on or after the date of that publication, unless the final judgment was awarded to a 9/11 victim, 9/11 spouse, or 9/11 dependent before November 21, 2019, in which case such United States person shall have 90 days from November 21, 2019, to submit an application for payment.


(B) Good causeFor good cause shown, the Special Master may grant a claimant a reasonable extension of a deadline under this paragraph.




(d) Payments(1) To whom madeThe Special Master shall order payment from the Fund for each eligible claim of a United States person to that person or, if that person is deceased, to the personal representative of the estate of that person.


(2) Timing of initial paymentsThe Special Master shall authorize all initial payments to satisfy eligible claims under this section not later than 1 year after December 18, 2015.


(3) Payments to be made pro rata(A) In general(i) Pro rata basisExcept as provided in subparagraph (B) and subject to the limitations described in clause (ii), the Special Master shall carry out paragraph (1), by—(I) dividing all available funds in half and allocating 50 percent of the available funds to non-9/11 related victims of state sponsored terrorism and the remaining 50 percent of the available funds to 9/11 related victims of state sponsored terrorism;

(II) further dividing the funds allocated to non-9/11 related victims of state sponsored terrorism on a pro rata basis, based on the amounts outstanding and unpaid on eligible claims, until such amounts have been paid in full or the Fund is closed; and

(III) further dividing the funds allocated to 9/11 related victims of state sponsored terrorism on a pro rata basis, based on the amounts outstanding and unpaid on eligible claims, until such amounts have been paid in full or the Fund is closed.


(ii) LimitationsThe limitations described in this clause are as follows:(I) In the event that a United States person has an eligible claim that exceeds $20,000,000, the Special Master shall treat that claim as if it were for $20,000,000 for purposes of this section.

(II) In the event that a non-9/11 related victim of state sponsored terrorism and the immediate family members of such person have claims that if aggregated would exceed $35,000,000, the Special Master shall, for purposes of this section, reduce such claims on a pro rata basis such that in the aggregate such claims do not exceed $35,000,000.

(III) In the event that a 9/11 victim, 9/11 spouse, or 9/11 dependent and the immediate family members of such person (who are also 9/11 victims, 9/11 spouses, or 9/11 dependents) have claims that if aggregated would exceed $35,000,000, the Special Master shall, for purposes of this section, reduce such claims on a pro rata basis such that in the aggregate such claims do not exceed $35,000,000.

(IV) In the event that a 9/11 family member and the family members of such person (who are also 9/11 family members) have claims that if aggregated would exceed $20,000,000, the Special Master shall, for purposes of this section, reduce such claims on a pro rata basis such that in the aggregate such claims do not exceed $20,000,000.



(B) Minimum payments(i) Any applicant with an eligible claim described in subsection (c)(2) who has received, or is entitled or scheduled to receive, any payment that is equal to, or in excess of, 30 percent of the total compensatory damages owed to such applicant on the applicant’s claim from any source other than this Fund shall not receive any payment from the Fund until such time as all other eligible applicants have received from the Fund an amount equal to 30 percent of the compensatory damages awarded to those applicants pursuant to their final judgments or to claims under subsection (c)(2)(B) or (c)(2)(C). For purposes of calculating the pro rata amounts for these payments, the Special Master shall not include the total compensatory damages for applicants excluded from payment by this subparagraph.

(ii) To the extent that an applicant with an eligible claim has received less than 30 percent of the compensatory damages owed that applicant under a final judgment or claim described in subsection (c)(2) from any source other than this Fund, such applicant may apply to the Special Master for the difference between the percentage of compensatory damages the applicant has received from other sources and the percentage of compensatory damages to be awarded other eligible applicants from the Fund.



(4) Additional payments(A) In generalExcept as provided in subparagraphs (B) and (C), on January 1 of the second calendar year that begins after the date of the initial payments described in paragraph (1) if funds are available in the Fund, the Special Master shall authorize additional payments on a pro rata basis to those claimants with eligible claims under subsection (c)(2) and shall authorize additional payments for eligible claims annually thereafter if funds are available in the Fund.


(B) Third round paymentsThe Special Master shall authorize third-round payments to satisfy eligible claims under this section not earlier than 90 days, and not later than 180 days, after November 21, 2019. The Special Master shall accept applications from eligible applicants (consistent with the deadlines for application submission prescribed in subsection (c)(3)) until the date that is 90 days after November 21, 2019.


(C) Lump sum catch-up payments for 9/11 victims, 9/11 spouses, and 9/11 dependents(i) In generalNot later than 90 days after December 27, 2020, and in accordance with clauses (i) and (ii) of subsection (d)(3)(A), the Comptroller General of the United States shall conduct an audit and publish in the Federal Register a notice of proposed lump sum catch-up payments to 9/11 victims, 9/11 spouses, and 9/11 dependents who have submitted applications in accordance with subparagraph (B) in amounts that, after receiving the lump sum catch-up payments, would result in the percentage of the claims of 9/11 victims, 9/11 spouses, and 9/11 dependents received from the Fund being equal to the percentage of the claims of 9/11 family members received from the Fund, as of December 27, 2020.


(ii) Public commentThe Comptroller General shall provide an opportunity for public comment for a 30-day period beginning on the date on which the notice is published under clause (i).


(iii) ReportNot later than 30 days after the expiration comment period in clause (ii), the Comptroller General of the United States shall submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate, the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, and the Special Master a report that includes the determination of the Comptroller General on—(I) the amount of the lump sum catch-up payment for each 9/11 victim;

(II) the amount of the lump sum catch-up payment for each 9/11 spouse;

(III) the amount of the lump sum catch-up payment for each 9/11 dependent; and

(IV) the total amount of lump sum catch-up payments described in subclauses (I) through (III).




(5) Subrogation and retention of rights(A) United States subrogated to creditor rights to the extent of paymentThe United States shall be subrogated to the rights of any person who applies for and receives payments under this section, but only to the extent and in the amount of such payments made under this section. The President shall pursue these subrogated rights as claims or offsets of the United States in appropriate ways, including any negotiation process that precedes the normalization of relations between the foreign state designated as a state sponsor of terrorism and the United States or the lifting of sanctions against such foreign state.


(B) Rights retainedTo the extent amounts of damages remain unpaid and outstanding following any payments made under this subsection, each applicant shall retain that applicant’s creditor rights in any unpaid and outstanding amounts of the judgment, including any prejudgment or post-judgment interest, or punitive damages, awarded by the United States district court pursuant to a judgment.




(e) United States Victims of State Sponsored Terrorism Fund(1) Establishment of United States Victims of State Sponsored Terrorism FundThere is established in the Treasury a fund, to be designated as the United States Victims of State Sponsored Terrorism Fund.


(2) Deposit and transferBeginning on December 18, 2015, the following shall be deposited or transferred into the Fund for distribution under this section:(A) Forfeited funds and property(i) Criminal funds and propertyAll funds, and the net proceeds from the sale of property, forfeited or paid to the United States after December 18, 2015, as a criminal penalty or fine arising from a violation of any license, order, regulation, or prohibition issued under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or the Trading with the Enemy Act (50 U.S.C. App. 1 et seq.),11 See References in Text note below. or any related criminal conspiracy, scheme, or other Federal offense arising from the actions of, or doing business with or acting on behalf of, a state sponsor of terrorism.


(ii) Civil funds and propertySeventy-five percent of all funds, and seventy-five percent of the net proceeds from the sale of property, forfeited or paid to the United States after December 18, 2015, as a civil penalty or fine arising from a violation of any license, order, regulation, or prohibition issued under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or the Trading with the Enemy Act (50 U.S.C. App. 1 et seq.),1 or any related conspiracy, scheme, or other Federal offense arising from the actions of, or doing business with or acting on behalf of, a state sponsor of terrorism.



(B) Transfer into Fund of certain assigned assets of Iran and election to participate in Fund(i) Deposit into Fund of assigned proceeds from sale of properties and related assets identified in In Re 650 Fifth Avenue & Related Properties(I) In generalExcept as provided in subclause (II), if the United States receives a final judgment forfeiting the properties and related assets identified in the proceedings captioned as In Re 650 Fifth Avenue & Related Properties, No. 08 Civ. 10934 (S.D.N.Y. filed Dec. 17, 2008), the net proceeds (not including the litigation expenses and sales costs incurred by the United States) resulting from the sale of such properties and related assets by the United States shall be deposited into the Fund.


(II) LimitationThe following proceeds resulting from any sale of the properties and related assets identified in subclause (I) shall not be transferred into the Fund:(aa) The percentage of proceeds attributable to any party identified as a Settling Judgment Creditor in the order dated April 16, 2014, in such proceedings, who does not make an election (described in clause (iii)) to participate in the Fund.

(bb) The percentage of proceeds attributable to the parties identified as the Hegna Judgment Creditors in such proceedings, unless and until a final judgment is entered denying the claims of such creditors.



(ii) Deposit into Fund of assigned assets identified in Peterson v. Islamic Republic of IranIf a final judgment is entered in Peterson v. Islamic Republic of Iran, No. 10 Civ. 4518 (S.D.N.Y.), awarding the assets at issue in that case to the judgment creditors identified in the order dated July 9, 2013, those assets shall be deposited into the Fund, but only to the extent, and in such percentage, that the rights, title, and interest to such assets were assigned through elections made pursuant to clause (iii).


(iii) Election to participate in the FundUpon written notice to the Attorney General, the Special Master, and the chief judge of the United States District Court for the Southern District of New York within 60 days after the date of the publication required under subsection (b)(2)(A) a United States person, who is a judgment creditor in the proceedings captioned Peterson v. Islamic Republic of Iran, No. 10 Civ. 4518 (S.D.N.Y.), or a Settling Judgment Creditor as identified in the order dated May 27, 2014, in the proceedings captioned In Re 650 Fifth Avenue & Related Properties, No. 08 Civ. 10934 (S.D.N.Y. filed Dec. 17, 2008), shall have the right to elect to participate in the Fund and, to the extent any such person exercises such right, shall irrevocably assign to the Fund all rights, title, and interest to such person’s claims to the assets at issue in such proceedings. To the extent that a United States person is both a judgment creditor in the proceedings captioned Peterson v. Islamic Republic of Iran, No. 10 Civ. 4518 (S.D.N.Y.) and a Settling Judgment Creditor in In Re 650 Fifth Avenue & Related Properties, No. 08 Civ. 10934 (S.D.N.Y. filed Dec. 17, 2008), any election by such person to participate in the Fund pursuant to this paragraph shall operate as an election to assign any and all rights, title, and interest in the assets in both actions for the purposes of participating in the Fund. The Attorney General is authorized to pursue any such assigned rights, title, and interest in those claims for the benefit of the Fund.


(iv) Application for conditional paymentA United States person who is a judgment creditor or a Settling Judgment Creditor in the proceedings identified in clause (iii) and who does not elect to participate in the Fund may, notwithstanding such failure to elect, submit an application for conditional payment from the Fund, subject to the following limitations:(I) In generalNotwithstanding any such claimant’s eligibility for payment and the initial deadline for initial payments set forth in subsection (d)(2), the Special Master shall allocate but withhold payment to an eligible claimant who applies for a conditional payment under this paragraph until such time as an adverse final judgment is entered in both of the proceedings identified in clause (iii).


(II) Exception(aa) In the event that an adverse final judgment is entered in the proceedings captioned Peterson v. Islamic Republic of Iran, No. 10 Civ. 4518 (S.D.N.Y), prior to a final judgment being entered in the proceedings captioned In Re 650 Fifth Avenue & Related Properties, No. 08 Civ. 10934 (S.D.N.Y. filed Dec. 17, 2008), the Special Master shall release a portion of an eligible claimant’s conditional payment to such eligible claimant if the Special Master anticipates that such claimant will receive less than the amount of the conditional payment from any proceeds from a final judgment that is entered in favor of the plaintiffs in In Re 650 Fifth Avenue & Related Properties. Such portion shall not exceed the difference between the amount of the conditional payment and the amount the Special Master anticipates such claimant will receive from the proceeds of In Re 650 Fifth Avenue & Related Properties.

(bb) In the event that a final judgment is entered in favor of the plaintiffs in the proceedings captioned Peterson v. Islamic Republic of Iran, No. 10 Civ. 4518 (S.D.N.Y) and funds are distributed, the payments allocated to claimants who applied for a conditional payment under this subparagraph shall be considered void, and any funds previously allocated to such conditional payments shall be made available and distributed to all other eligible claimants pursuant to subsection (d).





(3) Expenditures from FundAmounts in the Fund shall be available, without further appropriation, for the payment of eligible claims and compensation of the Special Master in accordance with this section.


(4) Management of FundThe Fund shall be managed and invested in the same manner as a trust fund is managed and invested under section 9602 of title 26.


(5) FundingThere is appropriated to the Fund, out of any money in the Treasury not otherwise appropriated, $1,025,000,000 for fiscal year 2017, to remain available until expended.


(6) Termination(A) In generalAmounts in the Fund may not be obligated on or after January 2, 2039.


(B) Closing of FundEffective on the day after all amounts authorized to be paid from the Fund under this section that were obligated before January 2, 2039 are expended, any unobligated balances in the Fund shall be transferred, as appropriate, to either the Department of the Treasury Forfeiture Fund established under section 9705 of title 31 or to the Department of Justice Assets Forfeiture Fund established under section 524(c)(1) of title 28.




(f) Attorneys’ fees and costs(1) In generalNo attorney representing a non-9/11 related victim of state sponsored terrorism shall charge, receive, or collect, and the Special Master shall not approve, any payment of fees and costs that in the aggregate exceeds 25 percent of any payment made under this section. After November 21, 2019, no attorney representing a 9/11 related victim of state sponsored terrorism shall charge, receive, or collect, and the Special Master shall not approve, any payment of fees and costs that in the aggregate exceeds 15 percent of any payment made under this section after November 21, 2019.


(2) PenaltyAny attorney who violates paragraph (1) shall be fined under title 18, imprisoned for not more than 1 year, or both.



(g) Award of compensation to informers(1) In generalAny United States person who holds a final judgment described in subsection (c)(2)(A) or a claim under subsection (c)(2)(B) or (c)(2)(C) and who meets the requirements set forth in paragraph (2) is entitled to receive an award of 10 percent of the funds deposited in the Fund under subsection (e)(2) attributable to information such person furnished to the Attorney General that leads to a forfeiture described in subsection (e)(2)(A), which is made after December 18, 2015, pursuant to a proceeding resulting in forfeiture that was initiated after December 18, 2015.


(2) Person describedA person meets the requirements of this paragraph if—(A) the person identifies and notifies the Attorney General of funds or property—(i) of a state sponsor of terrorism, or held by a third party on behalf of or subject to the control of that state sponsor of terrorism;

(ii) that were not previously identified or known by the United States Government; and

(iii) that are subsequently forfeited directly or in the form of substitute assets to the United States; and


(B) the Attorney General finds that the identification and notification under subparagraph (A) by that person substantially contributed to the forfeiture to the United States.



(h) Special exclusion from compensationIn no event shall an individual who is criminally culpable for an act of international terrorism receive any compensation under this section, either directly or on behalf of a victim.


(i) Report to CongressWithin 30 days after authorizing the payment of compensation of eligible claims pursuant to subsection (d), the Special Master shall submit to the chairman and ranking minority member of the Committee on the Judiciary of the House of Representatives and the chairman and ranking minority member of the Committee on the Judiciary of the Senate a report on the payment of eligible claims, which shall include—(1) an explanation of the procedures for filing and processing of applications for compensation; and

(2) an analysis of the payments made to United States persons from the Fund and the amount of outstanding eligible claims, including—(A) the number of applications for compensation submitted;

(B) the number of applications approved and the amount of each award;

(C) the number of applications denied and the reasons for the denial;

(D) the number of applications for compensation that are pending for which compensatory damages have not been paid in full; and

(E) the total amount of compensatory damages from eligible claims that have been paid and that remain unpaid.



(j) DefinitionsIn this section the following definitions apply:(1) Act of international terrorismThe term “act of international terrorism” includes—(A) an act of torture, extrajudicial killing, aircraft sabotage, or hostage taking as those terms are defined in section 1605A(h) of title 28; and

(B) providing material support or resources, as defined in section 2339A of title 18, for an act described in subparagraph (A).


(2) Adverse final judgmentThe term “adverse final judgment” means a final judgment in favor of the defendant, or defendants, in the proceedings identified in subsection (e)(2)(B)(iii), or which does not order any payment from, or award any interest in, the assets at issue in such proceedings to the plaintiffs, judgment creditors, or Settling Judgment Creditors in such proceedings.


(3) Compensatory damagesThe term “compensatory damages” does not include pre-judgment or post-judgment interest or punitive damages.


(4) Final judgmentThe term “final judgment” means an enforceable final judgment, decree or order on liability and damages entered by a United States district court that is not subject to further appellate review, but does not include a judgment, decree, or order that has been waived, relinquished, satisfied, espoused by the United States, or subject to a bilateral claims settlement agreement between the United States and a foreign state. In the case of a default judgment, such judgment shall not be considered a final judgment until such time as service of process has been completed pursuant to section 1608(e) of title 28.


(5) FundThe term “Fund” means the United States Victims of State Sponsored Terrorism Fund established by this section.


(6) Source other than this FundThe term “source other than this Fund” means all collateral sources, including life insurance, pension funds, death benefit programs, payments by Federal, State, or local governments, and court awarded compensation related to the act of international terrorism that gave rise to a claimant’s final judgment, except that the term does not include payments received in connection with an international claims agreement to which the United States is a state party or any other settlement of terrorism-related claims against Sudan. The term “entitled or scheduled to receive” in subsection (d)(3)(B)(i) includes any potential recovery where that person or their representative is a party to any civil or administrative action pending in any court or agency of competent jurisdiction in which the party seeks to enforce the judgment giving rise to the application to the Fund.


(7) State sponsor of terrorismThe term “state sponsor of terrorism” means a country the government of which the Secretary of State has determined, for purposes of section 4605(j) 1 of title 50, section 2371 of title 22, section 2780 of title 22, or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism.


(8) United States personThe term “United States person” means a natural person who has suffered an injury arising from the actions of a foreign state for which the foreign state has been determined not to be immune from the jurisdiction of the courts of the United States under section 1605A or section 1605(a)(7) (as such section was in effect on January 27, 2008) of title 28 or is eligible to make a claim under subsection (c)(2)(B) or subsection (c)(2)(C).


(9) Non-9/11 related victim of state sponsored terrorismThe term “non-9/11 victim of state sponsored terrorism” means a United States person who has an eligible claim under subsection (c) that is unrelated to the acts of international terrorism carried out on September 11, 2001.


(10) 9/11 related victim of state sponsored terrorismThe term “9/11 related victim of state sponsored terrorism” means a 9/11 victim, 9/11 spouse, 9/11 dependent, or 9/11 family member.


(11) 9/11 dependentThe term “9/11 dependent” means a United States person who has an eligible claim under subsection (c) who at the time of a 9/11 victim’s death was—(A) a dependent, as defined in section 104.3 of title 28, Code of Federal Regulations, or any successor thereto, of the 9/11 victim; or

(B) the child of the 9/11 victim who has not, before November 21, 2019, received payment from the Fund.


(12) 9/11 family memberThe term “9/11 family member” means the immediate family member of an individual described in section 405(c) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) who is not a 9/11 dependent or a 9/11 spouse.


(13) 9/11 spouseThe term “9/11 spouse” means a United States person who has an eligible claim under subsection (c) who is a spouse, as defined in section 104.3 of title 28, Code of Federal Regulations, or any successor thereto, of an individual described in section 405(c) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note).


(14) 9/11 victimThe term “9/11 victim” means a United States person who has an eligible claim under subsection (c) who is an individual described in section 405(c)(2) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note).



(k) SeverabilityThe provisions of this section are severable. If any provision of this section, or any application thereof, is found unconstitutional, that finding shall not affect any provision or application of this section not so adjudicated.


(Pub. L. 114–113, div. O, title IV, § 404, Dec. 18, 2015, 129 Stat. 3007; Pub. L. 116–69, div. B, title VII, § 1701(b)(1), Nov. 21, 2019, 133 Stat. 1140; Pub. L. 116–260, div. FF, title XVII, § 1705, Dec. 27, 2020, 134 Stat. 3293.)

Editorial Notes

References in TextThe United States Victims of State Sponsored Terrorism Fund Clarification Act, referred to in subsec. (b)(2)(A), is Pub. L. 116–69, div. B, title VII, § 1701, Nov. 21, 2019, 133 Stat. 1140, which amended this section and enacted notes under this section and section 10101 of this title. The date of enactment of the Act is Nov. 21, 2019.
Section 1605(a)(7) of title 28 (as such section was in effect on January 27, 2008), referred to in subsecs. (c)(2)(A)(ii) and (j)(8), refers to subsec. (a)(7) of section 1605 of title 28 as it existed prior to being struck out by Pub. L. 110–181, § 1083(b)(1)(A). See 2008 Amendment note under that section.
The International Emergency Economic Powers Act, referred to in subsec. (e)(2)(A), is title II of Pub. L. 95–223, Dec. 28, 1977, 91 Stat. 1626, which is classified generally to chapter 35 (§ 1701 et seq.) of Title 50, War and National Defense. For complete classification of this Act to the Code, see Short Title note set out under section 1701 of Title 50 and Tables.
The Trading with the Enemy Act, referred to in subsec. (e)(2)(A), is act Oct. 6, 1917, ch. 106, 40 Stat. 411, which was classified generally to sections 1 to 6, 7 to 39, and 41 to 44 of the former Appendix to Title 50, War and National Defense, prior to editorial reclassification and renumbering as chapter 53 (§ 4301 et seq.) of Title 50. For complete classification of this Act to the Code, see Tables.
Section 4605(j) of title 50, referred to in subsec. (j)(7), was repealed by Pub. L. 115–232, div. A, title XVII, § 1766(a), Aug. 13, 2018, 132 Stat. 2232. Provisions similar to those in former section 4605(j) of title 50 can be found in section 4813(c) of title 50, as enacted by Pub. L. 115–232.
Section 405 of the Air Transportation Safety and System Stabilization Act, referred to in subsec. (j)(12) to (14), is section 405 of Pub. L. 107–42, which is set out in a note under section 40101 of Title 49, Transportation.

Codification
Section was formerly classified to section 10609 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2020—Subsec. (c)(2)(A)(i). Pub. L. 116–260, § 1705(a)(1), substituted “foreign state that was designated as a state sponsor of terrorism at the time the acts described in clause (ii) occurred or was so designated as a result of such acts” for “state sponsor of terrorism”.
Subsec. (d)(4)(A). Pub. L. 116–260, § 1705(b)(1), substituted “subparagraphs (B) and (C)” for “subparagraph (B)”.
Subsec. (d)(4)(C). Pub. L. 116–260, § 1705(b)(2), added subpar. (C).
Subsec. (e)(6). Pub. L. 116–260, § 1705(a)(2), substituted “January 2, 2039” for “January 2, 2030” in two places.
Subsec. (j)(6). Pub. L. 116–260, § 1705(a)(3), inserted “, except that the term does not include payments received in connection with an international claims agreement to which the United States is a state party or any other settlement of terrorism-related claims against Sudan” after “final judgment”.
2019—Subsec. (b)(1)(B). Pub. L. 116–69, § 1701(b)(1)(A)(i), substituted “section, except that, during the 1-year period beginning on November 21, 2019, the Special Master may utilize an additional 5 full-time equivalent Department of Justice personnel.” for “section.”
Subsec. (b)(2)(A). Pub. L. 116–69, § 1701(b)(1)(A)(ii), substituted “Not later than 30 days after the date of enactment of the United States Victims of State Sponsored Terrorism Fund Clarification Act, the Special Master shall update, as necessary as a result of the enactment of such Act, such procedures and other guidance previously issued by the Special Master. Such notice and any updates to that notice or other guidance are” for “Such notice is”.
Subsec. (c)(2)(B). Pub. L. 116–69, § 1701(b)(1)(B)(i), substituted “January 20, 1981” for “January 20, 1981, if such person is identified as a member of the proposed class in case number 1:00-CV-03110 (EGS) of the United States District Court for the District of Columbia”.
Subsec. (c)(3)(A)(i)(II). Pub. L. 116–69, § 1701(b)(1)(B)(ii)(I), substituted for period at end “, except that any United States person with an eligible claim described in paragraph (2)(B) who did not have an eligible claim before November 21, 2019, shall have 90 days from November 21, 2019, to submit an application for payment.”
Subsec. (c)(3)(A)(ii). Pub. L. 116–69, § 1701(b)(1)(B)(ii)(II), substituted for period at end “, unless the final judgment was awarded to a 9/11 victim, 9/11 spouse, or 9/11 dependent before November 21, 2019, in which case such United States person shall have 90 days from November 21, 2019, to submit an application for payment.”
Subsec. (d)(3)(A). Pub. L. 116–69, § 1701(b)(1)(C)(i), added cls. (i) and (ii) and struck out former cls. (i) and (ii) which read as follows:
“(i) Pro rata basis.—Except as provided in subparagraph (B) and subject to the limitations described in clause (ii), the Special Master shall carry out paragraph (1), by dividing all available funds on a pro rata basis, based on the amounts outstanding and unpaid on eligible claims, until all such amounts have been paid in full.
“(ii) Limitations.—The limitations described in this clause are as follows:
“(I) In the event that a United States person has an eligible claim that exceeds $20,000,000, the Special Master shall treat that claim as if it were for $20,000,000 for purposes of this section.
“(II) In the event that a United States person and the immediate family members of such person, have claims that if aggregated would exceed $35,000,000, the Special Master shall, for purposes of this section, reduce such claims on a pro rata basis such that in the aggregate such claims do not exceed $35,000,000.
“(III) In the event that a United States person, or the immediate family member of such person, has an eligible claim under this section and has received an award or an award determination under section 405 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note), the amount of compensation to which such person, or the immediate family member of such person, was determined to be entitled under section 405 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) shall be considered controlling for the purposes of this section, notwithstanding any compensatory damages amounts such person, or immediate family member of such person, is deemed eligible for or entitled to pursuant to a final judgment described in subsection (c)(2)(A).”
Subsec. (d)(4). Pub. L. 116–69, § 1701(b)(1)(C)(ii), designated existing provisions as subpar. (A), inserted heading, substituted “Except as provided in subparagraph (B), on” for “On”, and added subpar. (B).
Subsec. (e)(2)(A)(ii). Pub. L. 116–69, § 1701(b)(1)(D)(i), substituted “Seventy-five percent” for “One-half” and “seventy-five percent” for “one-half”.
Subsec. (e)(6). Pub. L. 116–69, § 1701(b)(1)(D)(ii), substituted “2030” for “2026” in subpars. (A) and (B).
Subsec. (f)(1). Pub. L. 116–69, § 1701(b)(1)(E), inserted “representing a non-9/11 related victim of state sponsored terrorism” after “No attorney” and “After November 21, 2019, no attorney representing a 9/11 related victim of state sponsored terrorism shall charge, receive, or collect, and the Special Master shall not approve, any payment of fees and costs that in the aggregate exceeds 15 percent of any payment made under this section after November 21, 2019.” after “section.”
Subsec. (j)(6). Pub. L. 116–69, § 1701(b)(1)(F)(i), struck out “(including payments from the September 11th Victim Compensation Fund (49 U.S.C. 40101 note))” after “local governments”.
Subsec. (j)(9) to (14). Pub. L. 116–69, § 1701(b)(1)(F)(ii), added pars. (9) to (14).

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentPub. L. 116–69, div. B, title VII, § 1701(d), Nov. 21, 2019, 133 Stat. 1143, provided that: “This section [amending this section and enacting provisions set out as a note below] and the amendments made by this section shall take effect on the date of enactment of this Act [Nov. 21, 2019].”


Construction of 2019 AmendmentPub. L. 116–69, div. B, title VII, § 1701(c), Nov. 21, 2019, 133 Stat. 1143, provided that: “A determination by the Special Master before the date of enactment of the United States Victims of State Sponsored Terrorism Fund Clarification Act [Nov. 21, 2019] that an award or award determination under section 405 of the Air Transportation Safety and Stabilization Act [Pub. L. 107–42] (49 U.S.C. 40101 note) was controlling for purposes of the Fund (pursuant to subsection (d)(3)(A)(ii)(III) of the Justice for United States Victims of State Sponsored Terrorism Act (34 U.S.C. 20144(d)(3)(A)(ii)(III)), as such section was in effect on the day before the date of enactment of this Act [Nov. 21, 2019]) shall not prejudice a claim of a 9/11 victim, 9/11 spouse, or 9/11 dependent.”






CHAPTER 203—VICTIMS OF CHILD ABUSE




SUBCHAPTER I—IMPROVING INVESTIGATION AND PROSECUTION OF CHILD ABUSE CASES


Sec.


20301.Findings.


20302.Definitions.


20303.Regional children’s advocacy centers.


20304.Local children’s advocacy centers.


20305.Grants for specialized technical assistance and training programs.


20306.Authorization of appropriations.


20307.Accountability.



SUBCHAPTER II—COURT-APPOINTED SPECIAL ADVOCATE PROGRAM


20321.Findings.


20322.Purpose.


20323.Strengthening of court-appointed special advocate program.


20324.Authorization of appropriations.



SUBCHAPTER III—CHILD ABUSE TRAINING PROGRAMS FOR JUDICIAL PERSONNEL AND PRACTITIONERS


20331.Findings and purpose.


20332.Grants for juvenile and family court personnel.


20333.Specialized technical assistance and training programs.


20334.Authorization of appropriations.



SUBCHAPTER IV—REPORTING REQUIREMENTS


20341.Child abuse reporting.


20342.Federal immunity.



SUBCHAPTER V—CHILD CARE WORKER EMPLOYEE BACKGROUND CHECKS


20351.Requirement for background checks.



SUBCHAPTER I—IMPROVING INVESTIGATION AND PROSECUTION OF CHILD ABUSE CASES
§ 20301. Findings
The Congress finds that—(1) over 3,300,000 reports of suspected child abuse and neglect are made each year, and drug abuse is associated with a significant portion of these;

(2) the investigation and prosecution of child abuse cases is extremely complex, involving numerous agencies and dozens of personnel;

(3) traditionally, community agencies and professionals have different roles in the prevention, investigation, and intervention process;

(4) in such cases, too often the system does not pay sufficient attention to the needs and welfare of the child victim, aggravating the trauma that the child victim has already experienced;

(5) there is a national need to enhance coordination among community agencies and professionals involved in the intervention system;

(6) multidisciplinary child abuse investigation and prosecution programs have been developed that increase the reporting of child abuse cases, reduce the trauma to the child victim, improve positive outcomes for the child, and increase the successful prosecution of child abuse offenders;

(7) such programs have proven effective, and with targeted Federal assistance, have expanded dramatically throughout the United States; and

(8) State chapters of children’s advocacy center networks are needed to—(A) assist local communities in coordinating their multidisciplinary child abuse investigation, prosecution, and intervention services; and

(B) provide oversight of, and training and technical assistance in, the effective delivery of evidence-informed programming.


(Pub. L. 101–647, title II, § 211, Nov. 29, 1990, 104 Stat. 4792; Pub. L. 102–586, § 6(a), Nov. 4, 1992, 106 Stat. 5029; Pub. L. 115–424, § 2(a), Jan. 7, 2019, 132 Stat. 5465.)

Editorial Notes
Codification
Section was formerly classified to section 13001 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2019—Par. (1). Pub. L. 115–424, § 2(a)(1), substituted “3,300,000” for “2,000,000”.
Par. (6). Pub. L. 115–424, § 2(a)(2), inserted “improve positive outcomes for the child,” before “and increase” and substituted semicolon for “; and” at end.
Par. (7). Pub. L. 115–424, § 2(a)(3), substituted “have expanded dramatically throughout the United States; and” for “could be duplicated in many jurisdictions throughout the country.”
Par. (8). Pub. L. 115–424, § 2(a)(4), added par. (8).
1992—Pars. (3) to (7). Pub. L. 102–586 added pars. (3) and (5) and redesignated former pars. (3), (4), and (5) as (4), (6), and (7), respectively.



§ 20302. Definitions
For purposes of this subchapter—(1) the term “Administrator” means the agency head designated under section 11111(b) of this title;

(2) the term “applicant” means a child protective service, law enforcement, legal, medical and mental health agency or other agency that responds to child abuse cases;

(3) the term “census region” means 1 of the 4 census regions (northeast, south, midwest, and west) that are designated as census regions by the Bureau of the Census as of November 4, 1992;

(4) the term “child abuse” means physical or sexual abuse or neglect of a child, including human trafficking and the production of child pornography;

(5) the term “multidisciplinary response to child abuse” means a response to child abuse that is based on mutually agreed upon procedures among the community agencies and professionals involved in the intervention, prevention, prosecution, and investigation systems that best meets the needs of child victims and their nonoffending family members;

(6) the term “nonoffending family member” means a member of the family of a victim of child abuse other than a member who has been convicted or accused of committing an act of child abuse;

(7) the term “regional children’s advocacy program” means the children’s advocacy program established under section 20303(a) of this title; and

(8) the term “State chapter” means a membership organization that provides technical assistance, training, coordination, grant administration, oversight, and support to local children’s advocacy centers, multidisciplinary teams, and communities working to implement a multidisciplinary response to child abuse in the provision of evidence-informed initiatives, including mental health counseling, forensic interviewing, multidisciplinary team coordination, and victim advocacy.

(Pub. L. 101–647, title II, § 212, as added Pub. L. 102–586, § 6(b)(2), Nov. 4, 1992, 106 Stat. 5029; amended Pub. L. 114–22, title I, § 104(1), May 29, 2015, 129 Stat. 236; Pub. L. 115–424, § 2(b), (h)(1), Jan. 7, 2019, 132 Stat. 5465, 5470.)

Editorial Notes
Codification
Section was formerly classified to section 13001a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 212 of Pub. L. 101–647 was renumbered section 214 and is classified to section 20304 of this title.

Amendments2019—Par. (1). Pub. L. 115–424, § 2(h)(1), made technical amendment to reference in original act which appears in text as reference to section 11111(b) of this title.
Pars. (3) to (9). Pub. L. 115–424, § 2(b), redesignated pars. (4), (5), and (7) to (9) as (3) to (7), respectively, added par. (8), and struck out former pars. (3) and (6) which defined the terms “board” and “Director”, respectively.
2015—Par. (5). Pub. L. 114–22 inserted “, including human trafficking and the production of child pornography” before semicolon at end.



§ 20303. Regional children’s advocacy centers(a) Establishment of regional children’s advocacy programThe Administrator, in coordination with the Director of the Office of Victims of Crime, shall establish a children’s advocacy program to—(1) focus attention on child victims by assisting communities in developing child-focused, community-oriented, facility-based programs designed to improve the resources available to children and families;

(2) enhance coordination among community agencies and professionals involved in the intervention, prevention, prosecution, and investigation systems that respond to child abuse cases;

(3) train physicians and other health care and mental health care professionals, law enforcement officers, child protective service workers, forensic interviewers, prosecutors, and victim advocates, in the multidisciplinary approach to child abuse so that trained personnel will be available to provide support to community agencies and professionals involved in the intervention, prevention, prosecution, and investigation systems that respond to child abuse cases; and

(4) collaborate with State chapters to provide training, technical assistance, coordination, and oversight to—(A) local children’s advocacy centers; and

(B) communities that want to develop local children’s advocacy centers.



(b) Activities of regional children’s advocacy program(1) AdministratorThe Administrator shall—(A) establish regional children’s advocacy program centers; and

(B) fund existing regional centers with expertise in multidisciplinary team investigation, trauma-informed interventions, and evidence-informed treatment,

for the purpose of enabling grant recipients to provide information, services, and technical assistance to aid communities in establishing multidisciplinary programs that respond to child abuse.

(2) Grant recipientsA grant recipient under this section shall—(A) assist communities, local children’s advocacy centers, multidisciplinary teams, and State chapters—(i) in developing and expanding a comprehensive, multidisciplinary response to child abuse that is designed to meet the needs of child victims and their families;

(ii) in promoting the effective delivery of the evidence-informed Children’s Advocacy Model and the multidisciplinary response to child abuse, including best practices in—(I) organizational support and development;

(II) programmatic evaluation; and

(III) financial oversight of Federal funding;


(iii) in establishing child-friendly facilities for the investigation of, assessment of, and intervention in abuse;

(iv) in preventing or reducing trauma to children caused by duplicative contacts with community professionals;

(v) in providing families with needed services and assisting them in regaining maximum functioning;

(vi) in maintaining open communication and case coordination among community professionals and agencies involved in child protection efforts;

(vii) in coordinating and tracking investigative, preventive, prosecutorial, and treatment efforts;

(viii) in obtaining information useful for criminal and civil proceedings;

(ix) in holding offenders accountable through improved prosecution of child abuse cases;

(x) in enhancing professional skills necessary to effectively respond to cases of child abuse through training; and

(xi) in enhancing community understanding of child abuse; and


(B) provide training and technical assistance to local children’s advocacy centers and interested communities in its census region that are grant recipients under section 20304 of this title.



(c) Operation of regional children’s advocacy program(1) Solicitation of proposalsNot later than 1 year after November 4, 1992, the Administrator shall solicit proposals for assistance under this section.


(2) Minimum qualificationsIn order for a proposal to be selected, the Administrator may require an applicant to have in existence, at the time the proposal is submitted, 1 or more of the following:(A) A proven record in conducting activities of the kinds described in subsection (c).

(B) A facility where children who are victims of sexual or physical abuse and their nonoffending family members can go for the purpose of evaluation, intervention, evidence gathering, and counseling.

(C) Multidisciplinary staff experienced in providing evidence-informed services for children and families.

(D) Experience in serving as a center for training and education and as a resource facility.

(E) National expertise in providing technical assistance to communities with respect to the judicial handling of child abuse and neglect.


(3) Proposal requirements(A) In generalA proposal submitted in response to the solicitation under paragraph (1) shall—(i) include a single or multiyear management plan that outlines how the applicant will provide information, services, and technical assistance to communities so that communities can establish multidisciplinary programs that respond to child abuse;

(ii) demonstrate the ability of the applicant to operate successfully a children’s advocacy center or provide training to allow others to do so; and

(iii) state the annual cost of the proposal and a breakdown of those costs.


(B) Content of management planA management plan described in paragraph (3)(A) shall—(i) outline the basic activities expected to be performed;

(ii) describe the entities that will conduct the basic activities;

(iii) establish the period of time over which the basic activities will take place; and

(iv) define the overall program management and direction by—(I) identifying managerial, organizational, and administrative procedures and responsibilities;

(II) demonstrating how implementation and monitoring of the progress of the children’s advocacy program after receipt of funding will be achieved; and

(III) providing sufficient rationale to support the costs of the plan.




(4) Selection of proposals(A) Competitive basisProposals shall be selected under this section on a competitive basis.


(B) CriteriaThe Administrator shall select proposals for funding that—(i) best result in developing and establishing multidisciplinary programs that respond to child abuse by assisting, training, and teaching community agencies and professionals called upon to respond to child abuse cases;

(ii) assist in resolving problems that may occur during the development, operation, and implementation of a multidisciplinary program that responds to child abuse;

(iii) to the greatest extent possible and subject to available appropriations, ensure that at least 1 applicant is selected from each of the 4 census regions of the country; and

(iv) otherwise best carry out the purposes of this section.



(5) Funding of programFrom amounts made available in separate appropriation Acts, the Administrator shall provide to each grant recipient the financial and technical assistance and other incentives that are necessary and appropriate to carry out this section.


(6) Coordination of effortIn order to carry out activities that are in the best interests of abused and neglected children, a grant recipient shall consult with other grant recipients on a regular basis to exchange ideas, share information, and review children’s advocacy program activities.



(d) Review(1) Evaluation of regional children’s advocacy program activitiesThe Administrator shall regularly monitor and evaluate the activities of grant recipients and shall determine whether each grant recipient has complied with the original proposal and any modifications.


(2) Annual reportA grant recipient shall provide an annual report to the Administrator that—(A) describes the progress made in satisfying the purpose of the children’s advocacy program; and

(B) states whether changes are needed and are being made to carry out the purpose of the children’s advocacy program.


(3) Discontinuation of fundingUpon discontinuation of funding of a grant recipient under this section, the Administrator shall solicit new proposals in accordance with subsection (c).



(Pub. L. 101–647, title II, § 213, as added Pub. L. 102–586, § 6(b)(2), Nov. 4, 1992, 106 Stat. 5030; amended Pub. L. 108–21, title III, § 381(a), Apr. 30, 2003, 117 Stat. 667; Pub. L. 115–424, § 2(c), Jan. 7, 2019, 132 Stat. 5466.)

Editorial Notes
Codification
Section was formerly classified to section 13001b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 213 of Pub. L. 101–647 was renumbered section 214A and is classified to section 20305 of this title.

Amendments2019—Subsec. (a). Pub. L. 115–424, § 2(c)(1)(A), struck out “with the Director and” after “coordination” in introductory provisions.
Subsec. (a)(2) to (4). Pub. L. 115–424, § 2(c)(1)(B)–(F), redesignated pars. (3) and (4) as (2) and (3), respectively, in par. (3) as redesignated, inserted “, law enforcement officers, child protective service workers, forensic interviewers, prosecutors, and victim advocates,” after “health care professionals” and struck out “medical” before “personnel” and “support”, added par. (4), and struck out former par. (2) which read as follows; “provide support for nonoffending family members;”.
Subsec. (b)(1). Pub. L. 115–424, § 2(c)(2)(A)(i), struck out “, in coordination with the Director,” after “Administrator” in introductory provisions.
Subsec. (b)(1)(B). Pub. L. 115–424, § 2(c)(2)(A)(iii), substituted “multidisciplinary team investigation, trauma-informed interventions, and evidence-informed treatment,” for “the prevention, judicial handling, and treatment of child abuse and neglect; and”.
Subsec. (b)(1)(C). Pub. L. 115–424, § 2(c)(2)(A)(ii), (iv), struck out subpar. (C) which read as follows: “fund the establishment of freestanding facilities in multidisciplinary programs within communities that have yet to establish such facilities,”.
Subsec. (b)(2)(A). Pub. L. 115–424, § 2(c)(2)(B)(i)(I), substituted “communities, local children’s advocacy centers, multidisciplinary teams, and State chapters” for “communities” in introductory provisions.
Subsec. (b)(2)(A)(i). Pub. L. 115–424, § 2(c)(2)(B)(i)(II), inserted “and expanding” after “developing”.
Subsec. (b)(2)(A)(ii). Pub. L. 115–424, § 2(c)(2)(B)(i)(IV), added cl. (ii). Former cl. (ii) redesignated (iii).
Subsec. (b)(2)(A)(iii). Pub. L. 115–424, § 2(c)(2)(B)(i)(III), (V), redesignated cl. (ii) as (iii) and substituted “child-friendly facilities for the investigation of, assessment of, and intervention in abuse” for “a freestanding facility where interviews of and services for abused children can be provided”. Former cl. (iii) redesignated (iv).
Subsec. (b)(2)(A)(iv). Pub. L. 115–424, § 2(c)(2)(B)(i)(III), (VI), redesignated cl. (iii) as (iv) and substituted “duplicative” for “multiple”. Former cl. (iv) redesignated (v).
Subsec. (b)(2)(A)(v) to (xi). Pub. L. 115–424, § 2(c)(2)(B)(i)(III), redesignated cls. (iv) to (x) as (v) to (xi), respectively.
Subsec. (b)(2)(B). Pub. L. 115–424, § 2(c)(2)(B)(ii), inserted “and interested communities” after “advocacy centers”.
Subsec. (c)(2)(C). Pub. L. 115–424, § 2(c)(3)(A), substituted “evidence-informed services for” for “remedial counseling to”.
Subsec. (c)(3)(A)(ii). Pub. L. 115–424, § 2(c)(3)(B), substituted “children’s advocacy center” for “multidisciplinary child abuse program”.
Subsec. (c)(4)(B). Pub. L. 115–424, § 2(c)(3)(C)(i), struck out “, in coordination with the Director,” after “Administrator” in introductory provisions.
Subsec. (c)(4)(B)(iii) to (v). Pub. L. 115–424, § 2(c)(3)(C)(ii), (iii), redesignated cls. (iv) and (v) as (iii) and (iv), respectively, and struck out former cl. (iii) which read as follows: “carry out the objectives developed by the board under subsection (e)(2)(A);”.
Subsec. (d)(1). Pub. L. 115–424, § 2(c)(4)(A), struck out “, in coordination with the Director,” after “Administrator”.
Subsec. (d)(2). Pub. L. 115–424, § 2(c)(4)(B), struck out “and the Director” after “Administrator” in intoductory provisions.
Subsec. (d)(3). Pub. L. 115–424, § 2(c)(4)(C), struck out subpar. (B) designation and heading before “Upon discontinuation” and struck out subpar. (A). Prior to amendment, text of subpar. (A) read as follows: “If a grant recipient under this section substantially fails in the implementation of the program activities, the Administrator shall not discontinue funding until reasonable notice and an opportunity for reconsideration is given.”
Subsecs. (e), (f). Pub. L. 115–424, § 2(c)(5), struck out subsecs. (e) and (f) which related to the children’s advocacy advisory board and annual report on the progress of regional children’s advocacy program activities, respectively.
2003—Subsec. (c)(4). Pub. L. 108–21, § 381(a)(1), struck out “and” at end of cl. (ii) of subpar. (B), substituted “board” for “Board” in cl. (iii) of subpar. (B), and redesignated subpars. (C) and (D) as cls. (iv) and (v), respectively, of subpar. (B).
Subsec. (e)(1)(B)(ii), (2)(A), (3). Pub. L. 108–21, § 381(a)(2), substituted “board” for “Board”.

Statutory Notes and Related Subsidiaries
Termination of Advisory BoardsAdvisory boards established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a board established by the President or an officer of the Federal Government, such board is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a board established by Congress, its duration is otherwise provided by law. See sections 3(2) and 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, 776, set out in the Appendix to Title 5, Government Organization and Employees.



§ 20304. Local children’s advocacy centers(a) In generalThe Administrator, in coordination with the Director of the Office of Victims of Crime, shall make grants to—(1) develop and enhance multidisciplinary child abuse investigations, intervention, and prosecution; and

(2) promote the effective delivery of the evidence-informed Children’s Advocacy Model and the multidisciplinary response to child abuse, including best practices in programmatic evaluation and financial oversight of Federal funding.


(b) Direct services for child victims of a severe form of trafficking in persons and victims of human trafficking and child pornographyThe Administrator, in coordination with the Director of the Office of Victims of Crime, may make grants to develop and implement specialized programs to identify and provide direct services to victims of a severe form of trafficking (as defined in section 7102(9)(A) 11 See References in Text note below. of title 22) who were under the age of 18 at the time of the offense and victims of human trafficking and child pornography.


(c) Grant criteria(1) The Administrator shall establish the criteria to be used in evaluating applications for grants under subsections (a) and (b) consistent with sections 11183 and 11186 of this title.

(2) In general, the grant criteria established pursuant to paragraph (1) may require that a program include any of the following elements:(A) A written agreement between local law enforcement, child protective service, health, and other related agencies to coordinate child abuse investigation, prosecution, treatment, and counseling services.

(B) An appropriate site for referring, interviewing, treating, and counseling child victims of sexual and serious physical abuse and neglect and nonoffending family members (referred to as a “children’s advocacy center”).

(C) Referral of all child abuse cases that meet designated referral criteria to the children’s advocacy center not later than 24 hours after notification of an incident of abuse.

(D) Joint initial forensic interviews of child victims by personnel from law enforcement, health, and child protective service agencies.

(E) A requirement that, to the extent practicable, all interviews and meetings with a child victim occur at the children’s advocacy center or an agency with which there is a linkage agreement regarding the delivery of multidisciplinary child abuse investigation, prosecution, and intervention services.

(F) Coordination of each step of the investigation process to eliminate duplicative forensic interviews with a child victim.

(G) Designation of a director for the children’s advocacy center.

(H) Assignment of a volunteer or staff advocate to each child in order to assist the child and, when appropriate, the child’s family, throughout each step of intervention and judicial proceedings.

(I) Such other criteria as the Administrator shall establish by regulation.



(d) Distribution of grantsIn awarding grants under this section, the Administrator shall ensure that grants are distributed to all States that are eligible for such grants, including large and small States, and to rural, suburban, and urban jurisdictions.


(e) Consultation with regional children’s advocacy centersA grant recipient under this section shall consult from time to time with regional children’s advocacy centers in its census region that are grant recipients under section 20303 of this title.


(f) Grants to State chapters for assistance to local children’s advocacy centersIn awarding grants under this section, the Administrator shall ensure that a portion of the grants is distributed to State chapters to enable State chapters to provide technical assistance, training, coordination, and oversight to other recipients of grants under this section in providing evidence-informed initiatives, including mental health counseling, forensic interviewing, multidisciplinary team coordination, and victim advocacy.


(Pub. L. 101–647, title II, § 214, formerly § 212, Nov. 29, 1990, 104 Stat. 4793; renumbered § 214 and amended Pub. L. 102–586, § 6(b)(1), (c), Nov. 4, 1992, 106 Stat. 5029, 5034; Pub. L. 107–273, div. C, title II, § 12221(b)(1)(A), Nov. 2, 2002, 116 Stat. 1894; Pub. L. 114–22, title I, § 104(2), May 29, 2015, 129 Stat. 236; Pub. L. 115–392, § 6, Dec. 21, 2018, 132 Stat. 5253; Pub. L. 115–424, § 2(d), (h)(2), Jan. 7, 2019, 132 Stat. 5467, 5470.)

Editorial Notes

References in TextSection 7102(9)(A) of title 22, referred to in subsec. (b), was redesignated section 7102(11)(A) of title 22 by Pub. L. 115–427, § 2(1), Jan. 9, 2019, 132 Stat. 5503.

Codification
Section was formerly classified to section 13002 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Prior ProvisionsA prior section 214 of Pub. L. 101–647 was renumbered section 214B and is classified to section 20306 of this title.

Amendments2019—Subsec. (a). Pub. L. 115–424, § 2(d)(1), added subsec. (a) and struck out former subsec. (a). Prior to amendment, text read as follows: “The Administrator, in coordination with the Director and with the Director of the Office of Victims of Crime, shall make grants to develop and implement multidisciplinary child abuse investigation and prosecution programs.”
Subsec. (b). Pub. L. 115–424, § 2(d)(2), in heading, inserted “human trafficking and” before “child pornography”, and in text, struck out “with the Director and” after “coordination” and inserted “human trafficking and” before “child pornography”.
Subsec. (c)(1). Pub. L. 115–424, § 2(h)(2), made technical amendment to reference in original act which appears in text as reference to sections 11183 and 11186 of this title.
Pub. L. 115–424, § 2(d)(3)(A), substituted “Administrator” for “Director” and “subsections (a) and (b)” for “this section”.
Subsec. (c)(2)(A). Pub. L. 115–424, § 2(d)(3)(B)(i), substituted “child protective service” for “social service”.
Subsec. (c)(2)(B). Pub. L. 115–424, § 2(d)(3)(B)(ii), substituted “a ‘children’s advocacy center’ ” for “the ‘counseling center’ ”.
Subsec. (c)(2)(C). Pub. L. 115–424, § 2(d)(3)(B)(iii), substituted “child abuse cases that meet designated referral criteria to the children’s advocacy center” for “sexual and serious physical abuse and neglect cases to the counseling center”.
Subsec. (c)(2)(D). Pub. L. 115–424, § 2(d)(3)(B)(iv), substituted “forensic” for “investigative” and “child protective service” for “social service”.
Subsec. (c)(2)(E). Pub. L. 115–424, § 2(d)(3)(B)(v)–(vii), redesignated subpar. (F) as (E), substituted “children’s advocacy center or an agency with which there is a linkage agreement regarding the delivery of multidisciplinary child abuse investigation, prosecution, and intervention services” for “counseling center”, and struck out former subpar. (E) which read as follows: “A requirement that, to the extent practicable, the same agency representative who conducts an initial interview conduct all subsequent interviews.”
Subsec. (c)(2)(F). Pub. L. 115–424, § 2(d)(3)(B)(vi), (viii), redesignated subpar. (G) as (F) and substituted “eliminate duplicative forensic interviews with a child victim” for “minimize the number of interviews that a child victim must attend”. Former subpar. (F) redesignated (E).
Subsec. (c)(2)(G). Pub. L. 115–424, § 2(d)(3)(B)(vi), (ix), redesignated subpar. (H) as (G) and substituted “children’s advocacy center” for “multidisciplinary program”. Former subpar. (G) redesignated (F).
Subsec. (c)(2)(H). Pub. L. 115–424, § 2(d)(3)(B)(vi), (x), redesignated subpar. (I) as (H) and inserted “intervention and” before “judicial proceedings”. Former subpar. (H) redesignated (G).
Subsec. (c)(2)(I), (J). Pub. L. 115–424, § 2(d)(3)(B)(vi), (xi), redesignated subpar. (J) as (I) and substituted “Administrator” for “Director”. Former subpar. (I) redesignated (H).
Subsec. (d). Pub. L. 115–424, § 2(d)(4), substituted “the Administrator” for “the Director” and “all States that are eligible for such grants, including large and small States,” for “both large and small States”.
Subsec. (f). Pub. L. 115–424, § 2(d)(5), added subsec. (f).
2018—Subsec. (b). Pub. L. 115–392 inserted “child victims of a severe form of trafficking in persons and” before “victims of child pornography” in heading and “victims of a severe form of trafficking (as defined in section 7102(9)(A) of title 22) who were under the age of 18 at the time of the offense and” before “victims of child pornography” in text.
2015—Subsecs. (b) to (e). Pub. L. 114–22 added subsec. (b) and redesignated former subsecs. (b) to (d) as (c) to (e), respectively.
2002—Subsec. (b)(1). Pub. L. 107–273 substituted “sections 5673 and 5676 of this title” for “sections 5665a, 5673, and 5676 of this title”.
1992—Pub. L. 102–586, § 6(c)(1), substituted “Local children’s advocacy centers” for “Authority of Director to make grants” in section catchline.
Subsec. (a). Pub. L. 102–586, § 6(c)(2), substituted “The Administrator, in coordination with the Director and with the Director of the Office of Victims of Crime,” for “The Director of the Office of Victims of Crime (hereinafter in this subchapter referred to as the ‘Director’), in consultation with officials of the Department of Health and Human Services,”.
Subsec. (b)(2)(B). Pub. L. 102–586, § 6(c)(3), inserted “and nonoffending family members” after “neglect”.
Subsec. (d). Pub. L. 102–586, § 6(c)(4), added subsec. (d).

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, as amended, set out as a note under section 11101 of this title.



§ 20305. Grants for specialized technical assistance and training programs(a) In generalThe Administrator shall make grants to national organizations to provide technical assistance and training to—(1) attorneys and other allied professionals instrumental to the criminal prosecution of child abuse cases in State or Federal courts, for the purpose of improving the quality of criminal prosecution of such cases; and

(2) child abuse professionals instrumental to the protection of children, intervention in child abuse cases, and treatment of victims of child abuse, for the purpose of—(A) improving the quality of such protection, intervention, and treatment; and

(B) promoting the effective delivery of the evidence-informed Children’s Advocacy Model and the multidisciplinary response to child abuse, including best practices in programmatic evaluation and financial oversight of Federal funding.



(b) Grantee organizations(1) ProsecutorsAn organization to which a grant is made for specific training and technical assistance for prosecutors under subsection (a)(1) shall be one that has—(A) a broad representation of attorneys who prosecute criminal cases in State courts; and

(B) demonstrated experience in providing training and technical assistance for prosecutors.


(2) Child abuse professionalsAn organization to which a grant is made for specific training and technical assistance for child abuse professionals under subsection (a)(2) shall be one that has—(A) a diverse portfolio of training and technical resources for the diverse professionals responding to child abuse, including a digital library to promote evidence-informed practice; and

(B) demonstrated experience in providing training and technical assistance for child abuse professionals, especially law enforcement officers, child protective service workers, prosecutors, forensic interviewers, medical professionals, victim advocates, and mental health professionals.



(c) Grant criteria(1) The Administrator shall establish the criteria to be used for evaluating applications for grants under this section, consistent with sections 11183 and 11186 of this title.

(2) The grant criteria established pursuant to paragraph (1) shall require, in the case of a grant made under subsection (a)(1), that a program provide training and technical assistance that includes information regarding improved child interview techniques, thorough investigative methods, interagency coordination and effective presentation of evidence in court, including the use of alternative courtroom procedures described in this title.11 See References in Text note below.


(Pub. L. 101–647, title II, § 214A, formerly § 213, Nov. 29, 1990, 104 Stat. 4793; renumbered § 214A and amended Pub. L. 102–586, § 6(b)(1), (d), Nov. 4, 1992, 106 Stat. 5029, 5034; Pub. L. 107–273, div. C, title II, § 12221(b)(1)(B), Nov. 2, 2002, 116 Stat. 1894; Pub. L. 115–424, § 2(e), (h)(3), Jan. 7, 2019, 132 Stat. 5469, 5470.)

Editorial Notes

References in TextThis title, referred to in subsec. (c)(2), means title II of Pub. L. 101–647, known as the Victims of Child Abuse Act of 1990, which is classified principally to this chapter. For complete classification of title II to the Code, see Short Title of 1990 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 13003 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2019—Subsec. (a). Pub. L. 115–424, § 2(e)(1), substituted “to—” and pars. (1) and (2) for “to attorneys and others instrumental to the criminal prosecution of child abuse cases in State or Federal courts, for the purpose of improving the quality of criminal prosecution of such cases.”
Subsec. (b). Pub. L. 115–424, § 2(e)(2), added subsec. (b) and struck out former subsec. (b). Prior to amendment, text read as follows: “An organization to which a grant is made pursuant to subsection (a) shall be one that has, or is affiliated with one that has, broad membership among attorneys who prosecute criminal cases in State courts and has demonstrated experience in providing training and technical assistance for prosecutors.”
Subsec. (c)(1). Pub. L. 115–424, § 2(h)(3), made technical amendment to reference in original act which appears in text as reference to sections 11183 and 11186 of this title.
Subsec. (c)(2). Pub. L. 115–424, § 2(e)(3), inserted “, in the case of a grant made under subsection (a)(1),” after “shall require”.
2002—Subsec. (c)(1). Pub. L. 107–273 substituted “sections 5673 and 5676 of this title” for “sections 5665a, 5673, and 5676 of this title”.
1992—Subsecs. (a), (c)(1). Pub. L. 102–586, § 6(d), substituted “Administrator” for “Director”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, as amended, set out as a note under section 11101 of this title.



§ 20306. Authorization of appropriations(a) Sections 20303 and 20304There are authorized to be appropriated to carry out sections 20303 and 20304 of this title, $16,000,000 for each of fiscal years 2019 through 2023.


(b) Section 20305There are authorized to be appropriated to carry out section 20305 of this title, $5,000,000 for each of fiscal years 2019 through 2023.


(Pub. L. 101–647, title II, § 214B, formerly § 214, Nov. 29, 1990, 104 Stat. 4794; renumbered § 214B and amended Pub. L. 102–586, § 6(b)(1), (e), Nov. 4, 1992, 106 Stat. 5029, 5034; Pub. L. 104–235, title II, § 232, Oct. 3, 1996, 110 Stat. 3092; Pub. L. 108–21, title III, § 381(b), Apr. 30, 2003, 117 Stat. 667; Pub. L. 113–163, § 2(a), Aug. 8, 2014, 128 Stat. 1864; Pub. L. 115–424, § 2(f), Jan. 7, 2019, 132 Stat. 5469.)

Editorial Notes
Codification
Section was formerly classified to section 13004 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2019—Subsec. (a). Pub. L. 115–424, § 2(f)(1), substituted “sections 20303 and 20304 of this title, $16,000,000 for each of fiscal years 2019 through 2023.” for “sections 20303 and 20304 of this title, $15,000,000 for each of fiscal years 2014, 2015, 2016, 2017, and 2018.”
Subsec. (b). Pub. L. 115–424, § 2(f)(2), substituted “section 20305 of this title, $5,000,000 for each of fiscal years 2019 through 2023.” for “section 20305 of this title, $5,000,000 for each of fiscal years 2014, 2015, 2016, 2017, and 2018.”
2014—Pub. L. 113–163 substituted “fiscal years 2014, 2015, 2016, 2017, and 2018” for “fiscal years 2004 and 2005” in subsecs. (a) and (b).
2003—Pub. L. 108–21 amended section generally. Prior to amendment, section authorized appropriations to carry out sections 13001b and 13002 of $15,000,000 for fiscal year 1993 and such sums as necessary in fiscal years 1994 through 2000 and appropriations to carry out section 13003 of $5,000,000 for fiscal year 1993 and such sums as necessary in fiscal years 1994 through 2000.
1996—Subsecs. (a)(2), (b)(2). Pub. L. 104–235 substituted “1996, and each of the fiscal years 1997 through 2000” for “and 1996”.
1992—Pub. L. 102–586, § 6(e), amended section generally. Prior to amendment, section authorized appropriations to carry out this subchapter of $20,000,000 in fiscal year 1991 and such sums as may be necessary in fiscal years 1992 and 1993 and provided that not less than 90 percent was to be used for grants under section 13002 of this title.



§ 20307. Accountability(a) In generalAll grants awarded by the Administrator under this subchapter shall be subject to the following accountability provisions:(1) Audit requirement(A) DefinitionIn this paragraph, the term “unresolved audit finding” means a finding in the final audit report of the Inspector General of the Department of Justice that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued and any appeal has been completed.


(B) AuditThe Inspector General of the Department of Justice shall conduct audits of recipients of grants under this subchapter to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.


(C) Mandatory exclusionA recipient of grant funds under this subchapter that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this subchapter during the following 2 fiscal years.


(D) PriorityIn awarding grants under this subchapter, the Administrator shall give priority to eligible entities that did not have an unresolved audit finding during the 3 fiscal years prior to submitting an application for a grant under this subchapter.


(E) ReimbursementIf an entity is awarded grant funds under this subchapter during the 2-fiscal-year period in which the entity is barred from receiving grants under paragraph (2), the Administrator shall—(i) deposit an amount equal to the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and

(ii) seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.



(2) Nonprofit organization requirements(A) DefinitionFor purposes of this paragraph, the term “nonprofit organization” means an organization that is described in section 501(c)(3) of title 26 and is exempt from taxation under section 501(a) of such title.


(B) ProhibitionThe Administrator may not award a grant under any grant program described in this subchapter to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of title 26.


(C) DisclosureEach nonprofit organization that is awarded a grant under this subchapter and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees and key employees, shall disclose to the Administrator, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Administrator shall make the information disclosed under this subparagraph available for public inspection.



(3) Conference expenditures(A) LimitationNo amounts authorized to be appropriated to the Department of Justice under this subchapter may be used by the Administrator, or by any individual or organization awarded discretionary funds through a cooperative agreement under this Act, to host or support any expenditure for conferences that uses more than $20,000 in Department funds, unless the Deputy Attorney General or such Assistant Attorney Generals, Directors, or principal deputies as the Deputy Attorney General may designate, including the Administrator, provides prior written authorization through an award process or subsequent application that the funds may be expended to host a conference.


(B) Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audiovisual equipment, honoraria for speakers, and any entertainment.


(C) ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all approved conference expenditures referenced in this paragraph.




(b) ReportingNot later than March 1 of each year, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that—(1) summarizes the efforts of the Administrator to monitor and evaluate the regional children’s advocacy program activities under section 20303(d) of this title;

(2) describes—(A) the method by which amounts are allocated to grantees and subgrantees under this subchapter, including to local children’s advocacy centers, State chapters, and regional children’s advocacy program centers; and

(B) steps the Attorney General has taken to minimize duplication and overlap in the awarding of amounts under this subchapter; and


(3) analyzes the extent to which both rural and urban populations are served under the regional children’s advocacy program.


(Pub. L. 101–647, title II, § 214C, as added Pub. L. 113–163, § 2(b), Aug. 8, 2014, 128 Stat. 1864; amended Pub. L. 115–424, § 2(g), Jan. 7, 2019, 132 Stat. 5469.)

Editorial Notes

References in TextThis Act, referred to in par. (3)(A), probably means the Victims of Child Abuse Act of 1990, title II of Pub. L. 101–647, Nov. 29, 1990, 104 Stat. 4792, which is classified principally to this chapter. For complete classification of title II to the Code, see Short Title of 1990 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 13005 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2019—Pub. L. 115–424 designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).




SUBCHAPTER II—COURT-APPOINTED SPECIAL ADVOCATE PROGRAM
§ 20321. Findings
The Congress finds that—(1) Court Appointed Special Advocates, who may serve as guardians ad litem, are trained volunteers appointed by courts to advocate for the best interests of children who are involved in the juvenile and family court system due to abuse or neglect; and

(2) in 2003, Court Appointed Special Advocate volunteers represented 288,000 children, more than 50 percent of the estimated 540,000 children in foster care because of substantiated cases of child abuse or neglect.

(Pub. L. 101–647, title II, § 215, Nov. 29, 1990, 104 Stat. 4794; Pub. L. 109–162, title I, § 112(a), Jan. 5, 2006, 119 Stat. 2985.)

Editorial Notes
Codification
Section was formerly classified to section 13011 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2006—Pars. (1), (2). Pub. L. 109–162 added pars. (1) and (2) and struck out former pars. (1) and (2), which read as follows:
“(1) the National Court-Appointed Special Advocate provides training and technical assistance to a network of 13,000 volunteers in 377 programs operating in 47 States; and
“(2) in 1988, these volunteers represented 40,000 children, representing approximately 15 percent of the estimated 270,000 cases of child abuse and neglect in juvenile and family courts.”



§ 20322. Purpose
The purpose of this subchapter is to ensure that by January 1, 2015, a court-appointed special advocate shall be available to every victim of child abuse or neglect in the United States that needs such an advocate.
(Pub. L. 101–647, title II, § 216, Nov. 29, 1990, 104 Stat. 4794; Pub. L. 103–322, title IV, § 40156(a)(2), Sept. 13, 1994, 108 Stat. 1923; Pub. L. 109–162, title I, § 112(b), Jan. 5, 2006, 119 Stat. 2986; Pub. L. 113–4, title I, § 106(1), Mar. 7, 2013, 127 Stat. 77.)

Editorial Notes
Codification
Section was formerly classified to section 13012 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Pub. L. 113–4 substituted “January 1, 2015” for “January 1, 2010”.
2006—Pub. L. 109–162 substituted “January 1, 2010” for “January 1, 1995”.
1994—Pub. L. 103–322 made technical amendment to reference to this subchapter to correct reference to corresponding provision of original act.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.



§ 20323. Strengthening of court-appointed special advocate program(a) In generalThe Administrator of the Office of Juvenile Justice and Delinquency Prevention shall make grants to initiate, sustain, and expand the court-appointed special advocate program.


(b) Grantee organizations(1) An organization to which a grant is made pursuant to subsection (a)—(A) shall be a national organization that has broad membership among court-appointed special advocates and has demonstrated experience in grant administration of court-appointed special advocate programs and in providing training and technical assistance to court-appointed special advocate program; or

(B) may be a local public or not-for-profit agency that has demonstrated the willingness to initiate, sustain, and expand a court-appointed special advocate program.


(2) An organization described in paragraph (1)(A) that receives a grant may be authorized to make subgrants and enter into contracts with public and not-for-profit agencies to initiate, sustain, and expand the court-appointed special advocate program. Should a grant be made to a national organization for this purpose, the Administrator shall specify an amount not exceeding 5 percent that can be used for administrative purposes by the national organization.


(c) Grant criteria(1) The Administrator shall establish criteria to be used in evaluating applications for grants under this section, consistent with sections 11183 and 11186 of this title.

(2) In general, the grant criteria established pursuant to paragraph (1) shall require that a court-appointed special advocate program provide screening, training, and supervision of court-appointed special advocates in accordance with standards developed by the National Court-Appointed Special Advocate Association. Such criteria may include the requirements that—(A) a court-appointed special advocate association program have a mission and purpose in keeping with the mission and purpose of the National Court-Appointed Special Advocate Association and that it abide by the National Court-Appointed Special Advocate Association Standards for Programs;

(B) a court-appointed special advocate association program operate with access to legal counsel;

(C) the management and operation of a court-appointed special advocate program assure adequate supervision of court-appointed special advocate volunteers;

(D) a court-appointed special advocate program keep written records on the operation of the program in general and on each applicant, volunteer, and case;

(E) a court-appointed special advocate program have written management and personnel policies and procedures, screening requirements, and training curriculum;

(F) a court-appointed special advocate program not accept volunteers who have been convicted of, have charges pending for, or have in the past been charged with, a felony or misdemeanor involving a sex offense, violent act, child abuse or neglect, or related acts that would pose risks to children or to the court-appointed special advocate program’s credibility;

(G) a court-appointed special advocate program have an established procedure to allow the immediate reporting to a court or appropriate agency of a situation in which a court-appointed special advocate volunteer has reason to believe that a child is in imminent danger;

(H) a court-appointed special advocate volunteer be an individual who has been screened and trained by a recognized court-appointed special advocate program and appointed by the court to advocate for children who come into the court system primarily as a result of abuse or neglect; and

(I) a court-appointed special advocate volunteer serve the function of reviewing records, facilitating prompt, thorough review of cases, and interviewing appropriate parties in order to make recommendations on what would be in the best interests of the child.


(3) In awarding grants under this section, the Administrator shall ensure that grants are distributed to localities that have no existing court-appointed special advocate program and to programs in need of expansion.


(d) Background checksState and local Court Appointed Special Advocate programs are authorized to request fingerprint-based criminal background checks from the Federal Bureau of Investigation’s criminal history database for prospective volunteers. The requesting program is responsible for the reasonable costs associated with the Federal records check.


(e) ReportingAn organization that receives a grant under this section for a fiscal year shall submit to the Administrator a report regarding the use of the grant for the fiscal year, including a discussion of outcome performance measures (which shall be established by the Administrator) to determine the effectiveness of the programs of the organization in meeting the needs of children in the child welfare system.


(Pub. L. 101–647, title II, § 217, Nov. 29, 1990, 104 Stat. 4794; Pub. L. 107–273, div. C, title II, § 12221(b)(1)(C), Nov. 2, 2002, 116 Stat. 1894; Pub. L. 109–162, title I, § 112(c), Jan. 5, 2006, 119 Stat. 2986; Pub. L. 113–4, title I, § 106(2), Mar. 7, 2013, 127 Stat. 77; Pub. L. 115–424, § 2(h)(4), Jan. 7, 2019, 132 Stat. 5470.)

Editorial Notes
Codification
Section was formerly classified to section 13013 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2019—Subsec. (c)(1). Pub. L. 115–424 made technical amendment to reference in original act which appears in text as reference to sections 11183 and 11186 of this title.
2013—Subsec. (c)(2)(A). Pub. L. 113–4, § 106(2)(A), substituted “Standards for Programs” for “Code of Ethics”.
Subsec. (e). Pub. L. 113–4, § 106(2)(B), added subsec. (e).
2006—Subsec. (a). Pub. L. 109–162, § 112(c)(1), substituted “to initiate, sustain, and expand” for “to expand”.
Subsec. (b)(1). Pub. L. 109–162, § 112(c)(2)(A), substituted “subsection (a)—” for “subsection (a)”, inserted subpar. (A) designation before “shall be”, and substituted “(B) may be” for “(2) may be” and “to initiate, sustain, and expand” for “to initiate or expand”.
Subsec. (b)(2). Pub. L. 109–162, § 112(c)(2)(B), substituted “(1)(A)” for “(1)(a)” and “to initiate, sustain, and expand” for “to initiate and to expand”.
Subsec. (d). Pub. L. 109–162, § 112(c)(3), added subsec. (d).
2002—Subsec. (c)(1). Pub. L. 107–273 substituted “sections 5673 and 5676 of this title” for “sections 5665a, 5673, and 5676 of this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, as amended, set out as a note under section 11101 of this title.



§ 20324. Authorization of appropriations(a) AuthorizationThere is authorized to be appropriated to carry out this subchapter $12,000,000 for each of fiscal years 2014 through 2018.


(b) LimitationNo funds are authorized to be appropriated for a fiscal year to carry out this subchapter unless the aggregate amount appropriated to carry out title II of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) 11 See References in Text note below. for such fiscal year is not less than the aggregate amount appropriated to carry out such title for the preceding fiscal year.


(c) Prohibition on lobbyingNo funds authorized under this subchapter may be used for lobbying activities in contravention of OMB Circular No. A–122.


(Pub. L. 101–647, title II, § 219, formerly § 218, Nov. 29, 1990, 104 Stat. 4796; Pub. L. 103–322, title IV, § 40156(a)(1), Sept. 13, 1994, 108 Stat. 1922; Pub. L. 106–386, div. B, title III, § 1302(a), Oct. 28, 2000, 114 Stat. 1511; renumbered § 219 and amended Pub. L. 109–162, title I, § 112(d)(1), (e), Jan. 5, 2006, 119 Stat. 2986; Pub. L. 113–4, title I, § 106(3), Mar. 7, 2013, 127 Stat. 77.)

Editorial Notes

References in TextThe Juvenile Justice and Delinquency Prevention Act of 1974, referred to in subsec. (b), is Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109. Title II of the Act was classified principally to subchapter II (§ 5611 et seq.) of chapter 72 of Title 42, The Public Health and Welfare, prior to editorial reclassification as subchapter II (§ 11111 et seq.) of chapter 111 of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 13014 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Subsec. (a). Pub. L. 113–4 substituted “fiscal years 2014 through 2018” for “fiscal years 2007 through 2011”.
2006—Subsec. (a). Pub. L. 109–162, § 112(e)(1), added subsec. (a) and struck out heading and text of former subsec. (a). Text read as follows: “There is authorized to be appropriated to carry out this subchapter $12,000,000 for each of fiscal years 2001 through 2005.”
Subsec. (c). Pub. L. 109–162, § 112(e)(2), added subsec. (c).
2000—Subsec. (a). Pub. L. 106–386 added subsec. (a) and struck out heading and text of former subsec. (a). Text read as follows: “There are authorized to be appropriated to carry out this subchapter—
“(1) $6,000,000 for fiscal year 1996;
“(2) $6,000,000 for fiscal year 1997;
“(3) $7,000,000 for fiscal year 1998;
“(4) $9,000,000 for fiscal year 1999; and
“(5) $10,000,000 for fiscal year 2000.”
1994—Subsec. (a). Pub. L. 103–322 amended heading and text of subsec. (a) generally. Prior to amendment, text read as follows: “There are authorized to be appropriated to carry out this chapter—
“(1) $5,000,000 in fiscal year 1991; and
“(2) such sums as may be necessary to carry out this subchapter in each of fiscal years 1992, 1993, and 1994.”

Statutory Notes and Related Subsidiaries
Effective Date of 2013 AmendmentAmendment by Pub. L. 113–4 not effective until the beginning of the fiscal year following Mar. 7, 2013, see section 4 of Pub. L. 113–4, set out as a note under section 2261 of Title 18, Crimes and Criminal Procedure.

Dissemination of InformationPub. L. 106–386, div. B, title III, § 1302(d), Oct. 28, 2000, 114 Stat. 1511, provided that: 
“The Attorney General shall—
“(1) annually compile and disseminate information (including through electronic publication) about the use of amounts expended and the projects funded under section 218(a) [now 219(a)] of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13014(a)) [now 34 U.S.C. 20324(a)], section 224(a) of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13024(a)) [now 34 U.S.C. 20334(a)], and section 1007(a)(7) [1001(a)(7)] of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(7)) [now 34 U.S.C. 10261(a)(7)], including any evaluations of the projects and information to enable replication and adoption of the strategies identified in the projects; and

“(2) focus dissemination of the information described in paragraph (1) toward community-based programs, including domestic violence and sexual assault programs.”



[For definitions of terms used in section 1302(d)(2) of Pub. L. 106–386, set out above, see section 1002 of Pub. L. 106–386, set out as a note under section 10447 of this title.]




SUBCHAPTER III—CHILD ABUSE TRAINING PROGRAMS FOR JUDICIAL PERSONNEL AND PRACTITIONERS
§ 20331. Findings and purpose(a) FindingsThe Congress finds that—(1) a large number of juvenile and family courts are inundated with increasing numbers of cases due to increased reports of abuse and neglect, increasing drug-related maltreatment, and insufficient court resources;

(2) the amendments made to the Social Security Act [42 U.S.C. 301 et seq.] by the Adoption Assistance and Child Welfare Act of 1980 make substantial demands on the courts handling abuse and neglect cases, but provide no assistance to the courts to meet those demands;

(3) the Adoption 11 So in original. Probably should be “Adoption Assistance”. and Child Welfare Act of 1980 requires courts to—(A) determine whether the agency made reasonable efforts to prevent foster care placement;

(B) approve voluntary nonjudicial placement; and

(C) provide procedural safeguards for parents when their parent-child relationship is affected;


(4) social welfare agencies press the courts to meet such requirements, yet scarce resources often dictate that courts comply pro forma without undertaking the meaningful judicial inquiry contemplated by Congress in the Adoption 1 and Child Welfare Act of 1980;

(5) compliance with the Adoption 1 and Child Welfare Act of 1980 and overall improvements in the judicial response to abuse and neglect cases can best come about through action by top level court administrators and judges with administrative functions who understand the unique aspects of decisions required in child abuse and neglect cases; and

(6) the Adoption 1 and Child Welfare Act of 1980 provides financial incentives to train welfare agency staff to meet the requirements, but provides no resources to train judges.


(b) PurposeThe purpose of this subchapter is to provide expanded technical assistance and training to judicial personnel and attorneys, particularly personnel and practitioners in juvenile and family courts, to improve the judicial system’s handling of child abuse and neglect cases with specific emphasis on the role of the courts in addressing reasonable efforts that can safely avoid unnecessary and unnecessarily prolonged foster care placement.


(Pub. L. 101–647, title II, § 221, Nov. 29, 1990, 104 Stat. 4796; Pub. L. 103–322, title IV, § 40156(b)(2), Sept. 13, 1994, 108 Stat. 1923.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsec. (a)(2), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, which is classified generally to chapter 7 (§ 301 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.
The Adoption Assistance and Child Welfare Act of 1980, referred to in subsec. (a), is Pub. L. 96–272, June 17, 1980, 94 Stat. 500. For complete classification of this Act to the Code, see Short Title of 1980 Amendments note set out under section 1305 of Title 42, The Public Health and Welfare, and Tables.

Codification
Section was formerly classified to section 13021 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1994—Subsec. (b). Pub. L. 103–322 made technical amendment to reference to this subchapter to correct reference to corresponding provision of original act.



§ 20332. Grants for juvenile and family court personnel
In order to improve the judicial system’s handling of child abuse and neglect cases, the Administrator of the Office of Juvenile Justice and Delinquency Prevention shall make grants for the purpose of providing—(1) technical assistance and training to judicial personnel and attorneys, particularly personnel and practitioners in juvenile and family courts; and

(2) administrative reform in juvenile and family courts.

(Pub. L. 101–647, title II, § 222, Nov. 29, 1990, 104 Stat. 4797.)

Editorial Notes
Codification
Section was formerly classified to section 13022 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20333. Specialized technical assistance and training programs(a) Grants to develop model programs(1) The Administrator shall make grants to national organizations to develop 1 or more model technical assistance and training programs to improve the judicial system’s handling of child abuse and neglect cases.

(2) An organization to which a grant is made pursuant to paragraph (1) shall be one that has broad membership among juvenile and family court judges and has demonstrated experience in providing training and technical assistance for judges, attorneys, child welfare personnel, and lay child advocates.


(b) Grants to juvenile and family courts(1) In order to improve the judicial system’s handling of child abuse and neglect cases, the Administrator shall make grants to State courts or judicial administrators for programs that provide or contract for, the implementation of—(A) training and technical assistance to judicial personnel and attorneys in juvenile and family courts; and

(B) administrative reform in juvenile and family courts.


(2) The criteria established for the making of grants pursuant to paragraph (1) shall give priority to programs that improve—(A) procedures for determining whether child service agencies have made reasonable efforts to prevent placement of children in foster care;

(B) procedures for determining whether child service agencies have, after placement of children in foster care, made reasonable efforts to reunite the family;

(C) procedures for coordinating information and services among health professionals, social workers, law enforcement professionals, prosecutors, defense attorneys, and juvenile and family court personnel, consistent with subchapter I; and

(D) procedures for improving the judicial response to children who are vulnerable to human trafficking, to the extent an appropriate screening tool exists.



(c) Grant criteriaThe Administrator shall make grants under subsections (a) and (b) consistent with sections 11172, 11183, and 11186 of this title.


(Pub. L. 101–647, title II, § 223, Nov. 29, 1990, 104 Stat. 4797; Pub. L. 107–273, div. C, title II, § 12221(b)(1)(D), Nov. 2, 2002, 116 Stat. 1894; Pub. L. 115–393, title V, § 503, Dec. 21, 2018, 132 Stat. 5277; Pub. L. 115–424, § 2(h)(5), Jan. 7, 2019, 132 Stat. 5470.)

Editorial Notes
Codification
Section was formerly classified to section 13023 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2019—Subsec. (c). Pub. L. 115–424 made technical amendment to reference in original act which appears in text as reference to sections 11183 and 11186 of this title.
2018—Subsec. (b)(2)(D). Pub. L. 115–393 added subpar. (D).
2002—Subsec. (c). Pub. L. 107–273 substituted “sections 5666, 5673, and 5676 of this title” for “section 5665a, 5673, and 5676 of this title”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–273 effective on the first day of the first fiscal year that begins after Nov. 2, 2002, and applicable only with respect to fiscal years beginning on or after the first day of the first fiscal year that begins after Nov. 2, 2002, see section 12223 of Pub. L. 107–273, as amended, set out as a note under section 11101 of this title.



§ 20334. Authorization of appropriations(a) AuthorizationThere is authorized to be appropriated to carry out this subchapter $2,300,000 for each of fiscal years 2014 through 2018.


(b) Use of fundsOf the amounts appropriated in subsection (a), not less than 80 percent shall be used for grants under section 20333(b) of this title.


(c) LimitationNo funds are authorized to be appropriated for a fiscal year to carry out this subchapter unless the aggregate amount appropriated to carry out title II of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) 11 See References in Text note below. for such fiscal year is not less than the aggregate amount appropriated to carry out such title for the preceding fiscal year.


(Pub. L. 101–647, title II, § 224, Nov. 29, 1990, 104 Stat. 4798; Pub. L. 103–322, title IV, § 40156(b)(1), Sept. 13, 1994, 108 Stat. 1923; Pub. L. 106–386, div. B, title III, § 1302(b), Oct. 28, 2000, 114 Stat. 1511; Pub. L. 113–4, title XI, § 1105, Mar. 7, 2013, 127 Stat. 135.)

Editorial Notes

References in TextThe Juvenile Justice and Delinquency Prevention Act of 1974, referred to in subsec. (c), is Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109. Title II of the Act was classified principally to subchapter II (§ 5611 et seq.) of chapter 72 of Title 42, The Public Health and Welfare, prior to editorial reclassification as subchapter II (§ 11111 et seq.) of chapter 111 of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 13024 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Subsec. (a). Pub. L. 113–4 substituted “$2,300,000 for each of fiscal years 2014 through 2018.” for “$2,300,000 for each of fiscal years 2001 through 2005.”
2000—Subsec. (a). Pub. L. 106–386 added subsec. (a) and struck out heading and text of former subsec. (a). Text read as follows: “There are authorized to be appropriated to carry out this subchapter—
“(1) $750,000 for fiscal year 1996;
“(2) $1,000,000 for fiscal year 1997;
“(3) $2,000,000 for fiscal year 1998;
“(4) $2,000,000 for fiscal year 1999; and
“(5) $2,300,000 for fiscal year 2000.”
1994—Subsec. (a). Pub. L. 103–322 amended heading and text of subsec. (a) generally. Prior to amendment, text read as follows: “There are authorized to be appropriated to carry out this chapter—
“(1) $10,000,000 in fiscal year 1991; and
“(2) such sums as may be necessary to carry out this chapter in each of fiscal years 1992, 1993, and 1994.”




SUBCHAPTER IV—REPORTING REQUIREMENTS
§ 20341. Child abuse reporting(a) In general(1) Covered professionalsA person who, while engaged in a professional capacity or activity described in subsection (b) on Federal land or in a federally operated (or contracted) facility, learns of facts that give reason to suspect that a child has suffered an incident of child abuse, shall as soon as possible make a report of the suspected abuse to the agency designated under subsection (d) and to the agency or agencies provided for in subsection (e), if applicable.


(2) Covered individualsA covered individual who learns of facts that give reason to suspect that a child has suffered an incident of child abuse, including sexual abuse, shall as soon as possible make a report of the suspected abuse to the agency designated by the Attorney General under subsection (d).



(b) Covered professionalsPersons engaged in the following professions and activities are subject to the requirements of subsection (a)(1):(1) Physicians, dentists, medical residents or interns, hospital personnel and administrators, nurses, health care practitioners, chiropractors, osteopaths, pharmacists, optometrists, podiatrists, emergency medical technicians, ambulance drivers, undertakers, coroners, medical examiners, alcohol or drug treatment personnel, and persons performing a healing role or practicing the healing arts.

(2) Psychologists, psychiatrists, and mental health professionals.

(3) Social workers, licensed or unlicensed marriage, family, and individual counselors.

(4) Teachers, teacher’s aides or assistants, school counselors and guidance personnel, school officials, and school administrators.

(5) Child care workers and administrators.

(6) Law enforcement personnel, probation officers, criminal prosecutors, and juvenile rehabilitation or detention facility employees.

(7) Foster parents.

(8) Commercial film and photo processors.


(c) DefinitionsFor the purposes of this section—(1) the term “child abuse” means the physical or mental injury, sexual abuse or exploitation, or negligent treatment of a child;

(2) the term “physical injury” includes but is not limited to lacerations, fractured bones, burns, internal injuries, severe bruising or serious bodily harm;

(3) the term “mental injury” means harm to a child’s psychological or intellectual functioning which may be exhibited by severe anxiety, depression, withdrawal or outward aggressive behavior, or a combination of those behaviors, which may be demonstrated by a change in behavior, emotional response or cognition;

(4) the term “sexual abuse” includes the employment, use, persuasion, inducement, enticement, or coercion of a child to engage in, or assist another person to engage in, sexually explicit conduct or the rape, molestation, prostitution, or other form of sexual exploitation of children, or incest with children;

(5) the term “sexually explicit conduct” means actual or simulated—(A) sexual intercourse, including sexual contact in the manner of genital-genital, oral-genital, anal-genital, or oral-anal contact, whether between persons of the same or of opposite sex; sexual contact means the intentional touching, either directly or through clothing, of the genitalia, anus, groin, breast, inner thigh, or buttocks of any person with an intent to abuse, humiliate, harass, degrade, or arouse or gratify sexual desire of any person;

(B) bestiality;

(C) masturbation;

(D) lascivious exhibition of the genitals or pubic area of a person or animal; or

(E) sadistic or masochistic abuse;


(6) the term “exploitation” means child pornography or child prostitution;

(7) the term “negligent treatment” means the failure to provide, for reasons other than poverty, adequate food, clothing, shelter, or medical care so as to seriously endanger the physical health of the child;

(8) the term “child abuse” shall not include discipline administered by a parent or legal guardian to his or her child provided it is reasonable in manner and moderate in degree and otherwise does not constitute cruelty;

(9) the term “covered individual” means an adult who—(A) is authorized, by a national governing body, a member of a national governing body, or an amateur sports organization that participates in interstate or international amateur athletic competition, to interact with a minor or amateur athlete at an amateur sports organization facility or at any event sanctioned by a national governing body, a member of a national governing body, or such an amateur sports organization; or

(B) is an employee or representative of the United States Center for SafeSport;


(10) the term “event” includes travel, lodging, practice, competition, and health or medical treatment;

(11) the terms “amateur athlete”, “amateur athletic competition”, “amateur sports organization”, “international amateur athletic competition”, and “national governing body” have the meanings given the terms in section 220501(b) of title 36; and

(12) the term “as soon as possible” means within a 24-hour period.


(d) Agency designated to receive report and action to be takenFor all Federal lands and all federally operated (or contracted) facilities in which children are cared for or reside and for all covered individuals, the Attorney General shall designate an agency to receive and investigate the reports described in subsection (a). By formal written agreement, the designated agency may be a non-Federal agency. When such reports are received by social services or health care agencies, and involve allegations of sexual abuse, serious physical injury, or life-threatening neglect of a child, there shall be an immediate referral of the report to a law enforcement agency with authority to take emergency action to protect the child. All reports received shall be promptly investigated, and whenever appropriate, investigations shall be conducted jointly by social services and law enforcement personnel, with a view toward avoiding unnecessary multiple interviews with the child.


(e) Reporters and recipient of report involving children and homes of members of the Armed Forces(1) Recipients of reportsIn the case of an incident described in subsection (a) involving a child in the family or home of member of the Armed Forces (regardless of whether the incident occurred on or off a military installation), the report required by subsection (a) shall be made to the appropriate child welfare services agency or agencies of the State in which the child resides. The Attorney General, the Secretary of Defense, and the Secretary of Homeland Security (with respect to the Coast Guard when it is not operating as a service in the Navy) shall jointly, in consultation with the chief executive officers of the States, designate the child welfare service agencies of the States that are appropriate recipients of reports pursuant to this subsection. Any report on an incident pursuant to this subsection is in addition to any other report on the incident pursuant to this section.


(2) Makers of reportsFor purposes of the making of reports under this section pursuant to this subsection, the persons engaged in professions and activities described in subsection (b) shall include members of the Armed Forces who are engaged in such professions and activities for members of the Armed Forces and their dependents.



(f) Reporting formIn every federally operated (or contracted) facility, on all Federal lands, and for all covered individuals, a standard written reporting form, with instructions, shall be disseminated to all mandated reporter groups. Use of the form shall be encouraged, but its use shall not take the place of the immediate making of oral reports, telephonically or otherwise, when circumstances dictate.


(g) Immunity for good faith reporting and associated actionsAll persons who, acting in good faith, make a report by subsection (a), or otherwise provide information or assistance in connection with a report, investigation, or legal intervention pursuant to a report, shall be immune from civil and criminal liability arising out of such actions. There shall be a presumption that any such persons acted in good faith. If a person is sued because of the person’s performance of one of the above functions, and the defendant prevails in the litigation, the court may order that the plaintiff pay the defendant’s legal expenses. Immunity shall not be accorded to persons acting in bad faith.


(h) Training of prospective reportersAll individuals in the occupations listed in subsection (b)(1) who work on Federal lands, or are employed in federally operated (or contracted) facilities, and all covered individuals, shall receive periodic training in the obligation to report, as well as in the identification of abused and neglected children.


(i) Rule of constructionNothing in this section shall be construed to require a victim of child abuse to self-report the abuse.


(Pub. L. 101–647, title II, § 226, Nov. 29, 1990, 104 Stat. 4806; Pub. L. 114–328, div. A, title V, § 575(b), Dec. 23, 2016, 130 Stat. 2142; Pub. L. 115–126, title I, § 101(a), Feb. 14, 2018, 132 Stat. 318; Pub. L. 116–189, § 10, Oct. 30, 2020, 134 Stat. 970.)

Editorial Notes
Codification
Another subsec. (g) of section 226 of Pub. L. 101–647 enacted section 2258 of Title 18, Crimes and Criminal Procedure, and amended analysis for part I and heading and analysis of chapter 110 of Title 18.
Section was formerly classified to section 13031 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2020—Subsec. (c)(9). Pub. L. 116–189 substituted “adult who—” for “adult who”, inserted subpar. (A) designation before “is authorized”, and added subpar. (B).
2018—Subsec. (a). Pub. L. 115–126, § 101(a)(1), designated existing provisions as par. (1), inserted heading, and added par. (2).
Subsec. (b). Pub. L. 115–126, § 101(a)(2), substituted “subsection (a)(1)” for “subsection (a)” in introductory provisions.
Subsec. (c)(9) to (12). Pub. L. 115–126, § 101(a)(3), added pars. (9) to (12).
Subsec. (d). Pub. L. 115–126, § 101(a)(4), inserted “and for all covered individuals” after “reside”.
Subsec. (f). Pub. L. 115–126, § 101(a)(5), substituted “on all” for “and on all” and inserted “and for all covered individuals,” after “lands,”.
Subsec. (h). Pub. L. 115–126, § 101(a)(6), inserted “and all covered individuals,” after “facilities,”.
Subsec. (i). Pub. L. 115–126, § 101(a)(7), added subsec. (i).
2016—Subsec. (a). Pub. L. 114–328, § 575(b)(1), inserted before period at end “and to the agency or agencies provided for in subsection (e), if applicable”.
Subsecs. (e) to (g). Pub. L. 114–328, § 575(b)(2), (3), added subsec. (e) and redesignated former subsecs. (e) and (f) as (f) and (g), respectively.



§ 20342. Federal immunity(1) In generalNotwithstanding any other provision of law, any individual making a good faith report to appropriate authorities of a suspected or known instance of child abuse or neglect, or who otherwise, in good faith, provides information or assistance, including medical evaluations or consultations, in connection with a report, investigation, or legal intervention pursuant to a good faith report of child abuse or neglect shall not be subject to civil liability or criminal prosecution, under any Federal law, rising from making such report or providing such information or assistance.


(2) Presumption of good faithIn a Federal civil action or criminal prosecution brought against a person based on the person’s reporting a suspected or known instance of child abuse or neglect, or providing information or assistance with respect to such a report, as described in paragraph (1), there shall be a presumption that the person acted in good faith.


(3) CostsIf the defendant prevails in a Federal civil action described in paragraph (2), the court may award costs and reasonable attorney’s fees incurred by the defendant.


(Pub. L. 115–424, § 3(b), Jan. 7, 2019, 132 Stat. 5470.)

Editorial Notes
Codification
Section was enacted as part of the Victims of Child Abuse Act Reauthorization Act of 2018, and not as part of the Victims of Child Abuse Act of 1990 which comprises this chapter.




SUBCHAPTER V—CHILD CARE WORKER EMPLOYEE BACKGROUND CHECKS
§ 20351. Requirement for background checks(a) In general(1) Each agency of the Federal Government, and every facility operated by the Federal Government (or operated under contract with the Federal Government), that hires (or contracts for hire) individuals involved with the provision to children under the age of 18 of child care services shall assure that all existing and newly-hired employees undergo a criminal history background check. All existing staff shall receive such checks not later than May 29, 1991. Except as provided in subsection (b)(3), no additional staff shall be hired without a check having been completed.

(2) For the purposes of this section, the term “child care services” means child protective services (including the investigation of child abuse and neglect reports), social services, health and mental health care, child (day) care, education (whether or not directly involved in teaching), foster care, residential care, recreational or rehabilitative programs, and detention, correctional, or treatment services.


(b) Criminal history check(1) A background check required by subsection (a) shall be—(A) based on a set of the employee’s fingerprints obtained by a law enforcement officer and on other identifying information;

(B) conducted through the Identification Division of the Federal Bureau of Investigation and through the State criminal history repositories of all States that an employee or prospective employee lists as current and former residences in an employment application; and

(C) initiated through the personnel programs of the applicable Federal agencies.


(2) The results of the background check shall be communicated to the employing agency.

(3) An agency or facility described in subsection (a)(1) may hire a staff person provisionally prior to the completion of a background check if, at all times prior to receipt of the background check during which children are in the care of the person, the person is within the sight and under the supervision of a staff person with respect to whom a background check has been completed.


(c) Applicable criminal historiesAny conviction for a sex crime, an offense involving a child victim, or a drug felony, may be ground for denying employment or for dismissal of an employee in any of the positions listed in subsection (a)(2). In the case of an incident in which an individual has been charged with one of those offenses, when the charge has not yet been disposed of, an employer may suspend an employee from having any contact with children while on the job until the case is resolved. Conviction of a crime other than a sex crime may be considered if it bears on an individual’s fitness to have responsibility for the safety and well-being of children.


(d) Employment applications(1) Employment applications for individuals who are seeking work for an agency of the Federal Government, or for a facility or program operated by (or through contract with) the Federal Government, in any of the positions listed in subsection (a)(1), shall contain a question asking whether the individual has ever been arrested for or charged with a crime involving a child, and if so requiring a description of the disposition of the arrest or charge. An application shall state that it is being signed under penalty of perjury, with the applicable Federal punishment for perjury stated on the application.

(2) A Federal agency seeking a criminal history record check shall first obtain the signature of the employee or prospective employee indicating that the employee or prospective employee has been notified of the employer’s obligation to require a record check as a condition of employment and the employee’s right to obtain a copy of the criminal history report made available to the employing Federal agency and the right to challenge the accuracy and completeness of any information contained in the report.


(e) Encouragement of voluntary criminal history checks for others who may have contact with childrenFederal agencies and facilities are encouraged to submit identifying information for criminal history checks on volunteers working in any of the positions listed in subsection (a) and on adult household members in places where child care or foster care services are being provided in a home.


(Pub. L. 101–647, title II, § 231, Nov. 29, 1990, 104 Stat. 4808; Pub. L. 102–190, div. A, title X, § 1094(a), Dec. 5, 1991, 105 Stat. 1488.)

Editorial Notes
Codification
Section was formerly classified to section 13041 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1991—Subsec. (a)(1). Pub. L. 102–190, § 1094(a)(1), substituted “May 29, 1991. Except as provided in subsection (b)(3), no additional staff” for “6 months after November 29, 1990, and no additional staff”.
Subsec. (b)(3). Pub. L. 102–190, § 1094(a)(2), added par. (3).





CHAPTER 205—AMBER ALERT



Sec.


20501.National coordination of AMBER Alert communications network.


20502.Minimum standards for issuance and dissemination of alerts through AMBER Alert communications network.


20503.Grant program for notification and communications systems along highways and major transportation routes for recovery of abducted children.


20504.Grant program for support of AMBER Alert communications plans.


20505.Limitation on liability.



§ 20501. National coordination of AMBER Alert communications network(a) Coordination within Department of JusticeThe Attorney General shall assign an officer of the Department of Justice to act as the national coordinator of the AMBER Alert communications network regarding abducted children. The officer so designated shall be known as the AMBER Alert Coordinator of the Department of Justice.


(b) DutiesIn acting as the national coordinator of the AMBER Alert communications network, the Coordinator shall—(1) seek to eliminate gaps in the network, including gaps in areas of interstate travel (including airports, maritime ports, border crossing areas and checkpoints, and ports of exit from the United States);

(2) work with States, territories of the United States, and tribal governments to encourage the development of additional elements (known as local AMBER plans) in the network;

(3) work with States, territories of the United States, and tribal governments to ensure appropriate regional coordination of various elements of the network; and

(4) act as the nationwide point of contact for—(A) the development of the network; and

(B) regional coordination of alerts on abducted children through the network.



(c) Consultation with Federal Bureau of InvestigationIn carrying out duties under subsection (b), the Coordinator shall notify and consult with the Director of the Federal Bureau of Investigation concerning each child abduction for which an alert is issued through the AMBER Alert communications network.


(d) CooperationThe Coordinator shall cooperate with the Secretary of Transportation, the Secretary of Homeland Security, and the Federal Communications Commission in carrying out activities under this section.


(e) ReportNot later than March 1, 2005, the Coordinator shall submit to Congress a report on the activities of the Coordinator and the effectiveness and status of the AMBER plans of each State that has implemented such a plan. The Coordinator shall prepare the report in consultation with the Secretary of Transportation.


(Pub. L. 108–21, title III, § 301, Apr. 30, 2003, 117 Stat. 660; Pub. L. 116–283, div. H, title C, § 10001(a)(1), Jan. 1, 2021, 134 Stat. 4860.)

Editorial Notes
Codification
Section was formerly classified to section 5791 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2021—Subsec. (b)(1). Pub. L. 116–283, § 10001(a)(1)(A)(i), inserted “(including airports, maritime ports, border crossing areas and checkpoints, and ports of exit from the United States)” after “gaps in areas of interstate travel”.
Subsec. (b)(2), (3). Pub. L. 116–283, § 10001(a)(1)(A)(ii), inserted “, territories of the United States, and tribal governments” after “States”.
Subsec. (d). Pub. L. 116–283, § 10001(a)(1)(B), inserted “, the Secretary of Homeland Security,” after “Secretary of Transportation”.



§ 20502. Minimum standards for issuance and dissemination of alerts through AMBER Alert communications network(a) Establishment of minimum standardsSubject to subsection (b), the AMBER Alert Coordinator of the Department of Justice shall establish minimum standards for—(1) the issuance of alerts through the AMBER Alert communications network; and

(2) the extent of the dissemination of alerts issued through the network.


(b) Limitations(1) The minimum standards established under subsection (a) shall be adoptable on a voluntary basis only.

(2) The minimum standards shall, to the maximum extent practicable (as determined by the Coordinator in consultation with State, territorial, tribal, and local law enforcement agencies), provide that appropriate information relating to the special needs of an abducted child (including health care needs) are disseminated to the appropriate law enforcement, public health, and other public officials.

(3) The minimum standards shall, to the maximum extent practicable (as determined by the Coordinator in consultation with State, territorial, tribal, and local law enforcement agencies), provide that the dissemination of an alert through the AMBER Alert communications network be limited to the geographic areas most likely to facilitate the recovery of the abducted child concerned.

(4) In carrying out activities under subsection (a), the Coordinator may not interfere with the current system of voluntary coordination between local broadcasters and State, territorial, tribal, and local law enforcement agencies for purposes of the AMBER Alert communications network.


(c) Cooperation(1) The Coordinator shall cooperate with the Secretary of Transportation, the Secretary of Homeland Security, and the Federal Communications Commission in carrying out activities under this section.

(2) The Coordinator shall also cooperate with local broadcasters and State, territorial, tribal, and local law enforcement agencies in establishing minimum standards under this section.


(Pub. L. 108–21, title III, § 302, Apr. 30, 2003, 117 Stat. 661; Pub. L. 116–283, div. H, title C, § 10001(a)(2), Jan. 1, 2021, 134 Stat. 4861.)

Editorial Notes
Codification
Section was formerly classified to section 5791a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2021—Subsec. (b)(2) to (4). Pub. L. 116–283, § 10001(a)(2)(A), inserted “, territorial, tribal,” after “State”.
Subsec. (c)(1). Pub. L. 116–283, § 10001(a)(2)(B)(i), inserted “, the Secretary of Homeland Security,” after “Secretary of Transportation”.
Subsec. (c)(2). Pub. L. 116–283, § 10001(a)(2)(B)(ii), inserted “, territorial, tribal,” after “State”.



§ 20503. Grant program for notification and communications systems along highways and major transportation routes for recovery of abducted children(a) Program requiredThe Secretary of Transportation (referred to in this section as the “Secretary”) shall carry out a program to provide grants to States for the development or enhancement of notification or communications systems along highways and at airports, maritime ports, border crossing areas and checkpoints, and ports of exit from the United States for alerts and other information for the recovery of abducted children.


(b) Development grants(1) In generalThe Secretary may make a grant to a State under this subsection for the development of a State program for the use of changeable message signs or other information systems to notify motorists, aircraft passengers, ship passengers, and travelers about abductions of children. The State program shall provide for the planning, coordination, and design of systems, protocols, and message sets that support the coordination and communication necessary to notify motorists, aircraft passengers, ship passengers, and travelers about abductions of children.


(2) Eligible activitiesA grant under this subsection may be used by a State for the following purposes:(A) To develop general policies and procedures to guide the use of changeable message signs or other information systems to notify motorists, aircraft passengers, ship passengers, and travelers about abductions of children.

(B) To develop guidance or policies on the content and format of alert messages to be conveyed on changeable message signs or other traveler information systems.

(C) To coordinate State, regional, and local plans for the use of changeable message signs or other transportation related issues.

(D) To plan secure and reliable communications systems and protocols among public safety and transportation agencies or modify existing communications systems to support the notification of motorists, aircraft passengers, ship passengers, and travelers about abductions of children.

(E) To plan and design improved systems for communicating with motorists, aircraft passengers, ship passengers, and travelers, including the capability for issuing wide area alerts to motorists, aircraft passengers, ship passengers, and travelers.

(F) To plan systems and protocols to facilitate the efficient issuance of child abduction notification and other key information to motorists, aircraft passengers, ship passengers, and travelers during off-hours.

(G) To provide training and guidance to transportation authorities to facilitate appropriate use of changeable message signs and other traveler information systems for the notification of motorists, aircraft passengers, ship passengers, and travelers about abductions of children.



(c) Implementation grants(1) In generalThe Secretary may make a grant to a State under this subsection for the implementation of a program for the use of changeable message signs or other information systems to notify motorists, aircraft passengers, ship passengers, and travelers about abductions of children. A State shall be eligible for a grant under this subsection if the Secretary determines that the State has developed a State program in accordance with subsection (b).


(2) Eligible activitiesA grant under this subsection may be used by a State to support the implementation of systems that use changeable message signs or other information systems to notify motorists, aircraft passengers, ship passengers, and travelers about abductions of children. Such support may include the purchase and installation of changeable message signs or other information systems to notify motorists, aircraft passengers, ship passengers, and travelers about abductions of children.



(d) Federal share(1) In generalExcept as provided in paragraph (2), the Federal share of the cost of any activities funded by a grant under this section may not exceed 80 percent.


(2) WaiverIf the Secretary determines that American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, or the Virgin Islands of the United States is unable to comply with the requirement under paragraph (1), the Secretary shall waive such requirement.



(e) Distribution of grant amountsThe Secretary shall, to the maximum extent practicable, distribute grants under this section equally among the States that apply for a grant under this section within the time period prescribed by the Secretary.


(f) AdministrationThe Secretary shall prescribe requirements, including application requirements, for the receipt of grants under this section.


(g) DefinitionIn this chapter, the term “State” means any of the 50 States, the District of Columbia, American Samoa, Guam, Puerto Rico, the Northern Mariana Islands, the Virgin Islands of the United States, and any other territory of the United States.


(h) Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $20,000,000 for each of fiscal years 2019 through 2023. Such amounts shall remain available until expended.


(i) Study of State programs(1) StudyThe Secretary shall conduct a study to examine State barriers to the adoption and implementation of State programs for the use of communications systems along highways for alerts and other information for the recovery of abducted children.


(2) ReportNot later than 1 year after April 30, 2003, the Secretary shall transmit to Congress a report on the results of the study, together with any recommendations the Secretary determines appropriate.



(Pub. L. 108–21, title III, § 303, Apr. 30, 2003, 117 Stat. 662; Pub. L. 116–283, div. H, title C, § 10001(b)(1), Jan. 1, 2021, 134 Stat. 4861.)

Editorial Notes
Codification
Section was formerly classified to section 5791b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2021—Pub. L. 116–283, § 10001(b)(1)(A), inserted “and major transportation routes” after “along highways” in section catchline.
Subsec. (a). Pub. L. 116–283, § 10001(b)(1)(B), inserted “(referred to in this section as the ‘Secretary’)” after “Secretary of Transportation” and “and at airports, maritime ports, border crossing areas and checkpoints, and ports of exit from the United States” after “along highways”.
Subsec. (b)(1). Pub. L. 116–283, § 10001(b)(1)(C)(i), substituted “other information systems to notify motorists, aircraft passengers, ship passengers, and travelers” for “other motorist information systems to notify motorists” and inserted “, aircraft passengers, ship passengers, and travelers” after “necessary to notify motorists”.
Subsec. (b)(2)(A). Pub. L. 116–283, § 10001(b)(1)(C)(ii)(I), substituted “other information systems to notify motorists, aircraft passengers, ship passengers, and travelers” for “other motorist information systems to notify motorists”.
Subsec. (b)(2)(D). Pub. L. 116–283, § 10001(b)(1)(C)(ii)(II), inserted “, aircraft passengers, ship passengers, and travelers” after “support the notification of motorists”.
Subsec. (b)(2)(E). Pub. L. 116–283, § 10001(b)(1)(C)(ii)(III), inserted “, aircraft passengers, ship passengers, and travelers” after “motorists” in two places.
Subsec. (b)(2)(F), (G). Pub. L. 116–283, § 10001(b)(1)(C)(ii)(IV), (V), inserted “, aircraft passengers, ship passengers, and travelers” after “motorists”.
Subsec. (c). Pub. L. 116–283, § 10001(b)(1)(D), substituted “other information systems to notify motorists, aircraft passengers, ship passengers, and travelers” for “other motorist information systems” in two places.
Subsec. (d). Pub. L. 116–283, § 10001(b)(1)(E), amended subsec. (d) generally. Prior to amendment, text read as follows: “The Federal share of the cost of any activities funded by a grant under this section may not exceed 80 percent.”
Subsec. (g). Pub. L. 116–283, § 10001(b)(1)(F), substituted “In this chapter” for “In this section” and “American Samoa, Guam, Puerto Rico, the Northern Mariana Islands, the Virgin Islands of the United States, and any other territory of the United States” for “or Puerto Rico”.
Subsec. (h). Pub. L. 116–283, § 10001(b)(1)(G), substituted “each of fiscal years 2019 through 2023” for “fiscal year 2004”.



§ 20504. Grant program for support of AMBER Alert communications plans(a) Program requiredThe Attorney General shall carry out a program to provide grants to States and Indian tribes for—(1) the development or enhancement of programs and activities for the support of AMBER Alert communications plans; and

(2) the integration of tribal AMBER Alert systems into State AMBER Alert systems.


(b) ActivitiesActivities funded by grants under the program under subsection (a) may include—(1) the development and implementation of education and training programs, and associated materials, relating to AMBER Alert communications plans;

(2) the development and implementation of law enforcement programs, and associated equipment, relating to AMBER Alert communications plans;

(3) the development and implementation of new technologies to improve AMBER Alert communications;

(4) the integration of State or regional AMBER Alert communication plans with a territorial government or an Indian tribe; and

(5) such other activities as the Attorney General considers appropriate for supporting the AMBER Alert communications program.


(c) Federal share(1) In generalExcept as provided in paragraph (2), the Federal share of the cost of any activities funded by a grant under this section may not exceed 50 percent.


(2) WaiverIf the Attorney General determines that American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, the Virgin Islands of the United States, or an Indian tribe is unable to comply with the requirement under paragraph (1), the Attorney General shall waive such requirement.



(d) Distribution of grant amounts on geographic basisThe Attorney General shall, to the maximum extent practicable, ensure the distribution of grants under the program under subsection (a) on an equitable basis throughout the various regions of the United States, including territories of the United States.


(e) AdministrationThe Attorney General shall prescribe requirements, including application requirements, and standards to improve accountability and transparency for grants awarded under the program under subsection (a).


(f) Definition of Indian tribeIn this section, the term “Indian tribe” means a federally recognized Indian tribe or a Native village, Regional Corporation, or Village Corporation (as those terms are defined in section 1602 of title 43).


(g) Authorization of appropriations(1) There is authorized to be appropriated for the Department of Justice $5,000,000 for fiscal year 2019 to carry out this section and, in addition, $5,000,000 for fiscal year 2019 to carry out paragraphs (3) and (4) of subsection (b).

(2) Amounts appropriated pursuant to the authorization of appropriations in paragraph (1) shall remain available until expended.


(Pub. L. 108–21, title III, § 304, Apr. 30, 2003, 117 Stat. 663; Pub. L. 115–166, § 2, Apr. 13, 2018, 132 Stat. 1274; Pub. L. 116–283, div. H, title C, § 10001(c), Jan. 1, 2021, 134 Stat. 4862.)

Editorial Notes
Codification
Section was formerly classified to section 5791c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2021—Subsec. (b)(4). Pub. L. 116–283, § 10001(c)(1), inserted “a territorial government or” after “with”.
Subsec. (c). Pub. L. 116–283, § 10001(c)(2), amended subsec. (c) generally. Prior to amendment, text read as follows:
“(1) In general.—Except as provided in paragraph (2), the Federal share of the cost of any activities funded by a grant under the program under subsection (a) may not exceed 50 percent.
“(2) Waiver of Federal share.—If the Attorney General determines that an Indian tribe does not have sufficient funds available to comply with the Federal share requirement under paragraph (1) for the cost of activities funded by a grant for the purpose described in subsection (b)(4), the Attorney General may increase the Federal share of the costs for such activities to the extent the Attorney General determines necessary.”
Subsec. (d). Pub. L. 116–283, § 10001(c)(3), inserted “, including territories of the United States” before period at end.
2018—Subsec. (a). Pub. L. 115–166, § 2(1), amended subsec. (a) generally. Prior to amendment, text read as follows: “The Attorney General shall carry out a program to provide grants to States for the development or enhancement of programs and activities for the support of AMBER Alert communications plans.”
Subsec. (b)(4), (5). Pub. L. 115–166, § 2(2), added par. (4) and redesignated former par. (4) as (5).
Subsec. (c). Pub. L. 115–166, § 2(3), designated existing provisions as par. (1) and inserted heading, substituted “Except as provided in paragraph (2), the Federal” for “The Federal”, and added par. (2).
Subsec. (e). Pub. L. 115–166, § 2(4), substituted “and standards to improve accountability and transparency for grants awarded under” for “for grants under”.
Subsec. (f). Pub. L. 115–166, § 2(6), added subsec. (f). Former subsec. (f) redesignated (g).
Subsec. (g). Pub. L. 115–166, § 2(5), (7), redesignated subsec. (f) as (g) and, in par. (1), substituted “2019” for “2004” in two places and “paragraphs (3) and (4) of subsection (b)” for “subsection (b)(3)”.



§ 20505. Limitation on liability(a) Except as provided in subsection (b), the National Center for Missing and Exploited Children, including any of its officers, employees, or agents, shall not be liable for damages in any civil action for defamation, libel, slander, or harm to reputation arising out of any action or communication by the National Center for Missing and Exploited Children, its officers, employees, or agents, in connection with any clearinghouse, hotline or complaint intake or forwarding program or in connection with activity that is wholly or partially funded by the United States and undertaken in cooperation with, or at the direction of a Federal law enforcement agency.

(b) The limitation in subsection (a) does not apply in any action in which the plaintiff proves that the National Center for Missing and Exploited Children, its officers, employees, or agents acted with actual malice, or provided information or took action for a purpose unrelated to an activity mandated by Federal law. For purposes of this subsection, the prevention, or detection of crime, and the safety, recovery, or protection of missing or exploited children shall be deemed, per se, to be an activity mandated by Federal law.

(Pub. L. 108–21, title III, § 305, Apr. 30, 2003, 117 Stat. 664.)

Editorial Notes
Codification
Section was formerly classified to section 5791d of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




CHAPTER 207—COMBATING DOMESTIC TRAFFICKING IN PERSONS



Sec.


20701.Prevention of domestic trafficking in persons.


20702.Establishment of a grant program to develop, expand, and strengthen assistance programs for certain persons subject to trafficking.


20703.Victim-centered child human trafficking deterrence block grant program.


20704.Grant accountability.


20705.Enhancing State and local efforts to combat trafficking in persons.


20706.Senior Policy Operating Group.


20707.Definitions.


20708.Grants for specialized human trafficking training and technical assistance for service providers.


20709.Combat Human Trafficking Act.


20709a.Holistic training for Federal law enforcement officers and prosecutors.


20709b.Encouraging a victim-centered approach to training of Federal law enforcement personnel.


20709c.Training of tribal law enforcement and prosecutorial personnel.


20710.Education and outreach to trafficking survivors.


20711.Establishing a national strategy to combat human trafficking.



§ 20701. Prevention of domestic trafficking in persons(a) Program to reduce trafficking in persons and demand for commercial sex acts in the United States(1) Comprehensive research and statistical review and analysis of incidents of trafficking in persons and commercial sex acts(A) In generalThe Attorney General shall use available data from State and local authorities as well as research data to carry out a biennial comprehensive research and statistical review and analysis of severe forms of trafficking in persons, and a biennial comprehensive research and statistical review and analysis of sex trafficking and unlawful commercial sex acts in the United States, and shall submit to Congress separate biennial reports on the findings.


(B) ContentsThe research and statistical review and analysis under this paragraph shall consist of two separate studies, utilizing the same statistical data where appropriate, as follows:(i) The first study shall address severe forms of trafficking in persons in the United States and shall include, but need not be limited to—(I) the estimated number and demographic characteristics of persons engaged in acts of severe forms of trafficking in persons; and

(II) the number of investigations, arrests, prosecutions, and incarcerations of persons engaged in acts of severe forms of trafficking in persons by States and their political subdivisions.


(ii) The second study shall address sex trafficking and unlawful commercial sex acts in the United States and shall include, but need not be limited to—(I) the estimated number and demographic characteristics of persons engaged in sex trafficking and commercial sex acts, including purchasers of commercial sex acts;

(II) the estimated value in dollars of the commercial sex economy, including the estimated average annual personal income derived from acts of sex trafficking;

(III) the number of investigations, arrests, prosecutions, and incarcerations of persons engaged in sex trafficking and unlawful commercial sex acts, including purchasers of commercial sex acts, by States and their political subdivisions; and

(IV) a description of the differences in the enforcement of laws relating to unlawful commercial sex acts across the United States.




(2) Trafficking conference(A) In generalThe Attorney General, in consultation and cooperation with the Secretary of Health and Human Services, shall conduct an annual conference in each of the fiscal years 2006, 2007, and 2008, and thereafter conduct a biennial conference, addressing severe forms of trafficking in persons and commercial sex acts that occur, in whole or in part, within the territorial jurisdiction of the United States. At each such conference, the Attorney General, or his designee, shall—(i) announce and evaluate the findings contained in the research and statistical reviews carried out under paragraph (1);

(ii) disseminate best methods and practices for enforcement of laws prohibiting acts of severe forms of trafficking in persons and other laws related to acts of trafficking in persons, including, but not limited to, best methods and practices for training State and local law enforcement personnel on the enforcement of such laws;

(iii) disseminate best methods and practices for training State and local law enforcement personnel on the enforcement of laws prohibiting sex trafficking and commercial sex acts, including, but not limited to, best methods for investigating and prosecuting exploiters and persons who solicit or purchase an unlawful commercial sex act; and

(iv) disseminate best methods and practices for training State and local law enforcement personnel on collaborating with social service providers and relevant nongovernmental organizations and establishing trust of persons subjected to commercial sex acts or severe forms of trafficking in persons.


(B) ParticipationEach annual conference conducted under this paragraph shall involve the participation of persons with expertise or professional responsibilities with relevance to trafficking in persons, including, but not limited to—(i) Federal Government officials, including law enforcement and prosecutorial officials;

(ii) State and local government officials, including law enforcement and prosecutorial officials;

(iii) persons who have been subjected to severe forms of trafficking in persons or commercial sex acts;

(iv) medical personnel;

(v) social service providers and relevant nongovernmental organizations; and

(vi) academic experts.


(C) ReportsThe Attorney General and the Secretary of Health and Human Services shall prepare and post on the respective Internet Web sites of the Department of Justice and the Department of Health and Human Services reports on the findings and best practices identified and disseminated at the conference described in this paragraph.




(b) Omitted

(c) Authorization of appropriationsThere are authorized to be appropriated—(1) $1,500,000 for each of the fiscal years 2008 through 2011 to carry out the activities described in subsection (a)(1)(B)(i) and $1,500,000 for each of the fiscal years 2008 through 2011 to carry out the activities described in subsection (a)(1)(B)(ii); and

(2) $250,000 for each of the fiscal years 2014 through 2021 to carry out the activities described in subsection (a)(2).


(Pub. L. 109–164, title II, § 201, Jan. 10, 2006, 119 Stat. 3567; Pub. L. 110–457, title III, § 302(2), Dec. 23, 2008, 122 Stat. 5087; Pub. L. 113–4, title XII, § 1252(2), Mar. 7, 2013, 127 Stat. 156; Pub. L. 115–393, title III, § 301(b), Dec. 21, 2018, 132 Stat. 5272.)

Editorial Notes
Codification
Section is comprised of section 201 of Pub. L. 109–164. Subsec. (b) of section 201 of Pub. L. 109–164 amended section 7104 of Title 22, Foreign Relations and Intercourse.
Section was formerly classified to section 14044 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (c)(2). Pub. L. 115–393 substituted “2021” for “2017”.
2013—Subsec. (c)(2). Pub. L. 113–4 substituted “$250,000 for each of the fiscal years 2014 through 2017” for “$1,000,000 for each of the fiscal years 2008 through 2011”.
2008—Subsec. (c)(1). Pub. L. 110–457, § 302(2)(A), substituted “$1,500,000 for each of the fiscal years 2008 through 2011” for “$2,500,000 for each of the fiscal years 2006 and 2007” in two places.
Subsec. (c)(2). Pub. L. 110–457, § 302(2)(B), which directed substitution of “2008 through 2011” for “2006 and 2007”, was executed by making the substitution for “2006 through 2007”, to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Best Practices in Delivering Justice for Victims of TraffickingPub. L. 115–392, § 8, Dec. 21, 2018, 132 Stat. 5253, provided that: 
“Not later than 180 days after the date of enactment of this Act [Dec. 21, 2018], the Attorney General shall issue guidance to all offices and components of the Department of Justice—
“(1) emphasizing that an individual who knowingly solicits or patronizes a commercial sex act from a person who was a minor (consistent with section 1591(c) of title 18, United States Code) or was subject to force, fraud, or coercion is guilty of an offense under chapter 77 of title 18, United States Code, and is a party to a severe form of trafficking in persons, as that term is defined in section 103(9) [now 103(11)] of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9) [now 7102(11)]);

“(2) recommending and implementing best practices for the collection of special assessments under section 3014 of title 18, United States Code, as added by section 101 of the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 228), including a directive that civil liens are an authorized collection method and remedy under section 3613 of title 18, United States Code; and

“(3) clarifying that commercial sexual exploitation is a form of gender-based violence.”




Ending Government Partnerships With the Commercial Sex IndustryPub. L. 115–392, § 19, Dec. 21, 2018, 132 Stat. 5258, provided that: 
“No Federal funds or resources may be used for the operation of, participation in, or partnership with any program that involves the provision of funding or resources to an organization that—
“(1) has the primary purpose of providing adult entertainment; and

“(2) derives profits from the commercial sex trade.”




Recommendations To Prevent Sex Trafficking of Indian WomenPub. L. 111–211, title II, § 264, July 29, 2010, 124 Stat. 2300, provided that: “Any report of the Secretary of Health and Human Services to Congress on the development of Indian victim services and victim advocate training programs shall include any recommendations that the Secretary determines to be necessary to prevent the sex trafficking of Indian women.”


Executive Documents

Ex. Ord. No. 13903. Combating Human Trafficking and Online Child Exploitation in the United States
Ex Ord. No. 13903, Jan. 31, 2020, 85 F.R. 6721, provided:
Section 1. Policy. Human trafficking is a form of modern slavery. Throughout the United States and around the world, human trafficking tears apart communities, fuels criminal activity, and threatens the national security of the United States. It is estimated that millions of individuals are trafficked around the world each year—including into and within the United States. As the United States continues to lead the global fight against human trafficking, we must remain relentless in resolving to eradicate it in our cities, suburbs, rural communities, tribal lands, and on our transportation networks. Human trafficking in the United States takes many forms and can involve exploitation of both adults and children for labor and sex.
Twenty-first century technology and the proliferation of the internet and mobile devices have helped facilitate the crime of child sex trafficking and other forms of child exploitation. Consequently, the number of reports to the National Center for Missing and Exploited Children of online photos and videos of children being sexually abused is at record levels.
The Federal Government is committed to preventing human trafficking and the online sexual exploitation of children. Effectively combating these crimes requires a comprehensive and coordinated response to prosecute human traffickers and individuals who sexually exploit children online, to protect and support victims of human trafficking and child exploitation, and to provide prevention education to raise awareness and help lower the incidence of human trafficking and child exploitation into, from, and within the United States.
To this end, it shall be the policy of the executive branch to prioritize its resources to vigorously prosecute offenders, to assist victims, and to provide prevention education to combat human trafficking and online sexual exploitation of children.
Sec. 2. Strengthening Federal Responsiveness to Human Trafficking. (a) The Domestic Policy Council shall commit one employee position to work on issues related to combating human trafficking occurring into, from, and within the United States and to coordinate with personnel in other components of the Executive Office of the President, including the Office of Economic Initiatives and the National Security Council, on such efforts. This position shall be filled by an employee of the executive branch detailed from the Department of Justice, the Department of Labor, the Department of Health and Human Services, the Department of Transportation, or the Department of Homeland Security.
(b) The Secretary of State, on behalf of the President’s Interagency Task Force to Monitor and Combat Trafficking in Persons, shall make available, online, a list of the Federal Government’s resources to combat human trafficking, including resources to identify and report instances of human trafficking, to protect and support the victims of trafficking, and to provide public outreach and training.
(c) The Secretary of State, the Attorney General, the Secretary of Labor, the Secretary of Health and Human Services, and the Secretary of Homeland Security shall, in coordination and consistent with applicable law:
(i) improve methodologies of estimating the prevalence of human trafficking, including in specific sectors or regions, and monitoring the impact of anti-trafficking efforts and publish such methodologies as appropriate; and
(ii) establish estimates of the prevalence of human trafficking in the United States.
Sec. 3. Prosecuting Human Traffickers and Individuals Who Exploit Children Online. (a) The Attorney General, through the Federal Enforcement Working Group, in collaboration with the Secretary of Labor and the Secretary of Homeland Security, shall:
(i) improve interagency coordination with respect to targeting traffickers, determining threat assessments, and sharing law enforcement intelligence to build on the Administration’s commitment to the continued success of ongoing anti-trafficking enforcement initiatives, such as the Anti-Trafficking Coordination Team and the U.S.-Mexico Bilateral Human Trafficking Enforcement Initiatives; and
(ii) coordinate activities, as appropriate, with the Task Force on Missing and Murdered American Indians and Alaska Natives as established by Executive Order 13898 of November 26, 2019 (Establishing the Task Force on Missing and Murdered American Indians and Alaska Natives) [25 U.S.C. 2801 note].
(b) The Attorney General and the Secretary of Homeland Security, and other heads of executive departments and agencies as appropriate, shall, within 180 days of the date of this order [Jan. 31, 2020], propose to the President, through the Director of the Domestic Policy Council, legislative and executive actions that would overcome information-sharing challenges and improve law enforcement’s capabilities to detect in real-time the sharing of child sexual abuse material on the internet, including material referred to in Federal law as “child pornography.” Overcoming these challenges would allow law enforcement officials to more efficiently identify, protect, and rescue victims of online child sexual exploitation; investigate and prosecute alleged offenders; and eliminate the child sexual abuse material online.
Sec. 4. Protecting Victims of Human Trafficking and Child Exploitation. (a) The Attorney General, the Secretary of Health and Human Services, and the Secretary of Homeland Security, and other heads of executive departments and agencies as appropriate, shall work together to enhance capabilities to locate children who are missing, including those who have run away from foster care and those previously in Federal custody, and are vulnerable to human trafficking and child exploitation. In doing so, such heads of executive departments and agencies, shall, as appropriate, engage social media companies; the technology industry; State, local, tribal and territorial child welfare agencies; the National Center for Missing and Exploited Children; and law enforcement at all levels.
(b) The Secretary of Health and Human Services, in consultation with the Secretary of Housing and Urban Development, shall establish an internal working group to develop and incorporate practical strategies for State, local, and tribal governments, child welfare agencies, and faith-based and other community organizations to expand housing options for victims of human trafficking.
Sec. 5. Preventing Human Trafficking and Child Exploitation Through Education Partnerships. The Attorney General and the Secretary of Homeland Security, in coordination with the Secretary of Education, shall partner with State, local, and tribal law enforcement entities to fund human trafficking and child exploitation prevention programs for our Nation’s youth in schools, consistent with applicable law and available appropriations.
Sec. 6. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.




§ 20702. Establishment of a grant program to develop, expand, and strengthen assistance programs for certain persons subject to trafficking(a) DefinitionsIn this section:(1) Assistant SecretaryThe term “Assistant Secretary” means the Assistant Secretary for Children and Families of the Department of Health and Human Services.


(2) Assistant Attorney GeneralThe term “Assistant Attorney General” means the Assistant Attorney General for the Office of Justice Programs of the Department of Justice.


(3) Eligible entityThe term “eligible entity” means a State or unit of local government that—(A) has significant criminal activity involving sex trafficking of minors;

(B) has demonstrated cooperation between Federal, State, local, and, where applicable, tribal law enforcement agencies, prosecutors, and social service providers in addressing sex trafficking of minors;

(C) has developed a workable, multi-disciplinary plan to combat sex trafficking of minors, including—(i) building or establishing a residential care facility for minor victims of sex trafficking;

(ii) the provision of rehabilitative care to minor victims of sex trafficking;

(iii) the provision of specialized training for law enforcement officers and social service providers for all forms of sex trafficking, with a focus on sex trafficking of minors;

(iv) prevention, deterrence, and prosecution of offenses involving sex trafficking of minors;

(v) cooperation or referral agreements with organizations providing outreach or other related services to runaway and homeless youth; and

(vi) law enforcement protocols or procedures to screen all individuals arrested for prostitution, whether adult or minor, for victimization by sex trafficking and by other crimes, such as sexual assault and domestic violence; and


(D) provides assurance that a minor victim of sex trafficking shall not be required to collaborate with law enforcement to have access to residential care or services provided with a grant under this section.


(4) Minor victim of sex traffickingThe term “minor victim of sex trafficking” means an individual who—(A) is younger than 18 years of age, and is a victim of an offense described in section 1591(a) of title 18 or a comparable State law; or

(B)(i) is not younger than 18 years of age nor older than 20 years of age;

(ii) before the individual reached 18 years of age, was described in subparagraph (A); and

(iii) was receiving shelter or services as a minor victim of sex trafficking.



(5) Qualified nongovernmental organizationThe term “qualified nongovernmental organization” means an organization that—(A) is not a State or unit of local government, or an agency of a State or unit of local government;

(B) has demonstrated experience providing services to victims of sex trafficking or related populations (such as runaway and homeless youth), or employs staff specialized in the treatment of sex trafficking victims; and

(C) demonstrates a plan to sustain the provision of services beyond the period of a grant awarded under this section.


(6) Sex trafficking of a minorThe term “sex trafficking of a minor” means an offense described in section 1591(a) of title 18 or a comparable State law, against a minor.



(b) Sex trafficking block grants(1) Grants authorized(A) In generalThe Assistant Attorney General, in consultation with the Assistant Secretary, may make block grants to 4 eligible entities located in different regions of the United States to combat sex trafficking of minors.


(B) RequirementNot fewer than 1 of the block grants made under subparagraph (A) shall be awarded to an eligible entity with a State population of less than 5,000,000.


(C) Grant amountSubject to the availability of appropriations under subsection (g) to carry out this section, each grant made under this section shall be for an amount not less than $1,500,000 and not greater than $2,000,000.


(D) Duration(i) In generalA grant made under this section shall be for a period of 1 year.


(ii) Renewal(I) In generalThe Assistant Attorney General may renew a grant under this section for up to 3 1-year periods.


(II) PriorityIn making grants in any fiscal year after the first fiscal year in which grants are made under this section, the Assistant Attorney General shall give priority to an eligible entity that received a grant in the preceding fiscal year and is eligible for renewal under this subparagraph, taking into account any evaluation of the eligible entity conducted under paragraph (4), if available.




(E) ConsultationIn carrying out this section, the Assistant Attorney General shall consult with the Assistant Secretary with respect to—(i) evaluations of grant recipients under paragraph (4);

(ii) avoiding unintentional duplication of grants; and

(iii) any other areas of shared concern.



(2) Use of funds(A) AllocationNot less than 67 percent of each grant made under paragraph (1) shall be used by the eligible entity to provide residential care and services (as described in clauses (i) through (iv) of subparagraph (B)) to minor victims of sex trafficking through qualified nongovernmental organizations.


(B) Authorized activitiesGrants awarded pursuant to paragraph (2) may be used for—(i) providing residential care to minor victims of sex trafficking, including temporary or long-term placement as appropriate;

(ii) providing 24-hour emergency social services response for minor victims of sex trafficking;

(iii) providing minor victims of sex trafficking with clothing and other daily necessities needed to keep such victims from returning to living on the street;

(iv) case management services for minor victims of sex trafficking;

(v) mental health counseling for minor victims of sex trafficking, including specialized counseling and substance abuse treatment;

(vi) legal services for minor victims of sex trafficking;

(vii) specialized training for social service providers, public sector personnel, and private sector personnel likely to encounter sex trafficking victims on issues related to the sex trafficking of minors and severe forms of trafficking in persons;

(viii) outreach and education programs to provide information about deterrence and prevention of sex trafficking of minors;

(ix) programs to provide treatment to individuals charged or cited with purchasing or attempting to purchase sex acts in cases where—(I) a treatment program can be mandated as a condition of a sentence, fine, suspended sentence, or probation, or is an appropriate alternative to criminal prosecution; and

(II) the individual was not charged with purchasing or attempting to purchase sex acts with a minor; and


(x) screening and referral of minor victims of severe forms of trafficking in persons.



(3) Application(A) In generalEach eligible entity desiring a grant under this section shall submit an application to the Assistant Attorney General at such time, in such manner, and accompanied by such information as the Assistant Attorney General may reasonably require.


(B) ContentsEach application submitted pursuant to subparagraph (A) shall—(i) describe the activities for which assistance under this section is sought; and

(ii) provide such additional assurances as the Assistant Attorney General determines to be essential to ensure compliance with the requirements of this section.



(4) EvaluationThe Assistant Attorney General shall enter into a contract with an academic or non-profit organization that has experience in issues related to sex trafficking of minors and evaluation of grant programs to conduct an annual evaluation of each grant made under this section to determine the impact and effectiveness of programs funded with the grant.



(c) Mandatory exclusionAn eligible entity that receives a grant under this section that is found to have utilized grant funds for any unauthorized expenditure or otherwise unallowable cost shall not be eligible for any grant funds awarded under the grant for 2 fiscal years following the year in which the unauthorized expenditure or unallowable cost is reported.


(d) Compliance requirementAn eligible entity shall not be eligible to receive a grant under this section if, during the 5 fiscal years before the eligible entity submits an application for the grant, the eligible entity has been found to have violated the terms or conditions of a Government grant program by utilizing grant funds for unauthorized expenditures or otherwise unallowable costs.


(e) Administrative capThe cost of administering the grants authorized by this section shall not exceed 3 percent of the total amount appropriated to carry out this section.


(f) Audit requirementFor fiscal years 2016 and 2017, the Inspector General of the Department of Justice shall conduct an audit of all 4 eligible entities that receive block grants under this section.


(g) Match requirementAn eligible entity that receives a grant under this section shall provide a non-Federal match in an amount equal to not less than—(1) 15 percent of the grant during the first year;

(2) 25 percent of the grant during the first renewal period;

(3) 40 percent of the grant during the second renewal period; and

(4) 50 percent of the grant during the third renewal period.


(h) No limitation on section 20705 grantsAn entity that applies for a grant under section 20705 of this title is not prohibited from also applying for a grant under this section.


(i) Authorization of appropriationsThere are authorized to be appropriated $8,000,000 to the Attorney General for each of the fiscal years 2018 through 2021 to carry out this section.


(j) GAO evaluationNot later than 30 months after March 7, 2013, the Comptroller General of the United States shall submit a report to Congress that contains—(1) an evaluation of the impact of this section in aiding minor victims of sex trafficking in the jurisdiction of the entity receiving the grant; and

(2) recommendations, if any, regarding any legislative or administrative action the Comptroller General determines appropriate.


(Pub. L. 109–164, title II, § 202, Jan. 10, 2006, 119 Stat. 3569; Pub. L. 110–457, title III, § 302(3), Dec. 23, 2008, 122 Stat. 5087; Pub. L. 113–4, title XII, § 1241(a), Mar. 7, 2013, 127 Stat. 149; Pub. L. 115–393, title III, § 301(e)(1)(A), (3), Dec. 21, 2018, 132 Stat. 5272.)

Editorial Notes

References in TextMarch 7, 2013, referred to in subsec. (j), was in the original “the date of the enactment of this Act”, which was translated as meaning the date of enactment of Pub. L. 113–4, which amended this section generally, to reflect the probable intent of Congress.

Codification
Section was formerly classified to section 14044a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Pub. L. 115–393, § 301(e)(1)(A), amended section to read as it read on Mar 6, 2017. See 2013 Amendment note below. Prior to amendment, section consisted of subsecs. (a) to (d) relating to grant programs to develop, expand, and strengthen assistance programs for certain persons subject to trafficking.
Subsec. (i). Pub. L. 115–393, § 301(e)(3), substituted “2018 through 2021” for “2014 through 2017”.
2013—Pub. L. 113–4 temporarily amended section generally, so as to consist of subsecs. (a) to (j) relating to grant programs to develop, expand, and strengthen assistance programs for certain persons subject to trafficking. See Effective and Termination Dates of 2013 Amendment note below.
2008—Subsec. (d). Pub. L. 110–457 substituted “$8,000,000 for each of the fiscal years 2008 through 2011” for “$10,000,000 for each of the fiscal years 2006 and 2007”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–393, title III, § 301(e)(2), Dec. 21, 2018, 132 Stat. 5272, provided that: “The amendments made by paragraph (1) [amending this section and repealing provisions set out as a note under this section] shall take effect as though enacted on March 6, 2017.”


Effective and Termination Dates of 2013 AmendmentPub. L. 113–4, title XII, § 1241(b), Mar. 7, 2013, 127 Stat. 153, which provided that the amendment made to this section by section 1241(a) of Pub. L. 113–4 would be effective during the 4-year period beginning on Mar. 7, 2013, was repealed by Pub. L. 115–393, title III, § 301(e)(1)(B), Dec. 21, 2018, 132 Stat. 5272.



§ 20703. Victim-centered child human trafficking deterrence block grant program(a) Grants authorizedThe Attorney General may award block grants to an eligible entity to develop, improve, or expand domestic child human trafficking deterrence programs that assist law enforcement officers, prosecutors, judicial officials, and qualified victims’ services organizations in collaborating to rescue and restore the lives of victims, while investigating and prosecuting offenses involving child human trafficking.


(b) Authorized activitiesGrants awarded under subsection (a) may be used for—(1) the establishment or enhancement of specialized training programs for law enforcement officers, first responders, health care officials, child welfare officials, juvenile justice personnel, prosecutors, and judicial personnel to—(A) identify victims and acts of child human trafficking;

(B) address the unique needs of child victims of human trafficking;

(C) facilitate the rescue of child victims of human trafficking;

(D) investigate and prosecute acts of human trafficking, including the soliciting, patronizing, or purchasing of commercial sex acts from children, as well as training to build cases against complex criminal networks involved in child human trafficking; and

(E) utilize, implement, and provide education on safe harbor laws enacted by States, aimed at preventing the criminalization and prosecution of child sex trafficking victims for prostitution offenses, and other laws aimed at the investigation and prosecution of child human trafficking;


(2) the establishment or enhancement of dedicated anti-trafficking law enforcement units and task forces to investigate child human trafficking offenses and to rescue victims, including—(A) funding salaries, in whole or in part, for law enforcement officers, including patrol officers, detectives, and investigators, except that the percentage of the salary of the law enforcement officer paid for by funds from a grant awarded under this section shall not be more than the percentage of the officer’s time on duty that is dedicated to working on cases involving child human trafficking;

(B) investigation expenses for cases involving child human trafficking, including—(i) wire taps;

(ii) consultants with expertise specific to cases involving child human trafficking;

(iii) travel; and

(iv) other technical assistance expenditures;


(C) dedicated anti-trafficking prosecution units, including the funding of salaries for State and local prosecutors, including assisting in paying trial expenses for prosecution of child human trafficking offenders, except that the percentage of the total salary of a State or local prosecutor that is paid using an award under this section shall be not more than the percentage of the total number of hours worked by the prosecutor that is spent working on cases involving child human trafficking;

(D) the establishment of child human trafficking victim witness safety, assistance, and relocation programs that encourage cooperation with law enforcement investigations of crimes of child human trafficking by leveraging existing resources and delivering child human trafficking victims’ services through coordination with—(i) child advocacy centers;

(ii) social service agencies;

(iii) State governmental health service agencies;

(iv) housing agencies;

(v) legal services agencies; and

(vi) nongovernmental organizations and shelter service providers with substantial experience in delivering wrap-around services to victims of child human trafficking; and


(E) the establishment or enhancement of other necessary victim assistance programs or personnel, such as victim or child advocates, child-protective services, child forensic interviews, or other necessary service providers;


(3) activities of law enforcement agencies to find homeless and runaway youth, including salaries and associated expenses for retired Federal law enforcement officers assisting the law enforcement agencies in finding homeless and runaway youth; and

(4) the establishment or enhancement of problem solving court programs for trafficking victims that include—(A) mandatory and regular training requirements for judicial officials involved in the administration or operation of the court program described under this paragraph;

(B) continuing judicial supervision of victims of child human trafficking, including case worker or child welfare supervision in collaboration with judicial officers, who have been identified by a law enforcement or judicial officer as a potential victim of child human trafficking, regardless of whether the victim has been charged with a crime related to human trafficking;

(C) the development of a specialized and individualized, court-ordered treatment program for identified victims of child human trafficking, including—(i) State-administered outpatient treatment;

(ii) life skills training;

(iii) housing placement;

(iv) vocational training;

(v) education;

(vi) family support services; and

(vii) job placement;


(D) centralized case management involving the consolidation of all of each child human trafficking victim’s cases and offenses, and the coordination of all trafficking victim treatment programs and social services;

(E) regular and mandatory court appearances by the victim during the duration of the treatment program for purposes of ensuring compliance and effectiveness;

(F) the ultimate dismissal of relevant non-violent criminal charges against the victim, where such victim successfully complies with the terms of the court-ordered treatment program; and

(G) collaborative efforts with child advocacy centers, child welfare agencies, shelters, and nongovernmental organizations with substantial experience in delivering wrap-around services to victims of child human trafficking to provide services to victims and encourage cooperation with law enforcement.



(c) Application(1) In generalAn eligible entity shall submit an application to the Attorney General for a grant under this section in such form and manner as the Attorney General may require.


(2) Required informationAn application submitted under this subsection shall—(A) describe the activities for which assistance under this section is sought;

(B) include a detailed plan for the use of funds awarded under the grant;

(C) provide such additional information and assurances as the Attorney General determines to be necessary to ensure compliance with the requirements of this section; and

(D) disclose—(i) any other grant funding from the Department of Justice or from any other Federal department or agency for purposes similar to those described in subsection (b) for which the eligible entity has applied, and which application is pending on the date of the submission of an application under this section; and

(ii) any other such grant funding that the eligible entity has received during the 5-year period ending on the date of the submission of an application under this section.



(3) PreferenceIn reviewing applications submitted in accordance with paragraphs (1) and (2), the Attorney General shall give preference to grant applications if—(A) the application includes a plan to use awarded funds to engage in all activities described under paragraphs (1) through (3) of subsection (b); or

(B) the application includes a plan by the State or unit of local government to continue funding of all activities funded by the award after the expiration of the award.


(4) Eligible entities soliciting data on child human traffickingNo eligible entity shall be disadvantaged in being awarded a grant under subsection (a) on the grounds that the eligible entity has only recently begun soliciting data on child human trafficking.



(d) Duration and renewal of award(1) In generalA grant under this section shall expire 3 years after the date of award of the grant.


(2) RenewalA grant under this section shall be renewable not more than 2 times and for a period of not greater than 2 years.



(e) EvaluationThe Attorney General shall—(1) enter into a contract with a nongovernmental organization, including an academic or nonprofit organization, that has experience with issues related to child human trafficking and evaluation of grant programs to conduct periodic evaluations of grants made under this section to determine the impact and effectiveness of programs funded with grants awarded under this section;

(2) instruct the Inspector General of the Department of Justice to review evaluations issued under paragraph (1) to determine the methodological and statistical validity of the evaluations; and

(3) submit the results of any evaluation conducted pursuant to paragraph (1) to—(A) the Committee on the Judiciary of the Senate; and

(B) the Committee on the Judiciary of the House of Representatives.



(f) Mandatory exclusionAn eligible entity awarded funds under this section that is found to have used grant funds for any unauthorized expenditure or otherwise unallowable cost shall not be eligible for any grant funds awarded under the block grant for 2 fiscal years following the year in which the unauthorized expenditure or unallowable cost is reported.


(g) Compliance requirementAn eligible entity shall not be eligible to receive a grant under this section if within the 5 fiscal years before submitting an application for a grant under this section, the grantee has been found to have violated the terms or conditions of a Government grant program by utilizing grant funds for unauthorized expenditures or otherwise unallowable costs.


(h) Administrative capThe cost of administering the grants authorized by this section shall not exceed 5 percent of the total amount expended to carry out this section.


(i) Federal shareThe Federal share of the cost of a program funded by a grant awarded under this section shall be—(1) 70 percent in the first year;

(2) 60 percent in the second year; and

(3) 50 percent in the third year, and in all subsequent years.


(j) Authorization of funding; fully offsetFor purposes of carrying out this section, the Attorney General, in consultation with the Secretary of Health and Human Services, is authorized to award not more than $7,000,000 of the funds available in the Domestic Trafficking Victims’ Fund, established under section 3014 of title 18, for each of fiscal years 2016 through 2020.


(k) DefinitionsIn this section—(1) the term “child” means a person under the age of 18;

(2) the term “child advocacy center” means a center created under subtitle A of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.); 11 See References in Text note below.

(3) the term “child human trafficking” means 1 or more severe forms of trafficking in persons (as defined in section 7102 of title 22) involving a victim who is a child; and

(4) the term “eligible entity” means a State or unit of local government that—(A) has significant criminal activity involving child human trafficking;

(B) has demonstrated cooperation between Federal, State, local, and, where applicable, tribal law enforcement agencies, prosecutors, and social service providers in addressing child human trafficking;

(C) has developed a workable, multi-disciplinary plan to combat child human trafficking, including—(i) the establishment of a shelter for victims of child human trafficking, through existing or new facilities;

(ii) the provision of trauma-informed, gender-responsive rehabilitative care to victims of child human trafficking;

(iii) the provision of specialized training for law enforcement officers and social service providers for all forms of human trafficking, with a focus on domestic child human trafficking;

(iv) prevention, deterrence, and prosecution of offenses involving child human trafficking, including soliciting, patronizing, or purchasing human acts with children;

(v) cooperation or referral agreements with organizations providing outreach or other related services to runaway and homeless youth;

(vi) law enforcement protocols or procedures to screen all individuals arrested for prostitution, whether adult or child, for victimization by sex trafficking and by other crimes, such as sexual assault and domestic violence; and

(vii) cooperation or referral agreements with State child welfare agencies and child advocacy centers; and


(D) provides an assurance that, under the plan under subparagraph (C), a victim of child human trafficking shall not be required to collaborate with law enforcement officers to have access to any shelter or services provided with a grant under this section.



(l) Grant accountability; specialized victims’ service requirementNo grant funds under this section may be awarded or transferred to any entity unless such entity has demonstrated substantial experience providing services to victims of human trafficking or related populations (such as runaway and homeless youth), or employs staff specialized in the treatment of human trafficking victims.


(Pub. L. 109–164, title II, § 203, Jan. 10, 2006, 119 Stat. 3570; Pub. L. 110–457, title III, § 302(4), Dec. 23, 2008, 122 Stat. 5087; Pub. L. 114–22, title I, § 103(a), May 29, 2015, 129 Stat. 231.)

Editorial Notes

References in TextThe Victims of Child Abuse Act of 1990, referred to in subsec. (k)(2), is Pub. L. 101–647, title II, Nov. 29, 1990, 104 Stat. 4792. Subtitle A of the Act was classified generally to subchapter I (§ 13001 et seq.) of chapter 132 of Title 42, The Public Health and Welfare, prior to editorial reclassification as subchapter I (§ 20301 et seq.) of chapter 203 of this title. For complete classification of this Act to the Code, see Short Title of 1990 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 14044b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2015—Pub. L. 114–22 amended section generally. Prior to amendment, section related to pilot program for protection of juvenile victims of trafficking in persons.
2008—Subsec. (g). Pub. L. 110–457 substituted “2008 through 2011” for “2006 and 2007”.



§ 20704. Grant accountability(a) DefinitionIn this section, the term “covered grant” means a grant awarded by the Attorney General under section 20703 of this title, as amended by section 103.


(b) AccountabilityAll covered grants shall be subject to the following accountability provisions:(1) Audit requirement(A) In generalBeginning in the first fiscal year beginning after May 29, 2015, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of a covered grant to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.


(B) DefinitionIn this paragraph, the term “unresolved audit finding” means a finding in the final audit report of the Inspector General that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued.


(C) Mandatory exclusionA recipient of a covered grant that is found to have an unresolved audit finding shall not be eligible to receive a covered grant during the following 2 fiscal years.


(D) PriorityIn awarding covered grants the Attorney General shall give priority to eligible entities that did not have an unresolved audit finding during the 3 fiscal years prior to submitting an application for a covered grant.


(E) ReimbursementIf an entity is awarded a covered grant during the 2-fiscal-year period in which the entity is barred from receiving grants under subparagraph (C), the Attorney General shall—(i) deposit an amount equal to the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and

(ii) seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.



(2) Nonprofit organization requirements(A) DefinitionFor purposes of this paragraph and covered grants, the term “nonprofit organization” means an organization that is described in section 501(c)(3) of title 26 and is exempt from taxation under section 501(a) of title 26.


(B) ProhibitionThe Attorney General may not award a covered grant to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of title 26.


(C) DisclosureEach nonprofit organization that is awarded a covered grant and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subsection available for public inspection.



(3) Conference expenditures(A) LimitationNo amounts transferred to the Department of Justice under this title,11 See References in Text note below. or the amendments made by this title,1 may be used by the Attorney General, or by any individual or organization awarded discretionary funds through a cooperative agreement under this title,1 or the amendments made by this title,1 to host or support any expenditure for conferences that uses more than $20,000 in Department funds, unless the Deputy Attorney General or such Assistant Attorney Generals, Directors, or principal deputies as the Deputy Attorney General may designate, provides prior written authorization that the funds may be expended to host a conference.


(B) Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audiovisual equipment, honoraria for speakers, and any entertainment.


(C) ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all approved conference expenditures referenced in this paragraph.


(D) Annual certificationBeginning in the first fiscal year beginning after May 29, 2015, the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification that—(i) all audits issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;

(ii) all mandatory exclusions required under paragraph (1)(C) have been issued;

(iii) all reimbursements required under paragraph (1)(E) have been made; and

(iv) includes a list of any grant recipients excluded under paragraph (1) from the previous year.



(4) Prohibition on lobbying activity(A) In generalAmounts awarded under this title,1 or any amendments made by this title,1 may not be utilized by any grant recipient to—(i) lobby any representative of the Department of Justice regarding the award of grant funding; or

(ii) lobby any representative of a Federal, State, local, or tribal government regarding the award of grant funding.


(B) PenaltyIf the Attorney General determines that any recipient of a covered grant has violated subparagraph (A), the Attorney General shall—(i) require the grant recipient to repay the grant in full; and

(ii) prohibit the grant recipient from receiving another covered grant for not less than 5 years.




(Pub. L. 114–22, title I, § 117, May 29, 2015, 129 Stat. 245.)

Editorial Notes

References in TextSection 103, referred to in subsec. (a), means section 103 of Pub. L. 114–22. For classification of section 103 to the Code, see Tables.
This title, referred to in subsec. (b)(3)(A), (4)(A), is title I of Pub. L. 114–22, May 29, 2015, 129 Stat. 228. For complete classification of title I to the Code, see Tables.

Codification
Section was formerly classified to section 14044b–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Grant AccountabilityPub. L. 115–392, § 22, Dec. 21, 2018, 132 Stat. 5259, provided that:
“(a) Definitions.—In this section—“(1) the term ‘covered agency’ means an agency authorized to award grants under this Act [see section 1(a) of Pub. L. 115–392, set out as a Short Title of 2018 Amendment note set out under section 1 of Title 18, Crimes and Criminal Procedure];

“(2) the term ‘covered grant’ means a grant authorized to be awarded under this Act; and

“(3) the term ‘covered official’ means the head of a covered agency.


“(b) Accountability.—All covered grants shall be subject to the following accountability provisions:“(1) Audit requirement.—“(A) Definition.—In this paragraph, the term ‘unresolved audit finding’ means a finding in the final audit report of the Inspector General of a covered agency that the audited grantee has utilized funds under a covered grant for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued.

“(B) Audits.—Beginning in the first fiscal year beginning after the date of enactment of this Act [Dec. 21, 2018], and in each fiscal year thereafter, the Inspector General of a covered agency shall conduct audits of recipients of covered grants to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.

“(C) Mandatory exclusion.—A recipient of funds under a covered grant that is found to have an unresolved audit finding shall not be eligible to receive funds under a covered grant during the first 2 fiscal years beginning after the end of the 12-month period described in subparagraph (A).

“(D) Priority.—In awarding covered grants, a covered official shall give priority to eligible applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for the covered grant.

“(E) Reimbursement.—If an entity is awarded funds under a covered grant during the 2-fiscal-year period during which the entity is barred from receiving covered grants under subparagraph (C), a covered official shall—“(i) deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and

“(ii) seek to recoup the costs of the repayment to the fund from the recipient of the covered grant that was erroneously awarded grant funds.



“(2) Nonprofit organization requirements.—“(A) Definition.—For purposes of this paragraph and each covered grant program, the term ‘nonprofit organization’ means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 [26 U.S.C. 501(c)(3)] and is exempt from taxation under section 501(a) of such Code.

“(B) Prohibition.—A covered grant may not be awarded to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986 [26 U.S.C. 511(a)].

“(C) Disclosure.—Each nonprofit organization that is awarded a covered grant and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the applicable covered official, in the application for the covered grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, a covered official shall make the information disclosed under this subparagraph available for public inspection.


“(3) Conference expenditures.—“(A) Limitation.—No amounts made available to a covered agency to carry out a covered grant program may be used by a covered official, or by any individual or entity awarded discretionary funds through a cooperative agreement under a covered grant program, to host or support any expenditure for conferences that uses more than $20,000 in funds made available by the covered agency, unless the covered official provides prior written authorization that the funds may be expended to host the conference.

“(B) Written approval.—Written approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.

“(C) Report.—“(i) Department of justice.—The Deputy Attorney General shall submit an annual report to the appropriate committees of Congress on all conference expenditures approved under this paragraph.

“(ii) Department of health and human services.—The Deputy Secretary of Health and Human Services shall submit to the appropriate committees of Congress an annual report on all conference expenditures approved under this paragraph.

“(iii) Department of homeland security.—The Deputy Secretary of Homeland Security shall submit to the appropriate committees of Congress an annual report on all conference expenditures approved under this paragraph.



“(4) Annual certification.—Beginning in the first fiscal year beginning after the date of enactment of this Act, each covered official shall submit to the appropriate committees of Congress an annual certification—“(A) indicating whether—“(i) all audits issued by the Office of the Inspector General of the applicable covered agency under paragraph (1) have been completed and reviewed by the appropriate official;

“(ii) all mandatory exclusions required under paragraph (1)(C) have been issued; and

“(iii) all reimbursements required under paragraph (1)(E) have been made; and


“(B) that includes a list of any recipients of a covered grant excluded under paragraph (1) from the previous year.



“(c) Preventing Duplicative Grants.—“(1) In general.—Before a covered official awards a covered grant, the covered official shall compare potential awards under the covered grant program with other covered grants awarded to determine if duplicate grant awards are awarded for the same purpose.

“(2) Report.—If a covered official awards duplicate covered grants to the same applicant for the same purpose the covered official shall submit to the appropriate committees of Congress a report that includes—“(A) a list of all duplicate covered grants awarded, including the total dollar amount of any duplicate covered grants awarded; and

“(B) the reason the covered official awarded the duplicate covered grants.”








§ 20705. Enhancing State and local efforts to combat trafficking in persons(a) Establishment of grant program for law enforcement(1) In generalThe Attorney General may make grants to States and local law enforcement agencies to establish, develop, expand, or strengthen programs—(A) to investigate and prosecute acts of severe forms of trafficking in persons, and related offenses that occur, in whole or in part, within the territorial jurisdiction of the United States;

(B) to train law enforcement personnel how to identify victims of severe forms of trafficking in persons and related offenses;

(C) to investigate and prosecute persons who engage in the purchase of commercial sex acts and prioritize the investigations and prosecutions of those cases involving minor victims;

(D) to educate persons charged with, or convicted of, purchasing or attempting to purchase commercial sex acts;

(E) to educate and train law enforcement personnel in how to establish trust of persons subjected to trafficking and encourage cooperation with prosecution efforts; and

(F) as appropriate, to designate at least 1 prosecutor for cases of severe forms of trafficking in persons (as such term is defined in section 7102(9) 11 See References in Text note below. of title 22).


(2) DefinitionIn this subsection, the term “related offenses” includes violations of tax laws, transacting in illegally derived proceeds, money laundering, racketeering, and other violations of criminal laws committed in connection with an act of sex trafficking or a severe form of trafficking in persons.



(b) Multi-disciplinary approach requiredGrants under subsection (a) may be made only for programs in which the State or local law enforcement agency works collaboratively with social service providers and relevant nongovernmental organizations, including organizations with experience in the delivery of services to persons who are the subject of trafficking in persons.


(c) Limitation on Federal shareThe Federal share of a grant made under this section may not exceed 75 percent of the total costs of the projects described in the application submitted.


(d) No limitation on section 20702 grant applicationsAn entity that applies for a grant under section 20702 of this title is not prohibited from also applying for a grant under this section.


(e) Authorization of appropriationsThere are authorized to be appropriated to the Attorney General to carry out this section $10,000,000 for each of the fiscal years 2014 through 2021.


(f) GAO evaluation and reportNot later than 30 months after March 7, 2013, the Comptroller General of the United States shall conduct a study of and submit to Congress a report evaluating the impact of this section on—(1) the ability of law enforcement personnel to identify victims of severe forms of trafficking in persons and investigate and prosecute cases against offenders, including offenders who engage in the purchasing of commercial sex acts with a minor; and

(2) recommendations, if any, regarding any legislative or administrative action the Comptroller General determines appropriate to improve the ability described in paragraph (1).


(Pub. L. 109–164, title II, § 204, Jan. 10, 2006, 119 Stat. 3571; Pub. L. 110–457, title III, § 302(5), Dec. 23, 2008, 122 Stat. 5087; Pub. L. 113–4, title XII, § 1242, Mar. 7, 2013, 127 Stat. 153; Pub. L. 115–393, title III, § 301(c), Dec. 21, 2018, 132 Stat. 5272; Pub. L. 115–425, title I, § 122, Jan. 8, 2019, 132 Stat. 5479.)

Editorial Notes

References in TextSection 7102(9) of title 22, referred to in subsec. (a)(1)(F), was redesignated section 7102(11) of title 22 by Pub. L. 115–427, § 2(1), Jan. 9, 2019, 132 Stat. 5503.

Codification
Section was formerly classified to section 14044c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2019—Subsec. (a)(1)(F). Pub. L. 115–425 added subpar. (F).
2018—Subsec. (e). Pub. L. 115–393 substituted “2021” for “2017”.
2013—Subsec. (a)(1)(A). Pub. L. 113–4, § 1242(1)(A), struck out “, which involve United States citizens, or aliens admitted for permanent residence, and” after “related offenses”.
Subsec. (a)(1)(B) to (E). Pub. L. 113–4, § 1242(1)(B)–(D), added subpar. (B), redesignated former subpars. (B) to (D) as (C) to (E), respectively, and in subpar. (C) inserted “and prioritize the investigations and prosecutions of those cases involving minor victims” after “commercial sex acts”.
Subsec. (d). Pub. L. 113–4, § 1242(3), added subsec. (d). Former subsec. (d) redesignated (e).
Subsec. (e). Pub. L. 113–4, § 1242(2), (4), redesignated subsec. (d) as (e) and substituted “$10,000,000 for each of the fiscal years 2014 through 2017” for “$20,000,000 for each of the fiscal years 2008 through 2011”.
Subsec. (f). Pub. L. 113–4, § 1242(5), added subsec. (f).
2008—Subsec. (d). Pub. L. 110–457 substituted “$20,000,000 for each of the fiscal years 2008 through 2011” for “$25,000,000 for each of the fiscal years 2006 and 2007”.



§ 20706. Senior Policy Operating Group
Each Federal department or agency involved in grant activities related to combatting trafficking or providing services to persons subjected to trafficking inside the United States shall apprise the Senior Policy Operating Group established by section 105(f) 11 See References in Text note below. of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7103(f)), under the procedures established by the Senior Policy Operating Group, of such activities of the department or agency to ensure that the activities are consistent with the purposes of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.).
(Pub. L. 109–164, title II, § 206, Jan. 10, 2006, 119 Stat. 3571; Pub. L. 110–457, title II, § 233, Dec. 23, 2008, 122 Stat. 5074.)

Editorial Notes

References in TextSection 105(f) of the Victims of Trafficking and Violence Protection Act of 2000, referred to in text, was redesignated 105(g) of the Victims of Trafficking and Violence Protection Act of 2000 by Pub. L. 113–4, title XII, § 1201(3), Mar. 7, 2013, 127 Stat. 136.
The Trafficking Victims Protection Act of 2000, referred to in text, is div. A of Pub. L. 106–386, Oct. 28, 2000, 114 Stat. 1466, which is classified principally to chapter 78 (§ 7101 et seq.) of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 7101 of Title 22 and Tables.

Codification
Section was formerly classified to section 14044d of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2008—Pub. L. 110–457 struck out “, as the department or agency determines appropriate,” before “apprise the Senior Policy Operating Group”.



§ 20707. Definitions
In this chapter:(1) Severe forms of trafficking in personsThe term “severe forms of trafficking in persons” has the meaning given the term in section 7102(9) 11 See References in Text note below. of title 22.


(2) Sex traffickingThe term “sex trafficking” has the meaning given the term in section 7102(10) 1 of title 22.


(3) Commercial sex actThe term “commercial sex act” has the meaning given the term in section 7102(4) of title 22.


(Pub. L. 109–164, title II, § 207, Jan. 10, 2006, 119 Stat. 3572; Pub. L. 113–4, title XII, § 1212(b)(2)(C), Mar. 7, 2013, 127 Stat. 144.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title II of Pub. L. 109–164, Jan. 10, 2006, 119 Stat. 3567, which enacted sections 20701 to 20703 and 20705 to 20707 of this title and amended sections 7103 and 7104 of Title 22, Foreign Relations and Intercourse. For complete classification of title II to the Code, see Tables.
Section 7102(9) and (10) of title 22, referred to in pars. (1) and (2), was redesignated section 7102(11) and (12), respectively, of title 22 by Pub. L. 115–427, § 2(1), Jan. 9, 2019, 132 Stat. 5503.

Codification
Section was formerly classified to section 14044e of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2013—Par. (1). Pub. L. 113–4, § 1212(b)(2)(C)(i), substituted “section 7102(9)” for “section 7102(8)”.
Par. (2). Pub. L. 113–4, § 1212(b)(2)(C)(ii), substituted “section 7102(10)” for “section 7102(9)”.
Par. (3). Pub. L. 113–4, § 1212(b)(2)(C)(iii), substituted “section 7102(4)” for “section 7102(3)”.



§ 20708. Grants for specialized human trafficking training and technical assistance for service providers(a) DefinitionsIn this section:(1) Act of traffickingThe term “act of trafficking” means an act or practice described in paragraph (9) 11 See References in Text note below. of section 7102 of title 22.


(2) Eligible entityThe term “eligible entity” means—(A) a State or unit of local government;

(B) a federally recognized Indian tribal government, as determined by the Secretary of the Interior;

(C) a victim service provider;

(D) a nonprofit or for-profit organization (including a tribal nonprofit or for-profit organization);

(E) a national organization; or

(F) an institution of higher education (including tribal institutions of higher education).


(3) StateThe term “State” means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, American Samoa, and any other territory or possession of the United States.


(4) Victim of traffickingThe term “victim of trafficking” means a person subjected to an act of trafficking.



(b) Grants authorizedThe Attorney General may award grants to eligible entities to—(1) provide training to identify and protect victims of trafficking;

(2) improve the quality and quantity of services offered to trafficking survivors; and

(3) improve victim service providers’ partnerships with Federal, State, tribal, and local law enforcement agencies and other relevant entities.


(c) Use of fundsA grant awarded under this section shall be used to—(1) train law enforcement personnel to identify and protect victims of trafficking, including training such personnel to utilize Federal, State, or local resources to assist victims of trafficking;

(2) train law enforcement or State or local prosecutors to identify, investigate, or prosecute acts of trafficking;

(3) train law enforcement or State or local prosecutors to utilize laws that prohibit acts of trafficking and to assist in the development of State and local laws to prohibit acts of trafficking;

(4) provide technical assistance on the range of services available to victim service providers who serve trafficking victims;

(5) develop and distribute materials, including materials identifying best practices in accordance with Federal law and policies, to support victim service providers working with human trafficking victims;

(6) identify and disseminate other publicly available materials in accordance with Federal law to help build capacity of service providers;

(7) provide training at relevant conferences, through webinars, or through other mechanisms in accordance with Federal law; or

(8) assist service providers in developing additional resources such as partnerships with Federal, State, tribal, and local law enforcement agencies and other relevant entities in order to access a range of available services in accordance with Federal law.


(d) Restrictions(1) Administrative expensesAn eligible entity that receives a grant under this section may use not more than 5 percent of the total amount of such grant for administrative expenses.


(2) NonexclusivityNothing in this section may be construed to restrict the ability of an eligible entity to apply for or obtain funding from any other source to carry out the training described in subsection (c).



(e) Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of the fiscal years 2007 through 2011 to carry out the provisions of this section.


(Pub. L. 109–162, title I, § 111, Jan. 5, 2006, 119 Stat. 2984; Pub. L. 113–4, title XII, § 1212(b)(2)(D), Mar. 7, 2013, 127 Stat. 144; Pub. L. 115–392, § 10(a), Dec. 21, 2018, 132 Stat. 5254.)

Editorial Notes

References in TextParagraph (9) of section 7102 of title 22, referred to in subsec. (a)(1), was redesignated par. (11) of section 7102 of title 22 by Pub. L. 115–427, § 2(1), Jan. 9, 2019, 132 Stat. 5503.

Codification
Section was formerly classified to section 14044f of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Pub. L. 115–392, § 10(a)(1), substituted “specialized human trafficking training and technical assistance for service providers” for “law enforcement training programs” in section catchline.
Subsec. (a)(2). Pub. L. 115–392, § 10(a)(2), substituted “means—” and subpars. (A) to (F) for “means a State or a local government.”
Subsec. (b). Pub. L. 115–392, § 10(a)(3), added subsec. (b) and struck out former subsec. (b). Prior to amendment, text read as follows: “The Attorney General may award grants to eligible entities to provide training to State and local law enforcement personnel to identify and protect victims of trafficking.”
Subsec. (c)(4) to (8). Pub. L. 115–392, § 10(a)(4), added pars. (4) to (8).
2013—Subsec. (a)(1). Pub. L. 113–4 substituted “paragraph (9)” for “paragraph (8)”.



§ 20709. Combat Human Trafficking Act(a) Short titleThis section may be cited as the “Combat Human Trafficking Act of 2015”.


(b) DefinitionsIn this section:(1) Commercial sex act; severe forms of trafficking in persons; state; task forceThe terms “commercial sex act”, “severe forms of trafficking in persons”, “State”, and “Task Force” have the meanings given those terms in section 7102 of title 22.


(2) Covered offenderThe term “covered offender” means an individual who obtains, patronizes, or solicits a commercial sex act involving a person subject to severe forms of trafficking in persons.


(3) Covered offenseThe term “covered offense” means the provision, obtaining, patronizing, or soliciting of a commercial sex act involving a person subject to severe forms of trafficking in persons.


(4) Federal law enforcement officerThe term “Federal law enforcement officer” has the meaning given the term in section 115 of title 18.


(5) Local law enforcement officerThe term “local law enforcement officer” means any officer, agent, or employee of a unit of local government authorized by law or by a local government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law.


(6) State law enforcement officerThe term “State law enforcement officer” means any officer, agent, or employee of a State authorized by law or by a State government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law.



(c) Department of Justice training and policy for law enforcement officers, prosecutors, and judges(1) Training(A) Law enforcement officersThe Attorney General shall ensure that each anti-human trafficking program operated by the Department of Justice, including each anti-human trafficking training program for Federal, State, or local law enforcement officers, includes technical training on—(i) effective methods for investigating and prosecuting covered offenders;

(ii) facilitating the provision of physical and mental health services by health care providers to persons subject to severe forms of trafficking in persons;

(iii) individually screening all adults and children who are suspected of engaging in commercial sex acts or who are subject to labor exploitation that may be in violation of child labor laws to determine whether each individual screened is a victim of human trafficking; and

(iv) how—(I) victims of sex or labor trafficking often engage in criminal acts as a direct result of severe trafficking in persons; and

(II) such individuals are victims of a crime and affirmative measures should be taken to avoid arresting, charging, or prosecuting such individuals for any offense that is the direct result of their victimization.



(B) Federal prosecutorsThe Attorney General shall ensure that each anti-human trafficking program operated by the Department of Justice for United States attorneys or other Federal prosecutors includes training on seeking restitution for offenses under chapter 77 of title 18 to ensure that each United States attorney or other Federal prosecutor, upon obtaining a conviction for such an offense, requests a specific amount of restitution for each victim of the offense without regard to whether the victim requests restitution.


(C) JudgesThe Federal Judicial Center shall provide training to judges relating to the application of section 1593 of title 18 with respect to ordering restitution for victims of offenses under chapter 77 of such title.



(2) Policy for Federal law enforcement officersThe Attorney General shall ensure that Federal law enforcement officers are engaged in activities, programs, or operations involving the detection, investigation, and prosecution of covered offenders.



(d) Omitted

(e) Bureau of Justice Statistics report on State enforcement of human trafficking prohibitionsThe Director of the Bureau of Justice Statistics shall—(1) prepare an annual report on—(A) the number of—(i) arrests of individuals by State law enforcement officers for a covered offense, noting the number of covered offenders;

(ii) prosecutions (including specific charges) of individuals in State court systems for a covered offense, noting the number of covered offenders; and

(iii) convictions of individuals in State court systems for a covered offense, noting the number of covered offenders; and


(B) sentences imposed on individuals convicted in State court systems for a covered offense; and


(2) submit the annual report prepared under paragraph (1) to—(A) the Committee on the Judiciary of the House of Representatives;

(B) the Committee on the Judiciary of the Senate;

(C) the Task Force;

(D) the Senior Policy Operating Group established under section 7103(g) of title 22; and

(E) the Attorney General.



(f) Department of Justice victim screening protocol(1) In generalNot later than 180 days after December 21, 2018, the Attorney General shall issue a screening protocol for use during all anti-trafficking law enforcement operations in which the Department of Justice is involved.


(2) RequirementsThe protocol required to be issued under paragraph (1) shall—(A) require the individual screening of all adults and children who are suspected of engaging in commercial sex acts or who are subject to labor exploitation that may be in violation of child labor laws to determine whether each individual screened is a victim of human trafficking;

(B) require affirmative measures to avoid arresting, charging, or prosecuting human trafficking victims for any offense that is the direct result of their victimization;

(C) require all Federal law enforcement officers and relevant department personnel who participate in human trafficking investigations to receive training on enforcement of the protocol;

(D) be developed in consultation with State and local law enforcement agencies, the Department of Health and Human Services, survivors of human trafficking, and nongovernmental organizations that specialize in the identification, prevention, and restoration of victims of human trafficking; and

(E) include—(i) procedures and practices to ensure that the screening process minimizes trauma or revictimization of the person being screened; and

(ii) guidelines on assisting victims of human trafficking in identifying and receiving victim services.




(Pub. L. 114–22, title I, § 114, May 29, 2015, 129 Stat. 241; Pub. L. 115–393, title V, § 502, Dec. 21, 2018, 132 Stat. 5276; Pub. L. 115–425, title I, § 121(b), Jan. 8, 2019, 132 Stat. 5478.)

Editorial Notes
Codification
Section is comprised of section 114 of Pub. L. 114–22. Subsec. (d) of section 114 of Pub. L. 114–22 amended section 3583(k) of Title 18, Crimes and Criminal Procedure.
Section was formerly classified to section 14044g of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2019—Subsec. (e)(1)(A). Pub. L. 115–425, § 121(b)(1), (2), substituted “number” for “rates” in introductory provisions and inserted “, noting the number of covered offenders” after “covered offense” wherever appearing.
Subsec. (e)(1)(A)(i). Pub. L. 115–425, § 121(b)(3), substituted “arrests” for “arrest”.
Subsec. (e)(1)(A)(ii). Pub. L. 115–425, § 121(b)(4), substituted “prosecutions” for “prosecution”.
Subsec. (e)(1)(A)(iii). Pub. L. 115–425, § 121(b)(5), substituted “convictions” for “conviction”.
2018—Subsec. (c)(1)(A)(iii), (iv). Pub. L. 115–393, § 502(1), added cls. (iii) and (iv).
Subsec. (f). Pub. L. 115–393, § 502(2), added subsec. (f).

Statutory Notes and Related Subsidiaries
Using Existing Task Forces and Components To Target Offenders Who Exploit ChildrenPub. L. 114–22, title I, § 110, May 29, 2015, 129 Stat. 239, provided that: 
“Not later than 180 days after the date of enactment of this Act [May 29, 2015], the Attorney General shall ensure that—
“(1) all task forces and working groups within the Innocence Lost National Initiative engage in activities, programs, or operations to increase the investigative capabilities of State and local law enforcement officers in the detection, investigation, and prosecution of persons who patronize, or solicit children for sex; and

“(2) all components and task forces with jurisdiction to detect, investigate, and prosecute cases of child labor trafficking engage in activities, programs, or operations to increase the capacity of such components to deter and punish child labor trafficking.”






§ 20709a. Holistic training for Federal law enforcement officers and prosecutors
All training required under section 20709 of this title and section 7105(c)(4) 11 See References in Text note below. of title 22 shall—(1) emphasize that an individual who knowingly solicits or patronizes a commercial sex act from a person who was a minor (consistent with section 1591(c) of title 18) or was subject to force, fraud, or coercion is guilty of an offense under chapter 77 of title 18 and is a party to a human trafficking offense;

(2) develop specific curriculum for—(A) under appropriate circumstances, arresting and prosecuting buyers of commercial sex, child labor that is a violation of law, or forced labor as a form of primary prevention; and

(B) investigating and prosecuting individuals who knowingly benefit financially from participation in a venture that has engaged in any act of human trafficking; and


(3) specify that any comprehensive approach to eliminating human trafficking shall include a demand reduction component.

(Pub. L. 115–392, § 7, Dec. 21, 2018, 132 Stat. 5253.)

Editorial Notes

References in TextSection 7105(c)(4) of title 22, referred to in text, was in the original “section 105(c)(4) of the Trafficking Victims Protection Act of 2000” and was translated as if it read “section 107(c)(4)” of the Act to reflect the probable intent of Congress. There is no section 105(c)(4) of the Trafficking Victims Protection Act of 2000 and section 107(c)(4) relates to the training of Government personnel.



§ 20709b. Encouraging a victim-centered approach to training of Federal law enforcement personnel(a) Training curriculum improvementsThe Attorney General, Secretary of Homeland Security, and Secretary of Labor shall periodically, but not less frequently than once every 2 years, implement improvements to the training programs on human trafficking for employees of the Department of Justice, Department of Homeland Security, and Department of Labor, respectively, after consultation with survivors of human trafficking, or trafficking victims service providers, and Federal law enforcement agencies responsible for the prevention, deterrence, and prosecution of offenses involving human trafficking (such as individuals serving as, or who have served as, investigators in a Federal agency and who have expertise in identifying human trafficking victims and investigating human trafficking cases).


(b) Advanced training curriculum(1) In generalNot later than 1 year after December 21, 2018, the Attorney General and the Secretary of Homeland Security shall develop an advanced training curriculum, to supplement the basic curriculum for investigative personnel of the Department of Justice and the Department of Homeland Security, respectively, that—(A) emphasizes a multidisciplinary, collaborative effort by law enforcement officers who provide a broad range of investigation and prosecution options in response to perpetrators, and victim service providers, who offer services and resources for victims;

(B) provides guidance about the recruitment techniques employed by human traffickers to clarify that an individual who knowingly solicits or patronizes a commercial sex act from a person who was a minor (consistent with section 1591(c) of title 18) or was subject to force, fraud, or coercion is guilty of an offense under chapter 77 of title 18 and is a party to a human trafficking offense; and

(C) explains that—(i) victims of sex or labor trafficking often engage in criminal acts as a direct result of severe trafficking in persons and such individuals are victims of a crime and affirmative measures should be taken to avoid arresting, charging, or prosecuting such individuals for any offense that is the direct result of their victimization; and

(ii) a comprehensive approach to eliminating human trafficking should include demand reduction as a component.



(2) Use of curriculumThe Attorney General and the Secretary of Homeland Security shall provide training using the curriculum developed under paragraph (1) to—(A) all law enforcement officers employed by the Department of Justice and the Department of Homeland Security, respectively, who may be involved in the investigation of human trafficking offenses; and

(B) members of task forces that participate in the investigation of human trafficking offenses.



(Pub. L. 115–393, title V, § 501, Dec. 21, 2018, 132 Stat. 5275.)

Editorial Notes
Codification
Section is comprised of section 501 of Pub. L. 115–393. Subsec. (c) of section 501 of Pub. L. 115–393 amended section 7105 of Title 22, Foreign Relations and Intercourse.



§ 20709c. Training of tribal law enforcement and prosecutorial personnel
The Attorney General, in consultation with the Director of the Office of Tribal Justice, shall carry out a program under which tribal law enforcement officials may receive technical assistance and training to pursue a victim-centered approach to investigating and prosecuting severe forms of trafficking in persons (as defined in section 7102 of title 22).
(Pub. L. 115–393, title V, § 504, Dec. 21, 2018, 132 Stat. 5277.)

§ 20710. Education and outreach to trafficking survivors
The Attorney General shall make available, on the website of the Office of Juvenile Justice and Delinquency Prevention, a database for trafficking victim advocates, crisis hotline personnel, foster parents, law enforcement personnel, and crime survivors that contains information on—(1) counseling and hotline resources;

(2) housing resources;

(3) legal assistance; and

(4) other services for trafficking survivors.

(Pub. L. 114–22, title I, § 119, May 29, 2015, 129 Stat. 247.)

Editorial Notes
Codification
Section was formerly classified as a note under section 5611 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20711. Establishing a national strategy to combat human trafficking(a) In generalThe Attorney General shall implement and maintain a National Strategy for Combating Human Trafficking (referred to in this section as the “National Strategy”) in accordance with this section.


(b) Required contents of National StrategyThe National Strategy shall include the following:(1) Integrated Federal, State, local, and tribal efforts to investigate and prosecute human trafficking cases, including—(A) the development by each United States attorney, in consultation with State, local, and tribal government agencies, of a district-specific strategic plan to coordinate the identification of victims and the investigation and prosecution of human trafficking crimes;

(B) the participation in any Federal, State, local, or tribal human trafficking task force operating in the district of the United States attorney; and

(C) any other efforts intended to enhance the level of coordination and cooperation, as determined by the Attorney General.


(2) Case coordination within the Department of Justice, including specific integration, coordination, and collaboration, as appropriate, on human trafficking investigations between and among the United States attorneys, the Human Trafficking Prosecution Unit, the Child Exploitation and Obscenity Section, and the Federal Bureau of Investigation.

(3) Annual budget priorities and Federal efforts dedicated to preventing and combating human trafficking, including resources dedicated to the Human Trafficking Prosecution Unit, the Child Exploitation and Obscenity Section, the Federal Bureau of Investigation, and all other entities that receive Federal support that have a goal or mission to combat the exploitation of adults and children.

(4) An ongoing assessment of the future trends, challenges, and opportunities, including new investigative strategies, techniques, and technologies, that will enhance Federal, State, local, and tribal efforts to combat human trafficking.

(5) Encouragement of cooperation, coordination, and mutual support between private sector and other entities and organizations and Federal agencies to combat human trafficking, including the involvement of State, local, and tribal government agencies to the extent Federal programs are involved.

(6) A national strategy to prevent human trafficking and reduce demand for human trafficking victims.


(c) Human Trafficking Justice CoordinatorsThe Attorney General shall designate in each Federal judicial district not less than 1 assistant United States attorney to serve as the Human Trafficking Coordinator for the district who, in addition to any other responsibilities, works with a human trafficking victim-witness specialist and shall be responsible for—(1) implementing the National Strategy with respect to all forms of human trafficking, including labor trafficking and sex trafficking;

(2) prosecuting, or assisting in the prosecution of, human trafficking cases;

(3) conducting public outreach and awareness activities relating to human trafficking;

(4) ensuring the collection of data required to be collected under clause (viii) of section 7103(d)(7)(Q) of title 22, as added by section 17 of the Abolish Human Trafficking Act of 2017,11 See References in Text note below. is sought;

(5) coordinating with other Federal agencies, State, tribal, and local law enforcement agencies, victim service providers, and other relevant non-governmental organizations to build partnerships on activities relating to human trafficking; and

(6) ensuring the collection of restitution for victims is sought as required to be ordered under section 1593 of title 18 and section 2429 of such title, as added by section 3 of the Abolish Human Trafficking Act of 2017.


(d) Department of Justice CoordinatorNot later than 60 days after December 21, 2018, the Attorney General shall designate an official who shall coordinate human trafficking efforts within the Department of Justice who, in addition to any other responsibilities, shall be responsible for—(1) coordinating, promoting, and supporting the work of the Department of Justice relating to human trafficking, including investigation, prosecution, training, outreach, victim support, grant-making, and policy activities;

(2) in consultation with survivors of human trafficking, or anti-human trafficking organizations, producing and disseminating, including making publicly available when appropriate, replication guides and training materials for law enforcement officers, prosecutors, judges, emergency responders, individuals working in victim services, adult and child protective services, social services, and public safety, medical personnel, mental health personnel, financial services personnel, and any other individuals whose work may bring them in contact with human trafficking regarding how to—(A) identify signs of human trafficking;

(B) conduct investigations in human trafficking cases;

(C) address evidentiary issues and other legal issues; and

(D) appropriately assess, respond to, and interact with victims and witnesses in human trafficking cases, including in administrative, civil, and criminal judicial proceedings; and


(3) carrying out such other duties as the Attorney General determines necessary in connection with enhancing the understanding, prevention, and detection of, and response to, human trafficking.


(Pub. L. 114–22, title VI, § 606, May 29, 2015, 129 Stat. 260; Pub. L. 115–392, §§ 9, 15, Dec. 21, 2018, 132 Stat. 5254, 5256.)

Editorial Notes

References in TextClause (viii) of section 7103(d)(7)(Q) of title 22, as added by section 17 of the Abolish Human Trafficking Act of 2017, referred to subsec. (c)(4), probably should be a reference to the clause as added by section 16 of the Abolish Human Trafficking Act of 2017, which is section 16 of Pub. L. 115–392, Dec. 21, 2018, 132 Stat. 5257.
Section 2429 of such title, as added by section 3 of the Abolish Human Trafficking Act of 2017, referred to in subsec. (c)(6), means section 2429 of title 18, as added by section 3(a) of Pub. L. 115–392, Dec. 21, 2018, 132 Stat. 5251.

Codification
Section was formerly classified to section 14044h of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (b)(1)(B) to (D). Pub. L. 115–392, § 15(1), redesignated subpars. (C) and (D) as (B) and (C), respectively, and struck out former subpar. (B) which read as follows: “the appointment of not fewer than 1 assistant United States attorney in each district dedicated to the prosecution of human trafficking cases or responsible for implementing the National Strategy;”.
Subsec. (b)(6). Pub. L. 115–392, § 9, added par. (6).
Subsecs. (c), (d). Pub. L. 115–392, § 15(2), added subsecs. (c) and (d).




CHAPTER 209—CHILD PROTECTION AND SAFETY




SUBCHAPTER I—SEX OFFENDER REGISTRATION AND NOTIFICATION


Sec.


20901.Declaration of purpose.


20902.Establishment of program.


20903.Tribal registry.



Part A—Sex Offender Registration and Notification


20911.Relevant definitions, including Amie Zyla expansion of sex offender definition and expanded inclusion of child predators.


20912.Registry requirements for jurisdictions.


20913.Registry requirements for sex offenders.


20914.Information required in registration.


20915.Duration of registration requirement.


20916.Direction to the Attorney General.


20917.Checking system for social networking websites.


20918.Periodic in person verification.


20919.Duty to notify sex offenders of registration requirements and to register.


20920.Public access to sex offender information through the Internet.


20921.National Sex Offender Registry.


20922.Dru Sjodin National Sex Offender Public Website.


20923.Megan Nicole Kanka and Alexandra Nicole Zapp Community Notification Program.


20924.Actions to be taken when sex offender fails to comply.


20925.Development and availability of registry management and website software.


20926.Period for implementation by jurisdictions.


20927.Failure of jurisdiction to comply.


20928.Sex Offender Management Assistance (SOMA) program.


20929.Election by Indian tribes.


20930.Registration of sex offenders entering the United States.


20931.Registration of sex offenders released from military corrections facilities or upon conviction.


20932.Immunity for good faith conduct.



Part B—Improving Federal Criminal Law Enforcement To Ensure Sex Offender Compliance With Registration and Notification Requirements and Protection of Children From Violent Predators


20941.Federal assistance with respect to violations of registration requirements.


20942.Project Safe Childhood.


20943.Federal assistance in identification and location of sex offenders relocated as a result of a major disaster.


20944.Expansion of training and technology efforts.


20945.Office of Sex Offender Sentencing, Monitoring, Apprehending, Registering, and Tracking.



Part C—Access to Information and Resources Needed To Ensure That Children Are Not Attacked or Abused


20961.Access to national crime information databases.


20962.Schools SAFE Act.



SUBCHAPTER II—CIVIL COMMITMENT OF DANGEROUS SEX OFFENDERS


20971.Jimmy Ryce State civil commitment programs for sexually dangerous persons.



SUBCHAPTER III—GRANTS AND OTHER PROVISIONS


20981.Pilot program for monitoring sexual offenders.


20982.Assistance for prosecution of cases cleared through use of DNA backlog clearance funds.


20983.Grants to combat sexual abuse of children.


20984.Grants for fingerprinting programs for children.


20985.Grants for Rape, Abuse & Incest National Network.


20986.Children’s safety online awareness campaigns.


20987.Grants for online child safety programs.


20988.Jessica Lunsford Address Verification Grant Program.


20989.Fugitive Safe Surrender.


20990.National registry of substantiated cases of child abuse.


20991.Annual report on enforcement of registration requirements.



SUBCHAPTER I—SEX OFFENDER REGISTRATION AND NOTIFICATION
§ 20901. Declaration of purpose
In order to protect the public from sex offenders and offenders against children, and in response to the vicious attacks by violent predators against the victims listed below, Congress in this chapter establishes a comprehensive national system for the registration of those offenders:(1) Jacob Wetterling, who was 11 years old, was abducted in 1989 in Minnesota, and remains missing.

(2) Megan Nicole Kanka, who was 7 years old, was abducted, sexually assaulted, and murdered in 1994, in New Jersey.

(3) Pam Lychner, who was 31 years old, was attacked by a career offender in Houston, Texas.

(4) Jetseta Gage, who was 10 years old, was kidnapped, sexually assaulted, and murdered in 2005, in Cedar Rapids, Iowa.

(5) Dru Sjodin, who was 22 years old, was sexually assaulted and murdered in 2003, in North Dakota.

(6) Jessica Lunsford, who was 9 years old, was abducted, sexually assaulted, buried alive, and murdered in 2005, in Homosassa, Florida.

(7) Sarah Lunde, who was 13 years old, was strangled and murdered in 2005, in Ruskin, Florida.

(8) Amie Zyla, who was 8 years old, was sexually assaulted in 1996 by a juvenile offender in Waukesha, Wisconsin, and has become an advocate for child victims and protection of children from juvenile sex offenders.

(9) Christy Ann Fornoff, who was 13 years old, was abducted, sexually assaulted, and murdered in 1984, in Tempe, Arizona.

(10) Alexandra Nicole Zapp, who was 30 years old, was brutally attacked and murdered in a public restroom by a repeat sex offender in 2002, in Bridgewater, Massachusetts.

(11) Polly Klaas, who was 12 years old, was abducted, sexually assaulted, and murdered in 1993 by a career offender in California.

(12) Jimmy Ryce, who was 9 years old, was kidnapped and murdered in Florida on September 11, 1995.

(13) Carlie Brucia, who was 11 years old, was abducted and murdered in Florida in February, 2004.

(14) Amanda Brown, who was 7 years old, was abducted and murdered in Florida in 1998.

(15) Elizabeth Smart, who was 14 years old, was abducted in Salt Lake City, Utah in June 2002.

(16) Molly Bish, who was 16 years old, was abducted in 2000 while working as a lifeguard in Warren, Massachusetts, where her remains were found 3 years later.

(17) Samantha Runnion, who was 5 years old, was abducted, sexually assaulted, and murdered in California on July 15, 2002.

(Pub. L. 109–248, title I, § 102, July 27, 2006, 120 Stat. 590.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 109–248, July 27, 2006, 120 Stat. 587, known as the Adam Walsh Child Protection and Safety Act of 2006. For complete classification of this Act to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16901 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20902. Establishment of program
This chapter establishes the Jacob Wetterling, Megan Nicole Kanka, and Pam Lychner Sex Offender Registration and Notification Program.
(Pub. L. 109–248, title I, § 103, July 27, 2006, 120 Stat. 591.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 109–248, July 27, 2006, 120 Stat. 587, known as the Adam Walsh Child Protection and Safety Act of 2006. For complete classification of this Act to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16902 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20903. Tribal registry(1) EstablishmentThe Attorney General shall contract with any interested Indian tribe, tribal organization, or tribal nonprofit organization to develop and maintain—(A) a national tribal sex offender registry; and

(B) a tribal protection order registry containing civil and criminal orders of protection issued by Indian tribes and participating jurisdictions.


(2) Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2014 through 2018, to remain available until expended.


(Pub. L. 109–162, title IX, § 905(b), Jan. 5, 2006, 119 Stat. 3080; Pub. L. 113–4, title IX, § 907(b), Mar. 7, 2013, 127 Stat. 125.)

Editorial Notes
Codification
Section is comprised of subsec. (b) of section 905 of Pub. L. 109–162. Subsec. (a) of section 905 of Pub. L. 109–162 amended section 534 of Title 28, Judiciary and Judicial Procedure.
Section was enacted as part of the Violence Against Women and Department of Justice Reauthorization Act of 2005, and not as part of the Sex Offender Registration and Notification Act which comprises this subchapter, or as part of the Adam Walsh Child Protection and Safety Act of 2006 which comprises this chapter.
Section was formerly classified as a note under section 534 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.

Amendments2013—Par. (2). Pub. L. 113–4 substituted “fiscal years 2014 through 2018” for “fiscal years 2007 through 2011”.



Part A—Sex Offender Registration and Notification
§ 20911. Relevant definitions, including Amie Zyla expansion of sex offender definition and expanded inclusion of child predators
In this subchapter the following definitions apply:(1) Sex offenderThe term “sex offender” means an individual who was convicted of a sex offense.


(2) Tier I sex offenderThe term “tier I sex offender” means a sex offender other than a tier II or tier III sex offender.


(3) Tier II sex offenderThe term “tier II sex offender” means a sex offender other than a tier III sex offender whose offense is punishable by imprisonment for more than 1 year and—(A) is comparable to or more severe than the following offenses, when committed against a minor, or an attempt or conspiracy to commit such an offense against a minor:(i) sex trafficking (as described in section 1591 of title 18);

(ii) coercion and enticement (as described in section 2422(b) of title 18);

(iii) transportation with intent to engage in criminal sexual activity (as described in section 2423(a)) 11 So in original. The second closing parenthesis probably should follow “18”. of title 18;

(iv) abusive sexual contact (as described in section 2244 of title 18);


(B) involves—(i) use of a minor in a sexual performance;

(ii) solicitation of a minor to practice prostitution; or

(iii) production or distribution of child pornography; or


(C) occurs after the offender becomes a tier I sex offender.


(4) Tier III sex offenderThe term “tier III sex offender” means a sex offender whose offense is punishable by imprisonment for more than 1 year and—(A) is comparable to or more severe than the following offenses, or an attempt or conspiracy to commit such an offense:(i) aggravated sexual abuse or sexual abuse (as described in sections 2241 and 2242 of title 18); or

(ii) abusive sexual contact (as described in section 2244 of title 18) against a minor who has not attained the age of 13 years;


(B) involves kidnapping of a minor (unless committed by a parent or guardian); or

(C) occurs after the offender becomes a tier II sex offender.


(5) Amie Zyla expansion of sex offense definition(A) GenerallyExcept as limited by subparagraph (B) or (C), the term “sex offense” means—(i) a criminal offense that has an element involving a sexual act or sexual contact with another;

(ii) a criminal offense that is a specified offense against a minor;

(iii) a Federal offense (including an offense prosecuted under section 1152 or 1153 of title 18) under section 1591, or chapter 109A, 110 (other than section 2257, 2257A, or 2258), or 117, of title 18;

(iv) a military offense specified by the Secretary of Defense under section 115(a)(8)(C)(i) of Public Law 105–119 (10 U.S.C. 951 note); or

(v) an attempt or conspiracy to commit an offense described in clauses (i) through (iv).


(B) Foreign convictionsA foreign conviction is not a sex offense for the purposes of this subchapter if it was not obtained with sufficient safeguards for fundamental fairness and due process for the accused under guidelines or regulations established under section 20912 of this title.


(C) Offenses involving consensual sexual conductAn offense involving consensual sexual conduct is not a sex offense for the purposes of this subchapter if the victim was an adult, unless the adult was under the custodial authority of the offender at the time of the offense, or if the victim was at least 13 years old and the offender was not more than 4 years older than the victim.



(6) Criminal offenseThe term “criminal offense” means a State, local, tribal, foreign, or military offense (to the extent specified by the Secretary of Defense under section 115(a)(8)(C)(i) of Public Law 105–119 (10 U.S.C. 951 note)) or other criminal offense.


(7) Expansion of definition of “specified offense against a minor” to include all offenses by child predatorsThe term “specified offense against a minor” means an offense against a minor that involves any of the following:(A) An offense (unless committed by a parent or guardian) involving kidnapping.

(B) An offense (unless committed by a parent or guardian) involving false imprisonment.

(C) Solicitation to engage in sexual conduct.

(D) Use in a sexual performance.

(E) Solicitation to practice prostitution.

(F) Video voyeurism as described in section 1801 of title 18.

(G) Possession, production, or distribution of child pornography.

(H) Criminal sexual conduct involving a minor, or the use of the Internet to facilitate or attempt such conduct.

(I) Any conduct that by its nature is a sex offense against a minor.


(8) Convicted as including certain juvenile adjudicationsThe term “convicted” or a variant thereof, used with respect to a sex offense, includes adjudicated delinquent as a juvenile for that offense, but only if the offender is 14 years of age or older at the time of the offense and the offense adjudicated was comparable to or more severe than aggravated sexual abuse (as described in section 2241 of title 18), or was an attempt or conspiracy to commit such an offense.


(9) Sex offender registryThe term “sex offender registry” means a registry of sex offenders, and a notification program, maintained by a jurisdiction.


(10) JurisdictionThe term “jurisdiction” means any of the following:(A) A State.

(B) The District of Columbia.

(C) The Commonwealth of Puerto Rico.

(D) Guam.

(E) American Samoa.

(F) The Northern Mariana Islands.

(G) The United States Virgin Islands.

(H) To the extent provided and subject to the requirements of section 20929 of this title, a federally recognized Indian tribe.


(11) StudentThe term “student” means an individual who enrolls in or attends an educational institution, including (whether public or private) a secondary school, trade or professional school, and institution of higher education.


(12) EmployeeThe term “employee” includes an individual who is self-employed or works for any other entity, whether compensated or not.


(13) ResidesThe term “resides” means, with respect to an individual, the location of the individual’s home or other place where the individual habitually lives.


(14) MinorThe term “minor” means an individual who has not attained the age of 18 years.


(Pub. L. 109–248, title I, § 111, July 27, 2006, 120 Stat. 591.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this title”, meaning title I of Pub. L. 109–248, July 27, 2006, 120 Stat. 590, known as the Sex Offender Registration and Notification Act. For complete classification of title I to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16911 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20912. Registry requirements for jurisdictions(a) Jurisdiction to maintain a registryEach jurisdiction shall maintain a jurisdiction-wide sex offender registry conforming to the requirements of this subchapter.


(b) Guidelines and regulationsThe Attorney General shall issue guidelines and regulations to interpret and implement this subchapter.


(Pub. L. 109–248, title I, § 112, July 27, 2006, 120 Stat. 593.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this title”, meaning title I of Pub. L. 109–248, July 27, 2006, 120 Stat. 590, known as the Sex Offender Registration and Notification Act. For complete classification of title I to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16912 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20913. Registry requirements for sex offenders(a) In generalA sex offender shall register, and keep the registration current, in each jurisdiction where the offender resides, where the offender is an employee, and where the offender is a student. For initial registration purposes only, a sex offender shall also register in the jurisdiction in which convicted if such jurisdiction is different from the jurisdiction of residence.


(b) Initial registrationThe sex offender shall initially register—(1) before completing a sentence of imprisonment with respect to the offense giving rise to the registration requirement; or

(2) not later than 3 business days after being sentenced for that offense, if the sex offender is not sentenced to a term of imprisonment.


(c) Keeping the registration currentA sex offender shall, not later than 3 business days after each change of name, residence, employment, or student status, appear in person in at least 1 jurisdiction involved pursuant to subsection (a) and inform that jurisdiction of all changes in the information required for that offender in the sex offender registry. That jurisdiction shall immediately provide that information to all other jurisdictions in which the offender is required to register.


(d) Initial registration of sex offenders unable to comply with subsection (b)The Attorney General shall have the authority to specify the applicability of the requirements of this subchapter to sex offenders convicted before the enactment of this chapter or its implementation in a particular jurisdiction, and to prescribe rules for the registration of any such sex offenders and for other categories of sex offenders who are unable to comply with subsection (b).


(e) State penalty for failure to complyEach jurisdiction, other than a Federally recognized Indian tribe, shall provide a criminal penalty that includes a maximum term of imprisonment that is greater than 1 year for the failure of a sex offender to comply with the requirements of this subchapter.


(Pub. L. 109–248, title I, § 113, July 27, 2006, 120 Stat. 593.)

Editorial Notes

References in TextThis subchapter, referred to in subsecs. (d) and (e), was in the original “this title”, meaning title I of Pub. L. 109–248, July 27, 2006, 120 Stat. 590, known as the Sex Offender Registration and Notification Act. For complete classification of title I to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.
This chapter, referred to in subsec. (d), was in the original “this Act”, meaning Pub. L. 109–248, July 27, 2006, 120 Stat. 587, known as the Adam Walsh Child Protection and Safety Act of 2006, which was approved July 27, 2006. For complete classification of this Act to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16913 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20914. Information required in registration(a) Provided by the offenderThe sex offender shall provide the following information to the appropriate official for inclusion in the sex offender registry:(1) The name of the sex offender (including any alias used by the individual).

(2) The Social Security number of the sex offender.

(3) The address of each residence at which the sex offender resides or will reside.

(4) The name and address of any place where the sex offender is an employee or will be an employee.

(5) The name and address of any place where the sex offender is a student or will be a student.

(6) The license plate number and a description of any vehicle owned or operated by the sex offender.

(7) Information relating to intended travel of the sex offender outside the United States, including any anticipated dates and places of departure, arrival, or return, carrier and flight numbers for air travel, destination country and address or other contact information therein, means and purpose of travel, and any other itinerary or other travel-related information required by the Attorney General.

(8) Any other information required by the Attorney General.


(b) Provided by the jurisdictionThe jurisdiction in which the sex offender registers shall ensure that the following information is included in the registry for that sex offender:(1) A physical description of the sex offender.

(2) The text of the provision of law defining the criminal offense for which the sex offender is registered.

(3) The criminal history of the sex offender, including the date of all arrests and convictions; the status of parole, probation, or supervised release; registration status; and the existence of any outstanding arrest warrants for the sex offender.

(4) A current photograph of the sex offender.

(5) A set of fingerprints and palm prints of the sex offender.

(6) A DNA sample of the sex offender.

(7) A photocopy of a valid driver’s license or identification card issued to the sex offender by a jurisdiction.

(8) Any other information required by the Attorney General.


(c) Time and mannerA sex offender shall provide and update information required under subsection (a), including information relating to intended travel outside the United States required under paragraph (7) of that subsection, in conformity with any time and manner requirements prescribed by the Attorney General.


(Pub. L. 109–248, title I, § 114, July 27, 2006, 120 Stat. 594; Pub. L. 114–119, § 6(a), Feb. 8, 2016, 130 Stat. 22.)

Editorial Notes
Codification
Section was formerly classified to section 16914 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2016—Subsec. (a)(7), (8). Pub. L. 114–119, § 6(a)(1), added par. (7) and redesignated former par. (7) as (8).
Subsec. (c). Pub. L. 114–119, § 6(a)(2), added subsec. (c).



§ 20915. Duration of registration requirement(a) Full registration periodA sex offender shall keep the registration current for the full registration period (excluding any time the sex offender is in custody or civilly committed) unless the offender is allowed a reduction under subsection (b). The full registration period is—(1) 15 years, if the offender is a tier I sex offender;

(2) 25 years, if the offender is a tier II sex offender; and

(3) the life of the offender, if the offender is a tier III sex offender.


(b) Reduced period for clean record(1) Clean recordThe full registration period shall be reduced as described in paragraph (3) for a sex offender who maintains a clean record for the period described in paragraph (2) by—(A) not being convicted of any offense for which imprisonment for more than 1 year may be imposed;

(B) not being convicted of any sex offense;

(C) successfully completing any periods of supervised release, probation, and parole; and

(D) successfully completing of 11 So in original. The word “of” probably should not appear. an appropriate sex offender treatment program certified by a jurisdiction or by the Attorney General.


(2) PeriodIn the case of—(A) a tier I sex offender, the period during which the clean record shall be maintained is 10 years; and

(B) a tier III sex offender adjudicated delinquent for the offense which required registration in a sex registry under this subchapter, the period during which the clean record shall be maintained is 25 years.


(3) ReductionIn the case of—(A) a tier I sex offender, the reduction is 5 years;

(B) a tier III sex offender adjudicated delinquent, the reduction is from life to that period for which the clean record under paragraph (2) is maintained.



(Pub. L. 109–248, title I, § 115, July 27, 2006, 120 Stat. 595.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (b)(2)(B), was in the original “this title”, meaning title I of Pub. L. 109–248, July 27, 2006, 120 Stat. 590, known as the Sex Offender Registration and Notification Act. For complete classification of title I to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16915 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20916. Direction to the Attorney General(a) Requirement that sex offenders provide certain Internet related information to sex offender registriesThe Attorney General, using the authority provided in section 114(a)(7) 11 See References in Text note below. of the Sex Offender Registration and Notification Act [34 U.S.C. 20914(a)(7)], shall require that each sex offender provide to the sex offender registry those Internet identifiers the sex offender uses or will use of any type that the Attorney General determines to be appropriate under that Act [34 U.S.C. 20901 et seq.]. These records of Internet identifiers shall be subject to the Privacy Act (5 U.S.C. 552a) to the same extent as the other records in the National Sex Offender Registry.


(b) Timeliness of reporting of informationThe Attorney General, using the authority provided in section 112(b) of the Sex Offender Registration and Notification Act [34 U.S.C. 20912(b)], shall specify the time and manner for keeping current information required to be provided under this section.


(c) Nondisclosure to general publicThe Attorney General, using the authority provided in section 118(b)(4) of the Sex Offender Registration and Notification Act [34 U.S.C. 20920(b)(4)], shall exempt from disclosure all information provided by a sex offender under subsection (a).


(d) Notice to sex offenders of new requirementsThe Attorney General shall ensure that procedures are in place to notify each sex offender of changes in requirements that apply to that sex offender as a result of the implementation of this section.


(e) Definitions(1) Of “social networking website”As used in this Act, the term “social networking website”—(A) means an Internet website—(i) that allows users, through the creation of web pages or profiles or by other means, to provide information about themselves that is available to the public or to other users; and

(ii) that offers a mechanism for communication with other users where such users are likely to include a substantial number of minors; and

(iii) whose primary purpose is to facilitate online social interactions; and


(B) includes any contractors or agents used by the website to act on behalf of the website in carrying out the purposes of this Act.


(2) Of “Internet identifiers”As used in this Act, the term “Internet identifiers” means electronic mail addresses and other designations used for self-identification or routing in Internet communication or posting.


(3) Other termsA term defined for the purposes of the Sex Offender Registration and Notification Act [34 U.S.C. 20901 et seq.] has the same meaning in this Act.



(Pub. L. 110–400, § 2, Oct. 13, 2008, 122 Stat. 4224.)

Editorial Notes

References in TextThe Sex Offender Registration and Notification Act, referred to in subsecs. (a) and (e)(3), is title I of Pub. L. 109–248, July 27, 2006, 120 Stat. 590, which is classified principally to this subchapter. Section 114(a)(7) of the Act was redesignated section 114(a)(8) of the Act by Pub. L. 114–119, § 6(a)(1)(A), Feb. 8, 2016, 130 Stat. 22. For complete classification of this Act to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.
This Act, referred to in subsec. (e), is Pub. L. 110–400, Oct. 13, 2008, 122 Stat. 4224, known as the Keeping the Internet Devoid of Sexual Predators Act of 2008, and also known as the KIDS Act of 2008, which enacted this section and section 20917 of this title, amended section 20981 of this title, and enacted provisions set out as notes under sections 10101 and 20981 of this title. For complete classification of this Act to the Code, see Short Title of 2008 Act note set out under section 10101 of this title and Tables.

Codification
Section was enacted as part of the Keeping the Internet Devoid of Sexual Predators Act of 2008, also known as the KIDS Act of 2008, and not as part of the Sex Offender Registration and Notification Act which comprises this subchapter, or as part of the Adam Walsh Child Protection and Safety Act of 2006 which comprises this chapter.
Section was formerly classified to section 16915a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20917. Checking system for social networking websites(a) In general(1) Secure system for comparisonsThe Attorney General shall establish and maintain a secure system that permits social networking websites to compare the information contained in the National Sex Offender Registry with the Internet identifiers of users of the social networking websites, and view only those Internet identifiers that match. The system—(A) shall not require or permit any social networking website to transmit Internet identifiers of its users to the operator of the system, and

(B) shall use secure procedures that preserve the secrecy of the information made available by the Attorney General, including protection measures that render the Internet identifiers and other data elements indecipherable.


(2) Provision of information relating to identityUpon receiving a matched Internet identifier, the social networking website may make a request of the Attorney General for, and the Attorney General shall provide promptly, information related to the identity of the individual that has registered the matched Internet identifier. This information is limited to the name, sex, resident address, photograph, and physical description.



(b) Qualification for use of systemA social networking website seeking to use the system shall submit an application to the Attorney General which provides—(1) the name and legal status of the website;

(2) the contact information for the website;

(3) a description of the nature and operations of the website;

(4) a statement explaining why the website seeks to use the system;

(5) a description of policies and procedures to ensure that—(A) any individual who is denied access to that website on the basis of information obtained through the system is promptly notified of the basis for the denial and has the ability to challenge the denial of access; and

(B) if the social networking website finds that information is inaccurate, incomplete, or cannot be verified, the site immediately notifies the appropriate State registry and the Department of Justice, so that they may delete or correct that information in the respective State and national databases;


(6) the identity and address of, and contact information for, any contractor that will be used by the social networking website to use the system; and

(7) such other information or attestations as the Attorney General may require to ensure that the website will use the system—(A) to protect the safety of the users of such website; and

(B) for the limited purpose of making the automated comparison described in subsection (a).



(c) Searches against the system(1) Frequency of use of the systemA social networking website approved by the Attorney General to use the system may conduct searches under the system as frequently as the Attorney General may allow.


(2) Authority of Attorney General to suspend useThe Attorney General may deny, suspend, or terminate use of the system by a social networking website that—(A) provides false information in its application for use of the system;

(B) may be using or seeks to use the system for any unlawful or improper purpose;

(C) fails to comply with the procedures required under subsection (b)(5); or

(D) uses information obtained from the system in any way that is inconsistent with the purposes of this Act.


(3) Limitation on release of Internet identifiers(A) No public releaseNeither the Attorney General nor a social networking website approved to use the system may release to the public any list of the Internet identifiers of sex offenders contained in the system.


(B) Additional limitationsThe Attorney General shall limit the release of information obtained through the use of the system established under subsection (a) by social networking websites approved to use such system.


(C) Strict adherence to limitationThe use of the system established under subsection (a) by a social networking website shall be conditioned on the website’s agreement to observe the limitations required under this paragraph.


(D) Rule of constructionThis subsection shall not be construed to limit the authority of the Attorney General under any other provision of law to conduct or to allow searches or checks against sex offender registration information.



(4) Payment of feeA social networking website approved to use the system shall pay any fee established by the Attorney General for use of the system.


(5) Limitation on liability(A) In generalA civil claim against a social networking website, including any director, officer, employee, parent, contractor, or agent of that social networking website, arising from the use by such website of the National Sex Offender Registry, may not be brought in any Federal or State court.


(B) Intentional, reckless, or other misconductSubparagraph (A) does not apply to a claim if the social networking website, or a director, officer, employee, parent, contractor, or agent of that social networking website—(i) engaged in intentional misconduct; or

(ii) acted, or failed to act—(I) with actual malice;

(II) with reckless disregard to a substantial risk of causing injury without legal justification; or

(III) for a purpose unrelated to the performance of any responsibility or function described in paragraph (3).



(C) Minimizing accessA social networking website shall minimize the number of employees that are provided access to the Internet identifiers for which a match has been found through the system.



(6) Rule of constructionNothing in this section shall be construed to require any Internet website, including a social networking website, to use the system, and no Federal or State liability, or any other actionable adverse consequence, shall be imposed on such website based on its decision not to do so.



(Pub. L. 110–400, § 3, Oct. 13, 2008, 122 Stat. 4225.)

Editorial Notes

References in TextThis Act, referred to in subsec. (c)(2)(D), is Pub. L. 110–400, Oct. 13, 2008, 122 Stat. 4224, known as the Keeping the Internet Devoid of Sexual Predators Act of 2008, and also known as the KIDS Act of 2008, which enacted this section and section 20916 of this title, amended section 20981 of this title, and enacted provisions set out as notes under sections 10101 and 20981 of this title. For complete classification of this Act to the Code, see Short Title of 2008 Act note set out under section 10101 of this title and Tables.

Codification
Section was enacted as part of the Keeping the Internet Devoid of Sexual Predators Act of 2008, also known as the KIDS Act of 2008, and not as part of the Sex Offender Registration and Notification Act which comprises this subchapter, or as part of the Adam Walsh Child Protection and Safety Act of 2006 which comprises this chapter.
Section was formerly classified to section 16915b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20918. Periodic in person verification
A sex offender shall appear in person, allow the jurisdiction to take a current photograph, and verify the information in each registry in which that offender is required to be registered not less frequently than—(1) each year, if the offender is a tier I sex offender;

(2) every 6 months, if the offender is a tier II sex offender; and

(3) every 3 months, if the offender is a tier III sex offender.

(Pub. L. 109–248, title I, § 116, July 27, 2006, 120 Stat. 595.)

Editorial Notes
Codification
Section was formerly classified to section 16916 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20919. Duty to notify sex offenders of registration requirements and to register(a) In generalAn appropriate official shall, shortly before release of the sex offender from custody, or, if the sex offender is not in custody, immediately after the sentencing of the sex offender, for the offense giving rise to the duty to register—(1) inform the sex offender of the duties of a sex offender under this subchapter and explain those duties;

(2) require the sex offender to read and sign a form stating that the duty to register has been explained and that the sex offender understands the registration requirement; and

(3) ensure that the sex offender is registered.


(b) Notification of sex offenders who cannot comply with subsection (a)The Attorney General shall prescribe rules for the notification of sex offenders who cannot be registered in accordance with subsection (a).


(Pub. L. 109–248, title I, § 117, July 27, 2006, 120 Stat. 595.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (a)(1), was in the original “this title”, meaning title I of Pub. L. 109–248, July 27, 2006, 120 Stat. 590, known as the Sex Offender Registration and Notification Act. For complete classification of title I to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16917 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20920. Public access to sex offender information through the Internet(a) In generalExcept as provided in this section, each jurisdiction shall make available on the Internet, in a manner that is readily accessible to all jurisdictions and to the public, all information about each sex offender in the registry. The jurisdiction shall maintain the Internet site in a manner that will permit the public to obtain relevant information for each sex offender by a single query for any given zip code or geographic radius set by the user. The jurisdiction shall also include in the design of its Internet site all field search capabilities needed for full participation in the Dru Sjodin National Sex Offender Public Website and shall participate in that website as provided by the Attorney General.


(b) Mandatory exemptionsA jurisdiction shall exempt from disclosure—(1) the identity of any victim of a sex offense;

(2) the Social Security number of the sex offender;

(3) any reference to arrests of the sex offender that did not result in conviction; and

(4) any other information exempted from disclosure by the Attorney General.


(c) Optional exemptionsA jurisdiction may exempt from disclosure—(1) any information about a tier I sex offender convicted of an offense other than a specified offense against a minor;

(2) the name of an employer of the sex offender;

(3) the name of an educational institution where the sex offender is a student; and

(4) any other information exempted from disclosure by the Attorney General.


(d) LinksThe site shall include, to the extent practicable, links to sex offender safety and education resources.


(e) Correction of errorsThe site shall include instructions on how to seek correction of information that an individual contends is erroneous.


(f) WarningThe site shall include a warning that information on the site should not be used to unlawfully injure, harass, or commit a crime against any individual named in the registry or residing or working at any reported address. The warning shall note that any such action could result in civil or criminal penalties.


(Pub. L. 109–248, title I, § 118, July 27, 2006, 120 Stat. 596.)

Editorial Notes

References in TextThe Dru Sjodin National Sex Offender Public Website, referred to in subsec. (a), is located at https://www.nsopw.gov.

Codification
Section was formerly classified to section 16918 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20921. National Sex Offender Registry(a) InternetThe Attorney General shall maintain a national database at the Federal Bureau of Investigation for each sex offender and any other person required to register in a jurisdiction’s sex offender registry. The database shall be known as the National Sex Offender Registry.


(b) Electronic forwardingThe Attorney General shall ensure (through the National Sex Offender Registry or otherwise) that updated information about a sex offender is immediately transmitted by electronic forwarding to all relevant jurisdictions.


(Pub. L. 109–248, title I, § 119, July 27, 2006, 120 Stat. 596.)

Editorial Notes
Codification
Section was formerly classified to section 16919 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20922. Dru Sjodin National Sex Offender Public Website(a) EstablishmentThere is established the Dru Sjodin National Sex Offender Public Website (hereinafter in this section referred to as the “Website”), which the Attorney General shall maintain.


(b) Information to be providedThe Website shall include relevant information for each sex offender and other person listed on a jurisdiction’s Internet site. The Website shall allow the public to obtain relevant information for each sex offender by a single query for any given zip code or geographical radius set by the user in a form and with such limitations as may be established by the Attorney General and shall have such other field search capabilities as the Attorney General may provide.


(Pub. L. 109–248, title I, § 120, July 27, 2006, 120 Stat. 597.)

Editorial Notes

References in TextThe Dru Sjodin National Sex Offender Public Website, referred to in text, is located at https://www.nsopw.gov.

Codification
Section was formerly classified to section 16920 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20923. Megan Nicole Kanka and Alexandra Nicole Zapp Community Notification Program(a) Establishment of ProgramThere is established the Megan Nicole Kanka and Alexandra Nicole Zapp Community Notification Program (hereinafter in this section referred to as the “Program”).


(b) Program notificationExcept as provided in subsection (c), immediately after a sex offender registers or updates a registration, an appropriate official in the jurisdiction shall provide the information in the registry (other than information exempted from disclosure by the Attorney General) about that offender to the following:(1) The Attorney General, who shall include that information in the National Sex Offender Registry or other appropriate databases.

(2) Appropriate law enforcement agencies (including probation agencies, if appropriate), and each school and public housing agency, in each area in which the individual resides, is an employee or is a student.

(3) Each jurisdiction where the sex offender resides, is an employee, or is a student, and each jurisdiction from or to which a change of residence, employment, or student status occurs.

(4) Any agency responsible for conducting employment-related background checks under section 40102 of this title.

(5) Social service entities responsible for protecting minors in the child welfare system.

(6) Volunteer organizations in which contact with minors or other vulnerable individuals might occur.

(7) Any organization, company, or individual who requests such notification pursuant to procedures established by the jurisdiction.


(c) FrequencyNotwithstanding subsection (b), an organization or individual described in subsection (b)(6) or (b)(7) may opt to receive the notification described in that subsection no less frequently than once every five business days.


(Pub. L. 109–248, title I, § 121, July 27, 2006, 120 Stat. 597.)

Editorial Notes
Codification
Section was formerly classified to section 16921 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20924. Actions to be taken when sex offender fails to comply
An appropriate official shall notify the Attorney General and appropriate law enforcement agencies of any failure by a sex offender to comply with the requirements of a registry and revise the jurisdiction’s registry to reflect the nature of that failure. The appropriate official, the Attorney General, and each such law enforcement agency shall take any appropriate action to ensure compliance.
(Pub. L. 109–248, title I, § 122, July 27, 2006, 120 Stat. 597.)

Editorial Notes
Codification
Section was formerly classified to section 16922 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20925. Development and availability of registry management and website software(a) Duty to develop and supportThe Attorney General shall, in consultation with the jurisdictions, develop and support software to enable jurisdictions to establish and operate uniform sex offender registries and Internet sites.


(b) CriteriaThe software should facilitate—(1) immediate exchange of information among jurisdictions;

(2) public access over the Internet to appropriate information, including the number of registered sex offenders in each jurisdiction on a current basis;

(3) full compliance with the requirements of this subchapter; and

(4) communication of information to community notification program participants as required under section 20923 of this title.


(c) DeadlineThe Attorney General shall make the first complete edition of this software available to jurisdictions within 2 years of July 27, 2006.


(Pub. L. 109–248, title I, § 123, July 27, 2006, 120 Stat. 598.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (b)(3), was in the original “this title”, meaning title I of Pub. L. 109–248, July 27, 2006, 120 Stat. 590, known as the Sex Offender Registration and Notification Act. For complete classification of title I to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16923 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20926. Period for implementation by jurisdictions(a) DeadlineEach jurisdiction shall implement this subchapter before the later of—(1) 3 years after July 27, 2006; and

(2) 1 year after the date on which the software described in section 20925 of this title is available.


(b) ExtensionsThe Attorney General may authorize up to two 1-year extensions of the deadline.


(Pub. L. 109–248, title I, § 124, July 27, 2006, 120 Stat. 598.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (a), was in the original “this title”, meaning title I of Pub. L. 109–248, July 27, 2006, 120 Stat. 590, known as the Sex Offender Registration and Notification Act. For complete classification of title I to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.
The software described in section 20925 of this title, referred to in subsec. (a)(2), became available on July 25, 2008. See Office of Justice Progs., U.S. Dep’t of Justice, Annual Report to Congress 26 (Fiscal Year 2008).

Codification
Section was formerly classified to section 16924 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20927. Failure of jurisdiction to comply(a) In generalFor any fiscal year after the end of the period for implementation, a jurisdiction that fails, as determined by the Attorney General, to substantially implement this subchapter shall not receive 10 percent of the funds that would otherwise be allocated for that fiscal year to the jurisdiction under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.).11 See References in Text note below.


(b) State constitutionality(1) In generalWhen evaluating whether a jurisdiction has substantially implemented this subchapter, the Attorney General shall consider whether the jurisdiction is unable to substantially implement this subchapter because of a demonstrated inability to implement certain provisions that would place the jurisdiction in violation of its constitution, as determined by a ruling of the jurisdiction’s highest court.


(2) EffortsIf the circumstances arise under paragraph (1), then the Attorney General and the jurisdiction shall make good faith efforts to accomplish substantial implementation of this subchapter and to reconcile any conflicts between this subchapter and the jurisdiction’s constitution. In considering whether compliance with the requirements of this subchapter would likely violate the jurisdiction’s constitution or an interpretation thereof by the jurisdiction’s highest court, the Attorney General shall consult with the chief executive and chief legal officer of the jurisdiction concerning the jurisdiction’s interpretation of the jurisdiction’s constitution and rulings thereon by the jurisdiction’s highest court.


(3) Alternative proceduresIf the jurisdiction is unable to substantially implement this subchapter because of a limitation imposed by the jurisdiction’s constitution, the Attorney General may determine that the jurisdiction is in compliance with this chapter if the jurisdiction has made, or is in the process of implementing 22 So in original. Probably should be followed by a comma. reasonable alternative procedures or accommodations, which are consistent with the purposes of this chapter.


(4) Funding reductionIf a jurisdiction does not comply with paragraph (3), then the jurisdiction shall be subject to a funding reduction as specified in subsection (a).



(c) ReallocationAmounts not allocated under a program referred to in this section to a jurisdiction for failure to substantially implement this subchapter shall be reallocated under that program to jurisdictions that have not failed to substantially implement this subchapter or may be reallocated to a jurisdiction from which they were withheld to be used solely for the purpose of implementing this subchapter.


(d) Rule of constructionThe provisions of this subchapter that are cast as directions to jurisdictions or their officials constitute, in relation to States, only conditions required to avoid the reduction of Federal funding under this section.


(Pub. L. 109–248, title I, § 125, July 27, 2006, 120 Stat. 598.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this title”, meaning title I of Pub. L. 109–248, July 27, 2006, 120 Stat. 590, known as the Sex Offender Registration and Notification Act. For complete classification of title I to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.
The Omnibus Crime Control and Safe Streets Act of 1968, referred to in subsec. (a), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197. Subpart 1 of part E of title I of the Act was classified generally to part A (§ 3750 et seq.) of subchapter V of chapter 46 of Title 42, The Public Health and Welfare, prior to editorial reclassification as part A (§ 10151 et seq.) of subchapter V of chapter 101 of this title. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.
This chapter, referred to in subsec. (b)(3), was in the original “this Act”, meaning Pub. L. 109–248, July 27, 2006, 120 Stat. 587, known as the Adam Walsh Child Protection and Safety Act of 2006. For complete classification of this Act to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16925 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20928. Sex Offender Management Assistance (SOMA) program(a) In generalThe Attorney General shall establish and implement a Sex Offender Management Assistance program (in this subchapter referred to as the “SOMA program”), under which the Attorney General may award a grant to a jurisdiction to offset the costs of implementing this subchapter.


(b) ApplicationThe chief executive of a jurisdiction desiring a grant under this section shall, on an annual basis, submit to the Attorney General an application in such form and containing such information as the Attorney General may require.


(c) Bonus payments for prompt complianceA jurisdiction that, as determined by the Attorney General, has substantially implemented this subchapter not later than 2 years after July 27, 2006, is eligible for a bonus payment. The Attorney General may make such a payment under the SOMA program for the first fiscal year beginning after that determination. The amount of the payment shall be—(1) 10 percent of the total received by the jurisdiction under the SOMA program for the preceding fiscal year, if that implementation is not later than 1 year after July 27, 2006; and

(2) 5 percent of such total, if not later than 2 years after July 27, 2006.


(d) Authorization of appropriationsIn addition to any amounts otherwise authorized to be appropriated, there are authorized to be appropriated such sums as may be necessary to the Attorney General, to be available only for the SOMA program, for fiscal years 2007 through 2009.


(Pub. L. 109–248, title I, § 126, July 27, 2006, 120 Stat. 599.)

Editorial Notes

References in TextThis subchapter, referred to in subsecs. (a) and (c), was in the original “this title”, meaning title I of Pub. L. 109–248, July 27, 2006, 120 Stat. 590, known as the Sex Offender Registration and Notification Act. For complete classification of title I to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16926 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20929. Election by Indian tribes(a) Election(1) In generalA federally recognized Indian tribe may, by resolution or other enactment of the tribal council or comparable governmental body—(A) elect to carry out this part as a jurisdiction subject to its provisions; or

(B) elect to delegate its functions under this part to another jurisdiction or jurisdictions within which the territory of the tribe is located and to provide access to its territory and such other cooperation and assistance as may be needed to enable such other jurisdiction or jurisdictions to carry out and enforce the requirements of this part.


(2) Imputed election in certain casesA tribe shall be treated as if it had made the election described in paragraph (1)(B) if—(A) it is a tribe subject to the law enforcement jurisdiction of a State under section 1162 of title 18;

(B) the tribe does not make an election under paragraph (1) within 1 year of July 27, 2006 or rescinds an election under paragraph (1)(A); or

(C) the Attorney General determines that the tribe has not substantially implemented the requirements of this part and is not likely to become capable of doing so within a reasonable amount of time.



(b) Cooperation between tribal authorities and other jurisdictions(1) NonduplicationA tribe subject to this part is not required to duplicate functions under this part which are fully carried out by another jurisdiction or jurisdictions within which the territory of the tribe is located.


(2) Cooperative agreementsA tribe may, through cooperative agreements with such a jurisdiction or jurisdictions—(A) arrange for the tribe to carry out any function of such a jurisdiction under this part with respect to sex offenders subject to the tribe’s jurisdiction; and

(B) arrange for such a jurisdiction to carry out any function of the tribe under this part with respect to sex offenders subject to the tribe’s jurisdiction.



(Pub. L. 109–248, title I, § 127, July 27, 2006, 120 Stat. 599.)

Editorial Notes

References in TextThis part, referred to in text, was in the original “this subtitle”, meaning subtitle A (§§ 111–131) of title I of Pub. L. 109–248, July 27, 2006, 120 Stat. 591, which is classified principally to this part. For complete classification of subtitle A to the Code, see Tables.

Codification
Section was formerly classified to section 16927 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20930. Registration of sex offenders entering the United States
The Attorney General, in consultation with the Secretary of State and the Secretary of Homeland Security, shall establish and maintain a system for informing the relevant jurisdictions about persons entering the United States who are required to register under this subchapter. The Secretary of State and the Secretary of Homeland Security shall provide such information and carry out such functions as the Attorney General may direct in the operation of the system.
(Pub. L. 109–248, title I, § 128, July 27, 2006, 120 Stat. 600.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this title”, meaning title I of Pub. L. 109–248, July 27, 2006, 120 Stat. 590, known as the Sex Offender Registration and Notification Act. For complete classification of title I to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16928 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20931. Registration of sex offenders released from military corrections facilities or upon conviction
The Secretary of Defense shall provide to the Attorney General the information described in section 20914 of this title to be included in the National Sex Offender Registry and the Dru Sjodin National Sex Offender Public Website regarding persons—(1)(A) released from military corrections facilities; or

(B) convicted if the sentences adjudged by courts-martial under chapter 47 of title 10 (the Uniform Code of Military Justice) do not include confinement; and


(2) required to register under this subchapter.

(Pub. L. 109–248, title I, § 128A, as added Pub. L. 114–22, title V, § 502(a), May 29, 2015, 129 Stat. 258.)

Editorial Notes

References in TextThe Dru Sjodin National Sex Offender Public Website, referred to in text, is located at https://www.nsopw.gov.
This subchapter, referred to in par. (2), was in the original “this title”, meaning title I of Pub. L. 109–248, July 27, 2006, 120 Stat. 590, known as the Sex Offender Registration and Notification Act. For complete classification of title I to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16928a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20932. Immunity for good faith conduct
The Federal Government, jurisdictions, political subdivisions of jurisdictions, and their agencies, officers, employees, and agents shall be immune from liability for good faith conduct under this subchapter.
(Pub. L. 109–248, title I, § 131, July 27, 2006, 120 Stat. 601.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this title”, meaning title I of Pub. L. 109–248, July 27, 2006, 120 Stat. 590, known as the Sex Offender Registration and Notification Act. For complete classification of title I to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16929 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




Part B—Improving Federal Criminal Law Enforcement To Ensure Sex Offender Compliance With Registration and Notification Requirements and Protection of Children From Violent Predators
§ 20941. Federal assistance with respect to violations of registration requirements(a) In generalThe Attorney General shall use the resources of Federal law enforcement, including the United States Marshals Service, to assist jurisdictions in locating and apprehending sex offenders who violate sex offender registration requirements. For the purposes of section 566(e)(1)(B) of title 28, a sex offender who violates a sex offender registration requirement shall be deemed a fugitive.


(b) Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for fiscal years 2007 through 2009 to implement this section.


(Pub. L. 109–248, title I, § 142, July 27, 2006, 120 Stat. 604.)

Editorial Notes
Codification
Section was formerly classified to section 16941 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20942. Project Safe Childhood(a) Establishment of programNot later than 6 months after July 27, 2006, the Attorney General shall create and maintain a Project Safe Childhood program in accordance with this section.


(b) Initial implementationExcept as authorized under subsection (c), funds authorized under this section may only be used for the following 5 purposes:(1) Integrated Federal, State, and local efforts to investigate and prosecute child exploitation cases, including—(A) the partnership by each United States Attorney with each Internet Crimes Against Children Task Force that is a part of the Internet Crimes Against Children Task Force Program authorized and funded under title IV of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5771 et seq.) 11 See References in Text note below. (referred to in this section as the “ICAC Task Force Program”) that exists within the district of such attorney;

(B) the partnership by each United States Attorney with other Federal, State, and local law enforcement partners working in the district of such attorney to implement the program described in subsection (a);

(C) the development by each United States Attorney of a district-specific strategic plan to coordinate the investigation and prosecution of child exploitation crimes;

(D) efforts to identify and rescue victims of child exploitation crimes; and

(E) local training, educational, and awareness programs of such crimes.


(2) Major case coordination by the Department of Justice (or other Federal agencies as appropriate), including specific integration or cooperation, as appropriate, of—(A) the Child Exploitation and Obscenity Section within the Department of Justice;

(B) the Innocent Images Unit of the Federal Bureau of Investigation;

(C) any task forces established in connection with the Project Safe Childhood program set forth under subsection (a); and

(D) the High Tech Investigative Unit within the Criminal Division of the Department of Justice.


(3) Increased Federal involvement in child pornography and enticement cases by providing additional investigative tools and increased penalties under Federal law.

(4) Training of Federal, State, and local law enforcement through programs facilitated by—(A) the National Center for Missing and Exploited Children;

(B) the ICAC Task Force Program; and

(C) any other ongoing program regarding the investigation and prosecution of computer-facilitated crimes against children, including training and coordination regarding leads from—(i) Federal law enforcement operations; and

(ii) the CyberTipline and Child Victim-Identification programs managed and maintained by the National Center for Missing and Exploited Children.



(5) Community awareness and educational programs through partnerships to provide national public awareness and educational programs through—(A) the National Center for Missing and Exploited Children;

(B) the ICAC Task Force Program; and

(C) any other ongoing programs that—(i) raises 22 So in original. national awareness about the threat of online sexual predators; or

(ii) provides 2 information to parents and children seeking to report possible violations of computer-facilitated crimes against children.




(c) Expansion of project safe childhoodNotwithstanding subsection (b), funds authorized under this section may be also be 2 used for the following purposes:(1) The addition of not less than 8 Assistant United States Attorneys at the Department of Justice dedicated to the prosecution of cases in connection with the Project Safe Childhood program set forth under subsection (a).

(2) The creation, development, training, and deployment of not less than 10 new Internet Crimes Against Children task forces within the ICAC Task Force Program consisting of Federal, State, and local law enforcement personnel dedicated to the Project Safe Childhood program set forth under subsection (a), and the enhancement of the forensic capacities of existing Internet Crimes Against Children task forces.

(3) The development and enhancement by the Federal Bureau of Investigation of the Innocent Images task forces.

(4) Such other additional and related purposes as the Attorney General determines appropriate.


(d) Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated—(1) for the activities described under subsection (b)—(A) $18,000,000 for fiscal year 2007; and

(B) such sums as may be necessary for each of the 5 succeeding fiscal years; and


(2) for the activities described under subsection (c)—(A) for fiscal year 2007—(i) $15,000,000 for the activities under paragraph (1);

(ii) $10,000,000 for activities under paragraph (2); and

(iii) $4,000,000 for activities under paragraph (3); and


(B) such sums as may be necessary for each of the 5 succeeding fiscal years.



(Pub. L. 109–248, title I, § 143, July 27, 2006, 120 Stat. 604.)

Editorial Notes

References in TextThe Juvenile Justice and Delinquency Prevention Act of 1974, referred to in subsec. (b)(1)(A), is Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109. Title IV of the Act was classified generally to subchapter IV (§ 5771 et seq.) of chapter 72 of Title 42, The Public Health and Welfare, prior to editorial reclassification as subchapter IV (§ 11291 et seq.) of chapter 111 of this title. For complete classification of this Act to the Code, see Short Title of 1974 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16942 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20943. Federal assistance in identification and location of sex offenders relocated as a result of a major disaster
The Attorney General shall provide assistance to jurisdictions in the identification and location of a sex offender relocated as a result of a major disaster.
(Pub. L. 109–248, title I, § 144, July 27, 2006, 120 Stat. 606.)

Editorial Notes
Codification
Section was formerly classified to section 16943 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20944. Expansion of training and technology efforts(a) TrainingThe Attorney General shall—(1) expand training efforts with Federal, State, and local law enforcement officers and prosecutors to effectively respond to the threat to children and the public posed by sex offenders who use the Internet and technology to solicit or otherwise exploit children;

(2) facilitate meetings involving corporations that sell computer hardware and software or provide services to the general public related to use of the Internet, to identify problems associated with the use of technology for the purpose of exploiting children;

(3) host national conferences to train Federal, State, and local law enforcement officers, probation and parole officers, and prosecutors regarding pro-active approaches to monitoring sex offender activity on the Internet;

(4) develop and distribute, for personnel listed in paragraph (3), information regarding multidisciplinary approaches to holding offenders accountable to the terms of their probation, parole, and sex offender registration laws; and

(5) partner with other agencies to improve the coordination of joint investigations among agencies to effectively combat online solicitation of children by sex offenders.


(b) TechnologyThe Attorney General shall—(1) deploy, to all Internet Crimes Against Children Task Forces and their partner agencies, technology modeled after the Canadian Child Exploitation Tracking System; and

(2) conduct training in the use of that technology.


(c) ReportNot later than July 1, 2007, the Attorney General,11 So in original. The comma probably should not appear. shall submit to Congress a report on the activities carried out under this section. The report shall include any recommendations that the Attorney General considers appropriate.


(d) Authorization of appropriationsThere are authorized to be appropriated to the Attorney General, for fiscal year 2007—(1) $1,000,000 to carry out subsection (a); and

(2) $2,000,000 to carry out subsection (b).


(Pub. L. 109–248, title I, § 145, July 27, 2006, 120 Stat. 606.)

Editorial Notes
Codification
Section was formerly classified to section 16944 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20945. Office of Sex Offender Sentencing, Monitoring, Apprehending, Registering, and Tracking(a) EstablishmentThere is established within the Department of Justice, under the general authority of the Attorney General, an Office of Sex Offender Sentencing, Monitoring, Apprehending, Registering, and Tracking (hereinafter in this section referred to as the “SMART Office”).


(b) DirectorThe SMART Office shall be headed by a Director who shall be appointed by the President. The Director shall report to the Attorney General through the Assistant Attorney General for the Office of Justice Programs and shall have final authority for all grants, cooperative agreements, and contracts awarded by the SMART Office. The Director shall not engage in any employment other than that of serving as the Director, nor shall the Director hold any office in, or act in any capacity for, any organization, agency, or institution with which the Office makes any contract or other arrangement.


(c) Duties and functionsThe SMART Office is authorized to—(1) administer the standards for the sex offender registration and notification program set forth in this chapter;

(2) administer grant programs relating to sex offender registration and notification authorized by this chapter and other grant programs authorized by this chapter as directed by the Attorney General;

(3) cooperate with and provide technical assistance to States, units of local government, tribal governments, and other public and private entities involved in activities related to sex offender registration or notification or to other measures for the protection of children or other members of the public from sexual abuse or exploitation; and

(4) perform such other functions as the Attorney General may delegate.


(Pub. L. 109–248, title I, § 146, July 27, 2006, 120 Stat. 607.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c)(1), (2), was in the original “this Act”, meaning Pub. L. 109–248, July 27, 2006, 120 Stat. 587, known as the Adam Walsh Child Protection and Safety Act of 2006. For complete classification of this Act to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16945 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




Part C—Access to Information and Resources Needed To Ensure That Children Are Not Attacked or Abused
§ 20961. Access to national crime information databases(a) In generalNotwithstanding any other provision of law, the Attorney General shall ensure access to the national crime information databases (as defined in section 534 of title 28) by—(1) the National Center for Missing and Exploited Children, to be used only within the scope of the Center’s duties and responsibilities under Federal law to assist or support law enforcement agencies in administration of criminal justice functions; and

(2) governmental social service agencies with child protection responsibilities, to be used by such agencies only in investigating or responding to reports of child abuse, neglect, or exploitation.


(b) Conditions of accessThe access provided under this section, and associated rules of dissemination, shall be—(1) defined by the Attorney General; and

(2) limited to personnel of the Center or such agencies that have met all requirements set by the Attorney General, including training, certification, and background screening.


(Pub. L. 109–248, title I, § 151, July 27, 2006, 120 Stat. 608.)

Editorial Notes
Codification
Section was formerly classified to section 16961 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20962. Schools SAFE Act(a) Short titleThis section may be cited as the “Schools Safely Acquiring Faculty Excellence Act of 2006”.


(b) In generalThe Attorney General of the United States shall, upon request of the chief executive officer of a State, conduct fingerprint-based checks of the national crime information databases (as defined in section 534(f)(3)(A) of title 28) pursuant to a request submitted by—(1) a child welfare agency for the purpose of—(A) conducting a background check required under section 471(a)(20) of the Social Security Act [42 U.S.C. 671(a)(20)] on individuals under consideration as prospective foster or adoptive parents; or

(B) an investigation relating to an incident of abuse or neglect of a minor; or


(2) a private or public elementary school, a private or public secondary school, a local educational agency, or State educational agency in that State, on individuals employed by, under consideration for employment by, or otherwise in a position in which the individual would work with or around children in the school or agency.


(c) Fingerprint-based checkWhere possible, the check shall include a fingerprint-based check of State criminal history databases.


(d) FeesThe Attorney General and the States may charge any applicable fees for the checks.


(e) Protection of informationAn individual having information derived as a result of a check under subsection (b) may release that information only to appropriate officers of child welfare agencies, public or private elementary or secondary schools, or educational agencies or other persons authorized by law to receive that information.


(f) Criminal penaltiesAn individual who knowingly exceeds the authority in subsection (b), or knowingly releases information in violation of subsection (e), shall be imprisoned not more than 10 years or fined under title 18, or both.


(g) Child welfare agency definedIn this section, the term “child welfare agency” means—(1) the State or local agency responsible for administering the plan under part B or part E of title IV of the Social Security Act [42 U.S.C. 620 et seq., 670 et seq.]; and

(2) any other public agency, or any other private agency under contract with the State or local agency responsible for administering the plan under part B or part E of title IV of the Social Security Act, that is responsible for the licensing or approval of foster or adoptive parents.


(h) Definition of education termsIn this section, the terms “elementary school”, “local educational agency”, “secondary school”, and “State educational agency” have the meanings given to those terms in section 7801 of title 20.


(Pub. L. 109–248, title I, § 153, July 27, 2006, 120 Stat. 610; Pub. L. 114–95, title IX, § 9215(b), Dec. 10, 2015, 129 Stat. 2166.)

Editorial Notes

References in TextThe Social Security Act, referred to in subsec. (g), is act Aug. 14, 1935, ch. 531, 49 Stat. 620. Parts B and E of title IV of the Act are classified generally to part B (§ 620 et seq.) and part E (§ 670 et seq.), respectively, of subchapter IV of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Codification
Section is comprised of section 153 of Pub. L. 109–248. Subsec. (i) of section 153 of Pub. L. 109–248 amended section 534 of Title 28, Judiciary and Judicial Procedure.
Section was formerly classified to section 16962 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2015—Subsec. (h). Pub. L. 114–95 made technical amendment to reference in original act which appears in text as reference to section 7801 of title 20.

Statutory Notes and Related Subsidiaries
Effective Date of 2015 AmendmentAmendment by Pub. L. 114–95 effective Dec. 10, 2015, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 114–95, set out as a note under section 6301 of Title 20, Education.





SUBCHAPTER II—CIVIL COMMITMENT OF DANGEROUS SEX OFFENDERS
§ 20971. Jimmy Ryce State civil commitment programs for sexually dangerous persons(a) Grants authorizedExcept as provided in subsection (b), the Attorney General shall make grants to jurisdictions for the purpose of establishing, enhancing, or operating effective civil commitment programs for sexually dangerous persons.


(b) LimitationThe Attorney General shall not make any grant under this section for the purpose of establishing, enhancing, or operating any transitional housing for a sexually dangerous person in or near a location where minors or other vulnerable persons are likely to come into contact with that person.


(c) Eligibility(1) In generalTo be eligible to receive a grant under this section, a jurisdiction shall, before the expiration of the compliance period—(A) have established a civil commitment program for sexually dangerous persons that is consistent with guidelines issued by the Attorney General; or

(B) submit a plan for the establishment of such a program.


(2) Compliance periodThe compliance period referred to in paragraph (1) expires on the date that is 2 years after July 27, 2006. However, the Attorney General may, on a case-by-case basis, extend the compliance period that applies to a jurisdiction if the Attorney General considers such an extension to be appropriate.


(3) Release notice(A) Each civil commitment program for which funding is required under this section shall require the issuance of timely notice to a State official responsible for considering whether to pursue civil commitment proceedings upon the impending release of any person incarcerated by the State who—(i) has been convicted of a sexually violent offense; or

(ii) has been deemed by the State to be at high risk for recommitting any sexual offense against a minor.


(B) The program shall further require that upon receiving notice under subparagraph (A), the State official shall consider whether or not to pursue a civil commitment proceeding, or any equivalent proceeding required under State law.



(d) Attorney General reportsNot later than January 31 of each year, beginning with 2008, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the progress of jurisdictions in implementing this section and the rate of sexually violent offenses for each jurisdiction.


(e) DefinitionsAs used in this section:(1) The term “civil commitment program” means a program that involves—(A) secure civil confinement, including appropriate control, care, and treatment during such confinement; and

(B) appropriate supervision, care, and treatment for individuals released following such confinement.


(2) The term “sexually dangerous person” means a person suffering from a serious mental illness, abnormality, or disorder, as a result of which the individual would have serious difficulty in refraining from sexually violent conduct or child molestation.

(3) The term “jurisdiction” has the meaning given such term in section 20911 of this title.


(f) Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2007 through 2010.


(Pub. L. 109–248, title III, § 301, July 27, 2006, 120 Stat. 617.)

Editorial Notes
Codification
Section was formerly classified to section 16971 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER III—GRANTS AND OTHER PROVISIONS
§ 20981. Pilot program for monitoring sexual offenders(a) Sex offender monitoring program(1) Grants authorized(A) In generalThe Attorney General is authorized to award grants (referred to as “Jessica Lunsford and Sarah Lunde Grants”) to States, local governments, and Indian tribal governments to assist in—(i) carrying out programs to outfit sex offenders with electronic monitoring units; and

(ii) the employment of law enforcement officials necessary to carry out such programs.


(B) DurationThe Attorney General shall award grants under this section for a period not to exceed 3 years.


(C) Minimum standardsThe electronic monitoring units used in the pilot program shall at a minimum—(i) provide a tracking device for each offender that contains a central processing unit with global positioning system; and

(ii) permit continuous monitoring of offenders 24 hours a day.



(2) Application(A) In generalEach State, local government, or Indian tribal government desiring a grant under this section shall submit an application to the Attorney General at such time, in such manner, and accompanied by such information as the Attorney General may reasonably require.


(B) ContentsEach application submitted pursuant to subparagraph (A) shall—(i) describe the activities for which assistance under this section is sought; and

(ii) provide such additional assurances as the Attorney General determines to be essential to ensure compliance with the requirements of this section.




(b) InnovationIn making grants under this section, the Attorney General shall ensure that different approaches to monitoring are funded to allow an assessment of effectiveness.


(c) Authorization of appropriations(1) In generalThere are authorized to be appropriated $5,000,000 for each of the fiscal years 2007 through 2009 to carry out this section.


(2) ReportNot later than September 1, 2010, the Attorney General shall report to Congress—(A) assessing the effectiveness and value of this section;

(B) comparing the cost effectiveness of the electronic monitoring to reduce sex offenses compared to other alternatives; and

(C) making recommendations for continuing funding and the appropriate levels for such funding.



(Pub. L. 109–248, title VI, § 621, July 27, 2006, 120 Stat. 633; Pub. L. 110–400, § 4(a), Oct. 13, 2008, 122 Stat. 4227.)

Editorial Notes
Codification
Section was formerly classified to section 16981 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2008—Subsec. (a)(1)(C). Pub. L. 110–400, § 4(a), amended subpar. (C) generally. Prior to amendment, subpar. (C) set minimum standards for electronic monitoring units used in the pilot program.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentPub. L. 110–400, § 4(b), Oct. 13, 2008, 122 Stat. 4228, provided that: “The amendment made by subsection (a) [amending this section] shall apply to grants provided on or after the date of the enactment of this Act [Oct. 13, 2008].”




§ 20982. Assistance for prosecution of cases cleared through use of DNA backlog clearance funds(a) In generalThe Attorney General may make grants to train and employ personnel to help prosecute cases cleared through use of funds provided for DNA backlog elimination.


(b) AuthorizationThere are authorized to be appropriated such sums as may be necessary for each of fiscal years 2007 through 2011 to carry out this section.


(Pub. L. 109–248, title VI, § 624, July 27, 2006, 120 Stat. 636.)

Editorial Notes
Codification
Section was formerly classified to section 16982 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20983. Grants to combat sexual abuse of children(a) In generalThe Bureau of Justice Assistance is authorized to make grants under this section—(1) to any law enforcement agency that serves a jurisdiction with 50,000 or more residents; and

(2) to any law enforcement agency that serves a jurisdiction with fewer than 50,000 residents, upon a showing of need.


(b) Use of grant amountsGrants under this section may be used by the law enforcement agency to—(1) hire additional law enforcement personnel or train existing staff to combat the sexual abuse of children through community education and outreach, investigation of complaints, enforcement of laws relating to sex offender registries, and management of released sex offenders;

(2) investigate the use of the Internet to facilitate the sexual abuse of children; and

(3) purchase computer hardware and software necessary to investigate sexual abuse of children over the Internet, access local, State, and Federal databases needed to apprehend sex offenders, and facilitate the creation and enforcement of sex offender registries.


(c) CriteriaThe Attorney General shall give priority to law enforcement agencies making a showing of need.


(d) Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for fiscal years 2007 through 2009 to carry out this section.


(Pub. L. 109–248, title VI, § 625, July 27, 2006, 120 Stat. 636.)

Editorial Notes
Codification
Section was formerly classified to section 16983 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20984. Grants for fingerprinting programs for children(a) In generalThe Attorney General shall establish and implement a program under which the Attorney General may make grants to States, units of local government, and Indian tribal governments in accordance with this section.


(b) Use of grant amountsA grant made to a State, unit of local government, or Indian tribal government under subsection (a) shall be distributed to law enforcement agencies within the jurisdiction of such State, unit, or tribal government to be used for any of the following activities:(1) To establish a voluntary fingerprinting program for children, which may include the taking of palm prints of children.

(2) To hire additional law enforcement personnel, or train existing law enforcement personnel, to take fingerprints of children.

(3) To provide information within the community involved about the existence of such a fingerprinting program.

(4) To provide for computer hardware, computer software, or other materials necessary to carry out such a fingerprinting program.


(c) LimitationFingerprints of a child derived from a program funded under this section—(1) may be released only to a parent or guardian of the child; and

(2) may not be copied or retained by any Federal, State, local, or tribal law enforcement officer unless written permission is given by the parent or guardian.


(d) Criminal penaltyAny person who uses the fingerprints of a child derived from a program funded under this section for any purpose other than the purpose described in subsection (c)(1) shall be subject to imprisonment for not more than 1 year, a fine under title 18, or both.


(e) Authorization of appropriationsThere is authorized to be appropriated $20,000,000 to carry out this section for the 5-year period beginning on the first day of fiscal year 2007.


(Pub. L. 109–248, title VI, § 627, July 27, 2006, 120 Stat. 637.)

Editorial Notes
Codification
Section was formerly classified to section 16984 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20985. Grants for Rape, Abuse & Incest National Network(a) FindingsCongress finds as follows:(1) More than 200,000 Americans each year are victims of sexual assault, according to the Department of Justice.

(2) In 2004, 1 American was sexually assaulted every 2.5 minutes.

(3) One of every 6 women, and 1 of every 133 men, in America has been the victim of a completed or attempted rape, according to the Department of Justice.

(4) The Federal Bureau of Investigation ranks rape second in the hierarchy of violent crimes for its Uniform Crime Reports, trailing only murder.

(5) The Federal Government, through the Victims of Crime Act [34 U.S.C. 20101 et seq.], Violence Against Women Act, and other laws, has long played a role in providing services to sexual assault victims and in seeking policies to increase the number of rapists brought to justice.

(6) Research suggests that sexual assault victims who receive counseling support are more likely to report their attack to the police and to participate in the prosecution of the offender.

(7) Due in part to the combined efforts of law enforcement officials at the local, State, and Federal level, as well as the efforts of the Rape, Abuse & Incest National Network (RAINN) and its affiliated rape crisis centers across the United States, sexual violence in America has fallen by more than half since 1994.

(8) RAINN, a 501(c)(3) nonprofit corporation headquartered in the District of Columbia, has since 1994 provided help to victims of sexual assault and educated the public about sexual assault prevention, prosecution, and recovery.

(9) RAINN established and continues to operate the National Sexual Assault Hotline, a free, confidential telephone hotline that provides help, 24 hours a day, to victims nationally.

(10) More than 1,100 local rape crisis centers in the 50 States and the District of Columbia partner with RAINN and are members of the National Sexual Assault Hotline network (which has helped more than 970,000 people since its inception in 1994).

(11) To better serve victims of sexual assault, 80 percent of whom are under age 30 and 44 percent of whom are under age 18, RAINN will soon launch the National Sexual Assault Online Hotline, the web’s first secure hotline service offering live help 24 hours a day.

(12) Congress and the Department of Justice have given RAINN funding to conduct its crucial work.

(13) RAINN is a national model of public/private partnership, raising private sector funds to match congressional appropriations and receiving extensive private in-kind support, including advanced technology provided by the communications and technology industries to launch the National Sexual Assault Hotline and the National Sexual Assault Online Hotline.

(14) Worth magazine selected RAINN as one of “America’s 100 Best Charities”, in recognition of the organization’s “efficiency and effectiveness.”.11 So in original. The second period probably should not appear.

(15) In fiscal year 2005, RAINN spent more than 91 cents of every dollar received directly on program services.

(16) The demand for RAINN’s services is growing dramatically, as evidenced by the fact that, in 2005, the National Sexual Assault Hotline helped 137,039 people, an all-time record.

(17) The programs sponsored by RAINN and its local affiliates have contributed to the increase in the percentage of victims who report their rape to law enforcement.

(18) According to a recent poll, 92 percent of American women said that fighting sexual and domestic violence should be a top public policy priority (a higher percentage than chose health care, child care, or any other issue).

(19) Authorizing Federal funds for RAINN’s national programs would promote continued progress with this interstate problem and would make a significant difference in the prosecution of rapists and the overall incidence of sexual violence.


(b) Duties and functions of the Administrator(1) Description of activitiesThe Administrator shall—(A) issue such rules as the Administrator considers necessary or appropriate to carry out this section;

(B) make such arrangements as may be necessary and appropriate to facilitate effective coordination among all Federally funded programs relating to victims of sexual assault; and

(C) provide adequate staff and agency resources which are necessary to properly carry out the responsibilities pursuant to this section.


(2) Annual grant to Rape, Abuse & Incest National NetworkThe Administrator shall annually make a grant to RAINN, which shall be used for the performance of the organization’s national programs, which may include—(A) operation of the National Sexual Assault Hotline, a 24-hour toll-free telephone line by which individuals may receive help and information from trained volunteers;

(B) operation of the National Sexual Assault Online Hotline, a 24-hour free online service by which individuals may receive help and information from trained volunteers;

(C) education of the media, the general public, and populations at risk of sexual assault about the incidence of sexual violence and sexual violence prevention, prosecution, and recovery;

(D) dissemination, on a national basis, of information relating to innovative and model programs, services, laws, legislation, and policies that benefit victims of sexual assault; and

(E) provision of technical assistance to law enforcement agencies, State and local governments, the criminal justice system, public and private nonprofit agencies, and individuals in the investigation and prosecution of cases involving victims of sexual assault.



(c) DefinitionsFor the purposes of this section:(1) AdministratorThe term “Administrator” means the Administrator of the Office of Juvenile Justice and Delinquency Prevention.


(2) RAINNThe term “RAINN” means the Rape, Abuse & Incest National Network, a 501(c)(3) nonprofit corporation headquartered in the District of Columbia.



(d) Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section, $3,000,000 for each of fiscal years 2007 through 2010.


(Pub. L. 109–248, title VI, § 628, July 27, 2006, 120 Stat. 638.)

Editorial Notes

References in TextThe Victims of Crime Act, referred to in subsec. (a)(5), probably means the Victims of Crime Act of 1984, which is chapter XIV of title II of Pub. L. 98–473, Oct. 12, 1984, 98 Stat. 2170, and which is classified principally to chapter 201 (§ 20101 et seq.) of this title. For complete classification of this Act to the Code, see Short Title of 1984 Act note set out under section 10101 of this title and Tables.
The Violence Against Women Act, referred to in subsec. (a)(5), probably means the Violence Against Women Act of 1994, which is title IV of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1902. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16985 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20986. Children’s safety online awareness campaigns(a) Awareness campaign for children’s safety online(1) In generalThe Attorney General, in consultation with the National Center for Missing and Exploited Children, is authorized to develop and carry out a public awareness campaign to demonstrate, explain, and encourage children, parents, and community leaders to better protect children when such children are on the Internet.


(2) Required componentsThe public awareness campaign described under paragraph (1) shall include components that compliment 11 So in original. Probably should be “complement”. and reinforce the campaign message in a variety of media, including the Internet, television, radio, and billboards.



(b) Awareness campaign regarding the accessibility and utilization of sex offender registriesThe Attorney General, in consultation with the National Center for Missing and Exploited Children, is authorized to develop and carry out a public awareness campaign to demonstrate, explain, and encourage parents and community leaders to better access and utilize the Federal and State sex offender registries.


(c) Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary for fiscal years 2007 through 2011.


(Pub. L. 109–248, title VI, § 629, July 27, 2006, 120 Stat. 640.)

Editorial Notes
Codification
Section was formerly classified to section 16986 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20987. Grants for online child safety programs(a) In generalThe Attorney General shall, subject to the availability of appropriations, make grants to States, units of local government, and nonprofit organizations for the purposes of establishing and maintaining programs with respect to improving and educating children and parents in the best ways for children to be safe when on the Internet.


(b) Definition of StateFor purposes of this section, the term “State” means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands.


(c) Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary for fiscal years 2007 through 2011.


(Pub. L. 109–248, title VI, § 630, July 27, 2006, 120 Stat. 640.)

Editorial Notes
Codification
Section was formerly classified to section 16987 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20988. Jessica Lunsford Address Verification Grant Program(a) EstablishmentThere is established the Jessica Lunsford Address Verification Grant Program (hereinafter in this section referred to as the “Program”).


(b) Grants authorizedUnder the Program, the Attorney General is authorized to award grants to State,11 So in original. Probably should be “States,”. local governments, and Indian tribal governments to assist in carrying out programs requiring an appropriate official to verify, at appropriate intervals, the residence of all or some registered sex offenders.


(c) Application(1) In generalEach State or local government seeking a grant under this section shall submit an application to the Attorney General at such time, in such manner, and accompanied by such information as the Attorney General may reasonably require.


(2) ContentsEach application submitted pursuant to paragraph (1) shall—(A) describe the activities for which assistance under this section is sought; and

(B) provide such additional assurances as the Attorney General determines to be essential to ensure compliance with the requirements of this section.



(d) InnovationIn making grants under this section, the Attorney General shall ensure that different approaches to address verification are funded to allow an assessment of effectiveness.


(e) Authorization of appropriations(1) In generalThere are authorized to be appropriated for each of the fiscal years 2007 through 2009 such sums as may be necessary to carry out this section.


(2) ReportNot later than April 1, 2009, the Attorney General shall report to Congress—(A) assessing the effectiveness and value of this section;

(B) comparing the cost effectiveness of address verification to reduce sex offenses compared to other alternatives; and

(C) making recommendations for continuing funding and the appropriate levels for such funding.



(Pub. L. 109–248, title VI, § 631, July 27, 2006, 120 Stat. 641.)

Editorial Notes
Codification
Section was formerly classified to section 16988 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20989. Fugitive Safe Surrender(a) FindingsCongress finds the following:(1) Fugitive Safe Surrender is a program of the United States Marshals Service, in partnership with public, private, and faith-based organizations, which temporarily transforms a church into a courthouse, so fugitives can turn themselves in, in an atmosphere where they feel more comfortable to do so, and have nonviolent cases adjudicated immediately.

(2) In the 4-day pilot program in Cleveland, Ohio, over 800 fugitives turned themselves in. By contrast, a successful Fugitive Task Force sweep, conducted for 3 days after Fugitive Safe Surrender, resulted in the arrest of 65 individuals.

(3) Fugitive Safe Surrender is safer for defendants, law enforcement, and innocent bystanders than needing to conduct a sweep.

(4) Based upon the success of the pilot program, Fugitive Safe Surrender should be expanded to other cities throughout the United States.


(b) EstablishmentThe United States Marshals Service shall establish, direct, and coordinate a program (to be known as the “Fugitive Safe Surrender Program”), under which the United States Marshals Service shall apprehend Federal, State, and local fugitives in a safe, secure, and peaceful manner to be coordinated with law enforcement and community leaders in designated cities throughout the United States.


(c) Authorization of appropriationsThere are authorized to be appropriated to the United States Marshals Service to carry out this section—(1) $3,000,000 for fiscal year 2007;

(2) $5,000,000 for fiscal year 2008; and

(3) $8,000,000 for fiscal year 2009.


(d) Other existing applicable lawNothing in this section shall be construed to limit any existing authority under any other provision of Federal or State law for law enforcement agencies to locate or apprehend fugitives through task forces or any other means.


(Pub. L. 109–248, title VI, § 632, July 27, 2006, 120 Stat. 641.)

Editorial Notes
Codification
Section was formerly classified to section 16989 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20990. National registry of substantiated cases of child abuse(a) In generalThe Secretary of Health and Human Services, in consultation with the Attorney General, shall create a national registry of substantiated cases of child abuse or neglect.


(b) Information(1) CollectionThe information in the registry described in subsection (a) shall be supplied by States and Indian tribes, or, at the option of a State, by political subdivisions of such State, to the Secretary of Health and Human Services.


(2) Type of informationThe registry described in subsection (a) shall collect in a central electronic registry information on persons reported to a State, Indian tribe, or political subdivision of a State as perpetrators of a substantiated case of child abuse or neglect.



(c) Scope of information(1) In general(A) Treatment of reportsThe information to be provided to the Secretary of Health and Human Services under this section shall relate to substantiated reports of child abuse or neglect.


(B) ExceptionIf a State, Indian tribe, or political subdivision of a State has an electronic register of cases of child abuse or neglect equivalent to the registry established under this section that it maintains pursuant to a requirement or authorization under any other provision of law, the information provided to the Secretary of Health and Human Services under this section shall be coextensive with that in such register.



(2) FormInformation provided to the Secretary of Health and Human Services under this section—(A) shall be in a standardized electronic form determined by the Secretary of Health and Human Services; and

(B) shall contain case-specific identifying information that is limited to the name of the perpetrator and the nature of the substantiated case of child abuse or neglect, and that complies with clauses (viii) and (ix) of section 5106a(b)(2)(A) 11 See References in Text note below. of title 42.



(d) ConstructionThis section shall not be construed to require a State, Indian tribe, or political subdivision of a State to modify—(1) an equivalent register of cases of child abuse or neglect that it maintains pursuant to a requirement or authorization under any other provision of law; or

(2) any other record relating to child abuse or neglect, regardless of whether the report of abuse or neglect was substantiated, unsubstantiated, or determined to be unfounded.


(e) AccessibilityInformation contained in the national registry shall only be accessible to any Federal, State, Indian tribe, or local government entity, or any agent of such entities, that has a need for such information in order to carry out its responsibilities under law to protect children from child abuse and neglect.


(f) DisseminationThe Secretary of Health and Human Services shall establish standards for the dissemination of information in the national registry of substantiated cases of child abuse or neglect. Such standards shall comply with clauses (viii) and (ix) of section 5106a(b)(2)(A) 1 of title 42.


(g) Study(1) In generalThe Secretary of Health and Human Services shall conduct a study on the feasibility of establishing data collection standards for a national child abuse and neglect registry with recommendations and findings concerning—(A) costs and benefits of such data collection standards;

(B) data collection standards currently employed by each State, Indian tribe, or political subdivision of a State;

(C) data collection standards that should be considered to establish a model of promising practices; and

(D) a due process procedure for a national registry.


(2) ReportNot later than 1 year after July 27, 2006, the Secretary of Homeland Security shall submit to the Committees on the Judiciary in the House of Representatives and the United States Senate and the Senate Committee on Health, Education, Labor and Pensions and the House Committee on Education and the Workforce a report containing the recommendations and findings of the study on data collection standards for a national child abuse registry authorized under this subsection.


(3) Authorization of appropriationsThere is authorized to be appropriated $500,000 for the period of fiscal years 2006 and 2007 to carry out the study required by this subsection.



(Pub. L. 109–248, title VI, § 633, July 27, 2006, 120 Stat. 642.)

Editorial Notes

References in TextSection 5106a(b)(2)(A) of title 42, referred to in subsecs. (c)(2)(B) and (f), was redesignated section 5106a(b)(2)(B) of title 42 by Pub. L. 111–320, title I, § 115(c)(2)(A), Dec. 20, 2010, 124 Stat. 3469.

Codification
Section was formerly classified to section 16990 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20991. Annual report on enforcement of registration requirements
Not later than July 1 of each year, the Attorney General shall submit a report to Congress describing—(1) the use by the Department of Justice of the United States Marshals Service to assist jurisdictions in locating and apprehending sex offenders who fail to comply with sex offender registration requirements, as authorized by this chapter;

(2) the use of section 2250 of title 18 to punish offenders for failure to register;

(3) a detailed explanation of each jurisdiction’s compliance with subchapter I of this chapter;

(4) a detailed description of Justice Department efforts to ensure compliance and any funding reductions, the basis for any decision to reduce funding or not to reduce funding under section 20927 of this title; and

(5) the denial or grant of any extensions to comply with subchapter I of this chapter, and the reasons for such denial or grant.

(Pub. L. 109–248, title VI, § 635, July 27, 2006, 120 Stat. 644.)

Editorial Notes

References in TextThis chapter, referred to in par. (1), was in the original “this Act”, meaning Pub. L. 109–248, July 27, 2006, 120 Stat. 587, known as the Adam Walsh Child Protection and Safety Act of 2006. For complete classification of this Act to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.
Subchapter I of this chapter, referred to in pars. (3) and (5), was in the original “the Sex Offender Registration and Notification Act”, meaning title I of Pub. L. 109–248, July 27, 2006, 120 Stat. 590. For complete classification of title I to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16991 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.





CHAPTER 211—COMBATING CHILD EXPLOITATION



Sec.


21101.Definitions.



SUBCHAPTER I—NATIONAL STRATEGY FOR CHILD EXPLOITATION PREVENTION AND INTERDICTION


21111.Establishment of National Strategy for Child Exploitation Prevention and Interdiction.


21112.Establishment of National ICAC Task Force Program.


21113.Purpose of ICAC task forces.


21114.Duties and functions of task forces.


21115.National Internet Crimes Against Children Data System.


21116.ICAC grant program.


21117.Authorization of appropriations.



SUBCHAPTER II—ADDITIONAL MEASURES TO COMBAT CHILD EXPLOITATION


21131.Additional regional computer forensic labs.



§ 21101. Definitions
In this chapter, the following definitions shall apply:(1) Child exploitationThe term “child exploitation” means any conduct, attempted conduct, or conspiracy to engage in conduct involving a minor that violates section 1591, chapter 109A, chapter 110, and chapter 117 of title 18 or any sexual activity involving a minor for which any person can be charged with a criminal offense.


(2) Child obscenityThe term “child obscenity” means any visual depiction proscribed by section 1466A of title 18.


(3) MinorThe term “minor” means any person under the age of 18 years.


(4) Sexually explicit conductThe term “sexually explicit conduct” has the meaning given such term in section 2256 of title 18.


(Pub. L. 110–401, § 2, Oct. 13, 2008, 122 Stat. 4229.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 110–401, Oct. 13, 2008, 122 Stat. 4229, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 2008 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 17601 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



SUBCHAPTER I—NATIONAL STRATEGY FOR CHILD EXPLOITATION PREVENTION AND INTERDICTION
§ 21111. Establishment of National Strategy for Child Exploitation Prevention and Interdiction(a) In generalThe Attorney General of the United States shall create and implement a National Strategy for Child Exploitation Prevention and Interdiction.


(b) TimingNot later than 1 year after October 13, 2008, and on February 1 of every second year thereafter, the Attorney General shall submit to Congress the National Strategy established under subsection (a).


(c) Required contents of National StrategyThe National Strategy established under subsection (a) shall include the following:(1) Comprehensive long-range,11 So in original. The comma probably should not appear. goals for reducing child exploitation.

(2) Annual measurable objectives and specific targets to accomplish long-term, quantifiable goals that the Attorney General determines may be achieved during each year beginning on the date when the National Strategy is submitted.

(3) Annual budget priorities and Federal efforts dedicated to combating child exploitation, including resources dedicated to Internet Crimes Against Children task forces, Project Safe Childhood, FBI Innocent Images Initiative, the National Center for Missing and Exploited Children, regional forensic computer labs, Internet Safety 22 So in original. Probably should not be capitalized. programs, and all other entities whose goal or mission is to combat the exploitation of children that receive Federal support.

(4) A 5-year projection for program and budget goals and priorities.

(5) A review of the policies and work of the Department of Justice related to the prevention and investigation of child exploitation crimes, including efforts at the Office of Justice Programs, the Criminal Division of the Department of Justice, the Executive Office of United States Attorneys, the Federal Bureau of Investigation, the Office of the Attorney General, the Office of the Deputy Attorney General, the Office of Legal Policy, and any other agency or bureau of the Department of Justice whose activities relate to child exploitation.

(6) A description of the Department’s efforts to coordinate with international, State, local, tribal law enforcement, and private sector entities on child exploitation prevention and interdiction efforts.

(7) Plans for interagency coordination regarding the prevention, investigation, and apprehension of individuals exploiting children, including cooperation and collaboration with—(A) Immigration and Customs Enforcement;

(B) the United States Postal Inspection Service;

(C) the Department of State;

(D) the Department of Commerce;

(E) the Department of Education;

(F) the Department of Health and Human Services; and

(G) other appropriate Federal agencies.


(8) A review of the Internet Crimes Against Children Task Force Program, including—(A) the number of ICAC task forces and location of each ICAC task force;

(B) the number of trained personnel at each ICAC task force;

(C) the amount of Federal grants awarded to each ICAC task force;

(D) an assessment of the Federal, State, and local cooperation in each task force, including—(i) the number of arrests made by each task force;

(ii) the number of criminal referrals to United States attorneys for prosecution;

(iii) the number of prosecutions and convictions from the referrals made under clause (ii);

(iv) the number, if available, of local prosecutions and convictions based on ICAC task force investigations; and

(v) any other information demonstrating the level of Federal, State, and local coordination and cooperation, as such information is to be determined by the Attorney General;


(E) an assessment of the training opportunities and technical assistance available to support ICAC task force grantees; and

(F) an assessment of the success of the Internet Crimes Against Children Task Force Program at leveraging State and local resources and matching funds.


(9) An assessment of the technical assistance and support available for Federal, State, local, and tribal law enforcement agencies, in the prevention, investigation, and prosecution of child exploitation crimes.

(10) A review of the backlog of forensic analysis for child exploitation cases at each FBI Regional Forensic lab and an estimate of the backlog at State and local labs.

(11) Plans for reducing the forensic backlog described in paragraph (10), if any, at Federal, State and local forensic labs.

(12) A review of the Federal programs related to child exploitation prevention and education, including those related to Internet safety, including efforts by the private sector and nonprofit entities, or any other initiatives, that have proven successful in promoting child safety and Internet safety.

(13) An assessment of the future trends, challenges, and opportunities, including new technologies, that will impact Federal, State, local, and tribal efforts to combat child exploitation.

(14) Plans for liaisons with the judicial branches of the Federal and State governments on matters relating to child exploitation.

(15) An assessment of Federal investigative and prosecution activity relating to reported incidents of child exploitation crimes, which shall include a number of factors, including—(A) the number of high-priority suspects (identified because of the volume of suspected criminal activity or because of the danger to the community or a potential victim) who were investigated and prosecuted;

(B) the number of investigations, arrests, prosecutions and convictions for a crime of child exploitation; and

(C) the average sentence imposed and statutory maximum for each crime of child exploitation.


(16) A review of all available statistical data indicating the overall magnitude of child pornography trafficking in the United States and internationally, including—(A) the number of computers or computer users, foreign and domestic, observed engaging in, or suspected by law enforcement agencies and other sources of engaging in, peer-to-peer file sharing of child pornography;

(B) the number of computers or computer users, foreign and domestic, observed engaging in, or suspected by law enforcement agencies and other reporting sources of engaging in, buying and selling, or other commercial activity related to child pornography;

(C) the number of computers or computer users, foreign and domestic, observed engaging in, or suspected by law enforcement agencies and other sources of engaging in, all other forms of activity related to child pornography;

(D) the number of tips or other statistical data from the National Center for Missing and Exploited Children’s CyberTipline and other data indicating the magnitude of child pornography trafficking; and

(E) any other statistical data indicating the type, nature, and extent of child exploitation crime in the United States and abroad.


(17) Copies of recent relevant research and studies related to child exploitation, including—(A) studies related to the link between possession or trafficking of child pornography and actual abuse of a child;

(B) studies related to establishing a link between the types of files being viewed or shared and the type of illegal activity; and

(C) any other research, studies, and available information related to child exploitation.


(18) A review of the extent of cooperation, coordination, and mutual support between private sector and other entities and organizations and Federal agencies, including the involvement of States, local and tribal government agencies to the extent Federal programs are involved.

(19) The results of the Project Safe Childhood Conference or other conferences or meetings convened by the Department of Justice related to combating child exploitation.


(d) Appointment of high-level official(1) In generalThe Attorney General shall designate a senior official at the Department of Justice with experience in investigating or prosecuting child exploitation cases as the National Coordinator for Child Exploitation Prevention and Interdiction who shall be responsible for coordinating the development of the National Strategy established under subsection (a). The National Coordinator for Child Exploitation Prevention and Interdiction shall be a position in the Senior Executive Service.


(2) DutiesThe duties of the official designated under paragraph (1) shall include—(A) acting as a liaison with all Federal agencies regarding the development of the National Strategy;

(B) working to ensure that there is proper coordination among agencies in developing the National Strategy;

(C) being knowledgeable about budget priorities and familiar with all efforts within the Department of Justice and the FBI related to child exploitation prevention and interdiction; and

(D) communicating the National Strategy to Congress and being available to answer questions related to the strategy at congressional hearings, if requested by committees of appropriate jurisdictions, on the contents of the National Strategy and progress of the Department of Justice in implementing the National Strategy.



(Pub. L. 110–401, title I, § 101, Oct. 13, 2008, 122 Stat. 4230; Pub. L. 112–206, § 6, Dec. 7, 2012, 126 Stat. 1493.)

Editorial Notes
Codification
Section was formerly classified to section 17611 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2012—Subsec. (d)(1). Pub. L. 112–206 substituted “with experience in investigating or prosecuting child exploitation cases as the National Coordinator for Child Exploitation Prevention and Interdiction who shall be responsible” for “to be responsible” and inserted at end “The National Coordinator for Child Exploitation Prevention and Interdiction shall be a position in the Senior Executive Service.”



§ 21112. Establishment of National ICAC Task Force Program(a) Establishment(1) In generalThere is established within the Department of Justice, under the general authority of the Attorney General, a National Internet Crimes Against Children Task Force Program (hereinafter in this subchapter referred to as the “ICAC Task Force Program”), which shall consist of a national program of State and local law enforcement task forces dedicated to developing effective responses to online enticement of children by sexual predators, child exploitation, and child obscenity and pornography cases.


(2) Intent of CongressIt is the purpose and intent of Congress that the ICAC Task Force Program established under paragraph (1) is intended to continue the ICAC Task Force Program authorized under title I of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998, and funded under title IV of the Juvenile Justice and Delinquency Prevention Act of 1974 [34 U.S.C. 11291 et seq.].



(b) National program(1) State representationThe ICAC Task Force Program established under subsection (a) shall include at least 1 ICAC task force in each State.


(2) Capacity and continuity of investigationsIn order to maintain established capacity and continuity of investigations and prosecutions of child exploitation cases, the Attorney General, shall, in establishing the ICAC Task Force Program under subsection (a) consult with and consider all 59 task forces in existence on October 13, 2008. The Attorney General shall include all existing ICAC task forces in the ICAC Task Force Program, unless the Attorney General makes a determination that an existing ICAC 11 So in original. Probably should be “ICAC task force”. does not have a proven track record of success.


(3) Ongoing reviewThe Attorney General shall—(A) conduct periodic reviews of the effectiveness of each ICAC task force established under this section; and

(B) have the discretion to establish a new task force if the Attorney General determines that such decision will enhance the effectiveness of combating child exploitation provided that the Attorney General notifies Congress in advance of any such decision and that each state 22 So in original. Probably should be capitalized. maintains at least 1 ICAC task force at all times.


(4) Training(A) In generalThe Attorney General may establish national training programs to support the mission of the ICAC task forces, including the effective use of the National Internet Crimes Against Children Data System.


(B) LimitationIn establishing training courses under this paragraph, the Attorney General may not award any one entity other than a law enforcement agency more than $4,000,000 annually to establish and conduct training courses for ICAC task force members and other law enforcement officials.


(C) ReviewThe Attorney General shall—(i) conduct periodic reviews of the effectiveness of each training session authorized by this paragraph; and

(ii) consider outside reports related to the effective use of Federal funding in making future grant awards for training.




(Pub. L. 110–401, title I, § 102, Oct. 13, 2008, 122 Stat. 4233; Pub. L. 112–206, § 5, Dec. 7, 2012, 126 Stat. 1493.)

Editorial Notes

References in TextTitle I of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998, referred to in subsec. (a)(2), is title I of Pub. L. 105–119, Nov. 26, 1997, 111 Stat. 2440. For complete classification of title I to the Code, see Tables.
The Juvenile Justice and Delinquency Prevention Act of 1974, referred to in subsec. (a)(2), is Pub. L. 93–415, Sept. 7, 1974, 88 Stat. 1109. Title IV of the Act is classified generally to subchapter IV (§ 11291 et seq.) of chapter 111 of this title. For complete classification of this Act to the Code, see Short Title of 1974 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 17612 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2012—Subsec. (b)(4)(B). Pub. L. 112–206 substituted “$4,000,000” for “$2,000,000”.



§ 21113. Purpose of ICAC task forces
The ICAC Task Force Program, and each State or local ICAC task force that is part of the national program of task forces, shall be dedicated toward—(1) increasing the investigative capabilities of State and local law enforcement officers in the detection, investigation, and apprehension of Internet crimes against children offenses or offenders, including technology-facilitated child exploitation offenses;

(2) conducting proactive and reactive Internet crimes against children investigations;

(3) providing training and technical assistance to ICAC task forces and other Federal, State, and local law enforcement agencies in the areas of investigations, forensics, prosecution, community outreach, and capacity-building, using recognized experts to assist in the development and delivery of training programs;

(4) increasing the number of Internet crimes against children offenses being investigated and prosecuted in both Federal and State courts;

(5) creating a multiagency task force response to Internet crimes against children offenses within each State;

(6) participating in the Department of Justice’s Project Safe Childhood initiative, the purpose of which is to combat technology-facilitated sexual exploitation crimes against children;

(7) enhancing nationwide responses to Internet crimes against children offenses, including assisting other ICAC task forces, as well as other Federal, State, and local agencies with Internet crimes against children investigations and prosecutions;

(8) developing and delivering Internet crimes against children public awareness and prevention programs; and

(9) participating in such other activities, both proactive and reactive, that will enhance investigations and prosecutions of Internet crimes against children.

(Pub. L. 110–401, title I, § 103, Oct. 13, 2008, 122 Stat. 4234.)

Editorial Notes
Codification
Section was formerly classified to section 17613 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21114. Duties and functions of task forces
Each State or local ICAC task force that is part of the national program of task forces shall—(1) consist of State and local investigators, prosecutors, forensic specialists, and education specialists who are dedicated to addressing the goals of such task force;

(2) work consistently toward achieving the purposes described in section 21113 of this title;

(3) engage in proactive investigations, forensic examinations, and effective prosecutions of Internet crimes against children;

(4) provide forensic, preventive, and investigative assistance to parents, educators, prosecutors, law enforcement, and others concerned with Internet crimes against children;

(5) develop multijurisdictional, multiagency responses and partnerships to Internet crimes against children offenses through ongoing informational, administrative, and technological support to other State and local law enforcement agencies, as a means for such agencies to acquire the necessary knowledge, personnel, and specialized equipment to investigate and prosecute such offenses;

(6) participate in nationally coordinated investigations in any case in which the Attorney General determines such participation to be necessary, as permitted by the available resources of such task force;

(7) establish or adopt investigative and prosecution standards, consistent with established norms, to which such task force shall comply;

(8) investigate, and seek prosecution on, tips related to Internet crimes against children, including tips from Operation Fairplay, the National Internet Crimes Against Children Data System established in section 21115 of this title, the National Center for Missing and Exploited Children’s CyberTipline, ICAC task forces, and other Federal, State, and local agencies, with priority being given to investigative leads that indicate the possibility of identifying or rescuing child victims, including investigative leads that indicate a likelihood of seriousness of offense or dangerousness to the community;

(9) develop procedures for handling seized evidence;

(10) maintain—(A) such reports and records as are required under this subchapter; and

(B) such other reports and records as determined by the Attorney General; and


(11) seek to comply with national standards regarding the investigation and prosecution of Internet crimes against children, as set forth by the Attorney General, to the extent such standards are consistent with the law of the State where the task force is located.

(Pub. L. 110–401, title I, § 104, Oct. 13, 2008, 122 Stat. 4235.)

Editorial Notes
Codification
Section was formerly classified to section 17614 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21115. National Internet Crimes Against Children Data System(a) In generalThe Attorney General shall establish, consistent with all existing Federal laws relating to the protection of privacy, a National Internet Crimes Against Children Data System. The system shall not be used to search for or obtain any information that does not involve the use of the Internet to facilitate child exploitation.


(b) Intent of CongressIt is the purpose and intent of Congress that the National Internet Crimes Against Children Data System established in subsection (a) is intended to continue and build upon Operation Fairplay developed by the Wyoming Attorney General’s office, which has established a secure, dynamic undercover infrastructure that has facilitated online law enforcement investigations of child exploitation, information sharing, and the capacity to collect and aggregate data on the extent of the problems of child exploitation.


(c) Purpose of systemThe National Internet Crimes Against Children Data System established under subsection (a) shall be dedicated to assisting and supporting credentialed law enforcement agencies authorized to investigate child exploitation in accordance with Federal, State, local, and tribal laws, including by providing assistance and support to—(1) Federal agencies investigating and prosecuting child exploitation;

(2) the ICAC Task Force Program established under section 21112 of this title;

(3) State, local, and tribal agencies investigating and prosecuting child exploitation; and

(4) foreign or international law enforcement agencies, subject to approval by the Attorney General.


(d) Cyber safe deconfliction and information sharingThe National Internet Crimes Against Children Data System established under subsection (a)—(1) shall be housed and maintained within the Department of Justice or a credentialed law enforcement agency;

(2) shall be made available for a nominal charge to support credentialed law enforcement agencies in accordance with subsection (c); and

(3) shall—(A) allow Federal, State, local, and tribal agencies and ICAC task forces investigating and prosecuting child exploitation to contribute and access data for use in resolving case conflicts;

(B) provide, directly or in partnership with a credentialed law enforcement agency, a dynamic undercover infrastructure to facilitate online law enforcement investigations of child exploitation;

(C) facilitate the development of essential software and network capability for law enforcement participants; and

(D) provide software or direct hosting and support for online investigations of child exploitation activities, or, in the alternative, provide users with a secure connection to an alternative system that provides such capabilities, provided that the system is hosted within a governmental agency or a credentialed law enforcement agency.



(e) Collection and reporting of data(1) In generalThe National Internet Crimes Against Children Data System established under subsection (a) shall ensure the following:(A) Real-time reportingAll child exploitation cases involving local child victims that are reasonably detectable using available software and data are, immediately upon their detection, made available to participating law enforcement agencies.


(B) High-priority suspectsEvery 30 days, at minimum, the National Internet Crimes Against Children Data System shall—(i) identify high-priority suspects, as such suspects are determined by indicators of seriousness of offense or dangerousness to the community or a potential local victim; and

(ii) report all such identified high-priority suspects to participating law enforcement agencies.


(C) Annual reportsAny statistical data indicating the overall magnitude of child pornography trafficking and child exploitation in the United States and internationally is made available and included in the National Strategy, as is required under section 21111(c)(16) of this title.



(2) Rule of constructionNothing in this subsection shall be construed to limit the ability of participating law enforcement agencies to disseminate investigative leads or statistical information in accordance with State and local laws.



(f) Mandatory requirements of networkThe National Internet Crimes Against Children Data System established under subsection (a) shall develop, deploy, and maintain an integrated technology and training program that provides—(1) a secure, online system for Federal law enforcement agencies, ICAC task forces, and other State, local, and tribal law enforcement agencies for use in resolving case conflicts, as provided in subsection (d);

(2) a secure system enabling online communication and collaboration by Federal law enforcement agencies, ICAC task forces, and other State, local, and tribal law enforcement agencies regarding ongoing investigations, investigatory techniques, best practices, and any other relevant news and professional information;

(3) a secure online data storage and analysis system for use by Federal law enforcement agencies, ICAC task forces, and other State, local, and tribal law enforcement agencies;

(4) secure connections or interaction with State and local law enforcement computer networks, consistent with reasonable and established security protocols and guidelines;

(5) guidelines for use of the National Internet Crimes Against Children Data System by Federal, State, local, and tribal law enforcement agencies and ICAC task forces; and

(6) training and technical assistance on the use of the National Internet Crimes Against Children Data System by Federal, State, local, and tribal law enforcement agencies and ICAC task forces.


(g) National Internet Crimes Against Children Data System Steering CommitteeThe Attorney General shall establish a National Internet Crimes Against Children Data System Steering Committee to provide guidance to the Network relating to the program under subsection (f), and to assist in the development of strategic plans for the System. The Steering Committee shall consist of 10 members with expertise in child exploitation prevention and interdiction prosecution, investigation, or prevention, including—(1) 3 representatives elected by the local directors of the ICAC task forces, such representatives shall represent different geographic regions of the country;

(2) 1 representative of the Department of Justice Office of Information Services;

(3) 1 representative from Operation Fairplay, currently hosted at the Wyoming Office of the Attorney General;

(4) 1 representative from the law enforcement agency having primary responsibility for hosting and maintaining the National Internet Crimes Against Children Data System;

(5) 1 representative of the Federal Bureau of Investigation’s Innocent Images National Initiative or Regional Computer Forensic Lab program;

(6) 1 representative of the Immigration and Customs Enforcement’s Cyber Crimes Center;

(7) 1 representative of the United States Postal Inspection Service; and

(8) 1 representative of the Department of Justice.


(h) Authorization of appropriationsThere are authorized to be appropriated for each of the fiscal years 2009 through 2016, $2,000,000 to carry out the provisions of this section.


(Pub. L. 110–401, title I, § 105, Oct. 13, 2008, 122 Stat. 4236; Pub. L. 112–206, § 8, Dec. 7, 2012, 126 Stat. 1493.)

Editorial Notes
Codification
Section was formerly classified to section 17615 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2012—Subsec. (e)(1)(B)(i). Pub. L. 112–206 struck out “the volume of suspected criminal activity or other” before “indicators of seriousness”.



§ 21116. ICAC grant program(a) Establishment(1) In generalThe Attorney General is authorized to award grants to State and local ICAC task forces to assist in carrying out the duties and functions described under section 21114 of this title.


(2) Formula grants(A) Development of formulaAt least 75 percent of the total funds appropriated to carry out this section shall be available to award or otherwise distribute grants pursuant to a funding formula established by the Attorney General in accordance with the requirements in subparagraph (B).


(B) Formula requirementsAny formula established by the Attorney General under subparagraph (A) shall—(i) ensure that each State or local ICAC task force shall, at a minimum, receive an amount equal to 0.5 percent of the funds available to award or otherwise distribute grants under subparagraph (A); and

(ii) take into consideration the following factors:(I) The population of each State, as determined by the most recent decennial census performed by the Bureau of the Census.

(II) The number of investigative leads within the applicant’s jurisdiction generated by Operation Fairplay, the ICAC Data Network, the CyberTipline, and other sources.

(III) The number of criminal cases related to Internet crimes against children referred to a task force for Federal, State, or local prosecution.

(IV) The number of successful prosecutions of child exploitation cases by a task force.

(V) The amount of training, technical assistance, and public education or outreach by a task force related to the prevention, investigation, or prosecution of child exploitation offenses.

(VI) Such other criteria as the Attorney General determines demonstrate the level of need for additional resources by a task force.




(3) Distribution of remaining funds based on need(A) In generalAny funds remaining from the total funds appropriated to carry out this section after funds have been made available to award or otherwise distribute formula grants under paragraph (2)(A) shall be distributed to State and local ICAC task forces based upon need, as set forth by criteria established by the Attorney General. Such criteria shall include the factors under paragraph (2)(B)(ii).


(B) Matching requirementA State or local ICAC task force shall contribute matching non-Federal funds in an amount equal to not less than 25 percent of the amount of funds received by the State or local ICAC task force under subparagraph (A). A State or local ICAC task force that is not able or willing to contribute matching funds in accordance with this subparagraph shall not be eligible for funds under subparagraph (A).


(C) WaiverThe Attorney General may waive, in whole or in part, the matching requirement under subparagraph (B) if the State or local ICAC task force demonstrates good cause or financial hardship.




(b) Application(1) In generalEach State or local ICAC task force seeking a grant under this section shall submit an application to the Attorney General at such time, in such manner, and accompanied by such information as the Attorney General may reasonably require.


(2) ContentsEach application submitted pursuant to paragraph (1) shall—(A) describe the activities for which assistance under this section is sought; and

(B) provide such additional assurances as the Attorney General determines to be essential to ensure compliance with the requirements of this subchapter.



(c) Allowable usesGrants awarded under this section may be used to—(1) hire personnel, investigators, prosecutors, education specialists, and forensic specialists;

(2) establish and support forensic laboratories utilized in Internet crimes against children investigations;

(3) support investigations and prosecutions of Internet crimes against children;

(4) conduct and assist with education programs to help children and parents protect themselves from Internet predators;

(5) conduct and attend training sessions related to successful investigations and prosecutions of Internet crimes against children; and

(6) fund any other activities directly related to preventing, investigating, or prosecuting Internet crimes against children.


(d) Reporting requirements(1) ICAC reportsTo measure the results of the activities funded by grants under this section, and to assist the Attorney General in complying with the Government Performance and Results Act (Public Law 103–62; 107 Stat. 285), each State or local ICAC task force receiving a grant under this section shall, on an annual basis, submit a report to the Attorney General that sets forth the following:(A) Staffing levels of the task force, including the number of investigators, prosecutors, education specialists, and forensic specialists dedicated to investigating and prosecuting Internet crimes against children.

(B) Investigation and prosecution performance measures of the task force, including—(i) the number of investigations initiated related to Internet crimes against children;

(ii) the number of arrests related to Internet crimes against children; and

(iii) the number of prosecutions for Internet crimes against children, including—(I) whether the prosecution resulted in a conviction for such crime; and

(II) the sentence and the statutory maximum for such crime under State law.



(C) The number of referrals made by the task force to the United States Attorneys office, including whether the referral was accepted by the United States Attorney.

(D) Statistics that account for the disposition of investigations that do not result in arrests or prosecutions, such as referrals to other law enforcement.

(E) The number of investigative technical assistance sessions that the task force provided to nonmember law enforcement agencies.

(F) The number of computer forensic examinations that the task force completed.

(G) The number of law enforcement agencies participating in Internet crimes against children program standards established by the task force.


(2) Report to CongressNot later than 1 year after October 13, 2008, the Attorney General shall submit a report to Congress on—(A) the progress of the development of the ICAC Task Force Program established under section 21112 of this title; and

(B) the number of Federal and State investigations, prosecutions, and convictions in the prior 12-month period related to child exploitation.



(Pub. L. 110–401, title I, § 106, Oct. 13, 2008, 122 Stat. 4238.)

Editorial Notes

References in TextThe Government Performance and Results Act, referred to in subsec. (d)(1), probably means the Government Performance and Results Act of 1993, Pub. L. 103–62, Aug. 3, 1993, 107 Stat. 285, which enacted section 306 of Title 5, Government Organization and Employees, sections 1115 to 1119, 9703, and 9704 of Title 31, Money and Finance, and sections 2801 to 2805 of Title 39, Postal Service, amended section 1105 of Title 31, and enacted provisions set out as notes under sections 1101 and 1115 of Title 31. For complete classification of this Act to the Code, see Short Title of 1993 Amendment note set out under section 1101 of Title 31 and Tables.

Codification
Section was formerly classified to section 17616 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21117. Authorization of appropriations(a) In generalThere are authorized to be appropriated to carry out this subchapter—(1) $60,000,000 for fiscal year 2009;

(2) $60,000,000 for fiscal year 2010;

(3) $60,000,000 for fiscal year 2011;

(4) $60,000,000 for fiscal year 2012;

(5) $60,000,000 for fiscal year 2013 11 So in original. Probably should be followed by a semicolon.

(6) $60,000,000 for fiscal year 2014;

(7) $60,000,000 for fiscal year 2015;

(8) $60,000,000 for fiscal year 2016;

(9) $60,000,000 for fiscal year 2017; and

(10) $60,000,000 for each of fiscal years 2018 through 2022.


(b) AvailabilityFunds appropriated under subsection (a) shall remain available until expended.


(Pub. L. 110–401, title I, § 107, Oct. 13, 2008, 122 Stat. 4241; Pub. L. 112–206, § 7, Dec. 7, 2012, 126 Stat. 1493; Pub. L. 115–82, § 2, Nov. 2, 2017, 131 Stat. 1266.)

Editorial Notes
Codification
Section was formerly classified to section 17617 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2017—Subsec. (a)(10). Pub. L. 115–82 substituted “each of fiscal years 2018 through 2022” for “fiscal year 2018”.
2012—Subsec. (a)(6) to (10). Pub. L. 112–206 added pars. (6) to (10).




SUBCHAPTER II—ADDITIONAL MEASURES TO COMBAT CHILD EXPLOITATION
§ 21131. Additional regional computer forensic labs(a) Additional resourcesThe Attorney General shall establish additional computer forensic capacity to address the current backlog for computer forensics, including for child exploitation investigations. The Attorney General may utilize funds under this subchapter to increase capacity at existing regional forensic laboratories or to add laboratories under the Regional Computer Forensic Laboratories Program operated by the Federal Bureau of Investigation.


(b) Purpose of new resourcesThe additional forensic capacity established by resources provided under this section shall be dedicated to assist Federal agencies, State and local Internet Crimes Against Children task forces, and other Federal, State, and local law enforcement agencies in preventing, investigating, and prosecuting Internet crimes against children.


(c) New computer forensic labsIf the Attorney General determines that new regional computer forensic laboratories are required under subsection (a) to best address existing backlogs, such new laboratories shall be established pursuant to subsection (d).


(d) Location of new labsThe location of any new regional computer forensic laboratories under this section shall be determined by the Attorney General, in consultation with the Director of the Federal Bureau of Investigation, the Regional Computer Forensic Laboratory National Steering Committee, and other relevant stakeholders.


(e) ReportNot later than 1 year after October 13, 2008, and every year thereafter, the Attorney General shall submit a report to the Congress on how the funds appropriated under this section were utilized.


(f) Authorization of appropriationsThere are authorized to be appropriated for fiscal years 2009 through 2013, $2,000,000 to carry out the provisions of this section.


(Pub. L. 110–401, title II, § 201, Oct. 13, 2008, 122 Stat. 4241.)

Editorial Notes
Codification
Section was formerly classified to section 17631 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.





CHAPTER 213—RAPE SURVIVOR CHILD CUSTODY



Sec.


21301.Definitions.


21302.Findings.


21303.Increased funding for formula grants authorized.


21304.Application.


21305.Grant increase.


21306.Period of increase.


21307.Allocation of increased formula grant funds.


21308.Authorization of appropriations.



§ 21301. Definitions
In this chapter:(1) Covered formula grantThe term “covered formula grant” means a grant under—(A) part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg et seq.) 11 See References in Text note below. (commonly referred to as the “STOP Violence Against Women Formula Grant Program”); or

(B) section 12511 of this title (commonly referred to as the “Sexual Assault Services Program”).


(2) Termination(A) In generalThe term “termination” means, when used with respect to parental rights, a complete and final termination of the parent’s right to custody of, guardianship of, visitation with, access to, and inheritance from a child.


(B) Rule of constructionNothing in this paragraph shall be construed to require a State, in order to receive an increase in the amount provided to the State under the covered formula grants under this chapter, to have in place a law that terminates any obligation of a person who fathered a child through rape to support the child.



(Pub. L. 114–22, title IV, § 402, May 29, 2015, 129 Stat. 256.)

Editorial Notes

References in TextThe Omnibus Crime Control and Safe Streets Act of 1968, referred to in par. (1)(A), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197. Part T of title I of the Act was classified generally to subchapter XII–H (§ 3796gg et seq.) of chapter 46 of Title 42, The Public Health and Welfare, prior to editorial reclassification as subchapter XIX (§ 10441 et seq.) of chapter 101 of this title. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 14043h of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21302. Findings
Congress finds the following:(1) Men who father children through rape should be prohibited from visiting or having custody of those children.

(2) Thousands of rape-related pregnancies occur annually in the United States.

(3) A substantial number of women choose to raise their child conceived through rape and, as a result, may face custody battles with their rapists.

(4) Rape is one of the most under-prosecuted serious crimes, with estimates of criminal conviction occurring in less than 5 percent of rapes.

(5) The clear and convincing evidence standard is the most common standard for termination of parental rights among the 50 States, territories, and the District of Columbia.

(6) The Supreme Court established that the clear and convincing evidence standard satisfies due process for allegations to terminate or restrict parental rights in Santosky v. Kramer (455 U.S. 745 (1982)).

(7) Currently only 10 States have statutes allowing rape survivors to petition for the termination of parental rights of the rapist based on clear and convincing evidence that the child was conceived through rape.

(8) A rapist pursuing parental or custody rights causes the survivor to have continued interaction with the rapist, which can have traumatic psychological effects on the survivor, and can make it more difficult for her to recover.

(9) These traumatic effects on the mother can severely negatively impact her ability to raise a healthy child.

(10) Rapists may use the threat of pursuing custody or parental rights to coerce survivors into not prosecuting rape, or otherwise harass, intimidate, or manipulate them.

(Pub. L. 114–22, title IV, § 403, May 29, 2015, 129 Stat. 256.)

Editorial Notes
Codification
Section was formerly classified to section 14043h–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21303. Increased funding for formula grants authorized
The Attorney General shall increase the amount provided to a State under the covered formula grants in accordance with this chapter if the State has in place a law that allows the mother of any child that was conceived through rape to seek court-ordered termination of the parental rights of her rapist with regard to that child, which the court is authorized to grant upon clear and convincing evidence of rape.
(Pub. L. 114–22, title IV, § 404, May 29, 2015, 129 Stat. 257.)

Editorial Notes
Codification
Section was formerly classified to section 14043h–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21304. Application
A State seeking an increase in the amount provided to the State under the covered formula grants shall include in the application of the State for each covered formula grant such information as the Attorney General may reasonably require, including information about the law described in section 21303 of this title.
(Pub. L. 114–22, title IV, § 405, May 29, 2015, 129 Stat. 257.)

Editorial Notes
Codification
Section was formerly classified to section 14043h–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21305. Grant increase
The amount of the increase provided to a State under the covered formula grants under this chapter shall be equal to not more than 10 percent of the average of the total amount of funding provided to the State under the covered formula grants under the 3 most recent awards to the State.
(Pub. L. 114–22, title IV, § 406, May 29, 2015, 129 Stat. 257.)

Editorial Notes
Codification
Section was formerly classified to section 14043h–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21306. Period of increase(a) In generalThe Attorney General shall provide an increase in the amount provided to a State under the covered formula grants under this chapter for a 2-year period.


(b) LimitThe Attorney General may not provide an increase in the amount provided to a State under the covered formula grants under this chapter more than 4 times.


(Pub. L. 114–22, title IV, § 407, May 29, 2015, 129 Stat. 257.)

Editorial Notes
Codification
Section was formerly classified to section 14043h–5 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21307. Allocation of increased formula grant funds
The Attorney General shall allocate an increase in the amount provided to a State under the covered formula grants under this chapter such that—(1) 25 percent 11 So in original. Probably should be followed by “of”. the amount of the increase is provided under the program described in section 21301(1)(A) of this title; and

(2) 75 percent 1 the amount of the increase is provided under the program described in section 21301(1)(B) of this title.

(Pub. L. 114–22, title IV, § 408, May 29, 2015, 129 Stat. 258.)

Editorial Notes
Codification
Section was formerly classified to section 14043h–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21308. Authorization of appropriations
There is authorized to be appropriated to carry out this chapter $5,000,000 for each of fiscal years 2015 through 2019.
(Pub. L. 114–22, title IV, § 409, May 29, 2015, 129 Stat. 258.)

Editorial Notes
Codification
Section was formerly classified to section 14043h–7 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




CHAPTER 215—ADVANCED NOTIFICATION OF TRAVELING SEX OFFENDERS



Sec.


21501.Findings.


21502.Definitions.


21503.Angel Watch Center.


21504.Notification by the United States Marshals Service.


21505.Implementation.


21506.Reciprocal notifications.


21507.Implementation plan.


21508.Technical assistance.


21509.Authorization of appropriations.


21510.Rule of construction.



§ 21501. Findings
Congress finds the following:(1) Megan Nicole Kanka, who was 7 years old, was abducted, sexually assaulted, and murdered in 1994, in the State of New Jersey by a violent predator living across the street from her home. Unbeknownst to Megan Kanka and her family, he had been convicted previously of a sex offense against a child.

(2) In 1996, Congress adopted Megan’s Law (Public Law 104–145) as a means to encourage States to protect children by identifying the whereabouts of sex offenders and providing the means to monitor their activities.

(3) In 2006, Congress passed the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) to protect children and the public at large by establishing a comprehensive national system for the registration and notification to the public and law enforcement officers of convicted sex offenders.

(4) Law enforcement reports indicate that known child-sex offenders are traveling internationally.

(5) The commercial sexual exploitation of minors in child sex trafficking and pornography is a global phenomenon. The International Labour Organization has estimated that 1,8000,000 11 So in original. Probably should be “18,000,000”. children worldwide are victims of child sex trafficking and pornography each year.

(6) Child sex tourism, where an individual travels to a foreign country and engages in sexual activity with a child in that country, is a form of child exploitation and, where commercial, child sex trafficking.

(Pub. L. 114–119, § 2, Feb. 8, 2016, 130 Stat. 15.)

Editorial Notes

References in TextMegan’s Law, referred to in par. (2), is Pub. L. 104–145, May 17, 1996, 110 Stat. 1345, which amended former section 14071 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title of 1996 Amendments note set out under section 13701 of Title 42 and Tables.
The Adam Walsh Child Protection and Safety Act of 2006, referred to in par. (3), is Pub. L. 109–248, July 27, 2006, 120 Stat. 587, which enacted chapter 209 (§ 20901 et seq.) of this title and enacted, amended, and repealed numerous other sections and notes in the Code. For complete classification of this Act to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16935 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21502. Definitions
In this chapter:(1) CenterThe term “Center” means the Angel Watch Center established pursuant to section 21503(a) of this title.


(2) ConvictedThe term “convicted” has the meaning given the term in section 111 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911).11 See References in Text note below.


(3) Covered sex offenderExcept as otherwise provided, the term “covered sex offender” means an individual who is a sex offender by reason of having been convicted of a sex offense against a minor.


(4) Destination countryThe term “destination country” means a destination or transit country.


(5) INTERPOLThe term “INTERPOL” means the International Criminal Police Organization.


(6) JurisdictionThe term “jurisdiction” means—(A) a State;

(B) the District of Columbia;

(C) the Commonwealth of Puerto Rico;

(D) Guam;

(E) American Samoa;

(F) the Northern Mariana Islands;

(G) the United States Virgin Islands; and

(H) to the extent provided in, and subject to the requirements of, section 127 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16927),1 a Federally recognized Indian tribe.


(7) MinorThe term “minor” means an individual who has not attained the age of 18 years.


(8) National Sex Offender RegistryThe term “National Sex Offender Registry” means the National Sex Offender Registry established by section 119 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16919).1


(9) Sex offender under SORNAThe term “sex offender under SORNA” has the meaning given the term “sex offender” in section 111 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911).1


(10) Sex offense against a minor(A) In generalThe term “sex offense against a minor” means a specified offense against a minor, as defined in section 111 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911).1


(B) Other offensesThe term “sex offense against a minor” includes a sex offense described in section 111(5)(A) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911(5)(A)) 1 that is a specified offense against a minor, as defined in paragraph (7) of such section, or an attempt or conspiracy to commit such an offense.


(C) Foreign convictions; offenses involving consensual sexual conductThe limitations contained in subparagraphs (B) and (C) of section 111(5) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911(5)) 1 shall apply with respect to a sex offense against a minor for purposes of this chapter to the same extent and in the same manner as such limitations apply with respect to a sex offense for purposes of the Adam Walsh Child Protection and Safety Act of 2006 [34 U.S.C. 20901 et seq.].



(Pub. L. 114–119, § 3, Feb. 8, 2016, 130 Stat. 16.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 114–119, Feb. 8, 2016, 130 Stat. 15, known as the International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 2016 Act note set out under section 10101 of this title and Tables.
The Adam Walsh Child Protection and Safety Act of 2006, referred to in par. (10)(C), is Pub. L. 109–248, July 27, 2006, 120 Stat. 587, which enacted chapter 209 (§ 20901 et seq.) of this title and enacted, amended, and repealed numerous other sections and notes in the Code. Sections 111, 119, and 127 of the Act were classified to sections 16911, 16919, and 16927, respectively, of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as sections 20911, 20921, and 20929, respectively, of this title. For complete classification of this Act to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16935a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21503. Angel Watch Center(a) EstablishmentNot later than 90 days after February 8, 2016, the Secretary of Homeland Security shall establish within the Child Exploitation Investigations Unit of U.S. Immigrations and Customs Enforcement a Center, to be known as the “Angel Watch Center”, to carry out the activities specified in subsection (e).


(b) Incoming notification(1) In generalThe Center may receive incoming notifications concerning individuals seeking to enter the United States who have committed offenses of a sexual nature.


(2) NotificationUpon receiving an incoming notification under paragraph (1), the Center shall—(A) immediately share all information received relating to the individual with the Department of Justice; and

(B) share all relevant information relating to the individual with other Federal, State, and local agencies and entities, as appropriate.


(3) CollaborationThe Secretary of Homeland Security shall collaborate with the Attorney General to establish a process for the receipt, dissemination, and categorization of information relating to individuals and specific offenses provided herein.



(c) LeadershipThe Center shall be headed by the Assistant Secretary of U.S. Immigration and Customs Enforcement, in collaboration with the Commissioner of U.S. Customs and Border Protection and in consultation with the Attorney General and the Secretary of State.


(d) MembersThe Center shall consist of the following:(1) The Assistant Secretary of U.S. Immigration and Customs Enforcement.

(2) The Commissioner of U.S. Customs and Border Protection.

(3) Individuals who are designated as analysts in U.S. Immigration and Customs Enforcement or U.S. Customs and Border Protection.

(4) Individuals who are designated as program managers in U.S. Immigration and Customs Enforcement or U.S. Customs and Border Protection.


(e) Activities(1) In generalIn carrying out this section, the Center shall, using all relevant databases, systems and sources of information, not later than 48 hours before scheduled departure, or as soon as practicable before scheduled departure—(A) determine if individuals traveling abroad are listed on the National Sex Offender Registry;

(B) review the United States Marshals Service’s National Sex Offender Targeting Center case management system or other system that provides access to a list of individuals who have provided advanced notice of international travel to identify any individual who meets the criteria described in subparagraph (A) and is not in a system reviewed pursuant to this subparagraph; and

(C) provide a list of individuals identified under subparagraph (B) to the United States Marshals Service’s National Sex Offender Targeting Center to determine compliance with title I of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.).11 See References in Text note below.


(2) Provision of information to CenterTwenty-four hours before the intended travel, or thereafter, not later than 72 hours after the intended travel, the United States Marshals Service’s National Sex Offender Targeting Center shall provide, to the Angel Watch Center, information pertaining to any sex offender described in subparagraph (C) of paragraph (1).


(3) Advance notice to destination country(A) In generalThe Center may transmit relevant information to the destination country about a sex offender if—(i) the individual is identified by a review conducted under paragraph (1)(B) as having provided advanced notice of international travel; or

(ii) after completing the activities described in paragraph (1), the Center receives information pertaining to a sex offender under paragraph (2).


(B) ExceptionsThe Center may immediately transmit relevant information on a sex offender to the destination country if—(i) the Center becomes aware that a sex offender is traveling outside of the United States within 24 hours of intended travel, and simultaneously completes the activities described in paragraph (1); or

(ii) the Center has not received a transmission pursuant to paragraph (2), provided it is not more than 24 hours before the intended travel.


(C) CorrectionsUpon receiving information that a notification sent by the Center regarding an individual was inaccurate, the Center shall immediately—(i) send a notification of correction to the destination country notified;

(ii) correct all data collected pursuant to paragraph (6); and

(iii) if applicable, notify the Secretary of State for purposes of the passport review and marking processes described in section 212b of title 22.


(D) FormThe notification under this paragraph may be transmitted through such means as are determined appropriate by the Center, including through U.S. Immigration and Customs Enforcement attaches.



(4) Memorandum of AgreementNot later than 6 months after February 8, 2016, the Secretary of Homeland Security shall enter into a Memorandum of Agreement with the Attorney General to facilitate the activities of the Angel Watch Center in collaboration with the United States Marshals Service’s National Sex Offender Targeting Center, including the exchange of information, the sharing of personnel, access to information and databases in accordance with paragraph (1)(B), and the establishment of a process to share notifications from the international community in accordance with subsection (b)(1).


(5) Passport application review(A) In generalThe Center shall provide a written determination to the Department of State regarding the status of an individual as a covered sex offender (as defined in section 212b of title 22) when appropriate.


(B) Effective dateSubparagraph (A) shall take effect upon certification by the Secretary of State, the Secretary of Homeland Security, and the Attorney General that the process developed and reported to the appropriate congressional committees under section 21507 of this title has been successfully implemented.



(6) Collection of dataThe Center shall collect all relevant data, including—(A) a record of each notification sent under paragraph (3);

(B) the response of the destination country to notifications under paragraph (3), where available;

(C) any decision not to transmit a notification abroad, to the extent practicable;

(D) the number of transmissions made under subparagraphs (A),(B), and (C) of paragraph (3) and the countries to which they are transmitted, respectively;

(E) whether the information was transmitted to the destination country before scheduled commencement of sex offender travel; and

(F) any other information deemed necessary and appropriate by the Secretary of Homeland Security.


(7) Complaint review(A) In generalThe Center shall—(i) establish a mechanism to receive complaints from individuals affected by erroneous notifications under this section;

(ii) ensure that any complaint is promptly reviewed; and

(iii) in the case of a complaint that involves a notification sent by another Federal Government entity, notify the individual of the contact information for the appropriate entity and forward the complaint to the appropriate entity for prompt review and response pursuant to this section.


(B) Response to complaintsThe Center shall, as applicable—(i) provide the individual with notification in writing that the individual was erroneously subjected to international notification;

(ii) take action to ensure that a notification or information regarding the individual is not erroneously transmitted to a destination country in the future; and

(iii) submit an additional written notification to the individual explaining why a notification or information regarding the individual was erroneously transmitted to the destination country and describing the actions that the Center has taken or is taking under clause (ii).


(C) Public awarenessThe Center shall make publicly available information on how an individual may submit a complaint under this section.


(D) Reporting requirementThe Secretary of Homeland Security shall submit an annual report to the appropriate congressional committees (as defined in section 21507 of this title) that includes—(i) the number of instances in which a notification or information was erroneously transmitted to the destination country of an individual under paragraph (3); and

(ii) the actions taken to prevent similar errors from occurring in the future.



(8) Annual review processThe Center shall establish, in coordination with the Attorney General, the Secretary of State, and INTERPOL, an annual review process to ensure that there is appropriate coordination and collaboration, including consistent procedures governing the activities authorized under this chapter, in carrying out this chapter.


(9) Information requiredThe Center shall make available to the United States Marshals Service’s National Sex Offender Targeting Center information on travel by sex offenders in a timely manner.



(f) DefinitionIn this section, the term “sex offender” means—(1) a covered sex offender; or

(2) an individual required to register under the sex offender registration program of any jurisdiction or included in the National Sex Offender Registry, on the basis of an offense against a minor.


(Pub. L. 114–119, § 4, Feb. 8, 2016, 130 Stat. 17.)

Editorial Notes

References in TextThe Adam Walsh Child Protection and Safety Act of 2006, referred to in subsec. (e)(1)(C), is Pub. L. 109–248, July 27, 2006, 120 Stat. 587. Title I of the Act, known as the Sex Offender Registration and Notification Act, was classified principally to subchapter I (§ 16901 et seq.) of chapter 151 of Title 42, The Public Health and Welfare, prior to editorial reclassification as subchapter I (§ 20901 et seq.) of chapter 209 of this title. For complete classification of this Act to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.
This chapter, referred to in subsec. (e)(8), was in the original “this Act”, meaning Pub. L. 114–119, Feb. 8, 2016, 130 Stat. 15, known as the International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 2016 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16935b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21504. Notification by the United States Marshals Service(a) In generalThe United States Marshals Service’s National Sex Offender Targeting Center may—(1) transmit notification of international travel of a sex offender to the destination country of the sex offender, including to the visa-issuing agent or agents in the United States of the country;

(2) share information relating to traveling sex offenders with other Federal, State, local, and foreign agencies and entities, as appropriate;

(3) receive incoming notifications concerning individuals seeking to enter the United States who have committed offenses of a sexual nature and shall share the information received immediately with the Department of Homeland Security; and

(4) perform such other functions at the Attorney General or the Director of the United States Marshals Service may direct.


(b) Consistent notificationIn making notifications under subsection (a)(1), the United States Marshals Service’s National Sex Offender Targeting Center shall, to the extent feasible and appropriate, ensure that the destination country is consistently notified in advance about sex offenders under SORNA identified through their inclusion in sex offender registries of jurisdictions or the National Sex Offender Registry.


(c) Information requiredFor purposes of carrying out this chapter, the United States Marshals Service’s National Sex Offender Targeting Center shall—(1) make the case management system or other system that provides access to a list of individuals who have provided advanced notice of international travel available to the Angel Watch Center;

(2) provide the Angel Watch Center a determination of compliance with title I of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.) 11 See References in Text note below. for the list of individuals transmitted under section 21503(e)(1)(C) of this title;

(3) make available to the Angel Watch Center information on travel by sex offenders in a timely manner; and

(4) consult with the Department of State regarding operation of the international notification program authorized under this chapter.


(d) CorrectionsUpon receiving information that a notification sent by the United States Marshals Service’s National Sex Offender Targeting Center regarding an individual was inaccurate, the United States Marshals Service’s National Sex Offender Targeting Center shall immediately—(1) send a notification of correction to the destination country notified;

(2) correct all data collected in accordance with subsection (f); and

(3) if applicable, send a notification of correction to the Angel Watch Center.


(e) FormThe notification under this section may be transmitted through such means as are determined appropriate by the United States Marshals Service’s National Sex Offender Targeting Center, including through the INTERPOL notification system and through Federal Bureau of Investigation Legal attaches.


(f) Collection of dataThe Attorney General shall collect all relevant data, including—(1) a record of each notification sent under subsection (a);

(2) the response of the destination country to notifications under paragraphs (1) and (2) of subsection (a), where available;

(3) any decision not to transmit a notification abroad, to the extent practicable;

(4) the number of transmissions made under paragraphs (1) and (2) of subsection (a) and the countries to which they are transmitted;

(5) whether the information was transmitted to the destination country before scheduled commencement of sex offender travel; and

(6) any other information deemed necessary and appropriate by the Attorney General.


(g) Complaint review(1) In generalThe United States Marshals Service’s National Sex Offender Targeting Center shall—(A) establish a mechanism to receive complaints from individuals affected by erroneous notifications under this section;

(B) ensure that any complaint is promptly reviewed; and

(C) in the case of a complaint that involves a notification sent by another Federal Government entity, notify the individual of the contact information for the appropriate entity and forward the complaint to the appropriate entity for prompt review and response pursuant to this section.


(2) Response to complaintsThe United States Marshals Service’s National Sex Offender Targeting Center shall, as applicable—(A) provide the individual with notification in writing that the individual was erroneously subjected to international notification;

(B) take action to ensure that a notification or information regarding the individual is not erroneously transmitted to a destination country in the future; and

(C) submit an additional written notification to the individual explaining why a notification or information regarding the individual was erroneously transmitted to the destination country and describing the actions that the United States Marshals Service’s National Sex Offender Targeting Center has taken or is taking under subparagraph (B).


(3) Public awarenessThe United States Marshals Service’s National Sex Offender Targeting Center shall make publicly available information on how an individual may submit a complaint under this section.


(4) Reporting requirementThe Attorney General shall submit an annual report to the appropriate congressional committees (as defined in section 21507 of this title) that includes—(A) the number of instances in which a notification or information was erroneously transmitted to the destination country of an individual under subsection (a); and

(B) the actions taken to prevent similar errors from occurring in the future.



(h) DefinitionIn this section, the term “sex offender” means—(1) a sex offender under SORNA; or

(2) a person required to register under the sex offender registration program of any jurisdiction or included in the National Sex Offender Registry.


(Pub. L. 114–119, § 5, Feb. 8, 2016, 130 Stat. 20.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c), was in the original “this Act”, meaning Pub. L. 114–119, Feb. 8, 2016, 130 Stat. 15, known as the International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 2016 Act note set out under section 10101 of this title and Tables.
The Adam Walsh Child Protection and Safety Act of 2006, referred to in subsec. (c)(2), is Pub. L. 109–248, July 27, 2006, 120 Stat. 587. Title I of the Act, known as the Sex Offender Registration and Notification Act, was classified principally to subchapter I (§ 16901 et seq.) of chapter 151 of Title 42, The Public Health and Welfare, prior to editorial reclassification as subchapter I (§ 20901 et seq.) of chapter 209 of this title. For complete classification of this Act to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16935c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21505. Implementation
In carrying out this chapter, and the amendments made by this chapter, the Attorney General may use the resources and capacities of any appropriate agencies of the Department of Justice, including the Office of Sex Offender Sentencing, Monitoring, Apprehending, Registering, and Tracking, the United States Marshals Service, INTERPOL Washington-U.S. National Central Bureau, the Federal Bureau of Investigation, the Criminal Division, and the United States Attorneys’ Offices.
(Pub. L. 114–119, § 6(c), Feb. 8, 2016, 130 Stat. 23.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 114–119, Feb. 8, 2016, 130 Stat. 15, known as the International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 2016 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16935d of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
The amendments made by this chapter, referred to in text, mean the amendments made by Pub. L. 114–119. See Short Title of 2016 Act note set out under section 10101 of this title and Tables.



§ 21506. Reciprocal notifications
It is the sense of Congress that the Secretary of State, in consultation with the Attorney General and the Secretary of Homeland Security, should seek reciprocal international agreements or arrangements to further the purposes of this chapter and the Sex Offender Registration and Notification Act (42 U.S.C. 16901 et seq.).11 See References in Text note below. Such agreements or arrangements may establish mechanisms and undertakings to receive and transmit notices concerning international travel by sex offenders, through the Angel Watch Center, the INTERPOL notification system, and such other means as may be appropriate, including notification by the United States to other countries relating to the travel of sex offenders from the United States, reciprocal notification by other countries to the United States relating to the travel of sex offenders to the United States, and mechanisms to correct and, as applicable, remove from any other records, any inaccurate information transmitted through such notifications.
(Pub. L. 114–119, § 7, Feb. 8, 2016, 130 Stat. 23.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 114–119, Feb. 8, 2016, 130 Stat. 15, known as the International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 2016 Act note set out under section 10101 of this title and Tables.
The Sex Offender Registration and Notification Act, referred to in text, is title I of Pub. L. 109–248, July 27, 2006, 120 Stat. 590, which was classified principally to subchapter I (§ 16901 et seq.) of chapter 151 of Title 42, The Public Health and Welfare, prior to editorial reclassification as subchapter I (§ 20901 et seq.) of chapter 209 of this title. For complete classification of this Act to the Code, see Short Title of 2006 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16935e of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21507. Implementation plan(a) In generalNot later than 90 days after February 8, 2016, the Secretary of Homeland Security, the Secretary of State, and the Attorney General shall develop a process by which to implement section 21503(e)(5) of this title and the provisions of section 212b of title 22.


(b) Reporting requirementNot later than 90 days after February 8, 2016, the Secretary of Homeland Security, the Secretary of State, and the Attorney General shall jointly submit a report to, and shall consult with, the appropriate congressional committees on the process developed under subsection (a), which shall include a description of the proposed process and a timeline and plan for implementation of that process, and shall identify the resources required to effectively implement that process.


(c) “Appropriate congressional committees” definedIn this section, the term “appropriate congressional committees” means—(1) the Committee on Foreign Relations of the Senate;

(2) the Committee on Foreign Affairs of the House of Representatives;

(3) the Committee on Homeland Security and Governmental Affairs of the Senate;

(4) the Committee on Homeland Security of the House of Representatives;

(5) the Committee on the Judiciary of the Senate;

(6) the Committee on the Judiciary of the House of Representatives;

(7) the Committee on Appropriations of the Senate; and

(8) the Committee on Appropriations of the House of Representatives.


(Pub. L. 114–119, § 9, Feb. 8, 2016, 130 Stat. 25.)

Editorial Notes
Codification
Section was formerly classified to section 16935f of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21508. Technical assistance
The Secretary of State, in consultation with the Attorney General and the Secretary of Homeland Security, may provide technical assistance to foreign authorities in order to enable such authorities to participate more effectively in the notification program system established under this chapter.
(Pub. L. 114–119, § 10, Feb. 8, 2016, 130 Stat. 25.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 114–119, Feb. 8, 2016, 130 Stat. 15, known as the International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 2016 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16935g of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21509. Authorization of appropriations
There are authorized to be appropriated to carry out this chapter $6,000,000 for each of fiscal years 2018 through 2021.
(Pub. L. 114–119, § 11, Feb. 8, 2016, 130 Stat. 25; Pub. L. 115–425, title III, § 302, Jan. 8, 2019, 132 Stat. 5488.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 114–119, Feb. 8, 2016, 130 Stat. 15, known as the International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 2016 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16935h of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2019—Pub. L. 115–425 substituted “2018 through 2021” for “2017 and 2018”.



§ 21510. Rule of construction
Nothing in this chapter shall be construed to limit international information sharing or law enforcement cooperation relating to any person pursuant to any authority of the Department of Justice, the Department of Homeland Security, or any other department or agency.
(Pub. L. 114–119, § 12, Feb. 8, 2016, 130 Stat. 25.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 114–119, Feb. 8, 2016, 130 Stat. 15, known as the International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 2016 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 16935i of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




CHAPTER 217—ELDER ABUSE PREVENTION AND PROSECUTION



Sec.


21701.Definitions.



SUBCHAPTER I—SUPPORTING FEDERAL CASES INVOLVING ELDER JUSTICE


21711.Supporting Federal cases involving elder justice.



SUBCHAPTER II—IMPROVED DATA COLLECTION AND FEDERAL COORDINATION


21721.Establishment of best practices for local, State, and Federal data collection.


21722.Effective interagency coordination and Federal data collection.



SUBCHAPTER III—ENHANCED VICTIM ASSISTANCE TO ELDER ABUSE SURVIVORS


21731.Report.



SUBCHAPTER IV—ROBERT MATAVA ELDER ABUSE PROSECUTION ACT OF 2017


21741.Training and technical assistance for States.


21742.Interstate initiatives.



SUBCHAPTER V—MISCELLANEOUS


21751.Model power of attorney legislation.


21752.Best practices and model legislation for guardianship proceedings.



§ 21701. Definitions
In this chapter—(1) the terms “abuse”, “adult protective services”, “elder”, “elder justice”, “exploitation”, “law enforcement”, and “neglect” have the meanings given those terms in section 1397j of title 42;

(2) the term “elder abuse” includes abuse, neglect, and exploitation of an elder; and

(3) the term “State” means each of the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States.

(Pub. L. 115–70, § 2, Oct. 18, 2017, 131 Stat. 1208.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 115–70, Oct. 18, 2017, 131 Stat. 1208, known as the Elder Abuse Prevention and Prosecution Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Short Title of 2017 Amendment note set out under section 10101 of this title and Tables.



SUBCHAPTER I—SUPPORTING FEDERAL CASES INVOLVING ELDER JUSTICE
§ 21711. Supporting Federal cases involving elder justice(a) Support and assistance(1) Elder Justice CoordinatorsThe Attorney General shall designate in each Federal judicial district not less than one Assistant United States Attorney to serve as the Elder Justice Coordinator for the district, who, in addition to any other responsibilities, shall be responsible for—(A) serving as the legal counsel for the Federal judicial district on matters relating to elder abuse;

(B) prosecuting, or assisting in the prosecution of, elder abuse cases;

(C) conducting public outreach and awareness activities relating to elder abuse; and

(D) ensuring the collection of data required to be collected under section 21722 of this title.


(2) Investigative supportThe Attorney General, in consultation with the Director of the Federal Bureau of Investigation, shall, with respect to crimes relating to elder abuse, ensure the implementation of a regular and comprehensive training program to train agents of the Federal Bureau of Investigation in the investigation and prosecution of such crimes and the enforcement of laws related to elder abuse, which shall include—(A) specialized strategies for communicating with and assisting elder abuse victims; and

(B) relevant forensic training relating to elder abuse.


(3) Resource groupThe Attorney General, through the Executive Office for United States Attorneys, shall ensure the operation of a resource group to facilitate the sharing of knowledge, experience, sample pleadings and other case documents, training materials, and any other resources to assist prosecutors throughout the United States in pursuing cases relating to elder abuse.


(4) Designated elder justice working group or subcommittee to the Attorney General’s Advisory Committee of United States AttorneysNot later than 60 days after October 18, 2017, the Attorney General, in consultation with the Director of the Executive Office for United States Attorneys, shall establish a subcommittee or working group to the Attorney General’s Advisory Committee of United States Attorneys, as established under section 0.10 of title 28, Code of Federal Regulations, or any successor thereto, for the purposes of advising the Attorney General on policies of the Department of Justice relating to elder abuse.



(b) Department of Justice Elder Justice Coordinator(1) In generalNot later than 60 days after October 18, 2017, the Attorney General shall designate an Elder Justice Coordinator within the Department of Justice who, in addition to any other responsibilities, shall be responsible for—(A) coordinating and supporting the law enforcement efforts and policy activities for the Department of Justice on elder justice issues;

(B) evaluating training models to determine best practices and creating or compiling and making publicly available replication guides and training materials for law enforcement officers, prosecutors, judges, emergency responders, individuals working in victim services, adult protective services, social services, and public safety, medical personnel, mental health personnel, financial services personnel, and any other individuals whose work may bring them in contact with elder abuse regarding how to—(i) conduct investigations in elder abuse cases;

(ii) address evidentiary issues and other legal issues, including witnesses who have Alzheimer’s disease and related dementias; and

(iii) appropriately assess, respond to, and interact with victims and witnesses in elder abuse cases (including victims and witnesses who have Alzheimer’s disease and related dementias), including in administrative, civil, and criminal judicial proceedings; and


(C) carrying out such other duties as the Attorney General determines necessary in connection with enhancing the understanding, prevention, and detection of, and response to, elder abuse.


(2) Training materials(A) In generalIn creating or compiling replication guides and training materials under paragraph (1)(B), the Elder Justice Coordinator shall consult with the Secretary of Health and Human Services, State, local, and Tribal adult protective services, aging, social, and human services agencies, Federal, State, local, and Tribal law enforcement agencies, and nationally recognized nonprofit associations with relevant expertise, as appropriate.


(B) UpdatingThe Elder Justice Coordinator shall—(i) review the best practices identified and replication guides and training materials created or compiled under paragraph (1)(B) to determine if the replication guides or training materials require updating; and

(ii) perform any necessary updating of the replication guides or training materials.




(c) Federal Trade Commission(1) Federal Trade Commission Elder Justice CoordinatorNot later than 60 days after October 18, 2017, the Chairman of the Federal Trade Commission shall designate within the Bureau of Consumer Protection of the Federal Trade Commission an Elder Justice Coordinator who, in addition to any other responsibilities, shall be responsible for—(A) coordinating and supporting the enforcement and consumer education efforts and policy activities of the Federal Trade Commission on elder justice issues; and

(B) serving as, or ensuring the availability of, a central point of contact for individuals, units of local government, States, and other Federal agencies on matters relating to the enforcement and consumer education efforts and policy activities of the Federal Trade Commission on elder justice issues.


(2) 11 See Applicability of Amendment note below. Reports to CongressNot later than 1 year after October 18, 2017, and once every year thereafter, the Chairman of the Federal Trade Commission and the Attorney General shall each submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report—(A) detailing the enforcement actions taken by the Federal Trade Commission and the Department of Justice, respectively, over the preceding year in each case in which not less than one victim was an elder or that involved a financial scheme or scam that was either targeted directly toward or largely affected elders, including—(i) the name of the district where the case originated;

(ii) the style of the case, including the case name and number;

(iii) a description of the scheme or scam; and

(iv) the outcome of the case.22 So in original. Subpar. (B) added by Pub. L. 116–252 without conforming amendment to punctuation at end of subpar. (A)(iv).


(B) with respect to the report by the Attorney General, including a link to the publicly available best practices identified under subsection (b)(1)(B) and the replication guides and training materials created or compiled under such subsection.



(d) Use of appropriated fundsNo additional funds are authorized to be appropriated to carry out this section.


(Pub. L. 115–70, title I, § 101, Oct. 18, 2017, 131 Stat. 1209; Pub. L. 116–252, §§ 2(a), 3(a), Dec. 22, 2020, 134 Stat. 1133, 1134.)

Applicability of AmendmentAmendment of section by section 3(a) of Pub. L. 116–252 applicable with respect to the report submitted during the second year beginning after Dec. 22, 2020, and each year thereafter. See 2020 Amendment note below.

Editorial Notes
Amendments2020—Subsec. (b). Pub. L. 116–252, § 2(a)(1)–(3), designated existing provisions as par. (1) and inserted heading, redesignated former pars. (1) to (3) as subpars. (A) to (C), respectively, of par. (1), redesignated former subpars. (A) to (C) of par. (2) as clauses (i) to (iii), respectively, of par. (1)(B), and realigned margins.
Subsec. (b)(1)(B)(ii). Pub. L. 116–252, § 2(a)(4)(A), inserted “, including witnesses who have Alzheimer’s disease and related dementias” after “other legal issues”.
Subsec. (b)(1)(B)(iii). Pub. L. 116–252, § 2(a)(4)(B), substituted “elder abuse cases (including victims and witnesses who have Alzheimer’s disease and related dementias),” for “elder abuse cases,”.
Subsec. (b)(2). Pub. L. 116–252, § 2(a)(5), added par. (2).
Subsec. (c)(2). Pub. L. 116–252, § 3(a), substituted “a report—” for “a report” in introductory provisions, designated remainder of provisions as subpar. (A), redesignated former subpars. (A) to (D) as cls. (i) to (iv), respectively, of subpar. (A) and realigned margins, and added subpar. (B).

Statutory Notes and Related Subsidiaries
Effective Date and Applicability of 2020 AmendmentPub. L. 116–252, § 2(b), Dec. 22, 2020, 134 Stat. 1134, provided that: 
“The amendments made by subsection (a) [amending this section] shall—
“(1) take effect on the date of enactment of this Act [Dec. 22, 2020]; and

“(2) apply on and after the date that is 1 year after the date of enactment of this Act.”



Pub. L. 116–252, § 3(b), Dec. 22, 2020, 134 Stat. 1134, provided that: “The amendments made by subsection (a) [amending this section] shall apply with respect to the report under section 101(c)(2) of the Elder Abuse Prevention and Prosecution Act (34 U.S.C. 21711(c)(2)) submitted during the second year beginning after the date of enactment of this Act [Dec. 22, 2020], and each year thereafter.”





SUBCHAPTER II—IMPROVED DATA COLLECTION AND FEDERAL COORDINATION
§ 21721. Establishment of best practices for local, State, and Federal data collection(a) In generalThe Attorney General, in consultation with Federal, State, and local law enforcement agencies, shall—(1) establish best practices for data collection to focus on elder abuse; and

(2) provide technical assistance to State, local, and tribal governments in adopting the best practices established under paragraph (1).


(b) DeadlineNot later than 1 year after October 18, 2017, the Attorney General shall publish the best practices established under subsection (a)(1) on the website of the Department of Justice in a publicly accessible manner.


(c) LimitationNothing in this section shall be construed to require or obligate compliance with the best practices established under subsection (a)(1).


(Pub. L. 115–70, title II, § 201, Oct. 18, 2017, 131 Stat. 1211.)

§ 21722. Effective interagency coordination and Federal data collection(a) In generalThe Attorney General, in consultation with the Secretary of Health and Human Services shall, on an annual basis—(1) collect from Federal law enforcement agencies, other agencies as appropriate, and Federal prosecutors’ offices statistical data related to elder abuse cases, including cases or investigations where one or more victims were elders, or the case or investigation involved a financial scheme or scam that was either targeted directly toward or largely affected elders; and

(2) publish on the website of the Department of Justice in a publicly accessible manner—(A) a summary of the data collected under paragraph (1); and

(B) recommendations for collecting additional data relating to elder abuse, including recommendations for ways to improve data reporting across Federal, State, and local agencies.



(b) RequirementThe data collected under subsection (a)(1) shall include—(1) the total number of investigations initiated by Federal law enforcement agencies, other agencies as appropriate, and Federal prosecutors’ offices related to elder abuse;

(2) the total number and types of elder abuse cases filed in Federal courts; and

(3) for each case described in paragraph (2)—(A) the name of the district where the case originated;

(B) the style of the case, including the case name and number;

(C) a description of the act or acts giving rise to the elder abuse;

(D) in the case of a scheme or scam, a description of such scheme or scam giving rise to the elder abuse;

(E) information about each alleged perpetrator of the elder abuse; and

(F) the outcome of the case.



(c) HHS requirementThe Secretary of Health and Human Services shall, on an annual basis, provide to the Attorney General statistical data collected by the Secretary relating to elder abuse cases investigated by adult protective services, which shall be included in the summary published under subsection (a)(2).


(d) Prohibition on individual dataNone of the information reported under this section shall include specific individually identifiable data.


(Pub. L. 115–70, title II, § 202, Oct. 18, 2017, 131 Stat. 1211.)


SUBCHAPTER III—ENHANCED VICTIM ASSISTANCE TO ELDER ABUSE SURVIVORS
§ 21731. Report(a) In generalNot later than 1 year after the date on which the collection of statistical data under section 21722(a)(1) of this title begins and once each year thereafter, the Director of the Office for Victims of Crime shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that addresses, to the extent data are available, the nature, extent, and amount of funding under the Victims of Crime Act of 1984 (42 U.S.C. 10601 et seq.) 11 See References in Text note below. for victims of crime who are elders.


(b) ContentsThe report required under subsection (a) shall include—(1) an analysis of victims’ assistance, victims’ compensation, and discretionary grants under which elder abuse victims (including elder victims of financial abuse, financial exploitation, and fraud) received assistance; and

(2) recommendations for improving services for victims of elder abuse.


(Pub. L. 115–70, title III, § 302, Oct. 18, 2017, 131 Stat. 1212.)

Editorial Notes

References in TextThe Victims of Crime Act of 1984, referred to in subsec. (a), is chapter XIV of title II of Pub. L. 98–473, Oct. 12, 1984, 98 Stat. 2170, which was classified principally to chapter 112 (§ 10601 et seq.) of Title 42, The Public Health and Welfare, prior to editorial reclassification as chapter 201 (§ 20101 et seq.) of this title. For complete classification of this Act to the Code, see Short Title of 1984 Act note set out under section 10101 of this title and Tables.




SUBCHAPTER IV—ROBERT MATAVA ELDER ABUSE PROSECUTION ACT OF 2017
§ 21741. Training and technical assistance for States
The Attorney General, in consultation with the Secretary of Health and Human Services and in coordination with the Elder Justice Coordinating Council (established under section 1397k of title 42), shall create, compile, evaluate, and disseminate materials and information, and provide the necessary training and technical assistance, to assist States and units of local government in—(1) investigating, prosecuting, pursuing, preventing, understanding, and mitigating the impact of—(A) physical, sexual, and psychological abuse of elders;

(B) exploitation of elders, including financial abuse and scams targeting elders; and

(C) neglect of elders; and


(2) assessing, addressing, and mitigating the physical and psychological trauma to victims of elder abuse.

(Pub. L. 115–70, title IV, § 403, Oct. 18, 2017, 131 Stat. 1214.)

§ 21742. Interstate initiatives(a) Interstate agreements and compactsThe consent of Congress is given to any two or more States (acting through State agencies with jurisdiction over adult protective services) to enter into agreements or compacts for cooperative effort and mutual assistance—(1) in promoting the safety and well-being of elders; and

(2) in enforcing their respective laws and policies to promote such safety and well-being.


(b) Recommendations on interstate communicationThe Executive Director of the State Justice Institute, in consultation with State or local adult protective services, aging, social, and human services and law enforcement agencies, nationally recognized nonprofit associations with expertise in data sharing among criminal justice agencies and familiarity with the issues raised in elder abuse cases, and the Secretary of Health and Human Services, shall submit to Congress legislative proposals relating to the facilitation of interstate agreements and compacts.


(Pub. L. 115–70, title IV, § 404, Oct. 18, 2017, 131 Stat. 1215.)


SUBCHAPTER V—MISCELLANEOUS
§ 21751. Model power of attorney legislation
The Attorney General shall publish model power of attorney legislation for the purpose of preventing elder abuse.
(Pub. L. 115–70, title V, § 504, Oct. 18, 2017, 131 Stat. 1217.)

§ 21752. Best practices and model legislation for guardianship proceedings
The Attorney General shall publish best practices for improving guardianship proceedings and model legislation relating to guardianship proceedings for the purpose of preventing elder abuse.
(Pub. L. 115–70, title V, § 505, Oct. 18, 2017, 131 Stat. 1217.)



CHAPTER 219—ASHANTI ALERT COMMUNICATIONS NETWORK



Sec.


21901.Definitions.


21902.Ashanti Alert communications network.


21903.Ashanti Alert Coordinator.


21904.Minimum standards for issuance and dissemination of alerts through Ashanti Alert communications network.


21905.Voluntary participation.


21906.Training and educational programs.


21907.Authorization of appropriations.



§ 21901. Definitions
In this chapter:(1) AMBER Alert communications networkThe term “AMBER Alert communications network” means the AMBER Alert communications network established under subtitle A of title III of the PROTECT Act (34 U.S.C. 20501 et seq.).


(2) Ashanti AlertThe term “Ashanti Alert” means an alert issued through the Ashanti Alert communications network, related to a missing adult.


(3) Ashanti Alert communications networkThe term “Ashanti Alert communications network” means the national communications network established by the Attorney General under section 21902(a) of this title.


(4) Ashanti Alert Coordinator of the Department of Justice; CoordinatorThe term “Ashanti Alert Coordinator of the Department of Justice” or “Coordinator” means the employee designated by the Attorney General to act as the national coordinator of the Ashanti Alert communications network under section 21903(a) of this title.


(5) Ashanti Alert planThe term “Ashanti Alert plan” means a local element of the Ashanti Alert communications network.


(6) Indian TribeThe term “Indian Tribe” means a federally recognized Indian Tribe or a Native village, Regional Corporation, or Village Corporation (as those terms are defined in section 1602 of title 43).


(7) Missing adultThe term “missing adult” means an individual who—(A) is older than the age for which an alert may be issued through the AMBER Alert communications network in the State or territory of an Indian Tribe in which the individual is identified as a missing individual;

(B) is identified by a law enforcement agency as a missing individual; and

(C) meets the requirements to be designated as a missing adult, as determined by the State in which, or the Indian Tribe in the territory of which, the individual is identified as a missing individual.


(8) StateThe term “State” means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.


(Pub. L. 106–468, title II, § 201, as added Pub. L. 115–401, § 2(5), Dec. 31, 2018, 132 Stat. 5336.)

Editorial Notes

References in TextThe PROTECT Act, referred to in par. (1), is Pub. L. 108–21, Apr. 30, 2003, 117 Stat. 650, also known as the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003. Subtitle A of title III of the Act is classified generally to chapter 205 (§ 20501 et seq.) of this title. For complete classification of this Act to the Code, see Short Title of 2003 Amendment note set out under section 1 of Title 18, Crimes and Criminal Procedure, and Tables.



§ 21902. Ashanti Alert communications network(a) In generalThe Attorney General shall, subject to the availability of appropriations, establish a national communications network within the Office of Justice Programs of the Department of Justice to provide assistance to regional and local search efforts for missing adults through the initiation, facilitation, and promotion of local elements of the network, in coordination with States, Indian Tribes, units of local government, law enforcement agencies, and other concerned entities with expertise in providing services to adults.


(b) Integration with existing communications networkIn establishing the Ashanti Alert communications network under subsection (a), the Attorney General shall coordinate, when advisable, with missing person alert systems in existence as of December 31, 2018, such as the AMBER Alert communications network and Silver Alert communications networks.


(Pub. L. 106–468, title II, § 202, as added Pub. L. 115–401, § 2(5), Dec. 31, 2018, 132 Stat. 5337.)

§ 21903. Ashanti Alert Coordinator(a) National coordinator within Department of JusticeThe Attorney General shall designate an employee of the Office of Justice Programs of the Department of Justice to act as the national coordinator of the Ashanti Alert communications network.


(b) Duties of the CoordinatorIn acting as the national coordinator of the Ashanti Alert communications network, the Coordinator shall—(1) work with States and Indian Tribes to encourage the development of additional Ashanti Alert plans in the network;

(2) establish voluntary guidelines for States and Indian Tribes to use in developing Ashanti Alert plans that will promote compatible and integrated Ashanti Alert plans throughout the United States, including—(A) a list of the resources necessary to establish an Ashanti Alert plan;

(B) criteria for evaluating whether a situation warrants issuing an Ashanti Alert, taking into consideration the need for the use of Ashanti Alerts to be limited in scope because the effectiveness of the Ashanti Alert communications network may be affected by overuse, including criteria to determine—(i) whether the mental capacity of an adult who is missing, and the circumstances of his or her disappearance, including any history of domestic violence, sexual assault, child abuse, or human trafficking, warrant the issuance of an Ashanti Alert; and

(ii) whether the individual who reports that an adult is missing is an appropriate and credible source on which to base the issuance of an Ashanti Alert;


(C) a description of the appropriate uses of the Ashanti Alert name to readily identify the nature of search efforts for missing adults; and

(D) recommendations on how to protect the privacy, dignity, independence, autonomy, and safety of any missing adult who may be the subject of an Ashanti Alert;


(3) develop proposed protocols for efforts to recover missing adults and to reduce the number of adults who are reported missing, including protocols for procedures that are needed from the time of initial notification of a law enforcement agency that the adult is missing through the time of the return of the adult to family, guardian, or domicile, as appropriate, including—(A) public safety communications protocol;

(B) case management protocol;

(C) command center operations;

(D) reunification protocol;

(E) incident review, evaluation, debriefing, and public information procedures; and

(F) protocols for declining to issue an Ashanti Alert;


(4) work with States and Indian Tribes to ensure appropriate regional coordination of various elements of the network;

(5) establish an advisory group to assist States, Indian Tribes, units of local government, law enforcement agencies, and other entities involved in the Ashanti Alert communications network with initiating, facilitating, and promoting Ashanti Alert plans, which shall include—(A) to the maximum extent practicable, representation from the various geographic regions of the United States; and

(B) members who are—(i) representatives of adult citizen advocacy groups, law enforcement agencies, victim service providers (as defined in section 12291(a) of this title), and public safety communications;

(ii) broadcasters, first responders, dispatchers, and radio station personnel; and

(iii) representatives of any other individuals or organizations that the Coordinator determines are necessary to the success of the Ashanti Alert communications network; and



(6) act as the nationwide point of contact for—(A) the development of the network; and

(B) regional coordination of alerts for missing adults through the network.



(c) Coordination(1) Coordination with other agenciesThe Coordinator shall coordinate and consult with the Secretary of Transportation, the Federal Communications Commission, the Assistant Secretary for Aging of the Department of Health and Human Services, and other appropriate offices of the Department of Justice, including the Office on Violence Against Women, in carrying out activities under this chapter.


(2) State, tribal, and local coordinationThe Coordinator shall consult with local broadcasters and State, Tribal, and local law enforcement agencies in establishing minimum standards under section 21904 of this title and in carrying out other activities under this chapter, as appropriate.



(d) Annual reports(1) In generalNot later than 1 year after December 31, 2018, and annually thereafter, the Coordinator shall submit to Congress a report on—(A) the activities of the Coordinator; and

(B) the effectiveness and status of the Ashanti Alert plan of each State or Indian Tribe that has established or is in the process of establishing such a plan.


(2) ContentsEach report under paragraph (1) shall include—(A) a list of each State or Indian Tribe that has established an Ashanti Alert plan;

(B) a list of each State or Indian Tribe that is in the process of establishing an Ashanti Alert plan;

(C) for each State or Indian Tribe that has established an Ashanti Alert plan, to the extent the data is available—(i) the number of Ashanti Alerts issued;

(ii) the number of missing adults located successfully;

(iii) the average period of time between the issuance of an Ashanti Alert and the location of the missing adult for whom the Alert was issued;

(iv) the State or Tribal agency or authority issuing Ashanti Alerts, and the process by which Ashanti Alerts are disseminated;

(v) the cost of establishing and operating the Ashanti Alert plan;

(vi) the criteria used by the State or Indian Tribe to determine whether to issue an Ashanti Alert; and

(vii) the extent to which missing adults for whom Ashanti Alerts were issued crossed State lines or territorial borders of an Indian Tribe;


(D) actions States and Indian Tribes have taken to protect the privacy and dignity of the missing adults for whom Ashanti Alerts are issued;

(E) ways that States and Indian Tribes have facilitated and improved communication about missing adults between families, caregivers, law enforcement officials, and other authorities; and

(F) any other information the Coordinator determines to be appropriate.



(Pub. L. 106–468, title II, § 203, as added Pub. L. 115–401, § 2(5), Dec. 31, 2018, 132 Stat. 5337.)

§ 21904. Minimum standards for issuance and dissemination of alerts through Ashanti Alert communications network(a) Establishment of minimum standardsSubject to subsection (b), the Coordinator shall establish minimum standards for—(1) the issuance of alerts through the Ashanti Alert communications network; and

(2) the extent of the dissemination of alerts issued through the Ashanti Alert communications network.


(b) Limitations(1) Dissemination of informationThe minimum standards established under subsection (a) shall, to the maximum extent practicable (as determined by the Coordinator in consultation with State, Tribal, and local law enforcement agencies), provide for the dissemination of appropriate information relating to the special needs of a missing adult (including health care needs) to the appropriate law enforcement, public health, and other public officials.


(2) Geographic areasThe minimum standards established under subsection (a) shall, to the maximum extent practicable (as determined by the Coordinator in consultation with State, Tribal, and local law enforcement agencies), provide that the dissemination of an alert through the Ashanti Alert communications network shall be limited to the geographic areas that the missing adult could reasonably reach, considering—(A) the circumstances and physical and mental condition of the missing adult;

(B) the modes of transportation available to the missing adult; and

(C) the circumstances of the disappearance.


(3) Other requirementsThe minimum standards established under subsection (a) shall require that, in order for an Ashanti Alert to be issued for a missing adult, the missing adult—(A) suffers from a proven mental or physical disability, as documented by a source determined credible by an appropriate law enforcement agency; or

(B) be missing under circumstances that indicate, as determined by an appropriate law enforcement agency—(i) that the physical safety of the missing adult may be endangered; or

(ii) that the disappearance of the missing adult may not have been voluntary, including an abduction or kidnapping.



(4) Safety, privacy, and civil liberties protectionsThe minimum standards established under subsection (a) shall—(A) ensure that alerts issued through the Ashanti Alert communications network comply with all applicable Federal, State, Tribal, and local privacy laws and regulations;

(B) include standards that specifically provide for the protection of the civil liberties and sensitive medical information of missing adults; and

(C) include standards requiring, as appropriate, a review of relevant court records, prior contacts with law enforcement, and other information relevant to the missing adult or the individual reporting, in order to provide protections against domestic violence.


(5) State, Tribal, and local voluntary coordinationIn establishing minimum standards under subsection (a), the Coordinator may not interfere with the system of voluntary coordination between local broadcasters and State, Tribal, and local law enforcement agencies for purposes of regional and local search efforts for missing adults that was in effect on the day before December 31, 2018.



(Pub. L. 106–468, title II, § 204, as added Pub. L. 115–401, § 2(5), Dec. 31, 2018, 132 Stat. 5340.)

§ 21905. Voluntary participation
The minimum standards established under section 21904(a) of this title, and any other guidelines and programs established under section 21903 of this title, shall be adoptable on a voluntary basis only.
(Pub. L. 106–468, title II, § 205, as added Pub. L. 115–401, § 2(5), Dec. 31, 2018, 132 Stat. 5341.)

§ 21906. Training and educational programs
The Coordinator shall make available to States, Indian Tribes, units of local government, law enforcement agencies, and other concerned entities that are involved in initiating, facilitating, or promoting Ashanti Alert plans, including broadcasters, first responders, dispatchers, public safety communications personnel, and radio station personnel—(1) training and educational programs related to the Ashanti Alert communications network and the capabilities, limitations, and anticipated behaviors of missing adults, which the Coordinator shall update regularly to encourage the use of new tools, technologies, and resources in Ashanti Alert plans; and

(2) informational materials, including brochures, videos, posters, and websites to support and supplement the training and educational programs described in paragraph (1).

(Pub. L. 106–468, title II, § 206, as added Pub. L. 115–401, § 2(5), Dec. 31, 2018, 132 Stat. 5341.)

§ 21907. Authorization of appropriations
There is authorized to be appropriated to the Attorney General $3,000,000 to carry out the Ashanti Alert communications network as authorized under this chapter for each of fiscal years 2019 through 2022.
(Pub. L. 106–468, title II, § 207, as added Pub. L. 115–401, § 2(5), Dec. 31, 2018, 132 Stat. 5341.)



Subtitle III—Prevention of Particular Crimes
CHAPTER 301—COMPUTER CRIMES AND INTELLECTUAL PROPERTY CRIMES



Sec.


30101.State grant program for training and prosecution of computer crimes.


30102.Development and support of cybersecurity forensic capabilities.


30103.Local law enforcement grants.


30104.Improved investigative and forensic resources for enforcement of laws related to intellectual property crimes.


30105.Additional funding for resources to investigate and prosecute intellectual property crimes and other criminal activity involving computers.


30106.Annual reports.



§ 30101. State grant program for training and prosecution of computer crimes(a) In generalSubject to the availability of amounts provided in advance in appropriations Acts, the Office of Justice Programs shall make a grant to each State, which shall be used by the State, in conjunction with units of local government, State and local courts, other States, or combinations thereof in accordance with subsection (b).


(b) Use of grant amountsGrants under this section may be used to establish and develop programs to—(1) assist State and local law enforcement agencies in enforcing State and local criminal laws relating to computer crime, including infringement of copyrighted works over the Internet;

(2) assist State and local law enforcement agencies in educating the public to prevent and identify computer crime, including infringement of copyrighted works over the Internet;

(3) educate and train State and local law enforcement officers and prosecutors to conduct investigations and forensic analyses of evidence and prosecutions of computer crime, including infringement of copyrighted works over the Internet;

(4) assist State and local law enforcement officers and prosecutors in acquiring computer and other equipment to conduct investigations and forensic analysis of evidence of computer crimes; and

(5) facilitate and promote the sharing of Federal law enforcement expertise and information about the investigation, analysis, and prosecution of computer crimes with State and local law enforcement officers and prosecutors, including the use of multijurisdictional task forces.


(c) AssurancesTo be eligible to receive a grant under this section, a State shall provide assurances to the Attorney General that the State—(1) has in effect laws that penalize computer crime, such as criminal laws prohibiting—(A) fraudulent schemes executed by means of a computer system or network;

(B) the unlawful damaging, destroying, altering, deleting, removing of computer software, or data contained in a computer, computer system, computer program, or computer network; or

(C) the unlawful interference with the operation of or denial of access to a computer, computer program, computer system, or computer network;


(2) an assessment of the State and local resource needs, including criminal justice resources being devoted to the investigation and enforcement of computer crime laws; and

(3) a plan for coordinating the programs funded under this section with other federally funded technical assistant and training programs, including directly funded local programs such as the Local Law Enforcement Block Grant program (described under the heading “Violent Crime Reduction Programs, State and Local Law Enforcement Assistance” of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998 (Public Law 105–119)).


(d) Matching fundsThe Federal share of a grant received under this section may not exceed 90 percent of the costs of a program or proposal funded under this section unless the Attorney General waives, wholly or in part, the requirements of this subsection.


(e) Authorization of appropriations(1) In generalThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2009 through 2013.


(2) LimitationsOf the amount made available to carry out this section in any fiscal year not more than 3 percent may be used by the Attorney General for salaries and administrative expenses.


(3) Minimum amountUnless all eligible applications submitted by any State or unit of local government within such State for a grant under this section have been funded, such State, together with grantees within the State (other than Indian tribes), shall be allocated in each fiscal year under this section not less than 0.75 percent of the total amount appropriated in the fiscal year for grants pursuant to this section, except that the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands each shall be allocated 0.25 percent.



(f) Grants to Indian tribesNotwithstanding any other provision of this section, the Attorney General may use amounts made available under this section to make grants to Indian tribes for use in accordance with this section.


(Pub. L. 106–572, § 2, Dec. 28, 2000, 114 Stat. 3058; Pub. L. 110–403, title IV, § 401(a), Oct. 13, 2008, 122 Stat. 4271.)

Editorial Notes

References in TextThe Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998, referred to in subsec. (c)(3), is Pub. L. 105–119, Nov. 26, 1997, 111 Stat. 2440. Provisions under the heading “Violent Crime Reduction Programs, State and Local Law Enforcement Assistance”, 111 Stat. 2452, are not classified to the Code.

Codification
Section was formerly classified to section 3713 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2008—Subsec. (b)(1)–(3). Pub. L. 110–403, § 401(a)(1), inserted “, including infringement of copyrighted works over the Internet” after “computer crime”.
Subsec. (e)(1). Pub. L. 110–403, § 401(a)(2), substituted “2009 through 2013” for “2001 through 2004”.



§ 30102. Development and support of cybersecurity forensic capabilities(a) In generalThe Attorney General shall establish such regional computer forensic laboratories as the Attorney General considers appropriate, and provide support to existing computer forensic laboratories, in order that all such computer forensic laboratories have the capability—(1) to provide forensic examinations with respect to seized or intercepted computer evidence relating to criminal activity (including cyberterrorism);

(2) to provide training and education for Federal, State, and local law enforcement personnel and prosecutors regarding investigations, forensic analyses, and prosecutions of computer-related crime (including cyberterrorism);

(3) to assist Federal, State, and local law enforcement in enforcing Federal, State, and local criminal laws relating to computer-related crime;

(4) to facilitate and promote the sharing of Federal law enforcement expertise and information about the investigation, analysis, and prosecution of computer-related crime with State and local law enforcement personnel and prosecutors, including the use of multijurisdictional task forces; and

(5) to carry out such other activities as the Attorney General considers appropriate.


(b) Authorization of appropriations(1) AuthorizationThere is hereby authorized to be appropriated in each fiscal year $50,000,000 for purposes of carrying out this section.


(2) AvailabilityAmounts appropriated pursuant to the authorization of appropriations in paragraph (1) shall remain available until expended.



(Pub. L. 107–56, title VIII, § 816, Oct. 26, 2001, 115 Stat. 385.)

Editorial Notes
Codification
Section was formerly classified as a note under section 509 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.



§ 30103. Local law enforcement grants(a) Omitted

(b) GrantsThe Office of Justice Programs of the Department of Justice may make grants to eligible State or local law enforcement entities, including law enforcement agencies of municipal governments and public educational institutions, for training, prevention, enforcement, and prosecution of intellectual property theft and infringement crimes (in this subsection referred to as “IP–TIC grants”), in accordance with the following:(1) Use of IP–TIC grant amountsIP–TIC grants may be used to establish and develop programs to do the following with respect to the enforcement of State and local true name and address laws and State and local criminal laws on anti-infringement, anti-counterfeiting, and unlawful acts with respect to goods by reason of their protection by a patent, trademark, service mark, trade secret, or other intellectual property right under State or Federal law:(A) Assist State and local law enforcement agencies in enforcing those laws, including by reimbursing State and local entities for expenses incurred in performing enforcement operations, such as overtime payments and storage fees for seized evidence.

(B) Assist State and local law enforcement agencies in educating the public to prevent, deter, and identify violations of those laws.

(C) Educate and train State and local law enforcement officers and prosecutors to conduct investigations and forensic analyses of evidence and prosecutions in matters involving those laws.

(D) Establish task forces that include personnel from State or local law enforcement entities, or both, exclusively to conduct investigations and forensic analyses of evidence and prosecutions in matters involving those laws.

(E) Assist State and local law enforcement officers and prosecutors in acquiring computer and other equipment to conduct investigations and forensic analyses of evidence in matters involving those laws.

(F) Facilitate and promote the sharing, with State and local law enforcement officers and prosecutors, of the expertise and information of Federal law enforcement agencies about the investigation, analysis, and prosecution of matters involving those laws and criminal infringement of copyrighted works, including the use of multijurisdictional task forces.


(2) EligibilityTo be eligible to receive an IP–TIC grant, a State or local government entity shall provide to the Attorney General, in addition to the information regularly required to be provided under the Financial Guide issued by the Office of Justice Programs and any other information required of Department of Justice’s grantees—(A) assurances that the State in which the government entity is located has in effect laws described in paragraph (1);

(B) an assessment of the resource needs of the State or local government entity applying for the grant, including information on the need for reimbursements of base salaries and overtime costs, storage fees, and other expenditures to improve the investigation, prevention, or enforcement of laws described in paragraph (1); and

(C) a plan for coordinating the programs funded under this section with other federally funded technical assistance and training programs, including directly funded local programs such as the Edward Byrne Memorial Justice Assistance Grant Program authorized by subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.).11 See References in Text note below.


(3) Matching fundsThe Federal share of an IP–TIC grant may not exceed 50 percent of the costs of the program or proposal funded by the IP–TIC grant.


(4) Authorization of appropriations(A) AuthorizationThere is authorized to be appropriated to carry out this subsection the sum of $25,000,000 for each of fiscal years 2009 through 2013.


(B) LimitationOf the amount made available to carry out this subsection in any fiscal year, not more than 3 percent may be used by the Attorney General for salaries and administrative expenses.




(Pub. L. 110–403, title IV, § 401, Oct. 13, 2008, 122 Stat. 4271.)

Editorial Notes

References in TextThe Omnibus Crime Control and Safe Streets Act of 1968, referred to in subsec. (b)(2)(C), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197. Subpart 1 of part E of title I of the Act was classified generally to part A (§ 3750 et seq.) of subchapter V of chapter 46 of Title 42, The Public Health and Welfare, prior to editorial reclassification as part A (§ 10151 et seq.) of chapter 101 of this title. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.

Codification
Section is comprised of section 401 of Pub. L. 110–403. Subsec. (a) of section 401 of Pub. L. 110–403 amended section 30101 of this title.
Section was formerly classified to section 3713a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 30104. Improved investigative and forensic resources for enforcement of laws related to intellectual property crimes(a) In generalSubject to the availability of appropriations to carry out this subsection, the Attorney General, in consultation with the Director of the Federal Bureau of Investigation, shall, with respect to crimes related to the theft of intellectual property—(1) ensure that there are at least 10 additional operational agents of the Federal Bureau of Investigation designated to support the Computer Crime and Intellectual Property Section of the Criminal Division of the Department of Justice in the investigation and coordination of intellectual property crimes;

(2) ensure that any Computer Hacking and Intellectual Property Crime Unit in the Department of Justice is supported by at least 1 agent of the Federal Bureau of Investigation (in addition to any agent supporting such unit as of October 13, 2008) to support such unit for the purpose of investigating or prosecuting intellectual property crimes;

(3) ensure that all Computer Hacking and Intellectual Property Crime Units located at an office of a United States Attorney are assigned at least 2 Assistant United States Attorneys responsible for investigating and prosecuting computer hacking or intellectual property crimes; and

(4) ensure the implementation of a regular and comprehensive training program—(A) the purpose of which is to train agents of the Federal Bureau of Investigation in the investigation and prosecution of such crimes and the enforcement of laws related to intellectual property crimes; and

(B) that includes relevant forensic training related to investigating and prosecuting intellectual property crimes.



(b) Organized crime planSubject to the availability of appropriations to carry out this subsection, and not later than 180 days after October 13, 2008, the Attorney General, through the United States Attorneys’ Offices, the Computer Crime and Intellectual Property section, and the Organized Crime and Racketeering section of the Department of Justice, and in consultation with the Federal Bureau of Investigation and other Federal law enforcement agencies, such as the Department of Homeland Security, shall create and implement a comprehensive, long-range plan to investigate and prosecute international organized crime syndicates engaging in or supporting crimes relating to the theft of intellectual property.


(c) AuthorizationThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2009 through 2013.


(Pub. L. 110–403, title IV, § 402, Oct. 13, 2008, 122 Stat. 4272.)

Editorial Notes
Codification
Section was formerly classified to section 3713b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 30105. Additional funding for resources to investigate and prosecute intellectual property crimes and other criminal activity involving computers(a) Additional funding for resources(1) AuthorizationIn addition to amounts otherwise authorized for resources to investigate and prosecute intellectual property crimes and other criminal activity involving computers, there are authorized to be appropriated for each of the fiscal years 2009 through 2013—(A) $10,000,000 to the Director of the Federal Bureau of Investigation; and

(B) $10,000,000 to the Attorney General for the Criminal Division of the Department of Justice.


(2) AvailabilityAny amounts appropriated under paragraph (1) shall remain available until expended.



(b) Use of additional fundingFunds made available under subsection (a) shall be used by the Director of the Federal Bureau of Investigation and the Attorney General, for the Federal Bureau of Investigation and the Criminal Division of the Department of Justice, respectively, to—(1) hire and train law enforcement officers to—(A) investigate intellectual property crimes and other crimes committed through the use of computers and other information technology, including through the use of the Internet; and

(B) assist in the prosecution of such crimes; and


(2) enable relevant units of the Department of Justice, including units responsible for investigating computer hacking or intellectual property crimes, to procure advanced tools of forensic science and expert computer forensic assistance, including from non-governmental entities, to investigate, prosecute, and study such crimes.


(Pub. L. 110–403, title IV, § 403, Oct. 13, 2008, 122 Stat. 4273.)

Editorial Notes
Codification
Section was formerly classified to section 3713c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 30106. Annual reports(a) Report of the Attorney GeneralNot later than 1 year after October 13, 2008, and annually thereafter, the Attorney General shall submit a report to Congress on actions taken to carry out sections 30103 to 30106 of this title. The initial report required under this subsection shall be submitted by May 1, 2009. All subsequent annual reports shall be submitted by May 1st of each fiscal year thereafter. The report required under this subsection may be submitted as part of the annual performance report of the Department of Justice, and shall include the following:(1) With respect to grants issued under section 30103 of this title, the number and identity of State and local law enforcement grant applicants, the number of grants issued, the dollar value of each grant, including a break down of such value showing how the recipient used the funds, the specific purpose of each grant, and the reports from recipients of the grants on the efficacy of the program supported by the grant. The Department of Justice shall use the information provided by the grant recipients to produce a statement for each individual grant. Such statement shall state whether each grantee has accomplished the purposes of the grant as established in section 30103(b) of this title. Those grantees not in compliance with the requirements of sections 30103 to 30106 of this title shall be subject, but not limited to, sanctions as described in the Financial Guide issued by the Office of Justice Programs at the Department of Justice.

(2) With respect to the additional agents of the Federal Bureau of Investigation authorized under paragraphs (1) and (2) of section 30104(a) of this title, the number of investigations and actions in which such agents were engaged, the type of each action, the resolution of each action, and any penalties imposed in each action.

(3) With respect to the training program authorized under section 30104(a)(4) of this title, the number of agents of the Federal Bureau of Investigation participating in such program, the elements of the training program, and the subject matters covered by the program.

(4) With respect to the organized crime plan authorized under section 30104(b) of this title, the number of organized crime investigations and prosecutions resulting from such plan.

(5) With respect to the authorizations under section 30105 of this title—(A) the number of law enforcement officers hired and the number trained;

(B) the number and type of investigations and prosecutions resulting from the hiring and training of such law enforcement officers;

(C) the defendants involved in any such prosecutions;

(D) any penalties imposed in each such successful prosecution;

(E) the advanced tools of forensic science procured to investigate, prosecute, and study computer hacking or intellectual property crimes; and

(F) the number and type of investigations and prosecutions in such tools were used.


(6) Any other information that the Attorney General may consider relevant to inform Congress on the effective use of the resources authorized under sections 30103, 30104, and 30105 of this title.

(7) A summary of the efforts, activities, and resources the Department of Justice has allocated to the enforcement, investigation, and prosecution of intellectual property crimes, including—(A) a review of the policies and efforts of the Department of Justice related to the prevention and investigation of intellectual property crimes, including efforts at the Office of Justice Programs, the Criminal Division of the Department of Justice, the Executive Office of United States Attorneys, the Office of the Attorney General, the Office of the Deputy Attorney General, the Office of Legal Policy, and any other agency or bureau of the Department of Justice whose activities relate to intellectual property;

(B) a summary of the overall successes and failures of such policies and efforts;

(C) a review of the investigative and prosecution activity of the Department of Justice with respect to intellectual property crimes, including—(i) the number of investigations initiated related to such crimes;

(ii) the number of arrests related to such crimes; and

(iii) the number of prosecutions for such crimes, including—(I) the number of defendants involved in such prosecutions;

(II) whether the prosecution resulted in a conviction; and

(III) the sentence and the statutory maximum for such crime, as well as the average sentence imposed for such crime; and



(D) a Department-wide assessment of the staff, financial resources, and other resources (such as time, technology, and training) devoted to the enforcement, investigation, and prosecution of intellectual property crimes, including the number of investigators, prosecutors, and forensic specialists dedicated to investigating and prosecuting intellectual property crimes.


(8) A summary of the efforts, activities, and resources that the Department of Justice has taken to—(A) minimize duplicating the efforts, materials, facilities, and procedures of any other Federal agency responsible for the enforcement, investigation, or prosecution of intellectual property crimes; and

(B) enhance the efficiency and consistency with which Federal funds and resources are expended to enforce, investigate, or prosecute intellectual property crimes, including the extent to which the Department has utilized existing personnel, materials, technologies, and facilities.



(b) Initial report of the Attorney GeneralThe first report required to be submitted by the Attorney General under subsection (a) shall include a summary of the efforts, activities, and resources the Department of Justice has allocated in the 5 years prior to October 13, 2008, as well as the 1-year period following such date, to the enforcement, investigation, and prosecution of intellectual property crimes, including—(1) a review of the policies and efforts of the Department of Justice related to the prevention and investigation of intellectual property crimes, including efforts at the Office of Justice Programs, the Criminal Division of the Department of Justice, the Executive Office of United States Attorneys, the Office of the Attorney General, the Office of the Deputy Attorney General, the Office of Legal Policy, and any other agency or bureau of the Department of Justice whose activities relate to intellectual property;

(2) a summary of the overall successes and failures of such policies and efforts;

(3) a review of the investigative and prosecution activity of the Department of Justice with respect to intellectual property crimes, including—(A) the number of investigations initiated related to such crimes;

(B) the number of arrests related to such crimes; and

(C) the number of prosecutions for such crimes, including—(i) the number of defendants involved in such prosecutions;

(ii) whether the prosecution resulted in a conviction; and

(iii) the sentence and the statutory maximum for such crime, as well as the average sentence imposed for such crime; and



(4) a Department-wide assessment of the staff, financial resources, and other resources (such as time, technology, and training) devoted to the enforcement, investigation, and prosecution of intellectual property crimes, including the number of investigators, prosecutors, and forensic specialists dedicated to investigating and prosecuting intellectual property crimes.


(c) Report of the FBINot later than 1 year after October 13, 2008, and annually thereafter, the Director of the Federal Bureau of Investigation shall submit a report to Congress on actions taken to carry out sections 30103 to 30106 of this title. The initial report required under this subsection shall be submitted by May 1, 2009. All subsequent annual reports shall be submitted by May 1st of each fiscal year thereafter. The report required under this subsection may be submitted as part of the annual performance report of the Department of Justice, and shall include—(1) a review of the policies and efforts of the Bureau related to the prevention and investigation of intellectual property crimes;

(2) a summary of the overall successes and failures of such policies and efforts;

(3) a review of the investigative and prosecution activity of the Bureau with respect to intellectual property crimes, including—(A) the number of investigations initiated related to such crimes;

(B) the number of arrests related to such crimes; and

(C) the number of prosecutions for such crimes, including—(i) the number of defendants involved in such prosecutions;

(ii) whether the prosecution resulted in a conviction; and

(iii) the sentence and the statutory maximum for such crime, as well as the average sentence imposed for such crime; and



(4) a Bureau-wide assessment of the staff, financial resources, and other resources (such as time, technology, and training) devoted to the enforcement, investigation, and prosecution of intellectual property crimes, including the number of investigators, prosecutors, and forensic specialists dedicated to investigating and prosecuting intellectual property crimes.


(d) Initial report of the FBIThe first report required to be submitted by the Director of the Federal Bureau of Investigation under subsection (c) shall include a summary of the efforts, activities, and resources the Federal Bureau of Investigation has allocated in the 5 years prior to October 13, 2008, as well as the 1-year period following such date to the enforcement, investigation, and prosecution of intellectual property crimes, including—(1) a review of the policies and efforts of the Bureau related to the prevention and investigation of intellectual property crimes;

(2) a summary of the overall successes and failures of such policies and efforts;

(3) a review of the investigative and prosecution activity of the Bureau with respect to intellectual property crimes, including—(A) the number of investigations initiated related to such crimes;

(B) the number of arrests related to such crimes; and

(C) the number of prosecutions for such crimes, including—(i) the number of defendants involved in such prosecutions;

(ii) whether the prosecution resulted in a conviction; and

(iii) the sentence and the statutory maximum for such crime, as well as the average sentence imposed for such crime; and



(4) a Bureau-wide assessment of the staff, financial resources, and other resources (such as time, technology, and training) devoted to the enforcement, investigation, and prosecution of intellectual property crimes, including the number of investigators, prosecutors, and forensic specialists dedicated to investigating and prosecuting intellectual property crimes.


(Pub. L. 110–403, title IV, § 404, Oct. 13, 2008, 122 Stat. 4274.)

Editorial Notes

References in TextSections 30103 to 30106 of this title, referred to in subsecs. (a) and (c), was in the original “this title”, meaning title IV of Pub. L. 110–403, Oct. 13, 2008, 122 Stat. 4271, which enacted sections 30103 to 30106 of this title and amended section 30101 of this title. For complete classification of title IV to the Code, see Tables.

Codification
Section was formerly classified to section 3713d of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




CHAPTER 303—PRISON RAPE ELIMINATION



Sec.


30301.Findings.


30302.Purposes.


30303.National prison rape statistics, data, and research.


30304.Prison rape prevention and prosecution.


30305.Grants to protect inmates and safeguard communities.


30306.National Prison Rape Elimination Commission.


30307.Adoption and effect of national standards.


30308.Requirement that accreditation organizations adopt accreditation standards.


30309.Definitions.



§ 30301. Findings
Congress makes the following findings:(1) 2,100,146 persons were incarcerated in the United States at the end of 2001: 1,324,465 in Federal and State prisons and 631,240 in county and local jails. In 1999, there were more than 10,000,000 separate admissions to and discharges from prisons and jails.

(2) Insufficient research has been conducted and insufficient data reported on the extent of prison rape. However, experts have conservatively estimated that at least 13 percent of the inmates in the United States have been sexually assaulted in prison. Many inmates have suffered repeated assaults. Under this estimate, nearly 200,000 inmates now incarcerated have been or will be the victims of prison rape. The total number of inmates who have been sexually assaulted in the past 20 years likely exceeds 1,000,000.

(3) Inmates with mental illness are at increased risk of sexual victimization. America’s jails and prisons house more mentally ill individuals than all of the Nation’s psychiatric hospitals combined. As many as 16 percent of inmates in State prisons and jails, and 7 percent of Federal inmates, suffer from mental illness.

(4) Young first-time offenders are at increased risk of sexual victimization. Juveniles are 5 times more likely to be sexually assaulted in adult rather than juvenile facilities—often within the first 48 hours of incarceration.

(5) Most prison staff are not adequately trained or prepared to prevent, report, or treat inmate sexual assaults.

(6) Prison rape often goes unreported, and inmate victims often receive inadequate treatment for the severe physical and psychological effects of sexual assault—if they receive treatment at all.

(7) HIV and AIDS are major public health problems within America’s correctional facilities. In 2000, 25,088 inmates in Federal and State prisons were known to be infected with HIV/AIDS. In 2000, HIV/AIDS accounted for more than 6 percent of all deaths in Federal and State prisons. Infection rates for other sexually transmitted diseases, tuberculosis, and hepatitis B and C are also far greater for prisoners than for the American population as a whole. Prison rape undermines the public health by contributing to the spread of these diseases, and often giving a potential death sentence to its victims.

(8) Prison rape endangers the public safety by making brutalized inmates more likely to commit crimes when they are released—as 600,000 inmates are each year.

(9) The frequently interracial character of prison sexual assaults significantly exacerbates interracial tensions, both within prison and, upon release of perpetrators and victims from prison, in the community at large.

(10) Prison rape increases the level of homicides and other violence against inmates and staff, and the risk of insurrections and riots.

(11) Victims of prison rape suffer severe physical and psychological effects that hinder their ability to integrate into the community and maintain stable employment upon their release from prison. They are thus more likely to become homeless and/or require government assistance.

(12) Members of the public and government officials are largely unaware of the epidemic character of prison rape and the day-to-day horror experienced by victimized inmates.

(13) The high incidence of sexual assault within prisons involves actual and potential violations of the United States Constitution. In Farmer v. Brennan, 511 U.S. 825 (1994), the Supreme Court ruled that deliberate indifference to the substantial risk of sexual assault violates prisoners’ rights under the Cruel and Unusual Punishments Clause of the Eighth Amendment. The Eighth Amendment rights of State and local prisoners are protected through the Due Process Clause of the Fourteenth Amendment. Pursuant to the power of Congress under Section Five of the Fourteenth Amendment, Congress may take action to enforce those rights in States where officials have demonstrated such indifference. States that do not take basic steps to abate prison rape by adopting standards that do not generate significant additional expenditures demonstrate such indifference. Therefore, such States are not entitled to the same level of Federal benefits as other States.

(14) The high incidence of prison rape undermines the effectiveness and efficiency of United States Government expenditures through grant programs such as those dealing with health care; mental health care; disease prevention; crime prevention, investigation, and prosecution; prison construction, maintenance, and operation; race relations; poverty; unemployment and homelessness. The effectiveness and efficiency of these federally funded grant programs are compromised by the failure of State officials to adopt policies and procedures that reduce the incidence of prison rape in that the high incidence of prison rape—(A) increases the costs incurred by Federal, State, and local jurisdictions to administer their prison systems;

(B) increases the levels of violence, directed at inmates and at staff, within prisons;

(C) increases health care expenditures, both inside and outside of prison systems, and reduces the effectiveness of disease prevention programs by substantially increasing the incidence and spread of HIV, AIDS, tuberculosis, hepatitis B and C, and other diseases;

(D) increases mental health care expenditures, both inside and outside of prison systems, by substantially increasing the rate of post-traumatic stress disorder, depression, suicide, and the exacerbation of existing mental illnesses among current and former inmates;

(E) increases the risks of recidivism, civil strife, and violent crime by individuals who have been brutalized by prison rape; and

(F) increases the level of interracial tensions and strife within prisons and, upon release of perpetrators and victims, in the community at large.


(15) The high incidence of prison rape has a significant effect on interstate commerce because it increases substantially—(A) the costs incurred by Federal, State, and local jurisdictions to administer their prison systems;

(B) the incidence and spread of HIV, AIDS, tuberculosis, hepatitis B and C, and other diseases, contributing to increased health and medical expenditures throughout the Nation;

(C) the rate of post-traumatic stress disorder, depression, suicide, and the exacerbation of existing mental illnesses among current and former inmates, contributing to increased health and medical expenditures throughout the Nation; and

(D) the risk of recidivism, civil strife, and violent crime by individuals who have been brutalized by prison rape.


(Pub. L. 108–79, § 2, Sept. 4, 2003, 117 Stat. 972.)

Editorial Notes
Codification
Section was formerly classified to section 15601 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Executive Documents

Implementing the Prison Rape Elimination Act
Memorandum of President of the United States, May 17, 2012, 77 F.R. 30873, provided:
Memorandum for the Heads of Executive Departments and Agencies
Sexual violence, against any victim, is an assault on human dignity and an affront to American values. The Prison Rape Elimination Act of 2003 (PREA) was enacted with bipartisan support and established a “zero-tolerance standard” for rape in prisons in the United States. 42 U.S.C. 15602(1) [now 34 U.S.C. 30301(1)].
My Administration, with leadership from the Department of Justice, has worked diligently to implement the principles set out in PREA. Today, the Attorney General finalized a rule adopting national standards to prevent, detect, and respond to prison rape. This rule expresses my Administration’s conclusion that PREA applies to all Federal confinement facilities, including those operated by executive departments and agencies (agencies) other than the Department of Justice, whether administered by the Federal Government or by a private organization on behalf of the Federal Government.
Each agency is responsible for, and must be accountable for, the operations of its own confinement facilities, and each agency has extensive expertise regarding its own facilities, particularly those housing unique populations. Thus, each agency is best positioned to determine how to implement the Federal laws and rules that govern its own operations, the conduct of its own employees, and the safety of persons in its custody. To advance the goals of PREA, we must ensure that all agencies that operate confinement facilities adopt high standards to prevent, detect, and respond to sexual abuse. In addition to adopting such standards, the success of PREA in combating sexual abuse in confinement facilities will depend on effective agency and facility leadership and the development of an agency culture that prioritizes efforts to combat sexual abuse.
In order to implement PREA comprehensively across the Federal Government, I hereby direct all agencies with Federal confinement facilities that are not already subject to the Department of Justice’s final rule to work with the Attorney General to propose, within 120 days of the date of this memorandum, any rules or procedures necessary to satisfy the requirements of PREA and to finalize any such rules or procedures within 240 days of their proposal.
This memorandum shall be implemented consistent with the requirements of Executive Order 13175 of November 6, 2000 (Consultation and Coordination With Indian Tribal Governments).
This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
The Director of the Office of Management and Budget is hereby authorized and directed to publish this memorandum in the Federal Register.

Barack Obama.




§ 30302. Purposes
The purposes of this chapter are to—(1) establish a zero-tolerance standard for the incidence of prison rape in prisons in the United States;

(2) make the prevention of prison rape a top priority in each prison system;

(3) develop and implement national standards for the detection, prevention, reduction, and punishment of prison rape;

(4) increase the available data and information on the incidence of prison rape, consequently improving the management and administration of correctional facilities;

(5) standardize the definitions used for collecting data on the incidence of prison rape;

(6) increase the accountability of prison officials who fail to detect, prevent, reduce, and punish prison rape;

(7) protect the Eighth Amendment rights of Federal, State, and local prisoners;

(8) increase the efficiency and effectiveness of Federal expenditures through grant programs such as those dealing with health care; mental health care; disease prevention; crime prevention, investigation, and prosecution; prison construction, maintenance, and operation; race relations; poverty; unemployment; and homelessness; and

(9) reduce the costs that prison rape imposes on interstate commerce.

(Pub. L. 108–79, § 3, Sept. 4, 2003, 117 Stat. 974.)

Editorial Notes
Codification
Section was formerly classified to section 15602 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 30303. National prison rape statistics, data, and research(a) Annual comprehensive statistical review(1) In generalThe Bureau of Justice Statistics of the Department of Justice (in this section referred to as the “Bureau”) shall carry out, for each calendar year, a comprehensive statistical review and analysis of the incidence and effects of prison rape. The statistical review and analysis shall include, but not be limited to the identification of the common characteristics of—(A) both victims and perpetrators of prison rape; and

(B) prisons and prison systems with a high incidence of prison rape.


(2) ConsiderationsIn carrying out paragraph (1), the Bureau shall consider—(A) how rape should be defined for the purposes of the statistical review and analysis;

(B) how the Bureau should collect information about staff-on-inmate sexual assault;

(C) how the Bureau should collect information beyond inmate self-reports of prison rape;

(D) how the Bureau should adjust the data in order to account for differences among prisons as required by subsection (c)(3);

(E) the categorization of prisons as required by subsection (c)(4); and

(F) whether a preliminary study of prison rape should be conducted to inform the methodology of the comprehensive statistical review.


(3) Solicitation of viewsThe Bureau of Justice Statistics shall solicit views from representatives of the following: State departments of correction; county and municipal jails; juvenile correctional facilities; former inmates; victim advocates; researchers; and other experts in the area of sexual assault.


(4) Sampling techniquesThe review and analysis under paragraph (1) shall be based on a random sample, or other scientifically appropriate sample, of not less than 10 percent of all Federal, State, and county prisons, and a representative sample of municipal prisons. The selection shall include at least one prison from each State. The selection of facilities for sampling shall be made at the latest practicable date prior to conducting the surveys and shall not be disclosed to any facility or prison system official prior to the time period studied in the survey. Selection of a facility for sampling during any year shall not preclude its selection for sampling in any subsequent year.


(5) SurveysIn carrying out the review and analysis under paragraph (1), the Bureau shall, in addition to such other methods as the Bureau considers appropriate, use surveys and other statistical studies of current and former inmates from a sample of Federal, State, county, and municipal prisons. The Bureau shall ensure the confidentiality of each survey participant, except as authorized in paragraph (7).


(6) Participation in surveyFederal, State, or local officials or facility administrators that receive a request from the Bureau under subsection (a)(4) or (5) will be required to participate in the national survey and provide access to any inmates under their legal custody.


(7) Reporting on child abuse and neglectNothing in section 10134 or 10231 of this title or any other provision of law, including paragraph (5), shall prevent the Bureau (including its agents), in carrying out the review and analysis under paragraph (1), from reporting to the designated public officials such information (and only such information) regarding child abuse or child neglect with respect to which the statutes or regulations of a State (or a political subdivision thereof) require prompt reporting.



(b) Review Panel on Prison Rape(1) EstablishmentTo assist the Bureau in carrying out the review and analysis under subsection (a), there is established, within the Department of Justice, the Review Panel on Prison Rape (in this section referred to as the “Panel”).


(2) Membership(A) CompositionThe Panel shall be composed of 3 members, each of whom shall be appointed by the Attorney General, in consultation with the Secretary of Health and Human Services.


(B) QualificationsMembers of the Panel shall be selected from among individuals with knowledge or expertise in matters to be studied by the Panel.



(3) Public hearings(A) In generalThe duty of the Panel shall be to carry out, for each calendar year, public hearings concerning the operation of the three prisons with the highest incidence of prison rape and the two prisons with the lowest incidence of prison rape in each category of facilities identified under subsection (c)(4). The Panel shall hold a separate hearing regarding the three Federal or State prisons with the highest incidence of prison rape. The purpose of these hearings shall be to collect evidence to aid in the identification of common characteristics of both victims and perpetrators of prison rape, and the identification of common characteristics of prisons and prison systems with a high incidence of prison rape, and the identification of common characteristics of prisons and prison systems that appear to have been successful in deterring prison rape.


(B) Testimony at hearings(i) Public officialsIn carrying out the hearings required under subparagraph (A), the Panel shall request the public testimony of Federal, State, and local officials (and organizations that represent such officials), including the warden or director of each prison, who bears responsibility for the prevention, detection, and punishment of prison rape at each entity, and the head of the prison system encompassing such prison.


(ii) VictimsThe Panel may request the testimony of prison rape victims, organizations representing such victims, and other appropriate individuals and organizations.



(C) Subpoenas(i) IssuanceThe Panel may issue subpoenas for the attendance of witnesses and the production of written or other matter.


(ii) EnforcementIn the case of contumacy or refusal to obey a subpoena, the Attorney General may in a Federal court of appropriate jurisdiction obtain an appropriate order to enforce the subpoena.





(c) Reports(1) In generalNot later than June 30 of each year, the Attorney General shall submit a report on the activities of the Bureau and the Review Panel, with respect to prison rape, for the preceding calendar year to—(A) Congress; and

(B) the Secretary of Health and Human Services.


(2) ContentsThe report required under paragraph (1) shall include—(A) with respect to the effects of prison rape, statistical, sociological, and psychological data;

(B) with respect to the incidence of prison rape—(i) statistical data aggregated at the Federal, State, prison system, and prison levels;

(ii) a listing of those institutions in the representative sample, separated into each category identified under subsection (c)(4) and ranked according to the incidence of prison rape in each institution; and

(iii) an identification of those institutions in the representative sample that appear to have been successful in deterring prison rape; and


(C) a listing of any prisons in the representative sample that did not cooperate with the survey conducted pursuant to this section.


(3) Data adjustmentsIn preparing the information specified in paragraph (2), the Attorney General shall use established statistical methods to adjust the data as necessary to account for differences among institutions in the representative sample, which are not related to the detection, prevention, reduction and punishment of prison rape, or which are outside the control of the State, prison, or prison system, in order to provide an accurate comparison among prisons. Such differences may include the mission, security level, size, and jurisdiction under which the prison operates. For each such adjustment made, the Attorney General shall identify and explain such adjustment in the report.


(4) Categorization of prisonsThe report shall divide the prisons surveyed into three categories. One category shall be composed of all Federal and State prisons. The other two categories shall be defined by the Attorney General in order to compare similar institutions.



(d) Contracts and grantsIn carrying out its duties under this section, the Attorney General may—(1) provide grants for research through the National Institute of Justice; and

(2) contract with or provide grants to any other entity the Attorney General deems appropriate.


(e) Authorization of appropriationsThere are authorized to be appropriated $15,000,000 for each of fiscal years 2004 through 2010 to carry out this section.


(Pub. L. 108–79, § 4, Sept. 4, 2003, 117 Stat. 975; Pub. L. 109–108, title I, § 113(a), Nov. 22, 2005, 119 Stat. 2305.)

Editorial Notes
Codification
Section was formerly classified to section 15603 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2005—Subsec. (a)(5). Pub. L. 109–108, § 113(a)(1), inserted “, except as authorized in paragraph (7)” before period at end.
Subsec. (a)(7). Pub. L. 109–108, § 113(a)(2), added par. (7).



§ 30304. Prison rape prevention and prosecution(a) Information and assistance(1) National clearinghouseThere is established within the National Institute of Corrections a national clearinghouse for the provision of information and assistance to Federal, State, and local authorities responsible for the prevention, investigation, and punishment of instances of prison rape.


(2) Training and educationThe National Institute of Corrections shall conduct periodic training and education programs for Federal, State, and local authorities responsible for the prevention, investigation, and punishment of instances of prison rape.



(b) Reports(1) In generalNot later than September 30 of each year, the National Institute of Corrections shall submit a report to Congress and the Secretary of Health and Human Services. This report shall be available to the Director of the Bureau of Justice Statistics.


(2) ContentsThe report required under paragraph (1) shall summarize the activities of the Department of Justice regarding prison rape abatement for the preceding calendar year.



(c) Authorization of appropriationsThere are authorized to be appropriated $5,000,000 for each of fiscal years 2004 through 2010 to carry out this section.


(Pub. L. 108–79, § 5, Sept. 4, 2003, 117 Stat. 978.)

Editorial Notes
Codification
Section was formerly classified to section 15604 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 30305. Grants to protect inmates and safeguard communities(a) Grants authorizedFrom amounts made available for grants under this section, the Attorney General shall make grants to States to assist those States in ensuring that budgetary circumstances (such as reduced State and local spending on prisons) do not compromise efforts to protect inmates (particularly from prison rape) and to safeguard the communities to which inmates return. The purpose of grants under this section shall be to provide funds for personnel, training, technical assistance, data collection, and equipment to prevent and prosecute prisoner rape.


(b) Use of grant amountsAmounts received by a grantee under this section may be used by the grantee, directly or through subgrants, only for one or more of the following activities:(1) Protecting inmatesProtecting inmates by—(A) undertaking efforts to more effectively prevent prison rape;

(B) investigating incidents of prison rape; or

(C) prosecuting incidents of prison rape.


(2) Safeguarding communitiesSafeguarding communities by—(A) making available, to officials of State and local governments who are considering reductions to prison budgets, training and technical assistance in successful methods for moderating the growth of prison populations without compromising public safety, including successful methods used by other jurisdictions;

(B) developing and utilizing analyses of prison populations and risk assessment instruments that will improve State and local governments’ understanding of risks to the community regarding release of inmates in the prison population;

(C) preparing maps demonstrating the concentration, on a community-by-community basis, of inmates who have been released, to facilitate the efficient and effective—(i) deployment of law enforcement resources (including probation and parole resources); and

(ii) delivery of services (such as job training and substance abuse treatment) to those released inmates;


(D) promoting collaborative efforts, among officials of State and local governments and leaders of appropriate communities, to understand and address the effects on a community of the presence of a disproportionate number of released inmates in that community; or

(E) developing policies and programs that reduce spending on prisons by effectively reducing rates of parole and probation revocation without compromising public safety.



(c) Grant requirements(1) PeriodA grant under this section shall be made for a period of not more than 2 years.


(2) MaximumThe amount of a grant under this section may not exceed $1,000,000.


(3) MatchingThe Federal share of a grant under this section may not exceed 50 percent of the total costs of the project described in the application submitted under subsection (d) for the fiscal year for which the grant was made under this section.



(d) Applications(1) In generalTo request a grant under this section, the chief executive of a State shall submit an application to the Attorney General at such time, in such manner, and accompanied by such information as the Attorney General may require.


(2) ContentsEach application required by paragraph (1) shall—(A)(i) include the certification of the chief executive that the State receiving such grant has adopted all national prison rape standards that, as of the date on which the application was submitted, have been promulgated under this chapter; or

(ii) demonstrate to the Attorney General, in such manner as the Attorney General shall require, that the State receiving such grant is actively working to adopt and achieve full compliance with the national prison rape standards described in clause (i);


(B) specify with particularity the preventative, prosecutorial, or administrative activities to be undertaken by the State with the amounts received under the grant; and

(C) in the case of an application for a grant for one or more activities specified in paragraph (2) of subsection (b)—(i) review the extent of the budgetary circumstances affecting the State generally and describe how those circumstances relate to the State’s prisons;

(ii) describe the rate of growth of the State’s prison population over the preceding 10 years and explain why the State may have difficulty sustaining that rate of growth; and

(iii) explain the extent to which officials (including law enforcement officials) of State and local governments and victims of crime will be consulted regarding decisions whether, or how, to moderate the growth of the State’s prison population.




(e) Reports by grantee(1) In generalThe Attorney General shall require each grantee to submit, not later than 90 days after the end of the period for which the grant was made under this section, a report on the activities carried out under the grant. The report shall identify and describe those activities and shall contain an evaluation of the effect of those activities on—(A) the number of incidents of prison rape, and the grantee’s response to such incidents; and

(B) the safety of the prisons, and the safety of the communities in which released inmates are present.


(2) DisseminationThe Attorney General shall ensure that each report submitted under paragraph (1) is made available under the national clearinghouse established under section 30304 of this title.



(f) State definedIn this section, the term “State” includes the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States.


(g) Authorization of appropriations(1) In generalThere are authorized to be appropriated for grants under this section $40,000,000 for each of fiscal years 2004 through 2010.


(2) LimitationOf amounts made available for grants under this section, not less than 50 percent shall be available only for activities specified in paragraph (1) of subsection (b).



(Pub. L. 108–79, § 6, Sept. 4, 2003, 117 Stat. 978; Pub. L. 114–324, § 7(1), Dec. 16, 2016, 130 Stat. 1951.)

Editorial Notes
Codification
Section was formerly classified to section 15605 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2016—Subsec. (d)(2)(A). Pub. L. 114–324 added subpar. (A) and struck out former subpar. (A) which read as follows: “include the certification of the chief executive that the State receiving such grant—
“(i) has adopted all national prison rape standards that, as of the date on which the application was submitted, have been promulgated under this chapter; and
“(ii) will consider adopting all national prison rape standards that are promulgated under this chapter after such date;”.



§ 30306. National Prison Rape Elimination Commission(a) EstablishmentThere is established a commission to be known as the National Prison Rape Elimination Commission (in this section referred to as the “Commission”).


(b) Members(1) In generalThe Commission shall be composed of 9 members, of whom—(A) 3 shall be appointed by the President;

(B) 2 shall be appointed by the Speaker of the House of Representatives, unless the Speaker is of the same party as the President, in which case 1 shall be appointed by the Speaker of the House of Representatives and 1 shall be appointed by the minority leader of the House of Representatives;

(C) 1 shall be appointed by the minority leader of the House of Representatives (in addition to any appointment made under subparagraph (B));

(D) 2 shall be appointed by the majority leader of the Senate, unless the majority leader is of the same party as the President, in which case 1 shall be appointed by the majority leader of the Senate and 1 shall be appointed by the minority leader of the Senate; and

(E) 1 member appointed by the minority leader of the Senate (in addition to any appointment made under subparagraph (D)).


(2) Persons eligibleEach member of the Commission shall be an individual who has knowledge or expertise in matters to be studied by the Commission.


(3) Consultation requiredThe President, the Speaker and minority leader of the House of Representatives, and the majority leader and minority leader of the Senate shall consult with one another prior to the appointment of the members of the Commission to achieve, to the maximum extent possible, fair and equitable representation of various points of view with respect to the matters to be studied by the Commission.


(4) TermEach member shall be appointed for the life of the Commission.


(5) Time for initial appointmentsThe appointment of the members shall be made not later than 60 days after September 4, 2003.


(6) VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made, and shall be made not later than 60 days after the date on which the vacancy occurred.



(c) Operation(1) ChairpersonNot later than 15 days after appointments of all the members are made, the President shall appoint a chairperson for the Commission from among its members.


(2) MeetingsThe Commission shall meet at the call of the chairperson. The initial meeting of the Commission shall take place not later than 30 days after the initial appointment of the members is completed.


(3) QuorumA majority of the members of the Commission shall constitute a quorum to conduct business, but the Commission may establish a lesser quorum for conducting hearings scheduled by the Commission.


(4) RulesThe Commission may establish by majority vote any other rules for the conduct of Commission business, if such rules are not inconsistent with this chapter or other applicable law.



(d) Comprehensive study of the impacts of prison rape(1) In generalThe Commission shall carry out a comprehensive legal and factual study of the penalogical, physical, mental, medical, social, and economic impacts of prison rape in the United States on—(A) Federal, State, and local governments; and

(B) communities and social institutions generally, including individuals, families, and businesses within such communities and social institutions.


(2) Matters includedThe study under paragraph (1) shall include—(A) a review of existing Federal, State, and local government policies and practices with respect to the prevention, detection, and punishment of prison rape;

(B) an assessment of the relationship between prison rape and prison conditions, and of existing monitoring, regulatory, and enforcement practices that are intended to address any such relationship;

(C) an assessment of pathological or social causes of prison rape;

(D) an assessment of the extent to which the incidence of prison rape contributes to the spread of sexually transmitted diseases and to the transmission of HIV;

(E) an assessment of the characteristics of inmates most likely to commit prison rape and the effectiveness of various types of treatment or programs to reduce such likelihood;

(F) an assessment of the characteristics of inmates most likely to be victims of prison rape and the effectiveness of various types of treatment or programs to reduce such likelihood;

(G) an assessment of the impacts of prison rape on individuals, families, social institutions and the economy generally, including an assessment of the extent to which the incidence of prison rape contributes to recidivism and to increased incidence of sexual assault;

(H) an examination of the feasibility and cost of conducting surveillance, undercover activities, or both, to reduce the incidence of prison rape;

(I) an assessment of the safety and security of prison facilities and the relationship of prison facility construction and design to the incidence of prison rape;

(J) an assessment of the feasibility and cost of any particular proposals for prison reform;

(K) an identification of the need for additional scientific and social science research on the prevalence of prison rape in Federal, State, and local prisons;

(L) an assessment of the general relationship between prison rape and prison violence;

(M) an assessment of the relationship between prison rape and levels of training, supervision, and discipline of prison staff; and

(N) an assessment of existing Federal and State systems for reporting incidents of prison rape, including an assessment of whether existing systems provide an adequate assurance of confidentiality, impartiality and the absence of reprisal.


(3) Report(A) DistributionNot later than 5 years after the date of the initial meeting of the Commission, the Commission shall submit a report on the study carried out under this subsection to—(i) the President;

(ii) the Congress;

(iii) the Attorney General;

(iv) the Secretary of Health and Human Services;

(v) the Director of the Federal Bureau of Prisons;

(vi) the chief executive of each State; and

(vii) the head of the department of corrections of each State.


(B) ContentsThe report under subparagraph (A) shall include—(i) the findings and conclusions of the Commission;

(ii) recommended national standards for reducing prison rape;

(iii) recommended protocols for preserving evidence and treating victims of prison rape; and

(iv) a summary of the materials relied on by the Commission in the preparation of the report.




(e) Recommendations(1) In generalIn conjunction with the report submitted under subsection (d)(3), the Commission shall provide the Attorney General and the Secretary of Health and Human Services with recommended national standards for enhancing the detection, prevention, reduction, and punishment of prison rape.


(2) Matters includedThe information provided under paragraph (1) shall include recommended national standards relating to—(A) the classification and assignment of prisoners, using proven standardized instruments and protocols, in a manner that limits the occurrence of prison rape;

(B) the investigation and resolution of rape complaints by responsible prison authorities, local and State police, and Federal and State prosecution authorities;

(C) the preservation of physical and testimonial evidence for use in an investigation of the circumstances relating to the rape;

(D) acute-term trauma care for rape victims, including standards relating to—(i) the manner and extent of physical examination and treatment to be provided to any rape victim; and

(ii) the manner and extent of any psychological examination, psychiatric care, medication, and mental health counseling to be provided to any rape victim;


(E) referrals for long-term continuity of care for rape victims;

(F) educational and medical testing measures for reducing the incidence of HIV transmission due to prison rape;

(G) post-rape prophylactic medical measures for reducing the incidence of transmission of sexual diseases;

(H) the training of correctional staff sufficient to ensure that they understand and appreciate the significance of prison rape and the necessity of its eradication;

(I) the timely and comprehensive investigation of staff sexual misconduct involving rape or other sexual assault on inmates;

(J) ensuring the confidentiality of prison rape complaints and protecting inmates who make complaints of prison rape;

(K) creating a system for reporting incidents of prison rape that will ensure the confidentiality of prison rape complaints, protect inmates who make prison rape complaints from retaliation, and assure the impartial resolution of prison rape complaints;

(L) data collection and reporting of—(i) prison rape;

(ii) prison staff sexual misconduct; and

(iii) the resolution of prison rape complaints by prison officials and Federal, State, and local investigation and prosecution authorities; and


(M) such other matters as may reasonably be related to the detection, prevention, reduction, and punishment of prison rape.


(3) LimitationThe Commission shall not propose a recommended standard that would impose substantial additional costs compared to the costs presently expended by Federal, State, and local prison authorities.



(f) Consultation with accreditation organizationsIn developing recommended national standards for enhancing the detection, prevention, reduction, and punishment of prison rape, the Commission shall consider any standards that have already been developed, or are being developed simultaneously to the deliberations of the Commission. The Commission shall consult with accreditation organizations responsible for the accreditation of Federal, State, local or private prisons, that have developed or are currently developing standards related to prison rape. The Commission will also consult with national associations representing the corrections profession that have developed or are currently developing standards related to prison rape.


(g) Hearings(1) In generalThe Commission shall hold public hearings. The Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out its duties under this section.


(2) Witness expensesWitnesses requested to appear before the Commission shall be paid the same fees as are paid to witnesses under section 1821 of title 28. The per diem and mileage allowances for witnesses shall be paid from funds appropriated to the Commission.



(h) Information from Federal or State agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out its duties under this section. The Commission may request the head of any State or local department or agency to furnish such information to the Commission.


(i) Personnel matters(1) Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5 while away from their homes or regular places of business in the performance of service for the Commission.


(2) Detail of Federal employeesWith the affirmative vote of ⅔ of the Commission, any Federal Government employee, with the approval of the head of the appropriate Federal agency, may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status, benefits, or privileges.


(3) Procurement of temporary and intermittent servicesUpon the request of the Commission, the Attorney General shall provide reasonable and appropriate office space, supplies, and administrative assistance.



(j) Contracts for research(1) National Institute of JusticeWith a ⅔ affirmative vote, the Commission may select nongovernmental researchers and experts to assist the Commission in carrying out its duties under this chapter. The National Institute of Justice shall contract with the researchers and experts selected by the Commission to provide funding in exchange for their services.


(2) Other organizationsNothing in this subsection shall be construed to limit the ability of the Commission to enter into contracts with other entities or organizations for research necessary to carry out the duties of the Commission under this section.



(k) Subpoenas(1) IssuanceThe Commission may issue subpoenas for the attendance of witnesses and the production of written or other matter.


(2) EnforcementIn the case of contumacy or refusal to obey a subpoena, the Attorney General may in a Federal court of appropriate jurisdiction obtain an appropriate order to enforce the subpoena.


(3) Confidentiality of documentary evidenceDocuments provided to the Commission pursuant to a subpoena issued under this subsection shall not be released publicly without the affirmative vote of ⅔ of the Commission.



(l) Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.


(m) TerminationThe Commission shall terminate on the date that is 60 days after the date on which the Commission submits the reports required by this section.


(n) ExemptionThe Commission shall be exempt from the Federal Advisory Committee Act.


(Pub. L. 108–79, § 7, Sept. 4, 2003, 117 Stat. 980; Pub. L. 108–447, div. B, title I, § 123(1), Dec. 8, 2004, 118 Stat. 2871; Pub. L. 109–108, title I, § 113(b), Nov. 22, 2005, 119 Stat. 2305; Pub. L. 109–162, title XI, § 1181, Jan. 5, 2006, 119 Stat. 3126; Pub. L. 110–199, title II, § 261, Apr. 9, 2008, 122 Stat. 694.)

Editorial Notes

References in TextThe Federal Advisory Committee Act, referred to in subsec. (n), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 15606 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2008—Subsec. (d)(3)(A). Pub. L. 110–199 substituted “5 years” for “3 years” in introductory provisions.
2006—Subsec. (d)(3)(A). Pub. L. 109–162 made amendment identical to that made by Pub. L. 109–108. See 2005 Amendment note below.
2005—Subsec. (d)(3)(A). Pub. L. 109–108 substituted “3 years” for “2 years”.
2004—Pub. L. 108–447 substituted “Elimination” for “Reduction” in section catchline and in text of subsec. (a).

Statutory Notes and Related Subsidiaries
Construction of 2008 AmendmentFor construction of amendments by Pub. L. 110–199 and requirements for grants made under such amendments, see section 60504 of this title.



§ 30307. Adoption and effect of national standards(a) Publication of proposed standards(1) Final ruleNot later than 1 year after receiving the report specified in section 30306(d)(3) of this title, the Attorney General shall publish a final rule adopting national standards for the detection, prevention, reduction, and punishment of prison rape.


(2) Independent judgmentThe standards referred to in paragraph (1) shall be based upon the independent judgment of the Attorney General, after giving due consideration to the recommended national standards provided by the Commission under section 30306(e) of this title, and being informed by such data, opinions, and proposals that the Attorney General determines to be appropriate to consider.


(3) LimitationThe Attorney General shall not establish a national standard under this section that would impose substantial additional costs compared to the costs presently expended by Federal, State, and local prison authorities. The Attorney General may, however, provide a list of improvements for consideration by correctional facilities.


(4) Transmission to StatesWithin 90 days of publishing the final rule under paragraph (1), the Attorney General shall transmit the national standards adopted under such paragraph to the chief executive of each State, the head of the department of corrections of each State, and to the appropriate authorities in those units of local government who oversee operations in one or more prisons.



(b) Applicability to Federal Bureau of PrisonsThe national standards referred to in subsection (a) shall apply to the Federal Bureau of Prisons immediately upon adoption of the final rule under subsection (a)(4).


(c) Applicability to detention facilities operated by the Department of Homeland Security(1) In generalNot later than 180 days after March 7, 2013, the Secretary of Homeland Security shall publish a final rule adopting national standards for the detection, prevention, reduction, and punishment of rape and sexual assault in facilities that maintain custody of aliens detained for a violation of the immigrations laws of the United States.


(2) ApplicabilityThe standards adopted under paragraph (1) shall apply to detention facilities operated by the Department of Homeland Security and to detention facilities operated under contract with the Department.


(3) ComplianceThe Secretary of Homeland Security shall—(A) assess compliance with the standards adopted under paragraph (1) on a regular basis; and

(B) include the results of the assessments in performance evaluations of facilities completed by the Department of Homeland Security.


(4) ConsiderationsIn adopting standards under paragraph (1), the Secretary of Homeland Security shall give due consideration to the recommended national standards provided by the Commission under section 30306(e) of this title.


(5) DefinitionAs used in this section, the term “detention facilities operated under contract with the Department” includes, but is not limited to contract detention facilities and detention facilities operated through an intergovernmental service agreement with the Department of Homeland Security.



(d) Applicability to custodial facilities operated by the Department of Health and Human Services(1) In generalNot later than 180 days after March 7, 2013, the Secretary of Health and Human Services shall publish a final rule adopting national standards for the detection, prevention, reduction, and punishment of rape and sexual assault in facilities that maintain custody of unaccompanied alien children (as defined in section 279(g) of title 6).


(2) ApplicabilityThe standards adopted under paragraph (1) shall apply to facilities operated by the Department of Health and Human Services and to facilities operated under contract with the Department.


(3) ComplianceThe Secretary of Health and Human Services shall—(A) assess compliance with the standards adopted under paragraph (1) on a regular basis; and

(B) include the results of the assessments in performance evaluations of facilities completed by the Department of Health and Human Services.


(4) ConsiderationsIn adopting standards under paragraph (1), the Secretary of Health and Human Services shall give due consideration to the recommended national standards provided by the Commission under section 30306(e) of this title.



(e) Eligibility for Federal funds(1) Covered programs(A) In generalFor purposes of this subsection, a grant program is covered by this subsection if, and only if—(i) the program is carried out by or under the authority of the Attorney General;

(ii) the program may provide amounts to States for prison purposes; and

(iii) the program is not administered by the Office on Violence Against Women of the Department of Justice.


(B) ListFor each fiscal year, the Attorney General shall prepare a list identifying each program that meets the criteria of subparagraph (A) and provide that list to each State.



(2) Adoption of national standards(A) In generalFor each fiscal year, any amount that a State would otherwise receive for prison purposes for that fiscal year under a grant program covered by this subsection shall be reduced by 5 percent, unless the chief executive officer of the State submits to the Attorney General proof of compliance with this chapter through—(i) a certification that the State has adopted, and is in full compliance with, the national standards described in subsection (a); or

(ii) an assurance that the State intends to adopt and achieve full compliance with those national standards so as to ensure that a certification under clause (i) may be submitted in future years, which includes—(I) a commitment that not less than 5 percent of such amount shall be used for this purpose; or

(II) a request that the Attorney General hold 5 percent of such amount in abeyance pursuant to the requirements of subparagraph (E).



(B) Rules for certification(i) In generalA chief executive officer of a State who submits a certification under this paragraph shall also provide the Attorney General with—(I) a list of the prisons under the operational control of the executive branch of the State;

(II) a list of the prisons listed under subclause (I) that were audited during the most recently concluded audit year;

(III) all final audit reports for prisons listed under subclause (I) that were completed during the most recently concluded audit year; and

(IV) a proposed schedule for completing an audit of all the prisons listed under subclause (I) during the following 3 audit years.


(ii) Audit appeal exceptionBeginning on the date that is 3 years after December 16, 2016, a chief executive officer of a State may submit a certification that the State is in full compliance pursuant to subparagraph (A)(i) even if a prison under the operational control of the executive branch of the State has an audit appeal pending.



(C) Rules for assurances(i) In generalA chief executive officer of a State who submits an assurance under subparagraph (A)(ii) shall also provide the Attorney General with—(I) a list of the prisons under the operational control of the executive branch of the State;

(II) a list of the prisons listed under subclause (I) that were audited during the most recently concluded audit year;

(III) an explanation of any barriers the State faces to completing required audits;

(IV) all final audit reports for prisons listed under subclause (I) that were completed during the most recently concluded audit year;

(V) a proposed schedule for completing an audit of all prisons under the operational control of the executive branch of the State during the following 3 audit years; and

(VI) an explanation of the State’s current degree of implementation of the national standards.


(ii) Additional requirementA chief executive officer of a State who submits an assurance under subparagraph (A)(ii)(I) shall, before receiving the applicable funds described in subparagraph (A)(ii)(I), also provide the Attorney General with a proposed plan for the expenditure of the funds during the applicable grant period.


(iii) Accounting of fundsA chief executive officer of a State who submits an assurance under subparagraph (A)(ii)(I) shall, in a manner consistent with the applicable grant reporting requirements, submit to the Attorney General a detailed accounting of how the funds described in subparagraph (A) were used.



(D) Sunset of assurance option(i) In generalOn the date that is 3 years after December 16, 2016, subclause (II) of subparagraph (A)(ii) shall cease to have effect.


(ii) Additional sunsetOn the date that is 6 years after December 16, 2016, clause (ii) of subparagraph (A) shall cease to have effect.


(iii) Emergency assurances(I) RequestNotwithstanding clause (ii), during the 2-year period beginning 6 years after December 16, 2016, a chief executive officer of a State who certifies that the State has audited not less than 90 percent of prisons under the operational control of the executive branch of the State may request that the Attorney General allow the chief executive officer to submit an emergency assurance in accordance with subparagraph (A)(ii) as in effect on the day before the date on which that subparagraph ceased to have effect under clause (ii) of this subparagraph.


(II) Grant of requestThe Attorney General shall grant a request submitted under subclause (I) within 60 days upon a showing of good cause.




(E) Disposition of funds held in abeyance(i) In generalIf the chief executive officer of a State who has submitted an assurance under subparagraph (A)(ii)(II) subsequently submits a certification under subparagraph (A)(i) during the 3-year period beginning on December 16, 2016, the Attorney General will release all funds held in abeyance under subparagraph (A)(ii)(II) to be used by the State in accordance with the conditions of the grant program for which the funds were provided.


(ii) Release of fundsIf the chief executive officer of a State who has submitted an assurance under subparagraph (A)(ii)(II) is unable to submit a certification during the 3-year period beginning on December 16, 2016, but does assure the Attorney General that ⅔ of prisons under the operational control of the executive branch of the State have been audited at least once, the Attorney General shall release all of the funds of the State held in abeyance to be used in adopting and achieving full compliance with the national standards, if the State agrees to comply with the applicable requirements in clauses (ii) and (iii) of subparagraph (C).


(iii) Redistribution of fundsIf the chief executive officer of a State who has submitted an assurance under subparagraph (A)(ii)(II) is unable to submit a certification during the 3-year period beginning on December 16, 2016, and does not assure the Attorney General that ⅔ of prisons under the operational control of the executive branch of the State have been audited at least once, the Attorney General shall redistribute the funds of the State held in abeyance to other States to be used in accordance with the conditions of the grant program for which the funds were provided.



(F) Publication of audit resultsNot later than 1 year after December 16, 2016, the Attorney General shall request from each State, and make available on an appropriate Internet website, all final audit reports completed to date for prisons under the operational control of the executive branch of each State. The Attorney General shall update such website annually with reports received from States under subparagraphs (B)(i) and (C)(i).


(G) Report on implementation of national standardsNot later than 2 years after December 16, 2016, the Attorney General shall issue a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on the status of implementation of the national standards and the steps the Department, in conjunction with the States and other key stakeholders, is taking to address any unresolved implementation issues.



(3) Report on noncomplianceNot later than September 30 of each year, the Attorney General shall publish a report listing each grantee that is not in compliance with the national standards adopted pursuant to subsection (a).


(4) Cooperation with surveyFor each fiscal year, any amount that a State receives for that fiscal year under a grant program covered by this subsection shall not be used for prison purposes (and shall be returned to the grant program if no other authorized use is available), unless the chief executive of the State submits to the Attorney General a certification that neither the State, nor any political subdivision or unit of local government within the State, is listed in a report issued by the Attorney General pursuant to section 30303(c)(2)(C) of this title.


(5) Redistribution of amountsAmounts under a grant program not granted by reason of a reduction under paragraph (2), or returned by reason of the prohibition in paragraph (4), shall be granted to one or more entities not subject to such reduction or such prohibition, subject to the other laws governing that program.


(6) ImplementationThe Attorney General shall establish procedures to implement this subsection, including procedures for effectively applying this subsection to discretionary grant programs.


(7) Effective date(A) Requirement of adoption of standardsThe first grants to which paragraph (2) applies are grants for the second fiscal year beginning after the date on which the national standards under subsection (a) are finalized.


(B) Requirement for cooperationThe first grants to which paragraph (4) applies are grants for the fiscal year beginning after September 4, 2003.



(8) Standards for auditors(A) In general(i) Background checks for auditorsAn individual seeking certification by the Department of Justice to serve as an auditor of prison compliance with the national standards described in subsection (a) shall, upon request, submit fingerprints in the manner determined by the Attorney General for criminal history record checks of the applicable State and Federal Bureau of Investigation repositories.


(ii) Certification agreementsEach auditor certified under this paragraph shall sign a certification agreement that includes the provisions of, or provisions that are substantially similar to, the Bureau of Justice Assistance’s Auditor Certification Agreement in use in April 2018.


(iii) Auditor evaluationThe PREA Management Office of the Bureau of Justice Assistance shall evaluate all auditors based on the criteria contained in the certification agreement. In the case that an auditor fails to comply with a certification agreement or to conduct audits in accordance with the PREA Auditor Handbook, audit methodology, and instrument approved by the PREA Management Office, the Office may take remedial or disciplinary action, as appropriate, including decertifying the auditor in accordance with subparagraph (B).



(B) Auditor decertification(i) In generalThe PREA Management Office may suspend an auditor’s certification during an evaluation of an auditor’s performance under subparagraph (A)(iii). The PREA Management Office shall promptly publish the names of auditors who have been decertified, and the reason for decertification. Auditors who have been decertified or are on suspension may not participate in audits described in subsection (a), including as an agent of a certified auditor.


(ii) NotificationIn the case that an auditor is decertified, the PREA Management Office shall inform each facility or agency at which the auditor performed an audit during the relevant 3-year audit cycle, and may recommend that the agency repeat any affected audits, if appropriate.



(C) Audit assignmentsThe PREA Management Office shall establish a system, to be administered by the Office, for assigning certified auditors to Federal, State, and local facilities.


(D) Disclosure of documentationThe Director of the Bureau of Prisons shall comply with each request for documentation necessary to conduct an audit under subsection (a), which is made by a certified auditor in accordance with the provisions of the certification agreement described in subparagraph (A)(ii). The Director of the Bureau of Prisons may require an auditor to sign a confidentiality agreement or other agreement designed to address the auditor’s use of personally identifiable information, except that such an agreement may not limit an auditor’s ability to provide all such documentation to the Department of Justice, as required under section 115.401(j) of title 28, Code of Federal Regulations.




(Pub. L. 108–79, § 8, Sept. 4, 2003, 117 Stat. 985; Pub. L. 113–4, title XI, § 1101(c), Mar. 7, 2013, 127 Stat. 134; Pub. L. 114–324, §§ 5, 7(2), Dec. 16, 2016, 130 Stat. 1950, 1951; Pub. L. 115–274, § 4, Oct. 31, 2018, 132 Stat. 4161.)

Editorial Notes
Codification
Section was formerly classified to section 15607 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (e)(8). Pub. L. 115–274 amended par. (8) generally. Prior to amendment, text read as follows: “An individual seeking certification by the Department of Justice to serve as an auditor of prison compliance with the national standards described in subsection (a) shall, upon request, submit fingerprints in the manner determined by the Attorney General for criminal history record checks of the applicable State and Federal Bureau of Investigation repositories.”
2016—Subsec. (e)(1)(A)(iii). Pub. L. 114–324, § 5, added cl. (iii).
Subsec. (e)(2). Pub. L. 114–324, § 7(2)(A), added par. (2) and struck out former par. (2) which read as follows: “For each fiscal year, any amount that a State would otherwise receive for prison purposes for that fiscal year under a grant program covered by this subsection shall be reduced by 5 percent, unless the chief executive of the State submits to the Attorney General—
“(A) a certification that the State has adopted, and is in full compliance with, the national standards described in subsection (a); or
“(B) an assurance that not less than 5 percent of such amount shall be used only for the purpose of enabling the State to adopt, and achieve full compliance with, those national standards, so as to ensure that a certification under subparagraph (A) may be submitted in future years.”
Subsec. (e)(8). Pub. L. 114–324, § 7(2)(B), added par. (8).
2013—Subsecs. (c) to (e). Pub. L. 113–4 added subsecs. (c) and (d) and redesignated former subsec. (c) as (e).



§ 30308. Requirement that accreditation organizations adopt accreditation standards(a) Eligibility for Federal grantsNotwithstanding any other provision of law, an organization responsible for the accreditation of Federal, State, local, or private prisons, jails, or other penal facilities may not receive any new Federal grants during any period in which such organization fails to meet any of the requirements of subsection (b).


(b) RequirementsTo be eligible to receive Federal grants, an accreditation organization referred to in subsection (a) must meet the following requirements:(1) At all times after 90 days after September 4, 2003, the organization shall have in effect, for each facility that it is responsible for accrediting, accreditation standards for the detection, prevention, reduction, and punishment of prison rape.

(2) At all times after 1 year after the date of the adoption of the final rule under section 30307(a)(4) of this title, the organization shall, in addition to any other such standards that it may promulgate relevant to the detection, prevention, reduction, and punishment of prison rape, adopt accreditation standards consistent with the national standards adopted pursuant to such final rule.


(Pub. L. 108–79, § 9, Sept. 4, 2003, 117 Stat. 987.)

Editorial Notes
Codification
Section was formerly classified to section 15608 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 30309. Definitions
In this chapter, the following definitions shall apply:(1) Carnal knowledgeThe term “carnal knowledge” means contact between the penis and the vulva or the penis and the anus, including penetration of any sort, however slight.


(2) InmateThe term “inmate” means any person incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law or the terms and conditions of parole, probation, pretrial release, or diversionary program.


(3) JailThe term “jail” means a confinement facility of a Federal, State, or local law enforcement agency to hold—(A) persons pending adjudication of criminal charges; or

(B) persons committed to confinement after adjudication of criminal charges for sentences of 1 year or less.


(4) HIVThe term “HIV” means the human immunodeficiency virus.


(5) Oral sodomyThe term “oral sodomy” means contact between the mouth and the penis, the mouth and the vulva, or the mouth and the anus.


(6) Police lockupThe term “police lockup” means a temporary holding facility of a Federal, State, or local law enforcement agency to hold—(A) inmates pending bail or transport to jail;

(B) inebriates until ready for release; or

(C) juveniles pending parental custody or shelter placement.


(7) PrisonThe term “prison” means any confinement facility of a Federal, State, or local government, whether administered by such government or by a private organization on behalf of such government, and includes—(A) any local jail or police lockup; and

(B) any juvenile facility used for the custody or care of juvenile inmates.


(8) Prison rapeThe term “prison rape” includes the rape of an inmate in the actual or constructive control of prison officials.


(9) RapeThe term “rape” means—(A) the carnal knowledge, oral sodomy, sexual assault with an object, or sexual fondling of a person, forcibly or against that person’s will;

(B) the carnal knowledge, oral sodomy, sexual assault with an object, or sexual fondling of a person not forcibly or against the person’s will, where the victim is incapable of giving consent because of his or her youth or his or her temporary or permanent mental or physical incapacity; or

(C) the carnal knowledge, oral sodomy, sexual assault with an object, or sexual fondling of a person achieved through the exploitation of the fear or threat of physical violence or bodily injury.


(10) Sexual assault with an objectThe term “sexual assault with an object” means the use of any hand, finger, object, or other instrument to penetrate, however slightly, the genital or anal opening of the body of another person.


(11) Sexual fondlingThe term “sexual fondling” means the touching of the private body parts of another person (including the genitalia, anus, groin, breast, inner thigh, or buttocks) for the purpose of sexual gratification.


(12) ExclusionsThe terms and conditions described in paragraphs (9) and (10) shall not apply to—(A) custodial or medical personnel gathering physical evidence, or engaged in other legitimate medical treatment, in the course of investigating prison rape;

(B) the use of a health care provider’s hands or fingers or the use of medical devices in the course of appropriate medical treatment unrelated to prison rape; or

(C) the use of a health care provider’s hands or fingers and the use of instruments to perform body cavity searches in order to maintain security and safety within the prison or detention facility, provided that the search is conducted in a manner consistent with constitutional requirements.


(Pub. L. 108–79, § 10, Sept. 4, 2003, 117 Stat. 987.)

Editorial Notes
Codification
Section was formerly classified to section 15609 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




CHAPTER 305—HATE CRIMES



Sec.


30501.Findings.


30502.Definitions.


30503.Support for criminal investigations and prosecutions by State, local, and tribal law enforcement officials.


30504.Grant program.


30505.Severability.


30506.Rule of construction.


30507.Jabara-Heyer NO HATE Act.



§ 30501. Findings
Congress makes the following findings:(1) The incidence of violence motivated by the actual or perceived race, color, religion, national origin, gender, sexual orientation, gender identity, or disability of the victim poses a serious national problem.

(2) Such violence disrupts the tranquility and safety of communities and is deeply divisive.

(3) State and local authorities are now and will continue to be responsible for prosecuting the overwhelming majority of violent crimes in the United States, including violent crimes motivated by bias. These authorities can carry out their responsibilities more effectively with greater Federal assistance.

(4) Existing Federal law is inadequate to address this problem.

(5) A prominent characteristic of a violent crime motivated by bias is that it devastates not just the actual victim and the family and friends of the victim, but frequently savages the community sharing the traits that caused the victim to be selected.

(6) Such violence substantially affects interstate commerce in many ways, including the following:(A) The movement of members of targeted groups is impeded, and members of such groups are forced to move across State lines to escape the incidence or risk of such violence.

(B) Members of targeted groups are prevented from purchasing goods and services, obtaining or sustaining employment, or participating in other commercial activity.

(C) Perpetrators cross State lines to commit such violence.

(D) Channels, facilities, and instrumentalities of interstate commerce are used to facilitate the commission of such violence.

(E) Such violence is committed using articles that have traveled in interstate commerce.


(7) For generations, the institutions of slavery and involuntary servitude were defined by the race, color, and ancestry of those held in bondage. Slavery and involuntary servitude were enforced, both prior to and after the adoption of the 13th amendment to the Constitution of the United States, through widespread public and private violence directed at persons because of their race, color, or ancestry, or perceived race, color, or ancestry. Accordingly, eliminating racially motivated violence is an important means of eliminating, to the extent possible, the badges, incidents, and relics of slavery and involuntary servitude.

(8) Both at the time when the 13th, 14th, and 15th amendments to the Constitution of the United States were adopted, and continuing to date, members of certain religious and national origin groups were and are perceived to be distinct “races”. Thus, in order to eliminate, to the extent possible, the badges, incidents, and relics of slavery, it is necessary to prohibit assaults on the basis of real or perceived religions or national origins, at least to the extent such religions or national origins were regarded as races at the time of the adoption of the 13th, 14th, and 15th amendments to the Constitution of the United States.

(9) Federal jurisdiction over certain violent crimes motivated by bias enables Federal, State, and local authorities to work together as partners in the investigation and prosecution of such crimes.

(10) The problem of crimes motivated by bias is sufficiently serious, widespread, and interstate in nature as to warrant Federal assistance to States, local jurisdictions, and Indian tribes.

(Pub. L. 111–84, div. E, § 4702, Oct. 28, 2009, 123 Stat. 2835.)

Editorial Notes
Codification
Section was formerly classified as a note under section 249 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
FindingsPub. L. 117–13, § 2, May 20, 2021, 135 Stat. 265, provided that: 
“Congress finds the following:
“(1) Following the spread of COVID–19 in 2020, there has been a dramatic increase in hate crimes and violence against Asian-Americans and Pacific Islanders.

“(2) According to a recent report, there were nearly 3,800 reported cases of anti-Asian discrimination and incidents related to COVID–19 between March 19, 2020, and February 28, 2021, in all 50 States and the District of Columbia.

“(3) During this time frame, race has been cited as the primary reason for discrimination, making up over 90 percent of incidents, and the United States condemns and denounces any and all anti-Asian and Pacific Islander sentiment in any form.

“(4) Roughly 36 percent of these incidents took place at a business and more than 2,000,000 Asian-American businesses have contributed to the diverse fabric of American life.

“(5) More than 1,900,000 Asian-American and Pacific Islander older adults, particularly those older adults who are recent immigrants or have limited English proficiency, may face even greater challenges in dealing with the COVID–19 pandemic, including discrimination, economic insecurity, and language isolation.

“(6) In the midst of this alarming surge in anti-Asian hate crimes and incidents, a shooter murdered the following 8 people in the Atlanta, Georgia region, 7 of whom were women and 6 of whom were women of Asian descent:“(A) Xiaojie Tan.

“(B) Daoyou Feng.

“(C) Delaina Ashley Yaun González.

“(D) Paul Andre Michels.

“(E) Soon Chung Park.

“(F) Hyun Jung Grant.

“(G) Suncha Kim.

“(H) Yong Ae Yue.


“(7) The people of the United States will always remember the victims of these shootings and stand in solidarity with those affected by this senseless tragedy and incidents of hate that have affected the Asian and Pacific Islander communities.”




Review of Hate CrimesPub. L. 117–13, § 3, May 20, 2021, 135 Stat. 266, provided that:
“(a) In General.—Not later than 7 days after the date of enactment of this Act [May 20, 2021], the Attorney General shall designate an officer or employee of the Department of Justice whose responsibility during the applicable period shall be to facilitate the expedited review of hate crimes (as described in section 249 of title 18, United States Code) and reports of any such crime to Federal, State, local, or Tribal law enforcement agencies.

“(b) Applicable Period Defined.—In this section, the term ‘applicable period’ means the period beginning on the date on which the officer or employee is designated under subsection (a), and ending on the date that is 1 year after the date on which the emergency period described in subparagraph (B) of section 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)) ends, except that the Attorney General may extend such period as appropriate.”




GuidancePub. L. 117–13, § 4, May 20, 2021, 135 Stat. 266, provided that:
“(a) Guidance for Law Enforcement Agencies.—The Attorney General shall issue guidance for State, local, and Tribal law enforcement agencies, pursuant to this Act [see Short Title of 2021 Amendment note set out under section 10101 of this title] and other applicable law, on how to—“(1) establish online reporting of hate crimes or incidents, and to have online reporting that is equally effective for people with disabilities as for people without disabilities available in multiple languages as determined by the Attorney General;

“(2) collect data disaggregated by the protected characteristics described in section 249 of title 18, United States Code; and

“(3) expand public education campaigns aimed at raising awareness of hate crimes and reaching victims, that are equally effective for people with disabilities as for people without disabilities.


“(b) Guidance Relating to COVID–19 Pandemic.—The Attorney General and the Secretary of Health and Human Services, in coordination with the COVID–19 Health Equity Task Force and community-based organizations, shall issue guidance aimed at raising awareness of hate crimes during the COVID–19 pandemic.”






§ 30502. Definitions
In this division—(1) the term “crime of violence” has the meaning given that term in section 16 of title 18;

(2) the term “hate crime” has the meaning given that term in section 280003(a) of the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322; 108 Stat. 2096), as amended by this Act;

(3) the term “local” means a county, city, town, township, parish, village, or other general purpose political subdivision of a State; and

(4) the term “State” includes the District of Columbia, Puerto Rico, and any other territory or possession of the United States.

(Pub. L. 111–84, div. E, § 4703(b), Oct. 28, 2009, 123 Stat. 2836.)

Editorial Notes

References in TextThis division, referred to in text, is division E of Pub. L. 111–84, Oct. 28, 2009, 123 Stat. 2835, known as the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act. For complete classification of division E to the Code, see Short Title of 2009 Act note set out under section 10101 of this title and Tables.
Section 280003(a) of the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322; 108 Stat. 2096), as amended by this Act, referred to in par. (2), is section 280003(a) of Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 2096, as amended by Pub. L. 111–84, which enacted provisions listed in a table relating to sentencing guidelines set out as a note under section 994 of Title 28, Judiciary and Judicial Procedure.

Codification
Section is comprised of subsec. (b) of section 4703 of Pub. L. 111–84. Subsec. (a) of section 4703 of Pub. L. 111–84 amended provisions listed in a Table of Provisions for Review, Promulgation, or Amendment of Federal Sentencing Guidelines set out under section 994 of Title 28, Judiciary and Judicial Procedure.
Section was formerly classified as a note under section 3716 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 30503. Support for criminal investigations and prosecutions by State, local, and tribal law enforcement officials(a) Assistance other than financial assistance(1) In generalAt the request of a State, local, or tribal law enforcement agency, the Attorney General may provide technical, forensic, prosecutorial, or any other form of assistance in the criminal investigation or prosecution of any crime that—(A) constitutes a crime of violence;

(B) constitutes a felony under the State, local, or tribal laws; and

(C) is motivated by prejudice based on the actual or perceived race, color, religion, national origin, gender, sexual orientation, gender identity, or disability of the victim, or is a violation of the State, local, or tribal hate crime laws.


(2) PriorityIn providing assistance under paragraph (1), the Attorney General shall give priority to crimes committed by offenders who have committed crimes in more than one State and to rural jurisdictions that have difficulty covering the extraordinary expenses relating to the investigation or prosecution of the crime.



(b) Grants(1) In generalThe Attorney General may award grants to State, local, and tribal law enforcement agencies for extraordinary expenses associated with the investigation and prosecution of hate crimes.


(2) Office of Justice ProgramsIn implementing the grant program under this subsection, the Office of Justice Programs shall work closely with grantees to ensure that the concerns and needs of all affected parties, including community groups and schools, colleges, and universities, are addressed through the local infrastructure developed under the grants.


(3) Application(A) In generalEach State, local, and tribal law enforcement agency that desires a grant under this subsection shall submit an application to the Attorney General at such time, in such manner, and accompanied by or containing such information as the Attorney General shall reasonably require.


(B) Date for submissionApplications submitted pursuant to subparagraph (A) shall be submitted during the 60-day period beginning on a date that the Attorney General shall prescribe.


(C) RequirementsA State, local, and tribal law enforcement agency applying for a grant under this subsection shall—(i) describe the extraordinary purposes for which the grant is needed;

(ii) certify that the State, local government, or Indian tribe lacks the resources necessary to investigate or prosecute the hate crime;

(iii) demonstrate that, in developing a plan to implement the grant, the State, local, and tribal law enforcement agency has consulted and coordinated with nonprofit, nongovernmental victim services programs that have experience in providing services to victims of hate crimes; and

(iv) certify that any Federal funds received under this subsection will be used to supplement, not supplant, non-Federal funds that would otherwise be available for activities funded under this subsection.



(4) DeadlineAn application for a grant under this subsection shall be approved or denied by the Attorney General not later than 180 business days after the date on which the Attorney General receives the application.


(5) Grant amountA grant under this subsection shall not exceed $100,000 for any single jurisdiction in any 1-year period.


(6) ReportNot later than December 31, 2011, the Attorney General shall submit to Congress a report describing the applications submitted for grants under this subsection, the award of such grants, and the purposes for which the grant amounts were expended.


(7) Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2010, 2011, and 2012.



(Pub. L. 111–84, div. E, § 4704, Oct. 28, 2009, 123 Stat. 2837.)

Editorial Notes
Codification
Section was formerly classified to section 3716 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 30504. Grant program(a) Authority to award grantsThe Office of Justice Programs of the Department of Justice may award grants, in accordance with such regulations as the Attorney General may prescribe, to State, local, or tribal programs designed to combat hate crimes committed by juveniles, including programs to train local law enforcement officers in identifying, investigating, prosecuting, and preventing hate crimes.


(b) Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.


(Pub. L. 111–84, div. E, § 4705, Oct. 28, 2009, 123 Stat. 2838.)

Editorial Notes
Codification
Section was formerly classified to section 3716a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 30505. Severability
If any provision of this division, an amendment made by this division, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this division, the amendments made by this division, and the application of the provisions of such to any person or circumstance shall not be affected thereby.
(Pub. L. 111–84, div. E, § 4709, Oct. 28, 2009, 123 Stat. 2841.)

Editorial Notes

References in TextThis division, referred to in text, is division E of Pub. L. 111–84, Oct. 28, 2009, 123 Stat. 2835, known as the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act. For complete classification of division E to the Code, see Short Title of 2009 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified as a note under section 249 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification and renumbering as this section.



§ 30506. Rule of construction
For purposes of construing this division and the amendments made by this division the following shall apply:(1) In generalNothing in this division shall be construed to allow a court, in any criminal trial for an offense described under this division or an amendment made by this division, in the absence of a stipulation by the parties, to admit evidence of speech, beliefs, association, group membership, or expressive conduct unless that evidence is relevant and admissible under the Federal Rules of Evidence. Nothing in this division is intended to affect the existing rules of evidence.


(2) Violent actsThis division applies to violent acts motivated by actual or perceived race, color, religion, national origin, gender, sexual orientation, gender identity, or disability of a victim.


(3) Construction and applicationNothing in this division, or an amendment made by this division, shall be construed or applied in a manner that infringes any rights under the first amendment to the Constitution of the United States. Nor shall anything in this division, or an amendment made by this division, be construed or applied in a manner that substantially burdens a person’s exercise of religion (regardless of whether compelled by, or central to, a system of religious belief), speech, expression, or association, unless the Government demonstrates that application of the burden to the person is in furtherance of a compelling governmental interest and is the least restrictive means of furthering that compelling governmental interest, if such exercise of religion, speech, expression, or association was not intended to—(A) plan or prepare for an act of physical violence; or

(B) incite an imminent act of physical violence against another.


(4) Free expressionNothing in this division shall be construed to allow prosecution based solely upon an individual’s expression of racial, religious, political, or other beliefs or solely upon an individual’s membership in a group advocating or espousing such beliefs.


(5) First amendmentNothing in this division, or an amendment made by this division, shall be construed to diminish any rights under the first amendment to the Constitution of the United States.


(6) Constitutional protectionsNothing in this division shall be construed to prohibit any constitutionally protected speech, expressive conduct or activities (regardless of whether compelled by, or central to, a system of religious belief), including the exercise of religion protected by the first amendment to the Constitution of the United States and peaceful picketing or demonstration. The Constitution of the United States does not protect speech, conduct or activities consisting of planning for, conspiring to commit, or committing an act of violence.


(Pub. L. 111–84, div. E, § 4710, Oct. 28, 2009, 123 Stat. 2841.)

Editorial Notes

References in TextThis division, referred to in text, is division E of Pub. L. 111–84, Oct. 28, 2009, 123 Stat. 2835, known as the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act. For complete classification of division E to the Code, see Short Title of 2009 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified as a note under section 249 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification and renumbering as this section.



§ 30507. Jabara-Heyer NO HATE Act(a) Short titleThis section may be cited as the “Khalid Jabara and Heather Heyer National Opposition to Hate, Assault, and Threats to Equality Act of 2021” or the “Jabara-Heyer NO HATE Act”.


(b) FindingsCongress finds the following:(1) The incidence of violence known as hate crimes, or crimes motivated by bias, poses a serious national problem.

(2) According to data obtained by the Federal Bureau of Investigation, the incidence of such violence increased in 2019, the most recent year for which data is available.

(3) In 1990, Congress enacted the Hate Crime Statistics Act (Public Law 101–275; 28 U.S.C. 534 note) 11 See References in Text note below. to provide the Federal Government, law enforcement agencies, and the public with data regarding the incidence of hate crime. The Hate Crime Statistics Act and the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act (division E of Public Law 111–84; 123 Stat. 2835) 1 have enabled Federal authorities to understand and, where appropriate, investigate and prosecute hate crimes.

(4) A more complete understanding of the national problem posed by hate crime is in the public interest and supports the Federal interest in eradicating bias-motivated violence referenced in section 249(b)(1)(C) of title 18.

(5) However, a complete understanding of the national problem posed by hate crimes is hindered by incomplete data from Federal, State, and local jurisdictions through the Uniform Crime Reports program authorized under section 534 of title 28 and administered by the Federal Bureau of Investigation.

(6) Multiple factors contribute to the provision of inaccurate and incomplete data regarding the incidence of hate crime through the Uniform Crime Reports program. A significant contributing factor is the quality and quantity of training that State and local law enforcement agencies receive on the identification and reporting of suspected bias-motivated crimes.

(7) The problem of crimes motivated by bias is sufficiently serious, widespread, and interstate in nature as to warrant Federal financial assistance to States and local jurisdictions.

(8) Federal financial assistance with regard to certain violent crimes motivated by bias enables Federal, State, and local authorities to work together as partners in the investigation and prosecution of such crimes.


(c) DefinitionsIn this section:(1) Hate crimeThe term “hate crime” means an act described in section 245, 247, or 249 of title 18 or in section 3631 of title 42.


(2) Priority agencyThe term “priority agency” means—(A) a law enforcement agency of a unit of local government that serves a population of not less than 100,000, as computed by the Federal Bureau of Investigation; or

(B) a law enforcement agency of a unit of local government that—(i) serves a population of not less than 50,000 and less than 100,000, as computed by the Federal Bureau of Investigation; and

(ii) has reported no hate crimes through the Uniform Crime Reports program in each of the 3 most recent calendar years for which such data is available.



(3) StateThe term “State” has the meaning given the term in section 10251of this title.


(4) Uniform Crime ReportsThe term “Uniform Crime Reports” means the reports authorized under section 534 of title 28 and administered by the Federal Bureau of Investigation that compile nationwide criminal statistics for use—(A) in law enforcement administration, operation, and management; and

(B) to assess the nature and type of crime in the United States.


(5) Unit of local governmentThe term “unit of local government” has the meaning given the term in section 10251of this title.



(d) Reporting of hate crimes(1) Implementation grants(A) In generalThe Attorney General may make grants to States and units of local government to assist the State or unit of local government in implementing the National Incident-Based Reporting System, including to train employees in identifying and classifying hate crimes in the National Incident-Based Reporting System.


(B) PriorityIn making grants under subparagraph (A), the Attorney General shall give priority to States and units of local government that develop and implement the programs and activities described in subsection (f)(2)(A).



(2) Reporting(A) Compliance(i) In generalExcept as provided in clause (ii), in each fiscal year beginning after the date that is 3 years after the date on which a State or unit of local government first receives a grant under paragraph (1), the State or unit of local government shall provide to the Attorney General, through the Uniform Crime Reporting system, information pertaining to hate crimes committed in that jurisdiction during the preceding fiscal year.


(ii) Extensions; waiverThe Attorney General—(I) may provide a 120-day extension to a State or unit of local government that is making good faith efforts to comply with clause (i); and

(II) shall waive the requirements of clause (i) if compliance with that subparagraph by a State or unit of local government would be unconstitutional under the constitution of the State or of the State in which the unit of local government is located, respectively.



(B) Failure to complyIf a State or unit of local government that receives a grant under paragraph (1) fails to substantially comply with subparagraph (A) of this paragraph, the State or unit of local government shall repay the grant in full, plus reasonable interest and penalty charges allowable by law or established by the Attorney General.




(e) Grants for State-run hate crime hotlines(1) Grants authorized(A) In generalThe Attorney General shall make grants to States to create State-run hate crime reporting hotlines.


(B) Grant periodA grant made under subparagraph (A) shall be for a period of not more than 5 years.



(2) Hotline requirementsA State shall ensure, with respect to a hotline funded by a grant under paragraph (1), that—(A) the hotline directs individuals to—(i) law enforcement if appropriate; and

(ii) local support services;


(B) any personally identifiable information that an individual provides to an agency of the State through the hotline is not directly or indirectly disclosed, without the consent of the individual, to—(i) any other agency of that State;

(ii) any other State;

(iii) the Federal Government; or

(iv) any other person or entity;


(C) the staff members who operate the hotline are trained to be knowledgeable about—(i) applicable Federal, State, and local hate crime laws; and

(ii) local law enforcement resources and applicable local support services; and


(D) the hotline is accessible to—(i) individuals with limited English proficiency, where appropriate; and

(ii) individuals with disabilities.



(3) Best practicesThe Attorney General shall issue guidance to States on best practices for implementing the requirements of paragraph (2).



(f) Information collection by States and units of local government(1) DefinitionsIn this subsection:(A) Covered agencyThe term “covered agency” means—(i) a State law enforcement agency; and

(ii) a priority agency.


(B) Eligible entityThe term “eligible entity” means—(i) a State; or

(ii) a unit of local government that has a priority agency.



(2) Grants(A) In generalThe Attorney General may make grants to eligible entities to assist covered agencies within the jurisdiction of the eligible entity in conducting law enforcement activities or crime reduction programs to prevent, address, or otherwise respond to hate crime, particularly as those activities or programs relate to reporting hate crimes through the Uniform Crime Reports program, including—(i) adopting a policy on identifying, investigating, and reporting hate crimes;

(ii) developing a standardized system of collecting, analyzing, and reporting the incidence of hate crime;

(iii) establishing a unit specialized in identifying, investigating, and reporting hate crimes;

(iv) engaging in community relations functions related to hate crime prevention and education such as—(I) establishing a liaison with formal community-based organizations or leaders; and

(II) conducting public meetings or educational forums on the impact of hate crimes, services available to hate crime victims, and the relevant Federal, State, and local laws pertaining to hate crimes; and


(v) providing hate crime trainings for agency personnel.


(B) SubgrantsA State that receives a grant under subparagraph (A) may award a subgrant to a unit of local government within the State for the purposes under that subparagraph, except that a unit of local government may provide funding from such a subgrant to any law enforcement agency of the unit of local government.



(3) Information required of States and units of local government(A) In generalFor each fiscal year in which a State or unit of local government receives a grant or subgrant under paragraph (2), the State or unit of local government shall—(i) collect information from each law enforcement agency that receives funding from the grant or subgrant summarizing the law enforcement activities or crime reduction programs conducted by the agency to prevent, address, or otherwise respond to hate crime, particularly as those activities or programs relate to reporting hate crimes through the Uniform Crime Reports program; and

(ii) submit to the Attorney General a report containing the information collected under clause (i).


(B) Semiannual law enforcement agency report(i) In generalIn collecting the information required under subparagraph (A)(i), a State or unit of local government shall require each law enforcement agency that receives funding from a grant or subgrant awarded to the State or unit of local government under paragraph (2) to submit a semiannual report to the State or unit of local government that includes a summary of the law enforcement activities or crime reduction programs conducted by the agency during the reporting period to prevent, address, or otherwise respond to hate crime, particularly as those activities or programs relate to reporting hate crimes through the Uniform Crime Reports program.


(ii) ContentsIn a report submitted under clause (i), a law enforcement agency shall, at a minimum, disclose—(I) whether the agency has adopted a policy on identifying, investigating, and reporting hate crimes;

(II) whether the agency has developed a standardized system of collecting, analyzing, and reporting the incidence of hate crime;

(III) whether the agency has established a unit specialized in identifying, investigating, and reporting hate crimes;

(IV) whether the agency engages in community relations functions related to hate crime, such as—(aa) establishing a liaison with formal community-based organizations or leaders; and

(bb) conducting public meetings or educational forums on the impact of hate crime, services available to hate crime victims, and the relevant Federal, State, and local laws pertaining to hate crime; and


(V) the number of hate crime trainings for agency personnel, including the duration of the trainings, conducted by the agency during the reporting period.




(4) Compliance and redirection of funds(A) In generalExcept as provided in subparagraph (B), beginning not later than 1 year after May 20, 2021, a State or unit of local government receiving a grant or subgrant under paragraph (2) shall comply with paragraph (3).


(B) Extensions; waiverThe Attorney General—(i) may provide a 120-day extension to a State or unit of local government that is making good faith efforts to collect the information required under paragraph (3); and

(ii) shall waive the requirements of paragraph (3) for a State or unit of local government if compliance with that subsection by the State or unit of local government would be unconstitutional under the constitution of the State or of the State in which the unit of local government is located, respectively.




(g) Requirements of the Attorney General(1) Information collection and analysis; reportIn order to improve the accuracy of data regarding the incidence of hate crime provided through the Uniform Crime Reports program, and promote a more complete understanding of the national problem posed by hate crime, the Attorney General shall—(A) collect and analyze the information provided by States and units of local government under subsection (f) for the purpose of developing policies related to the provision of accurate data obtained under the Hate Crime Statistics Act (Public Law 101–275; 28 U.S.C. 534 note) 1 by the Federal Bureau of Investigation; and

(B) for each calendar year beginning after May 20, 2021, publish and submit to Congress a report based on the information collected and analyzed under subparagraph (A).


(2) Contents of reportA report submitted under paragraph (1) shall include—(A) a qualitative analysis of the relationship between—(i) the number of hate crimes reported by State law enforcement agencies or other law enforcement agencies that received funding from a grant or subgrant awarded under paragraph (2) through the Uniform Crime Reports program; and

(ii) the nature and extent of law enforcement activities or crime reduction programs conducted by those agencies to prevent, address, or otherwise respond to hate crime; and


(B) a quantitative analysis of the number of State law enforcement agencies and other law enforcement agencies that received funding from a grant or subgrant awarded under paragraph (2) that have—(i) adopted a policy on identifying, investigating, and reporting hate crimes;

(ii) developed a standardized system of collecting, analyzing, and reporting the incidence of hate crime;

(iii) established a unit specialized in identifying, investigating, and reporting hate crimes;

(iv) engaged in community relations functions related to hate crime, such as—(I) establishing a liaison with formal community-based organizations or leaders; and

(II) conducting public meetings or educational forums on the impact of hate crime, services available to hate crime victims, and the relevant Federal, State, and local laws pertaining to hate crime; and


(v) conducted hate crime trainings for agency personnel during the reporting period, including—(I) the total number of trainings conducted by each agency; and

(II) the duration of the trainings described in subclause (I).





(h) Omitted

(Pub. L. 117–13, § 5, May 20, 2021, 135 Stat. 266.)

Editorial Notes

References in TextThe Hate Crime Statistics Act, referred to in subsecs. (b)(3) and (g)(1)(A), is Pub. L. 101–275, Apr. 23, 1990, 104 Stat. 140, which was set out as a note under section 534 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification as section 41305 of this title, and as provisions set out as a note under section 41305 of this title.
The Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act, referred to in subsec. (b)(3), is division E of Pub. L. 111–84, Oct. 28, 2009, 123 Stat. 2835. For complete classification of this Act, see Short Title of 2009 Act note set out under section 10101 of this title and Tables.

Codification
Section was enacted as part of the Khalid Jabara and Heather Heyer National Opposition to Hate, Assault, and Threats to Equality Act of 2021 or the Jabara-Heyer NO HATE Act and also as part of the COVID–19 Hate Crimes Act, and not as part of the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act, which comprises this chapter.
Section is comprised of section 5 of Pub. L. 117–13. Subsec. (h) of section 5 of Pub. L. 117–13 amended section 249 of Title 18, Crimes and Criminal Procedure.





Subtitle IV—Criminal Records and Information
CHAPTER 401—CHILD ABUSE CRIME INFORMATION AND BACKGROUND CHECKS



Sec.


40101.Reporting child abuse crime information.


40102.Background checks.


40103.Funding for improvement of child abuse crime information.


40104.Definitions.



§ 40101. Reporting child abuse crime information(a) In generalIn each State, an authorized criminal justice agency of the State shall report child abuse crime information to, or index child abuse crime information in, the national criminal history background check system. A criminal justice agency may satisfy the requirement of this subsection by reporting or indexing all felony and serious misdemeanor arrests and dispositions.


(b) Provision of State child abuse crime records through national criminal history background check system(1) Not later than 180 days after December 20, 1993, the Attorney General shall, subject to availability of appropriations—(A) investigate the criminal history records system of each State and determine for each State a timetable by which the State should be able to provide child abuse crime records on an on-line basis through the national criminal history background check system;

(B) in consultation with State officials, establish guidelines for the reporting or indexing of child abuse crime information, including guidelines relating to the format, content, and accuracy of criminal history records and other procedures for carrying out this chapter; and

(C) notify each State of the determinations made pursuant to subparagraphs (A) and (B).


(2) The Attorney General shall require as a part of each State timetable that the State—(A) by not later than the date that is 5 years after December 20, 1993, have in a computerized criminal history file at least 80 percent of the final dispositions that have been rendered in all identifiable child abuse crime cases in which there has been an event of activity within the last 5 years;

(B) continue to maintain a reporting rate of at least 80 percent for final dispositions in all identifiable child abuse crime cases in which there has been an event of activity within the preceding 5 years; and

(C) take steps to achieve 100 percent disposition reporting, including data quality audits and periodic notices to criminal justice agencies identifying records that lack final dispositions and requesting those dispositions.



(c) LiaisonAn authorized agency of a State shall maintain close liaison with the National Center on Child Abuse and Neglect, the National Center for Missing and Exploited Children, and the National Center for the Prosecution of Child Abuse for the exchange of technical assistance in cases of child abuse.


(d) Annual summary(1) The Attorney General shall publish an annual statistical summary of child abuse crimes.

(2) The annual statistical summary described in paragraph (1) shall not contain any information that may reveal the identity of any particular victim or alleged violator.


(e) Annual reportThe Attorney General shall, subject to the availability of appropriations, publish an annual summary of each State’s progress in reporting child abuse crime information to the national criminal history background check system.


(f) Study of child abuse offenders(1) Not later than 180 days after December 20, 1993, the Administrator of the Office of Juvenile Justice and Delinquency Prevention shall begin a study based on a statistically significant sample of convicted child abuse offenders and other relevant information to determine—(A) the percentage of convicted child abuse offenders who have more than 1 conviction for an offense involving child abuse;

(B) the percentage of convicted child abuse offenders who have been convicted of an offense involving child abuse in more than 1 State; and

(C) the extent to which and the manner in which instances of child abuse form a basis for convictions for crimes other than child abuse crimes.


(2) Not later than 2 years after December 20, 1993, the Administrator shall submit a report to the Chairman of the Committee on the Judiciary of the Senate and the Chairman of the Committee on the Judiciary of the House of Representatives containing a description of and a summary of the results of the study conducted pursuant to paragraph (1).


(Pub. L. 103–209, § 2, Dec. 20, 1993, 107 Stat. 2490; Pub. L. 103–322, title XXXII, § 320928(b), (h), (i), Sept. 13, 1994, 108 Stat. 2132, 2133.)

Editorial Notes
Codification
Section was formerly classified to section 5119 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1994—Subsec. (a). Pub. L. 103–322, § 320928(b), inserted at end “A criminal justice agency may satisfy the requirement of this subsection by reporting or indexing all felony and serious misdemeanor arrests and dispositions.”
Subsec. (b)(2)(A). Pub. L. 103–322, § 320928(i), substituted “5 years after” for “3 years after”.
Subsec. (f)(2). Pub. L. 103–322, § 320928(h), substituted “2 years” for “1 year”.

Statutory Notes and Related Subsidiaries
Guidelines for Adoption of Safeguards by Care Providers and States for Protecting Children, the Elderly, or Individuals With Disabilities From AbusePub. L. 103–322, title XXXII, § 320928(g), Sept. 13, 1994, 108 Stat. 2132, provided that:
“(1) In general.—The Attorney General, in consultation with Federal, State, and local officials, including officials responsible for criminal history record systems, and representatives of public and private care organizations and health, legal, and social welfare organizations, shall develop guidelines for the adoption of appropriate safeguards by care providers and by States for protecting children, the elderly, or individuals with disabilities from abuse.

“(2) Matters to be addressed.—In developing guidelines under paragraph (1), the Attorney General shall address the availability, cost, timeliness, and effectiveness of criminal history background checks and recommend measures to ensure that fees for background checks do not discourage volunteers from participating in care programs.

“(3) Dissemination.—The Attorney General shall, subject to the availability of appropriations, disseminate the guidelines to State and local officials and to public and private care providers.”






§ 40102. Background checks(a) In general(1) A State may have in effect procedures (established by State statute or regulation) that require qualified entities designated by the State to contact an authorized agency of the State to request a nationwide background check for the purpose of determining whether a covered individual has been convicted of a crime that bears upon the covered individual’s fitness to have responsibility for the safety and well-being of children, the elderly, or individuals with disabilities.

(2) The authorized agency shall access and review State and Federal criminal history records through the national criminal history background check system and shall make reasonable efforts to respond to the inquiry within 15 business days.

(3)(A) The Attorney General shall establish a program, in accordance with this section, to provide qualified entities located in States that do not have in effect procedures described in paragraph (1), or qualified entities located in States that do not prohibit the use of the program established under this paragraph, with access to national criminal history background checks on, and criminal history reviews of, covered individuals. In any case where the use of a Federal national criminal history background check program is required pursuant to Federal law as of the effective date of this subparagraph, the program under this subparagraph may not be used.

(B) A qualified entity described in subparagraph (A) may submit to the appropriate designated entity a request for a national criminal history background check on, and a criminal history review of, a covered individual. Qualified entities making a request under this paragraph shall comply with the guidelines set forth in subsection (b), and with any additional applicable procedures set forth by the Attorney General or by the State in which the entity is located.



(b) GuidelinesThe procedures established under subsection (a) shall require—(1) that no qualified entity may request a background check of a covered individual under subsection (a) unless the covered individual first provides a set of fingerprints and completes and signs a statement that—(A) contains the name, address, and date of birth appearing on a valid identification document (as defined in section 1028 of title 18) of the covered individual;

(B) the covered individual has not been convicted of a crime and, if the covered individual has been convicted of a crime, contains a description of the crime and the particulars of the conviction;

(C) notifies the covered individual that the entity may request a background check under subsection (a);

(D) notifies the covered individual of the covered individual’s rights under paragraph (2); and

(E) notifies the covered individual that prior to the completion of the background check the qualified entity may choose to deny the covered individual access to a person to whom the qualified entity provides care;


(2) that the State, or in a State that does not have in effect procedures described in subsection (a)(1), the designated entity, ensures that—(A) each covered individual who is the subject of a background check under subsection (a) is entitled to obtain a copy of any background check report;

(B) each covered individual who is the subject of a background check under subsection (a) is provided a process by which the covered individual may appeal the results of the background check to challenge the accuracy or completeness of the information contained in the background report of the covered individual and obtain a prompt determination as to the validity of such challenge before a final determination is made by the authorized agency;

(C)(i) each covered individual described in subparagraph (B) is given notice of the opportunity to appeal;

(ii) each covered individual described in subparagraph (B) will receive instructions on how to complete the appeals process if the covered individual wishes to challenge the accuracy or completeness of the information contained in the background report of the covered individual; and 11 So in original. The word “and” probably should not appear.

(iii) the appeals process is completed in a timely manner for each covered individual described in subparagraph (B); 22 So in original. Probably should be followed by “and”.

(iv) the appeals process is consistent with title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.); and


(D) an authorized agency, upon receipt of a background check report lacking disposition data, shall conduct research in whatever State and local recordkeeping systems are available in order to obtain complete data;


(3) that an authorized agency or designated entity, as applicable,,33 So in original. upon receipt of a background check report lacking disposition data, shall conduct research in whatever State and local recordkeeping systems are available in order to obtain complete data;

(4) that the authorized agency or designated entity, as applicable, shall make a determination whether the covered individual has been convicted of, or is under pending indictment for, a crime that bears upon the covered individual’s fitness to have responsibility for the safety and well-being of children, the elderly, or individuals with disabilities and shall convey that determination to the qualified entity; and

(5) that any background check under subsection (a) and the results thereof shall be handled in accordance with the requirements of Public Law 92–544, except that this paragraph does not apply to any request by a qualified entity for a national criminal fingerprint background check pursuant to subsection (a)(3).


(c) Regulations(1) The Attorney General may by regulation prescribe such other measures as may be required to carry out the purposes of this chapter, including measures relating to the security, confidentiality, accuracy, use, misuse, and dissemination of information, and audits and recordkeeping.

(2) The Attorney General shall, to the maximum extent possible, encourage the use of the best technology available in conducting background checks.


(d) LiabilityA qualified entity shall not be liable in an action for damages solely for failure to conduct a criminal background check on a covered individual, nor shall a State or political subdivision thereof nor any agency, officer or employee thereof,,3 nor shall any designated entity nor any officer or employee thereof, be liable in an action for damages for the failure of a qualified entity (other than itself) to take action adverse to a covered individual who was the subject of a background check.


(e) Fees(1) State programIn the case of a background check conducted pursuant to a State requirement adopted after December 20, 1993, conducted with fingerprints on a covered individual, the fees collected by authorized State agencies and the Federal Bureau of Investigation may not exceed the actual cost of the background check conducted with fingerprints.


(2) Federal programIn the case of a national criminal history background check and criminal history review conducted pursuant to the procedures established pursuant to subsection (a)(3), the fees collected by a designated entity shall be set at a level that will ensure the recovery of the full costs of providing all such services. The designated entity shall remit the appropriate portion of such fee to the Attorney General, which amount is in accordance with the amount published in the Federal Register to be collected for the provision of a criminal history background check by the Federal Bureau of Investigation.


(3) Ensuring fees do not discourage volunteersA fee system under this subsection shall be established in a manner that ensures that fees to qualified entities for background checks do not discourage volunteers from participating in programs to care for children, the elderly, or individuals with disabilities. A fee charged to a qualified entity that is not organized under section 501(c)(3) of title 26 may not be less than the total sum of the costs of the Federal Bureau of Investigation and the designated entity.



(f) National criminal history background check and criminal history review program(1) National criminal history background checkUpon a designated entity receiving notice of a request submitted by a qualified entity pursuant to subsection (a)(3), the designated entity shall forward the request to the Attorney General, who shall, acting through the Director of the Federal Bureau of Investigation, complete a fingerprint-based check of the national criminal history background check system, and provide the information received in response to such national criminal history background check to the appropriate designated entity. The designated entity may, upon request from a qualified entity, complete a check of a State criminal history database.


(2) Criminal history review(A) Designated entitiesThe Attorney General shall designate, and enter into an agreement with, one or more entities to make determinations described in subparagraph (B). The Attorney General may not designate and enter into an agreement with a Federal agency under this subparagraph.


(B) DeterminationsA designated entity shall, upon the receipt of the information described in paragraph (1), make a determination of fitness described in subsection (b)(4), using the criteria described in subparagraph (C).


(C) Criminal history review criteriaThe Attorney General shall, by rule, establish the criteria for use by designated entities in making a determination of fitness described in subsection (b)(4). Such criteria shall be based on the criteria established pursuant to section 108(a)(3)(G)(i) of the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (34 U.S.C. 40102 note) and section 9858f of title 42.




(Pub. L. 103–209, § 3, Dec. 20, 1993, 107 Stat. 2491; Pub. L. 103–322, title XXXII, § 320928(a)(1), (2), (c), (e), Sept. 13, 1994, 108 Stat. 2131, 2132; Pub. L. 105–251, title II, § 222(a), (b), Oct. 9, 1998, 112 Stat. 1885; Pub. L. 115–141, div. S, title I, § 101(a)(1), Mar. 23, 2018, 132 Stat. 1123.)

Editorial Notes

References in TextThe effective date of this subparagraph, referred to in subsec. (a)(3)(A), probably means the date of enactment of Pub. L. 115–141, which was approved Mar. 23, 2018.
The Civil Rights Act of 1964, referred to in subsec. (b)(2)(C)(iv), is Pub. L. 88–352, July 2, 1964, 78 Stat. 241. Title VII of the Act is classified generally to subchapter VI (§ 2000e et seq.) of chapter 21 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 2000a of Title 42 and Tables.
Public Law 92–544, referred to in subsec. (b)(5), is Pub. L. 92–544, Oct. 25, 1972, 86 Stat. 1109. Provisions relating to use of funds for the exchange of identification records are in title II of Pub. L. 92–544, formerly set out as a note under section 534 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as section 41101 of this title. For complete classification of this Act to the Code, see Tables.
Section 108(a)(3)(G)(i) of the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003, referred to in subsec. (f)(2)(C), is section 108(a)(3)(G)(i) of Pub. L. 108–21, which is set out as a note below.

Codification
Section was formerly classified to section 5119a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Pub. L. 115–141, § 101(a)(1)(A), (B), substituted “covered individual” for “provider” and “covered individual’s” for “provider’s” wherever appearing.
Subsec. (a)(3). Pub. L. 115–141, § 101(a)(1)(C), amended par. (3) generally. Prior to amendment, par. (3) read as follows: “In the absence of State procedures referred to in paragraph (1), a qualified entity designated under paragraph (1) may contact an authorized agency of the State to request national criminal fingerprint background checks. Qualified entities requesting background checks under this paragraph shall comply with the guidelines set forth in subsection (b) and with procedures for requesting national criminal fingerprint background checks, if any, established by the State.”
Subsec. (b)(1)(E). Pub. L. 115–141, § 101(a)(1)(D)(i), struck out “unsupervised” before “access”.
Subsec. (b)(2). Pub. L. 115–141, § 101(a)(1)(D)(ii), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “that each provider who is the subject of a background check is entitled—
“(A) to obtain a copy of any background check report; and
“(B) to challenge the accuracy and completeness of any information contained in any such report and obtain a prompt determination as to the validity of such challenge before a final determination is made by the authorized agency;”.
Subsec. (b)(3), (4). Pub. L. 115–141, § 101(a)(1)(D)(iii), (iv), inserted “or designated entity, as applicable,” after “authorized agency”.
Subsec. (d). Pub. L. 115–141, § 101(a)(1)(E), inserted “, nor shall any designated entity nor any officer or employee thereof,” after “officer or employee thereof,”.
Subsec. (e). Pub. L. 115–141, § 101(a)(1)(F), amended subsec. (e) generally. Prior to amendment, text read as follows: “In the case of a background check pursuant to a State requirement adopted after December 20, 1993, conducted with fingerprints on a person who volunteers with a qualified entity, the fees collected by authorized State agencies and the Federal Bureau of Investigation may not exceed eighteen dollars, respectively, or the actual cost, whichever is less, of the background check conducted with fingerprints. The States shall establish fee systems that insure that fees to non-profit entities for background checks do not discourage volunteers from participating in child care programs.”
Subsec. (f). Pub. L. 115–141, § 101(a)(1)(G), added subsec. (f).
1998—Subsec. (a)(3). Pub. L. 105–251, § 222(a), added par. (3).
Subsec. (b)(5). Pub. L. 105–251, § 222(b), inserted before period at end “, except that this paragraph does not apply to any request by a qualified entity for a national criminal fingerprint background check pursuant to subsection (a)(3)”.
1994—Subsec. (a)(1). Pub. L. 103–322, § 320928(a)(1), substituted “the provider’s fitness to have responsibility for the safety and well-being of children, the elderly, or individuals with disabilities” for “an individual’s fitness to have responsibility for the safety and well-being of children”.
Subsec. (b)(1)(E). Pub. L. 103–322, § 320928(a)(2)(A), substituted “to a person to whom the qualified entity provides care” for “to a child to whom the qualified entity provides child care”.
Subsec. (b)(4). Pub. L. 103–322, § 320928(a)(2)(B), substituted “the provider’s fitness to have responsibility for the safety and well-being of children, the elderly, or individuals with disabilities” for “an individual’s fitness to have responsibility for the safety and well-being of children”.
Subsec. (d). Pub. L. 103–322, § 320928(c), inserted “(other than itself)” after “failure of a qualified entity”.
Subsec. (e). Pub. L. 103–322, § 320928(e), substituted “eighteen dollars, respectively, or the actual cost, whichever is less,” for “the actual cost”.

Statutory Notes and Related Subsidiaries
ImplementationPub. L. 115–141, div. S, title I, § 101(b), Mar. 23, 2018, 132 Stat. 1126, provided that: “The Attorney General shall ensure that this section [amending this section and section 40104 of this title] and the amendments made by this section are fully implemented not later than 1 year after the date of enactment of this section [Mar. 23, 2018].”


Pilot Program for National Criminal History Background Checks and Feasibility StudyPub. L. 108–21, title I, § 108, Apr. 30, 2003, 117 Stat. 655, as amended by Pub. L. 108–68, § 1, Aug. 1, 2003, 117 Stat. 883; Pub. L. 108–458, title VI, § 6401, Dec. 17, 2004, 118 Stat. 3755; Pub. L. 109–162, title XI, § 1197, Jan. 5, 2006, 119 Stat. 3131; Pub. L. 110–296, § 2, July 30, 2008, 122 Stat. 2974; Pub. L. 110–408, § 2, Oct. 13, 2008, 122 Stat. 4301; Pub. L. 111–143, § 2, Mar. 1, 2010, 124 Stat. 41; Pub. L. 111–341, § 2, Dec. 22, 2010, 124 Stat. 3606, provided that:
“(a) Establishment of Pilot Program.—“(1) In general.—Not later than 90 days after the date of the enactment of this Act [Apr. 30, 2003], the Attorney General shall establish a pilot program for volunteer groups to obtain national and State criminal history background checks through a 10-fingerprint check to be conducted utilizing State criminal records and the Integrated Automated Fingerprint Identification System of the Federal Bureau of Investigation.

“(2) State pilot program.—“(A) In general.—The Attorney General shall designate 3 States as participants in a 30-month State pilot program.

“(B) Volunteer organization requests.—A volunteer organization in one of the 3 States participating in the State pilot program under this paragraph that is part of the Boys and Girls Clubs of America, the National Mentoring Partnerships, or the National Council of Youth Sports may submit a request for a 10-fingerprint check from the participating State.

“(C) State check.—The participating State under this paragraph after receiving a request under subparagraph (B) shall conduct a State background check and submit a request that a Federal check be performed through the Integrated Automated Fingerprint Identification System of the Federal Bureau of Investigation, to the Attorney General, in a manner to be determined by the Attorney General.

“(D) Information provided.—Under procedures established by the Attorney General, any criminal history record information resulting from the State and Federal check under subparagraph (C) shall be provided to the State or National Center for Missing and Exploited Children consistent with the National Child Protection Act [of 1993, 34 U.S.C. 40101 et seq.].

“(E) Costs.—A State may collect a fee to perform a criminal background check under this paragraph which may not exceed the actual costs to the State to perform such a check.

“(F) Timing.—For any background check performed under this paragraph, the State shall provide the State criminal record information to the Attorney General within 7 days after receiving the request from the organization, unless the Attorney General determines during the feasibility study that such a check cannot reasonably be performed within that time period. The Attorney General shall provide the criminal history records information to the National Center for Missing and Exploited Children within 7 business days after receiving the request from the State.


“(3) Child safety pilot program.—“(A) In general.—The Attorney General shall establish a 104-month Child Safety Pilot Program that shall provide for the processing of 200,000 10-fingerprint check requests from organizations described in subparagraph (B) conducted through the Integrated Automated Fingerprint Identification System of the Federal Bureau of Investigation.

“(B) Participating organizations.—“(i) Eligible organizations.—Eligible organizations include—     “(I) the Boys and Girls Clubs of America;

     “(II) the MENTOR/National Mentoring Partnership;

     “(III) the National Council of Youth Sports; and

     “(IV) any nonprofit organization that provides care, as that term is defined in section 5 of the National Child Protection Act of 1993 (42 U.S.C. 5119c) [now 34 U.S.C. 40104], for children.


“(ii) Pilot program.—The eligibility of an organization described in clause (i)(IV) to participate in the pilot program established under this section shall be determined by the National Center for Missing and Exploited Children, with the rejection or concurrence within 30 days of the Attorney General, according to criteria established by such Center, including the potential number of applicants and suitability of the organization to the intent of this section. If the Attorney General fails to reject or concur within 30 days, the determination of the National Center for Missing and Exploited Children shall be conclusive.


“(C) Applicants from participating organizations.—Participating organizations may request background checks on applicants for positions as volunteers and employees who will be working with children or supervising volunteers.

“(D) Procedures.—The Attorney General shall notify participating organizations of a process by which the organizations may provide fingerprint cards to the Attorney General.

“(E) Volunteer information required.—An organization authorized to request a background check under this paragraph shall—“(i) forward to the Attorney General the volunteer’s fingerprints; and

“(ii) obtain a statement completed and signed by the volunteer that—     “(I) sets out the provider or volunteer’s name, address, date of birth appearing on a valid identification document as defined in section 1028 of title 18, United States Code, and a photocopy of the valid identifying document;

     “(II) states whether the volunteer has a criminal record, and, if so, sets out the particulars of such record;

     “(III) notifies the volunteer that the Attorney General may perform a criminal history background check and that the volunteer’s signature to the statement constitutes an acknowledgment that such a check may be conducted;

     “(IV) notifies the volunteer that prior to and after the completion of the background check, the organization may choose to deny the provider access to children; and

     “(V) notifies the volunteer of his right to correct an erroneous record held by the Attorney General.



“(F) Timing.—For any background checks performed under this paragraph, the Attorney General shall provide the criminal history records information to the National Center for Missing and Exploited Children within 10 business days after receiving the request from the organization.

“(G) Determinations of fitness.—“(i) In general.—Consistent with the privacy protections delineated in the National Child Protection Act [of 1993] (42 U.S.C. 5119 [et seq.]) [now 34 U.S.C. 40101 et seq.], the National Center for Missing and Exploited Children may make a determination whether the criminal history record information received in response to the criminal history background checks conducted under this paragraph indicates that the provider or volunteer has a criminal history record that renders the provider or volunteer unfit to provide care to children based upon criteria established jointly by, the National Center for Missing and Exploited Children, the Boys and Girls Clubs of America, the National Mentoring Partnership, and the National Council of Youth Sports.

“(ii) Child safety pilot program.—The National Center for Missing and Exploited Children shall convey that determination to the organizations making requests under this paragraph.



“(4) Fees collected by attorney general.—The Attorney General may collect a fee which may not exceed $18 to cover the cost to the Federal Bureau of Investigation to conduct the background check under paragraph (2) or (3).


“(b) Rights of Volunteers.—Each volunteer who is the subject of a criminal history background check under this section is entitled to contact the Attorney General to initiate procedures to—“(1) obtain a copy of their criminal history record report; and

“(2) challenge the accuracy and completeness of the criminal history record information in the report.


“(c) Authorization of Appropriations.—“(1) In general.—There is authorized to be appropriated such sums as may be necessary to the National Center for Missing and Exploited Children for fiscal years 2004 through 2008 to carry out the requirements of this section.

“(2) State program.—There is authorized to be appropriated such sums as may be necessary to the Attorney General for the States designated in subsection (a)(1) for fiscal years 2004 and 2005 to establish and enhance fingerprint technology infrastructure of the participating State.


“(d) Feasibility Study for a System of Background Checks for Employees and Volunteers.—“(1) Study required.—The Attorney General shall conduct a feasibility study within 180 days after the date of the enactment of this Act [Apr. 30, 2003]. The study shall examine, to the extent discernible, the following:“(A) The current state of fingerprint capture and processing at the State and local level, including the current available infrastructure, State system capacities, and the time for each State to process a civil or volunteer print from the time of capture to submission to the Federal Bureau of Investigation (FBI).

“(B) The intent of the States concerning participation in a nationwide system of criminal background checks to provide information to qualified entities.

“(C) The number of volunteers, employees, and other individuals that would require a fingerprint-based criminal background check.

“(D) The impact on the Integrated Automated Fingerprint Identification System (IAFIS) of the Federal Bureau of Investigation in terms of capacity and impact on other users of the system, including the effect on Federal Bureau of Investigation work practices and staffing levels.

“(E) The current fees charged by the Federal Bureau of Investigation, States and local agencies, and private companies to process fingerprints and conduct background checks.

“(F) The existence of ‘model’ or best practice programs which could easily be expanded and duplicated in other States.

“(G) The extent to which private companies are currently performing background checks and the possibility of using private companies in the future to perform any of the background check process, including, but not limited to, the capture and transmission of fingerprints and fitness determinations.

“(H) The cost of development and operation of the technology and the infrastructure necessary to establish a nationwide fingerprint-based and other criminal background check system.

“(I) The extent of State participation in the procedures for background checks authorized in the National Child Protection Act [of 1993] (Public Law 103–209), as amended by the Volunteers for Children Act (sections 221 and 222 of Public Law 105–251).

“(J) The extent to which States currently provide access to nationwide criminal history background checks to organizations that serve children.

“(K) The extent to which States currently permit volunteers to appeal adverse fitness determinations, and whether similar procedures are required at the Federal level.

“(L) The implementation of the 2 pilot programs created in subsection (a).

“(M) Any privacy concerns that may arise from nationwide criminal background checks.

“(N) Any other information deemed relevant by the Department of Justice.

“(O) The extent of participation by eligible organizations in the state pilot program.


“(2) Interim report.—Based on the findings of the feasibility study under paragraph (1), the Attorney General shall, not later than 180 days after the date of the enactment of this Act [Apr. 30, 2003], submit to Congress an interim report, which may include recommendations for a pilot project to develop or improve programs to collect fingerprints and perform background checks on individuals that seek to volunteer with organizations that work with children, the elderly, or the disabled.

“(3) Final report.—Based on the findings of the pilot project, the Attorney General shall, not later than 60 days after completion of the pilot project under this section, submit to Congress a final report, including recommendations, which may include a proposal for grants to the States to develop or improve programs to collect fingerprints and perform background checks on individuals that seek to volunteer with organizations that work with children, the elderly, or the disabled, and which may include recommendations for amendments to the National Child Protection Act [of 1993] and the Volunteers for Children Act [see Short Title of 1998 Act note set out under section 10101 of this title] so that qualified entities can promptly and affordably conduct nationwide criminal history background checks on their employees and volunteers.


“(e) Limitation on Liability.—In connection with the Pilot Programs established under this section, in reliance upon the fitness criteria established under section 108(a)(3)(G)(i), and except upon proof of actual malice or intentional misconduct, the National Center for Missing and Exploited Children, or a director, officer, employee, or agent of the Center shall not be liable in any civil action for damages—“(1) arising from any act or communication by the Center, the director, officer, employee, or agent that results in or contributes to a decision that an individual is unfit to serve as a volunteer for any volunteer organization;

“(2) alleging harm arising from a decision based on the information in an individual’s criminal history record that an individual is fit to serve as a volunteer for any volunteer organization unless the Center, the director, officer, employee, or agent is furnished with an individual’s criminal history records which they know to be inaccurate or incomplete, or which they know reflect a lesser crime than that for which the individual was arrested; and

“(3) alleging harm arising from a decision that, based on the absence of criminal history information, an individual is fit to serve as a volunteer for any volunteer organization unless the Center, the director, officer, employee, or agent knows that criminal history records exist and have not been furnished as required under this section.”







§ 40103. Funding for improvement of child abuse crime information(a) Omitted

(b) Additional funding grants for improvement of child abuse crime information(1) The Attorney General shall, subject to appropriations and with preference to States that, as of December 20, 1993, have in computerized criminal history files the lowest percentages of charges and dispositions of identifiable child abuse cases, make a grant to each State to be used—(A) for the computerization of criminal history files for the purposes of this chapter;

(B) for the improvement of existing computerized criminal history files for the purposes of this chapter;

(C) to improve accessibility to the national criminal history background check system for the purposes of this chapter;

(D) to assist the State in the transmittal of criminal records to, or the indexing of criminal history record in, the national criminal history background check system for the purposes of this chapter; and

(E) to assist the State in paying all or part of the cost to the State of conducting background checks on persons who are employed by or volunteer with a public, not-for-profit, or voluntary qualified entity to reduce the amount of fees charged for such background checks.


(2) There are authorized to be appropriated for grants under paragraph (1) a total of $20,000,000 for fiscal years 1999, 2000, 2001, and 2002.


(c) Withholding State fundsEffective 1 year after December 20, 1993, the Attorney General may reduce, by up to 10 percent, the allocation to a State for a fiscal year under title I of the Omnibus Crime Control and Safe Streets Act of 1968 [34 U.S.C. 10101 et seq.] that is not in compliance with the requirements of this chapter.


(Pub. L. 103–209, § 4, Dec. 20, 1993, 107 Stat. 2493; Pub. L. 103–322, title XXXII, § 320928(d), Sept. 13, 1994, 108 Stat. 2132; Pub. L. 105–251, title II, § 222(c), Oct. 9, 1998, 112 Stat. 1885.)

Editorial Notes

References in TextThe Omnibus Crime Control and Safe Streets Act of 1968, referred to in subsec. (c), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197. Title I of the Act is classified principally to chapter 101 (§ 10101 et seq.) of this title. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.

Codification
Section is comprised of section 4 of Pub. L. 103–209. Subsec. (a) of section 4 of Pub. L. 103–209 amended former section 3759(b) of Title 42, The Public Health and Welfare.
Section was formerly classified to section 5119b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1998—Subsec. (b)(2). Pub. L. 105–251 substituted “1999, 2000, 2001, and 2002” for “1994, 1995, 1996, and 1997”.
1994—Subsec. (b)(1)(E). Pub. L. 103–322, which directed the amendment of subsec. (b) by adding subpar. (E) at the end, was executed by adding subpar. (E) at the end of par. (1) of subsec. (b) to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Availability of Violent Crime Reduction Trust Fund To Fund Activities Authorized by the Brady Handgun Violence Prevention Act and the National Child Protection Act of 1993For appropriations for amounts authorized in subsec. (b) of this section from the Violent Crime Reduction Trust Fund established by section 12631 of this title, see section 210603(a) of Pub. L. 103–322, set out as a note under section 922 of Title 18, Crimes and Criminal Procedure.



§ 40104. Definitions
For the purposes of this chapter—(1) the term “authorized agency” means a division or office of a State designated by a State to report, receive, or disseminate information under this chapter;

(2) the term “child” means a person who is a child for purposes of the criminal child abuse law of a State;

(3) the term “child abuse crime” means a crime committed under any law of a State that involves the physical or mental injury, sexual abuse or exploitation, negligent treatment, or maltreatment of a child by any person;

(4) the term “child abuse crime information” means the following facts concerning a person who has been arrested for, or has been convicted of, a child abuse crime: full name, race, sex, date of birth, height, weight, fingerprints, a brief description of the child abuse crime or offenses for which the person has been arrested or has been convicted, the disposition of the charge, and any other information that the Attorney General determines may be useful in identifying persons arrested for, or convicted of, a child abuse crime;

(5) the term “care” means the provision of care, treatment, education, training, instruction, supervision, or recreation to children, the elderly, or individuals with disabilities;

(6) the term “identifiable child abuse crime case” means a case that can be identified by the authorized criminal justice agency of the State as involving a child abuse crime by reference to the statutory citation or descriptive label of the crime as it appears in the criminal history record;

(7) the term “individuals with disabilities” means persons with a mental or physical impairment who require assistance to perform one or more daily living tasks;

(8) the term “national criminal history background check system” means the criminal history record system maintained by the Federal Bureau of Investigation based on fingerprint identification or any other method of positive identification;

(9) the term “covered individual” means an individual—(A) who has, seeks to have, or may have access to children, the elderly, or individuals with disabilities, served by a qualified entity; and

(B) who—(i) is employed by or volunteers with, or seeks to be employed by or volunteer with, a qualified entity; or

(ii) owns or operates, or seeks to own or operate, a qualified entity;



(10) the term “qualified entity” means a business or organization, whether public, private, for-profit, not-for-profit, or voluntary, that provides care or care placement services, including a business or organization that licenses or certifies others to provide care or care placement services;

(11) the term “State” means a State, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands, Guam, and the Trust Territories of the Pacific; and

(12) the term “designated entity” means an entity designated by the Attorney General under section 40102(f)(2)(A) of this title.

(Pub. L. 103–209, § 5, Dec. 20, 1993, 107 Stat. 2493; Pub. L. 103–322, title XXXII, § 320928(a)(3), (j), Sept. 13, 1994, 108 Stat. 2132, 2133; Pub. L. 107–110, title X, § 1075, Jan. 8, 2002, 115 Stat. 2090; Pub. L. 115–141, div. S, title I, § 101(a)(2), Mar. 23, 2018, 132 Stat. 1126.)

Editorial Notes
Codification
Section was formerly classified to section 5119c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Par. (9). Pub. L. 115–141, § 101(a)(2)(A), amended par. (9) generally. Prior to amendment, par. (9) defined the term “provider”.
Par. (12). Pub. L. 115–141, § 101(a)(2)(B)–(D), added par. (12).
2002—Par. (9)(A)(i). Pub. L. 107–110, § 1075(1), inserted before semicolon at end “(including an individual who is employed by a school in any capacity, including as a child care provider, a teacher, or another member of school personnel)”.
Par. (9)(B)(i). Pub. L. 107–110, § 1075(2), inserted before semicolon at end “(including an individual who seeks to be employed by a school in any capacity, including as a child care provider, a teacher, or another member of school personnel)”.
1994—Par. (5). Pub. L. 103–322, § 320928(a)(3)(A), amended par. (5) generally. Prior to amendment, par. (5) read as follows: “the term ‘child care’ means the provision of care, treatment, education, training, instruction, supervision, or recreation to children by persons having unsupervised access to a child;”.
Pars. (6), (7). Pub. L. 103–322, § 320928(j)(2), added pars. (6) and (7). Former pars. (6) and (7) redesignated (8) and (9), respectively.
Par. (8). Pub. L. 103–322, § 320928(j)(1), redesignated par. (6) as (8). Former par. (8) redesignated (10).
Pub. L. 103–322, § 320928(a)(3)(B), substituted “care” for “child care” wherever appearing.
Pars. (9) to (11). Pub. L. 103–322, § 320928(j)(1), redesignated pars. (7) to (9) as (9) to (11), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–110 effective Jan. 8, 2002, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 107–110, set out as an Effective Date note under section 6301 of Title 20, Education.


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of Title 48, Territories and Insular Possessions.




CHAPTER 403—CRIMINAL JUSTICE IDENTIFICATION, INFORMATION, AND COMMUNICATION




SUBCHAPTER I—CRIME IDENTIFICATION TECHNOLOGY


Sec.


40301.State grant program for criminal justice identification, information, and communication.


40302.Funding for improvement of criminal records.



SUBCHAPTER II—EXCHANGE OF CRIMINAL HISTORY RECORDS FOR NONCRIMINAL JUSTICE PURPOSES


40311.Findings.


40312.Definitions.


40313.Enactment and consent of the United States.


40314.Effect on other laws.


40315.Enforcement and implementation.


40316.National Crime Prevention and Privacy Compact.



SUBCHAPTER I—CRIME IDENTIFICATION TECHNOLOGY
§ 40301. State grant program for criminal justice identification, information, and communication(a) In generalSubject to the availability of amounts provided in advance in appropriations Acts, the Office of Justice Programs relying principally on the expertise of the Bureau of Justice Statistics shall make a grant to each State, in a manner consistent with the national criminal history improvement program, which shall be used by the State, in conjunction with units of local government, State and local courts, other States, or combinations thereof, to establish or upgrade an integrated approach to develop information and identification technologies and systems to—(1) upgrade criminal history and criminal justice record systems, including systems operated by law enforcement agencies and courts;

(2) improve criminal justice identification;

(3) promote compatibility and integration of national, State, and local systems for—(A) criminal justice purposes;

(B) firearms eligibility determinations;

(C) identification of all individuals who have been convicted of a crime punishable by imprisonment for a term exceeding 1 year 11 So in original. Probably should be followed by a semicolon.

(D) identification of sexual offenders;

(E) identification of domestic violence offenders; and

(F) background checks for other authorized purposes unrelated to criminal justice; and


(4) capture information for statistical and research purposes to improve the administration of criminal justice.


(b) Use of grant amountsGrants under this section may be used for programs to establish, develop, update, or upgrade—(1) State centralized, automated, adult and juvenile criminal history record information systems, including arrest and disposition reporting;

(2) automated fingerprint identification systems that are compatible with standards established by the National Institute of Standards and Technology and interoperable with the Integrated Automated Fingerprint Identification System (IAFIS) of the Federal Bureau of Investigation;

(3) finger imaging, live scan, and other automated systems to digitize fingerprints and to communicate prints in a manner that is compatible with standards established by the National Institute of Standards and Technology and interoperable with systems operated by States and by the Federal Bureau of Investigation;

(4) programs and systems to facilitate full participation in the Interstate Identification Index of the National Crime Information Center;

(5) systems to facilitate full participation in any compact relating to the Interstate Identification Index of the National Crime Information Center;

(6) systems to facilitate full participation in the national instant criminal background check system established under section 40901(b) of this title for firearms eligibility determinations, including through increased efforts to pre-validate the contents of felony conviction records and domestic violence records to expedite eligibility determinations, and measures and resources necessary to establish and achieve compliance with an implementation plan under section 40917 of this title;

(7) integrated criminal justice information systems to manage and communicate criminal justice information among law enforcement agencies, courts, prosecutors, and corrections agencies;

(8) noncriminal history record information systems relevant to firearms eligibility determinations for availability and accessibility to the national instant criminal background check system established under section 103(b) of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note); 22 See References in Text note below.

(9) court-based criminal justice information systems that promote—(A) reporting of dispositions to central State repositories and to the Federal Bureau of Investigation; and

(B) compatibility with, and integration of, court systems with other criminal justice information systems;


(10) ballistics identification and information programs that are compatible and integrated with the National Integrated Ballistics Network (NIBN);

(11) the capabilities of forensic science programs and medical examiner programs related to the administration of criminal justice, including programs leading to accreditation or certification of individuals or departments, agencies, or laboratories, and programs relating to the identification and analysis of deoxyribonucleic acid;

(12) sexual offender identification and registration systems;

(13) domestic violence offender identification and information systems;

(14) programs for fingerprint-supported background checks capability for noncriminal justice purposes, including youth service employees and volunteers and other individuals in positions of responsibility, if authorized by Federal or State law and administered by a government agency;

(15) criminal justice information systems with a capacity to provide statistical and research products including incident-based reporting systems that are compatible with the National Incident-Based Reporting System (NIBRS) and uniform crime reports;

(16) multiagency, multijurisdictional communications systems among the States to share routine and emergency information among Federal, State, and local law enforcement agencies;

(17) the capability of the criminal justice system to deliver timely, accurate, and complete criminal history record information to child welfare agencies, organizations, and programs that are engaged in the assessment of risk and other activities related to the protection of children, including protection against child sexual abuse, and placement of children in foster care; and

(18) notwithstanding subsection (c), antiterrorism purposes as they relate to any other uses under this section or for other antiterrorism programs.


(c) Assurances(1) In generalTo be eligible to receive a grant under this section, a State shall provide assurances to the Attorney General that the State has the capability to contribute pertinent information to the national instant criminal background check system established under section 103(b) of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note).2


(2) Information sharingSuch assurances shall include a provision that ensures that a statewide strategy for information sharing systems is underway, or will be initiated, to improve the functioning of the criminal justice system, with an emphasis on integration of all criminal justice components, law enforcement, courts, prosecution, corrections, and probation and parole. The strategy shall be prepared after consultation with State and local officials with emphasis on the recommendation of officials whose duty it is to oversee, plan, and implement integrated information technology systems, and shall contain—(A) a definition and analysis of “integration” in the State and localities developing integrated information sharing systems;

(B) an assessment of the criminal justice resources being devoted to information technology;

(C) Federal, State, regional, and local information technology coordination requirements;

(D) an assurance that the individuals who developed the grant application took into consideration the needs of all branches of the State Government and specifically sought the advice of the chief of the highest court of the State with respect to the application;

(E) State and local resource needs;

(F) the establishment of statewide priorities for planning and implementation of information technology systems; and

(G) a plan for coordinating the programs funded under this subchapter with other federally funded information technology programs, including directly funded local programs such as the Edward Byrne Justice Assistance Grant Program and the M.O.R.E. program established pursuant to part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 [34 U.S.C. 10381 et seq.].



(d) Matching fundsThe Federal share of a grant received under this subchapter may not exceed 90 percent of the costs of a program or proposal funded under this subchapter unless the State has achieved compliance with an implementation plan under section 40917 of this title or the Attorney General waives, wholly or in part, the requirements of this subsection.


(e) Authorization of appropriations(1) In generalThere is authorized to be appropriated to carry out this section $250,000,000 for each of fiscal years 2018 through 2022.


(2) LimitationsOf the amount made available to carry out this section in any fiscal year—(A) not more than 3 percent may be used by the Attorney General for salaries and administrative expenses;

(B) not more than 5 percent may be used for technical assistance, training and evaluations, and studies commissioned by Bureau of Justice Statistics of the Department of Justice (through discretionary grants or otherwise) in furtherance of the purposes of this section; and

(C) the Attorney General shall ensure the amounts are distributed on an equitable geographic basis.



(f) Grants to Indian tribesNotwithstanding any other provision of this section, the Attorney General may use amounts made available under this section to make grants to Indian tribes for use in accordance with this section.


(Pub. L. 105–251, title I, § 102, Oct. 9, 1998, 112 Stat. 1871; Pub. L. 106–177, title I, § 102, Mar. 10, 2000, 114 Stat. 35; Pub. L. 106–561, § 2(c)(4), Dec. 21, 2000, 114 Stat. 2791; Pub. L. 107–56, title X, § 1015, Oct. 26, 2001, 115 Stat. 400; Pub. L. 109–162, title XI, § 1111(c)(1), Jan. 5, 2006, 119 Stat. 3101; Pub. L. 115–141, div. S, title VI, § 604(a), Mar. 23, 2018, 132 Stat. 1136.)

Editorial Notes

References in TextSection 103(b) of the Brady Handgun Violence Prevention Act, referred to in subsecs. (b)(8) and (c)(1), is section 103(b) of Pub. L. 103–159, which was set out as a note under section 922 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification as section 40901(b) of this title.
The Omnibus Crime Control and Safe Streets Act of 1968, referred to in subsec. (c)(2)(G), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197. Part Q of title I of the Act is classified generally to subchapter XVI (§ 10381 et seq.) of chapter 101 of this title. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 14601 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (a)(3)(C) to (F). Pub. L. 115–141, § 604(a)(1), added subpar. (C) and redesignated former subpars. (C) to (E) as (D) to (F), respectively.
Subsec. (b)(6). Pub. L. 115–141, § 604(a)(2), substituted “section 40901(b) of this title” for “section 103(b) of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note)” and inserted before semicolon at end “, including through increased efforts to pre-validate the contents of felony conviction records and domestic violence records to expedite eligibility determinations, and measures and resources necessary to establish and achieve compliance with an implementation plan under section 40917 of this title”.
Subsec. (d). Pub. L. 115–141, § 604(a)(3), inserted “the State has achieved compliance with an implementation plan under section 40917 of this title or” after “unless”.
Subsec. (e)(1). Pub. L. 115–141, § 604(a)(4), substituted “2018 through 2022” for “2002 through 2007”.
2006—Subsec. (c)(2)(G). Pub. L. 109–162 substituted “such as the Edward Byrne Justice Assistance Grant Program and the M.O.R.E. program” for “such as the Local Law Enforcement Block Grant program (described under the heading ‘Violent Crime Reduction Programs, State and Local Law Enforcement Assistance’ of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1998 (Public Law 105–119)) and the M.O.R.E. program”.
2001—Subsec. (b)(18). Pub. L. 107–56, § 1015(1), added par. (18).
Subsec. (e)(1). Pub. L. 107–56, § 1015(2), substituted “this section $250,000,000 for each of fiscal years 2002 through 2007” for “this section $250,000,000 for each of fiscal years 1999 through 2003”.
2000—Subsec. (b)(17). Pub. L. 106–177 added par. (17).
Subsec. (e)(2)(B) to (D). Pub. L. 106–561 inserted “and” after semicolon in subpar. (B), redesignated subpar. (D) as (C), and struck out former subpar. (C) which read as follows: “not less than 20 percent shall be used by the Attorney General for the purposes described in paragraph (11) of subsection (b); and”.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–162 applicable with respect to the first fiscal year beginning after Jan. 5, 2006, and each fiscal year thereafter, see section 1111(d) of Pub. L. 109–162, set out as a note under section 10151 of this title.



§ 40302. Funding for improvement of criminal records(1) Grants for the improvement of criminal recordsThe Attorney General, through the Bureau of Justice Statistics, shall, subject to appropriations and with preference to States that, as of March 23, 2018, have the lowest percent currency of case dispositions in computerized criminal history files and that will utilize funding under this subsection to prioritize the identification and transmittal of felony conviction records and domestic violence records, make a grant to each State to be used—(A) for the creation of a computerized criminal history record system or improvement of an existing system;

(B) to improve accessibility to the national instant criminal background system;

(C) to assist the State in the transmittal of criminal records to the national system; and

(D) to establish and achieve compliance with an implementation plan under section 40917 of this title.


(2) Authorization of appropriationsThere are authorized to be appropriated for grants under paragraph (1) a total of $200,000,000 for fiscal year 1994 and all fiscal years thereafter.


(Pub. L. 103–159, title I, § 106(b), Nov. 30, 1993, 107 Stat. 1544; Pub. L. 103–322, title XXI, § 210603(b), Sept. 13, 1994, 108 Stat. 2074; Pub. L. 104–294, title VI, § 603(i)(1), Oct. 11, 1996, 110 Stat. 3504; Pub. L. 115–141, div. S, title VI, § 604(b), Mar. 23, 2018, 132 Stat. 1136.)

Editorial Notes
Codification
Section is comprised of subsec. (b) of section 106 of Pub. L. 103–159. Subsec. (a) of section 106 of Pub. L. 103–159 amended former section 3759 of Title 42, The Public Health and Welfare.
Section was enacted as part of the Brady Handgun Violence Prevention Act and not as part of the Crime Identification Technology Act of 1998 which comprises this subchapter.
Section was formerly classified as a note under section 922 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification and renumbering as this section.

Amendments2018—Par. (1). Pub. L. 115–141, § 604(b)(1), in introductory provisions, substituted “, as of March 23, 2018,” for “as of November 30, 1993,” and “files and that will utilize funding under this subsection to prioritize the identification and transmittal of felony conviction records and domestic violence records,” for “files,”.
Par. (1)(C). Pub. L. 115–141, § 604(b)(3)(A), struck out “upon establishment of the national system,” before “to assist the State”.
Par. (1)(D). Pub. L. 115–141, § 604(b)(2), (3)(B), (4), added subpar. (D).
1996—Par. (2). Pub. L. 104–294, § 603(i)(1), amended directory language of Pub. L. 103–322, § 210603(b). See 1994 Amendment note below.
1994—Par. (2). Pub. L. 103–322, § 210603(b), as amended by Pub. L. 104–294, § 603(i)(1), struck out “, which may be appropriated from the Violent Crime Reduction Trust Fund established by section 1115 of title 31, United States Code,” after “grants under paragraph (1)”.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentPub. L. 104–294, title VI, § 603(i)(2), Oct. 11, 1996, 110 Stat. 3504, provided that: “The amendment made by paragraph (1) [amending section 210603(b) of Pub. L. 103–322, which amended this section and section 40901 of this title] shall take effect as if the amendment had been included in section 210603(b) of the Act referred to in paragraph (1) [Pub. L. 103–322] on the date of the enactment of such Act [Sept. 13, 1994].”





SUBCHAPTER II—EXCHANGE OF CRIMINAL HISTORY RECORDS FOR NONCRIMINAL JUSTICE PURPOSES
§ 40311. Findings
Congress finds that—(1) both the Federal Bureau of Investigation and State criminal history record repositories maintain fingerprint-based criminal history records;

(2) these criminal history records are shared and exchanged for criminal justice purposes through a Federal-State program known as the Interstate Identification Index System;

(3) although these records are also exchanged for legally authorized, noncriminal justice uses, such as governmental licensing and employment background checks, the purposes for and procedures by which they are exchanged vary widely from State to State;

(4) an interstate and Federal-State compact is necessary to facilitate authorized interstate criminal history record exchanges for noncriminal justice purposes on a uniform basis, while permitting each State to effectuate its own dissemination policy within its own borders; and

(5) such a compact will allow Federal and State records to be provided expeditiously to governmental and nongovernmental agencies that use such records in accordance with pertinent Federal and State law, while simultaneously enhancing the accuracy of the records and safeguarding the information contained therein from unauthorized disclosure or use.

(Pub. L. 105–251, title II, § 212, Oct. 9, 1998, 112 Stat. 1874.)

Editorial Notes
Codification
Section was formerly classified to section 14611 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 40312. Definitions
In this subchapter:(1) Attorney GeneralThe term “Attorney General” means the Attorney General of the United States.


(2) CompactThe term “Compact” means the National Crime Prevention and Privacy Compact set forth in section 40316 of this title.


(3) CouncilThe term “Council” means the Compact Council established under Article VI of the Compact.


(4) FBIThe term “FBI” means the Federal Bureau of Investigation.


(5) Party StateThe term “Party State” means a State that has ratified the Compact.


(6) StateThe term “State” means any State, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.


(Pub. L. 105–251, title II, § 213, Oct. 9, 1998, 112 Stat. 1874.)

Editorial Notes
Codification
Section was formerly classified to section 14612 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 40313. Enactment and consent of the United States
The National Crime Prevention and Privacy Compact, as set forth in section 40316 of this title, is enacted into law and entered into by the Federal Government. The consent of Congress is given to States to enter into the Compact.
(Pub. L. 105–251, title II, § 214, Oct. 9, 1998, 112 Stat. 1875.)

Editorial Notes
Codification
Section was formerly classified to section 14613 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 40314. Effect on other laws(a) Privacy Act of 1974Nothing in the Compact shall affect the obligations and responsibilities of the FBI under section 552a of title 5 (commonly known as the “Privacy Act of 1974”).


(b) Access to certain records not affectedNothing in the Compact shall interfere in any manner with—(1) access, direct or otherwise, to records pursuant to—(A) section 9101 of title 5;

(B) the National Child Protection Act 11 See References in Text note below. [34 U.S.C. 40101 et seq.];

(C) the Brady Handgun Violence Prevention Act (Public Law 103–159; 107 Stat. 1536);

(D) the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322; 108 Stat. 2074) or any amendment made by that Act;

(E) the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.); or

(F) the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.); or


(2) any direct access to Federal criminal history records authorized by law.


(c) Authority of FBI under Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973Nothing in the Compact shall be construed to affect the authority of the FBI under the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973 (Public Law 92–544 (86 Stat. 1115)).


(d) Federal Advisory Committee ActThe Council shall not be considered to be a Federal advisory committee for purposes of the Federal Advisory Committee Act (5 U.S.C. App.).


(e) Members of Council not Federal officers or employeesMembers of the Council (other than a member from the FBI or any at-large member who may be a Federal official or employee) shall not, by virtue of such membership, be deemed—(1) to be, for any purpose other than to effect the Compact, officers or employees of the United States (as defined in sections 2104 and 2105 of title 5); or

(2) to become entitled by reason of Council membership to any compensation or benefit payable or made available by the Federal Government to its officers or employees.


(Pub. L. 105–251, title II, § 215, Oct. 9, 1998, 112 Stat. 1875.)

Editorial Notes

References in TextThe Privacy Act of 1974, referred to in subsec. (a), is Pub. L. 93–579, Dec. 31, 1974, 88 Stat. 1896, which enacted section 552a of Title 5, Government Organization and Employees, and provisions set out as notes under section 552a of Title 5. For complete classification of this Act to the Code, see Short Title note set out under section 552a of Title 5 and Tables.
The National Child Protection Act, referred to in subsec. (b)(1)(B), probably means the National Child Protection Act of 1993, Pub. L. 103–209, Dec. 20, 1993, 107 Stat. 2490, which is classified principally to chapter 401 (§ 40101 et seq.) of this title. For complete classification of this Act to the Code, see Short Title of 1993 Act note set out under section 10101 of this title and Tables.
The Brady Handgun Violence Prevention Act, referred to in subsec. (b)(1)(C), is title I of Pub. L. 103–159, Nov. 30, 1993, 107 Stat. 1536, which enacted section 925A of Title 18, Crimes and Criminal Procedure, amended sections 921, 922, and 924 of Title 18 and former section 3759 of Title 42, The Public Health and Welfare, and enacted provisions set out as notes under sections 921 and 922 of Title 18. For complete classification of this Act to the Code, see Short Title of 1993 Amendment note set out under section 921 of Title 18 and Tables.
The Violent Crime Control and Law Enforcement Act of 1994, referred to in subsec. (b)(1)(D), is Pub. L. 103–322, Sept. 13, 1994, 108 Stat. 1796. For complete classification of this Act to the Code, see Short Title of 1994 Act note set out under section 10101 of this title and Tables.
The United States Housing Act of 1937, referred to in subsec. (b)(1)(E), is act Sept. 1, 1937, ch. 896, as revised generally by Pub. L. 93–383, title II, § 201(a), Aug. 22, 1974, 88 Stat. 653, which is classified generally to chapter 8 (§ 1437 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1437 of Title 42 and Tables.
The Native American Housing Assistance and Self-Determination Act of 1996, referred to in subsec. (b)(1)(F), is Pub. L. 104–330, Oct. 26, 1996, 110 Stat. 4016, which is classified principally to chapter 43 (§ 4101 et seq.) of Title 25, Indians. For complete classification of this Act to the Code, see Short Title note set out under section 4101 of Title 25 and Tables.
The Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973, referred to in subsec. (c), is Pub. L. 92–544, Oct. 25, 1972, 86 Stat. 1109. For complete classification of this Act to the Code, see Tables.
The Federal Advisory Committee Act, referred to in subsec. (d), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Section was formerly classified to section 14614 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 40315. Enforcement and implementation
All departments, agencies, officers, and employees of the United States shall enforce the Compact and cooperate with one another and with all Party States in enforcing the Compact and effectuating its purposes. For the Federal Government, the Attorney General shall make such rules, prescribe such instructions, and take such other actions as may be necessary to carry out the Compact and this subchapter.
(Pub. L. 105–251, title II, § 216, Oct. 9, 1998, 112 Stat. 1875.)

Editorial Notes
Codification
Section was formerly classified to section 14615 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 40316. National Crime Prevention and Privacy Compact
The Contracting Parties agree to the following:
Overview
(a) In general
This Compact organizes an electronic information sharing system among the Federal Government and the States to exchange criminal history records for noncriminal justice purposes authorized by Federal or State law, such as background checks for governmental licensing and employment.
(b) Obligations of parties
Under this Compact, the FBI and the Party States agree to maintain detailed databases of their respective criminal history records, including arrests and dispositions, and to make them available to the Federal Government and to Party States for authorized purposes. The FBI shall also manage the Federal data facilities that provide a significant part of the infrastructure for the system.
ARTICLE I—DEFINITIONS
In this Compact:
(1) Attorney General
The term “Attorney General” means the Attorney General of the United States.
(2) Compact officer
The term “Compact officer” means—
(A) with respect to the Federal Government, an official so designated by the Director of the FBI; and
(B) with respect to a Party State, the chief administrator of the State’s criminal history record repository or a designee of the chief administrator who is a regular full-time employee of the repository.
(3) Council
The term “Council” means the Compact Council established under Article VI.
(4) Criminal history records
The term “criminal history records”—
(A) means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, or other formal criminal charges, and any disposition arising therefrom, including acquittal, sentencing, correctional supervision, or release; and
(B) does not include identification information such as fingerprint records if such information does not indicate involvement of the individual with the criminal justice system.
(5) Criminal history record repository
The term “criminal history record repository” means the State agency designated by the Governor or other appropriate executive official or the legislature of a State to perform centralized recordkeeping functions for criminal history records and services in the State.
(6) Criminal justice
The term “criminal justice” includes activities relating to the detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders. The administration of criminal justice includes criminal identification activities and the collection, storage, and dissemination of criminal history records.
(7) Criminal justice agency
The term “criminal justice agency”—
(A) means—
(i) courts; and
(ii) a governmental agency or any subunit thereof that—
(I) performs the administration of criminal justice pursuant to a statute or Executive order; and
(II) allocates a substantial part of its annual budget to the administration of criminal justice; and
(B) includes Federal and State inspectors general offices.
(8) Criminal justice services
The term “criminal justice services” means services provided by the FBI to criminal justice agencies in response to a request for information about a particular individual or as an update to information previously provided for criminal justice purposes.
(9) Criterion offense
The term “criterion offense” means any felony or misdemeanor offense not included on the list of nonserious offenses published periodically by the FBI.
(10) Direct access
The term “direct access” means access to the National Identification Index by computer terminal or other automated means not requiring the assistance of or intervention by any other party or agency.
(11) Executive order
The term “Executive order” means an order of the President of the United States or the chief executive officer of a State that has the force of law and that is promulgated in accordance with applicable law.
(12) FBI
The term “FBI” means the Federal Bureau of Investigation.
(13) Interstate Identification System 11 So in original. Probably should be “Interstate Identification Index System”.
The term “Interstate Identification Index System” or “III System”—
(A) means the cooperative Federal-State system for the exchange of criminal history records; and
(B) includes the National Identification Index, the National Fingerprint File and, to the extent of their participation in such system, the criminal history record repositories of the States and the FBI.
(14) National Fingerprint File
The term “National Fingerprint File” means a database of fingerprints, or other uniquely personal identifying information, relating to an arrested or charged individual maintained by the FBI to provide positive identification of record subjects indexed in the III System.
(15) National Identification Index
The term “National Identification Index” means an index maintained by the FBI consisting of names, identifying numbers, and other descriptive information relating to record subjects about whom there are criminal history records in the III System.
(16) National indices
The term “National indices” means the National Identification Index and the National Fingerprint File.
(17) Nonparty State
The term “Nonparty State” means a State that has not ratified this Compact.
(18) Noncriminal justice purposes
The term “noncriminal justice purposes” means uses of criminal history records for purposes authorized by Federal or State law other than purposes relating to criminal justice activities, including employment suitability, licensing determinations, immigration and naturalization matters, and national security clearances.
(19) Party State
The term “Party State” means a State that has ratified this Compact.
(20) Positive identification
The term “positive identification” means a determination, based upon a comparison of fingerprints or other equally reliable biometric identification techniques, that the subject of a record search is the same person as the subject of a criminal history record or records indexed in the III System. Identifications based solely upon a comparison of subjects’ names or other nonunique identification characteristics or numbers, or combinations thereof, shall not constitute positive identification.
(21) Sealed record information
The term “sealed record information” means—
(A) with respect to adults, that portion of a record that is—
(i) not available for criminal justice uses;
(ii) not supported by fingerprints or other accepted means of positive identification; or
(iii) subject to restrictions on dissemination for noncriminal justice purposes pursuant to a court order related to a particular subject or pursuant to a Federal or State statute that requires action on a sealing petition filed by a particular record subject; and
(B) with respect to juveniles, whatever each State determines is a sealed record under its own law and procedure.
(22) State
The term “State” means any State, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.
ARTICLE II—PURPOSES
The purposes of this Compact are to—
(1) provide a legal framework for the establishment of a cooperative Federal-State system for the interstate and Federal-State exchange of criminal history records for noncriminal justice uses;
(2) require the FBI to permit use of the National Identification Index and the National Fingerprint File by each Party State, and to provide, in a timely fashion, Federal and State criminal history records to requesting States, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;
(3) require Party States to provide information and records for the National Identification Index and the National Fingerprint File and to provide criminal history records, in a timely fashion, to criminal history record repositories of other States and the Federal Government for noncriminal justice purposes, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;
(4) provide for the establishment of a Council to monitor III System operations and to prescribe system rules and procedures for the effective and proper operation of the III System for noncriminal justice purposes; and
(5) require the FBI and each Party State to adhere to III System standards concerning record dissemination and use, response times, system security, data quality, and other duly established standards, including those that enhance the accuracy and privacy of such records.
ARTICLE III—RESPONSIBILITIES OF COMPACT PARTIES
(a) FBI responsibilities
The Director of the FBI shall—
(1) appoint an FBI Compact officer who shall—
(A) administer this Compact within the Department of Justice and among Federal agencies and other agencies and organizations that submit search requests to the FBI pursuant to Article V(c);
(B) ensure that Compact provisions and rules, procedures, and standards prescribed by the Council under Article VI are complied with by the Department of Justice and the Federal agencies and other agencies and organizations referred to in Article III(1)(A); and
(C) regulate the use of records received by means of the III System from Party States when such records are supplied by the FBI directly to other Federal agencies;
(2) provide to Federal agencies and to State criminal history record repositories, criminal history records maintained in its database for the noncriminal justice purposes described in Article IV, including—
(A) information from Nonparty States; and
(B) information from Party States that is available from the FBI through the III System, but is not available from the Party State through the III System;
(3) provide a telecommunications network and maintain centralized facilities for the exchange of criminal history records for both criminal justice purposes and the noncriminal justice purposes described in Article IV, and ensure that the exchange of such records for criminal justice purposes has priority over exchange for noncriminal justice purposes; and
(4) modify or enter into user agreements with Nonparty State criminal history record repositories to require them to establish record request procedures conforming to those prescribed in Article V.
(b) State responsibilities
Each Party State shall—
(1) appoint a Compact officer who shall—
(A) administer this Compact within that State;
(B) ensure that Compact provisions and rules, procedures, and standards established by the Council under Article VI are complied with in the State; and
(C) regulate the in-State use of records received by means of the III System from the FBI or from other Party States;
(2) establish and maintain a criminal history record repository, which shall provide—
(A) information and records for the National Identification Index and the National Fingerprint File; and
(B) the State’s III System-indexed criminal history records for noncriminal justice purposes described in Article IV;
(3) participate in the National Fingerprint File; and
(4) provide and maintain telecommunications links and related equipment necessary to support the services set forth in this Compact.
(c) Compliance with III System standards
In carrying out their responsibilities under this Compact, the FBI and each Party State shall comply with III System rules, procedures, and standards duly established by the Council concerning record dissemination and use, response times, data quality, system security, accuracy, privacy protection, and other aspects of III System operation.
(d) Maintenance of record services
(1) Use of the III System for noncriminal justice purposes authorized in this Compact shall be managed so as not to diminish the level of services provided in support of criminal justice purposes.
(2) Administration of Compact provisions shall not reduce the level of service available to authorized noncriminal justice users on the effective date of this Compact.
ARTICLE IV—AUTHORIZED RECORD DISCLOSURES
(a) State criminal history record repositories
To the extent authorized by section 552a of title 5, United States Code (commonly known as the “Privacy Act of 1974”), the FBI shall provide on request criminal history records (excluding sealed records) to State criminal history record repositories for noncriminal justice purposes allowed by Federal statute, Federal Executive order, or a State statute that has been approved by the Attorney General and that authorizes national indices checks.
(b) Criminal justice agencies and other governmental or nongovernmental agencies
The FBI, to the extent authorized by section 552a of title 5, United States Code (commonly known as the “Privacy Act of 1974”), and State criminal history record repositories shall provide criminal history records (excluding sealed records) to criminal justice agencies and other governmental or nongovernmental agencies for noncriminal justice purposes allowed by Federal statute, Federal Executive order, or a State statute that has been approved by the Attorney General, that authorizes national indices checks.
(c) Procedures
Any record obtained under this Compact may be used only for the official purposes for which the record was requested. Each Compact officer shall establish procedures, consistent with this Compact, and with rules, procedures, and standards established by the Council under Article VI, which procedures shall protect the accuracy and privacy of the records, and shall—
(1) ensure that records obtained under this Compact are used only by authorized officials for authorized purposes;
(2) require that subsequent record checks are requested to obtain current information whenever a new need arises; and
(3) ensure that record entries that may not legally be used for a particular noncriminal justice purpose are deleted from the response and, if no information authorized for release remains, an appropriate “no record” response is communicated to the requesting official.
ARTICLE V—RECORD REQUEST PROCEDURES
(a) Positive identification
Subject fingerprints or other approved forms of positive identification shall be submitted with all requests for criminal history record checks for noncriminal justice purposes.
(b) Submission of State requests
Each request for a criminal history record check utilizing the national indices made under any approved State statute shall be submitted through that State’s criminal history record repository. A State criminal history record repository shall process an interstate request for noncriminal justice purposes through the national indices only if such request is transmitted through another State criminal history record repository or the FBI.
(c) Submission of Federal requests
Each request for criminal history record checks utilizing the national indices made under Federal authority shall be submitted through the FBI or, if the State criminal history record repository consents to process fingerprint submissions, through the criminal history record repository in the State in which such request originated. Direct access to the National Identification Index by entities other than the FBI and State criminal history records repositories shall not be permitted for noncriminal justice purposes.
(d) Fees
A State criminal history record repository or the FBI—
(1) may charge a fee, in accordance with applicable law, for handling a request involving fingerprint processing for noncriminal justice purposes; and
(2) may not charge a fee for providing criminal history records in response to an electronic request for a record that does not involve a request to process fingerprints.
(e) Additional search
(1) If a State criminal history record repository cannot positively identify the subject of a record request made for noncriminal justice purposes, the request, together with fingerprints or other approved identifying information, shall be forwarded to the FBI for a search of the national indices.
(2) If, with respect to a request forwarded by a State criminal history record repository under paragraph (1), the FBI positively identifies the subject as having a III System-indexed record or records—
(A) the FBI shall so advise the State criminal history record repository; and
(B) the State criminal history record repository shall be entitled to obtain the additional criminal history record information from the FBI or other State criminal history record repositories.
ARTICLE VI—ESTABLISHMENT OF COMPACT COUNCIL
(a) Establishment
(1) In general
There is established a council to be known as the “Compact Council”, which shall have the authority to promulgate rules and procedures governing the use of the III System for noncriminal justice purposes, not to conflict with FBI administration of the III System for criminal justice purposes.
(2) Organization
The Council shall—
(A) continue in existence as long as this Compact remains in effect;
(B) be located, for administrative purposes, within the FBI; and
(C) be organized and hold its first meeting as soon as practicable after the effective date of this Compact.
(b) Membership
The Council shall be composed of 15 members, each of whom shall be appointed by the Attorney General, as follows:
(1) Nine members, each of whom shall serve a 2-year term, who shall be selected from among the Compact officers of Party States based on the recommendation of the Compact officers of all Party States, except that, in the absence of the requisite number of Compact officers available to serve, the chief administrators of the criminal history record repositories of Nonparty States shall be eligible to serve on an interim basis.
(2) Two at-large members, nominated by the Director of the FBI, each of whom shall serve a 3-year term, of whom—
(A) 1 shall be a representative of the criminal justice agencies of the Federal Government and may not be an employee of the FBI; and
(B) 1 shall be a representative of the noncriminal justice agencies of the Federal Government.
(3) Two at-large members, nominated by the Chairman of the Council, once the Chairman is elected pursuant to Article VI(c), each of whom shall serve a 3-year term, of whom—
(A) 1 shall be a representative of State or local criminal justice agencies; and
(B) 1 shall be a representative of State or local noncriminal justice agencies.
(4) One member, who shall serve a 3-year term, and who shall simultaneously be a member of the FBI’s advisory policy board on criminal justice information services, nominated by the membership of that policy board.
(5) One member, nominated by the Director of the FBI, who shall serve a 3-year term, and who shall be an employee of the FBI.
(c) Chairman and Vice Chairman
(1) In general
From its membership, the Council shall elect a Chairman and a Vice Chairman of the Council, respectively. Both the Chairman and Vice Chairman of the Council—
(A) shall be a Compact officer, unless there is no Compact officer on the Council who is willing to serve, in which case the Chairman may be an at-large member; and
(B) shall serve a 2-year term and may be reelected to only 1 additional 2-year term.
(2) Duties of Vice Chairman
The Vice Chairman of the Council shall serve as the Chairman of the Council in the absence of the Chairman.
(d) Meetings
(1) In general
The Council shall meet at least once each year at the call of the Chairman. Each meeting of the Council shall be open to the public. The Council shall provide prior public notice in the Federal Register of each meeting of the Council, including the matters to be addressed at such meeting.
(2) Quorum
A majority of the Council or any committee of the Council shall constitute a quorum of the Council or of such committee, respectively, for the conduct of business. A lesser number may meet to hold hearings, take testimony, or conduct any business not requiring a vote.
(e) Rules, procedures, and standards
The Council shall make available for public inspection and copying at the Council office within the FBI, and shall publish in the Federal Register, any rules, procedures, or standards established by the Council.
(f) Assistance from FBI
The Council may request from the FBI such reports, studies, statistics, or other information or materials as the Council determines to be necessary to enable the Council to perform its duties under this Compact. The FBI, to the extent authorized by law, may provide such assistance or information upon such a request.
(g) Committees
The Chairman may establish committees as necessary to carry out this Compact and may prescribe their membership, responsibilities, and duration.
ARTICLE VII—RATIFICATION OF COMPACT
This Compact shall take effect upon being entered into by 2 or more States as between those States and the Federal Government. Upon subsequent entering into this Compact by additional States, it shall become effective among those States and the Federal Government and each Party State that has previously ratified it. When ratified, this Compact shall have the full force and effect of law within the ratifying jurisdictions. The form of ratification shall be in accordance with the laws of the executing State.
ARTICLE VIII—MISCELLANEOUS PROVISIONS
(a) Relation of Compact to certain FBI activities
Administration of this Compact shall not interfere with the management and control of the Director of the FBI over the FBI’s collection and dissemination of criminal history records and the advisory function of the FBI’s advisory policy board chartered under the Federal Advisory Committee Act (5 U.S.C. App.) for all purposes other than noncriminal justice.
(b) No authority for nonappropriated expenditures
Nothing in this Compact shall require the FBI to obligate or expend funds beyond those appropriated to the FBI.
(c) Relating to Public Law 92–544
Nothing in this Compact shall diminish or lessen the obligations, responsibilities, and authorities of any State, whether a Party State or a Nonparty State, or of any criminal history record repository or other subdivision or component thereof, under the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973 (Public Law 92–544), or regulations and guidelines promulgated thereunder, including the rules and procedures promulgated by the Council under Article VI(a), regarding the use and dissemination of criminal history records and information.
ARTICLE IX—RENUNCIATION
(a) In general
This Compact shall bind each Party State until renounced by the Party State.
(b) Effect
Any renunciation of this Compact by a Party State shall—
(1) be effected in the same manner by which the Party State ratified this Compact; and
(2) become effective 180 days after written notice of renunciation is provided by the Party State to each other Party State and to the Federal Government.
ARTICLE X—SEVERABILITY
The provisions of this Compact shall be severable, and if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any participating State, or to the Constitution of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If a portion of this Compact is held contrary to the constitution of any Party State, all other portions of this Compact shall remain in full force and effect as to the remaining Party States and in full force and effect as to the Party State affected, as to all other provisions.
ARTICLE XI—ADJUDICATION OF DISPUTES
(a) In general
The Council shall—
(1) have initial authority to make determinations with respect to any dispute regarding—
(A) interpretation of this Compact;
(B) any rule or standard established by the Council pursuant to Article V; and
(C) any dispute or controversy between any parties to this Compact; and
(2) hold a hearing concerning any dispute described in paragraph (1) at a regularly scheduled meeting of the Council and only render a decision based upon a majority vote of the members of the Council. Such decision shall be published pursuant to the requirements of Article VI(e).
(b) Duties of FBI
The FBI shall exercise immediate and necessary action to preserve the integrity of the III System, maintain system policy and standards, protect the accuracy and privacy of records, and to prevent abuses, until the Council holds a hearing on such matters.
(c) Right of appeal
The FBI or a Party State may appeal any decision of the Council to the Attorney General, and thereafter may file suit in the appropriate district court of the United States, which shall have original jurisdiction of all cases or controversies arising under this Compact. Any suit arising under this Compact and initiated in a State court shall be removed to the appropriate district court of the United States in the manner provided by section 1446 of title 28, United States Code, or other statutory authority.
(Pub. L. 105–251, title II, § 217, Oct. 9, 1998, 112 Stat. 1876.)

Editorial Notes

References in TextThe Privacy Act of 1974, referred to in Article IV(a), (b), is Pub. L. 93–579, Dec. 31, 1974, 88 Stat. 1896, which enacted section 552a of Title 5, Government Organization and Employees, and provisions set out as notes under section 552a of Title 5. For complete classification of this Act to the Code, see Short Title note set out under section 552a of Title 5 and Tables.
The Federal Advisory Committee Act, referred to in Article VIII(a), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, which is set out in the Appendix to Title 5, Government Organization and Employees.
The Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973, referred to in Article VIII(c), is Pub. L. 92–544, Oct. 25, 1972, 86 Stat. 1109. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 14616 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.





CHAPTER 405—REPORTING OF UNIDENTIFIED AND MISSING PERSONS



Sec.


40501.Program authorized.


40502.Eligibility.


40503.Use of funds.


40504.Grants for the assistance of organizations to find missing adults.


40505.Reporting on National Missing and Unidentified Persons System (NamUs) Program.



§ 40501. Program authorized(a) In general(1) Grants authorizedThe Attorney General may award grants to eligible entities described in paragraph (2) to enable the eligible entities to improve the transportation, processing, identification, and reporting of missing persons and unidentified remains, including migrants.


(2) Eligible entitiesEligible entities described in this paragraph are the following:(A) States and units of local government.

(B) Accredited, publicly funded, Combined DNA Index System (commonly known as “CODIS”) forensic laboratories, which demonstrate the grant funds will be used for DNA typing and uploading biological family DNA reference samples, including samples from foreign nationals, into CODIS, subject to the protocols for inclusion of such forensic DNA profiles into CODIS, and the privacy protections required under section 40502(c) of this title.

(C) Medical examiners offices.

(D) Accredited, publicly funded toxicology laboratories.

(E) Accredited, publicly funded crime laboratories.

(F) Publicly funded university forensic anthropology laboratories.

(G) Nonprofit organizations that have working collaborative agreements with State and county forensic offices, including medical examiners, coroners, and justices of the peace, for entry of data into CODIS or the National Missing and Unidentified Persons System (commonly known as “NamUs”), or both.



(Pub. L. 106–177, title II, § 202, as added Pub. L. 116–277, § 2(a)(1), Dec. 31, 2020, 134 Stat. 3368.)

Editorial Notes
Prior ProvisionsA prior section 40501, Pub. L. 106–177, title II, § 202, Mar. 10, 2000, 114 Stat. 36, authorized Attorney General to provide grant awards to States to enable States to improve the reporting of unidentified and missing persons, prior to repeal by Pub. L. 116–277, §  2(a)(1), Dec. 31, 2020, 134 Stat. 3368. Such section was formerly classified to section 14661 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as section 40501.



§ 40502. Eligibility(a) ApplicationTo be eligible to receive a grant award under this chapter, an entity described in section 40501 of this title shall submit an application at such time and in such form as the Attorney General may reasonably require.


(b) ContentsEach such application shall include assurances that the applicant shall, to the greatest extent possible—(1) report to the National Crime Information Center and, when possible, to law enforcement authorities throughout the applicant’s jurisdiction regarding every deceased unidentified person, regardless of age, found in the applicant’s jurisdiction;

(2) enter a complete profile of such unidentified person in compliance with the guidelines established by the Department of Justice for the National Crime Information Center Missing and Unidentified Persons File, including dental records, DNA records, x-rays, and fingerprints, if available;

(3) enter the National Crime Information Center number or other appropriate number assigned to the unidentified person on the death certificate of each such unidentified person;

(4) retain all such records pertaining to unidentified persons until a person is identified; and

(5) collect and report information to the National Missing and Unidentified Persons System (NamUs) regarding missing persons and unidentified remains.


(c) Privacy protections for biological family reference samples(1) In generalAny suspected biological family DNA reference samples received from citizens of the United States or foreign nationals and uploaded into the Combined DNA Index System (commonly referred to as “CODIS”) by an accredited, publicly funded CODIS forensic laboratory awarded a grant under this section may be used only for identifying missing persons and unidentified remains.


(2) Limitation on useAny biological family DNA reference samples from citizens of the United States or foreign nationals entered into CODIS for purposes of identifying missing persons and unidentified remains may not be disclosed to a Federal or State law enforcement agency for law enforcement purposes.



(Pub. L. 106–177, title II, § 203, Mar. 10, 2000, 114 Stat. 36; Pub. L. 116–277, § 2(a)(2), Dec. 31, 2020, 134 Stat. 3369.)

Editorial Notes
Codification
Section was formerly classified to section 14662 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2020—Subsec. (a). Pub. L. 116–277, § 2(a)(2)(A), substituted “an entity described in section 40501 of this title” for “a State”.
Subsec. (b). Pub. L. 116–277, § 2(a)(2)(B)(i), substituted “applicant” for “State” in introductory provisions.
Subsec. (b)(1). Pub. L. 116–277, § 2(a)(2)(B)(ii), added par. (1) and struck out former par. (1) which read as follows: “report to the National Crime Information Center and when possible, to law enforcement authorities throughout the State regarding every deceased unidentified person, regardless of age, found in the State’s jurisdiction;”.
Subsec. (b)(5). Pub. L. 116–277, § 2(a)(2)(B)(iii)–(v), added par. (5).
Subsec. (c). Pub. L. 116–277, § 2(a)(2)(C), added subsec. (c).



§ 40503. Use of funds
An applicant receiving a grant award under this chapter may use such funds to—(1) pay for the costs incurred during or after fiscal year 2017 for the transportation, processing, identification, and reporting of missing persons and unidentified remains, including migrants;

(2) establish and expand programs developed to improve the reporting of unidentified persons in accordance with the assurances provided in the application submitted pursuant to section 40502(b) of this title;

(3) hire and maintain additional DNA case analysts and technicians, fingerprint examiners, forensic odontologists, and forensic anthropologists, needed to support such identification programs; and

(4) procure and maintain state of the art multi-modal, multi-purpose forensic and DNA-typing and analytical equipment.

(Pub. L. 106–177, title II, § 204, as added Pub. L. 116–277, § 2(a)(3), Dec. 31, 2020, 134 Stat. 3369.)

Editorial Notes
Prior ProvisionsA prior section 40503, Pub. L. 106–177, title II, § 204, Mar. 10, 2000, 114 Stat. 36, related to uses of funds that State received to establish or expand programs developed to improve the reporting of unidentified persons, prior to repeal by Pub. L. 116–277, § 2(a)(3), Dec. 31, 2020, 134 Stat. 3369. Such section was formerly classified to section 14663 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as section 40503.



§ 40504. Grants for the assistance of organizations to find missing adults(a) In generalThe Attorney General may make grants to public agencies or nonprofit private organizations, or combinations thereof, for programs—(1) to assist law enforcement and families in locating missing adults;

(2) to maintain a national, interconnected database for the purpose of tracking missing adults who are determined by law enforcement to be endangered due to age, diminished mental capacity, or the circumstances of disappearance, when foul play is suspected or circumstances are unknown;

(3) to maintain statistical information of adults reported as missing;

(4) to provide informational resources and referrals to families of missing adults;

(5) to assist in public notification and victim advocacy related to missing adults; and

(6) to establish and maintain a national clearinghouse for missing adults.


(b) RegulationsThe Attorney General may make such rules and regulations as may be necessary to carry out this title.11 See References in Text note below.


(Pub. L. 106–468, title I, § 101, formerly § 2, Nov. 9, 2000, 114 Stat. 2027; renumbered title I, § 101, and amended Pub. L. 115–401, § 2(1)–(3), Dec. 31, 2018, 132 Stat. 5336.)

Editorial Notes

References in TextThis title, referred to in subsec. (b), is title I of Pub. L. 106–468, Nov. 9, 2000, 114 Stat. 2027, which enacted this section and provisions set out as a note under this section. For complete classification of title I to the Code, see Tables.

Codification
Section was enacted as part of Kristen’s Act, and not as part of Jennifer’s Law which comprises this chapter.
Section was formerly classified to section 14665 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (b). Pub. L. 115–401 substituted “this title” for “this Act”.

Statutory Notes and Related Subsidiaries
Authorization of FundingPub. L. 106–468, title I, § 102, formerly § 3, Nov. 9, 2000, 114 Stat. 2028, renumbered title I, § 102, and amended by Pub. L. 115–401, § 2(1), (2), (4), Dec. 31, 2018, 132 Stat. 5336, and Pub. L. 116–277, § 2(b), Dec. 31, 2020, 134 Stat. 3370, provided that: “To the extent provided in advance in appropriations Acts, the Attorney General is authorized to use funds appropriated for the operationalization, maintenance, and expansion of the National Missing and Unidentified Persons System (NamUs) for the purpose of carrying out this Act [enacting this section].”




§ 40505. Reporting on National Missing and Unidentified Persons System (NamUs) Program
Not later than 18 months after December 31, 2020, and every year thereafter, the Attorney General shall submit a report to the appropriate committees of Congress regarding—(1) the number of unidentified person cases processed;

(2) CODIS associations and identifications;

(3) the number of anthropology cases processed;

(4) the number of suspected border crossing cases and associations made;

(5) the number of trials supported with expert testimony;

(6) the number of students trained and professions of those students; and

(7) the turnaround time and backlog.

(Pub. L. 116–277, § 4, Dec. 31, 2020, 134 Stat. 3370.)

Editorial Notes
Codification
Section was enacted as part of Missing Persons and Unidentified Remains Act of 2019, and not as part of Jennifer’s Law which comprises this chapter.




CHAPTER 407—DNA IDENTIFICATION




SUBCHAPTER I—COLLECTION AND ANALYSIS OF SAMPLES


Sec.


40701.The Debbie Smith DNA Backlog Grant Program.


40702.Collection and use of DNA identification information from certain Federal offenders.


40703.Collection and use of DNA identification information from certain District of Columbia offenders.


40704.Conditions of release generally.


40705.Authorization of appropriations.


40706.Privacy protection standards.



SUBCHAPTER II—TRAINING, TECHNOLOGY, RESEARCH, AND EXPANDED USE


40721.Report to Congress on plans to modify CODIS system.


40722.DNA training and education for law enforcement, correctional personnel, and court officers.


40723.Sexual assault forensic exam program grants.


40724.DNA research and development.


40725.National Forensic Science Commission.


40726.DNA identification of missing persons.


40727.Kirk Bloodsworth Post-Conviction DNA Testing Grant Program.


40728.Establishment of best practices for evidence retention.



SUBCHAPTER III—DNA ARRESTEE COLLECTION PROCESSES


40741.Definitions.


40742.Grants to States to implement DNA arrestee collection processes.


40743.Expungement of profiles.


40744.Offset of funds appropriated.



SUBCHAPTER I—COLLECTION AND ANALYSIS OF SAMPLES
§ 40701. The Debbie Smith DNA Backlog Grant Program(a) Authorization of grantsThe Attorney General may make grants to eligible States or units of local government for use by the State or unit of local government for the following purposes:(1) To carry out, for inclusion in the Combined DNA Index System of the Federal Bureau of Investigation, DNA analyses of samples collected under applicable legal authority.

(2) To carry out, for inclusion in such Combined DNA Index System, DNA analyses of samples from crime scenes, prioritizing, to the extent practicable consistent with public safety considerations 11 So in original. Probably should be followed by a comma. samples from rape kits, samples from other sexual assault evidence, and samples taken in cases without an identified suspect.

(3) To increase the capacity of laboratories owned by the State or by units of local government to carry out DNA analyses of samples specified in paragraph (1) or (2).

(4) To collect DNA samples specified in paragraph (1).

(5) To ensure that DNA testing and analysis of samples from crimes, including sexual assault and other serious violent crimes, are carried out in a timely manner.

(6) To implement a DNA arrestee collection process consistent with subchapter III of this chapter.

(7) To conduct an audit consistent with subsection (n) of the samples of sexual assault evidence that are in the possession of the State or unit of local government and are awaiting testing.

(8) To ensure that the collection and processing of DNA evidence by law enforcement agencies from crimes, in particular, sexual assault and other violent crimes against persons, is carried out in an appropriate and timely manner and in accordance with the protocols and practices developed under subsection (o)(1).

(9) To increase the capacity of State and local prosecution offices to address the backlog of violent crime cases in which suspects have been identified through DNA evidence.


(b) EligibilityFor a State or unit of local government to be eligible to receive a grant under this section, the chief executive officer of the State or unit of local government shall submit to the Attorney General an application in such form and containing such information as the Attorney General may require. The application shall, as required by the Attorney General—(1) provide assurances that the State or unit of local government has implemented, or will implement not later than 120 days after the date of such application, a comprehensive plan for the expeditious DNA analysis of samples in accordance with this section;

(2) include a certification that each DNA analysis carried out under the plan shall be maintained pursuant to the privacy requirements described in section 12592(b)(3) of this title;

(3) include a certification that the State or unit of local government has determined, by statute, rule, or regulation, those offenses under State law that shall be treated for purposes of this section as qualifying State offenses;

(4) specify the allocation that the State or unit of local government shall make, in using grant amounts to carry out DNA analyses of samples, as between samples specified in subsection (a)(1) and samples specified in subsection (a)(2);

(5) specify that portion of grant amounts that the State or unit of local government shall use for the purpose specified in subsection (a)(3);

(6) if submitted by a unit of local government, certify that the unit of local government has taken, or is taking, all necessary steps to ensure that it is eligible to include, directly or through a State law enforcement agency, all analyses of samples for which it has requested funding in the Combined DNA Index System;

(7) specify that portion of grant amounts that the State or unit of local government shall use for the purpose specified in subsection (a)(4); and

(8) provide assurances that the DNA section of the laboratory to be used to conduct DNA analyses has a written policy that prioritizes the analysis of, to the extent practicable consistent with public safety considerations, samples from homicides and sexual assaults.


(c) Formula for distribution of grants(1) In generalThe Attorney General shall distribute grant amounts, and establish appropriate grant conditions under this section, in conformity with a formula or formulas that are designed to effectuate a distribution of funds among eligible States and units of local government that—(A) maximizes the effective utilization of DNA technology to solve crimes and protect public safety; and

(B) allocates grants among eligible entities fairly and efficiently to address jurisdictions in which significant backlogs exist, by considering—(i) the number of offender and casework samples awaiting DNA analysis in a jurisdiction;

(ii) the population in the jurisdiction; and

(iii) the number of part 1 violent crimes in the jurisdiction.



(2) Minimum amountThe Attorney General shall allocate to each State not less than 0.50 percent of the total amount appropriated in a fiscal year for grants under this section, except that the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands shall each be allocated 0.125 percent of the total appropriation.


(3) LimitationGrant amounts distributed under paragraph (1) shall be awarded to conduct DNA analyses of samples from casework or from victims of crime under subsection (a)(2) in accordance with the following limitations:(A) For fiscal year 2009, not less than 40 percent of the grant amounts shall be awarded for purposes under subsection (a)(2).

(B) For each of the fiscal years 2019 through 2024, not less than 40 percent of the grant amounts shall be awarded for purposes under subsection (a)(2).

(C) For each of fiscal years 2019 through 2024, not less than 75 percent of the total grant amounts shall be awarded for a combination of purposes under paragraphs (1), (2), and (3) of subsection (a).


(4) Allocation of grant awards for auditsFor each of fiscal years 2014 through 2022, not less than 5 percent, but not more than 7 percent, of the grant amounts distributed under paragraph (1) shall, if sufficient applications to justify such amounts are received by the Attorney General, be awarded for purposes described in subsection (a)(7), provided that none of the funds required to be distributed under this paragraph shall decrease or otherwise limit the availability of funds required to be awarded to States or units of local government under paragraph (3).


(5) Allocation of grant awards for prosecutorsFor each fiscal year, not less than 5 percent, but not more than 7 percent, of the grant amounts distributed under paragraph (1) shall, if sufficient applications to justify such amounts are received by the Attorney General, be awarded for purposes described in subsection (a)(9), provided that none of the funds required to be distributed under this paragraph shall decrease or otherwise limit the availability of funds required to be awarded to States or units of local government under paragraph (3).



(d) Analysis of samples(1) In generalA plan pursuant to subsection (b)(1) shall require that, except as provided in paragraph (3), each DNA analysis be carried out in a laboratory that satisfies quality assurance standards and is—(A) operated by the State or a unit of local government; or

(B) operated by a private entity pursuant to a contract with the State or a unit of local government.


(2) Quality assurance standards(A) The Director of the Federal Bureau of Investigation shall maintain and make available to States and units of local government a description of quality assurance protocols and practices that the Director considers adequate to assure the quality of a forensic laboratory.

(B) For purposes of this section, a laboratory satisfies quality assurance standards if the laboratory satisfies the quality control requirements described in paragraphs (1) and (2) of section 12592(b) of this title.


(3) Use of vouchers or contracts for certain purposes(A) In generalA grant for the purposes specified in paragraph (1), (2), or (5) of subsection (a) may be made in the form of a voucher or contract for laboratory services, even if the laboratory makes a reasonable profit for the services.


(B) RedemptionA voucher or contract under subparagraph (A) may be redeemed at a laboratory operated on a nonprofit or for-profit basis, by a private entity that satisfies quality assurance standards and has been approved by the Attorney General.


(C) PaymentsThe Attorney General may use amounts authorized under subsection (j) to make payments to a laboratory described under subparagraph (B).




(e) Restrictions on use of funds(1) NonsupplantingFunds made available pursuant to this section shall not be used to supplant State or local government funds, but shall be used to increase the amount of funds that would, in the absence of Federal funds, be made available from State or local government sources for the purposes of this Act.


(2) Administrative costsA State or unit of local government may not use more than 3 percent of the funds it receives from this section for administrative expenses.



(f) Reports to the Attorney GeneralEach State or unit of local government which receives a grant under this section shall submit to the Attorney General, for each year in which funds from a grant received under this section is expended, a report at such time and in such manner as the Attorney General may reasonably require, which contains—(1) a summary of the activities carried out under the grant and an assessment of whether such activities are meeting the needs identified in the application; and

(2) such other information as the Attorney General may require.


(g) Reports to CongressNot later than 90 days after the end of each fiscal year for which grants are made under this section, the Attorney General shall submit to the Congress a report that includes—(1) the aggregate amount of grants made under this section to each State or unit of local government for such fiscal year;

(2) a summary of the information provided by States or units of local government receiving grants under this section; and

(3) a description of the priorities and plan for awarding grants among eligible States and units of local government, and how such plan will ensure the effective use of DNA technology to solve crimes and protect public safety.


(h) Expenditure records(1) In generalEach State or unit of local government which receives a grant under this section shall keep records as the Attorney General may require to facilitate an effective audit of the receipt and use of grant funds received under this section.


(2) AccessEach State or unit of local government which receives a grant under this section shall make available, for the purpose of audit and examination, such records as are related to the receipt or use of any such grant.



(i) DefinitionFor purposes of this section, the term “State” means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands.


(j) Authorization of appropriationsThere are authorized to be appropriated to the Attorney General for grants under subsection (a) $151,000,000 for each of fiscal years 2019 through 2024.


(k) Use of funds for accreditation and auditsThe Attorney General may distribute not more than 1 percent of the grant amounts under subsection (j)—(1) to States or units of local government to defray the costs incurred by laboratories operated by each such State or unit of local government in preparing for accreditation or reaccreditation;

(2) in the form of additional grants to States, units of local government, or nonprofit professional organizations of persons actively involved in forensic science and nationally recognized within the forensic science community—(A) to defray the costs of external audits of laboratories operated by such State or unit of local government, which participates in the National DNA Index System, to determine whether the laboratory is in compliance with quality assurance standards;

(B) to assess compliance with any plans submitted to the National Institute of Justice, which detail the use of funds received by States or units of local government under this Act; and

(C) to support future capacity building efforts; and


(3) in the form of additional grants to nonprofit professional associations actively involved in forensic science and nationally recognized within the forensic science community to defray the costs of training persons who conduct external audits of laboratories operated by States and units of local government and which participate in the National DNA Index System.


(l) Use of funds for other forensic sciencesThe Attorney General may award a grant under this section to a State or unit of local government to alleviate a backlog of cases with respect to a forensic science other than DNA analysis if the State or unit of local government—(1) certifies to the Attorney General that in such State or unit—(A) all of the purposes set forth in subsection (a) have been met;

(B) a significant backlog of casework is not waiting for DNA analysis; and

(C) there is no need for significant laboratory equipment, supplies, or additional personnel for timely DNA processing of casework or offender samples; and


(2) demonstrates to the Attorney General that such State or unit requires assistance in alleviating a backlog of cases involving a forensic science other than DNA analysis.


(m) External audits and remedial effortsIn the event that a laboratory operated by a State or unit of local government which has received funds under this Act has undergone an external audit conducted to determine whether the laboratory is in compliance with standards established by the Director of the Federal Bureau of Investigation, and, as a result of such audit, identifies measures to remedy deficiencies with respect to the compliance by the laboratory with such standards, the State or unit of local government shall implement any such remediation as soon as practicable.


(n) Use of funds for auditing sexual assault evidence backlogs(1) EligibilityThe Attorney General may award a grant under this section to a State or unit of local government for the purpose described in subsection (a)(7) only if the State or unit of local government—(A) submits a plan for performing the audit of samples described in such subsection; and

(B) includes in such plan a good-faith estimate of the number of such samples.


(2) Grant conditionsA State or unit of local government receiving a grant for the purpose described in subsection (a)(7)—(A) may not enter into any contract or agreement with any non-governmental vendor laboratory to conduct an audit described in subsection (a)(7); and

(B) shall—(i) not later than 1 year after receiving the grant, complete the audit referred to in paragraph (1)(A) in accordance with the plan submitted under such paragraph;

(ii) not later than 60 days after receiving possession of a sample of sexual assault evidence that was not in the possession of the State or unit of local government at the time of the initiation of an audit under paragraph (1)(A), subject to paragraph (4)(F), include in any required reports under clause (v), the information listed under paragraph (4)(B);

(iii) for each sample of sexual assault evidence that is identified as awaiting testing as part of the audit referred to in paragraph (1)(A)—(I) assign a unique numeric or alphanumeric identifier to each sample of sexual assault evidence that is in the possession of the State or unit of local government and is awaiting testing; and

(II) identify the date or dates after which the State or unit of local government would be barred by any applicable statutes of limitations from prosecuting a perpetrator of the sexual assault to which the sample relates;


(iv) provide that—(I) the chief law enforcement officer of the State or unit of local government, respectively, is the individual responsible for the compliance of the State or unit of local government, respectively, with the reporting requirements described in clause (v); or

(II) the designee of such officer may fulfill the responsibility described in subclause (I) so long as such designee is an employee of the State or unit of local government, respectively, and is not an employee of any governmental laboratory or non-governmental vendor laboratory; and


(v) comply with all grantee reporting requirements described in paragraph (4).



(3) Extension of initial deadlineThe Attorney General may grant an extension of the deadline under paragraph (2)(B)(i) to a State or unit of local government that demonstrates that more time is required for compliance with such paragraph.


(4) Sexual assault forensic evidence reports(A) In generalFor not less than 12 months after the completion of an initial count of sexual assault evidence that is awaiting testing during an audit referred to in paragraph (1)(A), a State or unit of local government that receives a grant award under subsection (a)(7) shall, not less than every 60 days, submit a report to the Department of Justice, on a form prescribed by the Attorney General, which shall contain the information required under subparagraph (B).


(B) Contents of reportsA report under this paragraph shall contain the following information:(i) The name of the State or unit of local government filing the report.

(ii) The period of dates covered by the report.

(iii) The cumulative total number of samples of sexual assault evidence that, at the end of the reporting period—(I) are in the possession of the State or unit of local government at the reporting period;

(II) are awaiting testing; and

(III) the State or unit of local government has determined should undergo DNA or other appropriate forensic analyses.


(iv) The cumulative total number of samples of sexual assault evidence in the possession of the State or unit of local government that, at the end of the reporting period, the State or unit of local government has determined should not undergo DNA or other appropriate forensic analyses, provided that the reporting form shall allow for the State or unit of local government, at its sole discretion, to explain the reasoning for this determination in some or all cases.

(v) The cumulative total number of samples of sexual assault evidence in a total under clause (iii) that have been submitted to a laboratory for DNA or other appropriate forensic analyses.

(vi) The cumulative total number of samples of sexual assault evidence identified by an audit referred to in paragraph (1)(A) or under paragraph (2)(B)(ii) for which DNA or other appropriate forensic analysis has been completed at the end of the reporting period.

(vii) The total number of samples of sexual assault evidence identified by the State or unit of local government under paragraph (2)(B)(ii), since the previous reporting period.

(viii) The cumulative total number of samples of sexual assault evidence described under clause (iii) for which the State or unit of local government will be barred within 12 months by any applicable statute of limitations from prosecuting a perpetrator of the sexual assault to which the sample relates.


(C) Publication of reportsNot later than 7 days after the submission of a report under this paragraph by a State or unit of local government, the Attorney General shall, subject to subparagraph (D), publish and disseminate a facsimile of the full contents of such report on an appropriate internet website.


(D) Personally identifiable informationThe Attorney General shall ensure that any information published and disseminated as part of a report under this paragraph, which reports information under this subsection, does not include personally identifiable information or details about a sexual assault that might lead to the identification of the individuals involved.


(E) Optional reportingThe Attorney General shall—(i) at the discretion of a State or unit of local government required to file a report under subparagraph (A), allow such State or unit of local government, at their sole discretion, to submit such reports on a more frequent basis; and

(ii) make available to all States and units of local government the reporting form created pursuant to subparagraph (A), whether or not they are required to submit such reports, and allow such States or units of local government, at their sole discretion, to submit such reports for publication.


(F) Samples exempt from reporting requirementThe reporting requirements described in paragraph (2) shall not apply to a sample of sexual assault evidence that—(i) is not considered criminal evidence (such as a sample collected anonymously from a victim who is unwilling to make a criminal complaint); or

(ii) relates to a sexual assault for which the prosecution of each perpetrator is barred by a statute of limitations.



(5) DefinitionsIn this subsection:(A) Awaiting testingThe term “awaiting testing” means, with respect to a sample of sexual assault evidence, that—(i) the sample has been collected and is in the possession of a State or unit of local government;

(ii) DNA and other appropriate forensic analyses have not been performed on such sample; and

(iii) the sample is related to a criminal case or investigation in which final disposition has not yet been reached.


(B) Final dispositionThe term “final disposition” means, with respect to a criminal case or investigation to which a sample of sexual assault evidence relates—(i) the conviction or acquittal of all suspected perpetrators of the crime involved;

(ii) a determination by the State or unit of local government in possession of the sample that the case is unfounded; or

(iii) a declaration by the victim of the crime involved that the act constituting the basis of the crime was not committed.


(C) Possession(i) In generalThe term “possession”, used with respect to possession of a sample of sexual assault evidence by a State or unit of local government, includes possession by an individual who is acting as an agent of the State or unit of local government for the collection of the sample.


(ii) Rule of constructionNothing in clause (i) shall be construed to create or amend any Federal rights or privileges for non-governmental vendor laboratories described in regulations promulgated under section 12591 of this title.





(o) Establishment of protocols, technical assistance, and definitions(1) Protocols and practicesNot later than 18 months after March 7, 2013, the Director, in consultation with Federal, State, and local law enforcement agencies and government laboratories, shall develop and publish a description of protocols and practices the Director considers appropriate for the accurate, timely, and effective collection and processing of DNA evidence, including protocols and practices specific to sexual assault cases, which shall address appropriate steps in the investigation of cases that might involve DNA evidence, including—(A) how to determine—(i) which evidence is to be collected by law enforcement personnel and forwarded for testing;

(ii) the preferred order in which evidence from the same case is to be tested; and

(iii) what information to take into account when establishing the order in which evidence from different cases is to be tested;


(B) the establishment of a reasonable period of time in which evidence is to be forwarded by emergency response providers, law enforcement personnel, and prosecutors to a laboratory for testing;

(C) the establishment of reasonable periods of time in which each stage of analytical laboratory testing is to be completed;

(D) systems to encourage communication within a State or unit of local government among emergency response providers, law enforcement personnel, prosecutors, courts, defense counsel, crime laboratory personnel, and crime victims regarding the status of crime scene evidence to be tested; and

(E) standards for conducting the audit of the backlog for DNA case work in sexual assault cases required under subsection (n).


(2) Technical assistance and trainingThe Director shall make available technical assistance and training to support States and units of local government in adopting and implementing the protocols and practices developed under paragraph (1) on and after the date on which the protocols and practices are published.


(3) DefinitionsIn this subsection, the terms “awaiting testing” and “possession” have the meanings given those terms in subsection (n).



(Pub. L. 106–546, § 2, Dec. 19, 2000, 114 Stat. 2726; Pub. L. 108–405, title II, §§ 202, 206, Oct. 30, 2004, 118 Stat. 2266, 2272; Pub. L. 109–162, title X, § 1003, Jan. 5, 2006, 119 Stat. 3085; Pub. L. 110–360, § 2, Oct. 8, 2008, 122 Stat. 4008; Pub. L. 112–253, § 6, Jan. 10, 2013, 126 Stat. 2409; Pub. L. 113–4, title X, §§ 1002, 1004, 1006, Mar. 7, 2013, 127 Stat. 127, 131, 134; Pub. L. 113–182, § 2, Sept. 29, 2014, 128 Stat. 1918; Pub. L. 115–107, § 3(a), Jan. 8, 2018, 131 Stat. 2266; Pub. L. 115–257, § 2(a), Oct. 9, 2018, 132 Stat. 3660; Pub. L. 116–104, § 2, Dec. 30, 2019, 133 Stat. 3272.)

Amendment of SectionFor termination of amendment by section 1006 of Pub. L. 113–4, see Termination Date of 2013 Amendment note below.

Editorial Notes

References in TextSubchapter III of this chapter, referred to in subsec. (a)(6), was in the original “the Katie Sepich Enhanced DNA Collection Act of 2012”, meaning Pub. L. 112–253, Jan. 10, 2013, 126 Stat. 2407, which is classified principally to subchapter III (§ 40741 et seq.) of this chapter. For complete classification of this Act to the Code, see Short Title of 2013 Act note set out under section 10101 of this title and Tables.
This Act, referred to in subsecs. (e)(1), (k)(2)(B), and (m), is Pub. L. 106–546, Dec. 19, 2000, 114 Stat. 2726, known as the DNA Analysis Backlog Elimination Act of 2000. For complete classification of this Act to the Code, see Short Title of 2000 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 14135 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2019—Subsec. (a)(2). Pub. L. 116–104, § 2(1)(A), substituted “prioritizing, to the extent practicable consistent with public safety considerations” for “including”.
Subsec. (a)(8). Pub. L. 116–104, § 2(1)(B), substituted “in particular,” for “including”.
Subsec. (b)(8). Pub. L. 116–104, § 2(2), added par. (8).
Subsec. (c)(3)(B). Pub. L. 116–104, § 2(3)(A), substituted “2019 through 2024” for “2014 through 2019”.
Subsec. (c)(3)(C). Pub. L. 116–104, § 2(3)(B), substituted “2019 through 2024” for “2014 through 2019”.
Subsec. (j). Pub. L. 116–104, § 2(4), substituted “2019 through 2024” for “2015 through 2019”.
2018—Subsec. (a)(9). Pub. L. 115–257, § 2(a)(1), added par. (9).
Subsec. (c)(4). Pub. L. 115–107 substituted “2022” for “2017”.
Subsec. (c)(5). Pub. L. 115–257, § 2(a)(2), added par. (5).
2014—Subsec. (c)(3)(B). Pub. L. 113–182, § 2(1)(A), substituted “2014 through 2019” for “2010 through 2018”.
Subsec. (c)(3)(C). Pub. L. 113–182, § 2(1)(B), substituted “2019” for “2018”.
Subsec. (j). Pub. L. 113–182, § 2(2), substituted “2015 through 2019” for “2009 through 2014”.
2013—Subsec. (a)(6). Pub. L. 113–4, § 1006, struck out par. (6) which read as follows: “To implement a DNA arrestee collection process consistent with sections 14137 to 14137c of this title.” See Termination Date of 2013 Amendment note below.
Pub. L. 112–253 added par. (6).
Subsec. (a)(7), (8). Pub. L. 113–4, § 1002(1), added pars. (7) and (8).
Subsec. (c)(3)(B). Pub. L. 113–4, § 1004(a), substituted “2018” for “2014”.
Subsec. (c)(3)(C). Pub. L. 113–4, § 1004(b), added subpar. (C).
Subsec. (c)(4). Pub. L. 113–4, § 1002(2), added par. (4).
Subsec. (n).Pub. L. 113–4, § 1006, struck out subsec. (n) which related to use of funds for auditing sexual assault evidence backlogs. See Termination Date of 2013 Amendment note below.
Pub. L. 113–4, § 1002(3), added subsec. (n).
Subsec. (o). Pub. L. 113–4, § 1002(3), added subsec. (o).
2008—Subsec. (c)(3). Pub. L. 110–360, § 2(1)(B), which directed redesignation of subpar. (E) and subpar. (A), was executed by redesignating subpar. (E) as (A), to reflect the probable intent of Congress.
Subsec. (c)(3)(A). Pub. L. 110–360, § 2(1)(A), struck out subpar. (A) which read as follows: “For fiscal year 2005, not less than 50 percent of the grant amounts shall be awarded for purposes under subsection (a)(2) of this section.”
Subsec. (c)(3)(B) to (D). Pub. L. 110–360, § 2(1)(A), (C), added subpar. (B) and struck out former subpars. (B) to (D) which read as follows:
“(B) For fiscal year 2006, not less than 50 percent of the grant amounts shall be awarded for purposes under subsection (a)(2) of this section.
“(C) For fiscal year 2007, not less than 45 percent of the grant amounts shall be awarded for purposes under subsection (a)(2) of this section.
“(D) For fiscal year 2008, not less than 40 percent of the grant amounts shall be awarded for purposes under subsection (a)(2) of this section.”
Subsec. (j). Pub. L. 110–360, § 2(2), amended subsec. (j) generally. Prior to amendment, subsec. (j) authorized to be appropriated to the Attorney General for grants under subsection (a) $151,000,000 for each of fiscal years 2005 through 2009.
2006—Subsec. (a)(1). Pub. L. 109–162 substituted “collected under applicable legal authority” for “taken from individuals convicted of a qualifying State offense (as determined under subsection (b)(3) of this section)”.
2004—Pub. L. 108–405, § 202(a)(1), substituted “The Debbie Smith DNA Backlog Grant Program” for “Authorization of grants” in section catchline.
Subsec. (a). Pub. L. 108–405, § 202(a)(2)(A), in introductory provisions, inserted “or units of local government” after “eligible States” and “or unit of local government” after “State”.
Subsec. (a)(2). Pub. L. 108–405, § 202(a)(2)(B), inserted “, including samples from rape kits, samples from other sexual assault evidence, and samples taken in cases without an identified suspect” before period at end.
Subsec. (a)(3). Pub. L. 108–405, § 202(a)(2)(C), (b)(1)(A), struck out “within the State” after “local government” and inserted “(1) or” before “(2)”.
Subsec. (a)(4), (5). Pub. L. 108–405, § 202(b)(1)(B), added pars. (4) and (5).
Subsec. (b). Pub. L. 108–405, § 202(a)(3)(A), in introductory provisions, inserted “or unit of local government” after “State” in two places and “, as required by the Attorney General” after “application shall”.
Subsec. (b)(1). Pub. L. 108–405, § 202(a)(3)(B), inserted “or unit of local government” after “State”.
Subsec. (b)(3). Pub. L. 108–405, § 202(a)(3)(C), inserted “or unit of local government” after “that the State”.
Subsec. (b)(4). Pub. L. 108–405, § 202(a)(3)(D), inserted “or unit of local government” after “State” and struck out “and” at end.
Subsec. (b)(5). Pub. L. 108–405, § 202(a)(3)(E), inserted “or unit of local government” after “State” and substituted semicolon for period at end.
Subsec. (b)(6). Pub. L. 108–405, § 202(a)(3)(F), added par. (6).
Subsec. (b)(7). Pub. L. 108–405, § 202(b)(2), added par. (7).
Subsec. (c). Pub. L. 108–405, § 202(b)(3), amended heading and text of subsec. (c) generally. Prior to amendment, text read as follows: “A State that proposes to allocate grant amounts under paragraph (4) or (5) of subsection (b) of this section for the purposes specified in paragraph (2) or (3) of subsection (a) of this section shall use such allocated amounts to conduct or facilitate DNA analyses of those samples that relate to crimes in connection with which there are no suspects.”
Subsec. (d)(1). Pub. L. 108–405, § 202(a)(4)(A), substituted “A plan pursuant to subsection (b)(1)” for “The plan” in introductory provisions and struck out “within the State” after “local government” in subpars. (A) and (B).
Subsec. (d)(2)(A). Pub. L. 108–405, § 202(a)(4)(B), inserted “and units of local government” after “States”.
Subsec. (d)(3). Pub. L. 108–405, § 206, amended heading and text of par. (3) generally. Prior to amendment, text read as follows: “A grant for the purposes specified in paragraph (1) or (2) of subsection (a) of this section may be made in the form of a voucher for laboratory services, which may be redeemed at a laboratory operated by a private entity approved by the Attorney General that satisfies quality assurance standards. The Attorney General may make payment to such a laboratory for the analysis of DNA samples using amounts authorized for those purposes under subsection (j) of this section.”
Subsec. (e)(1). Pub. L. 108–405, § 202(a)(5)(A), inserted “or local government” after “State” in two places.
Subsec. (e)(2). Pub. L. 108–405, § 202(a)(5)(B), inserted “or unit of local government” after “State”.
Subsec. (f). Pub. L. 108–405, § 202(a)(6), inserted “or unit of local government” after “State” in introductory provisions.
Subsec. (g)(1). Pub. L. 108–405, § 202(a)(7)(A), inserted “or unit of local government” after “State”.
Subsec. (g)(2). Pub. L. 108–405, § 202(a)(7)(B), inserted “or units of local government” after “States”.
Subsec. (g)(3). Pub. L. 108–405, § 202(b)(4), added par. (3).
Subsec. (h). Pub. L. 108–405, § 202(a)(8), inserted “or unit of local government” after “State” in pars. (1) and (2).
Subsec. (j)(1) to (5). Pub. L. 108–405, § 202(b)(5), substituted pars. (1) to (5) for former pars. (1) and (2) which read as follows:
“(1) For grants for the purposes specified in paragraph (1) of such subsection—
“(A) $15,000,000 for fiscal year 2001;
“(B) $15,000,000 for fiscal year 2002; and
“(C) $15,000,000 for fiscal year 2003.
“(2) For grants for the purposes specified in paragraphs (2) and (3) of such subsection—
“(A) $25,000,000 for fiscal year 2001;
“(B) $50,000,000 for fiscal year 2002;
“(C) $25,000,000 for fiscal year 2003; and
“(D) $25,000,000 for fiscal year 2004.”
Subsec. (k) to (m). Pub. L. 108–405, § 202(b)(6), added subsecs. (k) to (m).

Statutory Notes and Related Subsidiaries
Termination Date of 2013 AmendmentPub. L. 113–4, title X, § 1006, Mar. 7, 2013, 127 Stat. 134, as amended by Pub. L. 115–107, § 3(b), Jan. 8, 2018, 131 Stat. 2266, provided that: “Effective on December 31, 2023, subsections (a)(6) and (n) of section 2 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135(a)(6) and (n)) [now 34 U.S.C. 40701(a)(6), (n)] are repealed.”


Reports to CongressPub. L. 113–4, title X, § 1003, Mar. 7, 2013, 127 Stat. 131, provided that: 
“Not later than 90 days after the end of each fiscal year for which a grant is made for the purpose described in section 2(a)(7) of the DNA Analysis Backlog Elimination Act of 2000 [34 U.S.C. 40701(a)(7)], as amended by section 1002, the Attorney General shall submit to Congress a report that—
“(1) lists the States and units of local government that have been awarded such grants and the amount of the grant received by each such State or unit of local government;

“(2) states the number of extensions granted by the Attorney General under section 2(n)(3) of the DNA Analysis Backlog Elimination Act of 2000 [34 U.S.C. 40701(n)(3)], as added by section 1002; and

“(3) summarizes the processing status of the samples of sexual assault evidence identified in Sexual Assault Forensic Evidence Reports established under section 2(n)(4) of the DNA Analysis Backlog Elimination Act of 2000 [34 U.S.C. 40701(n)(4)], including the number of samples that have not been tested.”




Oversight and AccountabilityPub. L. 113–4, title X, § 1005, Mar. 7, 2013, 127 Stat. 132, provided that: 
“All grants awarded by the Department of Justice that are authorized under this title [amending this section and enacting provisions set out as notes under this section and section 10101 of this title] shall be subject to the following:
“(1) Audit requirement.—Beginning in fiscal year 2013, and each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants under this title to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.

“(2) Mandatory exclusion.—A recipient of grant funds under this title that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this title during the 2 fiscal years beginning after the 12-month period described in paragraph (5).

“(3) Priority.—In awarding grants under this title, the Attorney General shall give priority to eligible entities that, during the 3 fiscal years before submitting an application for a grant under this title, did not have an unresolved audit finding showing a violation in the terms or conditions of a Department of Justice grant program.

“(4) Reimbursement.—If an entity is awarded grant funds under this Act [Pub. L. 113–4, see Tables for classification] during the 2-fiscal-year period in which the entity is barred from receiving grants under paragraph (2), the Attorney General shall—“(A) deposit an amount equal to the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and

“(B) seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.


“(5) Defined term.—In this section, the term ‘unresolved audit finding’ means an audit report finding in the final audit report of the Inspector General of the Department of Justice that the grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within a 12-month period beginning on the date when the final audit report is issued.

“(6) Nonprofit organization requirements.—“(A) Definition.—For purposes of this section and the grant programs described in this title, the term ‘nonprofit organization’ means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 [26 U.S.C. 501(c)(3)] and is exempt from taxation under section 501(a) of such Code.

“(B) Prohibition.—The Attorney General shall not award a grant under any grant program described in this title to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986 [26 U.S.C. 511(a)].

“(C) Disclosure.—Each nonprofit organization that is awarded a grant under a grant program described in this title and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subsection available for public inspection.


“(7) Administrative expenses.—Unless otherwise explicitly provided in authorizing legislation, not more than 7.5 percent of the amounts authorized to be appropriated under this title may be used by the Attorney General for salaries and administrative expenses of the Department of Justice.

“(8) Conference expenditures.—“(A) Limitation.—No amounts authorized to be appropriated to the Department of Justice under this title may be used by the Attorney General or by any individual or organization awarded discretionary funds through a cooperative agreement under this Act, to host or support any expenditure for conferences that uses more than $20,000 in Department funds, unless the Deputy Attorney General or the appropriate Assistant Attorney General, Director, or principal deputy as the Deputy Attorney General may designate, provides prior written authorization that the funds may be expended to host a conference.

“(B) Written approval.—Written approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audio/visual equipment, honoraria for speakers, and any entertainment.

“(C) Report.—The Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved by operation of this paragraph.


“(9) Prohibition on lobbying activity.—“(A) In general.—Amounts authorized to be appropriated under this title may not be utilized by any grant recipient to—“(i) lobby any representative of the Department of Justice regarding the award of grant funding; or

“(ii) lobby any representative of a Federal, state, local, or tribal government regarding the award of grant funding.


“(B) Penalty.—If the Attorney General determines that any recipient of a grant under this title has violated subparagraph (A), the Attorney General shall—“(i) require the grant recipient to repay the grant in full; and

“(ii) prohibit the grant recipient from receiving another grant under this title for not less than 5 years.”






Sense of Congress Regarding the Obligation of Grantee States to Ensure Access to Post-Conviction DNA Testing and Competent Counsel in Capital CasesPub. L. 106–561, § 4, Dec. 21, 2000, 114 Stat. 2791, provided that:
“(a) Findings.—Congress finds that—“(1) over the past decade, deoxyribonucleic acid testing (referred to in this section as ‘DNA testing’) has emerged as the most reliable forensic technique for identifying criminals when biological material is left at a crime scene;

“(2) because of its scientific precision, DNA testing can, in some cases, conclusively establish the guilt or innocence of a criminal defendant;

“(3) in other cases, DNA testing may not conclusively establish guilt or innocence, but may have significant probative value to a finder of fact;

“(4) DNA testing was not widely available in cases tried prior to 1994;

“(5) new forensic DNA testing procedures have made it possible to get results from minute samples that could not previously be tested, and to obtain more informative and accurate results than earlier forms of forensic DNA testing could produce, resulting in some cases of convicted inmates being exonerated by new DNA tests after earlier tests had failed to produce definitive results;

“(6) DNA testing can and has resulted in the post-conviction exoneration of more than 75 innocent men and women, including some under sentence of death;

“(7) in more than a dozen cases, post-conviction DNA testing that has exonerated an innocent person has also enhanced public safety by providing evidence that led to the apprehension of the actual perpetrator;

“(8) experience has shown that it is not unduly burdensome to make DNA testing available to inmates in appropriate cases;

“(9) under current Federal and State law, it is difficult to obtain post-conviction DNA testing because of time limits on introducing newly discovered evidence;

“(10) the National Commission on the Future of DNA Evidence, a Federal panel established by the Department of Justice and comprised of law enforcement, judicial, and scientific experts, has urged that post-conviction DNA testing be permitted in the relatively small number of cases in which it is appropriate, notwithstanding procedural rules that could be invoked to preclude such testing, and notwithstanding the inability of an inmate to pay for the testing;

“(11) only a few States have adopted post-conviction DNA testing procedures;

“(12) States have received millions of dollars in DNA-related grants, and more funding is needed to improve State forensic facilities and to reduce the nationwide backlog of DNA samples from convicted offenders and crime scenes that need to be tested or retested using upgraded methods;

“(13) States that accept such financial assistance should not deny the promise of truth and justice for both sides of our adversarial system that DNA testing offers;

“(14) post-conviction DNA testing and other post-conviction investigative techniques have shown that innocent people have been sentenced to death in this country;

“(15) a constitutional error in capital cases is incompetent defense lawyers who fail to present important evidence that the defendant may have been innocent or does not deserve to be sentenced to death; and

“(16) providing quality representation to defendants facing loss of liberty or life is essential to fundamental due process and the speedy final resolution of judicial proceedings.


“(b) Sense of Congress.—It is the sense of Congress that—“(1) Congress should condition forensic science-related grants to a State or State forensic facility on the State’s agreement to ensure post-conviction DNA testing in appropriate cases; and

“(2) Congress should work with the States to improve the quality of legal representation in capital cases through the establishment of standards that will assure the timely appointment of competent counsel with adequate resources to represent defendants in capital cases at each stage of the proceedings.”




Pub. L. 106–546, § 11, Dec. 19, 2000, 114 Stat. 2735, enacted provisions substantially identical to those enacted by Pub. L. 106–561, § 4, set out above.



§ 40702. Collection and use of DNA identification information from certain Federal offenders(a) Collection of DNA samples(1) From individuals in custody(A) The Attorney General may, as prescribed by the Attorney General in regulation, collect DNA samples from individuals who are arrested, facing charges, or convicted or from non-United States persons who are detained under the authority of the United States. The Attorney General may delegate this function within the Department of Justice as provided in section 510 of title 28 and may also authorize and direct any other agency of the United States that arrests or detains individuals or supervises individuals facing charges to carry out any function and exercise any power of the Attorney General under this section.

(B) The Director of the Bureau of Prisons shall collect a DNA sample from each individual in the custody of the Bureau of Prisons who is, or has been, convicted of a qualifying Federal offense (as determined under subsection (d)) or a qualifying military offense, as determined under section 1565 of title 10.


(2) From individuals on release, parole, or probationThe probation office responsible for the supervision under Federal law of an individual on probation, parole, or supervised release shall collect a DNA sample from each such individual who is, or has been, convicted of a qualifying Federal offense (as determined under subsection (d)) or a qualifying military offense, as determined under section 1565 of title 10.


(3) Individuals already in CODISFor each individual described in paragraph (1) or (2), if the Combined DNA Index System (in this section referred to as “CODIS”) of the Federal Bureau of Investigation contains a DNA analysis with respect to that individual, or if a DNA sample has been collected from that individual under section 1565 of title 10, the Attorney General, the Director of the Bureau of Prisons, or the probation office responsible (as applicable) may (but need not) collect a DNA sample from that individual.


(4) Collection procedures(A) The Attorney General, the Director of the Bureau of Prisons, or the probation office responsible (as applicable) may use or authorize the use of such means as are reasonably necessary to detain, restrain, and collect a DNA sample from an individual who refuses to cooperate in the collection of the sample.

(B) The Attorney General, the Director of the Bureau of Prisons, or the probation office, as appropriate, may enter into agreements with units of State or local government or with private entities to provide for the collection of the samples described in paragraph (1) or (2).


(5) Criminal penaltyAn individual from whom the collection of a DNA sample is authorized under this subsection who fails to cooperate in the collection of that sample shall be—(A) guilty of a class A misdemeanor; and

(B) punished in accordance with title 18.



(b) Analysis and use of samplesThe Attorney General, the Director of the Bureau of Prisons, or the probation office responsible (as applicable) shall furnish each DNA sample collected under subsection (a) to the Director of the Federal Bureau of Investigation, who shall carry out a DNA analysis on each such DNA sample and include the results in CODIS. The Director of the Federal Bureau of Investigation may waive the requirements under this subsection if DNA samples are analyzed by means of Rapid DNA instruments and the results are included in CODIS.


(c) DefinitionsIn this section:(1) The term “DNA sample” means a tissue, fluid, or other bodily sample of an individual on which a DNA analysis can be carried out.

(2) The term “DNA analysis” means analysis of the deoxyribonucleic acid (DNA) identification information in a bodily sample.

(3) The term “Rapid DNA instruments” means instrumentation that carries out a fully automated process to derive a DNA analysis from a DNA sample.


(d) Qualifying Federal offensesThe offenses that shall be treated for purposes of this section as qualifying Federal offenses are the following offenses, as determined by the Attorney General:(1) Any felony.

(2) Any offense under chapter 109A of title 18.

(3) Any crime of violence (as that term is defined in section 16 of title 18).

(4) Any attempt or conspiracy to commit any of the offenses in paragraphs (1) through (3).


(e) Regulations(1) In generalExcept as provided in paragraph (2), this section shall be carried out under regulations prescribed by the Attorney General.


(2) Probation officersThe Director of the Administrative Office of the United States Courts shall make available model procedures for the activities of probation officers in carrying out this section.



(f) Commencement of collectionCollection of DNA samples under subsection (a) shall, subject to the availability of appropriations, commence not later than the date that is 180 days after December 19, 2000.


(Pub. L. 106–546, § 3, Dec. 19, 2000, 114 Stat. 2728; Pub. L. 107–56, title V, § 503, Oct. 26, 2001, 115 Stat. 364; Pub. L. 108–405, title II, § 203(b), Oct. 30, 2004, 118 Stat. 2270; Pub. L. 109–162, title X, § 1004(a), Jan. 5, 2006, 119 Stat. 3085; Pub. L. 109–248, title I, § 155, July 27, 2006, 120 Stat. 611; Pub. L. 115–50, § 3(a), Aug. 18, 2017, 131 Stat. 1001.)

Editorial Notes
Codification
Section was formerly classified to section 14135a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2017—Subsec. (b). Pub. L. 115–50, § 3(a)(1), inserted at end “The Director of the Federal Bureau of Investigation may waive the requirements under this subsection if DNA samples are analyzed by means of Rapid DNA instruments and the results are included in CODIS.”
Subsec. (c)(3). Pub. L. 115–50, § 3(a)(2), added par. (3).
2006—Subsec. (a)(1). Pub. L. 109–162, § 1004(a)(1), added subpar. (A) and designated existing provisions as subpar. (B).
Subsec. (a)(1)(A). Pub. L. 109–248 substituted “arrested, facing charges, or convicted” for “arrested”.
Subsec. (a)(3), (4). Pub. L. 109–162, § 1004(a)(1)(B), substituted “Attorney General, the Director of the Bureau of Prisons,” for “Director of the Bureau of Prisons” in par. (3) and subpars. (A) and (B) of par. (4).
Subsec. (b). Pub. L. 109–162, § 1004(a)(2), substituted “Attorney General, the Director of the Bureau of Prisons,” for “Director of the Bureau of Prisons”.
2004—Subsec. (d). Pub. L. 108–405 reenacted heading without change and amended text generally, substituting pars. (1) to (4) for former pars. (1) and (2) with multiple subpars. listing specific offenses.
2001—Subsec. (d)(2). Pub. L. 107–56 amended par. (2) generally. Prior to amendment, par. (2) read as follows: “The initial determination of qualifying Federal offenses shall be made not later than 120 days after December 19, 2000.”



§ 40703. Collection and use of DNA identification information from certain District of Columbia offenders(a) Collection of DNA samples(1) From individuals in custodyThe Director of the Bureau of Prisons shall collect a DNA sample from each individual in the custody of the Bureau of Prisons who is, or has been, convicted of a qualifying District of Columbia offense (as determined under subsection (d)).


(2) From individuals on release, parole, or probationThe Director of the Court Services and Offender Supervision Agency for the District of Columbia shall collect a DNA sample from each individual under the supervision of the Agency who is on supervised release, parole, or probation who is, or has been, convicted of a qualifying District of Columbia offense (as determined under subsection (d)).


(3) Individuals already in CODISFor each individual described in paragraph (1) or (2), if the Combined DNA Index System (in this section referred to as “CODIS”) of the Federal Bureau of Investigation contains a DNA analysis with respect to that individual, the Director of the Bureau of Prisons or Agency (as applicable) may (but need not) collect a DNA sample from that individual.


(4) Collection procedures(A) The Director of the Bureau of Prisons or Agency (as applicable) may use or authorize the use of such means as are reasonably necessary to detain, restrain, and collect a DNA sample from an individual who refuses to cooperate in the collection of the sample.

(B) The Director of the Bureau of Prisons or Agency, as appropriate, may enter into agreements with units of State or local government or with private entities to provide for the collection of the samples described in paragraph (1) or (2).


(5) Criminal penaltyAn individual from whom the collection of a DNA sample is authorized under this subsection who fails to cooperate in the collection of that sample shall be—(A) guilty of a class A misdemeanor; and

(B) punished in accordance with title 18.



(b) Analysis and use of samplesThe Director of the Bureau of Prisons or Agency (as applicable) shall furnish each DNA sample collected under subsection (a) to the Director of the Federal Bureau of Investigation, who shall carry out a DNA analysis on each such DNA sample and include the results in CODIS. The Director of the Federal Bureau of Investigation may waive the requirements under this subsection if DNA samples are analyzed by means of Rapid DNA instruments and the results are included in CODIS.


(c) DefinitionsIn this section:(1) The term “DNA sample” means a tissue, fluid, or other bodily sample of an individual on which a DNA analysis can be carried out.

(2) The term “DNA analysis” means analysis of the deoxyribonucleic acid (DNA) identification information in a bodily sample.

(3) The term “Rapid DNA instruments” means instrumentation that carries out a fully automated process to derive a DNA analysis from a DNA sample.


(d) Qualifying District of Columbia offensesThe government of the District of Columbia may determine those offenses under the District of Columbia Code that shall be treated for purposes of this section as qualifying District of Columbia offenses.


(e) Commencement of collectionCollection of DNA samples under subsection (a) shall, subject to the availability of appropriations, commence not later than the date that is 180 days after December 19, 2000.


(f) Authorization of appropriationsThere are authorized to be appropriated to the Court Services and Offender Supervision Agency for the District of Columbia to carry out this section such sums as may be necessary for each of fiscal years 2001 through 2005.


(Pub. L. 106–546, § 4, Dec. 19, 2000, 114 Stat. 2730; Pub. L. 115–50, § 3(b), Aug. 18, 2017, 131 Stat. 1002.)

Editorial Notes
Codification
Section was formerly classified to section 14135b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2017—Subsec. (b). Pub. L. 115–50, § 3(b)(1), inserted at end “The Director of the Federal Bureau of Investigation may waive the requirements under this subsection if DNA samples are analyzed by means of Rapid DNA instruments and the results are included in CODIS.”
Subsec. (c)(3). Pub. L. 115–50, § 3(b)(2), added par. (3).



§ 40704. Conditions of release generally
If the collection of a DNA sample from an individual on probation, parole, or supervised release is authorized pursuant to section 40702 or 40703 of this title or section 1565 of title 10, the individual shall cooperate in the collection of a DNA sample as a condition of that probation, parole, or supervised release.
(Pub. L. 106–546, § 7(d), Dec. 19, 2000, 114 Stat. 2734.)

Editorial Notes
Codification
Section was formerly classified to section 14135c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 40705. Authorization of appropriations
There are authorized to be appropriated to the Attorney General to carry out this Act (including to reimburse the Federal judiciary for any reasonable costs incurred in implementing such Act, as determined by the Attorney General) such sums as may be necessary.
(Pub. L. 106–546, § 9, Dec. 19, 2000, 114 Stat. 2735.)

Editorial Notes

References in TextThis Act, referred to in text, is Pub. L. 106–546, Dec. 19, 2000, 114 Stat. 2726, known as the DNA Analysis Backlog Elimination Act of 2000. For complete classification of this Act to the Code, see Short Title of 2000 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 14135d of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 40706. Privacy protection standards(a) In generalExcept as provided in subsection (b), any sample collected under, or any result of any analysis carried out under, section 40701, 40702, or 40703 of this title may be used only for a purpose specified in such section.


(b) Permissive usesA sample or result described in subsection (a) may be disclosed under the circumstances under which disclosure of information included in the Combined DNA Index System is allowed, as specified in subparagraphs (A) through (D) of section 12592(b)(3) of this title.


(c) Criminal penaltyA person who knowingly discloses a sample or result described in subsection (a) in any manner to any person not authorized to receive it, or obtains or uses, without authorization, such sample or result, shall be fined not more than $250,000, or imprisoned for a period of not more than one year. Each instance of disclosure, obtaining, or use shall constitute a separate offense under this subsection.


(Pub. L. 106–546, § 10, Dec. 19, 2000, 114 Stat. 2735; Pub. L. 108–405, title II, § 203(e)(2), title III, § 309, Oct. 30, 2004, 118 Stat. 2271, 2275.)

Editorial Notes
Codification
Section was formerly classified to section 14135e of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2004—Subsec. (c). Pub. L. 108–405, § 309, reenacted heading without change and amended text generally. Prior to amendment, text read as follows: “A person who knowingly—
“(1) discloses a sample or result described in subsection (a) of this section in any manner to any person not authorized to receive it; or
“(2) obtains, without authorization, a sample or result described in subsection (a) of this section,
shall be fined not more than $250,000, or imprisoned for a period of not more than one year, or both.”
Pub. L. 108–405, § 203(e)(2), substituted “$250,000, or imprisoned for a period of not more than one year, or both” for “$100,000” in concluding provisions.




SUBCHAPTER II—TRAINING, TECHNOLOGY, RESEARCH, AND EXPANDED USE
§ 40721. Report to Congress on plans to modify CODIS system
If the Department of Justice plans to modify or supplement the core genetic markers needed for compatibility with the CODIS system, it shall notify the Judiciary Committee of the Senate and the Judiciary Committee of the House of Representatives in writing not later than 180 days before any change is made and explain the reasons for such change.
(Pub. L. 108–405, title II, § 203(f), Oct. 30, 2004, 118 Stat. 2271.)

Editorial Notes
Codification
Section is comprised of subsec. (f) of section 203 of Pub. L. 108–405. For complete classification of section 203, see Tables.
Section was formerly classified as a note under section 531 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.



§ 40722. DNA training and education for law enforcement, correctional personnel, and court officers(a) In generalThe Attorney General shall make grants to provide training, technical assistance, education, and information relating to the identification, collection, preservation, analysis, and use of DNA samples and DNA evidence by—(1) law enforcement personnel, including police officers and other first responders, evidence technicians, investigators, and others who collect or examine evidence of crime;

(2) court officers, including State and local prosecutors, defense lawyers, and judges;

(3) forensic science professionals; and

(4) corrections personnel, including prison and jail personnel, and probation, parole, and other officers involved in supervision.


(b) Authorization of appropriationsThere are authorized to be appropriated $12,500,000 for each of fiscal years 2019 through 2024 to carry out this section.


(Pub. L. 108–405, title III, § 303, Oct. 30, 2004, 118 Stat. 2273; Pub. L. 110–360, § 3, Oct. 8, 2008, 122 Stat. 4008; Pub. L. 113–182, § 3, Sept. 29, 2014, 128 Stat. 1918; Pub. L. 116–104, § 3, Dec. 30, 2019, 133 Stat. 3272.)

Editorial Notes
Codification
Section was formerly classified to section 14136 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2019—Subsec. (b). Pub. L. 116–104 substituted “2019 through 2024” for “2015 through 2019”.
2014—Subsec. (b). Pub. L. 113–182 substituted “2015 through 2019” for “2009 through 2014”.
2008—Subsec. (b). Pub. L. 110–360 substituted “2009 through 2014” for “2005 through 2009”.

Statutory Notes and Related Subsidiaries
Incentive Grants to States To Ensure Consideration of Claims of Actual InnocencePub. L. 108–405, title IV, § 413, Oct. 30, 2004, 118 Stat. 2285, as amended by Pub. L. 114–324, § 12(a), Dec. 16, 2016, 130 Stat. 1957, provided that: 
“For each of fiscal years 2017 through 2021, all funds appropriated to carry out sections 303, 305, 308, and 412 [sections 40722, 40724, 40726, and 40727 of this title] shall be reserved for grants to eligible entities that—
“(1) meet the requirements under section 303, 305, 308, or 412, as appropriate; and

“(2) for eligible entities that are a State or unit of local government, provide a certification by the chief legal officer of the State in which the eligible entity operates or the chief legal officer of the jurisdiction in which the funds will be used for the purposes of the grants, that the State or jurisdiction—“(A) provides DNA testing of specified evidence under a State statute or a State or local rule or regulation to persons sentenced to imprisonment or death for a State felony offense, in a manner intended to ensure a reasonable process for resolving claims of actual innocence that ensures post-conviction DNA testing in at least those cases that would be covered by section 3600(a) of title 18, United States Code, had they been Federal cases and, if the results of the testing exclude the applicant as the source of the DNA, permits the applicant to apply for post-conviction relief, notwithstanding any provision of law that would otherwise bar the application as untimely; and

“(B) preserves biological evidence, as defined in section 3600A of title 18, United States Code, under a State statute or a State or local rule, regulation, or practice in a manner intended to ensure that reasonable measures are taken by the State or jurisdiction to preserve biological evidence secured in relation to the investigation or prosecution of, at a minimum, murder, nonnegligent manslaughter and sexual offenses.”







§ 40723. Sexual assault forensic exam program grants(a) In generalThe Attorney General shall make grants to eligible entities to provide training, technical assistance, education, equipment, and information relating to the identification, collection, preservation, analysis, and use of DNA samples and DNA evidence by medical personnel and other personnel, including doctors, medical examiners, coroners, nurses, victim service providers, and other professionals involved in treating victims of sexual assault and sexual assault examination programs, including SANE (Sexual Assault Nurse Examiner), SAFE (Sexual Assault Forensic Examiner), and SART (Sexual Assault Response Team).


(b) Eligible entityFor purposes of this section, the term “eligible entity” includes—(1) States;

(2) units of local government; and

(3) sexual assault examination programs, including—(A) sexual assault nurse examiner (SANE) programs;

(B) sexual assault forensic examiner (SAFE) programs;

(C) sexual assault response team (SART) programs;

(D) State sexual assault coalitions;

(E) medical personnel, including doctors, medical examiners, coroners, and nurses, involved in treating victims of sexual assault; and

(F) victim service providers involved in treating victims of sexual assault.



(c) Preference(1) In generalIn reviewing applications submitted in accordance with a program authorized, in whole or in part, by this section, the Attorney General shall give preference to any eligible entity that certifies that the entity will use the grant funds to—(A) improve forensic nurse examiner programs in a rural area or for an underserved population, as those terms are defined in section 12291 11 See References in Text note below. of this title;

(B) engage in activities that will assist in the employment of full-time forensic nurse examiners to conduct activities under subsection (a); or

(C) sustain or establish a training program for forensic nurse examiners.


(2) Directive to the Attorney GeneralNot later than the beginning of fiscal year 2018, the Attorney General shall coordinate with the Secretary of Health and Human Services to inform Federally Qualified Health Centers, Community Health Centers, hospitals, colleges and universities, and other appropriate health-related entities about the role of forensic nurses, both adult and pediatric, and existing resources available within the Department of Justice and the Department of Health and Human Services to train or employ forensic nurses to address the needs of communities dealing with sexual assault, domestic violence, elder abuse, and, in particular, the need for pediatric sexual assault nurse examiners, including such nurse examiners working in the multidisciplinary setting, in responding to abuse of both children and adolescents. The Attorney General shall collaborate on this effort with nongovernmental organizations representing forensic nurses.



(d) Authorization of appropriationsThere are authorized to be appropriated $30,000,000 for each of fiscal years 2019 through 2024 to carry out this section.


(Pub. L. 108–405, title III, § 304, Oct. 30, 2004, 118 Stat. 2273; Pub. L. 110–360, § 4, Oct. 8, 2008, 122 Stat. 4009; Pub. L. 113–182, § 4, Sept. 29, 2014, 128 Stat. 1918; Pub. L. 114–324, § 4, Dec. 16, 2016, 130 Stat. 1950; Pub. L. 115–107, § 2, Jan. 8, 2018, 131 Stat. 2266; Pub. L. 116–104, § 4, Dec. 30, 2019, 133 Stat. 3273.)

Editorial Notes

References in TextSection 12291 of this title, referred to in subsec. (c)(1)(A), was in the original a reference to section “4002” of the Violence Against Women Act of 1994 and was translated as if it referred to section 40002 of that act to reflect the probable intent of Congress.

Codification
Section was formerly classified to section 14136a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2019—Subsec. (d). Pub. L. 116–104 substituted “2019 through 2024” for “2015 through 2019”.
2018—Subsec. (c)(2). Pub. L. 115–107 inserted “, both adult and pediatric,” after “role of forensic nurses” and substituted “elder abuse, and, in particular, the need for pediatric sexual assault nurse examiners, including such nurse examiners working in the multidisciplinary setting, in responding to abuse of both children and adolescents” for “and elder abuse”.
2016—Subsecs. (c), (d). Pub. L. 114–324 added subsec. (c) and redesignated former subsec. (c) as (d).
2014—Subsec. (c). Pub. L. 113–182 substituted “2015 through 2019” for “2009 through 2014”.
2008—Subsec. (c). Pub. L. 110–360 substituted “2009 through 2014” for “2005 through 2009”.



§ 40724. DNA research and development(a) Improving DNA technologyThe Attorney General shall make grants for research and development to improve forensic DNA technology, including increasing the identification accuracy and efficiency of DNA analysis, decreasing time and expense, and increasing portability.


(b) Demonstration projectsThe Attorney General shall make grants to appropriate entities under which research is carried out through demonstration projects involving coordinated training and commitment of resources to law enforcement agencies and key criminal justice participants to demonstrate and evaluate the use of forensic DNA technology in conjunction with other forensic tools. The demonstration projects shall include scientific evaluation of the public safety benefits, improvements to law enforcement operations, and cost-effectiveness of increased collection and use of DNA evidence.


(c) Authorization of appropriationsThere are authorized to be appropriated $5,000,000 for each of fiscal years 2017 through 2021 to carry out this section.


(Pub. L. 108–405, title III, § 305, Oct. 30, 2004, 118 Stat. 2273; Pub. L. 114–324, § 8(a), Dec. 16, 2016, 130 Stat. 1954.)

Editorial Notes
Codification
Section was formerly classified to section 14136b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2016—Subsec. (c). Pub. L. 114–324 substituted “$5,000,000 for each of fiscal years 2017 through 2021” for “$15,000,000 for each of fiscal years 2005 through 2009”.



§ 40725. National Forensic Science Commission(a) AppointmentThe Attorney General shall appoint a National Forensic Science Commission (in this section referred to as the “Commission”), composed of persons experienced in criminal justice issues, including persons from the forensic science and criminal justice communities, to carry out the responsibilities under subsection (b).


(b) ResponsibilitiesThe Commission shall—(1) assess the present and future resource needs of the forensic science community;

(2) make recommendations to the Attorney General for maximizing the use of forensic technologies and techniques to solve crimes and protect the public;

(3) identify potential scientific advances that may assist law enforcement in using forensic technologies and techniques to protect the public;

(4) make recommendations to the Attorney General for programs that will increase the number of qualified forensic scientists available to work in public crime laboratories;

(5) disseminate, through the National Institute of Justice, best practices concerning the collection and analyses of forensic evidence to help ensure quality and consistency in the use of forensic technologies and techniques to solve crimes and protect the public;

(6) examine additional issues pertaining to forensic science as requested by the Attorney General;

(7) examine Federal, State, and local privacy protection statutes, regulations, and practices relating to access to, or use of, stored DNA samples or DNA analyses, to determine whether such protections are sufficient;

(8) make specific recommendations to the Attorney General, as necessary, to enhance the protections described in paragraph (7) to ensure—(A) the appropriate use and dissemination of DNA information;

(B) the accuracy, security, and confidentiality of DNA information;

(C) the timely removal and destruction of obsolete, expunged, or inaccurate DNA information; and

(D) that any other necessary measures are taken to protect privacy; and


(9) provide a forum for the exchange and dissemination of ideas and information in furtherance of the objectives described in paragraphs (1) through (8).


(c) Personnel; proceduresThe Attorney General shall—(1) designate the Chair of the Commission from among its members;

(2) designate any necessary staff to assist in carrying out the functions of the Commission; and

(3) establish procedures and guidelines for the operations of the Commission.


(d) Authorization of appropriationsThere are authorized to be appropriated $500,000 for each of fiscal years 2005 through 2009 to carry out this section.


(Pub. L. 108–405, title III, § 306, Oct. 30, 2004, 118 Stat. 2274.)

Editorial Notes
Codification
Section was formerly classified to section 14136c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 40726. DNA identification of missing persons(a) In generalThe Attorney General shall make grants to promote the use of forensic DNA technology to identify missing persons and unidentified human remains.


(b) RequirementEach State or unit of local government that receives funding under this section shall be required to submit the DNA profiles of such missing persons and unidentified human remains to the National Missing Persons DNA Database of the Federal Bureau of Investigation.


(c) Authorization of appropriationsThere are authorized to be appropriated $2,000,000 for each of fiscal years 2017 through 2021 to carry out this section.


(Pub. L. 108–405, title III, § 308, Oct. 30, 2004, 118 Stat. 2275; Pub. L. 114–324, § 8(c), Dec. 16, 2016, 130 Stat. 1954.)

Editorial Notes
Codification
Section was formerly classified to section 14136d of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2016—Subsec. (c). Pub. L. 114–324 substituted “fiscal years 2017 through 2021” for “fiscal years 2005 through 2009”.



§ 40727. Kirk Bloodsworth Post-Conviction DNA Testing Grant Program(a) In generalThe Attorney General shall establish the Kirk Bloodsworth Post-Conviction DNA Testing Grant Program to award grants to States to help defray the costs of post-conviction DNA testing.


(b) Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of fiscal years 2017 through 2021 to carry out this section.


(c) State definedFor purposes of this section, the term “State” means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands.


(Pub. L. 108–405, title IV, § 412, Oct. 30, 2004, 118 Stat. 2284; Pub. L. 114–324, § 12(b), Dec. 16, 2016, 130 Stat. 1957.)

Editorial Notes
Codification
Section was formerly classified to section 14136e of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2016—Subsec. (b). Pub. L. 114–324 substituted “$10,000,000 for each of fiscal years 2017 through 2021” for “$5,000,000 for each of fiscal years 2005 through 2009”.



§ 40728. Establishment of best practices for evidence retention(a) In generalThe Director of the National Institute of Justice, in consultation with Federal, State, and local law enforcement agencies and government laboratories, shall—(1) establish best practices for evidence retention to focus on the preservation of forensic evidence; and

(2) assist State, local, and tribal governments in adopting and implementing the best practices established under paragraph (1).


(b) DeadlineNot later than 1 year after December 16, 2016, the Director of the National Institute of Justice shall publish the best practices established under subsection (a)(1).


(c) LimitationNothing in this section shall be construed to require or obligate compliance with the best practices established under subsection (a)(1).


(Pub. L. 108–405, title IV, § 414, as added Pub. L. 114–324, § 13(a), Dec. 16, 2016, 130 Stat. 1958.)

Editorial Notes
Codification
Section was formerly classified to section 14136f of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER III—DNA ARRESTEE COLLECTION PROCESSES
§ 40741. Definitions
For purposes of this subchapter:(1) DNA arrestee collection processThe term “DNA arrestee collection process” means, with respect to a State, a process under which the State provides for the collection, for purposes of inclusion in the index described in section 12592(a) of this title (in this subchapter referred to as the “National DNA Index System”), of DNA profiles or DNA data from the following individuals who are at least 18 years of age:(A) Individuals who are arrested for or charged with a criminal offense under State law that consists of a homicide.

(B) Individuals who are arrested for or charged with a criminal offense under State law that has an element involving a sexual act or sexual contact with another and that is punishable by imprisonment for more than 1 year.

(C) Individuals who are arrested for or charged with a criminal offense under State law that has an element of kidnaping or abduction and that is punishable by imprisonment for more than 1 year.

(D) Individuals who are arrested for or charged with a criminal offense under State law that consists of burglary punishable by imprisonment for more than 1 year.

(E) Individuals who are arrested for or charged with a criminal offense under State law that consists of aggravated assault punishable by imprisonment for more than 1 year.


(2) StateThe term “State” means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands.


(Pub. L. 112–253, § 2, Jan. 10, 2013, 126 Stat. 2407.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this Act”, meaning Pub. L. 112–253, Jan. 10, 2013, 126 Stat. 2407, known as the Katie Sepich Enhanced DNA Collection Act of 2012, which is classified principally to this subchapter. For complete classification of this Act to the Code, see Short Title of 2013 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 14137 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 40742. Grants to States to implement DNA arrestee collection processes(a) In generalThe Attorney General shall, subject to amounts made available pursuant to section 40744 of this title, carry out a grant program for the purpose of assisting States with the costs associated with the implementation of DNA arrestee collection processes.


(b) Applications(1) In generalTo be eligible to receive a grant under this section, in addition to any other requirements specified by the Attorney General, a State shall submit to the Attorney General an application that demonstrates that it has statutory authorization for the implementation of a DNA arrestee collection process.


(2) Non-supplanting fundsAn application submitted under paragraph (1) by a State shall include assurances that the amounts received under the grant under this section shall be used to supplement, not supplant, State funds that would otherwise be available for the purpose described in subsection (a).


(3) Other requirementsThe Attorney General shall require a State seeking a grant under this section to document how such State will use the grant to meet expenses associated with a State’s implementation or planned implementation of a DNA arrestee collection process.



(c) Grant allocation(1) In generalThe amount available to a State under this section shall be based on the projected costs that will be incurred by the State to implement a DNA arrestee collection process. Subject to paragraph (2), the Attorney General shall retain discretion to determine the amount of each such grant awarded to an eligible State.


(2) Maximum grant allocationIn the case of a State seeking a grant under this section with respect to the implementation of a DNA arrestee collection process, such State shall be eligible for a grant under this section that is equal to no more than 100 percent of the first year costs to the State of implementing such process.



(d) Grant conditionsAs a condition of receiving a grant under this section, a State shall have a procedure in place to—(1) provide written notification of expungement provisions and instructions for requesting expungement to all persons who submit a DNA profile or DNA data for inclusion in the index;

(2) provide the eligibility criteria for expungement and instructions for requesting expungement on an appropriate public Web site; and

(3) make a determination on all expungement requests not later than 90 days after receipt and provide a written response of the determination to the requesting party.


(Pub. L. 112–253, § 3, Jan. 10, 2013, 126 Stat. 2408.)

Editorial Notes
Codification
Section was formerly classified to section 14137a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 40743. Expungement of profiles
The expungement requirements under section 12592(d) of this title shall apply to any DNA profile or DNA data collected pursuant to this subchapter for purposes of inclusion in the National DNA Index System.
(Pub. L. 112–253, § 4, Jan. 10, 2013, 126 Stat. 2408.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this Act”, meaning Pub. L. 112–253, Jan. 10, 2013, 126 Stat. 2407, known as the Katie Sepich Enhanced DNA Collection Act of 2012, which is classified principally to this subchapter. For complete classification of this Act to the Code, see Short Title of 2013 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 14137b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 40744. Offset of funds appropriated
Any funds appropriated to carry out this subchapter, not to exceed $10,000,000 for each of fiscal years 2013 through 2015, shall be derived from amounts appropriated pursuant to subsection (j) of section 40701 of this title in each such fiscal year for grants under such section.
(Pub. L. 112–253, § 5, Jan. 10, 2013, 126 Stat. 2409.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this Act”, meaning Pub. L. 112–253, Jan. 10, 2013, 126 Stat. 2407, known as the Katie Sepich Enhanced DNA Collection Act of 2012, which is classified principally to this subchapter. For complete classification of this Act to the Code, see Short Title of 2013 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 14137c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.





CHAPTER 409—NATIONAL INSTANT CRIMINAL BACKGROUND CHECK SYSTEM



Sec.


40901.Establishment.


40902.Findings.


40903.Definitions.



SUBCHAPTER I—TRANSMITTAL OF RECORDS


40911.Enhancement of requirement that Federal departments and agencies provide relevant information to the National Instant Criminal Background Check System.


40912.Requirements to obtain waiver.


40913.Implementation assistance to States.


40914.Penalties for noncompliance.


40915.Relief from disabilities program required as condition for participation in grant programs.


40916.Illegal immigrant gun purchase notification.


40917.Implementation plan.



SUBCHAPTER II—FOCUSING FEDERAL ASSISTANCE ON THE IMPROVEMENT OF RELEVANT RECORDS


40931.Continuing evaluations.



SUBCHAPTER III—GRANTS TO STATE COURT SYSTEMS FOR THE IMPROVEMENT IN AUTOMATION AND TRANSMITTAL OF DISPOSITION RECORDS


40941.Disposition records automation and transmittal improvement grants.



§ 40901. Establishment(a) Determination of timetablesNot later than 6 months after November 30, 1993, the Attorney General shall—(1) determine the type of computer hardware and software that will be used to operate the national instant criminal background check system and the means by which State criminal records systems and the telephone or electronic device of licensees will communicate with the national system;

(2) investigate the criminal records system of each State and determine for each State a timetable by which the State should be able to provide criminal records on an on-line capacity basis to the national system; and

(3) notify each State of the determinations made pursuant to paragraphs (1) and (2).


(b) Establishment of systemNot later than 60 months after November 30, 1993, the Attorney General shall establish a national instant criminal background check system that any licensee may contact, by telephone or by other electronic means in addition to the telephone, for information, to be supplied immediately, on whether receipt of a firearm by a prospective transferee would violate section 922 of title 18 or State law.


(c) Expedited action by the Attorney GeneralThe Attorney General shall expedite—(1) the upgrading and indexing of State criminal history records in the Federal criminal records system maintained by the Federal Bureau of Investigation;

(2) the development of hardware and software systems to link State criminal history check systems into the national instant criminal background check system established by the Attorney General pursuant to this section; and

(3) the current revitalization initiatives by the Federal Bureau of Investigation for technologically advanced fingerprint and criminal records identification.


(d) Notification of licenseesOn establishment of the system under this section, the Attorney General shall notify each licensee and the chief law enforcement officer of each State of the existence and purpose of the system and the means to be used to contact the system.


(e) Administrative provisions(1) Authority to obtain official information(A) In generalNotwithstanding any other law, the Attorney General may secure directly from any department or agency of the United States such information on persons for whom receipt of a firearm would violate subsection (g) or (n) of section 922 of title 18 or State law, as is necessary to enable the system to operate in accordance with this section.


(B) Request of attorney generalOn request of the Attorney General, the head of such department or agency shall furnish electronic versions of the information described under subparagraph (A) to the system.


(C) Quarterly submission to Attorney GeneralIf a Federal department or agency under subparagraph (A) has any record of any person demonstrating that the person falls within one of the categories described in subsection (g) or (n) of section 922 of title 18, the head of such department or agency shall, not less frequently than quarterly, provide the pertinent information contained in such record to the Attorney General.


(D) Information updatesThe Federal department or agency, on being made aware that the basis under which a record was made available under subparagraph (A) does not apply, or no longer applies, shall—(i) update, correct, modify, or remove the record from any database that the agency maintains and makes available to the Attorney General, in accordance with the rules pertaining to that database; and

(ii) notify the Attorney General that such basis no longer applies so that the National Instant Criminal Background Check System is kept up to date.

The Attorney General upon receiving notice pursuant to clause (ii) shall ensure that the record in the National Instant Criminal Background Check System is updated, corrected, modified, or removed within 30 days of receipt.

(E) Annual reportThe Attorney General shall submit an annual report to Congress that describes the compliance of each department or agency with the provisions of this paragraph.


(F) Semiannual certification and reporting(i) In generalThe head of each Federal department or agency shall submit a semiannual written certification to the Attorney General indicating whether the department or agency is in compliance with the record submission requirements under subparagraph (C).


(ii) Submission datesThe head of a Federal department or agency shall submit a certification to the Attorney General under clause (i)—(I) not later than July 31 of each year, which shall address all relevant records, including those that have not been transmitted to the Attorney General, in possession of the department or agency during the period beginning on January 1 of the year and ending on June 30 of the year; and

(II) not later than January 31 of each year, which shall address all relevant records, including those that have not been transmitted to the Attorney General, in possession of the department or agency during the period beginning on July 1 of the previous year and ending on December 31 of the previous year.


(iii) ContentsA certification required under clause (i) shall state, for the applicable period—(I) the total number of records of the Federal department or agency demonstrating that a person falls within one of the categories described in subsection (g) or (n) of section 922 of title 18;

(II) for each category of records described in subclause (I), the total number of records of the Federal department or agency that have been provided to the Attorney General; and

(III) the efforts of the Federal department or agency to ensure complete and accurate reporting of relevant records, including efforts to monitor compliance and correct any reporting failures or inaccuracies.



(G) Implementation plan(i) In generalNot later than 1 year after March 23, 2018, the head of each Federal department or agency, in coordination with the Attorney General, shall establish a plan to ensure maximum coordination and automated reporting or making available of records to the Attorney General as required under subparagraph (C), and the verification of the accuracy of those records, including the pre-validation of those records, where appropriate, during a 4-year period specified in the plan. The records shall be limited to those of an individual described in subsection (g) or (n) of section 922 of title 18.


(ii) Benchmark requirementsEach plan established under clause (i) shall include annual benchmarks to enable the Attorney General to assess implementation of the plan, including—(I) qualitative goals and quantitative measures;

(II) measures to monitor internal compliance, including any reporting failures and inaccuracies;

(III) a needs assessment, including estimated compliance costs; and

(IV) an estimated date by which the Federal department or agency will fully comply with record submission requirements under subparagraph (C).


(iii) Compliance determinationNot later than the end of each fiscal year beginning after the date of the establishment of a plan under clause (i), the Attorney General shall determine whether the applicable Federal department or agency has achieved substantial compliance with the benchmarks included in the plan.



(H) AccountabilityThe Attorney General shall publish, including on the website of the Department of Justice, and submit to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives a semiannual report that discloses—(i) the name of each Federal department or agency that has failed to submit a required certification under subparagraph (F);

(ii) the name of each Federal department or agency that has submitted a required certification under subparagraph (F), but failed to certify compliance with the record submission requirements under subparagraph (C);

(iii) the name of each Federal department or agency that has failed to submit an implementation plan under subparagraph (G);

(iv) the name of each Federal department or agency that is not in substantial compliance with an implementation plan under subparagraph (G);

(v) a detailed summary of the data, broken down by department or agency, contained in the certifications submitted under subparagraph (F);

(vi) a detailed summary of the contents and status, broken down by department or agency, of the implementation plans established under subparagraph (G); and

(vii) the reasons for which the Attorney General has determined that a Federal department or agency is not in substantial compliance with an implementation plan established under subparagraph (G).


(I) Noncompliance penaltiesFor each of fiscal years 2019 through 2022, each political appointee of a Federal department or agency that has failed to certify compliance with the record submission requirements under subparagraph (C), and is not in substantial compliance with an implementation plan established under subparagraph (G), shall not be eligible for the receipt of bonus pay, excluding overtime pay, until the department or agency—(i) certifies compliance with the record submission requirements under subparagraph (C); or

(ii) achieves substantial compliance with an implementation plan established under subparagraph (G).


(J) Technical assistanceThe Attorney General may use funds made available for the national instant criminal background check system established under subsection (b) to provide technical assistance to a Federal department or agency, at the request of the department or agency, in order to help the department or agency comply with the record submission requirements under subparagraph (C).


(K) Application to Federal courtsFor purposes of this paragraph—(i) the terms “department or agency of the United States” and “Federal department or agency” include a Federal court; and

(ii) the Director of the Administrative Office of the United States Courts shall perform, for a Federal court, the functions assigned to the head of a department or agency.



(2) Other authorityThe Attorney General shall develop such computer software, design and obtain such telecommunications and computer hardware, and employ such personnel, as are necessary to establish and operate the system in accordance with this section.



(f) Written reasons provided on requestIf the national instant criminal background check system determines that an individual is ineligible to receive a firearm and the individual requests the system to provide the reasons for the determination, the system shall provide such reasons to the individual, in writing, within 5 business days after the date of the request.


(g) Correction of erroneous system informationIf the system established under this section informs an individual contacting the system that receipt of a firearm by a prospective transferee would violate subsection (g) or (n) of section 922 of title 18 or State law, the prospective transferee may request the Attorney General to provide the prospective transferee with the reasons therefor. Upon receipt of such a request, the Attorney General shall immediately comply with the request. The prospective transferee may submit to the Attorney General information to correct, clarify, or supplement records of the system with respect to the prospective transferee. After receipt of such information, the Attorney General shall immediately consider the information, investigate the matter further, and correct all erroneous Federal records relating to the prospective transferee and give notice of the error to any Federal department or agency or any State that was the source of such erroneous records. For purposes of the preceding sentence, not later than 60 days after the date on which the Attorney General receives such information, the Attorney General shall determine whether or not the prospective transferee is the subject of an erroneous record and remove any records that are determined to be erroneous. In addition to any funds made available under subsection (k), the Attorney General may use such sums as are necessary and otherwise available for the salaries and expenses of the Federal Bureau of Investigation to comply with this subsection.


(h) RegulationsAfter 90 days’ notice to the public and an opportunity for hearing by interested parties, the Attorney General shall prescribe regulations to ensure the privacy and security of the information of the system established under this section.


(i) Prohibition relating To establishment of registration systems with respect to firearmsNo department, agency, officer, or employee of the United States may—(1) require that any record or portion thereof generated by the system established under this section be recorded at or transferred to a facility owned, managed, or controlled by the United States or any State or political subdivision thereof; or

(2) use the system established under this section to establish any system for the registration of firearms, firearm owners, or firearm transactions or dispositions, except with respect to persons, prohibited by section 922(g) or (n) of title 18 or State law, from receiving a firearm.


(j) DefinitionsAs used in this section:(1) LicenseeThe term “licensee” means a licensed importer (as defined in section 921(a)(9) of title 18), a licensed manufacturer (as defined in section 921(a)(10) of that title), or a licensed dealer (as defined in section 921(a)(11) of that title).


(2) Other termsThe terms “firearm”, “handgun”, “licensed importer”, “licensed manufacturer”, and “licensed dealer” have the meanings stated in section 921(a) of title 18, as amended by subsection (a)(2).



(k) Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to enable the Attorney General to carry out this section.


(Pub. L. 103–159, title I, § 103, Nov. 30, 1993, 107 Stat. 1541; Pub. L. 103–322, title XXI, § 210603(b), Sept. 13, 1994, 108 Stat. 2074; Pub. L. 104–294, title VI, § 603(h), (i)(1), Oct. 11, 1996, 110 Stat. 3504; Pub. L. 110–180, title I, § 101(a), Jan. 8, 2008, 121 Stat. 2561; Pub. L. 115–141, div. S, title VI, § 602, Mar. 23, 2018, 132 Stat. 1132.)

Editorial Notes
Codification
Section was enacted as part of the Brady Handgun Violence Prevention Act, and not as part of the NICS Improvement Amendments Act of 2007 which comprises this chapter.
Section was formerly classified as a note under section 922 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (e)(1)(F) to (K). Pub. L. 115–141, § 602(1), added subpars. (F) to (K).
Subsec. (g). Pub. L. 115–141, § 602(2), inserted at end “For purposes of the preceding sentence, not later than 60 days after the date on which the Attorney General receives such information, the Attorney General shall determine whether or not the prospective transferee is the subject of an erroneous record and remove any records that are determined to be erroneous. In addition to any funds made available under subsection (k), the Attorney General may use such sums as are necessary and otherwise available for the salaries and expenses of the Federal Bureau of Investigation to comply with this subsection.”
2008—Subsec. (e)(1). Pub. L. 110–180 designated first and second sentences as subpars. (A) and (B), respectively, inserted subpar. headings, substituted “furnish electronic versions of the information described under subparagraph (A)” for “furnish such information” in subpar. (B), and added subpar. (C).
1996—Subsecs. (e)(1), (g). Pub. L. 104–294, § 603(h), made technical amendment to reference in original act which appears in text as reference to subsection (g) or (n) of section 922 of title 18.
Subsec. (i)(2). Pub. L. 104–294, § 603(h), made technical amendment to reference in original act which appears in text as reference to section 922(g) or (n) of title 18.
Subsec. (k). Pub. L. 104–294, § 603(i)(1), amended directory language of Pub. L. 103–322, § 210603(b). See 1994 Amendment note below.
1994—Subsec. (k). Pub. L. 103–322, § 210603(b), as amended by Pub. L. 104–294, § 603(i)(1), struck out “, which may be appropriated from the Violent Crime Reduction Trust Fund established by section 1115 of title 31” after “authorized to be appropriated”.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentAmendment by section 603(i)(1) of Pub. L. 104–294 effective as if the amendment had been included in section 210603(b) of Pub. L. 103–322 on Sept. 13, 1994, see section 603(i)(2) of Pub. L. 104–294, set out as a note under section 40302 of this title.

Destruction of Identifying Information for Persons Not Prohibited From Possessing or Receiving FirearmsPub. L. 112–55, div. B, title V, § 511, Nov. 18, 2011, 125 Stat. 632, provided that: 
“Hereafter, none of the funds appropriated pursuant to this Act [div. B of Pub. L. 112–55, see Tables for classification] or any other provision of law may be used for—
“(1) the implementation of any tax or fee in connection with the implementation of subsection [sic] 922(t) of title 18, United States Code; and

“(2) any system to implement subsection [sic] 922(t) of title 18, United States Code, that does not require and result in the destruction of any identifying information submitted by or on behalf of any person who has been determined not to be prohibited from possessing or receiving a firearm no more than 24 hours after the system advises a Federal firearms licensee that possession or receipt of a firearm by the prospective transferee would not violate subsection (g) or (n) of section 922 of title 18, United States Code, or State law.”



Similar provisions were contained in the following prior appropriation acts:
Pub. L. 106–58, title VI, § 634, Sept. 29, 1999, 113 Stat. 473.
Pub. L. 105–277, div. A, § 101(h) [title VI, § 655], Oct. 21, 1998, 112 Stat. 2681–480, 2681–530.

Identification of Felons and Other Persons Ineligible To Purchase HandgunsPub. L. 100–690, title VI, § 6213, Nov. 18, 1988, 102 Stat. 4360, provided that:
“(a) Identification of Felons Ineligible To Purchase Handguns.—The Attorney General shall develop a system for immediate and accurate identification of felons who attempt to purchase 1 or more firearms but are ineligible to purchase firearms by reason of section 922(g)(1) of title 18, United States Code. The system shall be accessible to dealers but only for the purpose of determining whether a potential purchaser is a convicted felon. The Attorney General shall establish a plan (including a cost analysis of the proposed system) for implementation of the system. In developing the system, the Attorney General shall consult with the Secretary of the Treasury, other Federal, State, and local law enforcement officials with expertise in the area, and other experts. The Attorney General shall begin implementation of the system 30 days after the report to the Congress as provided in subsection (b).

“(b) Report to Congress.—Not later than 1 year after the date of the enactment of this Act [Nov. 18, 1988], the Attorney General shall report to the Congress a description of the system referred to in subsection (a) and a plan (including a cost analysis of the proposed system) for implementation of the system. Such report may include, if appropriate, recommendations for modifications of the system and legislation necessary in order to fully implement such system.

“(c) Additional Study of Other Persons Ineligible To Purchase Firearms.—The Attorney General in consultation with the Secretary of the Treasury shall conduct a study to determine if an effective method for immediate and accurate identification of other persons who attempt to purchase 1 or more firearms but are ineligible to purchase firearms by reason of section 922(g) of title 18, United States Code. In conducting the study, the Attorney General shall consult with the Secretary of the Treasury, other Federal, State, and local law enforcement officials with expertise in the area, and other experts. Such study shall be completed within 18 months after the date of the enactment of this Act [Nov. 18, 1988] and shall be submitted to the Congress and made available to the public. Such study may include, if appropriate, recommendations for legislation.

“(d) Definitions.—As used in this section, the terms ‘firearm’ and ‘dealer’ shall have the meanings given such terms in section 921(a) of title 18, United States Code.”




Executive Documents

Tracing of Firearms in Connection With Criminal Investigations
Memorandum of President of the United States, Jan. 16, 2013, 78 F.R. 4301, provided:
Memorandum for the Heads of Executive Departments and Agencies
Reducing violent crime, and gun-related crime in particular, is a top priority of my Administration. A key component of this effort is ensuring that law enforcement agencies at all levels—Federal, State, and local—utilize those tools that have proven most effective. One such tool is firearms tracing, which significantly assists law enforcement in reconstructing the transfer and movement of seized or recovered firearms. Responsibility for conducting firearms tracing rests with the Department of Justice’s Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF). Over the years, firearms tracing has significantly assisted law enforcement in solving violent crimes and generating thousands of leads that may otherwise not have been available.
Firearms tracing provides two principal benefits. First, tracing is an important investigative tool in individual cases, providing law enforcement agents with critical information that may lead to the apprehension of suspects, the recovery of other guns used in the commission of crimes, and the identification of potential witnesses, among other things. Second, analysis of tracing data in the aggregate provides valuable intelligence about local, regional, and national patterns relating to the movement and sources of guns used in the commission of crimes, which is useful for the effective deployment of law enforcement resources and development of enforcement strategies. Firearms tracing is a particularly valuable tool in detecting and investigating firearms trafficking, and has been deployed to help combat the pernicious problem of firearms trafficking across the Southwest border.
The effectiveness of firearms tracing as a law enforcement intelligence tool depends on the quantity and quality of information and trace requests submitted to ATF. In fiscal year 2012, ATF processed approximately 345,000 crime-gun trace requests for thousands of domestic and international law enforcement agencies. The Federal Government can encourage State and local law enforcement agencies to take advantage of the benefits of tracing all recovered firearms, but Federal law enforcement agencies should have an obligation to do so. If Federal law enforcement agencies do not conscientiously trace every firearm taken into custody, they may not only be depriving themselves of critical information in specific cases, but may also be depriving all Federal, State, and local agencies of the value of complete information for aggregate analyses.
Maximizing the effectiveness of firearms tracing, and the corresponding impact on combating violent crimes involving firearms, requires that Federal law enforcement agencies trace all recovered firearms taken into Federal custody in a timely and efficient manner.
Therefore, by the authority vested in me as President by the Constitution and the laws of the United States of America, I hereby direct the following:
Section 1. Firearms Tracing. (a) Federal law enforcement agencies shall ensure that all firearms recovered after the date of this memorandum in the course of criminal investigations and taken into Federal custody are traced through ATF at the earliest time practicable. Federal law enforcement agencies, as well as other executive departments and agencies, are encouraged, to the extent practicable, to take steps to ensure that firearms recovered prior to the date of this memorandum in the course of criminal investigations and taken into Federal custody are traced through ATF.
(b) Within 30 days of the date of this memorandum, ATF will issue guidance to Federal law enforcement agencies on submitting firearms trace requests.
(c) Within 60 days of the date of this memorandum, Federal law enforcement agencies shall ensure that their operational protocols reflect the requirement to trace recovered firearms through ATF.
(d) Within 90 days of the date of this memorandum, each Federal law enforcement agency shall submit a report to the Attorney General affirming that its operational protocols reflect the requirements set forth in this memorandum.
(e) For purposes of this memorandum, “Federal law enforcement agencies” means the Departments of State, the Treasury, Defense, Justice, the Interior, Agriculture, Energy, Veterans Affairs, and Homeland Security, and such other agencies and offices that regularly recover firearms in the course of their criminal investigations as the President may designate.
Sec. 2. General Provisions. (a) Nothing in this memorandum shall be construed to impair or otherwise affect the authority granted by law to a department or agency, or the head thereof.
(b) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
Sec. 3. Publication. The Attorney General is authorized and directed to publish this memorandum in the Federal Register.

Barack Obama.



Promoting Smart Gun Technology
Memorandum of President of the United States, Jan. 4, 2016, 81 F.R. 719, provided:
Memorandum for the Secretary of Defense[,] the Attorney General[, and] the Secretary of Homeland Security
For more than 20 years, the Federal Government has worked to keep guns out of the wrong hands through background checks. This critical effort in addressing gun violence has prevented more than two million prohibited firearms purchases from being completed. But tens of thousands of people are still injured or killed by firearms every year—in many cases by guns that were sold legally but then stolen, misused, or discharged accidentally. Developing and promoting technology that would help prevent these tragedies is an urgent priority.
In 2013, I directed the Department of Justice to review the availability and most effective use of new gun safety technologies, such as devices requiring a scan of the owner’s fingerprint before a gun can fire. In its report, the Department made clear that technological advancements in this area could help reduce accidental deaths and the use of stolen guns in criminal activities.
Millions of dollars have already been invested to support research into a broad range of concepts for improving gun safety. We must all do our part to continue to advance this research and encourage its practical application, and it is possible to do so in a way that makes the public safer and is consistent with the Second Amendment. The Federal Government has a unique opportunity to do so, as it is the single largest purchaser of firearms in the country. Therefore, by the authority vested in me as President by the Constitution and the laws of the United States of America, I hereby direct the following:
Section 1. Research and Development. The Department of Defense, the Department of Justice, and the Department of Homeland Security (departments) shall, to the extent practicable and permitted by law, conduct or sponsor research into gun safety technology that would reduce the frequency of accidental discharge or unauthorized use of firearms, and improve the tracing of lost or stolen guns. Not later than 90 days after the date of this memorandum, the Secretary of Defense, the Attorney General, and the Secretary of Homeland Security shall prepare jointly a report outlining a research and development strategy designed to expedite the real-world deployment of such technology for use in practice.
Sec. 2. Department Consideration of New Technology. The departments shall, to the extent permitted by law, regularly (a) review the availability of the technology described in section 1, and (b) explore potential ways to further its use and development to more broadly improve gun safety. In connection with these efforts, the departments shall consult with other agencies that acquire firearms and take appropriate steps to consider whether including such technology in specifications for acquisition of firearms would be consistent with operational needs.
Sec. 3. General Provisions. (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
(i) the authority granted by law to a department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
Sec. 4. Publication. The Attorney General is hereby authorized and directed to publish this memorandum in the Federal Register.

Barack Obama.




§ 40902. Findings
Congress finds the following:(1) Approximately 916,000 individuals were prohibited from purchasing a firearm for failing a background check between November 30, 1998, (the date the National Instant Criminal Background Check System (NICS) began operating) and December 31, 2004.

(2) From November 30, 1998, through December 31, 2004, nearly 49,000,000 Brady background checks were processed through NICS.

(3) Although most Brady background checks are processed through NICS in seconds, many background checks are delayed if the Federal Bureau of Investigation (FBI) does not have automated access to complete information from the States concerning persons prohibited from possessing or receiving a firearm under Federal or State law.

(4) Nearly 21,000,000 criminal records are not accessible by NICS and millions of criminal records are missing critical data, such as arrest dispositions, due to data backlogs.

(5) The primary cause of delay in NICS background checks is the lack of—(A) updates and available State criminal disposition records; and

(B) automated access to information concerning persons prohibited from possessing or receiving a firearm because of mental illness, restraining orders, or misdemeanor convictions for domestic violence.


(6) Automated access to this information can be improved by—(A) computerizing information relating to criminal history, criminal dispositions, mental illness, restraining orders, and misdemeanor convictions for domestic violence; or

(B) making such information available to NICS in a usable format.


(7) Helping States to automate these records will reduce delays for law-abiding gun purchasers.

(8) On March 12, 2002, the senseless shooting, which took the lives of a priest and a parishioner at the Our Lady of Peace Church in Lynbrook, New York, brought attention to the need to improve information-sharing that would enable Federal and State law enforcement agencies to conduct a complete background check on a potential firearm purchaser. The man who committed this double murder had a prior disqualifying mental health commitment and a restraining order against him, but passed a Brady background check because NICS did not have the necessary information to determine that he was ineligible to purchase a firearm under Federal or State law.

(9) On April 16, 2007, a student with a history of mental illness at the Virginia Polytechnic Institute and State University shot to death 32 students and faculty members, wounded 17 more, and then took his own life. The shooting, the deadliest campus shooting in United States history, renewed the need to improve information-sharing that would enable Federal and State law enforcement agencies to conduct complete background checks on potential firearms purchasers. In spite of a proven history of mental illness, the shooter was able to purchase the two firearms used in the shooting. Improved coordination between State and Federal authorities could have ensured that the shooter’s disqualifying mental health information was available to NICS.

(Pub. L. 110–180, § 2, Jan. 8, 2008, 121 Stat. 2559.)

Editorial Notes
Codification
Section was formerly classified in a note under section 922 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification and renumbering as this section.



§ 40903. Definitions
As used in this chapter, the following definitions shall apply:(1) Court orderThe term “court order” includes a court order (as described in section 922(g)(8) of title 18).


(2) Mental health termsThe terms “adjudicated as a mental defective” and “committed to a mental institution” have the same meanings as in section 922(g)(4) of title 18.


(3) Misdemeanor crime of domestic violenceThe term “misdemeanor crime of domestic violence” has the meaning given the term in section 921(a)(33) of title 18.


(Pub. L. 110–180, § 3, Jan. 8, 2008, 121 Stat. 2560.)

Editorial Notes
Codification
Section was formerly classified in a note under section 922 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification and renumbering as this section.



SUBCHAPTER I—TRANSMITTAL OF RECORDS
§ 40911. Enhancement of requirement that Federal departments and agencies provide relevant information to the National Instant Criminal Background Check System(a) Omitted

(b) Provision and maintenance of NICS records(1) Department of Homeland SecurityThe Secretary of Homeland Security shall make available to the Attorney General—(A) records, updated not less than quarterly, which are relevant to a determination of whether a person is disqualified from possessing or receiving a firearm under subsection (g) or (n) of section 922 of title 18 for use in background checks performed by the National Instant Criminal Background Check System; and

(B) information regarding all the persons described in subparagraph (A) of this paragraph who have changed their status to a category not identified under section 922(g)(5) of title 18 for removal, when applicable, from the National Instant Criminal Background Check System.


(2) Department of Defense(A) In generalNot later than 3 business days after the final disposition of a judicial proceeding conducted within the Department of Defense, the Secretary of Defense shall make available to the Attorney General records which are relevant to a determination of whether a member of the Armed Forces involved in such proceeding is disqualified from possessing or receiving a firearm under subsection (g) or (n) of section 922 of title 18 for use in background checks performed by the National Instant Criminal Background Check System.


(B) Judicial proceeding definedIn this paragraph, the term “judicial proceeding” means a hearing—(i) of which the person received actual notice; and

(ii) at which the person had an opportunity to participate with counsel.



(3) Department of JusticeThe Attorney General shall—(A) ensure that any information submitted to, or maintained by, the Attorney General under this section is kept accurate and confidential, as required by the laws, regulations, policies, or procedures governing the applicable record system;

(B) provide for the timely removal and destruction of obsolete and erroneous names and information from the National Instant Criminal Background Check System; and

(C) work with States to encourage the development of computer systems, which would permit electronic notification to the Attorney General when—(i) a court order has been issued, lifted, or otherwise removed by order of the court; or

(ii) a person has been adjudicated as a mental defective or committed to a mental institution.




(c) Standard for adjudications and commitments related to mental health(1) In generalNo department or agency of the Federal Government may provide to the Attorney General any record of an adjudication related to the mental health of a person or any commitment of a person to a mental institution if—(A) the adjudication or commitment, respectively, has been set aside or expunged, or the person has otherwise been fully released or discharged from all mandatory treatment, supervision, or monitoring;

(B) the person has been found by a court, board, commission, or other lawful authority to no longer suffer from the mental health condition that was the basis of the adjudication or commitment, respectively, or has otherwise been found to be rehabilitated through any procedure available under law; or

(C) the adjudication or commitment, respectively, is based solely on a medical finding of disability, without an opportunity for a hearing by a court, board, commission, or other lawful authority, and the person has not been adjudicated as a mental defective consistent with section 922(g)(4) of title 18, except that nothing in this section or any other provision of law shall prevent a Federal department or agency from providing to the Attorney General any record demonstrating that a person was adjudicated to be not guilty by reason of insanity, or based on lack of mental responsibility, or found incompetent to stand trial, in any criminal case or under the Uniform Code of Military Justice.


(2) Treatment of certain adjudications and commitments(A) Program for relief from disabilities(i) In generalEach department or agency of the United States that makes any adjudication related to the mental health of a person or imposes any commitment to a mental institution, as described in subsection (d)(4) and (g)(4) of section 922 of title 18 shall establish, not later than 120 days after January 8, 2008, a program that permits such a person to apply for relief from the disabilities imposed by such subsections.


(ii) ProcessEach application for relief submitted under the program required by this subparagraph shall be processed not later than 365 days after the receipt of the application. If a Federal department or agency fails to resolve an application for relief within 365 days for any reason, including a lack of appropriated funds, the department or agency shall be deemed for all purposes to have denied such request for relief without cause. Judicial review of any petitions brought under this clause shall be de novo.


(iii) Judicial reviewRelief and judicial review with respect to the program required by this subparagraph shall be available according to the standards prescribed in section 925(c) of title 18. If the denial of a petition for relief has been reversed after such judicial review, the court shall award the prevailing party, other than the United States, a reasonable attorney’s fee for any and all proceedings in relation to attaining such relief, and the United States shall be liable for such fee. Such fee shall be based upon the prevailing rates awarded to public interest legal aid organizations in the relevant community.



(B) Relief from disabilitiesIn the case of an adjudication related to the mental health of a person or a commitment of a person to a mental institution, a record of which may not be provided to the Attorney General under paragraph (1), including because of the absence of a finding described in subparagraph (C) of such paragraph, or from which a person has been granted relief under a program established under subparagraph (A) or (B), or because of a removal of a record under section 40901(e)(1)(D) of this title, the adjudication or commitment, respectively, shall be deemed not to have occurred for purposes of subsections (d)(4) and (g)(4) of section 922 of title 18. Any Federal agency that grants a person relief from disabilities under this subparagraph shall notify such person that the person is no longer prohibited under 922(d)(4) or 922(g)(4) of title 18 on account of the relieved disability for which relief was granted pursuant to a proceeding conducted under this subparagraph, with respect to the acquisition, receipt, transfer, shipment, transportation, or possession of firearms.



(3) Notice requirementEffective 30 days after January 8, 2008, any Federal department or agency that conducts proceedings to adjudicate a person as a mental defective under 922(d)(4) or 922(g)(4) of title 18 shall provide both oral and written notice to the individual at the commencement of the adjudication process including—(A) notice that should the agency adjudicate the person as a mental defective, or should the person be committed to a mental institution, such adjudication, when final, or such commitment, will prohibit the individual from purchasing, possessing, receiving, shipping or transporting a firearm or ammunition under section 922(d)(4) or section 922(g)(4) of title 18;

(B) information about the penalties imposed for unlawful possession, receipt, shipment or transportation of a firearm under section 924(a)(2) of title 18; and

(C) information about the availability of relief from the disabilities imposed by Federal laws with respect to the acquisition, receipt, transfer, shipment, transportation, or possession of firearms.


(4) Effective dateExcept for paragraph (3), this subsection shall apply to names and other information provided before, on, or after January 8, 2008. Any name or information provided in violation of this subsection (other than in violation of paragraph (3)) before, on, or after such date shall be removed from the National Instant Criminal Background Check System.



(Pub. L. 110–180, title I, § 101, Jan. 8, 2008, 121 Stat. 2561; Pub. L. 116–283, div. A, title V, § 544, Jan. 1, 2021, 134 Stat. 3613.)

Editorial Notes
Codification
Section is comprised of section 101 of Pub. L. 110–180. Subsec. (a) of section 101 amended section 103 of Pub. L. 103–159, which is classified as section 40901 of this title.
Section was formerly classified in a note under section 922 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification and renumbering as this section.

Amendments2021—Subsec. (b)(2), (3). Pub. L. 116–283 added par. (2) and redesignated former par. (2) as (3).

Executive Documents

Improving Availability of Relevant Executive Branch Records to the National Instant Criminal Background Check System
Memorandum of President of the United States, Jan. 16, 2013, 78 F.R. 4297, provided:
Memorandum for the Heads of Executive Departments and Agencies
Since it became operational in 1998, the National Instant Criminal Background Check System (NICS) has been an essential tool in the effort to ensure that individuals who are prohibited under Federal or State law from possessing firearms do not acquire them from Federal Firearms Licensees (FFLs). The ability of the NICS to determine quickly and effectively whether an individual is prohibited from possessing or receiving a firearm depends on the completeness and accuracy of the information made available to it by Federal, State, and tribal authorities.
The NICS Improvement Amendments Act of 2007 (NIAA) (Public Law 1107–180 [110–180]) was a bipartisan effort to strengthen the NICS by increasing the quantity and quality of relevant records from Federal, State, and tribal authorities accessible by the system. Among its requirements, the NIAA mandated that executive departments and agencies (agencies) provide relevant information, including criminal history records, certain adjudications related to the mental health of a person, and other information, to databases accessible by the NICS. Much progress has been made to identify information generated by agencies that is relevant to determining whether a person is prohibited from receiving or possessing firearms, but more must be done. Greater participation by agencies in identifying records they possess that are relevant to determining whether an individual is prohibited from possessing a firearm and a regularized process for submitting those records to the NICS will strengthen the accuracy and efficiency of the NICS, increasing public safety by keeping guns out of the hands of persons who cannot lawfully possess them.
Therefore, by the authority vested in me as President by the Constitution and the laws of the United States of America, I hereby direct the following:
Section 1. Improving the Availability of Records to the NICS. (a) Within 45 days of the date of this memorandum, and consistent with the process described in section 3 of this memorandum, the Department of Justice (DOJ) shall issue guidance to agencies regarding the identification and sharing of relevant Federal records and their submission to the NICS.
(b) Within 60 days of issuance of guidance pursuant to subsection (a) of this section, agencies shall submit a report to DOJ advising whether they possess relevant records, as set forth in the guidance, and setting forth an implementation plan for making information in those records available to the NICS, consistent with applicable law.
(c) In accordance with the authority and responsibility provided to the Attorney General by the Brady Handgun Violence Prevention Act (Public Law 103–159), as amended, the Attorney General, consistent with the process described in section 3 of this memorandum, shall resolve any disputes concerning whether agency records are relevant and should be made available to the NICS.
(d) To the extent they possess relevant records, as set forth in the guidance issued pursuant to subsection (a) of this section, agencies shall prioritize making those records available to the NICS on a regular and ongoing basis.
Sec. 2. Measuring Progress. (a) By October 1, 2013, and annually thereafter, agencies that possess relevant records shall submit a report to the President through the Attorney General describing:
(i) the relevant records possessed by the agency that can be shared with the NICS consistent with applicable law;
(ii) the number of those records submitted to databases accessible by the NICS during each reporting period;
(iii) the efforts made to increase the percentage of relevant records possessed by the agency that are submitted to databases accessible by the NICS;
(iv) any obstacles to increasing the percentage of records that are submitted to databases accessible by the NICS;
(v) for agencies that make qualifying adjudications related to the mental health of a person, the measures put in place to provide notice and programs for relief from disabilities as required under the NIAA;
(vi) the measures put in place to correct, modify, or remove records accessible by the NICS when the basis under which the record was made available no longer applies; and
(vii) additional steps that will be taken within 1 year of the report to improve the processes by which records are identified, made accessible, and corrected, modified, or removed.
(b) If an agency certifies in its annual report that it has made available to the NICS its relevant records that can be shared consistent with applicable law, and describes its plan to make new records available to the NICS and to update, modify, or remove existing records electronically no less often than quarterly as required by the NIAA, such agency will not be required to submit further annual reports. Instead, the agency will be required to submit an annual certification to DOJ, attesting that the agency continues to submit relevant records and has corrected, modified, or removed appropriate records.
Sec. 3. NICS Consultation and Coordination Working Group. To ensure adequate agency input in the guidance required by section 1(a) of this memorandum, subsequent decisions about whether an agency possesses relevant records, and determinations concerning whether relevant records should be provided to the NICS, there is established a NICS Consultation and Coordination Working Group (Working Group), to be chaired by the Attorney General or his designee.
(a) Membership. In addition to the Chair, the Working Group shall consist of representatives of the following agencies:
(i) the Department of Defense;
(ii) the Department of Health and Human Services;
(iii) the Department of Transportation;
(iv) the Department of Veterans Affairs;
(v) the Department of Homeland Security;
(vi) the Social Security Administration;
(vii) the Office of Personnel Management;
(viii) the Office of Management and Budget; and
(ix) such other agencies or offices as the Chair may designate.
(b) Functions. The Working Group shall convene regularly and as needed to allow for consultation and coordination between DOJ and agencies affected by the Attorney General’s implementation of the NIAA, including with respect to the guidance required by section 1(a) of this memorandum, subsequent decisions about whether an agency possesses relevant records, and determinations concerning whether relevant records should be provided to the NICS. The Working Group may also consider, as appropriate:
(i) developing means and methods for identifying agency records deemed relevant by DOJ’s guidance;
(ii) addressing obstacles faced by agencies in making their relevant records available to the NICS;
(iii) implementing notice and relief from disabilities programs; and
(iv) ensuring means to correct, modify, or remove records when the basis under which the record was made available no longer applies.
(c) Reporting. The Working Group will review the annual reports required by section 2(a) of this memorandum, and member agencies may append to the reports any material they deem appropriate, including an identification of any agency best practices that may be of assistance to States in supplying records to the NICS.
Sec. 4. General Provisions. (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
(i) the authority granted by law to a department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
(d) Independent agencies are strongly encouraged to comply with the requirements of this memorandum.
Sec. 5. Publication. The Attorney General is hereby authorized and directed to publish this memorandum in the Federal Register.

Barack Obama.




§ 40912. Requirements to obtain waiver(a) In generalBeginning 3 years after January 8, 2008, a State shall be eligible to receive a waiver of the 10 percent matching requirement for National Criminal History Improvement Grants under section 40301 of this title if the State is in compliance with an implementation plan established under subsection (b) or provides at least 90 percent of the information described in subsection (c). The length of such a waiver shall not exceed 2 years.


(b) State estimates(1) Initial state estimate(A) In generalTo assist the Attorney General in making a determination under subsection (a) of this section, and under section 40914 of this title, concerning the compliance of the States in providing information to the Attorney General for the purpose of receiving a waiver under subsection (a) of this section, or facing a loss of funds under section 40914 of this title, by a date not later than 180 days after January 8, 2008, each State shall provide the Attorney General with a reasonable estimate, as calculated by a method determined by the Attorney General and in accordance with section 40914(d) of this title, of the number of the records described in subparagraph (C) applicable to such State that concern persons who are prohibited from possessing or receiving a firearm under subsection (g) or (n) of section 922 of title 18.


(B) Failure to provide initial estimateA State that fails to provide an estimate described in subparagraph (A) by the date required under such subparagraph shall be ineligible to receive any funds under section 40913 of this title, until such date as it provides such estimate to the Attorney General or has established an implementation plan under section 40917 of this title.


(C) Record definedFor purposes of subparagraph (A), a record is the following:(i) A record that identifies a person who has been convicted in any court of a crime punishable by imprisonment for a term exceeding 1 year.

(ii) A record that identifies a person for whom an indictment has been returned for a crime punishable by imprisonment for a term exceeding 1 year that is valid under the laws of the State involved or who is a fugitive from justice, as of the date of the estimate, and for which a record of final disposition is not available.

(iii) A record that identifies a person who is an unlawful user of, or addicted to a controlled substance (as such terms “unlawful user” and “addicted” are respectively defined in regulations implementing section 922(g)(3) of title 18 as in effect on January 8, 2008) as demonstrated by arrests, convictions, and adjudications, and whose record is not protected from disclosure to the Attorney General under any provision of State or Federal law.

(iv) A record that identifies a person who has been adjudicated as a mental defective or committed to a mental institution, consistent with section 922(g)(4) of title 18 and whose record is not protected from disclosure to the Attorney General under any provision of State or Federal law.

(v) A record that is electronically available and that identifies a person who, as of the date of such estimate, is subject to a court order described in section 922(g)(8) of title 18.

(vi) A record that is electronically available and that identifies a person convicted in any court of a misdemeanor crime of domestic violence, as defined in section 921(a)(33) of title 18.



(2) ScopeThe Attorney General, in determining the compliance of a State under this section or section 40914 of this title for the purpose of granting a waiver or imposing a loss of Federal funds, shall assess the total percentage of records provided by the State concerning any event occurring within the prior 20 years, which would disqualify a person from possessing a firearm under subsection (g) or (n) of section 922 of title 18.


(3) ClarificationNotwithstanding paragraph (2), States shall endeavor to provide the National Instant Criminal Background Check System with all records concerning persons who are prohibited from possessing or receiving a firearm under subsection (g) or (n) of section 922 of title 18, regardless of the elapsed time since the disqualifying event.



(c) Eligibility of State records for submission to the National Instant Criminal Background Check System(1) Requirements for eligibility(A) In generalFrom the information collected by a State, the State shall make electronically available to the Attorney General records relevant to a determination of whether a person is disqualified from possessing or receiving a firearm under subsection (g) or (n) of section 922 of title 18 or applicable State law.


(B) NICS updatesThe State, on being made aware that the basis under which a record was made available under subparagraph (A) does not apply, or no longer applies, shall, as soon as practicable—(i) update, correct, modify, or remove the record from any database that the Federal or State government maintains and makes available to the National Instant Criminal Background Check System, consistent with the rules pertaining to that database; and

(ii) notify the Attorney General that such basis no longer applies so that the record system in which the record is maintained is kept up to date.

The Attorney General upon receiving notice pursuant to clause (ii) shall ensure that the record in the National Instant Criminal Background Check System is updated, corrected, modified, or removed within 30 days of receipt.

(C) CertificationTo remain eligible for a waiver under subsection (a), a State shall certify to the Attorney General, not less than once during each 2-year period, that at least 90 percent of all records described in subparagraph (A) has been made electronically available to the Attorney General in accordance with subparagraph (A).


(D) Inclusion of all recordsFor purposes of this paragraph, a State shall identify and include all of the records described under subparagraph (A) without regard to the age of the record.



(2) Application to persons convicted of misdemeanor crimes of domestic violenceThe State shall make available to the Attorney General, for use by the National Instant Criminal Background Check System, records relevant to a determination of whether a person has been convicted in any court of a misdemeanor crime of domestic violence. With respect to records relating to such crimes, the State shall provide information specifically describing the offense and the specific section or subsection of the offense for which the defendant has been convicted and the relationship of the defendant to the victim in each case.


(3) Application to persons who have been adjudicated as a mental defective or committed to a mental institutionThe State shall make available to the Attorney General, for use by the National Instant Criminal Background Check System, the name and other relevant identifying information of persons adjudicated as a mental defective or those committed to mental institutions to assist the Attorney General in enforcing section 922(g)(4) of title 18.



(d) Privacy protectionsFor any information provided to the Attorney General for use by the National Instant Criminal Background Check System, relating to persons prohibited from possessing or receiving a firearm under section 922(g)(4) of title 18, the Attorney General shall work with States and local law enforcement and the mental health community to establish regulations and protocols for protecting the privacy of information provided to the system. The Attorney General shall make every effort to meet with any mental health group seeking to express its views concerning these regulations and protocols and shall seek to develop regulations as expeditiously as practicable.


(e) Attorney General reportNot later than January 31 of each year, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the progress of States in automating the databases containing the information described in subsection (b) and in making that information electronically available to the Attorney General pursuant to the requirements of subsection (c).


(Pub. L. 110–180, title I, § 102, Jan. 8, 2008, 121 Stat. 2564; Pub. L. 115–141, div. S, title VI, § 603(a), Mar. 23, 2018, 132 Stat. 1135.)

Editorial Notes
Codification
Section was formerly classified in a note under section 922 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (a). Pub. L. 115–141, § 603(a)(1), substituted “section 40301 of this title” for “the Crime Identification Technology Act of 1988 (42 U.S.C. 14601)” and inserted “is in compliance with an implementation plan established under subsection (b) or” before “provides at least 90 percent of the information described in subsection (c)”.
Subsec. (b)(1)(B). Pub. L. 115–141, § 603(a)(2), inserted “or has established an implementation plan under section 40917 of this title” after “the Attorney General”.



§ 40913. Implementation assistance to States(a) Authorization(1) In generalFrom amounts made available to carry out this section and subject to section 40912(b)(1)(B) of this title, the Attorney General shall make grants to States and Indian tribal governments, in a manner consistent with the National Criminal History Improvement Program, which shall be used by the States and Indian tribal governments, in conjunction with units of local government and State and local courts, to establish or upgrade information and identification technologies for firearms eligibility determinations. Not less than 3 percent, and no more than 10 percent of each grant under this paragraph shall be used to maintain the relief from disabilities program in accordance with section 40915 of this title.


(2) Grants to Indian tribesUp to 5 percent of the grant funding available under this section may be reserved for Indian tribal governments, including tribal judicial systems.



(b) Use of grant amountsGrants awarded to States or Indian tribes under this section may only be used to—(1) create electronic systems, which provide accurate and up-to-date information which is directly related to checks under the National Instant Criminal Background Check System (referred to in this section as “NICS”), including court disposition and corrections records;

(2) assist States in establishing or enhancing their own capacities to perform NICS background checks;

(3) supply accurate and timely information to the Attorney General concerning final dispositions of criminal records to databases accessed by NICS, including through increased efforts to pre-validate the contents of those records to expedite eligibility determinations;

(4) supply accurate and timely information to the Attorney General concerning the identity of persons who are prohibited from obtaining a firearm under section 922(g)(4) of title 18 to be used by the Federal Bureau of Investigation solely to conduct NICS background checks;

(5) supply accurate and timely court orders and records of misdemeanor crimes of domestic violence for inclusion in Federal and State law enforcement databases used to conduct NICS background checks;

(6) collect and analyze data needed to demonstrate levels of State compliance with this chapter; and

(7) maintain the relief from disabilities program in accordance with section 40915 of this title, but not less than 3 percent, and no more than 10 percent of each grant shall be used for this purpose.


(c) EligibilityTo be eligible for a grant under this section, a State shall certify, to the satisfaction of the Attorney General, that the State has implemented a relief from disabilities program in accordance with section 40915 of this title.


(d) ConditionAs a condition of receiving a grant under this section, a State shall specify the projects for which grant amounts will be used, and shall use such amounts only as specified. A State that violates this subsection shall be liable to the Attorney General for the full amount of the grant received under this section.


(e) Authorization of appropriations(1) In generalThere are authorized to be appropriated to carry out this section $125,000,000 for fiscal year 2009, $250,000,000 for fiscal year 2010, $250,000,000 for fiscal year 2011, $125,000,000 for fiscal year 2012, $125,000,000 for fiscal year 2013, and $125,000,000 for each of fiscal years 2018 through 2022.


(2) Domestic Abuse and Violence Prevention Initiative(A) EstablishmentFor each of fiscal years 2018 through 2022, the Attorney General shall create a priority area under the NICS Act Record Improvement Program (commonly known as “NARIP”) for a Domestic Abuse and Violence Prevention Initiative that emphasizes the need for grantees to identify and upload all felony conviction records and domestic violence records.


(B) FundingThe Attorney General—(i) may use not more than 50 percent of the amounts made available under this subsection for each of fiscal years 2018 through 2022 to carry out the initiative described in subparagraph (A); and

(ii) shall give a funding preference under NARIP to States that—(I) have established an implementation plan under section 40917 of this title; and

(II) will use amounts made available under this subparagraph to improve efforts to identify and upload all felony conviction records and domestic violence records described in clauses (i), (v), and (vi) of section 40912(b)(1)(C) of this title by not later than September 30, 2022.





(f) User feeThe Federal Bureau of Investigation shall not charge a user fee for background checks pursuant to section 922(t) of title 18.


(g) Technical assistanceThe Attorney General shall direct the Office of Justice Programs, the Bureau of Alcohol, Tobacco, Firearms, and Explosives, and the Federal Bureau of Investigation to—(1) assist States that are not currently eligible for grants under this section to achieve compliance with all eligibility requirements; and

(2) provide technical assistance and training services to grantees under this section.


(Pub. L. 110–180, title I, § 103, Jan. 8, 2008, 121 Stat. 2567; Pub. L. 115–141, div. S, title VI, § 603(b), Mar. 23, 2018, 132 Stat. 1135.)

Editorial Notes
Codification
Section was formerly classified in a note under section 922 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (b)(3). Pub. L. 115–141, § 603(b)(1), inserted before semicolon at end “, including through increased efforts to pre-validate the contents of those records to expedite eligibility determinations”.
Subsec. (e)(1). Pub. L. 115–141, § 603(b)(2)(A), struck out “and” after “2012,” and inserted before period at end “, and $125,000,000 for each of fiscal years 2018 through 2022”.
Subsec. (e)(2). Pub. L. 115–141, § 603(b)(2)(B), added par. (2) and struck out former par. (2) which related to allocations for fiscal years 2009 to 2013.
Subsec. (g). Pub. L. 115–141, § 603(b)(3), added subsec. (g).



§ 40914. Penalties for noncompliance(a) Attorney General report(1) In generalNot later than January 31 of each year, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the progress of the States in automating the databases containing information described under sections 40912 and 40913 of this title, and in providing that information pursuant to the requirements of sections 40912 and 40913 of this title.


(2) Authorization of appropriationsThere are authorized to be appropriated to the Department of Justice, such funds as may be necessary to carry out paragraph (1).



(b) Penalties(1) Discretionary reduction(A) During the 2-year period beginning 3 years after January 8, 2008, the Attorney General may withhold not more than 3 percent of the amount that would otherwise be allocated to a State under section 10156 of this title if the State provides less than 50 percent of the records required to be provided under sections 40912 and 40913 of this title.

(B) During the 5-year period after the expiration of the period referred to in subparagraph (A), the Attorney General may withhold not more than 4 percent of the amount that would otherwise be allocated to a State under section 10156 of this title if the State provides less than 70 percent of the records required to be provided under sections 40912 and 40913 of this title.


(2) Mandatory reductionAfter the expiration of the periods referred to in paragraph (1), the Attorney General shall withhold 5 percent of the amount that would otherwise be allocated to a State under section 10156 of this title, if the State provides less than 90 percent of the records required to be provided under sections 40912 and 40913 of this title.


(3) Waiver by Attorney GeneralThe Attorney General may waive the applicability of paragraph (2) to a State if the State provides substantial evidence, as determined by the Attorney General, that the State is making a reasonable effort to comply with the requirements of sections 40912 and 40913 of this title, including an inability to comply due to court order or other legal restriction.



(c) ReallocationAny funds that are not allocated to a State because of the failure of the State to comply with the requirements of this chapter shall be reallocated to States that meet such requirements.


(d) MethodologyThe method established to calculate the number of records to be reported, as set forth in section 40912(b)(1)(A) of this title, and State compliance with the required level of reporting under sections 40912 and 40913 of this title shall be determined by the Attorney General. The Attorney General shall calculate the methodology based on the total number of records to be reported from all subcategories of records, as described in section 40912(b)(1)(C) of this title.


(Pub. L. 110–180, title I, § 104, Jan. 8, 2008, 121 Stat. 2568.)

Editorial Notes
Codification
Section was formerly classified in a note under section 922 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification and renumbering as this section.



§ 40915. Relief from disabilities program required as condition for participation in grant programs(a) Program describedA relief from disabilities program is implemented by a State in accordance with this section if the program—(1) permits a person who, pursuant to State law, has been adjudicated as described in subsection (g)(4) of section 922 of title 18 or has been committed to a mental institution, to apply to the State for relief from the disabilities imposed by subsections (d)(4) and (g)(4) of such section by reason of the adjudication or commitment;

(2) provides that a State court, board, commission, or other lawful authority shall grant the relief, pursuant to State law and in accordance with the principles of due process, if the circumstances regarding the disabilities referred to in paragraph (1), and the person’s record and reputation, are such that the person will not be likely to act in a manner dangerous to public safety and that the granting of the relief would not be contrary to the public interest; and

(3) permits a person whose application for the relief is denied to file a petition with the State court of appropriate jurisdiction for a de novo judicial review of the denial.


(b) Authority to provide relief from certain disabilities with respect to firearmsIf, under a State relief from disabilities program implemented in accordance with this section, an application for relief referred to in subsection (a)(1) of this section is granted with respect to an adjudication or a commitment to a mental institution or based upon a removal of a record under section 40912(c)(1)(B) of this title, the adjudication or commitment, as the case may be, is deemed not to have occurred for purposes of subsections (d)(4) and (g)(4) of section 922 of title 18.


(Pub. L. 110–180, title I, § 105, Jan. 8, 2008, 121 Stat. 2569.)

Editorial Notes
Codification
Section was formerly classified in a note under section 922 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification and renumbering as this section.



§ 40916. Illegal immigrant gun purchase notification(a) In generalNotwithstanding any other provision of law or of this chapter, all records obtained by the National Instant Criminal Background Check system relevant to whether an individual is prohibited from possessing a firearm because such person is an alien illegally or unlawfully in the United States shall be made available to U.S. Immigration and Customs Enforcement.


(b) RegulationsThe Attorney General, at his or her discretion, shall promulgate guidelines relevant to what records relevant to illegal aliens shall be provided pursuant to the provisions of this chapter.


(Pub. L. 110–180, title I, § 106, Jan. 8, 2008, 121 Stat. 2570.)

Editorial Notes
Codification
Section was formerly classified in a note under section 922 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification and renumbering as this section.



§ 40917. Implementation plan(a) In generalNot later than 1 year after March 23, 2018, the Attorney General, in coordination with the States and Indian tribal governments, shall establish, for each State or Indian tribal government, a plan to ensure maximum coordination and automation of the reporting or making available of appropriate records to the National Instant Criminal Background Check System established under section 40901 of this title and the verification of the accuracy of those records during a 4-year period specified in the plan. The records shall be limited to those of an individual described in subsection (g) or (n) of section 922 of title 18 11 So in original. Probably should be followed by a period.


(b) Benchmark requirementsEach plan established under this section shall include annual benchmarks to enable the Attorney General to assess the implementation of the plan, including—(1) qualitative goals and quantitative measures; and

(2) a needs assessment, including estimated compliance costs.


(c) Compliance determinationNot later than the end of each fiscal year beginning after the date of the establishment of an implementation plan under this section, the Attorney General shall determine whether each State or Indian tribal government has achieved substantial compliance with the benchmarks included in the plan.


(d) AccountabilityThe Attorney General—(1) shall disclose and publish, including on the website of the Department of Justice—(A) the name of each State or Indian tribal government that received a determination of failure to achieve substantial compliance with an implementation plan under subsection (c) for the preceding fiscal year; and

(B) a description of the reasons for which the Attorney General has determined that the State or Indian tribal government is not in substantial compliance with the implementation plan, including, to the greatest extent possible, a description of the types and amounts of records that have not been submitted; and


(2) if a State or Indian tribal government described in paragraph (1) subsequently receives a determination of substantial compliance, shall—(A) immediately correct the applicable record; and

(B) not later than 3 days after the determination, remove the record from the website of the Department of Justice and any other location where the record was published.



(e) IncentivesFor each of fiscal years 2018 through 2022, the Attorney General shall give affirmative preference to all Bureau of Justice Assistance discretionary grant applications of a State or Indian tribal government that received a determination of substantial compliance under subsection (c) for the fiscal year in which the grant was solicited.


(Pub. L. 110–180, title I, § 107, as added Pub. L. 115–141, div. S, title VI, § 605(a), Mar. 23, 2018, 132 Stat. 1137.)


SUBCHAPTER II—FOCUSING FEDERAL ASSISTANCE ON THE IMPROVEMENT OF RELEVANT RECORDS
§ 40931. Continuing evaluations(a) Evaluation requiredThe Director of the Bureau of Justice Statistics (referred to in this section as the “Director”) shall study and evaluate the operations of the National Instant Criminal Background Check System. Such study and evaluation shall include compilations and analyses of the operations and record systems of the agencies and organizations necessary to support such System.


(b) Report on grantsNot later than January 31 of each year, the Director shall submit to Congress a report containing the estimates submitted by the States under section 40912(b) of this title.


(c) Report on best practicesNot later than January 31 of each year, the Director shall submit to Congress, and to each State participating in the National Criminal History Improvement Program, a report of the practices of the States regarding the collection, maintenance, automation, and transmittal of information relevant to determining whether a person is prohibited from possessing or receiving a firearm by Federal or State law, by the State or any other agency, or any other records relevant to the National Instant Criminal Background Check System, that the Director considers to be best practices.


(d) Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2009 through 2013 to complete the studies, evaluations, and reports required under this section.


(Pub. L. 110–180, title II, § 201, Jan. 8, 2008, 121 Stat. 2570.)

Editorial Notes
Codification
Section was formerly classified in a note under section 922 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER III—GRANTS TO STATE COURT SYSTEMS FOR THE IMPROVEMENT IN AUTOMATION AND TRANSMITTAL OF DISPOSITION RECORDS
§ 40941. Disposition records automation and transmittal improvement grants(a) Grants authorizedFrom amounts made available to carry out this section, the Attorney General shall make grants to each State, consistent with State plans for the integration, automation, and accessibility of criminal history records, for use by the State court system to improve the automation and transmittal of criminal history dispositions, records relevant to determining whether a person has been convicted of a misdemeanor crime of domestic violence, court orders, and mental health adjudications or commitments, to Federal and State record repositories in accordance with sections 40912 and 40913 of this title and the National Criminal History Improvement Program.


(b) Grants to Indian tribesUp to 5 percent of the grant funding available under this section may be reserved for Indian tribal governments for use by Indian tribal judicial systems.


(c) Use of fundsAmounts granted under this section shall be used by the State court system only—(1) to carry out, as necessary, assessments of the capabilities of the courts of the State for the automation and transmission of arrest and conviction records, court orders, and mental health adjudications or commitments to Federal and State record repositories; and

(2) to implement policies, systems, and procedures for the automation and transmission of arrest and conviction records, court orders, and mental health adjudications or commitments to Federal and State record repositories.


(d) EligibilityTo be eligible to receive a grant under this section, a State shall certify, to the satisfaction of the Attorney General, that the State has implemented a relief from disabilities program in accordance with section 40915 of this title.


(e) Authorization of appropriationsThere are authorized to be appropriated to the Attorney General to carry out this section $62,500,000 for fiscal year 2009, $125,000,000 for fiscal year 2010, $125,000,000 for fiscal year 2011, $62,500,000 for fiscal year 2012, and $62,500,000 for fiscal year 2013.


(Pub. L. 110–180, title III, § 301, Jan. 8, 2008, 121 Stat. 2571.)

Editorial Notes
Codification
Section was formerly classified in a note under section 922 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification and renumbering as this section.





CHAPTER 411—ACCESS TO CRIMINAL HISTORY AND IDENTIFICATION RECORDS



Sec.


41101.Funds for exchange of identification records.


41102.Parimutuel licensing simplification.


41103.Processing of name checks and background records for noncriminal employment, licensing, and humanitarian purposes by INTERPOL.


41104.Processing of fingerprint identification records and name checks by FBI.


41105.Criminal background checks for applicants for employment in nursing facilities and home health care agencies.


41106.Reviews of criminal records of applicants for private security officer employment.


41107.Access to the national crime information databases by tribes.



§ 41101. Funds for exchange of identification records
The funds provided for Salaries and Expenses, Federal Bureau of Investigation, may be used hereafter, in addition to those uses authorized thereunder, for the exchange of identification records with officials or federally chartered or insured banking institutions to promote or maintain the security of those institutions, and, if authorized by State statute and approved by the Attorney General, to officials of State and local governments for purposes of employment and licensing, any such exchange to be made only for the official use of any such official and subject to the same restriction with respect to dissemination as that provided for under the aforementioned appropriation.
(Pub. L. 92–544, title II, Oct. 25, 1972, 86 Stat. 1115.)

Editorial Notes
Codification
Section was formerly classified as a note under section 534 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.
Section is from the Department of Justice Appropriation Act, 1973, and also from the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973.



§ 41102. Parimutuel licensing simplification(a) In generalAn association of State officials regulating parimutuel wagering, designated for the purpose of this section by the Attorney General, may submit fingerprints to the Attorney General on behalf of any applicant for State license to participate in parimutuel wagering. In response to such a submission, the Attorney General may, to the extent provided by law, exchange, for licensing and employment purposes, identification and criminal history records with the State governmental bodies to which such applicant has applied.


(b) DefinitionAs used in this section, the term “State” means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or possession of the United States.


(Pub. L. 100–413, § 2, Aug. 22, 1988, 102 Stat. 1101.)

Editorial Notes
Codification
Section was formerly classified in a note under section 534 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.

Effective DatePub. L. 100–413, § 3, Aug. 22, 1988, 102 Stat. 1101, provided that: “This Act [enacting this section and provisions set out as a note under section 10101 of this title] shall take effect on July 1, 1989.”




§ 41103. Processing of name checks and background records for noncriminal employment, licensing, and humanitarian purposes by INTERPOL
For fiscal year 1990 and hereafter the Chief, United States National Central Bureau, INTERPOL, may establish and collect fees to process name checks and background records for noncriminal employment, licensing, and humanitarian purposes and, notwithstanding the provisions of section 3302 of title 31, credit such fees to this appropriation to be used for salaries and other expenses incurred in providing these services.
(Pub. L. 101–162, title II, Nov. 21, 1989, 103 Stat. 995.)

Editorial Notes
Codification
Section was formerly classified as a note under section 509 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.
Section is from the Department of Justice Appropriations Act, 1990, and also from the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1990.



§ 41104. Processing of fingerprint identification records and name checks by FBI
For fiscal year 1991 and hereafter the Director of the Federal Bureau of Investigation may establish and collect fees to process fingerprint identification records and name checks for non-criminal justice, non-law enforcement employment and licensing purposes and for certain employees of private sector contractors with classified Government contracts, and notwithstanding the provisions of section 3302 of title 31, credit such fees to this appropriation to be used for salaries and other expenses incurred in providing these services, and that the Director of the Federal Bureau of Investigation may establish such fees at a level to include an additional amount to establish a fund to remain available until expended to defray expenses for the automation of fingerprint identification and criminal justice information services and associated costs.
(Pub. L. 101–515, title II, Nov. 5, 1990, 104 Stat. 2112; Pub. L. 104–91, title I, § 101(a), Jan. 6, 1996, 110 Stat. 11, amended Pub. L. 104–99, title II, § 211, Jan. 26, 1996, 110 Stat. 37.)

Editorial Notes
Codification
Section was formerly classified as a note under section 534 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.
Section is from the Department of Justice Appropriations Act, 1991, and also from the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1991.
Amendment by Pub. L. 104–91 is based on section 113 of H.R. 2076, One Hundred Fourth Congress, as passed by the House of Representatives on Dec. 6, 1995, which was enacted into law by Pub. L. 104–91.

Amendments1996—Pub. L. 104–91, as amended by Pub. L. 104–99, which directed the amendment of this section by inserting “and criminal justice information” after “for the automation of finger-print identification”, was executed by making the insertion after “for the automation of fingerprint identification” to reflect the probable intent of Congress.



§ 41105. Criminal background checks for applicants for employment in nursing facilities and home health care agencies(a)(1) A nursing facility or home health care agency may submit a request to the Attorney General to conduct a search and exchange of records described in subsection (b) regarding an applicant for employment if the employment position is involved in direct patient care.

(2) A nursing facility or home health care agency requesting a search and exchange of records under this section shall submit to the Attorney General through the appropriate State agency or agency designated by the Attorney General a copy of an employment applicant’s fingerprints, a statement signed by the applicant authorizing the nursing facility or home health care agency to request the search and exchange of records, and any other identification information not more than 7 days (excluding Saturdays, Sundays, and legal public holidays under section 6103(a) of title 5) after acquiring the fingerprints, signed statement, and information.


(b) Pursuant to any submission that complies with the requirements of subsection (a), the Attorney General shall search the records of the Criminal Justice Information Services Division of the Federal Bureau of Investigation for any criminal history records corresponding to the fingerprints or other identification information submitted. The Attorney General shall provide any corresponding information resulting from the search to the appropriate State agency or agency designated by the Attorney General to receive such information.

(c) Information regarding an applicant for employment in a nursing facility or home health care agency obtained pursuant to this section may be used only by the facility or agency requesting the information and only for the purpose of determining the suitability of the applicant for employment by the facility or agency in a position involved in direct patient care.

(d) The Attorney General may charge a reasonable fee, not to exceed $50 per request, to any nursing facility or home health care agency requesting a search and exchange of records pursuant to this section.

(e) Not later than 2 years after October 21, 1998, the Attorney General shall submit a report to Congress on the number of requests for searches and exchanges of records made under this section by nursing facilities and home health care agencies and the disposition of such requests.

(f) Whoever knowingly uses any information obtained pursuant to this section for a purpose other than as authorized under subsection (c) shall be fined in accordance with title 18, imprisoned for not more than 2 years, or both.

(g) A nursing facility or home health care agency that, in denying employment for an applicant, reasonably relies upon information provided by the Attorney General pursuant to this section shall not be liable in any action brought by the applicant based on the employment determination resulting from the incompleteness or inaccuracy of the information.

(h) The Attorney General may promulgate such regulations as are necessary to carry out this section, including regulations regarding the security, confidentiality, accuracy, use, destruction, and dissemination of information, audits and recordkeeping, the imposition of fees, and any necessary modifications to the definitions contained in subsection (i).

(i) In this section:(1) The term “home health care agency” means an agency that provides home health care or personal care services on a visiting basis in a place of residence.

(2) The term “nursing facility” means a facility or institution (or a distinct part of an institution) that is primarily engaged in providing to residents of the facility or institution nursing care, including skilled nursing care, and related services for individuals who require medical or nursing care.


(j) This section shall apply without fiscal year limitation.

(Pub. L. 105–277, div. A, § 101(b) [title I, § 124], Oct. 21, 1998, 112 Stat. 2681–50, 2681–73.)

Editorial Notes
Codification
Section was formerly classified as a note under section 534 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.



§ 41106. Reviews of criminal records of applicants for private security officer employment(a) Short titleThis section may be cited as the “Private Security Officer Employment Authorization Act of 2004”.


(b) FindingsCongress finds that—(1) employment of private security officers in the United States is growing rapidly;

(2) private security officers function as an adjunct to, but not a replacement for, public law enforcement by helping to reduce and prevent crime;

(3) such private security officers protect individuals, property, and proprietary information, and provide protection to such diverse operations as banks, hospitals, research and development centers, manufacturing facilities, defense and aerospace contractors, high technology businesses, nuclear power plants, chemical companies, oil and gas refineries, airports, communication facilities and operations, office complexes, schools, residential properties, apartment complexes, gated communities, and others;

(4) sworn law enforcement officers provide significant services to the citizens of the United States in its public areas, and are supplemented by private security officers;

(5) the threat of additional terrorist attacks requires cooperation between public and private sectors and demands professional, reliable, and responsible security officers for the protection of people, facilities, and institutions;

(6) the trend in the Nation toward growth in such security services has accelerated rapidly;

(7) such growth makes available more public sector law enforcement officers to combat serious and violent crimes, including terrorism;

(8) the American public deserves the employment of qualified, well-trained private security personnel as an adjunct to sworn law enforcement officers; and

(9) private security officers and applicants for private security officer positions should be thoroughly screened and trained.


(c) DefinitionsIn this section:(1) EmployeeThe term “employee” includes both a current employee and an applicant for employment as a private security officer.


(2) Authorized employerThe term “authorized employer” means any person that—(A) employs private security officers; and

(B) is authorized by regulations promulgated by the Attorney General to request a criminal history record information search of an employee through a State identification bureau pursuant to this section.


(3) Private security officerThe term “private security officer”—(A) means an individual other than an employee of a Federal, State, or local government, whose primary duty is to perform security services, full or part time, for consideration, whether armed or unarmed and in uniform or plain clothes (except for services excluded from coverage under this section if the Attorney General determines by regulation that such exclusion would serve the public interest); but

(B) does not include—(i) employees whose duties are primarily internal audit or credit functions;

(ii) employees of electronic security system companies acting as technicians or monitors; or

(iii) employees whose duties primarily involve the secure movement of prisoners.



(4) Security servicesThe term “security services” means acts to protect people or property as defined by regulations promulgated by the Attorney General.


(5) State identification bureauThe term “State identification bureau” means the State entity designated by the Attorney General for the submission and receipt of criminal history record information.



(d) Criminal history record information search(1) In general(A) Submission of fingerprintsAn authorized employer may submit to the State identification bureau of a participating State, fingerprints or other means of positive identification, as determined by the Attorney General, of an employee of such employer for purposes of a criminal history record information search pursuant to this section.


(B) Employee rights(i) PermissionAn authorized employer shall obtain written consent from an employee to submit to the State identification bureau of the participating State the request to search the criminal history record information of the employee under this section.


(ii) AccessAn authorized employer shall provide to the employee confidential access to any information relating to the employee received by the authorized employer pursuant to this section.



(C) Providing information to the State identification bureauUpon receipt of a request for a criminal history record information search from an authorized employer pursuant to this section, submitted through the State identification bureau of a participating State, the Attorney General shall—(i) search the appropriate records of the Criminal Justice Information Services Division of the Federal Bureau of Investigation; and

(ii) promptly provide any resulting identification and criminal history record information to the submitting State identification bureau requesting the information.


(D) Use of information(i) In generalUpon receipt of the criminal history record information from the Attorney General by the State identification bureau, the information shall be used only as provided in clause (ii).


(ii) TermsIn the case of—(I) a participating State that has no State standards for qualification to be a private security officer, the State shall notify an authorized employer as to the fact of whether an employee has been—(aa) convicted of a felony, an offense involving dishonesty or a false statement if the conviction occurred during the previous 10 years, or an offense involving the use or attempted use of physical force against the person of another if the conviction occurred during the previous 10 years; or

(bb) charged with a criminal felony for which there has been no resolution during the preceding 365 days; or


(II) a participating State that has State standards for qualification to be a private security officer, the State shall use the information received pursuant to this section in applying the State standards and shall only notify the employer of the results of the application of the State standards.



(E) Frequency of requestsAn authorized employer may request a criminal history record information search for an employee only once every 12 months of continuous employment by that employee unless the authorized employer has good cause to submit additional requests.



(2) RegulationsNot later than 180 days after December 17, 2004, the Attorney General shall issue such final or interim final regulations as may be necessary to carry out this section, including—(A) measures relating to the security, confidentiality, accuracy, use, submission, dissemination, destruction of information and audits, and record keeping;

(B) standards for qualification as an authorized employer; and

(C) the imposition of reasonable fees necessary for conducting the background checks.


(3) Criminal penalties for use of informationWhoever knowingly and intentionally uses any information obtained pursuant to this section other than for the purpose of determining the suitability of an individual for employment as a private security officer shall be fined under title 18, or imprisoned for not more than 2 years, or both.


(4) User fees(A) In generalThe Director of the Federal Bureau of Investigation may—(i) collect fees to process background checks provided for by this section; and

(ii) establish such fees at a level to include an additional amount to defray expenses for the automation of fingerprint identification and criminal justice information services and associated costs.


(B) LimitationsAny fee collected under this subsection—(i) shall, consistent with Public Law 101–515 and Public Law 104–99, be credited to the appropriation to be used for salaries and other expenses incurred through providing the services described in such Public Laws and in subparagraph (A);

(ii) shall be available for expenditure only to pay the costs of such activities and services; and

(iii) shall remain available until expended.


(C) State costsNothing in this section shall be construed as restricting the right of a State to assess a reasonable fee on an authorized employer for the costs to the State of administering this section.



(5) State opt outA State may decline to participate in the background check system authorized by this section by enacting a law or issuing an order by the Governor (if consistent with State law) providing that the State is declining to participate pursuant to this subsection.



(Pub. L. 108–458, title VI, § 6402, Dec. 17, 2004, 118 Stat. 3755.)

Editorial Notes

References in TextPublic Law 101–515, referred to in subsec. (d)(4)(B)(i), is Pub. L. 101–515, Nov. 5, 1990, 104 Stat. 2101. For complete classification of this Act to the Code, see Tables.
Public Law 104–99, referred to in subsec. (d)(4)(B)(i), is Pub. L. 104–99, Jan. 26, 1996, 110 Stat. 26. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified as a note under section 534 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.



§ 41107. Access to the national crime information databases by tribes(1) In generalThe Attorney General shall ensure that tribal law enforcement officials that meet applicable Federal or State requirements be permitted access to national crime information databases.


(2) SanctionsFor purpose of sanctions for noncompliance with requirements of, or misuse of, national crime information databases and information obtained from those databases, a tribal law enforcement agency or official shall be treated as Federal law enforcement agency or official.


(3) NCICEach tribal justice official serving an Indian tribe with criminal jurisdiction over Indian country shall be considered to be an authorized law enforcement official for purposes of access to the National Crime Information Center of the Federal Bureau of Investigation.


(Pub. L. 111–211, title II, § 233(b), July 29, 2010, 124 Stat. 2279.)

Editorial Notes
Codification
Section was formerly classified as a note under section 534 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.
Section is comprised of subsec. (b) of section 233 of Pub. L. 111–211. Subsec. (a) of section 233 amended section 534 of Title 28, Judiciary and Judicial Procedure.


Definitions
For definitions of “Indian tribe” and “Indian country” used in this section, see section 203(a) of Pub. L. 111–211, set out as a note under section 2801 of Title 25, Indians.




CHAPTER 413—CRIME REPORTS AND STATISTICS



Sec.


41301.Report to Congress on sexual exploitation of children.


41302.Acquisition of statistical data on child abuse.


41303.Uniform Federal Crime Reporting Act of 1988.


41304.Family and domestic violence: data collection and reporting.


41305.Hate crime statistics.


41306.Report to Congress on banking law offenses.


41307.Reporting requirement for missing children.


41308.State requirements for reporting missing children.


41309.Reporting on human trafficking.


41310.Report on theft of trade secrets occurring abroad.


41311.Improving Department of Justice data collection on mental illness involved in crime.


41312.Report on female genital mutilation.



§ 41301. Report to Congress on sexual exploitation of children
Beginning one hundred and twenty days after May 21, 1984, and every year thereafter, the Attorney General shall report to the Congress on prosecutions, convictions, and forfeitures under chapter 110 of title 18.
(Pub. L. 98–292, § 9, May 21, 1984, 98 Stat. 206.)

Editorial Notes
Codification
Section was formerly classified as a note under section 522 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.



§ 41302. Acquisition of statistical data on child abuse(a) Data acquisition for 1987 and 1988The Attorney General shall acquire from criminal justice agencies statistical data, for the calendar years 1987 and 1988, about the incidence of child abuse, including child sexual abuse, and shall publish annually a summary of such data.


(b) Modification of uniform crime reporting program(1) As soon as practicable, but in no case later than January 1, 1989, the Attorney General shall modify the uniform crime reporting program in the Federal Bureau of Investigation to include data on the age of the victim of the offense and the relationship, if any, of the victim to the offender, for types of offenses that may involve child abuse, including child sexual abuse.

(2) The modification, once made, shall remain in effect until the later of—(A) 10 years after the date it is made; or

(B) such ending date as may be set by the Attorney General.



(Pub. L. 99–401, title I, § 105, Aug. 27, 1986, 100 Stat. 906.)

Editorial Notes
Codification
Section was formerly classified as a note under section 5101 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 41303. Uniform Federal Crime Reporting Act of 1988(a) Short titleThis section may be cited as the “Uniform Federal Crime Reporting Act of 1988”.


(b) DefinitionsFor purposes of this section, the term “Uniform Crime Reports” means the reports authorized under section 534 of title 28 and administered by the Federal Bureau of Investigation which compiles nationwide criminal statistics for use in law enforcement administration, operation, and management and to assess the nature and type of crime in the United States.


(c) Establishment of system(1) In generalThe Attorney General shall acquire, collect, classify, and preserve national data on Federal criminal offenses as part of the Uniform Crime Reports.


(2) Reporting by Federal agenciesAll departments and agencies within the Federal government (including the Department of Defense) which routinely investigate complaints of criminal activity, shall report details about crime within their respective jurisdiction to the Attorney General in a uniform manner and on a form prescribed by the Attorney General. The reporting required by this subsection shall be limited to the reporting of those crimes comprising the Uniform Crime Reports.


(3) Distribution of dataThe Attorney General shall distribute data received pursuant to paragraph (2), not less frequently than annually, to the President, Members of the Congress, State governments, and officials of localities and penal and other institutions participating in the Uniform Crime Reports program.


(4) Interagency coordination(A) In generalNot later than 90 days after December 21, 2018, the Director of the Federal Bureau of Investigation shall coordinate with the head of each department or agency within the Federal Government that is subject to the mandatory reporting requirements under paragraph (2) for the purpose of ensuring successful implementation of paragraph (2).


(B) For reportNot later than 6 months after December 21, 2018, the head of each department or agency within the Federal Government that is subject to the mandatory reporting requirements under paragraph (2) shall provide the Director of the Federal Bureau of Investigation such information as the Director determines is necessary to complete the first report required under paragraph (5).



(5) Annual report by Federal Bureau of InvestigationNot later than 1 year after December 21, 2018, and annually thereafter, the Director of the Federal Bureau of Investigation shall prepare and submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report detailing the efforts of the departments and agencies within the Federal Government to come into compliance with paragraph (2). The report shall contain a list of all departments and agencies within the Federal Government subject to paragraph (2) and whether each department or agency is in compliance with paragraph (2).



(d) Role of Federal Bureau of InvestigationThe Attorney General may designate the Federal Bureau of Investigation as the lead agency for purposes of performing the functions authorized by this section and may appoint or establish such advisory and oversight boards as may be necessary to assist the Bureau in ensuring uniformity, quality, and maximum use of the data collected.


(e) Inclusion of offenses involving illegal drugsThe Director of the Federal Bureau of Investigation is authorized to classify offenses involving illegal drugs and drug trafficking as a part I crime in the Uniform Crime Reports.


(f) Authorization of appropriationsThere are authorized to be appropriated $350,000 for fiscal year 1989 and such sums as may be necessary to carry out the provisions of this section after fiscal year 1989.


(g) Effective dateThe provisions of this section shall be effective on January 1, 1989.


(Pub. L. 100–690, title VII, § 7332, Nov. 18, 1988, 102 Stat. 4468; Pub. L. 115–393, title IV, § 402, Dec. 21, 2018, 132 Stat. 5274.)

Editorial Notes
Codification
Section was formerly classified as a note under section 534 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (c)(3). Pub. L. 115–393, § 402(1), substituted “not less frequently than annually” for “in the form of annual Uniform Crime Reports for the United States”.
Subsec. (c)(4), (5). Pub. L. 115–393, § 402(2), added pars. (4) and (5).



§ 41304. Family and domestic violence: data collection and reporting(a) Family violence reportingUnder the authority of section 534 of title 28, the Attorney General shall require, and include in uniform crime reports, data that indicate—(1) the age of the victim; and

(2) the relationship of the victim to the offender, for crimes of murder, aggravated assault, simple assault, rape, sexual offenses, and offenses against children.


(b) National Crime SurveyThe Director of the Bureau of Justice Statistics, through the annual National Crime Survey, shall collect and publish data that more accurately measures the extent of domestic violence in America, especially the physical and sexual abuse of children and the elderly.


(c) Authorization of appropriationsThere are authorized to be appropriated in fiscal years 1989, 1990, 1991, and 1992, such sums as are necessary to carry out the purposes of this section.


(Pub. L. 100–690, title VII, § 7609, Nov. 18, 1988, 102 Stat. 4517.)

Editorial Notes
Codification
Section was formerly classified as a note under section 534 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.



§ 41305. Hate crime statistics(a) This Act may be cited as the “Hate Crime Statistics Act”.

(b)(1) Under the authority of section 534 of title 28, the Attorney General shall acquire data, for each calendar year, about crimes that manifest evidence of prejudice based on race, gender and gender identity, religion, disability, sexual orientation, or ethnicity, including where appropriate the crimes of murder, non-negligent manslaughter; forcible rape; aggravated assault, simple assault, intimidation; arson; and destruction, damage or vandalism of property.

(2) The Attorney General shall establish guidelines for the collection of such data including the necessary evidence and criteria that must be present for a finding of manifest prejudice and procedures for carrying out the purposes of this section.

(3) Nothing in this section creates a cause of action or a right to bring an action, including an action based on discrimination due to sexual orientation. As used in this section, the term “sexual orientation” means consensual homosexuality or heterosexuality. This subsection does not limit any existing cause of action or right to bring an action, including any action under the Administrative Procedure Act [5 U.S.C. 551 et seq., 701 et seq.] or the All Writs Act [28 U.S.C. 1651].

(4) Data acquired under this section shall be used only for research or statistical purposes and may not contain any information that may reveal the identity of an individual victim of a crime.

(5) The Attorney General shall publish an annual summary of the data acquired under this section, including data about crimes committed by, and crimes directed against, juveniles.


(c) There are authorized to be appropriated such sums as may be necessary to carry out the provisions of this section through fiscal year 2002.

(Pub. L. 101–275, § 1, Apr. 23, 1990, 104 Stat. 140; Pub. L. 103–322, title XXXII, § 320926, Sept. 13, 1994, 108 Stat. 2131; Pub. L. 104–155, § 7, July 3, 1996, 110 Stat. 1394; Pub. L. 111–84, div. E, § 4708, Oct. 28, 2009, 123 Stat. 2841.)

Editorial Notes

References in TextThis Act, referred to in subsec. (a), is Pub. L. 101–275, Apr. 23, 1990, 104 Stat. 140, which enacted this section and provisions set out as a note under this section.
The Administrative Procedure Act, referred to in subsec. (b)(3), is act June 11, 1946, ch. 324, 60 Stat. 237, which was classified to sections 1001 to 1011 of former title 5 and which was repealed and reenacted as subchapter II (§ 551 et seq.) of chapter 5, and chapter 7 (§ 701 et seq.), of Title 5, Government Organization and Employees, by Pub. L. 89–554, Sept. 6, 1966, 80 Stat. 378. See Short Title note preceding section 551 of Title 5.
The All Writs Act, referred to in subsec. (b)(3), means section 1651 of Title 28, Judiciary and Judicial Procedure, which is popularly known as the “All Writs Act”.

Codification
Section was formerly classified in a note under section 534 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.

Amendments2009—Subsec. (b)(1). Pub. L. 111–84, § 4708(a), inserted “gender and gender identity,” after “race,”.
Subsec. (b)(5). Pub. L. 111–84, § 4708(b), inserted “, including data about crimes committed by, and crimes directed against, juveniles” after “data acquired under this section”.
1996—Subsec. (b)(1). Pub. L. 104–155, § 7(1), substituted “for each calendar year” for “for the calendar year 1990 and each of the succeeding 4 calendar years”.
Subsec. (c). Pub. L. 104–155, § 7(2), substituted “2002” for “1994”.
1994—Subsec. (b)(1). Pub. L. 103–322 inserted “disability,” after “religion,”.

Statutory Notes and Related Subsidiaries
FindingsPub. L. 101–275, § 2, Apr. 23, 1990, 104 Stat. 140, provided that:
“(a) Congress finds that—“(1) the American family life is the foundation of American Society,

“(2) Federal policy should encourage the well-being, financial security, and health of the American family,

“(3) schools should not de-emphasize the critical value of American family life.


“(b) Nothing in this Act [enacting this section] shall be construed, nor shall any funds appropriated to carry out the purpose of the Act be used, to promote or encourage homosexuality.”






§ 41306. Report to Congress on banking law offenses(a) In general(1) Data collectionThe Attorney General shall compile and collect data concerning—(A) the nature and number of civil and criminal investigations, prosecutions, and related proceedings, and civil enforcement and recovery proceedings, in progress with respect to banking law offenses under sections 981, 1008, 1032, and 3322(d) of title 18 and section 1833a of title 12 and conspiracies to commit any such offense, including inactive investigations of such offenses;

(B) the number of—(i) investigations, prosecutions, and related proceedings described in subparagraph (A) which are inactive as of the close of the reporting period but have not been closed or declined; and

(ii) unaddressed referrals which allege criminal misconduct involving offenses described in subparagraph (A),

and the reasons such matters are inactive and the referrals unaddressed;

(C) the nature and number of such matters closed, settled, or litigated to conclusion; and

(D) the results achieved, including convictions and pretrial diversions, fines and penalties levied, restitution assessed and collected, and damages recovered, in such matters.


(2) Analysis and reportThe Attorney General shall analyze and report to the Congress on the data described in paragraph (1) and its coordination and other related activities named in section 41501(c)(2) 11 So in original. Probably should be “41501(c)(3)”. of this title and shall provide such report on the data monthly through December 31, 1991, and quarterly after such date.



(b) Specifics of reportThe report required by subsection (a) shall—(1) categorize data as to various types of financial institutions and appropriate dollar loss categories;

(2) disclose data for each Federal judicial district;

(3) describe the activities of the Financial Institution Fraud Unit; and

(4) list—(A) the number of institutions, categorized by failed and open institutions, in which evidence of significant fraud, unlawful activity, insider abuse or serious misconduct has been alleged or detected;

(B) civil, criminal, and administrative enforcement actions, including those of the Federal financial institutions regulatory agencies, brought against offenders;

(C) any settlements or judgments obtained against offenders;

(D) indictments, guilty pleas, or verdicts obtained against offenders; and

(E) the resources allocated in pursuit of investigations, prosecutions, and sentencings (including indictments, guilty pleas, or verdicts obtained against offenders) and related proceedings.



(Pub. L. 101–647, title XXV, § 2546, Nov. 29, 1990, 104 Stat. 4885.)

Editorial Notes
Codification
Section was formerly classified as a note under section 522 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.



§ 41307. Reporting requirement for missing children(a) In generalEach Federal, State, and local law enforcement agency shall report each case of a missing child under the age of 21 reported to such agency to the National Crime Information Center of the Department of Justice.


(b) GuidelinesThe Attorney General may establish guidelines for the collection of such reports including procedures for carrying out the purposes of this section and section 41308 of this title.11 See References in Text note below.


(c) Annual summaryThe Attorney General shall publish an annual statistical summary of the reports received under this section and section 41308 of this title.


(Pub. L. 101–647, title XXXVII, § 3701, Nov. 29, 1990, 104 Stat. 4966; Pub. L. 108–21, title II, § 204, Apr. 30, 2003, 117 Stat. 660.)

Editorial Notes

References in TextThis section and section 41308 of this title, referred to in subsec. (b), was in the original “this Act”, and was translated as reading “this title”, meaning title XXXVII of Pub. L. 101–647, which enacted this section and section 41308 of this title, to reflect the probable intent of Congress.

Codification
Section was formerly classified to section 5779 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2003—Subsec. (a). Pub. L. 108–21 substituted “age of 21” for “age of 18”.



§ 41308. State requirements for reporting missing children
Each State reporting under the provisions of this section and section 41307 of this title shall—(1) ensure that no law enforcement agency within the State establishes or maintains any policy that requires the observance of any waiting period before accepting a missing child or unidentified person report;

(2) ensure that no law enforcement agency within the State establishes or maintains any policy that requires the removal of a missing person entry from its State law enforcement system or the National Crime Information Center computer database based solely on the age of the person;

(3) provide that each such report and all necessary and available information, which, with respect to each missing child report, shall include—(A) the name, date of birth, sex, race, height, weight, and eye and hair color of the child;

(B) a recent photograph of the child, if available;

(C) the date and location of the last known contact with the child; and

(D) the category under which the child is reported missing;

is entered within 2 hours of receipt into the State law enforcement system and the National Crime Information Center computer networks and made available to the Missing Children Information Clearinghouse within the State or other agency designated within the State to receive such reports; and

(4) provide that after receiving reports as provided in paragraph (3), the law enforcement agency that entered the report into the National Crime Information Center shall—(A) no later than 30 days after the original entry of the record into the State law enforcement system and National Crime Information Center computer networks, verify and update such record with any additional information, including, where available, medical and dental records and a photograph taken during the previous 180 days;

(B) institute or assist with appropriate search and investigative procedures;

(C) notify the National Center for Missing and Exploited Children of each report received relating to a child reported missing from a foster care family home or childcare institution;

(D) maintain close liaison with State and local child welfare systems and the National Center for Missing and Exploited Children for the exchange of information and technical assistance in the missing children cases; and

(E) grant permission to the National Crime Information Center Terminal Contractor for the State to update the missing person record in the National Crime Information Center computer networks with additional information learned during the investigation relating to the missing person.


(Pub. L. 101–647, title XXXVII, § 3702, Nov. 29, 1990, 104 Stat. 4967; Pub. L. 109–248, title I, § 154(a), July 27, 2006, 120 Stat. 611; Pub. L. 114–22, title I, § 116(b), May 29, 2015, 129 Stat. 244.)

Editorial Notes
Codification
Section was formerly classified to section 5780 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2015—Par. (2). Pub. L. 114–22, § 116(b)(1), struck out “and” at end.
Par. (3)(B) to (D). Pub. L. 114–22, § 116(b)(2), added subpar. (B) and redesignated former subpars. (B) and (C) as (C) and (D), respectively.
Par. (4). Pub. L. 114–22, § 116(b)(3)(A), substituted “paragraph (3)” for “paragraph (2)” in introductory provisions.
Par. (4)(A). Pub. L. 114–22, § 116(b)(3)(B), substituted “30 days” for “60 days” and inserted “and a photograph taken during the previous 180 days” after “dental records”.
Par. (4)(B), (C). Pub. L. 114–22, § 116(b)(3)(C), (E), struck out “and” at end of subpar. (B) and added subpar. (C). Former subpar. (C) redesignated (D).
Par. (4)(D). Pub. L. 114–22, § 116(b)(3)(F), inserted “State and local child welfare systems and” before “the National Center for Missing and Exploited Children” and substituted “; and” for period at end.
Pub. L. 114–22, § 116(b)(3)(D), redesignated subpar. (C) as (D).
Par. (4)(E). Pub. L. 114–22, § 116(b)(3)(G), added subpar. (E).
2006—Pub. L. 109–248 added par. (2), redesignated former pars. (2) and (3) as (3) and (4), respectively, and substituted “within 2 hours of receipt” for “immediately” in concluding provisions of par. (3).



§ 41309. Reporting on human trafficking(a) Trafficking offense classificationThe Director of the Federal Bureau of Investigation shall—(1) classify the offense of human trafficking as a Part I crime in the Uniform Crime Reports;

(2) to the extent feasible, establish subcategories for State sex crimes that involve—(A) a person who is younger than 18 years of age;

(B) the use of force, fraud or coercion; or

(C) neither of the elements described in subparagraphs (A) and (B); and


(3) classify the offense of human trafficking as a Group A offense for purpose of the National Incident-Based Reporting System.


(b) Additional informationThe Director of the Federal Bureau of Investigation shall revise the Uniform Crime Reporting System 11 So in original. Probably should be “Program”. and the National Incident-Based Reporting System to distinguish between reports of—(1) incidents of assisting or promoting prostitution, which shall include crimes committed by persons who—(A) do not directly engage in commercial sex acts; and

(B) direct, manage, or profit from such acts, such as State pimping and pandering crimes;


(2) incidents of purchasing prostitution, which shall include crimes committed by persons who purchase or attempt to purchase or trade anything of value for commercial sex acts;

(3) incidents of prostitution, which shall include crimes committed by persons providing or attempting to provide commercial sex acts;

(4) incidents of assisting or promoting prostitution, child labor that is a violation of law, or forced labor of an individual under the age of 18 as described in paragraph (1); and

(5) incidents of purchasing or soliciting commercial sex acts, child labor that is a violation of law, or forced labor with an individual under the age of 18 as described in paragraph (2).


(Pub. L. 110–457, title II, § 237(a), (b), Dec. 23, 2008, 122 Stat. 5083; Pub. L. 115–392, § 17, Dec. 21, 2018, 132 Stat. 5257.)

Editorial Notes
Codification
Section was formerly classified as a note under section 534 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.
Section is comprised of subsecs. (a) and (b) of section 237 of Pub. L. 110–457. Subsec. (c) of section 237 is not classified to the Code.

Amendments2018—Subsec. (b)(4), (5). Pub. L. 115–392 added pars. (4) and (5).



§ 41310. Report on theft of trade secrets occurring abroad(a) DefinitionsIn this section:(1) DirectorThe term “Director” means the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office.


(2) Foreign instrumentality, etc.The terms “foreign instrumentality”, “foreign agent”, and “trade secret” have the meanings given those terms in section 1839 of title 18.


(3) StateThe term “State” includes the District of Columbia and any commonwealth, territory, or possession of the United States.


(4) United States companyThe term “United States company” means an organization organized under the laws of the United States or a State or political subdivision thereof.



(b) ReportsNot later than 1 year after May 11, 2016, and biannually thereafter, the Attorney General, in consultation with the Intellectual Property Enforcement Coordinator, the Director, and the heads of other appropriate agencies, shall submit to the Committees on the Judiciary of the House of Representatives and the Senate, and make publicly available on the Web site of the Department of Justice and disseminate to the public through such other means as the Attorney General may identify, a report on the following:(1) The scope and breadth of the theft of the trade secrets of United States companies occurring outside of the United States.

(2) The extent to which theft of trade secrets occurring outside of the United States is sponsored by foreign governments, foreign instrumentalities, or foreign agents.

(3) The threat posed by theft of trade secrets occurring outside of the United States.

(4) The ability and limitations of trade secret owners to prevent the misappropriation of trade secrets outside of the United States, to enforce any judgment against foreign entities for theft of trade secrets, and to prevent imports based on theft of trade secrets overseas.

(5) A breakdown of the trade secret protections afforded United States companies by each country that is a trading partner of the United States and enforcement efforts available and undertaken in each such country, including a list identifying specific countries where trade secret theft, laws, or enforcement is a significant problem for United States companies.

(6) Instances of the Federal Government working with foreign countries to investigate, arrest, and prosecute entities and individuals involved in the theft of trade secrets outside of the United States.

(7) Specific progress made under trade agreements and treaties, including any new remedies enacted by foreign countries, to protect against theft of trade secrets of United States companies outside of the United States.

(8) Recommendations of legislative and executive branch actions that may be undertaken to—(A) reduce the threat of and economic impact caused by the theft of the trade secrets of United States companies occurring outside of the United States;

(B) educate United States companies regarding the threats to their trade secrets when taken outside of the United States;

(C) provide assistance to United States companies to reduce the risk of loss of their trade secrets when taken outside of the United States; and

(D) provide a mechanism for United States companies to confidentially or anonymously report the theft of trade secrets occurring outside of the United States.



(Pub. L. 114–153, § 4, May 11, 2016, 130 Stat. 382.)

Editorial Notes
Codification
Section was formerly classified as a note under section 1832 of Title 18, Crimes and Criminal Procedure, prior to editorial reclassification and renumbering as this section.



§ 41311. Improving Department of Justice data collection on mental illness involved in crime(a) In generalNotwithstanding any other provision of law, on or after the date that is 90 days after the date on which the Attorney General promulgates regulations under subsection (b), any data prepared by, or submitted to, the Attorney General or the Director of the Federal Bureau of Investigation with respect to the incidences of homicides, law enforcement officers killed, seriously injured, and assaulted, or individuals killed or seriously injured by law enforcement officers shall include data with respect to the involvement of mental illness in such incidences, if any.


(b) RegulationsNot later than 90 days after December 13, 2016, the Attorney General shall promulgate or revise regulations as necessary to carry out subsection (a).


(Pub. L. 114–255, div. B, title XIV, § 14015, Dec. 13, 2016, 130 Stat. 1306.)

Editorial Notes
Codification
Section was formerly classified as a note under section 534 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.



§ 41312. Report on female genital mutilation
Not later than one year after January 5, 2021, and annually thereafter, the Attorney General, in consultation with the Secretary of Homeland Security, the Secretary of State, the Secretary of Health and Human Services, and the Secretary of Education, shall submit to Congress a report that includes—(1) an estimate of the number of women and girls in the United States at risk of or who have been subjected to female genital mutilation;

(2) the protections available and actions taken, if any, by Federal, State, and local agencies to protect such women and girls; and

(3) the actions taken by Federal agencies to educate and assist communities and key stakeholders about female genital mutilation.

(Pub. L. 116–309, § 4, Jan. 5, 2021, 134 Stat. 4924.)


CHAPTER 415—RESOURCE CENTERS, TASK FORCES, DATABASES, AND PROGRAMS



Sec.


41501.Financial institutions fraud task forces.


41502.Morgan P. Hardiman Child Abduction and Serial Murder Investigative Resources Center.


41503.Fugitive Apprehension Task Forces.


41504.Project Safe Neighborhoods.


41505.Organized retail theft database.


41506.United States-Mexico Border Violence Task Force.


41507.National Gang Intelligence Center.


41508.Grants to States for threat assessment databases.



§ 41501. Financial institutions fraud task forces(a) EstablishmentThe Attorney General shall establish such financial institutions fraud task forces as the Attorney General deems appropriate to ensure that adequate resources are made available to investigate and prosecute crimes in or against financial institutions and to recover the proceeds of unlawful activities from persons who have committed fraud or have engaged in other criminal activity in or against the financial services industry.


(b) SupervisionThe Attorney General shall determine how each task force shall be supervised and may provide for the supervision of any task force by the Special Counsel.


(c) Senior interagency group(1) EstablishmentThe Attorney General shall establish a senior interagency group to assist in identifying the most significant financial institution fraud cases and in allocating investigative and prosecutorial resources where they are most needed.


(2) MembershipThe senior interagency group shall be chaired by the Special Counsel and shall include senior officials from—(A) the Department of Justice, including representatives of the Federal Bureau of Investigation, the Advisory Committee of United States Attorneys, and other relevant entities;

(B) the Department of the Treasury;

(C) the Federal Deposit Insurance Corporation;

(D) the Office of the Comptroller of the Currency;

(E) the Board of Governors of the Federal Reserve System; and

(F) the National Credit Union Administration.


(3) DutiesThis senior interagency group shall enhance interagency coordination and assist in accelerating the investigations and prosecution of financial institutions fraud.



(Pub. L. 101–647, title XXV, § 2539, Nov. 29, 1990, 104 Stat. 4884; Pub. L. 111–203, title III, § 359(1), July 21, 2010, 124 Stat. 1548.)

Editorial Notes
Codification
Section was formerly classified in a note under section 509 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.

Amendments2010—Subsec. (c)(2)(C) to (H). Pub. L. 111–203, which directed the amendment of subsec. (c)(2) by striking out subpars. (C) and (D) and redesignating subpars. (E) to (H) as “(C) through (G), respectively”, was executed by striking subpars. (C) and (D) and redesignating subpars. (E) to (H) as (C) to (F), respectively, to reflect the probable intent of Congress. Former subpars. (C) and (D) related to the Office of Thrift Supervision and the Resolution Trust Corporation, respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentAmendment by Pub. L. 111–203 effective on the transfer date, see section 351 of Pub. L. 111–203, set out as a note under section 906 of Title 2, The Congress.



§ 41502. Morgan P. Hardiman Child Abduction and Serial Murder Investigative Resources Center(a) EstablishmentNot later than 90 days after the October 30, 1998, the Attorney General shall establish within the Federal Bureau of Investigation a Child Abduction and Serial Murder Investigative Resources Center to be known as the “Morgan P. Hardiman Child Abduction and Serial Murder Investigative Resources Center” (in this section referred to as the “CASMIRC”).


(b) PurposeThe CASMIRC shall be managed by the National Center for the Analysis of Violent Crime of the Critical Incident Response Group of the Federal Bureau of Investigation (in this section referred to as the “NCAVC”), and by multidisciplinary resource teams in Federal Bureau of Investigation field offices, in order to provide investigative support through the coordination and provision of Federal law enforcement resources, training, and application of other multidisciplinary expertise, to assist Federal, State, and local authorities in matters involving child abductions, mysterious disappearances of children, child homicide, and serial murder across the country. The CASMIRC shall be co-located with the NCAVC.


(c) Duties of the CASMIRCThe CASMIRC shall perform such duties as the Attorney General determines appropriate to carry out the purposes of the CASMIRC, including—(1) identifying, developing, researching, acquiring, and refining multidisciplinary information and specialities to provide for the most current expertise available to advance investigative knowledge and practices used in child abduction, mysterious disappearances of children, child homicide, and serial murder investigations;

(2) providing advice and coordinating the application of current and emerging technical, forensic, and other Federal assistance to Federal, State, and local authorities in child abduction, mysterious disappearances of children, child homicide, and serial murder investigations;

(3) providing investigative support, research findings, and violent crime analysis to Federal, State, and local authorities in child abduction, mysterious disappearances of children, child homicide, and serial murder investigations;

(4) providing, if requested by a Federal, State, or local law enforcement agency, on site consultation and advice in child abduction, mysterious disappearances of children, child homicide and serial murder investigations;

(5) coordinating the application of resources of pertinent Federal law enforcement agencies, and other Federal entities including, but not limited to, the United States Customs Service, the Secret Service, the Postal Inspection Service, and the United States Marshals Service, as appropriate, and with the concurrence of the agency head to support Federal, State, and local law enforcement involved in child abduction, mysterious disappearance of a child, child homicide, and serial murder investigations;

(6) conducting ongoing research related to child abductions, mysterious disappearances of children, child homicides, and serial murder, including identification and investigative application of current and emerging technologies, identification of investigative searching technologies and methods for physically locating abducted children, investigative use of offender behavioral assessment and analysis concepts, gathering statistics and information necessary for case identification, trend analysis, and case linkages to advance the investigative effectiveness of outstanding abducted children cases, develop investigative systems to identify and track serious serial offenders that repeatedly victimize children for comparison to unsolved cases, and other investigative research pertinent to child abduction, mysterious disappearance of a child, child homicide, and serial murder covered in this section;

(7) working under the NCAVC in coordination with the National Center For Missing and Exploited Children and the Office of Juvenile Justice and Delinquency Prevention of the Department of Justice to provide appropriate training to Federal, State, and local law enforcement in matters regarding child abductions, mysterious disappearances of children, child homicides; and

(8) establishing a centralized repository based upon case data reflecting child abductions, mysterious disappearances of children, child homicides and serial murder submitted by State and local agencies, and an automated system for the efficient collection, retrieval, analysis, and reporting of information regarding CASMIRC investigative resources, research, and requests for and provision of investigative support services.


(d) Appointment of personnel to the CASMIRC(1) Selection of members of the CASMIRC and participating State and local law enforcement personnelThe Director of the Federal Bureau of Investigation shall appoint the members of the CASMIRC. The CASMIRC shall be staffed with Federal Bureau of Investigation personnel and other necessary personnel selected for their expertise that would enable them to assist in the research, data collection, and analysis, and provision of investigative support in child abduction, mysterious disappearances of children, child homicide and serial murder investigations. The Director may, with concurrence of the appropriate State or local agency, also appoint State and local law enforcement personnel to work with the CASMIRC.


(2) StatusEach member of the CASMIRC (and each individual from any State or local law enforcement agency appointed to work with the CASMIRC) shall remain as an employee of that member’s or individual’s respective agency for all purposes (including the purpose of performance review), and service with the CASMIRC shall be without interruption or loss of civil service privilege or status and shall be on a nonreimbursable basis, except if appropriate to reimburse State and local law enforcement for overtime costs for an individual appointed to work with the resource team. Additionally, reimbursement of travel and per diem expenses will occur for State and local law enforcement participation in resident fellowship programs at the NCAVC when offered.


(3) TrainingCASMIRC personnel, under the guidance of the Federal Bureau of Investigation’s National Center for the Analysis of Violent Crime and in consultation with the National Center For Missing and Exploited Children, shall develop a specialized course of instruction devoted to training members of the CASMIRC consistent with the purpose of this section. The CASMIRC shall also work with the National Center For Missing and Exploited Children and the Office of Juvenile Justice and Delinquency Prevention of the Department of Justice to develop a course of instruction for State and local law enforcement personnel to facilitate the dissemination of the most current multidisciplinary expertise in the investigation of child abductions, mysterious disappearances of children, child homicides, and serial murder of children.



(e) Report to CongressOne year after the establishment of the CASMIRC, the Attorney General shall submit to Congress a report, which shall include—(1) a description of the goals and activities of the CASMIRC; and

(2) information regarding—(A) the number and qualifications of the members appointed to the CASMIRC;

(B) the provision of equipment, administrative support, and office space for the CASMIRC; and

(C) the projected resource needs for the CASMIRC.



(f) Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 1999, 2000, and 2001.


(Pub. L. 105–314, title VII, § 703(a)–(f), Oct. 30, 1998, 112 Stat. 2987–2989.)

Editorial Notes
Codification
Section was formerly classified as a note under section 531 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.
Section is comprised of subsecs. (a) to (f) of section 703 of Pub. L. 105–314. Subsec. (g) of section 703 repealed section 5776a of Title 42, The Public Health and Welfare, and provisions set out as notes under sections 5601 and 5776a of Title 42.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the United States Customs Service of the Department of the Treasury, including functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 203(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6. For establishment of U.S. Customs and Border Protection in the Department of Homeland Security, treated as if included in Pub. L. 107–296 as of Nov. 25, 2002, see section 211 of Title 6, as amended generally by Pub. L. 114–125, and section 802(b) of Pub. L. 114–125, set out as a note under section 211 of Title 6.
For transfer of the functions, personnel, assets, and obligations of the United States Secret Service, including the functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 381, 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 41503. Fugitive Apprehension Task Forces(a) In generalThe Attorney General shall, upon consultation with appropriate Department of Justice and Department of the Treasury law enforcement components, establish permanent Fugitive Apprehension Task Forces consisting of Federal, State, and local law enforcement authorities in designated regions of the United States, to be directed and coordinated by the United States Marshals Service, for the purpose of locating and apprehending fugitives.


(b) Authorization of appropriationsThere are authorized to be appropriated to the Attorney General for the United States Marshals Service to carry out the provisions of this section $30,000,000 for the fiscal year 2001, $5,000,000 for fiscal year 2002, $5,000,000 for fiscal year 2003, and $10,000,000 for each of fiscal years 2008 through 2012.


(c) Other existing applicable lawNothing in this section shall be construed to limit any existing authority under any other provision of Federal or State law for law enforcement agencies to locate or apprehend fugitives through task forces or any other means.


(Pub. L. 106–544, § 6, Dec. 19, 2000, 114 Stat. 2718; Pub. L. 110–177, title V, § 507, Jan. 7, 2008, 121 Stat. 2543.)

Editorial Notes
Codification
Section was formerly classified as a note under section 566 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.

Amendments2008—Subsec. (b). Pub. L. 110–177 struck out “and” after “fiscal year 2002,” and inserted before period at end “, and $10,000,000 for each of fiscal years 2008 through 2012”.



§ 41504. Project Safe Neighborhoods(a) In generalThe Attorney General shall establish a program for each United States Attorney to provide for coordination with State and local law enforcement officials in the identification and prosecution of violations of Federal firearms laws including school gun violence and juvenile gun offenses.


(b) Authorization for hiring 94 additional Assistant United States AttorneysThere are authorized to be appropriated to carry out this section $9,000,000 for fiscal year 2002 to hire an additional Assistant United States Attorney in each United States Attorney Office.


(Pub. L. 107–273, div. A, title I, § 104, Nov. 2, 2002, 116 Stat. 1766.)

Editorial Notes
Codification
Section was formerly classified as a note under section 509 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.



§ 41505. Organized retail theft database(a) National data(1) The Attorney General and the Federal Bureau of Investigation, in consultation with the retail community, shall establish a task force to combat organized retail theft and provide expertise to the retail community for the establishment of a national database or clearinghouse housed and maintained in the private sector to track and identify where organized retail theft type crimes are being committed in the United Sates.11 So in original. Probably should be “States”. The national database shall allow Federal, State, and local law enforcement officials as well as authorized retail companies (and authorized associated retail databases) to transmit information into the database electronically and to review information that has been submitted electronically.

(2) The Attorney General shall make available funds to provide for the ongoing administrative and technological costs to federal law enforcement agencies participating in the database project.

(3) The Director of the Bureau of Justice Assistance of the Office of Justice Programs may make grants to help provide for the administrative and technological costs to State and local law enforcement agencies participating in the data base 22 So in original. Probably should be “database”. project.


(b) Authorization of appropriationsThere is authorized to be appropriated for each of fiscal years 2006 through 2009, $5,000,000 for educating and training federal law enforcement regarding organized retail theft, for investigating, apprehending and prosecuting individuals engaged in organized retail theft, and for working with the private sector to establish and utilize the database described in subsection (a).


(c) Definition of organized retail theftFor purposes of this section, “organized retail theft” means—(1) the violation of a State prohibition on retail merchandise theft or shoplifting, if the violation consists of the theft of quantities of items that would not normally be purchased for personal use or consumption and for the purpose of reselling the items or for reentering the items into commerce;

(2) the receipt, possession, concealment, bartering, sale, transport, or disposal of any property that is know 33 So in original. Probably should be “known”. or should be known to have been taken in violation of paragraph (1); or

(3) the coordination, organization, or recruitment of persons to undertake the conduct described in paragraph (1) or (2).


(Pub. L. 109–162, title XI, § 1105, Jan. 5, 2006, 119 Stat. 3092; Pub. L. 109–271, § 8(a), Aug. 12, 2006, 120 Stat. 766.)

Editorial Notes
Codification
Section was formerly classified as a note under section 509 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.

Amendments2006—Subsec. (a)(3). Pub. L. 109–271 substituted “The Director of the Bureau of Justice Assistance of the Office of Justice Programs may” for “The Attorney General through the Bureau of Justice Assistance in the Office of Justice may”.



§ 41506. United States-Mexico Border Violence Task Force(a) Task Force(1) The Attorney General shall establish the United States-Mexico Border Violence Task Force in Laredo, Texas, to combat drug and firearms trafficking, violence, and kidnapping along the border between the United States and Mexico and to provide expertise to the law enforcement and homeland security agencies along the border between the United States and Mexico. The Task Force shall include personnel from the Bureau of Alcohol, Tobacco, Firearms, and Explosives, Immigration and Customs Enforcement, the Drug Enforcement Administration, Customs and Border Protection, other Federal agencies (as appropriate), the Texas Department of Public Safety, and local law enforcement agencies.

(2) The Attorney General shall make available funds to provide for the ongoing administrative and technological costs to Federal, State, and local law enforcement agencies participating in the Task Force.


(b) Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of the fiscal years 2006 through 2009, for—(1) the establishment and operation of the United States-Mexico Border Violence Task Force; and

(2) the investigation, apprehension, and prosecution of individuals engaged in drug and firearms trafficking, violence, and kidnapping along the border between the United States and Mexico.


(Pub. L. 109–162, title XI, § 1106, Jan. 5, 2006, 119 Stat. 3093.)

Editorial Notes
Codification
Section was formerly classified as a note under section 509 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.



§ 41507. National Gang Intelligence Center(a) EstablishmentThe Attorney General shall establish a National Gang Intelligence Center and gang information database to be housed at and administered by the Federal Bureau of Investigation to collect, analyze, and disseminate gang activity information from—(1) the Federal Bureau of Investigation;

(2) the Bureau of Alcohol, Tobacco, Firearms, and Explosives;

(3) the Drug Enforcement Administration;

(4) the Bureau of Prisons;

(5) the United States Marshals Service;

(6) the Directorate of Border and Transportation Security of the Department of Homeland Security;

(7) the Department of Housing and Urban Development;

(8) the Office of Justice Services of the Bureau of Indian Affairs;

(9) tribal, State, and local law enforcement;

(10) Federal, tribal, State, and local prosecutors;

(11) Federal, tribal, State, and local probation and parole offices;

(12) Federal, tribal, State, and local prisons and jails; and

(13) any other entity as appropriate.


(b) InformationThe Center established under subsection (a) shall make available the information referred to in subsection (a) to—(1) Federal, tribal, State, and local law enforcement agencies;

(2) Federal, tribal, State, and local corrections agencies and penal institutions;

(3) Federal, tribal, State, and local prosecutorial agencies; and

(4) any other entity as appropriate.


(c) Annual reportThe Center established under subsection (a) shall annually submit to Congress a report on gang activity.


(d) Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2006 and for each fiscal year thereafter.


(Pub. L. 109–162, title XI, § 1107, Jan. 5, 2006, 119 Stat. 3093; Pub. L. 111–211, title II, § 251(a), July 29, 2010, 124 Stat. 2297.)

Editorial Notes
Codification
Section was formerly classified as a note under section 534 of Title 28, Judiciary and Judicial Procedure, prior to editorial reclassification and renumbering as this section.

Amendments2010—Subsec. (a)(8). Pub. L. 111–211, § 251(a)(1)(A), (B), added par. (8) and redesignated former par. (8) as (9).
Subsec. (a)(9). Pub. L. 111–211, § 251(a)(1)(A), (C), redesignated par. (8) as (9) and substituted “tribal, State,” for “State”. Former par. (9) redesignated (10).
Subsec. (a)(10) to (12). Pub. L. 111–211, § 251(a)(1)(A), (D), redesignated pars. (9) to (11) as (10) to (12), respectively, and inserted “tribal,” before “State,” wherever appearing. Former par. (12) redesignated (13).
Subsec. (a)(13). Pub. L. 111–211, § 251(a)(1)(A), redesignated par. (12) as (13).
Subsec. (b). Pub. L. 111–211, § 251(a)(2), inserted “tribal,” before “State,” wherever appearing.



§ 41508. Grants to States for threat assessment databases(a) In generalThe Attorney General, through the Office of Justice Programs, shall make grants under this section to the highest State courts in States participating in the program, for the purpose of enabling such courts to establish and maintain a threat assessment database described in subsection (b).


(b) DatabaseFor purposes of subsection (a), a threat assessment database is a database through which a State can—(1) analyze trends and patterns in domestic terrorism and crime;

(2) project the probabilities that specific acts of domestic terrorism or crime will occur; and

(3) develop measures and procedures that can effectively reduce the probabilities that those acts will occur.


(c) Core elementsThe Attorney General shall define a core set of data elements to be used by each database funded by this section so that the information in the database can be effectively shared with other States and with the Department of Justice.


(d) Authorization of appropriationsThere are authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2008 through 2011.


(Pub. L. 110–177, title III, § 303, Jan. 7, 2008, 121 Stat. 2540.)

Editorial Notes
Codification
Section was formerly classified to section 3714a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.





Subtitle V—Law Enforcement and Criminal Justice Personnel

Statutory Notes and Related Subsidiaries
Support for Mental Health ProvidersPub. L. 115–113, § 3, Jan. 10, 2018, 131 Stat. 2276, provided that: “The Attorney General, in coordination with the Secretary of Health and Human Services, shall develop resources to educate mental health providers about the culture of Federal, State, tribal, and local law enforcement agencies and evidence-based therapies for mental health issues common to Federal, State, local, and tribal law enforcement officers.”


Support for OfficersPub. L. 115–113, § 4, Jan. 10, 2018, 131 Stat. 2277, provided that: 
“The Attorney General shall—
“(1) in consultation with Federal, State, local, and tribal law enforcement agencies—“(A) identify and review the effectiveness of any existing crisis hotlines for law enforcement officers;

“(B) provide recommendations to Congress on whether Federal support for existing crisis hotlines or the creation of an alternative hotline would improve the effectiveness or use of the hotline; and

“(C) conduct research into the efficacy of an annual mental health check for law enforcement officers;


“(2) in consultation with the Secretary of Homeland Security and the head of other Federal agencies that employ law enforcement officers, examine the mental health and wellness needs of Federal law enforcement officers, including the efficacy of expanding peer mentoring programs for law enforcement officers at each Federal agency;

“(3) ensure that any recommendations, resources, or programs provided under this Act [see Short Title of 2018 Amendment note set out under section 10101 of this title] protect the privacy of participating law enforcement officers; and

“(4) not later than 1 year after the date of enactment of this Act [Jan. 10, 2018], submit a report to Congress containing findings from the review and research under paragraphs (1) and (2), and final recommendations based upon those findings.”




Executive Documents

Ex. Ord. No. 13774. Preventing Violence Against Federal, State, Tribal, and Local Law Enforcement Officers
Ex. Ord. No. 13774, Feb. 9, 2017, 82 F.R. 10695, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Policy. It shall be the policy of the executive branch to:
(a) enforce all Federal laws in order to enhance the protection and safety of Federal, State, tribal, and local law enforcement officers, and thereby all Americans;
(b) develop strategies, in a process led by the Department of Justice (Department) and within the boundaries of the Constitution and existing Federal laws, to further enhance the protection and safety of Federal, State, tribal, and local law enforcement officers; and
(c) pursue appropriate legislation, consistent with the Constitution’s regime of limited and enumerated Federal powers, that will define new Federal crimes, and increase penalties for existing Federal crimes, in order to prevent violence against Federal, State, tribal, and local law enforcement officers.
Sec. 2. Implementation. In furtherance of the policy set forth in section 1 of this order, the Attorney General shall:
(a) develop a strategy for the Department’s use of existing Federal laws to prosecute individuals who commit or attempt to commit crimes of violence against Federal, State, tribal, and local law enforcement officers;
(b) coordinate with State, tribal, and local governments, and with law enforcement agencies at all levels, including other Federal agencies, in prosecuting crimes of violence against Federal, State, tribal, and local law enforcement officers in order to advance adequate multi-jurisdiction prosecution efforts;
(c) review existing Federal laws to determine whether those laws are adequate to address the protection and safety of Federal, State, tribal, and local law enforcement officers;
(d) following that review, and in coordination with other Federal agencies, as appropriate, make recommendations to the President for legislation to address the protection and safety of Federal, State, tribal, and local law enforcement officers, including, if warranted, legislation defining new crimes of violence and establishing new mandatory minimum sentences for existing crimes of violence against Federal, State, tribal, and local law enforcement officers, as well as for related crimes;
(e) coordinate with other Federal agencies to develop an executive branch strategy to prevent violence against Federal, State, tribal, and local law enforcement officers;
(f) thoroughly evaluate all grant funding programs currently administered by the Department to determine the extent to which its grant funding supports and protects Federal, State, tribal, and local law enforcement officers; and
(g) recommend to the President any changes to grant funding, based on the evaluation required by subsection (f) of this section, including recommendations for legislation, as appropriate, to adequately support and protect Federal, State, tribal, and local law enforcement officers.
Sec. 3. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.



Ex. Ord. No. 13929. Safe Policing for Safe Communities
Ex. Ord. No. 13929, June 16, 2020, 85 F.R. 37325, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Purpose. As Americans, we believe that all persons are created equal and endowed with the inalienable rights to life and liberty. A fundamental purpose of government is to secure these inalienable rights. Federal, State, local, tribal, and territorial law enforcement officers place their lives at risk every day to ensure that these rights are preserved.
Law enforcement officers provide the essential protection that all Americans require to raise their families and lead productive lives. The relationship between our fellow citizens and law enforcement officers is an important element in their ability to provide that protection. By working directly with their communities, law enforcement officers can help foster a safe environment where we all can prosper.
Unfortunately, there have been instances in which some officers have misused their authority, challenging the trust of the American people, with tragic consequences for individual victims, their communities, and our Nation. All Americans are entitled to live with the confidence that the law enforcement officers and agencies in their communities will live up to our Nation’s founding ideals and will protect the rights of all persons. Particularly in African-American communities, we must redouble our efforts as a Nation to swiftly address instances of misconduct.
The Constitution declares in its preamble that one of its primary purposes was to establish Justice. Generations of Americans have marched, fought, bled, and died to safeguard the promise of our founding document and protect our shared inalienable rights. Federal, State, local, tribal, and territorial leaders must act in furtherance of that legacy.
Sec. 2. Certification and Credentialing. (a) State and local law enforcement agencies must constantly assess and improve their practices and policies to ensure transparent, safe, and accountable delivery of law enforcement services to their communities. Independent credentialing bodies can accelerate these assessments, enhance citizen confidence in law enforcement practices, and allow for the identification and correction of internal deficiencies before those deficiencies result in injury to the public or to law enforcement officers.
(b) The Attorney General shall, as appropriate and consistent with applicable law, allocate Department of Justice discretionary grant funding only to those State and local law enforcement agencies that have sought or are in the process of seeking appropriate credentials from a reputable independent credentialing body certified by the Attorney General.
(c) The Attorney General shall certify independent credentialing bodies that meet standards to be set by the Attorney General. Reputable, independent credentialing bodies, eligible for certification by the Attorney General, should address certain topics in their reviews, such as policies and training regarding use-of-force and de-escalation techniques; performance management tools, such as early warning systems that help to identify officers who may require intervention; and best practices regarding community engagement. The Attorney General’s standards for certification shall require independent credentialing bodies to, at a minimum, confirm that:
(i) the State or local law enforcement agency’s use-of-force policies adhere to all applicable Federal, State, and local laws; and
(ii) the State or local law enforcement agency’s use-of-force policies prohibit the use of chokeholds—a physical maneuver that restricts an individual’s ability to breathe for the purposes of incapacitation—except in those situations where the use of deadly force is allowed by law.
(d) The Attorney General shall engage with existing and prospective independent credentialing bodies to encourage them to offer a cost-effective, targeted credentialing process regarding appropriate use-of-force policies that law enforcement agencies of all sizes in urban and rural jurisdictions may access.
Sec. 3. Information Sharing. (a) The Attorney General shall create a database to coordinate the sharing of information between and among Federal, State, local, tribal, and territorial law enforcement agencies concerning instances of excessive use of force related to law enforcement matters, accounting for applicable privacy and due process rights.
(b) The database described in subsection (a) of this section shall include a mechanism to track, as permissible, terminations or de-certifications of law enforcement officers, criminal convictions of law enforcement officers for on-duty conduct, and civil judgments against law enforcement officers for improper use of force. The database described in subsection (a) of this section shall account for instances where a law enforcement officer resigns or retires while under active investigation related to the use of force. The Attorney General shall take appropriate steps to ensure that the information in the database consists only of instances in which law enforcement officers were afforded fair process.
(c) The Attorney General shall regularly and periodically make available to the public aggregated and anonymized data from the database described in subsection (a) of this section, as consistent with applicable law.
(d) The Attorney General shall, as appropriate and consistent with applicable law, allocate Department of Justice discretionary grant funding only to those law enforcement agencies that submit the information described in subsection (b) of this section.
Sec. 4. Mental Health, Homelessness, and Addiction. (a) Since the mid-twentieth century, America has witnessed a reduction in targeted mental health treatment. Ineffective policies have left more individuals with mental health needs on our Nation’s streets, which has expanded the responsibilities of law enforcement officers. As a society, we must take steps to safely and humanely care for those who suffer from mental illness and substance abuse in a manner that addresses such individuals’ needs and the needs of their communities. It is the policy of the United States to promote the use of appropriate social services as the primary response to individuals who suffer from impaired mental health, homelessness, and addiction, recognizing that, because law enforcement officers often encounter such individuals suffering from these conditions in the course of their duties, all officers should be properly trained for such encounters.
(b) The Attorney General shall, in consultation with the Secretary of Health and Human Services as appropriate, identify and develop opportunities to train law enforcement officers with respect to encounters with individuals suffering from impaired mental health, homelessness, and addiction; to increase the capacity of social workers working directly with law enforcement agencies; and to provide guidance regarding the development and implementation of co-responder programs, which involve social workers or other mental health professionals working alongside law enforcement officers so that they arrive and address situations together. The Attorney General and the Secretary of Health and Human Services shall prioritize resources, as appropriate and consistent with applicable law, to support such opportunities.
(c) The Secretary of Health and Human Services shall survey community-support models addressing mental health, homelessness, and addiction. Within 90 days of the date of this order [June 16, 2020], the Secretary of Health and Human Services shall summarize the results of this survey in a report to the President, through the Assistant to the President for Domestic Policy and the Director of the Office of Management and Budget, which shall include specific recommendations regarding how appropriated funds can be reallocated to support widespread adoption of successful models and recommendations for additional funding, if needed.
(d) The Secretary of Health and Human Services shall, in coordination with the Attorney General and the Director of the Office of Management and Budget, prioritize resources, as appropriate and consistent with applicable law, to implement community-support models as recommended in the report described in subsection (c) of this section.
Sec. 5. Legislation and Grant Programs. (a) The Attorney General, in consultation with the Assistant to the President for Domestic Policy and the Director of the Office of Management and Budget, shall develop and propose new legislation to the Congress that could be enacted to enhance the tools and resources available to improve law enforcement practices and build community engagement.
(b) The legislation described in subsection (a) of this section shall include recommendations to enhance current grant programs to improve law enforcement practices and build community engagement, including through:
(i) assisting State and local law enforcement agencies with implementing the credentialing process described in section 2 of this order, the reporting described in section 3 of this order, and the co-responder and community-support models described in section 4 of this order;
(ii) training and technical assistance required to adopt and implement improved use-of-force policies and procedures, including scenario-driven de-escalation techniques;
(iii) retention of high-performing law enforcement officers and recruitment of law enforcement officers who are likely to be high-performing;
(iv) confidential access to mental health services for law enforcement officers; and
(v) programs aimed at developing or improving relationships between law enforcement and the communities they serve, including through community outreach and listening sessions, and supporting non-profit organizations that focus on improving stressed relationships between law enforcement officers and the communities they serve.
Sec. 6. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.



CHAPTER 501—EMERGENCY FEDERAL LAW ENFORCEMENT ASSISTANCE



Sec.


50101.Application for assistance.


50102.Definitions.


50103.Limitation on authority.


50104.Prohibition of discrimination.


50105.Confidentiality of information.


50106.Prohibition of land acquisition.


50107.Repayment.


50108.Recordkeeping requirement.


50109.Bureau of Justice Assistance.


50110.Limitation on civil justice matters.


50111.Issuance of rules.


50112.Authorization of appropriations.



§ 50101. Application for assistance(a) State as applicantIn the event that a law enforcement emergency exists throughout a State or a part of a State, a State (on behalf of itself or another appropriate unit of government) may submit an application under this section for Federal law enforcement assistance.


(b) Execution of application; period for action of Attorney General on applicationAn application for assistance under this section shall be submitted in writing by the chief executive officer of a State to the Attorney General, in a form prescribed by rules issued by the Attorney General. The Attorney General shall, after consultation with the Assistant Attorney General for the Office of Justice Programs and appropriate members of the Federal law enforcement community, approve or disapprove such application not later than 10 days after receiving such application.


(c) CriteriaFederal law enforcement assistance may be provided if such assistance is necessary to provide an adequate response to a law enforcement emergency. In determining whether to approve or disapprove an application for assistance under this section, the Attorney General shall consider—(1) the nature and extent of such emergency throughout a State or in any part of a State,

(2) the situation or extraordinary circumstances which produced such emergency,

(3) the availability of State and local criminal justice resources to resolve the problem,

(4) the cost associated with the increased Federal presence,

(5) the need to avoid unnecessary Federal involvement and intervention in matters primarily of State and local concern, and

(6) any assistance which the State or other appropriate unit of government has received, or could receive, under any provision of title I of the Omnibus Crime Control and Safe Streets Act of 1968 [34 U.S.C. 10101 et seq.].


(Pub. L. 98–473, title II, § 609M, Oct. 12, 1984, 98 Stat. 2103; Pub. L. 109–162, title XI, § 1113, Jan. 5, 2006, 119 Stat. 3103.)

Editorial Notes

References in TextThe Omnibus Crime Control and Safe Streets Act of 1968, referred to in subsec. (c)(6), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197. Title I of the Act is classified principally to chapter 101 (§ 10101 et seq.) of this title. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 10501 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2006—Subsec. (b). Pub. L. 109–162 substituted “the Assistant Attorney General for the Office of Justice Programs” for “the Director of the Office of Justice Assistance”.

Statutory Notes and Related Subsidiaries
Effective DateChapter effective Oct. 12, 1984, see section 609AA(a) of Pub. L. 98–473, set out as a note under section 10101 of this title.



§ 50102. Definitions
For purposes of this chapter—(1) the term “Federal law enforcement assistance” means funds, equipment, training, intelligence information, and personnel,

(2) the term “Federal law enforcement community” means the heads of the following departments or agencies:(A) the Federal Bureau of Investigation,

(B) the Drug Enforcement Administration,

(C) the Criminal Division of the Department of Justice,

(D) the Internal Revenue Service,

(E) the Customs Service,

(F) the Immigration and Naturalization Service,

(G) the United States Marshals Service,

(H) the National Park Service,

(I) the United States Postal Service,

(J) the Secret Service,

(K) the Coast Guard,

(L) the National Security Division of the Department of Justice,

(M) the Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice, and

(N) other Federal agencies with specific statutory authority to investigate violations of Federal criminal laws,


(3) the term “law enforcement emergency” means an uncommon situation which requires law enforcement, which is or threatens to become of serious or epidemic proportions, and with respect to which State and local resources are inadequate to protect the lives and property of citizens or to enforce the criminal law, except that such term does not include—(A) the perceived need for planning or other activities related to crowd control for general public safety projects, or

(B) a situation requiring the enforcement of laws associated with scheduled public events, including political conventions and sports events, and


(4) the term “State” means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Trust Territory of the Pacific Islands, or the Commonwealth of the Northern Mariana Islands.

(Pub. L. 98–473, title II, § 609N, Oct. 12, 1984, 98 Stat. 2104; Pub. L. 107–296, title XI, § 1112(o), Nov. 25, 2002, 116 Stat. 2278; Pub. L. 109–177, title V, § 506(a)(11), Mar. 9, 2006, 120 Stat. 248.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this subdivision” probably meaning subtitle B (which probably should have been designated “subdivision” B) of division I of chapter VI of title II of Pub. L. 98–473, which enacted this chapter.

Codification
Section was formerly classified to section 10502 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2006—Par. (2)(L) to (N). Pub. L. 109–177 added subpar. (L) and redesignated former subpars. (L) and (M) as (M) and (N), respectively.
2002—Par. (2)(L). Pub. L. 107–296 substituted “Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice” for “Bureau of Alcohol, Tobacco, and Firearms”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.


Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the United States Customs Service of the Department of the Treasury, including functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 203(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6. For establishment of U.S. Customs and Border Protection in the Department of Homeland Security, treated as if included in Pub. L. 107–296 as of Nov. 25, 2002, see section 211 of Title 6, as amended generally by Pub. L. 114–125, and section 802(b) of Pub. L. 114–125, set out as a note under section 211 of Title 6.
For transfer of the functions, personnel, assets, and obligations of the United States Secret Service, including the functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 381, 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.


Abolition of Immigration and Naturalization Service and Transfer of Functions
For abolition of Immigration and Naturalization Service, transfer of functions, and treatment of related references, see note set out under section 1551 of Title 8, Aliens and Nationality.


Termination of Trust Territory of the Pacific Islands
For termination of Trust Territory of the Pacific Islands, see note set out preceding section 1681 of Title 48, Territories and Insular Possessions.



§ 50103. Limitation on authority(a) Federal investigationsNothing in this chapter authorizes the use of Federal law enforcement personnel to investigate violations of criminal law other than violations with respect to which investigation is authorized by other provisions of law.


(b) Federal supervisionNothing in this chapter shall be construed to authorize the Attorney General or the Federal law enforcement community to exercise any direction, supervision, or control over any police force or other criminal justice agency of an applicant for Federal law enforcement assistance.


(c) Racial balance in criminal justice agenciesNothing in this chapter shall be construed to authorize the Attorney General or the Federal law enforcement community—(1) to condition the availability or amount of Federal law enforcement assistance upon the adoption by an applicant for such assistance of, or

(2) to deny or discontinue such assistance upon the failure of such applicant to adopt,

a percentage ratio, quota system, or other program to achieve racial balance in any criminal justice agency of such applicant.

(d) Federal supplantation of State fundsNo funds provided under this chapter may be used to supplant State or local funds that would otherwise be made available for such purposes.


(e) Other authorities unaffectedNothing in this chapter shall be construed to limit any authority to provide emergency assistance otherwise provided by law.


(Pub. L. 98–473, title II, § 609O, Oct. 12, 1984, 98 Stat. 2105.)

Editorial Notes
Codification
Section was formerly classified to section 10503 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 50104. Prohibition of discrimination(a) Federally assisted emergency assistance activitiesNo person in any State shall, on the ground of race, color, religion, national origin, or sex, be excluded from participation in, be denied the benefits of, be subjected to discrimination under, or be denied employment in connection with any activity for which Federal law enforcement assistance is provided under this chapter.


(b) Provisions of section 10228(c)(3) and (4) of this title applicable to violationsParagraph (3) and paragraph (4) of section 10228(c) of this title shall apply with respect to a violation of subsection (a), except that the terms “this section” and “paragraph (1)”, as such terms appear in such paragraphs, shall be deemed to be references to subsection (a) of this section, and a reference to the Office of Justice Programs in such paragraphs shall be deemed to be a reference to the Attorney General.


(Pub. L. 98–473, title II, § 609P, Oct. 12, 1984, 98 Stat. 2105.)

Editorial Notes
Codification
Section was formerly classified to section 10504 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 50105. Confidentiality of information
Section 10231 of this title shall apply with respect to—(1) information furnished under this chapter,

(2) criminal history information collected, stored, or disseminated with the support of Federal law enforcement assistance provided under this chapter, and

(3) criminal intelligence systems operating with the support of Federal law enforcement assistance provided under this chapter,

except that the terms “this chapter” and “this section”, as such terms appear in such section 10231 of this title, shall be deemed to be references to this chapter and this section, respectively, and a reference to the Office of Justice Programs in such section 10231 shall be deemed to be a reference to the Attorney General.
(Pub. L. 98–473, title II, § 609Q, Oct. 12, 1984, 98 Stat. 2105.)

Editorial Notes
Codification
Section was formerly classified to section 10505 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 50106. Prohibition of land acquisition
No funds provided under this chapter shall be used for land acquisition.
(Pub. L. 98–473, title II, § 609R, Oct. 12, 1984, 98 Stat. 2106.)

Editorial Notes
Codification
Section was formerly classified to section 10506 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 50107. Repayment(a) Violation of conditions; amountIf Federal law enforcement assistance provided under this chapter is used by the recipient of such assistance in violation of section 50104 11 See References in Text note below. of this title or for any purpose other than the purpose for which it is provided, then such recipient shall promptly repay to the Attorney General an amount equal to the value of such assistance.


(b) Civil actionThe Attorney General may bring a civil action in an appropriate United States district court to recover any amount required to be repaid under subsection (a).


(Pub. L. 98–473, title II, § 609S, Oct. 12, 1984, 98 Stat. 2106.)

Editorial Notes

References in TextSection 50104 of this title, referred to in subsec. (a), was in the original a reference to “section 554”, and was translated as if it had been a reference to section 609P of Pub. L. 98–473, which is classified to section 50104 of this title to reflect the probable intent of Congress as manifested in earlier versions of Emergency Federal Law Enforcement Assistance provisions introduced in the Congress. Pub. L. 98–473 does not contain a section 554.

Codification
Section was formerly classified to section 10507 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 50108. Recordkeeping requirement(a) Each recipient of Federal law enforcement assistance provided under this chapter shall keep such records as the Attorney General may prescribe to facilitate an effective audit.

(b) The Attorney General and the Comptroller General of the United States shall have access, for the purpose of audit and examination, to any books, documents, and records of recipients of Federal law enforcement assistance provided under this chapter which, in the opinion of the Attorney General or the Comptroller General, are related to the receipt or use of such assistance.

(Pub. L. 98–473, title II, § 609T, Oct. 12, 1984, 98 Stat. 2106.)

Editorial Notes
Codification
Section was formerly classified to section 10508 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 50109. Bureau of Justice Assistance
The Director of the Bureau of Justice Assistance may assist the Attorney General in providing Federal law enforcement assistance under this chapter and in coordinating the activities authorized under this chapter.
(Pub. L. 98–473, title II, § 609V, Oct. 12, 1984, 98 Stat. 2106.)

Editorial Notes
Codification
Section was formerly classified to section 10510 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Effective Aug. 1, 2000, all functions of Director of Bureau of Justice Assistance, other than those enumerated in section 10142(3) to (6) of this title, transferred to Assistant Attorney General for Office of Justice Programs, see section 1000(a)(1) [title I, § 108(b)] of Pub. L. 106–113, set out as a note under section 10141 of this title.



§ 50110. Limitation on civil justice matters
Federal law enforcement assistance provided under this chapter may not be used with respect to civil justice matters except to the extent that such civil justice matters bear directly and substantially upon criminal justice matters or are inextricably intertwined with criminal justice matters.
(Pub. L. 98–473, title II, § 609W, Oct. 12, 1984, 98 Stat. 2106.)

Editorial Notes
Codification
Section was formerly classified to section 10511 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 50111. Issuance of rules
The Attorney General, after consultation with appropriate members of the law enforcement community and with State and local officials, shall issue rules to carry out this chapter.
(Pub. L. 98–473, title II, § 609X, Oct. 12, 1984, 98 Stat. 2107.)

Editorial Notes
Codification
Section was formerly classified to section 10512 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 50112. Authorization of appropriations(a) Assistance in form of fundsThere is authorized to be appropriated $20,000,000 for each fiscal year ending after September 30, 2022, to provide under this chapter Federal law enforcement assistance in the form of funds.


(b) Assistance other than fundsThere are authorized to be appropriated for each fiscal year ending after September 30, 1984, such sums as may be necessary to provide under this chapter Federal law enforcement assistance other than funds.


(Pub. L. 98–473, title II, § 609Y, Oct. 12, 1984, 98 Stat. 2107; Pub. L. 114–198, title II, § 201(b), July 22, 2016, 130 Stat. 714; Pub. L. 115–401, § 3, Dec. 31, 2018, 132 Stat. 5342.)

Editorial Notes
Codification
Section was formerly classified to section 10513 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (a). Pub. L. 115–401 substituted “September 30, 2022” for “September 30, 2021”.
2016—Subsec. (a). Pub. L. 114–198 substituted “September 30, 2021” for “September 30, 1984”.




CHAPTER 503—LAW ENFORCEMENT CONGRESSIONAL BADGE OF BRAVERY



Sec.


50301.Definitions.



SUBCHAPTER I—FEDERAL LAW ENFORCEMENT CONGRESSIONAL BADGE OF BRAVERY


50311.Authorization of a Badge.


50312.Nominations.


50313.Federal Law Enforcement Congressional Badge of Bravery Board.


50314.Presentation of Federal Law Enforcement Badges.



SUBCHAPTER II—STATE AND LOCAL LAW ENFORCEMENT CONGRESSIONAL BADGE OF BRAVERY


50321.Authorization of a Badge.


50322.Nominations.


50323.State and Local Law Enforcement Congressional Badge of Bravery Board.


50324.Presentation of State and Local Law Enforcement Badges.



SUBCHAPTER III—CONGRESSIONAL BADGE OF BRAVERY OFFICE


50331.Congressional Badge of Bravery Office.



§ 50301. Definitions
In this chapter:(1) Federal agency headThe term “Federal agency head” means the head of any executive, legislative, or judicial branch Government entity that employs Federal law enforcement officers.


(2) Federal BoardThe term “Federal Board” means the Federal Law Enforcement Congressional Badge of Bravery Board established under section 50313(a) of this title.


(3) Federal Board membersThe term “Federal Board members” means the members of the Federal Board appointed under section 50313(c) of this title.


(4) Federal Law Enforcement BadgeThe term “Federal Law Enforcement Badge” means the Federal Law Enforcement Congressional Badge of Bravery described in section 50311 of this title.


(5) Federal law enforcement officerThe term “Federal law enforcement officer”—(A) means a Federal employee—(i) who has statutory authority to make arrests or apprehensions;

(ii) who is authorized by the agency of the employee to carry firearms; and

(iii) whose duties are primarily—(I) engagement in or supervision of the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law; or

(II) the protection of Federal, State, local, or foreign government officials against threats to personal safety; and



(B) includes a law enforcement officer employed by the Amtrak Police Department or Federal Reserve.


(6) OfficeThe term “Office” means the Congressional Badge of Bravery Office established under section 50331(a) of this title.


(7) State and Local BoardThe term “State and Local Board” means the State and Local Law Enforcement Congressional Badge of Bravery Board established under section 50323(a) of this title.


(8) State and Local Board membersThe term “State and Local Board members” means the members of the State and Local Board appointed under section 50323(c) of this title.


(9) State and Local Law Enforcement BadgeThe term “State and Local Law Enforcement Badge” means the State and Local Law Enforcement Congressional Badge of Bravery described in section 50321 of this title.


(10) State or local agency headThe term “State or local agency head” means the head of any executive, legislative, or judicial branch entity of a State or local government that employs State or local law enforcement officers.


(11) State or local law enforcement officerThe term “State or local law enforcement officer” means an employee of a State or local government—(A) who has statutory authority to make arrests or apprehensions;

(B) who is authorized by the agency of the employee to carry firearms; and

(C) whose duties are primarily—(i) engagement in or supervision of the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law; or

(ii) the protection of Federal, State, local, or foreign government officials against threats to personal safety.



(Pub. L. 110–298, § 2, July 31, 2008, 122 Stat. 2985.)

Editorial Notes
Codification
Section was formerly classified to section 15231 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



SUBCHAPTER I—FEDERAL LAW ENFORCEMENT CONGRESSIONAL BADGE OF BRAVERY
§ 50311. Authorization of a Badge
The Attorney General may award, and a Member of Congress or the Attorney General may present, in the name of Congress a Federal Law Enforcement Congressional Badge of Bravery to a Federal law enforcement officer who is cited by the Attorney General, upon the recommendation of the Federal Board, for performing an act of bravery while in the line of duty.
(Pub. L. 110–298, title I, § 101, July 31, 2008, 122 Stat. 2986.)

Editorial Notes
Codification
Section was formerly classified to section 15241 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 50312. Nominations(a) In generalA Federal agency head may nominate for a Federal Law Enforcement Badge an individual—(1) who is a Federal law enforcement officer working within the agency of the Federal agency head making the nomination; and

(2) who—(A)(i) sustained a physical injury while—(I) engaged in the lawful duties of the individual; and

(II) performing an act characterized as bravery by the Federal agency head making the nomination; and


(ii) put the individual at personal risk when the injury described in clause (i) occurred; or


(B) while not injured, performed an act characterized as bravery by the Federal agency head making the nomination that placed the individual at risk of serious physical injury or death.



(b) ContentsA nomination under subsection (a) shall include—(1) a written narrative, of not more than 2 pages, describing the circumstances under which the nominee performed the act of bravery described in subsection (a) and how the circumstances meet the criteria described in such subsection;

(2) the full name of the nominee;

(3) the home mailing address of the nominee;

(4) the agency in which the nominee served on the date when such nominee performed the act of bravery described in subsection (a);

(5) the occupational title and grade or rank of the nominee;

(6) the field office address of the nominee on the date when such nominee performed the act of bravery described in subsection (a); and

(7) the number of years of Government service by the nominee as of the date when such nominee performed the act of bravery described in subsection (a).


(c) Submission deadlineA Federal agency head shall submit each nomination under subsection (a) to the Office not later than February 15 of the year following the date on which the nominee performed the act of bravery described in subsection (a).


(Pub. L. 110–298, title I, § 102, July 31, 2008, 122 Stat. 2986.)

Editorial Notes
Codification
Section was formerly classified to section 15242 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 50313. Federal Law Enforcement Congressional Badge of Bravery Board(a) EstablishmentThere is established within the Department of Justice a Federal Law Enforcement Congressional Badge of Bravery Board.


(b) DutiesThe Federal Board shall do the following:(1) Design the Federal Law Enforcement Badge with appropriate ribbons and appurtenances.

(2) Select an engraver to produce each Federal Law Enforcement Badge.

(3) Recommend recipients of the Federal Law Enforcement Badge from among those nominations timely submitted to the Office.

(4) Annually present to the Attorney General the names of Federal law enforcement officers who the Federal Board recommends as Federal Law Enforcement Badge recipients in accordance with the criteria described in section 50312(a) of this title.

(5) After approval by the Attorney General—(A) procure the Federal Law Enforcement Badges from the engraver selected under paragraph (2);

(B) send a letter announcing the award of each Federal Law Enforcement Badge to the Federal agency head who nominated the recipient of such Federal Law Enforcement Badge;

(C) send a letter to each Member of Congress representing the congressional district where the recipient of each Federal Law Enforcement Badge resides to offer such Member an opportunity to present such Federal Law Enforcement Badge; and

(D) make or facilitate arrangements for presenting each Federal Law Enforcement Badge in accordance with section 50314 of this title.


(6) Set an annual timetable for fulfilling the duties described in this subsection.


(c) Membership(1) Number and appointmentThe Federal Board shall be composed of 7 members appointed as follows:(A) One member jointly appointed by the majority leader and minority leader of the Senate.

(B) One member jointly appointed by the Speaker and minority leader of the House of Representatives.

(C) One member from the Department of Justice appointed by the Attorney General.

(D) Two members of the Federal Law Enforcement Officers Association appointed by the Executive Board of the Federal Law Enforcement Officers Association.

(E) Two members of the Fraternal Order of Police appointed by the Executive Board of the Fraternal Order of Police.


(2) LimitationNot more than—(A) 2 Federal Board members may be members of the Federal Law Enforcement Officers Association; and

(B) 2 Federal Board members may be members of the Fraternal Order of Police.


(3) QualificationsFederal Board members shall be individuals with knowledge or expertise, whether by experience or training, in the field of Federal law enforcement.


(4) Terms and vacanciesEach Federal Board member shall be appointed for 2 years and may be reappointed. A vacancy in the Federal Board shall not affect the powers of the Federal Board and shall be filled in the same manner as the original appointment.



(d) Operations(1) ChairpersonThe Chairperson of the Federal Board shall be a Federal Board member elected by a majority of the Federal Board.


(2) MeetingsThe Federal Board shall conduct its first meeting not later than 90 days after the appointment of a majority of Federal Board members. Thereafter, the Federal Board shall meet at the call of the Chairperson, or in the case of a vacancy of the position of Chairperson, at the call of the Attorney General.


(3) Voting and rulesA majority of Federal Board members shall constitute a quorum to conduct business, but the Federal Board may establish a lesser quorum for conducting hearings scheduled by the Federal Board. The Federal Board may establish by majority vote any other rules for the conduct of the business of the Federal Board, if such rules are not inconsistent with this subchapter or other applicable law.



(e) Powers(1) Hearings(A) In generalThe Federal Board may hold hearings, sit and act at times and places, take testimony, and receive evidence as the Federal Board considers appropriate to carry out the duties of the Federal Board under this subchapter. The Federal Board may administer oaths or affirmations to witnesses appearing before it.


(B) Witness expensesWitnesses requested to appear before the Federal Board may be paid the same fees as are paid to witnesses under section 1821 of title 28. The per diem and mileage allowances for witnesses shall be paid from funds appropriated to the Federal Board.



(2) Information from Federal agenciesSubject to sections 552, 552a, and 552b of title 5—(A) the Federal Board may secure directly from any Federal department or agency information necessary to enable it to carry out this subchapter; and

(B) upon request of the Federal Board, the head of that department or agency shall furnish the information to the Federal Board.


(3) Information to be kept confidentialThe Federal Board shall not disclose any information which may compromise an ongoing law enforcement investigation or is otherwise required by law to be kept confidential.



(f) Compensation(1) In generalExcept as provided in paragraph (2), each Federal Board member shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5 for each day (including travel time) during which such Federal Board member is engaged in the performance of the duties of the Federal Board.


(2) Prohibition of compensation for government employeesFederal Board members who serve as officers or employees of the Federal Government or a State or a local government may not receive additional pay, allowances, or benefits by reason of their service on the Federal Board.


(3) Travel expensesEach Federal Board member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5.



(Pub. L. 110–298, title I, § 103, July 31, 2008, 122 Stat. 2987.)

Editorial Notes
Codification
Section was formerly classified to section 15243 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 50314. Presentation of Federal Law Enforcement Badges(a) Presentation by Member of CongressA Member of Congress may present a Federal Law Enforcement Badge to any Federal Law Enforcement Badge recipient who resides in such Member’s congressional district. If both a Senator and Representative choose to present a Federal Law Enforcement Badge, such Senator and Representative shall make a joint presentation.


(b) Presentation by Attorney GeneralIf no Member of Congress chooses to present the Federal Law Enforcement Badge as described in subsection (a), the Attorney General, or a designee of the Attorney General, shall present such Federal Law Enforcement Badge.


(c) Presentation arrangementsThe office of the Member of Congress presenting each Federal Law Enforcement Badge may make arrangements for the presentation of such Federal Law Enforcement Badge, and if a Senator and Representative choose to participate jointly as described in subsection (a), the Members shall make joint arrangements. The Federal Board shall facilitate any such presentation arrangements as requested by the congressional office presenting the Federal Law Enforcement Badge and shall make arrangements in cases not undertaken by Members of Congress.


(Pub. L. 110–298, title I, § 104, July 31, 2008, 122 Stat. 2989.)

Editorial Notes
Codification
Section was formerly classified to section 15244 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER II—STATE AND LOCAL LAW ENFORCEMENT CONGRESSIONAL BADGE OF BRAVERY
§ 50321. Authorization of a Badge
The Attorney General may award, and a Member of Congress or the Attorney General may present, in the name of Congress a State and Local Law Enforcement Congressional Badge of Bravery to a State or local law enforcement officer who is cited by the Attorney General, upon the recommendation of the State and Local Board, for performing an act of bravery while in the line of duty.
(Pub. L. 110–298, title II, § 201, July 31, 2008, 122 Stat. 2990.)

Editorial Notes
Codification
Section was formerly classified to section 15251 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 50322. Nominations(a) In generalA State or local agency head may nominate for a State and Local Law Enforcement Badge an individual—(1) who is a State or local law enforcement officer working within the agency of the State or local agency head making the nomination; and

(2) who—(A)(i) sustained a physical injury while—(I) engaged in the lawful duties of the individual; and

(II) performing an act characterized as bravery by the State or local agency head making the nomination; and


(ii) put the individual at personal risk when the injury described in clause (i) occurred; or


(B) while not injured, performed an act characterized as bravery by the State or local agency head making the nomination that placed the individual at risk of serious physical injury or death.



(b) ContentsA nomination under subsection (a) shall include—(1) a written narrative, of not more than 2 pages, describing the circumstances under which the nominee performed the act of bravery described in subsection (a) and how the circumstances meet the criteria described in such subsection;

(2) the full name of the nominee;

(3) the home mailing address of the nominee;

(4) the agency in which the nominee served on the date when such nominee performed the act of bravery described in subsection (a);

(5) the occupational title and grade or rank of the nominee;

(6) the field office address of the nominee on the date when such nominee performed the act of bravery described in subsection (a); and

(7) the number of years of government service by the nominee as of the date when such nominee performed the act of bravery described in subsection (a).


(c) Submission deadlineA State or local agency head shall submit each nomination under subsection (a) to the Office not later than February 15 of the year following the date on which the nominee performed the act of bravery described in subsection (a).


(Pub. L. 110–298, title II, § 202, July 31, 2008, 122 Stat. 2990.)

Editorial Notes
Codification
Section was formerly classified to section 15252 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 50323. State and Local Law Enforcement Congressional Badge of Bravery Board(a) EstablishmentThere is established within the Department of Justice a State and Local Law Enforcement Congressional Badge of Bravery Board.


(b) DutiesThe State and Local Board shall do the following:(1) Design the State and Local Law Enforcement Badge with appropriate ribbons and appurtenances.

(2) Select an engraver to produce each State and Local Law Enforcement Badge.

(3) Recommend recipients of the State and Local Law Enforcement Badge from among those nominations timely submitted to the Office.

(4) Annually present to the Attorney General the names of State or local law enforcement officers who the State and Local Board recommends as State and Local Law Enforcement Badge recipients in accordance with the criteria described in section 50322(a) of this title.

(5) After approval by the Attorney General—(A) procure the State and Local Law Enforcement Badges from the engraver selected under paragraph (2);

(B) send a letter announcing the award of each State and Local Law Enforcement Badge to the State or local agency head who nominated the recipient of such State and Local Law Enforcement Badge;

(C) send a letter to each Member of Congress representing the congressional district where the recipient of each State and Local Law Enforcement Badge resides to offer such Member an opportunity to present such State and Local Law Enforcement Badge; and

(D) make or facilitate arrangements for presenting each State and Local Law Enforcement Badge in accordance with section 50324 of this title.


(6) Set an annual timetable for fulfilling the duties described in this subsection.


(c) Membership(1) Number and appointmentThe State and Local Board shall be composed of 9 members appointed as follows:(A) One member jointly appointed by the majority leader and minority leader of the Senate.

(B) One member jointly appointed by the Speaker and minority leader of the House of Representatives.

(C) One member from the Department of Justice appointed by the Attorney General.

(D) Two members of the Fraternal Order of Police appointed by the Executive Board of the Fraternal Order of Police.

(E) One member of the National Association of Police Organizations appointed by the Executive Board of the National Association of Police Organizations.

(F) One member of the National Organization of Black Law Enforcement Executives appointed by the Executive Board of the National Organization of Black Law Enforcement Executives.

(G) One member of the International Association of Chiefs of Police appointed by the Board of Officers of the International Association of Chiefs of Police.

(H) One member of the National Sheriffs’ Association appointed by the Executive Committee of the National Sheriffs’ Association.


(2) LimitationNot more than 5 State and Local Board members may be members of the Fraternal Order of Police.


(3) QualificationsState and Local Board members shall be individuals with knowledge or expertise, whether by experience or training, in the field of State and local law enforcement.


(4) Terms and vacanciesEach State and Local Board member shall be appointed for 2 years and may be reappointed. A vacancy in the State and Local Board shall not affect the powers of the State and Local Board and shall be filled in the same manner as the original appointment.



(d) Operations(1) ChairpersonThe Chairperson of the State and Local Board shall be a State and Local Board member elected by a majority of the State and Local Board.


(2) MeetingsThe State and Local Board shall conduct its first meeting not later than 90 days after the appointment of a majority of State and Local Board members. Thereafter, the State and Local Board shall meet at the call of the Chairperson, or in the case of a vacancy of the position of Chairperson, at the call of the Attorney General.


(3) Voting and rulesA majority of State and Local Board members shall constitute a quorum to conduct business, but the State and Local Board may establish a lesser quorum for conducting hearings scheduled by the State and Local Board. The State and Local Board may establish by majority vote any other rules for the conduct of the business of the State and Local Board, if such rules are not inconsistent with this subchapter or other applicable law.



(e) Powers(1) Hearings(A) In generalThe State and Local Board may hold hearings, sit and act at times and places, take testimony, and receive evidence as the State and Local Board considers appropriate to carry out the duties of the State and Local Board under this subchapter. The State and Local Board may administer oaths or affirmations to witnesses appearing before it.


(B) Witness expensesWitnesses requested to appear before the State and Local Board may be paid the same fees as are paid to witnesses under section 1821 of title 28. The per diem and mileage allowances for witnesses shall be paid from funds appropriated to the State and Local Board.



(2) Information from Federal agenciesSubject to sections 552, 552a, and 552b of title 5—(A) the State and Local Board may secure directly from any Federal department or agency information necessary to enable it to carry out this subchapter; and

(B) upon request of the State and Local Board, the head of that department or agency shall furnish the information to the State and Local Board.


(3) Information to be kept confidentialThe State and Local Board shall not disclose any information which may compromise an ongoing law enforcement investigation or is otherwise required by law to be kept confidential.



(f) Compensation(1) In generalExcept as provided in paragraph (2), each State and Local Board member shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5 for each day (including travel time) during which such State and Local Board member is engaged in the performance of the duties of the State and Local Board.


(2) Prohibition of compensation for government employeesState and Local Board members who serve as officers or employees of the Federal Government or a State or a local government may not receive additional pay, allowances, or benefits by reason of their service on the State and Local Board.


(3) Travel expensesEach State and Local Board member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5.



(Pub. L. 110–298, title II, § 203, July 31, 2008, 122 Stat. 2991.)

Editorial Notes
Codification
Section was formerly classified to section 15253 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 50324. Presentation of State and Local Law Enforcement Badges(a) Presentation by Member of CongressA Member of Congress may present a State and Local Law Enforcement Badge to any State and Local Law Enforcement Badge recipient who resides in such Member’s congressional district. If both a Senator and Representative choose to present a State and Local Law Enforcement Badge, such Senator and Representative shall make a joint presentation.


(b) Presentation by Attorney GeneralIf no Member of Congress chooses to present the State and Local Law Enforcement Badge as described in subsection (a), the Attorney General, or a designee of the Attorney General, shall present such State and Local Law Enforcement Badge.


(c) Presentation arrangementsThe office of the Member of Congress presenting each State and Local Law Enforcement Badge may make arrangements for the presentation of such State and Local Law Enforcement Badge, and if a Senator and Representative choose to participate jointly as described in subsection (a), the Members shall make joint arrangements. The State and Local Board shall facilitate any such presentation arrangements as requested by the congressional office presenting the State and Local Law Enforcement Badge and shall make arrangements in cases not undertaken by Members of Congress.


(Pub. L. 110–298, title II, § 204, July 31, 2008, 122 Stat. 2993.)

Editorial Notes
Codification
Section was formerly classified to section 15254 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER III—CONGRESSIONAL BADGE OF BRAVERY OFFICE
§ 50331. Congressional Badge of Bravery Office(a) EstablishmentThere is established within the Department of Justice a Congressional Badge of Bravery Office.


(b) DutiesThe Office shall—(1) receive nominations from Federal agency heads on behalf of the Federal Board and deliver such nominations to the Federal Board at Federal Board meetings described in section 50313(d)(2) of this title;

(2) receive nominations from State or local agency heads on behalf of the State and Local Board and deliver such nominations to the State and Local Board at State and Local Board meetings described in section 50323(d)(2) of this title; and

(3) provide staff support to the Federal Board and the State and Local Board to carry out the duties described in section 50313(b) and section 50323(b) of this title, respectively.


(Pub. L. 110–298, title III, § 301, July 31, 2008, 122 Stat. 2994.)

Editorial Notes
Codification
Section was formerly classified to section 15261 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.





CHAPTER 505—NATIONAL BLUE ALERT



Sec.


50501.Definitions.


50502.Blue Alert communications network.


50503.Blue Alert Coordinator; guidelines.



§ 50501. Definitions
In this chapter:(1) CoordinatorThe term “Coordinator” means the Blue Alert Coordinator of the Department of Justice designated under section 50503(a) of this title.


(2) Blue AlertThe term “Blue Alert” means information sent through the network relating to—(A) the serious injury or death of a law enforcement officer in the line of duty;

(B) an officer who is missing in connection with the officer’s official duties; or

(C) an imminent and credible threat that an individual intends to cause the serious injury or death of a law enforcement officer.


(3) Blue Alert planThe term “Blue Alert plan” means the plan of a State, unit of local government, or Federal agency participating in the network for the dissemination of information received as a Blue Alert.


(4) Law enforcement officerThe term “law enforcement officer” shall have the same meaning as in section 10284 of this title.


(5) NetworkThe term “network” means the Blue Alert communications network established by the Attorney General under section 50502 of this title.


(6) StateThe term “State” means each of the 50 States, the District of Columbia, Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.


(Pub. L. 114–12, § 2, May 19, 2015, 129 Stat. 192.)

Editorial Notes
Codification
Section was formerly classified to section 14165 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 50502. Blue Alert communications network
The Attorney General shall establish a national Blue Alert communications network within the Department of Justice to issue Blue Alerts through the initiation, facilitation, and promotion of Blue Alert plans, in coordination with States, units of local government, law enforcement agencies, and other appropriate entities.
(Pub. L. 114–12, § 3, May 19, 2015, 129 Stat. 193.)

Editorial Notes
Codification
Section was formerly classified to section 14165a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 50503. Blue Alert Coordinator; guidelines(a) Coordination within Department of JusticeThe Attorney General shall assign an existing officer of the Department of Justice to act as the national coordinator of the Blue Alert communications network.


(b) Duties of the CoordinatorThe Coordinator shall—(1) provide assistance to States and units of local government that are using Blue Alert plans;

(2) establish voluntary guidelines for States and units of local government to use in developing Blue Alert plans that will promote compatible and integrated Blue Alert plans throughout the United States, including—(A) a list of the resources necessary to establish a Blue Alert plan;

(B) criteria for evaluating whether a situation warrants issuing a Blue Alert;

(C) guidelines to protect the privacy, dignity, independence, and autonomy of any law enforcement officer who may be the subject of a Blue Alert and the family of the law enforcement officer;

(D) guidelines that a Blue Alert should only be issued with respect to a law enforcement officer if—(i) the law enforcement agency involved—(I) confirms—(aa) the death or serious injury of the law enforcement officer; or

(bb) the attack on the law enforcement officer and that there is an indication of the death or serious injury of the officer; or


(II) concludes that the law enforcement officer is missing in connection with the officer’s official duties;


(ii) there is an indication of serious injury to or death of the law enforcement officer;

(iii) the suspect involved has not been apprehended; and

(iv) there is sufficient descriptive information of the suspect involved and any relevant vehicle and tag numbers;


(E) guidelines that a Blue Alert should only be issued with respect to a threat to cause death or serious injury to a law enforcement officer if—(i) a law enforcement agency involved confirms that the threat is imminent and credible;

(ii) at the time of receipt of the threat, the suspect is wanted by a law enforcement agency;

(iii) the suspect involved has not been apprehended; and

(iv) there is sufficient descriptive information of the suspect involved and any relevant vehicle and tag numbers;


(F) guidelines—(i) that information should be provided to the National Crime Information Center database operated by the Federal Bureau of Investigation under section 534 of title 28, and any relevant crime information repository of the State involved, relating to—(I) a law enforcement officer who is seriously injured or killed in the line of duty; or

(II) an imminent and credible threat to cause the serious injury or death of a law enforcement officer;


(ii) that a Blue Alert should, to the maximum extent practicable (as determined by the Coordinator in consultation with law enforcement agencies of States and units of local governments), be limited to the geographic areas most likely to facilitate the apprehension of the suspect involved or which the suspect could reasonably reach, which should not be limited to State lines;

(iii) for law enforcement agencies of States or units of local government to develop plans to communicate information to neighboring States to provide for seamless communication of a Blue Alert; and

(iv) providing that a Blue Alert should be suspended when the suspect involved is apprehended or when the law enforcement agency involved determines that the Blue Alert is no longer effective; and


(G) guidelines for—(i) the issuance of Blue Alerts through the network; and

(ii) the extent of the dissemination of alerts issued through the network;



(3) develop protocols for efforts to apprehend suspects that address activities during the period beginning at the time of the initial notification of a law enforcement agency that a suspect has not been apprehended and ending at the time of apprehension of a suspect or when the law enforcement agency involved determines that the Blue Alert is no longer effective, including protocols regulating—(A) the use of public safety communications;

(B) command center operations; and

(C) incident review, evaluation, debriefing, and public information procedures;


(4) work with States to ensure appropriate regional coordination of various elements of the network;

(5) establish an advisory group to assist States, units of local government, law enforcement agencies, and other entities involved in the network with initiating, facilitating, and promoting Blue Alert plans, which shall include—(A) to the maximum extent practicable, representation from the various geographic regions of the United States; and

(B) members who are—(i) representatives of a law enforcement organization representing rank-and-file officers;

(ii) representatives of other law enforcement agencies and public safety communications;

(iii) broadcasters, first responders, dispatchers, and radio station personnel; and

(iv) representatives of any other individuals or organizations that the Coordinator determines are necessary to the success of the network;



(6) act as the nationwide point of contact for—(A) the development of the network; and

(B) regional coordination of Blue Alerts through the network; and


(7) determine—(A) what procedures and practices are in use for notifying law enforcement and the public when—(i) a law enforcement officer is killed or seriously injured in the line of duty;

(ii) a law enforcement officer is missing in connection with the officer’s official duties; and

(iii) an imminent and credible threat to kill or seriously injure a law enforcement officer is received; and


(B) which of the procedures and practices are effective and that do not require the expenditure of additional resources to implement.



(c) Limitations(1) Voluntary participationThe guidelines established under subsection (b)(2), protocols developed under subsection (b)(3), and other programs established under subsection (b), shall not be mandatory.


(2) Dissemination of informationThe guidelines established under subsection (b)(2) shall, to the maximum extent practicable (as determined by the Coordinator in consultation with law enforcement agencies of States and units of local government), provide that appropriate information relating to a Blue Alert is disseminated to the appropriate officials of law enforcement agencies, public health agencies, and other agencies.


(3) Privacy and civil liberties protectionsThe guidelines established under subsection (b) shall—(A) provide mechanisms that ensure that Blue Alerts comply with all applicable Federal, State, and local privacy laws and regulations; and

(B) include standards that specifically provide for the protection of the civil liberties, including the privacy, of law enforcement officers who are seriously injured or killed in the line of duty, is missing in connection with the officer’s official duties, or who are threatened with death or serious injury, and the families of the officers.



(d) Cooperation with other agenciesThe Coordinator shall cooperate with the Secretary of Homeland Security, the Secretary of Transportation, the Chairman of the Federal Communications Commission, and appropriate offices of the Department of Justice in carrying out activities under this chapter.


(e) Restrictions on CoordinatorThe Coordinator may not—(1) perform any official travel for the sole purpose of carrying out the duties of the Coordinator;

(2) lobby any officer of a State regarding the funding or implementation of a Blue Alert plan; or

(3) host a conference focused solely on the Blue Alert program that requires the expenditure of Federal funds.


(f) ReportsNot later than 1 year after May 19, 2015, and annually thereafter, the Coordinator shall submit to Congress a report on the activities of the Coordinator and the effectiveness and status of the Blue Alert plans that are in effect or being developed.


(Pub. L. 114–12, § 4, May 19, 2015, 129 Stat. 193.)

Editorial Notes
Codification
Section was formerly classified to section 14165b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




CHAPTER 507—LAW ENFORCEMENT SUICIDE DATA COLLECTION



Sec.


50701.Information on suicide in law enforcement.



§ 50701. Information on suicide in law enforcement(a) EstablishmentNot later than 1 year after June 16, 2020, the Attorney General, acting through the Director of the Federal Bureau of Investigation, shall establish, for the purpose of preventing future law enforcement suicides and promoting understanding of suicide in law enforcement, the Law Enforcement Officers Suicide Data Collection Program, under which law enforcement agencies may submit to the Director information on suicides and attempted suicides within such law enforcement agencies, including information on—(1) the circumstances and events that occurred before each suicide or attempted suicide;

(2) the general location of each suicide or attempted suicide;

(3) the demographic information of each law enforcement officer who commits or attempts suicide;

(4) the occupational category, including criminal investigator, corrections officer, line of duty officer, 911 dispatch operator, of each law enforcement officer who commits or attempts suicide; and

(5) the method used in each suicide or attempted suicide.


(b) PoliciesThe Federal Bureau of Investigation shall work with the Confidentiality and Data Access Committee of the Federal Committee on Statistical Methodology to develop publication policies to manage the risk of identity disclosure based upon the best practices identified by other Federal statistical programs.


(c) ReportNot later than 2 years after June 16, 2020, and annually thereafter, the Attorney General, acting through the Director of the Federal Bureau of Investigation, shall submit to Congress and publish on the website of the Federal Bureau of Investigation a report containing the information submitted to the Director pursuant to subsection (a).


(d) ConfidentialityThe report described under subsection (c) may not include any personally identifiable information of a law enforcement officer who commits or attempts suicide.


(e) DefinitionsIn this section—(1) the term “law enforcement agency” means a Federal, State, Tribal, or local agency engaged in the prevention, detection, or investigation, prosecution, or adjudication of any violation of the criminal laws of the United States, a State, Tribal, or a political subdivision of a State;

(2) the term “law enforcement officer” means any current or former officer (including a correctional officer), agent, or employee of the United States, a State, Indian Tribe, or a political subdivision of a State authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of the criminal laws of the United States, a State, Indian Tribe, or a political subdivision of a State; and

(3) the term “State” means each of the several States, the District of Columbia, and any commonwealth, territory, or possession of the United States.


(Pub. L. 116–143, § 2, June 16, 2020, 134 Stat. 644.)



Subtitle VI—Other Crime Control and Law Enforcement Matters

Executive Documents

Ex. Ord. No. 13776. Task Force on Crime Reduction and Public Safety
Ex. Ord. No. 13776, Feb. 9, 2017, 82 F.R. 10699, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to reduce crime and restore public safety to communities across the Nation, it is hereby ordered as follows:
Section 1. Policy. It shall be the policy of the executive branch to reduce crime in America. Many communities across the Nation are suffering from high rates of violent crime. A focus on law and order and the safety and security of the American people requires a commitment to enforcing the law and developing policies that comprehensively address illegal immigration, drug trafficking, and violent crime. The Department of Justice shall take the lead on Federal actions to support law enforcement efforts nationwide and to collaborate with State, tribal, and local jurisdictions to restore public safety to all of our communities.
Sec. 2. Task Force. (a) In furtherance of the policy described in section 1 of this order, I hereby direct the Attorney General to establish, and to appoint or designate an individual or individuals to chair, a Task Force on Crime Reduction and Public Safety (Task Force). The Attorney General shall, to the extent permitted by law, provide administrative support and funding for the Task Force.
(b) The Attorney General shall determine the characteristics of the Task Force, which shall be composed of individuals appointed or designated by him.
(c) The Task Force shall:
(i) exchange information and ideas among its members that will be useful in developing strategies to reduce crime, including, in particular, illegal immigration, drug trafficking, and violent crime;
(ii) based on that exchange of information and ideas, develop strategies to reduce crime;
(iii) identify deficiencies in existing laws that have made them less effective in reducing crime and propose new legislation that could be enacted to improve public safety and reduce crime;
(iv) evaluate the availability and adequacy of crime-related data and identify measures that could improve data collection in a manner that will aid in the understanding of crime trends and in the reduction of crime; and
(v) conduct any other studies and develop any other recommendations as directed by the Attorney General.
(d) The Task Force shall meet as required by the Attorney General and shall be dissolved once it has accomplished the objectives set forth in subsection (c) of this section, as determined by the Attorney General.
(e) The Task Force shall submit at least one report to the President within 1 year from the date of this order, and a subsequent report at least once per year thereafter while the Task Force remains in existence. The structure of the report is left to the discretion of the Attorney General. In its first report to the President and in any subsequent reports, the Task Force shall summarize its findings and recommendations under subsections (c)(ii) through (c)(v) of this section.
Sec. 3. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.



Ex. Ord. No. 13933. Protecting American Monuments, Memorials, and Statues and Combating Recent Criminal Violence
Ex. Ord. No. 13933, June 26, 2020, 85 F.R. 40081, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Purpose. The first duty of government is to ensure domestic tranquility and defend the life, property, and rights of its citizens. Over the last 5 weeks, there has been a sustained assault on the life and property of civilians, law enforcement officers, government property, and revered American monuments such as the Lincoln Memorial. Many of the rioters, arsonists, and left-wing extremists who have carried out and supported these acts have explicitly identified themselves with ideologies—such as Marxism—that call for the destruction of the United States system of government. Anarchists and left-wing extremists have sought to advance a fringe ideology that paints the United States of America as fundamentally unjust and have sought to impose that ideology on Americans through violence and mob intimidation. They have led riots in the streets, burned police vehicles, killed and assaulted government officers as well as business owners defending their property, and even seized an area within one city where law and order gave way to anarchy. During the unrest, innocent citizens also have been harmed and killed.
These criminal acts are frequently planned and supported by agitators who have traveled across State lines to promote their own violent agenda. These radicals shamelessly attack the legitimacy of our institutions and the very rule of law itself.
Key targets in the violent extremists’ campaign against our country are public monuments, memorials, and statues. Their selection of targets reveals a deep ignorance of our history, and is indicative of a desire to indiscriminately destroy anything that honors our past and to erase from the public mind any suggestion that our past may be worth honoring, cherishing, remembering, or understanding. In the last week, vandals toppled a statue of President Ulysses S. Grant in San Francisco. To them, it made no difference that President Grant led the Union Army to victory over the Confederacy in the Civil War, enforced Reconstruction, fought the Ku Klux Klan, and advocated for the Fifteenth Amendment, which guaranteed freed slaves the right to vote. In Charlotte, North Carolina, the names of 507 veterans memorialized on a World War II monument were painted over with a symbol of communism. And earlier this month, in Boston, a memorial commemorating an African-American regiment that fought in the Civil War was defaced with graffiti. In Madison, Wisconsin, rioters knocked over the statue of an abolitionist immigrant who fought for the Union during the Civil War. Christian figures are now in the crosshairs, too. Recently, an influential activist for one movement that has been prominent in setting the agenda for demonstrations in recent weeks declared that many existing religious depictions of Jesus and the Holy Family should be purged from our places of worship.
Individuals and organizations have the right to peacefully advocate for either the removal or the construction of any monument. But no individual or group has the right to damage, deface, or remove any monument by use of force.
In the midst of these attacks, many State and local governments appear to have lost the ability to distinguish between the lawful exercise of rights to free speech and assembly and unvarnished vandalism. They have surrendered to mob rule, imperiling community safety, allowing for the wholesale violation of our laws, and privileging the violent impulses of the mob over the rights of law-abiding citizens. Worse, they apparently have lost the will or the desire to stand up to the radical fringe and defend the fundamental truth that America is good, her people are virtuous, and that justice prevails in this country to a far greater extent than anywhere else in the world. Some particularly misguided public officials even appear to have accepted the idea that violence can be virtuous and have prevented their police from enforcing the law and protecting public monuments, memorials, and statues from the mob’s ropes and graffiti.
My Administration will not allow violent mobs incited by a radical fringe to become the arbiters of the aspects of our history that can be celebrated in public spaces. State and local public officials’ abdication of their law enforcement responsibilities in deference to this violent assault must end.
Sec. 2. Policy. (a) It is the policy of the United States to prosecute to the fullest extent permitted under Federal law, and as appropriate, any person or any entity that destroys, damages, vandalizes, or desecrates a monument, memorial, or statue within the United States or otherwise vandalizes government property. The desire of the Congress to protect Federal property is clearly reflected in section 1361 of title 18, United States Code, which authorizes a penalty of up to 10 years’ imprisonment for the willful injury of Federal property. More recently, under the Veterans’ Memorial Preservation and Recognition Act of 2003, section 1369 of title 18, United States Code, the Congress punished with the same penalties the destruction of Federal and in some cases State-maintained monuments that honor military veterans. Other criminal statutes, such as the Travel Act, section 1952 of title 18, United States Code, permit prosecutions of arson damaging monuments, memorials, and statues on State grounds in some cases. Civil statutes like the Public System Resource Protection Act [sic], section 100722 of title 54, United States Code, also hold those who destroy certain Federal property accountable for their offenses. The Federal Government will not tolerate violations of these and other laws.
(b) It is the policy of the United States to prosecute to the fullest extent permitted under Federal law, and as appropriate, any person or any entity that participates in efforts to incite violence or other illegal activity in connection with the riots and acts of vandalism described in section 1 of this order. Numerous Federal laws, including section 2101 of title 18, United States Code, prohibit the violence that has typified the past few weeks in some cities. Other statutes punish those who participate in or assist the agitators who have coordinated these lawless acts. Such laws include section 371 of title 18, United States Code, which criminalizes certain conspiracies to violate Federal law, section 2 of title 18, United States Code, which punishes those who aid or abet the commission of Federal crimes, and section 2339A of title 18, United States Code, which prohibits as material support to terrorism efforts to support a defined set of Federal crimes. Those who have joined in recent violent acts around the United States will be held accountable.
(c) It is the policy of the United States to prosecute to the fullest extent permitted under Federal law, and as appropriate, any person or any entity that damages, defaces, or destroys religious property, including by attacking, removing, or defacing depictions of Jesus or other religious figures or religious art work. Federal laws prohibit, under certain circumstances, damage or defacement of religious property, including the Church Arson Prevention Act of 1996 [Pub. L. 104–155, see Short Title of 1996 Amendment note set out under section 241 of title 18], section 247 of title 18, United States Code, and section 371 of title 18, United States Code. The Federal Government will not tolerate violations of these laws designed to protect the free exercise of religion.
(d) It is the policy of the United States, as appropriate and consistent with applicable law, to withhold Federal support tied to public spaces from State and local governments that have failed to protect public monuments, memorials, and statues from destruction or vandalism. These jurisdictions’ recent abandonment of their law enforcement responsibilities with respect to public monuments, memorials, and statues casts doubt on their willingness to protect other public spaces and maintain the peace within them. These jurisdictions are not appropriate candidates for limited Federal funds that support public spaces.
(e) It is the policy of the United States, as appropriate and consistent with applicable law, to withhold Federal support from State and local law enforcement agencies that have failed to protect public monuments, memorials, and statues from destruction or vandalism. Unwillingness to enforce State and local laws in the face of attacks on our history, whether because of sympathy for the extremists behind this violence or some other improper reason, casts doubt on the management of these law enforcement agencies. These law enforcement agencies are not appropriate candidates for limited Federal funds that support State and local police.
Sec. 3. Enforcing Laws Prohibiting the Desecration of Public Monuments, the Vandalism of Government Property, and Recent Acts of Violence. (a) The Attorney General shall prioritize within the Department of Justice the investigation and prosecution of matters described in subsections 2(a), (b), and (c) of this order. The Attorney General shall take all appropriate enforcement action against individuals and organizations found to have violated Federal law through these investigations.
(b) The Attorney General shall, as appropriate and consistent with applicable law, work with State and local law enforcement authorities and Federal agencies to ensure the Federal Government appropriately provides information and assistance to State and local law enforcement authorities in connection with their investigations or prosecutions for the desecration of monuments, memorials, and statues, regardless of whether such structures are situated on Federal property.
Sec. 4. Limiting Federal Grants for Jurisdictions and Law Enforcement Agencies that Permit the Desecration of Monuments, Memorials, or Statues. The heads of all executive departments and agencies shall examine their respective grant programs and apply the policies established by sections 2(d) and (e) of this order to all such programs to the extent that such application is both appropriate and consistent with applicable law.
Sec. 5. Providing Assistance for the Protection of Federal Monuments, Memorials, Statues, and Property. Upon the request of the Secretary of the Interior, the Secretary of Homeland Security, or the Administrator of General Services, the Secretary of Defense, the Attorney General, and the Secretary of Homeland Security shall provide, as appropriate and consistent with applicable law, personnel to assist with the protection of Federal monuments, memorials, statues, or property. This section shall terminate 6 months from the date of this order [June 26, 2020] unless extended by the President.
Sec. 6. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
(d) This order is not intended to, and does not, affect the prosecutorial discretion of the Department of Justice with respect to individual cases.

Donald J. Trump.



CHAPTER 601—PRISONS



Sec.


60101.Findings.


60102.Definitions.


60103.Federal regulation of prisoner transport companies.


60104.Enforcement.


60105.State information regarding individuals who die in the custody of law enforcement.



§ 60101. Findings
Congress finds the following:(1) Increasingly, States are turning to private prisoner transport companies as an alternative to their own personnel or the United States Marshals Service when transporting violent prisoners.

(2) The transport process can last for days if not weeks, as violent prisoners are dropped off and picked up at a network of hubs across the country.

(3) Escapes by violent prisoners during transport by private prisoner transport companies have occurred.

(4) Oversight by the Attorney General is required to address these problems.

(5) While most governmental entities may prefer to use, and will continue to use, fully trained and sworn law enforcement officers when transporting violent prisoners, fiscal or logistical concerns may make the use of highly specialized private prisoner transport companies an option. Nothing in sections 60101 to 60104 of this title should be construed to mean that governmental entities should contract with private prisoner transport companies to move violent prisoners; however when a government entity opts to use a private prisoner transport company to move violent prisoners, then the company should be subject to regulation in order to enhance public safety.

(Pub. L. 106–560, § 2, Dec. 21, 2000, 114 Stat. 2784.)

Editorial Notes
Codification
Section was formerly classified to section 13726 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Guidelines for States Regarding Infectious Diseases in Correctional InstitutionsPub. L. 105–370, § 2(c), Nov. 12, 1998, 112 Stat. 3375, provided that: “Not later than 1 year after the date of the enactment of this Act [Nov. 12, 1998], the Attorney General, in consultation with the Secretary of Health and Human Services, shall provide to the several States proposed guidelines for the prevention, detection, and treatment of incarcerated persons and correctional employees who have, or may be exposed to, infectious diseases in correctional institutions.”




§ 60102. Definitions
In sections 60101 to 60104 of this title:(1) Crime of violenceThe term “crime of violence” has the same meaning as in section 924(c)(3) of title 18.


(2) Private prisoner transport companyThe term “private prisoner transport company” means any entity, other than the United States, a State, or an inferior political subdivision of a State, which engages in the business of the transporting for compensation, individuals committed to the custody of any State or of an inferior political subdivision of a State, or any attempt thereof.


(3) Violent prisonerThe term “violent prisoner” means any individual in the custody of a State or an inferior political subdivision of a State who has previously been convicted of or is currently charged with a crime of violence or any similar statute of a State or the inferior political subdivisions of a State, or any attempt thereof.


(Pub. L. 106–560, § 3, Dec. 21, 2000, 114 Stat. 2784.)

Editorial Notes
Codification
Section was formerly classified to section 13726a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 60103. Federal regulation of prisoner transport companies(a) In generalNot later than 180 days after December 21, 2000, the Attorney General, in consultation with the American Correctional Association and the private prisoner transport industry, shall promulgate regulations relating to the transportation of violent prisoners in or affecting interstate commerce.


(b) Standards and requirementsThe regulations shall include the following:(1) Minimum standards for background checks and preemployment drug testing for potential employees, including requiring criminal background checks, to disqualify persons with a felony conviction or domestic violence conviction as defined by section 921 of title 18 for eligibility for employment. Preemployment drug testing will be in accordance with applicable State laws.

(2) Minimum standards for the length and type of training that employees must undergo before they can transport prisoners not to exceed 100 hours of preservice training focusing on the transportation of prisoners. Training shall be in the areas of use of restraints, searches, use of force, including use of appropriate weapons and firearms, CPR, map reading, and defensive driving.

(3) Restrictions on the number of hours that employees can be on duty during a given time period. Such restriction shall not be more stringent than current applicable rules and regulations concerning hours of service promulgated under the Federal Motor Vehicle Safety Act.11 See References in Text note below.

(4) Minimum standards for the number of personnel that must supervise violent prisoners. Such standards shall provide the transport entity with appropriate discretion, and, absent more restrictive requirements contracted for by the procuring government entity, shall not exceed a requirement of 1 agent for every 6 violent prisoners.

(5) Minimum standards for employee uniforms and identification that require wearing of a uniform with a badge or insignia identifying the employee as a transportation officer.

(6) Standards establishing categories of violent prisoners required to wear brightly colored clothing clearly identifying them as prisoners, when appropriate.

(7) Minimum requirements for the restraints that must be used when transporting violent prisoners, to include leg shackles and double-locked handcuffs, when appropriate.

(8) A requirement that when transporting violent prisoners, private prisoner transport companies notify local law enforcement officials 24 hours in advance of any scheduled stops in their jurisdiction.

(9) A requirement that in the event of an escape by a violent prisoner, private prisoner transport company officials shall immediately notify appropriate law enforcement officials in the jurisdiction where the escape occurs, and the governmental entity that contracted with the private prisoner transport company for the transport of the escaped violent prisoner.

(10) Minimum standards for the safety of violent prisoners in accordance with applicable Federal and State law.


(c) Federal standardsExcept for the requirements of subsection (b)(6), the regulations promulgated under sections 60101 to 60104 of this title shall not provide stricter standards with respect to private prisoner transport companies than are applicable, without exception, to the United States Marshals Service, Federal Bureau of Prisons, and the Immigration and Naturalization Service when transporting violent prisoners under comparable circumstances.


(Pub. L. 106–560, § 4, Dec. 21, 2000, 114 Stat. 2785.)

Editorial Notes

References in TextNo act with the title Federal Motor Vehicle Safety Act, referred to in subsec. (b)(3), has been enacted. Provisions authorizing the Secretary of Transportation to prescribe requirements relating to hours of service of employees of a motor carrier are contained in chapter 315 (§ 31501 et seq.) of Title 49, Transportation.

Codification
Section was formerly classified to section 13726b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Abolition of Immigration and Naturalization Service and Transfer of Functions
For abolition of Immigration and Naturalization Service, transfer of functions, and treatment of related references, see note set out under section 1551 of Title 8, Aliens and Nationality.



§ 60104. Enforcement
Any person who is found in violation of the regulations established by sections 60101 to 60104 of this title shall—(1) be liable to the United States for a civil penalty in an amount not to exceed $10,000 for each violation and, in addition, to the United States for the costs of prosecution; and

(2) make restitution to any entity of the United States, of a State, or of an inferior political subdivision of a State, which expends funds for the purpose of apprehending any violent prisoner who escapes from a prisoner transport company as the result, in whole or in part, of a violation of regulations promulgated pursuant to section 60103(a) of this title.

(Pub. L. 106–560, § 5, Dec. 21, 2000, 114 Stat. 2786.)

Editorial Notes
Codification
Section was formerly classified to section 13726c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 60105. State information regarding individuals who die in the custody of law enforcement(a) In generalFor each fiscal year after the expiration of the period specified in subsection (c)(1) in which a State receives funds for a program referred to in subsection (c)(2), the State shall report to the Attorney General, on a quarterly basis and pursuant to guidelines established by the Attorney General, information regarding the death of any person who is detained, under arrest, or is in the process of being arrested, is en route to be incarcerated, or is incarcerated at a municipal or county jail, State prison, State-run boot camp prison, boot camp prison that is contracted out by the State, any State or local contract facility, or other local or State correctional facility (including any juvenile facility).


(b) Information requiredThe report required by this section shall contain information that, at a minimum, includes—(1) the name, gender, race, ethnicity, and age of the deceased;

(2) the date, time, and location of death;

(3) the law enforcement agency that detained, arrested, or was in the process of arresting the deceased; and

(4) a brief description of the circumstances surrounding the death.


(c) Compliance and ineligibility(1) Compliance dateEach State shall have not more than 120 days from December 18, 2014, to comply with subsection (a), except that—(A) the Attorney General may grant an additional 120 days to a State that is making good faith efforts to comply with such subsection; and

(B) the Attorney General shall waive the requirements of subsection (a) if compliance with such subsection by a State would be unconstitutional under the constitution of such State.


(2) Ineligibility for fundsFor any fiscal year after the expiration of the period specified in paragraph (1), a State that fails to comply with subsection (a), shall, at the discretion of the Attorney General, be subject to not more than a 10-percent reduction of the funds that would otherwise be allocated for that fiscal year to the State under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.),11 See References in Text note below. whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.



(d) ReallocationAmounts not allocated under a program referred to in subsection (c)(2) to a State for failure to fully comply with subsection (a) shall be reallocated under that program to States that have not failed to comply with such subsection.


(e) DefinitionsIn this section the terms “boot camp prison” and “State” have the meaning given those terms, respectively, in section 10251(a) of this title.


(f) Study and report of information relating to deaths in custody(1) Study requiredThe Attorney General shall carry out a study of the information reported under subsection (b) and section 3(a) 1 to—(A) determine means by which such information can be used to reduce the number of such deaths; and

(B) examine the relationship, if any, between the number of such deaths and the actions of management of such jails, prisons, and other specified facilities relating to such deaths.


(2) ReportNot later than 2 years after December 18, 2014, the Attorney General shall prepare and submit to Congress a report that contains the findings of the study required by paragraph (1).



(Pub. L. 113–242, § 2, Dec. 18, 2014, 128 Stat. 2860.)

Editorial Notes

References in TextThe Omnibus Crime Control and Safe Streets Act of 1968, referred to in subsec. (c)(2), is Pub. L. 90–351, June 19, 1968, 82 Stat. 197. Subpart 1 of part E of title I of the Act was classified generally to part A (§ 3750 et seq.) of subchapter V of chapter 46 of Title 42, The Public Health and Welfare, prior to editorial reclassification as part A (§ 10151 et seq.) of subchapter V of chapter 101 of this title. For complete classification of this Act to the Code, see Short Title of 1968 Act note set out under section 10101 of this title and Tables.
Section 3(a), referred to in subsec. (f)(1), is section 3(a) of Pub. L. 113–242, Dec. 18, 2014, 128 Stat. 2861. Section 3 of Pub. L. 113–242 was editorially reclassified as a note under section 4001 of Title 18, Crimes and Criminal Procedure.

Codification
Section was formerly classified to section 13727 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




CHAPTER 603—IMPROVING THE QUALITY OF REPRESENTATION IN STATE CAPITAL CASES



Sec.


60301.Capital representation improvement grants.


60302.Capital prosecution improvement grants.


60303.Applications.


60304.State reports.


60305.Evaluations by Inspector General and administrative remedies.


60306.Authorization of appropriations.



§ 60301. Capital representation improvement grants(a) In generalThe Attorney General shall award grants to States for the purpose of improving the quality of legal representation provided to indigent defendants in State capital cases.


(b) Defined termIn this section, the term “legal representation” means legal counsel and investigative, expert, and other services necessary for competent representation.


(c) Use of fundsGrants awarded under subsection (a)—(1) shall be used to establish, implement, or improve an effective system for providing competent legal representation to—(A) indigents charged with an offense subject to capital punishment;

(B) indigents who have been sentenced to death and who seek appellate or collateral relief in State court; and

(C) indigents who have been sentenced to death and who seek review in the Supreme Court of the United States; and


(2) shall not be used to fund, directly or indirectly, representation in specific capital cases.


(d) Apportionment of funds(1) In generalOf the funds awarded under subsection (a)—(A) not less than 75 percent shall be used to carry out the purpose described in subsection (c)(1)(A); and

(B) not more than 25 percent shall be used to carry out the purpose described in subsection (c)(1)(B).


(2) WaiverThe Attorney General may waive the requirement under this subsection for good cause shown.



(e) Effective systemAs used in subsection (c)(1), an effective system for providing competent legal representation is a system that—(1) invests the responsibility for appointing qualified attorneys to represent indigents in capital cases—(A) in a public defender program that relies on staff attorneys, members of the private bar, or both, to provide representation in capital cases;

(B) in an entity established by statute or by the highest State court with jurisdiction in criminal cases, which is composed of individuals with demonstrated knowledge and expertise in capital cases, except for individuals currently employed as prosecutors; or

(C) pursuant to a statutory procedure enacted before October 30, 2004, under which the trial judge is required to appoint qualified attorneys from a roster maintained by a State or regional selection committee or similar entity; and


(2) requires the program described in paragraph (1)(A), the entity described in paragraph (1)(B), or an appropriate entity designated pursuant to the statutory procedure described in paragraph (1)(C), as applicable, to—(A) establish qualifications for attorneys who may be appointed to represent indigents in capital cases;

(B) establish and maintain a roster of qualified attorneys;

(C) except in the case of a selection committee or similar entity described in paragraph (1)(C), assign 2 attorneys from the roster to represent an indigent in a capital case, or provide the trial judge a list of not more than 2 pairs of attorneys from the roster, from which 1 pair shall be assigned, provided that, in any case in which the State elects not to seek the death penalty, a court may find, subject to any requirement of State law, that a second attorney need not remain assigned to represent the indigent to ensure competent representation;

(D) conduct, sponsor, or approve specialized training programs for attorneys representing defendants in capital cases;

(E)(i) monitor the performance of attorneys who are appointed and their attendance at training programs; and

(ii) remove from the roster attorneys who—(I) fail to deliver effective representation or engage in unethical conduct;

(II) fail to comply with such requirements as such program, entity, or selection committee or similar entity may establish regarding participation in training programs; or

(III) during the past 5 years, have been sanctioned by a bar association or court for ethical misconduct relating to the attorney’s conduct as defense counsel in a criminal case in Federal or State court; and



(F) ensure funding for the cost of competent legal representation by the defense team and outside experts selected by counsel, who shall be compensated—(i) in the case of a State that employs a statutory procedure described in paragraph (1)(C), in accordance with the requirements of that statutory procedure; and

(ii) in all other cases, as follows:(I) Attorneys employed by a public defender program shall be compensated according to a salary scale that is commensurate with the salary scale of the prosecutor’s office in the jurisdiction.

(II) Appointed attorneys shall be compensated for actual time and service, computed on an hourly basis and at a reasonable hourly rate in light of the qualifications and experience of the attorney and the local market for legal representation in cases reflecting the complexity and responsibility of capital cases.

(III) Non-attorney members of the defense team, including investigators, mitigation specialists, and experts, shall be compensated at a rate that reflects the specialized skills needed by those who assist counsel with the litigation of death penalty cases.

(IV) Attorney and non-attorney members of the defense team shall be reimbursed for reasonable incidental expenses.





(Pub. L. 108–405, title IV, § 421, Oct. 30, 2004, 118 Stat. 2286.)

Editorial Notes
Codification
Section was formerly classified to section 14163 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 60302. Capital prosecution improvement grants(a) In generalThe Attorney General shall award grants to States for the purpose of enhancing the ability of prosecutors to effectively represent the public in State capital cases.


(b) Use of funds(1) Permitted usesGrants awarded under subsection (a) shall be used for one or more of the following:(A) To design and implement training programs for State and local prosecutors to ensure effective representation in State capital cases.

(B) To develop and implement appropriate standards and qualifications for State and local prosecutors who litigate State capital cases.

(C) To assess the performance of State and local prosecutors who litigate State capital cases, provided that such assessment shall not include participation by the assessor in the trial of any specific capital case.

(D) To identify and implement any potential legal reforms that may be appropriate to minimize the potential for error in the trial of capital cases.

(E) To establish a program under which State and local prosecutors conduct a systematic review of cases in which a death sentence was imposed in order to identify cases in which post-conviction DNA testing may be appropriate.

(F) To provide support and assistance to the families of murder victims.


(2) Prohibited useGrants awarded under subsection (a) shall not be used to fund, directly or indirectly, the prosecution of specific capital cases.



(Pub. L. 108–405, title IV, § 422, Oct. 30, 2004, 118 Stat. 2288.)

Editorial Notes
Codification
Section was formerly classified to section 14163a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 60303. Applications(a) In generalThe Attorney General shall establish a process through which a State may apply for a grant under this chapter.


(b) Application(1) In generalA State desiring a grant under this chapter shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require.


(2) ContentsEach application submitted under paragraph (1) shall contain—(A) a certification by an appropriate officer of the State that the State authorizes capital punishment under its laws and conducts, or will conduct, prosecutions in which capital punishment is sought;

(B) a description of the communities to be served by the grant, including the nature of existing capital defender services and capital prosecution programs within such communities;

(C) a long-term statewide strategy and detailed implementation plan that—(i) reflects consultation with the judiciary, the organized bar, and State and local prosecutor and defender organizations; and

(ii) establishes as a priority improvement in the quality of trial-level representation of indigents charged with capital crimes and trial-level prosecution of capital crimes;


(D) in the case of a State that employs a statutory procedure described in section 60301(e)(1)(C) of this title, a certification by an appropriate officer of the State that the State is in substantial compliance with the requirements of the applicable State statute; and

(E) assurances that Federal funds received under this chapter shall be—(i) used to supplement and not supplant non-Federal funds that would otherwise be available for activities funded under this chapter; and

(ii) allocated in accordance with section 60306(b) of this title.




(Pub. L. 108–405, title IV, § 423, Oct. 30, 2004, 118 Stat. 2288.)

Editorial Notes
Codification
Section was formerly classified to section 14163b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 60304. State reports(a) In generalEach State receiving funds under this chapter shall submit an annual report to the Attorney General that—(1) identifies the activities carried out with such funds; and

(2) explains how each activity complies with the terms and conditions of the grant.


(b) Capital representation improvement grantsWith respect to the funds provided under section 60301 of this title, a report under subsection (a) shall include—(1) an accounting of all amounts expended;

(2) an explanation of the means by which the State—(A) invests the responsibility for identifying and appointing qualified attorneys to represent indigents in capital cases in a program described in section 60301(e)(1)(A) of this title, an entity described in section 60301(e)(1)(B) of this title, or a selection committee or similar entity described in section 60301(e)(1)(C) of this title; and

(B) requires such program, entity, or selection committee or similar entity, or other appropriate entity designated pursuant to the statutory procedure described in section 60301(e)(1)(C) of this title, to—(i) establish qualifications for attorneys who may be appointed to represent indigents in capital cases in accordance with section 60301(e)(2)(A) of this title;

(ii) establish and maintain a roster of qualified attorneys in accordance with section 60301(e)(2)(B) of this title;

(iii) assign attorneys from the roster in accordance with section 60301(e)(2)(C) of this title;

(iv) conduct, sponsor, or approve specialized training programs for attorneys representing defendants in capital cases in accordance with section 60301(e)(2)(D) of this title;

(v) monitor the performance and training program attendance of appointed attorneys, and remove from the roster attorneys who fail to deliver effective representation or fail to comply with such requirements as such program, entity, or selection committee or similar entity may establish regarding participation in training programs, in accordance with section 60301(e)(2)(E) of this title; and

(vi) ensure funding for the cost of competent legal representation by the defense team and outside experts selected by counsel, in accordance with section 60301(e)(2)(F) of this title, including a statement setting forth—(I) if the State employs a public defender program under section 60301(e)(1)(A) of this title, the salaries received by the attorneys employed by such program and the salaries received by attorneys in the prosecutor’s office in the jurisdiction;

(II) if the State employs appointed attorneys under section 60301(e)(1)(B) of this title, the hourly fees received by such attorneys for actual time and service and the basis on which the hourly rate was calculated;

(III) the amounts paid to non-attorney members of the defense team, and the basis on which such amounts were determined; and

(IV) the amounts for which attorney and non-attorney members of the defense team were reimbursed for reasonable incidental expenses;




(3) in the case of a State that employs a statutory procedure described in section 60301(e)(1)(C) of this title, an assessment of the extent to which the State is in compliance with the requirements of the applicable State statute; and

(4) a statement confirming that the funds have not been used to fund representation in specific capital cases or to supplant non-Federal funds.


(c) Capital prosecution improvement grantsWith respect to the funds provided under section 60302 of this title, a report under subsection (a) shall include—(1) an accounting of all amounts expended;

(2) a description of the means by which the State has—(A) designed and established training programs for State and local prosecutors to ensure effective representation in State capital cases in accordance with section 60302(b)(1)(A) of this title;

(B) developed and implemented appropriate standards and qualifications for State and local prosecutors who litigate State capital cases in accordance with section 60302(b)(1)(B) of this title;

(C) assessed the performance of State and local prosecutors who litigate State capital cases in accordance with section 60302(b)(1)(C) of this title;

(D) identified and implemented any potential legal reforms that may be appropriate to minimize the potential for error in the trial of capital cases in accordance with section 60302(b)(1)(D) of this title;

(E) established a program under which State and local prosecutors conduct a systematic review of cases in which a death sentence was imposed in order to identify cases in which post-conviction DNA testing may be appropriate in accordance with section 60302(b)(1)(E) of this title; and

(F) provided support and assistance to the families of murder victims; and


(3) a statement confirming that the funds have not been used to fund the prosecution of specific capital cases or to supplant non-Federal funds.


(d) Public disclosure of annual State reportsThe annual reports to the Attorney General submitted by any State under this section shall be made available to the public.


(Pub. L. 108–405, title IV, § 424, Oct. 30, 2004, 118 Stat. 2289.)

Editorial Notes
Codification
Section was formerly classified to section 14163c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 60305. Evaluations by Inspector General and administrative remedies(a) Evaluation by Inspector General(1) In generalAs soon as practicable after the end of the first fiscal year for which a State receives funds under a grant made under this chapter, the Inspector General of the Department of Justice (in this section referred to as the “Inspector General”) shall—(A) submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report evaluating the compliance by the State with the terms and conditions of the grant; and

(B) if the Inspector General concludes that the State is not in compliance with the terms and conditions of the grant, specify any deficiencies and make recommendations to the Attorney General for corrective action.


(2) PriorityIn conducting evaluations under this subsection, the Inspector General shall give priority to States that the Inspector General determines, based on information submitted by the State and other comments provided by any other person, to be at the highest risk of noncompliance.


(3) Determination for statutory procedure StatesFor each State that employs a statutory procedure described in section 60301(e)(1)(C) of this title, the Inspector General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate, not later than the end of the first fiscal year for which such State receives funds, a determination as to whether the State is in substantial compliance with the requirements of the applicable State statute.


(4) Comments from publicThe Inspector General shall receive and consider comments from any member of the public regarding any State’s compliance with the terms and conditions of a grant made under this chapter. To facilitate the receipt of such comments, the Inspector General shall maintain on its website a form that any member of the public may submit, either electronically or otherwise, providing comments. The Inspector General shall give appropriate consideration to all such public comments in reviewing reports submitted under section 60304 of this title or in establishing the priority for conducting evaluations under this section.



(b) Administrative review(1) CommentUpon the submission of a report under subsection (a)(1) or a determination under subsection (a)(3), the Attorney General shall provide the State with an opportunity to comment regarding the findings and conclusions of the report or the determination.


(2) Corrective action planIf the Attorney General, after reviewing a report under subsection (a)(1) or a determination under subsection (a)(3), determines that a State is not in compliance with the terms and conditions of the grant, the Attorney General shall consult with the appropriate State authorities to enter into a plan for corrective action. If the State does not agree to a plan for corrective action that has been approved by the Attorney General within 90 days after the submission of the report under subsection (a)(1) or the determination under subsection (a)(3), the Attorney General shall, within 30 days, issue guidance to the State regarding corrective action to bring the State into compliance.


(3) Report to CongressNot later than 90 days after the earlier of the implementation of a corrective action plan or the issuance of guidance under paragraph (2), the Attorney General shall submit a report to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate as to whether the State has taken corrective action and is in compliance with the terms and conditions of the grant.



(c) Penalties for noncomplianceIf the State fails to take the prescribed corrective action under subsection (b) and is not in compliance with the terms and conditions of the grant, the Attorney General shall discontinue all further funding under sections 60301 and 60302 of this title and require the State to return the funds granted under such sections for that fiscal year. Nothing in this paragraph shall prevent a State which has been subject to penalties for noncompliance from reapplying for a grant under this chapter in another fiscal year.


(d) Periodic reportsDuring the grant period, the Inspector General shall periodically review the compliance of each State with the terms and conditions of the grant.


(e) Administrative costsNot less than 2.5 percent of the funds appropriated to carry out this chapter for each of fiscal years 2005 through 2009 shall be made available to the Inspector General for purposes of carrying out this section. Such sums shall remain available until expended.


(f) Special rule for “statutory procedure” States not in substantial compliance with statutory procedures(1) In generalIn the case of a State that employs a statutory procedure described in section 60301(e)(1)(C) of this title, if the Inspector General submits a determination under subsection (a)(3) that the State is not in substantial compliance with the requirements of the applicable State statute, then for the period beginning with the date on which that determination was submitted and ending on the date on which the Inspector General determines that the State is in substantial compliance with the requirements of that statute, the funds awarded under this chapter shall be allocated solely for the uses described in section 60301 of this title.


(2) Rule of constructionThe requirements of this subsection apply in addition to, and not instead of, the other requirements of this section.



(Pub. L. 108–405, title IV, § 425, Oct. 30, 2004, 118 Stat. 2291.)

Editorial Notes
Codification
Section was formerly classified to section 14163d of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 60306. Authorization of appropriations(a) Authorization for grantsThere are authorized to be appropriated 11 So in original. Probably should be followed by a dash.(1) $2,500,000 for fiscal year 2017;

(2) $7,500,000 for fiscal year 2018;

(3) $12,500,000 for fiscal year 2019;

(4) $17,500,000 for fiscal year 2020; and

(5) $22,500,000 for fiscal year 2021.22 So in original.

to carry out this chapter.

(b) Restriction on use of funds to ensure equal allocationEach State receiving a grant under this chapter shall allocate the funds equally between the uses described in section 60301 of this title and the uses described in section 60302 of this title, except as provided in section 60305(f) of this title, or upon a showing of good cause, and at the discretion of the Attorney General, the State may determine a fair allocation of funds across the uses described in sections 60301 and 60302 of this title.


(Pub. L. 108–405, title IV, § 426, Oct. 30, 2004, 118 Stat. 2292; Pub. L. 114–324, § 10, Dec. 16, 2016, 130 Stat. 1956.)

Editorial Notes
Codification
Section was formerly classified to section 14163e of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers or references in amendment notes below reflect the classification of such sections or references prior to editorial reclassification.

Amendments2016—Subsec. (a). Pub. L. 114–324, § 10(1), which directed substitution of pars. (1) to (5) for “$75,000,000 for each of fiscal years 2005 through 2009”, was executed by making the substitution and setting out the remaining phrase “to carry out this part.”, which was not directed to be struck out, as concluding provisions.
Subsec. (b). Pub. L. 114–324, § 10(2), inserted before period at end “, or upon a showing of good cause, and at the discretion of the Attorney General, the State may determine a fair allocation of funds across the uses described in sections 14163 and 14163a of this title”.




CHAPTER 605—RECIDIVISM PREVENTION



Sec.


60501.Purposes; findings.


60502.Definitions.


60503.Submission of reports to Congress.


60504.Rule of construction.


60505.Audit and accountability of grantees.


60506.Federal interagency reentry coordination.



SUBCHAPTER I—NEW AND INNOVATIVE PROGRAMS TO IMPROVE OFFENDER REENTRY SERVICES


60511.Careers training demonstration grants.



SUBCHAPTER II—ENHANCED DRUG TREATMENT AND MENTORING GRANT PROGRAMS



Part A—Drug Treatment


60521.Offender reentry substance abuse and criminal justice collaboration program.



Part B—Mentoring


60531.Community-based mentoring and transitional service grants to nonprofit organizations.


60532.Repealed.


60533.Bureau of Prisons policy on mentoring contacts.


60534.Bureau of Prisons policy on chapel library materials.



Part C—Administration of Justice Reforms



subpart 1—improving federal offender reentry


60541.Federal prisoner reentry initiative.



subpart 2—reentry research


60551.Offender reentry research.


60552.Grants to study parole or post-incarceration supervision violations and revocations.


60553.Addressing the needs of children of incarcerated parents.


60554.Repealed.


60555.Authorization of appropriations for research.



§ 60501. Purposes; findings(a) PurposesThe purposes of the Act are—(1) to break the cycle of criminal recidivism, increase public safety, and help States, local units of government, and Indian Tribes, better address the growing population of criminal offenders who return to their communities and commit new crimes;

(2) to rebuild ties between offenders and their families, while the offenders are incarcerated and after reentry into the community, to promote stable families and communities;

(3) to encourage the development and support of, and to expand the availability of, evidence-based programs that enhance public safety and reduce recidivism, such as substance abuse treatment, alternatives to incarceration, and comprehensive reentry services;

(4) to protect the public and promote law-abiding conduct by providing necessary services to offenders, while the offenders are incarcerated and after reentry into the community, in a manner that does not confer luxuries or privileges upon such offenders;

(5) to assist offenders reentering the community from incarceration to establish a self-sustaining and law-abiding life by providing sufficient transitional services for as short of a period as practicable, not to exceed one year, unless a longer period is specifically determined to be necessary by a medical or other appropriate treatment professional; and

(6) to provide offenders in prisons, jails or juvenile facilities with educational, literacy, vocational, and job placement services to facilitate re-entry into the community.


(b) FindingsCongress finds the following:(1) In 2002, over 7,000,000 people were incarcerated in Federal or State prisons or in local jails. Nearly 650,000 people are released from Federal and State incarceration into communities nationwide each year.

(2) There are over 3,200 jails throughout the United States, the vast majority of which are operated by county governments. Each year, these jails will release more than 10,000,000 people back into the community.

(3) Recent studies indicate that over ⅔ of released State prisoners are expected to be rearrested for a felony or serious misdemeanor within 3 years after release.

(4) According to the Bureau of Justice Statistics, expenditures on corrections alone increased from $9,000,000,000 in 1982, to $59,600,000,000 in 2002. These figures do not include the cost of arrest and prosecution, nor do they take into account the cost to victims.

(5) The Serious and Violent Offender Reentry Initiative (SVORI) provided $139,000,000 in funding for State governments to develop and implement education, job training, mental health treatment, and substance abuse treatment for serious and violent offenders. This Act seeks to build upon the innovative and successful State reentry programs developed under the SVORI, which terminated after fiscal year 2005.

(6) Between 1991 and 1999, the number of children with a parent in a Federal or State correctional facility increased by more than 100 percent, from approximately 900,000 to approximately 2,000,000. According to the Bureau of Prisons, there is evidence to suggest that inmates who are connected to their children and families are more likely to avoid negative incidents and have reduced sentences.

(7) Released prisoners cite family support as the most important factor in helping them stay out of prison. Research suggests that families are an often underutilized resource in the reentry process.

(8) Approximately 100,000 juveniles (ages 17 years and under) leave juvenile correctional facilities, State prison, or Federal prison each year. Juveniles released from secure confinement still have their likely prime crime years ahead of them. Juveniles released from secure confinement have a recidivism rate ranging from 55 to 75 percent. The chances that young people will successfully transition into society improve with effective reentry and aftercare programs.

(9) Studies have shown that between 15 percent and 27 percent of prisoners expect to go to homeless shelters upon release from prison.

(10) Fifty-seven percent of Federal and 70 percent of State inmates used drugs regularly before going to prison, and the Bureau of Justice statistics report titled “Trends in State Parole, 1990–2000” estimates the use of drugs or alcohol around the time of the offense that resulted in the incarceration of the inmate at as high as 84 percent.

(11) Family-based treatment programs have proven results for serving the special populations of female offenders and substance abusers with children. An evaluation by the Substance Abuse and Mental Health Services Administration of family-based treatment for substance-abusing mothers and children found that 6 months after such treatment, 60 percent of the mothers remained alcohol and drug free, and drug-related offenses declined from 28 percent to 7 percent. Additionally, a 2003 evaluation of residential family-based treatment programs revealed that 60 percent of mothers remained clean and sober 6 months after treatment, criminal arrests declined by 43 percent, and 88 percent of the children treated in the program with their mothers remained stabilized.

(12) A Bureau of Justice Statistics analysis indicated that only 33 percent of Federal inmates and 36 percent of State inmates had participated in residential in-patient treatment programs for alcohol and drug abuse 12 months before their release. Further, over one-third of all jail inmates have some physical or mental disability and 25 percent of jail inmates have been treated at some time for a mental or emotional problem.

(13) State Substance Abuse Agency Directors, also known as Single State Authorities, manage the publicly funded substance abuse prevention and treatment system of the Nation. Single State Authorities are responsible for planning and implementing statewide systems of care that provide clinically appropriate substance abuse services. Given the high rate of substance use disorders among offenders reentering our communities, successful reentry programs require close interaction and collaboration with each Single State Authority as the program is planned, implemented, and evaluated.

(14) According to the National Institute of Literacy, 70 percent of all prisoners function at the lowest literacy levels.

(15) Less than 32 percent of State prison inmates have a high school diploma or a higher level of education, compared to 82 percent of the general population.

(16) Approximately 38 percent of inmates who completed 11 years or less of school were not working before entry into prison.

(17) The percentage of State prisoners participating in educational programs decreased by more than 8 percent between 1991 and 1997, despite growing evidence of how educational programming while incarcerated reduces recidivism.

(18) The National Institute of Justice has found that 1 year after release, up to 60 percent of former inmates are not employed.

(19) Transitional jobs programs have proven to help people with criminal records to successfully return to the workplace and to the community, and therefore can reduce recidivism.


(Pub. L. 110–199, § 3, Apr. 9, 2008, 122 Stat. 658.)

Editorial Notes

References in TextThe Act and this Act, referred to in subsecs. (a) and (b)(5), respectively, are Pub. L. 110–199, Apr. 9, 2008, 122 Stat. 657, known as the Second Chance Act of 2007: Community Safety Through Recidivism Prevention and also as the Second Chance Act of 2007. For complete classification of this Act to the Code, see Short Title of 2008 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 17501 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Evaluation of the Second Chance Act ProgramPub. L. 115–391, title V, § 507, Dec. 21, 2018, 132 Stat. 5235, provided that:
“(a) Evaluation of the Second Chance Act Grant Program.—Not later than 5 years after the date of enactment of this Act [Dec. 21, 2018], the National Institute of Justice shall evaluate the effectiveness of grants used by the Department of Justice to support offender reentry and recidivism reduction programs at the State, local, Tribal, and Federal levels. The National Institute of Justice shall evaluate the following:“(1) The effectiveness of such programs in relation to their cost, including the extent to which the programs improve reentry outcomes, including employment, education, housing, reductions in recidivism, of participants in comparison to comparably situated individuals who did not participate in such programs and activities.

“(2) The effectiveness of program structures and mechanisms for delivery of services.

“(3) The impact of such programs on the communities and participants involved.

“(4) The impact of such programs on related programs and activities.

“(5) The extent to which such programs meet the needs of various demographic groups.

“(6) The quality and effectiveness of technical assistance provided by the Department of Justice to grantees for implementing such programs.

“(7) Such other factors as may be appropriate.


“(b) Authorization of Funds for Evaluation.—Not more than 1 percent of any amounts authorized to be appropriated to carry out the Second Chance Act grant program shall be made available to the National Institute of Justice each year to evaluate the processes, implementation, outcomes, costs, and effectiveness of the Second Chance Act grant program in improving reentry and reducing recidivism. Such funding may be used to provide support to grantees for supplemental data collection, analysis, and coordination associated with evaluation activities.

“(c) Techniques.—Evaluations conducted under this section shall use appropriate methodology and research designs. Impact evaluations conducted under this section shall include the use of intervention and control groups chosen by random assignment methods, to the extent possible.

“(d) Metrics and Outcomes for Evaluation.—“(1) In general.—Not later than 180 days after the date of enactment of this Act, the National Institute of Justice shall consult with relevant stakeholders and identify outcome measures, including employment, housing, education, and public safety, that are to be achieved by programs authorized under the Second Chance Act grant program and the metrics by which the achievement of such outcomes shall be determined.

“(2) Publication.—Not later than 30 days after the date on which the National Institute of Justice identifies metrics and outcomes under paragraph (1), the Attorney General shall publish such metrics and outcomes identified.


“(e) Data Collection.—As a condition of award under the Second Chance Act grant program (including a subaward under section 3021(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10701(b))), grantees shall be required to collect and report to the Department of Justice data based upon the metrics identified under subsection (d). In accordance with applicable law, collection of individual-level data under a pledge of confidentiality shall be protected by the National Institute of Justice in accordance with such pledge.

“(f) Data Accessibility.—Not later than 5 years after the date of enactment of this Act, the National Institute of Justice shall—“(1) make data collected during the course of evaluation under this section available in de-identified form in such a manner that reasonably protects a pledge of confidentiality to participants under subsection (e); and

“(2) make identifiable data collected during the course of evaluation under this section available to qualified researchers for future research and evaluation, in accordance with applicable law.


“(g) Publication and Reporting of Evaluation Findings.—The National Institute of Justice shall—“(1) not later than 365 days after the date on which the enrollment of participants in an impact evaluation is completed, publish an interim report on such evaluation;

“(2) not later than 90 days after the date on which any evaluation is completed, publish and make publicly available such evaluation; and

“(3) not later than 60 days after the completion date described in paragraph (2), submit a report to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate on such evaluation.


“(h) Second Chance Act Grant Program Defined.—In this section, the term ‘Second Chance Act grant program’ means any grant program reauthorized under this title [see section 501 of Pub. L. 115–391, set out as a Short Title of 2018 Amendment note under section 10101 of this title] and the amendments made by this title.”




Executive Documents

Promoting Rehabilitation and Reintegration of Formerly Incarcerated Individuals
Memorandum of President of the United States, Apr. 29, 2016, 81 F.R. 26993, which established the Federal Interagency Reentry Council and directed agencies to take certain measures to reduce barriers to employment for formerly incarcerated individuals, was revoked by Ex. Ord. No. 13826, § 5, Mar. 7, 2018, 83 F.R. 10773.



§ 60502. Definitions
In this Act—(1) the term “exoneree” means an individual who—(A) has been convicted of a Federal, tribal, or State offense that is punishable by a term of imprisonment of more than 1 year;

(B) has served a term of imprisonment for not less than 6 months in a Federal, tribal, or State prison or correctional facility as a result of the conviction described in subparagraph (A); and

(C) has been determined to be factually innocent of the offense described in subparagraph (A);


(2) the term “Indian tribe” has the meaning given in section 10251 of this title;

(3) the term “offender” includes an exoneree; and

(4) the term “Transitional Jobs strategy” means an employment strategy for youth and adults who are chronically unemployed or those that have barriers to employment that—(A) is conducted by State, tribal, and local governments, State, tribal, and local workforce boards, and nonprofit organizations;

(B) provides time-limited employment using individual placements, team placements, and social enterprise placements, without displacing existing employees;

(C) pays wages in accordance with applicable law, but in no event less than the higher of the rate specified in section 206(a)(1) of title 29 or the applicable State or local minimum wage law, which are subsidized, in whole or in part, by public funds;

(D) combines time-limited employment with activities that promote skill development, remove barriers to employment, and lead to unsubsidized employment such as a thorough orientation and individual assessment, job readiness and life skills training, case management and supportive services, adult education and training, child support-related services, job retention support and incentives, and other similar activities;

(E) places participants into unsubsidized employment; and

(F) provides job retention, re-employment services, and continuing and vocational education to ensure continuing participation in unsubsidized employment and identification of opportunities for advancement.


(Pub. L. 110–199, § 4, Apr. 9, 2008, 122 Stat. 660; Pub. L. 115–391, title V, § 502(g)(1), Dec. 21, 2018, 132 Stat. 5231.)

Editorial Notes

References in TextThis Act, referred to in text, is Pub. L. 110–199, Apr. 9, 2008, 122 Stat. 657, known as the Second Chance Act of 2007: Community Safety Through Recidivism Prevention and also as the Second Chance Act of 2007. For complete classification of this Act to the Code, see Short Title of 2008 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 17502 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Pub. L. 115–391 amended section generally. Prior to amendment, text read as follows: “In this Act, the term ‘Indian Tribe’ has the meaning given that term in section 10251 of this title.”



§ 60503. Submission of reports to Congress
Not later than January 31 of each year, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives each report required by the Attorney General under this Act or an amendment made by this Act during the preceding year.
(Pub. L. 110–199, § 5, Apr. 9, 2008, 122 Stat. 660.)

Editorial Notes

References in TextThis Act, referred to in text, is Pub. L. 110–199, Apr. 9, 2008, 122 Stat. 657, known as the Second Chance Act of 2007: Community Safety Through Recidivism Prevention and also as the Second Chance Act of 2007. For complete classification of this Act to the Code, see Short Title of 2008 Act note set out under section 10101 of this title and Tables.

Codification
Section was formerly classified to section 17503 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 60504. Rule of construction
Nothing in this Act or an amendment made by this Act shall be construed as creating a right or entitlement to assistance or services for any individual, program, or grant recipient. Each grant made under this Act or an amendment made by this Act shall—(1) be made as competitive grants 11 So in original. Probably should be “as a competitive grant”. to eligible entities for a 12-month period, except that grants awarded under section 113 22 See References in Text note below., section 60521 of this title, section 60531 of this title, and section 60532 2 of this title or under section 10631 of this title may be made for a 24-month period; and

(2) require that services for participants, when necessary and appropriate, be transferred from programs funded under this Act or the amendment made by this Act, respectively, to State and community-based programs not funded under this Act or the amendment made by this Act, respectively, before the expiration of the grant.

(Pub. L. 110–199, § 6, Apr. 9, 2008, 122 Stat. 660; Pub. L. 115–391, title V, § 502(h), Dec. 21, 2018, 132 Stat. 5231.)

Editorial Notes

References in TextThis Act, referred to in text, is Pub. L. 110–199, Apr. 9, 2008, 122 Stat. 657, known as the Second Chance Act of 2007: Community Safety Through Recidivism Prevention and also as the Second Chance Act of 2007. For complete classification of this Act to the Code, see Short Title of 2008 Act note set out under section 10101 of this title and Tables.
Section 113, referred to in par. (1), means section 113 of Pub. L. 110–199. For complete classification of section 113 of Pub. L. 110–199 to the Code, see Tables.
Section 60532 of this title, referred to in par. (1), was repealed by Pub. L. 115–391, title V, § 504(a), Dec. 21, 2018, 132 Stat. 5233.

Codification
Section was formerly classified to section 17504 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Par. (1). Pub. L. 115–391 inserted “or under section 10631 of this title” after “section 60532 of this title”.



§ 60505. Audit and accountability of grantees(a) DefinitionsIn this section—(1) the term “covered grant program” means grants awarded under section 60511, 60521, or 60531 of this title, as amended by this title; 11 See References in Text note below.

(2) the term “covered grantee” means a recipient of a grant from a covered grant program;

(3) the term “nonprofit”, when used with respect to an organization, means an organization that is described in section 501(c)(3) of title 26, and is exempt from taxation under section 501(a) of such title; and

(4) the term “unresolved audit finding” means an audit report finding in a final audit report of the Inspector General of the Department of Justice that a covered grantee has used grant funds awarded to that grantee under a covered grant program for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved during a 12-month period prior to the date on which the final audit report is issued.


(b) Audit requirementBeginning in fiscal year 2019, and annually thereafter, the Inspector General of the Department of Justice shall conduct audits of covered grantees to prevent waste, fraud, and abuse of funds awarded under covered grant programs. The Inspector General shall determine the appropriate number of covered grantees to be audited each year.


(c) Mandatory exclusionA grantee that is found to have an unresolved audit finding under an audit conducted under subsection (b) may not receive grant funds under a covered grant program in the fiscal year following the fiscal year to which the finding relates.


(d) ReimbursementIf a covered grantee is awarded funds under the covered grant program from which it received a grant award during the 1-fiscal-year period during which the covered grantee is ineligible for an allocation of grant funds under subsection (c), the Attorney General shall—(1) deposit into the General Fund of the Treasury an amount that is equal to the amount of the grant funds that were improperly awarded to the covered grantee; and

(2) seek to recoup the costs of the repayment to the Fund from the covered grantee that was improperly awarded the grant funds.


(e) Priority of grant awardsThe Attorney General, in awarding grants under a covered grant program shall give priority to eligible entities that during the 2-year period preceding the application for a grant have not been found to have an unresolved audit finding.


(f) Nonprofit requirements(1) ProhibitionA nonprofit organization that holds money in offshore accounts for the purpose of avoiding the tax described in section 511(a) of title 26, shall not be eligible to receive, directly or indirectly, any funds from a covered grant program.


(2) DisclosureEach nonprofit organization that is a covered grantee shall disclose in its application for such a grant, as a condition of receipt of such a grant, the compensation of its officers, directors, and trustees. Such disclosure shall include a description of the criteria relied on to determine such compensation.



(g) Prohibition on lobbying activity(1) In generalAmounts made available under a covered grant program may not be used by any covered grantee to—(A) lobby any representative of the Department of Justice regarding the award of grant funding; or

(B) lobby any representative of the Federal Government or a State, local, or tribal government regarding the award of grant funding.


(2) PenaltyIf the Attorney General determines that a covered grantee has violated paragraph (1), the Attorney General shall—(A) require the covered grantee to repay the grant in full; and

(B) prohibit the covered grantee from receiving a grant under the covered grant program from which it received a grant award during at least the 5-year period beginning on the date of such violation.



(Pub. L. 115–391, title V, § 503, Dec. 21, 2018, 132 Stat. 5232.)

Editorial Notes

References in TextAs amended by this title, referred to in subsec. (a)(1), means as amended by title V of Pub. L. 115–391.



§ 60506. Federal interagency reentry coordination(a) Reentry coordinationThe Attorney General, in consultation with the Secretary of Housing and Urban Development, the Secretary of Labor, the Secretary of Education, the Secretary of Health and Human Services, the Secretary of Veterans Affairs, the Secretary of Agriculture, and the heads of such other agencies of the Federal Government as the Attorney General considers appropriate, and in collaboration with interested persons, service providers, nonprofit organizations, and State, tribal, and local governments, shall coordinate on Federal programs, policies, and activities relating to the reentry of individuals returning from incarceration to the community, with an emphasis on evidence-based practices and protection against duplication of services.


(b) ReportNot later than 2 years after December 21, 2018, the Attorney General, in consultation with the Secretaries listed in subsection (a), shall submit to Congress a report summarizing the achievements under subsection (a), and including recommendations for Congress that would further reduce barriers to successful reentry.


(Pub. L. 115–391, title V, § 505, Dec. 21, 2018, 132 Stat. 5234.)

SUBCHAPTER I—NEW AND INNOVATIVE PROGRAMS TO IMPROVE OFFENDER REENTRY SERVICES
§ 60511. Careers training demonstration grants(a) Authority to make grantsFrom amounts made available to carry out this section, the Attorney General shall make grants to States, units of local government, territories, nonprofit organizations, and Indian Tribes to provide career training, including subsidized employment, when part of a training program, to prisoners and reentering youth and adults.


(b) Use of fundsGrants awarded under subsection (a) may be used for establishing a program to train prisoners for jobs and careers during the 3-year period before release from prison, jail, or a juvenile facility, as well as upon transition and reentry into the community.


(c) Priority considerationPriority consideration shall be given to any application under this section that—(1) provides assessment of local demand for employees in the geographic areas to which offenders are likely to return;

(2) conducts individualized reentry career planning upon the start of incarceration or post-release employment planning for each offender served under the grant;

(3) demonstrates connections to employers within the local community; or

(4) tracks and monitors employment outcomes.


(d) Control of Internet accessAn entity that receives a grant under subsection (a) shall restrict access to the Internet by prisoners, as appropriate, to ensure public safety.


(e) ReportsNot later than the last day of each fiscal year, an entity that receives a grant under subsection (a) during the preceding fiscal year shall submit to the Attorney General a report that describes and assesses the uses of such grant during the preceding fiscal year.


(f) Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2019, 2020, 2021, 2022, and 2023.


(Pub. L. 110–199, title I, § 115, Apr. 9, 2008, 122 Stat. 677; Pub. L. 115–391, title V, § 502(d), Dec. 21, 2018, 132 Stat. 5229.)

Editorial Notes
Codification
Section was formerly classified to section 17511 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Pub. L. 115–391, § 502(d)(1), substituted “Careers” for “Technology careers” in section catchline.
Subsec. (a). Pub. L. 115–391, § 502(d)(2), substituted “nonprofit organizations, and Indian Tribes to provide career training, including subsidized employment, when part of a training program, to prisoners and reentering youth and adults” for “and Indian Tribes to provide technology career training to prisoners”.
Subsec. (b). Pub. L. 115–391, § 502(d)(3), struck out “technology careers training” before “program” and “technology-based” before “jobs” and inserted “, as well as upon transition and reentry into the community” after “facility”.
Subsec. (c). Pub. L. 115–391, § 502(d)(6), added subsec. (c). Former subsec. (c) redesignated (d).
Subsec. (d). Pub. L. 115–391, § 502(d)(5), redesignated subsec. (c) as (d). Former subsec. (d) redesignated (e).
Subsec. (e). Pub. L. 115–391, § 502(d)(4), (5), redesignated subsec. (d) as (e) and struck out former subsec. (e). Prior to amendment, text of subsec. (e) read as follows: “There are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2009 and 2010.”
Subsec. (f). Pub. L. 115–391, § 502(d)(7), added subsec. (f).




SUBCHAPTER II—ENHANCED DRUG TREATMENT AND MENTORING GRANT PROGRAMS
Part A—Drug Treatment
§ 60521. Offender reentry substance abuse and criminal justice collaboration program(a) Grant program authorizedThe Attorney General may make competitive grants to States, units of local government, territories, and Indian Tribes, in accordance with this section, for the purposes of—(1) improving the provision of drug treatment to offenders in prisons, jails, and juvenile facilities; and

(2) reducing the use of alcohol and other drugs by long-term substance abusers during the period in which each such long-term substance abuser is in prison, jail, or a juvenile facility, and through the completion of parole or court supervision of such long-term substance abuser.


(b) Use of grant fundsA grant made under subsection (a) may be used—(1) for continuing and improving drug treatment programs provided at a prison, jail, or juvenile facility;

(2) to develop and implement programs for supervised long-term substance abusers that include alcohol and drug abuse assessments, coordinated and continuous delivery of drug treatment, and case management services;

(3) to strengthen rehabilitation efforts for offenders by providing addiction recovery support services; and

(4) to establish pharmacological drug treatment services as part of any drug treatment program offered by a grantee to offenders who are in a prison or jail.


(c) Application(1) In generalAn entity described in subsection (a) desiring a grant under that subsection shall submit to the Attorney General an application in such form and manner and at such time as the Attorney General requires.


(2) ContentsAn application for a grant under subsection (a) shall—(A) identify any agency, organization, or researcher that will be involved in administering a drug treatment program carried out with a grant under subsection (a);

(B) certify that such drug treatment program has been developed in consultation with the Single State Authority for Substance Abuse;

(C) certify that such drug treatment program shall—(i) be clinically-appropriate; and

(ii) provide comprehensive treatment;


(D) describe how evidence-based strategies have been incorporated into such drug treatment program; and

(E) describe how data will be collected and analyzed to determine the effectiveness of such drug treatment program and describe how randomized trials will be used where practicable.



(d) Reports to Congress(1) Interim reportNot later than September 30, 2009, the Attorney General shall submit to Congress a report that identifies the best practices relating to—(A) substance abuse treatment in prisons, jails, and juvenile facilities; and

(B) the comprehensive and coordinated treatment of long-term substance abusers, including the best practices identified through the activities funded under subsection (b)(3).


(2) Final reportNot later than September 30, 2010, the Attorney General shall submit to Congress a report on the drug treatment programs funded under this section, including on the matters specified in paragraph (1).



(e) Definition of Single State Authority for Substance AbuseThe term “Single State Authority for Substance Abuse” means an entity designated by the Governor or chief executive officer of a State as the single State administrative authority responsible for the planning, development, implementation, monitoring, regulation, and evaluation of substance abuse services.


(f) Authorization of appropriations(1) In generalThere are authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2019 through 2023.


(2) Equitable distribution of grant amountsOf the amount made available to carry out this section in any fiscal year, the Attorney General shall ensure that grants awarded under this section are equitably distributed among geographical regions and between urban and rural populations, including Indian Tribes, consistent with the objective of reducing recidivism among criminal offenders.



(Pub. L. 110–199, title II, § 201, Apr. 9, 2008, 122 Stat. 678; Pub. L. 115–391, title V, § 502(e), Dec. 21, 2018, 132 Stat. 5230.)

Editorial Notes
Codification
Section was formerly classified to section 17521 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Subsec. (f)(1). Pub. L. 115–391 amended par. (1) generally. Prior to amendment, text read as follows: “There are authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2009 and 2010.”




Part B—Mentoring
§ 60531. Community-based mentoring and transitional service grants to nonprofit organizations(a) Authority to make grantsFrom amounts made available to carry out this section, the Attorney General shall make grants to nonprofit organizations and Indian Tribes for the purpose of providing transitional services essential to reintegrating offenders into the community.


(b) Use of fundsA grant awarded under subsection (a) may be used for—(1) mentoring adult and juvenile offenders during incarceration, through transition back to the community, and post-release;

(2) transitional services to assist in the reintegration of offenders into the community, including—(A) educational, literacy, and vocational, services and the Transitional Jobs strategy;

(B) substance abuse treatment and services;

(C) coordinated supervision and services for offenders, including physical health care and comprehensive housing and mental health care;

(D) family services; and

(E) validated assessment tools to assess the risk factors of returning inmates; and


(3) training regarding offender and victims issues.


(c) Application; priority consideration(1) In generalTo be eligible to receive a grant under this section, a nonprofit organization or Indian Tribe shall submit an application to the Attorney General at such time, in such manner, and accompanied by such information as the Attorney General may require.


(2) Priority considerationPriority consideration shall be given to any application under this section that—(A) includes a plan to implement activities that have been demonstrated effective in facilitating the successful reentry of offenders; and

(B) provides for an independent evaluation that includes, to the maximum extent feasible, random assignment of offenders to program delivery and control groups.



(d) Strategic performance outcomesThe Attorney General shall require each applicant under this section to identify specific performance outcomes related to the long-term goal of stabilizing communities by reducing recidivism (using a measure that is consistent with the research undertaken by the Bureau of Justice Statistics under section 60551(b)(6) of this title), and reintegrating offenders into the community.


(e) ReportsAn entity that receives a grant under subsection (a) during a fiscal year shall, not later than the last day of the following fiscal year, submit to the Attorney General a report that describes and assesses the uses of that grant during that fiscal year and that identifies the progress of the grantee toward achieving its strategic performance outcomes.


(f) Authorization of appropriationsThere are authorized to be appropriated to the Attorney General to carry out this section $15,000,000 for each of fiscal years 2019 through 2023.


(Pub. L. 110–199, title II, § 211, Apr. 9, 2008, 122 Stat. 679; Pub. L. 114–255, div. B, title XIV, § 14009(b), Dec. 13, 2016, 130 Stat. 1297; Pub. L. 115–391, title V, § 502(f)(1), Dec. 21, 2018, 132 Stat. 5230.)

Editorial Notes
Codification
Section was formerly classified to section 17531 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Pub. L. 115–391, § 502(f)(1)(A), substituted “Community-based mentoring and transitional service grants to nonprofit organizations” for “Mentoring grants to nonprofit organizations” in section catchline.
Subsec. (a). Pub. L. 115–391, § 502(f)(1)(B), struck out “mentoring and other” before “transitional services”.
Subsec. (b)(2). Pub. L. 115–391, § 502(f)(1)(C), added par. (2) and struck out former par. (2) which read as follows: “transitional services to assist in the reintegration of offenders into the community, including mental health care; and”.
Subsec. (f). Pub. L. 115–391, § 502(f)(1)(D), substituted “this section $15,000,000 for each of fiscal years 2019 through 2023.” for “this section $15,000,000 for each of fiscal years 2009 and 2010.”
2016—Subsec. (b)(2). Pub. L. 114–255 inserted “, including mental health care” after “community”.



§ 60532. Repealed. Pub. L. 115–391, title V, § 504(a), Dec. 21, 2018, 132 Stat. 5233

Section, Pub. L. 110–199, title II, § 212, Apr. 9, 2008, 122 Stat. 680; Pub. L. 113–128, title V, § 512(bb)(1), July 22, 2014, 128 Stat. 1717, related to responsible reintegration of offenders.


Section was formerly classified to section 17532 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 60533. Bureau of Prisons policy on mentoring contacts(a) In generalNot later than 90 days after April 9, 2008, the Director of the Bureau of Prisons shall, in order to promote stability and continued assistance to offenders after release from prison, adopt and implement a policy to ensure that any person who provides mentoring services to an incarcerated offender is permitted to continue such services after that offender is released from prison. That policy shall permit the continuation of mentoring services unless the Director demonstrates that such services would be a significant security risk to the released offender, incarcerated offenders, persons who provide such services, or any other person.


(b) ReportNot later than September 30, 2009, the Director of the Bureau of Prisons shall submit to Congress a report on the extent to which the policy described in subsection (a) has been implemented and followed.


(Pub. L. 110–199, title II, § 213, Apr. 9, 2008, 122 Stat. 683.)

Editorial Notes
Codification
Section was formerly classified to section 17533 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 60534. Bureau of Prisons policy on chapel library materials(a) In generalNot later than 30 days after April 9, 2008, the Director of the Bureau of Prisons shall discontinue the Standardized Chapel Library project, or any other project by whatever designation that seeks to compile, list, or otherwise restrict prisoners’ access to reading materials, audiotapes, videotapes, or any other materials made available in a chapel library, except that the Bureau of Prisons may restrict access to—(1) any materials in a chapel library that seek to incite, promote, or otherwise suggest the commission of violence or criminal activity; and

(2) any other materials prohibited by any other law or regulation.


(b) Rule of constructionNothing in this section shall be construed to impact policies of the Bureau of Prisons related to access by specific prisoners to materials for security, safety, sanitation, or disciplinary reasons.


(Pub. L. 110–199, title II, § 214, Apr. 9, 2008, 122 Stat. 683.)

Editorial Notes
Codification
Section was formerly classified to section 17534 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




Part C—Administration of Justice Reforms
subpart 1—improving federal offender reentry
§ 60541. Federal prisoner reentry initiative(a) In generalThe Attorney General, in coordination with the Director of the Bureau of Prisons, shall, subject to the availability of appropriations, conduct the following activities to establish a Federal prisoner reentry initiative:(1) The establishment of a Federal prisoner reentry strategy to help prepare prisoners for release and successful reintegration into the community, including, at a minimum, that the Bureau of Prisons—(A) assess each prisoner’s skill level (including academic, vocational, health, cognitive, interpersonal, daily living, and related reentry skills) at the beginning of the term of imprisonment of that prisoner to identify any areas in need of improvement prior to reentry;

(B) generate a skills development plan for each prisoner to monitor skills enhancement and reentry readiness throughout incarceration;

(C) determine program assignments for prisoners based on the areas of need identified through the assessment described in subparagraph (A);

(D) ensure that priority is given to the reentry needs of high-risk populations, such as sex offenders, career criminals, and prisoners with mental health problems;

(E) coordinate and collaborate with other Federal agencies and with State, Tribal, and local criminal justice agencies, community-based organizations, and faith-based organizations to help effectuate a seamless reintegration of prisoners into communities;

(F) collect information about a prisoner’s family relationships, parental responsibilities, and contacts with children to help prisoners maintain important familial relationships and support systems during incarceration and after release from custody; and

(G) provide incentives for prisoner participation in skills development programs.


(2) Incentives for a prisoner who participates in reentry and skills development programs which may, at the discretion of the Director, include—(A) the maximum allowable period in a community confinement facility; and

(B) such other incentives as the Director considers appropriate (not including a reduction of the term of imprisonment).



(b) Identification and release assistance for Federal prisoners(1) Obtaining identificationThe Director shall assist prisoners in obtaining identification prior to release from a term of imprisonment in a Federal prison or if the individual was not sentenced to a term of imprisonment in a Federal prison, prior to release from a sentence to a term in community confinement, including a social security card, driver’s license or other official photo identification, and a birth certificate.


(2) Assistance developing release planAt the request of a direct-release prisoner, a representative of the United States Probation System shall, prior to the release of that prisoner, help that prisoner develop a release plan.


(3) Direct-release prisoner definedIn this section, the term “direct-release prisoner” means a prisoner who is scheduled for release and will not be placed in prerelease custody.


(4) DefinitionIn this subsection, the term “community confinement” means residence in a community treatment center, halfway house, restitution center, mental health facility, alcohol or drug rehabilitation center, or other community facility.



(c) Improved reentry procedures for Federal prisonersThe Attorney General shall take such steps as are necessary to modify the procedures and policies of the Department of Justice with respect to the transition of offenders from the custody of the Bureau of Prisons to the community—(1) to enhance case planning and implementation of reentry programs, policies, and guidelines;

(2) to improve such transition to the community, including placement of such individuals in community corrections facilities; and

(3) to foster the development of collaborative partnerships with stakeholders at the national, State, and local levels to facilitate the exchange of information and the development of resources to enhance opportunities for successful offender reentry.


(d) Duties of the Bureau of Prisons(1) Omitted

(2) Measuring the removal of obstacles to reentry(A) Coding requiredThe Director shall ensure that each institution within the Bureau of Prisons codes the reentry needs and deficits of prisoners, as identified by an assessment tool that is used to produce an individualized skills development plan for each inmate.


(B) TrackingIn carrying out this paragraph, the Director shall quantitatively track the progress in responding to the reentry needs and deficits of individual inmates.


(C) Annual reportOn an annual basis, the Director shall prepare and submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that documents the progress of the Bureau of Prisons in responding to the reentry needs and deficits of inmates.


(D) EvaluationThe Director shall ensure that—(i) the performance of each institution within the Bureau of Prisons in enhancing skills and resources to assist in reentry is measured and evaluated using recognized measurements; and

(ii) plans for corrective action are developed and implemented as necessary.



(3) Measuring and improving recidivism outcomes(A) Annual report required(i) In generalAt the end of each fiscal year, the Director shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report containing statistics demonstrating the relative reduction in recidivism for inmates released by the Bureau of Prisons within that fiscal year and the 2 prior fiscal years, comparing inmates who participated in major inmate programs (including residential drug treatment, vocational training, and prison industries) with inmates who did not participate in such programs. Such statistics shall be compiled separately for each such fiscal year.


(ii) ScopeA report under this paragraph is not required to include statistics for a fiscal year that begins before April 9, 2008.



(B) Measure usedIn preparing the reports required by subparagraph (A), the Director shall, in consultation with the Director of the Bureau of Justice Statistics, select a measure for recidivism (such as rearrest, reincarceration, or any other valid, evidence-based measure) that the Director considers appropriate and that is consistent with the research undertaken by the Bureau of Justice Statistics under section 60551(b)(6) of this title.


(C) Goals(i) In generalAfter the Director submits the first report required by subparagraph (A), the Director shall establish goals for reductions in recidivism rates and shall work to attain those goals.


(ii) ContentsThe goals established under clause (i) shall use the relative reductions in recidivism measured for the fiscal year covered by the first report required by subparagraph (A) as a baseline rate, and shall include—(I) a 5-year goal to increase, at a minimum, the baseline relative reduction rate of recidivism by 2 percent; and

(II) a 10-year goal to increase, at a minimum, the baseline relative reduction rate of recidivism by 5 percent within 10 fiscal years.




(4) FormatAny written information that the Bureau of Prisons provides to inmates for reentry planning purposes shall use common terminology and language.


(5) Medical careThe Bureau of Prisons shall provide the United States Probation and Pretrial Services System with relevant information on the medical care needs and the mental health treatment needs of inmates scheduled for release from custody. The United States Probation and Pretrial Services System shall take this information into account when developing supervision plans in an effort to address the medical care and mental health care needs of such individuals. The Bureau of Prisons shall provide inmates with a sufficient amount of all necessary medications (which will normally consist of, at a minimum, a 2-week supply of such medications) upon release from custody.



(e) Encouragement of employment of former prisonersThe Attorney General, in consultation with the Secretary of Labor, shall take such steps as are necessary to educate employers and the one-stop partners and one-stop operators (as such terms are defined in section 3102 of title 29) that provide services at any center operated under a one-stop delivery system established under section 3151(e) of title 29 regarding incentives (including the Federal bonding program of the Department of Labor and tax credits) for hiring former Federal, State, or local prisoners.


(f) Omitted

(g) Elderly and family reunification for certain nonviolent offenders pilot program(1) Program authorized(A) In generalThe Attorney General shall conduct a pilot program to determine the effectiveness of removing eligible elderly offenders and eligible terminally ill offenders from Bureau of Prisons facilities and placing such offenders on home detention until the expiration of the prison term to which the offender was sentenced.


(B) Placement in home detentionIn carrying out a pilot program as described in subparagraph (A), the Attorney General may release some or all eligible elderly offenders and eligible terminally ill offenders from Bureau of Prisons facilities to home detention, upon written request from either the Bureau of Prisons or an eligible elderly offender or eligible terminally ill offender.


(C) WaiverThe Attorney General is authorized to waive the requirements of section 3624 of title 18 as necessary to provide for the release of some or all eligible elderly offenders and eligible terminally ill offenders from Bureau of Prisons facilities to home detention for the purposes of the pilot program under this subsection.



(2) Violation of terms of home detentionA violation by an eligible elderly offender or eligible terminally ill offender of the terms of home detention (including the commission of another Federal, State, or local crime) shall result in the removal of that offender from home detention and the return of that offender to the designated Bureau of Prisons institution in which that offender was imprisoned immediately before placement on home detention under paragraph (1), or to another appropriate Bureau of Prisons institution, as determined by the Bureau of Prisons.


(3) Scope of pilot programA pilot program under paragraph (1) shall be conducted through Bureau of Prisons facilities designated by the Attorney General as appropriate for the pilot program and shall be carried out during fiscal years 2019 through 2023.


(4) Implementation and evaluationThe Attorney General shall monitor and evaluate each eligible elderly offender or eligible terminally ill offender placed on home detention under this section, and shall report to Congress concerning the experience with the program at the end of the period described in paragraph (3). The Administrative Office of the United States Courts and the United States probation offices shall provide such assistance and carry out such functions as the Attorney General may request in monitoring, supervising, providing services to, and evaluating eligible elderly offenders and eligible terminally ill offenders released to home detention under this section.


(5) DefinitionsIn this section:(A) Eligible elderly offenderThe term “eligible elderly offender” means an offender in the custody of the Bureau of Prisons—(i) who is not less than 60 years of age;

(ii) who is serving a term of imprisonment that is not life imprisonment based on conviction for an offense or offenses that do not include any crime of violence (as defined in section 16 of title 18), sex offense (as defined in section 20911(5) of this title), offense described in section 2332b(g)(5)(B) of title 18, or offense under chapter 37 of title 18, and has served ⅔ of the term of imprisonment to which the offender was sentenced;

(iii) who has not been convicted in the past of any Federal or State crime of violence, sex offense, or other offense described in clause (ii);

(iv) who has not been determined by the Bureau of Prisons, on the basis of information the Bureau uses to make custody classifications, and in the sole discretion of the Bureau, to have a history of violence, or of engaging in conduct constituting a sex offense or other offense described in clause (ii);

(v) who has not escaped, or attempted to escape, from a Bureau of Prisons institution;

(vi) with respect to whom the Bureau of Prisons has determined that release to home detention under this section will result in a substantial net reduction of costs to the Federal Government; and

(vii) who has been determined by the Bureau of Prisons to be at no substantial risk of engaging in criminal conduct or of endangering any person or the public if released to home detention.


(B) Home detentionThe term “home detention” has the same meaning given the term in the Federal Sentencing Guidelines as of April 9, 2008, and includes detention in a nursing home or other residential long-term care facility.


(C) Term of imprisonmentThe term “term of imprisonment” includes multiple terms of imprisonment ordered to run consecutively or concurrently, which shall be treated as a single, aggregate term of imprisonment for purposes of this section.


(D) Eligible terminally ill offenderThe term “eligible terminally ill offender” means an offender in the custody of the Bureau of Prisons who—(i) is serving a term of imprisonment based on conviction for an offense or offenses that do not include any crime of violence (as defined in section 16(a) of title 18), sex offense (as defined in section 20911(5) of this title), offense described in section 2332b(g)(5)(B) of title 18, or offense under chapter 37 of title 18;

(ii) satisfies the criteria specified in clauses (iii) through (vii) of subparagraph (A); and

(iii) has been determined by a medical doctor approved by the Bureau of Prisons to be—(I) in need of care at a nursing home, intermediate care facility, or assisted living facility, as those terms are defined in section 1715w of title 12; or

(II) diagnosed with a terminal illness.





(h) Authorization for appropriations for Bureau of PrisonsThere are authorized to be appropriated to the Attorney General to carry out this section, $5,000,000 for each of fiscal years 2019 through 2023.


(Pub. L. 110–199, title II, § 231, Apr. 9, 2008, 122 Stat. 683; Pub. L. 113–128, title V, § 512(bb)(2), July 22, 2014, 128 Stat. 1717; Pub. L. 115–391, title V, § 504(b), title VI, §§ 603(a), 604(a), Dec. 21, 2018, 132 Stat. 5233, 5238, 5241.)

Editorial Notes
Codification
Section was formerly classified to section 17541 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Section is comprised of section 231 of Pub. L. 110–199. Subsec. (d)(1) of section 231 of Pub. L. 110–199 amended section 4042(a) of Title 18, Crimes and Criminal Procedure. Subsec. (f) of section 231 of Pub. L. 110–199 amended section 3621 of Title 18.

Amendments2018—Subsec. (b)(1). Pub. L. 115–391, § 604(a)(1), substituted “prior to release from a term of imprisonment in a Federal prison or if the individual was not sentenced to a term of imprisonment in a Federal prison, prior to release from a sentence to a term in community confinement, including” for “(including” and “and a birth certificate” for “or birth certificate) prior to release”.
Subsec. (b)(4). Pub. L. 115–391, § 604(a)(2), added par. (4).
Subsec. (g)(1). Pub. L. 115–391, § 603(a)(1)(A), inserted “and eligible terminally ill offenders” after “elderly offenders” wherever appearing.
Subsec. (g)(1)(A). Pub. L. 115–391, § 603(a)(1)(B), substituted “Bureau of Prisons facilities” for “a Bureau of Prisons facility”.
Subsec. (g)(1)(B). Pub. L. 115–391, § 603(a)(1)(C), substituted “Bureau of Prisons facilities” for “the Bureau of Prisons facility” and inserted “, upon written request from either the Bureau of Prisons or an eligible elderly offender or eligible terminally ill offender” after “to home detention”.
Subsec. (g)(1)(C). Pub. L. 115–391, § 603(a)(1)(D), substituted “Bureau of Prisons facilities” for “the Bureau of Prisons facility”.
Subsec. (g)(2). Pub. L. 115–391, § 603(a)(2), inserted “or eligible terminally ill offender” after “elderly offender”.
Subsec. (g)(3). Pub. L. 115–391, § 603(a)(3), substituted “Bureau of Prisons facilities” for “at least one Bureau of Prisons facility”.
Pub. L. 115–391, § 504(b)(1)(A), substituted “carried out during fiscal years 2019 through 2023” for “carried out during fiscal years 2009 and 2010”.
Subsec. (g)(4). Pub. L. 115–391, § 603(a)(4), inserted “or eligible terminally ill offender” after “each eligible elderly offender” and “and eligible terminally ill offenders” after “eligible elderly offenders”.
Subsec. (g)(5)(A)(i). Pub. L. 115–391, § 603(a)(5)(A)(i), substituted “60 years of age” for “65 years of age”.
Subsec. (g)(5)(A)(ii). Pub. L. 115–391, § 603(a)(5)(A)(ii), substituted “⅔” for “75 percent”.
Pub. L. 115–391, § 504(b)(1)(B), struck out “the greater of 10 years or” after “has served”.
Subsec. (g)(5)(D). Pub. L. 115–391, § 603(a)(5)(B), added subpar. (D).
Subsecs. (h), (i). Pub. L. 115–391, § 504(b)(2)–(4), redesignated subsec. (i) as (h), substituted “2019 through 2023” for “2009 and 2010”, and struck out former subsec. (h) which related to the Federal Remote Satellite Tracking and Reentry Training program.
2014—Subsec. (e). Pub. L. 113–128 substituted “the one-stop partners and one-stop operators (as such terms are defined in section 3102 of title 29) that provide services at any center operated under a one-stop delivery system established under section 3151(e) of title 29” for “the one-stop partners and one-stop operators (as such terms are defined in section 2801 of title 29) that provide services at any center operated under a one-stop delivery system established under section 2864(c) of title 29”.

Statutory Notes and Related Subsidiaries
Effective Date of 2014 AmendmentAmendment by Pub. L. 113–128 effective on the first day of the first full program year after July 22, 2014 (July 1, 2015), see section 506 of Pub. L. 113–128, set out as an Effective Date note under section 3101 of Title 29, Labor.




subpart 2—reentry research
§ 60551. Offender reentry research(a) National Institute of JusticeThe National Institute of Justice may conduct research on juvenile and adult offender reentry, including—(1) a study identifying the number and characteristics of minor children who have had a parent incarcerated, and the likelihood of such minor children becoming adversely involved in the criminal justice system some time in their lifetime;

(2) a study identifying a mechanism to compare rates of recidivism (including rearrest, violations of parole, probation, post-incarceration supervision, and reincarceration) among States; and

(3) a study on the population of offenders released from custody who do not engage in recidivism and the characteristics (housing, employment, treatment, family connection) of that population.


(b) Bureau of Justice StatisticsThe Bureau of Justice Statistics may conduct research on offender reentry, including—(1) an analysis of special populations (including prisoners with mental illness or substance abuse disorders, female offenders, juvenile offenders, offenders with limited English proficiency, and the elderly) that present unique reentry challenges;

(2) studies to determine which offenders are returning to prison, jail, or a juvenile facility and which of those returning offenders represent the greatest risk to victims and community safety;

(3) annual reports on the demographic characteristics of the population reentering society from prisons, jails, and juvenile facilities;

(4) a national recidivism study every 3 years;

(5) a study of parole, probation, or post-incarceration supervision violations and revocations; and

(6) a study concerning the most appropriate measure to be used when reporting recidivism rates (whether rearrest, reincarceration, or any other valid, evidence-based measure).


(Pub. L. 110–199, title II, § 241, Apr. 9, 2008, 122 Stat. 690.)

Editorial Notes
Codification
Section was formerly classified to section 17551 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 60552. Grants to study parole or post-incarceration supervision violations and revocations(a) Grants authorizedFrom amounts made available to carry out this section, the Attorney General may make grants to States to study and to improve the collection of data with respect to individuals whose parole or post-incarceration supervision is revoked, and which such individuals represent the greatest risk to victims and community safety.


(b) ApplicationAs a condition of receiving a grant under this section, a State shall—(1) certify that the State has, or intends to establish, a program that collects comprehensive and reliable data with respect to individuals described in subsection (a), including data on—(A) the number and type of parole or post-incarceration supervision violations that occur with the State;

(B) the reasons for parole or post-incarceration supervision revocation;

(C) the underlying behavior that led to the revocation; and

(D) the term of imprisonment or other penalty that is imposed for the violation; and


(2) provide the data described in paragraph (1) to the Bureau of Justice Statistics, in a form prescribed by the Bureau.


(c) AnalysisAny statistical analysis of population data under this section shall be conducted in accordance with the Federal Register Notice dated October 30, 1997, relating to classification standards.


(Pub. L. 110–199, title II, § 242, Apr. 9, 2008, 122 Stat. 690.)

Editorial Notes
Codification
Section was formerly classified to section 17552 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 60553. Addressing the needs of children of incarcerated parents(a) Best practices(1) In generalFrom amounts made available to carry out this section, the Attorney General may collect data and develop best practices of State corrections departments and child protection agencies relating to the communication and coordination between such State departments and agencies to ensure the safety and support of children of incarcerated parents (including those in foster care and kinship care), and the support of parent-child relationships between incarcerated (and formerly incarcerated) parents and their children, as appropriate to the health and well-being of the children.


(2) ContentsThe best practices developed under paragraph (1) shall include information related to policies, procedures, and programs that may be used by States to address—(A) maintenance of the parent-child bond during incarceration;

(B) parental self-improvement; and

(C) parental involvement in planning for the future and well-being of their children.



(b) Dissemination to StatesNot later than 1 year after the development of best practices described in subsection (a), the Attorney General shall disseminate to States and other relevant entities such best practices.


(c) Sense of CongressIt is the sense of Congress that States and other relevant entities should use the best practices developed and disseminated in accordance with this section to evaluate and improve the communication and coordination between State corrections departments and child protection agencies to ensure the safety and support of children of incarcerated parents (including those in foster care and kinship care), and the support of parent-child relationships between incarcerated (and formerly incarcerated) parents and their children, as appropriate to the health and well-being of the children.


(Pub. L. 110–199, title II, § 243, Apr. 9, 2008, 122 Stat. 691.)

Editorial Notes
Codification
Section was formerly classified to section 17553 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 60554. Repealed. Pub. L. 115–391, title V, § 504(d), Dec. 21, 2018, 132 Stat. 5233

Section, Pub. L. 110–199, title II, § 244, Apr. 9, 2008, 122 Stat. 692, related to study of effectiveness of depot naltrexone for heroin addiction.


Section was formerly classified to section 17554 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 60555. Authorization of appropriations for research
There are authorized to be appropriated to the Attorney General to carry out sections 60551, 60552, and 60553 of this title, $5,000,000 for each of the fiscal years 2019, 2020, 2021, 2022, and 2023.
(Pub. L. 110–199, title II, § 245, Apr. 9, 2008, 122 Stat. 692; Pub. L. 115–391, title V, § 504(e), Dec. 21, 2018, 132 Stat. 5233.)

Editorial Notes
Codification
Section was formerly classified to section 17555 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2018—Pub. L. 115–391 substituted “and 60553 of this title, $5,000,000 for each of the fiscal years 2019, 2020, 2021, 2022, and 2023” for “60553, and 60554 of this title, $10,000,000 for each of the fiscal years 2009 and 2010”.







CHAPTER 607—PROJECT SAFE NEIGHBORHOODS BLOCK GRANT PROGRAM



Sec.


60701.Definitions.


60702.Establishment.


60703.Purpose.


60704.Rules and regulations.


60705.Authorization of appropriations.



§ 60701. Definitions
For the purposes of this chapter—(1) the term “firearms offenses” means an offense under section 922 or 924 of title 18;

(2) the term “Program” means the Project Safe Neighborhoods Block Grant Program established under section 60702 of this title; and

(3) the term “transnational organized crime group” has the meaning given such term in section 2708(k)(6) of title 22.

(Pub. L. 115–185, § 2, June 18, 2018, 132 Stat. 1485.)

§ 60702. Establishment
The Attorney General of the United States is authorized to establish and carry out a program, to be known as the “Project Safe Neighborhoods Block Grant Program” within the Office of Justice Programs at the Department of Justice.
(Pub. L. 115–185, § 3, June 18, 2018, 132 Stat. 1485.)

§ 60703. Purpose(a) Project Safe Neighborhoods Block Grant ProgramThe purpose of the Program is to foster and improve existing partnerships between Federal, State, and local agencies, including the United States Attorney in each Federal judicial district, entities representing members of the community affected by increased violence, victims’ advocates, and researchers to create safer neighborhoods through sustained reductions in violent crimes by—(1) developing and executing comprehensive strategic plans to reduce violent crimes, including the enforcement of gun laws, and prioritizing efforts focused on identified subsets of individuals or organizations responsible for increasing violence in a particular geographic area;

(2) developing evidence-based and data-driven intervention and prevention initiatives, including juvenile justice projects and activities which may include street-level outreach, conflict mediation, provision of treatment and social services, and the changing of community norms, in order to reduce violence; and

(3) collecting data on outcomes achieved through the Program, including the effect on the violent crime rate, incarceration rate, and recidivism rate of the jurisdiction.


(b) Additional purpose areasIn addition to the purpose described in subsection (a), the Attorney General may use funds authorized under this chapter for any of the following purposes—(1) competitive and evidence-based programs to reduce gun crime and gang violence;

(2) the Edward Byrne criminal justice innovation program; 11 So in original. Probably should be “Edward Byrne Criminal Justice Innovation Program;”.

(3) community-based violence prevention initiatives; or

(4) gang and youth violence education, prevention and intervention, and related activities.


(Pub. L. 115–185, § 4, June 18, 2018, 132 Stat. 1485.)

§ 60704. Rules and regulations(a) In generalThe Attorney General shall issue guidance to create, carry out, and administer the Program in accordance with this section.


(b) Funds to be directed to local controlAmounts made available as grants under the Program shall be, to the greatest extent practicable, locally controlled to address problems that are identified locally.


(c) Task ForcesThirty percent of the amounts made available as grants under the Program each fiscal year shall be granted to Gang Task Forces in regions experiencing a significant or increased presence of criminal or transnational organizations engaging in high levels of violent crime, firearms offenses, human trafficking, and drug trafficking.


(d) PriorityAmounts made available as grants under the Program shall be used to prioritize the investigation and prosecution of individuals who have an aggravating or leadership role in a criminal or transnational organization described in subsection (c).


(Pub. L. 115–185, § 5, June 18, 2018, 132 Stat. 1486.)

§ 60705. Authorization of appropriations
There are authorized to be appropriated to the Attorney General to carry out the Program $50,000,000 for each of fiscal years 2019 through 2021.
(Pub. L. 115–185, § 6, June 18, 2018, 132 Stat. 1486.)





